                     Case 19-11466-KG           Doc 100       Filed 07/03/19       Page 1 of 845



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            ) Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             ) Jointly Administered
                                      )
                        Debtors.      )
                                      )

                                   NOTICE OF FILING OF CREDITOR MATRIX


              PLEASE TAKE NOTICE that on the date hereof, the above-captioned debtors and

debtors in possession have filed the Creditor Matrix (attached hereto as Exhibit A) with the

United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

Wilmington, Delaware 19801.




                                    [remainder of page left intentionally blank]




1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
              Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
              PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
              Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
              Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
              (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
              230 North Broad Street, Philadelphia, Pennsylvania 19102.



35576177.1   07/03/2019
                        Case 19-11466-KG   Doc 100     Filed 07/03/19   Page 2 of 845



Dated: July 3, 2019                             SAUL EWING ARNSTEIN & LEHR LLP

                                             By: /s/ Monique B. DiSabatino
                                                 Mark Minuti (DE Bar No. 2659)
                                                 Monique B. DiSabatino (DE Bar No. 6027)
                                                 1201 N. Market Street, Suite 2300
                                                 P.O. Box 1266
                                                 Wilmington, DE 19899
                                                 Telephone: (302) 421-6800
                                                 Fax: (302) 421-5873
                                                 mark.minuti@saul.com
                                                 monique.disabatino@saul.com

                                                           -and-

                                                Jeffrey C. Hampton
                                                Adam H. Isenberg
                                                Aaron S. Applebaum (DE Bar No. 5587)
                                                Centre Square West
                                                1500 Market Street, 38th Floor
                                                Philadelphia, PA 19102
                                                Telephone: (215) 972-7700
                                                Fax: (215) 972-7725
                                                jeffrey.hampton@saul.com
                                                adam.isenberg@saul.com
                                                aaron.applebaum@saul.com

                                                Proposed Counsel for Debtors and
                                                Debtors in Possession




                                                     -2-
35576177.1 07/03/2019
                     Case 19-11466-KG   Doc 100   Filed 07/03/19   Page 3 of 845



                                           EXHIBIT A


                                         Creditor Matrix




35576177.1   07/03/2019
                                  Case 19-11466-KG      Doc 100           Filed 07/03/19   Page 4 of 845

1 800 Gift Certificate                         100 Acre Ranch LLC                            1199 Seiu National Benefit
c/o Pc                                         DBA Fastsigns of Willow Grove                 Times Square Station
P.O. Box 12105                                 707 Easton Rd                                 P.O. Box 942
Birmingham, AL 35203                           Willow Grove, PA 19090                        New York, NY 10108-0942




1199C, NUHHCE                                  11Th Street Auto Repair Ctr Inc               12St Catering, Inc
c/o O Donoghue O Donoghue                      820-22 S 11th St                              Attn Michele Leff, President
Attn Lance Geren                               Philadelphia, PA 19147                        3312 Spring Garden St
Constitution Pl, Ste 515                                                                     Philadelphia, PA 19104
325 Chestnut St
Philadelphia, PA 19106


12Th St Catering                               12Th Street Catering Inc                      1526 Lombard Street SNF Operations LLC
3312 Spring Garden St                          3032 Coulter St West                          d/b/a Powerback Rehabilitation
Philadelphia, PA 19104                         Philadelphia, PA 19129                        1526 Lombard St
                                                                                             Philadelphia, PA 19146




16Th Street Marathon Grill                     1701 Jfk Restaurant                           1800Doctors Inc
121 S 16th St                                  DBA Table 31 Restaurant                       Attn Accounts Receivable
Philadelphia, PA 19102                         1701 Jfk Blvd                                 100 Woodbridge Ctr Dr, Ste 202
                                               Philadelphia, PA 19103                        Woodbridge, NJ 07095




1-800-Gift Certificate LLC                     1801 Jfk Rest Assoc LLC                       1St Quality Sch Supplies Inc
DBA Incentone                                  DBA Misconduct Logan Square                   333 N Falkenburg Rd, Ste A124
400 Patterson Plank Rd, 2nd Fl                 1801 Jfk Blvd                                 Tampa, FL 33619
Carlstadt, NJ 07072                            Philadelphia, PA 19103




216 W. Somerset St                             219 N Broad St Partners Ltd Corp              21St Ward Junior League
Philadelphia, PA 19133                         c/o Atb Realty                                Attn Jim Marino
                                               P.O. Box 1100                                 9007 Buttonwood Pl
                                               Bala Cynwood, PA 19004                        Philadelphia, PA 19128




224 East 13Th St Realty Grp                    227 N Broad St Associates LP                  230 N. Broad St, MS 300
55 Union Rd, Ste 203A                          207 N Broad St 3rd Fl                         Philadelphia, PA 19102
Spring Valley, NY 10977                        Philadelphia, PA 19107




2424 E York Mt LP                              24Th Police District Advisory Cou             26Th Police District
2424 E York St, Unit 204                       Attn Samuel Recreation Ctr                    615 E Girard Ave
Philadelphia, PA 19125                         3539 Gaul St                                  Philadelphia, PA 19125
                                               Philadelphia, PA 19134




3000Bc                                         3020 Market St, Ste 560                       3300 Henry Avenue Operating Company
7946 Germantown Ave                            Philadelphia, PA 19104                        DBA Pediatric Specialty Care
Philadelphia, PA 19118                                                                       3301 Scotts Ln
                                                                                             Philadelphia, PA 19129




3300 Henry LP                                  3322 College Dr                               39 Design Company Inc
c/o Stonehenge Advisors Inc                    P.O. Box 1500                                 DBA Baker the Sign Man
Unit One Falls Center LP                       Vineland, NJ 08362                            1125 Race St
2929 Arch St Cira Ctr, Ste 1351                                                              Philadelphia, PA 19107-1723
Philadelphia, PA 19104
                                Case 19-11466-KG      Doc 100            Filed 07/03/19   Page 5 of 845

3Ci Capital                                  3E Comp Env, Ecological And Engineering        3E Company
6965 Union Park Ctr Ste, 400                 3207 Grey Hawk Court, Ste 200                  1905 Aston Ave, Ste 100
Midvale, UT 84047                            Carlsbad, CA 92010                             Carlsbad, CA 92008




3E Company Inc                               3M                                             3M
Attn Accts Receivable                        2807 Paysphere Cir                             Fdn 2254
P.O. Box 5307                                Chicago, IL 60674                              2807 Paysphere Cir
New York, NY 10087-5307                                                                     Chicago, IL 60674




3M                                           3M                                             3M
Fzm6917                                      Gbk7937                                        P.O. Box 371227
P.O. Box 102960                              P.O. Box 371227                                Pittsburgh, PA 15250-7227
Atlanta, GA 30368-2960                       Pittsburgh, PA 15250-7227




3M Cogent Inc                                3M Company                                     3M Fah0335
P.O. Box 845552                              Payment From Central Carolina                  P.O. Box 371227
Dallas, TX 75284-5552                        P.O. Box 371227                                Pittsburgh, PA 15250-7227
                                             Pittsburgh, PA 15250-7227




3M Health Care Sarns Cdi Prod                3M Health Information Systems, Inc             3M Swm8046
Sarns Cdi Products                           Attn Legal                                     P.O. Box 371227
P.O. Box 77337                               575 W Murray Blvd                              Pittsburgh, PA 15250-7227
Detroit, MI 48277                            Murray, UT 84123




50 Words, LLC                                6101 Automotive Inc                            717 Hbe Corp 2
Attn Linda Mcdonough                         DBA Champion Toyota                            Adam S Mark Hotes
1915 Wayne Dr                                1546 Cottman Ave                               City Ave Monument Rd
West Norriton, PA 19403                      Philadelphia, PA 19111                         Philadelphia, PA 19131




76 Carriage Co Inc                           777 Nashville LP                               8E6 Technologies Corp
DBA Philadelphia Trolly Works                DBA Sheraton Music City                        828 W Taft Ave
1119 N Bodine St                             777 Mcgavock Pike                              Orange, CA 92865
Philadelphia, PA 19123                       Nashville, TN 37214




931-933 Inc                                  A A Partners LLC                               A Book Company
DBA Cantina Dos Segundos                     DBA Budget Blinds of Center City               2415 Palumbo Dr
56 S 2nd St                                  719 Oak Springs Rd                             Lexington, KY 40509
Philadelphia, PA 19106                       Bryn Mawr, PA 19010




A C C P Inc                                  A Daigger Company Inc                          A Ent Inc
Protection Inc                               37120 Eagle Way                                P.O. Box 432
4034 N Barnett Way                           Chicago, IL 60678-1371                         Harleysville, PA 19438
Missouri City, TX 77459




A F Callan Company Inc                       A G Scientific Inc                             A Geoffrey Didario
209 Highland Ave                             6450 Lusk Blvd, Ste E102                       210 Hampton Green Dr
Westmont, NJ 08108                           San Diego, CA 92121                            No United Kingdom, PA 19454
                                Case 19-11466-KG      Doc 100         Filed 07/03/19   Page 6 of 845

A J Appliance Parts Service                  A J Chialastri                              A J Chialastri Md
1437 W Passyunk Ave                          600 Apache Lane                             600 Apache Ln
Philadelphia, PA 19145                       Plymouth Meeting, PA 19462                  Plymouth Meeting, PA 19462




A J Madison Inc                              A N/The Landsmans Fine Framing              A Place To Remember
1416 38th St                                 401 S Whitehorse Pike                       1885 Univ Ave, Ste 110
Brooklyn, NY 11218-3614                      Magnolia, NJ 08049                          St Paul, MN 55104




A Pomerantz Company Inc                      A S Sprinkler Co Inc                        A Vox Systems Inc
W8425                                        101 E Laurel Ave                            28267 Ruffian Dr
P.O. Box 7777                                Cheltenham, PA 19012                        Fair Oaks Ranch, TX 78015
Philadelphia, PA 19175-8425




A. I. Dupont Hospital For Children           A. I. Dupont Hospital For Children          A/G Member Health Insurance
Of the Nenours Foundation                    The Nemours Foundation                      Ag Wm Vet
Attn Alfred Du Pont                          Attn Office of Contract Admin               1445 Booneville Ave
1600 Rockland Rd                             10140 Centurion Pkwy N, Legal Dept-2 W      Springfield, MO 65802-1894
Wilmington, DE 19803                         Jacksonville, FL 32256



A-1 Restoration Inc                          Aa Casa Inc                                 Aa Casa Inc
5452 Locust St                               DBA Pm Associates                           T/A Pm Associates
Philadelphia, PA 19139                       714 Bethlehem Pike, Ste 302                 714 N Bethlehem Pike, Ste 302
                                             Lower Gwynedd, PA 19002                     Lower Gwynedd, PA 19002




Aaa Mid-Atlantic                             Aaa Mid-Atlantic Inc                        Aaa Travel Agency
P.O. Box 42637                               2040 Market St                              Travel Accounting
Philadelphia, PA 19101-2637                  Philadelphia, PA 19103                      P.O. Box 31087
                                                                                         Tampa, FL 33631




Aaam                                         Aabb Sales Department                       Aabb Sales Dept
35 E Wackler Dr, Ste 850                     Attn Sales                                  P.O. Box 791251
Chicago, IL 60601                            8101 Glenbrook Rd                           Baltimore, MD 21279-1251
                                             Bethesda, MD 20814




Aabha Jain Md                                Aacc Press                                  Aacpm
317 N Broad St, Apt 617                      2101 L St NW, Ste 202                       15850 Crabbs Branch Way, Ste 320
Philadelphia, PA 19107                       Washington, DC 20037-1526                   Rockville, MD 20855




Aadco Inc                                    Aaem Services                               Aaf International
P.O. Box 410                                 555 E Wells St Ste, 1100                    P.O. Box 828436
Randolph, VT 05060                           Milwaukee, WI 53202-3823                    Philadelphia, PA 19182-8436




Aaham                                        AAHS, LLC                                   AAHS, LLC
Dept 3005                                    d/b/a Hahnemann University Hospita          d/b/a Hahnemann University Hospital
Washington, DC 20042-3005                    230 N Broad St                              230 N Broad St
                                             Philadelphia, PA 19102                      Philadelphia, PA 19102
                               Case 19-11466-KG      Doc 100             Filed 07/03/19   Page 7 of 845

Aakash Patel                                Aami Assoc For The Advancement                  Aami Publications
200 N 16 St, Apt 914                        Of Medical Instrumentation                      4301 N Fairfax Dr, Ste 301
Philadelphia, PA 19102                      4301 N Fairfax Dr St 301                        Arlington, VA 22203-1633
                                            Arlington, VA 22203




Aanchal Chhantyal                           Aans Cns Section On Neuro                       Aao-Hnsf Inc
322 S 11th St, Apt 11                       Critical Care                                   Head Neck Surgery Found Inc
Philadelphia, PA 19107                      7550 Eagle Way                                  One Prince St
                                            Chicago, IL 60678-1075                          Alexandria, VA 22314-3357




Aap Publications                            Aapc Inc                                        Aaphd
P.O. Box 747                                P.O. Box 35199                                  P.O. Box 7536
Elk Grove Village, IL 60009-0747            Seattle, WA 98124                               Springfield, IL 62791-7536




Aarc                                        Aardvark Pest Control Services, Inc             Aardvark Pest Control Svcs Inc
Cincinnati Housing Bureau                   Attn President                                  2921 Concord Rd
300 W 6th St                                2921 Concord Rd                                 Aston, PA 19014
Cincinnati, OH 45202                        Aston, PA 19014




Aardvark Pest Management Inc                Aargon Agency, Inc                              Aaron Dincher
P.O. Box 39391                              8668 Spring Mountain Rd                         909 Brook Ave
Philadelphia, PA 19136                      Las Vegas, NV 89117                             Secane, PA 19018




Aaron Jerome Rothblott                      Aaron Lee                                       Aaron Maggio
4411 Pine St                                1666 Callowhill St, Apt 5c                      1211 Ripley St
Philadelphia, PA 19104                      Philadelphia, PA 19130                          Philadelphia, PA 19111




Aaron Palmquist                             Aaron Summers Md                                Aaron Williams
648 N 8th St                                219 Green Lane, Apt                             4922 D St
Philadelphia, PA 19123                      Philadelphia, PA 19123                          Philadelphia, PA 19120




Aarp                                        Aarp                                            Aarp Healthcare Options
P.O. Box 740819                             P.O. Box 740819                                 P.O. Box 740819
Atlanta, GA 30374-0819                      Salt Lake City, UT 30374-0819                   Atlanta, GA 30374-0819




Aarp Medicare Supplement                    Aarti Patel Md                                  Aarya Rajalakshmi
P.O. Box 740819                             2215 Arch St, Apt 405                           1500 Chestnut St, Apt 9e
Atlanta, GA 30374                           Philadelphia, PA 19103-1323                     Philadelphia, PA 19102




Aasha Laheri                                Aasld Membership Renewal                        Aasta D Mehta Md
3902 City Ave, Apt B1109                    Liver Diseases                                  352 Bowers Rd
Philadelphia, PA 19131                      1001 N Fairfax, Ste 400                         Berwick, PA 18603
                                            Membership Renewal
                                            Alexandria, VA 22314
                             Case 19-11466-KG      Doc 100             Filed 07/03/19   Page 8 of 845

Aawc                                      Aawr                                            Ab Biodisk Na Inc
301-305 N 9th St                          P.O. Box 4273                                   200 Centennial Ave, Ste 130
Philadelphia, PA 19107                    Houston, TX 77210                               Piscataway, NJ 08854




Ab52 Inc                                  Ab52 T/A Bryces Catering                        Abb Anesthesia Inc
DBA Bryces Catering Co                    1438 Manoa Rd                                   302 Blackburn Dr
1438 Manoa Rd                             Wynnewood, PA 19096                             Berwyn, PA 19312
Wynnewood, PA 19096




Abbas Raza                                Abbe Pitera                                     Abbey M Caccia
204 E Salaignac St, Apt A5                1722 Wallace St, Apt 101                        111 Washington Ave
Philadelphia, PA 19128                    Philadelphia, PA 19130                          Laurel Springs, NJ 08021




Abbiotec                                  Abbott Laboratories                             Abbott Laboratories
7955 Dunbrook Rd, Ste B                   75 Remittance Dr Ste, 1310                      P.O. Box 100997
San Diego, CA 92126                       Chicago, IL 60675-1310                          Atlanta, GA 30384-0997




Abbott Laboratories                       Abbott Laboratories Inc                         Abbott Laboratories Inc
Ross Products Division                    100 Abbott Park Rd                              22400 Network Pl
Dept L-281                                Abbott Park, IL 60064                           Chicago, IL 60673-1224
Columbus, OH 43260




Abbott Laboratories Inc                   Abbott Laboratories Inc                         Abbott Laboratories Inc
P.O. Box 92679                            Ref, 000000000176181                            Ross Products Division
Chicago, IL 60675-2679                    P.O. Box 41601                                  75 Remittance Dr, Ste 1310
                                          Philadelphia, PA 19101-1601                     Chicago, IL 60675-1310




Abbott Molecular Inc                      Abbott Nutrition                                Abbott Nutrition
Attn Legal Department                     100 Abbott Park Rd                              Abbott Laboratories
1350 E Touhy Ave                          Abbott Park, IL 60064                           75 Remittance Dr, Ste 1310
Des Plaines, IL 60018                                                                     Chicago, IL 60675-1310




Abbott Point Of Care                      Abbott Scientific Products Div                  Abbott Spine
400 College Rd E                          P.O. Box 92709                                  75 Remittance Dr Ste, 6384
Princeton, NJ 08540                       Chicago, IL 60675                               Chicago, IL 60675-6384




Abbott Spine                              Abbott Vascular Inc                             Abbvie Us LLC
75 Remittance Dr Ste, 6384                75 Remittance Dr, Ste 1138                      62671 Collection Ctr Dr
Chicago, IN 60675-6384                    Chicago, IL 60675-1138                          Chicago, IL 60693-0626




Abcam Inc                                 Abco Refrigeration Supply                       Abdel-Rhmman Manssra
P.O. Box 3460                             49-70 31st St                                   1723 North Mascher St
Boston, MA 02241-3460                     Long Island City, NY 11101-3193                 Philadelphia, PA 19122
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 9 of 845

Abdul Cole                                Abdullah Sakarcan Md                        Abe S Electric Center Inc
116 Felton Ave                            1111 Youngford Rd                           DBA Abe S of Maine
Sharon Hill, PA 19079                     Gladwynn, PA 19035                          1957 Coney Island Ave
                                                                                      Brooklyn, NY 11223




Abena Apraku                              Abena Hagan-Brown                           Abeon Medical Corporation
42 S 15th St, Unit 1307                   820 N 3rd St, Unit 202                      4650 W Stsboro Rd
Philadelphia, PA 19102                    Philadelphia, PA 19123                      Richfield, OH 44286




Abhinav Ohri Md                           Abhishek Seth                               Abid Rafiq Chaudhry Md
3901 Conshohocken Ave, Apt 5218           444 N 4th St, Apt 719                       1700 Butler Pike
Philadelphia, PA 19131                    Philadelphia, PA 19123                      Plymouth Park Apts
                                                                                      Conshohocken, PA 19428




Abid Rafiq Chaudhry Md                    Abigail Copella                             Abigail Frick
1700 Butler Pike, Apt 19b                 118 N 21st St, At3f                         1770 33rd St Sw
Conshohocken, PA 19428                    Philadelphia, PA 19103                      Allentown, PA 18103




Abigail Gilligan                          Abigail Gresh                               Abigail Mclinden
1601 Sansom St                            422 Cherokee St                             3931 Lilac Rd
Philadelphia, PA 19103                    Emmaus, PA 18049                            Allentown, PA 18103




Abigail Proctor                           Abigail Thomas                              Abilash Jaganathan
229 Brown St, Apt 4                       2926 Knorr St                               1123 W Jefferson St
Philadelphia, PA 19123                    Philadelphia, PA 19149                      Philadelphia, PA 19122




Abilitations                              Abington Art Center                         Abington Memeorial Hospital
Mb, Unit 67-3106                          515 Meetinghouse Rd                         Attn Director of Pharmacy
Milwaukee, WI 53268-3106                  Jenkintown, PA 19046                        1200 Old York Rd
                                                                                      Abington, PA 19001-3788




Abington Memorial Hospital                Abington Memorial Hospital                  Abington Memorial Hospital
1200 Old York Rd                          Attn Associate General Counsel              Attn Chief Executive Officer
Abington, PA 19001                        1200 Old York Rd                            1200 Old York Rd
                                          Abington, PA 19001-3788                     Abington, PA 19001




Abington Memorial Hospital                Abington Memorial Hospital                  Abington Memorial Hospital
Attn Exec VP COO                          Attn Legal Services Dept                    Attn Margaret M. Goldirck, President
1200 Old York Rd                          1200 Old York Rd                            1200 Old York Rd
Abington, PA 19001                        Abington, PA 19001                          Abington, PA 19001




Abington Memorial Hospital                Abington Memorial Hospital                  Abington Memorial Hospital
Dixon School of Nursing                   P.O. Box 7417                               Public Relations Mktg Dept
3500 Maryland Rd                          Philadelphia, PA 19101-7417                 1200 Old York Rd
Willow Grove, PA 19090                                                                Abington, PA 19001
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 10 of 845

Abington Memorial Hospital Jeffferson       Abington Memorial Hospital Corp              Abington Surgical Center
Attn Ceo                                    Attn L Ott, Finance                          Attn Philomena Glowke
1200 Old York Rd                            2510 Maryland Rd, Ste 230                    2701 Blair Mill Rd
Abington, PA 19001                          Willow Grove, PA 19090                       Willow Grove, PA 19090




Abington Surgical Center L C                Abington Surgical Center Pc                  Abington Township Public Library
2701 Blair Mill Rd, Ste 35                  2701 Blair Mill Rd                           1030 Old York Rd
Willow Grove, PA 19090                      Willow Grove, PA 19090                       Abington, PA 19001




Abington Township Treasurer                 Abiodun Omoloja                              Abiomed Cardiovascular Inc
Max M Solomon                               665 Westerly Dr                              P.O. Box 6214
1176 Old York Rd                            Crescent Springs, KY 41017                   Boston, MA 02212-6214
Abington, PA 19001




Abiomed, Inc                                Abioseh Kamara                               Abl Medical LLC
22 Cherry Hill                              18 Capano Dr, Apt B4                         705 East 50 So
Danvers, MA 01923                           Newark, DE 19702                             American Fork, UT 84003




Able Office Products Corporation            Able Plumbing Supply Co                      Abm Security Services
P.O. Box 557                                6815 Germantown Ave                          P.O. Box 743252
So Plainfield, NJ 07080                     Philadelphia, PA 19119                       Los Angeles, CA 90074-3252




Abms Solutions LLC                          ABO Haven Early Learning Center              Abol Arjmand-Fard Md
3050 Peachtree Rd, Ste 570                  Attn Exec Dir                                3601 Conshohocken Ave, Apt 502
Atlanta, GA 30305                           101 Spring Garden St                         Philadelphia, PA 19131
                                            Philadelphia, PA 19123




Abolghassem Mahmoudieh                      Abp Inc                                      Abraham Hamilton
DBA Biomedevice Engineering                 P.O. Box 127                                 47 Greenbrook Dr
3014 Giant Rd                               Granger, IN 46530-0127                       Levittown, PA 19055-1915
San Pablo, CA 94806




Abraham Joseph Layon Md                     Abraxis Bioscience Inc                       Abriola Company Corporation
456 Stein Ln                                1107 Momentum Pl                             1013 Pleasant Ave
Lewisburg, PA 17837                         Chicago, IL 60689-5311                       Wyndmoor, PA 19038-8028




Abs Imaging System Inc                      Abs Inc                                      Absolutely Apropos
P.O. Box 447                                P.O. Box 9013                                118 Ceton Ct
Silverdale, PA 18962                        Fargo, ND 58106-9013                         Bromall, PA 19008




Abviser Medical LLC                         Abyrx Inc                                    Ac S Inc
79 W 4500 South, Ste 18                     1 Bridge St, Ste 121                         Pyro Stop
Salt Lake City, UT 84107                    Irvington, NY 10533                          P.O. Box 64191
                                                                                         Baltimore, MD 21264-4191
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 11 of 845

Ac Media Resources LLC                     A-C Reproduction Copy Center                 Acaai
Re Jd Factors                              1510 Sansom St                               Immunology
P.O. Box 687                               Philadelphia, PA 19102                       85 W Algonquin Rd, Ste 550
Wheaton, IL 60187                                                                       Arlington Heights, IL 60005-4425




Academic Pediatric Assoc                   Academic Ther Pub High Noon Books            Academic Therapy Publications
6728 Old Mclean Village Dr                 Ann Arbor Pub                                20 Leveroni Ct
Mclean, VA 22101                           20 Commercial Blvd                           Novato, CA 94949-5746
                                           Novato, CA 94949-6191




Academy Event Services                     Academy Management Services                  Academy Medical Systems Inc
3312 Spring Garden St                      DBA Sf Matching Programs                     P.O. Box 998
Philadelphia, PA 19104                     3440 Walnut Ave Bldg A 2nd Fl                Palos Verdes Estates, CA 90274
                                           Fremont, CA 94538




Academy Of Breastfeeding Medicine          Academy Of Medical/Surg Nurse Inc            Academy Of Music Of Philadelphia
140 Huguenot St                            E Holly Ave Box 56                           260 S Broad St 16th Fl
New Rochelle, NY 10801-5215                Pitman, NJ 08071-9911                        Philadelphia, PA 19102




Academy Of Natural Sciences                Academy Of Natural Sciences Corp             Academy Of Nutrition Dietetics
Philadelphia                               Attn Nicole Sigda                            P.O. Box 97215
Academy Natural Science                    1900 Ben Franklin Pkwy                       Chicago, IL 60607
1900 Benjamin Franklin Pwky                Philadelphia, PA 19103
Philadelphia, PA 19103



Academy Of Pain Research                   Academy Overhead Door Co Inc                 Academy Plus Overhead Door Compan
1790 26th Ave                              725 County Line Rd                           725 County Line Rd
San Francisco, CA 94122                    Huntingdon Valley, PA 19006                  Huntingdon Valley, PA 19006




A-Caldwell Lists                           Acceletronics Inc                            Accelinear Service Company
Attn Denise Rodgers                        602 Gordon Dr                                DBA Oncology Svcs International
4350 Georgetown Square, Ste 701            Exton, PA 19341                              102 Chestnut Ridge Rd 2nd Fl
Atlanta, GA 30338                                                                       Montvale, NJ 07645




Accent                                     Accent                                       Accent Cost Containment
P.O. Box 952366                            P.O. Box 952366                              Solutions
St Louis, MO 63195                         St Louis, MO 93195-2356                      P.O. Box 952366
                                                                                        St Louis, MO 63195-2366




Accent Insurance Recovery                  Accent Insurance Recovery Solutio            Accent Recovery
Solutions                                  P.O. Box 952366                              P.O. Box 952366
P.O. Box 69004                             St Louis, MO 63195                           St Louis, MO 63195
Omaha, NE 68106




Accent Recovery Solutions/Greatwe          Access Closure Inc                           Access Credential Systems LLC
P.O. Box 69004                             c/o Cardinal Health                          DBA Automated Card Systems Inc
Omaha, NE 68106-5004                       P.O. Box 100316                              2 Four Coins Dr
                                           Pasadena, CA 91189-0316                      Canonsburgh, PA 15317
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 12 of 845

Access Information Mgmt Of Ga LLC            Access Intelligence LLC                       Access Nurse Pm, Inc.
Access                                       P.O. Box 9187                                 DBA Teamhealth Medical Call Center
P.O. Box 101048                              Gaithersburg, MD 20898-9187                   Attn Executive Director
Atlanta, GA 30392-1048                                                                     1431 Centerpoint Blvd, Ste 110
                                                                                           Knoxville, TN 37932



Access Rn Inc                                Access Technologies                           Acclarent Inc
3303 Disston St                              DBA Norfolk Medical Inc                       16888 Collection Center Dr
Philadelphia, PA 19149                       7350 N Ridgeway                               Chicago, IL 60693-0168
                                             Skokie, IL 60076




Accommodation Mollen Inc                     Accommodations Mollen Inc                     Accountemps Inc
P.O. Box 824741                              2829 Cedar St                                 12400 Collection Center Dr
Philadelphia, PA 19182-4741                  Philadelphia, PA 19134                        Chicago, IL 60693




Accrediation Council For Grad Inc            Accreditation Council For                     Accreditation Council For
Medical Education                            Continuing Medical Education                  Graduate Medical Education
P.O. Box 92717                               Dept 20-1051                                  515 N State St, Ste 2000
Chicago, IL 60675-2717                       P.O. Box 5940                                 Chicago, IL 60654
                                             Carol Stream, IL 60197-5940



Accreditation Council For                    Accredited Environmental                      Accredo Health Group
Graduate Medical Education                   Technologies Inc                              13408 Collections Ctr Dr
75 Remittance Dr Ste, 3222                   28 N Pennell Rd                               Chicago, IL 60693
Chicago, IL 60675-3222                       Media, PA 19063




Accredo Health Group, Inc                    Accredo Health Services Inc                   Accredo Health Services Inc
1640 Century Center Pkwy                     Attn Wholesale Dept                           Attn Wholsale Dept
Memphis, TN 38134                            Accredo Health Group Inc                      Payment Frm Hahnemann
                                             P.O. Box 978577                               13408 Collections Ctr Dr
                                             Dallas, TX 75397-8577                         Chicago, IL 60693



Accredo Therapeutics Inc                     Accriva Diagnostics                           Accriva Diagnostics, Inc
P.O. Box 99768                               P.O. Box 674441                               Attn President and CEO
Chicago, IL 60690                            Detroit, MI 48267-4441                        6260 Sequence Dr
                                                                                           San Diego, CA 92121




Accruent LLC                                 Accruent, LLC                                 Accu-Chart Healthcare Systems Inc
Dept 3636                                    11500 Alterra Pkwy, Ste 110                   1305 Remington Rd, Ste 1
P.O. Box 123636                              Austin, TX 78758                              Schaumberg, IL 60173
Dallas, TX 75312-3636




Accurate Recovery Systems                    Accurate Surgical                             Accurate Surgical
450 Veit Rd                                  Instruments Corp                              Scientific Instruments Corp
Huntington Valley, PA 19006                  300 Shames Dr                                 300 Shames Dr
                                             Westbury, NY 11590                            Westbury, NY 11590




Accurate Surgical Scient Corp                Accurate Surgical Scientific                  Accuro Healthcare Solutions Inc
Instruments Corp                             Scientific Instruments Corp                   P.O. Box 974608
300 Shames Dr                                300 Shames Dr                                 Dallas, TX 75397-4608
Westbury, NY 11590                           Westbury, NY 11590
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 13 of 845

Accuvein LLC                                Ace American Insurance Co                      Ace American Insurance Company
Dept Ch 16850                               Chubb                                          436 Walnut St
Palatine, IL 60055                          Ch 10123                                       Philadelphia, PA 19106
                                            Palatine, IL 60055-0123




Ace Designs Inc                             Ace Disposal Corporation                       Ace Linen Service Inc
7900 N Radcliffe St Bldg 107                1133 W Valley Hill Rd                          3120 W 6th St
Bristol, PA 19007                           Malvern, PA 19355                              Chester, PA 19013




Ace Medical LLC                             Ace Overhead Doors Co Inc                      Ace Property Casualty Insurance
818 Ellison Ave                             465 Pike Rd, Unit 107 108                      P.O. Box 15527
Cincinnati, OH 45226                        Huntingdon Valley, PA 19006                    Wilmington, DE 19850




Ace Property Casualty Insurance Co          Ace Surgical Supply Company Inc                Ace Usa
436 Walnut St                               Dept Ch 14350                                  P.O. Box 15527
Philadelphia, PA 19106                      Palatine, IL 60055-4350                        Willmington, DE 19850




Acell Inc                                   Acfei                                          Ache
P.O. Box 347766                             2750 E Sunshine                                1951 Cornell Ave
Pittsburgh, PA 15251-4766                   Springfield, MI 65804                          Melrose Park, IL 60160




Achievement Products Inc                    Achintya Moulick                               Achintya Moulick, M.D.
P.O. Box 6013                               200 Washington Square W                        200 Washington Square W
Carol Stream, IL 60197-6013                 Philadelphia, PA 19106                         Philadelphia, PA 19106




Achintya N Moulick Md                       Acist Medical Systems Inc                      Ackers Hardware Inc
200 Washington Square West, Apt 3407        P.O. Box 978975                                400 Huntingdon Pike
Philadelphia, PA 19106                      Dallas, TX 75397-8975                          Rockledge, PA 19046




Ackrad Laboratories                         Acme Drapemaster Of Amer, Inc.                 Acmi Corporation
70 Jackson Dr                               P.O. Box 192                                   P.O. Box 19066-A
Cranford, NJ 07016                          Keasbey, NJ 08832-0192                         Newark, NJ 07195-0066




Acmi Corporation Circon                     Acnm                                           Acog
Rigid Endoscopy                             P.O. Box 1341                                  P.O. Box 4500
136 Turnpike Rd                             Washington, DC 20061-5036                      Kearneysville, WV 25430
Southborough, MA 01772




Acom Wholesale Corporation                  Acordia Of West Virginia Inc                   Acp-Asim
352 E Main St                               DBA Acordia Employers Svc                      190 N Independence Mall W
Collegeville, PA 19426                      1500 1 Ppg Pl                                  Philadelphia, PA 19106-1572
                                            Pittsburgh, PA 15222
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 14 of 845

Acr                                       Acr Publications                             Acra-Cut Inc
P.O. Box 102295                           P.O. Box 2348                                989 Main St
Atlanta, GA 30368-9990                    Merrifield, VA 22116-2348                    Acton, Ma 01720




Acrometrix Corporation                    Acroprint Time Recorder                      Acs
File 30708                                5640 Departure Dr                            P.O. Box 7061
P.O. Box 6000                             Raleigh, NC 27616                            Utica, NY 13504-7061
San Francisco, CA 94160




Acs                                       Acs Committee On Trauma                      Acs Compiq
Re Gina Marie Ruggierio                   Region Vii                                   Attn Christina Herrera
P.O. Box 7061                             University Hosp Emer Svc, Rm Ieo5            Acs/Srs Medical Recovery Dept
Utica, NY 13504-7061                      One Hospital Dr                              1851 E 1st St, 200
                                          Columbia, MO 65212                           Santa Ana, CA 92705



Acs Consultant Company Inc                ACS Education Services, Inc                  Acs Health Net
P.O. Box 201322                           Attn President                               c/o the Rawlings Co
Dallas, TX 75320-1322                     One World Trade Center, Ste 2200             P.O. Box 740016
                                          Long Beach, CA 90831-2200                    Louisville, KY 40201-9802




Acs Recovery Service                      Acs Recovery Service                         Acs Recovery Services
Id 14520492                               P.O. Box 4003                                31355 Oak Crest Dr, 100
P.O. Box 827953                           Schaumburg, IL 60168-4003                    Westlake Village, CA 91361
Philadelphia, PA 19182




Acs/Health Net Claims                     Acss/Foulke Associates Inc                   Acsys Resources Inc
P.O. Box 14702                            Dept 1088 03                                 P.O. Box 631267
Lexington, KY 40512                       P.O. Box 61000                               Baltimore, MD 21263-1267
                                          San Francisco, CA 94161




Act Inc                                   Action Calendar Specialty Co                 Action Computer Supplies Inc
29 Bala Ave, Ste 114                      DBA Renaissance Promotions Inc               25 Carle Rd Ste, 104
Bala Cynwyd, PA 19004                     5 Underwood Ct                               Westbury, NY 11590
                                          Delran, NJ 08075




Action Computer Supply Inc                Action Duplication Inc                       Action Products Inc
6000 N 16th St                            8 Union Hill Rd                              954 Sweeney Dr
Phoenix, AZ 85016                         W Conshohocken, PA 19428                     Hagerstown, MD 21740




Action Uniforms                           Action Without Borders Inc                   Active Medical Inc
4844 Frankford Ave                        360 W 31st St, Ste 1510                      2200 B Hummingbird Ln
Philadelphia, PA 19124                    New York, NY 10001                           Harrisburg, PA 17112




Acts Document Management Inc              Acu Membership                               Acufirm
Formerly Pro Type                         Underserved Membership                       Landsteinerstrabe 2
10940 SW Barnes Rd, 363                   P.O. Box 19966                               D 63303
Portland, OR 97225                        Baltimore, MD 21211-0966                     Dreieich
                                                                                       Germany
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 15 of 845

Aculux Inc                                  Acumed Inc                                     Acuson Corporation
1100 Commercial Blvd, 120                   7995 Collection Center Dr                      Dept 81030
Naples, FL 34104                            Chicago, IL 60693                              Box 1030
                                                                                           Woburn, MA 01813-1030




Ad Prima Charter School                     Ad Tech Med Instrument Corporatio              Ada Brainsky Md
Attn Chief Executive Officer                1901 William St                                412 Andrew Rd
8034 Thouron Ave                            Racine, WI 53404                               Merion, PA 19066
Philadelphia, PA 19150




Ada Colon                                   Adac                                           Adac Laboratories Inc
8100 Gladestone Rd                          c/o Bank of America                            Attn Jose Arias
Glenside, PA 19038                          P.O. Box 406713                                540 Alder Dr
                                            Atlanta, GA 30384-6713                         Milpitas, CA 95035




Adalberto Torres Md                         Adam Barouh                                    Adam Barouh Md
2305 W Pinnacle                             8201 Henry Ave, Apt B29                        199 Lenape Dr
Dunlap, IL 61525                            Philadelphia, PA 19128                         New Britain, PA 18901




Adam Bourkadi                               Adam C Zoga Md                                 Adam Cronrath
2047 Walnut St, Apt 2r                      326 W Mermaid Ln                               1934 Annin St
Philadelphia, PA 19103                      Philadelphia, PA 19118                         Philadelphia, PA 19146




Adam Dych                                   Adam E Burghardt Iii                           Adam Elrafei
304 Union Ave                               11 Wildrose Ln                                 2200 Benjamin Franklin Pkwy, Apt S1207
Delanco, NJ 08075                           Levittown, PA 19054                            Philadelphia, PA 19130




Adam Guttentag Md                           Adam I Levine Md                               Adam J Baldwin
312 Hathaway Ln                             2 Courtmel Rd                                  1704 Wallace St, 301
Wynnewood, PA 19096                         Mt Kisco, NY 10549                             Philadelphia, PA 19103




Adam Sagot                                  Adam Schiavi Md                                Adam Taliaferro Foundation
226 W Rittenhouse Square, Apt 714           960 Fell St, 312                               1710 Kingswood Pl
Philadelphia, PA 19103                      Baltimore, MD 21231                            Clementon, NJ 08021




Adam Taliaferro Foundation                  Adam Weaver                                    Adam Weinstein Md
717 Crestbrook Ave                          1400 Spring Garden, Apt 610                    101 Mill Creek Rd, 212
Cherry Hill, NJ 08003                       Philadelphia, PA 19130                         Ardmore, PA 19003




Adam Zisman                                 Adam Zwislewski                                Adam Zwislewski
1030 Hyde St                                139 Polo Dr                                    151 Canterbury Ln
Philadelphia, PA 19125                      North Wales, PA 19454                          Lansdale, PA 19446
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 16 of 845

Adams Electrical Construction Inc            Adams Management Group Inc                   Adams Mark Hotel St Louis Inc
2315 Bristol Pike                            32 Franklin St, Ste 302                      315 Chestnut St
Bensalem, PA 19020                           Worcester, MA 01608                          St Louis, MO 63102




Adams Mark Philadelphia Inc                  Adams Outdoor Advertising Llp                Adaobi C Okobi
City Ave Monument Rd                         P.O. Box 809140                              3902 City Ave, Apt 305b
Philadelphia, PA 19131                       Chicago, IL 60680-9140                       Philadelphia, PA 19131-3062




Adaora Chilwendu                             Addie Spain                                  Addition Technology Inc
7332 Brookhaven Rd                           44 Lincoln Ave                               P.O. Box A3922
Philadelphia, PA 19151                       Yeadon, PA 19050                             Chicago, IL 60690




Addval                                       Addval Inc                                   Adebimpe O Adewusi
1300 Industrial Blvd, Ste 202                1018 St Rd, Ste 102                          230 N 21st St, Apt 206
Southampton, PA 18966                        Southampton, PA 18966                        Philadelphia, PA 19103




Adebola Awolesi                              A-Dec Inc                                    Adela Rota
3860 Green St                                P.O. Box 842759                              DBA Adela S Frames
Claymont, DE 19703                           Dallas, TX 75284                             384 Edmonds Ave
                                                                                          Drexel Hill, PA 19026




Adele Fala                                   Adele Mikesell                               Adele Weiss
314 North 65th St                            4333 H St                                    1083 Paladin Pl
Philadelphia, PA 19139                       Philadelphia, PA 19124                       Sewell, NJ 08080




Ademco Distribution Inc                      Adeola Sadik Md                              Adeola Tomiolugbodi Md
P.O. Box 905417                              101 S Ellwood Ave, Unit 622                  183 Hawthorne Court
Charlotte, NC 28290-5417                     Baltimore, MD 21224                          Wyomissing, PA 19610




Adept-Med International Inc                  Adeza Biomedical Corporation                 Adi
665 Pleasant Valley Rd Ste, C                Dept 33701                                   180 Michael Dr
Diamond Springs, CA 95619                    P.O. Box 39000                               Syosset, NY 11791
                                             San Francisco, CA 94139




Adi                                          Adi Ganz Md                                  Adi Inc
P.O. Box 1353                                317 N Broad St, Apt 611                      12974 Collections Center Dr
Melville, NY 11747                           Philadelphia, PA 19107                       Chicago, IL 60693




Adib Rushdan                                 Adina Freedman                               Adis International Ltd
1310 Morton Ave                              1126 South Alder St                          Subscription Admin
Chester, PA 19013                            Philadelphia, PA 19147                       41 Centorian Dr Private Bag 65901
                                                                                          Maivangi Bay 1311
                                                                                          Auckland
                                                                                          New Zealand
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 17 of 845

Adithya Joolukuntla                         Aditi Gupta Md                              Aditya Pawar
9 N 9th St, Unit 519                        834 Chestnut St, Apt 1618                   1500 Chestnut St, Apt 9-E
Philadelphia, PA 19107                      Philadelphia, PA 19107-5148                 Philadelphia, PA 19102




Adk Consulting                              Admedus Corporation                         Administrative Concepts Inc
DBA Medleaders Group                        P.O. Box 860378                             994 Old Eagle School Rd, Ste 1005
534 Broad Hollow Rd, Ste 10                 Minneapolis, MN 55486                       Wayne, PA 19087-1802
Melville, NY 11747




Admiral Insurance Company                   Adnan Zubair Md                             Adnet Advertising Agency Inc
1000 Howard Blvd, Ste 300                   01 Covered Bridge Path                      116 John St 35th Fl
Mount Laurel, NJ 08054                      Philadelphia, PA 19115                      New York, NY 10038




Adnet Advertising Agency Inc                Adobe Cafe Inc                              Adoni Health Institute
59 John St                                  4550 Mitchell St                            630 Churchman S Rd
New York, NY 10038                          Philadelphia, PA 19128                      Newark, DE 19702




Adp Inc                                     Adp Screening Selection Svcs                Adp, LLC
P.O. Box 842875                             P.O. Box 645177                             Attn Legal Department
Boston, MA 02284-2875                       Cincinnati, OH 45264-5177                   5800 Windward Pkwy
                                                                                        Alpharetta, GA 30005




Adria Parks                                 Adrian Lata Md                              Adrian Lopez
2321 Sansom St                              4000 Gypsy Ln, Apt 407                      633 W Rittenhouse St, B908
Philadelphia, PA 19103                      Philadelphia, PA 19144                      Philadelphia, PA 19144




Adriana Brodsky                             Adriana Dinger                              Adriana Klucar Stoudt
821 Radcliffe St                            1066 Huntingdon Dr                          12790 Primrose Lane, Apt 206
Bristol, PA 19007                           Williamstown, NJ 08094                      Eden Prairie, MN 55344




Adriana Restrepo Md                         Adriana Sanchez Md                          Adriane Mckoy
203 Drake Ln                                115 Lombard St, Apt A                       196 Roselyn St
North United Kingdom, PA 19454              Philadelphia, PA 19147                      Philadelphia, PA 19120




Adrianne J Dudley                           Adrienne Kenney                             Adrienne R Berrian
913 N 16th St, Apt 2                        389 Martin St                               DBA Adrienne S Floral Creations
Philadelphia, PA 19130                      Philadelphia, PA 19128                      1114 W Wyoming Ave
                                                                                        Philadelphia, PA 19140




Adt Security Services Inc                   Adt Security Systems Inc                    Adt Security Systems Mid-South
DBA Sensormatic Electronics Corp            P.O. Box 371878                             P.O. Box 371967
P.O. Box 32731                              Pittsburgh, PA 15250-7878                   Pittsburgh, PA 15250-7967
Charlotte, NC 28232-2731
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 18 of 845

Adtech Systems Inc                         Adult Congenital Heart Assoc                Advance Business Graphics Corp
P.O. Box 2480                              6757 Greene St, Ste 335                     P.O. Box 514579
Lynn, MA 01903                             Philadelphia, PA 19119                      Los Angeles, CA 90051-4579




Advance Custom Promotions                  Advance Door Service                        Advance Door Services, Inc
Attn Glenn Junker                          P.O. Box 861                                Attn General Manager
2900 Horizon Dr                            Lansdale, PA 19446                          777 Schwab Rd, Ste A
King of Prussia, PA 19406                                                              Hatfield, PA 19440




Advance Healthcare Shop Inc                Advance Management Corporation              Advance Medical Designs Inc
2900 Horizon Dr                            P.O. Box 640                                1241 Atlanta Industrial Dr
King of Prussia, PA 19406                  Morrestown, NJ 80857                        Marietta, GA 30066




Advance Medical Equipment Inc              Advance Transportation Inc                  Advanced Air Service Group
121 W Girard Ave                           1445 N 32nd St                              Attn Joseph Burke, President
Philadelphia, PA 19123                     Philadelphia, PA 19121                      45 Milton Dr
                                                                                       Aston, PA 19014




Advanced Air Service Group Inc             Advanced Applications Inst Inc              Advanced Audio Visual Sale Inc
45A Milton Dr                              DBA National Diagnostics                    208 Carter Dr, Ste 7
Aston, PA 19014                            305 Patton Dr                               W Chester, PA 19382
                                           Atlanta, GA 30336




Advanced Av LLC                            Advanced Av, LLC                            Advanced Biohealing Inc
208 Carter Dr, Ste 710                     208 Carter Dr                               Abh Collection Account
West Chester, PA 19382                     West Chester, PA 19382                      Dept 3292
                                                                                       Carol Stream, IL 60132-3292




Advanced Business Products Inc             Advanced Ce                                 Advanced Chemical Sensors Company
8216 W Waters Ave                          530 Harlan Blvd, Ste Hol506                 101 Glades Rd
Tampa, FL 33615-1823                       Wilmington, DE 19801                        Boca Raton, FL 33432




Advanced Door Service Inc                  Advanced Door Services, Inc                 Advanced Health Education Center
P.O. Box 861                               Attn General Mngr                           Attn Marilyn Sackett
Lansdale, PA 19446                         777 Schwab Rd, Ste A                        8502 Tybor Dr
                                           Hatfield, PA 19440                          Houston, TX 77074




Advanced Imaging Resources                 Advanced Imaging Systems                    Advanced Informatics LLC
DBA Advanced Imaging Resources             840 Good Hope Tr                            10 2nd St NE, Ste 300
P.O. Box 360736                            Monroe, GA 30656                            Minneapolis, MN 55413
Los Angeles, CA 90036




Advanced Instruments Inc                   Advanced Medical Designs Inc                Advanced Medical Inc
P.O. Box 845116                            808 Pickens Industrial Dr                   DBA Vygon
Boston, MA 02284-5116                      Marietta, GA 30062                          P.O. Box 8500-7426
                                                                                       Philadelphia, PA 19178-7426
                                 Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 19 of 845

Advanced Medical Partners Inc                 Advanced Medical Systems Inc                  Advanced Medical Technologies LLC
P.O. Box 95333                                P.O. Box 8500-7426                            DBA Blue Phantom LLC
Grapevine, TX 76099-9732                      Philadelphia, PA 19178-7426                   6200 111th Ave NE
                                                                                            Kirkland, WA 98033




Advanced Neuromodulation Sys Inc              Advanced Office Environments                  Advanced Pharma Inc
P.O. Box 915002                               160 Quaker Ln                                 9265 Kirby Dr
Dallas, TX 75391-5002                         Malvern, PA 19355                             Houston, TX 77054




Advanced Radiotherapy Consulting              Advanced Respiratory Inc                      Advanced Sterilization Products Svcs Inc
DBA Arc Specialty Svcs Inc                    1020 W Country Rd F                           33 Technology Dr
Specialty Svcs Inc                            St Paul, MN 55126                             Irvine, CA 92618
P.O. Box 187
Kalamazoo, MI 49004



Advanced Technologies Group Inc               Advanced Technology Lab Inc                   Advanced Transducer Services Inc
377 E Butterfield Rd, Ste 900                 P.O. Box 101273                               7565 Ravensridge Rd
Lombard, IL 60148                             Atlanta, GA 30392                             St Louis, MO 63119




Advanced Vascular Dynamics                    Advancing Health In America                   Advandx Inc
A Semler Technologies Co Inc                  P.O. Box 92683                                Accounts Receivable
4252 SE International Way, Ste F              Chicago, IL 60675-2683                        400 Trade Center
Milwaukie, OR 97222                                                                         Woburn, MA 01801-7476




Advantage Career Institute                    Advantage Industrial Supply                   Advantage Janitorial Solutions In
100 Route 36                                  P.O. Box 34627                                14000 Commerce Pkwy, Ste D
West Long Branch, NJ 07764                    Philadelphia, PA 19101                        Mt Laurel, NJ 08054




Advantage Marketing Innovations               Advantage Rn LLC                              Advantage Unlimited
105 Victoria Ct                               4184 Reliable Pkwy                            3801 Market St, Ste 202
Maple Glen, PA 19002                          Chicago, IL 60686-0041                        Philadelphia, PA 19104




Advantra                                      Advantra Freedom                              Advantra Freedom
P.O. Box 7370                                 c/o Connolly Healthcare                       P.O. Box 6495
Londaon, KY 40742                             P.O. Box 935005                               Carol Stream, IL 60197
                                              Atlanta, GA 31193-5005




Advantra Freedom                              Advantra Freedom First                        Advent Hotel Management Corp
P.O. Box 7154                                 Health                                        DBA Sheraton Gunter Hotel
London, KY 40742                              14955 Heathrow Forrest Pkwy                   8910 University Ctr Ln Ste, 500
                                              Houston, TX 77032-3841                        San Diego, CA 92122




Advertising Design Systems Inc                Advertising Systems Inc                       Advisory Board Co
P.O. Box 616                                  8470C Remington Ave                           2445 M St NW
Lumberton, NJ 08048-0616                      Pennsauken, NJ 08110                          Washington, DC 20037
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 20 of 845

Advnt Biotechnologies LLC                   Adynxx, Inc                                  Ae Litho Offset Printers Inc
2102 W Quail Ave Ste, 3                     100 Pine St, Ste 500                         Ae Litho Group/Riverside Graphics
Phoenix, AZ 85027-2656                      San Francisco, CA 94111                      450 Broad St
                                                                                         Beverly, NJ 08010




Aemc                                        Aeriana Pagan                                Aeromedical Collections Services
Medical Staff Office Fund                   4972 Pennway St                              401 Market St, Ste 200
One Penn Blvd Ste, 1026                     Philadelphia, PA 19124                       Shreveport, LA 71106
Philadelphia, PA 19134-1095




Aerotech Filtration Inc                     Aerotek Inc                                  Aes Inc
A Subsidiary of Flanders                    3689 Collection Ctr Dr                       P.O. Box 806
Precisionaire                               Chicago, IL 60693                            Riverhead, NY 11901-0806
2399 26th Ave N
St Petersburg, FL 33734-7568



Aes Pheaa                                   Aes/Pheaa                                    Aesculap Implant Systems
Attn Richard Kuntz                          1200 N 7th St                                P.O. Box 780391
P.O. Box 1465                               Harrisburg, PA 17102-1444                    Philadelphia, PA 19178-0391
Harrisburg, PA 17105-1465




Aesculap Inc                                Aetna                                        Aetna
P.O. Box 780426                             151 Farmington Ave                           151 Farmington Ave
Philadelphia, PA 19178-0426                 Hartford, CT 06156                           Hartford, CT 61560




Aetna                                       Aetna                                        Aetna
2900 N Loop W, Ste 200                      29406 Reliable Pkwy                          29407 Reliable Pkwy
Houston, TX 77092                           Chicago, IL 60686-0029                       Chicago, IL 60686




Aetna                                       Aetna                                        Aetna
29408 Reliable Pkwy                         31355 Oak Crest Dr Ste, 100                  3500 Coliseum Blvd E
Chicago, IL 60686                           Westlake Village, CA 91361                   Ft Wayne, IN 46805




Aetna                                       Aetna                                        Aetna
3541 Winchester Rd, Unit 37                 7676 Hazard Center Dr                        980 Jolly Rd
Allentown, PA 18195-0522                    San Diego, CA 92108                          Blue Bell, PA 19422




Aetna                                       Aetna                                        Aetna
Attn Chad Janak                             Attn Siu Cob                                 c/o Equiclaim
2500 Dekalb Pike Ste, 204                   P.O. Box 7777 W2685                          P.O. Box 973563
Norristown, PA 19401                        Philadelphia, PA 19175-2685                  Dallas, TX 75397-3563




Aetna                                       Aetna                                        Aetna
c/o Viant                                   Check Refund, Unit                           Continental Life Ins
P.O. Box 973563                             3500 E Coliseum Blvd                         800 Crescent Center Dr St 200
Dallas, TX 75397-3563                       Ft Wayne, IN 46805-1667                      Franklin, TN 37067
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 21 of 845

Aetna                                      Aetna                                        Aetna
P.O. Box 13441                             P.O. Box 14020                               P.O. Box 14079
Pensacola, FL 32591                        Lexington, KY 40512                          Lexington, KY 40512-4079




Aetna                                      Aetna                                        Aetna
P.O. Box 14089                             P.O. Box 14100                               P.O. Box 14770
Lexington, KY 40512                        Lexington, KY 40512-4100                     Lexington, KY 40512-4770




Aetna                                      Aetna                                        Aetna
P.O. Box 171827                            P.O. Box 1738                                P.O. Box 2095
Memphis, TN 38187                          Atlanta, GA 30301                            Bismarck, ND 58502-2095




Aetna                                      Aetna                                        Aetna
P.O. Box 23759                             P.O. Box 2520                                P.O. Box 26106
Columbia, SC 29224-3759                    Tyler, TX 75710-2520                         Greensboro, NC 27402




Aetna                                      Aetna                                        Aetna
P.O. Box 28060                             P.O. Box 290067                              P.O. Box 291269
San Antonio, TX 78228-0060                 Nashville, TN 37229-0067                     Nashville, TN 37229




Aetna                                      Aetna                                        Aetna
P.O. Box 425021                            P.O. Box 7022                                P.O. Box 7777 W8370
Cambridge, MA 02142                        Rockford, IL 61126-7022                      Philadelphia, PA 19175




Aetna                                      Aetna                                        Aetna
P.O. Box 7777 W9110                        P.O. Box 795083                              P.O. Box 840570
Philadelphia, PA 19175-9110                San Antonio, TX 78279                        Dallas, TX 75284-0570




Aetna                                      Aetna                                        Aetna Better Health
P.O. Box 939091                            P.O. Box 981105                              2000 Market St, Ste 850
San Diego, CA 92193                        El Paso, TX 79998-1105                       Philadelphia, PA 19101




Aetna Better Health                        Aetna Better Health                          Aetna Better Health
2000 Market St, Ste 850                    4500 E Cotton Center Blvd                    P.O. Box 61445
Philadelphia, PA 19103                     Phoenix, AZ 85040                            Phoenix, AZ 85082




Aetna Better Health Mcd                    Aetna Better Health Missouri                 Aetna Chickering Claims
P.O. Box 62198                             4500 E Cotton Center Blvd                    P.O. Box 15708
Phoenix, AZ 85082-2198                     Phoenix, AZ 85040                            Boston, MA 02215
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 22 of 845

Aetna Chickering Claims Administr           Aetna Health Of California                   Aetna Health Plan
P.O. Box 15707                              P.O. Box 1109                                P.O. Box 3914
Boston, MA 02215-0014                       Blue Bell, PA 19422                          Allentown, PA 18106-0914




Aetna Health Plans                          Aetna Health Plans                           Aetna Health Plans
10401 Linn Station Rd                       P.O. Box 21505                               P.O. Box 30588
Louisville, KY 40223                        Tampa, FL 33622                              Tampa, FL 33630-3588




Aetna Healthcare                            Aetna Healthcare                             Aetna Hmo
P.O. Box 916                                P.O. Box 981106                              3641 Winchester Rd
Bismarck, ND 58502-0916                     El Paso, TX 79998-1106                       Allentown, PA 18195




Aetna Hmo                                   Aetna Inc                                    Aetna Inc
P.O. Box 784836                             1425 Union Meeting Rd                        2201 Renaissance Blvd
Philadelphia, PA 19178-4836                 Blue Bell, PA 19422                          Mailstop F616
                                                                                         King of Prussia, PA 19106




Aetna Insurance Company                     Aetna Insurance Company                      Aetna Life
Ne Operations Center                        Small Business Market                        P.O. Box 14089
P.O. Box 150417                             P.O. Box 871                                 Lexington, KY 40512-4089
Hartford, CT 06115-0417                     Ft Wayne, IN 46801-0871




Aetna Life                                  Aetna Life Insurance                         Aetna Life Insurance
P.O. Box 54159                              P.O. Box 14089                               P.O. Box 14103
Los Angeles, CA 90054                       Lexington, KY 40512-4089                     Lexington, KY 40512




Aetna Life Insurance                        Aetna Life Insurance                         Aetna Life Insurance Co
P.O. Box 14586                              P.O. Box 981107                              P.O. Box 536919
Lexington, KY 40512                         El Paso, TX 79998-1107                       Atlanta, GA 30353-6919




Aetna Life Insurance Company                Aetna Life Insurance Company                 Aetna Life Insurance Company
800 Crescent Ctr Dr, Ste 200                c/o Aim Healthcare Services Inc              P.O. Box 14079
Franklin, TN 37067                          1720 Gen George Patton Dr                    Lexington, KY 40512-4079
                                            Brentwood, TN 37027




Aetna Life Insurance Company                Aetna Life Insurance Company                 Aetna Managed Choice
P.O. Box 1738                               P.O. Box 68106                               P.O. Box 9607
Reading, PA 19603                           Omaha, NE 68106                              Cranbury, NJ 08512-9607




Aetna Medicare Claims                       Aetna Medicare Managed Ca                    Aetna Ppo
P.O. Box 37200                              P.O. Box 981106                              P.O. Box 129056
Phoenix, AZ 85069                           El Paso, TX 79998                            San Diego, CA 92112-9058
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 23 of 845

Aetna Retirement Services                Aetna Roofing Corp                           Aetna Student Health
151 Farmington Ave                       1320 E State St                              P.O. Box 415808
Hartford, CT 06156                       Trenton, NJ 08609                            Boston, MA 02241-5808




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare
151 Farmerson Ave                        3 Highwood Dr                                4013 NW Expwy, Ste 300
P.O. Box 150409                          Tewksbury, MA 01876                          Oklahoma City, OK 73116-1697
Hartford, CT 06115




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare
930 Harvest Dr                           980 Jolly Rd                                 980 Jolly Rd
Mailstop V31E                            Blue Bell, CA 19422                          Blue Bell, PA 19422
Blue Bell, PA 19422




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare
Attn Fort                                Attn Pattie Hens                             c/o Aim Healthcare Services Inc
P.O. Box 12626                           P.O. Box 997                                 P.O. Box 292377
Fresno, CA 93778-2626                    Blue Bell, PA 19422                          Nashville, TN 37229




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare
Financial Recovery                       Nylcare Health Plans                         P.O. Box 1109
P.O. Box 7777 W8265                      P.O. Box 9604                                Blue Bell, PA 19422-0770
Philadelphia, PA 19175                   Cranbury, NJ 08512




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare
P.O. Box 2250                            P.O. Box 61516                               P.O. Box 740027
Blue Bell, PA 19422                      King of Prussia, PA 19406                    Louisville, KY 40201-7427




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare
P.O. Box 740938                          P.O. Box 7777 W5805 50                       P.O. Box 7777-W5805-50
Atlanta, GA 30374-0938                   Philadelphia, PA 19175-5805                  Philadelphia, PA 19175-5805




Aetna Us Healthcare                      Aetna Us Healthcare                          Aetna Us Healthcare Inc
P.O. Box 981107                          Richard Meyer Concentra Preferred            7400 W Campus Rd
El Paso, TX 79998-1107                   210 Winter St, Ste 302                       New Albany, OH 43054
                                         Weymouth, MA 02188




Aetna Ushc                               Aetna Ushc                                   Aetna/Coventry
Core Finance Recovery                    P.O. Box 1801                                151 Farmington Ave
P.O. Box 7777W8265                       Reading, PA 19603                            Hartford, CT 06156
Philadelphia, PA 19175




Aetna/Us Healthcare                      Afc Industries Inc                           Afca Co Inc
P.O. Box 26190                           13-16 133rd Pl                               DBA Aaa Awning Co
Greensboro, NC 27402-6190                College Point, NY 11356                      2901 Hedley St
                                                                                      Philadelphia, PA 19137
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 24 of 845

Afe C Ford                                 Affiliated Capital Corporation               Affiliated Computer Services Inc
330 W Zeralder St                          P.O. Box 4211                                Educational Service
Philadelphia, PA 19144                     Contract Lease 1444682001                    P.O. Box 201322
                                           Carol Stream, IL 60197-4211                  Dallas, TX 75320-1322




Affiliated Fm Insurance Co.                Affiniscape Inc                              Affinity Biologicals Inc
270 Central Ave                            DBA Association Career Services              1395 Sandhill Dr
P.O. Box 7500                              Dept 0155                                    Ancaster, On L9G 4V5
Johnston, RI 02919-4949                    P.O. Box 120155                              Canada
                                           Dallas, TX 75312-0155



Affinity Health Plan                       Affinity Resources LLC                       Afkhamossadat Merikhi Md
2500 Halsey St                             c/o Agr Funding                              One Franklintown Blvd, Apt 1202
Bronx, NY 10461                            P.O. Box 52235                               Philadelphia, PA 19103
                                           Newark, NJ 07101-0200




Aflac                                      Afolake Babatunde                            Aftercollege Inc
1932 Wynnton Rd                            104 Matisse Way                              DBA Aftercollege.Com
Columbus, GA 31999                         Williamstown, NJ 08094                       650 Saratoga Ave
                                                                                        San Jose, CA 95129




Aftermath Claim Science                    Aftermath Claim Science Inc                  Aftra
1230-5 Madera Rd, Ste 140                  1212 S Naper Blvd, Ste 119-262               261 Madison Ave
Simi Valley, CA 93065                      Naperville, IL 60540                         New York, NY 10016




Afzal Sheikh                               Ag Administrators                            Ag Data Inc
1010 Race St, Unit 6k                      P.O. Box 979                                 DBA Med Data
Philadelphia, PA 19107                     Valley Forge, PA 19482                       2100 Rexford Rd Ste, 300
                                                                                        Charlotte, NC 28211




Aga Medical Corp                           Aga Trade Association                        Ageless Health LLC
Sds 12-2151                                P.O. Box 759081                              600 Emarshall St, Ste 303
P.O. Box 86                                Baltimore, MD 21275-9081                     West Chester, PA 19380
Minneapolis, MN 55486-2151




Agency For Healthcare Administrat          Agf Inc                                      Agfa Corp
P.O. Box 13749                             Frames By Mail                               Dept At 40083
Tallahassee, FL 32317-3749                 Art Finale                                   Atlanta, GA 31192
                                           11440 Schenk Dr
                                           Maryland Heights, MO 63043



Agfa Divison                               Aggreko LLC Corp                             Aggressive Solutions Inc
P.O. Box 7247-6204                         P.O. Box 972562                              Medical Equipment
Philadelphia, PA 19170                     Dallas, TX 75397-2562                        Asi Medical Equipment Ltd
                                                                                        1735 N I-35E
                                                                                        Carrollton, TX 75006



Agha Haider Md                             Agile Networks LLC                           Agilecat LLC
1030 E Lancster Ave, 608                   705B Moore Station Pk                        1818 Market St, Ste 220
Rosemont, PA 19010                         Prospect Park, PA 19076                      Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 25 of 845

Agilent Technologies                       Agilent Technologies                          Agilent Technologies
4187 Collection Center Dr                  File 73738                                    P.O. Box 75265
Chicago, IL 60693                          P.O. Box 60000                                Charlotte, NC 28275-0265
                                           San Francisco, CA 94160-3738




Agilent Technologies Inc                   Agilent Technologies Inc                      Agilent Technologies, Inc
4187 Collections Center Dr                 P.O. Box 406538                               2850 Centerville Rd
Chicago, IL 60693                          Atlanta, GA 30384-6538                        Wilmington, DE 19808-1610




Agiliti Health LLC                         Aging With Dignity Inc                        Agio Brand Solutions
P.O. Box 851313                            P.O. Box 1661                                 1315 Walnut St, Ste 1132
Minneapolis, MN 55485-1313                 Tallahasse, FL 32302-1661                     Philadelphia, PA 19107




Agnes Vargas                               Agnew Signs Inc                               Agustin Legido
2813 N Howard St                           2616 Braddock St                              9003 Buttonwood Pl
Philadelphia, PA 19133                     Philadelphia, PA 19125                        Philadelphia, PA 19128




Agustin Legido Md                          Agwm                                          Aha Services Inc
9003 Buttonwood Pl                         Attn Mission Agwm                             P.O. Box 933283
Philadelphia, PA 19128                     International Medical Group                   Atlanta, GA 31193-3283
                                           407 N Fulton St
                                           Indianapolis, IN 46202



Ahc Media LLC                              Ahca                                          Ahca-Medicaid
P.O. Box 25355                             P.O. Box 7080                                 P.O. Box 12900
Tampa, FL 33622-5355                       Tallahassee, FL 32314-7080                    Tallahassee, FL 32317-2900




Aherf                                      Ahkieme Mcclendon                             Ahmad Alsibai
1 Allegheny Center, Ste 212                1434 Arline Ave                               5500 Wissahickon Ave, Apt M502a
Allegheny Health Research                  Roslyn, PA 19001                              Philadelphia, PA 19144
Foundation
Pittsburgh, PA 15212



Ahmad Qawasmi Md                           Ahme                                          Ahmed A Abjulrahman Md
9456 Valley Ranch Pkwy E, Apt 1028         Education                                     3903 City Ave, Apt C1224
Irving, TX 75063                           P.O. Box 400459                               Philadelphia, PA 19131
                                           Pittsburgh, PA 15268-0459




Ahmed Mami                                 Ahmed Marni                                   Ahmed Mostafa
246 W Upsal St G104                        246 W Upsal St, Apt 104g                      923 N 20th St, 2nd Fl
Philadelphia, PA 19119                     Philadelphia, PA 19119                        Philadelphia, PA 19130




Ahmed Safa                                 Ahmeenah Young                                Ahreum Kim
4210 Sansom St, Unit 304                   350 W Hortter St                              11203 Cornerstone Dr
Philadelphia, PA 19104                     Philadelphia, PA 19119                        Yardley, PA 19067
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 26 of 845

Ahs Hospital Corp Mmh                      Ahsan Qadeer                                Ai Best Locksmith Inc
475 South St                               640 South Ave, Apt M1                       DBA Always In Service
Morristown, NJ 07960                       Secane, PA 19018                            1713 Old York Rd
                                                                                       Abington, PA 19001




AI Dupont Hosp For Children                AI duPont Hospital for Children             AI duPont Hospital for Children
The Nemours Foundation                     Attn Diane Hochstuhl                        Office of Contracts Administration
Attn Steven Selbst, MD                     1600 Rockland Rd                            The Nemours Foundation
1600 Rockland Rd                           Wilmington, DE 19803                        10140 Centurion Pkwy N
Wilmington, DE 19803                                                                   Jacksonville, FL 32256



Aia Of Philadelphia                        Aicpa                                       Aida Rolom
DBA Aia Bookstore Design Ctr               Accounting Dept                             236 Fariston Dr
117 S 17th St                              P.O. Box 27866                              Philadelphia, PA 19120
Philadelphia, PA 19103                     Newark, NJ 07101-7866




Aida Rolon                                 Aidan Gallagher                             Aids Fund
236 E Fariston Dr                          19 S Bank St, Apt 303                       Attn Terrie Hawkins
Philadelphia, PA 19120                     Philadelphia, PA 19106                      1315 Spruce St 4th Fl
                                                                                       Philadelphia, PA 19107




Aig                                        Aig Auto Insurance                          Aig Claim Services
625 Liberty Ave 1700 Cng Tower             P.O. Box 9053                               P.O. Box 334
Pittsburgh, PA 15222                       Hicksvile, NY 11802-9053                    Parsippany, NJ 07054-0334




Aig Claims Ser Inc                         Aig Domestic Claims                         Aila Brown
P.O. Box 15701                             P.O. Box 2017                               6825 Oakland St
Wilmington, DE 19850-5701                  Jersey City, NJ 07303-2017                  Philadelphia, PA 19149




Aileen Abdon                               Aileen Krevolin                             Aim Medical Technologies LLC
c/o Elizabeth Bobulski                     804 W Somerdale Rd                          1702 E Highland Ave, Ste 211
Erie Ave At Front St                       Somerdale, NJ 08083                         Phoenix, AZ 85016
Philadelphia, PA 19134




Aiman Bandali                              Aimee Bux                                   Aims
640 N Broad St, 723                        100 Cypress Court Apartm                    Chesley Office Campus
Philadelphia, PA 19130                     Limerick, PA 19468                          Jamestown Bldg
                                                                                       102 Chesley Dr
                                                                                       Media, PA 19063



Aiphuong Le                                Air Liquide Healthcare Amer Corp            Air Shelters Usa LLC
1219 Friendship St                         P.O. Box 95198                              P.O. Box 667227
Philadelphia, PA 19111                     Chicago, IL 60694-5198                      Pompano Beach, FL 33066




Air Systems Inc                            Airborne Express Inc                        Airclean System
1 Pommel Ct                                P.O. Box 91001                              3248 Lake Woodard Dr
Mt Laurel, NJ 08054                        Seattle, WA 98111                           Raleigh, NC 27604
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 27 of 845

Airgas Inc                                   Airgas North Central                           Airgas Safety Inc
DBA Airgas USA LLC                           P.O. Box 802588                                P.O. Box 7777
P.O. Box 802576                              Chicago, IL 60680-2588                         Philadelphia, PA 19175-3645
Chicago, IL 60680-2576




Airgas Safety Inc                            Airgas Usa Inc                                 Airgas Usa LLC
P.O. Box 951884                              P.O. Box 532609                                P.O. Box 802576
Dallas, TX 75395-1884                        Atlanta, GA 30353-2609                         Chicago, IL 60680-2576




Airpure Filter Sales Service                 Airpure Sales Service Corp                     Airs Appliances Inc
DBA Dixie Filters Inc                        DBA California Filtration Prod                 1115 Chestnut St
P.O. Box 538262                              P.O. Box 538262                                Philadelphia, PA 19107
Atlanta, GA 30353-8262                       Atlanta, GA 30353-8262




Airway Cam Technologies Inc                  Airways Development LLC                        Airways Freight Corporation
P.O. Box 337                                 P.O. Box 496                                   P.O. Box 1888
Wayne, PA 19087                              Kenilworth, NJ 07033                           Fayetteville, Ar 72702




Airwick Professional Products Inc            Aisha Mcmullin                                 Aisha Parker
P.O. Box 1214                                1054 N 67th St                                 1127 Mulberry St
Lansdowne, PA 19050-8214                     Philadelphia, PA 19151                         Upland, PA 19015




Ajay Desai Md                                Ajay Kohli                                     Ajay Pillai Md
50 Chelsea Cir                               2930 Chestnut St, Apt 604                      722 Providence Rd, Apt B 314
Clementon, NJ 08021                          Philadelphia, PA 19104                         Aldan, PA 19018




Ajay Soni Md                                 Ajish Pillai Md                                Ajit Belliappa
1122 Westfield Ct West, Apt E                717 S Columbus Blvd, Unit 512                  7373 Ridge Ave, Apt 337
Indianapolis, IN 46220                       Philadelphia, PA 19147                         Philadelphia, PA 19128




Ajit Belliappa Md                            Ajit Mammen                                    Ajit Mammen Md
7373 Ridge Ave, Apt 337                      608 S 8th St                                   1111 Locust St, Unit 4j
Philadelphia, PA 19128                       Philadelphia, PA 19147                         Philadelphia, PA 19107




Ajit Mammen, M.D.                            Ajo Raju                                       Akanksha Bhardwaj
608 S 8th St                                 2607 Welsh Rd, Apt I-204                       4128 Point Hollow Lane
Philadelphia, PA 19147                       Philadelphia, PA 19114                         Fairfax, VA 22033




Akashdeep Aujla                              Akhil Chopra Md                                Akhila Ancily
8200 Henry Ave, Apt H9                       2200 Benjamin Franklin Pk, Apt S 1503          153 Chatham Rd
Philadelphia, PA 19128                       Philadelphia, PA 19130                         Upper Darby, PA 19082
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 28 of 845

Akhilesh Sastry Md                         Akindeko D Obebe                            Akorn Inc
103 Tavistock Rd                           2991 W School House Ln                      P.O. Box 3950
Cherry Hil, PA 08034                       Philadelphia, PA 19144                      3950 Paysphere Cir
                                                                                       Chicago, IL 60674




Akosua Nuamah                              Aktina Medical                              Aktina Medical Physics Corp
5 Orly Way                                 DBA Aktina Medical                          360 N Route 9W
Burlington Twn, NJ 08016                   360 N Rte 9W No                             Congers, NY 10920
                                           Congers, NY 10920




Al Axelrod Flower Inc                      Al Lee                                      Alabama College Of Osteopathic Med
DBA Axelrod Flowers Inc                    201 S.18th St, Apt 505                      445 Health Sciences Blvd
Axelrod Flowers Inc                        Philadelphia, PA 19103                      Donthan, AL 36303
921-23 E Chelten Ave
Philadelphia, PA 19138



Aladdin Temp-Rite                          Aladin Milutinovic                          Alaena Bailey
P.O. Box 8500-3431                         118 Katabdin Dr                             314 University Ave
Philadelphia, PA 19178-3431                Lexington, MA 02421                         Pemberton, Nj, NJ 08068




Alan Baldridge Md                          Alan Bleiberg Md                            Alan Burke
812 S 10th St                              14 Knollwood Dr                             1 Christina Woods Ct
Philadelphia, PA 19147                     Cherry Hill, NJ 08002-1618                  Newark, DE 19702




Alan Chang Md                              Alan Darush Md                              Alan Dougherty
231 N 3rd St, Apt 320                      6100 Henry Ave, Apt 5c                      305 Fern Ave
Philadelphia, PA 19106                     Philadelphia, PA 19128-1504                 Glendora, NJ 08029




Alan Evangelista                           Alan G Morse Phd                            Alan J Mlodzienski Dpm
4 Saratoga Dr                              Psyvantage LLC                              203 Tower Rd
Ringoes, NJ 08551                          10 Lexington Ave                            Villanova, PA 19085
                                           Box 5362
                                           Gloucester, MA 01930



Alan Marks                                 Alan Mays                                   Alan Portnoy
800 Market Ave                             2746 N 15th St                              100 Whiteland Hills Cir
Deptford, NJ 08096                         Philadelphia, PA 19132                      Exton, PA 19341




Alan R Spitzer Md                          Alan Salas Md                               Alan Sherman
c/o Pediatrix Medical                      7901 Henry Ave, Apt C212                    DBA Present LLC
5868 NW 125th Terrace                      Philadelphia, PA 19128                      Attn Michael Shore Dpm
Coral Springs, FL 33076                                                                3832 W Hillsboro Blvd
                                                                                       Deerfield Beach, FL 33442



Alan Skulsky Assoc                         Alan Stern                                  Alan Zubrow
DBA Levin Promotional Products             1 Chestnut Ln                               1431 Barton Dr
3301-C Hoffman St                          New Hope, PA 18938                          Fort Washington, PA 19034
Harrisburg, PA 17110
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 29 of 845

Alan Zubrow                                   Alan Zubrow Md                               Alan Zubrow, M.D.
1431 Barton Dr                                1431 Barton Dr                               1431 Barton Dr
Fort Washingto, PA 19034                      Ft Washington, PA 19034                      Fort Washington, PA 19034




Alana Fatto                                   Alana Hahn                                   Alanna Kramer Md
648 Hamilton Court                            300 Alexander Court, 2605                    1726 Lombard St
Trappe, PA 19426                              Philadelphia, PA 19103                       Philadelphia, PA 19146




Alanna Kramer Md                              Alanna Kramer-Wildgrube, M.D.                Alanna Kramer-Wildgrube, M.D.
565 Linton Hall Rd                            565 Linton Hill Rd                           St. Chris Care At Northeast Pediatrics
Newtown, PA 18940                             Newtown, PA 18940                            9501 Roosevelt Blvd, Ste 305
                                                                                           Phildelphia, PA 19114




Alanna Wildgrube                              Alaris Medical Systems                       Albert A Rundio Phd
565 Linton Hill Rd                            Unit 29                                      16 Malaron Cir
Newtown, PA 18940                             P.O. Box 4800                                Egg Harbor Township, NJ 08234
                                              Portland, OR 97208-4800




Albert Chang                                  Albert Collins                               Albert Einstein Medcial Center
235 S 15th St, Apt 1003                       1251 E Cheltenham Ave                        DBA Einstein Center One
Philadelphia, PA 19102                        Philadelphia, PA 19124                       Attn COO
                                                                                           11th St Tabor Rd
                                                                                           Philadelphia, PA 19141



Albert Einstein Medical Center                Albert Einstein Medical Center               Albert Einstein Medical Center
5501 Old York Rd                              5502 Old York Rd                             Attn COO
Philadelphia, PA 19141                        Philadelphia, PA 19141                       5501 Old York Rd
                                                                                           Philadelphia, PA 19140




Albert Einstein Medical Center                Albert Einstein Medical Center               Albert Einstein Medical Center
Attn Douglas Mcgee/A Susan Bernini            Attn General Accounting 2nd Flr              Attn Jane Winski
5501 Old York Rd                              5501 Old York Rd                             Einstein Practice Plan/Ctr 1
Philadelphia, PA 19141                        Philadelphia, PA 19141                       One Penn Blvd, Ste 1007
                                                                                           Philadelphia, PA 19144



Albert Einstein Medical Center                Albert Einstein Medical Center               Albert Geoffrey Didario Md
Attn Jane Winski                              Re Einstein Practice Plan                    330 Old Lancaster Rd
Einstein Practice Plan/Levy                   5501 Old York Rd                             Devon, PA 19333
One Penn Blvd Ste, 107                        Philadelphia, PA 19141
Philadelphia, PA 19144



Albert Hicks III Md                           Albert J Michell Esq                         Albert Khait Md
1346 Webster St                               525 S 4th St Ste, 242                        1280 Rue St Jacquez, 708
Philadelphia, PA 19147                        Philadelphia, PA 19147                       Montreal, QC H3c 0g1
                                                                                           Canada




Albert Pesis                                  Albert Pesis, D.D.S.                         Albert Purnell
117 Montgomery Ave, Frnt A                    117 Montgomery Ave, Frnt A                   610 Radnor Ave
Bala Cynwyd, PA 19004                         Bala Cynwyd, PA 19004                        Haddonfield, NJ 08033
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 30 of 845

Albert T Cheung Md                            Albert Yeo Md                                Alberto Nunez
c/o University of Pennsylvania                3900 Ford Rd, Apt 20 J                       1 Market St, 455
3400 Spruce Ln                                Philadelphia, PA 19131                       Camden, NJ 08102
680 Dulles Bldg
Philadelphia, PA 19104



Alberto Nunez                                 Alberto Nunez, MD                            Alberto Vargas
100 E Sedgwick St                             230 N Broad St                               218 Glenview St
Philadelphia, PA 19119                        Philadelphia, PA 19102                       Philadelphia, PA 19149




Alco Sales Service Company                    Alcohol Tobacco Tax Trade                    Alcom Printing Group Lnc
6851 High Grove Blvd                          Bureau                                       140 Christopher Ln
Burr Ridge, IL 60527                          P.O. Box 371962                              Harleysville, PA 19438-2034
                                              Pittsburgh, PA 15250-7962




Alcon Laboratories Inc                        Alcon Laboratories Inc                       Alcon Laboratories Inc/Surgical
Alcon Surgical Lab                            P.O. Box 677775                              P.O. Box 75877
P.O. Box 951260                               Dallas, TX 75267-7775                        Charlotte, NC 28275
Dallas, TX 75395-1260




Alcon Surgical/Lab                            Alcove Medical Inc                           Alcynthia Cowell
Div Alcon Lab                                 P.O. Box 90785                               534 General Pattersondr
P.O. Box 75877                                Houston, TX 77290                            Glenside, PA 19038
Charlotte, NC 28275




Alcynthia Cowell                              Alda Qirici                                  Alden Doyle Md
8411 Lynnewood Rd                             1942 President St                            3700 Baring St
Philadelphia, PA 19150                        Philadelphia, PA 19115                       Philadelphia, PA 19104




Alease Thompson                               Alejandro Contreras                          Alejandro Quinonez
1622 N 27th St                                14 Bailey Rd                                 3217 Powelton Ave, Apt B
Philadelphia, PA 19131                        Enfield, CT 06082                            Philadelphia, PA 19104




Aleksandr Myachikov                           Alen Thomas                                  Alere Informatics
6 Rocking Horse Way                           104 Wellington Rd                            P.O. Box 845849
Holland, PA 18966                             Upper Darby, PA 19082                        Boston, MA 02284-5849




Alere Informatics, Inc                        Alere North America Inc                      Aleta Dinkins
Attn Counsel                                  P.O. Box 846153                              2571 Lamott Ave
2000 Holiday Dr                               Boston, MA 02284-6153                        Willow Grove, PA 19090
Charlottesville, VA 22901




Aletha Grimes                                 Alex Asp                                     Alex Benjamin
2009 74th Ave                                 3 N Columbus Blvd, 249                       2216 E Sergeant St
Philadelphia, PA 19138                        Philadelphia, PA 19106                       Philadelphia, PA 19125
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 31 of 845

Alex Diamond Md                             Alex Julian Mercado                           Alex M Richardson
315 Arch St, Apt 204                        2833 Fairhaven Dr                             37 Biddle Way
Philadelphia, PA 19106                      Tobyhanna, PA 18466                           Mt Laurel, NJ 08054




Alex Trebelev Md                            Alexa Kass                                    Alexa Mercado-Martinez
405 Mattrissa Ridge                         525 Brown St                                  5430 Sylvester St
Media, PA 19063                             Philadelphia, PA 19123                        Philadelphia, PA 19124




Alexa Ortega                                Alexa Schatzel                                Alexa Torcini
725 Kerper St                               723 South 22nd St, Apt 2                      1210 Waverly Walk
Philadelphia, PA 19111                      Philadelphia, PA 19146                        Philadelphia, PA 19147




Alexander C Mamourian Md                    Alexander Crean Md                            Alexander Cubberley
514 Maplewood Ave                           1010 Race St, Apt Phm                         1815 Jfk Blvd
Wayne, PA 19087                             Philadelphia, PA 19107                        Philadelphia, PA 19103




Alexander Ho                                Alexander Kuc                                 Alexander Manteghi
4308 Ludlow St                              826 South 2nd St, Unit 3                      1524 N Hancock St, 402
Philadelphia, PA 19104                      Philadelphia, PA 19147                        Philadelphia, PA 19122




Alexander Manteghi Do                       Alexander Manteghi, D.O.                      Alexander Pushka
936 Loring St, Apt 1c                       1524 N Hancock St                             28 Quince Ct
San Diego, CA 92109                         Philadlphia, PA 19122                         Mount Laurel, NJ 08054




Alexander Schlachterman Md                  Alexander Trebelev                            Alexander Zonshayn Md
220 Locust St, Apt 19a                      405 Mattrissa Ridge                           82 Sunflower Way
Philadelphia, PA 19106                      Media, PA 19063                               Huntingdon Valley, PA 19006




Alexander, Wollman Stark Inc                Alexandra Aguilar Md                          Alexandra Allaire
468 N Highland Ave                          222 Race St, Apt 312                          2428 South Broad St
Merion Station, PA 19066                    Philadelphia, PA 19106                        Philadelphia, PA 19145




Alexandra Campbell                          Alexandra Colson                              Alexandra Ellison
3742 Morrell Ave, B                         119 Mill Creek Rd                             5747 Private Rd
Philadelphia, PA 19114                      Ardmore, PA 19003                             Doylestown, PA 18902




Alexandra Findley                           Alexandra Goffredo                            Alexandra Hanretty
1934 Pierce St                              148 E 6th Ave                                 1532 N 2 St, Apt 31
Philadelphia, PA 19145                      Conshohocken, PA 19428                        Philadelphia, PA 19122
                            Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 32 of 845

Alexandra Kirsch                         Alexandra Korchagin                         Alexandra Lehovich
1600 Arch St                             1356 Barness Dr                             137 2r N 4th St
Philadelphia, PA 19103                   Warminster, PA 18974                        Philadelphia, PA 19106




Alexandra Mayer                          Alexandra Obando                            Alexandra Rowan
1524 S Woodstock St                      101 Powell Lane                             17 Oak Hollow Dr
Philadelphia, PA 19146                   Upper Darby, PA 19082                       Voorhees, NJ 08043




Alexandra Rowan Do                       Alexandra Sawick                            Alexandra Schmidt
17 Oak Hollow Dr                         611 Crown St                                322 Cypress St
Voorhees, NJ 08043                       Willow Grove, PA 19090                      Hollidaysburg, PA 16648




Alexandra Sciarra                        Alexandria Cirone                           Alexandria Deritis
1904 Muhlenburg Dr                       340 Dawson St                               2134 S 16th St
Lansdale, PA 19446                       Philadelphia, PA 19128                      Philadelphia, PA 19145




Alexandria Rueda                         Alexandria Ulisse                           Alexandria Worrell
2439 Franklin Ave                        124 Virginia Ave                            439 Fitzgerald St
Secane, PA 19018                         Haddon Townshi, NJ 08108                    Philadelphia, PA 19148




Alexey Tatusov Md                        Alexia S Kitchen                            Alexis Boone-Williams
1300 Chestnut St, Apt 202                Heights Plaza                               1335 N Orianna St
Philadelphia, PA 19107                   722 Mantua Pike                             Philadelphia, PA 19122
                                         Woodbury Heights, NJ 08097




Alexis Cramer                            Alexis Gilbert-Grunder                      Alexis Ginnane
1691 Miller Ave                          253 Shawmont Ave, Apt D                     1541 W Shunk St, Apt 2
West Deptford, NJ 08086                  Philadelphia, PA 19128-4215                 Philadelphia, PA 19145




Alexis Gunzelman Greene                  Alexis Leyva-Yanoff                         Alexis Lipinski
323 Carranza Rd                          1926 Naudain St                             692 Cornwallis Dr
Tabernacle, NJ 08088                     Philadelphia, PA 19146                      Mt Laurel, NJ 08054




Alexis Ott                               Alexis Perri                                Alexis Rios
53 Sofia Dr                              121 W Hillcrest Ave                         3024 Unruh Ave
Blackwood, NJ 08012                      Havertown, PA 19803                         Philadelphia, PA 19149




Alexis Santos                            Alexis Schwald                              Alexis Stone
4345 Elizageth St                        203 Susan Cir                               1623 W Chelten Ave, Apt 214
Philadelphia, PA 19124                   North United Kingdom, PA 19454              Philadelphia, PA 19126
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 33 of 845

Alexis Strong                              Alexis Yanoff                                Aleyamma Valsan
8018 Thouron Ave                           1930 Naudin St                               135 Greycourt Rd
Philadelphia, PA 19150                     Philadelphia, PA 19146                       Philadelphia, PA 19115




Alfonso Clark Dds Pc                       Alfonso Green                                Alfonso Yeargins
1344 66th Ave                              1853 N Van Pelt St                           156 Ruscomb St
Philadelphia, PA 19126                     Philadelphia, PA 19121                       Philadelphia, PA 19120




Alfred Dorsey Md                           Alfred Dupont Hospital For Child             Alfred J Gaburo Jr
5900 Overbrook Ave                         P.O. Box 269                                 DBA Patriot Group
Philadelphia, PA 19131-1223                Wilmington, DE 19899                         P.O. Box 22232
                                                                                        Trenton, NJ 08607




Alfred Ochlak                              Alfreda Thurmond                             Alfredo B Calderon
107 Branchwood Dr                          243 Ann Dr                                   4322 N 5th St
Deptford, NJ 08096                         Middletown, DE 19709                         Philadelphia, PA 19140




Algernon Cargill Md                        Algladis Perry                               Ali Barbar Raza Md
11210 4th St, Apt 3307                     2540 N Spangler St                           2 Cliffview Ct
Rancho Cucamonga, CA 91730                 Philadelphia, PA 19132                       W Windsor, NJ 08550




Ali Haydar                                 Ali Lo                                       Ali Nairizi Md
918 Daly St                                257 East Main St                             1500 Chestnut St, Apt 10i
Philadelphia, PA 19148                     Brownstown, PA 17508                         Philadelphia, PA 19102




Ali Onder Md                               Alia F Whitehead Md                          Alicare
174 Donns Ave                              206 E Haddon Ave                             P.O. Box 62467
Morgantown, WV 26505                       Oaklyn, NJ 08107-1313                        King of Prussia, PA 19406




Alicare Inc                                Alice Byrne                                  Alice Chen
Local 218 Laundry Dry Cleaning             11011 Academy Rd                             1666 Callohill St, Apt 118
P.O. Box 5432                              Philadelphia, PA 19154                       Philadelphia, PA 19130
White Plains, NY 10602-5432




Alice Chen Md                              Alicia Carter                                Alicia J Huffman
1666 Callowhill St                         7552 Mayland Rd                              1027 Cardinal Rd
Philadelphia, PA 19130                     Philadelphia, PA 19138                       Eaglevilla, PA 19403




Alicia Milanese                            Alicia Pekarsky                              Alicia Pettine
2913 Keenwood Rd                           1512 Spruce St, Apt 705                      7720a Stenton Ave, 314
East Norriton, PA 19403                    Philadelphia, PA 19102                       Philadelphia, PA 19118
                           Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 34 of 845

Alicia Rainwater                        Alicia Rapson                               Alicia Russell
150 Edgemont Ave                        307 Albans Ct                               1950 N 9th St, Apt 445
Ardmore, PA 19003                       Malvern, PA 19355                           Philadelphia, PA 19122




Alicia Sato                             Alicia Watkins                              Aligraphics
1027 Cardinal Rd                        569 E Marwood Rd                            DBA Aligraphics
Eagleville, PA 19403                    Philadelphia, PA 19120                      P.O. Box 5438
                                                                                    White Plains, NY 10602-5438




Alimed Inc                              Alin Gragossian                             Alirexa Namini Md
Accounts Receivable                     1411 Walnut St, 503                         4202 Lexington Ct
P.O. Box 206417                         Philadelphia, PA 19102                      Cherry Hill, NJ 08002
Dallas, TX 75320




Alisa H Hoffman Md                      Alisa Heck                                  Alisa Turner
617 Braeburn Ln                         271 N Hawthorne Ave                         517 W Glenside Ave
Narberth, PA 19072                      Langhorne, PA 19047                         Glenside, PA 19038




Alisan Donnelly                         Alisha Mack                                 Alisha Riley
15 Clydesdale Court                     1126 Coventry Rd                            2065 Pickwick St
Marlton, NJ 08053                       Cheltenham, PA 19012                        Philadelphia, PA 19134




Alisha Williams                         Alison Carey                                Alison Carey Md
1216 N 5th St, Unit 17                  2 Walnut Court                              2 Walnut Ct
Philadelphia, PA 19122                  Moorestown, NJ 08057                        Moorestown, NJ 08057




Alison Fraser                           Alison Galloway                             Alison Gattuso
129 Cedar St, Apt 3                     2221 Conwell Ave                            116 East Dartmouth Rd
Jenkintown, PA 19046                    Philadelphia, PA 19115                      Bala Cynwyd, PA 19004




Alison Kudless                          Alison L Gattuso Do                         Alison L. Gattuso, D.O.
513 S 9th St, Apt 1r                    755 N 23rd St                               116 East Dartmouth Rd
Philadelphia, PA 19147                  Philadelphia, PA 19130                      Bala Cynwyd, PA 19004




Alison Labadie                          Alison Lesniak                              Alison Neff
444 E Melrose Ave                       221 W Pine St                               1509 N Lawrence St
Haddon Townshi, NJ 08108                Audubon, NJ 08106                           Philadelphia, PA 19122




Alison Nelson                           Alison Portnoy Md                           Alison S Fanelli
7340 Ryers Ave                          205 Williamsburg Rd                         305 Paxson Ave
Philadelphia, PA 19111                  Ardmore, PA 19003                           Glenside, PA 19038
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 35 of 845

Alison Schneider                          Alissa Christensen                           Aliyah Hayes-Marchison
814 S Sheridan St, 3                      3702 Conshohocken Ave, F1                    2535 S 58th St
Philadelphia, PA 19147                    Philadelphia, PA 19131                       Philadelphia, PA 19143




Aliyah Hayes-Marchison                    Aliyah Wright                                Aliza Olive
2535 South 58th St                        204 E Chester Pike, C7                       2105 Saint Albans St
Philadelphia, PA 19143                    Ridley Park, PA 19078                        Philadelphia, PA 19146




Aliza Weintraub Md                        Alk-Abello Inc                               All About Books
516 Jason Dr                              7806 Solution Center                         P.O. Box 212
Memphis, TN 38120                         Chicago, IL 60677-7806                       Shortsville, NY 14568




All About Women                           All Around Better Care                       All Bibles
301 S 7th Ave                             459 Nolf Rd                                  10810 Hamson St
West Reading, PA 19611                    Nazareth, PA 18064                           Shawnee, OK 74804




All Children S Hospital                   All Heart.Com Professional                   All Parts Medical LLC
Attn K Ritchey/Nursing Education          Appearances Inc                              62654 Collections Center Dr
801 6th St So                             431 Calle San Pablo                          Chicago, IL 60693
St Petersburg, FL 33701                   Camarillo, CA 93012




All Phase Business Supplies Inc           All State Career School                      All Tek Labeling System
1920 E Gladwick St                        50 W Powhattan Ave                           364 Sharrotts Rd
Rancho Dominguez, CA 90220-6201           Essington, PA 19029                          Staten Island, NY 10309




Allan Arbeter Md Leadership Fund          Allegheny East Medical Fund                  Allegheny International
Development Dept Braemer Bldg             P.O. Box 266                                 490 E North Ave, Ste 520
5501 Old York Rd                          Pine Forge, PA 19548                         Allegheny, PA 15212
Philadelphia, PA 19141




Allegiance A Cigna Company                Allegiance Benefit Plan                      Allegiance Benefit Plan
P.O. Box 3018                             P.O. Box 3018                                P.O. Box 5208
Missoula, MT 59806                        Missoula, MT 59806                           Missoula, MT 59806-5208




Allegiance Healthcare Corp                Allegiance Respiratory Care                  Allen Crawford Dmd
P.O. Box 281227                           c/o Bank One Lock Box 905867                 530 W Main St
Atlanta, GA 30384-1227                    806 Tyvola Rd, Ste 108                       Macungie, PA 18062
                                          Charlotte, NC 28217




Allen Display Corporation                 Allen Medical Systems Inc                    Allen Mirzaei Md
14301 Sommerville Ct                      100 Discovery Way                            1801 Buttonwood St, Apt 1718
Midlothian, VA 23113                      Acton, MA 01720-3948                         Philadelphia, PA 19130
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 36 of 845

Allen N Blumenthal Co                        Allen Perri Design Group Corp                 Allen Phan
615 Poplar Rd                                DBA Healthcare Inspirations                   4088 Beaver Brook Rd
River Vale, NJ 07675                         4237 S Market Court, Suite C                  Clemmons, NC 27012
                                             Sacramento, CA 95834-1233




Allen Stepney                                Allen Tire Inc                                Allendale Answering Service Inc
53 N Robinson St                             4439 41 Whitaker Ave                          491 Allendale Rd, Ste 321
Philadelphia, PA 19139                       Philadelphia, PA 19120                        King of Prussia, PA 19406




Allergan                                     Allergan Sales LLC                            Allergan Usa Inc
Drawer 0214                                  12975 Collections Ctr Dr                      12975 Collections Center Dr
Los Angeles, CA 90088-0214                   Chicago, IL 60693                             Chicago, IL 60693




Allergan Usa, Inc                            Allergy Asthma Network                        Allergy Asthma Network
2525 Dupont Dr                               8229 Boone Blvd, Ste 260                      Mothers of Asthmatics Inc
Irvine, CA 92677                             Vienna, VA 22182-2661                         2751 Prosperity Ave, Ste 150
                                                                                           Fairfax, VA 22031




Allergy Asthma Specialists Pc                Allergy And Asthma Specialists, Pc            Alliance For Cont Med Educ
470 Sentry Pkwy East, Ste 200                Attn President                                Southcrest Bldg
Blue Bell, PA 19422                          470 Sentry Pkwy East, Ste 200                 1025 Montgomery Hwy, Ste 105
                                             Blue Bell, PA 19422                           Birmingham, AL 35216




Alliance For Paired Donation, Inc            Alliance Healthcare Services Inc              Alliance Healthcare Services Inc
Attn Michael Rees, MD                        DBA Alliance Imaging Inc                      P.O. Box 96485
3661 Briarfield Blvd, 105                    P.O. Box 19532                                Chicago, IL 60693-6485
Maumee, OH 43537                             Irvine, CA 92623




Alliance Healthcare Services, Inc            Alliance Imaging Inc                          Alliance Imaging Inc
DBA Alliance Healthcare Radiology            1065 Pacific Ctr Dr Ste, 200                  P.O. Box 96485
Attn Contracts Admin Dept                    Anaheim, CA 92806                             Chicago, IL 60693-6485
18201 Von Karman, Ste 600
Irvine, CA 92612



Alliance Medical                             Alliance Medical Consultants Inc              Alliance Medical Corp
Formerly Alliance Books Sply                 264 S Tradewinds Ave                          10232 S 51st St
P.O. Box 147                                 Lauderdale By the Sea, FL 33308               Phoenix, AZ 85044
Russellville, MO 65074




Alliance Medical Informatics Inc             Alliance Of Cardiovascular Prof               Alliance One Inc
Ami                                          910 Charles St, A                             DBA Florida Office Interiors
4 Carla Terrace                              Fredericksburg, VA 22401                      8409 Baymeadows Rd
Malvern, PA 19355                                                                          Jacksonville, FL 32256




Alliance One Inc                             Alliance Storage Technologies Inc             Alliance Tech Medical Inc
P.O. Box 556                                 9925 Federal Dr, Ste 100                      P.O. Box 6024
Exton, PA 19341                              Colorado Springs, CO 80921-3617               Granbury, TX 76049
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 37 of 845

Allied Benefit Systems                    Allied Benefit Systems Inc                   Allied Electronics Inc
208 S Lasalle St, Ste 1300                200 W Adams St, Ste 500                      Accounts Receivable Dept
Chicago, IL 60604-1104                    Chicago, IL 60606                            P.O. Box 2325
                                                                                       Ft Worth, TX 76113-2325




Allied Group Ins                          Allied Health Care                           Allied Healthcare Products Inc
208 S Lasalle St, 1130                    2711 Macdonald Ave                           P.O. Box 790379
Chicago, IL 60604                         Richmond, CA 94804                           St Louis, MO 63179




Allied Interstate                         Allied Interstate Inc                        Allied Orthotics Prosthetics In
P.O. Box 361594                           Re C Clay Cs 12545609                        813 Eastgate Dr
Columbus, OH 43236                        P.O. Box 361563                              Mt Laurel, NJ 08054
                                          Columbus, OH 43236




Allied Resources Inc                      Allied Resources Medical Staffing            Alliqua
108 Dodd Ct                               135 Dowlin Forge Rd                          Alliqua Biomedical
American Canyon, CA 94589                 Exton, PA 19341                              P.O. Box 826800
                                                                                       Philadelphia, PA 19182-6800




Alliqua Biomedical Inc                    Allis Engineering Inc                        Allison Amole
P.O. Box 826496                           31641 Auto Center Dr, Ste 2C                 113 Cricket Ave, Apt 122
Philadelphia, PA 19182                    Lake Elsinore, CA 92530                      Ardmore, PA 19003




Allison Chan Md                           Allison Donnelly                             Allison Ferris
1624 Gypsy Hill Rd                        725 Evans Rd                                 716 Abington Ave
Gwynedd Valley, PA 19437                  Springfield, PA 19064                        Glenside, PA 19038




Allison Goldberg                          Allison Horowitz                             Allison Kohn
2219 Amber St                             1815 Jfk Blvd, Apt 2110                      84-2 Ferne Blvd
Philadelphia, PA 19125                    Philadelphia, PA 19103                       Drexel Hill, PA 19026




Allison Koran                             Allison Mesete-Dinielli                      Allison Moore
2001 Hamilton St                          515 Courtside Ave                            Dba Pamper Perfect Mobile Spa
City Condos, 112                          Gilbertsville, PA 19525                      12 Beatrice Ct
Philadelphia, PA 19130                                                                 Newark, DE 19702




Allison Novertia                          Allison Ostash                               Allison Reinboth
214 Price St, Apt D21                     77 Meadowbrook Rd                            784 Boxwood Dr
Narberth, PA 19072                        North United Kingdom, PA 19454               Warminster, PA 18974




Allison Thomas                            Allmed Healthcare Management Inc             Allmed Healthcare Management, Inc
12 White Oak Rd                           111 SW 5th Ave, Ste 1400                     Attn CEO
Landenberg, PA 19350                      Portland, OR 97204                           11 SW 5th Ave, Ste 1400
                                                                                       Portland, OR 97204
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 38 of 845

Allosource                                 Allposters.Com Corporation                  Allrisk Inc
P.O. Box 801020                            DBA Art.Com                                 501 Kennedy Blvd
Kansas City, MO 64180-1020                 P.O. Box 742124                             Somerdale, NJ 08083
                                           Los Angeles, CA 90074




Allstar Systems Inc                        Allstate                                    Allstate
Dept 523                                   4920 Westway Park Blvd                      P.O. Box 827965
P.O. Box 4346                              Houston, TX 77041                           Philadelphia, PA 19182
Houston, TX 77210-4346




Allstate Insurance                         Allstate Insurance Company                  Allstate Insurance Company
P.O. Box 250                               Med Pay Central                             P.O. Box 440519
Pluckemin, NJ 07978-0250                   1200 Atwater Dr, Ste 220                    Kennesaw, GA 30160
                                           Malvern, PA 19355




Allstate Insurance Company                 Allstate New Jersey Insurance               Allstate Power Vac Inc
P.O. Box 650048                            New Jersey Pip Center                       928 E Hazelwood Ave
Dallas, TX 75265                           P.O. Box 250                                Rahway, NJ 07065
                                           Pluckemin, NJ 07978-0250




Allyson Carolina                           Allyson Fenner                              Alm Surgical Equipment Inc
6032 N 11th St                             1222 Irma Rd                                1820 N Lemon St
Philadelphia, PA 19141                     Warminster, PA 18974                        Anaheim, CA 92801-1009




Alma Barberena                             Alma Ortiz                                  Alman Richards
2822 N Mascher St                          628 E Godfrey Ave                           5813 Akron St
Philadelphia, PA 19133                     Philadelphia, PA 19120                      Philadelphia, PA 19149




Almond Refrigeration Inc                   Almost Like Home, Inc                       Aloka
3552 Witte St                              Attn Administrator                          10 Fairfield Blvd
Philadelphia, PA 19134                     129 E Gorgas Ln                             Wallingford, CT 06492
                                           Philadelphia, PA 19119




Alonso-Basanta, Michelle Md                Alpana Saini Md                             Alpco Ltd
237 Gay St                                 2001 Hamilton St, Apt 2007                  P.O. Box 451
Philadelphia, PA 19128                     Philadelphia, PA 19130                      Windham, NH 03087




Alpha Card Systems LLC                     Alpha Imaging LLC                           Alpha Imaging, Inc
Alpha Card Systems, Discount Id            P.O. Box 776448                             4455 Glenbrook Rd
Id Card Wholesaler Id Card                 Chicago, IL 60677-6448                      Willoughby, OH 44094
Software
P.O. Box 231179
Portland, OR 97281


Alpha Omega Alpha                          Alpha Sensors Inc                           Alpha Source Inc
Business Office                            DBA Alpha Technics                          P.O. Box 809203
525 Middlefield Rd Ste, 130                17151 Gillette Ave                          Chicago, IL 60680-9201
Menlow Park, CA 94205-3443                 Irvine, CA 92614-5602
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 39 of 845

Alpha Systems Inc                            Alpha Tec Systems Inc                         Alpha Therapeutic Corporation
458 Pike Rd                                  P.O. Box 80235                                P.O. Box 31001 1602
Huntingdon Valley, PA 19006                  City of Industry, CA 91716-8235               Pasadena, CA 91110-1602




Alpha Therapeutic Corporation                Alphagraphics                                 Alphatec Manufacturing Inc
P.O. Box 31001-1602                          801 Hamilton St                               P.O. Box 54550
Pasadena, CA 91116-1602                      Allentown, PA 18101-2420                      Los Angeles, CA 90054-0550




Alphatec Spine Inc                           Alpine Bio Med                                Alpine Consulting Inc
Cortek Division                              P.O. Box 51235                                DBA Accuscan
Dept 892005                                  Los Angeles, CA 90051-5535                    299 Farnum St
P.O. Box 122005                                                                            Edgewater Park, NJ 08010
Dallas, TX 75312-2005



Als Hope Foundation                          Alta Communications Inc                       Alta Language Services Inc
219 N Broad St 7th Fl                        The Karma Agency                              3355 Lenox Rd NE Ste 510
Philadelphia, PA 19107-0777                  230 S Broad St, Ste 1500                      Atlanta, GA 30323
                                             Philadelphia, PA 19102




Altec Medical LLC                            Alternative Electrostatic Inc                 Alternative Visual Concepts LLC
6-15 Mayfair Terrace                         P.O. Box 879                                  P.O. Box 560
Fairlawn, NJ 07410                           Lansdowne, PA 19050                           Maple Shade, NJ 08052




Altina T Phaire                              Altitude Technologies Inc                     Altlantic Diagnostic Laboratories, LLC
154 N Katrin Cir                             DBA Chinook Medical Gear Inc                  Attn Aaron Domenico, COO
New Castle, DE 19720                         54 Girard St, Ste A                           3520 Progress Dr, Ste C
                                             Durango, CO 81303                             Bensalem, PA 19020




Altoona Regional Health System               Altus Group Us Inc                            Altus Group US, Inc.
620 Howard Ave                               P.O. Box 675005                               640 W Southlake Blvd
Altoona, PA 16601                            Dallas, TX 75267-5005                         Southlake, TX 76092




Altuslearn                                   Alumni Assoc Schc                             Alva Moy-Daley
DBA Altuscampus Inc                          3601 A St                                     1497 Lower State Rd
P.O. Box 910                                 Philadelphia, PA 19134                        Doylestown, PA 18901
Madison, WI 53701




Alvaro Galvez Lima                           Alvaro Galvez Md                              Alvaro Galvez, MD
1100 S Broad St, A406                        117 N 15th St, Apt 1001                       230 N Broad St
Philadelphia, PA 19146                       Philadelphia, PA 19102                        Philadelphia, PA 19102




Alveolus Inc                                 Alvin Scott Mcneal Md                         Alyona Flora
P.O. Box 277676                              204 Jesse Cir                                 10003 Westbourne Pl
Atlanta, GA 30384                            Collegeville, PA 19426                        Philadelphia, PA 19114
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 40 of 845

Alyse Hrynczyszyn                       Alysia Browne Md                              Alysia Hall
3359 Almond St                          8470 Limekiln Pk                              7901 Henry Ave, Apt B 210
Philadelphia, PA 19134                  Wyncote, PA 19095                             Philadelphia, PA 19128




Alysia Perez                            Alyson Broniszewski                           Alyson Dzierzynski
7323 Tabor Ave                          3675 Round Meadow Ln                          36 W 20th St
Philadelphia, PA 19111                  Hatboro, PA 19090                             Deer Park, NY 11729




Alyson Eldon                            Alyson Watkins                                Alyssa Briggs Minor
1025 Bon Air Rd                         5026 Copley Rd                                By and Through Her Parent
Havertown, PA 19083                     Philadelphia, PA 19144                        Joshua Briggs and Leeanne Raccagno
                                                                                      231 Lafayette St
                                                                                      Bristol, PA 19007



Alyssa Briggs minor                     Alyssa Celentano                              Alyssa Farina
c/o Law Offices of Leon Aussprung MD    1201 Fitzwater St, 405                        3635 Albidale Dr
Attn James Hockenberry/Leon Aussprung   Philadelphia, PA 19147                        Huntingdon Valley, PA 19006
1429 Walnut St, Ste 300
Philadelphia, PA 19102



Alyssa Feudo                            Alyssa Figueiredo                             Alyssa Heavener
2909 S Broad St                         1015 11th Ave                                 6346 Lawndale Ave
Philadelphia, PA 19148                  Folsom, PA 19033                              Philadelphia, PA 19111




Alyssa Hoover                           Alyssa Levy                                   Alyssa Litto Garin Dmd
9206 Masland St                         2555 Karen Ln                                 1620 Oregon Ave
Philadelphia, PA 19115                  Hatboro, PA 19040                             Philadelphia, PA 19145




Alyssa Piccillo                         Alyssa R Terk Md                              Alyssa Saelens Md
901 N Penn St, Unit F904                607 Schiller Ave                              2210 Fairmount Ave, 3
Philadelphia, PA 19123                  Merion Station, PA 19066                      Philadelphia, PA 19130




Alyssa Salerno                          Alyssa Slemmer                                Alyssa Strittmatter
4217 Chippendale St                     59 Firtree Rd                                 105 Jacob Court
Philadelphia, PA 19136                  Levittown, PA 19056                           Hamilton Squar, NJ 08690




Alyssa Terk                             Alyssa Torrens                                Alyssa Tumminello
607 Schiller Ave                        400 Oak St                                    108 W Marshall St
Merion Station, PA 19066                Pennington, NJ 08534                          West Chester, PA 19380




Alyssa Visco                            A-M Systems Inc                               Ama Insurance Agency Inc
236 Hampton Dr                          c/o Key Bank/A/C, 479681143448                P.O. Box 642450
Langhorne, PA 19047                     P.O. Box 850                                  Chicago, IL 60664-2450
                                        Carlsburg, WA 98324
                            Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 41 of 845

Ama Insurance Agency Inc                 Ama Profiles Corp                           Amalgamated Life
P.O. Box 804238                          75 Remittance Dr Ste, 6397                  333 Westchester Ave
Chicago, IL 60680-4104                   Chicago, IL 60675-6397                      White Plains, NY 10604




Amalgamated Life                         Amalgamated Life Insurance Compan           Amanda Axelrod
P.O. Box 1451                            730 Broadway                                431 W Elm St
New York, NY 10116-1451                  New York, NY 10003                          Conshohocken, PA 19428




Amanda Barth                             Amanda Bernard                              Amanda Brensinger
3312 Lester Rd                           1415 North 31st St, Apt 302                 1939 E Letterly St
Philadelphia, PA 19153                   Philadelphia, PA 19121                      Philadelphia, PA 19125




Amanda Broderick                         Amanda Broderick                            Amanda Burns
11927 Barlow Pl                          162 Woodland Rd                             39 Mockorange Ln
Philadelphia, PA 19116                   Huntingdon Vly, PA 19006                    Levittown, PA 19054




Amanda Cai Md                            Amanda Carroll                              Amanda Cooney
249 S 10th St, 3f                        1015 Oak Ridge Dr                           2115 Pratt St
Philadelphia, PA 19107                   Blue Bell, PA 19422                         Philadelphia, PA 19124




Amanda Correll                           Amanda Demetri Do                           Amanda Donovan
529 E Hamilton St                        2806 Walnut Hill St                         1811 S 4th St
Allentown, PA 18109                      Philadelphia, PA 19152                      Philadelphia, PA 19148




Amanda Freidl                            Amanda Garcia Md                            Amanda Gilson
2009 MT Vernon St, Apt 3r                Dumc Box 3538                               837 Glenn St
Philadelphia, PA 19130                   Durham, NC 27710                            Philadelphia, PA 19115




Amanda Glantz                            Amanda Glatz                                Amanda Hargrove Md
893 Hampton Way                          515 Lincoln Ave                             5322 N Broad St
Williamstown, NJ 08094                   Hulmeville, PA 19047                        Philadelphia, PA 19141




Amanda Hires                             Amanda Irvine                               Amanda J Williams
160 Crosby Rd                            100 North 17th St, Apt 705                  2363 E Huntingdon St
Franklinville, NJ 08322                  Philadelphia, PA 19103                      Philadelphia, PA 19125




Amanda Jankowski                         Amanda Johnson                              Amanda K Demetri-Lewis
1516 S Colorado St                       1532 Frankford Ave, Apt 3f                  2806 Walnut Hill St
Philadelphia, PA 19146                   Philadelphia, PA 19125                      Philadelphia, PA 19152
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 42 of 845

Amanda Karasinski                          Amanda Knowles                                 Amanda Krysztoforski
112 Falcon Dr                              427 Old Bridge Rd, Apt B                       2618 Salmon St
Larksville, PA 18704                       Bensalem, PA 19020                             Philadelphia, PA 19125




Amanda Lalla                               Amanda Lesher                                  Amanda Lopez
2979 Wakefield Dr                          3518 Bleigh Ave                                3932 Arcadia St
Holmes, PA 19043                           Philadelphia, PA 19136                         Philadelphia, PA 19124




Amanda Malamud                             Amanda Meredith                                Amanda Miles
20 Pennsylvania Ave                        1640 N 5th Court, 29a                          69 Sparks Ave
Avon, NY 14414                             Philadelphia, PA 19122                         Pennsville, NJ 08070




Amanda Moon                                Amanda Mortillaro Md                           Amanda O brien
2400 Chestnut St, Apt 1111                 439 N 13th St, Apt 1b                          1317 Sylvan Dr
Philadelphia, PA 19103-4382                Philadelphia, PA 19123                         Haddon Heights, NJ 08035




Amanda Perkins                             Amanda Price                                   Amanda Settle
6610 Cottage St                            152 W Laurel St, Apt 201                       18 West Girard Ave, Apt 202
Philadelphia, PA 19135                     Philadelphia, PA 19123                         Philadelphia, PA 19123




Amanda Sweeney                             Amanda Teichman                                Amanda Teichman, MD
7396 Valley Ave                            640 N Broad St, 626                            c/o Drexel Surgical Associates
Philadelphia, PA 19128                     Philadelphia, PA 19130                         219 N Broad St, Ste 8
                                                                                          Philadelphia, PA 19107




Amanda Torres                              Amanda Tursi                                   Amanda Valladares
958 Granite St                             1134 Norwalk Rd                                1675 Brill St
Philadelphia, PA 19124                     Philadelphia, PA 19115                         Philadephia, PA 19124




Amanda Vreto                               Amanda Whitlock                                Amani Purnell
2658 Tremont St                            427 Ellerslie Ave                              1044 S Dorrance St
Philadelphia, PA 19152                     Ambler, PA 19002                               Philadelphia, PA 19146




Amar Gans-Lynch                            Amar Kaneria                                   Amara Unegbu-Ogbonna
1513 South 18th St                         1510 Chestnut St, Apt 903                      20 Church St, Apt P8
Philadelphia, PA 19146                     Philadelphia, PA 19102                         Maple Shade, NJ 08052




Amardeep Heyer Md                          Amazing Kidz Academy, LLC                      Amazon Com
640 N Broad St, Apt 504                    Attn CEO                                       Billing Dept
Philadelphia, PA 19130                     700 E Erie Ave                                 1516 2nd Ave
                                           Philadelphia, PA 19134                         Seattle, WA 98101
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 43 of 845

Amazon.Com                                 Ambareen M Chaudhry Md                        Amber Adair
1850 Mercer Rd, Ste 100                    1271 Tressler Dr                              6617 Gillespie St
Lexington, KY 40598                        Ft Washington, PA 19034                       Philadelphia, PA 19135




Amber Aydelotte                            Amber Conroy                                  Amber Hathcock Md
365 Newtown Rd, Apt A-2                    729 Norfolk Rd                                1340 W Gray St
Warminster, PA 18974                       Jenkintown, PA 19046                          Houston, TX 77019




Amber Majid Do                             Amber Martin-Ross Md                          Amber Mccarthy
74 Linree Ave                              640 N Broad St, 445                           2503 E Oakdale St
Reading, PA 19606                          Philadelphia, PA 19130                        Philadelphia, PA 19125




Ambika Lall                                Ambika Lall Md                                Ambika Lall, M.D.
530 South 2nd St, 734                      301 S 19th St, Apt 1a                         530 South 2nd St, 734
Philadelphia, PA 19147                     Philadelphia, PA 19103                        Philadelphia, PA 19147




Ambler Surgical Corporation Inc            Ambreen Mohamed                               Ambry Genetics Corporation
730 Springsdale Dr                         1616 Walnut St, Apt 1908                      P.O. Box 51458
Exton, PA 19341                            Philadelphia, PA 19103                        Ontario, CA 91761-1048




Ambu Inc                                   Ambulatory Pediatric Association              Ambulatory Pediatrics
P.O. Box 347818                            6728 Old Mclean Village Dr                    Business Office
Pittsburgh, PA 15251-4818                  Mclean, Va 22101                              P.O. Box 7052
                                                                                         Lawrence, KS 66044-8897




Amc Tickets Sales                          Amca                                          Amci Corporation
P.O. Box 930456                            P.O. Box 1235                                 1617 W Alabama St
Kansas City, MO 64193-0456                 Elmsford, NY 10523-0935                       Houston, TX 77006-4101




Amcom Software Inc                         Amcon Inc                                     Amd Pennsylvania LLC
P.O. Box 204155                            502 W Germantown Pk, Ste 605                  DBA Amd Primary Care
Dallas, TX 75320-4155                      Plymouth Meeting, PA 19462                    3400 Horizion Dr, Ste 400
                                                                                         King of Prussia, PA 19406




Amd-Ritmed Inc                             Amecca Whiteside                              Ameda Inc
6054 Shook Rd                              1943 69th Ave                                 P.O. Box 28448
Lockbourne, OH 43137                       Philadelphia, PA 19138                        New York, NY 10087-8448




Amedeo Rufino                              Ameena Warrington                             Amer Acad For Cerebral Palsy
93 Watson Dr                               2119 South 66th St                            Developmental Medicine
Mount Laurel, NJ 08054                     Philadelphia, PA 19142                        Dept 77-6632
                                                                                         Chicago, IL 60678-6632
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 44 of 845

Amer Acad Of Pediatric Dentistry           Amer Academy Of Hiv Medicine                Amer Academy Of Orthopaedic
211 E Chicago Ave, Ste 700                 1705 Desales St, Ste 700                    Surgeons
Chicago, IL 60611-2663                     Washington, DC 20036                        6546 Solution Ctr
                                                                                       Chicago, IL 60677-6005




Amer Academy Of Orthopaedic Surg           Amer Academy Of Otolaryngology              Amer Academy Prof Coders
6546 Solution Center                       Head Neck Surgery Inc                       Professional Coders
Chicago, IL 60577-6005                     1650 Diagonal Rd                            P.O. Box 704004
                                           Alexandria, VA 22314                        Salt Lake City, UT 84170




Amer Assoc For Pediatric                   Amer Assoc For Thoracic Surg                Amer Assoc For Thoracic Surgery
Ophthalmology Strabismus                   P.O. Box 414208                             500 Cummings Ctr, Ste 4550
Dept 346593                                Boston, MA 02241-4208                       Beverly, MA 01915
P.O. Box 39000
San Francisco, CA 94139



Amer Assoc Of Clinical Directors           Amer Assoc Of Clinical Urologists           Amer Assoc Of Nurse Practitioners
520 N Northwest Hwy                        1111 N Plaza Dr, Ste 550                    P.O. Box 12846
Park Ridge, IL 60068-2573                  Schaumburg, IL 60173                        Austin, TX 78711




Amer Assoc Of Sleep Technologists          Amer Board Of Med Genetics Inc              Amer Board Of Pediatric Dentistry
2510 N Frontage Rd                         9650 Rockville Pike                         325 E Washington St, Ste 101
Darien, IL 60561                           Bethesda, MD 20814-3998                     Iowa City, IA 52240-3959




Amer Board Of Thoracic Surgery             Amer Cademy Of Family Physicians            Amer College Of Healthcare Exec
633 N Saint Clair St, Ste 2320             DBA Nj Academy of Family Phys               P.O. Box 77 3439
Chicago, IL 60611                          c/o Candida Taylor                          Chicago, IL 60678-3439
                                           New Jersey Chapter
                                           224 W State St
                                           Trenton, NJ 08608-1002


Amer College Of Osteopathic Surg           Amer College Of Phys Exec Inc               Amer College Of Surgeons
1630 Duke St, Ste 500                      DBA Amer Assoc For Phy Leadership           633 N Saint Clair
Alexandria, VA 22314                       400 N Ashley Dr, Ste 400                    Chicago, IL 60611
                                           Tampa, FL 33602




Amer Fed Of Labor Congress Of              Amer Heart Assoc                            Amer Hospital Patient Guide Inc
DBA Pennsylvania State Bctc                2901 Swann Ave                              P.O. Box 1031
Industrial Orgs                            Tampa, Fl 33609-                            Schenectady, NY 12301
904 N 2nd St
Harrisburg, PA 17102-3119



Amer Imaging Management                    Amer Independent Insurance Co               Amer Independent Insurance Co
P.O. Box 1167                              P.O. Box 3000                               P.O. Box 3002
Northbrook, IL 60062                       Conshohocken, PA 19428                      Plymouth Meeting, PA 19462




Amer Industrial Enterprises LLC            Amer Journal Of Pathology                   Amer Med Response Midatlantic
P.O. Box 12219                             9650 Rockville Pike                         6525 Washington Blvd
Baltimore, MD 21281                        Bethesda, MD 20810-4399                     Elkridge, MD 21075
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 45 of 845

Amer Medical Assoc                         Amer Medical Association Corp                  Amer Medical Transporters Inc
P.O. Box 75888                             Remittance Control Area                        P.O. Box 10098
Chicago, IL 60675-5888                     Pps Accounting Dept                            Largo, FL 34643-0098
                                           P.O. Box 109052
                                           Chicago, IL 60610



Amer Mobile Nurses Healthcare Inc          Amer Nurses Credentialing Ctr                  Amer Nurses Credentialing Ctr Inc
DBA Nursefinders LLC                       8515 Georgia Ave, Ste 400                      P.O. Box 207
File 56157                                 Silver Spring, MD 20910                        Lincoln, RI 02865-0207
Los Angeles, CA 90074-6157




Amer Organization Of Nurse Exec            Amer Physical Therapy Assoc                    Amer Physiological Society
P.O. Box 92592                             1111 N Fairfax St                              9650 Rockville Pike
Chicago, IL 60690-9585                     Alexandria, VA 22314-9911                      Bethesda, MD 20814-3991




Amer Registry Of Med Assist                Amer Registry Of Pathology                     Amer Roentgen Ray Society
69 Southwick Rd, Ste A                     14th St and Alaska Ave NW                      P.O. Box 630570
Westfield, MA 01085                        Washington, DC 20306-6000                      Baltimore, MD 21263-0570




Amer Soc Electroneurodiagnostic            Amer Soc For Pediatric                         Amer Soc For Therapeutic
204 W 7th                                  Hematology/Oncology                            Radiology Oncology Inc
Carroll, IA 51401                          P.O. Box 3781                                  P.O. Box 631567
                                           Oakbrook, IL 60522                             Baltimore, MD 21263




Amer Society Bariatric Surgeons            Amer Society For Apheresis                     Amer Society For Artifical Intern
140 NW 75th Dr, Ste C                      222 Jefferson Blvd                             Organs
Gainesville, FL 32607-1587                 Warwick, Ri 02888                              Asaio Inc
                                                                                          7700 Congress Ave, Ste 3107
                                                                                          Boca Raton, FL 33487-1356



Amer Society For Microbiology Pre          Amer Society Of Clinical Oncology              Amer Society Of Echocardiography
P.O. Box 605                               Journal of Clinical Oncology                   2100 Gateway Ctr Blvd, Ste 310
Herndon, VA 22070-0605                     Customer Service Dept                          Morrisville, NC 27560
                                           P.O. Box 37211
                                           Baltimore, MD 21298-7721



Amer Society Of Neurordiology              Amer Society Of Pediatric                      Amer Society Of Safety Engineers
P.O. Box 92157                             Nephrology                                     33480 Treasury Center
Chicago, IL 60675-2157                     303 E Chicago Ave W140                         Chicago, IL 60694-3400
                                           Chicago, IL 60611




Amer Society Of Safety Engineers           Amer Society Of Transplant                     Amer Society Of Tropical Medicine
Attn Kim Norman                            Surgeons                                       P.O. Box 71482
Northwest Chapter                          2461 S Clark St, Ste 640                       Chicago, IL 60694-1482
P.O. Box 484                               Arlington, VA 22202
Trenton, TN 38382



Amer Surgical Hospital Assoc Inc           Amer Urological Association                    Ameri Health
1171 Chaparral Court                       P.O. Box 791080                                One Crown Way
Minden, NV 89423                           Baltimore, MD 21279-1080                       Philadelphia, PA 19154-4599
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 46 of 845

Ameri Health                               America On Hold                               American 3B Scientific
P.O. Box 1500                              7505 E Main St, Ste 200                       2189 Flintstone Dr, Ste O
Maumee, OH 43537                           Scottsdale, AZ 85251                          Tucker, GA 30084




American Academic Orthopedic Surg          American Academy Nurse                        American Academy Nurse Practition
6300 N River Rd                            Practitioners                                 Capital Station Lbj Bldg
Rosemont, IL 60018                         Capital Station Lbj Bldg                      P.O. Box 12846
                                           P.O. Box 12926                                Austin, TX 78711
                                           Austin, TX 78711-2926



American Academy Of Allergy Asthm          American Academy Of Audiology Inc             American Academy Of Family Physic
Immunology                                 P.O. Box 631692                               P.O. Box 419662
611 E Wells St                             Baltimore, MD 21263-1692                      Kansas City, MO 64121-6662
Wilwaukee, WI 53202




American Academy Of Hospice                American Academy Of Neurology                 American Academy Of Neurology
Palliative Medicine Inc                    201 Chicago Ave So                            Sds 12-1147
P.O. Box 839                               Minneapolis, MN 55415                         P.O. Box 86
Glenville, IL 60025-0839                                                                 Minneapolis, MN 55486-1147




American Academy Of Ophthalmology          American Academy Of Ophthalmology             American Academy Of Opthamology
655 Beach St                               P.O. Box 45568                                Dept 34051
San Francisco, CA 94139                    San Francisco, CA 94145-0568                  P.O. Box 39000
                                                                                         San Francisco, CA 94139




American Academy Of Ortho Surgeon          American Academy Of Orthopaedic               American Academy Of Orthopedic Su
P.O. Box 6153                              6300 N River Rd                               Surgeons
Carol Stream, IL 60197-6153                Rosemont, IL 60018                            P.O. Box 6153
                                                                                         Carol Stream, IL 60197-6153




American Academy Of Orthpaedic Su          American Academy Of Pediatric Pub             American Academy Of Pediatrics
P.O. Box 75838                             P.O. Box 747                                  37925 Eagle Way
Chicago, IL 60675-5838                     Elk Grove Village, IL 60009-0747              Chicago, IL 60678-1379




American Academy Of Pediatrics             American Academy Of Pediatrics                American Academy Of Pediatrics
72103 Eagle Way                            Dept 72139                                    Nrp Workshop Registration
Chicago, IL 60678-7251                     Chicago, IL 60678-2139                        P.O. Box 927
                                                                                         Elk Grove Village, IL 60009-0927




American Academy Of Pediatrics             American Academy Of Pediatrics                American Academy Of Physician
P.O. Box 72103                             P.O. Box 776442                               Assistants
Chicago, IL 60678-2103                     Chicago, IL 60677-6442                        P.O. Box 18015
                                                                                         Merrifleid, VA 22118-0015




American Academy Of Professional           American Academy Of Sleep Medicin             American Academy Of Sleep Medicine
Greater Philadelphia Chapter               2510 N Frontage Rd                            Attn Assistant Dir of Accreditation
3400 Spruce St                             Darien, IL 60561                              2510 N Frontage Rd
100 Ctrx                                                                                 Darien, IL 60561-1511
Philadelphia, PA 19104
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 47 of 845

American Academy Physician Assist            American Administrators                      American Alternative Insurance
P.O. Box 18015                               720 Blair Mill Rd                            99 Cherry Hill Rd
Merrifield, VA 22118-0015                    Horsham, CA 19044                            Parsippany, NJ 07054




American Arbitration Assoc                   American Arbitration Assoc Inc               American Assoc Of Crit Care Inc
Case Filing Services                         230 S Broad St 12th Fl                       Certification Corp
1101 Laurel Oak Rd, Ste 100                  Philadelphia, PA 19102                       101 Columbia
Voorhees, NJ 08043                                                                        Aliso Viejo, CA 92656




American Assoc Of Neurological Su            American Assoc Of Orthopaedic                American Assoc Of Orthopaedic
38780 Eagle Way                              Surgeons                                     Surgeons Inc
Chicago, IL 60678-1387                       6546 Solution Center                         P.O. Box 6299
                                             Chicago, IL 60677                            Carol Stream, IL 60197-6299




American Association For Advancem            American Association For Clinical            American Association For Clinical
Of Science                                   1850 K St NW Ste, 625                        P.O. Box 759230
1200 New York Ave NW                         Washington, DC 20006                         Baltimore, MD 21275-9230
Washington, DC 20005




American Association For Kidney P            American Association For Respirat            American Association For The Adva
P.O. Box 14470                               P.O. Box 650097                              Science
St Petersburg, FL 33733                      Dallas, TX 75265-0097                        P.O. Box 96178
                                                                                          Washington, DC 20077-7107




American Association Of Blood                American Association Of Blood Ban            American Association Of Clinical
P.O. Box 631014                              Aabb                                         2101 L St NW, Ste 202
Baltimore, MD 21263-1014                     P.O. Box 631014                              Washington, DC 20037
                                             Baltimore, MD 21263-1014




American Association Of Colleges             American Association Of Critical             American Association Of Diabetes
Medicine                                     P.O. Box 30847                               200 W Madison St, Ste 800
6110 Executive Blvd S-204                    Terminal Annex                               Chicago, IL 60606
Rockville, MD 20852                          Los Angeles, CA 90030




American Association Of Healthcar            American Association Of Healthcar            American Association Of Hip Kne
Attn Mary Tam                                Management                                   Attn Sharon Creed
Management                                   11240 Waples Mill Rd Ste, 400                9400 W Higgins Rd, Ste 230
2318 Roseberry Ln                            Fairfax, VA 22030                            Rosemont, IL 60018-4976
Grayson, GA 30017



American Association Of Integrate            American Association Of Neurologi            American Association Of Neuroscie
Healthcare Delivery Systems                  38780 Eagle Way                              c/o Maria Sevitski
4435 Waterfront Dr Ste, 101                  Chicago, IL 60678-1387                       Philadelphia Chapter
Glen Allen, VA 23060                                                                      166 Harrison Ave
                                                                                          Glenside, PA 19038



American Association Of Nurse Ane            American Association Of Physician            American Association Of Respirato
222 S Prospect Ave                           Yale New Haven Health System                 9425 N Mcarthur Blvd, Ste 100
Park Ridge, IL 60068-4001                    20 York St Gb 107                            Irving, TX 75063
                                             New Haven, CT 06504
                               Case 19-11466-KG     Doc 100         Filed 07/03/19   Page 48 of 845

American Bible Society                      American Board Of Anesthesiology           American Board Of Family Practice
P.O. Box 2854                               4101 Lake Boone Trail                      2228 Young Dr
Tulsa, OK 74101-9921                        The Summit, Ste 510                        Lexington, Ky 40505
                                            Raleigh, NC 27607-7506




American Board Of Medical Special           American Board Of Neurological Su          American Board Of Nuclear Medicin
1007 Church St, Ste 404                     6550 Fannin St, Ste 2139                   900 Veteran Ave
Evanston, IL 60201                          Houston, TX 77030                          Los Angeles, Ca 90024




American Board Of Oral Maxillo              American Board Of Otolaryngology           American Board Of Pathology
Facial Surgery                              5615 Kirby Dr, 936                         P.O. Box 25915
625 N Michigan Ave, 1820                    Houston, Tx 77005                          Tampa, FL 33622-5915
Chicago, IL 60611




American Board Of Pediatric                 American Board Of Pediatrics               American Board Of Plastic Surgery
Neurological Surgery                        111 Silver Cedar Court                     1635 Market St
300 Longwood Ave Bader 319                  Chapel Hill, NC 27514-1651                 Seven Penn Ctr, 400
Boston, MA 02115-5724                                                                  Philadelphia, PA 19103-2204




American Board Of Podatric/Inc              American Board Of Podiatric Ortho          American Board Of Podiatric Surge
Surgery Inc                                 Attn Verification Dept                     445 Fillmore St
445 Filmore St                              Primary Podiatric Medicine                 San Francisco, CA 94117-3404
San Francisco, CA 94117-3404                3812 Sepulveda Blvd, 530
                                            Torrance, CA 90505



American Board Of Psychiatry                American Board Of Radiology Inc            American Board Of Registration
Neurology Inc                               5441 E Williams Blvd Ste, 200              Electroencephalographic Techs
500 Lake Cook Rd, Ste 335                   Tucson, AZ 85711                           Abret Executive Office
Deerfield, IL 60015                                                                    1904 Croydon Dr
                                                                                       Springfield, IL 62703



American Board Of Surgery                   American Board Of Thoracic Surger          American Board Of Urology
1617 John F Kennedy Blvd, Ste 860           One Rotary Center, Ste 803                 Attn Stuart S Howards Md
Philadelphia, PA 15103                      Evanston, IL 60201                         2216 Ivy Rd, 210
                                                                                       Charlottesville, VA 22903




American Broncho-Esophagological            American Burn Association                  American Burn Association
Ent Dept/Dr Paul Levine                     625 N Michigan Ave Ste, 2550               716 Lee St
Univ of Virginia                            Chicago, IL 60611                          Des Plaines, IL 60016-4515
P.O. Box 10008
Charlottesville, VA 22906-0008



American Business Personnel Servi           American Callidus Group Ltd Inc            American Cancer Society
4660 Duke Dr, Ste 385                       International Health Resources             1626 Locust St
Mason, OH 45040                             P.O. Box 2738                              Philadelphia, PA 19103
                                            Grass Valley, CA 95945-2738




American Cancer Society                     American Center For Tech Arts Sciences     American Cities Foundation
1851 Old Cuthbert Rd                        1515 Market St, Ste 1400                   c/o Adriene Williams
Cherry Hill, NJ 08034                       Philadelphia, PA 19102                     Office of Blondell Reynolds Brown
                                                                                       City Hall, Rm 580
                                                                                       Philadelphia, PA 19107
                               Case 19-11466-KG    Doc 100          Filed 07/03/19   Page 49 of 845

American Cleft Palate-Cranofacial           American Clinical Neurophysiology          American College Clinical Pharmac
1504 E Franklin St, Ste 102                 P.O. Box 30                                P.O. Box 410041
Chapel Hill, NC 27514                       One Regency Dr                             Kansas City, MO 64141-0041
                                            Bloomfield, CT 06002




American College Health Associati           American College Of Cardio Foundation      American College Of Cardiology
P.O. Box 714006                             Attn General Counsel                       Foundation
Columbus, OH 43271-4006                     2400 N St Nw                               P.O. Box 37132
                                            Washington, DC 20037                       Baltimore, MD 21297-3132




American College Of Cardiology              American College Of Chest                  American College Of Chest Physici
P.O. Box 79231                              Physicians                                 P.O. Box 93725
Baltimore, MD 21279-0231                    P.O. Box 93826                             Chicago, IL 60673
                                            Chicago, IL 60673




American College Of Clinical Phar           American College Of Emergency Phy          American College Of Foot Ankle
13000 W 87th St Pkwy                        P.O. Box 619911                            8725 W Higgins Rd, Ste 555
Lenexa, MO 66215-4530                       Dallas, TX 75261                           Chicago, IL 60631-7724




American College Of Gastroenterol           American College Of Healthcare             American College Of Healthcare
6400 Goldsboro Rd Ste, 200                  DBA Hlndv                                  Executives Registration
Bethesda, MD 20817                          Executives Inc                             P.O. Box 4797
                                            4514 Chester Ave                           Carol Stream, IL 60197-4797
                                            Philadelphia, PA 19143-3707



American College Of Healthcare Ex           American College Of Healthcare Ex          American College Of Healthcare Ex
Ache Publication Services                   Dept 77-72069                              P.O. Box 4797
One N Franklin                              Chicago, IL 60678-2069                     Carol Stream, IL 60197-4797
Chicago, IL 60606-3491




American College Of Legal                   American College Of Medical                American College Of Medical Genet
Medicine                                    Coding Specialists                         c/o Administrative Office
1100 E Woodfield Rd, Ste 520                1540 S Coast Hwy Ste, 203                  7220 Wisconsin Ave, Ste 300
Schaumburg, IL 60173                        Laguna Beach, CA 92651                     Bethesda, MD 20814




American College Of Microbiology            American College Of Nuclear Physi          American College Of Osteopathic
c/o Amer Society For Microbiolog            1850 Samuel Morse Dr                       Internists
1752 N St NW                                Reston, VA 20190                           3 Bethesda Metro Ctr, Ste 508
Washington, DC 20036-2904                                                              Bethesda, MD 20814




American College Of Osteopathic F           American College Of Osteopathy             American College Of Pediatrics
Family Physicians                           123 N Henry St                             P.O. Box 667
330 Algonquin Rd                            Alexandria, VA 22314-2903                  Blountville, TN 37617
Arlington Heights, IL 60005




American College Of Physician Exe           American College Of Physicians             American College Of Radiology
4890 W Kennedy Blvd, Ste 200                Medical Lab Evaluation                     Accrediation Program
Tampa, FL 33609-2575                        Acp Asim Service                           1891 Preston White Dr
                                            190 N Independence Mall W                  Reston, VA 20191-4397
                                            Philadeplhia, PA 19106-1572
                                Case 19-11466-KG     Doc 100         Filed 07/03/19   Page 50 of 845

American College Of Radiology                American College Of Radiology              American College Of Radiology
Acr Publication                              Attn Exec VP For Quality and Safety        P.O. Box 2348
P.O. Box 533                                 1891 Preston White Dr                      Merrifield, VA 22116
Annapolis Junction, MD 20701                 Reston, VA 20191




American College Of Radiology                American College Of Radiology Inc          American College Of Rheumatology
P.O. Box 533                                 Nopr-Acr                                   1800 Century Pl, Ste 250
Annapolis Junction, MD 20701                 1818 Market St, Ste 1600                   Atlanta, GA 30345-4300
                                             Philadelphia, PA 19103




American College Of Sport Medicin            American College Of Surgeons               American College Of Surgeons
P.O. Box 1440                                Attn CFO                                   Attn Gay Vincent
Indianapolis, IN 46202-3233                  633 North Saint Clair St                   633 North Saint Clair St
                                             Chicago, IL 60611                          Chicago, IL 60611




American College Of Surgeons                 American College Of Surgeons               American College Of Surgeons
Attn Gay Vincent                             Attn Gay Vincent                           For PA Ntl Surg Qlty Imprvt
633 N Saint Clair St                         633 N St Claire St                         Prgm Consortium
Chicago, IL 60611                            Chicago, IL 60611                          633 North Saint Clair St
                                                                                        Chicago, IL 60611



American College Of Surgeons                 American College Of Surgeons               American College Of Surgeons Corp
P.O. Box 1819                                Professional Association                   Dept 10368
Danbury, CT 06813-9663                       P.O. Box 5181                              P.O. Box 87618
                                             Carol Stream, IL 60197-5181                Chicago, IL 60680-0618




American Commercial Claims Admin             American Communication Centers             American Connecting Source
P.O. Box 881716                              DBA Acc Solutions                          Dbs Connections Housing
San Francisco, CA 94188-1716                 Attn President                             850 Church St
                                             805 N Wilson Ave, Ste 103                  Decatur, GA 30030
                                             Bristol, PA 19007



American Continental                         American Continental Insurance             American Dental Accessories Inc
800 Crescent Ctr Dr, 200                     800 Crescent Ctr Dr, Ste 200               7310 Oxford St
Franklin, TN 37067                           Franklin, TX 37067                         Minneapolis, MN 55426




American Dental Association                  American Dental Association                American Dental Care LLC
Attn Accounting Dept                         Attn Chief Legal Counsel                   817 N Easton Rd
211 East Chicago Ave                         211 E Chicago Ave                          Doylestown, PA 18901
Chicago, Il 60611-                           Chicago, IL 60611




American Diabetes Association                American Diabetes Association              American Dietetic Association
150 Monument Rd, Ste 100                     1701 N Beauregard St                       216 W Jackson Blvd
Bala Cynwyd, PA 19004                        Alexandria, VA 22311                       Chicago, IL 60606-6995




American Dietetic Association                American Eagle Express Inc                 American Epilepsy Society
P.O. Box 4691                                P.O. Box 42977                             392 N Main St
Carol Stream, IL 60197-4691                  Philidelphia, PA 19101-2977                W Hartford, CT 06117-2507
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 51 of 845

American Expediting Company Inc              American Express                             American Express
2215 Arch St                                 1600 Jfk Blvd                                777 American Expressway
Philadelphia, PA 19103                       Philadelphia, PA 19103                       Ft Lauderdale, FL 33337




American Express                             American Express                             American Express Corp Gift Cheque
Attn Exp Mail Remit Processing               P.O. Box 407135                              Attn Cashier Operations
1200 W 7th St L2-200                         Ft Lauderdale, FL 33340-7135                 P.O. Box 27234
Los Angeles, CA 90017                                                                     Salt Lake City, UT 84127-0234




American Express Travel Related              American Federation For Medical              American Federation For Medical
Svcs Co Inc                                  900 Cummings Ctr, Ste 221 U                  P.O. Box 17642
P.O. Box 360001                              Beverly, MA 01915                            Baltimore, MD 21297-1642
Ft Lauderdale, FL 33336-0001




American Fidelity Co                         American Floors Inc                          American Floors Inc
2901 Hedley St                               3520 Frays Ferry Ave                         3520 Grays Ferry Ave
Philadelphia, PA 19137                       Philadelpha, PA 19145                        Philadelphia, PA 19146




American Foundation For Donation             American Furniture Installations             American Future Systems Inc
Transplantation                              500 American Ave, Unit A                     DBA Progressive Gifts Incentive
8154 Forest Hill Ave Ste, 3                  King of Prussia, PA 19406                    P.O. Box 3020
Richmond, VA 23235-3255                                                                   Malvern, PA 19355-9581




American Guidance Service Inc                American Health                              American Health Care Supply
P.O. Box 86                                  720 Plair Mill Rd                            American Hotel Register Co
Sds12 1429                                   Horsham, PA 19044                            P.O. Box 71299
Minneapolis, MN 55486-1429                                                                Chicago, IL 60694-1299




American Health Consultants                  American Health Consultants Inc              American Health Information
P.O. Box 105109                              Subscription Dept                            Management Association
Atlanta, GA 30348-5109                       P.O. Box 530161                              P.O. Box 4295
                                             Atlanta, GA 30353-0161                       Carol Stream, IL 60197-4295




American Health Information                  American Health Information Corp             American Healthcare Institute
Managment Assoc                              Management Assoc Corp                        P.O. Box 5
P.O. Box 77 3081                             Dept 77-2735                                 Dayton, MD 21036
Chicago, IL 60678-3081                       Chicago, IL 60678-2735




American Healthcare Radiology Adm            American Healthcare Radiology Adm            American Heart Association
490B Boston Post Rd, Ste 200                 P.O. Box 5-0045                              625 W Ridge Pike Bldg A, Ste 100
Sudbury, MA 01776                            Woburn, MA 01815-0045                        Conshohocken, PA 19428-1190




American Heart Association                   American Heart Association                   American Heart Association
Great Rivers Affiliate Accts Rec             Memorial Tributes Processing                 P.O. Box 1590
P.O. Box 4002907                             P.O. Box 5216                                Hagerstown, MD 21740-1590
Des Moines, IA 50340-2907                    Glen Allen, VA 23058
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 52 of 845

American Heart Association                    American Heart Association Inc               American Heart Association Inc
Western States Affiliate Acct Rec             2300 Ctrpark West Dr                         28441 Bonita Crossing Blvd
P.O. Box 50085                                W Palm Beach, FL 33405                       Bonita Springs, FL 34135
Prescott, AZ 86304-5085




American Heart Association Inc                American Heart Association, Inc              American Home Mortgage Service
South West Affiliate-Accts Rec                7272 Greenville Ave                          Re Iris Molina
P.O. Box 4002903                              Dallas, TX 75231                             P.O. Box 631730
Des Moines, IL 50340                                                                       Irving, TX 75063-1730




American Hospital Assoc Coding                American Hospital Association                American Hospital Association
1 N Franklin                                  75 Remittance Dr, Ste 6881                   Aone Annual Meeting
Chicago, IL 60606                             Chicago, IL 60675-6881                       75 Remittance Dr Ste, 1934
                                                                                           Chicago, IL 60675-1934




American Hospital Association                 American Hospital Association                American Hospital Association
c/o George Arges/Senior Director              P.O. Box 75315                               P.O. Box 92247
155 N Wacker Dr                               Chicago, IL 60675-5315                       Chicago, IL 60657-2247
Chicago, IL 60606




American Hospital Association Ser             American Hotel Register Corp                 American Industrial Hygiene Assoc
P.O. Box 92683                                DBA American Health Care Supply              1001 N Fairfax, Ste 400
Chicago, IL 60675-2683                        P.O. Box 206720                              Alexandria, VA 22314
                                              Dallas, TX 75320-6720




American Industrial Hygiene Assoc             American Institute Of Architects             American Institute Of Cpa S
St Louis Section                              Attn Bookstore                               P.O. Box 10069
8816 Manchester Rd Pmb, 106                   1735 New York Ave NW                         Newark, NJ 07101-3069
Brentwood, MO 63144-2602                      Washington, DC 20006




American International College                American International Group Inc             American Iv Products Inc
School of Health Sciences                     P.O. Box 25050                               7485 Shipley Ave
1000 State St                                 Wilmington, DE 19899                         Harmans, MD 21077
Springfield, MA 01109




American Jewish Committee                     American Jewish Committee                    American Journal Of Medicine
30 S 15th St, Ste 801                         9911 W Pico Blvd, 1602                       P.O. Box 2124
Philadelphia, PA 19102                        Los Angeles, CA 90035                        Marion, OH 43306




American Journal Of Roentgenology             American Journal Of Sports Medici            American Kitchen Machinery/Inc
2223 Avenida De La Playa, Ste 200             675 Peter Jefferson Pl Ste, 470              Repair Co Inc
La Jolla, Ca 92037                            Charlottesville, VA 22911                    204 Quarry St
                                                                                           Philadelphia, PA 19106




American Liver Foundation                     American Liver Foundation                    American Liver Foundation
1425 Pompton Ave                              1608 Walnut St                               Mid-Atlantic Division
Cedar Grove, NJ 07009                         Philadelphia, PA 19103                       1341 N Delaware Ave, Ste 209
                                                                                           Philadelphia, PA 19125
                               Case 19-11466-KG    Doc 100          Filed 07/03/19   Page 53 of 845

American Locker Security Sys Inc            American Lung Assoc Of Mid-                American Lung Association
P.O. Box 847079                             Atlantic                                   c/o Ashley Keller
Dallas, TX 75284-7079                       3001 Gettyburg Rd                          527 Plymouth Rd, Ste 415
                                            Camp Hill, PA 17011                        Plymouth Meeting, PA 19462




American Lung Association Of Al             American Marking Systems                   American MasterTech Scientific
Brookwood                                   12285 Mcnulty Rd, Ste 103                  P.O. Box 2539
3125 Independence Dr, Ste 325               Philadelphia, PA 19154-1210                Lodi, CA 95241-2539
Birmingham, AL 35209




American Med Resp Mid-Atlantic, Inc         American Medical Accounting                American Medical Assoc
Attn Edward Powers, Regional Dir            Consulting                                 330 N Wabash Ave, Ste 39300
6501 Essington Ave                          P.O. Box 72543                             Chicago, IL 60611-5885
Philadelphia, PA 19153                      Marietta, GA 30007-2543




American Medical Association                American Medical Association               American Medical Association
515 North State St                          75 Remittance Dr Ste, 1413                 Attn Subscriber Service Ctr
Chicago, IL 60654                           Chicago, IL 60675-1413                     515 N State St
                                                                                       Chicago, IL 60610




American Medical Association                American Medical Association               American Medical Association
P.O. Box 4198                               P.O. Box 74008935                          P.O. Box 804242
Carol Stream, IL 60197-9788                 Chicago, IL 60674-8935                     Chicago, IL 60680-4104




American Medical Association                American Medical Association               American Medical Association
P.O. Box 930876                             P.O. Box 930884                            Subscriptions
Atlanta, GA 31193                           Atlanta, GA 31193-0884                     P.O. Box 4189
                                                                                       Carol Stream, IL 60197-4189




American Medical Response                   American Medical Security                  American Medical Seminars Inc
P.O. Box 409880                             P.O. Box 19032                             P.O. Box 49947
Atlanta, GA 30384-9880                      Green Bay, WI 54307                        Sarasota, FL 34230-6947




American Medical Systems Corp               American Medical Systems Sales Co          American Messaging Services LLC
P.O. Box 7247-6586                          P.O. Box 7247-6586                         P.O. Box 5749
Philadelphia, PA 19170-6586                 Philadelphia, PA 19170-6586                Carol Stream, IL 60197-5749




American Messaging Services, LLC            American Mobile Nurses Inc                 American Multi Cinema Inc
Attn Contract Support Group                 2735 Collection Center Dr                  13731 Collections Ctr Dr
1720 Lakepointe Dr, Ste 100                 Chicago, IL 60693                          Chicago, IL 60693
Lewisville, TX 75057




American Multi Cinema Inc                   American Multi-Cinema Inc                  American Nephrology Nurses Inc
P.O. Box 842067                             P.O. Box 930456                            Assoc Journal
Dallas, TX 75284-2067                       Kansas City, MO 64193-0456                 E Holly Ave Box 56
                                                                                       Pitman, NJ 08071
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 54 of 845

American Ntl Red Cross, Penn Jersey Reg      American Nurses Assoc                       American Nurses Association
700 Spring Garden St                         600 Maryland Ave SW, Ste 100 West           600 Maryland Ave SW, Ste 100 West
Philadelphia, PA 19123                       Washington, DC 20024-2571                   Washington, DC 20024-2571




American Nurses Association                  American Nurses Association                 American Nurses Association Corp
P.O. Box 17026                               P.O. Box 931895                             675 N Washington St Ste, 410
Baltimore, MD 21203-7026                     Atlanta, GA 31193-1895                      Alexandria, VA 22314




American Nurses Credentialing Inc            American Nurses Foundation                  American Nurses Publishing
P.O. Box 8785                                600 Maryland Ave SW, Ste 100 W              600 Maryland Ave
Silver Spring, MD 20907-8785                 Washington, DC 20024-2571                   Washington, DC 20024-2571




American Nursing Association                 American Occupational Therapy               American Occupational Therapy
P.O. Box 17026                               P.O. Box 31220                              P.O. Box 347036
Waldors, MD 21203-7026                       Bethesda, MD 20824-1220                     Pittsburgh, PA 15251-4036




American Omni Medical Inc                    American Oncologic Hosp                     American Oncologic Hosp
Division of Quest Medical Inc                Dba Fox Chase Cancer Ctr                    Dba Fox Chase Cancer Ctr
Drawer 470                                   Attn J. Robert Beck                         Attn President CEO
P.O. Box 830786                              Temple University Hospital                  Temple University Hospital
Birmingham, AL 35283-0786                    3401 N Broad St                             2401 N Broad St
                                             Philadelphia, PA 19140                      Philadelphia, PA 19140


American Oncologic Hosp                      American Oncologic Hospital                 American Oncologic Hospital
Dba Fox Chase Cancer Ctr                     604 Cottman Ave                             Fox Chase Cancer Center
Attn Chief Counsel                           Cheltemham, PA 19012-1201                   Arthur Patchefsky
Temple University Hospital                                                               7701 Burholme Ave
2450 W Hunting Park Ave, 4th Fl                                                          Philadelphia, PA 19111
Philadelphia, PA 19129


American Orthopaedic Association             American Orthopaedic Foot Ankle             American Orthopaedic Society For
Dept 10247                                   Society                                     Sports Medicine
P.O. Box 87618                               22271 Network Pl                            P.O. Box 74613
Chicago, IL 60680-0618                       Chicago, IL 60673-1222                      Chicago, IL 60675-4613




American Osteopathic                         American Osteopathic Academy                American Osteopathic Assoc Corp
Information Association                      Of Orthopedics                              142 E Ontario St
142 E Ontario St                             Aoao                                        Chicago, IL 60611-2864
Chicago, IL 60611                            2209 Dickens Rd
                                             Richmond, VA 23230-2005



American Osteopathic Association             American Osteopathic Association            American Osteopathic College Of
142 E Ontario St 10th Fl                     P.O. Box 6250                               119 E 2nd St
Chicago, IL 60611-8710                       Carol Stream, IL 60197-6250                 Milan, MO 63556-1331




American Pain Society Corporation            American Pediatric Society                  American Pediatric Surgery
P.O. Box 3781                                3400 Research Forest Dr Ste, B-7            Managers Association
Oakbrook, IL 60522                           Ste B-7                                     5455 Meridian Mark Rd, Ste 570
                                             The Woodlands, TX 77381                     Atlanta, GA 30342
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 55 of 845

American Pediatric Surgical Assoc          American Pharmaceutical Assoc.              American Pharmaceutical Partners
111 Deerlake Rd, Ste 100                   2215 Comstituition Ave NW                   1101 Perimeter Dr Ste, 300
Deerfield, IL 60015                        Washington, DC 20037                        Schaumburg, IL 60173




American Physical Therapy Assoc            American Physical Therapy Associ            American Physician Institute
P.O. Box 75701                             1111 N Fairfax St                           Advanced Professional
Baltimore, MD 21275-5701                   Alexandria, VA 22314                        Studies LLC
                                                                                       125 Windsor Dr, Ste 111
                                                                                       Oak Brook, IL 60523



American Planning Association              American Podiatric Medical Assoc            American Polysomnographic Sleep
Attn Denny Johnson                         Council On Podiatric Medical Educ           Society
1776 Massachusetts Ave NW, Ste 400         9312 Old Georgetown Rd                      1 Westbrook Corporate Ctr, Ste 920
Washington, DC 20036                       Bethesda, MD 20814-1621                     Westchester, IL 60154




American Postal Workers Health Pl          American Professional Wound                 American Proficiency Institute
c/o Recovery Svcs Intl Inc                 Care Associates                             Dept 9526
P.O. Box 17076                             853 2nd St Pike, Ste A-1                    P.O. Box 30516
Wilmington, DE 19850                       Richboro, PA 18954                          Lansing, MI 48909-8016




American Progressive                       American Psychiatric Publishing             American Public Health Assoc
P.O. Box 130                               Attn Customer Svc Dept                      800 I St NW
Pensacola, FL 32591-0130                   P.O. Box 97250                              Washington, DC 20001-3710
                                           Washington, DC 20090-7250




American Public Health Associatio          American Radio Microwave Corpor             American Radio And Microwave Corporation
P.O. Box 933019                            813 Gravel Pike                             813 Gravel Pike
Atlanta, GA 31193                          Collegeville, PA 19426-1641                 Collegeville, PA 19426




American Red Cross                         American Red Cross                          American Red Cross
23rd Chestnut Sts                          Attn Tara Smalls                            P.O. Box 33093
Philadelphia, PA 19103                     430 17th St NW                              Newark, NJ 07188-0093
                                           Washington, DC 20006




American Red Cross Blood Services          American Red Cross Health Safet             American Red Cross-Southeastern
Attn Robert B Benninger                    23rd Chestnut Sts                           Pa Chapter
Penn-Jersey Region                         Philadelphia, PA 19103                      2221 Chestnut St
700 Spring Garden St                                                                   Philadelphia, PA 19103
Philadelphia, PA 19123-3594



American Registry LLC                      American Registry Of Pathology              American Registry Of Pathology
2915 S Congress Ave                        Armed Forces Inst of Pathology              Education Div
Delray Beach, FL 33445                     P.O. Box 8188                               Armed Forces Institute
                                           Silver Spring, MD 20907                     6825 16th St NW Bldg 54, Rm G013
                                                                                       Washington, DC 20306-6000



American Research Products Inc             American Retirement Life Ins                American Safety - Ashp Inc
489 Common St Ste, 2E                      P.O. Box 30010                              480 Rio Rd E
Belmont, MA 02478-4455                     Austin, TX 78755-3010                       Charlottesville, VA 22901-3703
                                  Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 56 of 845

American Security Corporation                  American Sewer Service Inc                  American Soc For Ind Security
3311 Unionville Pike                           734 B Ashland Ave                           P.O. Box 74030
Hatfield, PA 19440                             Folcroft, PA 19032                          Baltimore, MD 21274




American Soc Of Radiologic/Corp                American Society Anesthesiology             American Society For
Technologists                                  1061 American Ln                            Histocompatibility/Immunogenetics
15000 Central Ave SE                           Finance Dept                                1120 Rte 73, Ste 200
Albuquerque, NM 87123                          Schaumburg, IL 60173                        Mt Laurel, NJ 08054




American Society For Aesthetic                 American Society For Bioethics              American Society For Clinical
Plastic Surgery                                Humanities Inc                              Laboratory Science
11262 Monarch St                               P.O. Box 3781                               6701 Democracy Blvd, Ste 300
Garden Grove, CA 92841                         Oakbrook, IL 60522-3781                     Bethesda, MD 20817-1574




American Society For Clinical Pat              American Society For Directors Of           American Society For Healthcare
3462 Eagle Way                                 Volunteer Services                          Human Resources Admin
Chicago, IL 60678                              P.O. Box 75315                              P.O. Box 75315
                                               Chicago, IL 60675-5315                      Chicago, IL 60675-5315




American Society For Healthcare                American Society For Healthcare E           American Society For Healthcare I
Risk Management                                Dues Payments                               Marketing Public Relations
P.O. Box 75315                                 P.O. Box 75315                              Personal Membership Group
Chicago, IL 60675-5315                         Chicago, IL 60675-5315                      P.O. Box 75315
                                                                                           Chicago, IL 60675-5315



American Society For Industrial                American Society For Investigativ           American Society For Metabolic
P.O. Box 17605                                 Pathology                                   Bariatric Surgery
Baltimore, MD 21297-1605                       9650 Rockville Pike, Rm L 2310              100 SW 75 St Ste, 201
                                               Bethesda, MD 20814-3998                     Gainesvillle, FL 32607




American Society For Microbiology              American Society For Microbiology           American Society For Neurochemist
1325 Massachusettes Ave NW                     P.O. Box 605                                9037 Ron Den Ln
Washington, DC 20005                           Herndon, VA 20172-0605                      Windermere, FL 34786




American Society For Parenteral                American Society For Radiation              American Society For Surgery Of
Enteral Nutrition                              Oncology                                    The Hand
8630 Fenton St, Ste 412                        P.O. Box 418075                             Dept 1005
Silver Springs, MO 20910-3803                  Boston, MA 02241-8075                       822 W Washingto Blvd
                                                                                           Chicago, IL 60607



American Society For Training                  American Society Of Anesthesia              American Society Of Clinical
Development Inc                                Technologists Technicians                   Pathologists
1640 King St Box 1443                          55 Harristown Rd 2nd Fl                     P.O. Box 12075
Alexandria, VA 22313-2043                      Glen Rock, NJ 07452                         Chicago, IL 60612




American Society Of Clinical Path              American Society Of Clinical Path           American Society Of Composers
Dept 77-3462                                   Pathologists Sub Office                     Authors Publishers
Chicago, IL 60678-3462                         P.O. Box 11806                              P.O. Box 331608-7515
                                               Birmingham, AL 35202-1806                   Nashville, TN 37203-9998
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 57 of 845

American Society Of Consultant               American Society Of Electroneurod           American Society Of General Surge
Pharmicists                                  Electroneurodiagnostic Techs                4200 Commercial Way
1321 Duke St                                 426 W 42nd St                               Glenview, IL 60025
Alexandria, VA 22314                         Kansas City, MO 64111




American Society Of Health System            American Society Of Heating                 American Society Of Hypertension
Pharmacists                                  Refrigerating Air Cond Engineer             P.O. Box 30081
P.O. Box 75487                               P.O. Box 1516                               New York, NY 10087-0081
Baltimore, MD 21275-5487                     Merrifield, VA 22116-9760




American Society Of Orthopedic               American Society Of Pediatric               American Society Of Pediatric Neu
Professionals                                Hematology/Oncology                         Children S Hosp of Wisconson
P.O. Box 7440                                P.O. Box 3781                               9000 W Wisconsin Ave Ms 405
Seminole, FL 33775                           Oak Brook, IL 60522                         Milwaukee, WI 53226




American Society Of Pediatric Neu            American Society Of Plastic                 American Society Of Plastic Surge
Radiology                                    Reconstructive Surgeons Inc                 Dept 4008
2210 Midwest Rd, 207                         Order Dept                                  Carol Stream, IL 60122-4008
Oak Brook, IL 60523-8205                     444 E Algonquin Rd
                                             Arlington Heights, IL 60005



American Society Of Sanitary Engi            American Society Of Spine Radiolo           American Solutions For Business
Pa Chapter                                   2210 Midwest Rd, Ste 207                    8479 Solution Ctr
684 Renz St                                  Oakbrook, IL 60523-8205                     Chicago, IL 60677-8004
Philadelphia, PA 19128




American Speech-Language Hearing             American Spot Cooling Inc                   American Surgical Association
10801 Rockville Pike                         219 Ludlow St                               P.O. Box 3524
Rockville, Md 20852                          Worcester, MA 01603                         Boston, MA 02241-3524




American Theft Prevention                    American Thoracic Society                   American Thoracic Society Inc
Products Inc                                 Peptda                                      P.O. Box 9016
9737 Keeler Ave                              545 Wagon Tr                                New York, NY 10117-3604
Skokie, IL 60076                             Pnina Weiss
                                             Orange, CT 06477



American Thoracic Society Inc                American Time Signal Co                     American Trainco Inc
P.O. Box 9016 Gpo                            140 3rd St So                               9785 S Maroon Cir, Ste 300
New York, NY 10087-9016                      P.O. Box 707                                Englewood, CO 80155
                                             Dassel, MN 55325




American Trauma Society                      American Trauma Society                     American Traveler Staffing Prof
201 Park Washington Ct                       8903 Presidential Pkwy, Ste 512             P.O. Box 932021
Falls Church, VA 22046                       Upper Marlboro, MD 20772-2656               Atlanta, GA 31193-2021




American Traveler Staffing Profes            American Type Culture Collection            American Urology Associatioin
P.O. Box 932021                              5779 Collection Ctr Dr                      Aua Education Research
Atlanta, GA 31193-2021                       Chicago, IL 60693                           P.O. Box 791080
                                                                                         Baltimore, MD 21279-1080
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 58 of 845

Americas Choice Healthplans                Americhoice                                 Americhoice
P.O. Box 922043                            Acpa Healthplan                             Attn Christine
Houston, TX 77292                          7600 N 16th St                              P.O. Box 2625
                                           Phoenix, AZ 85020                           Del Mar, CA 92014-2625




Americhoice                                Americhoice                                 Americhoice
P.O. Box 16000                             P.O. Box 290067                             P.O. Box 5220
Phoenix, AZ 85011                          Nashville, TN 37229-0067                    Kingston, NY 12402




Americhoice                                Americhoice                                 Americhoice Health Services Inc
P.O. Box 659778                            P.O. Box 659785                             P.O. Box 1459
San Antonio, TX 78265                      San Antonio, TX 78265                       Minneapolis, MN 55440-1459




Americhoice Of New Jersey                  Americhoice Of Pennsylvania                 Americhoice Of Pennsylvania
Two Gateway Center 13 Fl                   c/o United Health Care                      Johnson Rountree Premium
Newark, NJ 07102                           P.O. Box 7550                               Loxbox 1007
                                           Phoenix, AZ 85011                           P.O. Box 4829
                                                                                       Houston, TX 77210



Americhoice Of Pennsylvania Inc            Americhoice Refund Center                   Americorp Financial LLC
100 Penn Square East Ste, 900              15354 Collection Center Dr                  DBA Respironics Hosp Financial
Philadelphia, PA 19107                     Chicago, IL 60693                           P.O. Box 633553
                                                                                       Cincinnati, OH 45263-3553




Americorps Health Benefits Prog            Ameridose Inc                               Amerifile
303 Congressional Blvd                     P.O. Box 4140                               P.O. Box 670121
Carmel, IN 46032                           Woburn, MA 01888-4140                       Marietta, GA 30066-0119




Amerigroup                                 Amerigroup                                  Amerigroup
P.O. Box 61117                             P.O. Box 62509                              P.O. Box 933657
Virginia Beach, VA 23466                   Virginia Beach, VA 23466                    Atlanta, GA 31193-3657




Amerigroup Corporation                     Amerigroup Corporation                      Amerigroup Corporation
4425 Corporation Ln                        c/o Cotiviti Usc LLC                        P.O. Box 934743
Virginia Beach, VA 23462                   555 N Lane, Ste 6020                        Atlanta, GA 31193-4743
                                           Conshohocken, PA 19428




Amerigroup Of Florida                      Amerihealth                                 Amerihealth
P.O. Box 61010                             1 Crown Way                                 1901 Market St
Virginia Beach, VA 23466-1010              Philadelphia, PA 19136                      Philadelphia, PA 19102




Amerihealth                                Amerihealth                                 Amerihealth
1901 Market St                             Attn Kori Snyder                            P.O. Box 1008
Philadelphia, PA 19103-1480                580 E Swedesford Rd                         Horsham, PA 19044
                                           Wayne, PA 19087-1608
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 59 of 845

Amerihealth                                Amerihealth                                   Amerihealth
P.O. Box 41713                             P.O. Box 59480                                Refund Dept
Philadelphia, PA 19101-1574                Philadelphia, PA 19102-9480                   P.O. Box 898815
                                                                                         Camphill, PA 17089




Amerihealth Administrators                 Amerihealth Administrators                    Amerihealth C/O Aim
720 Blair Mill Rd                          P.O. Box 21545                                c/o Aim
Horsham, PA 19044                          Eagan, MN 55121                               P.O. Box 292377
                                                                                         Nashville, TN 37229




Amerihealth Caritas                        Amerihealth Hmo                               Amerihealth Mercy
200 Stevens Dr                             P.O. Box 18693                                P.O. Box 7118
Philadelphia, PA 19113                     Newark, NJ 07191-8683                         London, KY 40742




Amerihealth/Refund                         Amerinet Central Inc                          Ameripark Inc
P.O. Box 27189                             500 Commonwealth Dr                           1640 Powers Ferry Rd, Bldg 5, Ste 200
Houston, TX 77227                          Warrendale, PA 15086-7513                     Marietta, GA 30067




Amerisource Bergen Corp                    Amerisourcebergen Drug Corp                   Ameriwater
P.O. Box 642723                            P.O. Box 978526                               3345 Stop Eight Rd
Pittsburgh, PA 15264-2723                  Dallas, TX 75397                              Dayton, OH 45414




Ameriwater, Inc                            Amersham Pharmacia Biotech Inc                Ames Color Files Corporation
3345 Stop 8 Rd                             c/o Nycomed Amersham Imaging                  DBA Ames Safety Envelope Co
Dayton, OH 45414                           P.O. Box 640200                               24923 Network Pl
                                           Pittsburgh, PA 15264                          Chicago, IL 60673-1249




Ames Safety Envelope Company Corp          Amg System Upgrade Experts Corp               Amgp Georgia Managed Care Co
P.O. Box 842575                            Upgrade Experts                               4425 Corporation Ln, Ste 100
Boston, MA 02284-2575                      38 Pond St, 305                               Virginia Beach, VA 23462
                                           Franklin, MA 02038




Amguard Insurance Compnay                  Amgupgrades LLC                               Amherst LLC Inc
P.O. Box 1368                              L Steven Troufield Owner                      P.O. Box 843032
Wilkes-Barre, PA 18703-1368                22 Dailey St, Ste 8H                          Boston, MA 02284-3003
                                           Attleboro, MA 02703




Ami Gupta Dmd                              Ami Modh                                      Ami Town Country Hospital
1500 Locust St, Apt 4210                   1500 Chestnut St, Apt 8b                      Attn Meg/Lab
Philadelphia, PA 19102                     Philadelphia, PA 19102                        P.O. Box 550410
                                                                                         Tampa, FL 33655-0410




Amia                                       Amica Mutual Insurance                        Amida Care
P.O. Box 631052                            450 Sentry Pkwy, Ste 400                      P.O. Box 21455
Baltimore, MD 21263-1052                   Blue Bell, PA 19422                           Eagan, MN 55121
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 60 of 845

Amiee Koslosky                             Amin Rabiei                                 Aminah Gary
149 Mifflin St                             5115 Wissahickon Ave B32                    325 Spring Mill Ave
Philadelphia, PA 19148                     Philadelphia, PA 19144                      Conshohocken, PA 19428




Aminah Hargrove                            Aminah Shahid Md                            Aminata Kamara
221 W Clapier St                           333 Shawmont Ave, Apt G                     2434 78th Ave
Philadelphia, PA 19144                     Philadelphia, PA 19128                      Philadelphia, PA 19150




Amir Abdulhay                              Amir Bar Md                                 Amir Hosendorf
1117 S 20th St, Unit B                     217 Trent Rd                                535 N Simpson St
Philadelphia, PA 19146                     Wynnewood, PA 19096                         Philadelphia, PA 19151




Amir Jazayeri Md                           Amir Jundi Md                               Amir K Ahuja Md
2465 Memphis St                            1004 Hancock Ct                             834 Chestnut St, Apt 1207
Philadelphia, PA 19125-2124                Deptford, NJ 08096                          Philadelphia, PA 19107




Amir Rahman                                Amir Rezvan Md                              Amir Toib
5450 Wissahickon Ave, Apt A620             345 S 13th St, Apt 3-C                      4601 Flat Rock Rd, Unit 14
Philadelphia, PA 19144                     Philadelphia, PA 19107                      Philadelphia, PA 19127




Amir Toib Md                               Amir Toib, M.D.                             Amirsys Inc
611 Harvard Rd                             4601 Flat Rock Rd, Unit 14                  Mr Safety
Bala Cynwyd, PA 19004                      Philadelphia, PA 19127                      2180 S 1300 East, Ste 570
                                                                                       Salt Lake City, UT 84106




Amit Chandra Misra, M.D.                   Amit Jain Md                                Amit Maity, Md
1336 N Howard St                           69 Tweed Rd                                 308 Countryview Dr
Philadelphia, PA 19122                     Levittown, PA 19055-6152                    Bryn Mawr, PA 19010




Amit Misra                                 Amit Parekh                                 Amit Wadhwa Md
1336 N Howard St                           701 Summit Ave, Apt C1                      5225 Pooks Hill Rd, Apt 812s
Philadelphia, PA 19122                     Philadelphia, PA 19128                      Bethesda, MD 20814




Amita Patel Dmd                            Amitabha Mitra                              Amitabha Mitra Md
834 Chestnut St, Apt 1723                  66 Battery Hill Dr                          66 Battery Hill Dr
Philadelphia, PA 19107                     Voorhees, NJ 08043                          Voorhees, NJ 08043




Amli                                       Ammad Malik                                 Ammar Humayun
P.O. Box 1235                              112 North River Dr                          3910 Gateway Dr, Apt A4
Frederic, MD 21702                         St.Augustine, FL 32095                      Philadelphia, PA 19145
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 61 of 845

Amn Healthcare Inc                          Amniox Medical Inc                          Amo Sales
12400 High Bluff Dr, Ste 100                7300 Corporate Center Dr, Ste 700           Service Inc
San Diego, CA 92130                         Miami, FL 33126                             P.O. Box 74007099
                                                                                        Chicago, IL 60674-7099




Amo Sales And Service, Inc                  Amoge Omeronye                              Ampac
Attn Contract Coordinator                   31 Salem Way                                1101 Vermont Ave NW
1700 E St Andrew Pl                         Marlton, NJ 08053                           Washington, DC 20005
Santa Ana, CA 92705




Amparo Jimenez                              Amphastar Pharmaceuticals Inc               Amplatzer Medical Sales Corporati
5743 Charles St FL 2                        75 Remittance Dr Ste, 6574                  Sds 12-2151
Philadelphia, PA 19135                      Chicago, IL 60675-6574                      P.O. Box 86
                                                                                        Minneapolis, MN 55486-2151




Ampronix Inc                                Ampros Trophy Kings Inc                     Amr Badawy Md
15 Whatney                                  3005 W Broward Blvd                         8200 Henry Ave J23
Irvine, CA 92618-2808                       Fort Lauderdale, FL 33312                   Philadelphia, PA 19128




Amresco Inc                                 Amrit Bhardwaj Md                           Amrit Khalsa
P.O. Box 39098                              3900 Ford Rd, Apt 17b                       605 Rosemont St
Solon, OH 44139-0098                        Philadephia, PA 19131                       La Jolla, CA 92037




Amrit Khalsa                                Amrit Khalsa Md                             Amrit Singh Khalsa Md
850 N 4th St, Unit C                        1111 Walnut St, Apt 6d                      605 Rosemont St
Philadelphia, PA 19123                      Philadelphia, PA 19107                      La Jolla, CA 92037




Amsol Of Philadelphia Pa LLC                Amspdc Inc                                  Amssm
P.O. Box 6633                               Dept Chairs Inc                             11639 Earnshaw
High Point, NC 27262                        111 Silver Cedar Ct                         Overland Park, KS 66210
                                            Chapel Hill, NC 27514-1513




Amsterdam Printing Litho Corp               Amtec Sales Inc                             Amtelco
P.O. Box 580                                DBA Print Media Inc                         4800 Curtin Dr
Amsterdam, NY 12010                         9002 NW 105 Way                             Mcfarland, WI 53558
                                            Miami, FL 33178




Amtrust North America                       Amulatory Pediatric Association             Amvex Corporation
P.O. Box 94405                              DBA Academic Pediatric Assoc                25B E Pearce St
Cleveland, OH 44101                         6728 Old Mclean Village Dr                  Richmond Hill, On L4B 2M9
                                            Mclean, VA 22101                            Canada




Amy B Capelli                               Amy Bressler                                Amy Bridgeman
20 Arena St                                 1500 Market St 34th FL W                    28 Academy Court
Mantua, NJ 08051                            Philadelphia, PA 19102                      Pennington, NJ 08534
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 62 of 845

Amy Bridgeman Md                           Amy Campbell                                 Amy Chiaravalloti
28 Academy Ct                              129 Trent Rd                                 4816 Smick St
Pennington, NJ 08534                       Turnersville, NJ 08012                       Philadelphia, PA 19127




Amy Chiavaralotti                          Amy Dipietro Md                              Amy E Levenson
4816 Schmick St                            6000 Grant Run Pl                            403a Shawmont Ave
Philadelphia, PA 19127                     Grove City, OH 43123                         Philadelphia, PA 19128




Amy E Pattishall                           Amy E. Bridgeman , M.D.                      Amy Ficarra
308 S 24th St, Apt 2a                      St. Chris Care At Northeast Pediatrics       7623 Ridge Ave, Apt B
Philadelphia, PA 19103-6402                9501 Roosevelt Blvd, Ste 305                 Philadelphia, PA 19128
                                           Philadelphia, PA 19114




Amy Fong                                   Amy Gifford                                  Amy Grogan
4007 Powelton Ave, 1st Fl                  300 Fairfax Court                            4 Brynes Ct
Philadelphia, PA 19104                     Wenonah, NJ 08090                            Lumberton, NJ 08048




Amy Gwynn                                  Amy Haberman Md                              Amy Heiderich, Md
1070 Appleby Court                         11 Apple Ave                                 30 Washington St, Apt 4m
Blue Bell, PA 19422                        Bellmawr, NJ 08031                           Brooklyn, NY 11201




Amy Jackson                                Amy K Leonard                                Amy L Moore
29 S Sycamore Ave                          712 Georges Ln                               302 N Congress St
Aldan, PA 19018                            Ardmore, PA 19003                            Newtown, PA 18940




Amy Leader Drph Mph                        Amy Leader, P.H, M.P.H.                      Amy Levin
437 Conestoga Rd                           437 Conestoga Rd                             2401 Pennsylvania Ave, Apt 11a10
Saint Davids, PA 19087                     Wayne, PA 19087                              Phila, PA 19130




Amy Marie Palmieri Cohen Md                Amy Mazza                                    Amy Moore
23 Beth Dr                                 1836 Ferrari Dr                              302 North Congress St
Morrestown, NJ 08057                       Vineland, NJ 08361                           Newtown, PA 18940




Amy Pirozek                                Amy Plappert                                 Amy Plappert
603 N 16th St, Unit 3                      125 Woodland Terr                            Custodian Amy Plappert
Philadelphia, PA 19130                     Oaklyn, NJ 08107                             Hahnemann Interventional Card
                                                                                        Broad Vine Sts
                                                                                        Philadelphia, PA 19102



Amy Pollich                                Amy Popow                                    Amy Rock
816 Lorraine Dr                            2043 Margret Ave                             1815 John F Kennedy Blvd
Warrington, PA 18976                       Philadelphia, PA 19124                       Philadelphia, PA 19103
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 63 of 845

Amy Scholl                                Amy Sicinski                                Amy Smith
317 N Broad St, Apt 421                   134 E Mill Rd                               120 Schubert Ave
Philadelphia, PA 19107                    Maple Shade, NJ 08052                       Runnemede, NJ 08078




Amy Stine                                 Amy T Spencer                               Amy Vogia Do
3730 Lilac Lane                           186 Trumbaursville Rd                       2001 Hamilton St
Philadelphia, PA 19136                    Quakertown, PA 18951                        Philadelphia, PA 19130




Amy Vu                                    Amy Warnalis                                Amy Wilf
424 Fanshawe St                           8026 Moro St                                10 Fieldcrest Dr
Philadelphia, PA 19111                    Philadelphia, PA 19136                      Westampton, NJ 08060




Amyn Hirani Md                            Amzie Denson                                Ana Coronado
6100 City Ave, Apt 813                    802 Green St                                14323 SW 96th Ln
Philadelphia, PA 19131                    Norristown, PA 19401                        Miami, FL 33186




Ana Cruz                                  Ana E Nunez                                 Ana Melikishvila Md
4202 Powelton Ave                         12 Willow Grove Ave                         2101 Chestnut St, Unit 426
Philadelphia, PA 19104                    Pmb 151                                     Philadelphia, PA 19103
                                          Philadelphia, PA 19118




Ana Melikishvili                          Ana Perez                                   Ana Rodriguez
1919 Market St, Apt 616                   1420 E Comly St                             252 W Albanus St
Philadelphia, PA 19103                    Philadelphia, PA 19149                      Philadelphia, PA 19120




Ana Vazquez-Vegas                         Anabel Mendoza                              Anacomp
15 Tilton St                              2409 Derby Dr                               P.O. Box 30838
Hammonton, NJ 08037                       Cinnaminson, NJ 08077                       Los Angeles, CA 90030-0838




Anaerobe Systems                          Anaheim Hilton Towers                       Anaheim Marriott
15906 Concord Cir                         777 Convention Way                          700 W Convention Way
Morgan Hill, CA 95037-5451                Anaheim, CA 92802                           Anaheim, Ca 92802




Anahita Deboo                             Analiza Jusoy                               Analogic Corp
135 S 20th St, 1101                       832 Pine St, Apt 4b                         P.O. Box 32026
Philadelphia, PA 19103                    Philadelphia, PA 19107                      New York, NY 10087-2016




Analogic Corp                             Analytic Bio Chemistries Inc                Analytic Solutions Network, LLC
P.O. Box 847401                           1680 D Loretta Ave                          Attn Anthony Guidi, Cio
Boston, MA 02284-7401                     Feasterville, PA 19053                      302 Dove Court, Ste 2B
                                                                                      Forest Hill, MD 21050
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 64 of 845

Analytics Corporation                      Analyzedirect Inc                            Anam Fatma
P.O. Box 25249                             11425 Strang Line Rd                         111 S 21st St, Apt 1r
Richmond, VA 23260-1022                    Lenexa, KS 66215                             Philadelphia, PA 19102




Anand Kaji Md                              Ananya Datta                                 Anass Fathallah
57 Ave E                                   222 M St Sw, Apt 1108                        1601 Holleman Dr, Apt 1409
Lodi, NJ 07644                             Washington, DC 20024                         College Station, TX 77840




Anastasiya Malanchuk                       Anatech, Ltd                                 Anatole D Le
3445 Norwood Pl                            1020 Harts Lake Rd                           908 Penn Ave
Holland, PA 18966                          Battlecreek, Mi 49015                        Drexel Hill, PA 10926




Anatomical Chart Co                        Anayansi Lasso Pirot                         Anazao Health Corporation
P.O. Box 7247-8999                         3512 Cresson St                              P.O. Box 850001
Philadelphia, PA 19170-8999                Philadelphia, PA 19129                       Orlando, FL 32885-0389




Anca Popescu, Md                           Ancc                                         Anchor Painting Inc
4401 Conshohocken Ave1                     Ancc Annual Magnet Conference                214 Suffolk Rd
Philadelphia, PA 19131                     675 N Washingto St Ste, 410                  Flourtown, PA 19031
                                           Alexandria, VA 22314




Anchor Printing Co Inc                     Anchor Products Company                      Ancy George
315 Horsham Rd                             52 Official Rd                               2321 Benson St
Horsham, PA 19044                          Addison, IL 60101                            Philadelphia, PA 19152




Anda                                       Anda Kuo Md                                  Andorra Radiology
P.O. Box 930219                            1692 8th Ave                                 DBA Andorra Open Mri
Atlanta, GA 31193-0219                     San Francisco, CA 94122                      P.O. Box 892
                                                                                        Concordville, PA 19331




Andover Coated Products Inc                Andre Boston                                 Andre Bourgoyne
9 Fanaras Dr                               1620 W Lindley Ave                           2914 W Girard Ave, Apt 3
Salisbury, MA 01952                        Philadelphia, PA 19141                       Philadelphia, PA 19130




Andre Jakoi Md                             Andrea Angelina                              Andrea Bacchus
1835 Arch St, Apt 1210                     202 B Chester Ave                            808 Dresher Woods Dr
Philadelphia, PA 19103                     Yeadon, PA 19050                             Dresher, PA 19025




Andrea Barton                              Andrea Bateman                               Andrea Blohm
306 A Saybrook Ln                          2963 Aramingo Ave                            362 Twig Lane
Wallingford, PA 19086                      Philadelphia, PA 19134                       Yardley, PA 19067
                            Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 65 of 845

Andrea Branco                            Andrea Farnsworht                           Andrea J Kiernan
409 Yale Rd                              853 W Lancaster Ave 2nd Fl                  2151 Rt 38, Apt 310
Haddonfield, NJ 08033                    Bryn Mawr, PA 19010                         Cherry Hill, NJ 08002




Andrea Kelly Md                          Andrea L Rost                               Andrea Ledford
8663 Ferndale St                         1542 E Berk St                              2825 Haverford Rd
Philadelphia, PA 19115                   Philadelphia, PA 19125                      Ardmore, PA 19003




Andrea Levine                            Andrea Lightbourne                          Andrea Lule
134 Plymouth Rd, 5313                    902 Valley Rd                               8912 Calvert St
Plymouth Mtg, PA 19462                   Elkins Park, PA 19027                       Philadelphia, PA 19152




Andrea M Dubois                          Andrea Machnitz Md                          Andrea Mokrzycki
700 Lower State Rd Bldg 10, A7           10 Carlton Rd                               1716 Rodman St
Northwales, PA 19454                     Cherry Hill, NJ 08034                       Philadelphia, PA 19146




Andrea Moody                             Andrea Moore                                Andrea Mudie
1861 N 52nd St                           6522 Park Av, Apt 1                         5128 N 2nd St
Philadelphia, PA 19131                   Philadelphia, PA 19126                      Philadelphia, PA 19120




Andrea Russell                           Andrea Silver                               Andrea Slawinski
104 Fennerton Rd                         206 New York Ave                            3614 Welsh Rd
Paoli, PA 19301                          Newfield, NJ 08344                          Philadelphia, PA 19136




Andrea Snyder                            Andrea Treadvance                           Andrea Weist
11769 Dimarco Dr                         6743 Ditman St                              853 W Lancaster Ave
Philadelphia, PA 19154                   Philadelphia, PA 19135                      Bryn Mawr, PA 19010




Andrea Wilson                            Andreea Marinescu                           Andrei Plagov Md
6864 Guyer Ave                           523 North Broad St, Apt 103                 145 S 13th St, Apt 303
Philadelphia, PA 19142                   Philadelphia, PA 19123                      Philadelphia, PA 19107




Andres Perez                             Andres Riera                                Andres Riera Md
5050 Pennway St                          102 Willow Oaks Lane                        3304 Ebbtide Ln
Philadelphia, PA 19124                   Mullica Hill, NJ 08062                      Palmyra, NJ 08065




Andrew A Francis                         Andrew A Price                              Andrew Agostini
852 Medway Rd                            DBA Andrew Price Associates                 400 Foulk Rd, Apt 3b9
Philadelphia, PA 19115                   Adr Services                                Wilmington, DE 19803
                                         23 W 2nd St
                                         Media, PA 19063
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 66 of 845

Andrew B Campbell Md                     Andrew Barlow                                Andrew Butler Md
637 N 22nd St                            .1325 Ellsworth St, Apt 3-F                  1110 Lombard St, Apt 7
Philadelphia, PA 19130                   Philadelphia, PA 19147                       Philadelphia, PA 19147




Andrew C Detwiler                        Andrew Canelli                               Andrew Chapel
DBA Wise Hospital Technology             3815 Charteris Rd                            229 North Broad St, Apt 2310
1806 Beth Ln                             Philadelphia, PA 19154                       Philadelphia, PA 19107
Lansdale, PA 19446




Andrew Cheit                             Andrew Chrobak                               Andrew Coccia
1840 Catharine St, Apt 2                 DBA Andrew Chrobak Electric                  143 Sequoia Drove
Philadelphia, PA 19146                   54 Longloop Rd                               Berlin, NJ 08008
                                         Levittown, PA 19056




Andrew Craig Krytzer                     Andrew Dahlberg                              Andrew Daya
3 Hemlock Ct                             112 Bridle Path Lane                         1 Franklin TN Blvd, 1009
Blenheim, NJ 08012                       Feasterville, PA 19053                       Philadelphia, PA 19103




Andrew Delaney                           Andrew Furman                                Andrew Gangemi Md
2713 Swain St                            400 E Providence Rd                          2232 S Broad St
Philadelphia, PA 19130                   Aldan, PA 19018-4217                         Philadelphia, PA 19145




Andrew Gomella                           Andrew Keibel                                Andrew Kim
5 Coopershawk Lane                       326 Monroe St                                2 Foxhall Rd
Chadds Ford, PA 19317                    Philadelphia, PA 19147                       Newtown, PA 18940




Andrew Kim                               Andrew Kohut Md                              Andrew Lee
317 N Broad St, Apt 602                  3322 Midvale Ave                             2030 Spring Garden St, 2f
Philadelphia, PA 19107                   Philadelphia, PA 19129                       Philadelphia, PA 19130




Andrew Liu Md                            Andrew Mcinnes                               Andrew Medina
3131 Walnut St, 425                      425 Wellington Ave                           8021 Langdon St 2a
Philadelphia, PA 19104                   Haddonfield, NJ 08033-1325                   Philadelphia, PA 19152




Andrew Old Md                            Andrew Quinn                                 Andrew R Colin Md
2001 Hamilton St, Apt 918                317 N Broad St, 622                          14 Hagen Rd
Philadelphia, PA 19130                   Philadelphia, PA 19107                       Newton, MA 02459




Andrew S Brodt                           Andrew S Wechsler                            Andrew Shaw Md
325 Belvidere St                         225 S 4th St, Apt 303                        1106 Grandview Dr
Nazareth, PA 18064                       Philadelphia, PA 19106                       Nashville, TN 37204
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 67 of 845

Andrew Shire                                Andrew Tran                                    Andrew Weber Md
144 W Allens Ln, Apt A9                     1028 Wood St, Apt 2r                           6605 Ridge Ave
Philadelphia, PA 19119                      Philadelphia, PA 19107                         Philadelphia, PA 19128




Andrew Wesolowski                           Andrew Wu Md                                   Andrews Medical Products
564 Gruber Rd                               807 N Franklin St, Unit 1                      P.O. Box 126
Harleysville, PA 19438                      Philadelphia, PA 19123                         Allenwood, NJ 08720




Andria Zimmerman                            Andy Chun-Yao Wang                             Andy Goberdhan
2728 Taunton St                             881 N Beechwood St                             8807 Ashton Rd
Philadelphia, PA 19152                      Philadelphia, PA 19130                         Philadelphia, PA 19136




Andy Wang Md                                Aneeka Mull                                    Aneela Khan Md
231 N 3rd St, Apt 615                       949 N 6th St                                   300 W Laurier Pl
Philadelphia, PA 19106                      Philadelphia, PA 19123                         Bryn Mawr, PA 19010




Aneesh Gupta                                Anesha Garrett                                 Anesthesia Business Consultants
616 Tournament Dr                           265 S Frazier St                               Dept 77181
Moorestown, NJ 08057                        Philadelphia, PA 19139                         P.O. Box 77000
                                                                                           Detroit, MI 48277-0181




Anesthesia Management Solutions             Anesthesia Medical Supply Inc                  Anesthesia Resources For Educatio
DBA Amsol                                   P.O. Box 9                                     867 Robert Treat Extension
P.O. Box 6633                               Merion Station, PA 19066-0009                  Orange, CT 06477
High Point, NC 27262




Anesthesia Services Products                Aneta Grundal                                  Aneta Grundel
354 Waterway Rd                             3170 Salmon St                                 3170 Salmon St
Oxford, PA 19363                            Philadelphia, PA 19134-5830                    Philadelphia, PA 19134-5830




Ang Gim Phing                               Angad Singh                                    Angel Alexander
1751 S 16th St 2nd Fl                       1900arch St, Apt 1407                          2204 Longshore Ave
Philadelphia, PA 19145-2244                 Philadelphia, PA 19103                         Philadelphia, PA 19149




Angel Brown                                 Angel Flight East                              Angel Lagomasini
5933 Kengsessing Ave                        1501 Narcissa Rd                               1421 E Hunting Park
Philadelphia, PA 19143                      Blue Bell, PA 19422                            Philadelphia, PA 19124




Angel Massey                                Angel Massey                                   Angel Pedraza
1820 Erlen Rd                               2616 Manton St                                 1114 Laurel Rd
Elkins Park, PA 19027                       Philadelphia, PA 19146                         Sharon Hill, PA 19079
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 68 of 845

Angel Pressley                            Angel Rodriguez                             Angel Smith
115 S 61st St                             4045 N 8th St                               281 Winding Lane
Philadelphia, PA 19139                    Philadelphia, PA 19140                      Cinnaminson, NJ 08077




Angela A Jayaraman                        Angela Bianca                               Angela Burton
3468 W Penn St                            3123 Concord Dr                             216 E 21st St
Philadelphia, PA 19129                    Cinnaminson, NJ 08077                       Philadelphia, PA 19013




Angela C West                             Angela Carter                               Angela Conrad
1410 Wyeth St                             4728 Meridian St                            117 Gleneagles Dr
Harrisburg, PA 17102                      Philadephia, PA 19136                       Blue Bell, PA 19422




Angela Dambrosio                          Angela Digiovanni                           Angela Dimaria
141 Springfield Ave                       582 Rector Sr                               403 Beacon Hill Lane
Bala Cynwyd, PA 19004                     Philadelphia, PA 19128                      Plymouth Meeting, PA 19462




Angela Fischuk                            Angela Gailliard                            Angela Geathers
2330 Heston St, 2nd Fl                    383 Barton Run Blvd                         258 S Felton St
Abington, PA 19001                        Marlton, NJ 08053                           Philadelphia, PA 19139




Angela Gulli                              Angela James                                Angela Kim
122 Michele Way                           2335 W Oxford St                            9 N 9th St, 504
Cinaminson, NJ 08077                      Philadelphia, PA 19121                      Philadelphia, PA 19107




Angela Kim Md                             Angela Long                                 Angela Mancuso
9 N 9th St, Apt 208                       128 Junewood Dr                             15 Valley View Dr
Philadelphia, PA 19107                    Levittown, PA 19055                         Langhorne, PA 19053




Angela Mcdougal                           Angela Mcdougal                             Angela Michaels, Md
152 E Vine St                             152 East Vine St                            341 Quarry Rd
Hatfield, PA 19440                        Hatfield, PA 19440                          Charlottesville, VA 22902




Angela Paravicini                         Angela Quinn                                Angela Quinn
3435 Arthur St                            225 Daly St                                 Petty Cash Custodian
Philadelphia, PA 19136                    Philadelphia, PA 19148                      230 N Broad St
                                                                                      Philadelphia, PA 19102




Angela Rizzo                              Angela Roberto                              Angela Schick
3806 Bensalem Blvd, Apt 49                8901 Bloomfield Pl                          1031 Huntwick Ln
Bensalem, PA 19020                        Philadelphia, PA 19115                      Indianapolis, IN 46231
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 69 of 845

Angela Scrimalli                          Angela Smith                                 Angela Stevens
1712 Kendrick Ln                          6327 N 13th St                               1637 N Marston St
Norristown, PA 19401                      Philadelphia, PA 19141                       Philadelphia, PA 19121




Angela Thomas                             Angela Wang                                  Angela Wiley
7626 Front St                             3601 Conshohocken Ave, Apt 333               5449 W Berks St
Cheltenham, PA 19012                      Philadelphia, PA 19131                       Philadelphia, PA 19131




Angela Woo Jung Kim , M.D.                Angelia Mccullers                            Angelica
9 N 9th St, 504                           267 E Sharpnack St                           P.O. Box 798134
Philadelphia, PA 19107                    Philadelphia, PA 19119                       St Louis, MO 63179-8000




Angelica Brady                            Angelica Claudio                             Angelica Cosico
2106 E Chelten Ave, Apt 4                 2137 N Hope St                               20 Wilson Dr
Philadelphia, PA 19138                    Philadelphia, PA 19122                       Sicklerville, NJ 08081




Angelica George                           Angelica Lopez                               Angelica Uniform Group
3136 Agate St                             1841 Oakmont St, Unit 2                      P.O. Box 798134
Philadelphia, PA 19134                    Philadelphia, PA 19111                       St Louis, MO 63179-8000




Angelica Uniform Group                    Angelina Gladney                             Angelique Mason
Re Sierra Vista Accounts                  5220 Laurens St                              122 Monticello Dr
P.O. Box 798134                           Philadelphia, PA 19144                       Sicklerville, NJ 08081
St Louis, MO 63179-1146




Angelis Dimitrios Md                      Angeliza Johnson                             Angelmark Associates Inc
45 Friendship Rd                          4322 Claridge St                             35 Stoopville Rd
Howell, NJ 07731-1910                     Philadelphia, PA 19124                       Newtown, PA 18940




Angelo Campanaro                          Angelo D Campanero                           Angelo P Giardino MD Phd
102 Gladstone St                          102 Gladstone St                             280 Springhouse Ln
Philadelphia, PA 19148                    Philadelphia, PA 19148                       Moorestown, NJ 08057-2642




Angelo Rizzo                              Angie Lee Md                                 Angiodynamics Inc
3806 Bensalem Blvd, Apt 49                5105 North Park Dr, Apt S 711                P.O. Box 1549
Bensalem, PA 19020                        Pennsauken, NJ 08109                         Albany, NY 12201-1549




Angioscore Inc                            Anh Pham                                     Anh Tran
5055 Brandin Ct                           1811 E Sergeant St                           231 Catharine St
Fremont, CA 94538                         Philadelphia, PA 19125                       Philadelphia, PA 19147
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 70 of 845

Anholt Technologies Inc                  Anhthu Nguyen Md                             Anie Thankachan
DBA Qfix                                 1521 Green St, 1                             1109 Brighton St
P.O. Box 37578                           Philadelphia, PA 19130                       Philadelphia, PA 19111
Baltimore, MD 21297-3578




Anika Ross                               Anikka Rounbehler                            Anil Kumar Md
317 N Broad St, Apt 833                  1107 Pennsylvania Ave                        776 E Providence Rd, Apt D-316
Philadelphia, PA 19107                   Prospect Park, PA 19076                      Aldan, PA 19018




Anil Kumar Md                            Anil Kumar Mongia Md                         Animal Specialties Provisions
826 Wickfield Rd                         260 Ocean Pkwy, Apt 5j                       2400 Milford Square Pike
Wynnewwod, PA 19096                      Brooklyn, NY 11218                           Quakertown, PA 18951




Aniruddha Palya Md                       Anish Joy                                    Anish P Shah Md
3900 City Ave, Apt D1002                 467 Silvia St                                205 N Broad St 6th Fl
Philadelphia, PA 19131                   Ewing, NJ 08628                              Philadelphia, PA 19107




Anish Shah                               Anish V Thomas                               Anita Azam
209 Vine St, Apt 45                      2851 Sebring Rd                              108 Autumn River Run
Philadelphia, PA 19106                   Philadelphia, PA 19152                       Philadelphia, PA 19128




Anita Azam Md                            Anita Azam, M.D.                             Anita Bendesky
604 S Washington Sq, Apt 2708            108 Autumn River Run                         15 Gill Rd
Philadelphia, PA 19106                   Philadelphia, PA 19128                       Haddonfield, NJ 08033




Anita Bendesky Rn                        Anita Bhandari Md                            Anita Fei
15 Gill Rd                               95 Nichole Ct                                1700 Benjamin Franklin P, Apt 1801
Haddonfield, NJ 08033                    Cheshire, CT 06410                           Philadelphia, PA 19103




Anita George                             Anita Gupta Do                               Anita Gupta, Md
7 Beckett Court                          213 Carnegie Ctr, Ste 7848                   213 Carnegie Center, Unit 7848
Ivyland, PA 18974                        Princeton, NJ 08543                          Princeton, NJ 08543




Anita Harris                             Anita Malhotra Md                            Anita Mangold
5416 Webster St                          1680 Sherwood Dr                             1087 Randolph Dr
Philadelphia, PA 19143                   Hummelstown, PA 17036                        Yardley, PA 19067




Anita Marshall-Nelson                    Anita Patel                                  Anixter Bros Inc
1121 Clark Rd                            651 Lawer St                                 P.O. Box 847428
Glenside, PA 19038                       Philadelphia, PA 19116                       Dallas, TX 75284-7428
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 71 of 845

Anixter Inc                                Anja K Mowes Md                              Anja Mowes
P.O. Box 847428                            6928 Mccallum St                             105 Grayling Ave
Dallas, TX 75284-7428                      Philadelphia, PA 19119-3011                  Narberth, PA 19072




Anja Mowes, M.D.                           Anja Wagner Md                               Anjali Puri Patel Md
105 Grayling Ave                           640 N Broad St, 608                          2001 Hamilton St, Apt 1618
Narberth, PA 19072                         Philadelphia, PA 19130                       Philadelphia, PA 19130-4212




Anjali Soni                                Anjaly Belur Curley Md                       Anjaly Chandramouly Md
33 Tamarack Ct                             201 S 18th St, Apt 1602                      201 S 18th St, Apt 1602
Newtown, PA 18940                          Philadelphia, PA 19103                       Philadelphia, PA 19103




Anjan Shah Md                              Anjela Rosado                                Anjer Trailer Truck Body Sales
915 N Hancock St                           210 Harding Ave                              901 Woodbine Ave
Philadelphia, PA 19123                     Haddon Twp, NJ 08108                         Bensalem, PA 19020




Anjum Kherani Md                           Ankit Amin Md                                Ankit Parikh Md
2400 Chestnut St, Apt 1609                 1801 Buttonwood St, Apt 307                  4000 Presidential Blvd, Apt 401
Philadelphia, PA 19103-4320                Philadelphia, PA 19130                       Philadelphia, PA 19131




Ankit Shah Md                              Ankur Chaudhury                              Ankur Shah, Md
317 N Broad St, Apt 322                    1801 Buttonwood St 416                       1 Franklin Town Blvd, Apt 1018
Philadelphia, PA 19101                     Philadelphia, PA 19130                       Philadelphia, PA 19103




Anmol Patel Md                             Ann Carey Md                                 Ann Cushwa
1400 Spring Garden St, Apt 404             1704 Lake Ave                                231 West 5th Ave
Philadelphia, PA 19130                     Seaside Park, NJ 08752                       Conshohocken, PA 19428




Ann D antonio                              Ann Dilullo                                  Ann Fitzsimmons
1510 Clifford Cir                          515 S 9th St, Apt 3a                         957 Powder Horn Dr
Downingtown, PA 19335                      Philadelphia, PA 19147                       Lansdale, PA 19446




Ann G Reeves                               Ann Gazdak                                   Ann Gonzalez
125 Windsor Ave                            3903 W Wyoning                               9902 Medway Rd
Narberth, PA 19072-2133                    Tampa, FL 33616                              Philadelphia, PA 19115




Ann King                                   Ann Larkin                                   Ann Marie Anastasi
2818 Maxwell St                            1145 Beverly Rd                              8028 Narvon St
Phila, PA 19136                            Jenkintown, PA 19046                         Philadelphia, PA 19136
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 72 of 845

Ann Marie Daly                            Ann Marie White                             Ann Schoemaker
3181 Memphis St                           809 Borbeck Ave                             912 Copperbeach Ln
Philadelphia, PA 19134                    Philadelphia, PA 19111                      Wayne, PA 19087-2757




Ann Stark Md                              Ann Stengel                                 Ann V Chang
6 Braeswood Ct                            716 Whitman Dr                              2001 Green St, Apt 3f
Houston, TX 77030                         Turnersville, NJ 08012                      Philadelphia, PA 19130




Ann Welsh                                 Anna C O riordan Md                         Anna Cox
966 Claire Ave                            553 Mcglynn Rd                              111 Morton Ave, Apt 103
Huntingdon Vly, PA 19006                  Warminster, PA 18974                        Ridley Park, PA 19078




Anna Cubbage                              Anna Fiddler                                Anna Fraser
2022 Griffith St                          Re Helen M Stellwag                         893 N Taylor St
Philadelphia, PA 19152                    Gloucester CO Service                       Philadelphia, PA 19130
                                          P.O. Box 315
                                          Woodbury Heights, NJ 08097



Anna Gomenyuk                             Anna Katsman Md                             Anna Kookoolis
8512 Agusta St                            1440 Mount Vernon St, Apt 213               322 N Broad St, Apt 1520
Philadelphia, PA 19152                    Philadelphia, PA 19130                      Philadelphia, PA 19102




Anna M Moran Md                           Anna Marie Carr                             Anna Marie Carr, M.D.
1262 Cedar Top Rd                         1805 Hillside Rd                            1805 Hillside Rd
Shillington, PA 19060-7000                Southampton, PA 18966                       Southampton, PA 18966




Anna Maro                                 Anna Mcgue                                  Anna National Office
317 N Broad St, Apt 616                   6081 Tennyson Dr                            East Holly Ave Box 56
Philadelphia, PA 19107                    West Chester, OH 45069                      Pitman, NJ 08071-0056




Anna Northeast Inc                        Anna Northeast/Keystone Chap                Anna Pak
289 Valley Blvd 1-A                       c/o Sheila Richmond                         444 Fairmount Ave, Unit C
Wood Ridge, NJ 07075                      505 Elm Ave                                 Philadelphia, PA 19123
                                          Jenkintown, PA 19046




Anna Paridon                              Anna S Pak Md                               Anna Schuettge
319 Croton Rd                             1314 Bobarn Dr                              135 S 23rd St, Apt 5a
Wayne, PA 19087                           Penn Valley, PA 19072-1136                  Philadelphia, PA 19103




Anna Smith                                Anna Tran                                   Annamarie Mylarski
508 Fairmount Ave                         826 E Tioga St                              6345 Elmwood Ave
Philadelphia, PA 19123                    Philadelphia, PA 19134                      Philadelphia, PA 19142
                         Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 73 of 845

Annamary Smith                        Anne Augustyn                               Anne Baciewicz
9404 Torresdale Ave                   4525 Millet St                              500 W University Pkwy, 4g
Philadelphia, PA 19114                Philadelphia, PA 19136                      Baltimore, MD 21210




Anne Bole                             Anne Borja                                  Anne Carr-Ditrolio
349 Roslyn Ave                        1 Franklin Town Blvd, Apt 1108              1109 Garfield Ave
Glenside, PA 19038                    Philadelphia, PA 19103                      Cherry Hill, NJ 08002




Anne Desrochers                       Anne Graeff                                 Anne M Krajewski
1806 Vineyard St                      910 Walnut St                               350 Cricket Ln
Philadelphia, PA 19130                Palmyra, NJ 08065                           Harleysville, PA 19438




Anne M Ralph                          Anne Mangan                                 Anne Maria Gallagher
819 W Rolling Rd                      1511 Carol Court                            8212 Weymouth Dr
Springfield, PA 19026                 Jamison, PA 18929                           Pennsauken, NJ 08109




Anne Marie Gallagher                  Anne Marie Mateka                           Anne Marie Pierce
8212 Weymouth Dr                      7971 Summerdale Ave, 2nd Fl                 7286 Lamport Rd
Pennsauken, NJ 08109                  Philadelphia, PA 19111                      Upper Darby, PA 19082




Anne Marie Singh                      Anne Mercede                                Anne Misiura
824 Birch Court                       137 Eachus Ave                              201 Rabbit Run
Bensalem, PA 19020                    Rosemont, PA 19010                          Clarks Green, PA 18411




Anne Quin                             Anne Quin                                   Anne Santos
111 Quiet Rd                          111 Quiet Rd                                260 N Riding Dr
Sicklerville, NJ 08081                Sickerville, NJ 08081                       Moorestown, NJ 08057




Anne Santos                           Anne Sinnott                                Anne Yawman Md
260 North Riding Dr                   1204 Anna Dr                                1414 Whitpain Hills
Moorestown, NJ 08057                  Philadelphia, PA 19116                      Blue Bell, PA 19422




Annemarie Convey                      Annette Horton                              Annette Joiner
307 Jocelyn Dr                        7113 Louise Rd                              1603 Yerkes St
Plymouth Mtg, PA 19462                Philadelphia, PA 19138                      Philadelphia, PA 19150




Annette M Nagle                       Annette Price                               Annette Silverman
407 Chestnut Ln                       2134 Anchor St                              526 Beacons Ct
Wayne, PA 19087                       Philadelphia, PA 19124                      Bensalem, PA 19020
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 74 of 845

Annette Torres                                Annette Tranchitella                         Annette Watson
P.O. Box 19601                                1433 Aldine St                               5140 Kershaw St
Philadelphia, PA 19124                        Philadelphia, PA 19111                       Philadelphia, PA 19131




Anngela Vignola                               Anni Enterprises                             Annie Ashok
7 Hazelwood Dr                                DBA Valanni Restaurant                       1601 Spring Garden St
Elmer, NJ 08318                               1229 Spruce St                               Philadelphia, PA 19130
                                              Philadelphia, PA 19107




Annie Birds Inc                               Annie E Neville Creato                       Annie Jennings Pr
P.O. Box 29                                   1101 Meadow Dr                               269 Wilshire Dr
Ardmore, PA 19003                             Blue Bell, PA 19422                          Belle Mead, NJ 08502




Annie Markovits                               Annie Nguyen                                 Annie Wong
812 S 48th St                                 1000 Walnut St, Apt 107                      1584 Dillon Rd
Philadelphia, PA 19143                        Philadelphia, PA 19107                       Maple Glen, PA 19002




Anniss Bennett                                Annmarie Bebco                               Annmarie Duccilli
123 Monticello Dr                             3353 Disston St                              3562 Dows Rd
Erial, NJ 08081                               Philadelphia, PA 19149                       Philadelphia, PA 19154




Annunciation Bvm Church                       Anooj Thomas                                 Anoop K Chhina Md
Under the Archdiocese of Phila                808 Rennard Cir                              340 Media Station Rd, Apt A317
1511 S 10th St                                Philadelphia, PA 19116                       Media, PA 19063
Philadelphia, PA 19147




Anoosha Kasanagottu                           Anouchka Carmil                              Anran Wang
2657 Edgemont St                              7014 Charles St                              2201 Pennsylvania Ave, Apt 409
Philadelphia, PA 19125                        Philadelphia, PA 19135                       Philadelphia, PA 19130




Anro Inc                                      Ansa Anderson                                Ansa Company Inc
P.O. Box 7894                                 2648 Agate St                                1200 S Main
Lancaster, PA 17604                           Philadelphia, PA 19125                       Muskogee, OK 74402




Ansell Sandel Medical Solutions               Anshu Gupta Md                               Anstadt Printing
Dept Ch 16992                                 2305 N Parham Rd, Ste 1                      DBA Anstadt Communications
Palatine, IL 60055-6992                       Henrico, VA 23229                            P.O. Box 1626
                                                                                           York, PA 17405-1626




Anthe C Valais                                Anthea Mcbride                               Anthem Blue Cross
DBA Caricatures By Anthe                      408 Acker St                                 P.O. Box 70000
208 Haws Ln                                   Philadelphia, PA 19126                       Van Nuys, CA 91470
Flourtown, PA 19031
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 75 of 845

Anthem Blue Cross Blue Shield            Anthem Blue Cross Blue Shield                Anthem Blue Cross Blue Shield
P.O. Box 27401                           1351 William Howard Taft Rd                  P.O. Box 92420
Richmond, VA 23279                       Cincinnati, OH 45206                         Cleveland, OH 44193




Anthony Barkley                          Anthony Bianchi                              Anthony Boniello
3720 Spruce St                           204 Sunnybrook Rd                            212 South 24th St, 2410b
Philadelphia, PA 19104                   Springfield, PA 19064                        Philadelphia, PA 19103




Anthony Cassano Md                       Anthony Cifaldi                              Anthony Collins
204 Walnut Pl                            28 Greystone Lane                            1422 W Chew Ave
Havertown, PA 19083                      Sicklerville, NJ 08081                       Philadelphia, PA 19141




Anthony Creato Jr                        Anthony Deross Md                            Anthony Edwards
1839 Schley St                           4000 Presidential Ave, 1410                  633 N 67th St
Philadelphia, PA 19145                   Philadelphia, PA 19144                       Philadelphia, PA 19151




Anthony Errico                           Anthony Gordon                               Anthony Gualtieri
18 Duane Ave                             629 N Maple Ave                              Dba Atg Consultants Llc
New York, NY 10956                       Maple Shade, NJ 08052                        101 Wendee Way
                                                                                      Sewell, NJ 08080




Anthony Hatcher                          Anthony Hopkins                              Anthony J Balsamo Md
1920 North 23rd St                       499 E Sanger St                              1536 Warner Rd
Philadelphia, PA 19121                   Phila, PA 19120                              Meadowbrook, PA 19046




Anthony J Chiefari                       Anthony J Depietro                           Anthony J Jannetti Inc
41 White Birch Rd                        205 A Cypress Point Cir                      East Holly Ave Box 56
Turnersville, NJ 08012                   Mt Laurel, NJ 08054                          Pitman, NJ 08071-0056




Anthony J Kash Jr Dmd                    Anthony J Rzepela                            Anthony J Zumpano
650 Brooke Rd A-1                        910 Pine St, 6                               2967 Columbia Dr
Glenside, PA 19038                       Philadelphia, PA 19107                       Bensalem, PA 19020




Anthony Lanfranco                        Anthony Levin Do                             Anthony M Primaveea
3350 Tilden St                           1071 Bryn Mawr Ave                           7713 Lister St
Philadelphia, PA 19129                   Penn Valley, PA 19072                        Philadelphia, PA 19152




Anthony Mammola Jr                       Anthony Marzullo                             Anthony Mazzeo Md
4120 Knorr St, Unit F                    623 South 27th St                            528 S 19th St, Apt B
Philadelphia, PA 19135                   Philadelphia, PA 19146                       Phila, PA 19146
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 76 of 845

Anthony Mcgrail                          Anthony Miller                                 Anthony Miller
718 Garfield Ave                         1214 Locust St                                 430 Shady Ave, Apt 12
Glenside, PA 19038                       Philadelphia, PA 19107                         Pittsburgh, PA 15206




Anthony Miller                           Anthony Party Rentals Inc                      Anthony Perno
6028 Swanville Rd, Apt 2a                935 E Main St                                  3 East Cedar Ave
Erie, PA 16506                           Norristown, PA 19401                           Merchantville, NJ 08109




Anthony Pollack                          Anthony Primariera                             Anthony Primavera
85 Everst Ln, Apt 2                      7713 Lister St                                 7713 Lister St
Eirdsboro, PA 19508                      Philadelphia, PA 19152                         Philadelphia, PA 19152




Anthony Products Inc                     Anthony Products Inc                           Anthony Rajkumar
7740 Records St                          Glo Pelle Inc                                  30 Bernadette Cir
Indianapolis, IN 46226                   7740 Records St                                Monmouth Junction, NJ 08852
                                         Indianapolis, IN 46226




Anthony Sapienza                         Anthony Sloan                                  Anthony T Lajoie
313 Bainbridge St, Apt 2                 1412 Unruh Ave                                 1031 Franklin Ave
Philadelphia, PA 19147                   Philadelphia, PA 19111                         Croydon, PA 19021




Anthony Upchurch                         Anthony Wiley                                  Anthro Corp
1116 E Upsal St                          1621 N 59th St                                 Technology Furniture
Philadelphia, PA 19150                   Philadelphia, PA 19151                         10450 SW Manhasset Dr
                                                                                        Tualatin, OR 97062




Anticare Health System                   Antimicrobial Therapy Inc                      Anti-Violence Partnership Of
Attn VP Administrator                    P.O. Box 276                                   Philadelphia
Jimmie Leeds Rd                          Sperryville, VA 22740                          2000 Hamilton St, Ste 304
Pomona, NJ 08240                                                                        Philadelphia, PA 19130




Antoine Acheton                          Antoine Hall                                   Antoinette Brakman
629 Boyer Rd                             239 Richfield Rd                               DBA Andy Brakman Graphic Design
Cheltenham, PA 19012                     Upper Darby, PA 19082                          1420 E Strasburg Rd
                                                                                        West Chester, PA 19380




Antoinette Johnson                       Anton Shapoval Md                              Antonia Karfakis
27 Lincoln Ave                           425 E 76th St, Apt 2a                          442 Emily St
Yeadon, PA 19050                         New York, NY 10021                             Philadelphia, PA 19148




Antonica Lewis                           Antonio Coleman                                Antonio Vitto
834 Cricket Ave                          6260 North 15th St                             128 S 22nd St Basement, Apt
Ardmore, PA 19003                        Philadelphia, PA 19141                         Philadelphia, PA 19103
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 77 of 845

Antonios Thalassinos Md                     Antonnette Thompson                         Anu P Abraham
1409 Cherrywood St                          168 W Walnut Prk Dr                         2736 Welsh Rd
Clementon, NJ 08021                         Philadelphia, PA 19120                      Philadelphia, PA 19152




Anuta Dolha                                 Anuta Dolhi                                 Anwar White
109 Carlton Ct                              2098 Butler Pike, Apt N30                   3834 Berkley Ave
Harleysville, PA 19438-3615                 Plymouth Meeting, PA 19462                  Drexel Hill, PA 19026




Anybattery Inc                              Ao North America                            Ao North America Inc
P.O. Box 312                                Attn Debra Goldberg                         1700 Russell Rd
Rosemount, MN 55068                         1700 Russell Rd                             Paoli, PA 19301
                                            Paoli, PA 19301




Aofas                                       Aohp                                        Aorn Inc
Ankle Surgeons                              Aohp Headquarters                           2170 S Parker Rd, Ste 400
2517 Eastlake Ave E Ste, 200                109 Vip Dr Ste, 220                         Denver, CO 80231
Seattle, WA 98102                           Wexford, PA 15090




Ap Buck Inc                                 Ap/Rad Venture LP                           Ap3C Inc
7101 Presidents Dr, Ste 110                 DBA Radisson Plaza Warwick Hotel            Cast Iron Bldg
Orlando, FL 32809                           1701 Locust St                              718 Arch St
                                            Philadelphia, PA 19103                      Philadelphia, PA 19106




Aparna Ramarao Md                           Aparna Ramasubramanian Md                   Apc Answer Book
2001 Hamilton St, Apt 927                   3801 Conshohocken Ave, Apt 512              11300 Rockville Pikeste 1100
Philadelphia, PA 19130-4211                 Philadelphia, PA 19137                      Rockville, MD 20852-3030




Apc Payment Insider                         Apeldorn Landscaping Inc                    Apex Overhead Door Co Inc
P.O. Box 9405                               1945 Pioneer Rd                             725 Country Line Rd
Gaithersburg, MD 20897-9824                 Huntingdon Valley, PA 19006                 Huntingdon Valley, PA 19006




Apex-Carex Healthcare Products              Apha                                        Aphrodite Womens Health LLC
P.O. Box 515444                             Publications Sales                          P.O. Box 74008158
Los Angeles, CA 90051-6741                  P.O. Box 4900                               Chicago, IL 60674-8158
                                            Forrester Center, WV 25438




Api Inc                                     Apic                                        Apic
East Atlantic Ave High St                   Apic Membership Dept                        Apic National Office
Haddon Heights, NJ 08035                    1275 K St NW, Ste 1000                      1016 16th St NW, 16th Fl
                                            Washington, DC 20005                        Washington, DC 20036




Apic                                        Apic Infection Control                      Apogent Discoveries Inc
Control - Apic Distribution Ctr             c/o Kendall/Hunt Publishing Co              2299 Collections Ctr Dr
P.O. Box 291                                Customer Service                            Chicago, IL 60693
Annapolis Junction, MD 20701-0291           2460 Kerper Blvd
                                            Dubuque, Ia 52001-
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 78 of 845

Apollo Endosurgery Inc                     Apotheca Inc                                 Apothecary Products Inc
32663 Collection Center Dr                 1622 N Sixteenth St                          P.O. Box 856810
Chicago, IL 60693-0326                     Phoenix, AZ 85006                            Minneapolis, MN 55485-6810




Apothecary Shop Of Phoenix I Inc           App Pharmaceuticals LLC                      Appd
23620 N 20th St, Ste 12                    25476 Network Pl                             6728 Old Mclean Village Dr
Phoenix, AZ 85085                          Chicago, IL 60673-1254                       Mclean, VA 22101-3906




Appi                                       Apple Commercial Credit                      Apple Computer Inc
Investigators-Attn Accts Receivab          P.O. Box 77768                               P.O. Box 45019
500 Montgomery St, Ste 800                 Detroit, Mi 48277                            Jacksonville, FL 32232-9866
Alexandria, VA 22314




Apple Drugs Inc                            Apple Medical Corporation                    Apple Pharmacy
Attn Michael Levin                         Dept 110                                     Erie Ave At Front St
T/A the Apple Pharmacy                     P.O. Box 4106                                Philadelphia, PA 19134
1429 Monk Rd                               Woburn, MA 01888-4106
Gladwyne, PA 19035



Apple Press Ltd                            Apple Supply Co LLC                          Applewood Enterprises Inc
307 Commerce Dr                            DBA Pilgrim Medical Equip Sup                331 Maple Ave Ste, 1
Exton, PA 19341                            P.O. Box 31                                  Horsham, PA 19044
                                           Fall River, MA 02724




Appliance Care Service Inc                 Appliance Repair Solutions                   Applied Biosystems
6407 Rising Sun Ave                        7602 W 450 South                             P.O. Box 88976
Philadelphia, PA 19111                     Laporte, IN 46350                            Chicago, IL 60695-1976




Applied Coating Systems Inc                Applied Imaging Corporation                  Applied Measurement Professionals
710 Trainer St                             120 Baytech Dr                               18000 W 105th St
Chester, PA 19103                          San Jose, CA 95134                           Olathe, KS 66061-7543




Applied Medical                            Applied Medical                              Applied Medical Technologies Inc
P.O. Box 200083                            P.O. Box 3511                                DBA Airclean Systems
Pittsburgh, PA 15251-0083                  Carol Stream, IL 60132-3511                  2179 E Lyon Station Rd
                                                                                        Creedmoor, NC 27522




Applied Medical Technology Inc             Applied Surface Materials Inc                Applied Therapeutics Inc
8006 Katherine Blvd                        710 Trainer St                               3104 Cherry Palm Dr, Ste 220
Brecksville, OH 44141                      Chester, PA 19013                            Tampa, FL 33619




Applied Voice Speech Technologi            Applied Voice Technologies                   April Beckham
Attn Accounting                            c/o Captaris                                 1312 Hellerman St
27121 Town Ctr Dr, Ste 210                 Dept 1789                                    Philadelphia, PA 19111
Foothill Ranch, CA 92610                   Denver, CO 80291-1789
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 79 of 845

April Cooper                               April Cooper                                  April Cooper
2011 Cecil B. Moore Ave                    2011 W Cecil B Moore Av                       c/o Halmon Banks, Esq.
Philadelphia, PA 19121-4011                Philadelphia, PA 19121                        100 N 18th St, Ste 1910
                                                                                         Philadelphia, PA 19103-2707




April Crespo                               April Desantis                                April Hurak
4760 Whitaker Ave                          1037 Tree St                                  2100 N Line St, Apt D 102
Philadelphia, PA 19120                     Philadelphia, PA 19148                        Lansdale, PA 19446




April Rhein                                April Smalls                                  April Trenge
15 Nectar Lane                             2536 Lamott Ave                               32 Nottingham Rd
Levitown, PA 19054                         Willowgrove, PA 19090                         Marlton, NJ 08053




April White                                Apsac                                         Apsna
P.O. Box457                                On the Abuse of Children                      Assoc
Secane, PA 19018                           350 Poplar Ave                                P.O. Box 1605
                                           Elmhurst, IL 60126                            Lansdale, PA 19446




Aptco Inc                                  Apwc                                          Apwu
P.O. Box 74863                             c/o Recovery Services Internation             P.O. Box 967
Cleveland, OH 44194-4863                   P.O. Box 17075                                Silver Spring, MD 20910
                                           Wilmington, DE 19885




Apwu C/O Aim Healthcare                    Apwu Health Plan                              Apwu Health Plan
P.O. Box 292377                            P.O. Box 10398                                P.O. Box 1358
Nashville, TN 37229                        Scottsdale, AZ 85271                          Glen Burnie, MD 21060-1358




Apwu Health Plan                           Apww Health Plan                              Aq Q Coding Service
P.O. Box 3279                              P.O. Box 967                                  c/o Vanessa Gantt
Silver Spring, MD 20918                    Silver Springs, MD 20910                      P.O. Box 53898
                                                                                         Philadelphia, PA 19105




Aqua Hab                                   Aqua String Band                              Aquacast Liner LLC
c/o Riverside Health Club                  4624 Richmond St                              100 Lake Dr, Ste 200
600 Righters Ferry Rd                      Philadelphia, PA 19137                        Newark, DE 19702
Bala Cynwyd, PA 19004




Aquatech Tropical Fish Inc                 Aqueelah Jackson                              Aquis Communications Inc
DBA Goin Fishin Inc                        521 E Walnut Lane                             P.O. Box 64010
P.O. Box 39388                             Philadelphia, PA 19144                        Baltimore, MD 21264-4010
Philadelphia, PA 19136




Aracelie Correa                            Aramark                                       Aramark
4916 Hawthorne St                          27310 Network Pl                              c/o Aramark Benefits Services
Philadelphia, PA 19124                     Chicago, IL 60673-1273                        P.O. Box 8018
                                                                                         Philadelphia, PA 19101
                                 Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 80 of 845

Aramark Clinical Technology Serv              Aramark Cts LLC                             Aramark Food Support Svcs Corp
12483 Collections Ctr Dr                      Re Payment For Delray Med                   Aramark Refreshment Services
Chicago, IL 60693                             12483 Collections Ctr Dr                    1351 Metropolitan Ave
                                              Chicago, IL 60693                           West Deptford, NJ 08066




Aramark Inc                                   Aramark Management Svcs LP                  Aramark Refreshment Services Inc
7850 Airport Hwy                              24863 Network Pl                            3901 Ravenswood Rd, Ste 101
Pennsauken, NJ 08109                          Chicago, IL 60673-1248                      Dania Beach, FL 33312




Aramark Refreshment Services, LLC             Aramark Services Inc                        Aramark Services Inc
1351 Metropolitan Ave                         3250 Chestnut St                            DBA Aramark Management Svcs LP
West Depford, NJ 08066                        Macalister Hall 1st Fl                      Attn Aramark
                                              Philadelphia, PA 19104                      24863 Network Pl
                                                                                          Chicago, IL 60673-1248



Aramark Uniform Career Apparel                Aramark Uniform Career Apparel Grp          Aramark Uniform Services
22512 Network Pl                              1178 Marlkress Rd                           DBA Aus Atlantic Group P.O. Box
Chicago, IL 60673-1225                        Cherry Hill, NJ 08003                       P.O. Box 28050
                                                                                          New York, NY 10087-8050




Aramark Uniform Services Inc                  Aramark Uniform Svcs Inc                    Aramark Work Apparel Uniform
P.O. Box 5720                                 P.O. Box 828441                             Attn Accounts Rec
Cherry Hill, NJ 08034-0523                    Philadelphia, PA 19182-8441                 1057 Solutions Ctr
                                                                                          Chicago, IL 60677-1000




Aramark Work Apparel Uniform                  Aramarkmark Corp                            Aramsco
Attn Accounts Rec                             Villanova Conference Center                 Box 3956
P.O. Box 994147                               601 County Line Rd                          P.O. Box 8500
Redding, CA 96099-4147                        Radnor, PA 19087                            Philadelphia, PA 19178-3956




Aras Ali                                      Arash Bornak Md                             Arati Khanna Md
5450 Wissahickon Ave, Apt 1120a               1100 S Broad St                             57 Manchester Rd
Philadelphia, PA 19144                        Philadelphia, PA 19146                      Brockshire, MA 02446




Arbill Industries Inc                         Arbuckle Coffee Company Inc                 Arc Associates LLC
DBA Arbill Safety Products                    723 E Railroad Ave                          c/o Alfred R Christian
P.O. Box 820542                               Verona, PA 15147                            11341 Boston Way
Philadelphia, PA 19182-0542                                                               P.O. Box 931
                                                                                          Fishers, IN 46038



Arc Medical Inc                               Arc Products LLC                            Arcadia University Corporation
P.O. Box 126                                  12025 Manchester Rd Ste, 61G                450 S Easton Rd
Tucker, GA 30084                              Des Peres, MO 63131                         Glenside, PA 19038




Arch Street Hotel Partners, LP                Arch Wireless                               Arch Wireless
DBA Le Meridien Philadelphia                  Hahnemann                                   P.O. Box 4062
1421 Arch St                                  P.O. Box 4062                               Woburn, MA 01888-4062
Philadelphia, PA 19102                        Woburn, MA 01888-4062
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 81 of 845

Arch Wireless/Metrocall                      Archana Balakrishnan                          Archana Malik
P.O. Box 4062                                339 N Broad St, Apt 2217                      14 Dogwood Rd
Woburn, MA 01888-4062                        Philadelphia, PA 19107                        Moorestown, NJ 08057




Archana Malik Md                             Archana Malik, M.D.                           Archie Moore
24 Kite Ct                                   14 Dogwood Rd                                 109 Brown St
Lawrenceville, NJ 08648                      Moorestown, NJ 08057                          Philadelphia, PA 19123




Architex International                       Areeba Saif                                   Areufit Health Services Inc
3333 Commercial Ave                          117 N 15th St, Apt 1603                       270 W Lancaster Ave, Ste J2
Northbrook, IL 60062                         Philadelphia, PA 19102                        Malvern, PA 19355




Arex Usa LLC                                 Argon Medical Devices                         Aria Chandler
P.O. Box 226                                 P.O. Box 677482                               1815 Jfk Blvd, Apt 2906a
Woods Hole, MA 02543                         Dallas, TX 75267-7482                         Philadelphia, PA 19103




Aria Health                                  Aria Health                                   Aria Health
Aria Health Medical Staff Office             DBA Jefferson Health - Northeast              DBA Jefferson Health - Northeast
10800 Knights Rd                             Attn President                                Attn President
Philadelphia, PA 19114                       10800 Knights Rd                              380 N Oxford Valley Rd
                                             Philadelphia, PA 19114                        Langhorne, PA 19047



Aria Health                                  Aria Health                                   Aria Health Physician Services
Knights and Red Lion Roads                   P.O. Box 8500-8395                            Medical Staff Coordinator
Philadelphia, PA 19114                       Philadelphia, PA 19178-8395                   P.O. Box 8500-6335
                                                                                           Philadelphia, PA 19178-6335




Aria Health School Of Nursing                Ariana Zeno                                   Arianna Delgado
3 Neshaminy Interplex Dr                     4509 Chester Ave                              1226 E Luzerne St
Trevose, PA 19053                            Philadelphia, PA 19143                        Philadelphia, PA 19124




Arianna Minicozzi                            Arianna Minicozzi                             Arianna Minicozzi, Md
1007 Valley Rd                               6 W Red Gold Cir                              6 W Red Gold Cir
Elkins Park, PA 19027                        Camp Hill, PA 17011                           Camp Hill, PA 17011-1009




Arianna Trionfo                              Aribex Inc                                    Ariel Slavin
1426 South 4th St                            744 S East                                    1815 John F. Kennedy Blv, Apt 2001
Philadelphia, PA 19147                       Orem, UT 84097                                Philadelphia, PA 19103




Arielle Chudnofsky                           Arif Jan                                      Arif Rashid
3 N Columbus, Apt 246                        1427 Vine St                                  18 Governor Dr
Philadelphia, PA 19106                       Philadelphia, PA 19102                        Basking Ridge, NJ 07920
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 82 of 845

Aris Medical Corporation                   Arizant Healthcare Inc                        Arizant Healthcare Inc
8000 Katherine Blvd                        3M Center                                     P.O. Box 845450
Brecksville, OH 44141                      Building 275-4E-01                            Dallas, TX 75284-5460
                                           St. Paul, MN 55144




Arizona Health Sciences Library            Arizona Heart Institute                       Arjo Huntleigh Inc
University of Arizona                      School of Cardiac Ultrasound                  P.O. Box 644960
1501 N Campbell Ave                        2632 N 20th St                                Pittsburgh, PA 15264-4960
Tucson, AZ 85724-5079                      Phoenix, AZ 85006




Arjo-Century Inc                           Arjohuntleigh Inc                             Arjohuntleigh Inc
P.O. Box 640799                            Huntleigh Healthcare LLC                      P.O. Box 640799
Pittsburgh, PA 15264-0799                  P.O. Box 844746                               Pittsburgh, PA 15264-0799
                                           Dallas, TX 75284




Arjun Kalyanpur Assoc Md Pc                Ark Diagnostics Inc                           Arkansas Children S Hospital
Bank of America                            48089 Fremont Blvd                            800 Marshall
250 E Lancaster Ave                        Fremont, CA 94538                             Little Rock, AR 72202
Wynnewood, PA 19196




Arledge Electronics Inc                    Arleen G Haynes-Laing Md                      Arlene Bracamonte
668 Alloway-Woodstown Rd                   1208 Edmonds Ave                              1032 Ryans Runs
Pilesgrove, NJ 08098                       Drexel Hill, PA 19026                         Garnet Valley, PA 19060




Arlene Montesino Pena                      Arlene O Bracamonte                           Arlene Robertson
4235 Claridge St                           1032 Ryan s Run                               1168 Wagner Ave
Philadelphia, PA 19124                     Boothwyn, PA 19061                            Philadelphia, PA 19141




Arlene Thornton                            Arm Group                                     Armando Patino
11 Oakwood Dr                              340 Quadrangle Dr                             75 Shelter Ln
Maple Shade, NJ 08052                      Bollingbrook, IL 60440                        Levittown, PA 19055




Armeana Hill                               Armed Forces Institute Of Patholo             Armen Chevrolet
402 N Redfield St                          6825 16th St NW, Bldg 54, Rm G013             125 E Lancaster Ave
Philadelphia, PA 19151                     Washington, DC 20306-6000                     Ardmore, PA 19003




Arms                                       Armstrong Medical Industries Inc              Arndorfer Inc
P.O. Box 864                               P.O. Box 700                                  5656 Grove Terrace
Conshohocken, PA 19428-0864                Lincolnshire, IL 60069-0700                   Greendale, WI 53129




Arnold Sokol Do                            Arose Inc                                     Arosurgical Instruments
1538 Dekalb St                             1001 Lower Landing Rd                         P.O. Box 8265
Norristown, PA 19401                       Bldg 400, Ste 412                             Newport Beach, CA 92658-8268
                                           Blackwood, NJ 08012
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 83 of 845

Around The Corner Catering Inc             Arpana Mahalingashetty Md                    Arpino Inc
7800 Montgomery Ave                        317 N Broad St, Apt 314                      P.O. Box 280279
Elkins Park, PA 19027                      Philadelphia, PA 19107                       Brooklyn, NY 11228-9917




Arpita Mukherjee Md                        Array Healthcare Facilities                  Arris Nelson
121 Butler St, Apt 2a                      Solutions LLC                                6620 N 5th St, Unit B-1
Kingston, PA 18704                         2520 Renaissance Blvd, 110                   Philadelphia, PA 19126-3042
                                           King of Prussia, PA 19406




Arrow International                        Arrow International Inc                      Arrow International Inc
P.O. Box 8500 S 9060                       P.O. Box 12888                               P.O. Box 60519
Philadelphia, PA 19178-9060                Reading, PA 19612-2888                       Charlotte, NC 28260-0519




Arrow Plumbing Drain Cleaning              Arrow Systems Integration Inc                Arrowhead De LLC
William J Wharteby Owner                   DBA Shared Solutions                         Arrowhead Medical Device Tech
1813 E Cornwall St                         Services Inc                                 328 Poplar View Ln East, Ste 2
Philadelphia, PA 19134                     P.O. Box 4869                                Collierville, TN 38017
                                           Dept, 145
                                           Houston, TX 77056


Arrowhead Scientific Inc                   Arsenia Asuncion                             Arstasis
Arrowhead Forensics                        164-41 77th Ave                              6500 Kaiser Dr, Ste 120
11030 Strange Line Rd                      Fresh Meadows, NY 11366                      Fremont, CA 94555
Lenexa, KS 66215




Art 270 Inc                                Art Robbins Instruments                      Art Robbins Instruments LLC
741 Yorkway Pl                             1293 Mountain View Alviso Rd, D              1293 Mt View Alviso Rd, Ste D
Jenkintown, PA 19046                       Sunnyvale, CA 94089                          Sunnyvale, CA 94089




Artcraft Foremost Inc                      Artcraft Promotional Concepts                Artcraft Promotional Concepts
DBA Event Promotions Now                   Attn President and CEO                       DBA Event Promotions Now
1270 Glen Ave                              1270 Glen Ave                                Health Promotions Now
Moorestown, NJ 08057                       Moorestown, NJ 08057                         1270 Glen Ave
                                                                                        Moorestown, NJ 08057



Artegraft Inc                              Artemis Calivas                              Arteriocyte Medical Systems Inc
206 N Center Dr                            9705 Lochwood Rd                             Isto Biologics
No Brunswick, NJ 08902                     Philadelphia, PA 19115                       P.O. Box 145
                                                                                        Hopkinton, MA 01748




Arthrex                                    Arthrex Inc                                  Arthrex Inc
3050 N Horseshoe Dr                        P.O. Box 403511                              Pymt From Los Alamitos
Naples, FL 33942                           Atlanta, GA 30384-3511                       P.O. Box 403511
                                                                                        Atlanta, GA 30384-3511




Arthritis Foundation                       Arthritis Foundation                         Arthrocare Corporation
1313 E Osborn Rd, Ste 200                  219 N Broad St Ste, 2                        Dept Ch 10785
Phoenix, AZ 85014                          Philadelphia, PA 19107                       Palatine, IL 60055-0785
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 84 of 845

Arthrocare Corporation                       Arthrocare Corporation                      Arthroscopy Assoc North America
Nw 5200                                      P.O. Box 844161                             6300 N River Rd, Ste 104
P.O. Box 1450                                Dallas, TX 75284-4161                       Rosemont, IL 60018
Minneapolis, MN 55485-1000




Arthrosurface Inc                            Arthur A Panfile                            Arthur Kim
Dept 1480                                    825 Edmonds Ave                             1401 Germantown Ave, Apt 2n
P.O. Box 4110                                Drexel Hill, PA 19026                       Philadelphia, PA 19122
Woburn, MA 01888-4110




Arthur L Davis Publishing Agency             Arthur Omondi                               Arthur P Wells
517 Washington St                            493 Harmon Rd, Unit D                       2523 W Thompson St
Cedar Falls, IA 50613                        Philadelphia, PA 19128                      Philadelphia, PA 19121




Arthur R Todd Elec Contractor                Artisan Display Inc                         Artisan Medical
312 Hurffville-Crosskeys Rd                  1239 E 6th St                               617 Stokes Rd Ste, 4-306
Sewell, NJ 08080                             Red Hill, PA 18076                          Medford, NJ 08055




Artist Touch Inc                             Artromick International Inc                 Artscape Inc
750 Gato Rd                                  P.O. Box 62327                              112 Keystone Dr
El Paso, TX 79932                            Baltimore, MD 21264-2327                    Montgomeryville, PA 18936




Artsquest                                    Artur Szymczak Md                           Arun Agarwal Md
25 W 3rd St, Ste 300                         3362 Morrison Ave                           1 Franklin Town Blvd, Apt 1709
Bethlehem, PA 18015                          Cincinnati, OH 45220                        Philadelphia, PA 19103




Arun Chopra Md                               Arun Uthayashankar Md                       Arup Laboratories, Inc
761 Kelli Rd                                 3700 Gateway Dr, Apt 223                    500 Chipeta Way
Springfield, PA 19064                        Philadelphia, PA 19145                      Salt Lake City, UT 84108




Arwa Degnah                                  Arwen Elena Bassler                         Arxium Inc
6100 City Ave, Apt P116                      211 Charleston Greene                       52226 Network Pl
Philadelphia, PA 19131                       Malvern, PA 19355                           Chicago, IL 60673-1522




Aryanith Hernandez-Baez                      Asahi Intecc Usa Inc                        Asap Software
3523 Kip St                                  3002 Dow Ave, Ste 212                       P.O. Box 95414
Philadelphia, PA 19134                       Tustin, CA 92780                            Chicago, IL 60694-5414




Asap Software Express Inc                    Asbmb                                       Asbs Foundation
P.O. Box 95414                               Molecular Biology                           DBA Walk From Obesity-El Paso
Chicago, IL 60694-5414                       P.O. Box 630485                             1250 E Cliff, Ste 1-A
                                             Baltimore, MD 21263-0485                    El Paso, TX 79902
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 85 of 845

Ascca                                        Ascend Learning Holdings LLC                Ascension Orthopedics Inc
Anesthesiologists/Ascca                      DBA Medhub LLC                              Dept 0328
520 N Northwest Hwy                          62562 Collection Center Dr                  P.O. Box 120328
Park Ridge, IL 60068-2573                    Chicago, IL 60693-0625                      Dallas, TX 75312-0328




Ascension School                             Asco                                        Asd Specialty Healthcare
Attn Principal                               c/o Suntrust Bank                           P.O. Box 848104
725 E Westmoreland St                        P.O. Box 79633                              Dallas, TX 75284-8104
Philadelphia, PA 19134                       Baltimore, MD 21279-0633




Asd Specialty Healthcare Inc                 Asdc                                        Aseaba
Payments From St Christophers                211 E Chicago Ave, Ste 710                  1952 E Allegheny Ave
P.O. Box 848104                              Chicago, IL 60611-2663                      Phila, PA 19134
Dallas, TX 75284-8104




Aseba                                        Aseptic Technical Solutions                 Aset
1 S Prospect St, Rm 6436                     1478 Lardner St                             Secretariat
Burlington, VT 05401-3456                    Philadelphia, PA 19149                      Rt 2 Box 3644
                                                                                         Berryville, Va 22611-




Aset Executive Office                        Asfaw Desta                                 Asha Gaur
204 West 7th                                 7636 Elmwood Ave                            334 Longstorm Dr
Carroll, IA 51401                            Philadelphia, PA 19153                      Cherry Hill, NJ 08003




Asha Inc Convention                          Asha Kapadia                                Ashe
Expo Exchange                                290 Byberry Rd, 15                          1 N Franklin St 27th Fl
P.O. Box 3867                                Philadelphia, PA 19116                      Chicago, IL 60606
Frederick, MD 21705




Asher-Haley Surgical Inc                     Ashish C Sinha Md                           Ashish C Sinha Md
P.O. Box 1015                                101 Admirals Way                            Univ of Pennsylvania
Mullica Hill, NJ 08060                       Philadelphia, PA 19146-5211                 680 Dulles Bldg
                                                                                         3400 Spruce St
                                                                                         Philadelphia, PA 19104



Ashish Dabas Md                              Ashish Dhawan                               Ashish Dhawan, M.D.
772 E Providence Rd, Apt B408                315 Creek Rd                                315 Creek Rd
Aldan, PA 19018                              Moorestown, NJ 08057                        Moorestown, NJ 08057




Ashland Specialty Ingredients                Ashlee Burgos                               Ashlee Goldsmith
P.O. Box 116022                              3831 N 5th St                               1100 S Broad St, Unit 707b
Atlanta, GA 30368-6022                       Philadelphia, PA 19140                      Philadelphia, PA 19146




Ashlee Lippincott                            Ashleigh Barnett                            Ashleigh Gallagher
3105 Sheffield Dr                            707 Yeadon Ave                              820 Fuller St
Cinnaminson, NJ 08077                        Yeadon, PA 19050                            Philadelphia, PA 19111
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 86 of 845

Ashleigh Hall Do                           Ashleigh Spicer-Henderson                     Ashley Altman
819a Taney St                              9 Greentree Lane                              1100 S Broad St, Unit 501b
Philadelphia, PA 19130-1816                Malvern, PA 19355                             Philadelphia, PA 19146-5032




Ashley Augusty                             Ashley Block Md                               Ashley Brown
614 Crestview Rd                           7 Morn Mist Court                             6550 Tulip St
Philadelphia, PA 19128                     Baltimore, MD 21234                           Philadelphia, PA 19135




Ashley Cavalier Md                         Ashley Christine Mikanowicz                   Ashley Cocuzza
264 Ripka St                               3153 Gaul St                                  121 Autumn River Run
Philadelphia, PA 19127                     Philadelphia, PA 19134                        Philadelphia, PA 19128




Ashley Easterling                          Ashley Farrell                                Ashley Ganard
412 S 13th St, Apt 601                     1254 S Dover St                               508 Bruce Rd
Philadelphia, PA 19147                     Philadelphia, PA 19143                        Feasterville, PA 19053




Ashley Glover                              Ashley Hebert Dmd                             Ashley Johnson
2969 N Taylor St                           13211 Winterberry Way                         1500 Green St, Apt F
Philadelphia, PA 19132                     Princeton, NJ 08540-6569                      Philadelphia, PA 19130




Ashley Johnson-Howell                      Ashley Lebria                                 Ashley Lentini
1023 Ellsworth St                          329 Spruce St, Apt 3a                         712 Cantor Trail
Philadelphia, PA 19147                     Philadelphia, PA 19106                        Cherry Hill, NJ 08002




Ashley Lombardi                            Ashley M Altman Do                            Ashley Marciano
1561 Schiavello Dr                         1815 John F Kennedy Blvd, Apt 2502            1305 Walker Dr
Swarthmore, PA 19081                       Philadelphia, PA 19103-1721                   Downingtown, PA 19335




Ashley Mccabe                              Ashley Merz                                   Ashley Mistretta
7 Carvel Ave                               1339 United Kingdom Pl                        8813 Ashton Rd
Galloway, NJ 08205                         Philadelphia, PA 19116                        Philadelphia, PA 19136




Ashley Morris                              Ashley Morris                                 Ashley Padula
1213 N Leithgow St                         134 E Nields St                               1534 Woodland Rd
Philadelphia, PA 19122                     West Chester, PA 19382                        West Chester, PA 19382




Ashley Perez                               Ashley Russo                                  Ashley Sexton
1225 Foulkrod St                           34 Giles Lane                                 5006 Convent Lane, Unit H
Philadelphia, PA 19124                     Aston, PA 19014                               Phildelphia, PA 19114
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 87 of 845

Ashley Sosa                                  Ashley Thatcher                               Ashley Webber-Quilty
6232 Mershon St                              5555 Wissahickon Ave, 207                     3012 Poplar St
Philadelphia, PA 19149                       Philadelphia, PA 19144                        Philadelphia, PA 19130




Ashley White                                 Ashley Williams                               Ashp
7412 Stenton Ave, Apt 303                    1021 W Norris St, Unit D                      P.O. Box 75487
Philadelphia, PA 19150                       Philadelphia, PA 19122                        Baltimore, MD 21275-5487




Ashrae Publication                           Ashraf Jamil                                  Ashraf Nagm Md
Dept Hb 88                                   1626 S St, Apt 1                              701 City Ave, Apt B 409
1791 Tullie Cir NE                           Philadelphia, PA 19146                        Merion Station, PA 19066
Atlanta, GA 30329




Ashton Chevalier                             Asi Advanced Surgical Inc                     Asi Medical Equipment Ltd
14000 Clifford Ln                            4001 1st Ave                                  1735 N I-35E
Philadelphia, PA 19116                       Lafayette Hill, PA 19444                      Carrollton, TX 75006




Asia Mcaliley                                Asia Mcaliley                                 Asian American Home Care
1349 W Kerbaugh St                           1349 West Kerbaugh St                         328 7th St 2F
Philadelphia, PA 19140                       Philadelphia, PA 19140                        Oakland, CA 94607




Asian Arts Initiative                        Asian Pacific Development                     Asian Pacific Management
1219 Vine St                                 2100 NE 55th St                               Consultants
Philadelphia, PA 19107                       Ft Lauderdale, FL 33308                       543 E Locust Ave
                                                                                           Philadelphia, PA 19144




Asis Greater Phila Chapter                   Asm Press                                     Aspasia Fissikoudi
P.O. Box 901                                 P.O. Box 605                                  735 E Manoa Rd
Southeastern, PA 19399-0901                  Herndon, VA 22070-0605                        Havertown, PA 19083-5603




Aspasia Fissikoudi Md                        Aspect Medical                                Aspen
735 E Manoa Rd                               Systems Inc/73192                             P.O. Box 75415
Havertown, PA 19083                          P.O. Box 414593                               Baltimore, MD 21275
                                             Boston, MA 02241-4593




Aspen Information Systems Inc                Aspen Publishers Inc                          Aspen Publishers Inc
6607 Ampton Dr                               111 Eight Ave                                 4829 Innovation Way
Spring, TX 77379                             New York, NY 10011                            Chicago, IL 60682-0048




Aspen Publishers Inc                         Aspen Publishers Inc                          Aspen Publishers Inc
Accts Receivable Dept                        Attn Ams                                      P.O. Box 64054
P.O. Box 911                                 190 Sylvan Ave                                Baltimore, MD 21264-4054
Frederick, MD 21705-0911                     Englewood Cliffs, NJ 07632
                                 Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 88 of 845

Aspen Surgical Products Inc                   Aspira Bilingual Cyber Charter School       Aspira Inc Of Pa
3998 Reliable Pkwy                            Attn Principal                              4322 N 5th St
Chicago, IL 60686-0039                        6301 N 2nd St                               Philadelphia, PA 19140
                                              Philadelphia, PA 19120




Asr Corporation                               Asra                                        Asrt Department Of Education Corp
3033 Orchard Vista Dr                         Pain Medicine                               15000 Central Ave SE
Grand Rapids, MI 49546                        P.O. Box 79831                              Albuquerque, NM 87123
                                              Richmond, VA 23230-1086




Assa Abloy Entrance Systems Us                Assa Abloy Entrance Systems Us Inc          Asse International
Us Inc                                        1900 Airport Rd                             901 Canterbury Rd, Ste A
P.O. Box 827375                               Monroe, NC 28110                            Westlake, OH 44145
Philadelphia, PA 19182-7375




Asset Optima                                  Assignment Ready Inc                        Assignment Ready Inc
DBA Ao Communications                         DBA Diagnostic Imaging Staff                DBA Healthcare Staffing
339 Crosspark Dr                              File, 54318                                 File 54318
Pearl, MS 39208                               Los Angeles, CA 90074-4318                  Los Angeles, CA 90074-4318




Assignment Ready Inc                          Assistive Technologies Corp                 Assoc For Academic Surgery
DBA On Assignment Healthcare                  24319 Contra Costa Ln                       11300 W Olympic Blvd, Ste 600
Staffing                                      Punta Gorda, FL 33955                       Los Angeles, CA 90064
File 54318
Los Angeles, CA 90074-4318



Assoc For Healthcare Volunteer                Assoc For Pathology                         Assoc Of Administrators In
Resource Professionals                        Informatics                                 Academic Pediatrics/S Ryburn/Dir
P.O. Box 75315                                9650 Rockville Pike                         Dept Ped/Oregon Health Scien Univ
Chicago, IL 60675-5315                        Bethesda, MD 20814-3993                     707 SW Gaines Rd Cdrcp
                                                                                          Portland, OR 97239-2998



Assoc Of Amer Med Colleges Inc                Assoc Of Asthma Educators                   Assoc Of Child Life Professionals
Attn Accounts Receivable                      1215 Anthony Ave                            1820 N Fort Myer Dr, Ste 520
P.O. Box 419384                               Columbia, SC 29201                          Arlington, VA 22209
Boston, MA 02241-9384




Assoc Of Operating Room Nurse                 Assoc Of Pediatric Oncology Nurse           Assoc Of Polysomnographic Tech
Room Nurses Inc                               11512 Allecingie Pkwy                       1610 4th St NW, Ste 300
Assoc of Perioperative Reg Nurse              Richmond, VA 23235                          Rochester, MN 55901-2200
2170 S Parker Rd, Ste 300
Denver, CO 80231



Assoc Of Polysomnographic Tech                Assoc Of Research Libraries                 Assoc Of Residency Coordinator
P.O. Box 14861                                Office of Leadership Mgmt Svc               Tors In Orthopaedic Surgery
Lenexa, KS 66285-4861                         21 Dupont Cir NW, Ste 800                   Acros c/o Connie Sams
                                              Washington, DC 20036                        Ucla Dept of Ortho Surg 76-143Chs
                                                                                          10833 Le Conte Ave
                                                                                          Los Angeles, CA 90095


Assoc Of Residency Coordinators               Assoc Of Womens Health                      Assoc Professional Sleep Societie
Attn Gail Drr/Arcos Treasurer                 Obstetric Neonatal Nurses                   Societies Inc
In Orthopaedic Surgery                        Formerly Naacog                             One Westbrook Corp Center, Ste 920
3421 Medical Park Dr Bldg 2                   Dept 4015                                   Westchester, IL 60154
Mobile, AL 36693-3390                         Washington, DC 20042-4015
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 89 of 845

Assoc Public Health Laboratories            Assoc Regional Univ Pathologist              Associated Call Centers Inc
DBA National Lab Training Networ            P.O. Box 27964                               DBA American Communication Ctrs
P.O. Box 160385                             Salt Lake City, UT 84127                     P.O. Box 1329
Nashville, TN 37216-0385                                                                 Skippack, PA 19474




Associated Industries Ins                   Associated Medical Specialties In            Associated Specialty Contracting
P.O. Box 310719                             2901 Southampton Rd                          98 La Crue Blvd
Boca Raton, FL 33431                        Philadelphia, PA 19154                       Glenn Mills, PA 19342




Associates In Medical Marketing             Associates Of Cape Cod Inc                   Association For Bladder Exstrophy
3 Terry Dr, Ste 201                         P.O. Box 414540                              DBA Assoc For the Bladder
Newtown, PA 18940                           Boston, MA 02241-4540                        Exstrophy Community
                                                                                         P.O. Box 10152
                                                                                         Ft Irwin, CA 92310



Association For Hospital Medical            Association For Pathology Informa            Association For Prevention Teachi
Education                                   Upmc Cancer Pavilion, Ste 301                Attn Aptr Annual Meeting
P.O. Box 725                                5150 Ctr Ave                                 Research
Indiana, PA 15701                           Pittsburgh, PA 15232                         1001 Connecticut Ave NW, Ste 610
                                                                                         Washington, DC 20036



Association For Professionals               Association For Professionals In             Association For Professionals In
c/o Crestar Bank                            c/o Laser Registration                       Infection Control Epidemiology
Infection Control Epidemology               Infection Control Epidemiology               P.O. Box 79502
P.O. Box 79502                              1200 G St NW, Ste 800                        Baltimore, MD 21279-0502
Baltimore, MD 21279-0502                    Washington, DC 20005



Association For Surgical Educatio           Association For The Advancement              Association For The Advancement
P.O. Box 19655                              Automotive Medicine                          Medical Instrumentation
Springfield, IL 62794-9655                  P.O. Box 4176                                3330 Washington Blvd, Ste 400
                                            Barrington, IL 60011                         Arlington, VA 22201-4598




Association For The Advancement             Association For Transplant Admin             Association Of American Physician
Of Medical Instrumentation                  18530 Mack Ave, 448                          Surgeons Inc
P.O. Box 0211                               Grosse Pointe Farms, MI 48236                1601 N Tucson Blvd, 9
Annapolis Junction, MD 20701-0211                                                        Tucson, AZ 85716-3405




Association Of Clinical Research            Association Of Pediatric Hematol             Association Of Pediatric Oncology
Professionals                               Attn Jenny Velazquez                         Social Work
1012 14th St NW, Ste 907                    Oncology Nurses                              Maine Children S Cancer Program
Washington, DC 20005                        8735 W Higgins Rd, Ste 300                   100 Campus Dr
                                            Chicago, IL 60631                            Scarborough, ME 04107



Association Of Pediatric Surgery            Association Of Program Directors             Association Of Public Health Lab
c/o Max Langham Jr Md                       In Radiology                                 Aphl
Training Program Directors                  P.O. Box 4285                                Nltn Registor
777 Washington Ave, Ste P-220               Carol Stream, IL 60197-4285                  P.O. Box 79117
Memphis, TN 38105                                                                        Baltimore, MD 21279



Association Of Residency Coordina           Association Of University Radiolo            Association Of Women Surgeons
Attn Carolyn Holtman C-Tagme                P.O. Box 4284                                5204 Fairmont Ave, Ste 208
In Orthopaedic Surgery                      Carol Stream, IL 60197-4284                  Downers Grove, IL 60515
3965 W 83rd St Box 157
Prairie Village, KS 66208
                               Case 19-11466-KG     Doc 100         Filed 07/03/19   Page 90 of 845

Assurant Health                             Ast/Asn                                    Asta Brothers Fire Safety Corp
P.O. Box 624                                Amer Society of Nephrology Corp            500 Canal St
Milwaukee, WI 53201                         1725 I St NW Ste, 510                      Bristol, PA 19007
                                            Washington, DC 20006




Asta-Usa Translation Services Inc           Astna                                      Astor Chocolate Corporation
P.O. Box 22259                              Aka National Flight Nurse Assoc            651 New Hampshire Ave
Cheyenne, WY 82003                          9101 E Kenyon Ave, Ste 3000                Lakewood, NJ 08701
                                            Denver, CO 80237




Astrazeneca LP                              Astrazeneca LP                             Astrazeneca Pharmaceuticals
P.O. Box 75183                              P.O. Box 827343                            180 Concord Pike
Charlotte, NC 28275                         Philadelphia, PA 19182-7343                P.O. Box 15437
                                                                                       Wilmington, DE 19850-5437




Astrazeneca Pharmaceuticals                 Astro Med Inc                              Astro-Med Inc
Astrazeneca LP                              600 E Greenwich Ave                        DBA Grass Technologies
P.O. Box 31001-0785                         W Warwick, RI 02893                        DBA Quicklabel Systems
Pasadena, CA 91110-0785                                                                P.O. Box 842554
                                                                                       Boston, MA 02284-2554



Astro-Med Inc                               Asuragen Inc                               Asure Software LLC Corp
Dept Ch10491                                P.O. Box 974674                            DBA Netsimplicity
Palatine, IL 60055-0491                     Dallas, TX 75397-4647                      110 Wild Basin Rd, Ste 100
                                                                                       Austin, TX 78746




Aswin Mathew                                At Chadwick Service Co Inc                 At Systems Atlantic Inc
9323 Alton St                               100 Dunksferry Rd                          P.O. Box 15009
Philadelphia, PA 19123                      Bensalem, PA 19020                         Los Angeles, CA 90015-5009




At Systems Southeast Inc                    At Systems West Inc                        AT T
Attn Accounts Receivable                    P.O. Box 15060                             Attn Equipment Accounting
P.O. Box 15002                              Los Angeles, CA 90015-0060                 651 Gateway Blvd, Ste 1500
Los Angeles, CA 90015-5002                                                             So San Francisco, CA 94080




AT T                                        AT T                                       AT T
Hahnemann                                   Hahnemann                                  Hahnemann
P.O. Box 9001309                            P.O. Box 10226                             P.O. Box 13140
Louisville, KY 40290-1309                   Newark, NJ 07193-0226                      Newark, NJ 07101-5640




AT T                                        AT T                                       AT T
Hahnemann                                   Hahnemann                                  Hahnemann
P.O. Box 830017                             P.O. Box 830022                            Re Acct, 10006488208
Baltimore, MD 21283-0017                    Baltimore, MD 21283-0022                   P.O. Box 830017
                                                                                       Baltimore, MD 21283-0017



AT T                                        AT T                                       AT T
P.O. Box 105068                             P.O. Box 2969                              P.O. Box 5080
Atlanta, GA 30348-5068                      Omaha, NE 68103-2969                       Carol Stream, IL 60197-5080
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 91 of 845

AT T                                         At T                                         At T
P.O. Box 5094                                P.O. Box 78225                               P.O. Box 8221
Carol Stream, IL 60197-5094                  Phoenix, AZ 85062-8225                       Aurora, IL 60572-8221




AT T                                         AT T                                         AT T
P.O. Box 830018                              P.O. Box 9001309                             P.O. Box 9001310
Baltimore, MD 21283-0018                     Louisville, KY 40290-1309                    Louisville, KY 40290-1310




At T                                         At T                                         AT T
P.O. Box 914000                              P.O. Box 914500                              Pa Region
Orlando, FL 32891-4000                       Orlando, FL 32891-4500                       P.O. Box 9001309
                                                                                          Louisville, KY 40290-1309




AT T Language Line                           AT T Mobility                                AT T Mobility
Shelby Reg Med Ctr                           National Business Services                   P.O. Box 538641
P.O. Box 16012                               P.O. Box 78405                               Atlanta, GA 30353-8641
Monterey, CA 93742-6012                      Phoenix, AZ 85062-8405




AT T Mobility                                AT T Teleconference Svcs                     At T Wireless Services
P.O. Box 6463                                P.O. Box 2840                                P.O. Box 8220
Carol Stream, IL 60197-6463                  Omaha, NE 68103-2840                         Aurora, IL 60572-8220




AT T Wireless Services                       Atc Healthcare Services Inc                  Atc Healthcare Services Inc
Parkview                                     Healthfund Inc                               P.O. Box 31718
P.O. Box 8220                                Dept 6773                                    Hartford, CT 06150-1718
Aurora, IL 60572-8220                        75 Remittance Dr
                                             Chicago, IL 60675-6773



Atc Healthcare Svcs Inc                      Atelier Art Services                         Atg Consultants LLC
Healthfund Inc                               P.O. Box 56316                               101 Wendee Way
Dept 6773                                    Philadelphia, PA 19130                       Sewell, NJ 08080
75 Remittance Dr
Chicago, IL 60675-6673



Atg Consultants, LLC                         Athanasios Melisiotis                        Athena Diagnostics
Attn Anthony Gualtieri, Owner                229 W Upsal St, Apt 501                      200 Forrest St
101 Wendee Way                               Philadelphia, PA 19119                       Marlborough, MA 01752
Sewell, NJ 08080




Athena Diagnostics Inc                       Atiba Bell Md                                Atif Abdalla
P.O. Box 844281                              3901 Conshohocken Ave, 1213                  13113 Worthington Rd
Boston, MA 02284-4281                        Philadelphia, PA 19131                       Philadelphia, PA 19116




Atif Abdalla                                 Atlantic Biologicals                         Atlantic City Electric
7644 Fairfield St                            Abc P.O. Box                                 P.O. Box 13610
Philadelphia, PA 19152                       P.O. Box 533014                              Philadelphia, PA 19101
                                             Atlanta, GA 30353-3014
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 92 of 845

Atlantic City Electric                       Atlantic Coast Alarm Inc                     Atlantic Diagnostic Laboratories
St Christophers                              5100 Harding Way Ste, 203                    3520 Progress Dr, Ste C
P.O. Box 4875                                Mays Landing, NJ 08330                       Bensalem, PA 19020
Trenton, NJ 08650




Atlantic Emergency Associates                Atlantic Equipment Specialist Inc            Atlantic Lithotripsy LLC
Attn John W Becher Do                        3 Enterprise Rd                              DBA Mid-Atlantic Stone Center
1925 Pacific Ave 8th Fl                      P.O. Box 348                                 100 Brick Rd, Ste 103
Atlantic City, NJ 08041                      Danville, PA 17821                           Marlton, NJ 08053




Atlantic Medical Fetacessories Co            Atlantic Medical Ins                         Atlantic Memory Group Inc
3620 Horizon Dr                              P.O. Box Ss-5915                             Usa Remit To
King of Prussia, PA 19406                    Nassau                                       200 Main St, Unit 3
                                             Bahamas                                      Pawtucket, RI 02860




Atlantic Refrigeration Co Inc                Atlantic Specialty Insurance Co              Atlantic Switch Generator LLC
529-33 E Thompson St                         77 Water St, 17th Fl                         4108 Sylon Blvd
P.O. Box 3656                                New York, NY 10005                           Hainesport, NJ 08036
Philadelphia, PA 19125




Atlantic Switch And Generator, LLC           Atlanticare Administrators Inc               Atlanticare Health System
4108 Sylon Blvd                              P.O. Box 613                                 Attn David A. Desimone
Hainesport, NJ 08036                         Hammonton, NJ 08037-0613                     2500 English Creek Ave, Bldg 500
                                                                                          Egg Harbour Township, NJ 08234




Atlanticare Regional Med Ctr Inc             Atlanticare Regional Medical Center          Atlanticare Regional Medical Center
Corporate Finance                            Attn Mahendra Solanki, DIO                   Attn Mariouise Venditt, MD
Jimmie Leeds Rd                              Medical Education Office                     1925 Pacific Ave
Pomona, NJ 08240                             1925 Pacific Ave                             Atlantic City, NJ 08401
                                             Atlantic City, NJ 08401



Atlarge                                      Atlas Electrostatic Ref Co Inc               Atlas Talent And Sound LLC
P.O. Box 75315                               5066 W Chester Pike                          208 Donnely Ave
Chicago, IL 60675-5315                       Newtown Sq, PA 19073                         Aston, PA 19014




Atos Medical Inc                             Atricure Inc                                 Atrium Medical Corporation
Dept Ch 17589                                Dept Ch 19447                                P.O. Box 842888
Palatine, IL 60055-7589                      Palatine, IL 60055-9447                      Boston, MA 02284-2888




Ats Medical Sales Inc                        Atsnj Inc                                    Attorney General
Dept Ch 16333                                119 S Pine Ave                               Child Support Div
Palatine, IL 60055-6333                      Maple Shade, NJ 08052                        P.O. Box 659791
                                                                                          San Antonio, TX 78265-9791




Atul A Kalanuria Md                          Atul Bali                                    Aubrey Benner
111 Hidden Forest Ct                         100 North 17th St, Apt 603                   474 Roxborough Ave
Fairless Hills, PA 19030                     Philadelphia, PA 19103                       Philadelphia, PA 19128
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 93 of 845

Aubrey Cook                                Aubrey Sentman                                 Aubrey Votruba
4559 Edgemont St                           6301 N 10th St, Apt 107                        708 S 2 1/2 St
Philadelphia, PA 19137                     Philadelphia, PA 19141                         Nederland, TX 77627




Audience Partners                          Audio Messaging Solutions LLC                  Audio Technology Specialists LLC
414 Commerce Dr St 100                     DBA Iohi Spectrio                              1 Priority Ln
Ft Washington, PA 19034                    P.O. Box 890271                                P.O. Box 710
                                           Charlotte, NC 28289-0271                       Murrysville, PA 15668




Audio Technology Specialists LLC           Audio Video Repair Inc                         Audio Visual Center Inc
322 Mall Blvd                              5301 Tacony St Box 205                         235 N Broad St
Box 235                                    Philadelphia, PA 19137                         Philadelphia, PA 19107
Monroeville, PA 15146




Audio Visual Services Group Inc            Audio-Digest Foundation                        Audiology Online
Psav Presentation Services                 1577 E Chevy Chase Dr                          20323 Huebner Rd, Ste 111
23918 Network Pl                           Glendale, CA 91206                             San Antonio, TX 78258
Chicago, IL 60673-1239




Auditec Inc                                Audra Bishop                                   Audrey Correll
2515 S Big Bend Blvd                       325 Woods Edge Dr                              1537a N Gratz
St Louis, MO 63143-2105                    Douglasville, PA 19518                         Philadelphia, PA 19121




Audrey J Iacobucci                         Audrone Laforgia Md                            Augusta Healthcare
7 Maple Ln                                 Attn Medical Staff Office                      225 Golf View Rd
Collingswood, NJ 08108-3032                3526 Rawso Pl                                  Ardmore, PA 19003
                                           Cincinnati, OH 45209




Augusta Healthcare, Inc                    Aun Woon Soon                                  Aura Perez
Attn Stephen F. Rigo, President            834 Chestnut St, Apt 907                       258 W Rockland St
255 Golfview Rd                            Philadelphia, PA 19107                         Philadelphia, PA 19120
Ardmore, PA 19003




Aureus International                       Aureus Radiology LLC                           Aurora Encarnado
124 Commerce Dr                            P.O. Box 3037                                  436 Cressmont Ave
Enterprise, AL 36330                       Omaha, NE 68103-0037                           Blackwood, NJ 08012




Austin Dill                                Auto Center Inc                                Auto Driveaway Corporation
8 Eustace Rd                               DBA Evan S Gulf                                7809 Airline Dr Ste, 207-B
Marlton, NJ 08053                          1101 Spring Garden St                          Metairie, LA 70003
                                           Philadelphia, PA 19123




Automated Medical Products Corp            Automatic Data Processing Inc                  Automatic Door Enterprises Inc
P.O. Box 759                               DBA Adp LLC                                    Door Services Corp
Woodbridge, NJ 07095                       P.O. Box 31001-1874                            P.O. Box 861
                                           Pasadena, CA 91110-1874                        Lansdale, PA 19446
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 94 of 845

Automed Technologies Inc                  Autumn Enterprises Inc                      Autumn Fiester Phd
52226 Network Pl                          DBA Freedom Healthcare Staffing             6 Benjamin Rush
Chicago, IL 60673-1522                    2851 S Parker Rd, Ste 1100                  Princeton, NJ 08540
                                          Aurora, CO 80014




Autumn Nanassy                            Av International                            Av Marketplace Corporation
158 Fenway Ave                            Administrator For Dc 33                     P.O. Box 62256
Atco, NJ 08004                            985 Old Eagle School Blvd                   Baltimore, MD 21264-2256
                                          Wayne, PA 19087




Ava Anderson                              Ava Phipps                                  Availity LLC
5252 Locust St                            1527 Mohican St                             P.O. Box 844781
Philadelphia, PA 19139                    Philadelphia, PA 19138                      Dallas, TX 75284-4781




Avalon Laboratories LLC                   Avani Yenamandra                            Avanos Medical Sales LLC
2610 E Homestead Pl                       300 Alexander Ct, Apt 1305                  P.O. Box 732583
Rancho Dominquez, CA 90220                Philadelphia, PA 19103                      Dallas, TX 75373-2583




Avantis Financial LLC                     Avantra Health                              Avaya Inc
Re J Jenkins Cs 145529538                 P.O. Box 7370                               P.O. Box 5125
P.O. Box 774                              London, KY 40742                            Carol Stream, IL 60197-5125
Sioux Falls, SD 57101




Avaya Inc                                 Avaya Inc                                   Avaya Inc
P.O. Box 5332                             P.O. Box 9001077                            Product Finance
New York, NY 10087-5332                   Louisville, KY 40290                        P.O. Box 93000
                                                                                      Chicago, IL 60673-3000




Avco Supply Inc                           Avella Of Houston LLC                       Aventis Pasteur Inc
7014 Beaver Dam Rd                        Accounting Dept                             P.O. Box 751265
Levittown, PA 19057                       9265 Kirby Dr                               Charlotte, NC 28275
                                          Houston, TX 77054




Avenue Of The Arts Inc                    Avesis Third Party Administrators           Aviacode Inc
777 S Broad St, 3                         P.O. Box 7777                               Dept Ch 19787
Philadelphia, PA 19147                    Phoeniz, AZ 85011-7777                      Palatine, IL 60055-9787




Aviacode, Inc                             Aviation Management Systems Inc             Avik Karmaker Md
257 E 200 S, Ste 700                      P.O. Box 899                                15 Doughtery Blvd, Apt R4
Salt Lake City, UT 84111                  Portsmouth, NH 03802                        Glen Mills, PA 19342




Avinash Purohit Md                        Avinash Vernekar                            Avis Miller
152 Dillon Dr                             1100 Vine St, Apt 1105                      247 Matsonsford Rd
Pittsburg, PA 15243                       Philadelphia, PA 19107                      West Conshohocken, PA 19428
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 95 of 845

Avneesh Chhabra                            Avneesh Chhabra Md                          Avotec Inc
4722 Rams Horn Row                         2601 Pennsylvania Ave, Apt 133              603 NW Buck Hendry Way
Ellicott City, MD 21042                    Philadelphia, PA 19130                      Stuart, FL 34994




Avox Systems Inc                           Award Emblem Mfg Co Inc                     Award Products Inc
12001 Network Blvd G314                    P.O. Box 7489                               DBA Ampros Trophies
San Antonio, TX 78249                      Romeoville, IL 60446-0489                   4830 N Front St
                                                                                       Philadelphia, PA 19120




Awilda Rios                                Awilda Torres                               Aximed Inc
10123 Proctor Rd                           2170 Walnut Pl                              P.O. Box 433
Philadelphia, PA 19116                     Cinnaminson, NJ 08077                       Chalfont, PA 18914-0433




Axiom Medical Inc                          Axis Insurance Company                      Axogen Inc
19320 S Van Ness Ave                       11680 Great Oaks Way, Ste 500               13631 Progress Blvd, Ste 400
Torrance, CA 90501                         Alpharetta, GA 30022                        Alachua, FL 32615




Axogen Inc                                 Axon Systems Inc                            Aya Healthcare Inc
Axogen Corp                                400-2200 Oser Ave                           Dept 3519
Dept 3830                                  Hauppauge, NY 11788                         P.O. Box 123519
P.O. Box 123830                                                                        Dallas, TX 75312-3519
Dallas, TX 75312-3730



Ayaka Maeda Silverman, M.D.                Ayaka Silverman                             Ayaka Silverman Md
140 Eaton Dr                               140 Eaton Dr                                412 Wyldhaven Rd
Wayne, PA 19087                            Wayne, PA 19087                             Bryn Mawr, PA 19010




Ayana Blount                               Ayana Williams                              Ayaz Matin Md
6922 N Broad St, Apt H-6                   924 N 12th St                               543 Knightsbridge Ct B-1
Philadelphia, PA 19126                     Philadelphia, PA 19123                      Bensalem, PA 19020




Ayesha Fogle                               Ayesha Williams                             Aymaesha Thompson
6707 Trinity St                            4958 Baynton St                             4105 W Girad Ave
Philadelphia, PA 19142                     Philadelphia, PA 19144                      1013 S 54 St
                                                                                       Philadelphia, PA 19104




Ayman Samkari                              Ayman Samkari Md                            Ayona Tilghman
137 Steinbright Dr                         3129 Regatta Cir                            963 E Russell St
Collegeville, PA 19426                     Plymouth Meeting, PA 19462                  Philadelphia, PA 19134




Ayr Consulting Group LLC                   Ayse Celebioglu                             Aysha Hasan
3708 Rodale Way, Ste 200                   699 North Broad St, Apt 202                 12 Montfort Dr
Dallas, TX 75287-4816                      Philadelphia, PA 19123                      Belle Mead, NJ 08502
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 96 of 845

Aysha Hasan Md                               Ayush Sood                                    Azima Health Services, Inc.
12 Montfort Dr                               510 S 42nd St                                 Attn Chief Executive Officer
Belle Mead, NJ 08502                         Philadelphia, PA 19104                        12740 Hillcrest Rd, Ste 273
                                                                                           Dallas, TX 75230




Azima Healthcare Services Inc                Azita Kay                                     Aziyo Med LLC
c/o Care Continuity Inc                      1024 Owl Ln                                   1100 Old Ellis Rd, Ste 1200
117 Wrangler Dr, Ste 100                     Cherry Hill, NJ 08003                         Roswell, GA 30076
Coppell, TX 75019




Azmat Husain                                 Aztec                                         Aztec Capital Partners
7210 Kindler Rd                              239 Main Ave                                  DBA El Zol Media
Columbia, MD 21046                           Stirling, NJ 07980                            25 Bala Ave Ste, 202
                                                                                           Bala Cynwyd, PA 19004




Aztec Medical Products Inc                   Aztecmed Inc                                  B B Associates
3356 Ironbound Rd, Ste 303                   DBA Aztec Medical Products                    DBA B B Sales of Oh
Williamsburg, VA 23188                       3356 Ironbound Rd, Ste 303                    1235 Mccook
                                             Williamsburg, VA 23188                        Dayton, OH 45404




B B Associates                               B B Microscopes Ltd                           B Braun Interventional Sys Inc
DBA B B Sales of Ohio                        535 Rochester Rd                              P.O. Box 780412
P.O. Box 496                                 Pittsburgh, PA 15237                          Philadelphia, PA 19178-0412
Tipp City, OH 45371




B Braun Medical Inc                          B C Decker Inc                                B G Medical Solutions Inc
P.O. Box 780433                              P.O. Box 620 Lcd1                             102 Sonesta Ct
Philadelphia, PA 19178-0433                  Hamilton, On L8N 3K7                          Sewell, NJ 08080
                                             Canada




B H Photo Video Inc                          B L Engineering                               B nia Calvert
P.O. Box 28072                               1901 Carnegie Ave, Ste Q                      4749 N 12th St
New York, NY 10087-8072                      Santa Ana, CA 92705                           Philadelphia, PA 19141




B O C Productions LLC                        Babatunde Adetunji Md                         Babendure Design Group Inc
Attn Carol Grossman                          7600 Stenton Ave, Apt 3m                      8140 Walnut Hill Ln, 950
8 2nd Ave                                    Philadelhia, PA 19118                         Dallas, TX 75231
Haddon Heights, NJ 08035




Babette M Brennan                            Babiner Ilya Dds                              Babu Varkey
3707 Daner Ln                                DBA Babiner Dental                            4216 Horseshoe Way
Philadelphia, PA 19114                       10107 A Verre Rd                              Chalfont, PA 18914
                                             Philadelphia, PA 19116




Baby Toddler Expo Corp                       Baby Varghese                                 Baby-Friendly Usa Inc
Metroweek Corp                               458 Woodhaven Pz                              125 Wolf Rd, Ste 402
290 Commerce Dr                              Philadelphia, PA 19116                        Albany, NY 12205
Fort Washington, PA 19034
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 97 of 845

Bacharach Inc                               Bachem Calfornia Inc                        Backflow Apparatus Valve Co
P.O. Box 200914                             P.O. Box 3426                               DBA Bavco Inc
Pittsburgh, PA 15250-0914                   Torrance, CA 90510                          20435 S Susanna Rd
                                                                                        Long Beach, CA 90810-1136




Bacons Multivision Inc                      Bacterin Inc                                Bahar Adeli
14043 Collections Center Dr                 DBA Bacterin International Inc              1815 John F Kennedy Blvd, 2804
Chicago, IL 60693                           Dept Ch 16872                               Philadelphia, PA 19103
                                            Palatine, IL 60055-6872




Bahiyyah Temple                             Baird Respiratory Therapy Inc               Baker Healthcare Consulting Inc
1204 W Hilton St                            2527 Mt Carmel Ave Box 249                  500 N Meridian, Ste 400
Philadelphia, PA 19140                      Glenside, PA 19038                          Indianapolis, IN 46204




Bakery Confectionery                        Bakery Ventures I Ltd                       Bala Consulting Engineers Inc
Health Benefits                             DBA Corner Bakery Cafe                      443 S Gulph Rd
10401 Connecticut Ave                       5835 Onix Dr, Ste 300                       King of Prussia, PA 19406
Kensington, MD 20895-3960                   El Paso, TX 79912




Bala Golf Club                              Balaji Srinivas                             Baldassano Dermatopathology, Inc.
2200 Belmont Ave                            1012 S Fairhill St                          Attn Marisa Baldassano
Philadelphia, PA 19131                      Philadelphia, PA 19147                      828 Creekview Dr
                                                                                        Blue Bell, PA 19422




Baldwin                                     Ball State University                       Ballard Spahr Andrews Ingersoll
P.O. Box 74398                              2000 University Ave                         Llp
Cleveland, OH 44194                         Muncie, IN 47306                            1735 Market St 51st Flr
                                                                                        Philadelphia, PA 19103-7599




Baltronix Inc                               Banc Of America                             Bancroft Neurohealth
240 Pintail Ct                              Capital LLC Corp                            Hopkins Ln
Langhorne, PA 19047                         Bank of America Na                          P.O. Box 20
                                            Lease Administration Center                 Haddonfield, NJ 08033
                                            P.O. Box 405874
                                            Atlanta, GA 30384-5874


Bangor Dental Associates Ltd                Bangor Little League                        Bank Of America
854 Market St                               c/o Deanna Baadsvik                         8025 Winchester Rd
Bangor, PA 18013                            155 Treetop Dr                              Memphis, TN 38125
                                            Bangor, PA 18013




Bank Of America Na                          Bank Of America Na                          Bank Of America Na Inc
Banc of America Leasing Cap LLC             DBA Banc of America Leasing                 DBA Banc of America Leasing Cap
P.O. Box 100916                             Capital LLC                                 P.O. Box 100916
Acct, 2265215                               P.O. Box 100916                             Atlanta, GA 30384-0916
Atlanta, GA 30384-0916                      Atlanta, GA 30384-0916



Bank of America, N.A.                       Bank One Michigan                           Bankers Fidelity
100 N Tryon St                              c/o Beverly Weiss Mann                      P.O. Box 190240
Charlotte, NC 28255                         Tucker Arensberg Pc                         Atlanta, GA 31119-0240
                                            1500 One Ppg Pl
                                            Pittsburgh, PA 15222
                                 Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 98 of 845

Bankers Insurance                             Bankers Life                                   Bankers Life
222 Merchandise Mart Pla                      c/o Washinton National Ins                     P.O. Box 66932
Chicago, IL 60654-2001                        11825 N Pennsylvania St                        Chicago, IL 60666
                                              Carmel, IN 46032




Bankers Life Casualty                         Bankers Life Casualty                          Bankers Life Casualty Co
c/o Asset Protection, Unit Inc                P.O. Box 1935                                  P.O. Box 66927
P.O. Box 30969                                Carmel, IN 46082-1935                          Chicago, IL 60666-0927
Amarillo, TX 79120




Banner Scapes Inc                             Banyan International Corp                      Baptist Health System School Of
7106 Mapleridge                               Dept Ch 14388                                  Health Pros
Houston, TX 77081                             Palatine, IL 60055-4388                        8400 Datapoint Dr
                                                                                             San Antonio, TX 78229-3234




Baratz Associates Pa                          Baratz Associates, Pa                          Barb S Cleaning Service LLC
7 Eves Dr, Ste 100                            Attn Cliff Simmons, Cpa, Cva                   P.O. Box 5026
Marlton, NJ 08053                             7 Eves Dr, Ste 100                             Philadelphia, PA 19111
                                              Marlton, NJ 08053




Barbakow Associates Inc                       Barbara A Boston                               Barbara A Boston
4301 Gulf Shore Blvd, Ste 702                 1006 4th St                                    2517 Crestline Dr
Naples, FL 34103                              Glenwood, IA 51534                             Lansdale, PA 19446




Barbara A Brown                               Barbara A Grant                                Barbara A Ventresco
830 Fern St                                   DBA Gardenas Grant Communication               320 Mallwyd Rd
Philadelphia, PA 19050                        424 Chester Ave 2nd Fl                         Merion Station, PA 19066
                                              Yeadon, PA 19050




Barbara Barlow                                Barbara Brown                                  Barbara Busarello-Koehler
P.O. Box 580                                  830 Fern St                                    1741 Prospect Ridge Blvd
Tenafly, NJ 07670                             Yeadon, PA 19050                               Haddon Heights, NJ 08035




Barbara Butler                                Barbara Candia                                 Barbara Clampffer
1414 W Rockland St                            1515 Christian St                              1107 2nd Ave
Philadelphia, PA 19141                        Philadelphia, PA 19146                         Croydon, PA 19021




Barbara Dillon                                Barbara Dunbar                                 Barbara Engle
23 Sayre Dr                                   5412 Catharine St                              29 Chaucer Lane
Sicklerville, NJ 08081                        Phila, PA 19143                                Medford, NJ 08055




Barbara Erwins-Romm                           Barbara Foley                                  Barbara Fry-Arrighy
2530 Christian St                             1500 Deal St                                   31 Lewis St
Philadelphia, PA 19146                        Philadelphia, PA 19124                         Feasterville, PA 19053
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 99 of 845

Barbara Fulton                             Barbara Griffin                             Barbara Grosshauser
P.O. Box 642                               3733 N 10th St                              5729 Tackawanna St
Abington, PA 19001                         Philadelphia, PA 19140                      Philadelphia, PA 19135




Barbara Hagmaier                           Barbara Hicks                               Barbara Hillman
216 Diane Ave                              2912 Penn Valley Ave                        233 Ballytore Court
Delran, NJ 08075                           Bristol, PA 19007                           Yardley, PA 19067




Barbara Homeier Md                         Barbara Hudecki                             Barbara Hum
5554 Richhill Rd                           7317 Hill Rd                                401 S Narberth St
Sellersville, PA 18960                     Philadelphia, PA 19128                      Narberth, PA 19072




Barbara Hum Md                             Barbara J Kane Rhia Ccs Cpc                 Barbara L Hoffmann Md
401 S Narberth St, Apt 1d                  700 Ardmore Ave, 410                        520 Chimney Rock Rd
Narberth, PA 19072                         Ardmore, PA 19003-1108                      York, PA 17406




Barbara L Shultz                           Barbara Liccio                              Barbara Macdonald
4928 Orr Rd                                42 Carmelita Dr                             1917 Cavalier Lane
Murraysville, PA 15668                     Richboro, PA 18954                          Chester Springs, PA 19425




Barbara Macmillan                          Barbara Mannino                             Barbara Mannino
212 Margaretta Ave                         1644 S Iseminger St                         1644 S Iseminger St
Huntingdon Va, PA 19006                    Philadelphia, PA 19145                      Philadelphia, PA 19148




Barbara Maurer                             Barbara Morrison                            Barbara P Marquard
37 Broxton Way                             13409 Worthington Rd                        208 Haws Ln
Glassboro, NJ 08028                        Philadelphia, PA 19116                      Flourtown, PA 19031




Barbara Pizzo                              Barbara R Maron                             Barbara Rolnick Md
56 Providence Rd                           7918 Algon Ave                              5003 Umbria St
Mickleton, NJ 08056                        Philadelphia, PA 19111                      Philadelphia, PA 19128




Barbara Ross-Lee Beverly Md                Barbara Saint-Vilus                         Barbara Schwarzer
New York Institute of Technology           1236 Neshaminy Valley Dr                    P.O. Box 1155
Vice President of Health Sciences          Bensalem, PA 19020                          4114 Surrey Ln
Old Westbury, NY 11568-8000                                                            Shippack, PA 19474




Barbara Shepherd                           Barbara Stein                               Barbara Stevens
3697 Midvale Ave                           229 Louis Court                             106 E Wellens St
Philadelphia, PA 19129                     Philadelphia, PA 19114                      Philadelphia, PA 19120
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 100 of 845

Barbara Swenson                               Barbara Toscano                              Barbara W Gold Md
4384 S Woodland Dr                            37 Palmetto Ave                              2039 Mount Vernon St
Bensalem, PA 19020                            Marlton, NJ 08053                            Philadelphia, PA 19130




Barbara Willey                                Barbara Wilson-Clay                          Barbara Wolfson Md
102 Nicholas Dr                               Dba Barbara Wilson-Clay Kay Hoov             373 Wellington Terr
Hatfield, PA 19440                            Katherine Hoover                             Meadowbrook, PA 19046
                                              12710 Burson Dr
                                              Manchaca, TX 78652



Barbara Wolk                                  Barbara Zausner                              Barbara Zook
141 Fox Chase Dr                              P.O. Box 300                                 210 Dartmouth Ave
Delran, NJ 08075                              Mt Tremper, NY 12457-0300                    Swarthmore, PA 19081




Barclay Water Management                      Barclay Water Management, Inc                Bard Access Systems Inc
55 Chapel St                                  55 Chapel St, Ste 400                        111 Shivel Dr
Newton, MA 02458                              Newton, MA 02458                             Hendersonville, TN 37075




Bard Access Systems Inc                       Bard Access Systems Inc                      Bard Access Systems Inc
5425 W Amelia Earhart Dr                      605 N 5600 West                              C R Bard Inc
Salt Lake City, UT 84116                      Salt Lake City, UT 84116                     P.O. Box 75767
                                                                                           Charlotte, NC 28275-7567




Bard Peripheral Vascular, Inc                 Barden Thorwath Daughtridge                  Bariatric Living LLC
1415 W 3rd St                                 P.O. Box 11028                               4539 Railroad St, Ste A
Tempe, AZ 85281                               Lancaster, PA 17605-1268                     Oakwood, CA 30566




Bariatric Living LLC                          Barley Rays Inc                              Barmarrae Books
6426 Outlook Ct                               Nodding Head Brewery Restaurant              3017 NW 62nd Terr
Flowery Branch, CA 30542                      1516 Sansom St                               Gainsville, FL 32606
                                              Philadelphia, PA 19102




Barnes Noble                                  Barnes Noble Booksellers                     Barnes Noble Booksellers Inc
Attn Robert Wald                              DBA Barnes Noble Inc                         1505 Race St Bellet Bldg 1st Fl
1805 Walnut St                                P.O. Box 930455                              Philadelphia, PA 19102
Philadelphia, PA 19103                        Atlanta, GA 31193-0455




Barnstead International Inc                   Bar-Ray Products Inc                         Barrett Thomas
P.O. Box 96752                                90 E Lakeview Dr                             621 Richfield Ave
Chicago, IL 60693                             Littlestown, PA 17340                        Glenolden, PA 19036




Barrie Rich Md                                Barrie Wenger                                Barrington Haynes
215 E 68th St, Apt 25g                        9313 Andover Rd                              6304 Calvert St
New York, NY 10065                            Philadelphia, PA 19114                       Philadelphia, PA 19149
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 101 of 845

Barrx Medical Inc                            Barry A Dubin Dds                             Barry Alan Cohen, M.D.
540 Oakmead Pkwy                             DBA Jfk Dental Care                           3 Eton Rd
Sunnyvale, CA 94085                          1829 Jfk Blvd                                 Yardley, PA 19067
                                             Philadelphia, PA 19103




Barry Brown                                  Barry Clark                                   Barry Cohen
120 Blakey Rd                                The Degreasers                                3 Eton Rd
Heber Springs, AR 72543                      P.O. Box 52593                                Yardley, PA 19067
                                             Philadelphia, PA 19115




Barry Kimble                                 Barry University, Inc.                        Bartholomew Tortella
1960 E Elkhart St                            11300 N E 2nd Ave                             5 Lakeview Pl
Philadelphia, PA 19134                       Miaimi Shores, FL 33161                       Newtown Square, PA 19073




Bartholomew Tortella Md                      Barton Associates, Inc                        Barton Martin Engineers
5 Lakeview Pl                                100 Cummings Center, Ste 213G                 1230 Summer St
Newtown Square, PA 19073                     Beverly, MA 01915                             Philadelphia, PA 19107




Barton Hertzbach Esquire                     Barton Medical Corporation                    Bartosz Kawalec
2019 Walnut St                               DBA Human Care                                2623 Cedar St
Philadelphia, PA 19103                       4210 S Industrial, Ste 160                    Philadelphia, PA 19125
                                             Austin, TX 78744




Basant Nassar                                Basavana Goudra Md                            Baseemah Jones
631 Leverington Ave, Apt 102                 124 Renaissance Dr                            5932 Crystal St
Philadelphia, PA 19128                       Cherry Hill, NJ 08003                         Philadelphia, PA 19120




Bashar Al-Alao Md                            Basil M Fathalla Md                           Basil Shahin
7901 Henry Ave B-408                         10931 E Keswick Rd, Apt 2                     280 Maple St
Philadelphia, PA 19128                       Philadelphia, PA 19154                        Secaucus, NJ 07094




Basima Hamati-Attieh                         Bassam Al-Mamoori                             Bassam Al-Mamoori
3624 W Congress St                           1638 S St, Apt 3                              1638 South St, Apt 3
Allentown, PA 18104                          Philadelphia, PA 19146                        Philadelphia, PA 19146




Battell Memorial Inst Pacific NW Div         Batteries.Com Inc                             Baudeville Inc
Attn Randy Dykes, Contract Specialist        Attn Accounts Receivable                      5380 52nd St SE
Battell Blvd, K6-49                          6024 W 79th St                                Grand Rapids, MI 49512
Richland, WA 99352                           Indianapolis, IN 46278




Baudville                                    Bausch Lomb Surgical                          Bausch And Lomb Inc
DBA Idville                                  4395 Collection Center Dr                     4395 Collections Ctr Dr
5380 52nd St SE                              Chicago, IL 60693                             Chicago, IL 60693
Grand Rapids, MI 49512
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 102 of 845

Baw Plastics Inc                              Baxa Corp                                    Baxter Anesthesia Critical Care
Century III Business Ctr                      Dept 1283                                    P.O. Box 905120
2148 Century Dr                               Denver, CO 80256                             Charlotte, NC 28290-5120
Jefferson Hills, PA 15025




Baxter Healthcare Corp                        Baxter Healthcare Corp                       Baxter Healthcare Corporation
P.O. Box 33037                                P.O. Box 70564                               P.O. Box 730531
Newark, NJ 07188-0037                         Chicago, IL 60673                            Dallas, TX 75373-0531




Baxter Healthcare Corporation                 Bay Business Credit                          Bay Medical Inc
P.O. Box 905788                               DBA Bentec Medical                           2710 Northridge Dr NW, Ste B
Charlotte, NC 28290                           P.O. Box 4217                                Walker, MI 49544
                                              Walnut Creek, CA 94596




Bay Technical Associates                      Bay Technical Associates Inc                 Bay View Medical Inc
Data Communications Prod Div                  5239 A Ave                                   4404 Fitch Ave
200 N 2nd St                                  Long Beach, MS 39560                         Baltimore, MD 21236
P.O. Box 387
Bay St Louis, MS 39520



Bayada Nurses                                 Bayer Corporation                            Bayer Corporation
P.O. Box 514085                               Bayer Healthcare LLC                         DBA Bayer Healthcare LLC
Philadelphia, PA 19175-4085                   Diagnostics Div                              P.O. Box 360172
                                              Bayer Healthcare LLC                         Pittsburgh, PA 15251-6172
                                              P.O. Box 650512
                                              Dallas, TX 75265


Bayer Corporation                             Bayer Corporation                            Bayer Corporation
Diagnostic Div                                Diagnostics Division                         Formerly Chiron Diagnostics
P.O. Box 650512                               Dept La 21474                                P.O. Box 640920
Dallas, TX 75265                              Pasadena, CA 91185                           Pittsburgh, PA 15264-0920




Bayer Corporation                             Bayer Healthcare Corp                        Bayer Healthcare Pharmaceuticals,
Pharmacy Division                             P.O. Box 371720                              P.O. Box 10435
400 Morgan Ln                                 Pittsburgh, PA 15250-7720                    Palatine, IL 60055-0435
W Haven, CT 06516-4175




Bayer Healthcare, LLC                         Baylis Medical Company Inc                   Baylor College Of Medicine
One Bayer Dr                                  5959 Trans-Canada Hwy                        Medical Genetics Labs
Indianola, PA 15051                           St Laurent, Qc H4T 1A1                       Baylor Genetics
                                              Canada                                       P.O. Box 847228
                                                                                           Dallas, TX 75284-7228



Baylor College Of Medicine                    Baylor University Medical Cntr               Bayse Macabees
One Baylor Plz, T-100                         3812 Elm St                                  Attn Summit Park Clubhouse
Houston, TX 77030-3411                        Dallas, TX 75226                             8201 Henry Ave
                                                                                           Philadelphia, PA 19128




Bbc Lighting Supply                           Bbi Diagnostics                              Bbi Diagnostics Corporation
Supply                                        A Boston Biomedica Co                        A Division of Seracare Life
2015 W St Paul Ave                            P.O. Box 360044                              Sciences
Milwaukee, WI 53233                           Boston, MA 02241-0644                        P.O. Box 30728
                                                                                           Los Angeles, CA 90030-0721
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 103 of 845

Bc Decker Inc                                Bc Solutions LLC                               Bc Solutions LLC
P.O. Box 785                                 16815 S Desert Foothills Pkwy, Ste 130         DBA R F Nozick Assoc
Lewiston, NY 14092-0785                      Phoenix, AZ 85048                              16815 S Desert Foothills Pkwy, Ste 130
                                                                                            Phoenix, AZ 85048




Bc Technical Inc                             Bc Technical Inc                               BC Technical, Inc
7172 S Airport Rd                            Ct Support Center                              7172 South Airport Rd
West Jordan, UT 84084                        6209 Gheens Mill Rd                            West Jordan, UT 84084
                                             Jeffersonville, IN 47130




Bc/Bs Of Puerto Ri19                         BCBS Horizon NJ Health                         Bcbs Of Illinois
P.O. Box 363628                              3 Penn Plaza E                                 300 East Randolph
San Juan, 009360000                          Newark, NJ 07105                               Chicago, IL 60601-5099
Puerto Rico




Bcbs Of Texas                                Bcbs Pa Highmark Bcbs                          Bcbs Pc Out Of State
P.O. Box 1364                                P.O. Box 890381                                P.O. Box 890016
Chicago, IL 60690-9937                       Camp Hill, PA 17089-0381                       Camp Hill, PA 17089-0016




Bcbs Personal Choice                         Bcd Medical LLC Corp                           Bci International
P.O. Box 69352                               206 Hickory Ln                                 N7 W 22025 Johnson Rd
Harrisburg, PA 17106-9352                    Mullica Hill, NJ 08062                         Waukesha, WI 53186




B-Com Security Division Corp                 Bd Biosciences                                 B-D Immunocytometry Systems
B Com Group LLC                              21588 Network Pl                               DBA B-D Immunocytometry Systems
600 Deer Rd, Unit 2                          Chicago, IL 60673-1215                         P.O. Box 100921
Cherry Hill, NJ 00000-8034                                                                  Pasadena, CA 91189-0921




Be The Match Foundation                      Beacon Search Consultants Inc                  Beagle Patch Inc
c/o Walk Run                                 2692 NW 79 Ave                                 P.O. Box 291348
Attn Rebecca Douglas                         Margate, FL 33063                              Kerrville, TX 78029-1348
3001 Broadway St NE, 601
Minneapolis, MN 55413



Bean Bag Café Inc                            Bean Bag Café, Inc                             Bear Creek Management LLC
919 Aston Martin Dr                          Attn Darren Graves, CEO/Pres                   DBA Bear Creek Mountain Resort
Lindenwold, NJ 08021                         Tenant                                         Conference Center
                                             919 Aston Martin Dr                            101 Doe Mountain Ln
                                             Lindenwold, NJ 08021                           Macungie, PA 18062



Beasley Fm Acquisition                       Beasley Media Group Inc                        Beasley Media Group, Inc
T/A Wrdw-Fm                                  DBA Wmmr Wmgk Wben Fm Wpen                     DBA Wmmr, Wmgk, Wben-Fm Wpen
555 City Ave, Ste 330                        1 Bala Plaza, Ste 420                          One Bala Plaza, Ste 424
Bala Cynwyd, PA 19004                        Bala Cynwyd, PA 19004                          Bala Cynwyd, PA 19004




Beatrice Anderson                            Beatrice Cappella                              Beatrix Olofsson Md
7240 Bryan St                                7 S Swarthmore Ave                             834 Chestnut St, 932
Philadelphia, PA 19119                       Ridley Park, PA 19078                          Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 104 of 845

Beatriz Dejongh Md                           Beatriz E DE Jongh Md                        Beaver College Dept Of Phys Therapy
201 Andorra Glen Ct                          201 Andorra Glenn Ct                         Attn Acadenic Coord of Clinical Edu
Layfayette Hill, PA 19444-2527               Lafayette Hill, PA 19444-2527                450 S East Rd
                                                                                          Glenside, PA 19038




Beaver-Visitec International Inc             Beazley Insurance Company, Inc.              Because We Care
P.O. Box 842837                              30 Batterson Park Rd                         7603 Old York Rd
Boston, MA 02284-2837                        Farmington, CT 06032                         Melrose Park, PA 19027




Beckers School Supplies                      Beckman Coulter Capital Corporati            Beckman Coulter Inc
1500 Melrose Hwy                             P.O. Box 41601                               Dept Ch 10164
Pennsauken, NJ 08110                         Philadelphia, PA 19101-1601                  Palatine, IL 60055-0164




Beckman Coulter, Inc                         Becky Espanol-Nunez                          Becton Dickinson
250 S Kraemer Blvd                           6623 Walker St                               Dept LA 21445
Brea, CA 92821                               Philadelphia, PA 19135                       Pasadena, CA 91185-1445




Becton Dickinson                             Becton Dickinson Co                          Becton Dickinson Company
P.O. Box 223719                              Bd Supply Chain Services                     1 Becton Dr
Pittsburgh, PA 15251                         21588 Network Pl                             Franklin Lakes, NJ 07417
                                             Chicago, IL 60673-1215




Becton Dickinson Company                     Becton Dickinson Facs Systems                Becton Dickinson Healthcare Syste
DBA Bd Education Center                      File, 5446                                   Bd Supply Chain Svc Div
1 Becton Dr Mc-222                           Los Angeles, CA 90074                        P.O. Box 371137
Franklin Lakes, NJ 07417-1885                                                             Pittsburgh, PA 15251-1137




Becton, Dickinson Company                    Bedford Laboratories                         Beebe Medical Center
P.O. Box 28983                               A Div of Ben Venue Labs Inc                  Attn President CEO
New York, NY 10087-8983                      P.O. Box 5842                                424 Savannah Rd
                                             Carol Stream, IL 60197-5842                  Lewes, DE 219958




Beebe Medical Center Inc                     Beech Street Of Texas                        Beekley Corporation
DBA Beebe Healthcare                         4099 Mceven Rd, Ste 800                      1 Prestige Lane
424 Savannah Rd                              Dallas, TX 75244                             Bristol, CT 06010
Lewes, DE 19958




Beekley Corporation                          Beena Chacko                                 Beeta Verma Md
One Prestige Ln                              69 Marple Dr                                 2706 Dudley Ct
Bristol, CT 06010                            Philadelphia, PA 19115                       Bensalem, PA 19020




Beevers Beevers Llp                          Beevers Mfg Supply                           Behavioral Safety Produts LLC
210 Huey P Long Ave                          637 SW Keck Dr, 225                          29A N Main St, Ste 3
Gretna, LA 70053                             Mcminnville, OR 97128                        Watkinsville, GA 30677
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 105 of 845

Behrang Saminejad Md                       Behrens Construction Mfg Inc                   Behzad Mosharafian Md
1 Franklintown Blvd, Apt 1214              7110 Co Rd 15W                                 6360 Aquarius Ave
Philadelphia, PA 19103                     Minot, ND 58703-9222                           Agoura Hills, CA 91301




Bei Medical Systems Operating Com          Belal Noureddine                               Beletz Brothers Glass Co Inc
100 Hollister Rd                           1101 Ludlow St, Apt 1409                       2196 Bennett Rd
Teterboro, NJ 07608                        Philadelphia, PA 19107                         Philadelphia, PA 19116




Belfor Usa Group Inc                       Belfor Usa Group Inc                           Belfor Usa Group Inc
185 Oakland Ave, Ste 150                   3443 Durahart St                               444 N 3rd St, Ste 103
Birmingham, MI 48009-3433                  Riverside, CA 92507-3452                       Philadelphia, PA 19123




Belfor Usa Group Inc                       Belimed Inc                                    Belimed Inc
c/o Donna Sigler Business Mgr              P.O. Box 100370                                P.O. Box 602447
2425 Blue Smoke Ct South                   Atlanta, GA 30384-0370                         Charlotte, NC 28260-2447
Ft Worth, TX 76105




Belimed, Inc.                              Belinda Florence                               Belinda Jeyaraj
1535 Hobby St                              267 Clayton Aura Rd                            100 Park Blvd, Apt 92a
Charleston, SC 29405                       Glassboro, NJ 08028-3312                       Cherry Hill, NJ 08034




Bell Bell Llp                              Bell Girma Md                                  Bell Medical Inc
1617 John F Kennedy Blvd, Ste 1020         4040 Presidential Blvd, Apt 2623               P.O. Box 771470
Philadelphia, PA 19103                     Philadelphia, PA 19131                         St Louis, MO 63177-9816




Bell Ophthalmic Technology                 Bell Select                                    Bell Sports Inc
Charles D Bell Inc                         109 Denson Dr                                  P.O. Box 927
1214 Rt 130                                Austin, TX 78752-4148                          Rantoul, IL 61866
Westville, NJ 08093




Bella Trucking Corporation                 Bellco Glass                                   Bellevue Philly LLC
920 Wayland Cir                            340 Edrudo Rd                                  DBA Tavern On Broad
Bensalem, PA 19020                         Vineland, NJ 08360                             200 S Broad St
                                                                                          Philadelphia, PA 19103




Bellevue Strategies LLC                    Bellevue Strategies, LLC                       Bells International Inc
200 S Broad St, Ste 410                    Attn President                                 8868 Research Blvd, Ste 108
Philadelphia, PA 19102                     200 S Broad St, Ste 410                        Austin, TX 78758
                                           Philadelphia, PA 19102




Bells Select                               Bellwether Corp                                Belmont Instrument Corporation
8868 Research Blvd, 108                    DBA Rainbow Awnings                            P.O. Box 3219
Austin, TX 78758                           620 Grant Rd                                   Boston, MA 02241-3219
                                           Folcroft, PA 19032
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 106 of 845

Belwin Chacko                                 Bemes Inc                                    Ben Carpenettin
639 Lawler St                                 808 Sun Park Dr                              4 Shalimar Ln
Philadelphia, PA 19116                        Fenton, MO 63026                             Ambler, PA 19002




Ben Franklin Landscape Group                  Ben Manderachi                               Benchmark Inc
P.O. Box 523                                  DBA Balset Co                                6065 Huntington Court NE
Abington, PA 19001                            P.O. Box 283                                 Cedar Rapids, IA 52402
                                              W Point, PA 19486




Benco Dental Co                               Benefit Penison Fund For                     Benefit Concepts Inc
P.O. Box 731372                               Hospital Health Care                         P.O. Box 60608
Dallas, TX 75397-1372                         1319 Locust St                               King of Prussia, PA 19406
                                              Philadelphia, PA 19107




Benefit Fund For Hosp Health                  Benefit Fund For Hosp Health                 Benefit Fund For Hospital
1319 Locust St                                Care Employees                               Healthcare Empl Phila Vicinity
Philadelphia, PA 19107                        1319 Locust St                               P.O. Box 73 1530 Locust St
                                              Philadelphia, PA 19107                       Philadelphia, PA 19107




Benefit Fund for Hospital and                 Benefit Fund for Hospital and                Benefit Services Inc
Health Care Employees                         Health Care Employees                        P.O. Box 25946
c/o Freedman Lorry, PC                        and Laverne DeValia, Executive Director      Overland Park, KS 66225
Attn Susan Murray, Esq.                       1319 Locust St, 3rd Fl
1601 Market St, Ste 1500                      Philadelphia, PA 19107
Philadelphia, PA 19103


Benefits Planner                              Benelda Saint Vaudre                         Benemax
P.O. Box 690450                               7217 Limeklin Like                           P.O. Box 950
San Antonio, TX 78269                         Philadelphia, PA 19138                       Midfield, MA 02052




Benesight                                     Benik Corporation                            Benita Cheatham
P.O. Box 370                                  11871 Silverdale Way NW, 107                 2603 Almond St
Pueblo, CO 81002                              Silverdale, WA 98383                         Philadelphia, PA 19125




Benjamin A Kohl Md                            Benjamin Arnold V                            Benjamin Bluen
Hospital of the Univ of Pa                    1221 Laurel Rd                               528 S 20th St
3400 Spruce St 6th Fl                         Sharon Hill, PA 19079                        Philadelphia, PA 19146
Dulles Bldg
Philadelphia, PA 19104



Benjamin Bluen Md                             Benjamin Bratt                               Benjamin Frizner
1918 Rodman St                                101 N 34th St                                31 Stablemere Ct
Philadelphia, PA 19146                        Philadelphia, PA 19104                       Baltimore, MD 21209-1063




Benjamin Iga                                  Benjamin J Plappert                          Benjamin L Schellhase Do
9344 Jamison Ave, Unit A                      Plappert Design                              4429 Sherwood Rd
Philadelphia, PA 19115                        125 Woodland Terr                            Philadelphia, PA 19131
                                              Oaklyn, NJ 08107
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 107 of 845

Benjamin Liss Md                            Benjamin Mathew Md                            Benjamin Quemuel
1801 Buttonwood St, Apt 609                 116 E Montgomery Ave, 411                     1093 Welsh Rd
Philadelphia, PA 19130                      Ardmore, PA 19003                             Philadelphia, PA 19115




Benjamin Rice Iii                           Benjamin Rosen                                Benjamin Sykes
4640 N Camac St                             2332 Poplar St, Apt 2                         2015 North St
Philadelphia, PA 19140                      Philadelphia, PA 19130                        Philadelphia, PA 19130




Benjamin Vernick                            Benjamin W Raile                              Ben-Josef, Edgar Md
110 Grandview Rd 2nd Fl                     5500 Wissahickon Ave                          103 Brinley Court
Ardmore, PA 19003                           M907c                                         Philadelphia, PA 19146
                                            Philadelphia, PA 19144




Bensalem Ramblers                           Bentec Medical Inc                            Bentec Medical Opco LLC
P.O. Box 33                                 c/o Bay Business Credit                       P.O. Box 207670
Bensalem, PA 19020-0033                     P.O. Box 4217                                 Dallas, TX 75320-7670
                                            Walnut Creek, CA 94596




Bentley Smart Inc                           Benton J Perry Dmd                            Berbee Information Networks Corpo
P.O. Box 588                                4000 Presidential Blvd, 706                   P.O. Box 88626
Fairfield, PA 17320-0588                    Philadelphia, PA 19131                        Milwaukee, WI 53288-0626




Berchtold Corp                              Berdina Cornish                               Berel H Sternthal
1950 Hanahan Rd                             40 N Conestoga St                             DBA Berel Design
Charleston, SC 29406                        Philadelphia, PA 19139                        109 Hollyhock Dr
                                                                                          Lafayette Hill, PA 19444




Bergen Risk Managers Inc                    Berkley Risk Administrators                   Berks Eit Bureau
P.O. Box 901                                P.O. Box 581339                               Berks Earned Income Tax Bureau
Ramsey, NJ 07446                            Minneapolis, MN 55458                         920 Van Reed Rd
                                                                                          Wyomissing, PA 19610




Berkshire Hathaway Inc Co                   Bernadette Fallon                             Bernadette Geib
P.O. Box 881715                             3706 Poppy Dr                                 753 Edden Ct
San Francisco, CA 94188                     Philadelphia, PA 19136                        Southampton, PA 18966




Bernadette K Ryan                           Bernadette Miller                             Bernadette Mitchell
114 Lower Orchard Dr                        3219 Longshore Ave                            517 S 55th St
Levittown, PA 19056                         Philadelphia, PA 19149                        Philadelphia, PA 19143




Bernadette Moran                            Bernadette Sheehan                            Bernadette Torio
6914 Cottage St                             2525 Franklin Ave                             406 Gregorys Way
Philadelphia, PA 19135                      Broomall, PA 19008                            Voorhees, NJ 08043
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 108 of 845

Bernard Brooks                            Bernard Brown                                Bernard Goldwasser
336 E Vernon Rd                           472 Christian St                             277 Edgewood Ave
Philadelphia, PA 19119                    Phildelphia, PA 19147                        Teaneck, NJ 07666




Bernard Goldwasser Md                     Bernard K Williams                           Bernhardt, Rothermel Siegel Pc
121 Montgomery Ave                        1 Yarmouth Ln                                1515 Market St, Ste 1540
Bala Cynwyd, PA 19004                     Media, PA 19063                              Philadelphia, PA 19102




Bernice A Byrne                           Bernice Mcintyre                             Berrin Ozturk Md
8 Pleasant View Rd                        208 W Hortter St                             23 Williams Blvd, Apt 2a
Feasterville, PA 19053                    Philadelphia, PA 19119                       Lake Grove, NY 11755




Berry Associates                          Berry Homer Inc                              Bershire Hathaway Homestead
3201 S St, Ste 154                        2035 Richmond St                             P.O. Box 881716
Lincoln, NE 68502                         Philadelphia, PA 19125                       San Francisco, CA 94188




Bertha Faulk                              Bertha Litsky Md                             Bertucci S Restaurant Corporation
1513 E Johnson St                         9 Kettle Pond Rd                             155 Otis St
Philadelphia, PA 19138                    Amherst, MA 01002                            Northborough, MA 01532




Beryl Institute LLC                       Berzerie Andrews                             Besam Automated Entrance Sys Inc
3600 Harwood Rd, Ste A                    38 S 61st St                                 P.O. Box 827375
Bedford, TX 76021                         Philadelphia, PA 19139                       Philadelphia, PA 19182-7375




Besse Medical Supply                      Bessie Bennett                               Best Access Systems
1576 Solutions Ctr                        c/o Calvin Bennett                           P.O. Box 293
Chicago, IL 60677-1005                    P.O. Box 1038                                Malvern, PA 19355
                                          Trenton, NJ 08606




Best Access Systems Corporation           Best Medical International                   Best Of Times Chauffeured Limo
Dept Ch 14210                             P.O. Box 315                                 DBA Best of Times Transportation
Palatine, IL 60055-4210                   Springfield, VA 22150-0315                   236 W Broad St
                                                                                       Philadelphia, PA 19440




Best Practice Professionals Inc           Best Practice Professionals Inc              Best Theratronics Ltd
DBA Onesource Document Mgt Services       One Source Document Management               413 March Rd
P.O. Box 281230                           P.O. Box 581230                              Kanata, On K2K 0E4
Salt Lake City, UT 84158                  Salt Lake City, UT 84158-1230                Canada




Beta Star Corp                            Betah Associates Inc                         Beth Andrews
1060 Revenue Dr                           7910 Woodmont Ave Ste, 400                   3058 Booth Dr
Rockhill Industrial Pk                    Bethesda, MD 20814                           Boothwyn, PA 19061
Telford, PA 18969
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 109 of 845

Beth Ann Andrews                            Beth Corley                                  Beth Etra
3058 Booth Dr                               3100 Grant Ave, D-8                          2033 Catherine St
Garnet Valley, PA 19060                     Philadelphia, PA 19114-2534                  Philadelphia, PA 19146




Beth Etra Md                                Beth Hackett                                 Beth Moughan Md
2033 Catherine St                           5415 Tennis Ave                              210 Pine St
Philadelphia, PA 19146                      Philadelphia, PA 19120                       Philadelphia, PA 19106




Beth Parrish Md                             Beth Savage                                  Beth Shaw
764 Carmet Rd                               1213 Luscombe Ln                             120 Lafayette Ct
Jenkintown, PA 19046                        Dravosburg, PA 15034                         Trappe, PA 19426




Beth Smith                                  Beth Valois-Asser                            Beth Victor
535 Wartman St                              1248 N Taylor St                             DBA Bryn Mawr Art Design Grp
Philadelphia, PA 19128                      Arlington, VA 22201                          1114 Springmont Cir
                                                                                         Bryn Mawr, PA 19010




Beth Weinstock Phd                          Beth Zigmund Md                              Bethanna
One Wynnewood Ct                            412 Spruce St                                1030 2nd St Pike
Narberth, PA 19072                          Haddonfield, NJ 08033                        Southampton, PA 18966




Bethany Christian Services                  Bethany Shields                              Bethany Shipman-Meyer
550 Pinetown Rd, Ste 100                    1601 Sansom St, Apt 3f                       2030 South St, Unit C
Ft Washington, PA 19034                     Philadelphia, PA 19103                       Philadelphia, PA 19146




Bethlehem Steel Corporation                 Betsy A Izes Md                              Betsy Herold Md
c/o Highmark Svcs Co                        540 Brookfield Ln                            11 Montrose Rd
P.O. Box 828112                             Amber, PA 19002                              Scarsdale, NY 10583
Philadelphia, PA 19182-8112




Bette A Jamieson                            Better Business Forms                        Bettina A Guzzardo
2020 Birch St                               P.O. Box 48031                               3970 Bainbridge Ct
Denver, CO 80207                            Newark, NJ 07101-4831                        Bensalem, PA 19020




Betty Ann Constantine                       Betty Colquitt                               Betty Edwards
2929 Finlaw Ave                             8423 Fayette St                              831 Levick St
Pennsauken, NJ 08109                        Philadelphia, PA 19150                       Philadelphia, PA 19111




Betty Lane                                  Betty Perkins                                Betty Tsang
1012 S 5th St                               4534 Aberdale Rd                             213 N 9th St 3rd Fl
Philadelphia, PA 19147                      Philadelphia, PA 19136                       Philadelphia, PA 19107
                          Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 110 of 845

Betzaida Ortolaza                       Betzairis Javier Polanco                       Beutlich Inc
5228 N Fairhill St                      4206 Silver Fox Ct                             1541 Shields Dr
Philadelphia, PA 19120                  Orefield, PA 18069                             Waukegan, IL 60085-8304




Beverly Adams                           Beverly Dunning                                Beverly Eldridge
116 South 46th St                       6332 N Camac St                                6091 Walton Ave
Philadelphia, PA 19139                  Philadelphia, PA 19141                         Pennsauken, NJ 08109




Beverly Hannigan                        Beverly Lindsay Md                             Beverly Streeter
2532 Old Bristol Rd                     12305 Chagall Dr                               318 Fern St
Holland, PA 18966                       No Potomac, MD 20878                           Philadelphia, PA 19120




Beverly Tomasello                       Beyond Play LLC                                Bfw Inc
3033 Secane Pl 2nd Fl                   1442-A Walnut St, 52                           2307 River Rd, 103
Philadelphia, PA 19154                  Berkeley, CA 94709                             Louisville, KY 40206




Bhargavi Degapudi Md                    Bharti Asnani                                  Bhavi Patel Md
363 Pavonia Cir                         3701 Conshohocken Ave, Apt 304                 509 Vine St, Apt 3f
Marlton, NJ 08053                       Philadelphia, PA 19131                         Philadelphia, PA 19106-1007




Bhavna Khandpur Md                      BHC Northwest Psychiatric Hospital, LLC        Bhiken Naik Md
1801 Buttonwood St, 917                 Attn General Counsel                           1940 Bentivar Dr
Philadelphia, PA 19130                  1 Burton Hills Blvd, Ste 250                   Charlottesville, VA 22911
                                        Nashville, TN 37215




Bhuvana Kittusamy Md                    Bianca Adorno                                  Bianca D Van Kust Md
H-57 Tenby Chase Apts                   312 West Roosevelt Blvd                        2416 Whitby Rd
Delran, NJ 08075                        Philadelphia, PA 19120                         Havertown, PA 19083




Bianca Davies                           Bianca Van Kust                                Bianchi Torres
1905 N 7th St, Apt 3                    2900 Midvale Ave, Apt C                        6512 Ditman St
Philadelphia, PA 19122                  Philadelphia, PA 19129                         Philadelphia, PA 19135




Bianka Perez Salamanca                  Bibb Ero Systems Inc                           Biblica
2839 N Mascher St                       1300 N Mcdowell Blvd                           1820 Jet Stream Dr
Philadelphia, PA 19133                  Petaluma, CA 94954                             Colorado Springs, CO 80921-3696




Biehl Biehl Inc                         Bierfish Restaurant Partners LP                Bijal Patel
325 E Fullerton Ave                     DBA Frankford Hall                             3402 W Commissioner St, Unit 1
Carol Stream, IL 60188                  134 Market St                                  Philadelphia, PA 19132
                                        Philadelphia, PA 19134
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 111 of 845

Bill Zhang                                     Billie Lou Short Md                          Billina Shaw
144-63 35th Ave, Apt 4g                        1509 Gallatin St Ne                          Pitt Snma/Office of Minority
Flushing, NY 11354                             Washington, DC 20017                         Affairs
                                                                                            3550 Terrce St M247 Scaife Hall
                                                                                            Pittsburgh, PA 15261



Billows Electric Supply Co Inc                 Billows Electric Supply Company              Billy Cooper
P.O. Box 536092                                P.O. Box 828404                              DBA Philadelphia Recycling Co
Pittsburgh, PA 15253-5902                      Philadelphia, PA 19182-8404                  P.O. Box 4626
                                                                                            Philadelphia, PA 19127




Billy Zhang                                    Binh Truong                                  Bini Santhosh
121 S 43rd St, Apt 106                         5844 Weymouth St                             1867 Sanford St
Philadelphia, PA 19103                         Philadelphia, PA 19120                       Philadelphia, PA 19116




Binta Diallo                                   Binu Shajimon                                Binu Shajimon
7707 Lycoming Ave                              2725 Sunflower Way                           9732 Morefield Rd
Elkins Park, PA 19027                          Huntingdon Vly, PA 19006                     Philadelphia, PA 19115




Binujohn V Sankoorikal Md                      Bio Med Plus Inc                             Bio Med Sciences Inc
7901 Henry Ave, Apt 8201                       P.O. Box 101146                              7584 Morris Court, Ste 218
Philadelphia, PA 19128                         Atlanta, GA 30392-1146                       Allentown, PA 18101




Bio Medi Con                                   Bio Medical Appications                      Bio Medical Applications Of Pa
c/o Mark Singer                                DBA Fmc Dialysis Svcs                        DBA Fmc Dialysis Service
30 E Central Ave                               P.O. Box 13700 1131                          Attn David Murphy
Moorestown, NJ 08057                           Philadelphia, PA 19191-1131                  920 Winter St
                                                                                            Waltham, PA 02451-1457



Bio Rad Labs                                   Bio System Of Pennsylvania                   Bioaccess Inc
Research Products                              155 Sherwood Ave                             4000 Hudson St
P.O. Box 73167                                 Farmingdale, NY 11735                        Baltimore, MD 21224
Chicago, Il 60673-




Biocardia Inc                                  Biocare                                      Biocare Medical LLC
125 Shoreway Rd, Ste B                         P.O. Box 840179                              60 Berry Dr
San Carlos, CA 94070                           Dallas, TX 75284-0179                        Pacheco, CA 94553




Biochrom Us                                    Biocompatibles Inc                           Biocompatibles, Inc
84 October Hill Rd                             Five Tower Bridge                            Attn Legal Department
Holliston, MA 01746                            300 Barr Harbor Dr, Ste 800                  300 Conshohocken State Rd, Ste 380
                                               West Conshohocken, PA 19428                  West Conshohocken, PA 19428




Biocomposites Inc                              Bio-Concept Inc                              Biod LLC
P.O. Box 538618                                2424 E University Dr                         Biodlogics LLC
Atlanta, GA 30353-8618                         Phoenix, Az 85034                            Dept 360
                                                                                            P.O. Box 372
                                                                                            Memphis, TN 38101
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 112 of 845

Biodex Medical Systems Inc                 Biodlogics LLC                               Biodlogics, LLC
P.O. Box 36348                             Dept 360                                     7740A Trinity Rd, Ste 107
Newark, NJ 07188-6348                      P.O. Box 372                                 Cordova, TN 38018
                                           Memphis, TN 38101




Biofire Diagnostics Inc                    Bioform Inc                                  Biogenex Laboratories
515 Colorow Dr                             Dept 2073                                    P.O. Box 7615
Salt Lake City, UT 84108                   Denver, CO 80291                             San Francisco, CA 94120-7615




Biogenex Laboratories Inc                  Biohorizons Implant Systems Corp             Biolitec Inc
49026 Milmont Dr                           Dept 1237                                    515 Shaker Rd
Fremont, CA 94538                          P.O. Box 121237                              E Longmeadow, MA 01028
                                           Dallas, TX 75312-1237




Bio-Logic Systems Corp                     Biological Controls                          Biolytical Laboratories Inc
P.O. Box 92170                             749 Hope Rd, Ste A                           1108-13351 Commerce Pky
Elk Grove, IL 60009                        Eatontown, NJ 07724                          Richmond, Bc V6V 2X7
                                                                                        Canada




Biomagnetics Ltd                           Biomarin Pharmaceutical Inc                  Biomechanics Integrated
303C Commerce Dr                           105 Digital Dr                               Orthopedic Seminars LLC
Exton, PA 19341                            Novato, CA 94949                             Re Great Lakes Seminars
                                                                                        7257 Maple Lawn Dr
                                                                                        Ypsilanti, MI 48197



Biomed Central Ltd                         Bio-Med Devices Inc                          Biomed Diagnostics Inc
Postfach 20 01 55                          61 Soundview Rd                              P.O. Box 2366
Frankfurt, 606050000                       Guilford, CT 06437                           White City, OR 97503
Germany




Biomedequip Inc                            Bio-Medical Applications Of Pa               Bio-Medical Applications Of PA Inc
8210 Maxedonia Commons Blvd, Ste 68-167    DBA Fmc Dialysis Svcs Hahnemann              D/B/A Fmc Dialysis Services
Macedonia, OH 44056                        Bma Philadelphia Bma Fairmount               Attn Bryan Mello, Assistant Treasurer
                                           P.O. Box 13700-1131                          AKA Fresenius Medical Care Hahnemann
                                           Philadelphia, PA 19191-1131                  920 Winter St, Reservoir Woods
                                                                                        Waltham, MA 02451-1457


Bio-Medical Applications Of PA Inc         Bio-Medical Applications of PA, Inc          Biomedical Concepts Inc
DBA FMC Dialysis Services                  Reservoir Woods                              801 Girod St
Attn Jeremy Turner, For Landlord           920 Winter St                                Mandeville, LA 70448
6005 Park Ave, Ste 404                     Waltham, MA 02451
Memphis, TN 38119



Biomedical Electronics Services            Biomedical Enterprises, Inc                  Bio-Medical Equipment Service
Technologies                               Dept 2297                                    8505 Nash Rd
71 Eisenhower Ln South                     P.O. Box 122297                              Louisville, KY 40214
Lombard, IL 60148                          Dallas, TX 75312-2297




Bio-Medical Equipment Service Co           Bio-Medical Resources                        Biomedical Services LLC
2709 S Park Rd                             P.O. Box 84007                               1545 Commissioners Rd
Louisville, KY 40219                       Baton Rouge, LA 70884                        Mullica Hill, NJ 08062
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 113 of 845

Biomerieux Inc                               Biomerieux Inc                              Biomerieux Inc
100 Rodolphe St                              P.O. Box 500308                             Payment From Piedmont
Durham, NC 27712                             St Louis, MO 63150-0308                     P.O. Box 500308
                                                                                         St Louis, MO 63150-0308




Biomet 3I LLC                                Biomet Biologics Inc                        Biomet Inc
P.O. Box 863094                              75 Remittance Dr, Ste 3283                  Attn Lock Box Teller
Orlando, FL 32886-3094                       Chicago, IL 60675-3071                      P.O. Box 902
                                                                                         So Bend, IN 46634-0902




Biomet Inc                                   Biomet Inc                                  Biomet Microfixation Inc
DBA Biomet Trauma LLC                        DBA Ebi Spine, Trauma, Bracing              75 Remittance Dr, Ste 3071
75 Remittance Dr Ste, 3283                   Osteobiologics                              Chicago, IL 60675-3071
Chicago, IL 60675-3283                       75 Remittance Dr, Ste 3283
                                             Chicago, IL 60675-3283



Biomet Orthopedics LLC                       Biomet Spine LLC                            Biomet Sports Medicine
Separate Entity From Biomet Inc              Biomet Inc                                  75 Remittance Dr Ste, 3283
75 Remittance Dr, Ste 3283                   75 Remittance Dr, Ste 6931                  Chicago, IL 60675-3283
Chicago, IL 60675-3283                       Chicago, IL 60675-6931




Biomet, Inc                                  Biomol International LP                     Biomol Research Laboratories Inc
345 E Main St                                5120 Butler Pike                            5100 Campus Dr, Ste 200
Warsaw, IN 46580                             Plymouth Meeting, PA 19462                  Plymouth Meeting, PA 19462




Bion Enterprises Ltd Corp                    Bionet Inc                                  Bionix
455 State St Ste, 100                        33 Oakes Ave                                P.O. Box 935
Des Plaines, IL 60016-2204                   Southbridge, MA 01550                       Toledo, OH 43697-0935




Bionomics Inc                                Bionostics Inc                              Bionx Implants Inc
P.O. Box 817                                 Rna Medical/Div Bionostics Inc              Lock Box Acct
Kingston, TN 37763                           7 Jackson Rd                                P.O. Box 8500-50385
                                             Devens, MA 01434-4026                       Philadelphia, PA 19178-5038




Bio-Optronics Inc                            Bio-Optronics, Inc                          Biopool Us Inc
1890 South Winton Rd, Ste 190                Attn President                              DBA Trinity Biotech Distribution
P.O. Box 18434                               1890 Winton Rd S, Ste 190                   P.O. Box 1059
Rochester, NY 14618                          Rochester, NY 14618                         Jamestown, NY 14702-1059




Biopool Us Inc                               Biopro Inc                                  Bioptigen Inc
DBA Trinity Biotech Distribution             2929 Lapeer Rd                              P.O. Box 13569
Payment From San Ramon                       Pt Huron, MI 48060                          Durham, NC 27709
P.O. Box 1059
Jamestown, NY 14702-1059



Bio-Rad Laboratories                         Bio-Rad Laboratories Inc                    Bioseal
Attn Contract Administration                 Clinical Diagnostics Division               167 W Orangethorpe Ave
4000 Alfred Nobel Dr                         P.O. Box 849740                             Placentia, CA 92870-6922
Hercules, CA 94547                           Los Angeles, CA 90084-9740
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 114 of 845

Biosense Webster Inc                       Biosense Webster, Inc                          Biosphere Medical Inc
P.O. Box 406663                            Attn Geoff Carleton, Snr Territory Mgr         c/o Merit Medical Systems Inc
Atlanta, GA 30384-6663                     25B Technology Dr                              P.O. Box 951129
                                           Irvine, CA 92618                               So Jordan, UT 84095




Biostructures LLC                          Bio-Tek Instruments Inc                        Bioteque America Inc
1201 Dove St, 470                          P.O. Box 29817                                 P.O. Box 1518
Newport Beach, CA 92660                    New York, NY 10087-9817                        Fremont, CA 94538




Biotest                                    Bio-Tissue Inc                                 Bio-Tissue Inc
400 Commons Way, Ste F                     7300 Corporate Center Dr, Ste 700              P.O. Box 831300
Rockaway, NJ 07866                         Miami, FL 33126                                Miami, FL 33173




Biotronik Inc                              Biotronx LLC                                   Biovision Inc
P.O. Box 205421                            242 West Main St, Ste 107                      980 Linda Vista Ave
Dallas, TX 75320-5421                      Hendersonville, TN 37075                       Mountain View, CA 94043




Bird Porducts Corp                         Bisa Palmero                                   Bishmal Edwards
A Division of Viasys Corp                  4814 N Lawrence St                             451 W Winona St
P.O. Box 360387                            Philadelphia, PA 19120-4127                    Philadelphia, PA 19144
Pittsburgh, PA 15251-6387




Bisk Education Inc                         Bison Optical Disc Inc                         Bistro Sensations Of Liberty Inc
9417 Princess Palm Ave                     803 S Orlando Ave, Ste J                       P.O. Box 226
Dept 400                                   Winter Park, FL 32789                          Northfield, NJ 08225
Tampa, FL 33619-8317




Bita Arabshahi                             Bjm Enterprises                                B-K Medical Systems Inc
300 Shawmont Ave, Apt 257A                 DBA Fdsi Logistics                             P.O. Box 847416
Philadelphia, PA 19128                     5703 Corsa Ave                                 Boston, MA 02284-7416
                                           Westlake Village, CA 91362




Bkt Architects, LLC                        Blachy R Davila Md                             Black Black Surgical Inc
Attn Brian Tracy, Member                   P.O. Box 2171                                  5238 Royal Woods Pkwy, Ste 170
120 Cotton St, 1st Fl                      Philadelphia, PA 19103                         Tucker, GA 30084
Philadelphia, PA 19127




Black Box Corp                             Black Box Network Services                     Black Box Network Services Inc
P.O. Box 775137                            100 Park Dr                                    Dept La 21408
Chicago, IL 60677-5137                     Lawrence, PA 15055                             Pasadena, CA 91185-1408




Blackhawk Biosystems Inc                   Blackstone Medical Inc                         Blackwell Publishers
12945 Alcosta Blvd                         P.O. Box 842452                                P.O. Box 30
San Ramon, CA 94583                        Dallas, TX 75284                               Williston, VT 05495
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 115 of 845

Blackwell Publishing                        Blackwood Kiwanis Little League              Blair Dickinson
350 Main St                                 P.O. Box 525                                 230 N 21st St, 002
Malden, MA 02148                            Blackwood, NJ 08012                          Philadelphia, PA 19103




Blair Dickinson                             Blair Dickinson, M.D.                        Blair Rolnick
531 Highland Ave                            531 Highland Ave                             8135 Cedar Rd
Ambler, PA 19002                            Ambler, PA 19002                             Elkins Park, PA 19027




Blaire Sweeney                              Blake Edward Business Machines               Blanche Hernandez
305 Echo Valley Lane                        P.O. Box 15994                               4341 Glendale St
Newtown Square, PA 19073                    Philadelphia, PA 19103                       Philadelphia, PA 19124




Blanche O hara                              Blank Rome LLP                               Blazer Youth Sports
190 Andrew Dr                               Attn Christopher A. Lewis                    P.O. Box 551
Newtown, PA 18940                           130 N 18th St                                Birdsboro, PA 19508
                                            One Logan Square
                                            Philadelphia, PA 19103



Bledi Como                                  Blickman Inc                                 Blissa Usher
6621 Montague St                            500 US Hwy 46 East                           54 W Millbrooke Ave
Philadelphia, PA 19135                      Clifton, NJ 07011                            Woodstown, NJ 08098




Block Imaging International Inc             Block Party Rentals                          Blood Marrow Transplant
1845 Cedar St                               DBA Party Magic                              Information Network
Holt, MI 48842                              355 Patricia Dr                              2900 Skokie Valley Rd, Ste B
                                            Warminster, PA 18974                         Highland Park, IL 60035




Blood Marrow Transplant Inform              Blood Tissue Center Of Central               Blood Bank Of Delmarva Inc
DBA Bmt Infonet                             P.O. Box 671743                              100 Hygeia Dr
2310 Skokie Valley Rd, Ste 104              Dallas, TX 75267-1743                        Newark, DE 19713-2085
Highland Park, IL 60035




Blood Center Of Wisconsin Inc               Blood Diagnostics Inc                        Blood Journal
P.O. Box 78961                              P.O. Box 403670                              Subscription Office
Milwaukee, WI 53278-0961                    Atlanta, GA 30384-3670                       Dept 6053
                                                                                         Washington, DC 20042-6053




Blood Systems Inc                           Bloodless Healthcare Internationa            Bloodless Healthcare Internationa
Re United Blood Services                    3727 Christine                               DBA Noblood Inc
P.O. Box 53022                              San Diego, CA 92117                          3727 Christine
Phoenix, AZ 85072                                                                        San Diego, CA 92117




Bloomsburg University                       Blue Advantage                               Blue Bell Bio-Medical
400 E 2nd St                                P.O. Box 1460                                Dept Ch 17360
Bloomsburg, PA 17815                        Little Rock, AR 72203-1460                   Palatine, IL 60055-7360
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 116 of 845

Blue Bell Health Benefits                    Blue Cross                                   Blue Cross
P.O. Box 605                                 2603 G St                                    Comp 1 Center Dp 778983
Brenham, TX 77834-0605                       Bakersfield, CA 93301                        Harrisburg, PA 17177




Blue Cross                                   Blue Cross Blue Shield                       Blue Cross Blue Shield Georgia
P.O. Box 25                                  P.O. Box 360508                              P.O. Box 4445
Newark, NJ 07101-1609                        Birmingham, AL 35236                         Atlanta, GA 30302




Blue Cross Blue Sheild Of Ga                 Blue Cross Blue Shield                       Blue Cross Blue Shield
P.O. Box 105557                              1 Enterprise Dr Ms 02104                     401 Park Dr
Atlanta, GA 30348                            Quincy, MA 02171                             Boston, MA 02215-3326




Blue Cross Blue Shield                       Blue Cross Blue Shield                       Blue Cross Blue Shield
622 3rd Ave                                  P.O. Box 1609                                P.O. Box 1991
New York, NY 10017                           Newark, NJ 07101-1609                        Wilmington, DE 19899-1991




Blue Cross Blue Shield                       Blue Cross Blue Shield                       Blue Cross Blue Shield
P.O. Box 3248                                P.O. Box 3355                                P.O. Box 420
Omaha, NE 68180-0001                         Pittsburgh, PA 15230-3355                    Newark, NJ 07102




Blue Cross Blue Shield                       Blue Cross Blue Shield                       Blue Cross Blue Shield
P.O. Box 44267                               P.O. Box 660044                              P.O. Box 805107
Jacksonville, FL 32231-4267                  Dallas, TX 75266-0044                        Chicago, IL 60680-4140




Blue Cross Blue Shield                       Blue Cross Blue Shield Highmark              Blue Cross Blue Shield Nj
P.O. Box 995                                 P.O. Box 177177                              P.O. Box 247 Dept V
Birmingham, AL 35201                         Harrisburg, PA 17177                         Newark, NJ 07101-0247




Blue Cross Blue Shield Of                    Blue Cross Blue Shield Of Florida            Blue Cross Blue Shield Of Florida
Delaware                                     P.O. Box 1798                                P.O. Box 44010
P.O. Box 1991                                Jacksonville, FL 32231                       Jacksonville, FL 32231-4010
Wilmington, DE 19899-1991




Blue Cross Blue Shield Of Florida            Blue Cross Blue Shield Of Il                 Blue Cross Blue Shield Of Il
P.O. Box 61147                               25718 Network Pl                             300 E Randolph
Jacksonville, FL 32236-1147                  Chicago, IL 60673-1257                       Chicago, IL 60601-5099




Blue Cross Blue Shield Of Mass               Blue Cross Blue Shield Of Mi                 Blue Cross Blue Shield Of Mi
Attn Cash Receipt 04-01                      600 Lafayette East                           P.O. Box 366
108 Myrtle St                                Detroit, MI 48226                            Detroit, MI 48231
No Quincy, MA 02171
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 117 of 845

Blue Cross Blue Shield Of Mn                 Blue Cross Blue Shield Of Nc                   Blue Cross Blue Shield Of Nc
P.O. Box 64338                               P.O. Box 2291                                  P.O. Box 30048
St Paul, MN 55164-0338                       Durham, NC 27702                               Durham, NC 27702-3048




Blue Cross Blue Shield Of Ok                 Blue Cross Blue Shield Of Pa                   Blue Cross Blue Shield Of Sc
1215 S Boulder                               P.O. Box 69352                                 I-20 Alpine, Aa-631
Tulsa, OK 74119                              Harrisburg, PA 17106-9352                      Columbia, SC 29219




Blue Cross Blue Shield Of Texas              Blue Cross Blue Shield Of Tn                   Blue Cross Blue Shield Of Tx
P.O. Box 650776                              P.O. Box 180150                                P.O. Box 121213
Dallas, TX 75265-9598                        Chattanooga, TN 37401                          Dept 1213
                                                                                            Dallas, TX 75312-1213




Blue Cross Blue Shield Of Tx                 Blue Cross Blue Shield/Fl                      Blue Cross Blue Shield/Refund
P.O. Box 655924                              Dept At 40328                                  Of Mi
Dallas, TX 75265                             Atlanta, GA 31192                              Special Programs
                                                                                            P.O. Box 33248
                                                                                            Detroit, MI 48232



Blue Cross National Accounts                 Blue Cross Of California                       Blue Cross Of California
P.O. Box 14114                               P.O. Box 272540                                P.O. Box 70000
Lexington, KY 40512                          Chico, CA 95927                                Van Nuys, CA 91470-0001




Blue Cross Of Massachusetts                  Blue Cross Of Ne                               Blue Cross Of Ne Pennsylvania
100 Hancock St 6th Fl                        600 Lafayette E                                19 N Main St
N Quincy, MA 02171                           Detroit, MI 98226-2998                         Wilkes Barre, PA 18711




Blue Cross Of Pa                             Blue Cross Of Puerto Rico                      Blue Cross Of Western Pa
120 5th Ave                                  P.O. Box 11359                                 Attn Customer Financial Service
Pittsburgh, PA 15222                         St Thomas, 00801                               P.O. Box 535062
                                             Virgin Islands                                 Pittsburgh, PA 15253-0062




Blue Cross Pennsylvania                      Blue Cross Personal Choice                     Blue Cross Preferred
P.O. Box 898845                              P.O. Box 13038                                 P.O. Box 1798
Camp Hill, PA 17089-8845                     Philadelphia, PA 19101                         Jacksonville, FL 32231




Blue Cross/Blue Shield Of Minneso            Blue Diamond                                   Blue Mountain Hospital
P.O. Box 64560                               Stone Fl Restoration Service                   211 N 12th St
St Paul, MN 55164-0560                       2732 Woodview Dr                               Leighton, PA 18235
                                             Hatfield, PA 19440




Blue Pillar Technology Inc                   Blue Pillar, Inc                               Blue Ridge Anesthesia Assoc
DBA Blue Pillar Inc                          2 N Market St, 4th Fl                          P.O. Box 1248
Dept Ch 19976                                Frederick, MD 21701                            Hagerstown, MD 21741
Palatine, IL 60055-9976
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 118 of 845

Blue Ridge Communications                    Blue Ridge Inc                               Blue Shield Of California
St Christophers                              Attn Ancc E Store                            P.O. Box 241012
P.O. Box 316                                 10078 E Tyler Ct                             Lodi, CA 95241-9512
Palmerton, PA 18071-0316                     Ijamsville, MD 21754




Blue Shield Of Michigan                      Blue Shield Of Pennsylvaina                  Blue Torch Medical Tech Inc
600 Lafayette East                           P.O. Box 820838                              Ashland Tech Ctr
Detroit, MI 48226                            Philadelphia, PA 19182                       200 Homer Ave
                                                                                          Ashland, MA 01721




Blue Tree Publishing Inc                     Bmcm LLC                                     Bmgi North America Corporation
8927 192nd St SW                             DBA Old City Paint Decorating                Attn Accounts Receivable
Edmonds, WA 98026                            P.O. Box 30208                               1200 17th St, Ste 180
                                             New York, NY 10087                           Denver, CO 80202




Bmi Imaging Systems                          Bms Cat Inc                                  Bnai Brith
1115 E Arques Ave                            Attn Ar Dept                                 P.O. Box 155
Sunnyvale, CA 94085                          5718 Airport Fwy                             Scranton, PA 18504-0155
                                             Haltom City, TX 76117




Bnx Acquistion Corporation                   Bo Jian Md                                   Board Certified
DBA Inverness Med Prof Diagnostic            109 Gilmore Rd                               555 2nd Ave Bldg B 200
Dept Ch 10664                                Havertown, PA 19083                          Collegeville, PA 19426
Palatine, IL 60085-0664




Board Of Certification                       Board Of Certification Inc                   Board Of Certified Safety
For Emergency Nursing                        4223 S 143rd Cir                             Professionals
915 Lee St                                   Omaha, NE 68137                              P.O. Box 5427
Des Plaines, IL 60016                                                                     Carol Stream, IL 60197-5426




Board Of Pharmaceutical Spec                 Board Of Regents Of The Univ Of              Bob S Discount Furniture
2215 Constitution Ave NW                     Health Sciences Ctr                          Attn Ar/Brandy Fleming
Washington, Dc 20037                         P.O. Box 26901                               434 Tolland Turnpike
                                             Scb223                                       Manchester, CT 06042
                                             Oklahoma City, OK 73126-0901



Boban Abraham                                Boban Abraham, M.D.                          Bobbeth Harvey
27 Hillside Lane                             27 Hillside Ln                               7854 Venus Pl
Mount Laurel, NJ 08054                       Mount Laurel, NJ 08054                       Philadelphia, PA 19153




Bobby Noghrey Md                             Bobdanco Inc                                 Boben Kurian
406 Front St                                 DBA Propel Orthopedics                       6762 Montgomery Ave
Bellmore, NJ 11710                           34 Darby Rd                                  Upper Darby, PA 19082
                                             Paoli, PA 19301




Boc Gases                                    Boc Gases Inc                                Bochetto Lentz Pc
P.O. Box 371914                              P.O. Box 360920                              Attn Jeffrey W Ogren
Pittsburgh, PA 15250-7914                    Pittsburgh, PA 15250-6920                    Counsel To SD Real Estate Developers
                                                                                          1524 Locust St
                                                                                          Philadelphia, PA 19102
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 119 of 845

Bock Construction Inc                        Body Balance For Performance Inc               Boehringer Laboratories LLC
2800-A Southampton Rd                        555 N Lane Ste, 6105                           300 Thoms Dr
Philadelphia, PA 19154                       Conshohocken, PA 19428                         Phoenixville, PA 19460




Boehringer Wound Systems LLC                 Bogdan Rashevsky                               Boilermakers
300 Thoms Dr                                 410 Winding Lane                               P.O. Box 10907
Phoenixville, PA 19460                       Chalfont, PA 18914                             Scottsdale, AZ 85271




Boilermakers National Health                 Boise Cascade                                  Boise Cascade Office Supply
Welfare Fund                                 P.O. Box 260457                                P.O. Box 101705
754 Minnesota Ave                            Use V9631, FL 33685-0457                       Atlanta, GA 30392-1705
Kansas City, KS 66101




Bollinger Electric Inc                       Bollinger Insurance                            Bollinger Insurance Solutions
DBA Bei Electrical                           830 Morris Turnpike                            P.O. Box 706
514 N Madison St                             Short Hills, NJ 07078                          Short Hills, NJ 07078-0727
Allentown, PA 18102




Bombay Company                               Bomze Yorko Pc                                 Bon Appetit
4400 Ashford Dunwoody Rd                     1500 Market St, Ste 1900                       P.O. Box 37619
Atlanta, GA 30346                            Philadelphia, PA 19102                         Boone, IA 50037-0619




Bondtech Corp                                Bone Joint                                     Bone Bank Allografts
1278 Hwy 461                                 P.O. Box 1600                                  P.O. Box 205609
Somerset, KY 42503                           Hagerstown, MD 21740-1600                      Dallas, TX 75320-5609




Bone Foam Inc                                Bonel Medical Equipment, Inc.                  Bonifia Seward
20175 County Rd 50                           4817 N Broad St                                211 Thornwood Pl
Corcoran, MN 55340                           Philadelphia, PA 19141                         Philadelphia, PA 19154




Bonni Karpo                                  Bonnie Hummel                                  Bonnie M Geld
3000 Runnymede Dr                            328 Fanshawe St                                8621 S 69th East Ave
Plymouth Meeting, PA 19462                   Philadelphia, PA 19111                         Tulsa, OK 74133




Bonnie Sanders                               Bonnie Wong Md                                 Boon Edam Inc
938 Marcella St                              258 S 9th St, Apt 1r                           Automated Entrance
Philadelphia, PA 19124                       Philadelphia, PA 19107                         1989 E Whitney Mesa Dr
                                                                                            Henderson, NV 89014




Booth Radiology Associates                   Boracchia Assoc, Inc                           Borders Book Store
P.O. Box 1402                                3920 Cypress Dr                                20 City Blvd West
P.O. Box 8500                                Petaluma, CA 94954                             Orange, CA 92868
Philadelphia, PA 19178-1042
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 120 of 845

Boricua Latino Health Organizatio           Boris Lazarev Md                              Borton-Lawson Engineering, Inc
Attn Kenney Perez, Treasurer                30709 Shiawassee Rd, Apt 70                   Attn Patrick J. Endler, VP
Latino Medical Student Assoc                Farmington Hills, MI 48336                    613 Baltimore Dr, Ste 300
901 N Penn St, Unit P307                                                                  Wilkes-Barre, PA 18702
Philadelphia, PA 19123



Borzoo Nikpoor                              Boss Instruments Ltd                          Bostock Company Inc
117 N 15th St, 2105                         104 Sommerfield Dr                            175 Titus Ave, Ste 200
Philadelphia, PA 19102                      Gordonsville, VA 22942                        Warrington, PA 18976-2424




Boston Biomedica Inc                        Boston Comprehensive                          Boston Medical Products
P.O. Box 360044                             Sickle Cell Center                            70 Chestnut St
Boston, MA 02241-0644                       820 Harrison Ave Fgh2                         Shrewsbury, MA 01545
                                            Boston, MA 02118




Boston Scientific                           Boston Scientific Corp                        Boston Scientific Corp
Namic Technology Center                     1 Boston Scientific Plz                       Attn Cynthis Burns
Church St Station                           Natick, MA 01760-1537                         P.O. Box 951653
P.O. Box 6793                                                                             Dallas, TX 75395
New York, NY 10249-6793



Boston Scientific Corp                      Boston Scientific Corp                        Boston Scientific Corporation
P.O. Box 8500-6205                          P.O. Box 951653                               Attn Business Operations Manager
Philadelphia, PA 19178-6205                 Dallas, TX 75395-1653                         4100 Hamline Ave N
                                                                                          Arden Hills, MN 55112




Boston Scientific Corporation               Boston Software Systems Inc                   Boston University
Attn Senior Counsel, Corp Affairs           P.O. Box 847064                               Health Careers Job Fair
4100 Hamline Ave N.                         Boston, MA 02284-7064                         19 Deerfield St/King Center
St. Paul, MN 55112                                                                        Boston, Ma 02215-




Boston University College                   Botci Solutions                               Botros Shenoda
Of Health Rehab Sciences                    P.O. Box 29736                                245 North 15th St, 8th Fl
Re Sargent College                          Elkins Park, PA 19027                         Philadelphia, PA 19102
635 Commonwealth Ave
Boston, MA 02215



Bottomline Technologies Inc                 Bound Tree Medical LLC                        Bound Tree Medical LLC
P.O. Box 6174                               P.O. Box 29661                                P.O. Box 71-1714
Boston, MA 02212-0001                       Dept 2013                                     Columbus, OH 43271-1714
                                            Phoenix, AZ 85038-9661




Bound Tree Medical LLC Corp                 Bound Tree Parr LLC                           Bounty Jobs Inc
23537 Network Pl                            Central Region                                230 W 41st St 14th Fl
Chicago, IL 60673-1235                      P.O. Box 300                                  New York, NY 10036
                                            Galloway, OH 43119




Bowen Briggs Inc                            Bowen Briggs Inc                              Bowser Center For Advanced
1106 Allston Rd                             646 Turner Ave                                Dentistry
Havertown, PA 19083                         Drexel Hill, PA 19026                         2161 E Market St
                                                                                          York, PA 17402
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 121 of 845

Boxwood Technology Inc                       Boxwood Technology Inc                       Boyle Cleaning And Maintenance
130 Cockeysville Rd, Ste 300                 P.O. Box 677248                              3211 Salerno Way
Cockeysville, MD 21030                       Dallas, TX 75267-7248                        Philadelphia, PA 19145




Bracco Diagnostic Inc                        Brad Robinson                                Brad Weitz
P.O. Box 978952                              2642 Emery St                                505 Horseshoe Dr
Dallas, TX 75397-8952                        Philadelphia, PA 19125                       Royersford, PA 19468




Bradley Bender Md                            Bradley Hirsch Md                            Bradley J Huth Md
1801 Devon Ave                               5 Doxey Dr                                   10 E Sylvan Ave
Linwood, NJ 08221                            Glen Cove, NY 11542                          Rutledge, PA 19070




Bradley Newton                               Bradley P Fuhrman Md                         Bradley W Robinson Md
261 Lauriston St                             83 Ashland Ave                               386 Penn Rd
Philadelphia, PA 19128                       Buffalo, NY 14222                            Wynnewood, PA 19096




Bradley Weist                                Brady Walsh                                  Brady Worldwide
853 W Lancaster Ave                          5500 Wissahickon Ave, M811c                  DBA Brady People Id
Bryn Mawr, PA 19010                          Philadelphia, PA 19144                       36378 Treasury Ctr
                                                                                          Chicago, IL 60694-9500




Braebon Medical Corp                         Braheim Carroll                              Brain Trauma Foundation
2981 Ford St Extension, Ste 102              5445 Christian St                            708 3rd Ave, Ste 1810
Ogdensburg, NY 13669-3474                    Philadelphia, PA 19143                       New York, NY 10017




Braincore Inc                                Brainlab                                     Brainlab Inc
35 Industrial Blvd                           3 Westbrook Corporate Ctr, Ste 400           2323 Momentum Pl
New Castle, DE 19720                         Westchester, IL 60154                        Chicago, IL 60689-5323




Brame Specialty Company Inc                  Brand Energy Services LLC Corp               Brand Fire Safety Services Inc
P.O. Box 271                                 P.O. Box 91473                               P.O. Box 972
Durham, NC 27702                             Chicago, IL 60693                            New Haven, CT 06504




Brand The World                              Brandee Neiderhofer                          Brandi Defields
P.O. Box 872062                              732 Hood Rd                                  2415 Gaul St
Mesquite, TX 75187                           Swarthmore, PA 19081                         Philadelphia, PA 19125




Brandi M Musselman Md                        Brandi Merritt                               Brandman University
2200 Ben Franklin Pkwy, Apt W-1710           7830 Saturn Pl                               Musco School Of Nursing Health Pros
Philadelphia, PA 19130                       Philadelphia, PA 19153                       16355 Laguna Canyon Rd
                                                                                          Irvine, CA 92618
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 122 of 845

Brandon Fisher Md                       Brandon Hardy                                Brandon Jackson
3450 Bowman St                          114 Auckland Dr                              99 E Glenolden Ave, Apt A202
Philadelphia, PA 19129                  Wellington Woods                             Glenolden, PA 19036
                                        Newark, DE 19702




Brandon Poterjoy                        Brandon Poterjoy, D.O.                       Brandon Shallop
8026 Tabor Ave                          1200 Old York Rd, 4 Rorer                    1 Frklyn TN Blvd, 515
Philadelphia, PA 19111                  Abington, PA 19001                           Philadelphia, PA 19103




Brandon Shane Hort                      Brandon Shearer Md                           Brandon Sweet
154 E Wildey St                         63 Sunrise Ct                                718 Gaul St
Philadelphia, PA 19125                  Feasterville, PA 19053                       Philadelphia, PA 19125




Brandon Wolfeld                         Brandy Segura                                Brandy Stralo
1134 Waverly St, Apt R4                 2728 Tilton St                               7439 Hill Rd
Philadelphia, PA 19147                  Philadelphia, PA 19134                       Philadelphia, PA 19128




Brandyce M King                         Bravo By Elder Health                        Bravo Health
407 E Pleasant St                       Refunds/Overpayments                         1500 Spring Garden St, Ste 800
Philadelphia, PA 19119                  1500 Spring Garden St, Ste 800               Philadelphia, PA 19130
                                        Philadelphia, PA 19130




Bravo Health                            Bravo Health                                 Bravo Health
3601 O Donnell St                       Attn Recovery Dept                           P.O. Box 4433
Baltimore, MD 21224                     3700 O Donnell St                            Baltimore, MD 21223-4433
                                        Baltimore, MD 21224




Bravo Health                            Bravo Health Texas                           Brazos Loan Servicing Inc
P.O. Box 981706                         c/o Claims Reconsiderations                  2600 Washington Ave
El Paso, TX 79998-7106                  P.O. Box 26038                               Waco, TX 76710
                                        Baltimore, MD 21224




Brb Consulting Inc                      Brd Noise Vibration Control Inc              Breanna Richards
P.O. Box 515                            P.O. Box 127                                 911 Brill St
Media, PA 19063                         Wind Gap, PA 18091-0127                      Philadelphia, PA 19124




Breast Health Institute                 Breathe With Eez Corporation                 Breena Berte
233 S 6th St                            1386 E 59Th, Ste                             4141 Spruce St, Apt 202
Philadelphia, PA 19106                  Brooklyn, NY 11234                           Philadelphia, PA 19101




Breg Inc                                Brenda Allgood                               Brenda Bolden
P.O. Box 849991                         110 Princeton Ave                            1329 S Wilton St
Dallas, TX 75284-9991                   Woodbury, NJ 08096                           Philadelphia, PA 19143
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 123 of 845

Brenda Bronka                               Brenda Copley                                Brenda Distasio
1004 Carroll Ave                            70 N Whitehall Rd                            3820 Mettler Lane
Pennsville, NJ 08070                        W Norriton, PA 19403                         Huntingdon Val, PA 19006




Brenda Gonzalez Rosario                     Brenda James Pitts                           Brenda Klein
143 West Dauphin St                         P.O. Box 864                                 534 Meadowbrook Dr
Philadelphia, PA 19133                      Ardmore, PA 19003-0864                       Huntingdon Valley, PA 19006




Brenda M Costales                           Brenda O neil                                Brenda O neil
DBA Tyler Security Software                 25 Palmetta Ave                              939 Millbridge Apts
P.O. Box 10201                              Clementon, NJ 08021                          Clementon, NJ 08021
Fullerton, CA 92838




Brenda Sanders                              Brenda Seago                                 Brenda Wilson
2112 South 20th St                          Virginia Commonwealth University             9 Whitehorse Meadows
Philadelphia, PA 19145                      1217 E Marshall St Box 980496                Malvern, PA 19355
                                            Richmond, VA 23298




Brendan Carty                               Brendan Curley                               Brendan Matthews
131 N Main St, Apt 11                       Rr, 1 Box 565                                226 W Rittenhouse Sq, Unit 1018
Chalfont, PA 18914                          Canadensis, PA 18325                         Philadelphia, PA 19103




Brendan Mccracken                           Brendan Mcgann                               Brendan Mullen
405 East 2nd St                             720 Eaton Rd                                 1400 Spring Garden St, Apt 1406
Moorestown, NJ 08057                        Drexel Hill, PA 19026                        Philadelphia, PA 19130




Brennan Parker                              Brennen Medical Inc                          Bret Johnson
7 Candlestick Lane                          1290 Hammond Rd                              1216 N 5th St, Apt 24
Sicklerville, NJ 08081                      Saint Paul, MN 55110                         Philadelphia, PA 19122




Bret Kricun Md                              Brett Campbell                               Brett Chapman D M D
408 S 19th St                               640 N Broad St                               1504-A Gregg St
Philadelphia, PA 19146                      Philadelphia, PA 19130                       Philadelphia, PA 19115




Brett Perkins                               Brett Victor Md                              Brett Williams Dpm
2 Ayer Court                                230 Christian St                             740 S 3rd St, Unit 1
West Chester, PA 19382                      Philadelphia, PA 19147                       Philadelphia, PA 19147




Brevis Corp                                 Bria Stanley                                 Brian A Bianco
225 W 2855 South                            8421 Michener Ave                            540 Eaglebrook Dr
Salt Lake City, UT 84115                    Philadelphia, PA 19150                       Moorestown, NJ 08057-2125
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 124 of 845

Brian Berg                               Brian Bianco Md                              Brian Boudi Md
111 N 9th St, Apt 208                    540 Eagle Brook Dr                           633 W Rittenhouse St
Philadelphia, PA 19107                   Moorestown, NJ 08057                         Philadelphia, PA 19144




Brian Carr                               Brian Communications                         Brian Communications LLC
148 Liberty Ave                          200 Four Falls Corporate Center              Attn Matt Broscious, Exec VP
Jeffersonville, PA 19403                 Ste 100                                      200 Falls 4 Corporate Center, Ste 100
                                         Conshohocken, PA 19428                       Conshohocken, PA 19428




Brian Coyle                              Brian Crichlow Md                            Brian Crocitto
9205 Wrensong Ct                         634 Woodgate Ln                              1624 Pine St, Unit 4
Palmyra, NJ 08065                        Aston, PA 19014                              Philadelphia, PA 19103




Brian Effron                             Brian Emery                                  Brian Gillespie
910 Roscommon Rd                         332 E Casals Pl                              299 Bucknell Ave
Bryn Mawr, PA 19010                      Ambler, PA 19002                             Turnersville, NJ 08012




Brian Hall                               Brian Holland                                Brian Hollins
3832 Hamilton St                         Morgan Stanley Childrens Hospital            1821 E Hagert St, Unit 305
Philadelphia, PA 19104                   3959 Broad Way 2 North                       Philadelphia, PA 19125
                                         New York, NY 10032




Brian Hotard                             Brian Kendall Sims                           Brian Kennedy
5500 Wissahickon Ave, M105a              505 S Sartain St                             340 Sugartown Rd, C88
Philadelphia, PA 19144                   Philadelphia, PA 19147                       Devon, PA 19333




Brian Krug                               Brian Lee Md                                 Brian Lin
738 Madison Ave                          915 S Wolfe St N 547                         1600 Arch St, Apt 820
Scranton, PA 18510                       Baltimore, MD 21231                          Philadelphia, PA 19103




Brian Mccarthy                           Brian Mcgreen                                Brian Miller
2908 Gelena Rd                           4055 Ridge Ave, Apt 1301                     419 Righter St
Philadelphia, PA 19152                   Philadelphia, PA 19129                       Philadelphia, PA 19128




Brian Novi                               Brian Plunkett                               Brian Regan Md
317 Lenape Way                           39 Latchstring Lane                          11 Riskin St
Claymont, DE 19703                       Hatboro, PA 19040                            West Roxbury, MA 02115




Brian Reilly                             Brian Rubenstein Md                          Brian S Lewis
25 Easton Way                            5 Deer Rd                                    2121 Market St, Apt 801
Harnesport, NJ 08036                     Catawissa, PA 17820                          Philadelphia, PA 19103-1319
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 125 of 845

Brian Santiso                            Brian Schwartzberg                           Brian Sprandio
1626 South 7th St                        119 Krewson Terrace                          651 Mulford Rd
Philadelphia, PA 19148                   Willow Grove, PA 19090                       Wyncote, PA 19095




Brian Tracy                              Brian Tryon Md                               Brian Whalen
DBA Bkt Architects LLC                   2826-A Midvale Ave                           842 Stephen Rd
120 Cotton St 1st Fl                     Philadelphia, PA 19129                       Warminster, PA 18974
Philadelphia, PA 19127




Brian Williams                           Briana Austin                                Briana Donchez
9215 Melrose St                          746 Stanbridge St                            1427 Bayberry Dr.
Philadelphia, PA 19114                   Norristown, PA 19401                         Jamison, PA 18929




Briana Harris                            Briana Lebold                                Briana Ply
5250 West Jefferson St                   2515 E Auburn St                             317 N Broad St, 502
Philadelphia, PA 19131                   Philadelphia, PA 19134                       Philadelphia, PA 19107




Briana Rodgers                           Brianalee Perez                              Brianna Cwenar
7 Florabunda Lane                        2535 North 4th St                            633 W Rittenhouse St, Apt A1216
Cinnaminson, NJ 08077                    Philadelphia, PA 19133                       Philadelphia, PA 19144




Brianna Figueroa                         Brianna Flick                                Brianna Randolph
2849 N Howard St                         1313 Post Oak Court                          800 Cottman Ave
Philadelphia, PA 19133                   Chalfont, PA 18914                           Building B2 Apt475
                                                                                      Philadelphia, PA 19111




Brianna Randolph                         Brianna Sobolewski                           Brianna Veltrup
800 Cottman Ave, Bldg B2, Apt 475        217 Derry Hill Court                         309 Harris Ave
Philadelphia, PA 19111                   Mount Laurel, NJ 08054                       Croydon, PA 19021




Brianne Martino                          Brianne Shanley Md                           Bricklayers Allied Craftsmen
2512 Salmon St                           3131 Walnut St, 521                          c/o Healthstar Georgia
Philadelphia, PA 19125                   Philadelphia, PA 19104                       H W Fund
                                                                                      P.O. Box 66913
                                                                                      Chicago, IL 60666-0913



Bridesburg Father S Club                 Bridge To Life Ltd                           Bridget Abdalla
Bridesburg Cougars                       128 Suber Rd, Ste A                          748 S 8th St, 2nd Fl
P.O. Box 20225                           Columbia, SC 29210                           Philadelphia, PA 19147
Philadelphia, PA 19137




Bridget Beecher                          Bridget Callahan                             Bridget Cummings
3125 Pasqualone Blvd                     611 Magee Ave                                2228 Memphis St
Bensalem, PA 19020                       Philadelphia, PA 19111                       Philadelphia, PA 19125
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 126 of 845

Bridget Horgan Bell                       Bridget Mccormick                             Bridget Robinson
5 North Olney Ave                         315 Holstein St                               2871 Stamford St
Cherry Hill, NJ 08002                     Bridgeport, PA 19405                          Philadelphia, PA 19152




Bridget Rosolia                           Bridgette Brown                               Bridgitte Wall
305 7th Ave                               830 Fern St                                   28 W 6th St, Apt A
Haddon Heights, NJ 08035                  Yeadon, PA 19050                              Media, PA 19063




Brienne Definis                           Briggs Corp                                   Brigham And Women s Physicians Org
117 Ramblewood Pkwy                       Attn Credit Services                          Attn COO
Mount Laurel, NJ 08054                    4900 University Ave, Ste 200                  111 Cypress St
                                          West Des Moines, IA 50266                     Brookline, MA 02445




Brigham And Womens Physicians Org         Bright Sign Company Inc                       Brightside Academy
Organization                              1215 Race St                                  Attn Principal
Dept of Pathology                         Philadelphia, PA 19107                        111 W Erie St
P.O. Box 3504                                                                           Philadelphia, PA 19140
Boston, MA 02241-3504



Brightside Academy                        Brightside Academy                            Brightwood Career Institute
Attn Principal                            Attn Principal                                177 Franklin Mills Blvd
4920 N Broad St                           1500 E Erie Ave                               Philadelphia, PA 19154
Philadelphia, PA 19141                    Philadelphia, PA 19124




Brigitte Hughes                           Brilliant Mechanical LLC                      Brinker International Inc
736 N 19th St, Unit 1                     2135 Orthodox St                              3000 Olympus Blvd
Philadelphia, PA 19130                    Philadelphia, PA 19124                        Dallas, TX 75019




Bristol West Insurance Company            Bristol-Myers Squibb Medical Imag             Britany Puchalski
P.O. Box 11043                            P.O. Box 101236                               3423 Vista St
Orange, CA 92856-8143                     Atlanta, GA 30392-1236                        Philadelphia, PA 19136




Brite Inc                                 British Editorial Society Of Bone             British Medical Journals
270 Ctr St, Unit F                        Joint Surgery                                 P.O. Box 299
Holbrook, MA 02343                        The Bone Joint Journal                        London, Wcih 9Td
                                          22 Buckingham St                              United Kingdom
                                          London, Wc2N 6Et
                                          United Kingdom


Britney Yocum                             Britni Buffalino Dms                          Brittane Hampton
321 Chester Ave                           2300 Andover Rd                               625 Woodstown Rd
Bellmawr, NJ 08031                        Cinnaminson, NJ 08077                         Swedesboro, NJ 08085




Brittani Caponegro                        Brittany Andrews                              Brittany Banks
1324 Locust St, Apt 1231                  6213 N Smedley St                             404 R N Delsea Dr
Philadelphia, PA 19107                    Philadelphia, PA 19141                        Glassboroa, NJ 08028
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 127 of 845

Brittany Bender                            Brittany Bixler                                Brittany Boyle
8545 Ridgeway St                           156 New Jersey Ave                             126 Sherwood Dr
Philadelphia, PA 19111                     Chalfont, PA 18914                             Turnersville, NJ 08012




Brittany Boyle                             Brittany Burger                                Brittany Cesar
2278 Traylor Ave, Apt 6                    574 Florence Ave                               2237 Brandywine St
Bensalem, PA 19020                         Pitman, NJ 08071                               Philadelphia, PA 19130




Brittany Clement                           Brittany Corso                                 Brittany Donovan
3136 W Montgomery Avenu                    200 N 16th St, Apt 0305                        6331 Gillespie St
Philadelphia, PA 19121                     Philadelphia, PA 19102                         Philadelphia, PA 19135




Brittany Euler                             Brittany Finkel                                Brittany Graham
228 Roberts Dr                             1601 Sansom St, Apt 9f                         3240 Guilford St, 2
Somerdale, NJ 08083                        Philadelphia, PA 19103                         Philadelphia, PA 19136




Brittany Heffner                           Brittany Hughes                                Brittany Ivy
1017 Ridgeview Dr                          213 Magnolia Terr                              2508 Hollon Dr
Orwigsburg, PA 17961                       Upper Darby, PA 19082                          Caddo Mills, TX 75135




Brittany Kaewell                           Brittany Kiessling                             Brittany Larkins
1727 Lafayette Dr                          3884 Alberta Terrace                           1334 Cornwells Ave
Jamison, PA 18929                          Philadelphia, PA 19154                         Bensalem, PA 19020




Brittany Legensky                          Brittany Morton-Stoerrle                       Brittany Neville
3427 Mercer St                             583 Jacksonville Rd                            7126 Rutland St
Philadelphia, PA 19134                     Warminster, PA 18974                           Philadelphia, PA 19149




Brittany Nogales                           Brittany Portonova Md                          Brittany Reaves
504 West Coulter St, Apt 3                 15 Country Club Ln                             4841 Germantown Ave, 3rd Fl
Philadelphia, PA 19144                     Sugarloaf, PA 18249                            Philadelphia, PA 19144




Brittany Ruth                              Brittany Sever                                 Brittany Stephens
1414 S Penn Sq                             2215 S Beechwood St                            4024 Magee Ave
Philadelphia, PA 19102                     Philadelphia, PA 19145                         Phila, PA 19135




Brittany Zaremba                           Brittney Jackson                               Brittney Prendergast
106 Lakeside Way                           3206 Union Ave                                 12101 Elmore Terrace
Glassboro, NJ 08028                        Pennsauken, NJ 08109                           Philadelphia, PA 19154
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 128 of 845

Brittny Goodell                            Broad Pike Motors Inc                         Broad Street Healthcare Properties, LLC
2805 N 47th St, Apt 1110                   DBA Victory Cab Co                            222 N Sepulveda Blvd, Ste 900
Philadelphia, PA 19131                     1405 W Pike St                                El Segundo, CA 90245
                                           Philadelphia, PA 19140




Broad Street Healthcare Properties, LLC    Broad Street Healthcare Properties, LLC       Broad Street Healthcare Properties, LLC
Attn Joel Freedman General Counsel         Attn Joel Freedman, CEO and President         Attn Legal Department
Master Landlord                            222 N Sepulveda Blvd, Ste 900                 222 N Sepulveda Blvd, Ste 900
222 N Sepulveda Blvd, Ste 900              El Segundo, CA 90245                          El Segundo, CA 90245
El Segundo, CA 90245



Broad Street Imaging                       Broad Street Medical Bldg                     Broad Street Publishing
221 N Broad St Ste, 101                    1703 S Broad St                               DBA the Northeast Times the Star
Philadelphia, PA 19107                     Philadelphia, PA 19148                        DBA the Trend Employment Weekly
                                                                                         53 Haddonfield Rd
                                                                                         Cherry Hill, NJ 08002



Broadcast Monitors Inc                     Broadcast Music Inc                           Broadcast Music Inc
P.O. Box 101                               Attn VP, General Licensing Department         P.O. Box 630893
Dumont, NJ 07628                           10 Music Square E                             Cincinnati, OH 45263-0893
                                           Nashville, TN 37203




Broadlane Inc                              Broadspire Service Inc                        Broadspire Services Inc
P.O. Box 974989                            P.O. Box 189098                               P.O. Box 673187
Dallas, TX 75397-4989                      Plantation, FL 33318-9098                     Detroit, MI 48267-3187




Broadview Networks                         Brodart Co                                    Bromedicon
P.O. Box 9242                              Furniture Division                            P.O. Box 733960
Uniondale, NY 11555-9242                   P.O. Box 3488                                 Dallas, TX 75373-3960
                                           Williamsport, PA 17705




Bromedicon, Inc                            Bronia Agress                                 Bronson Healthcare Group
Attn Chief Medical Officer                 1512 Spruce St, Apt 204                       P.O. Box 771904
201 Floral Vale Blvd                       Philadelphia, PA 19102                        Detroit, MI 48277-1904
Yardley, PA 19067




Bronwyn D Carlson Morrison                 Brook Belay Md                                Brooke A Burkey Md
4611 Pechin St                             316 E 92nd St, Apt 4rc                        1038 E Columbia Ave
Philadelphia, PA 19128                     New York, NY 10128                            Philadelphia, PA 19125




Brooke Brady                               Brooke Burkey                                 Brooke Glen Behavioral Hospital
P.O. Box 1216                              1038 E Columbia Ave                           Attn CEO
Skippack, PA 19474                         Philadelphia, PA 19125                        7170 Lafayette Rd
                                                                                         Fort Washington, PA 19034




Brooke Holland                             Brooke Jacobs                                 Brooke Rosman Do
631 S 2nd Rd                               422 Vandon Loop                               1820 Wyoming Ave Nw, Apt A
Hammonton, NJ 08037                        Berlin, NJ 08009                              Washington, DC 20009
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 129 of 845

Brooke Weaber                               Brooke Wilsman                                 Brookside Clinical Lab Inc
7704 Gate Rd                                12 Bull Run Rd                                 4000 Edgmont Ave
Wyndmoor, PA 19038                          Laurel Springs, NJ 08021                       Brookhaven, PA 19015




Brother International Corp                  Brotherston Homecare Inc                       Broudy Precision Equipment Co Inc
Attn Consumer Accessory Div                 1388 Bridgewater Rd                            Nine Union Hill Rd
P.O. Box 341332                             Bensalem, PA 19020                             West Conshohocken, PA 19428
Bartlett, TN 38184-1332




Brown Connery Llp                           Brown Industries Inc                           Brown Industries Inc
P.O. Box 539                                344 W Front St                                 DBA Browns Uniforms
Westmont, NJ 08108                          Media, PA 19063-2640                           101 S Chester Rd
                                                                                           Swarthmore, PA 19081-1998




Brownstone Publishers Inc                   Browyn D Carlson Md                            Bruce A Bernstein Phd
149 5th Ave 16th Fl                         4611 Pechin St                                 8000 High School Rd, Apt 6d
New York, NY 10010-6801                     Philadelphia, PA 19128-3329                    Elkins Park, PA 19027




Bruce A Hanna Phd                           Bruce A Morrison                               Bruce A Ruth
Ny Univ School of Medicine                  146 Rockland Rd                                476 Nemoral St
1st Ave At E 27th St                        Havertown, PA 19083                            Warminster, PA 18974
Bellevue Hosp Ctr Nbv 4N32
New York, NY 10016



Bruce Armon Esq                             Bruce Bennett                                  Bruce Bernstein
1528 Upland Ave                             2206 Lincoln Dr E                              48 Sawmill Brook Ln
Jenkintown, PA 19046                        Ambler, PA 19002                               Mansfield Center, CT 06250-1636




Bruce D Armon Esq                           Bruce H Cohen Md                               Bruce Mettin
Saul Ewing                                  1637 Chesterford Rd                            333 Paxon Ave
Centre Square West                          Mayfield Heights, OH 44124                     Glenside, PA 19038
1500 Market St 38th Fl
Philadelphia, PA 19102-2186



Bruce Phero                                 Bruce Phipps                                   Bruce Porter Md Ps
45 E Beetown Rd                             15 S Schultz Rd                                DBA First Hill Diagnostic Imaging
Hammonton, NJ 08037                         Telford, PA 18969                              1001 Boylston Ave
                                                                                           Seattle, WA 98104




Bruce T Prior Dmd                           Bruce Wallen                                   Brucker Morra, Pc
216 Steeple Chase Dr                        58 Harrow Rd                                   Attn Meredith J. Sesser
No United Kingdom, PA 19454                 Levittown, PA 19056                            10866 Wilshire Blvd, 10th Fl
                                                                                           Los Angeles, CA 90024




Brunilda Pantoja                            Bryan Antrom                                   Bryan Antrom
5128 C St                                   2636 Poplar St                                 90 Middlebury Lane
Philadelphia, PA 19120                      Philadelphia, PA 19130                         Willingboro, NJ 08046
                                  Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 130 of 845

Bryan Corporation                               Bryan Edwards                                 Bryan Hernandez
4 Plympton St                                   5759 N 6th St                                 217 S 46th St
Woburn, MA 01801-2996                           Philadelphia, PA 19120                        Philadelphia, PA 19139




Bryan Johnson                                   Bryan Medical Inc                             Bryan Missimer
10 Ridge Rd                                     5725 Dragon Ay, Ste 300                       608 Wigard Ave
Aston, PA 19014                                 Cincinnati, OH 45227                          Philadelphia, PA 19128




Bryan P Chambers Md                             Bryan Shenkman                                Bryan T Ambro Md
110 Park Dr                                     729 S 12th St, 201                            1035 Lombard St, 5 Adler Ct
Haddonfield, NJ 08032                           Philadelphia, PA 19147                        Philadelphia, PA 19147




Bryant Rolstad Consultants LLC                  Bryn Cotteta                                  Bryn Mawr College
Webwoc Nursing Education Program                315 Robin Lane                                300 Airdale Rd
4317 Upton Ave S, Ste A                         Norristown, PA 19401                          Bryn Mawr, PA 19010-1697
Minneapolis, MN 55410




Bryn Mawr College                               Bryn Mawr College Grad School                 Bryn Mawr Rehab Hospital
Student Health Center                           Of Social Work Social Research                130 S Bryn Mawr Ave
Attn Kari Fazio                                 300 Airdale Rd                                Bryn Mawr, PA 19010
101 N Merion Ave                                Bryn Mawr, PA 19010
Bryn Mawr, PA 19010



Bryon J Lauer Md                                Bryon Lauer                                   Bryon Lauer
63 Horseshoe Dr                                 1017 Oakwood Rd                               63 Horseshoe Dr
Mt Laurel, NJ 08054                             Haddonfield, NJ 08033-3630                    Mt. Laurel, NJ 08054




Bryon Lauer, M.D.                               Bsc Inc                                       Bsn Medical Inc
63 Horseshoe Dr                                 200 5th Ave, Ste 3020                         P.O. Box 751766
Mount Laurel, NJ 08054                          Waltham, MA 02451                             Charlotte, NC 28275-1766




Bt Medical Co                                   Bt Office Products International              Bti Of North America LLC Inc
P.O. Box 726                                    Business Furniture Inter Div                  Bti of America LLC
Southeastern, PA 19399-0726                     P.O. Box 64819                                1730 Walton Rd, Ste 110
                                                Baltimore, MD 21264-4819                      Blue Bell, PA 19422




Btob Global                                     Btrflys                                       Buckmans Inc
Dept 511292                                     3309 Mars Dr NE                               105 Airport Rd
16420 Valley View Ave                           Albuquerque, NM 87107                         Pottstown, PA 19464-3436
La Mirada, CA 90638




Bucks County Court House                        Bucks County Fire Safety Svc Inc              Bucks County Job Resource Center
Office of the Register of Wills                 31 Main St                                    275 Swamp Rd
Of Bucks County                                 Fallsington, PA 19054                         Newtown, PA 18940
Doylestown, PA 18901
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 131 of 845

Bucks County Squad Chief S Associ            Bucks-Mont Eye Associates Pc                   Budget Buddy Co Inc
P.O. Box 754                                 DBA Pennridge Opticians                        P.O. Box 590
Doylestown, PA 18901                         711 Lawn Ave                                   Belton, MO 64012
                                             Sellersville, PA 18960




Budget Rent A Car Systems Inc                Budget Truck Rental                            Buehler Ltd
P.O. Box 540509                              6301 Powerline Rd                              P.O. Box 73828
Orlando, FL 32854-0509                       Ft Lauderdale, FL 33309                        Chicago, IL 60673-7828




Buffalo Bills                                Bugsy Ovunc Md                                 Buildidng Block Computers
99 Kersheval Ave                             665 Washington St, Unit 2305                   3209 Terminal Dr Ste, 100
Gross Pointe Farms, MI 48236-3618            Boston, MA 02111                               Eagan, MN 55121




Building Consultants Inc                     Building With Books                            Bulbtronics
5042 Dorsey Hall Dr, Ste 202                 1818 Market St, Ste 2620                       45 Banfi Plz
Ellicott City, MD 21042                      Philadelphia, PA 19103                         Farmingdale, NY 11735




Bulent Yavas                                 Bulldog Orthodontics                           Bulldog Orthodontics, LLC
883 Decker Ln                                DBA Emma M Rushing Dmd                         Attn Emma Rushing, DMD
Warminster, PA 18974                         13301 N Dale Mabry, Ste G                      13301 N Dale Mabry Hwy
                                             Tampa, FL 33618                                Tampa, FL 33618




Bullseye Environmental Corp                  Bumper T Caring Clowns Inc                     Bundle Bands
P.O. Box 1626                                c/o Marian Jones/Dr Admin                      Bundle Bands Industries Inc
Tullytown, PA 19007                          5769 Burkey Rd                                 P.O. Box 413
                                             Gap, PA 17527                                  Yonkers, NY 10710




Bunnell Incorporated                         Bunzl Distribution                             Bunzl Philadelphia
436 Lawndale Dr                              P.O. Box 7758                                  P.O. Box 7758
Salt Lake City, UT 84115                     Philadelphia, PA 19101-7758                    Philadelphia, PA 19101-7758




Burden Newton Medical Inc                    Burdick Inc                                    Bureau Of Accounts
2100 W Girard Ave                            Dept 0490                                      P.O. Box 18
Philadelphia, PA 19130                       P.O. Box 120490                                Philadelphia, PA 19105
                                             Dallas, TX 75312-0490




Bureau Of Alcohol                            Bureau Of Disability Determinatio              Bureau Veritas
Tobacco Firearms                             Commonwealth of Pennsylvania                   DBA Bureau Veritas North America
P.O. Box 371962M                             P.O. Box R                                     13905 Collections Center Dr
Pittsburgh, PA 15250-7962                    Wilkes Barre, PA 18703                         Chicago, IL 60693




Bureau Workers Compensation                  Burgess Associates Inc                         Burlington County College Foundat
DBA Ohio Bureau of Worker Comp               P.O. Box 120008                                The Enterprise Center
P.O. Box 15698                               Clermont, FL 34712                             3331 Rte 38
Columbus, OH 43515-0698                                                                     Mt Laurel, NJ 08054
                                 Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 132 of 845

Burlington Electrical Testing Co               Burlington Medical LLC                        Burlington Medical Supplies Inc
300 Cedar Ave                                  P.O. Box 71130                                P.O. Box 758855
Croydon, PA 19021                              Charlotte, NC 28272-1130                      Baltimore, MD 21275-8855




Burn Foundation                                Burns International Security                  Burns Mechanical Inc
1201 Chestnut St, Ste 801                      P.O. Box 99477                                123 Gibraltar Rd
Philadelphia, PA 19107                         Chicago, IL 60693                             Horsham, PA 19044-2373




Burns White LLC                                Burns White, PC                               Burrelles Information Services
Attn Kirsten B. Hare                           Attn Kirsten Hare, Esq.                       Az Clipping Service
1001 Conshohocken State Rd, Ste 515            Burns White Ctr                               30 B Vreeland Rd, Ste 110
West Conshohocken, PA 19428                    48 26th St                                    Florham Park, NJ 07932
                                               Pittsburgh, PA 15222



Burrelles Information Services                 Burrelles Information Svcs LLC                Burton Imaging Group
DBA Burrelles Luce                             Burrellesluce                                 DBA Burton Imaging Group
75 E Northfield Rd                             30 B Vreeland Rd                              625 Winks Ln
Livingston, NJ 07039                           Florham Park, NJ 07932                        Bensalem, PA 19020




Business Legal Reports Inc                     Business 21 Publishing LLC                    Business Furniture Group Inc
141 Mill Rock Rd E                             1510 Chester Pike, Ste 310                    141 Gibraltar Rd
Old Saybrook, CT 06475                         Eddystone, PA 19022                           Horsham, PA 19044




Business Records Management Inc                Business Yellow Pages                         Busra Karademir
1018 Western Ave                               P.O. Box 300596                               2 Wyndham Way
Pittsburgh, PA 15233                           Austin, TX 78703                              Piscataway, NJ 08854




Butler Medical Transport Of                    Butterball Turkey Gift Prog Inc               Buttercream International Inc
Philadelphia                                   750 Pasquinelli Dr Ste, 228                   Katherine Carrara Owner
10233 S Dolfield Rd                            Westmont, IL 60559                            1305 S 36th St
Owings Mills, MD 21117                                                                       Philadelphia, PA 19146




Butterfly Photo                                Butts Ticket Company Corporation              Buy.Com
Attn Jay                                       P.O. Box 70                                   210 Brookline
1625 Graver End Neck Rd                        Cochranville, PA 19330                        Aliso Viejo, CA 92656
Brooklyn, NY 11229




Byberry Mri Diagnostics                        Byrne Medical Inc                             Byron Medical
3501 Masons Mill Rd, 502 Bldg 5                3150 Pollok Dr                                Mentor Aesthetics Mentor Corp
Huntingdon Valley, PA 19006                    Conroe, TX 77303                              P.O. Box 512228
                                                                                             Los Angeles, CA 90051-0228




Byron Tsang Md                                 C A Industrial Inc                            C H Distributors Inc
47 N 3rd St, Apt 4                             DBA Aureus Nursing LLC                        22133 Network Pl
Philadelphia, PA 19106                         P.O. Box 3037                                 Chicago, IL 60673-1133
                                               Omaha, NE 68103-0037
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 133 of 845

C L Food Inc                                C And D Security                            C Erickson Sons Inc
DBA Christophers Bakery Cafe                306 N Delaware Dr                           2200 Arch St, Ste 200
P.O. Box 4638                               Colorado Springs, CO 80909                  Philadelphia, PA 19103
Cherry Hill, NJ 08034-4638




C H Distributors Inc                        C H Wigo Co                                 C Igor Mesia Md
Box 88863                                   DBA A B Wiper Supply Inc                    607 Deep Hollow Ln
Milwaukee, WI 53288-0863                    5601 Paschall Ave                           Chester Springs, PA 19425
                                            Philadelphia, PA 19143




C Lick Jr Trucking                          C Mobley Associates LLC                     C R Bard Inc
9711 Mertztown Rd                           Christine S Mobley                          P.O. Box 75767
Mertztown, PA 19539                         2345 Academy Pl, Ste 200                    Charlotte, NC 28275
                                            Colorado Springs, CO 00008-0909




C R Junkin Inc                              C R Publications                            C S Electronics Inc
DBA Fastsigns                               P.O. Box 478                                2565 16th Ave
164 Baltimore Pike                          Revere, MA 02151-9971                       Columbus, OH 68601
Springfield, PA 19064




C S Instruments                             C W Henry Pta                               C. Igor Mesia, M.D.
6000 C Sawgrass Village Cir                 Pennsylvania Congress Pta                   1 Parker Ave, Apt 1308
Ponte Vedra Beach, FL 32082                 601 Carpenter Ln                            Philadelphia, PA 19128
                                            Philadelphia, PA 19119




C.N. Ward Company Corporation               C/S Group Deco Gard Products                C2 Therapeutics Inc
P.O. Box 191                                Construction Specialties Inc                303 Convention Way, Ste 1
Ardmore, PA 19003                           P.O. Box 415278                             Redwood City, CA 94063
                                            Boston, MA 02241-5278




Ca Medical Records Svc                      CA Polytechnic State University             CA School Of Podiatric Med
DBA Sourcecorp Healthserve                  Attn Trustees of the CA State Uni           At Samuel Merritt University
P.O. Box 19081                              1 Grand Ave, Bldg. 1 Rm 128                 450 30th St, Ste 2802
Green Bay, WI 54307                         San Luis Obispo, CA 93407                   Oakland, CA 94609




CA State University Of Northridge           Cabin Communications Inc                    Cables Chips Inc
Dept of Comm Disorders Sciences             c/o Andrew H Smith                          1807 Chestnut St
18111 Nordhoff St                           1235 River Rd                               Philadelphia, PA 19103
Northridge, CA 91330                        Washington Crossing, PA 18977




Cables Sensors                              Cacmle                                      Cadex Electronics Inc
5874 S Semoran Blvd                         6825 E Tennessee Ave, Ste 111               22000 Fraserwood Way
Orlando, FL 32822                           Denver, CO 80224                            Richmond, Bc V5W 1J6
                                                                                        Canada




Cadmet Inc                                  Cadmus Journal Services                     Cafe Roma Baker
P.O. Box 24                                 DBA Cadmus Prof Communications              6179 Ridge Ave
Malvern, PA 19355                           P.O. Box 751903                             Philadelphia, PA 19128
                                            Charlotte, NC 28275-1903
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 134 of 845

Cailin Toomey                               Caine Weiner                                 Caitlin Cassidy
1 Parker Ave, Apt 1204                      Attn Tracy Davis                             624 Fairhill St
Philadelphia, PA 19128                      P.O. Box 5010                                Willow Grove, PA 19090
                                            Woodland Hills, CA 91365-5010




Caitlin Cummings                            Caitlin Donahue                              Caitlin Dougherty
10 Falls Rd                                 3431 Balwin Rd                               4013 Pilgrim Rd
Medford, NJ 08055                           Huntingdon Val, PA 19006                     Plymouth Mtg, PA 19462




Caitlin Elizabeth Russell Foundat           Caitlin Glicker                              Caitlin Hicks
c/o Chris Russell                           22 Rustleaf Ln                               2007 N Hope St, Unit 103
5 Banyan Ct                                 Levittown, PA 19055                          Philadelphia, PA 19122
Jackson, NJ 08527




Caitlin Holmes                              Caitlin Kraynak                              Caitlin Ladley
608 Yardley Ln                              890 Winding River Lane                       7447 Germantown Ave
Dowington, PA 19335                         Phoenixville, PA 19460                       Philadelphia, PA 19119




Caitlin Logan                               Caitlin Ortel                                Caitlin Rabbitt
22 Newville Rd                              4526 Salmon St                               993 Wesley Ave
Chalfont, PA 18914                          Philadelphia, PA 19137                       Huntingdon Vly, PA 19006




Caitlin Vance                               Caitlyn Battaglia                            Caitlyn Keal
620 Erial Rd                                525 South Randolph St, Apt 6                 9961 Jeanes St
Blackwood, NJ 08012                         Philadelphia, PA 19147                       Philadelphia, PA 19115




Caitlyn Klein                               Caitlyn Labella                              Caitlyn Mullner
319 S Barry Ave                             500 N 18th St, Apt 413                       85 Victoria Dr
Trooper, PA 19403                           Philadelphia, PA 19130                       Aston, PA 19014




Cakemasters Inc                             Calantha Yon                                 Calbiochem-Novabiochem Corporatio
7800 Montgomery Ave, Unit A                 2601 Pennsylvania Ave, 528                   Dept La 21965
Elkins Park, PA 19027                       Philadelphia, PA 19130                       Pasadena, CA 91185-1965




Caldera Medical Inc                         Caldon Biotech Inc                           Caldwell University
5171 Clareton Dr                            2270 Camino Vida Roble D                     120 Bloomfield Ave
Agoura Hills, CA 91301-6099                 Carlsbad, CA 92009                           Caldwell, NJ 07006




Caleb Mcentire                              Caliente Communications Inc                  California Endoscopy Inc
250 South 22nd St                           751 Bridgeview Rd                            17 Creek Pkwy
Philadelphia, PA 19103                      Langhorne, PA 19047                          Boothwyn, PA 19061
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 135 of 845

Call 4 Nurse                               Call Center Connect Inc                       Call One Inc
2855 Congress Ave, Ste A B                 402D Gordon Dr                                P.O. Box 9002
Delray Beach, FL 33445                     Exton, PA 19341                               Cape Canaveral, FL 32920




Callahan Catering                          Caltag Laboratories                           Calver Kramer
1 2 B Fairfax Bldg                         1849 Old Bayshore Hwy                         35 Shadetree Lane
Folcroft, PA 19032                         Burlingame, CA 94010                          Levittown, PA 19055




Calvert Simmons Jr                         Calvery Chapel Of Philadelphia                Calvin H Knowlton Md
1924 North 61st St                         Attn Mary Thompson                            628 Winstock Way
Philadelphia, PA 19151                     13500 Philmont Ave                            Moorestown, PA 08057
                                           Philadelphia, PA 19116




Calyx Inc                                  Calyx Partners, LLC                           Camber Spine Technologies
DBA Calyx Metrology Lab Inc                Attn David K. Butler, MD                      401 Yankee Ct
341 N Science Park Rd, Ste 101             2795 E Bidwell St, Ste 100                    Newtown Square, PA 19073
State College, PA 16803                    Folsom, CA 95630




Cambrex Bio Sceince Waklersville           Cambridge Integrated Services Gro             Cambridge Intelligent Systems
12261 Collections Ctr Dr                   P.O. Box 2305                                 DBA Brain Research Laboratories
Chicago, IL 60693                          Mt Clemens, MI 48046                          P.O. Box 100
                                                                                         Newtown, MA 02468




Cambridge University Press                 Camden County College                         Camden County Special Civ/Girard
100 Brook Hill Dr                          Dept of Continuing Education                  Re Kara Girard
West Nyack, NY 10094                       P.O. Box 200                                  101 S Th St
                                           Blackwood, NJ 08012                           Hall of Justice Co-110
                                                                                         Camden, NJ 08103



Camelot Communications Inc                 Cameo Stewart                                 Camera Corner Inc
315 Highland Ave                           3323 N Smedley St                             P.O. Box 1899
Wallingford, PA 19086                      Philadelphia, PA 19140                        Burlington, NC 27216-1899




Cameron Amirault                           Cameron Amirault Md                           Cameron Health Inc
825 Beachwood St                           506 Brookview Ln                              229 Avenida Fabricante
Philadelphia, PA 19130                     Havertown, PA 19083                           San Clemente, CA 92672-7531




Cameron Strong                             Cameron Thomas                                Camica Staten
1619 Ellsworth St                          6017 Kershaw St                               2255 Glenview Dr
Philadelphia, PA 19146                     Philadelphia, PA 19151                        Lansdale, PA 19446




Camille Clairbourne                        Camille Fung                                  Camille Mccallister
320 Deerpark Trail                         11734 Wilshire Blvd, Apt 306                  230 N Broad St
Lafayette, LA 70508                        Los Angeles, CA 90025                         Philadelphia, PA 19102
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 136 of 845

Camille Sanford                              Camp Holiday Trails Inc                      Canamex Communications Corp
112 Pinoak Dr                                P.O. Box 5806                                Attn Salome Russell
Pemberton, NJ 08068                          Charlottesville, VA 22905                    200 Riviera Dr
                                                                                          Markham, On L3M 5M1
                                                                                          Canada



Cancer Diagnostics Inc                       Cancer Recovery Foundation                   Candace Diaz
4300 Emperor Blvd, 400                       Of America                                   1812 N Taney St
Durham, NC 27703                             6380 Flank Dr, Ste 400                       Philadelphia, PA 19121
                                             Harrisburg, PA 17112




Candace Henderson Brooks                     Candace Rogers                               Candance Dicarlo
1222 Thackery Ct                             13451 Priestly St                            1149 S Broad St
Sickerville, NJ 08081                        Philadelphia, PA 19116                       Philadelphia, PA 19147




Candese Combs                                Candese Combs                                Candice A Norman Md
2539 Jenkintown Rd, 103                      c/o Law Offices of Robert T. Vance Jr.       15 S Bank St, Apt 15-6
P.O. Box 241                                 Attn Robert Vance, Esq.                      Philadelphia, PA 19106
Glenside, PA 19038                           100 S Broad St, Ste 1525
                                             Philadelphia, PA 19110



Candice Frommer                              Candice Holden Md                            Candice Marshall
938 Porter St                                2612 W 18th St                               120 Paine St
Philadelphia, PA 19148                       Wilmington, DE 19806                         Riverside, NJ 08075




Candice Mercer                               Candice Norman                               Canfield Clinical Systems
733 Hill Rd                                  15 S Bank St, Apt 15-6                       253 Passaic Ave
Philadelphia, PA 19128                       Philadelphia, PA 19128                       Fairfield, NJ 07004-2524




Cannon Cost Solutions                        Cannon Cost Solutions                        Cannon Entertainment
12305 Madera Rd, Ste 140                     3108 S Rte 59, Ste 124- 309                  77 2nd Ave
Simi Valley, CA 93065                        Naperville, IL 60564                         Broomall, PA 19008




Canon Business Solutions Inc                 Canon Medical Systems Usa Inc                Canon Solutions America
P.O. Box 33191                               P.O. Box 775220                              12379 Collections Ctr Dr
Burlington, NJ 07188-0191                    Chicago, IL 60677                            Chicago, IL 60693




Canon Solutions America Inc                  Cant Corporation                             Cantata Health LLC
15004 Collections Center Dr                  P.O. Box 3522                                Dept 3875
Chicago, IL 60693                            Lafayette, LA 70502                          P.O. Box 123875
                                                                                          Dallas, TX 75312-3875




Cantrell Drug Company                        Caparo Jewelers Inc                          Cape Regional Medical Center
P.O. Box 16253                               36 E Germantown Pike                         2 Stone Harbor Blvd
Greenville, SC 29606                         Norristown, PA 19401                         Cape May Court House, NJ 08210
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 137 of 845

Cape Regional Medical Center                Capintec Inc                                 Capintec Instruments
FKA Burdette Tomlin                         7 Vreeland Rd, Ste 101                       540 Alpha Dr
Attn President and CEO                      Florham Park, NJ 07932                       Pittsburgh, PA 15238
2 Stone Harbor Blvd
Cape May Court House, NJ 08210



Capital Blue Cross                          Capital Cleaning Contractors Inc             Capital Dispatch Inc
2500 Elmerton Ave                           811 Church Rd, Ste 203                       1411 S Mildred
Harrisburg, PA 17110                        Cherry Hill, NJ 08002                        Philadelphia, PA 19147




Capital Health                              Capital Health System Found Inc              Capital Health System Inc
One Capital Way                             446 Bellevue Ave                             Attn Felix A Miranda
Pennington, NJ 08534                        Trenton, NJ 08618                            3131 Princeton Pike Bldg 5, 218
                                                                                         Lawrenceville, NJ 08648




Capital Health System, Inc.                 Capital Health System, Inc.                  Capital Health Systems Inc
Attn Exec VP COO                            One Capital Way                              Box, 3221
446 Bellevue Ave                            Pennington, Nj 08534                         P.O. Box 8500
Trenton, Nj 08618                                                                        Philadelphia, PA 19178-3221




Capital Health Systems Inc                  Capital One, N.A.                            Capital One, N.A.
Capital Health Auxlliary                    1680 Capital One Dr                          77 W Wacker Dr, 10th Fl
Sponsorship                                 McLean, VA 22102                             Chicago, IL 60601
2 Tanglewood Dr
Titusville, NJ 08560



Capital One, National Association           Capital One, National Association            Capital Valve Service Inc
Attn Dan Reilly/ Jeffrey M. Muchmore        Attn Diana Pennington                        2525 Orthodox St
Re Drexel Uni, HSRE PHL Portfolio           Re Drexel Uni, HSRE PHL Portfolio            Philadelphia, PA 19137
77 W Wacker Dr, 10th Fl                     5804 Trailridge Dr
Chicago, IL 60601                           Austin, TX 78731



Capitol Electronics Svc Company             Capitol Medical Inc                          Capitol Presort Services LLC
995 Louis Dr                                5341 Jaycee Ave                              1400 Hagy Way
Warminster, PA 18974-2894                   Harrisburg, PA 17112                         Harrisburg, PA 17110




Capitol Sign Company Inc                    Capp Inc                                     Capps Inc
DBA Capital Manufacturing                   P.O. Box 127                                 6905 Xandu Court
P.O. Box 34109                              Clifton Heights, PA 19018-0127               Fredericksburg, VA 22407
Newark, NJ 07189-0109




Capsa Solutions LLC                         Capstar Radio Operating Co                   Capstar Radio Operating Company
DBA Artromick                               DBA Iheart Media, Philadelphia               DBA Iheart Medica, PA
8206 Solutions Ctr                          P.O. Box 419499                              Attn Douglass Henderson, Account Exec
Chicago, IL 60677-8002                      Boston, MA 02241-9499                        111 Presidential Blvd, Ste 100
                                                                                         Bala Cynwyd, PA 19004



Capster Radio Operations Co Inc             Cara Angela Garofalo Md                      Cara Garofalo
DBA Clear Channel Broadcasting              2011 Spruce St, Apt 3m                       2024 Spruce St, 3
5529 Collections Center Dr                  Philadelphia, PA 19103                       Philadelphia, PA 19103
Chicago, IL 60693
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 138 of 845

Cara Roi                                    Cara Spector                                  Carbo Medics Inc
1 Asher Smith Rd                            61 Tattersall Dr                              Dept Ch 19314
Pittstown, NJ 08867                         West Deptford, NJ 08051                       Palatine, IL 60055-9314




Card Technology Corp                        Cardeza Foundation Hemophilia                 Cardiac Assist Inc
c/o Bank One Na                             Thrombosis Ctr                                P.O. Box 5005
P.O. Box 33132                              837 Chestnut St, Ste 630                      Greenburg, PA 15601-2163
Newark, NJ 07188-0138                       Philadelphia, PA 19107




Cardiac Care Center                         Cardiac Care Center LLC                       Cardiac Perfusion Inc
Broad Vine St, 2nd Fl Bobst Bldg            207 N Broad St 3rd Fl                         P.O. Box 1663
Philadelphia, PA 19102                      Philadelphia, PA 19107                        Voorhes, NJ 08043




Cardiac Science Corporation                 Cardiac Science Inc                           Cardica Inc
Dept 0587                                   P.O. Box 776401                               Dept Ch 17616
P.O. Box 120587                             Chicago, IL 60677-6401                        Palatine, IL 60055-7616
Dallas, TX 75312-0587




Cardima                                     Cardinal Health                               Cardinal Health
P.O. Box 14172                              Attn Vicky W. Otterbein                       Formerly Viasys Respiratory Care
Fremont, CA 94539-1372                      Medical Products Service                      88253 Expedite Way
                                            P.O. Box 13862                                Chicago, IL 60695-0001
                                            Newark, NJ 07188



Cardinal Health                             Cardinal Health                               Cardinal Health
Medical Products Service                    Medical Products Services                     Nuclear Pharmacy Svcs
P.O. Box 13862                              P.O. Box 730112                               P.O. Box 70609
Newark, NJ 07188-0862                       Dallas, TX 75373-0112                         Chicago, IL 60673-0609




Cardinal Health                             Cardinal Health                               Cardinal Health
P.O. Box 70539                              P.O. Box 730112                               P.O. Box 847370
Chicago, IL 60673-0539                      Dallas, TX 75373-0112                         Dallas, TX 75284-7370




Cardinal Health                             Cardinal Health                               Cardinal Health 301
P.O. Box 905867                             Radiation Management Svcs                     Payment Frm Twin Cities
Charlotte, NC 28290-5867                    22865 Network Pl                              Pyxis Products
                                            Chicago, IL 60673-1228                        P.O. Box, 771952
                                                                                          1952 Solutions Ctr
                                                                                          Chicago, IL 60677-1009


Cardinal Health 200, LLC                    Cardinal Health 209 Inc                       Cardinal Health 301 Inc
Attn Region Director                        88059 Expedite Way                            1952 Solutions Ctr
NE Specialty Prod Sales                     Chicago, IL 60695-0001                        P.O. Box 771952
7000 Cardinal Pl                                                                          Chicago, IL 60677-1009
Dublin, OH 43017



Cardinal Health 414 Inc                     Cardinal Health 414 Inc                       Cardinal Health 414, LLC
P.O. Box 22873                              P.O. Box 70609                                Attn NPS Associate General Counsel
Chicago, IL 60673-0609                      Chicago, IL 60673-0609                        7000 Cardinal Pl
                                                                                          Dublin, OH 43017
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 139 of 845

Cardinal Health Inc                         Cardinal Health Solutions Inc                  Cardinal Health Solutions, Inc.
Cardinal Health 108 Inc/Llc                 3698 Collection Center Dr                      Attn Senior Vice President
Specialty Pharmaceutical Dist               Chicago, IL 60693                              3750 Torrey View Ct
Bank of America P.O. Box Svcs                                                              San Diego, CA 92130
14265 Collections Ctr Dr
Chicago, IL 60693


Cardio Access Inc                           Cardio Command Inc                             Cardio Medical Products
401 E Las Olas Blvd, Ste 130-444            4920 W Cypress St, Ste 110                     P.O. Box 31040
Ft Lauderdale, FL 33301                     Tampa, FL 33607                                Hartford, CT 06150-1040




Cardio Medical Products Inc                 Cardiogenesis Corporation                      Cardiology Care Associates Inc
385 Franklin Ave, Ste L                     Dept 33189                                     3922 Woodley Rd, Ste 201
Rockaway, NJ 07866-4037                     P.O. Box 39000                                 Toledo, OH 43606
                                            San Francisco, CA 94139-3189




Cardiology Consultants Of                   Cardiology Consultants Of                      Cardiology Consultants Of PA PC
c/o Cathy Cristenziani                      Philadelphia                                   Attn Mark Victor, MD
Philadelphia                                207 N Broad St 3rd Fl                          Tenant
1703 S Broad St 3rd Fl                      Philadelphia, PA 19107-1500                    207 N Broad St, 3rd Fl
Philadelphia, PA 19107                                                                     Philadelphia, PA 19107



Cardiology Consultants Of PA PC             Cardiology Consultants of Pa, Pc               Cardiology Consultants Of PA, PC
c/o CBRE, Inc                               207 N. Broad St, 3rd Fl                        225 N Broad St
Attn Dominic A Lea, For Landlord            Philadelhpia, PA 19107                         Philadelphia, PA 19103
Tenant
123 Summer St
Worcester, MA 01608


Cardiology Consultants Of Philadelphia      Cardionet, Inc.                                Cardiotext Inc
Attn Mark Victor, MD                        Attn Senior VP                                 3405 W 44th St
1703 S Broad St, Ste 300                    227 Washington St, Ste 200                     Minneapolis, MN 55410
Philadelphia, PA 19148                      Consohocken, PA 19428




Cardiovascular And Interventional           Cardiovascular Inst Corp                       Cardiovascular Institute Of Phila
c/o Pci                                     Box 188                                        P.O. Box 54632
Legs For Life Enrollment                    Wakefield, MA 01880                            Philadelphia, PA 19148
35 E Wacker Dr, Ste 1254
Chicago, IL 60601



Cardiva Medical Inc                         Cardsdirect LLC                                Care 1St Health Plan
P.O. Box 744137                             12750 Merit Dr, 900                            601 Potrero Grande Dr
Atlanta, GA 30384-4137                      Dallas, TX 75251                               Monterey Park, CA 91755-7407




Care Connection Plus                        Care Improvement Plus                          Care Improvement Plus
7277 Bernice                                Of the Southeast Inc                           South Central Insurance Co
Center Line, MI 48015                       P.O. Box 822657                                351 W Camden St, Ste 100
                                            Philadelphia, PA 19182-2657                    Baltimore, MD 21201-7912




Care Medical Inc                            Care Medical Repair Service Inc                Care Plus Health Plan
110 Hwy 287                                 707 Barclay Ln                                 P.O. Box 31286
Greenbrier, AR 72058                        Broomall, PA 19008                             Tampa, FL 33631
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 140 of 845

Care Promotions Inc                          Care Resources Inc                            Care Review Resources Inc
9 Tanglewood Ln                              Attn Marlene Harris                           75385 Riviera Dr, Ste A
East Brunswick, NJ 08816                     1026 Cromwell Bridge Rd                       Indian Wells, CA 92210
                                             Baltimore, MD 21286-3308




Care Source                                  Care Source                                   Care Wise Medical Products Corp
One S Main St                                P.O. Box 1920                                 P.O. Box 1655
Dayton, OH 45402                             Dayton, OH 45401-1920                         Morgan Hill, CA 95038




Carecentric National Inc                     Carecentric National LLC Inc                  Career Improvement Advancement
2625 Cumberland Pkwy, Ste 310                Attn Leonora Parrish/Finance                  Opportunity
Atlanta, GA 30339                            P.O. Box 932096                               362 Gulf Breeze Pkwy Pmb, 193
                                             Atlanta, GA 31193                             Gulf Breeze, FL 32561




Career Path Recruiting Inc                   Career Track Inc                              Careerbuilder LLC
8700 Monrovia, 300                           P.O. Box 219468                               13047 Collection Center Dr
Lenexa, KS 66215                             Kansas City, MO 64121-9468                    Chicago, IL 60693-0130




Careermd.Com Inc                             Careers Usa Inc                               Careertracks Seminars
P.O. Box 706                                 c/o Bank Atlantic                             3085 Center Green Dr
New Haven, CT 06503                          P.O. Box 5512                                 Boulder, CO 80301-5408
                                             Ft Lauderdale, FL 33310




Carefirst Administrators                     Carefirst Bcbs                                Carefirst Blue Cross Blue Shield
Ncas                                         840 1st St NE                                 10455 Mill Run Cir
1501 S Clinton St 7th Fl                     Washington, DC 20065                          Owings Mills, MD 21117
Baltimore, MD 21224




Carefusion 203 Inc                           Carefusion 205 Inc                            Carefusion 209
Viasys Pulmonetic                            25518 Network Pl                              Viasys Neurocare
23578 Network Pl                             Chicago, IL 60673-1255                        88059 Expedite Way
Chicago, IL 60673-1235                                                                     Chicago, IL 60695-0001




Carefusion 211 Inc                           Carefusion 211, Inc                           Carefusion 2200 Inc
Cardinal Health 211                          22745 Savl Ranch Pkwy                         Mpt
Formerly Cardinal Health 211                 Yorba Linda, CA 92887                         25146 Network Pl
88253 Expedite Way                                                                         Chicago, IL 60673-1250
Chicago, IL 60695-0001



Carefusion 303 Inc                           Carefusion Solutions LLC                      Carefusion Solutions, LLC
Carefusion Solutions LLC                     Pyxis Products                                3750 Torrey View Court
25565 Network Pl                             25082 Network Pl                              San Diego, CA 92130
Chicago, IL 60673-1255                       Chicago, IL 60673-1250




Carelink Refunds                             Caremedic Systems Inc                         Caren G Kirschner Md
P.O. Box 714665                              2771 Momentum Pl                              8012 Cooke Rd
Columbus, OH 43271-4665                      Chicago, IL 60689-5327                        Elkins Park, PA 19027
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 141 of 845

Carestream Health Inc                     Carestream Health Inc                        Carey Duszak
Dept Ch 19286                             P.O. Box 642079                              2112 Pine St, 2
Palatine, IL 60055-9286                   Pittsburgh, PA 15264-2079                    Philadelphia, PA 19103




Carey L Tatum                             Cari All Healthcare                          Caria Russo
DBA Carey Exterminating                   P.O. Box 78                                  2997 Lovell Ave
P.O. Box 29                               Battle Creek, MI 49016                       Broomall, PA 19008
Wynnewood, PA 19096




Caribbean Refreshment Services            Caridian Bct Inc                             Caring Medical Supply Inc
401 E 4th St Bldg 20                      Dept 7087                                    P.O. Box 201448
Bridgeport, PA 19405                      Carol Stream, IL 60122-7087                  Houston, TX 77216-1448




Carissa Jeannette                         Carl E Robinson                              Carl Walker Inc
144 Green Lane, Apt 201                   DBA Steinker Business Machines               P.O. Box 673165
Philadelphia, PA 19127                    43 Garnett Rd                                Detroit, MI 48267-3165
                                          Upper Darby, PA 19082




Carl Woodford                             Carl Woodford                                Carl Zeiss Inc
369 Lincoln Ave                           369 Lincoln Ave N.                           Mirco Service
Cherry Hill, NJ 08002                     Cherry Hill, NJ 08002                        Box 5943 Gpo
                                                                                       New York, NY 10087-5943




Carl Zeiss Meditec Inc                    Carl Zeiss Meditec Inc                       Carl Zeiss Surgical Inc
Humphrey Division                         P.O. Box 100372                              Surgical Service
P.O. Box 100372                           Pasadena, CA 91189-0372                      Gpo Box 26807
Pasadena, CA 91189-0372                                                                New York, NY 10087-6807




Carl Ziess Smt Inc                        Carla Jackson                                Carla Miller
P.O. Box 1475                             453 W Hansberry St                           1510 E Wingohocking St
Buffalo, NY 14240                         Philadelphia, PA 19144                       Philadelphia, PA 19124




Carla P Scarfo                            Carla Thomas                                 Carlaina Claitt
4124 Pechin St                            238 W Somerville Ave                         2150 Disston St
Philadelphia, PA 19128                    Philadelphia, PA 19120                       Philadelphia, PA 19149




Carlene A Denis                           Carlene Elliott                              Carlene Gray
3017 Fairhill Dr                          82 Portsmouth Court                          3008 Saxony Dr
Collegeville, PA 19426                    Holland, PA 18966                            Mt Laurel, NJ 08054




Carlesha Gaither Freeland                 Carlesha Gaither Freeland                    Carlita Fletcher
176 W Cheltenham Ave                      176 West Cheltenham Ave                      323 Hidden Dr
Philadelphia, PA 19120                    Philadelphia, PA 19120                       Blackwood, NJ 08012
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 142 of 845

Carlos Gonzalez                          Carlos Illingworth                            Carlos Matute Martinez
22 Merion Rd                             271 S 15th St, Apt 1901                       230 N Broad St
Merion Station, PA 19066                 Philadelphia, PA 19102                        Philadephia, PA 19102




Carlos Morales Md                        Carlos Velazquez                              Carlson Restaurants
802 S 6th St Rear 5                      1227 E Luzerne St                             Tgif
Philadelphia, PA 19147                   Philadelphia, PA 19124                        P.O. Box 23550
                                                                                       Tucson, AZ 85734




Carlton David Thompson                   Carly Siglock                                 Carlyn Todorow
DBA Flex A Chart Mfg                     2050 Frankford Ave, Apt G                     254 Old Gradyville Rd
7663 Hwy 59 West                         Philadelphia, PA 19125                        Glen Mills, PA 19342
Burlison, TN 38015




Carmela Calvo                            Carmela V Calvo Md                            Carmela V. Calvo, M.D.
106 Country Club Dr                      106 Country Club Dr                           106 Country Club Dr
Moorestown, NJ 08057                     Morrestown, NJ 08057                          Moorestown, NJ 08057




Carmelita Flores                         Carmen Alicea                                 Carmen Alicea
7628 Roosevelt Blvd 913                  1333 Mckinley St                              1333 Mckinly St
Philadelphia, PA 19152                   Philadelphia, PA 19111                        Philadelphia, PA 19111




Carmen Burgos                            Carmen Espinoza                               Carmen Gonzalez
1961 Wakeling St                         628 W Bristol St                              802 W Erie Ave
Philadelphia, PA 19124                   Philadelphia, PA 19140                        Philadelphia, PA 19140




Carmen Rivas                             Carmen Rivera-Vasquez                         Carmen Rubi
3728 North 9th St                        1919 E Allegheny Ave                          6240 N Lawrence St
Philadelphia, PA 19140                   Philadelphia, PA 19134                        Philadelphia, PA 19120




Carmen Santiago                          Carmen Soto Santana                           Carmen Stable
246 Roseville Ave                        24 Randolph Dr                                662 Parlin St
Newark, NJ 07107                         Mount Holly, NJ 08060                         Philadelphia, PA 19116




Carmen Taylor                            Carmens Italian Ice Inc                       Carnahan Group Inc
653 Atwood Rd                            8665 W Flamingo Rd                            5005 W Laurel St, Ste 204
Philadelphia, PA 19151                   Las Vegas, NV 89147                           Tampa, FL 33607




Carnegie Surgical LLC                    Carnetta Lee                                  Carol A Wright
118 Dey St                               7257 Pine St                                  8242 Michener Ave
Hightstown, NJ 08520                     Upper Darby, PA 19082                         Philadelphia, PA 19150
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 143 of 845

Carol Ann Welsh                         Carol Anne Bury                              Carol Boylan
4226 Tyson Ave                          3250 Miriam Dr                               108 Bentley Dr
Philadelphia, PA 19135                  Emmaus, PA 18049                             Mt. Laurel, NJ 08054




Carol Boylan                            Carol Braxton                                Carol C Doyle
26 Colonial Ave                         6655 Mccallum St E14                         5 Fairfield Rd
Haddonfield, NJ 08033                   Philadelphia, PA 19129                       Havertown, PA 19083




Carol Cahill                            Carol Childress                              Carol Di Giaseppe
9624 Banes St                           36 Anna Ave                                  4612 Smick St
Philadelphia, PA 19115                  Maple Shade, NJ 08052                        Philadelphia, PA 19127




Carol Digiuseppe                        Carol Dryden                                 Carol Fackler
4612 Smick St                           608 B Hazell Ln                              2720 Stevens St
Philadelphia, PA 19127                  Philadelphia, PA 19116                       Philadelphia, PA 19149




Carol Hillanbrand                       Carol Kerr                                   Carol Kopaczewski
3705 Midvale Ave                        1474 Society Hill Dr                         7431 Rogers Ave
Philadelphia, PA 19129                  Bensalem, PA 19020                           Upper Darby, PA 19082




Carol L Henderson                       Carol Lisa Baum Md                           Carol Lynn Robbins
7731 Fayette St                         53 Highland Rd                               7202 Hazel Ave
Philadelphia, PA 19150                  Brookline, MA 02445                          Upper Darby, PA 19082




Carol Mantoni                           Carol Mongelli                               Carol Salmon
13 Shamrock Rd                          1910 Susan Lane                              12205 Flatlands Ave, Apt 4b
Lumberton, NJ 08048                     Boothwyn, PA 19061                           Brooklyn, NY 11207




Carol Scoffidi-Hart                     Carol Seserko                                Carol Smolij
1966 Moreland Rd                        5966 Janette St                              3431 Thompson St
Abington, PA 19001-1126                 Philadelphia, PA 19128                       Philadelphia, PA 19134




Carol Tenneriello Md                    Carol Varma                                  Carol Walker
7433 Sprague St                         DBA Medical Graphics of Lehigh               500 E Allens Lane
Philadelphia, PA 19119                  Valley                                       Philadelphia, PA 19119
                                        355 N 41st St
                                        Allentown, PA 18104



Carolann Martucci                       Carolann Martucci Rn                         Carole A Fatato
215 Hidden Valley Ln                    215 Hidden Valley Ln                         88 Lacosta Dr
Newtown, PA 18940                       Newtown, PA 18940                            Blackwood, NJ 08012
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 144 of 845

Carole Aspinall Rn                            Carole Fatato                                 Carole Marantz
59 Woodstone Dr                               2013 MT Vernon St, Apt 3                      226 Peppermill Rd
Voorhees, NJ 08043                            Philadelphia, PA 19130                        West Berlin, NJ 08091




Carolina Biological Supply Co                 Carolina Vital Care LLC                       Caroline Agnew
P.O. Box 60232                                13504 S Point Blvd, Ste H                     1707 N Broom St
Charlotte, NC 28260-0232                      Charlotte, NC 28273                           Wilmington, DE 19806




Caroline Arsenault                            Caroline Braas                                Caroline Crumpler
1512 Spruce St, Apt 1803                      3750 Clarendon Ave 7                          27 W 7th St
Philadelphia, PA 19102                        Philadelphia, PA 19114                        New Castle, DE 19720




Caroline Dlin                                 Caroline Erkes                                Caroline Tyson
568 Farmdale Cir                              2720 Bergey Rd                                2016 Robert Burns Dr
Blue Bell, PA 19422                           Harleysville, PA 19438                        Aston, PA 19014




Caroline Whitcomb                             Carolyn A Barbieri Md                         Carolyn A Walter
9553 Walley Ave                               500 University Dr, H187                       502 Guinevere Dr
Philadelphia, PA 19115                        Hershey, PA 17033                             Newtown Square, PA 19073




Carolyn Anderson                              Carolyn Cassano                               Carolyn Edwards
1400 Cornflower Ln                            618 New Albany Rd                             3 Bristol
Bensalem, PA 19020                            Moorestown, NJ 08059                          Newark, DE 19702




Carolyn Greene                                Carolyn Heston                                Carolyn Kaut Roth
7901 Henry Ave, Apt G103                      805 Rennard St                                DBA Imaging Education Assoc LLC
Philadelphia, PA 19128                        Philadelphia, PA 19116                        301 Drew Ln
                                                                                            Aston, PA 19014-1469




Carolyn Mincey                                Carolyn Robinson                              Carolyn Robinson Md
8649 Gilbert St                               117 N 15th St, 803                            117 N 15th St, 803
Philadelphia, PA 19150                        Philadelphia, PA 19102                        Philadelphia, PA 19102




Carolyn Stull                                 Carolyn Trend                                 Carolynn Nutter
1605 Sansom St, Apt 308                       5 Cambridge Dr                                4701 Haverwood Ln, Apt 1221
Philadelphia, PA 19103                        Annandale, NJ 08801                           Dallas, TX 75287




Carolynn Nutter                               Carolynn Nutter                               Carolynn Rainey
534 Anchor St                                 Petty Cash Custodian                          8043 Rugby St
Philadelphia, PA 19120                        230 N Broad St                                Philadelphia, PA 19150
                                              Philadelphia, PA 19102
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 145 of 845

Carr Corp                                  Carrie Harvey Md                             Carrie J Kingsbury
1547 11th St                               885 Halidon Way                              DBA Promiseland
Santa Monica, Ca 90401                     Folsom, CA 95630                             428 W 6th St
                                                                                        Birdsboro, PA 19508




Carrie Mak                                 Carrie Nocine                                Carrie Santoro
2650 S Percy St                            601 Park St, Apt 1m                          1220 Ormond St
Philadelphia, PA 19148                     Bordentown, NJ 08505                         Drexel Hill, PA 19026




Carstens Health Industries                 Carstens Inc                                 Carter Liotta
P.O. Box 99110                             P.O. Box 99110                               2516 South Warnock St
Chicago, IL 60693                          Chicago, IL 60693                            Philadelphia, PA 19148




Carter Liotta Od                           Carterpierce LLC                             Carterpierce, LLC
2424 S 9th St                              830 S Sepulveda Blvd, Ste D206               Attn Jill Pierce
Philadelphia, PA 19148                     El Segundo, CA 90245                         244 Madison Ave, Ste 1510
                                                                                        New York, NY 10016




Carter-Wallace Inc                         Cartilage Repair Systems LLC                 Cas Medical Systems Inc
Box 19219                                  535 Madison Ave 4th Fl                       P.O. Box 419598
Newark, NJ 07195-0219                      New York, NY 10022                           Boston, MA 02241-9598




Casa Del Carmen                            Casaccio Architects                          Casani Candy Inc
Attn Principal                             1950 Lawrence Rd                             5301 Tacony St Box 302
4400 N Reese St                            Havertown, PA 19083                          Philadelphia, PA 19137
Philadelphia, PA 19140




Casares Photography Inc                    Cascade Dafo Inc                             Cascade Healthcare Products Inc
DBA All Angles                             1360 Sunset Ave                              809 SE Sherman St
Rte, 940                                   Ferndale, WA 98248                           Portland, OR 97214
P.O. Box 57
Pocono Summit, PA 18346



Case Medical Inc                           Case Medical Inc                             Casella Cel Inc
c/o the Cit Group                          P.O. Box 5069                                17 Old Nashua Rd, 15
P.O. Box 1036                              So Hackensack, NJ 07606                      Amherst, NH 03031
Charlotte, NC 28201-1036




Casey Courogen                             Casey Evers                                  Casey O neill
3025 Mayfred Lane                          606 Devon Rd                                 33 S Timber Rd
Camp Hill, PA 17011                        Moorestown, NJ 08057                         Holland, PA 18966




Casey Tomaszewski                          Caseylynn Rossi                              Casmos Cafe Inc
49 S Timber Rd                             1009 Rhawn St                                DBA Couch Tomato
Holland, PA 18966                          Philadelphia, PA 19111                       102 Rector St
                                                                                        Philadelphia, PA 19127
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 146 of 845

Caspian Oliai Md                         Cassandra Kazi Md                            Cassandra Mcdonald
2200 Benjamin Franklin Pkwy, Apt H1206   1815 John F Kennedy Blvd, Apt 1508           108 Levering St, Apt C2
Philadelphia, PA 19130                   Philadelphia, PA 19103-1713                  Philadelphia, PA 19127




Cassandra Porter-Robinson David Sloan    Cassandra Porter-Robinson David Sloan        Cassandra Varrecchione
3233 Tampa St                            c/o Kline Spector, PC                        2201 Pennsylvania Ave, Apt 516
Philadelphia, PA 19134                   Attn Mark Polin, Esq                         Philadelphia, PA 19130
                                         1525 Locust St, 19th Fl
                                         Philadelphia, PA 19102



Cassandra Wartman                        Cassandra Washington                         Cassidy Medical Supply Co Inc
256 Edge Hill Rd                         5123 N 12th St                               1865 Solly Ave
Glenside, PA 19038                       Philadelphia, PA 19143                       Philadelphia, PA 19152




Cassire Jones                            Cassy Le                                     Cast Room Systems Inc
5354 West Oxford St                      100 Delaware Ave                             P.O. Box 476
Philadelphia, PA 19131                   Ridley Park, PA 19078                        Willow Grove, PA 19090




Casters Parts Inc                        Castle Conolly Medical Ltd                   Casual Catering LLC
7 Red Bird Ln                            Attn Beverly Fox                             2230 Mount Carmel Ave
Conshohocken, PA 19428                   150 E 58th St                                Glenside, PA 19038
                                         New York, NY 10155




Cat S Eye Security                       Catarina Castaneda                           Catering By Design
Telecommunication                        3613 Fox St                                  110 E Hector St
100 Cedar Ave                            Philadelphia, PA 19129                       Conshohocken, PA 19428
Croydon, PA 19021




Catering Inc                             Cath Concepts                                Catharine Mayer Md
55 Lancaster Ave                         24721 Church St                              204 Howard St
Malvern, PA 19355                        Oak Park, MI 48237                           Riverton, NJ 08077-1236




Catherine Burdette, M.D.                 Catherine Baker                              Catherine Belmont
8102 Cedar Rd                            130 Wilson Ave                               2510 Oakley Pl
Elkins Park, PA 19027                    Glenside, PA 19038                           Pennsauken, NJ 08109




Catherine Boylan                         Catherine Burdett                            Catherine Burdett Md
195 Fairfield Lane                       8102 Cedar Rd                                237 Church Rd
Hillsborough, NJ 08844                   Elkins Park, PA 19027                        Elkins Park, PA 19027




Catherine Davis                          Catherine Dewitt                             Catherine Disilvio
P.O. Box 45599                           151 Edward Dr                                633 West Rittenhouse St, Apt B0425
Philadelphia, PA 19149                   Swedesboro, NJ 08085                         Philadelphia, PA 19144
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 147 of 845

Catherine Frye                              Catherine J Fedorka Md                       Catherine Josaphouitch
1652 Hampton Rd                             614 Roxborough Ave                           2231 S 3rd St
Bensalem, PA 19020                          Philadelphia, PA 19128                       Philadelphia, PA 19148




Catherine Krausz                            Catherine Markel                             Catherine Mccorkle
2423 S Juniper St                           60 Apple Way                                 Writing Consultant
Philadelphia, PA 19148                      Marlton, NJ 08053                            745 Humphreys St
                                                                                         Ardmore, PA 19003




Catherine Mcquoid                           Catherine Papale                             Catherine Pelletier Md
3624 Sepviva St                             501 Claremont Rd                             315 New St, 625
Philadelphia, PA 19134                      Springfield, PA 19064                        Philadelphia, PA 19106




Catherine Riley                             Catherine Root                               Catherine Rowand
3611 Stokley St, Apt C                      3 Gray Birch Rd                              214 Casey Way
Philadelphia, PA 19129                      Turnersville, NJ 08012                       Hatfield, PA 19440




Catherine Ryan                              Catherine Speakman                           Catherine Stevens
12464 Knights Rd, Apt 2                     2229 Crestview Lane                          620 Mueller Rd
Philadelphia, PA 19154                      Aston, PA 19014                              Warminster, PA 18974




Catherine Weinberg Md                       Catherine Weir                               Cathleen M Connor
6100 W State St, Apt 322                    21 Barren Rd                                 205 W Furley St
Wauwatosa, WI 53123                         Newtown Square, PA 19073                     Philadelphia, PA 19120




Cathleen Scott                              Cathleen Scott                               Catholic Medical Association
108 Tanglewood Dr                           119 Nathan Hale Dr                           29 Bala Ave, Ste 205
Sicklerville, NJ 08081                      Deptford, NJ 08096                           Bala Cynwyd, PA 19004-3206




Catholic Standard And Times                 Cathy Litty                                  Cathy Litty Md
Attn Circulation                            13 Lower Hilltop Rd                          13 Lower Hilltop Rd
222 N 17th St                               Yardley, PA 19067                            Yardley, PA 19067
Philadelphia, PA 19103-9395




Cathy M Stevens                             Cathy Stavish                                Cathy Tran
620 Mueller Rd                              83 Drexel Ave                                1601 Stanwood St
Warminster, PA 18974                        Lansdowne, PA 19050                          Philadelphia, PA 19152




Cato T Laurencin Md                         Catrina Rogers                               Catrina Rogers
1007 Valley Rd                              3203 Defense Terr                            3203 Defense Terrace
Elkins Park, PA 19118                       Philadelphia, PA 19129                       Philadelphia, PA 19129
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 148 of 845

Catrinel Marinescu                         Cavanaugh                                      Cayenne Medical Inc
269 S 9th St, 504                          101 Bellevue Rd                                Dept 2346
Philadelphia, PA 19107                     Pittsburgh, PA 15229                           P.O. Box 122346
                                                                                          Dallas, TX 75312-2346




Cayla Salmon                               Cayman Chemical Co Inc                         Caytlin Deering
1027 Hamilton Dr                           Dept 78195                                     1900 Arch St, Apt 314
Chambersburg, PA 17202                     P.O. Box 78000                                 Philadelphia, PA 19103
                                           Detroit, MI 48278-0195




Cbay Systems Services Inc                  Cbay Systems Ltd                               Cbiz Benefits Insurance Svcs
2661 Riva Rd Bldg 800                      Kbank For the Benefit of                       P.O. Box 632886
Annapolis, MD 21401                        Cbay Systems Ltd                               Cincinnati, OH 45263-2886
                                           P.O. Box 64544
                                           Baltimore, MD 21264-4544



Cbiz Valuation Group Inc                   Cbop Cardinal Inc                              CBRE Inc
Accounts Receivable                        DBA Photo Lounge                               1500 Market St
P.O. Box 849846                            1909 Chestnut St                               W Tower, 24th Fl
Dallas, TX 75284-9846                      Philadelphia, PA 19103                         Philadelphia, PA 19102




Cbre Inc                                   CBRE, Inc                                      CBRE, Inc
File 56411                                 Attn Tabitha N Kane                            Attn Tabitha N Kane, For Landlord
Loation 2158                               Re Tenet Healthsystem Hahnemann LLC            1500 Market St, 241H Fl, W Tower
Los Angeles, CA 90074-6411                 1500 Market St, 24th Fl, W Tower               Philadelphia, PA 19102
                                           Philadelphia, PA 19102



Cbre, Inc.                                 Cbre, Inc.                                     Cbs Outdoor Corporation
Attn Dominic A. Lea                        Attn Jeremy Turner                             P.O. Box 33074
123 Summer St                              6005 Park Ave, Ste 404                         Newark, NJ 07188-0074
Worcester, MA 01608                        Memphis, TN 381191




Cbs Radio                                  Cbs Radio Inc                                  Cbs Radio Stations LLC
DBA Wogl-Fm Wpht-Am                        DBA Wdzh-Fm                                    P.O. Box 28938
2 Bala Plaza Ste, 800                      22704 Network Pl                               New York, NY 10087-8938
Bala Cynwyd, PA 19004                      Chicago, IL 60673-1227




Cbs Scientific Co Inc                      Cbspd                                          Ccfs Hotel Philadelphia LLC
P.O. Box 856                               Process Distribution Inc                       DBA Four Season Hotel Phila
Del Mar, CA 92014                          148 Main St, Ste C-1                           One Logan Square
                                           Lebanon, NJ 08833                              Philadelphia, PA 19103




Ccfs Philadelphia                          Ccfs Philadelphia LLC                          Ccfs Philadelphia LLC/Host Marr
Four Seasons Hotel Philadelphia            DBA the Logan Phila Hotel                      DBA Four Seasons Hotel Phila LLC
One Logan Square                           One Logan Square                               One Logan Sq
Philadelphia, PA 19102                     Philadelphia, PA 19103                         Philadelphia, PA 19103




Cci Custom Comfort Inc                     Ccj Physics LLC                                Ccj Physics, LLC
P.O. Box 677189                            Christopher Hand                               Attn Christopher Hand, Phd
Orlando, FL 32867-7189                     1823 Ft Washington Ave                         1823 Ft Washington Ave
                                           Maple Glen, PA 19002                           Ambler, PA 19002
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 149 of 845

Ccl Books                                  Ccmh Philadelphia Market Inc                  Ccr Medical Inc
8228 W 104th St Cir                        DBA Philadelphia Marriott                     967 43 Ave Neast
Bloomington, MN 55438                      Downtown                                      St Petersburg, FL 33703-5121
                                           1201 Market St
                                           Philadelphia, PA 19107



Cds Surgical Inc                           Cdw Computer Centers Inc                      Cdw Direct LLC
212 Godshall Rd                            P.O. Box 75723                                P.O. Box 75723
Box 26291                                  Chicago, IL 60675-5723                        Chicago, IL 60675-5723
Collegeville, PA 19426




Cdw Government                             Cdw Select Inc                                Ceatus Media Group LLC
75 Remittance Dr, Ste 1515                 75 Remittance Dr, Ste 3220                    4141 Jutland Dr, Ste 215
Chicago, IL 60675-1515                     Chicago, IL 60675-3220                        San Diego, CA 92117




Ceb Communications Group Inc               Cecil E Canady Sr                             Cecil Roebuck
P.O. Box 884                               Court Officer                                 325 N 15th St, 513
Dayton, NJ 08810-0884                      Re Kara Girard Dc02201607                     Philadelphia, PA 19102
                                           P.O. Box 867
                                           Mt Laurel, NJ 08054



Cecile Williams                            Cecilia A Mcvaugh                             Cecilia Leatham
7105 N 19th St                             Dba Rent A Body                               216 Rively Ave
Philadelphia, PA 19126                     801 Hamel Ave                                 Collingdale, PA 19023
                                           Glenside, PA 19038




Cecilia Leathem Bartholomew Md             Cecilia Nguyen                                Cecily Council
633 W Rittenhouse St, Apt A503             317 N Broad St, Apt 819                       1438 Rosalie St
Philadelphia, PA 19144                     Philadelphia, PA 19107                        Philadelphia, PA 19149




Cedar Crest College                        Cedar Meadows Distributing                    Cedarlane Laboratories Usa Inc
100 College Dr                             1755 Summerland Hwy                           1210 Turrentine St
Allentown, PA 18104                        Leesville, SC 29070                           Burlington, NC 27215




Cega Air Ambulance Limited                 Cei                                           Cejka Company
Funtington Park                            P.O. Box 406                                  P.O. Box 101202
Cheesemans Ln                              Osseo, MN 55369                               Atlanta, GA 30392-1202
Funtington
Chichester, Po18 8Ue
United Kingdom


Cejka Search Inc                           Celena Johnson                                Celeste Walton
P.O. Box 404682                            4043 N 12th St                                1116 Easton Rd, 2nd Fl
Atlanta, GA 30384-4682                     Philadelphia, PA 19140                        Philadelphia, PA 19150




Celestine Coleman                          Celia Varghese Md                             Celina Choi
7110 N 19th St                             3801 Conshohocken Ave, Apt 104                14 Dunhill Dr
Philadelphia, PA 19126                     Philadelphia, PA 19131                        Voorhees, NJ 08043
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 150 of 845

Celina Viera                                  Celines Ortega                                 Cell Marque Corporation
6050 Tackawanna St                            1317 Lycoming 1st Fl                           Dept 951
Philadelphia, PA 19135                        Philadelphia, PA 19124                         P.O. Box 52194
                                                                                             Phoenix, AZ 85072-2194




Cell Signaling Technology Inc                 Cellpoint Scientific Products                  Cellpro Labs
P.O. Box 3843                                 P.O. Box 10757                                 322 Broadway St So
Boston, MA 02241-3843                         Gaithersburg, MD 20898-0757                    Stillwater, MN 55082




Celo Nova Biosciences Inc                     Celtic Insurance                               Celtic Insurance Company
Attn Accounts Payable                         P.O. Box 46337                                 P.O. Box 33839
P.O. Box 935235                               Madison, WI 53744                              Indianapolis, IN 46203-0839
Atlanta, GA 31193-5235




Cement Masons Local 592                       Cendy Sue Swanson                              Cenero LLC
2315 S 22nd St                                326 S 19th St 4a                               2587 Yellow Springs Rd
Philadelphia, PA 19145                        Philadelhia, PA 19103                          Malvern, PA 19355




Cen-Med Enterprises                           Cenorin LLC Inc                                Cenova Inc
2 Claire Rd                                   6324 S 199th Pl Ste, 107                       P.O. Box 449
E Brunswick, NJ 08816                         Kent, WA 98032                                 Lafayette Hill, PA 19444




Cenova, Inc                                   Centaur Academic Media                         Centennial Products Inc
2745 W Allegheny Ave                          1 Focus Medical Software                       P.O. Box 23905
Philadelphia, PA 19132                        1454 Chestnut St                               Jacksonville, FL 32241
                                              San Francisco, CA 94123




Center City District                          Center City Electric Inc                       Center City Engraving Awards In
Lb 3750                                       3118 W Allegheny Ave                           1220 Walnut St
P.O. Box 95000                                Philadelphia, PA 19132                         Philadelphia, PA 19107
Philadelphia, PA 19195-0001




Center City Film Video                        Center City Film And Video, Inc                Center City Flower Market
1503 Walnut St                                Attn President                                 116 S 11th St
Philadelphia, PA 19102                        1503 Walnut St                                 Philadelphia, PA 19107
                                              Philadelphia, PA 19102




Center City Health Care Associates, PC        Center City Healthcare, LLC                    Center City Healthcare, LLC
7 Penn Ctr                                    Attn Legal Department                          Attn Legal Department
1635 Market St                                Tenant                                         222 N Sepulveda Blvd, Ste 900
Philadelphia, PA 19103                        222 N Sepulveda Blvd, Ste 900                  El Segundo, CA 90245
                                              El Segundo, CA 90245



Center City Newspaper Dist Inc                Center For Digestive Health Real               Center For Education Employment
P.O. Box 14046                                Estate LLC                                     P.O. Box 3008
Philadelphia, PA 19122                        204 State Rd                                   Malvern, PA 19355-9562
                                              Lehighton, PA 18235
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 151 of 845

Center For Emergency Medicine                  Center For Human Genetics Inc                Center For Medical Education
c/o Ems Charts.Com                             Boston University of Medicine                P.O. Box 600
10 Allegheny County Airport                    700 Albany St, Ste W408                      Creamery, PA 19430
W Mifflin, PA 15122                            Boston, MA 02118




Center For Phlebotomy Educati Inc              Center Of Inherited Disorders                Center Point Tank Services Inc
1350 N Old Hwy135, Ste B                       Of Energy Metabolism                         536 E Benjamin Franklin Hwy
P.O. Box 5                                     P.O. Box 70880                               Douglassville, PA 19518
Corydon, IN 47112                              Cleveland, OH 44190




Center Square Ventures Ii LLC                  Centerpulse Orthopedics Inc                  Centerpulse Spine Tech
DBA Ng 1500 Market St LLC                      P.O. Box 27270                               P.O. Box 27233
P.O. Box 780830                                New York, NY 10087-7270                      New York, NY 10087-7233
Philadelphia, PA 19178-0830




Centimark Corporation                          Central Admixture Pharmacy Serv              Central Ar Veterans Hcs
P.O. Box 536264                                P.O. Box 780404                              4300 W 7th St
Pittsburgh, PA 15253-5904                      Philadelphia, PA 19178-0404                  Little Rock, AR 72205




Central Ark Veterans Healthcare S              Central Carolina Scale Inc                   Central Financial Control
DBA Veterans Healthcare Agency                 5393 Farrell Rd                              P.O. Box 66044
2200 Fort Roots Dr                             Sanford, NC 27330                            Anaheim, CA 92816
No Little Rock, AR 72114




Central Institute For The Deaf                 Central Parking System Corp                  Central Parking System Inc
825 S Taylor Ave                               1500 Market St                               P.O. Box 790402
St Louis, MO 63110                             Philadelphia, PA 19102                       St Louis, MO 63179-0402




Central Penn College                           Central Pennsylvania Teamsters               Central Specialties Inc
600 Valley Rd                                  P.O. Box 15224                               Nelson Whittaker
Summerdale, PA 17093                           Reading, PA 19612-5224                       220-D Exchange Dr
                                                                                            Crystal Lake, IL 60014




Central States Ins Co                          Central Uniforms                             Centric Actuarial Solutions, LLC
P.O. Box 34952                                 834 Chestnut St                              Attn Dustin Gary, Consulting Actuary
Omaha, NE 68134                                Philadelphia, PA 19107                       6800 College Blvd, Ste 245
                                                                                            Overland Park, KS 66211




Centric Acturial Solutions LLC                 Centrix Hr LLC                               Centro Inc
6800 College Blvd, Ste 245                     P.O. Box 35250 P.O. Box                      P.O. Box 1000 Dept 532
Overland Park, KS 66211                        Elmwood Park, IL 60707                       Memphis, TN 38148-0532




Centro Nueva Creacion                          Centro Pedro Claver Inc                      Centurion Medical Products Corp
185 W Tioga St                                 3565 N 7th St                                P.O. Box 842816
Philadelphia, PA 19140                         Philadelphia, PA 19140-4401                  Boston, MA 02284-2816
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 152 of 845

Centurion Service Group LLC                  Century Marking Inc                            Cepheid Inc
3325 Mount Prospect Rd                       1717 W 34th St                                 P.O. Box 204399
Franklin Park, IL 60131                      Houston, TX 77018                              Dallas, TX 75320-4399




Cepheid Incorporated                         Cerner Citation Inc                            Cerner Corp
904 Caribbean Dr                             P.O. Box 412967                                Attn Ian Wilson
Sunnyvale, CA 94089                          Kansas City, MO 64141-2967                     2800 Rockcreek Pkwy
                                                                                            Kansas City, MO 64117




Cerner Corporation                           Cerner Corporation                             Certification Board Of Infection
Attn President                               P.O. Box 959156                                Control Epidemiology
2800 Rockcreek Pkwy                          St Louis, MO 63195-9156                        555 E Wells St, Ste 1100
Kansas City, MO 64117                                                                       Milawaukee, WI 53202-3823




Certification Board Perioperative            Certified Business Supply Inc                  Certified Testing Lab Inc
Nursing                                      DBA Purity Medical Products                    155 US Route 130
2170 S Parker Rd, 295                        P.O. Box 940                                   Bordentown, NJ 08505
Denver, CO 80231                             Placentia, CA 92871-0940




Certified Venous Access Special              Certus Corporation                             Ces Of The West
P.O. Box 66                                  c/o Wells Fargo Business Credit                Formerly Medicus
Shadyside, OH 43747                          Dept 1494                                      P.O. Box 60283
                                             Denver, CO 80291-1494                          Charlotte, NC 28260




Cesar Mesia                                  Cescaphe Limited LLC                           Cetlin Design Group
1 Parker Ave, Apt 1308                       DBA Cescaphe Event Group                       Laurence R Cetlin
Philadelphia, PA 19128                       923 N 2nd St                                   2801 W Chester Pike
                                             Philadelphia, PA 19123                         Broomall, PA 19008




Cetlin Design Group Inc                      Cetlin Design Group, Inc                       Cfm Technologies Inc
2801 W Chester Pike                          Attn President                                 579 Wilton Rd
Broomall, PA 19008                           2801 W Chester Pike                            Peterborough, NH 03458
                                             Broomall, PA 19008




Cgf Anesthesia Associates Pc                 Ch Pennsylvania Under 21                       Chad D Lassiter
219 Bryant St                                DBA Covenant House Pa                          6617 N 12th St
Buffalo, NY 14222                            31 E Armat St                                  Philadelphia, PA 19126
                                             Philadelphia, PA 19144




Challenger/Dajanor Linder                    Chamber Of Commerce                            Chamber Of Commerce
5100 Poplar Ave Ste, 310                     200 S Broad St Ste, 700                        602 E Baltimore Pike
Memphis, TN 38137                            Philadelphia, PA 19102-3896                    Media, PA 19063




Chamber Of Commerce                          Chamber Of Commerce                            Chamber Of Commerce Map Project
Ne Chamber of Commerce                       P.O. Box 7777 W 5040                           c/o Greater Phila Chamber of Comm
8601 Roosvelt Blvd                           Philadelphia, PA 19175-5040                    Map Project
Philadelphia, PA 19152                                                                      1200 Lititz Pike PMB 239
                                                                                            Lititz, PA 17543
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 153 of 845

Chamber Of Commerce/Ne                       Chamberlain College Of Nursing               Chameleon Corporation Inc
8601 Roosevelt Blvd                          3005 Highland Pkwy                           625 Bakers Bridge, Suite 105
Philadelphia, PA 19152                       Downers Grove, IL 60515-5799                 Franklin, TN 37067




Champ Veterans Affairs                       Champion Dentistry Inc                       Champion Energy
P.O. Box 469064                              1170 N 63rd St                               Attn Nicole Hassler
Denver, CO 80246-9064                        Philadelphia, PA 19151                       1500 Rankin Rd, Ste 200
                                                                                          Houston, TX 77073




Champion Energy Services LLC                 Champion Energy Services, LLC                Champion Energy Svc/Schc
4723 Solutions Center, 774723                1500 Rankin Rd, Ste 200                      4723 Solutions Ctr
Chicago, IL 60677-4007                       Houston, TX 77073                            Chicago, IL 60677-4007




Champus                                      Champva                                      Champva
P.O. Box 870001                              c/o Dept of Treasury                         c/o Dept of Veterans Affairs
Surfside Beach, SC 29587-8701                P.O. Box 51318                               P.O. Box 469062
                                             Philadelphia, PA 19115                       Denver, CO 80246-9062




Champva                                      Champva/Refund                               Chanda Fisher-White
c/o Dept of Veterans Affairs                 P.O. Box 65024                               825 Franklin St
P.O. Box 469063                              Denver, CO 80206-5024                        Coatesville, PA 19320
Denver, CO 80246-9063




Chandar Ramanathan Md                        Chandra Dwight                               Chandrabhaga P Miskin Md
2090 Parklawn Dr                             717 Landis St                                1600 Arch St, Apt 509
Lewis Center, OH 43035                       Philadelphia, PA 19124                       Philadelphia, PA 19103-2006




Change Healthcare                            Change Healthcare LLC                        Change Healthcare Technologies, LLC
Change Healthcare Techologies LLC            Change Healthcare Tech LLC                   Attn General Counsel
22423 Network Pl                             5995 Windward Pkwy                           5995 Windward Pkwy
Chicago, IL 60673-1224                       Alpharetta, GA 30005                         Alpharetta, GA 30005




Channa Cobbs                                 Channel Publishing Ltd Corp                  Channing Bete Company
5153 N Fairhill St                           4750 Longley Ln Ste, 110                     Amer Heart Assoc Fulfillment
Phila, PA 19120                              Reno, NV 89502                               One Community Pl
                                                                                          So Deerfield, MA 01373-0200




Channing Bete Company Inc                    Channing L Bets Co Inc                       Chantal Vogel
P.O. Box 3538                                200 State Rd                                 447 Maren St
So Deerfield, MA 01373-0200                  So Deerfield, MA 01373                       W Hempstead, NY 11552




Chantell Travis                              Chapman Ford Sales Inc                       Chapva
442 E Phil-Ellena St                         9371 Roosevelt Blvd                          P.O. Box 51318
Philadlephia, PA 19119                       Philadelphia, PA 19114                       Philadelphia, PA 19115
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 154 of 845

Charde Swinton                          Charise White                                Charity Mcdaniels
941 Church Ln                           103 Quiet Rd                                 6 Benford Lane
Yeadon, PA 19050                        Sicklerville, NJ 08081                       Edgewater Park, NJ 08010




Charlene Brock Md                       Charlene Cropper                             Charlene Cropper
3101 W Coulter St                       1843 Meribrook Lane                          7013 Lindbergh Blvd 2nd Fl
Philadelphia, PA 19129                  Philadelphia, PA 19151                       Philadelphia, PA 19153




Charlene Miles                          Charlene Singleton-Whitted                   Charles A Bruno Jr
5615 Boyer St                           2933 Carnation Ave                           1425 Locust St 10 F
Philadelphia, PA 19138                  Willow Grove, PA 19090                       Philadelphia, PA 19102




Charles B Mulhern Jr Md                 Charles Beck                                 Charles Beck, AS Legal Guardian
113 W Chestnut Hill Dr                  c/o Kline Specter, PC                        Of Isaiah Beck An Adult
Philadelphia, PA 19118                  Attn Shanin Specter, Geary Yeisley           139 New Brooklyn Rd
                                        1525 Locust St, 19th Fl                      Sicklerville, NJ 08081
                                        Philadelphia, PA 19102



Charles Clark                           Charles D Long Jr Esq                        Charles D Vinocur
4428 Pechin St                          1211 Virginia Rd                             305 Pleasant Hill Dr
Philadelphia, PA 19128                  Wilmington, DE 19809                         Bryn Mawr, PA 19010




Charles Dunphy                          Charles Ehlenberger Md                       Charles Finch
2 Pluto Dr                              7901 Henry Ave, Apt B403                     7901 Caesar Pl
Sewell, NJ 08080                        Philadelphia, PA 19128                       Philadelphia, PA 19153




Charles Finch                           Charles Fox Md                               Charles G Denney
7901 Ceaser Pl                          Tulane Univ School of Medicine               DBA Infinity Worldwide Training
Philadelphia, PA 19153                  Assoc Professor of Anesthesiology            P.O. Box 746
                                        1430 Tulane Ave                              Washington Crossing, PA 18977
                                        New Orleans, LA 70123



Charles Gill Md                         Charles Gurley                               Charles H Macdonald Electric Inc
1421 Baddour Pkwy                       530 E Gorgas Ln                              73 Plank Ave
Lebanon, TN 37087                       Philadelphia, PA 19119                       Paoli, PA 19301




Charles Hall                            Charles J Gorman                             Charles Jere
8403 Thouron Ave                        Re Jacqueli Quinones                         42 Hawk Ln
Philadelphia, PA 19150                  Court Officer                                Marlton, NJ 08053
                                        P.O. Box 270
                                        Gloucester City, NJ 08083



Charles Kasperitis                      Charles Kasperitis                           Charles Kinslow
1036 Cedar Ave                          1036 Cedar Ave                               1218 Weekstown Rd
Croyton, PA 19021                       Croydon, PA 19021                            Egg Harbor, NJ 08215
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 155 of 845

Charles L Schleien Md                        Charles Long                                   Charles M Mcmullin
255 Barnard Rd                               317 N Broad St, Apt 701                        2940 Longshore Ave
Larchmont, NY 10538                          Philadelphia, PA 19107                         Philadelphia, PA 19149




Charles Matsinger Associates                 Charles Michalk                                Charles P Biondo
A Professional Corporation                   1216 Ipswich Dr                                1851 Cold Brook Ln
400 Market St Ste, 800                       Wilmington, DE 19808                           Jamison, PA 18929
Philadelphia, PA 19106




Charles Price                                Charles R Reed                                 Charles Reed Md
3657 Dresher Rd                              293 Coachlight Terrace                         293 Coachlight Terr
Bensalem, PA 19020                           Huntingdon Valley, PA 19006                    Huntingdon Valley, PA 19006




Charles Reichert Inc                         Charles River Laboratories Inc                 Charles Schafer
4931 N 6th St                                Gpo Box 27812                                  1338 Chestnut St, Apt 1509
Philadelphia, PA 19120                       New York, NY 10087-7812                        Philadelphia, PA 19107




Charles Vinocur Md                           Charles Wacker                                 Charles Wisniewski
305 Pheasant Hill Dr                         3171 Mayflower Rd                              1155 S 9th St, FL 2
Bryn Mawr, PA 19010-2052                     Plymouth Meeting, PA 19462                     Philadelphia, PA 19147




Charley s Angels Photography Inc             Charlotte Smith Md                             Charlre Slaughter-Atiemo
Attn CEO                                     145 S 13th St, Apt 503                         7720-C Stenton Ave, Apt 10-108
328 E 4th St                                 Philadelphia, PA 19107                         Philadelphia, PA 19118
Waterloo, IA 50703




Charlvetta Fischer                           Charmaine Chan                                 Charmaine Gray
1313 N 19th St                               4920 City Line Ave, Apt 511a                   3920 Marshall St
Philadelphia, PA 19121                       Philadelphia, PA 19131                         Philadelphia, PA 19140




Charmaine Harris                             Charmeka Northern                              Charnise Gillis
578 Snowden Rd                               7126 Upland St                                 537 E Cheltenham Ave
Upper Darby, PA 19082                        Philadelphia, PA 19142                         Philadelphia, PA 19120




Chartlogic Inc                               Chartone Inc                                   Chartwell Advisory Group Ltd
4110 S Highland Dr, Ste 300                  P.O. Box 152472                                550 American Ave, Ste 300
Salt Lake City, UT 84124                     Irving, TX 75015-2472                          King of Prussia, PA 19406




Charu Gupta Md                               Charya Chey-Johnston                           Charyle Martell-Trombetta
1660 Lanier Pl Nw, Apt 410                   420 Stanford Rd                                39 Appletree Lane
Washington, DC 20009                         Fairless Hills, PA 19030                       Sewell, NJ 08080
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 156 of 845

Chase Contino                              Chase Manhattan Mortgage Corp                 Chastity Johnson
1420 Locust St, Apt 23o                    Re Jowanna Gardner Cs 176501423               1636 West Loudon St
Philadelphia, PA 19102                     3415 Vision Dr                                Philadelphia, PA 19141
                                           Columbus, OH 43219-6009




Chatham University                         Chathula Kumarasinghe                         Chattanooga Group Inc
1 Woodland Rd                              317 N Broad St, Apt 301                       P.O. Box 848101
Pittsburgh, PA 15232                       Philadelphia, PA 19107                        Dallas, TX 75284-8101




Chatur Babaria Md                          Chau Vu                                       Chavonne Bailey
122 Overbrook Ln                           317 N Broad St, Apt 509                       7013 Emerson Ave
Marlton, NJ 08053                          Philadelphia, PA 19107                        Upper Darby, PA 19082




Che Gridiron Club                          Checker Cab Philadelphia                      Checkpoint Surgical Inc
Linda Silver Treasurer                     T/A All City Taxi                             22901 Millcreek Blvd, Ste 360
207 Brompton Dr                            2301 Chruch St                                Cleveland, OH 44122
Cherry Hill, NJ 08003                      Philadelphia, PA 19124




Chef S Market Inc                          Chek Lab Inc                                  Chek Med System Inc
231 South St                               P.O. Box 4455                                 DBA Gi Supply Meducate
Philadelphia, PA 19147                     Aurora, Il 60507                              200 Grandview Ave
                                                                                         Camp Hill, PA 17011-1706




Chelsea Ciamaichelo                        Chelsea Cohen                                 Chelsea Denning
1214 Boulder Ln                            1622 Strathmore Ter                           3300 Ancona Rd
West Chester, PA 19382                     Vineland, NJ 08361                            Philadelphia, PA 19154




Chelsea Funaro                             Chelsea Matthews                              Chelsea Ngongang
106 E Brookline Dr                         2532 Starr Rd                                 1801 Buttonwood St, Apt 513
Laurel Springs, NJ 08021                   Pennsauken, NJ 08109                          Philadelphia, PA 19130




Chelsey Gracia                             Chemicon International Inc                    Chemistry Rx
2614 Tulip St                              File 30413                                    DBA Chemistry Rx
Philadelphia, PA 19125                     P.O. Box 60000                                829 Spruce St, Ste 100
                                           San Francisco, CA 94160                       Philadelphia, PA 19107




Chen Janet Shen Md                         Chen Wang                                     Chena Miller
14 Emerald Ave                             3801 Conshohocken Ave, Apt 303                173 W Hansberry St
Westmont, NJ 08108                         Philadelphia, PA 19131                        Philadelphia, PA 19144




Chenango Memorial Hospital                 Chengquan Zhao Md                             Chenpang Soong
179 N Broad St                             240 E Montgomery Ave, Apt 7                   2200 Bf Pkwy, Unit S 0814
Norwich, NY 13815                          Ardmore, PA 19003                             Philadelphia, PA 19130
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 157 of 845

Cherbo Publishing Group Inc                 Chereese Martin                              Cherenne Peoples
5535 Balboa Blvd, Ste 108                   5413 Westord Rd                              235 A Garden Ave
Encino, CA 91316                            Philadelphia, PA 19120                       Horsham, PA 19044




Cheresha Samuels                            Cherise Wesson                               Chernese Brown
1116 Lafayette St                           5825 N 16th St                               5110 N 10th St
Williamstown, NJ 08094                      Philadelphia, PA 19141                       Philadelphia, PA 19141




Cherokee Football Golf Outing               Cherry Hill East Gridiron Club               Cherry Hill East Softball Booster
c/o Jeff Wood                               132 N Woodstock Dr                           1932 N Birchwood Park Dr
130 Tomlinson Rd                            Cherry Hill, NJ 08003                        Cherry Hill, NJ 08003
Marlton, NJ 08053




Cherry Hill Hotel Mgmt LLC                  Cherry Hill Public Library                   Cherval Bassett
DBA Crowne Plaza Phila Cherry Hil           1100 Kings Hwy North                         412 W Mentor St
2349 W Marlton Pk                           Cherry Hill, NJ 08034                        Philadelphia, PA 19120
Cherry Hill, PA 08002




Cheryl Brown                                Cheryl Carr                                  Cheryl Dungan Cunningham
5453 Morse St                               125 Mohawk Trail                             734 Morning Glory Dr
Philadelphia, PA 19131                      Medford Lakes, NJ 08055                      Southampton, PA 18966




Cheryl Fletcher                             Cheryl Grady Mercier                         Cheryl Grasso
316 New Broadway                            Dba Mc2 Mercier Mercier                      217 Fairhill Dr
Brooklawn, NJ 08030                         Communications Consulting                    Churchville, PA 18966
                                            44 Elm Ave
                                            Pitman, NJ 08071



Cheryl Graves                               Cheryl Griffith                              Cheryl Houck
2436 Ardeil St                              213 Ermine Dr                                182 Carlton Ave
Philadelphia, PA 19153                      New Castle, DE 19720                         Marlton, NJ 08053




Cheryl Krevolin                             Cheryl Mccray                                Cheryl Milewski
1919 Chestnut St, 1810                      209 Delilah Dr                               5253 Westpark Lane
Philadelphia, PA 19103                      Bear, DE 19701                               Clifton Hgts, PA 19018




Cheryl Nevins                               Cheryl Noel                                  Cheryl Rivers
47 Jones Lane                               423 E Myrtle Ave                             323 Sheldon St
Sicklerville, NJ 08081                      Feasterville, PA 19053                       Philadelphia, PA 19120




Cheryl Roberson                             Cheryl S Wilson                              Cheryl Standing Md
5219 N Marvine St                           6817 N 18th St                               2601 Pennsylvania Ave, Unit 432
Philadelphia, PA 19141                      Philadelphia, PA 19126                       Philadelphia, PA 19130
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 158 of 845

Cheryl Stanton                              Cheryl Traynor                               Cheryl W Mccray
2622 S 15th St                              3714 Ronnald Dr                              2886 Limekiln Pike, D
Philadelphia, PA 19145                      Philadelphia, PA 19154                       Glenside, PA 19038




Cheryl Wilson                               Cheryl Wu                                    Cheryl Zang
209 Delilah Dr                              3601 Conshohocken Ave, Apt 524               535 W Marshall St
Bear, DE 19701                              Philadelphia, PA 19131                       West Chester, PA 19380




Chesapeake Aed Services Corporati           Chesapeake Health Education Progr            Cheshire Medical Specialties Inc
Chesapeake Aed Svcs LLC                     Attn Sheila Hancock, Bldg 82H 1st Fl         P.O. Box 894
810 Black River Neck Rd, Ste D              Chep 11E                                     Cheshire, CT 06410
Essex, MD 21221                             Perry Point, MD 21902




Chester County Hospital                     Chester E Carey                              Chesterfield Resources Inc
701 E Marshall St                           4249 Pennsgrove St                           P.O. Box 1884
West Chester, PA 19380                      Philadelphia, PA 19104                       Akron, OH 44309




Chestnut Hill Community Assoc               Chestnut Hill Hospital                       Chestnut Hill Hospital
Chestnut Hill Local Newspaper               Attn CEO                                     Chestnut Hill Healthcare
8434 Germantown Ave                         8835 Germantown Ave                          8835 Germantown Ave
Philadelphia, PA 19038                      Philadelphia, PA 19110                       Philadelphia, PA 19118




Chetan A Naik                               Chetan Jeurkar                               Chf Solutions Inc
506 A School Lane House Apts                974 N 5th St, 3                              7601 Northland Dr, Ste 170
5450 Wissahickon Ave                        Philadelphia, PA 19123                       Brooklyn Park, MN 55428
Philadelphia, PA 19144




Chg Companies Inc                           Chg Companies, Inc                           Chg Medical Staffing Inc
DBA Comphealth                              DBA Comphealth                               DBA Rn Network Inc
P.O. Box 972651                             7259 S Bingham Junction Blvd                 P.O. Box 974088
Dallas, TX 75397-2651                       Midvale, UT 84047                            Dallas, TX 75397-4088




Chhaya Batra                                Chhs Hospital Company LLC                    Chi Institute
2200 Benjamin Franklin Pkwy                 DBA Chestnut Hill Hospital                   520 St Rd
Apt East 1705a                              P.O. Box 504148                              Southampton, PA 18966
Philadelphia, PA 19130                      St Louis, MO 63150-4148




Chi Lin                                     Chi Tai Chung                                Chia Inc
209 Charles Dr                              633 W Rittenhouse St, Apt A810               1915 N Fine Ave, 104
Havertown, PA 19083                         Philadelphia, PA 19144                       Fresno, CA 93727-1510




Chiamaka Onuoha                             Chicago Marriott Downtown Inc                Chicago Title
124 Walsh Rd                                540 N Michigan Ave                           725 S Figueroa St, Ste 200
Lansdowne, PA 19050                         Chicago, IL 60611                            Los Angeles, CA 90017
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 159 of 845

Chickering                                    Chiduzie Madubata                             Chiedozie Chukwuneke
P.O. Box 410378                               317 N Broad St, Apt 415                       13 E Dr
Cambridge, MA 02141                           Philadelphia, PA 19107                        Edison, NJ 08820




Chiedozie Chukwuneke                          Chijindu Emenari                              Chijioke Ikomi Md
13 East Dr                                    1106 N 4th St, Apt A                          4433 Townside Court
Edison, NJ 08820                              Philadelphia, PA 19123                        Mason, OH 45040




Chikilra Barnett-Williams                     Child Life Council                            Child Life Council Inc
2117 W 66th Ave                               1998 Annual Conference                        11821 Parklawn Dr, Ste 310
Philadelphia, PA 19138                        11820 Parklawn Dr Ste, 202                    Rockville, MD 20852-2539
                                              Rockville, MD 20852-2529




Child Neurology Society                       Childline Abuse Registry                      Children S Anesthesiology Assoc
3900 Northwoods Dr                            Attn Dept of Public Welfare                   DBA Ventilator Assisted Childrens
St Paul, MN 55112                             P.O. Box 8170                                 Home Program Vachp
                                              Harrisburg, PA 17105-8170                     100 N 20th St, Ste 201
                                                                                            Philadelphia, PA 19103



Children S Care Collaborative                 Children S Care Collaborative                 Children S Crisis Treatment Ctr
Dhs, City, Chop                               DHS, City, Chop                               Attn Grace Ryder
Re Lab Agreement                              Attn Vanessa Garrett Harley                   1080 N Delaware Ave, Ste 600
1401 Jfk Blvd, Rm 600                         1515 Arch St, 8th Fl                          Philadelphia, PA 19125
Philadelphia, PA 19102                        Philadelphia, PA 19102



Children S Healthcare Assoc Pa                Children S Healthcare Of Atlanta              Children S Hosp Neonatal
5205 Greenwood Ave, Ste 251                   Continuing Education                          Consortium, the
W Palm Beach, FL 33407                        1600 Tullie Cir                               1206 Stratford Rd
                                              Atlanta, GA 30329                             Kansas City, MO 64113-1326




Children S Hospital                           Children S Hospital                           Children S Hospital Colorado
Attn Special Accounts                         Regional Medical Ctr                          P.O. Box 912732
300 Longwood Ave                              Dept 380                                      Denver, CO 80291-2732
Boston, MA 02115                              P.O. Box 34935
                                              Seattle, WA 98124-1935



Children S Hospital Of Philadelphia           Children S Hospital Of Pittsburgh             Children S International Amc
Attn Stephen Ludwig, MD                       3705 5th Ave                                  c/o Eduardo J Hernandez Md
Office of Medical Staff Affairs               Pittsburgh, PA 15213-2583                     1430 Lindberg Dr
34th St Civic Center Blvd                                                                   Slidell, LA 70458
Philadelphia, PA 19104



Children S Medical Ventures                   Children S Memorial Hospital                  Children S Surgery Inc
A Novametix Co                                Elaine Graf Phd Rn                            727 Welsh Rd
P.O. Box 5123                                 Dept of Clinical                              Meadowbrook, PA 19006
Stamford, CT 06904-5123                       Organization Develop
                                              2300 Children S Plz Box 47
                                              Chicago, IL 60614


Childrens Hospital Oakland                    Childrens Hospital Of Los Angeles             Childrens Hospital Of Los Angeles
Childrens Hospital Research                   Attn Jacque Tagliere Manager                  File 82450
Center At Oakland                             Blood Bank Ms 32                              Los Angeles, CA 90074
747 52nd St                                   4650 Sunset Blvd Mail Stop, 54
Oakland, CA 94609                             Los Angeles, CA 90027
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 160 of 845

Childrens Hospital Of Philadelphi           Childrens Hospital-San Diego                 Childrens Medical Center
34th St Civic Center Blvd                   3020 Childrens Way                           Of Dallas
Chop North 12Fl, Ste 1220                   San Diego, CA 92123-4282                     1935 Medical District Dr
Philadelphia, PA 19104-4399                                                              Dallas, TX 75235




Childrens National Medical Ctr              Childrens National Medical Ctr               Childrens Surgical Associates
Attn Dept of Lab Medicine-Cnmc              Office of Continuing Med Ed                  Ltd Urology
111 Michigan Ave NW                         111 Michigan Ave NW                          P.O. Box 8500-7677
Washington, DC 20010                        Washington, DC 20010                         Philadelphia, PA 19178-7677




Chileshe Nkonde Md                          Chime                                        China Cassell
407 S 43rd St                               3300 Washtenaw Ave, Ste 225                  1928 S 19th St
Philadelphia, PA 19104                      Ann Arbor, MI 48104                          Philadelphia, PA 19145




China News Weekend Corp                     China Rouse                                  China Viet News Inc
3104 G St                                   1746 North Bailey St                         938 Arch St
Philadelphia, PA 19134                      Philadelphia, PA 19121                       Philadelphia, PA 19107




Chinese Amer Women S Sisterhood             Chips                                        Chiquita Handy
301-305 N 9th St                            1307 Golden Bear Ln                          2501 Bell Ford St
Philadelphia, PA 19107                      Kingwood, TX 77339                           Philadelphia, PA 19153




Chitra Sivasankar                           Chmc Cardiovascular Surgical                 Choice Imaging
9809 Haldeman Ave, Apt C202                 Foundation Inc                               P.O. Box 13327
Philadelphia, PA 19115                      300 Longwood Ave                             Philadelphia, PA 19101
                                            Boston, MA 02115




Choice Plus Hmo                             Chona Leyes                                  Chris Ahlers Md
P.O. Box 30555                              1511 Cinnaminson Ave                         1204 Bishops View Cir
Salt Lake City, UT 84130-0555               Cinnaminson, NJ 08077                        Cherry Hill, NJ 08022




Chris Gibson Md                             Chris Sharpe                                 Chris Zizelmann
870 N 28th St, Apt 216                      3 Teaberry Ln                                2513 S Beulah St
Philadelphia, PA 19130                      Delran, NJ 08075                             Philadelphia, PA 19148




Christa Boninfante                          Christa Brodie                               Christa Mcgrogan
42 Haddock Dr                               17 Villinger Ave                             400 Newgate Court, Apt C
Sewell, NJ 08080                            Cinnaminson, NJ 08077                        Andalusia, PA 19020




Christan Dance                              Christen Evangelou                           Christi Gill
2124 Carver St                              66 Birch Ave                                 5754 Delancey St
Philadelphia, PA 19124                      Richboro, PA 18954                           Philadelphia, PA 19143
                                  Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 161 of 845

Christian Bauerfeld Md                          Christian Book Distributors                  Christian Butler
31462 Waltham Rd                                P.O. Box 7000                                2717 N Warnock St
Beverly Hills, MI 48025                         Peabody, MA 01961                            Philadelphia, PA 19133




Christian Care Medi Share                       Christian Chiaffa                            Christian Koegel
P.O. Box 674                                    3326 Longshore Ave                           1100 Vine St, Apt 404
Sterling, IL 61081                              Philadelphia, PA 19149                       Philadelphia, PA 19107




Christian Lu                                    Christian Mongrain                           Christian Zizelmann
3611 Stokley St, Apt C                          557 A Parker Ave                             2513 S Beulah St
Philadelphia, PA 19129                          Philadelphia, PA 19102                       Philadelphia, PA 19148




Christiana Care Health Services                 Christiana Care Hth Sys Christiana Hosp      Christiana Cr Hlth Sys Christiana Hosp
Corporate Finance Ctr                           Attn Neil B Jassani, MBA, FACEP              Attn John F Strasser, MD
200 Hygeia Dr                                   4755 Ogletown-Stanton Rd                     Helen F Graham Cancer Center
Newark, DE 19713-2049                           Newark, DE 19718                             4701 Ogletown-Stanton Rd, S-110
                                                                                             Newark, DE 19718



Christians Street Personal Care                 Christie Diveterano                          Christie Gale
1511-17 Christian St                            44 Fruitville Rd                             3527 Wellington St
Philadelphia, PA 19148-2112                     Pottstown, PA 19464                          Philadelphia, PA 19149




Christie Garrett                                Christie Letnaunchyn                         Christie M Garrett
26 Larkspar Lane                                347 DelMar St                                347 DelMar St
Pottstown, PA 19465                             Philadelphia, PA 19128                       Philadelphia, PA 19128




Christie Mannino                                Christin A Keller                            Christin A Knowlton Md
33 S Letitia St, Apt 308                        500 Devon Rd                                 16 Hewett Rd
Philadelphia, PA 19106                          Haddonfield, NJ 08033                        Wyncote, PA 19095




Christin L Sylvester Do                         Christina Cavanaugh                          Christina Conlan
718 Autumn River Run                            702 Rively Ave                               400 Morris Lane
Philadelphia, PA 19128                          Glenolden, PA 19036                          Wallingford, PA 19086




Christina Contessa                              Christina Dehoman                            Christina Demunzio
1830 Hulseman St                                4109 Greenby St                              504 Whetstone Rd
Philadelphia, PA 19145                          Philadelphia, PA 19135                       Horsham, PA 19044




Christina Dimichele                             Christina Drass                              Christina Fox
715 Belgrade St, Apt 2f                         125 Kent Rd                                  55 Great Oak Rd
Philadelphia, PA 19125                          Springfield, PA 19064                        Levittown, PA 19057
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 162 of 845

Christina Gardner                          Christina George                             Christina Gill
319 Seminole St                            5001 Deer Dr                                 201 Patton Ave
Essington, PA 19029                        Downingtown, PA 19335                        Brookhaven, PA 19015




Christina Godfrey                          Christina Guzman                             Christina Halstead
1439 N Lawrence St                         8016 Frankford Ave                           2979 W Schoolhouse Ln, Apt K125
Philadelphia, PA 19122                     Philadelphia, PA 19136                       Philadelphia, PA 19144




Christina Hutchinson                       Christina Lamonica                           Christina Lamonica Md
637 Meadowlark Rd                          30 Bramley Rd                                30 Bramley Rd
Audubon, PA 19403                          Moorestown, NJ 08057                         Moorestown, NJ 08057




Christina Lee                              Christina Lee Wallerstein                    Christina M Harris
1532 Frankford Ave, Apt 3f                 DBA Works Toys For Serious Play              1536 Green St, 3
Philadelphia, PA 19125                     667 West California Blvd                     Philadelphia, PA 19130
                                           Pasadena, CA 91105-2414




Christina Macey                            Christina Maria Pierce                       Christina Marrero
128 Park Ave                               2336 Linden Ave                              462 W Earlham Terrace
Cinnaminson, NJ 08077                      Atco, NJ 08004                               Philadelphia, PA 19144




Christina Mejia                            Christina Mercogliano                        Christina Miletto
126 S 16th St, Apt3f                       1315 Summerhill Dr                           6344 Cottage St
Philadelphia, PA 19102                     Malvern, PA 19355                            Philadelphia, PA 19135




Christina Naughton                         Christina Ng-Watson                          Christina O brien
416 Haverford Ave                          1056 Wagon Rd                                117 N 15th St, Apt 501
Narberth, PA 19072                         Blue Bell, PA 19422                          Philadelphia, PA 19102




Christina Olenik                           Christina Ott Md                             Christina Palladino
2 Kingfisher Ct                            136 N Broad St, 224                          2503 Chestnut Lane
Jackson, NJ 08527                          Philadelphia, PA 19106                       Cinnaminson, NJ 08077




Christina Payne                            Christina Priest                             Christina Quaglia
1919 Market St, Apt 1103                   513 Center St                                2219 Fitzwater St, Apt 2
Philadelphia, PA 19103                     Barrington, NJ 08007                         Philadelphia, PA 19146




Christina Rivera                           Christina Rivera Md                          Christina Shat
209 Wrexham Ct                             215 E Camden Ave, Apt O-5                    3411 Vaux St
Deptford, NJ 08096-4237                    Morrestown, NJ 08057                         Philadelphia, PA 19129
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 163 of 845

Christina Smith                          Christina Suarez                             Christina U Kang Md
1953 S 60th St                           6351 Jackson St                              6100 City Ave, Apt 1505
Philadelphia, PA 19142                   Philadelphia, PA 19135                       Philadelphia, PA 19131




Christine Benigni                        Christine Boreth                             Christine Boselli
32 Jarrett Ave                           126 Bainbridge St 3f                         39 Cambridge Rd
Rockledge, PA 19046                      Philadelphia, PA 19147                       Haverford, PA 19041




Christine Bouikidis                      Christine Burke                              Christine Callahan
4220 Carteret Dr, 2nd Fl                 9 Ciro Court                                 6 East Oak Ln
Philadelphia, PA 19114                   Wilmington, DE 19808                         Glenolden, PA 19036




Christine Cannon                         Christine Capriolo                           Christine Capriolo, D.O.
749 Manatawna Ave                        1500 Locust St, Apt 2504                     1500 Locust St, Apt 2504
Philadelphia, PA 19128                   Philadelphia, PA 19102                       Philadelphia, PA 19102




Christine Carella                        Christine Cocove                             Christine Culkin
340 W Evesham Ave                        P.O. Box 672                                 160 Chancellor Dr
Magnolia, NJ 08049                       Glassboro, NJ 08028                          Deptford, NJ 08096




Christine Dardaris                       Christine Dever                              Christine Errigo
1065 Huntingdon Rd                       2212 Brown St                                154 Centre St
Abington, PA 19001                       Philadelphia, PA 19130                       Penndel, PA 19047




Christine Fink                           Christine Franklin                           Christine Goetschius
130 N 2nd St, Unit 4c                    2021 Lardner St                              117 Mcclellan St
Philadelphia, PA 19106                   Philadelphia, PA 19149                       Philadelphia, PA 19148




Christine Goetschius                     Christine Hamilton                           Christine Harkanson
519 Abington Ave                         144 E Colonial St                            505 Greenwood Ave
Glenside, PA 19038                       Philadelphia, PA 19120                       Riverside, NJ 08075




Christine Heath                          Christine Heath Md                           Christine Heinz
2991 W Schoolhouse Ln, Apt Oak East 33   2991 W Schoolhouse Ln                        7940 Frontenac St
Philadelphia, PA 19144                   Apt Oak East, 33                             Philadelphia, PA 19111
                                         Philadelphia, PA 19144




Christine Hicks                          Christine Hnatkowsky                         Christine Hoyler
1015 Lowber Dr                           854 Medway Rd                                130 Glenview Ave
Cherry Hill, NJ 08034                    Philadelphia, PA 19115                       Wyncote, PA 19095
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 164 of 845

Christine Hoyler                            Christine Ilik                                 Christine Kerwin
14 Willowbrook Ave                          563 Dreshertown Rd                             1835 Arch St, Apt 201
Lansdowne, PA 19050-1811                    Fort Washingto, PA 19034                       Philadelphia, PA 19103




Christine Laux                              Christine Le                                   Christine M Finck Md
19 Rachel Lauren Way                        7949 Rolling Green Rd                          1 Applewood Ct
Williamstown, NJ 08094                      Cheltenham, PA 19012                           Hainesport, NJ 08036




Christine M Mishalko                        Christine M Nezu                               Christine M Schlichting Md
3818 Plumstead Ave                          c/o Nezu Psychological Assoc                   200 Carpenter St
Drexel Hill, PA 19026                       639-41 Catharine St, 101                       Philadelphia, PA 19147
                                            Philadelphia, PA 19147




Christine M Tucker                          Christine M Xibos                              Christine Malloy
2001 Hamilton St, Apt 1520                  6231 Oakley St                                 86 Lower Orchard Dr
Philadelphia, PA 19130-4215                 Philadelphia, PA 19111                         Levittown, PA 19056




Christine Morales                           Christine Moss                                 Christine Murri
4224 I St                                   3618 Winona St                                 3726 S Hereford Lane
Philadelphia, PA 19124                      Philadelphia, PA 19129                         Philadelphia, PA 19114




Christine Nartker                           Christine O connor                             Christine Reif
222 Murcia Ct                               1970 Vetrans Hwy                               9527 B James St
Danville, CA 94506                          Levittown, PA 19056                            Philadelphia, PA 19114




Christine Reustle                           Christine Rogers                               Christine Salzmann
5 Ardsley Pl                                1460 Delaware Ave, Apt C                       1420 Locust St, Apt 23l, Apt 23l
Hainesport, NJ 08036                        Cape May, NJ 08204                             Philadelphia, PA 19102




Christine Schlichting                       Christine Schroeder                            Christine Schroeder
200 Carpenter St                            1015 Weybridge Ct                              2702 Dudley Court
Philadelphia, PA 19147                      Bensalem, PA 19020                             Bensalem, PA 19020




Christine Shurilla                          Christine Small                                Christine Smith
2051 Buckingham Dr                          13 Fredricksburg Pl                            14 Maricopa Trl
Jamison, PA 18929                           Laurel Springs, NJ 08021                       Browns Mills, NJ 08015




Christine Smith                             Christine Sodano                               Christine Soder
3438 Ryan Ave                               209 St James Ave                               4513 E Stiles St
Philadelphia, PA 19136                      Merchantville, NJ 08109                        Philadelphia, PA 19124
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 165 of 845

Christine Stag                              Christine Stahl                               Christine Stearn
59 Johnson Ave                              2903 Maple Ave                                4436 Aldine St
Runnemede, NJ 08078                         Bristol, PA 19007                             Philadelphia, PA 19136




Christine Tokarski                          Christine Tseng                               Christine Vargas
412 Bartram Rd                              2601 Pennsylvania Ave, 811                    810 Charette Rd
Willow Grove, PA 19090                      Philadelphia, PA 19130                        Philadelphia, PA 19115




Christine Verrecchia                        Christine Verrecchia-Miscewitz                Christine Wagner
20 Wilson Dr                                20 Wilson Dr                                  3823 Kirkwood Rd
Holland, PA 18966                           Holland, PA 18966                             Philadelphia, PA 19114




Christine Walsh                             Christine Wiggins                             Christine Yankowski Do
4135 L St                                   5436 Gainor Rd                                204 Autumn River Run
Philadelphia, PA 19124                      Philadelphia, PA 19131                        Philadelphia, PA 19128




Christines Restaurant Inc                   Christl Stallmach                             Christmas City Hotel LLC
c/o James Armetta                           64 Prospect Ave                               DBA Hotel Bethlehem
385 Heacock Valley Rd                       Atl Highlands, NJ 07716                       437 Main St
Yardley, PA 19067                                                                         Bethlehem, PA 18018




Christmas City Hotel LLC                    Christopher A Cerniglia                       Christopher Adkins
DBA Hotel Bethlehem                         2 Olde Hickory Path                           2815 S Mildred St
Attn Nikki Villani                          Westborough, MA 01581-3854                    Philadelphia, PA 19148
437 Main St
Bethlehem, PA 18018



Christopher Aghedo                          Christopher Bodden                            Christopher Brown
3772 Woodland Ave                           317 N Broad St, Apt 301                       1010 N Hancock St, Apt 314
Drexel Hill, PA 19026                       Philadelphia, PA 19107                        Philadelphia, PA 19123




Christopher Cadman                          Christopher Carroll                           Christopher Carroll Md
815 South 7th St, Unit 3                    231 N 3rd St, Apt 510                         33 Andrea Ln
Philadelphia, PA 19147                      Philadelphia, PA 19106                        Avon, CT 06001




Christopher Cerniglia Do                    Christopher Connor Md                         Christopher Dunham
245 W 6th Ave                               52 Chester St                                 7901 Henry Ave, Apt G-101
Cherry Hill, NJ 08002                       Arlington, MA 02476                           Philadelphia, PA 19128




Christopher Dunne                           Christopher E Swanson                         Christopher Finch
412 S 13th St, Apt 308                      1427 Walnut St, Apt 4                         7901 Ceasar Pl
Philadelphia, PA 19147-1163                 Philadelphia, PA 19102                        Philadelphia, PA 19153
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 166 of 845

Christopher Francisco                    Christopher Fratz                            Christopher Gatta
4315 I St                                8080 Michener Ave                            417 Guest Ave
Philadelphia, PA 19124                   Philadelphia, PA 19150                       Swedesboro, NJ 08085




Christopher Grimes                       Christopher Gunter                           Christopher Haines Md
74 Blanchard Rd                          3108 Harpers Crossing                        126 Addis Dr
Marlton, NJ 08053                        Langhorne, PA 19047                          Churchville, PA 18966




Christopher Halpin Md                    Christopher Hearn                            Christopher Hoffman
8313 Tulpehocken Ave                     1339 N 4th St                                517 South 17th St, Apt 1
Elkins Park, PA 19027                    Philadelphia, PA 19122                       Philadelphia, PA 19146




Christopher Hoffman                      Christopher J Clarke Md                      Christopher J Dunne Md
803 Jamestown Rd                         280 Riverbend Dr, Apt 2d                     2709 E Country Club Rd
Turnersville, NJ 08012                   Charlottesville, VA 22911                    Philadelphia, PA 19131




Christopher J Mattie                     Christopher J Tabbert                        Christopher Kleeman
37 Margin Rd                             510 Selma St                                 115 Beck St
Levittown, PA 19056                      Philadelphia, PA 19116                       Philadelphia, PA 19147




Christopher Lauer                        Christopher Lee                              Christopher Lyerly
3347 Bowman St                           6211 Brookview Pl                            19-4 Valley Rd
Philadelphia, PA 19129                   Elkins Park, PA 19027                        Drexel Hill, PA 19026




Christopher M Hand                       Christopher M Sherlock                       Christopher Mahrous
925 W Huron St, Apt 202                  1405 Stone Creek Dr                          515 West Chelten Ave, 608
Chicago, IL 60622                        Aledo, TX 76008                              Philadelphia, PA 19144




Christopher Malloy                       Christopher Mcdonnell                        Christopher Mclaughlin
531 Madison Ave                          5647 N Mascher St                            102 Mercy St
Ft. Washington, PA 19034                 Philadelphia, PA 19120                       Philadelphia, PA 19148




Christopher Monacelli                    Christopher Newton                           Christopher Ngo
1103 S St, Apt C                         1113 Cooperskill Rd                          7 Annette Court
Philadelphia, PA 19147                   Cherry Hill, NJ 08034                        Sewell, NJ 08080




Christopher Osowski                      Christopher Paoletti                         Christopher Parlin
20 Corsham Dr                            166 Windsor Way                              1405 S 23rd St
Medford, NJ 08055                        Mt. Royal, NJ 08061                          Philadelphia, PA 19146
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 167 of 845

Christopher Pennell                          Christopher Perry                            Christopher Perry
330 Cambridge St, Apt 4a                     14 N Green Acre Dr                           14 North Green Acre Dr
Philadelphia, PA 19123                       Cherry Hill, NJ 08003                        Cherry Hill, NJ 08003




Christopher R Halper                         Christopher Rieder                           Christopher Russell
4079 Manayunk Ave                            338 Andrew Cir                               1040 Bell Ave
Philadelphia, PA 19128                       Coatesville, PA 19320                        Yeadon, PA 19050




Christopher Russo                            Christopher Russo Md                         Christopher S Bakery Inc
1742 Lombard St                              1119 Lemon St                                1880 Jfk Blvd
Philadelphia, PA 19146                       Philadelphia, PA 19123                       Philadelphia, PA 19103




Christopher S Cielo Do                       Christopher Skowlund Md                      Christopher Smith
417 Gaskill St                               P.O. Box 613562                              5442 Vicaris St, 1
Philadelphia, PA 19147                       Watersound, FL 32461                         Philadelphia, PA 19128




Christopher Snell                            Christopher Sorrentino                       Christopher Squires
2805 N 47th St 1001                          120 E Berkley Ave                            3019 Cottage Lane
Philadelphia, PA 19131                       Clifton Height, PA 19018                     East Norriton, PA 19401




Christopher Statile Md                       Christopher Stout                            Christopher Tomaszewski
2463 Coveyrun South                          1811 Chestnut St, Apt 306                    49 South Timber Rd
Cincinnati, OH 45230                         Philadelphia, PA 19103                       Southhampton, PA 18966




Christopher Torres Crna                      Christopher Walker                           Christopher Wilbur Md
4346 Pechin St                               908 S 47th St                                35 Shara Ln
Philadelphia, PA 19128                       Philadelphia, PA 19143                       Pennington, NJ 08534




Christopher Williams                         Christopher Wood Jr                          Christophers O hara Md
6449 Chestnut St                             1813 S 31st St                               331 Farnum Rd
Upper Darby, PA 19082                        Philadelphia, PA 19145                       Media, PA 19063




Christos Katsetos Md                         Christy Christophersen                       Christy Garner
2001 Hamilton St Ste, 1406                   4486 Fleming St                              17 Driftwood Way
Philadelphia, PA 19130                       Philadelphia, PA 19128                       Gibbsboro, NJ 08026




Christy Johnson                              Christy L Gleason                            Christy Salvaggio
1026 Prospect Ave                            9916 Lackland Dr                             26 Fitzgerald Dr
Atlantic Highlands, NJ 07716                 Philadelphia, PA 19114                       Moosic, PA 18507
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 168 of 845

Christy Salvaggio Md                       Christy Thomas                               Chronicle Of Higher Education Inc
1432 Cedarwood Rd                          828 N 65th St                                P.O. Box 791122
Allentown, PA 18104                        Philadelphia, PA 19151                       Baltimore, MD 21279-1122




Chrystie Gorman                            Chubb - Federal Insurance Company            Chubb Group
3 Wheelwright Lane                         15 Mountainview Rd                           555 Longwhaft Dr
Cherry Hill, NJ 08003                      Warren, NJ 07059-6711                        New Haven, CT 65110




Chubb Group Of Insurance Companie          Chubb Hotel Conference Center                Chukwunweike Nwosu
Four Penn Center                           Attn Sun Lee                                 4055 Ridge Ave, Apt 5604
1600 Jfk Blvd                              800 Ridge Pike                               Philadelphia, PA 19129
Philadelphia, PA 19103                     Lafayette Hill, PA 19444




Chun Tang                                  Church Musicians Service Inc                 Ciana Hayes
4213 Robbins Ave                           P.O. Box 20562                               24 Melrose Ln
Philadelphia, PA 19135                     Philadelphia, PA 19138-0562                  Willingboro, NJ 08046-3104




Ciana Hayes-Maxwell                        Ciana Hayes-Maxwell, M.D.                    Cianna Medical Inc
29 Princeton Dr                            29 Princeton Dr                              6 Journey, Ste 125
Delran, NJ 08075                           Dlran, NJ 08075                              Aliso Viejo, CA 92656




Ciara Williams                             Cicheltenham Athletic Assoc                  Cierra Gomez
1824 Plymouth St, Apt A                    DBA Cheltenham Little League                 6603 Sylvester St
Philadelphia, PA 19126                     P.O. Box 91                                  Philadelphia, PA 19149
                                           Cheltenham, PA 19012




Cierra Johnson                             Cigna                                        Cigna
3490 Weikel St                             1000 Great-West Dr                           21030 N 19th Ave
Philadelphia, PA 19134                     Kennett, MO 63857-3749                       Phoenix, AZ 85027




Cigna                                      Cigna                                        Cigna
c/o Accent Ins Recovery Solutions          Cor, Unit                                    P.O. Box 15552
P.O. Box 952366                            P.O. Box 5725                                Wilmington, DE 19850
St Louis, MO 63195                         Scranton, PA 18505-5725




Cigna                                      Cigna                                        Cigna
P.O. Box 182223                            P.O. Box 188012                              P.O. Box 188030
Birmingham, AL 35209                       Chattanooga, TN 37422                        Chattanooga, TN 37422




Cigna                                      Cigna                                        Cigna
P.O. Box 18806                             P.O. Box 2546                                P.O. Box 2625
Chattanooga, TN 37043                      Sherman, TX 75946-2546                       Del Mar, CA 92014-5625
                                 Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 169 of 845

Cigna                                          Cigna                                         Cigna
P.O. Box 3008                                  P.O. Box 5000                                 P.O. Box 542007
Naperville, IL 60566-7008                      Scranton, PA 18505                            Omaha, NE 68145-4800




Cigna                                          Cigna                                         Cigna
P.O. Box 800                                   P.O. Box 9300                                 Visalia Claim Office
Unionville, CT 06152-1121                      Sherman, TX 75091-9300                        P.O. Box 188032
                                                                                             Chattanooga, TN 37422-8032




Cigna - Ppo                                    Cigna Behavioral Health                       Cigna Company
P.O. Box 7000                                  P.O. Box 46270                                P.O. Box 10370
Rockaway, NJ 07866                             Eden Prairie, MN 55344                        Des Moines, IA 50306




Cigna Conn Gen                                 Cigna Healthcare                              Cigna Healthcare
P.O. Box 182223                                200 Regency Executive Pk                      31355 Oak Crest Dr Ste, 100
Chattanooga, TN 37422-8002                     Charlotte, NC 28217                           Westlake Village, CA 91361




Cigna Healthcare                               Cigna Healthcare                              Cigna Healthcare
c/o Cdr Associates LLC                         c/o Concentra Preferred Systems               Cor, Unit
307 International Cir Ste, 300                 P.O. Box 5037                                 P.O. Box 4205
Hunt Valley, MD 21030                          Naperville, IL 60567-5037                     Hartford, CT 06147-4205




Cigna Healthcare                               Cigna Healthcare                              Cigna Healthcare
P.O. Box 182223                                P.O. Box 188002                               P.O. Box 188012
Chattanooga, TN 37422-7223                     Chattanooga, TN 37422                         Chattanooga, TN 37422




Cigna Healthcare                               Cigna Healthcare                              Cigna Healthcare
P.O. Box 2100                                  P.O. Box 3050                                 P.O. Box 4003
Bourbonnais, IL 60914                          Easton, PA 18043-3050                         Schaumburg, IL 60168-4003




Cigna Healthcare                               Cigna Healthcare                              Cigna Healthcare North Nj
P.O. Box 5200                                  P.O. Box 740016                               P.O. Box 15553
Scranton, PA 18505                             Louisville, KY 40201-9802                     Wilmington, DE 19850-5553




Cigna Healthcare Of Pa                         Cigna Healthcare Of Tn/Refund                 Cigna Healthplan Ppo
Cor, Unit                                      P.O. Box 9339                                 Accent Ins Recovery Solution
P.O. Box 4205                                  Sherman, TX 75091-9339                        P.O. Box 952366
Hartford, CT 06147-4205                                                                      St Louis, MO 63195




Cigna HealthSpring                             Cigna HealthSpring                            Cigna Healthspring Inc
1601 Chestnut St                               900 Cottage Grove Rd                          3601 Odonnell St
Philadelphia, PA 19192                         Bloomfield, CT 06002                          Baltimore, MD 21224
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 170 of 845

Cigna Healthspring/20002                      Cigna Hmo                                    Cigna Insurance
P.O. Box 20002                                P.O. Box 15538                               P.O. Box 182223
Nashville, TX 37202                           Wilmington, DE 19850                         Chattanooga, TN 37422-7223




Cigna Medicare                                Cigna Overpayment Recovery                   Cigna Ppo
P.O. Box 696013                               P.O. Box 5200                                P.O. Box 188061
San Antonio, TX 78269-6013                    Scranton, PA 18505                           Chattanooga, TN 37422-8061




Cigna Ppo                                     Cigna Worldwide Insurance Company            Cigna/Ppo
P.O. Box 55270                                P.O. Box 15050                               P.O. Box 15408
Phoenix, AZ 85078                             Wilmington, DE 19850-5050                    Wilmington, DE 19850-5408




Cigna/Refund                                  Cignaworld Wide                              Cinahl Information Systems
P.O. Box 2005                                 P.O. Box 15050                               1509 Wilson Terrace
Farmington, CT 06034-2005                     Wilmington, DE 19850                         Glendale, CA 91206




Cincinnati Childrens Hospital                 Cincinnati Childrens Hospital Med Ctr        Cincinnati Insurance
Pratt Library                                 Attn Jeremy Corsmo                           P.O. Box 250
3333 Burnet Ave                               3333 Burnet Ave                              Dauphin, PA 17018
Cincinnati, OH 45229-3039                     Mlc 7040
                                              Cincinnati, OH 45229



Cincinnati Sub-Zero Prod Inc                  Cindi Martin                                 Cindy Dorsey
3530 Solutions Ctr                            1501 Deborah Court                           614 S Yewdall St
Chicago, IL 60677-3005                        Jamison, PA 18929                            Philadelphia, PA 19143




Cindy Feitelson                               Cindy Jones                                  Cindy Morrison
33 S Letitia St, Apt 305                      1853 S 54th St                               4850 Duffield St
Philadelphia, PA 19106                        Philadelphia, PA 19143                       Philadelphia, PA 19124




Cindy Moy                                     Cindy Nguyen                                 Cindy Osterman
4 Orchardview Dr                              2848 Walnut Hill St, Unit A                  41 Tookany Creek Pkwy
Swell, NJ 08080                               Philadelphia, PA 19152                       Cheltenham, PA 19012




Cindy S Rosenbloom                            Cindy Sandler                                Cindy Sandler
7914 Whitewood Rd                             637 Bobwhite Lane                            637 Bobwhite Ln
Elkins Park, PA 19027                         Huntingdon Vly, PA 19006                     Huntingdon, PA 19006




Cine-Med Inc                                  Cingular Interactive                         Cingular Wireless
Formerly Davis Geck Video Libr                10 Woodbridge Ctr Dr                         P.O. Box 17514
P.O. Box 745                                  Woodbridge, NJ 07095                         Baltimore, MD 21297-1514
Woodbury, CT 06798
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 171 of 845

Cingular Wireless                            Cingular Wireless                            Cingular Wireless
P.O. Box 6444                                P.O. Box 6463                                P.O. Box 8229
Carol Stream, IL 60197-6444                  Carol Stream, IL 60197-6463                  Aurora, IL 60572-8229




Cingular Wireless                            Cinnaminson Extra Point Club                 Cintas
Roxborough                                   c/o Cinnaminson High School                  311 National Rd
P.O. Box 17542                               P.O. Box 3274                                Exton, PA 19341
Baltimore, MD 21297-1542                     Cinnaminson, NJ 08077-3274




Cintas Corp                                  Cintas Corp 158                              Cintas Corporation
97627 Eagle Way                              95 Milton Dr                                 Attn General Manager
Chicago, IL 60678-9760                       Aston, PA 19014                              4800 W Jefferson St
                                                                                          Philadelphia, PA 19131




Cintas Corporation 2                         Cintas Corporation 2                         Cintas Corporation 36
DBA Cintas Document Mgmt                     DBA Cintas First Aid Safety                  P.O. Box 630803
P.O. Box 740855                              Cintas Fire Protection Loc 227               Loc 287
Cincinnati, OH 45274-0855                    P.O. Box 636525                              Cincinnati, OH 45263-0803
                                             Cincinnati, OH 45263-6525



Cintas Document Management Corp              Cintas Fire Protection                       Cinthia Silverstein
P.O. Box 631025                              Cintas Fire, D47                             8704 Frontenac St
Cincinnati, OH 45263-1025                    P.O. Box 636525                              Philadelphia, PA 19152
                                             Cincinnati, OH 45263-6525




Ciox Health LLC                              Ciox Health, LLC                             Circadiance
P.O. Box 409669                              Attn Legal Department                        1060 Corporate Ln
Atlanta, GA 30384                            925 N Point Pkwy, Ste 350                    Export, PA 15632
                                             Alpharetta, GA 30005




Circharo Acquisition Corp                    Circle Computer Inc                          Circle Florist Gourmet
DBA Core Medical Grp Inc                     466 High Plain St                            Gift Shop
3000 Goffs Falls Rd, Ste 101                 Walpole, MA 02081                            6500 Caster Ave
Manchester, NH 03103                                                                      Philadelphia, PA 19149




Circle Medical Products Inc                  Circus Time Amusements Inc                   Ciro Alberto Rincon Prieto
5616 Massachusetts Ave                       615 E Chapel Ave                             45 Creekside Ln, 537
Indianapolis, IN 46218                       Cherry Hill, NJ 08034                        Malvern, PA 19355




Cirque Du Soleil                             Cirrus Medical Staffing LLC                  Cisco Systems Capital Corp
Attn Joanne Saccomani                        309 E Morehead St, Ste 200                   P.O. Box 742927
8400 2E Ave                                  Charlotte, NC 28202                          Los Angeles, CA 90074-2927
Montreal, Qc H1Z 4N9
Canada



Cisco Systems Capital Corporation            Cision Us Inc                                Cislah Scott
170 W Tasman Dr                              P.O. Box 98869                               6526 Chew Ave
Mailstop Sjc13/3                             Chicago, IL 60693-8869                       Philadelphia, PA 19118
San Jose, CA 95134
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 172 of 845

Citicapital Corp                             Citizens Crime Commiss Delaware             Citizens Crime Commission Of The
Attn Debbie Messner                          1218 Chestnut St, Ste 406                   Valley
1255 Wright Ln                               Philadelphia, PA 19107                      1518 Walnut St Ste, 902
West Chester, PA 19380                                                                   Philadelphia, PA 19102




Citizens Fire Prevention Committe            City Business Usa Inc                       City Cab Company Inc
240 Spring Garden St                         DBA Philadelphia Business Journal           6821 Norwitch Dr
Seminar Xxix                                 14031 Collection Ctr Dr                     Philadelphia, PA 19153-3412
Fire Prevention Division                     Chicago, IL 60693
Philadelphia, PA 19123-2991



City Center Annex Tenet Corp                 City Engraving Awards LLC                   City Of Delray Beach
DBA Courtyard By Marriott                    1220 Walnut St                              Attn Marla Lawrence
21 N Juniper St                              Philadelphia, PA 19107                      100 NW 1st Ave
Philadelphia, PA 19107                                                                   Delray Beach, FL 33444




City Of Hope Medical Center                  City Of PA, Dept Of Public Health           City Of Philadelphia
City of Hope National Med Ctr                Attn Health Commissioner                    1101 Market St 7th Fl
Hla Lab/Attn Dr David Senitzer               Office of the Medical Examiner              Philadelphia, PA 19107-2907
1500 E Duarte Rd                             321 South University Ave, 1st Fl
Duarte, CA 91010                             Philadelphia, PA 19104



City Of Philadelphia                         City Of Philadelphia                        City Of Philadelphia
1401 Jfk Blvd                                1401 Jfk Blvd Municipal Court Bld           1401 Jfk Blvd, Rm 530
Philadephia, PA 19102                        Philadelphia, PA 19102                      Philadelphia, PA 19102-1697




City of Philadelphia                         City of Philadelphia                        City Of Philadelphia
Attn Law Dept                                Attn Rob Dubow                              Dept of Lic Inspections
1515 Arch St, 17th Fl                        Code Violation Enforcement Div              P.O. Box 53310
Philadelphia, PA 19102                       P.O. Box 56318                              Philadelphia, PA 19105-3310
                                             Philadelphia, PA 19130



City Of Philadelphia                         City Of Philadelphia                        City Of Philadelphia
Dept of Revenue                              Dept of Revenue                             Dept of Revenue
P.O. Box 1049                                P.O. Box 1049                               P.O. Box 1529
Phila, PA 19105-1409                         Philadelphia, PA 19105-1409                 Philadelphia, PA 19105-1529




City Of Philadelphia                         City Of Philadelphia                        City of Philadelphia
Dept of Revenue                              Dept of Revenue                             Fire Ems Department
P.O. Box 1630                                P.O. Box 1660                               Attn Commissioner Theil
Philadelphia, PA 19105-1630                  Philadelphia, PA 19105-1660                 240 Spring Garden St
                                                                                         Philadelphia, PA 19122



City of Philadelphia                         City Of Philadelphia                        City Of Philadelphia
Law Dept                                     P.O. Box 124                                P.O. Box 1942
c/o Matthew Hubbard, Esq                     Philadelphia, PA 19105-0124                 Dept of Lic Inspections
Civil Rights Unit                                                                        Philadelphia, PA 19105-1942
1515 Arch St, 14th Fl
Philadelphia, PA 19102-1595


City Of Philadelphia                         City Of Philadelphia                        City Of Philadelphia
P.O. Box 41818                               P.O. Box 56318                              P.O. Box 5879
Philadelphia, PA 19101                       Finance Dept                                Philadelphia, PA 19102
                                             Philadelphia, PA 19130-0318
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 173 of 845

City Of Philadelphia                         City Of Philadelphia Fire Dept               City Of Philadelphia, Law Department
Tier II Reporting Manager                    Emb Div                                      1515 Arch St, 17th Fl
240 Spring Garden St                         P.O. Box 56317                               Philadelphia, PA 19102
Philadelphia, PA 19123-2991                  Philadelphia, PA 19130-6317




City Of Philadelphia/124                     City Of Philadelphia/8409                    City Of Philadelphia/Air Mgmt Svc
Philadelphila Revenue Dept                   P.O. Box 8409                                Chief of Source Registration
P.O. Box 124                                 Philadelphia, PA 19101                       321 University Ave 2nd Fl
Philadelphia, PA 19105-0124                                                               Philadelphia, PA 19104-4543




City Of Philadelphia/Code                    City Of Philadelphia/Ems                     City Of Philadelphia/Law
Code Violation Enforcement Div               Philadelphia Regional Ems                    Law Dept
P.O. Box 56318                               3601 Island Ave                              1515 Arch St
Philadelphia, PA 19130                       Philadelphia, PA 19153-3015                  Philadelphia, PA 19106




City Of Philadelphia/License                 City Of Philadelphia/Permit                  City Of Tampa
License Issuance, Unit                       Operating Permit Admin Fee                   Occupational License Div
1401 John F Kennedy Blvd                     321 University Ave 2nd Fl                    P.O. Box 2200
Philadelphia, PA 19102                       Philadelphia, PA 19104-4543                  Tampa, Fl 33601-




City Sign Service Inc                        City Sort LP                                 City Tap House Logan
424 Caredean Dr                              c/o Philadelphia Factors Inc                 100 N 18th St
Horsham, PA 19044                            P.O. Box 828851                              Philadelphia, PA 19103
                                             Philadelphia, PA 19182-8851




Citybusiness Inc                             Citybusiness Usa LLC                         Citysort LP
DBA Philadelphia Business Journal            DBA Philadelphia Business Journal            1600 N 5th St
P.O. Box 32547                               400 Market St, Ste 1200                      Philadelphia, PA 19122-2996
Charlotte, NC 28254-3682                     Philadelphia, PA 19106




Civatech Oncology Inc                        Civco Medical Instruments Co Inc             Civic Research Institute Inc
P.O. Box 14310                               DBA Civco Medical Solutions                  P.O. Box 585
Research Triangle Park, NC 27709             P.O. Box 933598                              Kingston, NJ 08528-0585
                                             Atlanta, GA 31193-3598




Ck Hp Keystone LLC                           Cl Risk Solutions LLC                        CL Risk Solutions, LLC
DBA Wilkeswood, Apts                         3370 N Hayden Rd, 123-556                    Attn Christine Loch, President
9D Princeton Ct                              Scottsdale, AZ 85251                         3370 N Hayden Rd, 123-556
Wilkes Barre, PA 18702                                                                    Scottsdale, AZ 85251




Claims Center/Medvie                         Claims Of America Inc                        Claire Alminde
P.O. Box 2928                                Jabz/Medical Billing Service                 8828 Dewees St
Lakeland, FL 33806-2928                      755 York Rd, Ste 201                         Philadelphia, PA 19152
                                             Warminister, PA 18974




Claire Ann Alminde                           Claire Bogan                                 Claire Liva
8828 Dewees St                               310 Munn Lane East                           743 Cornerstone Ln
Philadelphia, PA 19152                       Cherry Hill, NJ 08034                        Bryn Mawr, PA 19010
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 174 of 845

Claire Thompson                            Claire Umogbai                                Clapp Assoc Inc
520 West Wayne Ave                         6005 Woodbine Ave                             1325 O reilly Dr
Wayne, PA 19087                            Philadelphia, PA 19131                        Feasterville, PA 19053




Clara E Notredame                          Clara I Lombana                               Clara J Lee
212 Morris St                              841 Highland Ave, 146                         2979 W School House Ln, Apt K1210
Philadelphia, PA 19148                     Jenkintown, PA 19046                          Philadelphia, PA 19144




Clare Byrne                                Clare Carroll                                 Clare Grobelny
8669 Steeple Dr                            331 Beechmont Rd                              2113 Wrexham Rd
Philadelphia, PA 19128                     Ambler, PA 19002                              Wilmington, DE 19810




Clare Kelliher Md                          Clare O reilly                                Clarence Jones
4055 Ridge Ave                             930 Lansing St                                2715 Kirkbride St
Dobson Mills 1211                          Philadelphia, PA 19111                        Philadelphia, PA 19137
Philadelphia, PA 19129




Clarendon National Insurance Comp          Clarian Health Partners Inc                   Claribell Soiza
P.O. Box 6580                              DBA Indiana Univ Reference Svcs               DBA Bellas Treasures
Saddlebrook, NJ 07663-6580                 2501 Reliable Pkwy                            4231 Princeton Ave
                                           Chicago, IL 60686-0023                        Philadelphia, PA 19135




Clarion Health Partners Inc                Clarissa Chu                                  Clarissa Ramos
DBA Methodist Hosp of In In Univ           2001 Hamilton St, Apt 916                     1426 E Luzerne St
Medical Ctr Riley Hosp                     Philadelphia, PA 19130                        Philadelphia, PA 19124
1515 N Senate Ave
Indianapolis, IN 46202



Clarity Medical Systems                    Clark Bardes Consulting                       Clark Communications Inc
5775 W Las Positas Blvd, Ste 200           Healthcare Group Inc                          7 Mallard Dr
Pleasanton, CA 94588-4084                  225 S 6th St, Ste 1200                        Newtown Square, PA 19073
                                           Minneapolis, MN 55402




Clark Security Products                    Clark Security Products Inc                   Clark Service Parts
P.O. Box 31001-1195                        P.O. Box 847428                               P.O. Box 10
Pasadena, CA 91110-1195                    Dallas, TX 75284-7428                         Smoketown, PA 17576




Clark Services Group, LLC                  Clarke Analytical Instruments Inc             Clarke Pennsylvania Inc
DBA the Degreasers                         110 Pine Tree Rd                              DBA Clarke Schools For Hearing
Attn Barry Clark, Owner                    Radnor, PA 00001-9087                         45 Round Hill Rd
130 Old Soldiers Rd                                                                      Northampton, MA 01060
Cheltenham, PA 19012



Clarus Medical LLC                         Claudette Davis                               Claudette Davis
13355 10th Ave Norrth, Ste 110             3900 Ford Rd 6q Pk Plz                        3900 Ford Rd, Apt 6q
Minneapolis, MN 55441                      Philadelphia, PA 19131                        Philadelphia, PA 19131
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 175 of 845

Claudette Williams                            Claudia A Monte                              Claudia Ayres Brown
39 Michaelson Dr                              DBA Cam Consulting Group LLC                 206 Berkley Ave
Mt Laurel, NJ 08054                           P.O. Box 469                                 Lansdowne, PA 19050
                                              Crosswicks, NJ 08515




Claudia Dourado Md                            Claudia Funaro                               Claudia Lamy
7901 Henry Ave C311                           322 Surrey Ct                                2525 N Front St
Philadelphia, PA 19128                        Sewell, NJ 08080                             Philadelphia, PA 19133




Claudia Rose                                  Claudy Gay                                   Clauja Rodriques
422 E Sharpnack St                            3532 Bunting Dr                              7602 Wyndale Ave
Philadelphia, PA 19119                        Raleigh, NC 27616                            Philadelphia, PA 19151




Clean Future s                                Clean Sir LLC                                Clean Sweep Supply Company
300 Highland Ave                              DBA Jan-Pro Cleaning Systems of              2839 Tanager Ave
Holmes, PA 19043                              Southeastern Pa                              City of Commerce, CA 90040
                                              1035 Virginia Dr Ste, 210
                                              Ft Washington, PA 19034



Cleantech Of Philadelphia Inc                 Clean-Tex Services Inc                       Clear Channel Broadcasting
DBA Maxcare                                   1420 E Linden Ave                            DBA Iheart Media
445 E Elm St                                  Linden, NJ 07036                             5782 Collections Center Dr
Conshohocken, PA 19428                                                                     Chicago, IL 60693-0057




Clear Channel Broadcasting Inc                Clear Channel Outdoor                        Clear Medical
P.O. Box 402535                               P.O. Box 402379                              1776 136th Pl NE
Atlanta, GA 30384-2535                        Altanta, GA 30384-2379                       Bellevue, WA 98005-2328




Clearone Inc                                  Clearview Media LLC Corp                     Cleft Palate Appliances Inc
5225 Wiley Post Way, Ste 500                  Prn Today                                    1060 Bahia Vista Court
Salt Lake City, UT 84111-6000                 P.O. Box 361077                              Sarasota, FL 34232
                                              Birmingham, AL 35236




Cleft Palate Foundation                       Clell Wade Coaches Directory                 Clelland Chatman
1504 E Franklin St, 102                       P.O. Box 177                                 1228 Arch St, 2a
Chapel Hill, NC 27514                         Cassville, MO 65625                          Philadelphia, PA 19107




Clement Communications Inc                    Clementine Pace                              Clemson University
P.O. Box 6017                                 7416 Gilbert St                              Office of Development
Carol Stream, IL 61097-6017                   Philadelphia, PA 19138                       P.O. Box 912
                                                                                           Clemson, SC 29633




Cleveland Municipal Court                     Cleverbridge Inc                             Clia Laboratory Program
Re Ronak Modi Cs 2010Cvh004608                75 Remittance Dr, Ste 6018                   c/o Cms Laboratory Program
1200 Ontario St                               Chicago, IL 60675-6018                       P.O. Box 530882
Cleveland, OH 44113                                                                        Atlanta, GA 30353-0882
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 176 of 845

Clifford Goodrich                           Clifford Orr                                  Clifton L Bostick Iii
2911 West Queen Lane, Apt D                 P.O. Box 28646                                2131 Horner St
Philadelphia, PA 19129                      Philadelphia, PA 19151                        Philadelphia, PA 19138




Clinical Laboratory Standards               Clinical Care Associates Of                   Clinical Care Associates of
Institute                                   The Univ of Pa Health System                  Univ of Penn Health Care System
950 W Valley Rd, Ste 2500                   P.O. Box 824320                               250 King of Prussia Rd, 4th Fl
Wayne, PA 19087-1898                        Philadelphia, PA 19182-4320                   King of Prussia, PA 19087




Clinical Care Associates Of The             Clinical Health Products                      Clinical Innovations
Attn Finance Dept                           P.O. Box 425                                  2840 Momentum Pl
Of Pa Health System                         Stratford, CT 06497-0425                      Chicago, IL 60689-5327
2200 Renaissance Blvd, Ste 320
King of Prussia, PA 19406



Clinical Laboratory Management              Clinical Laboratory Management                Clinical Mass Spectrometry Labs
989 Old Eagle School Rd, Ste 815            c/o Galaxy                                    Childrens Hospital Med Ctr
Wayne, PA 19087                             P.O. Box 590                                  3333 Burnet Ave
                                            Frederick, MD 21705-0590                      Cincinnati, OH 45229-3039




Clinical Nephrology Associates              Clinical Research Resources LLC               Clinical Resources
235 N Broad St, Ste 100                     1735 Market St Stea-415                       14106 Quinn Ln
Philadelphia, PA 19107                      Philadelphia, PA 19103                        Baldwin, MD 21013




Clinical Specialties LLC                    Clinical Technology Inc                       Cliniqa Corporation
880 Hickory Ridge Rd                        7005 S Edgerton Rd                            288 Distribution St
Aiken, SC 29803                             Brecksville, OH 44141                         San Marcos, CA 92078




Clontech Laboratories Inc                   Clover Resource Solutions Inc                 Cloyd Sementelli
P.O. Box 45794                              P.O. Box 915183                               1701 Anchor St
San Francisco, CA 94145-0794                Dallas, TX 75391                              Philadelphia, PA 19124




Club Staffing Inc                           Cme America LLC                               Cme Registration
P.O. Box 731021                             14998 W 6th Ave, Ste 830                      P.O. Box 980048
Dallas, TX 75373-1021                       Golden Colorado, CO 80401                     Richmond, VA 23298-0048




C-Med Surgical Inc                          Cmeinfo.Com                                   Cmi Correspondence Mgmt Inc
One Hamburg Turnpike                        1008 Astoria Blvd Ste, A                      P.O. Box 48049
Pompton Lakes, NJ 07442-2308                Cherry Hill, NJ 08003                         Newark, NJ 07101-4849




Cmi Education Institute Inc                 Cmi Education Institute Inc                   Cms Communications Inc
DBA Pesi Healthcare                         P.O. Box 912                                  P.O. Box 790372
P.O. Box 900                                Cheektowaga, NY 14225-0912                    St Louis, MO 63179-0379
Eau Claire, WI 54702-0900
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 177 of 845

Cna                                        Cna Ins                                      Cna Insurance
401 Penn St                                Attn Claims                                  P.O. Box 16010
Reading, PA 19601                          P.O. Box 8317                                Reading, PA 19612-9982
                                           Chicago, IL 60680




Cna Insurance                              Cnmc Company Inc                             Cnme Ecmo Conference
P.O. Box 382033                            865 Easthagan Dr                             Division of Neonatology
Pittsburgh, PA 15250                       Nashville, TN 37217                          Cnme
                                                                                        111 Michigan Ave NW
                                                                                        Washington, DC 20010



Cns Cleaning Co Inc                        Coalescent Surgical Inc                      Coast Quality Pharmacy, LLC
501 Cambira Ave, Ste 131                   Box 200204                                   DBA Anazaohealth
Bensalem, PA 19020-7213                    Pittsburgh, PA 15251-0204                    5710 Hoover Blvd
                                                                                        Tampa, FL 33634




Coast To Coast Medical Inc                 Coastal Technical Services LLC               Coatesville Hospital Corp
DBA Ctc Medical                            1420 Celebration Blvd, Ste 314               DBA Brandywine Hospital
4800 SW 51st St, Ste 102                   Celebration, FL 34747                        P.O. Box 503540
Davie, FL 33314                                                                         St Louis, MO 63150-3540




Cobex Recorders Inc                        Cobra Service                                Cobraserv National Service Ctr
6601 Lyons Rd, Ste F-7                     3201 34th St South                           3201 34th St
Coconut Creek, FL 33073-6601               St Peterburg, FL 33711                       St Petersburg, FL 33711




Cocco Bros                                 Cocco Enterprises Inc                        Cocco Enterprises, Inc
2745 West Passyunk Ave                     333 Chambers St                              2745 W Passyunk Ave
Philadelphia, PA 19145                     Trenton, NJ 08609                            Philadelphia, PA 19145




Cochlear Americas                          Cochlear Corporation                         Cock N Bull Restaurant
13059 E Peakview                           Cochlear Americas                            P.O. Box 218
Centennial, CO 80111                       P.O. Box 910811                              Rts 202 263
                                           Denver, CO 80291-0811                        Lahaska, PA 18931




Coding Strategies Inc                      Codonics Inc                                 Coffey Communications Inc
Lost Mountain Professional Ctr             Dept 781363                                  1505 Business One Cir
5041 Dallas Hwy, Ste 606                   P.O. Box 78000                               Walla Walla, WA 99362-9421
Powder Springs, GA 30127                   Detroit, MI 48278-1363




Cogency Global Inc                         Cogent Systems Inc                           Cognos
10 E 40th St 10th Fl                       Dept La 23240                                P.O. Box 4475
New York, NY 10016                         Pasadena, CA 91185-3240                      Little Rock, AR 72214




Cohen Willwerth Pc                         Cohen Willwerth Pc                           Cohen Thompson
Attn Supervisor Judgments                  Re R Devore Cs Lt0402020087                  2506 Jackson St, Apt 2a
Re M Rivera Cs Lt0810084432                34 S 11th St, Rm 500/Prothonotary            Philadelphia, PA 19145
34 S 11th St                               Philadelphia, PA 19104
Philadelphia, PA 19107
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 178 of 845

Coherent Medical Division                 Cohesion Technologies Inc                    Cohn Reznick LLP
Eastern P.O. Box                          2500 Faber Pl                                Attn Kimberly Brandley, CPA, Partner
P.O. Box 60166                            Palo Alto, CA 94303                          23 Christopher Way
Charlotte, NC 28260                                                                    Eatontown, NJ 07724




Colby Manufacturing Corporation           Colby Sandone                                Colcom Inc
1016 Branagan Dr                          939 Rocklynn Rd                              300 N Pottstown Pike, Ste 290
Tullytown, PA 19007                       Springfield, PA 19064                        Exton, PA 19341




Colcom Surgical Inc                       Colcom, Inc                                  Cole Tidemann
913 St Matthews Rd                        Attn President                               111 N Lansdowne Ave, Apt 9e2
Chester Springs, PA 19425                 300 N Pottstown Pike                         Lansdowne, PA 19050
                                          Exton, PA 19341




Coleen Cannon                             Coleman Nourian Search LLC                   Coleman Nourian Search LLC
222 Race St, 219                          2 Penn Center Plaza, Ste 430                 Attn Robert B Nourian, Mgr Principal
Philadelphia, PA 19106                    Philadelphia, PA 19102                       Two Penn Center, Ste 430
                                                                                       Philadelphia, PA 19102




Cole-Parmer Instrument Company            Colette Adore                                Colette Bellwoar
13927 Collections Ctr Dr                  34176 Maple Leaf N Driv                      240 Church Rd
Chicago, IL 60693                         Millsboro, DE 19966                          Devon, PA 19333




Colette Bellwoar Do                       Colette Mull Md                              Colin Grant
240 Church Rd                             71 Governor Markham Dr                       429 Montgomery Ave, B301
Devon, PA 19333                           Glen Mills, PA 19342                         Haverford, PA 19041




Colin Kanach                              Colin M O dea Md                             Colin Medical Instruments Corp
2100 Walnut St, Apt 9f                    1614 MT Vernon St, Apt 2                     Dept Ch 17517
Philadelphia, PA 19103                    Philadelphia, PA 19130                       Palatine, IL 60055-7517




Collection Technology                     Colleen Ash                                  Colleen Baun
Re Atiya Bruce                            106 Mifflin St                               980 W Maple Dr
P.O. Box 2017                             Philadelphia, PA 19148                       Southhampton, PA 18966
Monterey Park, CA 91754




Colleen Browne                            Colleen C Conn                               Colleen Cerebe
2200 Benjamin Franklin Pkwy, Apt S0407    8821 Bluegrass Rd                            11628 Banes St
Philadelphia, PA 19130-3607               Philadelphia, PA 19152                       Philadelphia, PA 19116




Colleen Chiu                              Colleen Costello                             Colleen Cotton Md
2671 Amber St                             69 Danby Way                                 1050 N Hancock St, Apt 610
Philadelphia, PA 19125                    Langhorne, PA 19047                          Philadelphia, PA 19123
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 179 of 845

Colleen Everson                          Colleen Farrell                              Colleen Feras
1045 W High St                           1512 Spruce St, Apt 1001                     1441 Marlyns Lane
Haddon Heights, NJ 08035                 Philadelphia, PA 19102                       North United Kingdom, PA 19454




Colleen Fitzpatrick                      Colleen Foley                                Colleen Friedman
3628 Weightman St                        901 Clements Bridge Rd                       102 Lincoln Dr
Philadelphia, PA 19129                   Barrington, NJ 08007                         Laurel Springs, NJ 08021




Colleen Grugan                           Colleen Kramer                               Colleen M Brydges
166 Jackson School Rd                    1476 Huntingdon Rd                           3618 Nanton Terrace
Oxford, PA 19363                         Abington, PA 19001                           Philadelphia, PA 19154




Colleen M Carr                           Colleen M Helder Dmd                         Colleen Macdonald
1045 W High St                           677 Queen St                                 4416 Loring St
Haddon Heights, NJ 08035                 W Deptford, NJ 08096                         Philadelphia, PA 19136




Colleen Mallon                           Colleen Maurer                               Colleen Mccamant
3423 Morrell Ave                         810 Hagey Ln                                 3628 Weightman St
Philadelphia, PA 19114                   Blue Bell, PA 19422                          Philadelphia, PA 19129




Colleen Mclaughlin                       Colleen Mclaughlin                           Colleen Mitchell
1364 Hiview Dr                           8201 Henry Ave, Apt I-08                     2311 S Front St
Southampton, PA 18966                    Philadelphia, PA 19128-2213                  Philadelphia, PA 19148




Colleen Murray                           Colleen Nofi                                 Colleen Offer
4230 Teesdale St                         1520 Hamilton St, Apt 822                    510 Maple St
Philadelphia, PA 19136                   Philadelphia, PA 19130                       Millville, NJ 08332




Colleen Oliveri                          Colleen Pedrotty                             Colleen Riley
204 Barness Lane                         23 Bruce Dr                                  136 Grape St
Chalfont, PA 18914                       Holland, PA 18966                            Philadelphia, PA 19127




Colleen Stancavage                       Colleen Swearingen                           Colleen Tabasco
3014 Glenview St                         4376 Deer Path Ln                            1221 W Ritner St
Philadelphia, PA 19149                   Philadelphia, PA 19154                       Philadelphia, PA 19148




Colleen White                            Colleen Wladyslawski                         College Heights Endoscopy Ctr
618 Rosemont Ave                         907 Durham Pl                                3147 College Heights Blvd
Lansdale, PA 19446                       Bensalem, PA 19020                           Allentown, PA 18104
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 180 of 845

College Of American Pathologists           College Of American Pathologists              College Of Phys Of Philadelphia
325 Waukegan Rd                            P.O. Box 71698                                Philadelphia
Northfield, IL 60093                       Chicago, IL 60694-1698                        19 S 22nd St
                                                                                         Philadelphia, PA 19103




College Of Podiatric Medicine              College Of Science, Health                    Collette Vieau Md
At Rosaland Franklin Uni Of Med Sci        And The Liberal Arts Of PA University         4404 Manayunk Ave
Attn Dr William M. Scholl                  4201 Henry Ave                                Philadelphia, PA 19128
3333 Green Bay Rd                          Philadelphia, PA 19144
North Chicago, IL 60604



Collin Kellar                              Collingswood Gridiron Club                    Collins Aikman Floor Cover Inc
1724 Ridge Ave, 3f                         Collingswood High School                      P.O. Box 101079
Philadelphia, PA 19130                     200 Lees Ave                                  Atlanta, GA 30392
                                           Collingswood, NJ 08108




Collins Medical Inc                        Colonial Electric Supply Co Inc               Colonial Healthcare
P.O. Box 3941                              P.O. Box 414564                               P.O. Box 827
Boston, MA 02241-3941                      Boston, MA 02241-4564                         Capitol Heights, MD 20791-3770




Colonial Medical Assisted Devices          Colonial Penn Insurance                       Colonial Penn Life Insurance
14 Celina Ave, Unit 15                     P.O. Box 1935                                 c/o Conseco Life Ins
Nashua, NH 03063-1025                      Carmel, IN 46082-1935                         11825 N Pennsylvania St
                                                                                         Carmel, IN 46032




Coloplast Corp.                            Coloplast Corporation                         Coloplast Corporation
1601 W River Rd                            Coloplast-Surgical Urology                    Dept Ch 19024
Minneapolis, MN 55411                      P.O. Box 512370                               Palatine, IL 60055-9024
                                           Los Angeles, CA 90051-0370




Coloplast-Surgical Urology                 Color Reflections Inc                         Colorado Orthopaedic Review Cours
P.O. Box 512370                            400 Green St                                  1586 Lily Lake Dr
Los Angeles, CA 90051-0370                 Philadelphia, PA 19123                        Colorado Springs, CO 80921




Colortrieve Record System                  Colorworks Graphic Service Inc                Colt Atlantic Services
P.O. Box 842576                            P.O. Box 80                                   4135 Industry Way
Boston, MA 02284-2576                      County Line Rd                                Flowery Branch, GA 30542
                                           Boyertown, PA 19512




Colt Plumbing Co Inc                       Columbia Univ Libraries                       Columbia University
1132 W Trindle Rd                          Interlibrary Loan                             Attn Dr Janet Falk-Kessler
Mechanicsburg, PA 17055                    701 W 168th St                                Columbia University - N18
                                           New York, NY 10032                            710 W 168th St
                                                                                         New York, NY 10032



Columbia University                        Columbia University Medical Center            Columbus Healthcare Products LLC
DBA Columbia Presbyterian                  Attn Tasha Smith                              577 N 4th St
Pathologists                               154 Haven Ave, 1st Fl                         Columbus, OH 43215
P.O. Box 26947                             New York, NY 10032
New York, NY 10087-6947
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 181 of 845

Colvin Codner                               Colwell Systems                              Colwell Systems Inc
4802 N Hutchinson St                        201 Kenyon Rd                                P.O. Box 64555
Philadelphia, PA 19141                      Champaign, IL 61820                          St Paul, MN 55164-0555




Combined Insurance Chicago                  Comcast                                      Comcast
5050 N Broadway                             P.O. Box 3002                                P.O. Box 34696
Chicago, IL 60640                           Southeastern, PA 19398-3002                  Seattle, WA 98124-1696




Comcast Cable                               Comcast Cable/3002                           Comcast Cablevision
P.O. Box 17120                              P.O. Box 3002                                P.O. Box 3005
Wilmington, DE 19886-7121                   Southeastern, PA 19398-3005                  Southeastern, PA 19398-3005




Comcast Holdings Corporation                Comcast Spectrum Foundation                  Comcast Spotlight Inc
DBA Comcast Spotlight                       3601 S Broad St                              P.O. Box 409558
12964 Collections Center Dr                 Philadelphia, PA 19148                       Atlanta, GA 30384-9558
Chicago, IL 60693




Comforce Medical Ofc Support Inc            Commerce Industry Ins Co                     Commercial Business Interiors Inc
P.O. Box 9695                               Dugan Brinkman Maginnis Pace                 6 Lincoln Ctr
Uniondale, NY 11555-9695                    1880 Jfk Blvd 14th Fl                        Langhorne, PA 19047-5876
                                            Philadelphia, PA 19103




Commercial Office Furniture Co              Commercial Sales Services Inc                Commercial Solutions Inc
DBA Cofco Office Furnishings                4387 W Grove Dr                              1687 Momentum Pl
2200 N American St                          Addison, TX 75001                            Chicago, IL 60689-5316
Philadelphia, PA 19133




Commercial Wallcovering Inc                 Commission For Case Management Ce            Committee To Benefit The Children
4201 Neshaminy Blvd                         1835 Rohlwing Rd, Ste D                      Erie Ave At Front St
Pmb, 201                                    Rolling Meadows, IL 60008                    Philadelphia, PA 19134
Bensalem, PA 19020




Commmunity College Of Phila                 Commonwealh Land Title Ins Co                Commonwealth Annuity
1700 Spring Garden St                       Attn Toni Joyce                              Life Insurance Co
Philadelphia, PA 19130                      1700 Market St, Ste 2110                     P.O. Box 83047
                                            Philadelphia, PA 19103                       Lincoln, NE 68501




Commonwealth Of Ma                          Commonwealth Of Massachuetts                 Commonwealth Of Massachusetts
The Center For Health Care                  State Treasury                               Michael Coleman/Medicaid Office
Financing Casualty Recovery, Unit           One Ashburton Pl 11th Fl                     Health Human Services
P.O. Box 15205                              Boston, MA 02108                             One Ashburton Pl
Worcester, MA 01615-0205                                                                 Boston, MA 02108



Commonwealth Of Pa                          Commonwealth Of Pa                           Commonwealth Of Pa
Bureau of Program Integrity                 Dept of Environmental                        Dept of Health
Po Obx 2675                                 Certification Lic Bond                       Health Welfare Bldg, Rm 922
Harrisburg, PA 17105-2675                   P.O. Box 8455                                Harrisburg, PA 17120
                                            Harrisburg, PA 17105
                             Case 19-11466-KG     Doc 100         Filed 07/03/19   Page 182 of 845

Commonwealth Of Pa                         Commonwealth Of Pa                         Commonwealth Of Pa
Dept of Labor Industry                     Labor Industry Bldg                        Owfirm Oig
Bureau of Occupation                       7th Forster Sts P.O. Box 60127             P.O. Box 8016
P.O. Box 68572                             Harrisburg, PA 17121                       Harrisburg, PA 17105-9806
Harrisburg, PA 17106-8572



Commonwealth Of Pa                         Commonwealth Of Pa                         Commonwealth Of Pa
State Board of Nursing                     State Board of Pharmacy                    State Board of Pharmacy
P.O. Box 2649                              P.O. Box 2649                              P.O. Box 8414
Harrisburg, PA 17105                       Harrisburg, PA 17105-2649                  Harrisburg, PA 17105-8414




Commonwealth Of Pa                         Commonwealth Of Pa Bureau Of               Commonwealth Of Pa Scdu
State Board of Renewal                     Commissions Elections Legist               Re Shawn Wylie Ss 163569624
P.O. Box 8417                              Notary Division                            P.O. Box 69112
Harrisburg, PA 17105-8417                  Harrisburg, PA 17120                       Harrisburg, PA 17106-9112




Commonwealth Of Pa/Hosp Assessmen          Commonwealth Of Pa/Victims                 Commonwealth Of Pennsylvania
Dept of Public Welfare                     DBA Victims Compensation Program           101 Chestnut St
Division of Rate Setting                   P.O. Box 1167                              Harrisburg, PA 17101-1303
Dgs Complex/Cherrywood Bldg                Harrisburg, PA 17108-1167
49 Beech Dr -, Rm 146
Harrisburg, PA 17110-3591


Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania
Bureau of Laboratories                     Bureau of Motor Vehicle                    Dept of General Services
110 Pickering Way                          Harrisburg, PA 17106-8278                  Bureau of Risk Insurance Mgmt
Lionville, PA 19353                                                                   401 N St, Rm 406 Nob
                                                                                      Harrisburg, PA 17120



Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania
Dept of Human Services                     Dept of Labor Indust Bureau                Dept of Labor Industry
Bureau of Program Integrity                Of Workers Comp                            Seventh Forster Sts
Credit Balance Self Review                 1171 S Cameron St, Rm 324-A                Harrisburg, PA 17121
P.O. Box 2675                              Harrisburg, PA 17104-2501
Harrisburg, PA 17105-2675


Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania
Dept of Labor/Industry                     Dept of Public Welfare/Medicaid            Dept of Transportation
Bureau Occupational Indust Safety          P.O. Box 2675 H W Bldg Rm, 105             P.O. Box 3457
Rm 1606 7th Forster Sts                    Harrisburg, PA 17105                       Harrisburg, PA 17105-3457
Harrisburg, PA 17120



Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania
Pa Dept of Health/Div Acute                Pa State Bd of Medicine                    Pennsylvania State Police Central
Ambulatory CareAttn Sandra Knobl           P.O. Box 2649                              P.O. Box 62041
Rm 532 Health/Welfare Bldg                 Harrisburg, PA 17105-2649                  Harrisburg, PA 17106-2041
Harrisburg, PA 17120



Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania               Commonwealth Of Pennsylvania
Public Health Human Services               State Board of Medicine                    Ust Indemnification Fund
Acct Control/Comptroller Office            P.O. Box 2641                              P.O. Box 747034
P.O. Box 2675                              Harrisburg, PA 17105-2649                  Pittsburgh, PA 15274-7034
Harrisburg, PA 17105-2675



Commonwealth Of Pennsylvania Scdu          Commonwealth Service                       Commonwealth Youth Choirs Inc
Re Diane Rossi Ss 200543667                P.O. Box 9016                              35 West Chelten Ave
P.O. Box 69112                             Andover, MA 01810-0916                     Philadelphia, PA 19144
Harrisburg, PA 17106-9112
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 183 of 845

Commpaths LLC                                Communication Connection Inc                 Communication Service Company
13420 Damar Dr, Unit D                       1250 Hamilton Dr                             Health Business System
Philadelphia, PA 19116                       West Chester, PA 19380                       38554 Eagle Way
                                                                                          Chicago, IL 60678-1385




Communications Support Equipment             Communities In Schools                       Communities In Schools Of Lee Cou
7792 Professional Pl                         Of Philadelphia Inc                          P.O. Box 1132
Tampa, FL 33637-6748                         2000 Hamilton St Rodin Pl                    Sanford, NC 27331
                                             Philadelphia, PA 19130




Community Behavior Health                    Community Behavioral Health                  Community Behavioral Health
Attn Chief Executive Officer                 801 Market St, 7th FL                        Attn Joan Erney, Jd, Ceo
801 Market St, 7th Fl                        Philadelphia, PA 19107                       801 Market St
Philadelphia, PA 19107                                                                    Seventh Fl
                                                                                          Philadelphia, PA 19107



Community Behavorial Health                  Community Behavorial Health                  Community Blood Center
801 Market St 7th Fl                         801 Market St, 7th Fl                        Community Tissue Bank
Philelphia, PA 19107                         Philadelphia, PA 19107                       P.O. Box 644634
                                                                                          Pittsburgh, PA 15264-4634




Community Blood Center                       Community College Of Delaware Cou            Community College Of PA
P.O. Box 644634                              DBA Delaware Co Comm College                 901 South Media Line Rd
Pittsburgh, PA 15264-4634                    901 S Media Line Rd                          Media, PA 19063-1094
                                             Media, PA 19063-1094




Community College Of Philadelphia            Community College Of Philadelphia            Community Education Ctr
1700 Spring Garden St                        Attn Donald Grenerals                        918 N Broad St
Philadelphia, PA 19130                       1700 Spring Garden St                        Philadelphia, PA 19130
                                             Philadelphia, PA 19130




Community Health Network Of                  Community Hospital Group Inc                 Community Medical Equipment Inc
Ct                                           DBA Jfk Medical Center                       2701 Bartram Rd
11 Fairfield Blvd                            80 James St                                  Bristol, PA 19007
Wallingford, CT 06492                        Edison, NJ 08820




Community Outreach 200                       Community Products LLC                       Community Treatment Team
1555D Wadsworth Ave                          Rifton Equipment                             Attn Carrie F. Williams
Philadelphia, PA 19150                       P.O. Box 260                                 520 Delaware Ave, 4th Fl
                                             Rifton, NY 12471-0260                        Philadelphia, PA 19123




Commuter Benefit Program                     Commvault Systems Inc                        Comp I Center
c/o CC s Corp                                28496 Network Pl                             P.O. Box 778988
401 Van Brunt St, Ste 403                    Chicago, IL 60673-1284                       Harrisburg, PA 17177-8988
Englewood, NJ 07631




Comp Services                                Comp Services                                Comp Usa
P.O. Box 3460                                P.O. Box 535370                              1525 Locust St 3rd Fl
Pittsburgh, PA 15230-3460                    Pittsburgh, PA 15253                         Philadelphia, PA 19102
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 184 of 845

Compaq Compaq LLC                          Compaq Computer Corporation                   Compass Massage Bodyworks Inc
Digital Or Tandem                          Compaq Gem Direct                             P.O. Box 582
Duns 150634061                             P.O. Box 277205                               Ocean City, NJ 08226
P.O. Box 100500                            Atlanta, GA 30384-7205
Atlanta, GA 30384-0500



Compass Rose Health Plan                   Competency Credentialing                      Competitive Edge Software Inc
P.O. Box 8095                              Institute                                     DBA Omnigo Software LLC
Wausau, WI 54402-8095                      2170 S Parker Rd Ste, 295                     7625 S Howell Ave
                                           Denver, CO 80231                              Oak Creek, WI 53154




Comp-E-Ware Technology Associates          Comphealth                                    Comphealth Associates Inc
DBA Comware                                7259 S Bingham Junction Blvd                  P.O. Box 972625
P.O. Box 678198                            Midvale, UT 84047                             Dallas, TX 75397-2625
Dallas, TX 75267-8198




Comphealth Associates Inc                  Comphealth Medical Staffing Inc               Complete Speech Svcs LLC
P.O. Box 972651                            P.O. Box 972651                               2420 N Feathering Ln
Dallas, TX 75397-2651                      Dallas, TX 75397-2651                         Media, PA 19063




Complex Property Advisors Corp             Composites Horizons Inc                       Comprehensive Anesthesia Safety
P.O. Box 92129                             1471 Industrial Park St                       Enterprises Inc
Southlake, TX 76092                        Covina, CA 91722-3499                         P.O. Box 263
                                                                                         Childs, MD 21916




Comprehensive Benefit Consultants          Comprehensive Identification Prod             Compression Therapy Concepts Inc
P.O. Box 8955                              DBA Identification Resources                  555 Industrial Way West
Melville, NY 11747                         209 Middlesex Turnpike                        Eatontown, NJ 07724
                                           Burlington, MA 01803-3316




Compservices                               Compservices Inc                              Compservices Inc
P.O. Box 58640                             11 Stanwix St, Ste 725                        1880 Jfk Blvd
Philadelphia, PA 19102                     Pittsburgh, PA 15222                          Philadelphia, PA 19103




Compservices Inc                           Compservices/Amerihealth Casualty             Comptroller Of Maryland
Attn Cynthia Rowe                          1717 Arch St 45th Fl                          Revenue Administration Division
1880 Jfk Blvd                              Philadelphia, PA 19103                        Annapolis, MD 21411-0001
Philadelphia, PA 19101




Compumaster Corp                           Computer Kids Day Care Center                 Computer Security Products Inc
P.O. Box 804441                            Attn Director                                 P.O. Box 7549
Kansas City, MO 64180-4441                 2243-57 N 20th St                             Nashua, NH 03060
                                           Philadelphia, PA 19132




Computer Systems Co Inc                    Computer Technology Corp                      Computer Technology Corporation
6802 W Snowville Rd                        7301 Mission Rd, Ste 300                      2200 F Wallace Blvd, Ste F
Brecksville, OH 44141                      Prairie Village, KS 66208                     Cinnaminson, NJ 08077
                               Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 185 of 845

Computron Displays Systems Inc               Computype Inc                                   Comsearch Inc
1697 W Imperial Court                        P.O. Box Cm 9496                                P.O. Box 96879
Mount Prospect, IL 60056                     St Paul, MN 55170-0001                          Chicago, IL 60693




Con Med Corporation                          Concentra                                       Concentra
Church St Station                            Attn Candice Henson                             c/o National Healthcare Resources
P.O. Box 6814                                dba Concentra Medical Centers                   P.O. Box 14000
New York, NY 10249-6814                      5080 Spectrum Dr, 1200W                         New Brunswick, NJ 08906
                                             Addison, TX 75001



Concentra Integrated Svc                     Concentra Managed Care                          Concentra Preferred
3220 Keller Springs, Ste 106                 P.O. Box 61504                                  1230 E Diehl Rd, 300
Carrollton, TX 75006                         King of Prussia, PA 19406-0904                  Naperville, IL 60563




Concentric Medical Inc                       Conceptus Inc                                   Concetta Pasquarello-Downey
Dept 2514                                    Dept 33513                                      42 Moores Beach Rd
P.O. Box 122514                              P.O. Box 39000                                  P.O. Box 268
Dallas, TX 75312-2514                        San Francisco, CA 94139                         Delmont, NJ 08314




Conchetta Small                              Concilio                                        Concur Technologies Inc
1333 N Allison St                            Attn Director                                   62157 Collections Center Dr
Philadelphia, PA 19131                       705-09 N Franklin St                            Chicago, IL 60693
                                             Philadelphia, PA 19123




Cone Instruments Inc                         Cone Instruments LLC                            Conestoga Enterprises Inc
P.O. Box 11407                               P.O. Box 11407                                  202 E 1st St
Birmingham, AL 35246-2465                    Dept 2465                                       Birdsboro, PA 19508
                                             Birmingham, AL 35246-2465




Conexsys Inc                                 Conference Facilities Inc                       Conference Travel Management
1026 Park East Dr                            DBA Ace Center                                  6 Morgan, Ste 125
P.O. Box 1499                                Ridge Pike Manor Rd                             Irvine, CA 92618
Woonsocket, RI 02895-1499                    Lafayette Hill, PA 19444




Confluent Surgical Inc                       Congenital Heart Information                    Congenital Heart Surgeons
101 A 1st Ave                                Network                                         900 Cummings Ctr Ste, 221-U
Waltham, MA 02451                            Childrens Heart Foundation                      Beverly, MA 01915
                                             600 N 3rd St 1st Fl
                                             Philadelphia, PA 19123



Congreso De Latinos Abriendo                 Congresso De Latinos Unidos Inc                 Congresso Delatinos Unidos, Inc
216 W Somerset St 5th Flr                    Attn Zor Montez                                 Attn President
Philadelphia, PA 19133                       216 W Somerset St                               216 W Somerset St
                                             Philadelphia, PA 19133-3534                     Philadelphia, PA 19133




Conifer Patient Communications               Conifer Patient Communications In               Conifer Rev Cycle Solutions LLC
Attn Petra Willey                            140 Fountain Pkwy, Ste 500                      P.O. Box 655025
140 Fountain Pkwy Ste 500                    St Petersburg, FL 33716                         Dallas, TX 75265-5025
St Petersburg, FL 33716
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 186 of 845

Conifer Revenue Cycle Solutions, LLC       Conifer Revenue Cycle Solutions, LLC         Conmed Corporation
3560 Dallas Pkwy                           Attn President                               525 French Rd
Frisco, TX 75034                           3560 Dallas Pkwy                             Utica, NY 13502
                                           Frisco, TX 75034




Conmed Linvatec Corp                       Connect Medical Corp                         Connected Office Products Inc
P.O. Box 301231                            118 Homestead Dr, Ste 3                      P.O. Box 364
Dallas, TX 75303-1231                      New Richmond, WI 54017                       Absecon, NJ 08201




Connecticare                               Connecticut Gen Life Ins Co                  Connecticut General
30 Batterson Park Rd                       P.O. Box 32864                               P.O. Box 5200
Farmington, CT 06032                       Charlotte, NC 28232                          Boorbonnais Claim Office
                                                                                        Scranton, PA 18505




Connecticut General Life                   Conner S House Inc                           Conney Safety Products
c/o Cigna Healthcare                       P.O. Box 42                                  P.O. Box 44575
P.O. Box 182223                            Landing, NJ 07850                            Madison, WI 53744-4575
Chattanooga, TN 37422-7223




Connie Bennett                             Connie Chang                                 Connie Chen
418 W Platt, Ste A                         3440 Indian Queen Ln, Front, Apt             1007 Annin St
Tampa, FL 33606                            Philadelphia, PA 19129                       Philadelphia, PA 19147




Connie Chen                                Connie Gottfied                              Connie Ortega
342 Roxborough Ave, 1f                     9412 Hilspach St                             325 E 3rd St
Philadelphia, PA 19128                     Philadelphia, PA 19115                       Lansdale, PA 19446




Connie Ortega                              Connie Ortega                                Connie Smarro
725 Kerper St                              Petty Cash Custodian                         232 Beech Ln
Philadelphia, PA 19111                     3601 A St                                    Woolwich, NJ 08085
                                           Philadelphia, PA 19134




Connolly Gallagher LLP                     Connor Mc Aneney                             Conor Dolan
Attn Ryan P. Newell                        3539 Carey Rd                                67 Blake Ave
1201 N Market St, 20th Fl                  Philadelphia, PA 19154                       Rockledge, PA 19046
Wilmington, DE 19801




Conrad Nagle                               Conrad O Brien Pc                            Conseco Health Insurance
28 Palomino Trail                          Attn Kevin Dooley Kent                       c/o Wa National Insurance
Sewell, NJ 08080                           1500 Market St, Ste 3900, W Tower            11825 N Pennsylvania St
                                           Philadelphia, PA 19102                       Carmel, IN 46032




Conseco Medical Insurance                  Consequence LLC                              Consolidated Health Plans
P.O. Box 2034                              DBA Trust                                    195 Stafford St
Carmel, IN 46082-2034                      249 Arch St                                  Springfield, MA 01104-3500
                                           Philadelphia, PA 19106
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 187 of 845

Consolidated Plastics Company Inc             Constance Malone                               Constance Perry Phd
4700 Prosper Dr                               2427 St Charles Pl                             8210 High School Rd
Stow, OH 44224                                Cinnaminson, NJ 08077                          Elkins Park, PA 19027




Constantinos Chrysostomou Md                  Constellation Energy Gas                       Constellation New Energy Inc
261 Trotwood Dr                               Choice Inc                                     14217 Collections Dr
Pittsburgh, PA 15211                          P.O. Box 105223                                Chicago, IL 60693
                                              Atlanta, GA 30348-5223




Constellation Newenergy Gas                   Constellation Newenergy, Gas Div, LLC          Constitution Contractors
Division LLC                                  Attn Contracts Administration                  1930 S Broad St, Ste 9
P.O. Box 5473                                 9400 Bunsen Pkwy, Ste 100                      Philadelphia, PA 19145
Carol Stream, IL 60197-6473                   Louisville, KY 40220




Construction Specialities Ca                  Construction Specialties Inc                   Consult Dynamics Inc/Dca Net
P.O. Box 41195                                P.O. Box 31909                                 1204 West St
Santa Ana, CA 92799-1195                      Hartford, CT 06150-1909                        Wilmington, DE 19801




Consulting Western Services                   Contemporary Forums                            Contemporary Forums Inc
4755 Castana Ave                              11900 Silvergate Dr, Ste A                     6377 Clark Ave, Ste 200
Lakewood, CA 90712                            Dublin, CA 94568-2257                          Dublin, CA 94568




Contemporary Neurosurgery                     Contemporary Pediatrics                        Contemporary Staffing Sol Inc
P.O. Box 1600                                 P.O. Box 3000                                  161 Gaither Dr, Ste 100
Hagerstown, MD 21741-9910                     Denville, NJ 07834-3000                        Mt Laurel, NJ 08054




Contemporary Urology                          Conterra Inc                                   Contexo Media LLC
P.O. Box 6082                                 1600 Kent St Ste, A-3                          c/o Rexford Funding LLC
Duluth, MN 55806-6082                         Bellingham, WA 98229                           P.O. Box 51162
                                                                                             Los Angeles, CA 90051-5462




Contimortgage Corporation                     Continental General                            Continental General Insurance
Employee Benefit Claims                       Insurance                                      6201 Johnson Dr
P.O. Box 107                                  P.O. Box 2650                                  Mission, KS 66202
Howell, MI 48843-0107                         Omaha, NE 68124-7007




Continental Life Insurance Co                 Continental Life Insurance Co                  Continental Life Insurance Inc
c/o Aetna                                     Of Brentwood Tn                                101 Continental Pl
P.O. Box 14770                                P.O. Box 1188                                  P.O. Box 2638
Lexington, KY 40512-4770                      Brentwood, IN 37024                            Brentwood, TN 37024




Continental Metal Products                    Continental Resources Inc                      Continuum, LLC
P.O. Box 2295                                 P.O. Box 4196                                  Attn Vice President
Woburn, Ma 01888                              Boston, MA 02211                               7746 Dungan Rd
                                                                                             Philadelphia, PA 19111
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 188 of 845

Contour Fabricators Inc                     Contract Furniture Solutions Inc             Contract Integration Mfg Svc In
14241 Fenton Rd                             106 Harrison Forge Ct                        DBA Global Recruiters of Utica
Fenton, MI 48430                            Chalfont, PA 18914                           c/o Global Recruiters Network
                                                                                         P.O. Box 2165
                                                                                         Bedford Park, IL 60499-2165



Contract Management Strategies              Control Solutions Inc                        Controlled Access Inc
2302 Martin St 125                          35851 Industrial Way, Ste D                  P.O. Box 88
Irvine, CA 92612                            Saint Helens, OR 97051                       Bellmawr, NJ 08099




Controlled Environment Mgmt                 Convatec Inc                                 Convention Industry Council
2487 S Gilbert Rd, Ste 106-610              A Bristol Myers Squibb Co                    1620 I St NW, Ste 615
Gilbert, AZ 85296                           P.O. Box 978794                              Washington, DC 20006
                                            Dallas, TX 75397-8794




Conventry Cares From Hapa                   Conventry Healthcare                         Conventrycares
c/o Connolly Healthcare                     P.O. Box 7102                                P.O. Box 8500-54182
P.O. Box 935005                             London, KY 40742-7102                        Philadelphia, PA 19178-4182
Atlanta, GA 31193-5005




Conventus Orthopaedics Inc                  Convergeone Inc                              Convergeone Systems
10200 73rd Ave N, Ste 122                   Nw 5806                                      Integration Inc
Maple Grove, MN 55369                       P.O. Box 1450                                P.O. Box 207480
                                            Minneapolis, MN 55485-5806                   Dallas, TX 75320-7480




Convergeone Systems Integration, Inc        Cook Medical Inc                             Cook Vascular Inc
Attn Contract Administration                22988 Network Pl                             P.O. Box 529
1820 Preston Park Blvd, Ste 2800            Chicago, IL 60673-1229                       Leechburg, PA 15656
Plano, TX 75093




Cooler Smart                                Cooner Wire                                  Cooney Brothers Inc
W510182                                     9265 Owensmouth                              1850 N Gravers Rd
P.O. Box 7777                               Chatsworth, CA 91311                         Plymouth Mtg, PA 19462
Philadelphia, PA 19175-0182




Cooney Coil Energy Inc                      Cooper Health System                         Cooper Health System
10105 Valley Forge Cir                      Attn President                               Don Everly Life Support Training
King of Prussia, PA 19406                   One Cooper Plaza                             Cooper Univ Hospital
                                            Camden, NJ 08103                             One Cooper Plaza Dorrance, 253
                                                                                         Camden, NJ 08103



Cooper Investor Inc                         Cooper Pediatrics                            Cooper Surgical Inc
DBA World Journal LLC                       DBA Cooper Health Systems                    P.O. Box 712280
1100 Vine St C5                             Dept of Pediatrics                           Cincinnati, OH 45271-2280
Philadelphia, PA 19107                      3 Cooper Plz, Ste 520
                                            Camden, NJ 08103-1489



Copelco Capital Inc                         Copelco Credit Corp                          Coping Magazine
Attn Tracy Overfelt                         1 Mannard Dr                                 Media America Inc
1800 Overcenter Dr                          Park Ridge, NJ 07656-1891                    P.O. Box 682268
Moberly, MS 65270                                                                        Franklin, TN 37068-2268
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 189 of 845

Cor Health LLC Corp                          Cora Parker Her Atty Brown                    Cora Riggs
P.O. Box 50507                               Brown Connery                                 2343 Fernon St
Santa Barbara, CA 93150                      8 Evergreen Tr                                Philadelphia, PA 19145
                                             Southampton, NJ 08088




Coralie Montes-King                          Coram Alternate Site Services                 Core Oncology Inc
4788 Dunham Dr                               Coram Cvs/Specialty Infusion Svcs             Island Corporate Ctr, Ste 450
Reading, PA 19606                            P.O. Box 809160                               7525 SE 24th St
                                             Chicago, IL 60680-9160                        Mercer Island, WA 98040-2334




Core Power Inc                               Core Services Group Inc                       Coresource
2506 W Main St, Ste D                        P.O. Box 184                                  400 Field Dr, 3E-V317
Jeffersonville, PA 19403                     Glenolden, PA 19036                           Lake Forest, IL 60045




Coresource                                   Coresource Inc                                Corey Baker Md
P.O. Box 2920                                P.O. Box 83301                                4601 Flat Rock Rd, Unit 8
Clinton, IA 52733-2920                       Lancaster, PA 17608-3301                      Philadelphia, PA 19127




Corey Baker Sr                               Corey Johnson                                 Corey Michael Flanigan
1095 Corbridge Court                         100 N 17th St, Unit 801                       85 Borton Ave
Voorhees, NJ 08043                           Philadelphia, PA 19103                        Voorhees, NJ 08043




Corey Ruth                                   Corey Ruth                                    Corey Williamson
961 Idlewild Rd                              961 Idlewood Rd                               7362 Buist Ave
Gladwyne, PA 19035                           Gladwyne, PA 19035                            Philadelphia, PA 19153




Corey Woods                                  Corflex                                       Corinthia Shields
1840 E Venango St                            669 E Industrial Park Dr                      6022 Hegerman St, 1st Fl
Philadelphia, PA 19134                       Manchester, NH 03109-5625                     Philadelphia, PA 19135




Corinthia Shields                            Corizon Health, Inc.                          Cormatrix Cardiovascular Inc
Fodera Long, PC                              t/a Prison Health Services, Inc.              Accounts Receivable
Attn Len Fodera, Alison Long                 7901 State Rd                                 1100 Old Ellis Rd
1500 Walnut St                               Philadelphia, PA 19136                        Roswell, GA 30076
Philadelphia, PA 19102



Corned Beef Academy                          Cornelius M Donohue III Md                    Cornell Green
1605 Walnut St                               748 Camp Woods Rd                             C/O Patricia Green
Philadelphia, PA 19103                       Villanova, PA 19085                           5810 Filbert St
                                                                                           Philadelphia, PA 19139




Cornerstone Records Mgmt LLC                 Corona Partners                               Corona Regional Cardiology
150 S Warner Rd, Ste 402                     Attn Christopher Strom, Founder               P.O. Box 2139
King of Prussia, PA 19406                    3025 Market St, Ste 140                       Corona, CA 92878-2139
                                             Philadelphia, PA 19104
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 190 of 845

Corp Alliance For Drug Education            Corpak Inc                                    Corpak Med Systems
10 Monument Rd                              DBA Viasys Medsystem                          2481 Momentum Pl
Nbc 10 Bldg                                 P.O. Box 73225                                Chicago, IL 60689-5324
Bala Cynwyd, PA 19004                       Chicago, IL 60673




Corphealth Behavioral                       Corporate Apparel Unlimited.Com               Corporate Benefit
1300 Summit Ave Ste, 811                    P.O. Box 358                                  10159 Wayzata Blvd
Ft Worth, TX 76102-4414                     Luxemburg, WI 54217                           Minnetonka, MN 55305




Corporate Cost Control, Inc                 Corporate Express                             Corporate Express
50 Nashua Rd                                P.O. Box 71033                                P.O. Box 71307
Londonderry, NH 03053                       Chicago, IL 60694                             Chicago, IL 60694-1307




Corporate Express                           Corporate Express                             Corporate Express
P.O. Box 71684                              P.O. Box 71805                                P.O. Box 95708
Chicago, IL 60694-1684                      Chicago, IL 60694-1805                        Chicago, IL 60694-5708




Corporate Express Furniture                 Corporate Express Imaging Inc                 Corporate Express Inc
33734 Treasury Ctr                          Computer Graphic Supplies Inc                 P.O. Box 71217
Chicago, IL 60694-3700                      P.O. Box 95230                                Chicago, IL 60694-1217
                                            Chicago, IL 60694-5230




Corporate Facilities Inc                    Corporate Interiors Inc                       Corporate Interiors Inc
2129 Chestnut St                            12115 28th St North                           223 Lisa Dr
Philadelphia, PA 19103                      St Petersburg, FL 33716                       New Castle, DE 19720




Corporate Lamp Elec Recycling LLC           Corporate Lamp Electronic                     Corporate Security Services Inc
500 N Walnut Rd                             Recycling LLC Inc                             P.O. Box 6864
Kennett Square, PA 19348                    500 N Walnut Rd                               Edison, NJ 08818-6864
                                            Kennett Square, PA 19348




Corporate Solutions Inc                     Correlagen Diagnostics Inc                    Correne Curtin Md
7 Leaning Elm Dr                            307 Waverly Oaks Rd, Ste 101                  56 Flower Valley Cir
Reading, PA 01867                           Waltham, MA 02452                             Penfield, NY 14526




Corrina Simpson                             Corrine Mack                                  Corthomed Inc
23 W Weatherly Rd                           3800 Sheaff Ln, Apt C311                      2 Demarest Mill Rd
New Castle, DE 19720                        Philadeplhia, PA 19145                        W Nyack, NY 10994




Cortney Johnson                             Cortnie Carlheim                              Corvel Corporation
5160 Akron St                               5469 Quentin St                               1000 Madison Ave
Philadelphia, PA 19124                      Philadelphia, PA 19128                        Valley Forge Corp Ctr
                                                                                          Norristown, PA 19403
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 191 of 845

Cory Bullock                                Cory Fegley                                  Cosi Sandwich Bar Corporation
2505 Cedar Ave                              1611 Gregg St                                1700 Market St
Marshallton, DE 19808                       Philadelphia, PA 19115                       Philadelphia, PA 19103




Cosman Medical Inc                          Costa Management Group Inc                   Council For Relationships
22 Terry Ave                                212 Lake Blvd                                c/o Dr Stephen R Treat
Burlington, MA 01803                        Lindenwold, NJ 08021                         4025 Chestnut St
                                                                                         Philadelphia, PA 19104




Council Of Spenish Speaking Orgs            Council On Acred Of                          Council On Education
Puerto Rican Festival Inc                   Nurse Anesthesia Edu Prgms                   Iir California
705-09 N Franklin St                        222 S Prospect Ave                           P.O. Box 340023
Philadelphia, PA 19123                      Park Ridge, IL 60068-4001                    Boston, MA 02241-0423




Council On Podiatric                        Council On Recertification Of Nur            Council Rock United Soccer Assoc
Medical Education                           Nurse Anesthesists                           95 Almshouse Rd
9312 Old Georgetown Rd                      222 S Prospect Ave, Ste 202                  Weathervane Commons, Ste 104
Bethesda, MD 20814-1621                     Park Ridge, IL 60068-4005                    Richboro, PA 18954




Counsel Per Diem Inc                        Countrywide Home Loans Inc                   Coupe Communications Inc
DBA Coleman Nourian                         Attn Relocation Ar Analyst                   805 N Bethlehem Pike
P.O. Box 746                                P.O. Box 261749                              Springhouse, PA 09477-0793
919 Conestoga Rd, Bldg 3, Ste 210           Plano, TX 75075
Bryn Mawr, PA 19010



Couresource                                 Courier Systems Inc                          Courier-Post
P.O. Box 879                                340 Buttonwood St                            P.O. Box 5705
Anderson, IN 46015-0879                     West Reading, PA 19611                       Cherry Hill, NJ 08034




Court Of Common Pleas                       Courtney Allen                               Courtney Bresler-Nowak
Prothonotary/Michelle Henry                 4062 Aspen St                                2021 E Huntingdon St
P.O. Box 311                                Philadelphia, PA 19104                       Philadelphia, PA 19125
Wage Attachment Remittance
Norristown, PA 19404-3111



Courtney Courter                            Courtney Devereaux                           Courtney Devereaux, Administratrix Of
1120 Camelot Ct                             c/o Messa Associates                         The Estate of Alise Adams-Allen
Cinnaminson, NJ 08077                       Attn Joseph L. Messa, Meghan M. Kwak         2115 South 21st St
                                            123 S 22nd St                                Philadelphia, PA 19145
                                            Philadelphia, PA 19103



Courtney Dominic                            Courtney Gauder                              Courtney Gowder
3204 South 17th St                          724 Norristown Rd                            724 Norristown Rd
Philadelphia, PA 19145                      Horsham, PA 19044                            Horsham, PA 19044




Courtney M Dominic Do                       Courtney Mcanally                            Courtney Mcguire
3138 S 18th St                              2742 Clayton St                              820 N 3rd St, Unit 202
Philadelphia, PA 19145                      Philadelphia, PA 19152                       Philadelphia, PA 19123
                            Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 192 of 845

Courtney Mercer                           Courtney Moody                              Courtney Reuther Barrett
847 No                                    172 Golfview Dr                             86 W Albemarle Ave
Philadelphia, PA 19130                    Ivyland, PA 18974                           Lansdowne, PA 19050




Courtney Robinson                         Courtney Shipon Md                          Courtney Wein Md
1313 N Marshall St                        10530 E Vogel Ave                           222 Church St, Apt 5f
Philadelphia, PA 19122                    Scottsdale, AZ 85258                        Philadelphia, PA 19106




Courtyard Management Corporation          Courtyard Of Marriott                       Courtyard Philadelphia Downtown
Philadelphia Courtyard Downtown           333 W Wt Harris Blvd                        Attn Nicole Trotter, Snr Catering Exec
21 N Juniper St                           Charlotte, NC 28262                         21 N Juniper St
Philadelphia, PA 19107                                                                Philadelphia, PA 19107




Covance Research Products Inc             Covenant Administrators                     Coventry
P.O. Box 820480                           1745 N Brown Rd, Ste 400                    P.O. Box 7247-7427
Philadelphia, PA 19182-0480               Lawrenceville, GA 30043                     Philadelphia, PA 19170-7427




Coventry Cares From Hapa                  Coventry Consumer Choice                    Coventry Consumer Choice
c/o Connolly Healthcare                   P.O. Box 7757                               P.O. Box 7758
P.O. Box 935005                           London, KY 40742                            London, KY 40742
Atlanta, GA 31193-5005




Coventry Health                           Coventry Health                             Coventry Health
13305 Birch St, 100                       c/o the Carolinas Inc                       P.O. Box 7715
Omaha, NE 68164                           P.O. Box 12690                              London, KY 40742
                                          Wilmington, DE 19850-2690




Coventry Health                           Coventry Health                             Coventry Health Life
P.O. Box 8400                             P.O. Box 951926                             P.O. Box 67103
London, KY 40742-8400                     Dallas, TX 75395-1926                       Harrisburg, PA 17106-7103




Coventry Health Life Insurance            Coventry Health Care                        Coventry Health Care
P.O. Box 930318                           P.O. Box 669588                             P.O. Box 7404
Atlanta, GA 31193                         Charlotte, NC 98266                         London, KY 40742-0001




Coventry Health Care                      Coventry Health Care Of Florida             Coventry Health Of Kansas
P.O. Box 8400                             1340 Concord Terrace                        P.O. Box 951920
London, KY 40742                          Sunrise, FL 33323                           Dallas, TX 95395




Coventry Healthcare                       Coventry Healthcare                         Coventry Healthcare
503 Martindale St 2nd Flr                 P.O. Box 7147                               Recovery Dept
Pittsburgh, PA 15212                      London, KY 40742                            120 East Kensinger Dr
                                                                                      Cranberry Twp, PA 16066
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 193 of 845

Coventry Healthcare Of Florida              Coventry Managed Medicaid                    Coventrycares Of Pa
c/o Connolly Healthcare                     P.O. Box 7810                                3721 Tecport Dr
P.O. Box 935005                             London, KY 40742                             P.O. Box 67103
Atlanta, GA 31193-5005                                                                   Harrisburg, PA 17106-7103




Coverall North America Inc                  Coverall Of Philadelphia Inc                 Coverall Of Southern New Jersey
2955 Momentum Pl                            2250 Hickory Rd, Ste 125                     485 Rt 1 South 1st Fl
Chicago, IL 60689                           Plymouth Meeting, PA 19462                   Iselin, NJ 08830




Covered Bridge Swim Club Corp               Coverntry Advantra Freedom                   Covidien LP
c/o Kirk Lind                               P.O. Box 6495                                DBA Covidien
P.O. Box 1203                               Carol Stream, IL 60197                       P.O. Box 120823
Cherry Hill, NJ 08034                                                                    Dallas, TX 75312-0823




Covidien LP                                 Covidien Sales LLC                           Covidien Sales LLC
DBA Ev3                                     DBA Given Imaging                            DBA Oridion
World Headquarters                          3555 Koger Blvd                              32043 Collection Ctr Dr
P.O. Box 1256                               Duluth, GA 30096                             Chicago, IL 60693-0320
Minneapolis, MN 55440



Cox, Mathews Associates Inc                 Cpr Heart Starters Inc                       Cpr Technologies Inc
10520 Warwick Ave, Ste B8                   157 Railroad Ave                             25129 the Old Rd, 303
Fairfax, VA 22030-3136                      Ivyland, PA 18974                            Stevenson Ranch, CA 91381




Cpup Pathology                              Cqi Solutions Inc                            Cr Bard Inc
Attn Debbie Lahart 6 Founders               555 Ih 35 W, Ste 310                         Corporate Contract Sales
Hsp of the Univ of Pennsylvania             New Braunfels, TX 78130                      P.O. Box 75767
3400 Spruce St                                                                           Charlotte, NC 28275
Philadelphia, PA 19104



Cradle Of Liberty Council                   Craftmaster Hardware Co Inc                  Craftvision Inc
Boy Scouts of America Corp                  Crft Acquisition LLC                         P.O. Box 93703
1485 Valley Forge Rd                        190 Veterans Dr                              Atlanta, GA 30377
Wayne, PA 19087-1346                        Northvale, NJ 07647




Craig A O neill Md                          Craig Brady                                  Craig M Logan Md
3323 Wiehle St                              55 E Kings Hwy, Apt 1401                     9233 B Jamison Ave
Philadelphia, PA 19129                      Maple Shade, NJ 08052                        Philadelphia, PA 19115




Craig Mcclellan                             Craig Peterson                               Craig Tinker
2517 Dunksferry Rd, Apt L209                2936 Charisma Ct                             3996 Marshall Rd
Bensalem, PA 19020                          Virginia Beach, VA 23456                     Drexil Hill, PA 19026




Craig Williams                              Craig,Kelly                                  Crainey Technical Services LLC
4512 King George Ct                         Kelly Craig                                  Christopher A Rainey
Perry Hall, MD 21128                        55 N Evergreen Ave                           57 Lawrence Ln
                                            Woodbury, NJ 08096                           Turnersville, NJ 08012
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 194 of 845

Cranbury-Plainsboro Little League          Crane Management Systems Corp                Cranel Inc
P.O. Box 664                               DBA Vanguard Cleaning Systems Phi            P.O. Box 713989
Plainsboro, NJ 08536                       67 Buck Rd, B45                              Cincinnati, OH 45271-3989
                                           Huntingdon Valley, PA 19006




Cranel, Inc                                Crashcards Inc                               Crawford Co
DBA Versitec                               4112 S M-129                                 P.O. Box 5047
8999 Gemini Pkwy                           Sault, Ste Marie, MI 49783                   Atlanta, GA 30302
Columbus, OH 43240




Crawford Company                           Crawford Diversified Services Inc            Crc Press Inc
600 Reed Rd, Ste 203                       740 Spirit 40 Park Dr                        P.O. Box 409267
Broomall, PA 19008                         Chesterfield, MO 63005                       Atlanta, GA 30384-9267




Creative Aquariums Inc                     Creative Biomedics Inc                       Creative Healthcare Management In
45 E City Ave, 390                         924-A Calle Negocio                          5610 Rowland Rd, Ste 100
Bala Cynwyd, PA 19004                      San Clemente, CA 92673                       Minneapolis, MN 55343-8905




Creative Images Inc                        Creative Safety Supply LLC                   Creative Urban Edu Systems/Cues
141 Willets Rd                             7737 SW Cirrus Dr                            Attn Program Director
Sylva, NC 28779                            Beaverton, OR 97008                          121 N Broad St
                                                                                        Philadelphia, PA 19107




Creative Waste Solutions Inc               Credentials Inc                              Creekridge Capital - Lb 17
10848 SW Tualatin Sherwood Rd              550 Frontage Rd Ste, 3500                    P.O. Box 1880
Tualatin, OR 97062                         Northfield, IL 60093                         Minneapolis, MN 55480-1880




Creighton University                       Crest Healthcare Supply Inc                  Crestline Specialties Inc
Attn Sheryl Oviatt/Office Mgr              P.O. Box 727                                 DBA Crestline Co Inc
Creighton Univ Ems Education               Dassel, MN 55325-0727                        P.O. Box 712144
2514 Cummings St                                                                        Cincinnati, OH 45271-2144
Omaha, NE 38131



Crestpoint Management Ltd                  Cribs For Kids Inc                           Cris Mcilvaine
9100 Watson Rd, Ste 100                    5450 2nd Ave                                 Re Melissa Thornton
St Louis, MO 63126-2241                    Pittsburgh, PA 15207                         Superior Court of Nj
                                                                                        P.O. Box 823
                                                                                        Williamstown, NJ 08094



Cris Mcilvaine Ct Officer                  Cris Mcilvaine, Court Officer                Cris Mcllvaine Court Officer
Re Janelle Walker                          Re Gina Louglos                              Re Amanda Hires
P.O. Box 823                               P.O. Box 823                                 P.O. Box 823
Superior Court of Nj                       Williamstown, NJ 08094                       Williamstown, NJ 08084
Williamstown, NJ 08094



Cristian Coroian Md                        Criterion Laboratories Inc                   Criterion Laboratories, Inc
1600 Arch St, 504                          3370 Progress Dr, Ste J                      Attn Karen Jones
Philadelphia, PA 19103                     Bensalem, PA 19120                           3370 Progress Dr, Ste J
                                                                                        Bensalem, PA 19020
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 195 of 845

Critical Care Management Group              Critical Concepts Corporation                  Critical Concepts Inc
3533 Dunn Rd Ste, 210                       3201 Griffin Rd, 205                           484 Summer Ave
Florissant, MO 63033                        Dania, FL 33312                                Reading, MA 01867




Critical Point LLC                          Criticare Systems Inc                          Critikon Company LLC
12154 Darnestown Rd 360                     4332 Solutions Center, 774498                  c/o Gems It
Gaithersburg, MD 20878                      Chicago, IL 60677-4004                         Attn Kelly Baird
                                                                                           8200 W Tower Ave
                                                                                           Milwaukee, WI 53223



Crohns Colitis Foundation                   Crohns Colitis Foundation                      Crohns Colitis Foundation
4201 Wilshire Blvd, Ste 624                 8420 Delmar Blvd St 500A                       Of America
Los Angeles, CA 90010                       St Louis, MO 63124                             150 Monument Rd, Suite 402
                                                                                           Bala Cynwyd, PA 19004




Crohns Colitis Foundation Of                Cross Castner Architects Inc                   Cross Country Consulting Inc
America                                     656 West Valley Rd                             DBA Cejka Consulting/Gill Balsano
Philadelphia Delaware Valley Chap           Wayne, PA 19087                                Jennings Ryan Kolb
367 E St Rd                                                                                P.O. Box 404700
Trevose, PA 19053                                                                          Atlanta, GA 30092



Cross Country Education                     Cross Country Local Inc                        Cross Country Staffing Inc
P.O. Box 200                                P.O. Box 404674                                P.O. Box 404674
Brentwood, TN 37027                         Atlanta, GA 30384-4674                         Atlanta, GA 30384-4674




Cross Country Travcorps Inc                 Cross Country University Inc                   Cross County Imaging Inc
DBA Cross Country Staffing Inc              Cross Country Seminars Inc                     P.O. Box 892
P.O. Box 404674                             P.O. Box 305006                                Concordville, PA 19331
Atlanta, GA 30384-4674                      Nashville, TN 37230-5006




Cross County Imaging Inc Pc                 Cross Medical Specialties Inc                  Cross Timbers Corp
P.O. Box 892                                450 Andbro Dr, Ste 7                           c/o Amerisource Funding Inc
Concordville, PA 19331                      Pitman, NJ 08071                               P.O. Box 4738
                                                                                           Houston, TX 77210-4738




Crothall Healthcare Inc                     Crothall Healthcare Inc                        Crothall Healthcare Inc
13028 Collections Ctr Dr                    Attn Dennis Czaplicki                          c/o Enviromental Services
Chicago, IL 60693                           13028 Collections Ctr Dr                       13028 Collections Ctr Dr
                                            Chicago, IL 60693                              Chicago, IL 60693




Crothall Healthcare, Inc                    Crothall Laundry Services Inc                  Crothall Services Group Inc
Attn Legal Department                       DBA Crothall Healthcare Inc                    13028 Collection Center Dr
1500 Liberty Ridge Dr, Ste 210              13028 Collections Center Dr                    Chicago, IL 60693
Wayne, PA 19087                             Chicago, IL 60693




Crowell Moring Llp                          Crowell Moring LLP                             Crown Plaza Hotel
1001 Pennsylvania Ave NW                    Attn Claud V.S. Eley                           250 N Main St
Washington, DC 20004-2595                   1001 Pennsylvania Ave, Nw                      Memphis, TN 38103
                                            Washington, DC 20004-2595
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 196 of 845

Crozer Chester Medical Ctr                  Crozer Chester Medical Ctr Inc               Crozer-Chester Medical Center
Crozer Taylor Springfield                   Medical Ctr Blvd                             Delaware County Memorial Hospital
One Medical Center Blvd                     Upland, PA 19013                             501 N Lansdowne Ave
Upland, PA 19103-3995                                                                    Drexel Hill, PA 19026




Crozer-Chester Medical Center               Crozer-Chester Medical Center                Crrt
One Medical Center Blvd                     Prospect CCMC                                Crrt Conference Complete
Upland, PA 19013                            Attn Sharif Omar/ Richard Imbimbo            Conference Mgmt
                                            One Medical Center Blvd                      1660 Hotel Cir North, 220
                                            Upland, PA 19013                             San Diego, CA 92108



Crucial Technology                          Crum Forster Ins                             Crum Forster Insurance
A Division of Micron                        P.O. Box 2942                                200 S Executive Dr, Ste 350
12831 Collection Center Dr                  Shawnee Mission, KS 66201                    Brookfield, WI 53005
Chicago, IL 60693




Crum Foster Indemnity Co                    Cruse Design LLC                             Cryo Associates Inc
Philadelphia Claims                         Therese Cruse                                20 Southlawn Ct, Ste A
1600 Market St                              P.O. Box 34167                               Rockville, MD 20850
Philadelphia, PA 19103                      Philadelphia, PA 19101




Cryocath Technologies Inc                   Cryolife Inc                                 Crystal Boland
16771 Chemin Ste-Marie                      P.O. Box 102312                              128 Jackson St
Kirkland, Qc H9H 5H3                        Atlanta, GA 30368-2312                       Philadelphia, PA 19148
Canada




Crystal Clean Air Inc                       Crystal Cleaning Building Svc                Crystal Colon
P.O. Box 1301                               261 S View Dr                                4338 North 3rd St
Linwood, PA 19061                           Delran, NJ 08075                             Philadelphia, PA 19140




Crystal Crompton                            Crystal Dick                                 Crystal Edwards
3501 Woodhaven Rd                           1909 Narberth Ave                            831 Levick St
Philadelphia, PA 19134                      Haddon Heights, NJ 08035                     Philadelphia, PA 19111




Crystal Energy Services Inc                 Crystal Iverson                              Crystal Lorenz-Uhl
P.O. Box 3254                               841 N Brooklyn St                            7735 Roosevelt Blvd
Ambler, PA 19002                            Philadelphia, PA 19104                       Philadelphia, PA 19152




Crystal Negron                              Crystal Ramer                                Crystal Rivera
189 Willow Ct                               4806 Cara Ct                                 7803 Brookfield Rd
Bensalem, PA 19020                          Chester Spring, PA 19425                     Cheltenham, PA 19012




Crystal Software Inc                        Crystal Springs                              Crystal Springs
329 Fire Lake Rd                            P.O. Box 530578                              P.O. Box 660579
Crystal Falls, MI 49920                     Atlanta, GA 30353-0578                       Dallas, TX 75266-0579
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 197 of 845

Crystal Springs Inc                          Crystal Springs Water                         Crystal Wang
P.O. Box 3229                                P.O. Box 3229                                 339 North Broad St, Apt 2316
Lancaster, PA 17604-3229                     Lancaster, PA 17604-3229                      Philadelphia, PA 19107




Crystal Wilson                               Crystalgraphics Inc                           Crystina Mc Donald
608 Rosalie St                               3350 Scott Blvd Bldg 14                       3423 W Clearfield St
Philadelphia, PA 19120                       Santa Clara, CA 95054                         Philadelphia, PA 19132




Cs Medical LLC                               Csc Claims Dept                               Csc Federal Sector
2179 E Lyon Station Rd                       P.O. Box 4603                                 P.O. Box 4609
Creedmoor, NC 27522                          Rensselaer, NY 12144                          Rensselaer, NY 12144-4609




Csi Claims                                   Csi Inc                                       Csi/Jewett
P.O. Box 10815                               P.O. Box 3460                                 DBA Csi Industries Inc
Clearwater, FL 33757                         Pittsburgh, PA 15230-3460                     6910 W Ridge Rd
                                                                                           Fairview, PA 16415




Csn Stores LLC                               Cso                                           Ct Corp System
Prudential Tower                             P.O. Box 4574                                 P.O. Box 4349
800 Boylston St, Ste 1600                    Houston, TX 77210-4574                        Carol Stream, IL 60197-4349
Boston, MA 02199




Ct General Life Insurance Co                 Ctm Marketing Group                           Ctney Dominic, D.O.
P.O. Box 34335                               6 Morgan Ste, 125                             3204 South 17th St
Charlotte, NC 28234                          Irvine, CA 92618-1921                         Philadelphia, PA 19145




Ctr For Stud Learning Charter Sch, Penns     Culin Art Inc                                 Culinary Concepts Inc
Attn CEO                                     175 Sunnyside Blvd                            1406 S Front St
345 Lakeside Dr                              Plainview, NJ 11803                           Philadelphia, PA 19147
Levittown, PA 19054




Cumberland Electronics Inc                   Cumberland Hospital LLC                       Cumberland Pharmaceuticals Inc
P.O. Box 8003                                9407 Cumberland Rd                            P.O. Box 409903
Harrisburg, PA 17105-8003                    Kent, VA 23124                                Atlanta, GA 30384-9903




Cumulus Radio Corp                           Cunningham Piano Company                      Cupertino Medical Center Pc
3630 Momentum Pl                             5427 Germantown Ave                           P.O. Box 980730
Chicago, IL 60689-5336                       Philadelphia, PA 19144                        West Sacramento, CA 95798-0730




Cura Surgical Inc                            Curators Of The University Of Mis             Curbell Inc
2571 Kaneville Ct                            DBA Mo Kidney Program                         62882 Collection Ctr Dr
Geneva, IL 60134                             Ap Green Bldg, Ste 11                         Chicago, IL 60693-0628
                                             201 Business Loop 70 West
                                             Columbia, MO 65211-8180
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 198 of 845

Curbell Medical Products Inc                 Curbside Inc                                 Curds N Whey Corporation
62882 Collection Center Dr                   500 Cummings Ctr, Ste 4900                   817 Old York Rd
Chicago, IL 60693-0628                       Beverly, MA 01950                            Jenkintown, PA 19046




Curlin Medical                               Current Components Inc                       Current Reviews
15751 Graham St                              P.O. Box 16                                  1828 SE 1st Ave
Huntington Beach, CA 92649                   Middleton, MD 21769-0016                     Ft Lauderdale, FL 33316




Current Reviews For                          Curtinia Brown                               Curtis Dent
Post Anesthesia Care Nurses                  8047 Buist Ave                               1201 Alfred Ave, Apt B
7480 Fairway, Ste 101                        Philadelphia, PA 19153                       Yeadon, PA 19050
Miami Lakes, FL 33014




Curtis J Daniels Md                          Curtis Restaurant Equipment                  Curtis Roberts
Nationwide Childrens Heart Ctr               P.O. Box 7307                                7013 Cresheim Rd
700 Children s Dr                            Eugene, OR 97401                             Philadelphia, PA 19119
Ed6g2-Achd Dept
Columbus, OH 43205-2664



Cushman Wakefield Of Connecticut, Inc        Cushman Wakefield Of Pa Inc                  Cushman Wakefield of PA, Inc
107 Elm St, 8th Fl                           P.O. Box 8500-5760                           1650 Market St, 33rd Fl
Stamford, CT 06902                           Philadelphia, PA 19178-5760                  Philadelphia, PA 19103




Cushman Wakefield Of Pennsylvania, LLC       Cushman Wakefield Of Philadelphia, Inc       Cusick Electrical Sales Inc
Attn Erick Mazzoni, Managing Director        1650 Market St, 33rd Fl                      P.O. Box 309
1650 Market St, 33rd Fl                      Philadelphia, PA 19103                       514 N Easton Rd
Philadelphia, PA 19103                                                                    Willow Grove, PA 19090




Custom Biogenic Systems                      Custom Care Pharmacy                         Custom Comfort Inc
150 Shafer Dr                                P.O. Box 172058                              P.O. Box 4779
Romeo, MI 48065                              Tampa, FL 33672-2058                         Winter Park, FL 32793-4779




Custom Hospital Products                     Custom Laminating LLC                        Custom Medical Products Inc
12452 SE Capps Rd                            P.O. Box 406                                 P.O. Box 4761
Clackamas, OR 97015                          Garner, NC 27529                             Maineville, OH 45039-4761




Custom Prescriptions LLC                     Custom Services By Martin Jann               Customer Potential Management
1545 116th Ave NE, Ste 103                   2200 Unruh Ave                               Marketing Group Inc
Bellevue, WA 98004                           Philadelphia, PA 19149                       6720 Frank Lloyd Wright Ave, Ste 200
                                                                                          Middleton, WI 53562




Customized Communications Inc                Customsignaturestamps.Com                    Cv Evolutions
P.O. Box 5566                                375 Bank St                                  DBA Teleflex Med Teleflex Ct
Arlington, TX 76005                          Batavia, NY 14020                            Devices Inc
                                                                                          P.O. Box 601608
                                                                                          Charlotte, NC 28260-1608
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 199 of 845

Cvs Pharmacy                             Cyberonics Inc                               Cygnus Medical Corporation
DBA Cvs/Caremark                         P.O. Box 419261                              965 West Main St
P.O. Box 848001                          Boston, MA 02241-9261                        Branford, CT 06405
Dallas, TX 75207




Cylex Inc                                Cymed Of Virginia Inc                        Cynosure Inc
8980-1 Old Annapolis Rd                  DBA Cymed Medical Records                    5 Carlisle Rd
Columbia, MD 21045                       P.O. Box 1170                                Westfield, MA 01886
                                         Milwaukee, WI 53201-1170




Cynthia Alessio                          Cynthia Amitin Md                            Cynthia Blank-Reid
817 N 24th St, 1st Fl                    320 Creswell Rd                              750 Hunters Court
Philadelphia, PA 19130                   Severna Park, MD 21146                       Mount Laurel, NJ 08054-2813




Cynthia Boyd                             Cynthia Bulle                                Cynthia Corr
1938 Brunner St                          7832 Buist Ave                               3425 Vista St
Philadelphia, PA 19140                   Philadelphia, PA 19153                       Philadelphia, PA 19136




Cynthia Cothery                          Cynthia Dapp                                 Cynthia Delago
601 Society Pl                           734 Kerper St                                414 E Oak Ave
Newtown, PA 18940                        Philadelphia, PA 19111                       Moorestown, NJ 08057




Cynthia Dopp                             Cynthia Dorris                               Cynthia E Koeneman
734 Kerper St                            1 East Howard St                             909 Fitzwater Rd
Philadelphia, PA 19111                   Clayton, NJ 08312                            Glenside, PA 19038




Cynthia Field                            Cynthia Fitzpatrick                          Cynthia Halbherr
439 Township Line Rd                     21 Station Lane                              3426 Arthur St
Perkiomenville, PA 18074                 Philadelphia, PA 19118                       Philadelphia, PA 19136




Cynthia J Corbin                         Cynthia Kearse                               Cynthia Keene
4402 Wingate St                          2555 Valley View Rd                          2216 N Wanamaker St
Philadelphia, PA 19136                   Bensalem, PA 19020                           Philadelphia, PA 19131




Cynthia Kim Md                           Cynthia Leung                                Cynthia M Markee
447 N 12th St, Apt B                     843 N 5th St                                 2802 Glenview St
Philadelphia, PA 19123                   Philadelphia, PA 19123                       Philadelphia, PA 19149




Cynthia Marino                           Cynthia Masso                                Cynthia May
1207 S Broad St                          One Queen St, 15a                            4 Orchardview Dr
Philadelphia, PA 19147                   Philadelphia, PA 19147                       Sewell, NJ 08080
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 200 of 845

Cynthia Moy                                  Cynthia Onorevole                            Cynthia Smith
4 Orchardview Dr                             454 Ripka St, Floor 2                        1942 Jackson St
Sewell, NJ 08080                             Philadelphia, PA 19128                       Philadelphia, PA 19145




Cynthia Talley                               Cynthia Warren Md                            Cypress Benefit Administrators
276 W Rubicam St                             624 Green Briar Rd                           P.O. Box 7020
Philadelphia, PA 19120                       Elkins Park, PA 19027                        Appleton, WI 54913




Cyracom International Inc                    Cyracom International LLC                    Cyracom LLC
5780 N Swan Rd                               P.O. Box 74008083                            P.O. Box 74008083
Tucson, AZ 85718                             Chicago, IL 60674-8083                       Chicago, IL 60674-8083




Cyre Soto                                    Cyrus Dadachanji Md                          Cystic Fibrosis Foundation
1832 Harrison St                             1815 Jfk Blvd, Apt 801                       2004 Sproul Rd, Ste 208
Philadelphia, PA 19124                       Philaelphia, PA 19103                        Broomall, PA 19008




Cystic Fibrosis Foundation                   Cystic Fibrosis Foundation                   Cytologix Corp
2200 N Florida Mango Rd, Ste 304             6931 Arlington Rd                            99 Erie St
W Palm Beach, FL 33409                       Bethesda, MD 20814                           Cambridge, MA 02139




Cytyc Corporation                            Cytyc Health Corporation                     Cytyc Health Corporation
Dept 33701                                   General P.O. Box                             P.O. Box 3009
P.O. Box 39000                               P.O. Box 26895                               Boston, MA 02241-3009
San Francisco, CA 94139                      New York, NY 10087




Cytyc Limited Partnership Corp               Cytyc Surgical Products Inc                  Cytyc Surgical Products Inc
General P.O. Box                             Dept At 952096                               Dept At 952210
P.O. Box 27251                               Atlanta, GA 31192-2096                       Atlanta, GA 31192-2210
New York, NY 10087-7251




D S Environmental                            D Ascenzo S Gelato Corporation               D E Communications
D S Environmental Container Svc              2 Dana Ct                                    P.O. Box 8468
P.O. Box 20286                               Aston, PA 19014                              Lancaster, PA 17604
Philadelphia, PA 19137




D G Research Consultants Inc                 D M Sabia Co Inc                             D M Solutions
Diane Gullett                                P.O. Box 68                                  1137 Carpenter St
2940 NW 69th Ct                              Conshohocken, PA 19428                       Philadelphia, PA 19147
Fort Lauderdale, FL 33309




D S Communications Inc                       D S Supply Company                           D San Corp
1355 N Mclean Blvd                           4258 Macalaster St                           1439 Old Northern Blvd
Elgin, IL 60123                              Philadelphia, PA 19134                       Roslyn, NY 11576
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 201 of 845

D Y Nye Co Inc                                D.T. Management Inc                           Da Specialists LLC
536 Brunswick Dr                              DBA Doubletree Hotel New Orleans              2966 S Church St, 164
Greensburg, PA 15601                          300 Canal St                                  Burlington, NC 27215
                                              New Orleans, LA 70130




Dade Behring Inc                              Dade Behring Integrated Services              Dade Paper Bag Co
c/o Bank of America P.O. Box Svcs             135 S Lasalle Dept, 2230                      DBA Dade Paper Co/Jessup
13776 Collections Ctr Dr                      Chicago, IL 60674-2230                        760 5-C Dorsey Run Rd
Chicago, IL 60693                                                                           Jessup, MD 20794




Dag Inc                                       Dahila A Halim                                Dahlia Raymond
P.O. Box 8678                                 246 N 3rd St, Apt 2b                          609 N 16th St, 3
Princeton, NJ 08543-8678                      Philadelphia, PA 19106                        Philadelphia, PA 19130




Daisy Foundation                              Daisy Rivera                                  Dako Corporation
11995 Dunbar Rd                               7512 Tabor Ave                                P.O. Box 8500 52353
Glen Ellen, CA 95442                          Philadelphia, PA 19111                        Philadelphia, PA 19178-2353




Dako North America Inc                        Dako North America, Inc                       Dakocytomation
P.O. Box 740589                               6392 Via Real                                 99 Erie St
Los Angeles, CA 90074-0589                    Carpinteria, CA 93013                         Cambridge, MA 02139




Dakocytomation California Inc                 Dale Drucker                                  Dale Griffith
P.O. Box 8500-52353                           520 Glen Arbor Dr                             1996 W Crown Pointe Blvd
Philadelphia, PA 19178-2353                   Wynnewood, PA 19096                           Naples, FL 34112-3684




Dale Griffith                                 Dale Ross                                     Dale Sutherland Md
840 Whitby Ave                                3463 Queen Ln                                 Beebe Medical Center
Yeadon, PA 19050                              East Falls, PA 19129                          Director of Cardio Anesthesia
                                                                                            424 Savannah Rd
                                                                                            Lewes, DE 19958



Dalene Frantz                                 Dalit Eyal Md                                 Dalitza Cabrera
242 Georgetowne Court                         3376 Manor Rd                                 1352 Airdrie St
Royersford, PA 19468                          Huntington Valley, PA 19006                   Philadelphia, PA 19124




Dallas M Stobaugh Md                          Dalmatian Black White                         Daman Singh
4055 Ridge Ave, 1207                          DBA Custom Lab Inc                            317 N Broad St, Apt 313
Philadelphia, PA 19129                        7-D Dundas Cir                                Philadelphia, PA 19107
                                              Greensboro, NC 27407




Damari Burgos                                 Damaris Rodriguez                             Dames Moore
5311 Cottage St                               6145 Argyle St                                File, 52627
Philadelphia, PA 19124                        Philadelphia, PA 19111                        Los Angeles, CA 90074-2627
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 202 of 845

Damian Boninfante                          Damilic Corporation                          Damira Vulas
42 Haddock Dr                              DBA Signature Systems Signascript            1124b Buttonwood St
Sewell, NJ 08080                           14670 Southlawn Ln                           Philadelphia, PA 19123
                                           Rockville, MD 20850




Damon Lacey Court Officer                  Dan Burkins                                  Dan Decotiis, M.D.
Re Anthony Wiley                           4919 Cherry St                               336 Fairmount Ave
P.O. Box 176                               Trevose, PA 19053                            Philadelphia, PA 19123
Magnolia, NJ 08049




Dan Hearn                                  Dan Nerl                                     Dan Tran Md
3 Acadia Dr                                Dba C D Appliances                           1454 Stirling St
Voorhees, NJ 08043                         119-21-23 S 8th St                           Philadelphia, PA 19149-2752
                                           Philadelphia, PA 19147




Dana Balsamo                               Dana Carpino                                 Dana Castro
311 Whitman Dr                             3438 Valley Green Dr                         411 Arnold Dr
Turnersville, NJ 08012                     Drexel Hill, PA 19026                        Florence, NJ 08518




Dana Devaney                               Dana Dipaola                                 Dana Harkins
929 Maple Ave                              411 N Church St                              182 Maple Ave
Glenside, PA 19038                         Moorestown, NJ 08057                         Bala Cynwyd, PA 19004-1921




Dana Keddie                                Dana Mccloud                                 Dana Medical Library
11032 Knights Rd                           630 Green Ln, Apt 1                          Vtuver Library
Philadelphia, PA 19154                     Philadelphia, PA 19128                       Medical Education Center
                                                                                        81 Colchester Ave
                                                                                        Burlington, VT 05405-0068



Dana Obzut                                 Dana Paglia-Zwaan                            Dana Riley
6100 City Ave, Apt 1204                    913 Whitman Dr                               1127 Hamilton St, Unit A
Philadelphia, PA 19131                     Turnersville, NJ 08012                       Philadelphia, PA 19123




Dana Roberts                               Dana Schuler                                 Dana Smolenski
260 Logan St                               17 William Penn Cir                          223 Steelechase Court
Doylestown, PA 18901                       Medford, NJ 08055                            Deptford, NJ 08096




Dana Steinly                               Dana Toib                                    Dana Toib Md
220 Locust St, Apt 22h                     4601 Flat Rock Rd, Unit 14                   611 Harvard Rd
Philadelphia, PA 19106                     Philadelphia, PA 19127                       Bala Cynwyd, PA 19004




Dana Toib, M.D.                            Dana Weschler                                Dana White
4601 Flat Rock Rd, Unit 14                 1806 Edgewood Pl                             2035 Dickinson St
Philadelphia, PA 19127                     Clementon, NJ 08021-5609                     Philadelphia, PA 19146
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 203 of 845

Dane Scantling                              Daneen Dispirito                             Daniel Yeager Inc
1734 Manton St                              750 Grant St                                 P.O. Box 635715
Philadelphia, PA 19146                      Hazleton, PA 18201                           Cincinnati, OH 45263-6715




Daniel Abraha Md                            Daniel Barone                                Daniel Baselice Md
20939 Anza Ave, Apt 262                     DBA Dan Barone Consulting LLC                118 Mason Woods Ln
Torrance, CA 90503                          6 Puritan Pl                                 Hainesport, NJ 08030
                                            Orchard Park, NY 14127




Daniel Bender                               Daniel Benson                                Daniel Boland Md
7411 Whitaker Ave                           2346 Ripley St                               1229 Chestnut St, Apt Br10
Philadelphia, PA 19111                      Philadelphia, PA 19152                       Philadelphia, PA 19107




Daniel Burke Photography                    Daniel Cianciarulo                           Daniel Conway
Attn Daniel Burke, Owner                    204 Dupont St                                10 Pershing Ave
364 New Castle Lane                         Philadelphia, PA 19127                       Mount Ephraim, NJ 08059
Swedesboro, NJ 08085-1490




Daniel Conway Md                            Daniel Conway, M.D.                          Daniel Costa
10 Pershing Ave                             10 Pershing Ave                              372 Route 40
West Collingswood, NJ 08059                 Mt. Ephraim, NJ 08059                        Elmer, NJ 08318




Daniel Datillo                              Daniel Dileo                                 Daniel Edwards
342 Danbury Lane                            315 N 12th St, Apt 210                       133 Ellsworth St
Glen Mills, PA 19342                        Philadelphia, PA 19107                       Philadelphia, PA 19147




Daniel Egenlauf                             Daniel Egert                                 Daniel Eidman
7618 Lexington Ave                          317 N Broad St, 404                          2402 Burroughs Mill Circ
Philadelphia, PA 19152                      Philadelphia, PA 19107                       Cherry Hill, NJ 08002




Daniel Espina                               Daniel Evans                                 Daniel F Brent Esq Inc
1520 Hamilton St, Apt 425                   445 Hermitage St                             239 Shady Brook Ln
Philadelphia, PA 19130                      Philadelphia, PA 19128                       Princeton, NJ 08540




Daniel Felbaum, MD                          Daniel Hirsch                                Daniel Hutchinson
3925 Fulton St, NW, Apt 2                   248 Stoneway Lane                            212 Christian St, Apt 2f
Washington, DC 20007-1378                   Merion Station, PA 19066                     Philadelphia, PA 19147




Daniel Hynes                                Daniel I Schere                              Daniel Isaacman Md
10130 Proctor Rd                            120 Terrapin Trail                           1271 Peterman Ln
Philadelphia, PA 19116                      Savannah, GA 31406                           Ambler, PA 19002-1544
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 204 of 845

Daniel J Mccormick Do                     Daniel John Schumacher Md                     Daniel Kyung
737 Jeffrey Rd                            734 Wakefield Dr                              640 N Broad St 818
Moorestown, NJ 08057                      Cincinnati, OH 45226                          Philadelphia, PA 19130




Daniel Lui                                Daniel M Murphy                               Daniel Maloney
377 Leroy St                              116 SW 10th Court                             533 North Friesland Dr
Phila, PA 19128                           Boynton Beach, FL 33426                       Richboro, PA 18954




Daniel Marino                             Daniel Marino                                 Daniel Mayernick
3109 Tulip St                             67 Silverbell Rd                              1499 Monk Rd
Philadelphia, PA 19134                    Levittown, PA 19056                           Gladwyne, PA 19035




Daniel Mccormick Md                       Daniel Mcgovern                               Daniel Mcknight
737 Jeffery Rd                            970 Lawrence St-Aptpiear                      1249 W Allegheny Ave
Moorestown, NJ 08057                      Philadelphia, PA 19123                        Philadelphia, PA 19133




Daniel Mcwilliams                         Daniel Mickle Jr                              Daniel Mirsch
625 Forest Ave                            1865 Welsh Rd, Apt K-11                       17 Seminole Ave
Havertown, PA 19083                       Philadelphia, PA 19115                        Claymont, DE 19703




Daniel Moon                               Daniel Naylor                                 Daniel Noon
DBA Drexel Amsa Office of                 212 Gerald Dr                                 917 Carpenter St
Student Affairs                           Aston, PA 19014                               Philadelphia, PA 19147
2900 Queen Ln
Philadelphia, PA 19129



Daniel P Walker                           Daniel Park                                   Daniel Perlingiero
DBA Eagle Maintenance Co                  2501 Christian St, Apt 106                    1086 West Ave
P.O. Box 521                              Philadelphia, PA 19146                        Springfield, PA 19064
Pennington, NJ 08534-3504




Daniel R Burke                            Daniel R Taylor Do                            Daniel Richards
DBA Daniel R Burke Photography            524 Westview Ave                              2802 Popluar St, Apt 2
364 New Castle Ln                         Philadelphia, PA 19119                        Philadelphia, PA 19130
Swedesboro, NJ 08085




Daniel Richards Md                        Daniel Rodriguez                              Daniel S Galvacks
2802 Poplar St, Apt 2                     200 N 16th St, Apt 1121                       Dba Penta Laser Svcs
Philadelphia, PA 19130                    Philadelphia, PA 19102                        P.O. Box 344
                                                                                        Belle Mead, NJ 08502




Daniel Sacher                             Daniel Selig                                  Daniel Sheridan
657 N 12th St, 3rd Fl                     17 Forsythia Ct                               6120 Fairbourne Court
Philadelphia, PA 19012                    Lafayette Hill, PA 19444-2511                 Hanover, MD 21076
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 205 of 845

Daniel Stern Associates Inc                 Daniel T Routhe                              Daniel Taylor
10 Duff Rdste 215                           24148 184th St Nw                            524 Westview Ave
Pittsburgh, PA 15235                        Big Lake, MN 55309                           Philadelphia, PA 19119




Daniel V Schidlow Md                        Daniel V Schidlow Md                         Daniel Weiner Md
P.O. Box 666                                Thomas Wynne, Apt B 501                      704 Manchester Ave
Narbeth, PA 19072-0666                      200 N Wynnewood Ave                          Media, PA 19063
                                            Wynnewood, PA 19096-1423




Daniel Witkiewicz                           Daniel Yee                                   Daniela Kroeger
1927 E York St                              31 Chipmunk Lane                             1436 Sandys Lane
Philadelphia, PA 19125                      Media, PA 19063                              North Waes, PA 19454




Daniela Pellecchia                          Daniela Pellecchia                           Daniela Pellicciotti
704 S Perth St                              DBA Pellecchia Associates                    620 Gates St
Philadelphia, PA 19147                      1418 S 13th St 2nd Fl                        Philadelphia, PA 19128
                                            Philadelphia, PA 19147




Daniella Johnson                            Daniella Saracino                            Danielle Akins
18 Cricket Lane                             152 Cynthia Dr                               3716 N Sydenham St
Turnersville, NJ 08012                      Richboro, PA 18954                           Philadelphia, PA 19140




Danielle Apadula                            Danielle Ascher                              Danielle Ascher Casher , M.D.
1912 Schley St                              8908 Carlisle Rd                             8908 Carlisle Rd
Philadelphia, PA 19145                      Wyndmoor, PA 19038                           Wyndmoor, PA 19038




Danielle Batson                             Danielle Beken                               Danielle Borman
3020 Guilford St                            356 Glen Gary Dr                             2625 E Lehigh Ave
Philadelphia, PA 19152                      Havertown, PA 19083                          Philadelphia, PA 19125




Danielle Brown                              Danielle C Mercurio                          Danielle Cantalupo
1813 Blair St                               509 Vine St, Apt 4h                          12 Polo Club Dr
Philadelphia, PA 19125                      Philadelphia, PA 19106                       Freehold, NJ 07728




Danielle Capogna                            Danielle Carson-Varns                        Danielle Casher Md
78 Willis Dr                                Attn Supervisor Judgments/Petit              8908 Carlisle Rd
Ewing, NJ 08628                             34 S 11th St, Rm 500/Prothonotary            Wyndmoor, PA 19038
                                            Philadelphia, PA 19107




Danielle Cavaliere                          Danielle Dalton                              Danielle Defilippo
308 Stanton Ct                              1407 Hawthorn Ct                             2410 S Chadwich St
Glen Mills, PA 19342                        Sewell, NJ 08080                             Philadelphia, PA 19145
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 206 of 845

Danielle Dicarlo                            Danielle Erkoboni-Wilbur Md                  Danielle Gallegos
3718 John Dr                                35 Shara Ln                                  616 S 18th St, Apt C
Brookhaven, PA 19015                        Pennington, NJ 08534                         Philadelphia, PA 19146-1476




Danielle Harrison                           Danielle Huff                                Danielle Kitts
3937 Pine Rd                                2016 Bainbridge St                           4 Vassar Rd
Huntingdon Valley, PA 19006                 Philadelphia, PA 19146                       Mount Laurel, NJ 08054




Danielle Kuhn                               Danielle Lamarra                             Danielle Leone
5532 Sanderling Dr                          4608 Smick St                                119 W Baltimore Ave, Apt 5a
Doylestown, PA 18902                        Philadelphia, PA 19127                       Lansdowne, PA 19050




Danielle M Gallagher                        Danielle M Ruttenberg                        Danielle M Vogel
125 Kaiser Dr                               403 Waring Rd                                204 Stephanie Ct
Downingtown, PA 19335                       Elkins Park, PA 19027                        Franklinville, NJ 08322




Danielle Martin                             Danielle Melisiotiscch                       Danielle Moscinski
800 Trenton Rd, Apt 151                     2303 Madison Square                          120 Roseberry St
Langhorne, PA 19047                         Philadelphia, PA 19146                       Philadelphia, PA 19148




Danielle Nigro                              Danielle Noorlander                          Danielle Pilarte
3708 Hamilton St                            510 Mercer Rd                                1322 S Bancroft St
Philadelphia, PA 19104                      Merion Park, PA 19066                        Philadelphia, PA 19146




Danielle R Lenahan                          Danielle Regan                               Danielle Rooney
773 S 6th St                                3132 Hellerman St                            309 Golf Hills Rd
Philadelphia, PA 19147                      Philadelphia, PA 19149                       Havertown, PA 19083




Danielle Sancho                             Danielle Soll                                Danielle Strauss
1522 W Girard Ave, Apt 3f                   14 Ashland Ave                               51 Jasons Way
Philadelphia, PA 19130                      Barrington, NJ 08007                         Richboro, PA 18954




Danielle Trimber                            Danielle Vega                                Danielle Vettese
552 Monastery Ave                           2026 Buchanan Ave                            1234 Agnew Dr
Philadelphia, PA 19128                      Croydon, PA 19021                            Drexel Hill, PA 19026




Danielle Wallace                            Danielle Williams                            Danielle Wise
4614 Decatur St                             321 South 63rd St                            45 Darien, A
Philadelphia, PA 19136                      Philadelphia, PA 19143                       New Hope, PA 18938-1260
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 207 of 845

Daniil Gekhman                              Danika Dodds Md                               Danika Hogan
1434 Frankford Ave, 3b                      5416 Royal Ave                                106 Field Brook Lane
Philadelphia, PA 19125                      Pennsauken, NJ 08109                          Gibsonia, PA 15044




Danika Hogan Md                             Danilo Cosico                                 Danisha Golden
5416 Royal Ave                              20 Wilson Dr                                  26 Sirius Court
Pennsauken, NJ 08109                        Sicklerville, NJ 08081                        Sewell, NJ 08080




Danisha Robledo                             Danna Tauber Md                               Dannemiller Memorial Educational
519 W Ashdale St                            2310 Spruce St                                Foundation
Philadelphia, PA 19120                      Philadelphia, PA 19103                        5711 NW Pkwy, Ste 100
                                                                                          San Antonio, TX 78249




Dannett Durphy                              Danni Liang                                   Danny Hernandez Md
2370 Karen Ln                               117 North 15th St, 1202                       167 Buttercup Blvd
Hatboro, PA 19040                           Philadelphia, PA 19102                        Warrington, PA 18976




Danny Toliver                               Dano Enterprises Inc                          Dante Britt
1712 Sriles Blvd                            4 Omega Dr                                    2816 Devereaux Ave
West Chester, PA 19372                      Stamford, CT 06907                            Philadelphia, PA 19149




Dany Hanna                                  Danyel C Martin                               Danzel Opher
5 Stevens Court                             c/o Nova Care Complex                         2921 Poplar St
Somerdale, NJ 08083                         One Novacare Way                              Phila, PA 19130
                                            Philadelphia, PA 19145




Dao Luong                                   Daphne Brown                                  Daphne Hasbani
569 Domino Lane                             DBA Daffodil S                                1633 Fitzwater St
Philadelphia, PA 19128                      P.O. Box 6753                                 Philadelphia, PA 19146
                                            Philadelphia, PA 19132




Daphne Hasbani Md                           Dara Ferro Md                                 Darby Smale
1633 Fitzwater St                           1500 Locust St, 2307                          1977 North Keim St
Philadelphia, PA 19146                      Philadelphia, PA 19102                        Pottstown, PA 19464




Darcia Wilson                               Daria Ferro Md                                Darin Toliver
1430 A North 15th St, Apt A                 1500 Locust St, Apt 2307                      1246 Cambridge Court
Philadelphia, PA 19121                      Philadelphia, PA 19102                        Philadelphia, PA 19123




Darin Toliver                               Darin Zimmerman Md                            Darius Majerski
1246 Cambridge Ct                           3416 Pennsylvania St                          c/o Cgf Anesthesia Assoc
Philadelphia, PA 19123                      Hyatsville, MD 20783                          219 Bryant St
                                                                                          Buffalo, NY 14222
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 208 of 845

Darla Bradshaw                            Darlene Celia                                Darlene Forth, Md
31 Apple Valley Dr                        2013 Fuller St                               Darlene Forth Md
Langhorne, PA 19047                       Philadelphia, PA 19152                       12 Adams Ave
                                                                                       Berlin, NJ 08009




Darlene Hall                              Darlene Hughes                               Darlene Johnson
6126 Carpenter, 2nd Fl                    355 Long Lane 2nd Fl                         1934 W Brunner St
Philadelphia, PA 19143                    Upper Darby, PA 19082                        Philadelphia, PA 19140




Darlene Mobley                            Darlene Pratt                                Darlene Smith
31 E Slocum St                            15b Village Stoney Run                       2055 E Sanger St
Philadelphia, PA 19119                    Maple Shade, NJ 08052                        Philadelphia, PA 19124-1630




Darlene Veney                             Darnell Moore                                Darrell Reeves
6135 N 11th St                            6522 N Park Ave                              7606 Woodcrest Ave
Philadelphia, PA 19141                    Philadelphia, PA 19126                       Philadelphia, PA 19151




Darren Harris                             Darrin Hendrzak                              Darryl Lipscomb
3916 Melon St                             654 Wendover St                              2300 D Alfred Dr
Philadelphia, PA 19104                    Philadelphia, PA 19128                       Yeadon, PA 19050




Darryl Mack                               Darshak Thosani                              Darshan Lal
1548 Jason Dr                             301 Hialeah Dr                               25 Old Lancaster Rd, A1
Cinnaminson, NJ 08077                     Mount Laurel, NJ 08054                       Bala Cynwyd, PA 19004




Darshita Bhatia                           Dartek Computer Supply Corporatio            Dartmouth-Hitchcock Clinic
28 W Greenwood Ave 1st Fl                 P.O. Box 4135                                P.O. Box 10547
Lansdowne, PA 19050                       Naperville, IL 60567-4135                    Bedford, NH 03110-0547




Darwin Cabanilla                          Daryl Spruill                                Dashona Allen
518 Moore St                              116 Links Dr                                 1418 Etting St
Philadelphia, PA 19148                    Swedesboro, NJ 08085                         Philadelphia, PA 19121




Data Comm Warehouse                       Data Control Inc                             Data Critical Corporation
7077 Collection Center Dr                 277 David Pkwy                               19820 Northcreek Pkwy, Ste 100
Chicago, IL 60693-0072                    Ontario, NY 14519-8955                       Bothell, WA 98052




Data Distributing LLC                     Data Innovations Inc                         Data Innovations LLC
P.O. Box 1443                             120 Kimball Ave, Ste 120                     P.O. Box 101978
Santa Cruz, CA 95061-1443                 South Burlington, VT 05403                   Atlanta, GA 30392-1978
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 209 of 845

Data Management Inc                      Data Trac Service Corporation                Data Trace Publishing Co
P.O. Box 789                             8170 Nieman Rd                               P.O. Box 1239
Farmington, CT 06034                     Lenexa, KS 66214                             Brooklandville, MD 21022-9978




Data Trace Publishing Group              Databound Solutions                          Datacom Marketing Corp
P.O. Box 1239                            DBA Databound Solutions                      1 Chestnut St, Ste 91
Brooklandville, MD 21022-9978            33 Thornwood Dr, Ste 202                     Nashua, NH 03060
                                         Ithaca, NY 14850




Datapark Inc                             Dataprise Inc                                Datascope Corp
1631 Neptune Dr                          Accts Receivable                             P.O. Box 34374
San Leandro, CA 94577                    P.O. Box 62550                               Newark, NJ 07189-4374
                                         Baltimore, MD 21264-2550




Datascope Corporation                    Datatech Communications Inc                  Datavision Devices
3608 Solution Center                     6920 Saliashan Pkwy D-200                    P.O. Box 7445
Chicago, IL 60677-3006                   Ferndale, WA 98248                           Charlottesville, VA 22906-7445




Datawatch Corporation                    Datex Engstrom Inc                           Datex Ohmeda
4 Crosby Dr                              P.O. Box 641936                              P.O. Box 98171
Bedford, MA 01730                        Pittsburgh, PA 15264-1936                    Chicago, IL 60693-0900




Datex Ohmeda Inc                         Datex Ohmeda Inc                             Datex Ohmeda Inc
DBA Spacelabs Medical                    P.O. Box 641936                              P.O. Box 7247 0371
Attn tax Dept                            Pittsburgh, PA 15264-1936                    Philadelphia, PA 19170-0371
P.O. Box 7550
Madison, WI 53707-7550



Datex-Ohmeda                             Dauphin North America                        Dave Busters Inc
P.O. Box 7550                            300 Myrtle Ave                               325 N Columbus Blvd
Madison, WI 53707-7550                   Boonton, NJ 07005                            Philadelphia, PA 19106




Dave Jaspan                              Davian Hill                                  David A Dowe Md
105 Spring House Ct                      1246 69th Ave                                625 Park Pl
Cherry Hill, NJ 08002                    Philadelphia, PA 19126                       Galloway, NJ 08205




David A Swanson Md                       David A Tecosky Dmd                          David A Wein
1 Morgan Ave                             2438 Brown St                                3827 SW 5th Pl
Palmyra, NJ 08065                        Philadelphia, PA 19130                       Gainesville, FL 32607




David B Cooperberg Md                    David Bigos Md                               David Black Md
632 Chatsworth Dr                        21 Lane of Acres                             8 Black Friar Rd
Ambler, PA 19002                         Sicklerville, NJ 08081                       Bryn Mawr, PA 19010
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 210 of 845

David Blackmore Assoc Inc                 David Blanco                                 David Blanco Md
3335 W Ridge Pike                         255 Tomkenn Rd                               255 Tomkenn Rd
Pottstown, PA 19464                       Wynnewood, PA 19096                          Wynnewood, PA 19096




David Blum                                David Bradley                                David Bradshaw
610 Addison St                            2010 Brookwood Med Ctr Dr                    206 Iron Rock Court
Philadelphia, PA 19147                    Birmingham, AL 35200-9000                    Langhorne, PA 19047




David Brewington                          David Bullen                                 David Bulman
5134 Larchwood Ave                        328 David Dr                                 716 Lawrence Ln
Philadelphia, PA 19143                    Havertown, PA 19083                          Ambler, PA 19002




David C Feldstein Md                      David C Metroka Dds                          David Callaway
1242 Fleetwood Rd                         2351 Walton Rd                               7610 Fayette St
Rydal, PA 19046                           Huntingdon Valley, PA 19006                  Philadelphia, PA 19150




David Carson                              David Chang                                  David Christy
2105 S Howard St                          42 S 15th St                                 829b Country Club Pkway
Philadelphia, PA 19148                    Philadelphia, PA 19102                       Mount Laurel, NJ 08054




David Christy                             David Clemons                                David Cooperberg
829b Country Club Pkwy                    1629 W Girard Ave, Apt 4a                    632 Chatsworth Dr
Mount Laurel, NJ 08054                    Philadelphia, PA 19130                       Ambler, PA 19002




David Cymerman                            David Danner                                 David Dellisanti
3217 Aramingo Ave                         571 Sterling St                              406 Livezey St
Philadelphia, PA 19134                    Newtown, PA 18940                            Philadelphia, PA 19128




David Dinan Md                            David Duong Md                               David E Stein Md
201 N 8th St, Unit 102                    835 Nesconset Hwy, B14                       305 N Highland Ave
Philadelphia, PA 19106                    Nesconset, NY 11767                          Merion Station, PA 19066




David Feldstein                           David G Rhoads Associates Inc                David Garrett Spruill
225 Hopkins Rd                            Consultants                                  311 S 12th St, Apt 2-F
Haddonfield, NJ 08033                     504 Meetinghouse Ln                          Philadelphia, PA 19107
                                          Kennett Square, PA 19348




David Gasalberti                          David Gibson                                 David Goodman
317 N Broad St, 608                       3443 Bleigh Ave                              4 Teakwood Ln
Philadelphia, PA 19102                    Philadelphia, PA 19136                       Sicklerville, PA 08081
                          Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 211 of 845

David Guyer                             David Hutz Md                                  David Iepson
9703 Fulmer St                          2991 W Schoolhouse Ln T 31 E                   DBA Working Design Installation
Philadelphia, PA 19115                  Philadelphia, PA 19144                         11 Cadillac Dr
                                                                                       Burlington, NJ 08016




David Iglewicz                          David J Montgomery Dds                         David J Reich Md
8000 High School Rd, 16                 600 E Marshall St Ste, 201                     201 N Bowman Ave
Elkins Park, PA 19027                   West Chester, PA 19380                         Merion Station, PA 19066




David J Schonfeld Md                    David Jaspan                                   David Joseph Md
1538 Meadowbrook Rd                     105 Spring House Ct                            6910 Ferris St
Jenkintown, PA 19046                    Cherry Hill, NJ 08002                          Bellaire, TX 77401




David K Martin                          David Keith Butler Sr                          David Kennedy
2014 N 3rd St                           DBA Calyx Partners LLC                         DBA Digital Standard
Philadelphia, PA 19122                  667 Misty Ridge Cir                            241 E Waverly Rd
                                        Folsom, CA 95630                               Wyncote, PA 19095




David Kenny Do                          David Kim Dds                                  David Koenigsberg
344 Huntington Dr                       126 Socity Hill                                2529 Cedar Grove Ln
Delran, NJ 08075                        Cherry Hill, NJ 08003                          Eagleville, PA 19403




David Kopylov                           David L Korn                                   David Lowe Md
17 Maddaket Ct                          154 West Rd                                    948 Leopard Rd
Scotch Plains, NJ 07076                 Beacon Falls, CT 06403                         Rydal, PA 19046




David M Junkin Jr Md                    David M Long Jr                                David Metroka
901 Davis Rd                            101 Cheswold, Apt 2e                           2351 Walton Rd
Lower Gwynedd, PA 19002                 Haverford, PA 19041                            Huntingdon Vly, PA 19006




David Mills                             David Mozes                                    David Oxman Md
2b E Providence Rd                      2440 Perot St                                  1022 Fitzwater St
Yeadon, PA 19050                        Philadelphia, PA 19130                         Philadelphia, PA 19147




David P Mayer Md                        David Pauls Catering Inc                       David Portonova Md
1116 St Andrew Rd                       230 Krams Ave                                  640 N Broad St At 304
Bryn Mawr, PA 19010                     Philadelphia, PA 19127                         Philadelphia, PA 19130




David Prado                             David R Small                                  David Reich
395 Fairway Terrace                     12415 Brentleywood Ln                          201 Bowman Ave
Philadelphia, PA 19128                  Houston, TX 77070                              Merion, PA 19066
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 212 of 845

David Reich                               David Rodriguez                               David Ross
201 North Bowman Ave                      7012 Rising Sun Ave, Apt 109                  6135 Mill Pond Rd
Merion, PA 19066                          Phila, PA 19111                               Lenoir, NC 28645




David Sass Md                             David Shamer                                  David Siegel Md
1424 Frog Hollow Rd                       78 Partridge Ln                               706 Promenade Pl
Jenkintown, PA 19046                      Cherry Hill, NJ 08003                         Tampa, FL 33602




David Small                               David Smith Md                                David Sorrentino
Attn David Small                          415 Penn Valley Rd                            213 Matchaponix Ave
12415 Brentleywood Lane                   Penn Valley, PA 19072                         Monroe Township, NJ 08831-4080
Houston, TX 77070




David Sorrentio                           David Sorrention Md                           David Sostarich Md
72 Eastern Ave                            213 Matchaponix Ave                           5809 Silverston St
New Brunswick, NJ 08901                   Monroe, NJ 08813                              Lawrence, KS 66047




David T Schindel Md                       David Taylor Md                               David Tedesco Jr
1617 Botsford Dr                          3506 Avalon Ct                                29 W Broad St P.O. Box 274
Knoxville, TN 37922                       Voorhees, NJ 08043                            Trumbauersvill, PA 18970




David Waterstram                          David Whitnack Distributing                   David Woo Md
1167 E Passyunk Ave, 2                    DBA Keystone Supply Group                     5914 Talbot Dr
Philadelphia, PA 19147                    185 W Wyoming Ave                             Ellicott City, MD 21043
                                          Philadelphia, PA 19140




David Yusavitz                            David Zwillenberg                             David Zwillenberg Md
7128 Crittenden St                        225 S 4th St                                  266 Linden Ln
Philadelphia, PA 19119                    Philadelphia, PA 19106                        Merion, PA 19066




David Zwillenberg, M.D.                   Davies Publishing Inc                         Davinder Ramsingh Md
225 S 4th St                              32 S Raymond Ave, Ste 4                       8181 E Bailey Way
Philadelphia, PA 19106                    Pasadena, CA 91105-1935                       Anaheim, CA 92808




Davis A Barnett                           Davis Advertising Inc                         Davis Inotek Instruments LLC
DBA Davis Diane Barnett Ensemb            One Bala Plaza Ste, 640                       P.O. Box 634542
260 Harrogate Rd                          Bala Cynwyd, PA 19004                         Charlotte, NC 45263-1829
Wynnewood, PA 19096




Davis Lead Aprons Inc                     Davis Publishing Inc                          Davis, Rebecca
Davis Lead Aprons of Florida LLC          Publishers In Medicine                        Rebecca Davis
23110 State Rd 54, 365                    32 S Raymond Ave, Ste 4                       2948 N 23rd St
Lutz, FL 33549                            Pasadena, CA 91105                            Philadelphia, PA 19132
                                 Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 213 of 845

Davita Healthcare Partners Inc                 Dawn Andonian                                   Dawn Baynes
2000 16th St                                   537 Crotzer Ave                                 521 N Holly St
Denver, CO 80202                               Folcroft, PA 19032                              Philadelphia, PA 19104




Dawn Berducci                                  Dawn Braun                                      Dawn Bullock
216 Pratt Court                                2120 Greyhouse Dr                               5506 Wyalusing Ave
Sewell, NJ 08080                               Warrington, PA 18976                            Philadelphia, PA 19131




Dawn Collins                                   Dawn E Bent                                     Dawn Ferguson
6030 N 16th St                                 800 N 20th St                                   3138 Euclid Ave, Apt 2
Philadelphia, PA 19141                         Philadelphia, PA 19130                          Philadelphia, PA 19121




Dawn Gibson                                    Dawn Grasso                                     Dawn Harkins
6946 Tulip St                                  2215 S Clarion St                               3122 W Gordon St
Philadelphia, PA 19135                         Philadelphia, PA 19148                          Philadelphia, PA 19132




Dawn Hawkins                                   Dawn Heiderscheidt                              Dawn Horvath
1337 Wakeling St, Apt D-1                      7421 Keiffer St                                 7107 Tabor Ave
Philadelphia, PA 19124                         Philadelphia, PA 19128                          Philadelphia, PA 19111




Dawn Labb                                      Dawn Loesch                                     Dawn Mobley
2816 Plum St                                   437 Kismet Terrace                              4542 Sansom St
Philadelphia, PA 19137                         Philadelphia, PA 19115                          Philadelphia, PA 19139




Dawn Moore                                     Dawn R Heyward                                  Dawn Small
745 Landes St                                  5018 Stenton Ave                                1624 E Howell St
Philadelphia, PA 19124                         Philadelphia, PA 19144                          Philadelphia, PA 19124




Dawn Warner                                    Dawnette Alexander                              Dawnette Merchant
3 Teaberry Ct                                  5316 Sentinel Ridge                             38 Woodview Ln
Blue Anchor, NJ 08037                          Norristown, PA 19403                            No United Kingdom, PA 19454




Dawnza Ervin-Abraham                           Daydots International Inc                       Day-Timers Inc
4800 Rosalie St                                24198 Network Pl                                P.O. Box 27001
Philadelphia, PA 19135                         Chicago, IL 60673-1241                          Lehigh Valley, PA 18002-7001




Daz Tech                                       Dc Treasurer                                    Dcr Inc
c/o Donald L Strouse                           Dept of Consumer Regulatory                     1019 Arch St
424 Broad St                                   Affairs/Corporations Div                        Philadelphia, PA 19107
Perkasie, PA 18944                             P.O. Box 92300
                                               Washington, DC 20090
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 214 of 845

Dcs Global Systems Inc                        Ddc Clinic For Special Needs                 Ddi Customer Service Inc
2805 Dallas Pkwy, Ste 600                     Children                                     Customer Svc Inc
Plano, TX 75093                               14567 Madison Rd                             P.O. Box 951783
                                              Middlefield, OH 44062                        Cleveland, OH 44193




Ddr Services Inc                              De Lage Landen Financial Services            De Lage Landen Financial Services, Inc.
143 Harding Ave                               1111 Olde Eagle School Rd                    1111 Old Eagle School Rd
Bellmawr, NJ 08031                            Wayne, PA 19087                              Wayne, PA 19087




De Lage Landen Financial Services, Inc.       De Lage Landen Financial Svc Inc             De Lage Landen Financial Svc Inc
Attn Director, Operations                     As Servicing Agent For Milner Inc            P.O. Box 41602
1111 Old Eagle School Rd                      P.O. Box 41602                               Philadelphia, PA 19101-1602
Wayne, PA 19087                               Philadelphia, PA 19101-1602




De Long Industries Group, Inc                 De Long Industries Grp Inc                   Deaf Hearing Communication
DBA Wavetech Industries                       DBA Wavetech Industries                      630 Fairview Rd, Ste 100
1120 Calle Cordillera                         P.O. Box 74836                               Swarthmore, PA 19081-2335
Suuite 102                                    San Clemente, CA 92673
San Clemente, CA 92673



Deaf Hearing Communication Centre, Inc        Dean Coffin                                  Dean E. Weisgold, PC
Attn Neil Mcdevitt, Executive Director        168 Greenwood Ave                            Counsel to Parkway Corporation
630 Fairview Rd, Ste 100                      Jenkintown, PA 19046                         1835 Market St, Ste 1215
Swarthmore, PA 19081                                                                       Philadelphia, PA 19103




Dean Hendricks                                Dean K Giese                                 Dean Richard Hobart
623 Tribet Pl                                 DBA Past Present Distributors                148 Elizabeth Rd, Unit 4
Darby, PA 19023                               P.O. Box 362                                 San Antonio, TX 78209
                                              Whitewater, WI 53190




Deana Paugh                                   Deana Sealy                                  Deanna Andaloro
645 10th Ave                                  1967 Sterling St                             1026 Herkness Dr
Prospect Park, PA 19076                       Philadelphia, PA 19138                       Meadowbrook, PA 19046




Deanna Black                                  Deanna Conigliaro                            Deanna Erb Md
9323-25 Ditman St                             935 Upper Dam Dr                             8201 Henry Ave, Apt B20
Philadelphia, PA 19114                        Williamstown, NJ 08094                       Philadelphia, PA 19128




Deanna Fennekohl                              Deanna Kroker                                Deanna Szymborski
117 Emerald Ave                               106 Taylor Dr                                416 May Ave
Haddon Township, NJ 08108                     Levittown, PA 19054                          West Deptford, NJ 08096




Deatrice Gary                                 Debbi A Godleski                             Debbie A Koopman
5532 W Thompson St                            5b Jackson Dr                                130 S Franklin Ave
Philadelphia, PA 19131                        Maple Shade, NJ 08056                        Berlin, NJ 08000-9000
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 215 of 845

Debbie Hoagland                            Debbie Lieb                                  Debbie Roccuzzo Pnp
1537 W 5th St                              823 Hollow Rd                                144 W Millstream Rd
San Pedro, CA 90732                        Phoenixville, PA 19460                       Cream Ridge, NJ 08514




Debbie Smith                               Debika Nandi-Munshi                          Deborah Adamonis
2468 Greenland Court                       182 Gay St, 503                              7 Holly Dr
Bensalem, PA 19020                         Philadelphia, PA 19128                       Woodbury, NJ 08096




Deborah Adamonis                           Deborah Albee                                Deborah Ann Sandrock, M.D.
7 Holly Dr                                 958 N Beecham Rd                             693 Misty Hollow Dr
West Deptford, NJ 08096                    Williamstown, NJ 08094                       Maple Glen, PA 19002




Deborah Barron                             Deborah Bloch Md                             Deborah Bowler
101 Eaton Pl                               22 Robin Lake Dr                             231 East Fairwood Dr
Voorhees, NJ 08043                         Cherry Hill, NJ 08003-2851                   Chalfont, PA 18914




Deborah Cheng Md                           Deborah Davis                                Deborah Davis-Gayley
879 N 25th St                              40012 Longwood Dr                            300 Westbriar Dr
Philadelphia, PA 19130                     Exton, PA 19341                              Media, PA 19063




Deborah Dixson Lomax                       Deborah Drayton                              Deborah Dumas
902 Valley Rd, 33a                         1006 Washington Ave                          6162 Columbia Ave
Melrose Park, PA 19027                     Vineland, NJ 08360                           Philadelphia, PA 19151




Deborah Frank                              Deborah Hayner                               Deborah Heart Lung Center
34 Fuller St                               823 Hollow Rd                                Attn Hr/Arthur Short
Brookline, MA 02446                        Phoenixville, PA 19460                       200 Trenton Rd
                                                                                        Brown Hiils, NJ 08015




Deborah Heart Lung Center                  Deborah Heart Lung Center                    Deborah Heart And Lung Center
Attn Joseph Chirichella/ Susan Bonfield    Patient/Family Education                     200 Trenton Rd
200 Trenton Rd                             Dept 200                                     Browns Mills, NJ 08015
Browns Mills, NJ 08015                     Trenton Rd
                                           Browns Mill, NJ 08015



Deborah Jankaitis                          Deborah Johnson                              Deborah Marthers
118 Calderwood Ln                          8216 Rugby St                                1924 Stanwood St
Mt Laurel, NJ 08054                        Philadelphia, PA 19150                       Philadelphia, PA 19152




Deborah Martin                             Deborah Mccusker                             Deborah Moore
17928 N 78th Dr                            2901 Sterling Rd                             2050 Newcomb St
Glendale, AZ 85308                         Yardley, PA 19067                            Philadelphia, PA 19140
                         Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 216 of 845

Deborah Muras                          Deborah Palley                               Deborah Raymond
9958 Haldeman Ave                      1040 N 2nd St, 302                           790 Buttercup Dr
Philadelphia, PA 19115                 Philadelphia, PA 19123                       Warminster, PA 18974




Deborah Robinson                       Deborah Sandrock                             Deborah Sandrock Md
6313 N 13th St                         693 Misty Hollow Dr                          693 Misty Hollow Dr
Philadelphia, PA 19141                 Maple Glen, PA 19002                         Maple Glen, PA 19002




Deborah Satanoff                       Deborah Schneider                            Deborah Shellenberger
8625 Crispin Dr                        587 Fox Chase Rd                             1829 Cardinal Lake Dr
Philadelphia, PA 19136                 Jenkintown, PA 19046                         Cherry Hill, NJ 08003




Deborah Troyanosky                     Deborah Wesolowski                           Deborah Witherspoon
2248 Pratt St                          7112 Erdrick St                              505 E Mt. Airy Ave
Philadelphia, PA 19137                 Philadelphia, PA 19135                       Philadelphia, PA 19119




Deborah Witherspoon Rn                 Deborah Wooten                               Deborah Young
505 E Mount Airy Ave                   1034 W Cecil B Moore Ave                     731 Ashbourne Rd
Philadelphia, PA 19119                 Philadelphia, PA 19122                       Cheltenham, PA 19012




Debra A Broitman                       Debra Broitman                               Debra Brown
33 Cooper Leaf Dr                      33 Copper Leaf Dr                            1711 E Mohican St
Newton, PA 18940                       Newtown, PA 18940                            Philadelphia, PA 19138




Debra Gonzalez                         Debra H Deibel                               Debra L Hudes Md
1302 Hickory Cir                       Mumford Cove                                 405 Lodge Ln
Cherry Hill, NJ 08003                  3 Anchorage Cir                              Elkins Park, PA 19027
                                       Groton, CT 06340




Debra M Gaylord                        Debra Moloko                                 Debra Reynolds
37 Avalon Ct                           44 Hidden Valley Rd                          1431 Powell Str.
Doylestown, PA 18901                   Aston, PA 19014                              Norristown, PA 19401




Debra Rhodes                           Debra Ruetz                                  Debra Scopelliti Md
2911 N Bambrey St                      3509 Lilac Ave                               1418 Fig St
Philadelphia, PA 19132                 Trevose, PA 19053                            Scranton, PA 18505




Debra Sierka                           Debra Westcott                               Debra Wong
80 School Ln                           870 Cooledge Court                           31 Chipmunk Lane
Norristown, PA 19403                   Warrington, PA 18976                         Media, PA 19063
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 217 of 845

Debrunner Associates                        Decal Corporation                            Decanda M Faulk Esq
112 Walnut St                               P.O. Box 916                                 38 Buckingham Rd
Harrisburg, PA 17101                        Tallman, NY 10982-0916                       West Orange, NJ 07052




Decisionone Corporation                     Deena M Digregorio                           Deeneen Redd
Dept Ch 14055                               10219 Albemarle Ln                           3214 Meetinghouse Rd
Palatine, IL 60055-5000                     Philadelphia, PA 19114                       Boothwyn, PA 19061




Deepa Patel                                 Deepa Ramachandran                           Deepak K Chugh Md
115 Blue Jay Dr, Suite 101                  566 Larkspur St                              27 Wallingford Ave, A-7
Liberty, MO 64068                           Philadelphia, PA 19116                       Wallingford, PA 19086




Deepak S Mahajan                            Deepthi Kotihal                              Deepti Raybagkar
2979 W School House Ln, Apt 5106c           331 Marielle Dr                              501a E Camden Ave
Philadelphia, PA 19144                      King of Prussia, PA 19406                    Moorestown, NJ 08057




Deepti Raybagkar Md                         Deepti Raybagkar, M.D.                       Deepu S Ushakumari Md
301 Browning Ln, Unit 42                    501a E Camden Ave                            201 S 13th St, Apt 212
Cherry Hill, NJ 08003                       Moorestown, NJ 08057                         Philadelphia, PA 19107




Deer Park Natural Spring Water              Definity Health                              Dehua Wang Md
Attn Accts Receivable                       P.O. Box 740810                              158 N 21st St, Apt 7
Div of Nestle Waters N America              Atlanta, GA 30374                            Philadelphia, PA 19103
P.O. Box 856192
Louisville, KY 40285



Deidre Devlin                               Deidre Freese Rn                             Deirdra L Young
6364 Musket Ct                              6364 Musket Ct                               134 W 34th St
Bensalem, PA 19020                          Bensalem, PA 19020                           Wilmington, DE 19802




Deirdre Clarke                              Deirdre Dulak                                Deirdre Tukel
3324 Willits Rd, Apt 16b                    339 North Broad St,                          315 Cherry Lane
Philadelphia, PA 19136                      Philadelphia, PA 19107                       Havertown, PA 19083




Del Frisco S Of Philadelphia Inc            Del Mar Avionics                             Del Mar Reynolds Medical Inc
DBA Del Frisco S Steak House                File 55187                                   P.O. Box 414980
1426-28 Chestnut St                         Los Angeles, CA 90074-5187                   Boston, MA 02241-4980
Philadelphia, PA 19102




Del Ren Associates Inc                      Del Valley Information Consortium            Delaney Jenkins
100 W Narberth Terrace                      c/o Cheryl Shusterman Treasurer              11007 Rennard St
Collingswood, NJ 08108                      451 Balleytore Rd                            Philadelphia, PA 19116
                                            Wynnewood, PA 19096
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 218 of 845

Delaware Audio Visual Integration           Delaware Business Sytems Inc                 Delaware Committee On Trauma
Design LLC                                  191 Airport Rd                               Christiana Care Health Svcs
920 N Church St Ste, A                      New Castle, DE 19720                         4755 Ogletown Stanton Rd, Rm 1320
Wilmington, DE 19801                                                                     Newark, DE 19718




Delaware County Community College           Delaware County Community College            Delaware County Medical Society
901 S Media Line Rd                         Route 252                                    920 N Providence Rd
Media, PA 19063                             Media, Pa 19063                              Media, PA 19063




Delaware Division Of Child Suppor           Delaware Division Of Child Suppor            Delaware Division Of Revenue
Re Eric Stone Ss 192525118                  Re O Pressley Jr Cs 154608641                Re Katarzyna Patola
P.O. Box 907                                P.O. Box 904                                 Attn Ms 1 T/W
New Castle, DE 19720                        New Castle, DE 19720                         P.O. Box 8717
                                                                                         Wilmington, DE 19899-8717



Delaware Division Of Revenue                Delaware Medicaid                            Delaware Physicians Care Inc
Re Sharon E Ngobeh                          Hp Enterprise Services Financial             252 Chapman Rd, Ste 250
P.O. Box 8717                               P.O. Box 909                                 Newark, DE 19702
Ms 1 T/W                                    New Castle, DE 19720
Wilmington, DE 19899-8717



Delaware Secretary of State                 Delaware Secretary Of State                  Delaware Valley Academy Of
Division of Corporations                    John G. Townsend Bldg                        Medical Dental Assistants
John G. Townsend Building                   401 Federal St, Ste 4                        3300 Grant Ave
401 Federal St, Ste 4                       Dover, DE 19901                              Philadelphia, PA 19114
Dover, DE 19901



Delaware Valley Aesthetics                  Delaware Valley Chapter Of Clma              Delaware Valley Child Care Counc
DBA Rumer Cosmetic Surgery                  Linda Ann Sysol Ms Mt/Ascp                   211 N 13th St, Ste 702
Attn Kathy Rumer, Do                        509 N Broad St                               Philadelphia, PA 19107
105 Ardmore Ave                             Woodbury, NJ 08096
Ardmore, PA 19003



Delaware Valley Compressor                  Delaware Valley Computing Svc                Delaware Valley Healthcare
1054 Tremont Dr                             3205 Scotts Ln Bldg 1, Ste A3                Council of Hap
Glenolden, PA 19036                         Philadelphia, PA 19129-1561                  121 S Broad St 20th Fl
                                                                                         Philadelphia, PA 19107




Delaware Valley Healthcare Counci           Delaware Valley Hepatitis Treat              Delaware Valley Hr Person Of Year
Of Hap                                      Research Educ Ctr/Heptrec                    Right Management Consultants
P.O. Box 3344                               40 Racine Rd                                 8 Penn Center, Ste 2200
Harrisburg, PA 17105-3344                   North East, MD 21901                         Jfk Blvd
                                                                                         Philadelphia, PA 19103



Delaware Valley Iahcsmm                     Delaware Valley Info Consortium              Delaware Valley Information
c/o Shirley Gillis                          451 Balleytore Rd                            c/o Ellen E Sanford
801 Middleford Rd                           Wynnewood, PA 19096                          Consortium
Seaford, DE 19973                                                                        802 Castlefin Ln
                                                                                         Bryn Mawr, PA 19010



Delaware Valley Information                 Delaware Valley Insurance Co                 Delaware Valley Limo Inc
Ecri Library                                1015 York Rd                                 523 Bethlehem Pike
5200 Butler Pike                            Willow Grove, PA 19090                       Erdenheim, PA 19038
Plymouth Meeting, PA 19462
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 219 of 845

Delaware Valley Medical Manage                Delaware Valley Nephrology                   Delaware Valley Regional Planning
Attn Cindi Reibstein Controller               Hypertension Assoc, PC                       DBA Commuter Benefit Program
100 N Presidential Blvd, Ste 303              DBA Quality Vascular Access Services         c/o Edenred USA
Bala Cynwyd, PA 19004                         Attn Edward R Jones/ Lawrence Freitas        320 Nevada St 4th Fl
                                              8100 Old York Rd, Yorktown Plaza             Newton, MA 02460
                                              Elkins Park, PA 19027


Delaware Valley Society Of Health             Delaware Valley Surgical Supply C            Delco Memorial Foundation
System Pharmacists                            P.O. Box 7777 510584                         501 N Lansdowne Ave
1004 Wilde Ave                                Philadelphia, PA 19175-0584                  Drexel Hill, PA 19026
Drexel Hill, PA 19026




Delco Restorations Inc                        Dele Ogunyemi                                Delermu Weedor
DBA Servpro Central Delaware Cty              817 S Gwynn                                  79 Gridirow Rd
119 Springfield Ave                           Court Bear, DE 19701                         Levittown, PA 19057
Folsom, PA 19033




Delfi Medical Innovations Inc                 Delhi Consulting Services Inc                Delia Adams
106-1099 W 8th Ave                            DBA Dcsglobal Systems                        523 Hoffman St
Vancouver, Bc V6H 1C3                         P.O. Box 863686                              Philadelphia, PA 19148
Canada                                        Plano, TX 75086-3686




Delilah Lacend                                Dell Financial Services                      Dell Financial Services
1317 E Lycoming St, Apt 2                     Payment Processing Center                    Payment Processing Center
Philadelphia, PA 19124                        P.O. Box 5292                                P.O. Box 6549
                                              Carol Stream, IL 60197-5292                  Carol Stream, IL 60197-6549




Dell Marketing LP                             Dell Marketing LP                            Dell Marketing LP
c/o Dell USA LP                               c/o Dell USA LP                              c/o Dell USA LP
Dept 40228                                    P.O. Box 534118                              P.O. Box 643561
Atlanta, GA 31192-0228                        Atlanta, GA 30353-4118                       Pittsburgh, PA 15264-3561




Dell Marketing LP                             Dell Marketing LP                            Dell Software Inc
c/o Dell USA LP                               c/o Dell USA LP                              P.O. Box 731381
P.O. Box 676021                               P.O. Box 802816                              Dallas, TX 75373-1381
Dallas, TX 75267-6021                         Chicago, IL 60680-2816




Delmarva Systems Corporation                  Delmary Astacio                              Delmy Alvarenga
1100 1st State Blvd                           759 E Allegheny Ave                          300 Horsham Rd, Apt D5
Newport, DE 19804                             Philadelphia, PA 19134                       Hatboro, PA 19040




Deloitte Touche Llp                           Deloitte Tax Llp                             Delores Anderson-Smith
P.O. Box 844708                               P.O. Box 844736                              116 Eagle Stream Dr, L56
Dallas, TX 75284-4708                         Dallas, TX 75284-4736                        Norristown, PA 19403




Delores Houdeshel                             Delores Rhodes                               Deloris Taylor
1428 Marlyns Ln                               4617 Ashville St                             1 Sugar Maple Lane
No United Kingdom, PA 19454-2220              Philadelphia, PA 19136                       Sicklerville, NJ 08081
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 220 of 845

Delphi Petroleum Inc                           Delshera Robinson                            Delta Contracting Svc Inc
12 Broad St                                    7413 Drexel Rd                               12 Connerty Ct, Unit A
Red Bank, NJ 07701                             Philadelphia, PA 19151                       East Brunswick, NJ 08816-1645




Delta Dental                                   Delta Dental Of Pennsylvania                 Delta Dental Of Pennsylvania
One Delta Dr                                   Attn Account Receivable                      One Delta Dr
Mechanicsburg, PA 17055                        Delta Dental of Pennsylvania                 Mechanicsburg, PA 17055-6999
                                               P.O. Box 825506
                                               Philadelphia, PA 19182-5506



Delta Management Associates Inc                Delta Managemment Assoc                      Delta Medical Inc
Re Pedro Edney Cs 210344988                    Re Beverly Ross                              P.O. Box 2489
P.O. Box 9191                                  P.O. Box 9191                                Vernon, CT 06066
Chelsea, MA 02150                              Chelsea, MA 02150




Delta/Bjds Inc                                 Delu Song                                    Demarbis Clark
1345 Industrial Blvd                           47 University Mews                           212 Glenfield Lane
Southhampton, PA 18966                         Philadelphia, PA 19104                       Kennett Square, PA 19348




Demarco Associates Inc                         Demarco S Collision Experts Inc              Demco Inc
Warren Surveys                                 Maaco Collision Repair                       P.O. Box 8048
3218 Fawnridge Ct                              9909 A Bustleton Ave                         Madison, WI 53708-8048
Rockford, IL 61114                             Philadelphia, PA 19115




Demet Sakarcan                                 Demeta Gaskins                               Demetria Adkins
1740 Old Gulph Rd                              1510 North 18th St                           2706 Ruby Terrace, Apt 3a
Villonova, PA 19085                            Philadelphia, PA 19121                       Phialdelphia, PA 19143




Demian H Larry                                 Dena Mindick                                 Dena Sloane Do
2979 W School House Ln, Apt 416k               254 Lemonte St                               254 Lemonte St
Philadelphia, PA 19144                         Philadelphia, PA 19128-4518                  Philadelphia, PA 19128




Dendrite Interactive Marketing                 Denekei Lawson                               Denia Bryant
P.O. Box 35578                                 437 South St                                 1342 N 28th St
Newark, NJ 07193-5578                          Townsend, DE 19734                           Philadelphia, PA 19121




Denise Agazarian                               Denise Bembry                                Denise Brooks
630 Hillcrest Ave                              32 Johns Rd                                  336 E Vernon Rd
Morrisville, PA 19067                          Cheltenham, PA 19012                         Philadelphia, PA 19119




Denise Brown                                   Denise C Thomas                              Denise Carlson
5453 Trinity St                                7701 Lindbergh Blvd, Apt 2000                4 Holly Pl
Philadelphia, PA 19143                         Philadelphia, PA 19153                       Bellmawr, NJ 08031
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 221 of 845

Denise Coleman                              Denise Einhorn                               Denise Glinkowski
4651 Magnolia Ave                           312 Hampton Dr                               2558 Orthodox St
Trevose, PA 19053                           Feasterville, PA 19053                       Philadelphia, PA 19137




Denise Glinkowski                           Denise Gonzalez                              Denise Gonzalez
7558 Orthodox St                            3886 Alberta Terr                            3886 Alberta Terrace
Philadelphia, PA 19137                      Philadelphia, PA 19154                       Philadelphia, PA 19154




Denise Good                                 Denise Heard                                 Denise Heard
820 Sackettsford Rd                         2016 W Estaugh St                            2016 W Estaugh St
Warminster, PA 18974                        Philadelphia, PA 19140                       Philadelphia, PA 19148




Denise Hearn                                Denise Hennessy                              Denise Hennessy
3 Arcadia Dr                                10851 Meadow Ln                              214 Wickley Rd
Voorhees, NJ 08043                          Philadelphia, PA 19154                       Philadelphia, PA 19154




Denise Hogan                                Denise Jones                                 Denise Lai
131 N 50 St                                 2715 Kirkbride St                            c/o Sean Higgins
Philadelphia, PA 19139                      Philadelphia, PA 19137                       Broad Vine Sts Mail Stop 605
                                                                                         Philadelphia, PA 19102




Denise Lederer                              Denise Mcbride                               Denise Mccoll
516 E Belgrade St                           835 Sycemore Dr                              236 Lawnside Ave
Philadelphia, PA 19125                      Southampton, PA 18966                        Haddon Townshi, NJ 08108




Denise Mccoll                               Denise Miranda-Santana                       Denise Montgomery
813 N Stillman St                           2624 S Percy St                              100 Fayette Brook Way
Philadelphia, PA 19130                      Philadelphia, PA 19148                       Jonesboro, GA 30238




Denise Mullen                               Denise Nelinson                              Denise O donnell
545 Prelate Cir                             48 Stonehaven Lane                           25 Hedge Rd
Philadelphia, PA 19128                      Willingboro, NJ 08046                        Levittown, PA 19056




Denise Rembert                              Denise Rozarto                               Denise S Montgomery
155 E Godfrey Ave, Apt E706                 803 Jona Cir                                 7250 Devon St
Philadelphia, PA 19120                      Collegeville, PA 19426                       Philadelphia, PA 19119




Denise Simmons                              Denise Simmons                               Denise Smith
2056 E Monmouth St                          2056 East Monmouth St                        1545 N Alden St
Philadelphia, PA 19134                      Philadelphia, PA 19134                       Philadelphia, PA 19131
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 222 of 845

Denise Speakman                             Denise Yocum                                  Denisse DE Jesus
813 N Stillman St                           38 Lexington Ave                              2236 N 20th St, Apt B
Philadelphia, PA 19130                      Pitman, NJ 08071                              Philadelphia, PA 19132




Dennis Collins                              Dennis D Day                                  Dennis Day
205 Pacific Ave                             2346 Diane Ct                                 2346 Diane Court
Deptford, NJ 08096                          Pottstown, PA 19464                           Pottsgrove, PA 19464




Dennis Eneanya                              Dennis Eneanya                                Dennis Gallagher
1258 Scobee Dr                              1258 Scobee Dr                                173 Collin Court
Lansdale, PA 19446                          Landsdale, PA 19446                           Mt Laurel, NJ 08054




Dennis Maziarz Md                           Dennis Mccausland                             Dennis Mcneill
27 Bailey Dr                                825 E Almond St                               11734 Denman Rd
Washington Crossing, PA 18977               Philadelphia, PA 19125                        Philadelphia, PA 19154




Denovo Dental Inc                           Dental Dreams LLC                             Dentsply International Inc
P.O. Box 548                                5675 N Front St, Ste 50                       Tulsa Dental Products LLC
Baldwin Park, CA 91706-0548                 Philadelphia, PA 19120                        5100 E Skelly Dr, Ste 300
                                                                                          Tulsa, OK 74135




Denver Biomedical Inc                       Denver Developmental Material Inc             Denville Scientific Products Inc
P.O. Box 17124                              P.O. Box 371075                               P.O. Box 4588
Denver, CO 80217                            Denver, CO 80237-5075                         Metcuhen, NJ 08840




Denyse Alibocas                             Department Of Education                       Department Of Health
12647 Biscayne Dr                           P.O. Box 740283                               104-2 Hamilton Park Dr
Philadelphia, PA 19154                      Atlanta, GA 30374-0283                        Tallahassee, FL 32304




Department Of Health Human Serv             Department Of Homeland Security               Department Of Public Welfare
Div of Finance                              75 Lower Weldon St                            Childline Abuse Registry
P.O. Box 8355                               St Albans, VT 05479-0001                      P.O. Box 8170
Columbia, SC 29202-8355                                                                   Harrisburg, PA 17105-8170




Department Of Public Works                  Department Of The Treasury                    Department Of Transportation
41 S Central Ave 6th Fl                     P.O. Box 149058                               Bureau of Motor Vehicles
St Louis County Government Center           Austin, TX 78714-9058                         Harrisburg, PA 17106-8277
Permit Processing
Clayton, MO 63105



Department Of Treasury                      Department Of Veterans Affairs                Depaul And Company
P.O. Box 51318                              Health Admin Ctr Debt Collection              10119 Valley Forge Cir
Philadelphia, PA 19115-8318                 P.O. Box 65022                                King of Prussia, PA 19406
                                            Denver, CO 80206-5022
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 223 of 845

Dept Of Environmental Protection            Dept Of Justice/Fed Bureau                     Dept Of Pa Public Welfare
P.O. Box 8455                               Federal Bureau of Prisons                      555 Walnut St 9th Fl
Harrisburg, PA 17105-8455                   320 1st St NW, Rm 5004                         Harrisburg, PA 17101
                                            Washington, DC 20534




Dept Of Public Health                       Dept Of Public Welfare                         Dept Of Public Welfare
Ms 3202                                     Medical Assistance Program                     Medicare Pa
P.O. Box 997434                             York Cao 130 N Duke St                         P.O. Box 8150
Sacramento, CA 95899-7434                   P.O. Box 15041                                 Harrisburg, PA 17120
                                            York, PA 17405



Dept Of Public Welfare                      Dept Of Veterans Affairs                       Dept Of Veterans Affairs
P.O. Box 69022                              P.O. Box 469063                                Recovery Audit
Harrisburg, PA 17106-9022                   Denver, CO 80246-9063                          P.O. Box 469062
                                                                                           Health Administration Center
                                                                                           Denver, CO 80246-9062



Depuy Ace Medical                           Depuy Ace Medical Co                           Depuy Mitek Inc
P.O. Box 406645                             5905 Collection Center Dr                      c/o J J Hcs
Atlanta, GA 30384-6645                      Chicago, IL 60693                              P.O. Box 406663
                                                                                           Atlanta, GA 30384-6663




Depuy Orthopaedics Inc                      Depuy Orthopaedics Inc                         Depuy Orthopaedics Inc
5905 Collection Center Dr                   c/o Johnson Johnson Hcs                        P.O. Box 905566
Chicago, IL 60693                           P.O. Box, 10                                   Charlotte, NC 28290-5566
                                            P.O. Box 406663
                                            Atlanta, GA 30384-6663



Depuy Spine                                 Depuy Spine Inc                                Depuy Synthes Sales
File 74115                                  A Johnson Johnson Co                           Customer Receivables Management
P.O. Box 60000                              5972 Collection Ctr Dr                         Attn Patty Paget
San Francisco, CA 94180                     P.O. Box, 12                                   Highway 22 N
                                            Chicago, IL 60693                              Somerville, NJ 08876-1051



Depuy Synthes Sales                         Depuy Synthes Sales                            Depuy Synthes Sales Inc
P.O. Box 406663                             P.O. Box 8538-662                              Depuy Synthes Power Tools
Atlanta, GA 30384-6663                      Philadelphia, PA 19171-0662                    P.O. Box 32639
                                                                                           Palm Beach Gardens, FL 33420-2639




Depuy Synthes Sales, Inc/Chicago            Dequan Dumas Hack                              Deraj Medical Career Training, Inc
5972 Collection Center Dr                   1541 Elbridge St                               3437 Carpenter St
Chicago, IL 60693                           Philadelphia, PA 19149                         Philadelphia, PA 19146




Deraj Medical Career Training, Inc.         Derek Englese                                  Derek Lawrence Isenberg Md
2437 Carpenter St                           305 Midway Ave                                 2601 Pennsylvania Ave, Apt 704
P. O.Box 3874                               Riverton, NJ 08077                             Philadelphia, PA 19130
Philadelphia, PA 19146




Derek Maloney                               Derek Moore                                    Derek Ng Md
2200 Ben Franklin Pkwy, W0411               1103 Lake Shore Dr                             2121 Market St, Apt 522
Philadelphia, PA 19130                      Camden, NJ 08104                               Philadelphia, PA 19103
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 224 of 845

Derick Lim                                Dermatologic Surgi Ctr                       Deroyal Industries Inc
1922 Lombard St, Apt 3f                   1200 Locust St                               Msc 30316
Philadelphia, PA 19146                    Philadelphia, PA 19107                       P.O. Box 415000
                                                                                       Nashville, TN 37241-0316




Derreck Young                             Derrick Adams                                Derrick L Middleton Sr
5346 N Sydenham St                        603 Saint Anthony Ln                         DBA Handnland LLC
Philadelphia, PA 19141                    Upper Darby, PA 19082                        8643 Ditman St
                                                                                       Philadelphia, PA 19136




Derrick Zizelmann                         Des Moines University                        Desacc Inc
2544 S 11th St                            3200 Grand Ave                               Medical Imaging Service Bureau
Philadelphia, PA 19148                    Des Moines, IA 50312                         10900 NE 8th St, Ste 1000
                                                                                       Bellvue, WA 98004




Design Veronique                          Designs For Vision Inc                       Desire Torres
999 Marina Way South                      P.O. Box 520                                 3901 E Roosevelt Blvd, Apt 12b
Richmond, CA 94804                        Bohemia, NY 11716-0520                       Philadelphia, PA 19124




Desiree Benckert                          Desiree Cianci                               Desiree Daniel
2637 South 16th St                        21 A. Wintergreen Lane                       240 W Abbottsford Ave
Philadelphia, PA 19145                    Whiting, NJ 08759                            Philadelphia, PA 19144




Desiree Ellis                             Desiree Ellis                                Desiree Lassiter
1012 E MT Airy Ave                        1012 E MT Airy Ave 2nd                       232 Sylvania Ave
Philadelphia, PA 19150                    Philadelphia, PA 19150                       Folsom, PA 19033




Desiree Morasco                           Desiree Reavis                               Desiree Richardson
102 E Penn Ave                            7726 Rugby St                                905 E Rittenhouse St
Cleona, PA 17042                          Philadelphia, PA 19150                       Philadelphia, PA 19138




Desiree Scorza                            Desiree Thompson                             Desiree Williams
46 Winfield Cir                           1536 East Tulpehocken St                     7024 Ditman
Sewell, NJ 08080                          Philadelphia, PA 19138                       Philadelphia, PA 19135




Destiny Pochvatilla                       Destiny Straccione                           Destiny Summers
4422 North 18th St                        1726 Jackson St                              2014 Stonebridge Blvd
Phila, PA 19140                           Philadelphia, PA 19145                       New Castle, DE 19720




Detroit Newspaper Partnership LP          Devanshu Verma                               Devece Shaffer Inc
Michigan.Com                              419 N Preston St, Apt 3-R                    Printers Lithographers
P.O. Box 773964                           Philadelphia, PA 19104                       P.O. Box 201
Chicago, IL 60677-3009                                                                 Palmyra, NJ 08065-0201
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 225 of 845

Devi Rastogi                                  Devicor Medical Equipment, Inc                 Devicor Medical Products Inc
1700 Bf Pkwy, Apt 2102                        Attn Rich Jenkins                              33075 Collection Center Dr
Phialdelphia, PA 19103                        300 E-Business Way                             Chicago, IL 60693-0330
                                              Fifth Fl
                                              Cincinnati, OH 45241



Devicor Medical Products, Inc                 Devil S Alley                                  Devillage
300 E-Business Way                            1907 Chestnut St                               1800 Chestnut St 2nd Fl
Fifth Fl                                      Philadelphia, PA 19103                         Philadelphia, PA 19103
Cincinnati, OH 45241




Devin Bruton                                  Devin Parambo                                  Devinder Singh
1941 Armstrong Dr                             236 W Thompson St, Apt B308                    315 N 12 St, Apt 211
Lansdale, PA 19446                            Philadelphia, PA 19122                         Philadelphia, PA 19107




Devito Brothers Sons Inc                      Devlin Collision Center                        Devon International Inc
2565 Henderson Rd                             817 Aramingo Ave                               1100 1st Ave, Ste 100
Ardmore, PA 19003                             Philadelphia, PA 19125                         King of Prussia, PA 19406




Devon M Flaherty Md                           Devora Bita Azhdam Md                          Devos Children S Hospital
771 N 23rd St                                 6105 Spirit St, 74                             Spectrum Health
Philadelphia, PA 19130                        Pittsburgh, PA 15206                           100 Michigan NE Mc 117
                                                                                             Grand Rapids, MI 49503




Devry University                              Dewan Hague Md                                 Dex Imaging
1200 East Diehl Rd                            544-2 B Chatham Park Dr                        P.O. Box 17299
Napersville, IL 60563                         Pittsburgh, PA 15220                           Clearwater, FL 33762-0299




Dex Imaging, Inc                              Dexmed Inc                                     Dexter Hofing LLC
5109 W Lemon St                               2008 Rte 37 East Ste, 13                       1221 Ave of the Americas, 4200
Tampa, FL 33609                               Toms River, NJ 08753                           New York, NY 10020




Dexter Jacob                                  Deyanery Solis                                 Dfine Inc
201 South 18th St, Apt 2518                   6833 Clark Ave                                 Dept Ch19333
Philadelphia, PA 19103                        Pennsauken, NJ 08110                           Palantine, IL 60055-9333




Dfs Acceptance Inc                            Dga Partners Inc                               DGA Partners, Inc
12519 Collections Ctr Dr                      2 Bala Plaza, Ste 301                          Two Bala Plaza, Ste 301
Chicago, IL 60693                             Bala Cynwyd, PA 19004-1403                     Bala Cynwyd, PA 19004




Dgrwo P Pc                                    Dhhs                                           Dhl Express
2410 Bristol Rd                               Reporting Receivables Division                 P.O. Box 840006
Bensalem, PA 19020                            P.O. Box 8355                                  Dallas, TX 75284-0006
                                              Columbia, SC 29202-8355
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 226 of 845

Dhl Express Usa Inc                        Dhl Express Usa Inc                            Dhl Express Usa Inc
P.O. Box 844894                            14105 Collections Ctr Dr                       File 30692
Dallas, TX 75284-4894                      Chicago, IL 60693                              P.O. Box 60000
                                                                                          San Francisco, CA 94160




Dhl Express Usa Inc                        Dhl Express Usa Inc                            Dhruvan Patel
P.O. Box 414620                            P.O. Box 4723                                  2400 Chestnut St, 1902
Boston, MA 02241-4620                      Houston, TX 77210-4723                         Philadelphia, PA 19103




Diacor Inc                                 Diagnoss Inc.                                  Diagnostic Chemicals Limited Usa
3191 S 3300 East, 100A                     Attn Legal Department                          160 Christian St
Salt Lake City, UT 84109                   2560 Bancroft Way                              Oxford, CT 06478
                                           Berkeley, CA 94704




Diagnostic Consumables Inc                 Diagnostic Group LLC                           Diagnostic Hybrids Inc
41730 Reagan Ave                           DBA Maico Diagnostics, Tremetrics              File, 749484
Murrieta, CA 92562                         Interacoustics, Amplivox                       Los Angeles, CA 90074-9484
                                           Grason-Stadler
                                           7625 Golden Triangle Dr
                                           Eden Prairie, MN 55344


Diagnostic Imaging Inc                     Diagnostic Ultrasound                          Diagnostica Stago Inc
4 Neshaminy Interplex Ste, 209             P.O. Box 34960                                 P.O. Box 416347
Trevose, PA 19053                          Seattle, WA 98124-1960                         Boston, MA 02241-6347




Diagnostica Stago, Inc                     Diagnostica Stago, Inc.                        Dial Medical
Attn Senior Contract Administrator         Attn Contract Department                       P.O. Box 109
Five Century Dr                            Five Century Dr                                Chester Springs, PA 19425
Parsippany, NJ 07054                       Parsippany, NJ 07054




Dialysis Clinic, Inc DCI                   Dialysis Clinic, Inc.                          Dialysis Unit of Center CIty PA, The
Attn Bill Wood                             1633 Church St, Ste 500                        230 N Broad St, 12th Fl
1633 Church St, Ste 500                    Nashville, TN 37203                            Philadelphia, PA 19102
Nashville, TN 37203




Dialysis Unit of West PA, LLC, The         Diamedical Usa Equipment                       Diamond Harris Md
4800 Brown St, Ste 201                     7013 Orchard Lake Rd, Ste 110                  8200 Henry Ave, 33
Philadelphia, PA 19139                     West Bloomfield, MI 48322                      Philadelphia, PA 19128




Diamond Quick                              Diamond Tool Fasteners Inc                     Diamond Transportation
5701 Kemble Ave, 306b                      2800 Grays Ferry Ave                           2006 1st Ave SW
Philadelphia, PA 19141                     Philadelphia, PA 19146                         Long View, NC 28602




Diamond Transportation Group Inc           Diana Black                                    Diana Colonna
P.O. Box 1493                              1216 E Washington Ln                           518 Lowell Rd
Canden, NJ 08101-1493                      Philadelphia, PA 19138                         Warminster, PA 18974
                         Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 227 of 845

Diana Figueroa                         Diana Garcia                                  Diana I Mercado Md
1387 Edgewood Ave                      3633 N 5th St                                 1100 Vine St, Apt 715
Roslyn, PA 19001                       Philadelphia, PA 19140                        Philadelphia, PA 19107




Diana J Magistrelli                    Diana Lopez Garcia                            Diana Mccauley
54 Torry Rd                            1100 Vine St, 404                             2115 E Orleans St
Cameron, MT 59720                      Philadelphia, PA 19107                        Philadelphia, PA 19134




Diana Mendez Guerra                    Diana Molfetas                                Diana Rodriguez Rivera
122 Country Lane                       1017 Central Ave                              1324 Locust St, Apt, Unit 1509
Lansdale, PA 19446                     Highland Park, NJ 08904                       Philadelphia, PA 19107




Diana Saputelli                        Diana Walleigh Md                             Diane C Lynch
826 Eaton Rd                           406 Leverington Ave, Unit H                   DBA Lynch Interpreting Svc
Drexel Hill, PA 19026                  Philadelphia, PA 19128                        52 Princeton Ave
                                                                                     Woodbury, NJ 08096-3122




Diane Charles                          Diane Cooper                                  Diane Dintino-Stein
2553 N Colorado St                     7829 Loretto Ave                              Arches, 100 N 22nd, 132
Philadelphia, PA 19132                 Philadelphia, PA 19111                        Philadelphia, PA 19103




Diane Dunham Massey                    Diane Falcone                                 Diane Kasperitis
Arbitrator                             412 Chews Landing Rd                          1045 2nd Ave
4402 Chipping Ct                       Haddonfield, NJ 08033                         Croydon, PA 19021
Sugar Land, TX 77479




Diane Kim                              Diane Lavery                                  Diane Lowitz
7 Banner Rd                            2169 Robin Dr                                 6714 Revere St
Cherry Hill, NJ 08003                  Warrington, PA 18976                          Philadelphia, PA 19149




Diane Lowitz                           Diane Malcolm                                 Diane Mcquillen
8 Elstone Dr                           1323 Fawn Dr                                  933 Kimball St
Glen Mills, PA 19342                   Williamstown, NJ 08094                        Philadelphia, PA 19147




Diane Oliphant                         Diane Onorato                                 Diane Parrish
5236 N Marshall St                     13 Polaris Rd                                 7829 Cheltenham Ave
Philadelphia, PA 19120                 Turnersville, NJ 08012                        Glenside, PA 19038




Diane Rossi                            Diane Siderio                                 Diane Snipas
728 Hoover Rd                          851 Medway Rd                                 2627 Finlaw Ave
Bluebell, PA 19422                     Philadelphia, PA 19115                        Pennsauken, NJ 08109
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 228 of 845

Diane Thomsen                              Diane Weathers                                Diane Wysocki
3311 Ancona Rd                             2227 Friendship St                            587 Rutherford Dr
Philadelphia, PA 19154                     Philadelphia, PA 19149                        Springfield, PA 19064




Diane Wysocki                              Dianna Champion                               Dianna Coffield
707 Broadway Ave                           2131 Old Welsh Rd, Apt 2                      100 Shadeland Ave, 124
Primos, PA 19018                           Abungton, PA 19001                            Lindenwood Apts
                                                                                         Drexel Hill, PA 19026




Dianna Moffit                              Dianna Quinones                               Dianne Haas
14041 Trevose Rd                           1543 Stoney Lane, Apt A                       5722 Perrytown Dr
Philadelphia, PA 19116                     Philadelphia, PA 19115                        W Bloomfield, MI 48322-2000




Dianne Hermanson                           Diany Valentin                                Diasorin Inc
245 N 15th St MS 407                       12407 Medford Rd                              P.O. Box 856965
Philadelphia, PA 19102                     Philadelphia, PA 19154                        Minneapolis, MN 55485-6965




Diatome - U.S. Corp                        Diatome Us                                    Dibartolo Josephine
P.O. Box 410                               P.O. Box 410                                  Josephine Dibartolo
Ft Washington, PA 19034                    Hatfield, PA 19440                            17 Battleboro Rd
                                                                                         Swedesboro, NJ 08085




Dibruno Brothers Inc                       Dick S Sporting Goods Inc                     Dictaphone Corporation
2514 Morris St                             400 Front St                                  3984 Pepsi Cola Dr
Philadelphia, PA 19123                     Collegeville, PA 19426                        Melbourne, FL 32905




Dictaphone Inc                             Dictating Machine Sales                       Didage Sales Company Inc
P.O. Box 933043                            Service Corp                                  907 S 325 East
Atlanta, GA 31193-3043                     2052 Sansom St, Ste 200                       Us Hwy 30 East
                                           Philadelphia, PA 19103                        Warsaw, IN 46582




Diego H Morales Neira Md                   Diego Morales                                 Diego Porras
4000 Presidential Blvd, Apt 904            48 Llanfair Rd, Apt 9                         2601 Pennsylvania Ave, Apt 910
Phildelphia, PA 19131                      Ardmore, PA 19003                             Philadelphia, PA 19130




Diego Urdaneta                             Dientrang Ngo                                 Dientrang Ngo
1815 Ranstead St, Unit 4                   114 Susan Constant Ct                         908 Township Line Rd
Philadelphia, PA 19103                     Norristown, PA 19401                          Phoenixville, PA 19460




Diesel Dialysis, LLC                       Dietrich Gravenstein Md                       Difinity Health
Attn Brian Hartley                         136 Glencoe Rd                                P.O. Box 9525
P.O. Box 2274                              Lewisburg, PA 17837                           Amherst, NY 14226-9525
Cinnaminson, NJ 08077
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 229 of 845

Digestive Health Services LLC                 Digi Trax Corporation                        Digital Collaboration Solutions
3205 Fire Rd, Ste 4                           650 Heathrow Dr                              DBA the Hit Community
Egg Harbor Township, NJ 08234                 Lincolnshire, IL 60069-4025                  36 Washington St, Ste 170
                                                                                           Wellesley Hills, MA 02481




Digital Innovation Inc                        Digital Innovation, Incorporated             Digital Innovations Inc
302 Dove Ct                                   Attn John F. Kutcher, Jr, Phd                134 Industry Lane
Forest Hill, MD 21050                         302 Dove Court                               Forest Hill, MD 21050
                                              Forest Hill, MD 21050




Digitron Security Systems Inc                 Dilan Patel                                  Dileep Kumar P Pillai
DBA Metro Security Systems                    1727 Francis, Unit 1                         158 Glencoe Rd
P.O. Box 51164                                Philadelphia, PA 19130                       Upper Darby, PA 19082
Philadelphia, PA 19115




Dilip R Thakar Md                             Dilipkumar Patel                             Dimal Shah
3410 Madeleine St                             1327 Redcone St                              5 Dartmoor Dr
Sugarland, TX 77478                           Trevose, PA 19053                            Somerset, NJ 08873




Dimarys Rosado                                Dimensions/Upmc                              Dimitrios Angelis Md
318 E Champlost St                            P.O. Box 2999                                7 Metcalf Ave
Philadelphia, PA 19120                        Pittsburgh, PA 33166                         Worcester, MA 01604




Dimple Ceaser                                 Dina Bruck                                   Dinae Nugent
1910 Deerfield Dr                             DBA Phageinblue Colortrast LLC               1274 Nolen Rd
Bensalem, PA 19020                            P.O. Box 11                                  Abington, PA 19001
                                              Bridgewater, VT 05034




Dinah Jammal                                  Diningout Philadelphia                       Dinos Party Center
474 Rowan St                                  P.O. Box 63956                               1638 S 9th St
Warminster, PA 18974                          Philadelphia, PA 19147                       Philadelphia, PA 19148




Dion Poitier                                  Diona Simmons                                Dione White
5907 Byron Court                              2010 N 23rd St                               733 W Lycoming St
Newark, DE 19702                              Philadelphia, PA 19121                       Philadelphia, PA 19140




Dionisia Colon                                Dionne Mcneel                                Diormi Rosario
1460 E Luzerne St                             2015 Jessica Lane                            582 Anchor St
Philadelphia, PA 19124                        West Chester, PA 19380                       Philadelphia, PA 19120




Dipak Delvadia, DO                            Dipak Sheth Md                               Dipen Vyas
216 N Broad St                                11905 Appaloosa Way                          300 Alexander Court, 502
Feinstein Bldg, 4th Fl                        No Potomac, MD 20878                         Philadelphia, PA 19103
Philadelphia, PA 19102
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 230 of 845

Dipti Patel                                   Dipty Mangla Md                              Dipty Mansla Md
2312 Gundy Ct                                 772 E Providence Rd, Apt B408                772 E Providence Rd, Apt B408
Bensalem, PA 19020                            Aldan, PA 19018                              Aldan, PA 19018




Direct Mobile Dental Services Inc             Direct Promotions-Asi/181057                 Direct Supply Inc
c/o Steven Melman                             23935 Ventura Blvd                           P.O. Box 88201
147 Montgomery Ave                            Calabasas, CA 91302                          Milwaukee, WI 53288-0201
Bala Cynwyd, PA 19004




Director Division Of Facilities               Directv                                      Directv
Attn /Criminal Hist Prog/Ms/T-6E46            P.O. Box 100746                              P.O. Box 78626
Security US Nrc                               Pasadena, CA 91189-0746                      Phoenix, AZ 85062-8626
Two White Flint North
11545 Rockville Pike
Rockville, MD 20852-2738


Directv Inc                                   Directv LLC                                  Directv, Inc
P.O. Box 105249                               P.O. Box 5006                                P.O. Box 25392
Atlanta, GA 30348-5249                        Carol Stream, IL 60197-5006                  Miami, FL 33152-5392




Dirk Henne                                    Disandro Rentals Corp                        Disaster Management Systems
1227 Glenside Rd                              4412 N American St                           2651 Pomona Blvd
Downingtown, PA 19335                         Philadelphia, PA 19140                       Pomona, CA 91768




Disaster Management Systems Inc               Disaster Management Systems Inc              Discount Cabinet Corner
10271A Trademark St                           Dms                                          6525 S Crescent Blvd
Rancho Cucamonga, CA 91730                    2651 Pomona Blvd                             Pennsauken, NJ 08110
                                              Pomona, CA 91768




Discount Helium Of Dallas Inc                 Discount School Supply                       Discount Two-Way Radio Corp
P.O. Box 872061                               P.O. Box 6013                                555 W Victoria St
Mesquite, TX 75187-2061                       Carol Stream, IL 60197-6013                  Rancho Dominguez, CA 90220




Discovery Benefits Inc                        Discovery Toys Inc                           Discus Dental Inc
P.O. Box 9528                                 P.O. Box 5023                                P.O. Box 1468
Fargo, ND 58106-9528                          Livermore, CA 94551                          Culver City, CA 90232-0632




Disk-O-Tape Inc                               Disney Destinations LLC                      Disney S Coronado Springs Resort
23775 Mercantile Rd                           Walt Disney World Grp Reservation            P.O. Box 10000
Cleveland, OH 44122-5990                      P.O. Box 10123                               Lake Buena Vista, FL 32830-9989
                                              Lake Buena Vista, FL 32830




Distinctive Depictions LLC Corp               District 1199C                               District 1199C Group Legal Fund
93 Old York Rd, Ste 1, 436                    National Union of Hosp Hlthcare              1319 Locust St
Jenkintown, PA 19119                          1319 Locust St                               Philadelphia, PA 19107
                                              Philadelpia, PA 19107
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 231 of 845

District 1199C Legal Fund                    District 1199C Political Action                District 119C Training Upgrading Fund
1319 Locust St                               Action Fund                                    100 S Broad St, 10th Fl
Philadelphia, PA 19107                       1319 Locust St                                 Philadelphia, PA 19110
                                             Philadelphia, PA 19107




Diversatek Healthcare Inc                    Diversified Biotech Inc                        Diversified Collection Service
27270 Network Pl                             65 Commerce Way                                Re Lola Kwrrteng
Chicago, IL 60673-1272                       Dedham, MA 02026                               P.O. Box 9063
                                                                                            Pleasanton, CA 94566-9063




Diversified Group                            Diversified Medical                            Diversified Monitoring Systems
Student Ins                                  Nce Inc                                        596 Central Dr, Ste 106
6345 Flank Dr, Ste 400                       12209 Riverwood Dr                             Virginia Beach, VA 23454
Harrisburg, PA 17112                         Burnsville, MN 55337




Diversified Thermal Equipment Inc            Divina Addun                                   Divinagrace Nava
47 Marchwood Rd, Ste 2K                      801 Cooper Landing Rd, Apt B703                9 Colonial Ave
Exton, PA 19341                              Cherry Hill, NJ 08002                          Marlton, NJ 08053




Division Of Consumer Affairs                 Division Of Corporations                       Division Of Medical Assistance
P.O. Box 639                                 Re Silbert Richards                            Finance, Unit
Trenton, NJ 08646-0639                       P.O. Box 898                                   600 Washington St
                                             Dover, DE 19903                                Boston, MA 02111




Division Of Revenue                          Division of Unemployment Insurance             Divya Bhatia Md
Re John D Murphy Cs Z257733                  Department Of Labor                            121 Correja Ave
P.O. Box 830                                 4425 N Market St                               Iselin, NJ 08830
Wilmington, DE 19899-0830                    Wilmington, DE 19802




Divya Ramesh                                 Divya S Khurana Md                             Divya S. Khurana, M.D.
1700 Benjamin Franklin Pkwy, Apt 1818        1140 Greentree Ln                              1140 Greentree Ln
Philadelphia, PA 191032718                   Narbeth, PA 19072                              Narberth, PA 19072




Divya Subramanian-Khurana                    Dixon Hughes Goodman LLP                       Dixon Hughes Goodman LLP
1140 Greentree Lane                          Attn David Hall                                Attn David Hall, Partner
Narberth, PA 19072                           4350 Congress St, Ste 900                      4350 Congress St, Ste 900
                                             Charlotte, NC 28209                            Charlotte, NC 28209




Dixon Hughes Goodman Llp                     Dj Dizzy                                       Dj Orthopedics LLC
P.O. Box 602828                              Torres, Diana                                  P.O. Box 650777
Charlotte, NC 28260-2828                     4500 Benner St, 2nd Fl                         Dallas, TX 75265-0777
                                             Philadelphia, PA 19135




Djo LLC                                      DJO, LLC                                       DLA Piper LLP US
P.O. Box 650777                              Attn Vp, Field Services,                       Attn David Sickle
Dallas, TX 75265                             US Commercial Ops                              Re Drexel University
                                             1430 Decision St                               444 W Lake St, Ste 900
                                             Vista, CA 92081                                Chicago, IL 60606
                                 Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 232 of 845

DLA Piper LLP US                               DLA Piper LLP US                            DLA Piper LLP US
Attn David Sickle                              Attn David Sickle                           Attn David Sickle
Re PAHH Bellet Mob LLC                         Re PAHH Broad St Mob LLC                    Re PAHH Erie St Garage LLC
444 W Lake St, Ste 900                         444 W Lake St, Ste 900                      444 W Lake St, Ste 900
Chicago, IL 60606                              Chicago, IL 60606                           Chicago, IL 60606



DLA Piper LLP US                               DLA Piper LLP US                            DLA Piper LLP US
Attn David Sickle                              Attn David Sickle                           Attn David Sickle
Re PAHH Feinstein Mob LLC                      Re PAHH New College Mob LLC                 Re PAHH Wood St Garage LLC
444 W Lake St, Ste 900                         444 W Lake St, Ste 900                      444 W Lake St, Ste 900
Chicago, IL 60606                              Chicago, IL 60606                           Chicago, IL 60606



DLA Piper LLP US                               Dlc Management Group Inc                    Dlc Mgmt Inc
Attn David Sickle, For Landlord                DBA Dlc Parking Transportation              c/o Graduate Hosp
444 W Lake St, Ste 2100                        900 Haddon Ave, Ste 333                     1800 Lombard St
Chicago, IL 60606                              Collingswood, NJ 08108                      Philadelphia, PA 19146




Dlc Transportation Service Inc                 Dlp Conenaugh Memorial Med Ctr              Dls International Inc
510 Walnut St, Ste 420                         1086 Franklin St Gs2037                     602 Spruce St
Philadelphia, PA 19106-3601                    Johnstown, PA 15905                         Philadelphia, PA 19106




Dm Partners                                    Dm Systems Inc                              Dm T Construction
210A Progress Dr                               1316 Sherman Ave                            4714 Rhawn St
Montgomeryville, PA 18936                      Evanston, IL 60201                          Philadelphia, PA 19136




Dmg Productions LLC                            Dmi                                         Dmitri Chamchad Md
1106 W Indiantown Rd, Ste 1                    970 Turquoise St                            151 W Kenilworth Cr
Jupiter, FL 33458                              San Diego, CA 92109                         Newtown Sq, PA 19073




Dmitry Roberman Md                             Dms Imaging Inc                             Dms Imaging Inc
2601 Pennsylvania Ave, Apt 224                 DBA Dms Health Technologies                 Dms Health Technologies Inc
Philadelphia, PA 19130                         Sds 12-2208                                 26273 Network Pl
                                               P.O. Box 86                                 Chicago, IL 60673-1262
                                               Minneapolis, MN 55486-2208



Dmx Music Inc                                  Dmx Music Sound Media                       Dntlworks Equipment Corporation
P.O. Box 602777                                7755 Collections Center Dr                  15504 E Hinsdale Cr, Unit B
Charlotte, NC 28260-2777                       Chicago, IL 60693                           Centennial, CO 80112




Doctor Easy Medical Products Inc               Doctor Wheelchair Inc                       Doctors Company An Interinsurance Exch
P.O. Box 1717                                  706 Summit Ave                              185 Greenwood Rd
Orange Park, FL 32067-1717                     Jenkintown, PA 19046                        Napa, CA 94558-0900




Doctors Oxygen Service Inc                     Dodsworth, Richard                          Doedy Green
9760 S 60th St                                 2257 Breckenboro Dr                         6203 High St
Franklin, WI 53132                             Davis, IL 61019                             Pennsauken, NJ 08110
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 233 of 845

Dolan Technologies Inc                    Dolbey S Health Science Bookstore            Dolbey-Jamison Optical Co Inc
DBA Compdata Surveys                      3724 Spruce St                               399 Cir of Progress Dr
1713 E 123rd St                           Philadelphia, PA 19104                       Pottstown, PA 19464-3811
Olathe, KS 66061




Dolbey-Jamison, Inc                       Dolores Distefano                            Dolores Linder
399 Cir of Progress Dr                    3449 W Queen Ln                              3610 Corn Crib Dr
Pottstown, PA 19464                       Philadelphia, PA 19129                       Bensalem, PA 19020




Dolores Young                             Dol-Osha                                     Dolphin Hotel Associates
26302 Delaire Landing Rd                  Houston North Area Office                    DBA Walt Disney World Dolphin
Philadelphia, PA 19114                    507 N Sam Houston Pkwy E, 400                1500 Epcot Resort Blvd
                                          Houston, TX 77060-4007                       Lake Buena Vista, FL 32830




Dome Insulation, LLC                      Domenic Caruso                               Domenic Caruso
Attn Leslie Baker, Owner                  1810 Walnut St                               844 Edmunds Ave
229 Columbia Ave                          Wilmington, DE 19809                         Drexel Hill, PA 19026
Pitman, NJ 08071




Domingo Negron                            Dominic Caruso                               Dominic Funaro
DBA Gran                                  844 Edmunds Ave                              106 E Brookline Dr
3609 N 5th St                             Drexel Hill, PA 19026                        Laurel Springs, NJ 08021
Philadelphia, PA 19140




Dominic Funaro                            Dominic Garofolo Mechanical Inc              Dominic Settembrino
807 Richman Dr                            214 Reading Ave                              DBA Dj Sound Lighting Inc
Sicklerville, NJ 08081                    Oaklyn, NJ 08107                             716 Macdade Blvd
                                                                                       Milmont Park, PA 19033




Dominic Vendetta                          Dominick Carella                             Dominick Manno
9339 Ditman St                            41 Huckleberry Ave                           5111 Regent St, Apt N
Philadelphia, PA 19114                    Sicklerville, NJ 08081                       Philadelphia, PA 19102




Dominick Marandola                        Dominique A Deperro                          Dominique Bowe
3203 Ebbtide Ln                           11715 Corry Pl                               1846 Tree St
Palmyra, NJ 08065                         Philadelphia, PA 19154                       Philadelphia, PA 19145




Dominique Cooper                          Dominique El-Khawand Md                      Dominique Joachim
6009 North 10th St, Apt C                 2200 Benjamin Franklin Pkwy, W612            1009 E Durham St
Philadelphia, PA 19141                    Philadelphia, PA 19130                       Philadelphia, PA 19150




Dominique Joachim                         Dominique Strickland                         Dominique Washington
1517 Redwood Lane                         4010 Balwynne Park Rd                        272 Wabash Ave
Wyncote, PA 19095                         Philadelphia, PA 19131                       Lansdowne, PA 19050
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 234 of 845

Don Howard                                  Don Lam                                       Don Nowill
925 Brooksglen Dr                           712 Wolf St                                   12 Plymouth Ln
Roswell, GA 30075                           Philadelphia, PA 19148                        Yardley, PA 19067




Don Ocava                                   Don Papa                                      Don Rank
140 E Oakland Ave                           DBA Adp Micro                                 1043 Woodbourne Dr
Oaklyn, NJ 08107                            2773 Jenkintown Rd                            Southampton, PA 18966
                                            Glenside, PA 19038




Dona Chen Md                                Donald A Bosshart                             Donald Carpenter
104 Trent Rd                                Dba National Center For The                   113 Meadowood Dr
Wynnewood, PA 19096                         Evaluation Residency Programs                 Lansdale, PA 19446
                                            315 Elmwood Rd
                                            Kent, OH 44240



Donald Cubler                               Donald Duong                                  Donald Fleming Md
518 A Randolph St                           7904 Revere St                                7 White Pine Dr
Philadelphia, PA 19147                      Phildadelphia, PA 19152                       Hershey, PA 17033




Donald G Mitchell Md                        Donald Goldsmith                              Donald Goudreau
19 Pendleton Dr                             1420 Locust St, 28k                           1314 Webster St
Cherry Hill, NJ 08003                       Philadelphia, PA 19102                        Philadelphia, PA 19147




Donald Harrison                             Donald Harrison Md                            Donald J Shoemaker
1706 N 2nd St, Apt 10                       1706 N 2nd St, Apt 10, Apt 10                 Court Officer
Philadelphia, PA 19122                      Philadelphia, PA 19122                        Re A J Dougherty Cs Camdc01681709
                                                                                          P.O. Box 14
                                                                                          Great Meadows, NJ 07838



Donald Labbee                               Donald P Goldsmith Md                         Donald P Goldsmith Md
17 Rose Ln                                  1420 Locust St, Apt 28k                       152 Highland Ave
Cherry Hill, NJ 08002                       Philadelphia, PA 19102                        Jenkintown, PA 19046




Donald P Underwood Do                       Donald Rank                                   Donald Shaffner Md
506 Westmont Ave                            1043 Woodburne Dr                             2410 Chatau Court
Westmont, NJ 08108                          Southampton, PA 18966                         Fallston, MD 21047




Donald Smith                                Donald Tsynman Md                             Donate Life America Corp
1913 New Bedford Dr                         1810 Rittenhouse Sq, Apt 213                  701 E Byrd St 16th Fl
Sun City Ctr, FL 33573                      Philadelphia, PA 19103                        Richmond, VA 23219




Dondoreta Palmer                            Dong Lee                                      Dong Lee Md
4036 N Franklin St                          3201 Ashy Way                                 8875 Ridge Ave, 20
Philadelphia, PA 19140-2239                 Drexel Hill, PA 19026                         Philadelphia, PA 19129
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 235 of 845

Dong Wang Md                             Donna Almeida                                Donna Brown
59 Sunset Ln                             152 Eric Ln                                  596 1/2 Alcott St
Tenafly, NJ 07670                        Lansdale, PA 19446                           Philadelphia, PA 19120




Donna Buggy, RN                          Donna D Hansell                              Donna Depalmo-Wilson
Nazareth Hospital                        597 Paoli Ave                                8048 Pine Rd
2601 Holme Ave                           Philadelphia, PA 19128                       Philadelphia, PA 19111
Philadelphia, PA 19152




Donna Deutsch                            Donna Fisher                                 Donna Goldner
38 Decidedly Ln                          113 Dorado Ave                               8312 Strahle Pl
Bear, DE 19701                           Sewell, NJ 08080                             Philadelphia, PA 19111




Donna Hevener                            Donna Hoffman                                Donna Johnson
24 Burning Bush Ln                       128 Weller Rd                                1925 Morse St
Levittown, PA 19054                      Barto, PA 19504                              Philadelphia, PA 19121




Donna Karwoski                           Donna Korkes                                 Donna Lee Adams
3 Queen Anne Ln, Malvern                 DBA Med Art                                  225 Riverview Ave
Philadelphia, PA 19355                   P.O. Box 853                                 Ridley Park, PA 19078
                                         Morristown, NJ 07963-0853




Donna Lonie                              Donna Lowe                                   Donna M Adkins
201 E Gorgas Ln                          142 N 61st St                                5119 D St
Philadelphia, PA 19119                   Philadelphia, PA 19139                       Philadelphia, PA 19120




Donna M Ramos                            Donna M Russell                              Donna M Seibert Md
1 Kinder Rd                              350 E Willow Grove Ave, M602                 3672 Covington Ln
Conshohocken, PA 19428                   Philadelphia, PA 19118                       Doylestown, PA 18902




Donna Mallon                             Donna Myers                                  Donna Norris
374 Cedar Waxwing Dr                     4251 Claridge St                             134 E Germantown Pke
Warrington, PA 18976                     Philadelphia, PA 19124                       Plymouth Mtg, PA 19462




Donna Ott Md                             Donna Russell                                Donna Schilling
675 E St Rd, Apt 217                     1138 E Hortter St                            36 Fox Meadow Dr
Warminster, PA 18974                     Philadelphia, PA 19150                       Sicklerville, NJ 08081




Donna Schmeer                            Donna Sims-Pettiway                          Donna Taweel
64204 Delaire Landing Rd                 1225 Elbridge St                             4301 Oakmont St
Philadelphia, PA 19114                   Philadelphia, PA 19111                       Philadelphia, PA 19136
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 236 of 845

Donna Tobin                                 Donna Wilson                                 Donna Zagacki
20 Firethorn Dr                             797 Hill Rd                                  3330 Edgemont St
Perkasie, PA 18944                          Philadelphia, PA 19128                       Philadelphia, PA 19134




Donnamarie Panno                            Donnell Collier                              Dontaze Moore
2921 Edgemont St                            2117 Church Lane                             2315 76th Ave
Philadelphia, PA 19134                      Philadelphia, PA 19138                       Philadelphia, PA 19150




Doors Mor Solutions                         Dora Goldovsky                               Dorangeli Cruz
1137 Carpenter St                           1930 Beyer Ave                               859 E Westmoreland St, Apt 2
Main Branch                                 Philadelphia, PA 19115                       Philadelphia, PA 19134
Philadelphia, PA 19147




Dorata Pazdrowska-Chowdry Md                Dorchester County Family Court               Dorean Behney
8722 Knickerbocker Way, Apt 10              Re K Ray Cs 2005Dr1800401                    616 W Johnson St
Indianapolis, IN 46240                      P.O. Box 1885                                Philadelphia, PA 19144
                                            Summerville, SC 29484




Doreen Decinque                             Dorel Johnson                                Doria Turcios
59 Quail Dr S                               4659 Fernhill Rd                             1912 North Howard St
Phoenixville, PA 19460                      Philadelphia, PA 19144                       Philadelphia, PA 19122




Dorian White                                Dorianne Sullivan                            Dorie Obertello
7229 Guyer Ave                              4533 E Thompson St                           1123 S Clifton St
Philadelphia, PA 19153                      Philadelphia, PA 19137                       Philadelphia, PA 19147




Dorie Obertello                             Doris Fadoju Md                              Doris Little
1123 South Clifton St                       7958 Summerdale Ave 1st Fl                   1517 W Courtland St
Philadelphia, PA 19147                      Philadelphia, PA 19111                       Philadelphia, PA 19140




Doris Little                                Doris Rivas                                  Dorit Koren
763 Corinthian Ave, Apt C                   640 N Broad St, 343                          311 S 20th St, Apt 25
Philadelphia, PA 19130                      Philadelphia, PA 19130                       Philadelphia, PA 19103




Dorland Corporation                         Dorland Data Networks LP                     Dorland Healthcare Information
DBA Dorland Global Health Commun            DBA Dorland Healthcare Inform                1500 Walnut St, Ste 1000
P.O. Box 13327                              1880 Jfk Blvd, Ste 1301                      Philadelphia, PA 19102
Philadelphia, PA 19107                      Philadelphia, PA 19103




Dornier Medtech America Inc                 Doron Feldman                                Dorota Pazdrowska-Chowdhry
26828 Network Pl                            205 Viscount Dr                              1481 Sunray Dr, Apt 110
Chicago, IL 60673-1268                      Buffalo, NY 14221                            Indianapolis, IN 46280
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 237 of 845

Dorota Pazdrowska-Chowdhry, M.D.           Dorothea Graham                                Dorothy Carr
8722 Knickerbocker Way, Apt 10             1628 Earlington Rd                             1319 Mobb Hill Rd
Indianapolis, IN 46240                     Havertown, PA 19083                            Union Grove, AL 35175




Dorothy Decencio                           Dorothy Golasa                                 Dorothy Gray
213 Tree St                                7525 Valley Ave                                4355 S Woodland Dr
Philadelphia, PA 19148                     Philadelphia, PA 19128                         Bensalem, PA 19020




Dorothy J Biscocho                         Dorothy J Stolzer                              Dorothy J Vondran
149 Tree St                                8 Theodore Ct                                  24 Tulip Ct
Philadelphia, PA 19148                     Swedesboro, NJ 08085                           Mt Laurel, NJ 08054




Dorothy King                               Dorothy Knight                                 Dorothy Rines
5426 Cedar Ave                             65 Essex Court                                 1027 Wissahicken Ave
Philadelphia, PA 19143                     Norristown, PA 19403                           Penllyn, PA 19422




Dorothy Rynkiewicz                         Dorothy Smith                                  Dorothy Stewart
9947 Bridle Rd                             3321 Bailey St                                 8648 Ditman St
Philadelphia, PA 19115                     Philadelphia, PA 19129                         Philadelphia, PA 19136




Dorothy Stolzer                            Dorothy Szott                                  Dorothy Williams
2207 New Albany Rd                         7018 Algard St                                 7928 Eastwood St
Cinnaminson, NJ 08077                      Philadelphia, PA 19135                         Philadelphia, PA 19152




Dorothy Wyatt                              Dory Chaefsky                                  Doubletree Hotel Corporation
723 Bem St                                 627 Dayton Rd                                  1150 9th St
Riverside, NJ 08075                        Bryn Mawr, PA 19010                            Modesto, CA 95354




Doucet Mainka Pc Inc                       Doug Morrow                                    Doug Szell
1200 Brown St                              326 N Barrington Ct                            208 N Caroline Pl
Peekskill, NY 10566                        Newark, DE 19702                               Dover, DE 19904




Douglas A Katz Md                          Douglas Allen                                  Douglas Industries Inc
415 Bryn Mawr Ave                          29 Southgate Rd                                P.O. Box 701
Bala Cynwyd, PA 19004                      Mt Laurel, NJ 08054                            Egg Harbor, NJ 08215




Douglas J Bucher                           Douglas Jacobstein                             Douglas Larsen Md
P.O. Box 13142                             31 Cherrt Ct                                   103 Great Oaks Blvd
Jersey City, NJ 07303-4142                 Lafayette Hill, PA 19444                       Albany, NY 12203
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 238 of 845

Douglas Luxenberg                           Douglas M Luxenberg Do                       Douglas M Silverstein Md
1835 Arch St, Apt 1412                      1350 N Wells, Apt F405                       1115 Lyons St
Philadelphia, PA 19103                      Chicago, IL 60610                            New Orleans, LA 70115




Douglas M Sproule Md                        Douglas M Waltner                            Douglas Mclaurin
159-34 Riverside Dr W 2b-90                 DBA Doug Waltner Productions                 224 Levick St
New York, NY 10032                          P.O. Box 1017                                Philadelphia, PA 19111
                                            Blakeslee, PA 18610




Douglas Morrow Jr                           Douglas Parrillo                             Douglas Parrillo
211 Beau Tree Dr                            1027 Arch St, Unit 806                       339 N Broad St, Apt 2210
Wilmington, DE 19810                        Philadelphia, PA 19107                       Philadelphia, PA 19107




Douglas R Bacon Md                          Douglas Sammond                              Douglas Sammond
26860 Drake Rd                              1322 Spellman Dr                             832 West Chestnut St
Farmington Hills, MI 48331                  Dowingtown, PA 19335                         Coatesville, PA 19320




Douglas Schneider Md                        Douglas Silverstein Md                       Douglas Sproule
1379 Bryant Ct                              6566 Corbert St                              303 Vine St, 101
Ambler, PA 19002                            New Orleans, LA 70124                        Philadelphia, PA 19106




Douglas Stofko Do                           Douglas W Parrillo Md                        Douglas Walters
3443 W Queen Ln                             1027 Arch St, Unit 806                       2489 Forrest Ave
Philadelphia, PA 19129                      Philadelphia, PA 19107                       Bensalem, PA 19020




Douglas Williams                            Douglas Wolf                                 Dov Rosenbaum
104 Longo Dr                                3556 Meridian St                             2200 Benjamin Frklyn Pkwy, Apt W309
Avondale, PA 19311                          Philadelphia, PA 19136                       Philadelphia, PA 19130




Dow Jones Company Inc                       Down Syndrome Med Interest Grp               Doylestown Hospital
DBA the Wall St Journal                     505 Sycamore Lane N                          Attn Accounts Payable
Wall St Classroom Edition                   Plymouth, MN 55441                           595 W State St
Mail Preference Service                                                                  Doylestown, PA 18901
200 Burnett Rd
Chicopee, MA 01020


Doylestown Hospital                         Doylestown Orthopaedic Specialist            Dpt Business School
Attn President CEO                          103 Progress Dr, Ste 300                     125-27 North 4th St
595 W State St                              Doylestown, PA 18901                         Philadelphia, PA 19106
Doylestown, PA 18901




Dpta                                        Dr Anna Lee                                  Dr Anthony Acquavella Md
120 Churchill Ln                            46 Wisk-Key Wind Rd                          808 Manchester Dr
Wilmington, DE 19808                        Wallingford, CT 06492                        Ambler, PA 19002
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 239 of 845

Dr Bernard A Cohen Md                     Dr Carlton Dampier Md                        Dr Carol Anderson Md
John Hopkins School of Medicine           332 Valley View Ln                           9 Hathaway Cir
600 N Wolfe St Brady 208                  Chester Springs, PA 19425                    Wynnewood, PA 19096
Baltimore, MD 21267




Dr Cynthia Delago Md                      Dr E A K Roepcke Pc                          Dr Eleanor Smergel Md
414 East Oak Ave                          355 Summit Ave                               315 Evans Ave
Moorestown, NJ 08057                      Langhorne, PA 19047-1625                     Haddonfield, NJ 08033




Dr Eric Douglas Thompson Md               Dr Eshagh Eshaghpour Md                      Dr Jack Becker Md
765 Palmer Pl                             Kaiser Permante                              266 Wiltshire Rd
Blue Bell, PA 19422                       4700 Sunset Blvd                             Wynnewood, PA 19096
                                          Pediatric Cardiology Div
                                          Los Angeles, CA 90027



Dr James Lally                            Dr Jean-Pierre Dechadarevian Md              Dr John N Udall Md
Montclair Community Health Ctr            101 Montgomery Ave B1                        Lsu Health Sciences Center
5050San Bernardino St                     Bala Cynwyd, PA 19004                        1542 Tulane Ave
Montclair, CA 91763                                                                    New Orleans, LA 70112




Dr Laura Smals Md                         Dr Laurie Varlotta Md                        Dr Matthew Masiello Md
212 Station Ave                           1237 Arwyn Ln                                1111 Franklin St, Ste 180
Glenside, PA 19038                        Gladwyne, PA 19035                           Johnstown, PA 15905




Dr Patricia Ross Md                       Dr Paula K Braverman Md                      Dr Roy E Schwartz Md
601 W Montgomery Ave, 404                 816 N Newkirk St                             7509 Woodlawn Ave
Bryn Mawr, PA 19010                       Philadelphia, PA 19130                       Melrose Park, PA 19027




Dr Sabrina Yum Md                         Dr Tango Inc                                 Dr Tango Inc
20 Daria Rose Crt                         DBA Hola Doctor                              DBA Hola Doctor
Media, PA 19063                           30 Mansell Ct, Ste 215                       900 Old Roswell Lakes Pkwy, Ste 230
                                          Roswell, GA 30076                            Roswell, GA 30076




Dr Waseen Akhter Md                       Dr. Thomas Farley                            Draeger Medical Inc
606 Saucon Dr                             Health Commissioner                          P.O. Box 13369
Bethlehem, PA 18015                       Philadelphia Department of Health            Newark, NJ 07101-3362
                                          1101 Market St, 9th Fl
                                          Philadelphia, PA 19107



Draeger Medical, Inc                      Draeger Safety Diagnostics Inc               Draeger, Inc
3135 Quarry Rd                            P.O. Box 536410                              3135 Quarry Rd
Telford, PA 18969                         Pittsburgh, PA 15253-5906                    Telford, PA 18969




Dragos Diaconescu Md                      Dramco Associates Inc                        Dravon Medical
2200 Benjamin Franklin Blvd, Apt E-301    P.O. Box 160                                 P.O. Box 69
Philadelphia, PA 19130                    Glenside, Pa 19038                           Clackamas, Or 97015
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 240 of 845

Dream Stitches Inc                         Drew Clinefelter                              Drew Lockstein
P.O. Box 2406                              306 Lyster Rd                                 639 Manton St, 2
Aston, PA 19014                            Oreland, PA 19075                             Philadelphia, PA 19147




Drew Torigian Md                           Drexel College of Medicine                    Drexel Family Practice Plan
1515 Locust St, Ste 701                    1601 Cherry St, Ste 201627                    P.O. Box 828171
Philadelphia, PA 19102                     Philadelphia, PA 19102                        Philadelphia, PA 19182




Drexel Medicine                            Drexel Neurosciences Institute                Drexel Surgical Associates
245 N 15th St, Ms413                       219 N Broad St, 7th Fl                        219 N Broad St, Ste 8
Philadelphia, PA 19102                     Philadelphia, PA 19107                        Philadelphia, PA 19107




Drexel Uni Subtenant                       Drexel Uni Subtenant                          Drexel Uni Subtenant
Attn Anthony M Esposito Jr                 Attn Anthony M. Esposito, Jr.                 c/o Harrison Street Real Estate, LLC
PAHH Feinstein Mob LLC Master Landlord     Drexel University College Of Medicine         PAHH Feinstein Mob LLC Master Landlord
Drexel University School Of Medicine       15Th And Vine St                              For Master Landlord
15Th And Vine St                           Philadelphia, PA 19102                        444 W Lake St, Ste 2100
Philadelphia, PA 19102                                                                   Chicago, IL 60606


Drexel Uni Subtenant                       Drexel Uni Subtenant                          Drexel Uni Subtenant
c/o Capital One, NA                        c/o Harrison Street Real Estate, LLC          PAHH Feinstein Mob LLC Master Landlord
PAHH Feinstein Mob LLC Master Landlord     PAHH New College Mob Master Landlord          c/o Capital One, NA
Attention Diana Pennington                 For Master Landlord                           Attn Dan Reilly, Senior Director
5804 Trailridge Dr                         444 W Lake St, Ste 2100                       77 W Wacker Dr, 1Oth Fl
Austin, TX 78731                           Chicago, IL 60606                             Chicago, IL 60601


Drexel Uni Subtenant                       Drexel Uni Subtenant                          Drexel Uni Subtenant
PAHH Feinstein Mob LLC Master Landlord     PAHH New College Mob Master Landlord          PAHH New College Mob Master Landlord
c/o Capital One, NA                        c/o Capital One, NA                           c/o Capital One, NA
Attn Jeffrey M. Muchmore, Credit Exec      Attn Dan Reilly, Snr Dir                      Attn Jeffrey M Muchmore, Cr Exec
77 W Wacker Dr, 1Oth Fl                    77 W Wacker Dr, 1Oth Fl                       77 W Wacker Dr, 1Oth Fl
Chicago, IL 60601                          Chicago, IL 60601                             Chicago, IL 60601


Drexel Uni Subtenant                       Drexel Uni Subtenant                          Drexel Uni As Successor By Merger To
PAHH New College Mob Master Landlord       PAHH New College Mob Master Landlord          PA Health Edu Corp Tenant
c/o Capital One, NA                        c/o Drexel University School Of Medicine      Attn Anthony M Esposito Jr
Attn Diana Pennington                      Attn Anthony M Esposito Jr                    Drexel University, College of Medicine
5804 Trailridge Dr                         15Th And Vine St                              245 N 15Th St, 19F
Austin, TX 78731                           Philadelphia, PA 19102                        Philadelphia, PA 19102


Drexel Uni As Successor By Merger To       Drexel Uni As Successor By Merger To          Drexel Uni As Successor By Merger To
PA Health Edu Corp Tenant                  PA Health Edu Corp Tenant                     PA Health Edu Corp Tenant
Attn Anthony M Esposito Jr                 Attn Anthony M Esposito Jr                    c/o DLA Piper LLP US
Assoc Dean Fin Affairs                     Drexel Uni, Drexel College Of Medicine        Attn David Sickle, For Landlord
15Th And Vine St                           245 N 15Th St, 19F                            444 W Lake St, Ste 900
Philadelphia, PA 19102                     Philadelphia, PA 19102                        Chicago, IL 60606


Drexel Uni College                         Drexel Uni, For Its College Of Med            Drexel Uni, For Its College Of Med
Nursing Hlth Professions                   Attn Anthony Esposito, Assoc Dean,            Attn Jeffrey Eberly, Vp of Finance
245 N 15th St, MS 501                      Fin Affairs                                   3201 Arch St, Ste 410
Philadelphia, PA 19102                     245 North 15th St                             Philadelphia, PA 19104
                                           Ms400
                                           Philadelphia, PA 19102


Drexel Uni, For Its College Of Medicine    Drexel Univ                                   Drexel Univ Coll Of Med
Attn Anthony Esposito, Assoc Dean,         c/o Residential Living                        Institute For Womens Health
Fin Affairs                                Attn Executive Director                       Leadership the Gatehouse
245 North 15th St                          101 N 34th St                                 3300 Henry Ave
Ms400                                      Philadelphia, PA 19104                        Philadelphia, PA 19129-1191
Philadelphia, PA 19102
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 241 of 845

Drexel Univ College Of Med                   Drexel Univ College Of Medicine              Drexel Univ Toy Drive
Dept of Communications                       Community Preventive Medicine                Presidents Off/Toy Dr Fund
245 N 15th St Ms 484                         2900 Queen Ln                                3141 Chestnut St
Philadelphia, PA 19102                       Philadelphia, PA 19129-1096                  Philadelphia, PA 19104-2875




Drexel Univ Transplant                       Drexel University                            Drexel University
c/o Anne Marie Ferro                         1505 Race St, 10th Fl                        245 N 15th St, Ms 400
216 N Broad St, 5th Fl Feinstein             Philadelphia, PA 19102                       Philadelphia, PA 19102
Philadelphia, PA 19102




Drexel University                            Drexel University                            Drexel University
2900 W Queen Ln                              3141 Chestnut St                             3141 Chestnut St
Philadelphia, PA 19129                       Philadelphia, PA 19102                       Philadelphia, PA 19104




Drexel University                            Drexel University                            Drexel University
3141 Chestnut St, Ste 103                    Attn Anthony Esposito                        Attn Anthony Esposito
Main Building                                Drexel University College of Medicine        3201 Arch St, Ste 420
Philadelphia, PA 19104                       15th and Vine St                             Philadelphia, PA 19104
                                             Philadelphia, PA 19102



Drexel University                            Drexel University                            Drexel University
Attn Anthony M. Esposito, Jr                 Attn Anthony M. Esposito, Jr                 Attn Assistant Dir Student
As Successor By Mrgr To Phil                 As Successor By Mrgr To Phil                 Civic Leadership
Health Educ Corp                             Hlth Educ Corp                               3210 Cherry St
15th and Vine St                             245 N 15th St, 19F                           Philadelphia, PA 19104
Philadelphia, PA 19102                       Philadelphia, PA 19102


Drexel University                            Drexel University                            Drexel University
Attn Chair, Dept of Emcy Medicine            Attn Dean                                    Attn Dean of the School of Medicine
Re Sexual Assault Nurse Examiner             3141 Chestnut St                             Re ER Coverage Agreement
245 N 15th St, MS 1011                       Philadelphia, PA 19104                       Philadelphia Health Education Corp
Philadelphia, PA 19102-1192                                                               245 N 15th St, Mail Stop 400
                                                                                          Philadelphia, PA 19102


Drexel University                            Drexel University                            Drexel University
Attn Dr Glasgrow                             Attn John A. Fry, President                  Attn Office of the General Counsel
1505 Race St Ms 501 2nd Fl                   3141 Chestnut St                             Re Trauma Call Coverage
Philadelphia, PA 19102                       Philadelphia, PA 19104                       245 N 15th St, Mail Stop 627
                                                                                          Philadelphia, PA 19102-1192



Drexel University                            Drexel University                            Drexel University
c/o Steve Cozen, Fred Jacoby                 College of Med/Medical School                College of Medicine
One Liberty Pl                               Annenberg Dean                               1601 Cherry St
1650 Market St, Ste 2800                     245 N 15th St Ms400                          Philadelphia, PA 19102
Philadelphia, PA 19103                       Philadelphia, PA 19102



Drexel University                            Drexel University                            Drexel University
College of Medicine                          College Of Nursing Health Pros               DBA Drexel Uni College of Med
Broad and Vine St                            Attn Dean                                    Attn Anthony Esposito
Philadelphia, PA 19102                       601 Cherry St, Mail Stop 10501               245 N 15th St, 19F
                                             Philadelphia, PA 19102                       Philadelphia, PA 19102



Drexel University                            Drexel University                            Drexel University
DBA Drexel Uni College of Med                DBA Drexel Uni College of Med                For Its College Of Nursing Health
Attn Jeffrey Eberly, VP of Finance           Attn Jeffrey Eberly, Vp of Finance           Attn Dean
245 N 15th St, 19F                           Success In Interest To Phil Health Edu       1601 Cherry St, Mail Stop 10501
Philadelphia, PA 19102                       245 N 15th St                                Philadelphia, PA 19102
                                             Philadelphia, PA 19102
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 242 of 845

Drexel University                          Drexel University                           Drexel University
Payments For Hahnemann                     Re Coverage of Anatomic Molecular           Re Hepatitis C Virus Lab Testing Agrmt
3201 Arch St, Ste 420                      Path Lab Svcs                               245 N 15th St, 19th Fl
Philadelphia, PA 19104                     245 N Broad St                              Philadelphia, PA 19102
                                           Philadelphia, PA 19102



Drexel University                          Drexel University College Of Med            Drexel University College Of Medi
Re Stemi Call Coverage                     245 N 15th St Ms 400                        Ann Preston Hall Rm, 367
245 N 15th St, MS 400                      Philadelphia, PA 19102-1192                 3300 Henry Ave
Philadelphia, PA 19102                                                                 Philadelphia, PA 19129




Drexel University College Of Medi          Drexel University College Of Medi           Drexel University College Of Medicine
Faculty Group Practice                     Ken Lambert Radiation Saf Off               245 N 15th St, 19th Fl
P.O. Box 95000-1030                        2105 New College Bldg Ms 444                Philadelphia, PA 19102
Philadelphia, PA 19195-1030                245 N 15th St
                                           Philadelphia, PA 19102



Drexel University College Of Medicine      Drexel University College Of Medicine       Drexel University College Of Medicine
Attn Anthony Esposito                      Attn Anthony Esposito                       Attn Cheryl Hanau, MD
245 N 15th St, 19F                         245 N Broad St, Ms 400                      245 N 15Th St, 19Th Fl
Philadelphia, PA 19102                     Philadelphia, PA 19102                      Philadelphia, PA 19102




Drexel University College Of Medicine      Drexel University College Of Medicine       Drexel University College Of Medicine
Attn Daniel Guilfoil, MD                   Attn Du Wei, MD                             Attn Elizabeth Gancher, MD
245 N 15Th St, 19Th Fl                     245 N 15Th St, 19Th Fl                      245 N 15Th St, 19Th Fl
Philadelphia, PA 19102                     Philadelphia, PA 19102                      Philadelphia, PA 19102




Drexel University College Of Medicine      Drexel University College Of Medicine       Drexel University College Of Medicine
Attn Elizabeth Renza-Stingone, MD          Attn Karthik Ramakrishna, MD                Attn Michael Sherman, MD
245 N 15Th St, 19Th Fl                     245 N 15Th St, 19Th Fl                      245 N 15Th St, 19Th Fl
Philadelphia, PA 19102                     Philadelphia, PA 19102                      Philadelphia, PA 19102




Drexel University College Of Medicine      Drexel University College Of Medicine       Drexel University College Of Medicine
Attn Office of the General Counsel         Attn Pat Buck                               Attn Procurement Services
Re Bariatric Surgery Clinic Svcs Agrmt     1505 Race St, 13F Ms 627                    3201 Arch St, Ste 400
245 N 15th St, Mail Stop 627               Philadelphia, PA 19102                      Philadelphia, PA 19104
Philadelphia, PA 19102-1192



Drexel University College Of Medicine      Drexel University College Of Medicine       Drexel University College of Medicine
Attn Shara Epstein, MD                     Attn Sharon Griswold-Theodorson, MD         C/O Cozen O Connor
245 N 15Th St, 19Th Fl                     245 N Broad St                              Attn Stephen A. Cozen, Esq.
Philadelphia, PA 19102                     Philadelphia, PA 19102                      One Liberty Place
                                                                                       1650 Market St, Ste 2800
                                                                                       Philadelphia, PA 19103


Drexel University College Of Medicine      Drexel University College Of Medicine       Drexel University College Of Medicine
Med ONC                                    Re Pccp - Hiv Testing                       Re Sleep Studies Services
Attn Anthony Esposito                      245 N 15th St, 19th Fl                      245 N Broad St
245 N 15th St                              Philadelphia, PA 19102                      Philadelphia, PA 19102
Philadelphia, PA 19107



Drexel University School Of Medicine       Drexel University/Accts Payable             Drexelbrook
Attn Anthony M Esposito Jr                 College of Medicine                         4700 Drexelbrook Dr
15Th And Vine St                           P.O. Box 42485                              Drexel Hill, PA 19026
Philadelphia, PA 19102                     Philadelphia, PA 19101
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 243 of 845

Drexelbrook Corporate Events Cent          Dritan Dylgjeri                              Drs Porter Carroll Pc
DBA Lwk Corp                               1934 Lott St                                 A Medical Corporation
4700 Drexelbrook Dr                        Philadelphia, PA 19115                       7946 Bustleton Ave
Drexel Hill, PA 19026                                                                   Philadelphia, PA 19152




Drueding Center                            Drug Enforcement Admininistration            Drug Enforcement Admininstration
Attn Exec Dir                              P.O. Box 105616                              Central Station
1325 N Lawrence St                         Atlanta, GA 30348                            P.O. Box 28083
Philadelphia, PA 19122                                                                  Washington, DC 20005




Drug Enforcement Administration            Drummond American Corporation                Ds International Inc
P.O. Box 2639                              2721 Paysphere Cir                           5175 W Phelps Rd, Ste 6
Springfield, VA 22152                      Chicago, IL 60674                            Glendale, AZ 85306-1312




Ds Waters Of America Inc                   Dsi Sunrise Corporation                      Dsl Consultants Corp
DBA Crystal Springs                        DBA Gallery One Ft Lauderdale                DBA Aaa Metal Marble
P.O. Box 660579                            2670 E Sunrise Blvd                          20737 Valley Forge Cir
Dallas, TX 75266-0579                      Ft Lauderdale, FL 33304                      King of Prussia, PA 19406




Dsl Corporation                            Dt Signs Vinyl Graphics                      D-Tail Medical Sales Corporation
DBA Aaa Metal Marble                       c/o Donald Reed                              73 Bryant Rd
20737 Valley Forge Cir                     349 Messinger St                             Turnersville, NJ 08012
King of Prussia, PA 19406                  Bangor, PA 18013




Dtm Walnut Creek Inc                       Duane Duke Md                                Duane Morris Llp
DBA Doubletree Hotel Phila                 820 N Taylor St                              30 S 17th St
Broad St At Locust                         Philadelphia, PA 19130                       Philadelphia, PA 19103-4196
Philadelphia, PA 19107




Duane Spencer                              Dubell Lumber Company                        Duckworth Kent Usa Ltd
38 Hunt Dr                                 P.O. Box 419502                              9100 Watson Rd, Ste 100
Horsham, PA 19044                          Boston, MA 02241-9502                        St Louis, MO 63126-2241




DUCOM                                      Duff Phelps Corporation                      Duff Phelps, LLC
Attn Anthony Esposito                      DBA Duff Phelps LLC                          Attn Managing Director
245 N 15th St                              12595 Collection Center Dr                   411 E Wisconsin Ave, Ste 1900
Philadelphia, PA 19107                     Chicago, IL 60693                            Milwaukee, WI 53202




Duff Phelps, LLC                           Duff Company                                 Duff Plumbing Supply Company
Attn Managing Director                     P.O. Box 618                                 P.O. Box 618
55 E 52nd St, Floor 31                     Norristown, PA 19401                         Norristown, PA 19401
New York, NY 10055




Dujour Inc                                 Duke Univ Health System                      Duke University
DBA Dujour Gourmet                         Education Service Registration               Duke Oncology Network
1429 Wolf St                               P.O. Box 3883                                3100 Tower Blvd, Ste 600
Philadelphia, PA 19145                     Durham, NC 27710                             Durham, NC 27707
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 244 of 845

Duke University Health System Inc            Duke University Medical Center               Dulcine Dinsmore
c/o Pediatric-Medical Genetics               Attn Dept of Pathology                       14 Oak Knoll Dr
237 Bell Bldg                                P.O. Box 3712                                Berwyn, PA 19312
Box 3528                                     Durham, NC 27710
Durham, NC 27710



Dulcine Dinsmore                             Dunbar Armored Inc                           Duncan Stearns Md
237 Walker Rd                                P.O. Box 64115                               434 Hughes Rd
Wayne, PA 19087                              Baltimore, MD 21264                          Gulph Mills, PA 19406




Dunisha Ranasuriya Md                        Dunkin Donuts                                Dunlee
2323 Race St, Unit 509                       1500 Market St                               Division of Philips Med Sys/Cleve
Philadelphia, PA 19103-1081                  Philadelphia, PA 19102                       P.O. Box 409975
                                                                                          Atlanta, GA 30384-9975




Dunphy Motors Inc                            Dunwoody Medical Products                    Duo-Gard Industries Inc
7700 Frankford Ave                           P.O. Box 88924                               40442 Koppernick Rd
Philadelphia, PA 19136                       Atlanta, GA 30338                            Canton, MI 48187




Duquesne University                          Dustin Fenstermacher                         Dustin Greenhill
600 Forbes Ave                               150 W Coal St                                1627 Brookhaven Rd
302 Health Sciences Building                 Trevorton, PA 17881                          Wynnewood, PA 19096
Pittsburgh, PA 15282




Dutch Ophthalmic Usa Corporation             Dva/Dvp                                      Dvaeyc Dvcecl
10 Continental Dr Bldg 1                     c/o Victoria Mcdonald/Salvation              Learning Corp
Exeter, NH 03833                             Army                                         100 N 17th St 8th Fl
                                             P.O. Box 689                                 Philadelphia, PA 19103
                                             West Chester, PA 19381-0689



Dvann                                        Dvapic                                       Dvd Video Albums
c/o Jennifer Adams                           Attn Clara Edelmayer Icc                     20 N York St
534 Kings Croft                              Infection Control                            Pottstown, PA 19464
Cherry Hill, NJ 08034                        1275 K St NW, Ste 1000
                                             Washington, DC 20005-4006



Dvl Incorporated                             Dwayne Howard                                Dwayne Richardson
115 Sinclair Rd                              2632 S.Beulah St                             333 Christiana Ln
Bristol, PA 19007                            Philadelphia, PA 19148                       Williamstown, NJ 08094




Dwayne Richardson                            Dwd Medical Inc                              Dwight M Matthew Md
Petty Cash Custodian                         4801 Wilshire Blvd, Ste 280                  2141 Rte 38, Apt 703
Broad Vine St                                Los Angeles, CA 90010                        Cherry Hill, NJ 08002-4211
Mailstop 206
Philadelphia, PA 19102



Dwight Stollwerck                            Dylan Toolajian                              Dymax Corp
121 Anton Rd                                 3750 Main St, Apt 509                        A Subsidiary of Bard Access Sys
Wynnewood, PA 19096                          Philadelphia, PA 19127                       P.O. Box 75767
                                                                                          Charlotte, NC 28275
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 245 of 845

Dymo Corporation                              Dymond Speech Rehab Corporation              Dyna Med Inc
12568 Collections Center                      113 Hillcrest Dr                             P.O. Box 94863
Chicago, IL 60693                             Sanford, NC 27330                            Louisville, KY 40294




Dynal Biotech LLC                             Dynal Inc                                    Dynalabs LLC
Box 88913                                     5 Delaware Dr                                2327 Choteau Ave
Milwaukee, WI 53288-0913                      Lake Success, NY 11042                       St Louis, MO 63103




Dynamic Balancing Co Inc                      Dynamic Language Services                    Dynamic Language Services, LLC
831 Crooked Ln                                40 Tanner St                                 Attn Director
King of Prussia, PA 19406                     Haddonfield, NJ 08033                        40 Tanner St
                                                                                           Haddonfield, NJ 08033




Dynamic Scales                                Dynamic Surgery                              Dynasthetics LLC
1466 S 8th St                                 55 Access Rd                                 3487 W 2100 South 300
Terre Haute, IN 47802                         Warwick, RI 02886                            Salt Lake City, UT 84119




Dynavox Systems Holdings LLC                  E Benson Hood Laboratories Inc               E C R I Inc
DBA Mayer-Johnson LLC                         575 Washington St                            5200 Butler Pike
P.O. Box 643661                               Pembroke, MA 02359                           P.O. Box 637
Pittsburgh, PA 15264-3661                                                                  Plymouth Meeting, PA 19462




E Cycle Inc                                   E Douglas Thompson Jr Md                     E M Adams Company Inc
P.O. Box 99273                                765 Palmer Pl                                P.O. Box 880188
Chicago, IL 60693                             Blue Bell, PA 19422                          Port Saint Lucie, FL 34988




E Scott Halstead                              E Stroudsburg University Of PA               E.O. Habhegger Company Inc
2979 W School House Ln K1006c                 Of The State System Of Higher Education      460 Penn St
Philadelphia, PA 19106                        200 Prospect St                              Yeadon, PA 19050
                                              East Stroudsburg, PA 18301




E3 Diagnostics Inc                            E4 Services LLC                              E4 Services, LLC
DBA Tele-Acoustics                            411 Green Valley Rd                          Attn Mike Brensinger
E3 Audiometrics                               Sinking Spring, PA 19608                     411 Green Valley Rd
3333 N Kennicott Dr                                                                        Sinking Spring, PA 19608
Arlington Heights, IL 60004



Ea Wright Inc                                 Eagle Energy System Ltd                      Eagle Eye Technologies
DBA Fastsigns of Conshohocken                 500 N Walnut Rd                              3512 Alegre Ct
1940 Main Ave                                 Kennett Square, PA 19348                     Bakersfield, CA 93311
Conshohocken, PA 19428




Eagle Glogal Logistics LP Inc                 Eagle Installations Inc                      Eagle Laboratories
5601 NW 72 Ave                                P.O. Box 527                                 10201 A Trademark St
Miami, FL 33166                               Plymouth Meeting, PA 19462                   Rancho Cucamonga, CA 91730
                                 Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 246 of 845

Eagle Maintenance                              Eagle Roofing Contractors                      Eagle Vision Inc
323 Monterey Cir                               P.O. Box 406                                   P.O. Box 34877
Placentia, CA 92670                            Conshohocken, PA 19428                         Memphis, TN 38133




Eagles Charitable Foundation                   Eagles Fly For Leukemia                        Eagles Stadium Operator LLC
c/o Novacare Complex                           465 Maryland Dr, Ste 200                       One Novacare Way
Eagles Youth Partnership                       Ft Washington, PA 19034                        Philadelphia, PA 19145
One Novacare Way
Philadelphia, PA 19145



Eagles Taxi LLC                                Eagles Youth Partnership                       Earl Davis
DBA 215 Get A Cab                              Novacare Complex                               7719 Broad St, Apt D
2301 Church St                                 One Novacare Way                               Pennsauken, NJ 08105
Philadelphia, PA 19124                         Philadelphia, PA 19145




Earl H Chipman                                 Earl Lewis                                     Earl P Pearson Dmd Pc
DBA A Perfect Garden                           1264 Kerper St, 1st Fl                         8227 Stenton Ave
2967 Wilbourne Rd                              Philadelphia, PA 19111                         Philadelphia, PA 19150
Skipwith, VA 23968




Earl Ranson                                    Earl Taylor                                    Earlene Mc Rae
2601 N Broad St                                5830 North 16th St, Apt 35                     5609 Ormes St
Philadlphuia, PA 19132                         Philadelphia, PA 19141                         Philadelphia, PA 19120




Earlham College                                East Coast Flag Banner Inc                     East Coast Ink Screen
Attn Academic Affairs                          P.O. Box 113                                   c/o Eric J Helsler
801 National Rd W                              Wildwood, NJ 08260                             Printing Embroidery LLC
Richmond, IN 47374                                                                            3779 Genessee Dr
                                                                                              Philadelphia, PA 19154



East Coast Medical Organization                East Falls Business Association                East Norriton Little League
P.O. Box 6225                                  P.O. Box 5696                                  34 E Germantown, 213
Providence, RI 02940-6225                      Philadelphia, PA 19129                         East Norriton, PA 19401




East Philly Cafe                               East Stroudsburg North Little                  East Tennessee State University
DBA Bridget Foy S                              League                                         Box 70693
200 South St                                   P.O. Box 241                                   Johnson City, TN 37614
Philadelphia, PA 19147                         Bushkill, PA 18324




East West Forms Inc                            Easter Seals Of E. Pennsylvania                Eastern Anesthesia Service
P.O. Box 1484                                  1501 Lehigh St, 201,                           810 Saturn St, Ste 16
Blue Bell, PA 19422                            Allentown, PA 18103                            Jupiter, FL 33477-4456




Eastern Assoc For Surgery Of                   Eastern Association For The Surge              Eastern Baptist Theological Semin
Trauma                                         c/o Ernest F J Block                           6 Lancaster Ave
633 N Saint Clair St, Ste 2600                 Of Trauma                                      Seminary Library
Chicago, IL 60611                              P.O. Box 1278                                  Wynnewood, PA 19096
                                               E Northport, NY 11731
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 247 of 845

Eastern Benefit                              Eastern Center For Arts Technology           Eastern Controls Inc
200 Freeway Dr E                             Practical Nursing                            Attn Gary Lee, General Manager
E Orange, NJ 07018                           3075 Terwood Rd                              3866 Providence Rd
                                             Willow Grove, PA 19090                       Edgemont, PA 19028




Eastern Controls Inc                         Eastern Controls Inc Of Pa                   Eastern Lift Truck Co, Inc
P.O. Box 8000                                P.O. Box 519                                 549 E Linwood Ave
Dept, 730                                    Edgemont, PA 19028                           Maple Shade, NJ 08052
Buffalo, NY 14267




Eastern Lift Truck Inc                       Eastern Machine Inc                          Eastern Orthopaedic Association
P.O. Box 307                                 1785 New London Rd                           110 West Rd, Ste 227
Maple Shade, NJ 08052                        Landenberg, PA 19350                         Towson, MD 21204




Eastern Pa Branch Asm                        Eastern Pa Gastroenterology                  Eastern Rail Systems
Alan Evangelista                             Liver Specialists Pc                         2014 Ford Rd, Unit G
4 Saratoga Dr                                1501 N Cedar Crest Blvd, Ste 110             Bristol, PA 19007
Ringoes, NJ 08551                            Allentown, PA 18104




Eastern Regional Medical Ctr                 Eastern Regional Medical Ctr                 Eastern Regional Medical Ctr CTCA
1331 E Wyoming Ave                           Attn Chief Financial Officer                 1331 E Wyoming Ave
Philadelphia, PA 19124                       Patients Accounts                            Philadelphia, PA 19124
                                             2610 Sherifan Rd 2nd Fl
                                             Zion, IL 60099



Eastern Sign Tech LLC                        Eastern Society For Pediatric Research       Eastern States Conference For
112 Connecticut Dr                           Attn Jason Stoller, President                Pharmacy Residents Preceptors
Burlington, NJ 08016                         9303 New Trails Dr, Ste 350                  1001 S George St
                                             The Woodlands, TX 77381                      York, PA 17405




Eastern States Conference For Pha            Eastman Kodak Company                        Eastman Kodak Company
c/o Mark Sinnett Pharm Dir                   P.O. Box 640350                              P.O. Box 642079
For Pharm Residents Preceptors               Pittsburgh, PA 15264-0350                    Pittsburgh, PA 15264-2079
111 E 210th St
Bronx, NY 10467



Eastman Kodak Company Corp                   Eastman Kodak Corp                           Easton Hospital
1778 Solutions Ctr                           P.O. Box 640448                              250 S 21st St
Chicago, IL 60677-1007                       Pittsburgh, PA 15264-0448                    Easton, PA 18042




Easton Hosptial                              Eastwick Joint Venture Ii                    Eaton Corp
Patient Financial Services                   Two Neshaminy Interplex, Ste 301             P.O. Box 23806
1101 Northampton St, Ste 101                 Trevose, PA 19053                            Tucson, AZ 85734
Easton, PA 18042-4195




Eaton Corporation                            Eaton Corporation                            Eaton Electrical Inc
P.O. Box 8400                                P.O. Box 93531                               Div-4500
London, KY 40742                             Chicago, IL 60673-3531                       P.O. Box 93531
                                                                                          Chicago, IL 60673-3531
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 248 of 845

Eb Practice LLC                               Eba M Corporation                             Ebe LLC
5550 Triangle Pkwy, Ste 150                   P.O. Box 5079                                 1020 N Delaware Ave 1st Fl
Norcross, GA 30092                            Westlake Village, CA 91358                    Philadelphia, PA 19125




Eben Larrabee                                 Ebi                                           Ebi Companies
228 Tessa Lane                                P.O. Box 8500-9845                            Suite 150
Conshohocken, PA 19428                        Philadelphia, PA 19178-9845                   Ft Washington, PA 19034




Ebi LP                                        Ebi Medical Systems Inc                       Eboni Gatson-Anderson
DBA Biomet Trauma Biomet Brace                P.O. Box 8500-41335                           12269 Elsa Ct
75 Remittance Dr Ste, 3283                    Philadelphia, PA 19178-1335                   Jacksonville, FL 32218
Chicago, IL 60675-3283




Ebony Bell                                    Ebony Bryant                                  Ebony Johnson
73 Chelsea Cir                                221 Alnus St, 1f                              6619 N Uber St
Clementon, NJ 08021                           Philadelphia, PA 19116                        Philadelphia, PA 19138




Ebony Morrison                                Ebony Shannon                                 Ebony Spence
2123 N 23rd St                                6441 N Beechwood St                           6001 N 17 Th St
Philadelphia, PA 19121                        Philadelphia, PA 19138                        Philadelphia, PA 19141




Ebony Townsend                                Ebp Supply Solutions Inc                      Ebpa
6044 Laundale Ave 2nd Fl                      Eastern Bag Paper Company                     P.O. Box 2000
Philadelphia, PA 19111                        P.O. Box 460                                  Exeter, NH 03833
                                              Hartford, CT 06141-0460




Ebroadburl Realty Corporation                 Ebsco Industries Inc                          Ebsco Industries Inc
DBA Power Equip Co                            DBA Ebsco Information Services                P.O. Box 830625
1259 N Church St Bldg, 2                      Attn Payment Processing Center                Birmingham, AL 35283
Moorestown, NJ 08057                          P.O. Box 204661
                                              Dallas, TX 75320-4661



Ebsco Subscription Serv                       Ebsco Subscription Service                    Ebsco Subscription Services
P.O. Box 830460                               Reception, Rm                                 Ebsco Bldg
Birmingham, AL 35202                          P.O. Box 830460                               1163 Shrewsbury Ave
                                              Birmingham, AL 35283-0260                     Shrewsbury, NJ 07702-4321




Ebsco Subscription Services                   Ec Fence Iron Works Inc                       Echo Health Inc
P.O. Box 2543                                 2939 Felton Rd                                24650 Ctr Rdg Rd Ste, 160
Birmingham, AL 35202                          Norristown, PA 19401                          Westlake, OH 44145




Echo Inc                                      Echo, Inc                                     Echosens North America Inc
DBA Verity A Healthstream Co                  Attn Legal Department                         Accounting Dept
P.O. Box 1171130                              209 10th Ave S, Ste 450                       185 Alewife Brook Pkwy, 210
Atlanta, GA 30368-7113                        Nashville, TN 37203                           Cambridge, MA 02138
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 249 of 845

Eci Conference Call Services LLC           Eckert Seamans                               Eckert Seamans Cherin
P.O. Box 11679 Dept562                     Attn Michael D. Jones                        Mellott LLC
Newark, NJ 07101-4679                      50 S 16th St                                 Us Steel Tower
                                           Philadelphia, PA 19102                       600 Grant St 44th Fl
                                                                                        Pittsburgh, PA 15219



Eckert Seamans Cherin Mellott, LLC         Ecmc                                         Ecmc
600 Grant St, 44th Fl                      Re Janiellz Fuentes                          Re Jeffrey Weaver
Pittsburgh, PA 15219                       P.O. Box 7096                                P.O. Box 7096
                                           P.O. Box 16478                               P.O. Box 16478
                                           St Paul, MN 55116-0478                       St Paul, MN 55116-0478



Ecmc                                       Ecmc                                         Ecmc
Re Jennifer M Jones                        Re Jermaine M Solomon                        Re Jessica Leager
P.O. Box 7096                              P.O. Box 7096                                P.O. Box 7096
P.O. Box 16478                             P.O. Box 16478                               P.O. Box 16478
St Paul, MN 55116-0478                     St Paul, MN 55116-0478                       St Paul, MN 55116-0478



Ecmc                                       Ecmc                                         Ecmc
Re Kristy A Cullinan                       Re Madelyn E Torres                          Re Maureen M Heimbecker
P.O. Box 7096                              P.O. Box 7096                                P.O. Box 7096
P.O. Box 16478                             P.O. Box 16478                               P.O. Box 16478
St Paul, MN 55116-0478                     St Paul, MN 55116-0478                       St Paul, MN 55116-0478



Ecmc                                       Ecmc                                         Ecmc
Re Nichole Robinson                        Re Tammi Miller                              Re Victorria F Turner
P.O. Box 7096                              P.O. Box 7096                                P.O. Box 7096 P.O. Box 16478
P.O. Box 16478                             P.O. Box 16478                               St Paul, MN 55116-0478
St Paul, MN 55116-0478                     St Paul, MN 55116-0478



Ecmc/Molina M                              Ecolab Inc                                   Ecolab Inc
Re Margarette Molina                       P.O. Box 32027                               P.O. Box 70343
P.O. Box, 7096                             New York, NY 10087-2027                      Chicago, IL 60673-0343
P.O. Box 75848
St Paul, MN 55175-0848



Economy Decorators Inc                     Econsult Solutions Inc                       Econsult Solutions, Inc
111 Park Dr                                1435 Walnut St 4 Fl                          Attn President
Montgomeryville, PA 18936                  Philadelphia, PA 19102                       1435 Walnut St, 4th Fl
                                                                                        Philadelphia, PA 19102




Ecorporate Solution Inc                    Ecos Inc                                     Ecos Inc
1400 South Marietta Prkwy, Ste 107         22 Cummings Park                             9 Salimen Dr
Marietta, GA 30067                         Woburn, MA 01801                             Leicester, MA 01524




Ecs Carriers LLC                           Ecsi Incorporated                            Ed S Auto Glass Inc
P.O. Box 326                               P.O. Box 848                                 1201 Bridge St
Saint Peters, PA 19470                     San Clemente, CA 92674                       Philadelphia, PA 19124




Eda Contractors Inc                        Eddie Chang Md                               Edfinancial Services
600 Center Ave                             136 N 2nd St, Apt 3d                         P.O. Box 36014
Bensalem, PA 19020                         Philadelphia, PA 19106                       Knoxville, TN 37930-6014
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 250 of 845

Edgar Collazo Md                              Edgar Lytle                                  Edgar Sanchez Md
1317 Sassafras Ln                             153 Windermere Ave                           4040 Presidental Blvd, Apt 2812
Williamstown, NJ 08094                        Lansdowne, PA 19050                          Philadelphia, PA 19131




Edge Systems Corporation                      Edge Systems LLC                             Edge Tech Corporation
2277 Redondo Ave                              DBA Hydrafacial Company the                  P.O. Box 2329
Signal Hill, CA 90755                         2165 E Spring St                             Ada, OK 74821
                                              Long Beach, CA 90806




Edgeco                                        Edgewood Village Medical Partners            Edinboro University Of Pennsylvania
P.O. Box 338                                  P.O. Box 437                                 Attn Medical Techniology Program
Little Ferry, NJ 07643-0338                   Yardley, PA 19067                            200 Meadville St
                                                                                           Edinboro, PA 16444




Edison Acevedo                                Edith Elliott                                Edith V Salas
2828 Fairhill St                              3 Herald Pl                                  2131 Granite St
Philadelphia, PA 19133                        Aston, PA 19014                              Philadelphia, PA 19124




Editions John Libbey Eurotext                 Edlaw                                        Edlira Tegu
127 Ave De La Republique                      195B Central Ave                             221 Arden Rd
Montrouge, 92120                              Farmingdale, Ny 11735                        Gulph Hills, PA 19428
France




Edna Eng                                      Edna Gilliam                                 Eduard Arabov
743 Windsor Pl                                24 Thousand Oak Dr                           1114 Spruce St, Apt 26
Wallingford, PA 19086                         Sicklerville, NJ 08081                       Philadelphia, PA 19107




Eduard Koman                                  Education Resources                          Education Resources, Inc
1 Brown St, Unit 1819                         266 Main St, Ste 12                          Attn Legal Department
Philadelphia, PA 19123                        Medfield, MA 02052                           266 Main St, Ste 12
                                                                                           Medfield, MA 02052




Educational Audiology Association             Educational Comm For Foreign Corp            Educational Comm For Foreign Inc
4319 Ehrlich Rd                               Medical Graduates Cert Verificati            Graduates Certif Verification Svc
Tampa, FL 33624                               3624 Market St                               P.O. Box 48083
                                              Philadelphia, PA 19104-2685                  Newark, NJ 07101-4883




Educational Credit Mgmt Corp                  Educational Furniture Solutions              Educators Mutual
Re S Das-Wattley Cs 143805315                 536 N Trooper Rd                             8520 E Arrowhead Lane
P.O. Box, 7096                                Norristown, PA 19403                         Murray, UT 84107-5298
P.O. Box 75848
St Paul, MN 55175-0848



Edutech Ltd                                   Edward Avila Do                              Edward B Shihadeh
8455 Colesville Rd Ste, 930                   2601 Pennsylvania Ave, Apt 921               DBA Infinity Search Grp
Silver Spring, MD 20910                       Philadelphia, PA 19130                       761 W Sproul Rd, 103
                                                                                           Springfield, PA 19064
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 251 of 845

Edward C Eimer                              Edward Charles Tinker Md                     Edward Cimorelli
109 N East Ave                              3418 Tilden St                               7748 Fairfield St
Wenonah, NJ 08090                           Philadelphia, PA 19129                       Phila, PA 19152




Edward D Williams Dmd                       Edward Dennison                              Edward Don Company
7700 Crittenden St Unit33-A                 428 South 55th St                            2562 Paysphere Cir
Philadelphia, PA 19118                      Philadelphia, PA 19143                       Chicago, IL 60674




Edward F Frost                              Edward Fazendin                              Edward Herens Parkinsons Research
555 Willowbrook Rd                          444 N 4th St, Apt 515                        375 Cheswald Rd, Apt 11
Havertown, PA 19083                         Philadelphia, PA 19123                       Drexel Hill, PA 19026




Edward Iames                                Edward J Goldschmidt Md                      Edward J Kucowski
1500 Locust St, Apt 3820                    10 Continental Ln                            DBA Dynamic Resources LLC
Philadelphia, PA 19102                      Marlton, NJ 08053                            128 Fayette St
                                                                                         Conshohocken, PA 19428




Edward J Lafferty                           Edward Kurth Sons Inc                        Edward Murphy
4527 Bleigh Ave                             220 Blackwood Barnsboro Rd                   1658 North Hills Ave
Philadelphia, PA 19136                      Sewell, NJ 08080                             Willow Grove, PA 19090




Edward P Murphy                             Edward Patrick Curry Md                      Edward Saddler
1658 N Hills Ave                            7 Eagle View Dr                              22 East Evans Way
Willow Grove, PA 19090                      Clancy, MT 59634                             Aston, PA 19014




Edward Shields                              Edward Sockol                                Edward Sparkman Esq
2233 Patwynn Rd                             2012 Walnut St, Apt 12                       Re Deborah Robinson 188427383
Wilmington, DE 19810                        Philadelphia, PA 19103-5682                  P.O. Box 40119
                                                                                         Philadelphia, PA 19106-0119




Edward Sparkman Esq                         Edward Sparkman Standing Trustee             Edward Y Yoo Md
Re Various                                  Re Maria Figueroa Ss 205563206               318 S Juniper St
P.O. Box 40119                              P.O. Box 40119                               Philadelphia, PA 19107
Philadelphia, PA 19106                      Philadelphia, PA 19106-0119




Edwards Lifesciences                        Edwards Lifesciences                         Edwards Lifesciences
P.O. Box 23146                              P.O. Box 905302                              P.O. Box 978722
Chicago, IL 60673-1231                      Charlotte, NC 28290-5302                     Dallas, TX 75397-8722




Edwards Lifesciences Corp                   Edwards Lifesciences LLC                     Edwin Liu Md
17221 Red Hill Ave                          One Edwards Way                              1074s Dahlia Stg 514
Irvine, CA 92714                            Irvine, CA 92614                             Glendale, CO 80246
                              Case 19-11466-KG     Doc 100               Filed 07/03/19   Page 252 of 845

Edwin Newton                                Edwina Snell                                     Eec Acquisition LLC
1901 Callowhill St, Apt 202                 1340 Webster St                                  DBA Smart Care Equipment Solutions
Philadelphia, PA 19130                      Philadelphia, PA 19147                           370 Wabasha St N
                                                                                             St. Paul, MN 55102




Eec Acquistion LLC                          Eeoc Training Institute                          Egami Inc
Smart Care Equipment Solutions              P.O. Box 83933                                   419 W State St
P.O. Box 74008980                           Gaithersburg, MD 20883-3933                      Trenton, NJ 08618
Chicago, IL 60674-8980




Eham Elhefnawi Md                           Ehidiamen Anetor                                 Ehidiamen Anetor
8200 Henry Ave, Apt H-16                    1536 S 4th St, Unit 1                            1539 South 5th St
Philadelphia, PA 19128                      Philadelphia, PA 19147                           Philadelphia, PA 19147




Ehidiamen Anetor, M.D.                      Ehrlich Termite Pest Control                     Eight Medical Corporation
1539 South 5th St                           P.O. Box 13848                                   345 S College Ave, Ste 103
Philadelphia, PA 19147                      Reading, PA 19612-3848                           Bloomington, IN 47403-1505




Eileen Demarco                              Eileen Dwyer                                     Eileen Fisher
39b W Oakland Ave                           1440 Mount Vernon St, Apt 611                    7624 Halstead St
Oaklyn, NJ 08107                            Philadelphia, PA 19130                           Philadelphia, PA 19111




Eileen Haney                                Eileen Mcavoy                                    Eileen Nahigian
390 Coldspring Rd                           18 Jadewood Rd                                   8075 Old Post Rd W
Southampton, PA 18966                       Levittown, PA 19056                              E Amherst, NY 14051




Eileen O malley                             Eileen Quintana                                  Eileen Quintana Md
1404 Village Green Blvd                     P.O. Box 246                                     206 Beaumont Dr
Bensalem, PA 19020                          Oxford, PA 19363                                 Oxford, PA 19363




Eileen Tyrala                               Eileen Tyrala Md                                 Einstein Medical Center Montgomery
1420 Locust St 28k                          152 Highland Ave                                 Attn COO
Philadelphia, PA 19102                      Jenkintown, PA 19046                             559 W Germantown Pike
                                                                                             East Norriton, PA 19403




Einstein Practice Plan Inc                  Einstein Practice Plan Inc                       Einstein Practice Plan, Inc
Attn Jane Winski                            c/o Dept of Pediatrics                           Attn Barry Freedman, President CEO
Germantown                                  5501 Old York Rd                                 5501 Old York Rd
One Penn Blvd Ste, 1007                     Philadelphia, PA 19141                           Philadelphia, PA 19141
Philadelphia, PA 19144



EisnerAmper LLP                             Eisneramper LLP                                  Eisneramper LLP
Attn Legal Department                       Attn Legal Department                            Attn Legal Department
1 Landmark Sq, 6th Fl, Ste 618              1 Landmark Square, 6th Fl, Ste 618               750 3rd Ave
Stamford, CT 06901                          Stamford, CT 06901                               New York, NY 10017
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 253 of 845

Ekamjeet Randhawa                         Ekaterina Veklser                             Ekaterina Veksler
1 Franklin Town Blvd 811                  115 East Montgomery Ave, Unit 103             115 E Montgomery Ave, Unit 103
Philadelphia, PA 19103                    Ardmore, PA 19003                             Ardmore, PA 19003




Ekos Corporation                          Ela Medical Inc                               Elahe Bordbar
11911 N Creek Pkwy South                  Dept Ch 19295                                 6100 City Ave, Unit 1708
Bothell, WA 98011                         Palatine, IL 60055-9295                       Philadelphia, PA 19131




Elaina Lin Md                             Elaine Bieniakowski                           Elaine Conn
47 W Levering Mill Rd                     1681 Conrad Ave                               103 Beechwood Dr
Bala Cynwyd, PA 19004                     Waterford, NJ 08089                           Mt Laurel, NJ 08054




Elaine Fischer                            Elaine Geary                                  Elaine H Roberts
1150 Elbridge St                          13 E Highland Ave                             5920 Woodbine Ave
Philadelphia, PA 19111                    Philadelphia, PA 19118                        Philadelphia, PA 19131




Elaine Sanjuan-Saleh                      Elaine Young-Thomas                           Elana Levites Md
1920 Frontage Rd, Apt 615                 5106 Rubicam St                               23 S 23rd St 5j
Cherry Hill, NJ 08034                     Philadelphia, PA 19144                        Philadelphia, PA 19103




Elana Miles                               Elayne Howard Associates Inc                  Elder Health Inc
220 E Mermaid La, 156                     475 Glenmary Ln                               1001 W Pratt St
Philadelphia, PA 19118                    St Davids, PA 19087                           Baltimore, MD 21223




Elder Health Managed Medicare             Elder Health Penn Hmo Inc                     Elder Health Pennsylvania Hmo Inc
P.O. Box 4433                             c/o Bravo Health Inc                          Refunds/Overpayments
Baltimore, MD 21223                       3601 O Donnell St                             340 N 12th St
                                          Baltimore, MD 21224                           Philadelphia, PA 19107




Eldon Peters                              Eleanor Carvajal                              Eleanor Levine
616 Spruce St, Apt 1r                     2105 Yardley Rd                               930 Academy Ln
Philadelphia, PA 19106                    Yardley, PA 19067                             Bryn Mawr, PA 19010




Eleanor Rehl                              Election Fund of Catherine                    Electra Martin
3654 Miller St                            Di Costanzo                                   2841 N 13th St
Philadelphia, PA 19134                    428 River View Plaza                          Phila, PA 19133
                                          Trenton, NJ 08611




Electric Education Center                 Electrical Supply LLC                         Electro Surgical Instrument Co
Richard Van Wert                          DBA Esco Electrical Supply                    37 Centennial St
971 A Bristol Pike                        820 N 2nd St                                  Rochester, NY 14611
Bensalem, PA 19020                        Philadelphia, PA 19123
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 254 of 845

Electro-Cap International Inc                  Electronic Diagnostic                        Electronic Health Information
P.O. Box 87                                    Repair                                       P.O. Box 48049
Eaton, Oh 45320                                4895 W Waters Ave, Ste E                     Newark, NJ 07101-4849
                                               Tampa, FL 33634-1316




Electronic Ink                                 Electronic Online Systems                    Electronic Payment Exchange
One S Broad St, 19th Fl                        International                                1201 N Market St, Ste 701
Philadelphia, PA 19107                         One Carlsbad Research Ctr                    Wilmington, DE 19801
                                               2292 Faraday Ave
                                               Carlsbad, CA 92008-7258



Electronic Security Corp Of Amer               Electronic Security Solutions LLC            Electronic Security Solutions LLC
America                                        5115 Campus Dr                               Attn Jeffrey Mitchell, Owner
254 Fairview Rd                                Plymouth Meeting, PA 19462                   5115 Campus Dr
Woodlyn, PA 19094                                                                           Plymouth Meeting, PA 19462




Elekta Inc                                     Elekta Inc                                   Elekta Instruments Inc
400 Perimeter Center Terrace, Ste 50           P.O. Box 404199                              P.O. Box 404199
Atlanta, GA 30346                              Atlanta, GA 30384-4199                       Atlanta, GA 30384-4199




Elekta Oncology Systems                        Elektro Assemblies Inc                       Elemental Inc
4775 Peachtree Industrial Blvd                 522 NW 6th Ave                               2371 Church St
Norcross, GA 30092                             Rochester, MN 55901                          Philadelphia, PA 19124




Elementk                                       Elena Chermak                                Elena Katsikis
P.O. Box 4001                                  842 Winyah Ave                               1506 S 13th St, Apt 3
Buffalo, NY 14240-4001                         Westfield, NJ 07090                          Philadelphia, PA 19147




Elena Klanaman                                 Elena N Kwon Md                              Elevate Oral Care
49 Simons Way                                  438 E 89th St, Apt 2d                        346 Pike Rd, Ste 5
Huntingdon, PA 19006                           New York, NY 10128                           West Palm Beach, FL 33411




Eli Sprecher Md                                Elias Abrutyn                                Elicia Mourani-Yarish
27 Stearns Rd, Unit 2                          209 Rhyl Ln                                  805 Stanbridge St
Brookline, MA 02446                            Bala Cynwyd, PA 19004-2323                   Norristown, PA 19403




Elie Haddad                                    Elif Yilmaz Md                               Elina M Zhitomirskoyo
317 N Broad St, Apt 813                        3901 City Ave, 1008a                         809 Red Lion Rd, Unit B-12
Philadelphia, PA 19107                         Philadelphia, PA 19131                       Philadelphia, PA 19115




Elinetzy Pagan                                 Elisa A Stein                                Elisa Bailey
1401 E Bristol St                              2001 Hamilton St, 320                        425 Overhill Rd
Philadelphia, PA 19124                         Philadelphia, PA 19130                       Haddonfield, NJ 08033
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 255 of 845

Elisabeta Mullahi                          Elisabeth Calhoun                             Elise Mercier
6241 Frankford Ave                         1537 Fairmont Ave, 2r                         114 Old York Rd
Philadelphia, PA 19135                     Philadelphia, PA 19130                        Jenkintown, PA 19046




Elise Wood                                 Elisia Ortiz                                  Elisia Ortiz
1479 Kingsley Dr                           112 Maple Hill Dr                             Petty Cash Custodian
Warminster, PA 18974                       Swedesboro, NJ 08085                          231 N Broad St 1st Fl
                                                                                         Philadelphia, PA 19107




Elissa M Huth                              Elite Appliance Service LLC                   Elite Biomedical Solutions LLC
333 North Ave, Apt 38a                     2509 S Colorado St                            756 Old State Route C
Secane, PA 19018                           Philadelphia, PA 19145                        Cincinnati, OH 45245




Elite Office Solutions Inc                 Elite Office Solutions, Inc                   Elitsur Rotem Md
1407 Bentley Dr                            Attn CEO                                      315 Arch St, Apt 504
Warrington, PA 18976                       1407 Bentley Dr                               Philadelphia, PA 19106
                                           Warrington, PA 18976




Eliza Enriquez                             Elizabeth A Beirle Md                         Elizabeth A Blake
5403 North 6th St                          4037 SW 69th Ave                              411 Oak St
Philadelphia, PA 19120                     Gainesville, FL 32608                         Audubon, NJ 08106




Elizabeth Archut                           Elizabeth Aulffo                              Elizabeth Basciano
2500 E Norris St Fl                        1283 Greenwood Dr                             7537 Rogers Ave
Philadelphia, PA 19125                     Vineland, NJ 08361                            Upper Darby, PA 19082




Elizabeth Bobillski                        Elizabeth Bobulski                            Elizabeth Capaldi
2001 Hamilton St                           Korman Hotel                                  522 Federal St
Buttonwood Square, 2012                    2001 Hamilton St, 2012                        Philadelphia, PA 19147
Philadelphia, PA 19130                     Philadelphia, PA 19130




Elizabeth Cerva                            Elizabeth Cerva Do                            Elizabeth Debiaso
214 Aucott Rd                              214 Aucott Rd                                 15 Brookview Dr
Brookhaven, PA 19015                       Brookhaven, PA 19015                          Atco, NJ 08004




Elizabeth Dieckman                         Elizabeth Dieckman Crnp                       Elizabeth Driscoll
1338 Warner Rd                             9001 Eastview St                              1488 Mulberry Cir
Meadowbrook, PA 19046                      Philadelphia, PA 19152                        Warminster, PA 18974




Elizabeth Durso                            Elizabeth E Baez                              Elizabeth Ebueng
431 Seville St                             13381 SW 77th St                              215 Woodland Ave
Philadelphia, PA 19128                     Miami, FL 33183                               Cherry Hill, NJ 08002
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 256 of 845

Elizabeth Elston Do                      Elizabeth Farley                             Elizabeth Ferry
500 W Chelten Ave                        713 Clarendon Rd                             748 S 10th St
Philadelphia, PA 19144                   Drexel Hill, PA 19026                        Philadelphia, PA 19147




Elizabeth G Edwards                      Elizabeth George                             Elizabeth Gleeson
831 Levick St                            155 Old Courthouse Rd                        1400 Spring Garden St, Unit 1007
Philadelphia, PA 19111                   Manhasset Hills, NY 11040                    Philadelphia, PA 19130




Elizabeth Gobs                           Elizabeth Godfrey Md                         Elizabeth Griffin
1004 Ryans Run                           85 Old Eagle School Rd                       2010 S Etting St
Garnet Valley, PA 19060                  Wayne, PA 19087                              Philadelphia, PA 19145




Elizabeth Grund                          Elizabeth H Page                             Elizabeth Hall
935 Gilbert Rd                           DBA Ehp Consulting                           22 Jester Lane
Cheltenham, PA 19012                     1370 Trancas St, 158                         Levittown, PA 19055
                                         Napa, CA 94558-2912




Elizabeth Hobdell                        Elizabeth Iezzi                              Elizabeth J Robinson Md
203 Fairfax Court                        3568 E Crown Ave                             386 Penn Rd
Wayne, PA 19087                          Philadelphia, PA 19114                       Wynnewood, PA 19096




Elizabeth J Snyder                       Elizabeth J Vergare                          Elizabeth Jamme
121 Brookshire Dr 121                    7815 Devon St                                220 W Evergreen Ave, Apt B33
Philadelphia, PA 19116                   Philadelphia, PA 19118                       Philadelphia, PA 19118




Elizabeth Joseph Dds                     Elizabeth Ju Md                              Elizabeth Kain
726 S 2nd St                             1520 Spruce, Apt 610                         10 Montgomery Ave
Philadelphia, PA 19147                   Philadelphia, PA 19102                       Rockledge, PA 19046




Elizabeth Kenney                         Elizabeth Kessel                             Elizabeth Kumpf
206 Crittenden Dr                        946 N 42nd St                                104 Chalfont Rd
Newtown, PA 18940                        Philadelphia, PA 19104                       Kennett Square, PA 19348




Elizabeth Lee                            Elizabeth Lopez                              Elizabeth Lynn Lilly
3824 Hamilton St                         2564 Powell Ave                              18823 Us Hwy 19
Philadelphia, PA 19104                   Pennsauken, NJ 08110                         Saegertown, PA 16433




Elizabeth M Caccia                       Elizabeth Maxwell                            Elizabeth Okafor
111 Washington Ave                       1943 Waverly St                              2115 Armstrong Ave
Laurel Springs, NJ 08021                 Philadelphia, PA 19146                       Morton, PA 19070
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 257 of 845

Elizabeth Paterek Md                       Elizabeth Peralta                             Elizabeth Renza-Singhone, MD
539 Morris St, Apt 5                       852 E Russell St                              230 N Broad St
Philadelphia, PA 19148                     Philadelphia, PA 19134                        Philadelphia, PA 19102




Elizabeth Rios                             Elizabeth Rossi                               Elizabeth Scott Sushereba Cnm
4522 Shelmire St                           108 Lakeside Dr                               5 Longview Dr
Philadelphia, PA 19135                     Glassboro, NJ 08028                           Thornton, PA 19373-1036




Elizabeth Shin                             Elizabeth Silberholz Md                       Elizabeth Smolyn
5405 Sentinel Ridge                        9 N 9th St, Apt 619                           11 Country Oaks Rd
Eagleville, PA 19403                       Philadelphia, PA 19107                        Lebanon, NJ 08833




Elizabeth Spellman                         Elizabeth Stahl                               Elizabeth Suarez
206 S 13th St, Apt 2403                    1015 Newport Mews Dr                          837 North 2nd St Unit206
Philadelphia, PA 19107                     Bensalem, PA 19020                            Philadelphia, PA 19123




Elizabeth Suarez Md                        Elizabeth Suarez, M.D.                        Elizabeth Tanous
837 N 2nd St, Apt 206                      837 North 2nd St, Unit 206                    726 Chapel Rd
Philadelphia, PA 19123                     Philadelphia, PA 19123                        Glenside, PA 19038




Elizabeth Tecza                            Elizabeth Thomas                              Elizabeth Thomas
243 Edwards Ave                            1530 Silo Rd                                  907 Friendship St
Barrington, NJ 08007                       Yardley, PA 19067                             Philadelphia, PA 19111




Elizabeth Thomas Md                        Elizabeth Tropea                              Elizabeth Usedom
1530 Silo Rd                               2318 S Woodstock St                           339 N Broad St, Apt 2621
Yardley, PA 19067                          Philadelphia, PA 19145                        Philadelphia, PA 19107




Elizabeth Valois                           Elizabeth Varughese                           Elizabeth Wenglicki
1248 N Taylor St                           230 N Broad St                                728 Chestnut Ave
Arlington, VA 22201                        Philadelphia, PA 19102                        Woodbury Heigh, NJ 08097




Elizabeth Yang Md                          Elizabeth Yezdimir                            Elizabethtown College
397 Prb Vanderbilt Medical Ctr             210 Locust St, Apt 9d                         One Alpha Dr
Nashville, TN 37232                        Philadelphia, PA 19106                        Elizabethtown, PA 17022




Ella Bannan                                Ellard Instrumentation Ltd Inc                Ellen Basile Do
2626 East Venango St                       14253 169th Dr SE, Ste 685                    428 N 14th St
Philadelphia, PA 19134                     Monroe, WA 98272                              Oklahoma City, OK 73104
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 258 of 845

Ellen Becker                                Ellen D Burkhalter                            Ellen Delmoro
P.O. Box 336                                3320 Tilden St                                11 MT Vernon Ave
139 Lawndale Ave                            Philadelphia, PA 19129                        Haddonfield, NJ 08033
Silverdale, PA 18962




Ellen Gay Detlefsen                         Ellen Lide Mitchell, M.D.                     Ellen Ly
216 Tennyson Ave                            508 Harvard Ave                               1010 Race St, Apt 2m
Pittsburgh, PA 15213-1416                   Swarthmore, PA 19081                          Philadelphia, PA 19107




Ellen Mitchell                              Ellen Newman                                  Ellen Waters
508 Harvard Ave                             1360 Bryant Ct                                204 W Wind Way
Swarthmore, PA 19081                        Ambler, PA 19002                              Dresher, PA 19025




Ellen Waters                                Ellen Weinstein Md                            Ellen White
565 Glenmore Ave                            P.O. Box 9026                                 841 Dempsey Ave
Elkins Park, PA 19027                       Aspen, CO 81612                               Sebastian, FL 32958




Ellen Wolf                                  Ellen Zhen                                    Elliot Stratton
8110 Germantown Ave                         2108 Unruh Ave                                1536 N 15th St
Philadelphia, PA 19118                      Philadelphia, PA 19149                        Philadelphia, PA 19121




Elliott Brown                               Elliott-Lewis Corporation                     Ellipse Technologies Inc
656 Mayfair St                              2900 Black Lake Pl                            101 Enterprise, Ste 100
Philadelphia, PA 19120                      Philadelphia, PA 19154                        Aliso Viejo, CA 92656




Ellsworth Vandermeer Press LLC              Ellsworth Vandermeer Press Ltd                Elmark Sign Graphics Inc
DBA Pedstest.Com LLC                        1013 Austin Ct                                DBA Elmark Graphics
1013 Austin Ct                              Nolensville, TN 37135                         307 Westtown Rd
Nolensville, TN 37135                                                                     West Chester, PA 19382




Elmed Inc                                   Elmer Schultz Services Inc                    Elmore Johnson
35 N Brandon Dr                             540 N 3rd St                                  2404 Golf Rd
Glendale Heights, IL 60139-2024             Philadelphia, PA 19123                        Philadelphia, PA 19131




Elsa Desousa                                Elsa Ramos                                    Elsa Thomas Md
200 Dolores Dr                              2958 N Franklin St                            3901 Conshohocken Ave 6400
Cinnaminson, NJ 08077                       Philadelphia, PA 19133                        Philadelphia, PA 19131




Elsevier                                    Elsevier Health Science                       Elsevier Inc
P.O. Box 7247-8950                          P.O. Box 628239                               c/o Ams
Philadelphia, PA 19170-8950                 Orlando, FL 32862-8239                        190 Sylvan Ave
                                                                                          Englewood Cliffs, NJ 07632
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 259 of 845

Elsevier Inc                                 Elsevier Inc                                 Elsevier Inc
DBA Elsevier Science                         DBA Gold Standard                            DBA Reed Science Amer
11830 Westline Industrial Dr                 P.O. Box 7247-6615                           Journal of Infection Control
St Louis, MO 63146-9952                      Philadelphia, PA 19170-6615                  6277 Sea Harbor Dr
                                                                                          Orlando, FL 32821-9852



Elsevier Inc                                 Elsevier Inc                                 Elsevier Inc
P.O. Box 7247-6683                           P.O. Box 7247-7684                           P.O. Box 9533
Philadelphia, PA 19170                       Philadelphia, PA 19170-7684                  New York, NY 10087-9533




Elsevier Inc                                 Elsevier Inc                                 Elsevier Ltd
P.O. Box 9546                                P.O. Box 9555                                P.O. Box 1270
New York, NY 10087-4546                      New York, NY 10087-9555                      Amsterdam, 1000 Bg
                                                                                          Netherlands




Elsevier Science                             Elsevier Science Company                     Elsevier Science Publishing Compa
P.O. Box 0848                                655 Ave of Americas                          52 Vanderbilt Ave
Carol Stream, IL 60132-0848                  New York, NY 10010                           New York, NY 10017




Elsevier Science Publishing Compa            Elsevier Science Publishing Compa            Elsie Haffly
P.O. Box 7247-7682                           P.O. Box 882                                 628 Wise s Mill Rd
Philadelphia, PA 19170-7682                  Madison Square Station                       Philadelphia, PA 19128
                                             New York, Ny 10159-




Elso                                         Elva Morales                                 Elvira J Urena
1327 Jones Dr, Ste 101                       121 Central Ave                              222 W Sulis St
Ann Arbor, MI 48105                          Cheltenham, PA 19012                         Philadelphia, PA 19120




Elvira Urena                                 Ely Zarate                                   Elyse Carrullo
3132 Stirling St                             301 W Grant St                               DBA Healthcare Business Solution
Philadelphia, PA 19149                       Easton, PA 18042                             3457 Pin Oak Ln
                                                                                          Chalfont, PA 18914




Elyssa Cruz                                  Elyssa Donnelly                              Elzbieta Dziekonski
18 Jones Mill Rd, Apt J-8                    3 Gatehouse Lane                             1377 Rosebud Rd
Wrightstown, NJ 08562                        Doylestown, PA 18901                         Southampton, PA 18966




Elzbieta Kopijewska                          Elzbieta Kowalski                            Em Adams Co
4458 Richmond St                             1306 Brighton St                             P.O. Box 880188
Philadelphia, PA 19137                       Philadelphia, PA 19111                       St Lucie, FL 34988-0188




Emad Almusa Do                               Emageon Inc                                  Emani Banks
5435 Claybourne St, 105                      Dept At 49979                                852 E Tioga St
Pittsburgh, PA 15232                         Atlanta, GA 31192-9979                       Philadelphia, PA 19134
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 260 of 845

Emanuel Blount                            Embarq Inc                                    Embassy Of United Arab Emirates
2313 S Bucknell St                        DBA Nimlok Philadelphia                       Div Ministry of Higher Education
Philadelphia, PA 19145                    16 Iron Bridge Dr                             3522 International Ct NW, Ste 202
                                          Collegeville, PA 19426                        Washington, DC 20008




Embassy Of United Emirates                Embassy Suite                                 Embassy Suites Center City Inc
1000 Thomas Jefferson NW, Ste 506         4550 La Jolla Village Dr                      1776 Ben Franklin Plz
Washington, DC 20007                      San Diego, CA 92122-4550                      Philadelphia, PA 19103




Emc Corporation                           Emcare Inc                                    Emd Chemicals Inc
4246 Collection Center Dr                 7032 Collection Center Dr                     P.O. Box 8500- S6440
Chicago, IL 60693                         Chicago, IL 60693                             Philadelphia, PA 19178




Emd Enterprises LLC Corp                  Emd Millipore Corp                            Emd Millipore Corporation
Olympic Embroidery Wholesale              25760 Network Pl                              290 Concord Rd
6401 Rising Sun Ave                       Chicago, IL 60673-1258                        Billerica, MA 01821
Philadelphia, PA 19111




Emdeon Business Services                  Emed Company Inc                              Emedco
P.O. Box 32752                            39209 Treasury Ctr                            Innovative Signs Safety Solutions
Hartford, CT 06150-2752                   Chicago, IL 60694-9200                        P.O. Box 369
                                                                                        Buffalo, NY 14240-0369




Emergency Medical Associates              Emergency Medical Products Inc                Emergency Nurses Association
Attn President and CEO                    25196 Network Pl                              Ena Coursework
651 W Mount Pleasant Ave, Ste 100         Chicago, IL 60673-1251                        P.O. Box 83314
Livingston, NJ 07039                                                                    Chicago, IL 60691-3314




Emergency Nurses Association              Emergency Nurses Association                  Emergency Nurses Association Inc
P.O. Box 1154                             Palm Beach County Ena                         P.O. Box 1276
Bedford Park, IL 60499-1154               1005 NW 10th St                               Bedford Park, IL 60499-1276
                                          Boynton Beach, FL 33426-3003




Emergency Systems Ser Company             Emergency Systems Service Company             Emery Fisher Md
401 O Neill Dr                            401 O Neill Dr                                10 Warwick Rd
Quakertown, PA 18951-4227                 Quakertown, PA 18951-4227                     Edison, NJ 08820




Emg Graphic Systems Inc                   Emi Network Inc                               Emiko Degaetano
Accounts Receivable                       Editorial Marketing Inc                       834 Chestnut St, Apt 1508
1110 N Iroquois Ave                       312 Elm St Ste, 1150                          Philadelphia, PA 19107
Tulsa, OK 74106                           Cincinnati, OH 45202




Emilee Flynn Md                           Emilia Kalman                                 Emilia Kamara
4055 Ridge Ave, Apt 7209                  1331 Huntingdon Rd                            1136 Chestnut St
Philadelphia, PA 19129                    Abington, PA 19001                            Darby, PA 19023
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 261 of 845

Emilia Mercado                              Emiliano Tatar                                Emilio Roldan
3264 N Philip St                            218 W Washington Ln                           120 Independence Blvd
Philadelphia, PA 19140                      Philadelphia, PA 19144                        Lawnside, NJ 08045




Emily Souder, M.D.                          Emily Angelos                                 Emily Ann Spengler, M.D.
500 Admirals Way, Apt 330                   224 Church St, Unit 311                       222 Dickinson Ave
Philadelphia, PA 19146-5229                 Philadelphia, PA 19106                        Swarthmore, PA 19081




Emily Asher                                 Emily Baeza                                   Emily Bass
701 S Park Ave                              John F Kennedy Blvd, 1010                     407 S 12th St, Apt 3f
Audubon, PA 19403                           Philadelphia, PA 19104                        Philadelphia, PA 19147




Emily Chelso                                Emily Cleaver                                 Emily Daniel
574 Hermitage St                            310 Keatley Dr                                4040 Presidential Blvd, Apt 2709
Philadelphia, PA 19128                      Mount Laurel, NJ 08054                        Philadelphia, PA 19131




Emily Eberly                                Emily Fernas                                  Emily Fernas
1107 3rd St                                 21 Scott Lane                                 21 Scott Ln
Palmerton, PA 18071                         Aston, PA 19014                               Aston, PA 19014




Emily Fischer Md                            Emily Fridberg                                Emily Galloway
7701 Cresheim Rd                            439 Garden Lane                               328 Lakeview Ave
Philadelphia, PA 19118-4001                 Bryn Mawr, PA 19010                           Drexel Hill, PA 19026




Emily Goepfrich                             Emily Goodman                                 Emily Gores
2210 Montrose St                            1500 Locust St, Apt 1901                      563 Willowbrook Rd
Philadelphia, PA 19146                      Philadelphia, PA 19102                        Havertown, PA 19083




Emily Green                                 Emily Green                                   Emily Hejazi Md
432 White Horse Pike                        6808 Torresdale Ave                           8510 Patton Rd
Collingswood, NJ 08107                      Philadelphia, PA 19135                        Glenside, PA 19038




Emily Hischmann                             Emily Houwen                                  Emily Karlsson
70 Hidden Woods Lane                        339 Main St                                   633 W Rittenhouse St, Apt B921
Warminster, PA 18974                        Mantua, NJ 08051                              Philadelphia, PA 19144




Emily M Inverso                             Emily M Nichols Md                            Emily M Quiros Md
910 Reed St                                 139 Emerson Pl, Apt 604                       5510 Saucon Ridge Rd
Philadelphia, PA 19147                      Brooklyn, NY 11205                            Coopersburg, PA 18036
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 262 of 845

Emily Mathis Quiros, M.D.                   Emily Murta                                  Emily Quiros
5510 Saucon Ridge Rd                        825 Braxton Lane                             5510 Saucon Ridge Rd
Coopersburg, PA 18036                       West Chester, PA 19382                       Coopersburg, PA 18036




Emily Scattergood Md                        Emily Sheehan                                Emily Shotwell
670 Dayton Rd                               409 Pimlico Way                              1062 Huntingdon Rd
Bryn Mawr, PA 19010                         Mount Laurel, NJ 08054                       Abington, PA 19001




Emily Souder                                Emily Souder Md                              Emily Spengler
500 Admirals Way, Apt 330                   909 Clinton St, Apt 2a                       222 Dickinson Ave
Philadelphia, PA 19146-5229                 Philadelphia, PA 19107                       Swarthmore, PA 19081




Emily Whicker                               Emlab P K LLC                                Emma Del Pizzo
2323 E Boston St                            Dept La 22359                                5011 Bond Ave
Philadelphia, PA 19125                      Pasadena, CA 91185                           Drexel Hill, PA 19026




Emma Lewis                                  Emma Lewis, Individually And                 Emma Marsden
c/o Ross Feller Casey, LLP                  As Administratrix Of                         876 N 23rd St, 3
Attn Robert Ross, Kevin Harden, Jr.         The Estate of Lynn Lewis, Deceased           Philadelphia, PA 19130
1650 Market St, 34th Fl                     1837 N 12th St
Philadephia, PA 19103                       Philadelphia, PA 19122



Emma Rappaport                              Emma Vrancik                                 Emma Zapfe
1833b Lombard St                            19 Wilkins Station Rd                        710 Chestnut St, Apt 501
Philadelphia, PA 19146                      Medford, NJ 08055                            Philadelphia, PA 19106




Emmannelle Topiol Md                        Emmanuel Horovitz Md                         Emmanuella Larose
1031 Spruce St, Apt 203                     DBA Heartwise Patient Education              1670 E Cheltenham Ave
Philadelphia, PA 19107-6726                 P.O. Box 41400                               Philadelphia, PA 19124
                                            San Jose, CA 95160




Emory University                            Emory University Hospital                    Empire Bcbs
c/o Glen Memorial Bldg Ste, 312             DBA Emory Genetics Laboratory                P.O. Box 3597
69 Jesse Hill Jr Dr                         Office of the Bursar                         Church St Station
Atlanta, GA 30303                           2460 Mountain Industrial Blvd                New York, NY 10008-3597
                                            Tucker, GA 30084



Empire Blue Cross Blue Shield               Empire Blue Cross Blue Shield                Empire Blue Cross Blue Shield
11 W 42nd St, 17                            Blue Shield                                  P.O. Box 1407
New York, NY 10110                          622 3rd Ave                                  New York, NY 10008-1407
                                            New York, NY 10017




Empire Blue Cross Blue Shield               Empire Blue Cross Blue Shield                Empire Genomics LLC
P.O. Box 5078                               P.O. Box 92221                               700 Michigan Ave, Ste 200
Middletown, NY 90940                        Cleveland, OH 44193                          Buffalo, NY 14203
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 263 of 845

Empire Healthchoice Assurance               Empire Imaging Systems Inc                   Empire Recovery Lockbox
11 W 42nd St                                171 Rt 173, Ste 101                          Id S63F1
New York, NY 10036                          Asbury, NJ 08802-1365                        P.O. Box 92221
                                                                                         Cleveland, OH 44193




Employee Plans Inc                          Employers Health                             Employers Health Network, LLC
P.O. Box 2362                               P.O. Box 14610                               Attn Managed Care Dept
Ft Wayne, IN 46801-2362                     Lexington, KY 40512-4610                     1304 E Woodhurst, Ste B
                                                                                         Springfield, MO 65804




Employment Tax Servicing Corp               Employment Tax Servicing Corp.               Emre Csikany
DBA Emptech                                 DBA Emptech                                  DBA Csikany Sharpening Svc
2377 Cresshaw Blvd, Ste 270                 2377 Censhaw Blvd, Ste 200                   4823 N Front St
Torrance, CA 90501                          Torrance, CA 90501                           Philadelphia, PA 19120




Ems Acquisition Corporation                 Ems Star LLC Corp                            Emscharts Inc
DBA Electron Microscopy Sciences            P.O. Box 1450                                600 Mifflin Rd, Ste 102
P.O. Box 550                                Minneapolis, MN 55485-5549                   Pittsburgh, PA 15207
1560 Industry Rd
Hatfield, PA 19440



Emsl Analytical Inc                         Emt Medical Company                          Emuejevoke Chuba
107 Haddon Ave                              28570 Marguerite Pkwy, Ste 206               6204 Algon Ave, A
Westmont, NJ 08108                          Mission Viejo, CA 92629                      Philadelphia, PA 19111




Enable Medical Corporation                  Enas Bahmaid                                 Encompas Unlimited Inc
6345 Ctr Park Dr                            2805 N 47th St                               P.O. Box 516
W Chester, OH 45069                         Philadelphia, PA 19131                       Tallevast, FL 34270




Encompass Group                             Encompass Group LLC                          Encompass Group LLC
P.O. Box 934086                             Dept 40254                                   Sds 12-1231
Atlanta, GA 31193-4086                      P.O. Box 740209                              P.O. Box 86
                                            Atlanta, GA 30374-0209                       Minneapolis, MN 55486-1231




Encompass Tss LLC                           Encore Medical Group Inc                     Encore Medical International Inc
P.O. Box 935033                             P.O. Box 1328                                P.O. Box 1328
Atlanta, GA 31193-5033                      West Chester, PA 19380                       West Chester, PA 19380




Encore Medical International, Inc           Encore Medical International, Inc            Encore Medical LP
50 Three Tun Rd                             Attn President                               DBA Djo Surgical
Malvern, PA 19355                           1126 Greenhill Rd                            P.O. Box 660126
                                            West Chester, PA 19380                       Dallas, TX 75266-0126




Endla Anday                                 Endla Anday, M.D.                            Endla K Anday Md
15 Oakwood Lane                             15 Oakwood Ln                                P.O. Box 244 Oakwood Ln
Valley Forge, PA 19481                      Valley Forge, PA 19481                       Valley Forge, PA 19481
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 264 of 845

Endo Dynamics                               Endocare Inc                                 Endochoice Inc
717 Main St                                 P.O. Box 95333                               P.O. Box 200109
Westbury, NY 11590                          Grapevine, TX 76099-9732                     Pittsburgh, PA 15251-0109




Endocrine Society                           Endoscopic Techologies Inc                   Endo-Therapeutics Inc
Placement Services                          Estech Inc                                   DBA Bioceps
12366 N Red Mountain Dr                     Dept La 23599                                15251 Roosevelt Blvd, 204
Tucson, AZ 85737                            Pasadena, CA 91185-3599                      Clearwater, FL 33760




Endure Medical Inc                          Enecon Usa Inc                               Energy Assets
1455 Ventura Dr                             6 Platinum Ct                                2003 Renaissance Blvd
Cumming, GA 30040                           Medford, NY 11763-2251                       King of Prussia, PA 19406




Energy Equipment Control Inc                Energy Management Systes Inc                 Energy Products And Service Co, Inc
495 Business Park Ln                        Ems                                          Attn President
Allentown, PA 18109                         P.O. Box 646                                 868 Sussex Blvd
                                            Exton, PA 19341-0646                         Broomall, PA 19008




Energy Products Company Inc                 Energy Transfer Solutions Inc                Enerwise Global Technologies, Inc
P.O. Box 488                                425 Mcfarlan Rd Ste, 102                     DBA Cpower
Broomall, PA 19008                          Kennett Square, PA 19348                     Attn Legal Department
                                                                                         111 Market Pl, Ste 201
                                                                                         Baltimore, MD 21202



Engie Resources                             Engineered Floors LLC                        Engineering Research Associates
P.O. Box 9001025                            DBA Beaulieu Commercial                      DBA Sebra
Louisville, KY 40290-1025                   Attn Joyce Meihui Zhu                        100 N Tucson Blvd
                                            3440 Flair Dr 5th Fl                         Tucson, AZ 85716
                                            El Monte, CA 91731



Engineering Measurements Co Inc             Enitan Adegite                               Enitan Adegite, M.D.
600 Diagonal Hwy                            7002 Woodbine Ave                            7002 Woodbine Ave
Longmont, CO 80501                          Philadelphia, PA 19151                       Philadelphia, PA 19151




Enitan Arinade Adegite Md                   Enmagine Inc                                 Enovate Medical
2911 Wood Pipe Ln, Apt D                    Box 280                                      P.O. Box 638807
Philadelphia, PA 19129                      Diamond Springs, CA 95619                    Cincinnati, OH 45263-8807




Enovate Medical, LLC                        Enrico F Verrico                             Ensemble Rcm LLC
1152 Park Ave                               2440 S Broad St                              Attn John Erickson
Murfreesboro, TN 37129                      Philadelphia, PA 19145                       13620 Reese Blvd, Ste 200
                                                                                         Huntersville, NC 28078




Ensemble Rcm LLC                            Ensemble RCM LLC                             Ensemble Rcm LLC
DBA Ensemble Health Partners                DBA Ensemble Health Partners                 P.O. Box 639076
Attn Judson Ivy, CEO                        Attn Judson Ivy                              Cincinnati, OH 45263
13620 Reese Blvd, Ste 200                   13620 Reese Blvd, Ste 200
Huntersville, NC 28078                      Huntersville, NC 28078
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 265 of 845

Entellus Medical Inc                          Entercom                                    Entercom Communications Corp
3600 Holly Ln North, Ste 40                   Attn David Yadgaroff, SVP                   Entercom Phila Kyw-Am
Plymouth, MN 55447                            555 City Line Ave, 330                      21256 Network Pl
                                              Philadelphia, PA 19004                      Chicago, IL 60673-1212




Entergy Security                              Enterprise-Recovery Systems Inc             Enthermics Medical Systems
520 Howard Ct                                 Re Pat Perdita Cs 243374286                 P.O. Box 443
Clearwater, FL 34616-1102                     P.O. Box 8030Attn Garnishment Dept          Menomonee Falls, WI 53052-0443
                                              Westchester, IL 60154




Env And Eng Solutions, Inc                    Env Services Inc                            Env Services, Inc
Attn President                                c/o Municipal Authority So                  2880 Bergey Rd, Ste K
25 Washington Lane, Ste 11A                   Heidelberg                                  Hatfield, PA 19440
Wyncote, PA 19095                             P.O. Box 37836
                                              Baltimore, MD 21297-7836



Enviro-Guard Ltd                              Environment Of Care Leader                  Environment Of Care News
201 Shannon Oaks Cr, Ste 115                  P.O. Box 9405                               75 Remittance Dr, Ste 1057
Cary, NC 27511                                Gaithersburg, MD 20897-9824                 Chicago, IL 60675-1057




Environment Of Care News                      Environmental Engineering                   Environmental Air Services Inc
Subscription Services                         Solutions Inc                               622 Grant Rd
131 W 1st St                                  25 Washington Ln                            Folcroft, PA 19032
Duluth, MN 55802-2065                         Wyncote, PA 19095




Environmental Consultants Inc                 Environmental Control Services In           Environmental Control Services, Inc
4734 Sandpiper Ln                             P.O. Box 223                                Attn President
Birmingham, AL 35244                          Lima, PA 19037-2327                         1232 W Baltimore Pike
                                                                                          Media, PA 19063




Environmental Design Inc                      Environmental Mechanical Services           Environmental Resource Center Inc
112 Haddontowne Ct, Ste 203                   557 E Baltimore Ave                         101 Center Point Dr
Cherry Hill, NJ 08034                         Clifton Heights, PA 19018                   Cary, NC 27513-5706




Envirotrol Inc                                Envision Inc                                Envision Physician Services, North Div
420 Benigno Blvd                              644 W Iris Dr                               a/k/a EmCare North Div
Bellmawr, NJ 08031                            Nashville, TN 37204                         100 Witmer Dr, Ste 220
                                                                                          Horsham, PA 19044




Envoy LLC                                     Enzon Pharmaceuticals Inc                   Enzyme Research Laboratories Corp
Emdeon Business Services                      P.O. Box 18904                              1801 Commerce Dr
P.O. Box 572490                               Newark, NJ 07191-8904                       So Bend, IN 46601
Murray, UT 81157-2490




Ep Medsystems Inc                             Epicentre Technologies Corporatio           Epilepsy Foundation Of
P.O. Box 512589                               62385 Collections Ctr Dr                    Southeastern Pa
Philadelphia, PA 19175-2589                   Chicago, IL 60693-0623                      7 Benjamin Franklin Pky 6th Fl
                                                                                          Philadelphia, PA 19103
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 266 of 845

Epilepsy Foundation Of Fl Inc                 Epimed International Inc                       Epmg Of Pennsylvania Pc
1200 NW 78th Ave, Ste 400                     141 Sal Landrio Dr                             P.O. Box 96178
Miami, FL 33126                               Crossroads Business Pk                         Oklahoma City, OK 73143-6178
                                              Johnstown, NY 12095




Epoch Times Philadelphia                      Eppendorf North America Inc                    Eps Inc
P.O. Box 5231                                 Re 4101743414                                  DBA Eps Inc
Wilmington, DE 19808                          P.O. Box 13275                                 Various Customer Numbers
                                              Newark, NJ 07101-3275                          Lock Box 427
                                                                                             Jamison, PA 18929-0427



Eps Inc                                       Eqc Operating Trust                            Equal Diagnostics
DBA Extem-Prep Systems                        c/o 603500 Id T0002662,T0002661                115 Summit Dr
Customer 55 0042069                           P.O. Box 826466                                Exton, PA 19341
Lock Box 427                                  Philadelphia, PA 19182-6466
Jamison, PA 18929-0427



Equiclaim                                     Equipment Markerters                           Equitable Life Insurance
P.O. Box 5037                                 100 Melrose Ave                                P.O. Box 3000
Naperville, IL 60567-5037                     Cherry Hill, NJ 08000-3699                     Lancaster, SC 29721-3000




Equitech-Bio Inc                              E-R Services Inc                               Eragen Biosciences Inc
512 Cotton Gin Ln                             P.O. Box 128                                   918 Deming Way, Ste 201
Kerrville, TX 48028-9376                      Hatboro, PA 19040                              Madison, WI 53717




Eran Rotem Md                                 Erbe Usa Inc                                   Erco Interior Systems Inc
209 Stoneway Ln                               2225 Northwest Pkwy                            32 N Delsea Dr
Merion Station, PA 19066                      Marietta, GA 30067                             Glassboro, NJ 08028




Ere Media Inc                                 Eresidency Com Inc                             Ergo In Demand Inc
176 Mulberry St Ste, 3                        246 N Greencroft Ave                           4900 Industry Dr
New York, NY 10013                            Glendora, CA 91741-3939                        Central Point, OR 97502




Ergotron Inc                                  Eric Barco Md                                  Eric Belser
Nw 5596                                       312 Sprague Rd                                 1119 Watkins St
P.O. Box 1450                                 Penn Valley, PA 19072                          Philadelphia, PA 19148
Minneapolis, MN 55485-5596




Eric Brenner                                  Eric Bruno Md                                  Eric Burlingame
417 Cherokee Dr                               305 E 6th Ave, Apt A                           3416 Hamilton St
Browns Mills, NJ 08015                        Conshohocken, PA 19428                         Philadelphia, PA 19104




Eric Carle Museum Of Picture                  Eric Dorn                                      Eric Douglas Thompson, M.D.
Book Art                                      834 Chestnut St, Apt 1132                      765 Palmer Pl
125 W Bay Rd                                  Philadelphia, PA 19107-5143                    Blue Bell, PA 19422
Amherst, MA 01002
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 267 of 845

Eric Farabaugh Md                              Eric Farrell Md                              Eric Filippo
19 Briarcrest Dr                               120 N Mole St                                444 N 4th St, 413
Rose Valley, PA 19086                          Philadelphia, PA 19102                       Philadelphia, PA 19123




Eric Filippo                                   Eric Finch                                   Eric Gomez
8806 Rising Sun Ave                            1611 Pleasant Dr                             2001 Hamilton St, Apt 521
Philadelphia, PA 19115                         Cherry Hill, NJ 08003                        Philadelphia, PA 19130-4219




Eric Gruber, MD                                Eric Hamscher                                Eric Hanson
1722 W High St                                 2121 Market St                               2214 Brandywine St
Haddon Heights, NJ 08035                       Philadelphia, PA 19103                       Phila, PA 19130




Eric Hasbun                                    Eric Ho                                      Eric Holt Optical Company
1229 Chestnut St                               42 S 15th St, Apt 710                        c/o Paul King
Philadelphia, PA 19107                         Philadelphia, PA 19102                       2801 N 22nd St
                                                                                            Philadelphia, PA 19132




Eric Hong Md                                   Eric Hunt Md                                 Eric J Roberts Md
1520 Spruce St, Apt 1010                       503 Shetland Ct                              3903 City Ave, Apt C914
Philadelphia, PA 19102                         Sewell, NJ 08080                             Philadelphia, PA 19131




Eric Lemons                                    Eric Lemons, AS Executor Of                  Eric Lusinski
c/o Christopher Culleton, Esq.                 The Estate of Maria Lemons                   789 Granite Ave
547 E Washington Ave                           832 Mountain St                              Langhorne, PA 19047
Newtown, PA 18940                              Philadelphia, PA 19148




Eric Lusinski Md                               Eric Lusinski, M.D.                          Eric Moore
364 Redwood Ct                                 1207 Woodbine Ave                            1344 E Mount Pleasant St
Bensalem, PA 19020                             Bensalem, PA 19020                           Philadelphia, PA 19150




Eric N Faerber                                 Eric N Faerber Md                            Eric Nesmith
924 Rock Creek Rd                              924 Rock Creed Rd                            6249 N 18th St
Bryn Mawr, PA 19010                            Bryn Mawr, PA 19010                          Philadelphia, PA 19141




Eric Norman, Md                                Eric Peters                                  Eric Phillips
3310 North 37th St                             3945 Alfred St                               1233 W Lehigh Ave
Hollywood, FL 33021                            Philadelphia, PA 19140                       Philadelphia, PA 19133




Eric R Copes                                   Eric Sax                                     Eric Scholten Md
1377 Pennington Rd                             9 Old Sudbury Rd                             11215 Georgia Ave, Apt 1701
Philadelphia, PA 19151                         Lincoln, MA 01773                            Silver Springs, MD 20902
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 268 of 845

Eric Stander                                Eric Streeter                                Eric Summiel
24 Forrest Ct                               3326 Morrell Ave                             P.O. Box 11681
Mt Laurel, NJ 08054                         Philadelphia, PA 19114                       Wilmington, DE 19850




Eric Swarr                                  Eric Tesoriero Do                            Eric Thompson Jr
DBA Custom Flag Banner Co                   4 Longfellow Pl                              765 Palmer Pl
P.O. Box 1646                               Boston, MA 02114                             Blue Bell, PA 19422
Blue Bell, PA 19422




Eric Yeh Md                                 Erica Bennett                                Erica Brooks
5809 Morris St, Apt B                       3874 Conshohocken Ave                        1912 South 65th St, Apt A
Philadelphia, PA 19144                      Philadelphia, PA 19131                       Philadelphia, PA 19142




Erica Carver                                Erica Cherry                                 Erica Cucinella
545 Catherine St                            7240 Calvert St                              1180 Archer Lane
Amber, PA 19002                             Philadelphia, PA 19149                       Lansdale, PA 19446




Erica Cucinella, M.D.                       Erica Dipascale                              Erica Enterprises
1180 Archer Ln                              18 Amberfield Dr                             DBA System4 of Philadelphia
Lansdale, PA 19446                          Delran, NJ 08075                             994 Old Eagle School Rd, 1011
                                                                                         Wayne, PA 19087




Erica Frost                                 Erica Glynn                                  Erica Gross Md
464 Briarhill Rd                            10915 Waldemire Dr                           1620 Fillmore St, Apt 303a
Springfield, PA 19064                       Philadelphia, PA 19154                       Denver, CO 80206




Erica Holl                                  Erica L Cucinella Md                         Erica Naperkowski
5032 Walnut St                              710 Susan Cir                                6619 Ridge Ave, 205
Pennsauken, NJ 08109                        North United Kingdom, PA 19454               Philadelphia, PA 19128




Erica O kane                                Erica Polaneczky                             Erica Poletto
672 Perth Pl, Apt C                         303 Main St                                  311 Catharine St
Philadelphia, PA 19123                      Riverton, NJ 08077                           Philadelphia, PA 19147




Erica Poletto Md                            Erica Poletto, M.D.                          Erica Porter
311 Catherine St                            311 Catharine St                             213 E Rodgers St
Philadelphia, PA 19147-3201                 Philadelphia, PA 19147                       Ridley Park, PA 19078




Erica R Podolsky Md                         Erica Rodgers                                Erica Torres
308 Elm St                                  505 Mason Ave                                3451 Braddock St, 2nd Fl
Moorestown, NJ 08057                        Drexel Hill, PA 19026                        Philadelphia, PA 19134
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 269 of 845

Erica W Mandell                             Erica Weitzner                                Ericka Nugin-Lavington
3340 Wiehle St                              1616 Walnut St, Apt 1005                      5973 Woodcrest Ave, 2nd Fl
Philadelphia, PA 19129-1724                 Philadelphia, PA 19103                        Philadelphia, PA 19131




Erie Insurance                              Erie Insurance Exchange                       Erie Insurance Exchange
1400 N Providence Rd, 216                   100 Erie Insurance Pl                         P.O. Box 9031
Media, PA 19063                             Erie, PA 16530                                Canton, OH 44711




Erie Insurance Group                        Erie Pizza                                    Erie Scientific Company
P.O. Box 4286                               1135 E Erie Ave                               P.O. Box 98810
Bethlehem, PA 18018-0286                    Philadelphia, PA 19124                        Chicago, IL 60693




Erik Battilana                              Erik Harriman                                 Erik Horvitz
201 S 18th St, Unit 1706                    534 Mckean St                                 2451 Meredith St
Philadelphia, PA 19103                      Philadelphia, PA 19148                        Philadelphia, PA 19130




Erik Lamberth Md                            Erik Olson                                    Erik Thorell, Do
453 Candlewod Way                           354 DelMar St                                 256 Crosshill Rd
Harleysville, PA 19438                      Philadelphia, PA 19128                        Wynnewood, PA 19096




Erika Correa                                Erika Dlugosz                                 Erika Duenas
317 N Broad St, Apt 809                     921 Benson St                                 4700 City Ave, Apt 6101
Philadelphia, PA 19107                      Philadelphia, PA 19111                        Philadelphia, PA 19131




Erika Gray                                  Erika Guenzel                                 Erika Hauer
6210 Woodmont Cir                           29 Roundhill Rd                               52 Monticello Dr
Sewell, NJ 08080                            Levittown, PA 19056                           Sicklerville, NJ 08081




Erika Lindholm                              Erika Milek                                   Erika N Sheaffer
1528 Pine St, Apt 3f                        7034 Gillespie St                             1803 Patricia Ave
Philadelphia, PA 19102                      Philadelphia, PA 19135                        Willow Grove, PA 19090




Erika Olave Fajardo                         Erika Schuh                                   Erin Barnes
513 Defrancesco Cir                         3584 Tacoma Ave So, Front                     321 Davis Ave
Glassboro, NJ 08028                         Tacoma, WA 98408                              Mt Ephraim, NJ 08059




Erin C Milligan                             Erin Cipko                                    Erin Cipko Md
142 Rockland Ave                            540 Custis Rd                                 301 Gay St
Belmont Hills, PA 19004                     Glenside, PA 19038                            Tamaqua, PA 18252-1215
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 270 of 845

Erin Cipko, M.D.                         Erin D Ingraham                               Erin Development Company
540 Custis Rd                            1420 Locust St, 11d                           301 Oxford Valley Rd, Ste 501
Glenside, PA 19038                       Philadelphia, PA 19102                        Yardley, PA 19067




Erin Dixon                               Erin Forster                                  Erin Gallagher
402 Willard Rd                           12850 Medford Rd                              4145 Frontier Rd
Hatboro, PA 19040                        Philadelphia, PA 19154                        Hatboro, PA 19040




Erin Gibson                              Erin Gietl                                    Erin Group Admin
7136 Montour St                          601 Ashurst Rd                                P.O. Box 7777
Philadelphia, PA 19111                   Havertown, PA 19083                           Lancaster, PA 17604-7777




Erin Hanley                              Erin Hassel                                   Erin Hopf
1118 Lombard St, Apt 9                   699 N Broad St, Apt 511                       DBA the Little Acorn
Philadelphia, PA 19147                   Philadelphia, PA 19123                        P.O. Box 380542
                                                                                       San Antonio, TX 78268




Erin Horsley Do                          Erin Jackson                                  Erin Lenherr
1201 Churchill Downs Way                 6573 N Woodstock St                           3356 Donallen Dr
Cherry Hill, NJ 08002                    Philadelphia, PA 19138                        Bensalem, PA 19020




Erin Markham                             Erin Morris                                   Erin Muller
3601 Conshohocken Ave, Apt 211           1200 Walnut St, Apt 201                       7 Tall Tree Lane
Philadelphia, PA 19131                   Philadelphia, PA 19107                        Langhorne, PA 19047




Erin Oconnell                            Erin Quirk                                    Erin Reifsnyder
9578 James St, Unit B                    347 Overbrook Ln                              3043 Nesper Dr
Philadelphia, PA 19114                   Marlton, NJ 08053                             Philadelphia, PA 19152




Erin Stallings                           Erin Treacy                                   Erin Treacy
236 Gramercy Dr                          1111 Locust St, Unit 9i                       1111locust St, Apt 9i
Clifton Height, PA 19018                 Philadelphia, PA 19107                        Philadelphia, PA 19107




Erin Tretter                             Erin Tuttle                                   Erin Wixted
3 E Merion Cir                           1815 Jfk Blvd, 1205                           1730 Oakwood Ter, Apt 12h
Downingtown, PA 19335                    Philadelphia, PA 19103                        Penn Valley, PA 19072




Eriselda Musaka                          Erkanda Ikonomi                               Ermarefe Fernandez
2721 Unruh Ave                           2414 New Market Sq South                      390 Draco Rd
Philadelphia, PA 19149                   Bensalem, PA 19020                            Piscataway, NJ 08854
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 271 of 845

Ernest Bock Sons Inc                        Ernest D Menold Inc                           Ernest Disandro Inc
DBA Ebs Millwork Inc                        P.O. Box 427                                  4412 N American St
2800-A Southampton Rd                       445 Powhatan Ave                              Philadelphia, PA 19140
Phila, PA 19154                             Lester, PA 19029-0427




Ernest Wallace                              Ernestine Gilbert                             Ernestine R Garnett Banas
118 Arbor Meadow Dr                         188 W Champlost Ave                           3687 Stanton St
Sicklerville, NJ 08081                      Philadelphia, PA 19120                        Philadelphia, PA 19129




Ernesto A Pretto Md                         Ernisha Rogers                                Ernst Young LLP
1460 Aqua Ave                               610 E Woodland Ave, Apt D4                    Attn Amy Dorfmeister
Coral Gables, FL 33156                      Springfield, PA 19064                         2005 Market St, Ste 700
                                                                                          Philadelphia, PA 19103




Ernst Young LLP                             Ernst Young LLP                               Ernst Young Llp
Attn Amy Dorfmeister                        Attn Brian Marshall                           c/o Ernst Young US LLP
Pittsburg Natl Bank 640382                  2005 Market St, Ste 700                       Pittsburg Natl Bank 640382
c/o Ernst Young Us LLP                      Philadelphia, PA 19103                        P.O. Box 640382
1 PPG Pl 2100                                                                             Pittsburgh, PA 15264-0382
Pittsburgh, PA 15264


Erol Veznedaroglu Md                        Eron Sturm Md                                 Errol Oliveros
404 S Front St                              614 S 21st St                                 77 Great Plains Rd
Philadelphia, PA 19147                      Philadelphia, PA 19146                        Southampton, NY 11968




Eryn Dobeck                                 Esc Enterprises                               Escalon Medical Corporation
203 East St                                 Express Computer Systems                      P.O. Box 1677
Philadelphia, PA 19128                      1733 Kaiser Ave                               Southeastern, PA 19399-1677
                                            Irvine, CA 92614




Escalon Medical Corporation                 Escalon Vascular Access Inc                   Escreen Inc
P.O. Box 90426                              P.O. Box 1677                                 10895 Grandview, Ste 220
Chicago, IL 60696-0426                      Southeastern, PA 19399                        Overland Park, KS 66210




Esi Corporation                             Esis                                          Esis Inc
DBA Esi Inc                                 P.O. Box 17079                                Chubb Dept Ch 10123
2915 Everest Ln North                       Wilmington, DE 19886-7079                     Palatine, IL 60055-0123
Plymouth, MN 55447




Esis Inc                                    Esmeralda Velez                               Esoterix Endocrinology
P.O. Box 204543                             4216 Elbridge St                              Attn Dept Institution
Dallas, TX 75320-4543                       Philadelphia, PA 19135                        P.O. Box 798022
                                                                                          St Louis, MO 63179-8000




Esoterix Inc                                Esoterix Inc                                  Esperanza Guerrero
P.O. Box 12140                              P.O. Box 798172                               5434 Ella St
Burlington, NC 27216-2140                   St Louis, MO 63179-8000                       Philadelphia, PA 19120
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 272 of 845

Esrd Network 4                             Essential Consulting LLC                     Essential Consulting LLC
40 24th St, Ste 410                        6401 Rolling Meadow Court                    6401 Rolling Meadow Ct
Pittsburg, PA 15222                        San Jose, CA 95135                           San Jose, CA 95135




Essential Pharmaceuticals LLC              Essential Systems Services Inc               Esteban Ortega Md
P.O. Box 299 Dept 444                      2792 Township Rd                             81 Columbia Heights, 41
Emerson, NJ 07630                          Riegelville, PA 18077                        Brooklyn, NY 11201




Estech Inc                                 Estefany Rodriguez                           Estelle Kennedy
2603 Camino Ramon, Ste 100                 846 East Ontario St                          241 E Waverly Rd
San Ramon, CA 94583                        Philadelphia, PA 19134                       Wyncote, PA 19095-1119




Estelle Wiggins                            Esther Malazita                              Esther Yohannan
6672 Blakemore St                          1364 Lindsay Lane                            1131 Chesworth Rd
Philadelphia, PA 19119                     Meadowbrook, PA 19046                        Philadelphia, PA 19115




Estia Restaurant                           Estoria Bowser                               Estrada, John
1405 Locust St                             4551 N Lee St                                Best of Times Prof Dj
Philadelphia, PA 19102                     Philadelphia, PA 19120                       6 Wambold Rd
                                                                                        Souderton, PA 18964




Estrella Oblena                            Esurance                                     Esurance Ins Company
1768 Longfellow Dr                         P.O. Box 2890                                P.O. Box 9020
Cherry Hill, NJ 08003                      Rocklin, CA 95677                            Melville, NY 11747




Esurance Property Casualty Ins             Etex Corporation                             Ethan Halpern Md
P.O. Box 742754                            675 Massachusetts Ave 12th Fl                29 Radcliff Rd
Claim Dept                                 Cambridge, MA 02139                          Bala Cynwd, PA 19004
Los Angeles, CA 90074-2754




Ethan Kentzel                              Ethan Kentzel                                Etheridge Printing Inc
104 W Pennsylvania Ave                     109 W Pennsylvania Ave                       4434 Mcewen Rd
Downington, PA 19335                       Downingtown, PA 19335                        Dallas, TX 75244




Ethicon Endo-Surgery Inc                   Ethox Corporation                            Eti International Inc
Attn Tom Briner                            3326 Paysphere Cir                           1341 N Delaware Ave, Ste 508
A Johnson Johnson Co                       Chicago, IL 60674                            Penn Tready Park Pl
4545 Creek Rd Mail Loc 86                                                               Philadelphia, PA 19125
Cincinnati, OH 45242-2839



Ets Lindgren Inc                           Ettain Group Inc                             Ettain Group, Inc
An Esco Technologies Co                    P.O. Box 60070                               Attn Contract Compliance
P.O. Box 841147                            Charlotte, NC 28260-0070                     127 W Worthington Ave, Ste 100
Kansas City, MO 64184-1147                                                              Charlotte, NC 28203
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 273 of 845

Eugene Chough Md                            Eugene Mensinger                               Eugene P Fioravante Inc
206 S 13th St, Apt 2401                     1300 Chestnut St, Apt 504                      8116 Castor Ave
Philadelphia, PA 19107                      Philadelphia, PA 19107                         Philadelphia, PA 19152




Eugene R Viscusi Md                         Eugenia Jungsun Kim, M.D.                      Eugenia Kim
Director/Acute Pain Mgmt                    38 Holly Oak Dr                                38 Holly Oak Dr
111 S 11th St, Ste G-8490                   Voorhees, NJ 08043                             Voorhees, NJ 08043
Thomas Jefferson University
Philadelphia, PA 19107



Eulalia Afonso                              Eulalia Afonso                                 Eunice Washington
2311 E Norris St                            2311 East Norris St                            6732 W Woodstock St
Philadelphia, PA 19125                      Philadelphia, PA 19125                         Philadelphia, PA 19138




Euro Care Inc                               Eurofins Viracor, Inc                          Eurofins Vrl, Inc
P.O. Box 4610                               1001 NW Technology Dr                          DBA Vrl Eurofins
Seminole, FL 33775                          Lee s Summit, MO 64086                         Attn Kevin Barfield, President
                                                                                           6665 S Kenton St, Ste 205
                                                                                           Centennial, CO 80111



Eurotrol Inc                                Eusa Pharma Inc                                Eusebia Cruz
Attn Accounts Receivable                    P.O. Box 36475                                 7422 Lawndale Ave
One Wall St                                 Newark, NJ 07188-6475                          Phila, PA 19111
Burlington, MA 01803




Eusebia Cruz                                Euthenics Inc                                  Ev3 Inc
7422 Lawndale Ave                           1213 Arlington Ave N                           World Headquarters
Philadelphia, PA 19111                      St Petersburg, FL 33705                        1475 Paysphere Cir
                                                                                           Chicago, IL 60674




Evac Q Sling LLC                            Evan Boguszewski                               Evan Geller
P.O. Box 13163                              327 N Lansdowne Ave                            3115 W Coulter St
Lansing, MI 48901                           Lansdowne, PA 19050                            Philadelphia, PA 19129




Evan Geller Md                              Evan Kaplan                                    Evan Mulvihill Md
3115 W Coulter St                           415 S 46th St                                  2465 Memphis St
Philadelphia, PA 19129                      Philadelphia, PA 19143                         Philadelphia, PA 19125




Evan O donnell                              Evan Rosa-Roseberry                            Evan Weiner
73 Twin Ponds Dr                            732 Melon Terrace, Apt C                       102 Church St, 203
Sewell, NJ 08080                            Philadelphia, PA 19123                         Philadelplhia, PA 19106




Evan Weiner Md                              Evangeline Passawe                             Eve Estrada
102 Church St, Apt 203                      811 Chatham Rd                                 3239 Tampa St
Philadelphia, PA 19106                      Fairless Hills, PA 19030                       Philadelphia, PA 19134
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 274 of 845

Eve May                                      Evelyn Arroyo                                 Evelyn Berry
488 Roxborough Ave, Floor 1                  3645 N Marshall                               1924 W Godfrey Ave
Philadelphia, PA 19128                       Philadelphia, PA 19140                        Philadelphia, PA 19141




Evelyn Dobson                                Evelyn Mosley                                 Evelyn Rodriguez
3403 Palace Court                            47 Chester Pike                               4152 M St
Pennsauken, NJ 08109                         Prospect Park, PA 19076                       Philadelphia, PA 19124




Evelyn Rosa                                  Evelyn Roscoe                                 Evelyn Serrano
2116 Homer St                                6909 Oxford Ave                               8041 Tarrington Ct
Philadelphia, PA 19138                       Philadelphia, PA 19111                        Pennsauken, NJ 08109




Evelynn Otero                                Evenflo Company Inc                           Event Navigators
2524 N Lee St                                P.O. Box 73658                                224 River Rd
Philadelphia, PA 19125                       Cleveland, OH 44193                           Gladwyne, PA 19035




Everbridge Inc                               Everbridge, Inc                               Evercare
P.O. Box 740745                              Attn Legal Department                         P.O. Box 659754
Los Angeles, CA 90074-0745                   25 Corporate Dr                               San Antonio, TX 78265-9754
                                             Burlington, MA 01803




Evercare Choice                              Evercare Of Texas                             Evercare United Health Group
P.O. Box 31352                               P.O. Box 659777                               P.O. Box 740804
Salt Lake City, UT 84131                     San Antonio, TX 78265-9777                    Atlanta, GA 30374-0804




Everest Institute                            Everest Insurance Company                     Everett Brokaw
3050 Tillman Dr                              418 W Platt, Ste B                            1342 N Marston St, Unit 5
Bensalem, PA 19020                           Tampa, FL 33606                               Philadelphia, PA 19121




Evergreen Scientific Internationa            Everton Brown                                 Evesham Fire District 1
P.O. Box 84005                               1720 Chelsea Dr                               Bureau of Fire Protection
Chicago, IL 60689-4002                       Elkins Park, PA 19027                         P.O. Box 276
                                                                                           Marlton, NJ 08053




Evette Caceres                               Evette Fountain                               Evgeny Krynetskiy Md
116 Ascot Court                              3961 N Delhi St.                              3365 Frederick St
Bear, DE 19701                               Philadelphia, PA 19140                        Philadelphia, PA 19129




Evgeny Krynetsky                             Evidence Based Medicine Workshop              Evolve Arts Inc
317 N Broad St, Apt 718                      Univ of Illinois At Chicago                   DBA Speakers Platform
Philadelphia, PA 19107                       Mail Code 856                                 611 S Palm Canyon Dr, Ste 7466
                                             840 S Wood St                                 Palm Springs, CA 92264
                                             Chicago, IL 60612
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 275 of 845

Evoqua Water Technologies, LLC                Evviva Inc                                   Ewing Cole Corp
258 Dunksferry Rd                             1236 Montgomery Ave                          100 N 6th St
Bensalem, PA 19020                            Narberth, PA 19072                           Philadelphia, PA 19106-1590




Ewt Holdings Iii Corp                         Exact Diagnostics LLC                        Exactech Inc
Evoqua Water Technologies LLC                 3400 Camp Bowie Blvd Cbh-214                 P.O. Box 674141
28563 Network Pl                              Fort Worth, TX 76107                         Dallas, TX 75267-4141
Chicago, IL 60673-1285




Exactech Us, Inc                              Exan Correa                                  Excalibur Lab Specialists Inc
2320 NW 66th Court                            3062 N Boudinot St                           2232 Meridian Blvd, Ste 100
Gainesville, FL 32653                         Philadelphia, PA 19134                       Minden, NV 89723




Excel Tech Ltd                                Excelligence Learning Corporation            Excellus Blue Cross Blue Shield
c/o T45919U                                   DBA Early Childhood                          165 Court St
P.O. Box 4591 Stn A                           Manufacturers Direct                         Rochester, NY 14647
Toranto, On M5W 4X5                           File, 30440
Canada                                        P.O. Box 60000
                                              San Francisco, CA 94160


Excellus Health Plan                          Excellus Technologies Inc                    Excelsior Medical Corporation
P.O. Box 41967                                DBA Cardionics                               P.O. Box 824389
Rochester, NY 14604                           910 Bay Star Blvd                            Philadelphia, PA 19182-4389
                                              Webster, TX 77598




Exchange Cart Accessories Inc                 Executive Health Resources Inc               Executive Health Resources Inc
P.O. Box 160                                  3797 Momentum Pl                             P.O. Box 822688
Freeburg, IL 62243                            Chicago, IL 60689-5337                       Philadelphia, PA 19182-2688




Executive Hlth Resources Inc                  Exergen Corporation                          Exergen Corporation
Re Payments For St Christophers               400 Pleasant St                              P.O. Box 845622
P.O. Box 822688                               Watertown, MA 02472                          Boston, MA 02284-5622
Philadelphia, PA 19182-2688




Exhibit Resource Enter Inc                    Experian Health Inc                          Experient Inc
1100 E Hector St                              c/o Experian                                 DBA Icaac/Idsa/Asm
Conshohocken, PA 19428                        P.O. Box 886133                              Joint Meeting c/o Experient
                                              Los Angeles, CA 90088-6133                   108 Wilmot Rd, Ste 400
                                                                                           Deerfield, IL 60015-5124



Expo Quest Inc                                Express Breakfast Lunch Inc                  Express Companies Inc
398 W Bagley Rd Ste, 5                        1500 Jfk Blvd                                DBA Firstaidproduct.Com
Cleveland, OH 44017                           Philadelphia, PA 19102                       565 Westlake St Bldg 100
                                                                                           Encinitas, CA 92024




Express Promotions Inc                        Express Services Inc                         Extem-Prep Systems Corporation
P.O. Box 431                                  P.O. Box 535434                              DBA Eps Inc
Milwaukee, WI 53288                           Atlanta, GA 30353-5434                       Lock Box 427
                                                                                           Jamison, PA 18929-0427
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 276 of 845

Extended Care Inform Network Inc            Extra Corporeal Life Support                 Extra Ortho Inc
23651 Network Pl                            1327 Jones Dr, Ste 101                       8275 Tournament Dr, Ste 160
Chicago, IL 60673-1236                      Ann Arbor, MI 48105                          Memphis, TN 38125




Extracorporeal Life Support                 Extremity Medical LLC                        Eyad Food Inc
Attn Phoebe Hankins                         300 Interpace Pkwy, Ste 410                  DBA Ozzy S Pizza Shop
1327 Jones Dr, Ste 101                      Parsippany, NJ 07054                         301 E Westmoreland St
Ann Arbor, MI 48105                                                                      Philadelphia, PA 19134




Eye Care Cure Corporation                   Eyeonics Inc                                 Eyob Feyssa
4646 S Overland Dr                          Attn Accounts Receivable                     817 Mountain Top Dr
Tucson, AZ 85714                            26970 Aliso Viejo Pkwy Ste, 100              Collegeville, PA 19426
                                            Aliso Viejo, CA 92656




Ez Loans Inc                                E-Z Park, Inc                                Ez Way Inc
Re J Young Cs Jp1309008634                  Attn Harvey Spear/ Robert Spear              Lb 395
28632 Dupont Blvd, Unit 50                  111 Chestnut St                              P.O. Box 3395
Millsboro, DE 19966                         Philadelphia, PA 19106-3008                  Omaha, NE 68103




Ez Way Inc                                  Ez-Cap                                       E-Z-Em Inc
P.O. Box 89                                 A Division of Oaohs                          c/o Bracco Diagnostics Inc
Clarinda, IA 51632                          20955 Warner Ctr Ln                          P.O. Box 532411
                                            Woodland Hills, CA 91367                     Charlotte, NC 28290-2411




Ezinne Ihenachor                            Ez-Park Inc                                  F E Business Machines
230 N Broad St                              111 Chestnut St                              Protect-A-Check Corp
Philadelphia, PA 19102                      Philadelphia, PA 19106                       5460 Ridge Ave
                                                                                         Philadelphia, PA 19128




F Ambrose Moving Inc                        F Ambrose Rigging Corp                       F C Haab Co Inc
DBA F Ambrose Rigging                       624 Wilhelmina Ave                           1700 Schuylkill Ave
121 Commerce Dr                             Horsham, PA 19044                            Philadelphia, PA 19145
Montgomeryville, PA 18936




F Edward Hanjani                            F L Medical Products Company                 F Spoon
1123 Brians Way                             1129 Industrial Park Rd Box 3                P.O. Box 103
Wayne, PA 19087                             Vandergrift, PA 15690                        Dover, MA 02030




F X Cassidy Associates Corporat             Faaiza Kazmi                                 Fabio Incollingo
100 Presidental Blvd Ste, 100               121 Mona Court                               1071 Claire Ave
Bala Cynwyd, PA 19004                       Cherry Hill, NJ 08003                        Huntingdon Valley, PA 19006




Fabio Incollingo                            Facilities Survey Inc                        Fact
731 Wyndale Rd                              161 Penhurst Dr                              c/o Unmc
Jenkintown, PA 19046                        Pittsburgh, PA 15235                         Of Cellular Therapy
                                                                                         986065 Nebraska Med Ctr
                                                                                         Omaha, NE 68198-6065
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 277 of 845

Fact Canada Consulting Ltd                 Facts Comparisons                            Fadi Nossair Md
105 Mclean St                              111 W Port Plaza, Ste 300                    3900 Parkview Ln, Apt 25a
Quesnel, Bc V2J 2N6                        St Louis, MO 63146                           Irvine, CA 92612
Canada




Fady Nossair                               Fahkreya Manassra                            Fair Isaac Corporation
312 Parker Ave                             1920 N Mascher St                            110 Theory
Philadelphia, PA 19128                     Philadelphia, PA 19122                       Irvine, CA 92612




Fair Isaac Corporation                     Fairmont Royal York                          Fairmount Behavioral Health System
1234 Lakeshore Dr, Ste 100                 100 Front St West                            Attn CEO/MD
Coppell, TX 75019                          Toronto, On M5J 1E3                          561 Fairthorne Ave
                                           Canada                                       Philadelphia, PA 19128




Fairmount Long Term Care                   Fairmount Rowing Assoc Inc                   Fairmount Rowing Association
Attn Execir                                2 Boathouse Row                              Attn Monica Bersani
2100 W Girard Ave                          Philadelphia, PA 19138                       2 Kelly Dr
Philadelphia, PA 19130                                                                  Philadelphia, PA 19130




Faith E Thaomas-Foster                     Faith Mcdonald                               Faith Michie
15 Meadowbrook Pl                          207 East Justis St                           221 S.12th St, Apt 203n
Willingboro, NJ 08046                      Newport, DE 19804                            Philadelphia, PA 19107




Faith Smith                                Faith Thomas                                 Faiz Subzposh Md
1401 Germantown Ave, Apt 4h                15 Meadowbrook Pl                            1100 Vine St, Apt 906
Philadelphia, PA 19122                     Willingboro, NJ 08046                        Philadelphia, PA 19107




Faiza Siddiqui                             Falcon-Med Corp                              Fallon Community Health Plan
2200 Benjamin Franklin Pkwy, Apt S0202     1529 R Broad St                              P.O. Box 15121
Philadelphia, PA 19130                     Greensburg, PA 15601                         Worcester, MA 01615-0121




Family Health Publications                 Family Life                                  Family Planning Council
Allan Borushek Associates Inc              Attn Medicare Suppl Claims Dept              260 S Broad St Ste, 1000
1001 W 17th St Ste, M                      10700 NW Freeway                             Philadelphia, PA 19102-5076
Costa Mesa, CA 92627                       Houston, TX 77092




Famous Delicatessen                        Fan Gong                                     Fangchen Lin
102 Buck Rd                                4 Moccasin Tr                                519 Dupont St
Holland, PA 18966                          Media, PA 19063                              Philadelphia, PA 19128




Farah Destin                               Farah Mahmud                                 Farhad R Chowdhury Md
4640 Pennhurst St                          803 Evergreen Court                          1100 Vine St, 700
Philadelphia, PA 19124                     North United Kingdom, PA 19454               Philadephipa, PA 19107
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 278 of 845

Farhan Khan                                  Farhan Munshi                                 Farhan Zahid Md
4000 Presidential Blvd, 1412                 1666 Callowhill St, 113                       2200 Benjamin Franklin Pkwy, W301
Philadelphia, PA 19131                       Philadelphia, PA 19103                        Philadelphia, PA 19130




Farias Health Inc                            Farid Nader Md                                Farm Family Casualty Co
DBA Farias Medical Clinic                    101 Autumn River Run                          P.O. Box 656
525 Penn St Rd                               Philadelphia, PA 19128                        Albany, NY 12201
Reading, PA 19601




Farmers Ins                                  Farmers Insurance                             Farmers Med
Farmers Imaging Center                       P.O. Box 268993                               c/o National Document Center
P.O. Box 108843                              Oklahoma City, OK 73126                       P.O. Box 268993
Oklahoma City, OK 73101-8843                                                               Oklahoma City, OK 73126-8993




Farmingdale P/P                              Farrah N Daly                                 Farrukh Bhatti Md
P.O. Box 878                                 218 Nicoll St                                 2108 Gramercy Way
Farmingdale, NJ 07727                        New Haven, CT 06511                           Mt Laurel, NJ 08054




Farshad Rashidian                            Farshad Rashidian                             Fashion Forward Inc
409 Portland Dr                              900 North Lake Shore Dr                       P.O. Box 721341
Broomall, PA 19008                           Chicago, IL 60611                             Orlando, FL 32872-1341




Fast Doors Inc                               Fast Life Music LLC                           Fast Service Inc
1800 Copewood St                             1315 Walnut St, Ste 320                       2010 38 Wheatsheaf Ln
Camden, NJ 08103                             Philadelphia, PA 19107                        Philadelphia, PA 19124




Fastaff LLC                                  Fastaff Nursing Inc                           Fastsigns Inc
Dept, 2334                                   Fiddlers Green Ctr II                         28165 Front St, Ste A
P.O. Box 11407                               Dept 2334                                     Temecula, CA 92590
Birmingham, AL 35246-2334                    P.O. Box 11407
                                             Birmingham, AL 35246-2334



Fateh Entabi Md                              Fatema Ghasia Md                              Fatima Ali
1720 Lombard St, 503                         12550 Lake Ave, Ste 1112                      516 S 42nd St
Philadelphia, PA 19104                       Lakewood, OH 44107                            Philadelphia, PA 19104




Fatjon Madani                                Favorite Healthcare Staffing                  Favorite Healthcare Staffing Inc
1 Franklin Town Blvd, Apt 210                Re Payment For Piedmont Medical               Div of Leopold Stadt Inc
Philadelphia, PA 19103                       P.O. Box 803356                               P.O. Box 803356
                                             Kansas City, MO 64180-3356                    Kansas City, MO 64180-3356




Faye Clark                                   Fayette Gass                                  Fazle A Noor Md
1014 School St                               4259 Malta St                                 1728 Green St, Apt 2r
Darby, PA 19023                              Philadelphia, PA 19124                        Philadelphia, PA 19130
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 279 of 845

Fbm Holdings LLC                            Fbm Holdings LLC                               Fbn Electronics
DBA Blr/Bus Legal Resources                 DBA Hcpro                                      P.O. Box 857
P.O. Box 41503                              P.O. Box 5094                                  Jackson, NJ 08527
Nashville, TN 37204-1503                    Brentwood, TN 37024




Fcc                                         Fda Mqsa                                       Fda Mqsa Program
P.O. Box 4567                               P.O. Box 6057                                  P.O. Box 979109
Gettysburg, PA 17325                        Columbia, MD 21045-6057                        St Louis, MO 63197-9000




Fdr Of Camden Inc                           Feargal Roche                                  Feast Your Eyes Inc
31 Skyline Dr                               2406 Whitby Rd                                 914-20 N 2nd St
Plainview, NY 11803                         Havertown, PA 19083                            Philadelphia, PA 19123




Feastivities Inc                            Federal Aviation Administration                Federal Employee Program
Feastivities Catered Events                 1 Aviation Plz                                 Attn Denise Pruitt
440 Domino Ln                               Jamaica, NY 11434                              P.O. Box 600601
Philadelphia, PA 19128                                                                     Columbia, SC 29260




Federal Equipment Company                   Federal Id Card Company Inc                    Federal Insurance
DBA Fec Heliports                           DBA Ptm Sport                                  15 Mountain View Rd
5298 River Rd                               P.O. Box 365                                   Warren, NJ 07059
Cincinnati, OH 45233                        Drexel Hill, PA 19026




Federal Licensing Inc                       Federal Publications Inc                       Federal Wage Labor Law Inst
1588 Fairfield Rd                           3590 S Stae Rd 7, Ste 28                       7001 W 43rd St
Gettysburg, PA 17325                        Miramar, FL 33023                              Houston, TX 77092-4439




Federation Of Amer Societies/Inc            Federation Of St Medical Boards                Federation Of State
For Experimental Biology                    Attn A/R Pdc                                   Of Medical Boards of the US
9650 Rockville Pike                         400 Fuller Wiser Rd                            P.O. Box 619850
Bethesda, MD 20814                          Euless, TX 76039                               Dallas, TX 75261-9850




Fedex                                       Fedex Corp                                     Fedex Freight
P.O. Box 94515                              P.O. Box 371461                                P.O. Box 223125
Palatine, IL 60094-4515                     Pittsburgh, PA 15250-7461                      Pittsburgh, PA 15251-2125




Fedex Freight East                          Fedex Kinkos Office Print Inc                  Fedex Office Print Services Inc
4103 Collection Center Dr                   P.O. Box 672085                                Fedex Office
Chicago, IL 60693                           Dallas, TX 75267-2085                          P.O. Box 672085
                                                                                           Dallas, TX 75267-2085




Feeah Stewart                               Fehling Surgical Instruments Inc               Feinoptiks Inc
818 Ashby Dr                                509 Broadstone Ln                              United Instrument Repair Mfg
Middleton, DE 19709                         Acworth, GA 30101                              17 Creek Pkwy
                                                                                           Boothwyn, PA 19061
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 280 of 845

Felcor Trs Holdings                         Felicia Bandos                                 Felicia Crump
DBA Holiday Inn Historic                    639 Vernon Rd                                  27 Sassafras Dr
District                                    Springfield, PA 19064                          Sicklerville, NJ 08081
400 Arch St
Philadelphia, PA 19106



Felicia D angelo                            Felicia Devine                                 Felicia Garnett
2522 S Camac St                             7648 Gilbert St                                7602 Front St
Philadelphia, PA 19148                      Philadelphia, PA 19150                         Cheltenham, PA 19012




Felicia Morrison                            Felicia Rodriguez                              Felix A Fernandes
5720 Vine                                   3439 Bleigh Ave                                148 Watkins St
Philadelphia, PA 19139                      Philadelphia, PA 19136                         Philadelphia, PA 19148




Felix Storch Inc                            Felix Vershvovsky Md                           Fels Supply Co Inc
770 Garrison Ave                            1233 S 6th St, 508                             579 E Lafayette St
Bronx, NY 10474                             Philadelphia, PA 19106                         Norristown, PA 19401




Fencor Graphics Inc                         Fenwal Inc                                     Fera Donna Inc
Crestmark Bank                              26762 Network Pl                               DBA the Down Town Club
P.O. Box 79001                              Chicago, IL 60673-1267                         150 S Independence Mall W, 1040
Detroit, MI 48279-1261                                                                     Philadelphia, PA 19106




Fern Clifford                               Fern Devine                                    Fernando Rivera
2289 Nauldo Rd                              228 Nauldo Rd                                  541 Hillside Terrace
Philadelphia, PA 19154                      Philadelphia, PA 19154                         Pennsauken, NJ 08110




Ferno Aviation Inc                          Ferno-Washington Inc                           Ferrara S Bros Sunoco
735 B Branch Dr                             70 Well Way                                    1100 S 10th St
Alpharetta, GA 30004                        Wilmington, OH 45177-9371                      Philadelphia, PA 19147




Ferraris Collins Medical                    Ferraris Medical Inc                           Ferraris Respiratory Inc
P.O. Box 3941                               908 Main St                                    P.O. Box 414854
Boston, MA 02241-3941                       Louisville, CO 80027                           Boston, MA 02241-4854




Fetacessories Inc                           Fff Enterprises Inc                            Fff Enterprises Inc
DBA Feta Med Inc                            41093 County Center Dr                         P.O. Box 840150
530 S Henderson Rd Ste, D                   Temecula, CA 92591                             Los Angeles, CA 90084-0150
King of Prussia, PA 19406




Fhcs Physician Services                     Fhcs Physicians Services                       Fiber Instrument Sales Inc
Physician Svcs/Workhealth                   Knights Red Lion Rd                            161 Clear Rd
P.O. Box 8500-6335                          Philadelphia, PA 19114                         Oriskany, NY 13424
Philadelphia, PA 19178-6335
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 281 of 845

Fiber Tech Medical Inc                      Fidelis Care Of New York                     Field House Philly
P.O. Box 642476                             40 John Glenn Dr                             1150 Filbert St
Pittsburgh, PA 15264-2476                   Amherst, NY 14228                            Philadelphia, PA 19107




Figen Ugrasbul                              File Master Inc                              Filippina Dimitriadi Md
1112 Winnie St, Apt 225                     P.O. Box 609097                              317 N Broad St, Apt 714
Galvston, TX 77550                          Cleveland, Oh 44109                          Philadelphia, PA 19107-1018




Filitalia International                     Filiz Karaman                                Filtrine Manufacturing Co
Foundation                                  12013 Farwell Rd                             15 Kit St
1809-13 Oregon Ave                          Philadelphia, PA 19154                       Keene, NH 03431
Philadelphia, PA 19145




Finale Costumes Inc                         Financial Recoveries                         Fine Science Tools Inc
5500 S Kingshighway                         200 E Park Dr, Ste 100                       373 G Vintage Park Dr
St Louis, MO 63109                          Mt. Laurel, NJ 08054                         Foster City, CA 94404-1139




Finnaren Haley                              Finnaren Haley Inc                           Fiona Chen
901 Washington St                           W510443                                      69 Twin Brooks Dr
Conshohocken, PA 19428                      P.O. Box 7777                                Willow Grove, PA 19090
                                            Philadelphia, PA 19175-0623




Fiorella Vicenty-Latorre                    Fire Door Solutions LLC                      Fire Protection Industries Inc
322 N Broad St, Apt 1501                    P.O. Box 23526                               1765 Woodhaven Dr
Philadelphia, PA 19102                      Overland Parks, KS 66283-0526                Bensalem, PA 19020-7107




Firehiwot Achamyeleh                        Firemans Fund                                Firestarter Publishing Corporatio
4700 City Ave, Apt 8407                     Firemand Fund Core Wc East                   P.O. Box 730
Philadelphia, PA 19131                      11475 Great Oaks Way                         Gulf Breeze, FL 32562-0730
                                            Royal Center Three
                                            Alpharetta, GA 30022



Firing Line Inc                             Firm Revenue Cycle Mgmt Svcs, Inc            First Agency Inc
1532 S Front St                             Attn Nancy Momcilovic, President             5071 West H Ave
Philadelphia, PA 19147                      5590 S Fort Apache Rd                        Kalamazoo, MI 49009-8501
                                            Las Vegas, NV 89148




First Aid Bandage                           First Amer Appraisal Consulting              First American Professional Real
Fabco                                       Svcs LLC                                     Estate Services Inc
3 State Pier Rd                             Accounts Receivable Dept                     Accounts Receivable Dept
New London, CT 06320                        P.O. Box 26287                               P.O. Box 26287
                                            Santa Ana, CA 92799                          Santa Ana, CA 92799



First Call Parts Inc                        First Candles/Sids Alliance                  First Choice Select Health
Formerly Blue Ridge Medical                 DBA Georgia Sids-Project 2300                P.O. Box 40849
Imaging Inc/Brmi                            2300 Henderson Mill Rd, Ste 410              Charleston, SC 29423-0849
1351 Southside Dr                           Atlanta, GA 30345
Salem, VA 24153
                               Case 19-11466-KG      Doc 100            Filed 07/03/19   Page 282 of 845

First Financial Corp Leasing LLC             First Health                                   First Health
Dept 2067                                    Attn Claims Adj                                P.O. Box 450989
P.O. Box 87618                               4141 N Scottsdale Rd                           Atlanta, GA 30345
Chicago, IL 60680                            Scottsdale, AZ 85251




First Health Life Health                     First Health Network                           First Health Network
P.O. Box 6495                                754 Minnesota Ave                              P.O. Box 11810
Carol Stream, IL 60197-6495                  Kansas City, KS 66101-2760                     Tucson, AZ 85734




First Health Network                         First Health Network                           First Health-Americorps
P.O. Box 22710                               P.O. Box 23806                                 Vista Southwest
Tucson, AZ 85734                             Tucson, AZ 85734                               P.O. Box 90260
                                                                                            Indianapolis, IN 46290




First Healthcare Products                    First Judicial District Of Pa                  First National Safe Deposit Corp
6125 Lendell Dr                              1401 Arch St                                   P.O. Box 2143
Sanborn, NY 14132-9199                       Philadelphia, PA 19102                         Old York Rd
                                                                                            Jenkintown, PA 19046




First Phil Charter School For Literacy       First Phil Paradigm, Tacony Academy            First Responder Products Inc
Attn Principal                               Attn CEO/Principal                             15455 N Greenway-Hayden
4300 Tacony St                               1330 Rhawn St                                  Loop, C4
Philadelphia, PA 19124                       Philadelphia, PA 19111                         Scottsdale, AZ 85260




First Shelburne Corporation                  First United Amer Life Ins                     First Wyoming Pizza Inc
DBA M M Quick Print                          P.O. Box 3126                                  601 E Wyoming Ave
154 Saxer Ave                                Syracuse, NY 15250                             Philadelphia, PA 19120
Springfield, PA 19064




Firstaff Nursing Services                    First-Call Medical Inc                         Firststep Resource LLC
One Belmont Ave, Ste 310                     28 Andover St, Ste 200                         40 SW 5th Way
Bala Cynwyd, PA 19004                        Andover, MA 01810                              Boca Raton, FL 33432




Fischer Imaging Corporation                  Fischer Medical Tech Inc                       Fischer Medical Technologies Inc
Dept Ch 17404                                12300 N Grant St                               3990 Youngfield St
Palatine, IL 60055-7404                      Denver, CO 80241                               Wheat Ridge, CO 80033




Fischer Surgical Inc                         Fiserv Health                                  Fiserv Health
1012 Palmer Ln, Ste 200                      c/o Benefit Planners Ltd                       P.O. Box 8013
Imperial, MO 63052                           P.O. Box 690450                                Wausau, WI 54402-8013
                                             San Antonio, TX 78269




Fiserv Health-Harrington                     Fish Heads Aquarium Service                    Fisher Paykel Healthcare
P.O. Box 720                                 105 Kathys Lane                                Dept Ch 16926
Pueblo, CO 81002                             Egg Harbor Township, NJ 08234                  Palatine, IL 60055-6926
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 283 of 845

Fisher Healthcare                           Fisher Healthcare                             Fisher Healthcare
Acct Various                                Acct, 697251-001                              P.O. Box 404705
13551 Collections Center Dr                 P.O. Box 3648                                 Atlanta, GA 30384-4705
Chicago, IL 60693                           Boston, MA 02241-3648




Fisher Scientific Co                        Fisher Scientific Company                     Fishheads Aquarium Service LLC
Dept 672224 01                              Dept 876272                                   2 Faith Dr
P.O. Box 360153                             P.O. Box 360153                               Egg Harbor Township, NJ 08234
Pittsburgh, PA 15250-6153                   Pittsburgh, PA 15250-6153




Fishtown Laundry                            Fishtown Neighbors Association                Fitzgerald Health Education Assoc
231 E Girard Ave                            P.O. Box 3744                                 85 Flagship Dr
Philadelphia, PA 19125                      Philadelphia, PA 19125                        No Andover, MA 01845-6154




Five Star Consulting                        Fixtur World Inc                              Fl Assoc Pediatric Tumor Prog
3243 W 1800 N                               P.O. Box 60                                   DBA Faptp
Clinton, UT 84015                           Baxter, TN 38544                              3650 Spectrum Blvd, Ste 100
                                                                                          Tampa, FL 33612




Flaghouse Inc                               Flambo Caribbean Restaurant                   Flanagan Mechanical Services
P.O. Box 159                                820 N Broad St                                1307 Albright Dr
Hasbrouck Heights, NJ 07604                 Philadelphia, PA 19130                        Yardly, PA 19067




Flavia Maria Fernandez Jung Md              Fleet Fueling                                 Fleetwash Inc
1239 Vermont Ave Nw, 1009                   P.O. Box 6293                                 2273 New York Ave
Washington, DC 20005                        Carol Stream, IL 60197-6293                   Bensalem, PA 19020




Fleming Corporation                         Fleurise Montecillo                           Flex Financial, A Div Of
Div of Iron Duck                            2833 B Queen Ln                               Stryker Sales Corp
Fleming Industries                          Philadelphia, PA 19129                        1901 Romence Rd Pkwy
20 Veterans Dr                                                                            Portage, MI 49002
Chicopee, MA 01022



Flight Suits                                Flik International Corp                       Floor It Inc
DBA Gibson Barnes                           P.O. Box 91337                                DBA Grout Perfect
1900 Weld Blvd, 140                         Chicago, IL 60693-1337                        21218 St Andrews Blvd, 236
El Cajon, CA 92020                                                                        Boca Raton, FL 33433




Flooring Systems                            Florence Alvino                               Florence Odaka
32 Alpine Ln                                201 N Garfield St                             4030 Baring St, Apt 310b
Fleetwood, PA 19522                         Kennett Square, PA 19348                      Philadelphia, PA 19104




Florence Schoen                             Florendo German                               Florentina Vongkingkeo
524 Continental Rd                          1801 Winchester Ave, Apt F6                   1016 Cherry St, Apt 201
Hatboro, PA 19040                           Philadelphia, PA 19115                        Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 284 of 845

Florida Blood Services Inc                   Florida Business Technologies LLC            Florkowski Builders Inc
10100 9th St North                           P.O. Box 940718                              2725 E Cambria St
St Petersburg, FL 33716-3806                 Maitland, FL 32794-0718                      Philadelphia, PA 19134




Flow Tek Inc                                 Flower Shop                                  Fluidics Inc
P.O. Box 2018                                1203 N Mound St                              DBA Emcor Services Fluidics
Boulder, CO 80306-2018                       Nacogdoches, TX 75961                        9815 Roosevelt Blvd, Ste A
                                                                                          Philadelphia, PA 19114




Fluke Biomedical Corporation                 Fluke Biomedical LLC Corp                    Fluke Electronics Corporation
7272 Collection Ctr Dr                       Radiation Mgmt Svcs                          7272 Collection Center Dr
Chicago, IL 60693                            13543 Collections Ctr Dr                     Chicago, IL 60693
                                             Chicago, IL 60693




Flyers Wives Fight For Lives                 Fm Cost Containment LLC                      Fm Cost Containment, LLC
3601 S Broad St                              Attn Accounts Receivable                     77 W Broad St, 15
Philadelphia, PA 19148-5290                  85 Old Eagle School Rd, Ste 104              Bethlehem, PA 18018
                                             Wayne, PA 19087




Fm Cost Containment, LLC                     Fnu Archana Gundigivenkatesh                 Fnu Nidhi Shankar Kikkeri
85 Old Eagle School Rd                       3906 Gateway Dr, Apt B-4                     317 N Broad St, Apt 619
Wayne, PA 19087                              Philadelphia, PA 19145                       Philadelphia, PA 19107




Focal Therapeutics Inc                       Focus Diagnostics Inc                        Focus Diagnostics, Inc
30 Enterprise, Ste 220                       P.O. Box, 8662                               Attn Contracts Department
Aliso Viejo, CA 92656                        101 N Independence Mall E                    11331 Valley View St
                                             Philadelphia, PA 19106                       Cypress, CA 90630




Focus Infomatics Inc                         Fogg System Co Inc                           Folasade Kehinde
1 Wayside Rd, Ste 6100                       Accounts Receivables                         2014 Stony Creek Rd
Burlington, MA 01803-4609                    15592 E Batavia Dre                          Lansdale, PA 19446
                                             Aurora, CO 80011




Folasade Kehinde Md                          Folasade Kehinde, M.D.                       Foley Insulation Inc
2014 Stoney Creek Rd                         2014 Stony Creek Rd                          P.O. Box 127
Lansdale, PA 19446                           Lansdale, PA 19446                           Palmyra, NJ 08065




Follett Corporation                          Fonemed, LLC                                 Fontainebleau Hilton
P.O. Box 782806                              Attn Vice President, Operations              Reservations
Philadelphia, PA 19178-2806                  2975 Broadmoor Valley Rd, Ste 202            4441 Collins Ave
                                             Colorado Springs, CO 80906                   Miami Beach, Fl 33140-




Food By Berve                                Food Equipment Technologies Corp             Food Equipment Technology Co Inc
DBA Pikkles Plus                             P.O. Box 0199                                600 Rose Rd
1801 Market St Lobby                         Lincolnshire, IL 60069-0199                  Lake Zurich, IL 60047-0429
Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 285 of 845

Food For Thought                            Foodarama Caterers Inc                        Foods On First Too
408 Philadelphia Pike                       4510 A Adams Cir                              1429 Arch St
Wilmington, DE 19809                        Bensalem, PA 19020                            Philadelphia, PA 19102




Foodservice Concepts Inc                    Foot Ankle Center Of Phila                    Foot Ankle Center Of Philadelphia, LLC
6380 Hollow Rd, Ste 1                       1900 S Broad St                               Attn Steven BOC, DPM
Phoenixville, PA 19460                      Philadelphia, PA 19145                        235 N Broad St, Ste 300
                                                                                          Philadelphia, PA 19102




Foot Ankle Center Of Philadelphia, LLC      For Eyes Optical                              Ford Motor Coompany Central
Attn Steven F Boc, DPM                      12890 Pines Blvd                              P.O. Box 1758
235 N Broad St, Ste 300                     Pembroke Pines, FL 33028                      Dearborn, MI 48121
Philadelphia, PA 19107




Ford, Margaret                              Fordham Uniersity                             Foremost Medical Systems Inc
956 Anchor St                               Attn Dept of Psychology                       202 Iron Rock Ct
Philadelphia, PA 19124                      348 Dealy Hall                                Langhorne, PA 19047-1015
                                            Bronx, NY 10458-5198




Forman Sign Company Inc                     Forrest Pearson                               Forsythe Mcarthur Associates Inc
10447 Drummond Rd                           5265 Burton St                                39219 Treasury Center
Philadelphia, PA 19154                      Philadelphia, PA 19124                        Chicago, IL 60694-9200




Fort Washington Expo Center                 Fortec Fibers Inc                             Fortec Medical Inc
1100 Virginia Dr                            10125 Wellman Rd                              P.O. Box 951147
Ft Washington, PA 19034                     Streetsboro, OH 44241                         Cleveland, OH 44193




Fortis Benefits Inc                         Fortis Health                                 Fortis Ins Co
501 W Michigan                              P.O. Box 3050                                 501 W Michigan
Milwaukee, WI 53201                         Milwaukee, WI 53201-9462                      Milwaukee, WI 53201-0624




Fortune Direct                              Fortune Real Estate Partners LP               Forum For Healthcare Strategists
3000B E Main St, Unit 222                   c/o Stonehenge Advisors LLC                   980 N Michigan Ave, Ste 1260
Columbus, OH 43209-2617                     1321 Intrepid Ave, Bldg M7, Ste 400           Chicago, IL 60611
                                            Philadelphia, PA 19112




Foss Therapy Services Inc                   Foss Therapy Services, Inc                    Foster Fuels Inc
5938 Satsuma Ave                            Attn President                                P.O. Box 190
No Hollywood, CA 91601                      5938 Satsuma Ave                              Brookneal, VA 24528
                                            North Hollywood, CA 91601




Fotini Debonera                             Foundation Care LLC                           Foundation For Breast Prostate
339 East Spring Ave                         DBA Pharmaxis                                 Health
Ardmore, PA 19003                           4010 Wedgeway Ct                              1845 Walnut St, Ste 1520
                                            Earth City, MO 63045                          Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 286 of 845

Foundation For Enhancing                    Foundation Of American College                Foundation Of National Student
Communities                                 Healthcare Executives                         Nurses Assoc Corp
Penna Coalition For Oral Health             Dept 77 3376                                  45 Main St, Ste 606
200 N 3rd St 8th Fl                         Chicago, IL 60678-3376                        Brooklyn, NY 11201
Harrisburg, PA 17101



Foundation Of The Amer                      Foundation Of The Pennsylvania                Foundation Radiology Group Pc
College of Healthcare Execs                 P.O. Box 8820                                 75 Remittance Dr, Ste 3310
P.O. Box 95639                              Harrisburg, PA 17105-8820                     Chicago, IL 60675-1001
Chicago, Il 60694-




Four Leaf Inc                               Four Rivers Software Inc                      Four Rivers Software Systems
1681 Maritime Court                         400 Penn Ctr Blvd, Ste 450                    Dept 3636
Bensalem, PA 19020                          Pittsburgh, PA 15235                          P.O. Box 123636
                                                                                          Dallas, TX 75312-3636




Fox Chase Cancer Center                     Fox Hollow Technologies Inc                   Fox Institute Of Business
c/o Joan Stockman Wagner Msn Crn            P.O. Box 49184                                346 Lexington Ave
Coordinator Continuing Nurs Educ            San Jose, CA 95161-9184                       Clifton, NJ 07011
7701 Burholme Ave
Philadelphia, PA 19111



Fox Medical Equipment Inc                   Franc Environmental Inc                       Frances Austin Md
1075 Thomas Busch Memorial Hwy              321 Maple Ave                                 3528 Sunnyside Ave
Pennsauken, NJ 08110                        Horsham, PA 19044                             Philadelphia, PA 19129-1628




Frances B Pinnel                            Frances Boston Reichel                        Frances Cousins-King
448 Valley Rd                               4314 Somerset Ln                              916 Bullock Ave
Elkins Park, PA 19027                       Aston, PA 19014                               Yeadon, PA 19050




Frances Feldsine Msn Rn Nea Bc              Frances M Baltes                              Frances Nelson
51 Walden Ln                                3902 Cedar Cay Cir                            309 Gilham St
Pittsfield, MA 01201-1556                   Valrico, FL 33594                             Philadelphia, PA 19111




Frances Williams                            Francesca Prewitt                             Francesco DE Luca
1803 Coventry Lane                          321 Roxborough Ave                            3443 W Schoolhouse Ln
Glen Mills, PA 19342                        Philadelphia, PA 19128                        Philadelphia, PA 19144




Francesco Pontoriero                        Francesco Veneziani                           Franchise Tax Board
8400 Lindbergh Blvd, Suite 1116             210 W Crystal Lake Ave, 119b                  Re Regina Chavez Ss 568132617
Philadelphia, PA 19153                      Haddonfield, NJ 08033                         P.O. Box 2952
                                                                                          Sacramento, CA 95812-2952




Francine Polansky                           Francis Accardo                               Francis C Luk Md
124 Horseshoe Lane                          5 Cross Hill Cir                              2200 Benjamin Franklin Pkwy, Apt E1202
North United Kingdom, PA 19454              Winslow Twp, NJ 08081                         Philadelphia, PA 19130
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 287 of 845

Francis Cauffman                            Francis Cauffman Foley Hoffman               Francis Cauffman Inc
2000 Market St, Ste 600                     Architects Ltd                               2000 Market St, Ste 600
Philadelphia, PA 19103                      2120 Arch St                                 Philadelpia, PA 19103
                                            Philadelphia, PA 19103




Francis Cauffman, Inc                       Francis Cauffman, Inc                        Francis E Schneider
Attn Aran A. Mccarthy, Principal In Chg     Attn Principal, Healthcare                   1537 Three Tuns Ln
2000 Market St, Ste 600                     2000 Market St, Ste 600                      Maple Glen, PA 19002-2708
Philadelphia, PA 19103                      Philadelphia, PA 19103




Francis Galanti                             Francis Gilligan                             Francis Kralick Do
DBA Galanti Janitorial Svcs                 3557 Primose Rd                              1215 Wood St, 5
239 Rector St                               Philadelphia, PA 19114                       Philadelphia, PA 19107
Philadelphia, PA 19128




Francis Mcnesby Jr                          Francis Okafor                               Francis Pultro
3450 Aislie St                              2115 Armstrong Ave                           7027 Algard St
Philadelphia, PA 19129                      Morton, PA 19070                             Philadelphia, PA 19135




Francis S Matarazzo Dds Pc                  Francis Volpe                                Francis Westerfer
2416 S Broad St                             DBA Tiro Advisors                            7254 Shalkop St
Philadelphia, PA 19145                      P.O. Box 3030                                Philadelphia, PA 19128
                                            Wescosville, PA 18106




Francis X Mcnesby Md                        Francis X. Mcnesby, M.D.                     Francis Zukowski
3450 Ainslie St                             3450 Aislie St                               21 Briarcliff Rd
Philadelphia, PA 19129-1426                 Philadelphia, PA 19129                       Marlton, NJ 08053




Francisca Abanyie                           Francisco Alvarez                            Francisco Torres
6252 Walker St                              313 Arch St, Apt 606                         801 West Park Ave, 19d
Philadelphia, PA 19135                      Philadelphia, PA 19106                       Clementon, NJ 08021




Franco Siric Md                             Frank A Digregorio                           Frank Alfe
3545 Grandview Pkwy, Apt 1-406              2903 Longshore Ave                           2804 Bittern Pl
Birmingham, AL 35243                        Philadelphia, PA 19149                       Philadelphia, PA 19142




Frank Amspacher                             Frank Bonilla                                Frank Dattilo
306 N Congress St                           2151 Route 38                                827 Furrow Lane
Newtown, PA 18940                           Cherry Hill, NJ 08002                        Huntingdon Vly, PA 19006




Frank Dombrowski                            Frank E Krause                               Frank E Shafer Md
Dba Source Electrical                       DBA Professional Window Clean Co             121 Clover Leaf Ln
Contractor                                  P.O. Box 1031                                North United Kingdom, PA 19454
9608 Eden Hall Ln                           Brookhaven, PA 19015
Philadelphia, PA 19114
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 288 of 845

Frank J Frassica Md                        Frank J Siracusa Sons                         Frank J. Tornetta School Of
DBA Orthopaedic Learning.Com               30 S New York Ave                             Anesthesia Lasalle Uni
4668 Willow Grove Dr                       Atlantic City, NJ 08401                       Attn Dean
Elliott City, MD 21042                                                                   School of Nursing
                                                                                         1301 Powell St
                                                                                         Norristown, PA 19404


Frank Larosa                               Frank Lexa Md                                 Frank Marinaro
Dba Triple Play Sports                     306 Gypsy Ln                                  1 Hidden Hollow Lane
827 S 9th St                               Wynnewood, PA 19096                           Sicklerville, NJ 08081
Philadelphia, PA 19147




Frank Mitchell                             Frank Parks                                   Frank Parks
15 Brookview Dr                            6615 N 4th St                                 6615 N 4th St
Atco, NJ 08004                             Philadelphia, PA 19126                        Phila, PA 19126




Frank Pettisani Dds                        Frank Rooney                                  Frank S Classic Pizza Inc
c/o Dental c/o Vineland                    11739 Corry Pl                                601 E Wyoming Ave
1500 S Lincoln Ave                         Philadelphia, PA 19154                        Philadelphia, PA 19128
Vineland, NJ 08361




Frank Shic Md                              Frank Y Askinazy                              Frankford Hospital Bucks
317 N Broad St, Apt 614                    DBA Breathe With Eez                          Bhocoa Conference 1 North
Philadelphia, PA 19107                     International Inc                             380 N Oxford Valley Rd
                                           P.O. Box 37                                   Langhorne, PA 19047
                                           Albertson, NY 11507



Frankford Hospital Of The City Of PA       Frankford Medical Staff                       Franklin Chemical Company
Attn President CEO                         Frankford Hosp/Jefferson Hlth Sys             DBA Franklin Chemical Equip Co
380 N Oxford Rd                            Knights Red Lion Rds                          5116 Butler Pike
Langhorne, PA 19047                        Philadelphia, PA 19114-9986                   Plymouth Meeting, PA 19462




Franklin Cleaning Equipment Supply Co      Franklin Covey Catalog Sales Inc              Franklin Covey Client Sales Inc
Attn President                             Re Mail Order Internet Sales                  P.O. Box 25127
5116 Butler Pike                           2250 W Pkwy Blvd                              Salt Lake City, UT 84125-0127
Plymouth Meeting, PA 19462                 Salt Lake City, UT 84119




Franklin Flowers Of Philadelphia           Franklin Health Trust                         Franklin Machine Products Inc
2817 Kensington Ave                        Two Penn Center, Ste 1100                     P.O. Box 8500 S-41570
Philadelphia, PA 19134                     Philadelphia, PA 19102                        Philadelphia, NJ 19178




Franklin Maps                              Franklin Yates Md                             Franklins Printing Copy Center
333 S Henderson Rd                         913 Cross St                                  4410 W Hillsborough Ave
King of Prussia, PA 19406                  Philadelphia, PA 19147                        Tampa, FL 33614




Fraser Brown                               Fraser Brown Md                               Fraternal Order Of Police
700 Panmure Rd                             607 Greythorne Rd                             207 S Broadway B-3
Haverford, PA 19041                        Wynnewood, PA 19096                           Los Angeles, CA 90012-3609
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 289 of 845

Fraternal Order Of Police                    Fraternal Order Of Police/Pa                 Fray Products Corp
3901 W 18th Ave, Unit 907                    Survivors Fund                               2495 Main St
Hialeah, FL 33012                            1336 Spring Garden St                        Buffalo, NY 14214
                                             Philadelphia, PA 19123




Frazier Keitt                                Fred Bockstahler                             Fred Deberardinis
633 W Rittenhouse Str, Apt B824              4646 Oso Pkwy                                1637 Croatan Pl
Philadelphia, PA 19144                       Corpus Christi, TX 78413                     Philadelphia, PA 19145




Fred H Straub Inc                            Fred H Weiss Md                              Fred Hill Son Co
1375 Old York Rd                             1628 Grasshopper Ln                          P.O. Box 11670
Abington, PA 19001                           P.O. Box 456                                 Philadelphia, Pa 19116
                                             Gwynedd Valley, PA 19437




Fred Hill Sons Inc                           Fred L Estrada                               Fred Lombardo
P.O. Box 52498                               5722 Hope St                                 DBA Digital Solutions 21Llc
Philadelphia, PA 19115                       Philadelphia, PA 19120                       111 Chestnut St, Ste 603
                                                                                          Cherry Hill, NJ 08002




Fred Mischler Associates Inc                 Fred Polli                                   Fred Pryor Seminars
2864 Limekiln Pike                           1011 Mercy St                                Careertrack Inc
Glenside, PA 19038                           Philadelphia, PA 19148                       P.O. Box 219468
                                                                                          Kansas City, MO 64121-9468




Fred Sasse                                   Frederic Bernstein Md                        Frederick E Oppmann
4203 Meridian St                             2717 Howell St, Apt 4103                     DBA Rainmaster Irrigation Sys
Philadelphia, PA 19136                       Dallas, TX 75204                             1339 Glen Echo Rd
                                                                                          Huntingdon Valley, PA 19006




Frederick Gilpin                             Frederick L Reigle                           Frederick L Reigle
8556 Rudderow Ave                            Chapter 13 Trustee                           Re Michael E Childs
Pennsauken, NJ 08109                         P.O. Box 680                                 P.O. Box 680
                                             Memphis, TN 38101-0680                       Memphis, TN 38101-1799




Frederick L Reigle Esq                       Frederick L Reigle Trustee                   Frederick L Reigle Trustee
P.O. Box 4010                                Re A Grundel Cs 0533837                      Re Aneta Grundel 174722243
Reading, PA 19606                            P.O. Box 680                                 P.O. Box 680
                                             Memphis, TN 38101-0680                       Memphis, TN 38101-0680




Frederick Polli                              Frederick Polli                              Frederick Reigle Trustee
26 Candelwyck Way                            26 Candlewyck Way                            Chapter 13 Trustee
Cherry Hill, NJ 08003                        Cherry Hill, NJ 08003                        P.O. Box 680
                                                                                          Memphis, TN 38101-0680




Frederick Reigle Trustee                     Frederick Reigle Trustee                     Frederick Reigle, Trustee
P.O. Box 4010                                Re S Rodriguez Cs 194540236                  Re Th Hernandez Cs 101663652
Reading, PA 19606                            P.O. Box 650                                 P.O. Box 4010
                                             Memphis, TN 38101-0680                       Reading, PA 19606
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 290 of 845

Frederick Skilton                             Fredric A Kleinbart Md                       Free Library Of Philadelphia
1636 S Clarion St                             6 Littlebrook Rd                             Database Center
Philadelphia, PA 19148                        Princeton, NJ 08540                          1901 Vine St
                                                                                           Philadelphia, PA 19103-1189




Freedmans Office Furniture                    Freedom Blue Ppo                             Freedom Choir Of Philadelphia
3935 W Cypress                                P.O. Box 890062                              3882 Conshohocken Ave
Tampa, FL 33607                               Camp Hill, PA 17089                          Philadelphia, PA 19131




Freedom Credit Union                          Freedom Life Insurance Company               Freedom Medical Inc
626 Jacksonville Rd, Ste 250                  300 Burnett St, Ste 200                      DBA Med One Rentals
Warminster, PA 18974-4862                     Fort Worth, TX 76102                         P.O. Box 822704
                                                                                           Philadelphia, PA 19182-2704




Freedom Medical Inc                           Freedom Specialty Svc Inc                    Freeman
P.O. Box 822704                               1000 Delsea Dr, Bldg C, Ste 2                Drawer J
Philadelphia, PA 19182-2704                   Westville, NJ 08093                          Sturgis, Mi 49091




Freeman Decorating Co                         Freeman Decorating Co                        Freeman Decorating Services Inc
1000 Elmwood Park Blvd                        6300 Stapleton Dr So                         DBA the Freeman Companies
New Orleans, LA 70123                         Denver, CO 80216-4640                        c/o Denise Brackeen
                                                                                           1421 W Mockingbird Ln
                                                                                           Dallas, TX 75247-4905



Freeman Hwang Md                              Freestyle Marketing Corp                     Frensenius Usa Manufacturing
634 Green Ln, 1                               7430 E Buterus Dr, Ste D                     P.O. Box 3936
Philadelphia, PA 19128                        Scottsdale, AZ 85260                         Boston, MA 02241-3936




Fresenius Hemocare Inc                        Fresenius Kabi Usa LLC                       Fresenius Med Care
6675 185th Ave NE, Ste 100                    25476 Network Pl                             Cardiovascular Resources Inc
Redmond, WA 98052                             Chicago, IL 60673-1254                       P.O. Box 93403
                                                                                           Chicago, IL 60673-3403




Fresenius Med Care Health                     Fresenius Medical Care                       Fresenius Usa Manufacturing Inc
c/o Sterling Life Ins Company                 920 Winter St                                Fresenius Medical Care
Care                                          Waltham, MA 02451                            P.O. Box 3936
P.O. Box 1917                                                                              Boston, MA 02241-3936
Bellingham, WA 98227-1917



Fresh City Of Market St LLC                   Freudenberg Medical LLC                      Freyda Neyman
63 Chapel St                                  Inhealth Technologies                        35 W Carpenter Lane
Newton, MA 02458                              23686 Network Pl                             Philadelphia, PA 19119
                                              Chicago, IL 60673-1236




Freyda Neyman Md                              Frick Paper                                  Fried Brothers Inc
35 Carpenter Ln                               DBA Paper Mart                               467 N 7th St
Philadelphia, PA 19119                        2164 N Batavia St                            Philadelphia, PA 19123-3996
                                              Orange, CA 92865-3104
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 291 of 845

Friedman Enterprises Inc                     Friedman, Donald M. Md                        Friends Behavioral Health System
202 Olympic Club Court                       1802 Waverly St                               Attn Michael W Mcdonald, Jr
Blue Bell, PA 19422-0224                     Philadelphia, PA 19146                        4641 Roosevelt Blvd
                                                                                           Philadelphia, PA 19124




Friends Of Foster Grandparents               Friends Of Penn Treaty Park                   Fritz Michael Silva
Program                                      P.O. Box 3714                                 1945 West Passyunk Ave
990 Spring Garden St 7th Fl                  Philadelphia, PA 19125                        Philadelphia, PA 19145
Philadelphia, PA 19123




Front Street Healthcare Properties II        Fry Communications Inc                        Ftt Medical Inc
Attn Legal Department                        800 W Church Rd                               DBA Esi
222 N Sepulveda Blvd, Ste 900                Mechanicsburg, PA 17055                       275 Commerce Dr
El Segundo, CA 90245                                                                       Rochester, NY 14623




Fuente Construction                          Fuji Medical Systems Usa Inc                  Fujifilm Medical Systems Inc
48 Newton Ave                                P.O. Box 347689                               Attn Cathy Sterken/Ar Dept
Woodbury, NJ 08096                           Pittsburgh, PA 15251-4689                     419 West Ave
                                                                                           Sanford, CT 06902




Fujifilm Sonosite Inc                        Fujirebio America Inc                         Fujirebio Diagnostics Inc
4332 Solutions Center, 774332                201 Great Valley Pkwy                         P.O. Box, 8507
Chicago, IL 60677-4003                       Malvern, PA 19355                             P.O. Box 8500
                                                                                           Philadelphia, PA 19178-8507




Fujitsu Computer Product Of Ameri            Fujitsu Computer Systems Corp                 Fullerton Radiology Medical Group
c/o Bank of America                          P.O. Box 98821                                5528 E Lapalma Ave, 4-A
P.O. Box 841850                              Chicago, IL 60693                             Anaheim, CA 92807
Dallas, TX 75284-1850




Fun Function LLC                             Fun Services Inc                              Functional Treatments LLC
P.O. Box 11                                  1202 Pennsylvania Ave                         311 Healthcliffe Rd
Merion Station, PA 19066                     Prospect Park, PA 19076                       Huntingdon Valley, PA 19006




Funmilola Modupe                             Fusaro Brothers Inc                           Fusaro Brothers, Inc
1933 Edwards Ave                             DBA Maxwell Taxi Cab                          DBA Maxwell Cab Company
Folcroft, PA 19032                           9 W Athens Ave                                Attn George Fusaro, President
                                             Ardmore, PA 19004                             9 W Athens Ave
                                                                                           Ardmore, PA 19003



Fusion Medical Technologies Inc              Futura Identities                             Future IT Advisors, Inc.
34175 Ardenwood Blvd                         DBA Sign A Rama                               3610 Red Oak Dri
Fremont, CA 94555                            6909 Frankford Ave                            Montgomery, TX 77382
                                             Philadelphia, PA 19135




Future IT Advisors, Inc.                     Future It Advisors, LLC                       Futuremed America Inc
c/o Griesing Law, LLC                        Attn Legal Department                         15700 Devonshire St
Attn Edward Fisher, Francine Griesing        3610 Red Oak Dr                               Granada Hills, CA 91344-7225
1880 JFK Blvd, Ste 1800                      Montgomery, TX 77316
Philadelphia, PA 19103
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 292 of 845

Futureresume Com LLC Corp                 G T Electric Inc                             G C S Service Inc
DBA Greenjobinterview Com LLC             551 Easton Rd                                817 N 3rd St
3050 Pullman Ave, Ste D                   Warrington, PA 18976                         Philadelphia, PA 19123
Costa Mesa, CA 92626




G H Harris Associates Inc                 G I Supply                                   G Manish Malik Md
Re D Broitman Cs 645100                   P.O. Box 45730                               301 Browning Ln, Unit 42
P.O. Box 216                              Baltimore, MD 21297-5730                     Cherry Hill, NJ 08003
Dallas, TX 18612




G Neil Companies Inc                      G Neil Direct Mail Inc                       G Thomas Upton Iv
P.O. Box 451179                           P.O. Box 451179                              DBA Tom Upton Graphic Designer
Sunrise, FL 33345-1179                    Sunrise, FL 33345-1179                       1523 Valley Dr
                                                                                       W Chester, PA 19382




G V Anthony Co Inc                        Ga Yi Lee Md                                 Gabriel E Lewullis Md
1055 Boot Rd                              1 Franklintown Blvd, Apt 1715                1712 Green St, Apt 2
Dowingtown, PA 19335                      Philadelphia, PA 19103                       Philadelphia, PA 19130




Gabriel J Santanella Rn                   Gabriel Mekel Nakhal Md                      Gabriel Pivawer Do
Nurse Consultant                          117 N 15th St, Apt 1702                      94 Amity St, Apt 6c
P.O. Box 4272                             Philadelphia, PA 19102                       Brooklyn, NY 11201
Asheboro, NC 27204-4272




Gabriela Acevedo                          Gabrielle Arndt                              Gabrielle Belardo
822 Homestead Ave                         203 Cypress Ln                               4500 Newportville Rd
Springfield, PA 19064                     Hatboro, PA 19040                            Newportville, PA 19056




Gabrielle Bohan                           Gabrielle Cordisio                           Gabrielle Costello
559 Perry Rd                              2717 S 18th St                               1761 Odessa Lane
Wyoming, PA 18644                         Philadelphia, PA 19145                       Yardley, PA 19067




Gabrielle Costello Md                     Gabrielle Jackson                            Gabrielle Lacherza
1761 Odessa Ln                            3761 N 18th St, 2nd Fl                       4702 Concord Cir
Yardley, PA 19067                         Philadelphia, PA 19140                       Easton, PA 18045




Gabrielle Longo                           Gabrielle Schultz                            Gabrielle Silver Md
1058 Anthony Wayne Dr                     1806 Clifton Park Cir                        160 W 95th St
Warminster, PA 18974                      Wilmington, DE 19802                         New York, NY 10025




Gagandeep Goyal                           Gage-It Inc                                  Gai Construction Monitoring Svcs
2237 Bryn Mawr Ave, Apt 101               94 N Branch St                               DBA Cmt Services Group
Philadelphia, PA 19131                    Sellersville, PA 18960                       470 Drew Ct
                                                                                       King of Prussia, PA 19406
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 293 of 845

Gail Blinstrub                               Gail Bricker                                 Gail Greenspon
212 Highland Ave                             460 Jefferson Dr                             8316 Forest Ave
Penndel, PA 19047                            Southampton, PA 18966                        Elkins Park, PA 10927




Gail Hodson                                  Gail Kelso                                   Gail Kelso Md
26 Cathy Dr                                  1912 Waverly St                              225 S 18th St
Robbingville, NJ 08691                       Philadelphia, PA 19146                       Philadelphia, PA 19103




Gail Nestopoulos                             Gail Northrup                                Gail Rodgers Md
204 Walnut Ave                               212 Highland Ave                             3443 W School House Ln
Magnolia, NJ 08049                           Pendel, PA 19047                             Philadelphia, PA 19144




Gail Rudnitsky                               Gail Sottnick                                Gail Weber
7901 Henry Ave, Apt E 511                    4128 Carteret Dr                             3903 Aberdeen Ln
Philadelphia, PA 19128                       Philadelphia, PA 19114                       Blackwood, NJ 08012




Gajalakshmi Kumar Md                         Galina Sintsova                              Gall S Inc
3400 Ave of the Arts, Apt B206               722 S 22nd St, Apt 2r                        An Aramark Co
Costa Mesa, CA 92626                         Philadelphia, PA 19146                       P.O. Box 71628
                                                                                          Chicago, IL 60694-1628




Gallagher Bassett                            Gallagher Bassett Svcs Inc                   Gallagher Benefit Admin
5757 Phantom Dr, 125                         Coventrys Workers Comp Svcs                  P.O. Box 34297
Hazelwood, MO 63042-2429                     3535 E Valcencia Rd                          San Antonio, TX 78265
                                             Tucson, AZ 85706




Gallagher Benefit Administrators             Gallagher Benefit Services Inc               Gallagher W/C First Health
P.O. Box 5227                                Attn Gbs Finance 14th Fl                     P.O. Box 23812
Lisle, IL 60532                              Two Pierce Pl                                Tucson, AZ 35734
                                             Itasca, IL 60143-3141




Gallant Parlow                               Gambro Inc                                   Gambro Inc
One Penn Cener, Ste 1270                     Dept 2070                                    Gambro Renal Care Products
Philadelphia, PA 19103                       P.O. Box 29675                               P.O. Box 101460
                                             Phoenix, AZ 85038                            Atlanta, GA 30392




Gambro Renal Products                        Gambro Uf Solutions Inc                      Gammex Rmi
A Subsidiary of Gambro Inc                   7601 Northland Dr, Ste 170                   Gammex Inc
P.O. Box 974957                              Brooklyn Park, MN 55428                      7600 Discovery Dr
Dallas, TX 75397-4957                                                                     Middleton, WI 53562-0327




Gannett Healthcare Group                     Gannett Satellite Info Network In            Gannon University
Ganett Satellite Information                 DBA Courier Post/Daily Journal               Attn Kimberly Cavanagh
Network                                      P.O. Box 5300                                109 University Square
Nursing Spectrum Excellance                  Cherry Hill, NJ 08034                        Erie, PA 16541-0001
P.O. Box 33130
Newark, NJ 07188
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 294 of 845

Gannotta Fine Art Svc LLC                 Garda Cl Atlantic Inc                          Garda Cl Atlantic Inc
1208 Ellsworth St                         DBA At Systems Atlantic                        DBA At Systems Atlantic
Philadelphia, PA 19147                    Dept 3100-140                                  Payment From St Christophers
                                          Los Angeles, CA 90084-3100                     Dept 3100 140
                                                                                         Los Angeles, CA 90084-3100



Garda Cl Atlantic, Inc                    Garda Cl Southeast Inc                         Garda Cl West Inc
4200 Governor Printz Blvd                 P.O. Box 233209                                Lock Box, 233209
Wilmington, DE 19802                      3209 Momentum Pl                               3209 Momentum Pl
                                          Chicago, IL 60689-5332                         Chicago, IL 60689-5332




Garden State Imaging Inc                  Garrett Cavanaugh                              Garrett Mcdowell
Ed Ravenkamp                              1 Franklin Town Blvd, Apt 1112                 624 Trephanny Lane
2308 Gennessee Ave                        Philadelphia, PA 19103                         Wayne, PA 19087
Atco, NJ 08004




Garrison E. Gladfelter, Jr.               Garrison Printing Co Inc                       Garrod Mcfadden
Chief, Div of Acute and Ambulatory Care   7155 Airport Hwy                               425 W Walnut Ln 2nd Fl
Pa Dept of Health, Bureau of Facility     Pennsauken, NJ 08109                           Philadelphia, PA 19144
Licensing and Certification, Rm 532
625 Forster St, Health and Welfare Bldg
Harrisburg, PA 17120-0701


Garry Maddox                              Gartzke Products Inc                           Gary Bryant
312 Wynne Ln                              P.O. Box 66                                    1365 Grandview Ave
Penn Valley, PA 19072                     Stoughton, WI 53589                            Westfield, NJ 07090




Gary D Frazier                            Gary D Gutbezahl Md                            Gary Earle
2357 Cedar Avd                            9830 Mistymorn Ln                              214 E Montana St
Long Beach, CA 90806                      Cincinnati, OH 45242                           Philadelphia, PA 19119




Gary Frazier                              Gary Latimer                                   Gary Loyd Md
Attn Gary Frazier                         103 Maple St                                   2809 Alta Vista Ct
2357 Cedar Ave                            Teaneck, NJ 07666                              Louisville, KY 40206
Long Beach, CA 90806




Gary Okum                                 Gary Okum                                      Gary Okum Md
241 S 6th St, Apt 1112                    241 South 6th St, Apt 1112                     241 S 6th St, Apt 1112
Philadelphia, PA 19106                    Philadelphia, PA 19106                         Philadelphia, PA 19106




Gary Potok                                Gary R Diamond Md                              Gary S Xiao Md
105 Ladds Ln                              44 Union Ave                                   384 Yorkshire Rd
Westville, NJ 08093                       Bala Cynwyd, PA 19004                          Bryn Mawr, PA 19010




Gary Sell                                 Gary Sell                                      Gary Winkler
30 J Coonsville Rd                        328 Sunshine Rd                                117 Emerald Ave
Schickshinny, PA 18655                    Shickshinny, PA 18655                          Haddon Twp, NJ 08108
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 295 of 845

Gary Xiao                                 Gary Xiao, MD                                Gateway
384 Yorkshire Rd                          230 N Broad St                               P.O. Box 69359
Bryn Mawr, PA 19010                       Philadelphia, PA 19102                       Harrisburg, PA 17106-9359




Gateway Health                            Gateway Health Plan                          Gateway Health Plan
444 Liberty Ave, Ste 2100                 600 Grant St Fl 41                           P.O. Box 11-718
Pittsburgh, PA 15222                      Pittsburgh, PA 15219                         Albany, NY 12211




Gateway Health Plan                       Gatyway Regional High School                 Gaudenzia Foundation Inc
P.O. Box 69360                            775 Tanyard Rd                               Gaudenzia Inc
Harrisburg, PA 17106                      Woodbury, NJ 08096-0218                      Community Affairs
                                                                                       106 W Main St
                                                                                       Norristown, PA 19401



Gaumard Scientific Company Inc            Gaurav Mehta                                 Gavin Glinton
14700 SW 136th St                         3901 Conshohocken Ave, 7204                  18400 Avalon Blvd
Miami, FL 33196                           Philadelphia, PA 19131                       Carson, CA 90746




Gavrang Gandhi                            Gaye Clifford                                Gayla Werline
3601 A St                                 5024 Marvine Ave                             1844 NW 47th Terrace
Philadelphia, PA 19134                    Drexel Hill, PA 19026                        Ocala, FL 34482




Gayle Higgins                             Gayle Matthews Md                            Gayle Terrell
827 Highland Ave                          3416 Hamilton St                             2534 W Gordon St
Palmyra, NJ 08065                         Philadelphia, PA 19104                       Philadelphia, PA 19132




Gaylord Entertainment Company             Gaymar Industries Inc                        Gaynor Walden
Gaylord Texan Resort Convention           P.O. Box 1308                                718 W Annsbury St
1501 Gaylord Trail                        Buffalo, NY 14240                            Philadelphia, PA 19140
Grapevine, TX 76051




Gbs Corp                                  Gbs Corp                                     Gbs Document Solutions Inc
7233 Freedom Ave Nw                       DBA Gbs Computer Solutions                   P.O. Box 2340
North Canton, OH 44720                    P.O. Box 2340                                No Canton, OH 44720-0340
                                          No Canton, OH 44720-0340




Gbs Filing Systems                        Gc Services                                  Gc Services LP
P.O. Box 2340                             Re James E Randolph                          Re Damaris Mateo
No Canton, OH 44720                       P.O. Box 32500                               P.O. Box 32500
                                          Columbus, OH 43232                           Columbus, OH 43232




Gcs Group Inc                             Gcs Services Inc                             Gcx Corporation
P.O. Box 38005                            24673 Network Pl                             P.O. Box 1410
Pittsburgh, PA 15237                      Chicago, IL 60673-1246                       Suisun City, CA 94585-4410
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 296 of 845

GDF Suez Energy Resources NA                Gdi Services Inc                              Ge Benefits Center
P.O. Box 9001025                            780 5th Ave, Ste 115                          P.O. Box 740801
Louisville, KY 40290-1025                   King of Prussia, PA 19406                     Atlanta, GA 30374-0801




Ge Capital                                  Ge Capital Corporation                        Ge Capital Information Technology
P.O. Box 642000                             DBA Ge Healthcare Financial                   DBA Ikon Financial Services
Pittsburgh, PA 15264-2000                   P.O. Box 740423                               Solutions Inc
                                            Atlanta, GA 30374-0423                        P.O. Box 41564
                                                                                          Philadelphia, PA 19101-1564



Ge Group Administrators                     Ge Healthcare                                 Ge Healthcare
P.O. Box 150809                             2984 Collections Ctr Dr                       P.O. Box 640200
Arlington, TX 76015                         Chicago, IL 60693                             Pittsburgh, PA 15264-0200




Ge Healthcare Bio-Sciences Corp             Ge Healthcare Fin Srvcs                       Ge Healthcare Finacial Services
Formerly Amersham Biosciences Cor           Payment From St Christophers                  P.O. Box 641419
P.O. Box 643065                             P.O. Box 641419                               Pittsburgh, PA 15264-1419
Pittsburgh, PA 15264                        Pittsburgh, PA 15264-1419




Ge Healthcare Financial Services            Ge Healthcare Financial Svc                   Ge Healthcare Iits Usa Corp
Attn Janel Schmidt                          P.O. Box 641419                               15724 Collections Ctr Dr
20225 Water Tower Blvd, Ste 400             Pittsburgh, PA 15264-1419                     Chicago, IL 60693
Brookfield, WI 53045




Ge Healthcare Iits Usa Corp                 Ge Healthcare Iits Usa Corp.                  Ge Healthcare/Oec Med Systems Inc
P.O. Box 277475                             Attn General Counsel                          P.O. Box 26084
Atlanta, GA 30384-7475                      9900 Innovation Dr                            Salt Lake City, UT 84126-0084
                                            Wauwatosa, WI 53226




GE HFS, LLC                                 GE HFS, LLC                                   Ge Identicam Systems Canada Compa
Attn Nicole Monroe                          P.O. Box 414, W-490                           625 6th St East
12854 Kenan Dr, Ste 201                     Milwaukee, WI 53201                           Owen Sound, On N4K 6P8
Jacksonville, FL 32258                                                                    Canada




Ge Life Annuity Assurance                   Ge Marquette Services Inc                     Ge Medical Corp/Lunar
P.O. Box 10821                              P.O. Box 642404                               75 Remittance Dr, Ste 1080
Clearwater, FL 33757-8821                   Pittsburgh, PA 15264-2404                     Chicago, IL 60675-1080




Ge Medical System Corp                      Ge Medical Systems                            Ge Medical Systems
Attn Eco6                                   Attn John Kaiser                              Information Technologies, Inc
P.O. Box 414                                20825 Swenson                                 8200 W Tower Ave
Milwaukee, WI 53201                         Waukesha, WI 53186                            Milwaukee, WI 53223




Ge Medical Systems                          Ge Medical Systems                            Ge Medical Systems
Oec Medical Systems Inc                     P.O. Box 414 W 490                            P.O. Box 96483
2984 Collections Center Dr                  Milwaukee, WI 53201                           Chicago, IL 60693
Chicago, IL 60693
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 297 of 845

Ge Medical Systems                          Ge Medical Systems Inc                        Ge Medical Ultrasound Primary
Re Payment For Jfk Mem                      Attn Accounts Receivable                      Care Diagnostics LLC
Attn Accounts Receivable                    Information Technologies                      Northern Trust Bank
5517 Collections Ctr Dr                     5517 Collections Center Dr                    75 Remittance Dr, Ste 1080
Chicago, IL 60693                           Chicago, IL 60693                             Chicago, IL 60675-1080



Ge Oec Medical Systems Inc                  Ge Parallel Design Corp                       Ge Pensioner Medical Ctr
P.O. Box 26084                              Ge Ultrasource                                P.O. Box 740801
Salt Lake City, UT 84126-0084               P.O. Box 404344                               Atlanta, GA 30374-0801
                                            Atlanta, GA 30384-4344




Ge Precision Healthcare LLC                 Gebbs Healthcare Solutions, Inc               Gebbs Healthcare Solutions, Inc.
3000 N Grandview Blvd                       Attn CEO                                      600 Corporate Pointe, Ste 1250
Waukesha, WI 53188                          600 Corporate Pointe, Ste 1250                Culver City, CA 90230
                                            Culver City, CA 90230




Gebbs Healthcare Solutions, Inc.            Gediminas Gliebus Md                          Geetika Verma
Attn Michael Rieck                          530 S 2nd St, 639                             117 N Midland St
600 Corporate Pointe, Ste 1250              Philadelphia, PA 19147                        Norristown, PA 19403
Culver City, CA 90230




Geha                                        Geha                                          Geha Refund Dept
P.O. Box 4665                               P.O. Box 981707                               P.O. Box 4665
Independence, MO 64051                      El Paso, TX 79998                             Independence, MO 64051-4665




Geico                                       Geico                                         Geico Direct
750 Woodbury Rd                             P.O. Box 986                                  One Geico Blvd
Woodbury, NY 11797                          Marlton, NJ 08053                             Fredericksburg, VA 22412




Geisinger Indemnity Insurance Co            Geisinger Medical Center                      Geisinger Medical Center
100 N Academy Ave                           Attn Dept of Contract Admin                   Attn George Godlewski
Danville, PA 17822-3051                     100 N Academy Ave                             100 N Academy Ave
                                            Danville, PA 17822-3023                       Danville, PA 17822-0145




Geisnger Health Options                     Geistlich Pharma North America                Geistlich Pharma North America
100 N Academy Ave                           202 Carnegie Center                           P.O. Box 789457
Danville, PA 17822-3251                     Princeton, NJ 08540                           Philadelphia, PA 19178-9457




Gem Refrigerator Company                    Gemalto Cogent Inc                            Gemini Bio Products
7340 Milnor St                              P.O. Box 845552                               930 Riverside Pkwy, Ste 50
Philadelphia, PA 19136-4211                 Dallas, TX 75284-5552                         West Sarcamento, CA 95605




Gen Probe Inc                               Gen Serv Maintenance Supply Co                Gen Trak Inc
P.O. Box 904190                             1640 Harding Hwy                              P.O. Box 1290
Charlotte, NC 28290-4190                    Newfield, NJ 08344                            Liberty, NC 27298
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 298 of 845

Gene Burton Associates Inc                   Gene Garcia                                  Gene S Gilbert
1893 General George Patton Dr                4258 I St                                    Dba Gilbert Printing Svcs
Franklin, TN 37067                           Philadelphia, PA 19124                       P.O. Box 26055
                                                                                          Philadelphia, PA 19128




Genedx Inc                                   Genentech Inc                                General Aire Systems
207 Perry Pkwy                               P.O. Box 360527M                             P.O. Box 110
Gaithersburg, MD 20877                       Pittsburgh, PA 15251                         Darby, PA 19023




General Atomics                              General Cubicle Co                           General Econopak Inc
DBA Diazyme Laboratories                     P.O. Box 9                                   1725 N 6th St
P.O. Box 392165                              Telford, PA 18969                            Philadelphia, Pa 19122
Pittsburgh, PA 15251-9165




General Electric Co                          General Electric Co                          General Electric Company
Attn Arushi Chandran                         DBA Ge Healthcare                            By and Through Its Ge Healthcare Div
dba Ge Healthcare                            P.O. Box 96483                               9000 Innovation Dr
9900 Innovation Dr                           Chicago, IL 60693                            Wauwatosa, WI 53226
Wauwatosa, WI 53226-4856



General Electric Corp                        General Electric Credit Corporati            General Electric Medical Sys Inc
DBA Ge Healthcare                            DBA Ge Healthcare Financial Svcs             P.O. Box 640944
P.O. Box 843553                              P.O. Box 641419                              Pittsburgh, PA 15264-0944
Dallas, TX 75284-3553                        Pittsburgh, PA 15264-1419




General Electric Real Estate/Heal            General Exposition Services Inc              General Fire Equip Co Inc
DBA Ge Hfs LLC                               205 Windsor Rd                               220 Broadway Ave
c/o Healthcare Equipment Finance             Limerick Business Ctr                        Aston, PA 19014
P.O. Box 641419                              Pottstown, PA 19464
Pittsburgh, PA 15264-1419



General Healthcare Resources Inc             General Healthcare Resources, LLC            General Hospital Corp, The
2250 Hickory Rd Ste, 240                     Attn Laura Magner, COO                       DBA Partners Healthcare Person
Plymouth Meeting, PA 19462                   2250 Hickory Rd, Ste 240                     77 Ave Louis Pasteur, Ste 250
                                             Plymouth Meeting, PA 19462                   Boston, MA 02115




General Hospital Supply Corp                 General Injectables Vaccines In              General Physiotherapy Inc
2844 Gray Fox Rd                             P.O. Box 223028                              13222 Lakefront Dr
Monroe, NC 28110                             Pittsburgh, PA 15251-2028                    Earth City, MO 63045




General Programming Inc                      General Revenue Corp                         General Revenue Corporation
P.O. Box 1002                                Re Jamilla R Townsend                        P.O. Box 429597
Tracy, CA 95378-1002                         P.O. Box 495999                              Cincinnati, OH 45242-9597
                                             Cincinnati, OH 45249-5999




General Revenue Corporation                  General Revenue Corporation                  General Revenue Corporation
Re M Zapisek Cs 187523287                    Re P Blount Cs 193528102                     Wage Withholding, Unit
P.O. Box 495999                              P.O. Box 429597                              Re Latonya Jones Cs 10739386
Cincinnati, OH 45249                         Cincinnati, OH 45242-9597                    P.O. Box 495932
                                                                                          Cincinnati, OH 45249-5932
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 299 of 845

General Supply Co                             Genesaret Santiago                             Genesis Bps LLC
P.O. Box 4179                                 509 Rising Sun Ave                             465 Route 17 S
Easton, PA 18043-4179                         Philadelphia, PA 19140                         Ramsey, NJ 07446




Genetix Corporation                           Geneva Haley                                   Genevieve Lamina
File 51098                                    6111 Castor Ave                                169 Sullivan Rd
Los Angeles, CA 90074-1098                    Philadelphia, PA 19149                         Wayne, PA 19087




Genex Services Inc                            Genise Gaddy                                   Genna Tammaro
440 E Swedesdord Rd Ste, 1000                 143 N 61st St                                  1136 Daisy Lane
Wayne, PA 19087                               Philadelphia, PA 19139                         Bensalem, PA 19020




Genova Group LLC                              Genova Group, LLC                              Gen-Probe
7 Great Oaks Dr                               7 Great Oak Dr                                 P.O. Box 741133
Glen Mills, PA 19342                          Glen Mills, PA 19342                           Atlanta, GA 30374-1133




Gen-Probe Gti Diagnostics Inc                 Gen-Probe Transplant                           Gentec Micro Inc
DBA Gti Diagnostics                           DBA Tepnel Lifecodes Corp                      DBA Adp Micro
20925 Crossroads Cir                          550 West Ave                                   5 Toxony Ave
Waukesha, WI 53186-4054                       Stamford, CT 06902                             Glenside, PA 19038




Gentiva Health Services                       Gentle Bra LLC                                 Gentle Dental Center City LLC
Attn Ghs-P.O. Box 41233                       3755 S Camano Dr                               201 S 13th St
Fleet Bank-Fleet P.O. Box                     Camano Island, WA 98285                        Philadelphia, PA 19107
2020 W 1St, Ste 120
Santa Anna, CA 92705



Genworth Financial                            Genworth Life Annuity                          Genworth Life Ins Co
P.O. Box 10821                                101 Continental Pl                             c/o Aetna
Clearwater, FL 33757                          Brentwood, TN 37027                            P.O. Box 14770
                                                                                             Lexington, KY 40512-4770




Genzyme A Sanofi Company                      Genzyme Biosurgery                             Genzyme Biosurgery
62665 Collections Center Dr                   62665 Collections Ctr Dr                       A Div of Genzyme Corp
Chicago, IL 60693-0626                        Chicago, IL 60693-0626                         55 Cambridge Pkwy
                                                                                             Cambridge, MA 02142




Genzyme Biosurgery                            Genzyme Corp                                   Genzyme Corp
A Div of Genzyme Corp                         DBA Genzyme Biosurgery                         DBA Genzyme Genetics
P.O. Box 371532                               P.O. Box 223122                                P.O. Box 223041
Pittsburgh, PA 15251-7532                     Pittsburgh, PA 15251-2122                      Pittsburgh, PA 15251-2041




Genzyme Corp                                  Genzyme Corporation                            Genzyme Corporation
DBA Genzyme Genetics                          A Sanofi Co                                    DBA Genzyme Diagnostics
P.O. Box 223614                               62665 Collections Ctr Dr                       P.O. Box 360975
Pittsburgh, PA 15251-2614                     Chicago, IL 60693-0626                         Pittsburgh, PA 15251-6975
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 300 of 845

Genzyme Corporation                         Geoff Harrison                               Geoffrey Bajwa
P.O. Box 360826                             3 Jackson Ave                                1015 N Orianna St
Pittsburgh, PA 15251-6826                   Ridley Park, PA 19078                        Philadelphia, PA 19123




Geoffrey Curry                              Geoffrey DE Laurier Md                       Geoffrey Everett
8202 Hull Dr                                3901 Conshohocken Ave, Apt 7206              42 Oakmont Pl
Wyndmoor, PA 19038                          Philadelphia, PA 19131                       Media, PA 19063




Geoffrey Everett, M.D.                      Geoffrey Kaump                               Geoffrey Kent
42 Oakmont Pl                               2217 Blair St, 3                             3 Radford Ct
Media, PA 19063                             Philadelphia, PA 19125                       Marlton, NJ 08053




Geoffrey L Bajwa Md                         Geoffrey L Bird                              Geoffrey Rezvani
1015 N Orianna St                           625 W Sedgwick St                            923 N Randolph St
Philadelphia, PA 19123-1527                 Philadelphia, PA 19119                       Philadelphia, PA 19123




Geoffrey Rezvani Md                         Georg Thieme Verlag Kg                       George Allen Portable Toilet Inc
923 N Randolph St                           Rudigerstrasse 14                            4375 County Line Rd
Philadelphia, PA 19123                      70469 Stuttgart                              Colmar, PA 18915
                                            Stuttgart, 70469
                                            Germany



George Amrom Md                             George Amrom, MD                             George Ann Becker
215 Pine Bush Rd                            c/o Drexel Surgical Associates               108 Moon Dr
Stone Ridge, NY 12484                       219 N Broad St, Ste 8                        Langhorne, PA 19047
                                            Philadelphia, PA 19107




George Hochschwender                        George Jacob                                 George K Dessauer
2955 Knights                                806 Cates Way                                131 Greensward Ln
Tampa, FL 33611                             Philadelphia, PA 19115                       Cherry Hill, NJ 08002




George King Bio-Medical                     George Lamb                                  George Lashley
11771 W 112th St                            305 N Whitford Rd                            416 Prospect Ave
Overland Park, KS 66210-2782                Exton, PA 19341                              Prospect Park, PA 19076




George Lynch                                George Malik                                 George Mark Children S House
421 S Jessup St                             152 Cherrytree Ln                            DBA George Mark Childrens House
Philadelphia, PA 19147                      Cherry Hill, NJ 08002                        19th Chi World Congress
                                                                                         2121 George Mark Ln
                                                                                         San Leandro, CA 94578



George Mcmillan                             George Mychaskin II Do                       George Mychaskiw Do
1509 Overbrook Dr                           101 Bridgeview Cir                           301 Washington St, Apt 1439
Cherry Hill, NJ 08002                       Ridgeland, MS 39157                          Conchohocken, PA 19438
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 301 of 845

George Mychaskiw II Do                    George N Mwandia Md                          George Nguyen Md
101 Bridgeview Cir                        219 E Willow Grove Ave, E3                   2001 Hamilton St, Apt 1424
Ridgeland, MS 39157                       Philadelphia, PA 19118                       Philadelphia, PA 19130




George North Jr                           George P Faccenda                            George Park
246 W Upsal St, Apt B-304                 3147 S 18th St                               1515 Morgan Ln
Philadelphia, PA 19119                    Philadelphia, PA 19145                       Wayne, PA 19087




George R Boyer                            George Rizzuto                               George Sabu, M.D.
Dba Ink Copy                              8 Penn Manor Ct                              13106 Bustleton Ave
122 Old York Rd                           Ft Washington, PA 19034                      Philadelphia, PA 19116
Jenkintown, PA 19046




George Theos                              George Thomas Lynch Iv                       George Tiemann Company
413 Millbank Rd                           421 S Jessup St                              25 Plant Ave
Upper Darby, PA 19082                     Philadelphia, PA 19147-1216                  Hauppauge, NY 11788




George Vivacqua                           George W Kistler Inc                         George Waters Md
145 Timothy Cir                           DBA Kistler O Brien Fire                     2943 Old Welsh Rd
Wayne, PA 19087                           Protection                                   Willow Grove, PA 19090
                                          2210 City Line Rd
                                          Bethelem, PA 18017



George Wilson                             Georgetown Univ Hospital/Gme                 Georgetown University
210 W Crystal Lake Ave                    3800 Reservoir Rd N W, Ste Fl006             Attn School of Nursing Health Studies
Haddonfield, NJ 08033                     Ll-Phc                                       101 St Mary S Hall
                                          Washington, DC 20007-2113                    3700 Reservoir Rd, Nw
                                                                                       Washington, DC 20057



Georgetown University Medical Ctr         Georgette Bartell                            Georgette Grant
Attn Eugennie Buckley                     165 W School House Ln                        506 W Duncannon Ave
Dahlgren Library Box 571420               Philadelphia, PA 19144                       Philadelphia, PA 19120
Washington, DC 20057-1420




Georgia Call                              Georgina Hunt-Selby                          Geosystems Consultants Inc
12 William Penn Ave                       2078 Independence St                         514 Pennsylvania Ave
Pennsville, NJ 08070                      Philadelphia, PA 19138                       Ft Washington, PA 19034




Gerald Carol Cummings                     Gerald Dubowitz Md                           Gerald Dubwitz Md
Dba Corectec Llc                          1203 Waterview Dr                            1203 Waterview Dr
P.O. Box 7275                             Mill Valley, CA 94941                        Mill Valley, CA 94941
Athens, GA 30604




Gerald Gerner                             Gerald Hand                                  Gerald Joyce Jr
547 Lehigh Ave                            4311 Reno St                                 2623 Eddington St
Wenonah, NJ 08090                         Philadelphia, PA 19104                       Philadelphia, PA 19137
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 302 of 845

Geraldine Adams                             Geraldine Kirlin Msn Crnp                     Geraldine Miller
2300 Berwick Dr                             903 Hemlock Rd                                4484 Ernie Davis Cir
Cinnaminson, NJ 08077                       Warminster, PA 18974                          Philadelphia, PA 19154




Geraldine Woodroffe                         Geralyn Everett                               Gerard Moore
118 S 21 St, Apt 1418                       9706 Dedaker St                               128 Ramona Lane
Philadelphia, PA 19103                      Philadelphia, PA 19115                        Woolwich, NJ 08085




Gerber Life Insurance Co                    Germain Company                               Germaine Myers
P.O. Box 2271                               DBA Germane Solutions                         17102 Delaire Landing Rd
Omaha, NE 68103-2271                        10552 Success Ln, Ste A                       Philadelphia, PA 19114
                                            Dayton, OH 45458




Germaine Myers                              Germaine Solomon                              Germane Co, Inc
8574 State Rd, Apt A                        3852 North 17th St                            DBA Germane Solutions
Philadelphia, PA 19114                      Philadelphia, PA 19140                        Attn Legal Department
                                                                                          10552 Success Lane, Ste A-2
                                                                                          Dayton, OH 45458



Germantown Friends School                   Germantown Mri Associates Pc                  Germfree Laboratories Inc
31 W Coulter St                             DBA Germantown Mri Pet Ctr                    4 Sunshine Blvd
Philadelphia, PA 19144                      P.O. Box 7780-3039                            Ormond Beach, FL 32174
                                            Philadelphia, PA 19182-3039




Gerolamo, McNulty, Divis Lewbart            Gesell Institute Of Human Develop             Getinge Usa Inc
Attn F. A. Gerolamo, J. Garbarino, III      310 Prospect St                               1777 E Henrietta Rd
Attn Daniel Divis                           New Haven, CT 06511                           Rochester, NY 14623
121 S Broad St, Ste 1400
Philadelphia, PA 19107



Getinge Usa Sales LLC                       Getinge Usa Sales, LLC                        Getinge/Castle Inc
P.O. Box 775436                             45 Barbour Pond Dr                            1265 Solutions Center
Chicago, IL 60677-5436                      Wayne, NJ 07470                               Chicago, IL 60677-1002




Getty Fleet Fueling                         Ggnsc Administrative Services                 Gh Harris Assoc Inc
P.O. Box 6293                               1000 Beverly Way                              Re Debra Broitman
Carol Stream, IL 60197-6293                 Ft Smith, AR 72919                            P.O. Box 216
                                                                                          Dallas, PA 18612




Ghada Naji                                  Ghasem Eshaghi Md                             Ghayyur Qureshi Md
4201 South 31st St, Apt 946                 1000 Walnut St, Apt 601                       2417 B Tremont St
Arlington, VA 22206                         Philadelphia, PA 19107                        Philadelphia, PA 19115




Ghi                                         Ghi                                           Ghi
P.O. Box 2814                               P.O. Box 2833                                 P.O. Box 3000
New York, NY 10116-2814                     New York, NY 10116-2833                       New York, NY 10116-3000
                                   Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 303 of 845

Ghideon Ezaz, Md                                 Ghmsi                                        Ghr Consulting Services Inc
14 Grove St, Apt 2                               550 12th St SW                               P.O. Box 447
Boston, MA 02114                                 Washington, DC 20065                         Montgomeryville, PA 18936




Gia Montini                                      Giancarlo Sicangco                           Giannini Jewelers Inc
4515 Blakiston St                                4635 Kingsessing Ave                         15 E Lancaster Ave
Philadelphia, PA 19136                           Philadelphia, PA 19143                       Ardmore, PA 19000-3000




Gideon Ofosu                                     Gift Of Life                                 Gift Of Life Program
250 Hampden Rd                                   Attn Howard M. Nathan                        401 N 3rd St
Upper Darby, PA 19082                            401 N 3rd St                                 Philadelphia, PA 19123
                                                 Philadelphia, PA 19123




Gigabiter LLC                                    Gijimol Kalaparambath                        Gil D Kennedy
529A Foundry Rd                                  11998 Audubon Pl                             DBA the Frame Corner
Norristown, PA 19403                             Philadelphia, PA 19116                       430 Baltimore Pike
                                                                                              Springfield, PA 19064




Gilbert Borrero                                  Gilbert Dental Care Pc                       Gilbert Essilfie
4506 Rising Sun Ave                              1500 Market St                               4252 Florida Ave
Philadelphia, PA 19140                           Philadelphia, PA 19102                       Newtown Sq, PA 19073




Gilbert Miller Iii Court Officer                 Gilbert Whang Md                             Gina Bevenour
Re Ernest Wallace                                1801 Buttenwood St, 1117                     2018 Deerfield Dr
Superior Court of Nj                             Philadelphia, PA 19130                       Bensalem, PA 19020
P.O. Box 859
Williamstown, NJ 08094



Gina Bryant                                      Gina E Manley                                Gina Gerace
DBA Ginas Gourmet Candy and Nuts                 5641 W Berks St                              12 Hartzel Court
376 Cedar Waxwing Dr                             Philadelphia, PA 19131                       Mount Laurel, NJ 08054
Warrington, PA 18976




Gina Hurng                                       Gina Louglos                                 Gina Marie Stewart
1600 Arch St Unit, 1203                          201 W Broad St                               4919 3rd Ave
Philadelphia, PA 19103                           Burlington, NJ 08016                         Bensalem, PA 19020




Gina Mccarraher                                  Gina Mckay                                   Gina Moore
6431 Oxford Ave                                  12421 Wyndom Rd                              4812 N 5th St
Philadelphia, PA 19111                           Philadelphia, PA 19154                       Philadelphia, PA 19120




Gina Murray                                      Gina Murray Md                               Gina Panebianco
788 N 23rd St                                    788 N 23rd St                                2416 S 16th St
Philadelphia, PA 19130                           Philadelphia, PA 19130                       Philadelphia, PA 19145
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 304 of 845

Gina Pelullo                               Gina Phillips                                 Gina Pinsky
2208 Devin Lane                            8631 Rugby St                                 127 W Summit Ave
Jamison, PA 18929                          Philadelphia, PA 19150                        Haddonfield, NJ 08033




Gina Sciorillo                             Gina Simoncini Md                             Gina Smyth
30 Lawrence Lane                           731 Fulton St                                 2437 Woodstock St
Turnersville, NJ 08012                     Philadelphia, PA 19147                        Philadelphia, PA 19145




Gina Y Friedman                            Gin-Ah Lim                                    Ginger Villy
317 N Broad St, Apt 807                    21 Campbell Ave                               731 Sable Ln
Philadelphia, PA 19107                     Havertown, PA 19083                           Mt Laurel, NJ 08054




Ginny Marmolejos                           Giovani Pizza                                 Giovanna Cadella
317 N Broad St, Apt 310                    1515 Chestnut St                              4512 Kingsessing Ave
Philadelphia, PA 19107                     Phila, PA 19102                               Philadelphia, PA 19143




Gisele Doumbouya                           Gish Biomedical Inc                           Gita Viswam
130 Discovery Court                        Dept Ch 19285                                 2041 MT Vernon St
East Norriton, PA 19401                    Palatine, IL 60055-9285                       Philadelphia, PA 19130




Giuseppe Buonocore Md                      Given Imaging Inc                             Gjergji Michopulo
Chief of Neonatol Univ of Siena            P.O. Box 932928                               25 S Church Rd, Unit 55
Viale Bracci 36 53100                      Atlanta, GA 31193-2928                        Maple Shade, NJ 08052
Sienna
Italy



Gladwyne Montessori Pta                    Gladys A Ramos Md                             Gladys Darko
920 Youngsford Rd                          6314 Cottage St                               1312 W Eleanor St
Gladwyne, PA 19035                         Philadelphia, PA 19136                        Philadelphia, PA 19141




Gladys Elias                               Gladys Soto                                   Gladys Toledo
701 W Summit Ave, Apt A108                 216 E Lima St                                 1700 W St Rd AP G-204
Philadelphia, PA 19128                     Philadelphia, PA 19120                        Warrington, PA 18976




Gladys Toledo                              Glaic/Glic                                    Glas-Col LLC
5403 N 6th St                              P.O. Box 10821                                P.O. Box 2128
Philadelphia, PA 19120                     Clearwater, FL 33757                          Terre Haute, IN 47802-0128




Glassratner Advisory Capital               Glassratner Advisory Capital Grp, LLC         Glaukos Corporation
Group LLC                                  Attn Carol Fox                                P.O. Box 741074
3445 Peachtree Rd NE, Ste 1225             200 East Broward Blvd, Ste 1010               Los Angeles, CA 90074-1074
Atlanta, GA 30326                          Fort Lauderdale, FL 33301
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 305 of 845

Glaxosmithkline Pharmaceutical               Glen Anyabolu                               Glen Barlow Dds Inc
P.O. Box 740415                              155 E Godfrey Ave Aptd304                   842 Durham Rd Store, 25
Atlanta, GA 30374-0415                       Philadelphia, PA 19120                      Newtown, PA 18940




Glen Foerd Conservation Corp                 Glen Frick                                  Glen Frick
Glen Foerd On the Delaware                   1804 Champlain Dr                           90 Knollwood Dr
5001 Grant Ave                               Voohrees, NJ 08043                          Cherry Hill, NJ 08002-1615
Philadelphia, PA 19114




Glen S Frick                                 Glen Sutphin                                Glenda Lebron
1804 Champlain Dr                            1932 South St                               619 Bush St, Apt 6
Voorhees, NJ 08043                           Philadelphia, PA 19146-1434                 Bridgeport, PA 19405




Glenn Anthony Pineda                         Glenn Flores Md                             Glenn H Wood
3424 Powelton St, Apt 1b                     8935 W Poplar Dr                            Dba Glenn H Wood Plumbing
Philadelphia, PA 19104                       Mequon, WI 53097                            10841 Meadow Ln
                                                                                         Philadelphia, PA 19154




Glenn Laub                                   Glenn M Ross                                Glenn P Goodhart Dds
2 Stout Rd                                   Supervisor/Judgments/Prothonotary           1137 Coventry Rd
Princeton, NJ 08540                          Re B M Waller Cs Lt0908144756               Cheltenham, PA 19012
                                             34 S 11th St, Rm 500
                                             Philadelphia, PA 19107



Glenn P. Goodhart, Dds                       Glenn Pelletier Md                          Glenn R Bressner
1137 Coventry Rd                             2125 County Line Rd                         2057 Forge Run
Cheltenham, PA 19102                         Villanova, PA 19085                         Bethlehem, PA 18105




Glenn Stryjewski Md                          Glenside Youth Athletic Club                Global Affiliates Inc
29 Angelica Dr                               c/o Bill Matthews                           DBA Globalfit
Avondale, PA 19311                           203 Radcliffe Rd                            1880 Jfk Blvd, Ste 1910
                                             Glenside, PA 19038                          Philadelphia, PA 19103




Global Affiliates, Inc                       Global Coaching Partners Co                 Global Computer Supplies
Attn Anthony Frick                           4103 Fountain Green Rd                      c/o Syx Svcs
1880 Jfk Blvd, Ste 1910                      Lafayette Hill, PA 19444                    P.O. Box 440939
Philadelphia, PA 19103                                                                   Miami, FL 33144-0939




Global Computer Supplies                     Global Directories Inc                      Global Dosimetry Solutions Inc
P.O. Box 5000                                DBA Us-Yellow Inc                           DBA Quantum Products Corp
Suwanee, GA 30024                            P.O. Box 48098                              File, 50676
                                             Jacksonville, FL 32247-8098                 Los Angeles, CA 90074-0676




Global Dosimetry Solutions Inc               Global Dosimetry Solutions Inc              Global Equipment Co Inc
File 55667                                   Formerly Icn Dosimetry Svc                  Attn Accounting
Los Angeles, CA 90074-5667                   P.O. Box 19536                              Global Industrial Marketplace Inc
                                             Irvine, CA 92623                            2505 Mill Center Pkwy, Ste 100
                                                                                         Buford, GA 30518
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 306 of 845

Global Equipment Company                       Global Excel Management, Inc.                Global Focus Marketing
29833 Network Pl                               And IHC Health Solutions                     Distribution Ltd
Chicago, IL 60673-1298                         c/o Quarles Brady, LLP                       22650 Heslip Dr
                                               Attn Emily Feinstein, Esq.                   Novi, MI 48375-4141
                                               33 East Main St, Ste 900
                                               Madison, WI 53703


Global Healthcare Exchange, LLC                Global Industrial Marketplace Inc            Global Life
Attn Customer Contracts                        Attn Accounting                              P.O. Box 26400
1315 W Century Dr, Ste 100                     2505 Mill Center Pkwy, Ste 100               Oklahoma City, OK 73126
Louisville, CO 80027                           Bulford, GA 30518




Global Medical LLC                             Global Neurosciences Institute               Global Neurosciences Institute
7024 Troy Hill Dr Ste N                        3100 Princeton Pk Bldg 3, Ste D              Attn Donald J Damico
Elkridge, MD 21075                             Lawrenceville, NJ 08648                      3100 Princeton Pk, Bldg 3, Ste D
                                                                                            Lawrenceville, NJ 08648




Global Neurosciences Institute                 Global Neurosciences Institute, LLC          Global Neurosciences Institute, LLC
Attn Erol Vezendaroglu, MD                     219 N Broad St, 7th Fl                       404 S Front St
219 N Broad St, 7th Fl                         Philadelphia, PA 19107                       Philadelphia, PA 19147
Philadelphia, PA 19107




Global Neurosciences Institute, LLC            Global Partners In Shielding Inc             Global Physics Solutions
Attn Erol Veznedaroglu, MD                     90 Dayton Ave, Unit B, Ste 13                DBA Landauer Medical Physics
219 N Broad St, 7Th Fl                         Passaic, NJ 07055                            P.O. Box 809153
Philadelphia, PA 19107                                                                      Chicago, IL 60680-9153




Global Physics Solutions                       Global Protection Corporation                Global Protection LLC
DBA Landauer Medical Physics                   12 Channel St                                444 Kelly Dr, Unit 3A
Payment For Frye Regional                      Boston, MA 02210                             West Berlin, NJ 08091
P.O. Box 809153
Chicago, IL 60680-9153



Global Star                                    Global Surgical Corporation                  Global Technology Systems Inc
1901 E 50th St                                 P.O. Box 75671                               One Apple Hill Dr Ste, 203
Texarkana, TX 71854                            Cleveland, OH 44101-4755                     Natick, MA 01760-2711




Global Transaction Supplies Inc                Globe Life                                   Globus Medical Inc
P.O. Box 3448                                  P.O. Box 8080                                P.O. Box 203329
Champlain, NY 12919                            Mckinney, TX 75070                           Dallas, TX 75320-3329




Glo-Germ Company                               Glolite Nu-Dell LLC                          Gloria Donnelly Phd
P.O. Box 537                                   Glolite Nudell LLC                           510 Wellington Sq, Unit 308
Moab, Ut 84532                                 125 Commerce Dr                              Exton, PA 19341
                                               Hauppauge, NY 11788




Gloria Galloway                                Gloria Galloway                              Gloria Grassinger
20 Garrett Ln                                  600 Parkview Dr, Unt 422                     P.O. Box 2517
Willingboro, NJ 08046                          Delanco, NJ 08075                            Philadelphia, PA 19147
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 307 of 845

Gloria Johnson                              Gloria Llanos-Divon                          Gloria Nichols
1529 W Fontain St                           227 Buttonwood St                            5916 Callowhill St
Philadelphia, PA 19121                      Norristown, PA 19401                         Philadelphia, PA 19151




Gloria Rosado                               Gloria Suarez Duran                          Gloria Tarvin
6635 N 6th St                               2141 Rte 38 East, Apt 813                    1401 N 16th St
Philadelphia, PA 19126                      Cherry Hill, NJ 08002                        Philadelphia, PA 19121




Gloria V Salugao                            Gloria Valle                                 Gloria Valle
58 Hartford Rd                              1140 Hoover Ave                              2217 Lansing St
Sewell, NJ 08080                            Feasterville, PA 19053                       Philadelphia, PA 19152




Gloria Viera                                Gloria Viera                                 Gloria Williams
567 Wigard St                               6052 Tackawanna St                           323 S Tulpenocken St
Philadelphia, PA 19128                      Philadelphia, PA 19135                       Pine Grove, PA 17963




Glorymar Irizarry                           Gloucester Catholic High School              Gloucester Co Svc/Co Anna Fiddler
3430 N Ella St                              333 Ridgeway St                              Re Ernest Wallace
Philadelphia, PA 19134                      Gloucester, NJ 08030                         P.O. Box 315
                                                                                         Woodbury Heights, NJ 08097




Gloucester County College                   Gloucester County Service                    Gloucester County Service
1400 Tanyard Rd                             Re Brittane Hampton                          Re Gloria A Galloway
Sewell , NJ 08080                           Anna Fiddler Court Officer                   Anna Fiddler Court Officer
                                            P.O. Box 315                                 P.O. Box 315
                                            Woodbury Heights, NJ 08097                   Woodbury Heights, NJ 08097



Gloucester County Service                   Gmmi                                         Gn Hello Direct Inc
Re Judy Popple                              1300 Concord Ter, 300                        P.O. Box 6342
Anna S Fiddler/Courtofficer                 Sunrise, FL 33323                            Carol Stream, IL 60197-6342
P.O. Box 315
Woodbury Heights, NJ 08097



Gnaden Huetten Memorial Hospital            Gnm Financial Services Inc                   Gnr Health Systems Inc
211 N 12th St                               DBA Idcservco                                2341 NE 29th Ave
Lehighton, PA 18235-1138                    Attn Accounts Receivable                     Ocala, FL 34470
                                            P.O. Box 641699
                                            Los Angeles, CA 90064-6699



Godfrey Family Florist                      Goeins-Williams Associates Inc               Golden Rule
9 N 4th St                                  1500 N French St                             P.O. Box 31374
Camden, NJ 08102                            Wilmington, DE 19801                         Salt Lake City, UT 84131-0374




Golden Rule Insurance                       Golden Rule Insurance Co                     Goldsboro Pediatrics Pa
7440 Woodland Dr                            c/o Claims Area-Chad Harris                  c/o David Tayloe Md
Indinapolis, IN 46278-1719                  712 11th St                                  1406 E Mulberry St
                                            Lawrenceville, IL 62439                      Goldsboro, NC 27530
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 308 of 845

Golf Car Specialties LLC                     Golf Cars Inc                                Golshid Tazhibi
126 Industrial Pkwy                          4180 Skyron Dr                               1061 Pheasant Rd
Pottstown, PA 19464                          Box 247                                      Rydal, PA 19046
                                             Buckingham, PA 18912




Golshid Tazhibi, M.D.                        Good Shepherd Rehabilitation Hospital        Good Technologies Inc
1061 Pheasant Rd                             Attn Corp Director For Care Mgt              4250 Burton Dr
Rydal, PA 19046                              850 S 5th St                                 Santa Clara, CA 95054
                                             Llentown, PA 18103-3296




Good-Lite Company                            Good-Lite Company                            Goods Disposal Svc Inc
1155 Jansen Farm Dr                          6983 Eagle Way                               4361 Oregon Pk
Elgin, IL 60123                              Chicago, IL 60678-1069                       Ephirata, PA 17522




Goodyear Tire Rubber Company                 Gopala K Rao Md                              Gopher Medical Inc
c/o Accent Ins Recovery Solutions            3900 City Ave D511                           725 Ivanhoe Dr
P.O. Box 69004                               Philadelphia, PA 19131                       Watertown, MN 55388
Omaha, NE 68106-5004




Gopi Gavini Md                               Gopikrishna Gavini Md                        Gopikrishna Gavini Md
101 Conshohocken State Rd, Apt A2            101 Conshohocken State Rd, A2                703 Horseshoe Dr
Bala Cynwyd, PA 19004                        Bala Cynwyd, PA 19004                        Royersford, PA 19468




Gordon Rees LLP                              Gordon Cash Register Exchange Inc            Gordon Morewood Md
Attn R J Bosilovic III/M J Golen II          1021 Ridge Ave                               512 Telner St
707 Grant St, Ste 3800                       Philadelphia, PA 19123                       Philadelphia, PA 19118
Pittsburgh, PA 15219




Gordon Truck Leasing Inc                     Government Employee Health Assoc             Government Employee Health Associ
835 E Lycoming St                            P.O. Box 4665                                P.O. Box 4665
Philadelphia, PA 19124                       Independence, MO 64051                       Independence, MO 64051-4665




Government Employee Hosp Assoc               Government Employees Health                  Government Employees Hosp Assoc
P.O. Box 10304                               Assoc Inc                                    P.O. Box 410014
Kansas City, MO 64111                        P.O. Box 4665                                Kansas City, MO 64179
                                             Independence, MO 64051-4665




Government Surplus Sales Inc                 Gp Administration                            Gp Energy Products LLC
Government Sales Inc                         25 Lowell St                                 868 Sussex Blvd
69 Francis Ave                               Manchester, NH 03101-1656                    P.O. Box 488
Hartford, CT 06106                                                                        Broomall, PA 19008




Grace D Appiah                               Grace E Ahn                                  Grace Klimowicz
2201 MT Vernon St                            2701 Pennsylvania Ave, D-205                 7203 Hill Rd
Philadelphia, PA 19130                       Philadelphia, PA 19130                       Philadelphia, PA 19128
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 309 of 845

Grace Kong                                   Grace Medical Inc                            Grace Scorzetti
1727 Crocker Ln                              P.O. Box 5178                                1740 Green St, Apt 15
Jamison, PA 18929                            Memphis, TN 38101                            Philadelphia, PA 19130




Grace Unsal                                  Grace Uzochukwu                              Graduate Hospital
585 N Atlantic Ave, Apt 205                  532 Folcroft Ave                             1800 Lombard St
Collingswood, NJ 08108                       Folcroft, PA 19032                           Admin Dept
                                                                                          Philadelphia, PA 19146




Graduate Hospital                            Graduate Hospital Medical Staff              Graduate Plastics
c/o Syndicted Off Systems                    Pepper Pavilion                              DBA Quantum Storage Systems
P.O. Box 66047                               1800 Lombard St, Ste 505                     15800 NW 15th Ave
Anaheim, CA 92816-6047                       Philadelphia, PA 19146                       Miami, FL 33169




Graebel Companies Inc                        Graffen Business Systems Inc                 Graham Bowdler Associates Inc
P.O. Box 95246                               P.O. Box 910                                 1407 Bethlehem Pike
Chicago, IL 60694                            Conshohocken, PA 19428-0910                  Flourtown, PA 19031




Graham Medical Technologies Corp             Graham Painting Co Inc                       Grainger
DBA Gramedica                                7144-46 Wissinoming St                       Dept 256 - 861202398
16137 Leone Dr                               Philadelphia, PA 19135                       Palatine, IL 60038-0001
Macomb, MI 48042




Grainger                                     Grambling State University                   Granahan Electrical Contractors I
Dept 860641950                               Attn Dept of Hpels                           P.O. Box 1866
Palatine, IL 60038-0001                      P.O. Box 1193                                Doylestown, PA 18901
                                             Grambling, LA 71245




Granary Associates                           Grand Canyon Education, Inc.                 Grand Canyon University
1500 Spring Garden, Ste 1100                 DBA Grand Canyon Univesity                   3300 W Camelback Rd
Philadelphia, PA 19130                       Attn Conchp - Ofe                            Phoenix, AZ 85017
                                             3300 W Cammelback Rd
                                             Phoenix, AZ 85917



Grand View Hospital                          Grandtec Usa                                 Grandview Hospital
d/b/a Grand View Health                      DBA Dobbs Stanford Corp                      Attn VP, Chief Medical Officer
700 Lawn Ave                                 2715 Electronic Ln                           700 Lawn Ave
Sellersville, PA 18960                       Dallas, TX 75220                             Sellersville, PA 18960




Grange Insurance                             Grange Insurance                             Granger Genetics
P.O. Box 1218                                P.O. Box 182306                              Attn Accounts Receivable
Columbus, OH 43216-1218                      Columbus, OH 43218-2306                      601 Biotech Dr, Ste 301
                                                                                          N Chesterfield, VA 23235




Grant Hubbard                                Grant Mccormick                              Grant Wei Md
134 Wagon Trail Way                          37 S Limerick Rd                             2200 Benjamin Franklin Pkwy
Downingtown, PA 19335                        Royersford, PA 19468                         Philadelphia, PA 19130
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 310 of 845

Graphic Controls LLC                          Graphic Zone Inc                              Graphics Press LLC
P.O. Box 1271                                 932 E Hunting Park Ave                        P.O. Box 430
Buffalo, NY 14240-1271                        Philadelphia, PA 19124                        Cheshire, CT 06410




Graphik Dimensions Ltd Inc                    Grason-Stadler Inc                            Grason-Stadler Inc
2103 Brentwood St                             1 Westchester Dr                              5225 Verona Rd Bldg, 2
High Point, NC 27263                          Milford, NH 03055                             Madison, WI 53711




Gratitudes                                    Gravograph-New Hermes Inc                     Gravotech Inc
P.O. Box 340100                               P.O. Box 934020                               P.O. Box 934020
Sacramento, CA 95834-0100                     Atlanta, GA 31193-4020                        Atlanta, GA 31193-4020




Gray Supply Company                           Graybar Electric Co Inc                       Graybar Electric Co Inc
5204 Indianapolis Blvd                        900 Ridge Ave                                 P.O. Box 414396
East Chicago, IN 46312-3838                   Pittsburgh, PA 15212                          Boston, MA 02241-4396




Graybar Electric Company                      Graybar Electric Company                      Graybar Electric Company Inc
12447 Collection Center Dr                    21-15 Queens Plaza No                         P.O. Box 403062
Chicago, IL 60693                             Long Island City, NJ 11101                    Atlanta, GA 30384-3062




Great American Life Insurance                 Great Basin Corporation Inc                   Great Lakes
P.O. Box 30010                                DBA Great Basin Scientific Inc                P.O. Box 3059
Austin, TX 78755-0310                         420 E S Temple, Ste 520                       Milwaukee, WI 53201-3059
                                              Salt Lake City, UT 84111




Great Lakes Health Plan                       Great Lakes Higher Education                  Great Lakes Higher Education
17117 W Nine Mile Rd, 1600                    Re Alexis S Goodwin Cs 3982                   Re Joy Holland
Southfield, MI 48075                          P.O. Box 7961                                 P.O. Box 9055
                                              Madison, WI 53707-7961                        Pleasanton, CA 94566-9055




Great Lakes Higher Education                  Great Lakes Higher Education                  Great Lakes Orthodontic Products
Re Natasha Godwin                             Servicing Corp                                P.O. Box 5111
P.O. Box 7981                                 P.O. Box 2992                                 Tonawanda, NY 14151-5111
Madison, WI 53707-7961                        Milwaukee, WI 53201-2992




Great Valley Health Inc                       Great Valley Publishing Co Inc                Great Valley Systems Corporation
DBA Main Line Orthopaedics                    3801 Schuylkill Rd                            DBA Nb Barber Co
Attn Accounting                               Spring City, PA 19475                         P.O. Box 160
Sports Medicine                                                                             Devault, PA 19432
2 Industrial Blvd, Ste 400
Paoli, PA 19301


Great West                                    Great West Life                               Great West Life
P.O. Box 12018                                P.O. Box 11111                                P.O. Box 7000
Cheyenne, WI 82003-1234                       Ft Scott, KS 66701                            Coraopolis, PA 15108
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 311 of 845

Great West Life Annuity                        Greater Boston Radio Inc                     Greater Delaware Valley Soc Of
P.O. Box 361626                                DBA Wmmr Fm                                  Transplant Surgeons
Columbus, OH 43236                             One Bala Plz, Ste 429                        DBA Gift of Life Donor Program
                                               Bala Cynwyd, PA 19004-1428                   Attn President and CEO
                                                                                            401 N 3rd St
                                                                                            Philadelphia, PA 19123


Greater Delaware Valley Society                Greater Delaware Valley Society              Greater Media Marketing
Attn Stacy Cramer                              DBA Gift of Life Donor Program               One Bala Plaza Ste, 424
401 N 3Rd St                                   Of Transplant Surgeons                       Bala Cynwyd, PA 19004
Philadelphia, PA 19123                         P.O. Box 13327/ Commerce Bank
                                               Philadelphia, PA 19101



Greater Phila First Foundation                 Greater Phila Urban Affairs                  Greater Phila. Health Assembly
1818 Market St, Ste 3510                       Coalition                                    4514 Chester Ave
Philadelphia, PA 19103-3681                    990 Spring Garden St 7th Fl                  Philadelphia, PA 19143-3707
                                               Philadelphia, PA 19123




Great-West                                     Great-West Healthcare                        Great-West Healthcare
1000 Great-West Dr                             1000 Great West Dr                           P.O. Box 11111
Kennett, MO 63857-3749                         Kennett, MO 63857-3749                       Ft Scott, KS 66701




Greeley Hansen LLC                             Green Mountain Coffee Roasters               Green Steam LLC
Lbx 619776                                     P.O. Box 657                                 DBA Nexclean
P.O. Box 6197                                  Waterbury, VT 05676-0657                     50 W Welsh Pool Rd
Chicago, IL 60680-6197                                                                      Exton, PA 19341




Greenbaum Co Inc                               Greenlee Partners LLC                        Greensboro Service Center
P.O. Box 6563                                  230 State St                                 P.O. Box 740800
San Bernardino, CA 92412                       Harrisburg, PA 17101                         Atlanta, GA 30374




Greenscape Landscape Contract Inc              Greenwich Contracting Company                Greenwood Genetic Center
733 Willow Grove Ave                           244 Porches Mill Rd                          101 Gregor Mendel Cir
Glenside, PA 19038                             Woodstown, NJ 08098                          Greenwood, SC 29646




Greenwoods Collection                          Greenwoods Collection                        Greenwoods Collection Inc
P.O. Box 150460                                P.O. Box 6213                                P.O. Box 2945
Hartford, CT 06115-0460                        Carol Stream, IL 60197-6213                  Hartford, CT 06104-2945




Greer Laboratories Inc                         Greg A Geffner                               Greg Geffner
P.O. Box 603081                                Dba North Sculpture Co                       Dba North Sculpture Company
Charlote, NC 28260-3081                        P.O. Box 320                                 P.O. Box 90
                                               Driggs, ID 83422                             Brooklyn, NY 11222




Greg Harvey                                    Gregg Keller                                 Gregory A Vincent Md
Dba Four Seasons Roofing Sidin                 2236 Evin Dr                                 6438 Lawnton St
4123 M St                                      Warrington, PA 18976                         Elkins Park, PA 19128
Philadelphia, PA 19124
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 312 of 845

Gregory Boyd Jr                           Gregory Burkman                              Gregory Crane
2435 N 23rd St                            1351 S Bouvier St                            834 Chestnut St
Philadelphia, PA 19132                    Philadelphia, PA 19146                       Philadelphia, PA 19107




Gregory Diaz                              Gregory Diaz                                 Gregory Diaz Ii
6313 Jackson St                           c/o Law Offices of Michael Etkin Assoc       6313 Jackson St
Philadelphia, PA 19135                    Attn Jennifer Etkin, Esq.                    Philadelphia, PA 19135
                                          4961 Oxford Ave
                                          Philadelphia, PA 19124



Gregory Disilvio                          Gregory Disilvio, D.O.                       Gregory Disilvo Do
305 Campbell Ave                          305 Campbell Ave                             633 W Rittenhouse, Apt B0425
Havertown, PA 19083                       Havertown, PA 19083                          Philadelphia, PA 19144




Gregory Fahnestock                        Gregory G Shannon                            Gregory Halligan
622 S 16th St, Apt 1                      238 S Quince St                              709 Main St
Philadelphia, PA 19146                    Philadelphia, PA 19107                       Toms River, NJ 08753




Gregory Halligan Md                       Gregory Halligan, M.D.                       Gregory Hoppe
709 Main St                               709 Main St                                  214 Summit Ave
Tom River, NJ 08073                       Toms River, NJ 08753                         Westville, NJ 08093




Gregory Kim Md                            Gregory L Landry Md                          Gregory Mackins
206 A 13th St, Apt 2403                   7513 Voss Pkwy                               6901 N 12th St, Apt 2
Philadelphia, PA 19107                    Middleton, WI 53562                          Philadelphia, PA 19126




Gregory Mackins                           Gregory Malat                                Gregory Maslak
6901 North 12th St, Apt 2                 7 Brookdale Dr                               1411 Walnut St, 506
Philadelphia, PA 19126                    New Britain, PA 18901                        Philadelphia, PA 19102




Gregory Minutillo                         Gregory Pearson Md                           Gregory Penney
4 Mott Court                              4423 Eagle Creek Pkwy, Apt 208               115 Melrose Ave
Saint James, NY 11780                     Indianapolis, IN 46254                       Westmont, NJ 08108




Gregory Penney                            Gregory Schneider Md                         Gregory Shannon
115 Melrose Ave                           834 Chestnut St, 910                         238 South Quince St
Haddon Townshi, NJ 08108                  Philadelphia, PA 19107                       Philadelphia, PA 19107




Gregory Sheppard                          Gregory Simmons Md                           Gregory Stagliano
12 Dawson Rd                              1232 Chestnut St, Apt 3001                   1204 Burnt Mill Rd
Thiells, NY 10984                         Philadelphia, PA 19107                       Voorhees, NJ 08043
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 313 of 845

Gregory Steinberg                          Gregory Weller, MD Phd                       Gregory Young
2286 Aquetong Rd                           500 University Dr                            2311 N 31st St
New Hope, PA 18938                         P.O. Box 850, Mail Code H-187                Philadelphia, PA 19132
                                           Hershey, PA 17033




Grenald Waldron Associates Corp            Gressco Ltd Corp                             Gretchen Ennis
P.O. Box 525                               DBA Playscapes                               700 Waterford Dr
Narberth, PA 19072-0525                    P.O. Box 339                                 Cinnaminson, NJ 08077
                                           Waunakee, WI 53597-0339




Gretchen Metzenberg                        Gretchen Metzenberg, D.O.                    Gretchen Vanosten
212 Brown St, Unit 9c                      212 Brown St, Unit 9c                        17 Lindis Farne Ave
Philadelphia, PA 19123                     Philadelphia, PA 19123                       Westmont, NJ 08108




Gretchen Zima Md                           Greystone.Net Inc                            Grief Assistance Program Inc
563 Patriots Way                           3340 Peachtree Rd NE, Ste 610                321 University Ave
Fernandina Beach, FL 32034                 Atlanta, GA 30326                            Philadelphia, PA 19104




Grifols Biologicals Inc                    Grifols Quest Inc                            Grip Repair Inc
P.O. Box 515037                            8880 NW 18th Terrace                         1081-B State Rte 28 Ste, 112
Los Angeles, CA 90051-5037                 Miami, FL 33172                              Milford, OH 45150




Group Pension Administrators               Group Health Insurance                       Group Health Options
P.O. Box 749075                            P.O. Box 2814                                P.O. Box 34585
Dallas, TX 75374-9075                      New York, NY 10116                           Seattle, WA 98020




Group Health Payment Processing            Growth Solution Counseling                   Grundys Interiors Landscaping
P.O. Box 34581                             20 Logan Sq, Ste 300                         60 Robinson St
Seattle, WA 98124-1581                     Philadelphia, PA 19103                       Pottstown, PA 19464




Gsc Video                                  Gte                                          Gte Mobilnet Customer Svc
c/o Susan Day Trauma Coordinator           P.O. Box 30350                               600 N Westshore Blvd, Ste 900
Cds Hospital, 8th Ave C St                 Tampa, FL 33630-3350                         Tampa, FL 33609
Salt Lake City, UT 84143




G-Tel Enterprises Inc                      Gti Inc                                      Gtt Americas, LLC
16840 Clay Rd, 118                         20925 Crossroads Cir Ste, 200                Attn General Counsel
Houston, TX 77084-4067                     Waukesha, WI 53186-4054                      7900 Tysons One Pl, Ste 1450
                                                                                        Mclean, VA 22102




Gtt Communications Inc                     Guanjun Xia                                  Guarantee Trust Life
DBA Gtt Americas LLC                       23 Egret Lane                                P.O. Box 1144
P.O. Box 842630                            Marlboro, NJ 07746                           Glenview, IL 60025
Dallas, TX 75284-2630
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 314 of 845

Guardian Life Ins Co                         Guardian Life Insurance                      Guardian Life Insurance Company
P.O. Box 8007                                Ne Regional Office Group Claims              700 Longwater Dr
Appleton, WI 54913-8007                      81 Highland Ave                              Norwell, MA 02061-9128
                                             Bethlehem, PA 18017-8697




Guardian Protection Services                 Guckin Funeral Mansion                       Guerbet LLC
P.O. Box 747003                              3330 G St                                    P.O. Box 3571
Pittsburgh, PA 15274-7003                    Philadelphia, PA 19134                       Carol Stream, IL 60132-3571




Guest Communications Corp                    Guidant Sales Inc                            Guide Dogs Of America Inc
15009 W 101st Terrace                        75 Remittance Dr, Ste 6094                   13445 Glenoaks Blvd
Shawnee Mission, KS 66215                    Chicago, IL 60675-6094                       Sylmar, CA 91342




Guidry East LLC                              Guildcraft Inc                               Guilford Pharmaceuticals
13258-B El Montano Rd                        Arts Crafts                                  P.O. Box 27768
Rogers, AR 72758                             100 Fire Tower Dr                            4 Chase Metrotech Ctr 7th Fl East
                                             Tonawanda, NY 14150-5812                     Brooklyn, NY 11245




Guillermina Ortiz                            Guizot Tchoumkeu                             Gulden Ophthalmics
7721 Doe Lane                                155 E Godfrey Ave Ste, 1-103                 225 Cadwalader Ave
Glenside, PA 19038                           Philadelphia, PA 19120                       Elkins Park, PA 19027-2020




Gulf Coast Pharmaceuticals Plus              Gulf Insurance Group                         Gulfcoast Ultrasound Institute
c/o Accord Financial Inc                     P.O. Box 1771                                4615 Gulf Blvd Ste, 205
P.O. Box 6704                                Dallas, TX 75221                             St Petersburg Beach, FL 33706
Greenville, SC 29606




Gundersen Lutheran Admin Svc Inc             Gundersen Lutheran Medical Founda            Gunderson Lutheran Medical Found
Gundersen Lutheran Med Found                 DBA Resolve Through Sharing                  DBA Bereavement Svcs
1900 South Ave                               Attn Jean Henderson Avs 003                  1900 South Ave
La Crosse, WI 54601                          1900 S Ave                                   Mail Code Alex
                                             La Crosse, WI 54601                          La Crosse, WI 54601



Gunnar Snyder                                Gunsel Acikgoz                               Gunsel Acikgoz Md
1863 West Blvd                               57 Deerfield Cir                             57 Deerfield Cir
Malaga, NJ 08328                             Sewell, NJ 08080                             Sewell, NJ 08080




Gunther Weiss Scientific                     Gurpreet Gill Md                             Gurprett Phull Md
Glassblowing Co Inc                          292 Hidden Acres Path                        4615 N Park Ave
14640 NW Rock Creek Rd                       Wading River, PA 11792                       Chevy Chase, MD 20815
Portland, OR 97231




Gursharan Samra                              Gurvarinder Sandhu                           Gustavo A Gonzalez
640 N Broad St, Apt 425                      1271 Bridle Estate Dr                        Dba Gustavo Photography
Philadelphia, PA 19130                       Yardley, PA 19067                            4222 J St
                                                                                          Philadelphia, PA 19124
                             Case 19-11466-KG     Doc 100           Filed 07/03/19    Page 315 of 845

Gustavo Silveira                           Guy Coleman                                   Guy Hairston
4800 Pine St, Apt A309                     6925 Anderson St                              4817 Hawthorne St
Philadelphia, PA 19143                     Philadelphia, PA 19119                        Philadelphia, PA 19124




Gw Medical Publishing Inc                  Gwendolyn Beard                               Gwendolyn Blake
77 Westport Plaza, Ste 366                 7395 Rugby St                                 1818 N Natrona St
St Louis, MO 63146-3124                    Philadelphia, PA 19138                        Philadelphia, PA 19121




Gwendolyn Gindhart                         Gwendolyn Griffin                             Gwendolyn Hariston
1422 2nd St Pike                           6020 Frontenac St                             5110 N 6th St, Apt 603
Southampton, PA 18966                      Philadelphia, PA 19149                        Philadelphia, PA 19120




Gwendolyn Head                             Gwendolyn Head                                Gwh Cigna
60 E Hortter St                            60 East Hortter St                            P.O. Box 188061
Philadelphia, PA 19119                     Philadelphia, PA 19119                        Chattanooga, TN 37422-8061




Gwo Chin-Lee Md                            Gwynae Seegars                                Gwynae Seegars
640 Roosevelt Dr                           5426 N Front St                               5426 North Front St
Horsham, PA 19044-1124                     Philadelphia, PA 19120                        Philadelphia, PA 19120




Gwynedd Mercy College                      Gwynedd Mercy University                      Gwynedd-Mercy College
1325 Sumneytown Pk                         School Of Nursing And Health Professions      Attn Dean, School of Allied Health
P.O. Box 901                               Attn Francis M. Maguire                       1325 Sumneytown Pike
Gwynedd Valley, PA 19437                   1325 Sumneytown Pike                          P.O. Box 901
                                           Gwynedd, PA 19437                             Gwynedd Valley, PA 19437-0901



Gwynedd-Mercy College                      Gwynedd-Mercy College                         Gwynedd-Mercy College, Frances M Maguire
Frances M Maguire Sch of Nursing Hlth      Re Radiation Therapy Program                  School of Nursing Health Pros
Attn Dean                                  1325 Sumneytown Pike                          Attn Dean
1325 Sumneytown Pike                       Gwynedd, PA 19437                             1325 Sumneytown Pike
Gwynedd Valley, PA 19437-0901                                                            P.O. Box 901
                                                                                         Gwynedd Valley, PA 19437-0901


Gyl Consulting Inc                         Gym Source Inc                                Gynetics Inc
90 Frost Ln                                40 E 52nd St                                  3371 Rte 1, Ste 200
Mahwah, NJ 07430                           New York, NY 10022                            Lawrenceville, NJ 08648




Gynex Corporation                          Gyrus Acmi Corporation                        Gyrus Ent LLC
P.O. Box 3189                              Dept 0166                                     P.O. Box 1000 Dept 521
Redmond, WA 98073                          P.O. Box 120166                               Memphis, TN 38148-0521
                                           Dallas, TX 75312-0166




Gyrus Medical Inc                          H And H System Inc                            H C Nye Company Inc
Nw 7882                                    760 Beechnut Dr                               2999 Revere St
P.O. Box 1450                              Pittsburgh, PA 15205                          Harrisburg, PA 17111
Minneapolis, MN 55485-7882
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 316 of 845

H H Research Inc                            H Hardison                                     H K K Inc
650 N Waverly St                            2049 Brandywine St                             DBA Poor Richards Catering
Dearborn, MI 48128                          Philadelphia, PA 19130                         5070 Parkside Ave
                                                                                           Philadelphia, PA 19131




H M Analytical Services Inc                 H Wolfson Inc                                  H.C.A.S. Of Florida, Inc
35 Hutchinson Rd                            1621 Route 9 S, Unit 178                       DBA Call 4 Health / Call 4 Nurse
Allentown, NJ 08501-1415                    Ocean View, NJ 08230                           2855 S Congress Ave
                                                                                           Delray Beach, FL 33445




Haaspeters Construction Group Inc           Hab Dlt /Er/ Berkheimer                        Hab Dlt Berkheimer
306 Baltimore Ave                           Re Lynne C Yates                               Judith Goldin
Folcroft, PA 19032                          50 N 7th St                                    P.O. Box 25153
                                            Bangor, PA 18013-0995                          Lehigh Valley, PA 18002-5153




Hab Dlt Berkheimer                          Hab Dlt/Er/Berkheimer/Egelkamp                 Hab-Bpt
Re Nikisha K Jacobs                         Re Laura Egelkamp                              P.O. Box 915
50 N 7th St                                 P.O. Box 995                                   Bangor, PA 18013-0915
Bangor, PA 18013                            Bangor, PA 18013-0995




Hab-Dlt                                     Hab-Dlt Er                                     Hab-Dlt/Er
Re Katherine Grow A/C 3142308               Re Sterling Davis                              Re Judith Goldin
P.O. Box 995                                Berkheimer                                     Berkheimer
Bangor, PA 18013-0995                       P.O. Box 25153                                 P.O. Box 25153
                                            Lehigh Valley, PA 18002-5153                   Lehigh Valley, PA 18002-5153



Hace                                        Hacker Inc                                     Hadassah Of Greater Phila
Attn Maria N Gonzalez                       Box 10033                                      1518 Walnut St, Ste 1518
167 W Allegheny Ave, Ste 200                Fairfield, NJ 07004                            Philadelphia, PA 19102-3419
Philadelphia, PA 19140




Haddon Heights Touchdown Club               Haddon Property LLC                            Haddon Township High School
P.O. Box 185                                P.O. Box 342                                   500 Rhoads Ave
Haddon Heights, NJ 08035                    Haddonfield, NJ 08033                          Westmont, NJ 08108




Haddonfield Little League                   Hadijatou Jarra                                Hadijatou Jarra
P.O. Box 213                                101 Walter Dr                                  611 W Cliveden St
Haddonfield, NJ 08033                       Battleboro, NC 27809                           Philadelphia, PA 19119




Haemacure Corp                              Haemonetics Corp                               Haemonetics Corporation
P.O. Box 932371                             24849 Network Pl                               400 Wood Rd
Atlanta, GA 31193-2371                      Chicago, IL 60673-1249                         Braintree, MA 02184




Haemonetics Corporation                     Haemonetics Corporation                        Haemoscope Corp
Attn Paul Cabana                            The Blood Mgmt Co                              P.O. Box 92170
400 Wood Rd                                 24849 Network Pl                               Elk Grove, IL 60009
Braintree, MA 02184                         Chicago, IL 60673-1248
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 317 of 845

Hagey Coach Inc                               Hahnemann Apothecary Inc                     Hahnemann Apothecary Inc
210 Schoolhouse Rd                            230 N Broad St                               Attn President
Franconia, PA 18924-0068                      Ms 544                                       230 N Broad St
                                              Philadelphia, PA 19102                       Ms 544
                                                                                           Philadelphia, PA 19102



Hahnemann Apothecary, Inc                     Hahnemann Orthopedic Associates, LLC         Hahnemann Orthopedic Associates, PC
Attn Michael Levin, President                 230 N Broad St                               1159 Norsam Rd
Tenant                                        Philadelphia, PA 19102                       Gladwyne, PA 19035
210 Daisy Ln
Wynnewood, PA 19096



Hahnemann Univ Hosp                           Hahnemann Univ Hospital                      Hahnemann University
Medical Staff Affairs                         Broad Vine St                                Office of Parking Transportatio
Mail Stop 301, 5th Fl South Tower             Mlstp 300                                    230 N Broad St Mail Stop, 603
230 N Broad St                                Philadelphia, PA 19101-2487                  Philadelphia, PA 19102
Philadelphia, PA 19103



Hahnemann University                          Hahnemann University Cashiers Off            Hahnemann University Hospital HUH
P.O. Box 828112                               Petty Cash                                   230 N Broad St, Ms 300
Philadelphia, PA 19182                        Broad Vine Sts Ms 390                        Philadelphia, PA 19102
                                              Philadelphia, PA 19102




Haig Minassian                                Haig Panossian                               Haileng Yu
1901 Callowhill St, Apt 326                   208 Foulke Ln                                2991 W School House Ln, Apt Ew33
Philadephia, PA 19130                         Springfield, PA 19064                        Philadelphia, PA 19144




Haiying Chen Md                               Hajoca Corporation                           Hakim T Uqdah Dd
4401 Penn Ave B269                            Weinstein Div                                6218 N 17th St
Pittsburg, PA 15224                           P.O. Box 7777-W7095                          Philadelphia, PA 19141
                                              Philadelphia, PA 19175-0001




Hakim Wallace                                 Hal Hen Co Inc                               Hal Spatz
957 North 66 St                               180 Atlantic Ave                             135 Lakeview Dr
Philadelphia, PA 19151                        Garden City Park, NY 11040                   Elverson, PA 19520




Hale Publishing                               Hale S Cleaning Services                     Haley Clarkson
1712 N Forest St                              P.O. Box 56315                               4025 Indian Guide Rd
Amarillo, TX 79106                            Philadelphia, PA 19130-6315                  Lafayette Hill, PA 19444




Haley Klose                                   Haley Kramer                                 Haley Mork
1230 Denton Dr                                1020 S Chadwick St                           1458 Stanbridge St
Chester Spring, PA 19425                      Philadelphia, PA 19146                       Norristown, PA 19401




Halina Lipschultz                             Halo Innovations Inc                         Halocarbon Laboratories
7736 Richard St                               111 Cheshire Ln Ste, 700                     P.O. Box 661
Philadelphia, PA 19152                        Minnetonka, MN 55305                         River Edge, Nj 07661
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 318 of 845

Halter Healthcare Consulting LLC             Halyard Health                               Hamilton Ellen,Z
141 Rodney Cir                               Halyard Sales LLC                            Ellen Z Hamilton
Bryn Mawr, PA 19010                          P.O. Box 732583                              One Union Square West, Suite 709
                                             Dallas, TX 75373-2583                        New York, NY 10003




Hamilton Health Sciences                     Hamilton Medical Inc                         Hamilton Surgery Center LLC
Hamilton General Site                        P.O. Box 30008                               1445 Whitehorse-Mercerville Rd
237 Barton St, E Lab Admin Lev 1             Reno, NV 89520                               Hamilton, NJ 08619
Hamilton, On L8L 2X2
Canada



Hammerica Promotions LLC                     Hammonton High School                        Hampmed LLC
681 Central Ave                              Attn Pete Lancetta                           931 Monroe Dr, 412, Ste 102
Deerfield, IL 60015                          Hammonton Football                           Atlanta, GA 30308
                                             75 N Liberty St
                                             Hammonton, NJ 08037



Hampshire Controls Corp                      Hampton University                           Hamza Ashmila
P.O. Box 516                                 100 Cemetery Rd                              251 W Dekalb Pike, Apt W0602
Dover, NH 03821-0516                         Hampton, VA 23668                            King of Prussia, PA 19406




Hancock Funeral Home Ltd                     Hand Biomechanics Lab Inc                    Hand Innovations Inc
8018 Roosevelt Blvd                          77 Scripps Dr, Ste 104                       P.O. Box 9610
Philadelphia, PA 19152                       Sacramento, CA 95825                         Uniondale, NY 11555-9610




Hand Surgeons Inc                            Handi-Craft Company                          Handle With Care Behavior
DBA South Jersey Hand Center                 75 Remittance Dr, Ste 1612                   Attn Hilliary Adler
700 S Henderson Rd, Ste 200                  Chicago, IL 60675-1612                       Management System Inc
King of Prussia, PA 19406                                                                 184 Mckinstry Rd
                                                                                          Gardiner, NY 12525



Handwriting Without Tears                    Hanger Clinic                                Hanger Prosthetic And Orthotics, Inc.
By Jan Z Olsen Otr                           P.O. Box 650846                              DBA Hanger Clinic
806 W Diamond Ave, Ste 230                   Dallas, TX 75265-0846                        Attn Area Clinical Manager
Gaithersburg, MD 20878                                                                    605 Spring Garden St
                                                                                          Philadelphia, PA 19123



Hanger Prosthetics Orthotics                 Hanger Prosthetics Orthotics                 Hanger Prosthetics Orthotics In
5880 W Las Positas Blvd, 31                  DBA Greiner Saur Inc                         P.O. Box 650846
Pleasanton, CA 94588                         605 Spring Garden St                         Dallas, TX 75265-0846
                                             Philadelphia, PA 19123




Hanger Prosthetics And Orthotics, Inc        Hanh Delapaz                                 Hanisha Manickavasagan
DBA Hanger Clinic                            407 Gulph Ridge Dr                           1 Franklin Blvd, Apt 614
1504 Dunhill Ct                              King of Prussi, PA 19406                     Philadelphia, PA 19103
Mount Pleasant, SC 29466




Hanna Romberger                              Hanna Wardell                                Hanna Wardell
7611 Ridge Ave, Unit 1                       332 S Hicks St                               332 South Hicks St
Philadelphia, PA 19128                       Philadelphia, PA 19102                       Philadelphia, PA 19102
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 319 of 845

Hannah Chalel, MD Faap                        Hannah Curran                                Hannah Dinsmore
306 South Pacific Ave, Unit B                 2107 Green St, Apt 2f                        292 S Devon Ave
Pittsburgh, PA 15224                          Philadelphia, PA 19130                       Wayne, PA 19087




Hannah Jenkinson                              Hannah Kessler                               Hannah Murphy
1420 Locust St, Apt 7b                        1532 Frankford Ave, Apt 3r                   3419 Barclay St
Philadelphia, PA 19102                        Philadelphia, PA 19125                       Philadelphia, PA 19129




Hannah Neubauer Md                            Hannah Sheehan                               Hannah Vatral
515 W Chelten Ave, Apt 1005                   1128 Boyd Ave                                2991 W School House Lane, Apt Ee-21
Philadelphia, PA 19144                        Lansdale, PA 19446                           Philadelphia, PA 19144




Hannmann Machinery Systems Inc                Hanover Uniform Co.                          Hanqiao Zheng
DBA Alyan Pump Co                             529 West 29th St                             910 Arch St, Apt 3f, Apt 3 F
1 Horne Dr                                    Baltimore, Md 21211                          Philadelphia, PA 19107
Folcroft, PA 19032




Hans Bruno Kersten Md                         Hans Kersten                                 Hans Kersten, M.D.
2333 Perot St                                 2333 Perot St                                2333 Perot St
Philadelphia, PA 19130                        Philadelphia, PA 19130                       Philadelphia, PA 19130




Hans Rudolph Inc                              Hanson Medical Inc                           Hanson,Barbara
8325 Cole Pkwy                                P.O. Box 1160                                Barbara Hanson
Shawnee, KS 66227                             Kingston, WA 98346                           1800 Fremont Ave So
                                                                                           Minneapolis, MN 55403




Hany Aly Md                                   Haoson Dental Group                          Hapad Inc
8587 Wyngate Manor Ct                         6 Garrett Rd                                 5301 Enterprise Blvd
Alexandria, VA 22309                          Upper Darby, PA 19082                        P.O. Box 6
                                                                                           Bethel Park, Pa 15102-




Harbhajan Chawla                              Harbhajan S Chawla Md                        Harcourt Assessment Inc
1605 Plymouth Rock Dr                         1605 Plymouth Rock Dr                        P.O. Box 0855
Cherry Hill, NJ 08003                         Cherry Hill, NJ 08003                        Carol Stream, IL 60132-0855




Harcourt Brace                                Harcourt Brace Professional Inc              Harcourt Inc
P.O. Box 620075                               Publishing Order Fulfillment                 Wb Saunders Co
Orlando, FL 32862-0075                        6277 Sea Harbor Dr                           P.O. Box 96448
                                              Orlando, FL 32821                            Chicago, IL 60693




Harcum College                                Hard Mfg Co Inc                              Hard Rock Cafe Philadelphia
750 Montgomery Ave                            230 Grider St                                1113-31 Market St
Bryn Mawr, PA 19010                           Buffalo, NY 14215                            Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 320 of 845

Hardik Bhatt                                 Hardy Diagnostics                              Hare Brothers Printing Inc
500 N 18th St, Apt 913                       P.O. Box 645264                                629 S 42nd St
Philadelphia, PA 19130                       Cincinnati, OH 45264-5264                      Philadelphia, PA 19104




Hari Bezwada Md                              Harleysville Ins Co Auto                       Harma Turbendian, Md
1133 Waverly St                              P.O. Box 244                                   160 E.0poplar St, Unit A
Philadelphia, PA 19147                       Harleysville, PA 19438                         Denver, CO 80220




Harmelin Associates Inc                      Harmelin And Associates Inc                    Harmony Healthcare LLC
DBA Harmelin Media                           DBA Harmelin Media                             2909 W Bay To Bay Blvd, Ste 500
525 Righters Ferry Rd                        Attn Mary Meder, President                     Tampa, FL 33629
Bala Cynwyd, PA 19004                        525 Righters Ferry Rd
                                             Bala Cynwyd, PA 19004



Harold G Marks Md                            Harold H Hardison Md                           Harold H Marcus Md
65 Festival Dr                               6436 Sherwood Rd                               Dba Harold H Marcus Assoc
Vorhees, NJ 08043                            Philadelphia, PA 19151                         7215 W Passyunk Ave
                                                                                            Philadelphia, PA 19142




Harold Mcintyre                              Harold Palevsky Md                             Harold Park Md
5418 Merion Ave                              120 Adrienne Ln                                2200 Benjamin Franklin Pkwy, Apt N601
Philadelphia, PA 19131                       Wynnewood, PA 19096                            Philadelphia, PA 19130




Harold Salvati Md                            Harold Weiss                                   Harp Ink
49 Brace Rd                                  18 White Birch Ln                              2725 Northwoods Pkwy, Ste A2
Medford, NJ 08055                            Holland, PA 18966                              Norcross, GA 30071




Harpreet Pall                                Harpreet Pall Md                               Harrington Industrial Plastic Inc
1900 Hamilton St Ap.607                      1900 Hamilton St, Apt 607                      P.O. Box 13346
Philadelphia, PA 19130                       Philadelphia, PA 19130                         Baltimore, MD 21203




Harris Comfort LLC                           Harris School Of Business                      Harrison Career Institute
206 Otter St                                 1 Mall Dr, Ste 700                             Attn School Director
Bristol, PA 19007                            Cherry Hill, NJ 08002                          1619 Walnut St
                                                                                            Philadelphia, PA 19103




Harrison Career Institute, Corp Offices      Harrison Street Real Estate, LLC               Harrison Street Real Estate, LLC
Attn General Counsel                         Attn Stephen Gordon                            Re Drexel University
Plaza 1000, Ste 310, Main St                 Re Drexel University                           444 West Lake St, Ste 2100
Voorhees, NJ 08043                           444 W Lake St, Ste 2100                        Chicago, IL 60606
                                             Chicago, IL 60606



Harry David Inc                              Harry C Dietz Iii Md                           Harry G Hayman Iii
Treasury Operations                          John Hopkins University                        435 Newtown Rd
P.O. Box 712                                 733 N Broadway - Brb 539                       Berwyn, PA 19312
Medford, OR 97501-0716                       Baltimore, MD 21205
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 321 of 845

Harry Georganas                             Harry Gewanter Md                             Harry J Hoch
1300 S 9th St 2nd Fl                        8116 Buford Oaks Dr                           DBA Harry J Hoch Transport
Philadelphia, PA 19147                      Richmond, VA 23235                            Funeral Svcs
                                                                                          3018 Hellerman St
                                                                                          Philadelphia, PA 19149



Harry J Lawall Son Inc                      Harry J Lawall Son, Inc                       Harsh Grewal
8028 Frankford Ave                          8026 Frankford Ave                            143 Conshocken State Rd
Phila, PA 19136                             Philadelphia, PA 19136                        Gladwyne, PA 19035




Harsh Grewal, M.D.                          Harsha Bhagtani Md                            Harshad Gurnaney Md
143 Conshocken State Rd                     11550 Crossroads Cir, Unit 302                600 American Ave, C107
Gladwyne, PA 19035                          Baltimore, MD 21220                           King of Prussia, PA 19406




Hartford                                    Hartford Claim Exchange                       Hartford Insurance
P.O. Box 4796                               P.O. Box 14170                                P.O. Box 10432
Syracuse, NY 13221                          Lexington, KY 40512                           Des Moines, IA 50306-0432




Hartford Insurance                          Hartford Insurance Co                         Hartford Life
P.O. Box 690450                             P.O. Box 7002                                 55 Farmington Ave, Ste 100
San Antonio, TX 78269-0450                  Red Bank, NJ 07701                            Hartford, CT 06105-8000




Hartford Medical Mgmt Center                Harun Eucimen Md                              Harvard Business Review
P.O. Box 4793                               515 W Chelten Ave, Apt 801                    Subscription Service Dept
Syracuse, NY 13221                          Philadelphia, PA 19144                        P.O. Box 552623
                                                                                          Boulder, CO 80321-2622




Harvard Business Review                     Harvard Cardiovascular Inc                    Harvard Cardiovascular, Inc
Subscription Service Dept                   362 Sprague Rd                                5735 Ridge Ave, Ste 101
P.O. Box 60001                              Narberth, PA 19072                            Philadelphia, PA 19128
Tampa, FL 33660-0001




Harvard Drug Group LLC                      Harvard Medical School Cme                    Harvard Pilgrim Health
DBA Letco Medical                           P.O. Box 825                                  Care
1821 Reliable Pkwy                          Boston, MA 02117                              P.O. Box 699176
Chicago, IL 60686-0001                                                                    Quincy, MA 02269




Harvard Pilgrim Health Care                 Harvard School Of Public Health               Harvard University
20 Overland St                              Office of Continuing Education                135050 Massachusetts Ave
Boston, MA 02215                            President/Fellows of Harvard Coll             Cambridge, Ma 02138
                                            677 Huntington Ave
                                            Boston, MA 02115



Harvard University                          Harvest Technologies Corporation              Harvey S Lock Door Service Inc
General Accounts Receivable                 P.O. Box 845813                               6 E Baltimore Ave
P.O. Box 4999                               Dallas, TX 75284-5813                         Clifton Heights, PA 19018
Boston, MA 02212
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 322 of 845

Harvey Stern Md                             Harvey Whitney Books Co Inc                  Hasan Ali
410 Poplar St                               P.O. Box 42435                               531 N 32nd St
Philadelphia, PA 19123                      Cincinnati, OH 45242                         Philadelphia, PA 19104




Hasan Ehsan Md                              Hasan Noubani Md                             Hasan West
8040 Rowland Ave, Apt 211                   7117 Woodland Dr                             1440 Mount Vernon St, Apt 513
Philadelphia, PA 19136                      Springfield, VA 22151                        Phila, PA 19130




Hasler Financial Services LLC               Hasler Inc                                   Hasmig Jinivizian
DBA Hasler Leasing                          P.O. Box 3808                                271 S 15th St, 903
P.O. Box 45850                              Milford, CT 06460-8708                       Philadelphia, PA 19102
San Francisco, CA 94145-0850




Hassan Arif Md                              Hassan Paknezhad                             Hassan Riley
530 S 2nd St, Apt 701                       1640 Oakwood Dr, Apt 209                     2220 S Bucknell St
Philadelphia, PA 19147                      Penn Valley, PA 19072                        Philadelphia, PA 19145




Hassan Riley                                Hatal Patel                                  Hatixhe Tocilla
2220 South Bucknell St                      9389 Neil Rd, Unit B                         4023 Meridian St
Philadelphia, PA 19145                      Philadelphia, PA 19115                       Philadelphia, PA 19136




Hatzel Buehler Inc                          Havel S Inc                                  Hawa H Abubakar
2705 Black Lake Pl, Ste 201                 3726 Lonsdale Ave                            1345 S Ensenada St
Philadelphia, PA 19154                      Cincinnati, OH 45227                         Aurora, CO 80017




Hawley Realty Inc                           Hawthorn Suites                              Hay Group Inc
944 Marcon Blvd, Ste 120                    1100 Vine St                                 P.O. Box 828352
Allentown, PA 18109                         Philadelphia, PA 19107                       Philadelphia, PA 19182-8352




Haydeline Martinez                          Hayden Printing                              Hayek Medical Devices
5951 Malta St                               206 E Lancaster Ave                          c/o Newhouse Rusin
Philadelplhia, PA 19120                     Ardmore, PA 19003                            No America Ltd
                                                                                         8193 Esquesing Line
                                                                                         Milton, On L9T 2X9
                                                                                         Canada


Hayes C Greenway                            Hayes Healthcare                             Hayes Locums LLC
284 Driggs Ave, 7                           6700 N Andrews Ave, Ste 600                  6700 N Andrews Ave, Ste 600
Brooklyn, NY 11222                          Fort Lauderdale, FL 33309                    Ft.Lauderdale, FL 33309




Hayford Baidoo                              Haykanush Zakaryan                           Hayley Bartkus
5400 Greene St, 1a                          420 Strafford Ave, Apt 3b                    6922 Large St
Philadelphia, PA 19144                      Strafford, PA 19087                          Philadelphia, PA 19149
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 323 of 845

Hayley Brayton Brown                        Haymarket Media Inc                            Hazzak Inc
1512 Spruce St, Apt 612                     DBA Monthly Prescribing Reference              DBA Acom Marketing
Philadelphia, PA 19102                      P.O. Box 103                                   53 Airport Rd
                                            Congers, NY 10920-0103                         Pottstown, PA 19464




Hba Management Inc                          Hbi Inc Contractors                            Hbo Recoveries, LLC
DBA Weisman Children Rehab Hosp             P.O. Box 11583                                 Attn Kenneth Wheeler
Attn Carol Braun                            Philadelphia, PA 19116                         415 W 16 St
92 Brick Rd                                                                                Upland, CA 91784
Marlton, NJ 08053



Hcas Of Florida Inc                         Hcca Inc                                       Hcfa Laboratory Program
DBA Call 4 Health                           5780 Lincoln Dr, Ste 120                       P.O. Box 105422
2855 S Congress Ave, Ste A B                Minneapolis, MN 55436                          Atlanta, GA 30348-5422
Delray Beach, FL 33445




Hcpro Corp                                  Hcr Manorcare Inc                              Hcsc Blood Center
The Greeley Company                         333 N Summit St                                DBA Miller Keystone Blood Ctr
P.O. Box 5094                               Toledo, OH 43604                               A Non-Profit Community Svc
Brentwood, TN 37024-5094                                                                   2171 28th St South West
                                                                                           Allentown, PA 18103



Hcsg Cardiovascular Resources Inc           Hcsg Cardiovascular Resources Inc              Hcusa-Mo
DBA Hospital Clinical Svcs Grp              DBA Hospital Clinical Svcs Grp                 P.O. Box 951940
14883 Collections Ctr Dr                    P.O. Box 11407                                 Dallas, TX 75395
Chicago, IL 60693                           Birmingham, AL 35246-1614




Hd Supply Facilities Maintenance            Hdc Corp                                       Hds Inc
P.O. Box 509058                             628 Gibraltar Ct                               DBA Per Se Technologies
San Diego, CA 92150-9058                    Milpitas, CA 95035                             P.O. Box 406952
                                                                                           Atlanta, GA 30384-6952




Headcount Management Inc                    Headquarters Hotel Mgmt LLC                    Headsets Direct Inc
P.O. Box 202056                             DBA Sheraton Atlantic City                     1454 W Gurley St, Ste A
Dallas, TX 75320-2056                       Convention Center Hotel                        Prescott, AZ 86305
                                            Two Miss America Way
                                            Atlantic City, NJ 08401



Health Allied Science Publisher             Health Affairs                                 Health Alliance Plan
P.O. Box 6036                               Subscription Service Dept                      2850 W Grand Blvd
Rutland, VT 05701                           P.O. Box 15145                                 Detroit, MI 48202
                                            North Hollywood, CA 91615-5145




Health Amer                                 Health America Hlth Assur                      Health America Hmo
P.O. Box 8500-54182                         P.O. Box 7088                                  P.O. Box 2610
Philadelphia, PA 17178-4182                 London, KY 40742-7088                          Pittsburgh, PA 15230-2610




Health America Pa                           Health Assurance                               Health Assurance
P.O. Box 8500-54182                         P.O. Box 7100                                  P.O. Box 8500-54182
Philadelphia, PA 19178-4182                 London, KY 40712                               Philadelphia, PA 19178
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 324 of 845

Health Business Systems Inc                 Health Care Appraisers                       Health Care Communications
37421 Eagle Way                             75 NW 1st Ave                                P.O. Box 594
Chicago, IL 60678-1374                      Delray Beach, FL 33444                       Rye, Ny 10580




Health Care Compliance Assoc Inc            Health Care Data Solutions Inc               Health Care Logistics Inc
DBA Society Corp Compliance Eth             P.O. Box 757                                 P.O. Box 400
6500 Barrie Rd, Ste 250                     Westminster, CA 92684-0757                   Circleville, OH 43113
Minneapolis, MN 55435




Health Care Resource Group                  Health Central Inc                           Health Central Preferred
Prof Staffing Serv                          Attn Finance                                 c/o Ghia/Attn Brian Smith
12525 Lambert Rd                            2605 Interstate Dr, Ste 140                  P.O. Box 1060
Whittier, CA 90606                          Harrisburg, PA 17110                         Gettyburgh, PA 17325




Health Choice                               Health Coalition Inc                         Health Ed
Hpsi                                        8320 NW 30th Terrace                         Box 1075
P.O. Box 24870                              Doral, FL 33122                              Eau Claire, WI 54702-1075
Oklahoma City, OK 73124-0870




Health Equity                               Health First                                 Health First Health Plans
15 W Scenic Dr, Ste 100                     25 Broadway 9th Fl                           6450 US Hwy 1
Draper, UT 84020                            New York, NY 10004                           Rockledge, FL 32955-5747




Health Forum Inc                            Health Horizons                              Health Industry Technology LLC
P.O. Box 92416                              Herc Publishing                              DBA Inquisit Databay Resources
Chicago, IL 60675-2416                      P.O. Box 30090                               500 Commonwealth Dr
                                            Lincoln, NE 68503                            Warrendale, PA 15086




Health Infonet Inc                          Health Information Network                   Health Insurance
231 Market Pl, 331                          P.O. Box 3449                                Plan of Greater New York
San Ramon, CA 94583                         Modesto, CA 95353                            P.O. Box 2803
                                                                                         New York, NY 10116-2803




Health Logics Systems Corp                  Health Net                                   Health Net
1620 Green Rd                               90 Matawan Rd                                c/o Rawlings Co Audit Division
Buford, GA 30518                            Old Bridge, NJ 07747                         P.O. Box 740078
                                                                                         Louisville, KY 70201-7478




Health Net                                  Health Net                                   Health Net
P.O. Box 10406                              P.O. Box 14598                               P.O. Box 14700
Van Nuys, CA 91410-0406                     Lexington, KY 40512                          Lexington, KY 40512




Health Net                                  Health Net                                   Health Net
P.O. Box 14702                              P.O. Box 870502                              P.O. Box 9103
Lexington, KY 40512                         Surfside Beach, SC 29587-8713                Van Nuys, CA 91409
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 325 of 845

Health Net                                 Health Net Cost Recovery Unit                Health Net Federal Svs
P.O. Box 981                               File 56527                                   3400 Data Dr
Bridgeport, CT 06601                       Los Angeles, CA 90074-6527                   Rancho Cordova, CA 95670




Health Net Of Conn                         Health Net Of New Jersey                     Health Net Of New Jersey Inc
One Far Mill Crossing/P.O. Box 904         90 Matawan Rd 5th Fl                         3501 State Hwy 66
Shelton, CT 06484-0944                     Matawan, NJ 07747                            Neptune, NJ 07753-1570




Health Net Of Pennsylvania Inc             Health Network Laboratories                  Health Networks Laboratories
11 Penn Center                             P.O. Box 8500                                2024 Lehigh St
1835 Market St 10th Fl                     P.O. Box 8336                                Allentown, PA 18103-4798
Philadelphia, PA 19103-2913                Philadelphia, PA 19178-8500




Health Partners                            Health Partners                              Health Partners
333 E Wetmore Rd                           833 Chestnut St                              P.O. Box 1220
Tucson, AZ 85705-1759                      Philadelphia, PA 19102                       Philadelphia, PA 19105-1220




Health Partners                            Health Partners                              Health Partners
P.O. Box 1289                              P.O. Box 5194                                Two Perimeter Park South
Minneapolis, MN 55440-1289                 New York, NY 10004                           Ste, 200 West
                                                                                        Birmingham, AL 35209




Health Partners Management Group           Health Partners Plan                         Health Partners Plans
P.O. Box 669                               Philadelphia Dept of Public Health           901 Market St
Poplar Bluff, MO 63902                     321 University Ave                           Philadelphia, PA 19107
                                           Philadelphia, PA 19104




Health Partners Plans                      Health Payers Usa                            Health Plan Administrators Inc
901 Market St, Ste 500                     12685 Dorsett Rd PMB 226                     P.O. Box 39119
Philadelphia, PA 19107                     Maryland Heights, MO 63043-2100              Phoenix, AZ 85069




Health Plan Of Nevada                      Health Plan Of New York                      Health Plus Phsp Inc
P.O. Box 15645                             P.O. Box 1703                                241 37th St Ste, 412
Las Vegas, NV 89114-5645                   New York, NY 10116                           Brooklyn, NY 11232




Health Prime International LLC             Health Promotion Council                     Health Promotion Council
174 Waterfront St, Ste 330                 510 Carpenter Lane                           Centre Square E, 1500 Market St
National Harbor, MD 20745                  Symposium Coordinating Office                Philadelphia, PA 19102
                                           Philadelphia, PA 19119




Health Promotions Now                      Health Resources Auditing                    Health Sciences Law Group LLC
1270 Glen Ave                              1970 Technology Pkwy St                      7670 North Port Washington Rd
Moorestown, NJ 08057                       Mechanicsburg, PA 17050                      Milwaukee, WI 53217
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 326 of 845

Health Sciences Law Group LLC                 Health Sciences Library                       Health Sciences Library
Attn Robyn Shapiro                            Howard University                             Univ of Nc Chapel Hill
7670 N Port Washington Rd, Ste 201            P.O. Box 553                                  Cb 7585
Fox Point, WI 53217                           Washington, DC 20059                          Chapel Hill, NC 27599-7585




Health Sciences Library System                Health Special Risk Inc                       Health Special Risk Inc
200 Scaife Hall                               16479 Dallas Pkwy, Ste 150                    4100 Medical Pkwy
Falk Library of the Health Scienc             Dallas, TX 75248                              Carrollton, TX 75007-1517
Pittsburgh, PA 15261




Health Strategies Solutions Inc               Health Systems International LLC              Health Trend Publishing
8 Penn Center, Ste 200                        5975 Castle Creek Pkwy Ste, 100               P.O. Box 41400
1628 Jfk Blvd                                 Indianapolis, IN 46250                        San Jose, CA 95160
Philadelphia, PA 19103




Healthamerica                                 Healthcare Administrative Partner             Healthcare Administrative Partners, LLC
P.O. Box 7089                                 Acct of Healthcare Admin Partners             Attn President
London, KY 40742                              P.O. Box 1511                                 112 Chesley Dr
                                              Media, PA 19063-0090                          Media, PA 19063




Healthcare Alliance LLC                       Healthcare Appraisers Inc                     Healthcare Automation Inc
2064 State Rd Ste, 103                        2101 NW Corporate Blvd, Ste 400               2374 Post Rd Ste, 2
Bensalem, PA 19020                            Boca Raton, FL 33431                          Warwich, RI 02886




Healthcare Compliance Certificatn             Healthcare Connections Inc                    Healthcare Escort Svc Of
Attn Tracy Hlavacek                           2770 N University Dr, Ste 2770                Of America Inc
Board                                         Coral Springs, FL 33065                       5212 Lebanon Ave
5780 Lincoln Dr, Ste 120                                                                    Philadelphia, PA 19131-2307
Minneapolis, MN 55436



Healthcare Facility Management                Healthcare Financial Management               Healthcare Financial Mgmt Inc
Attn Jeff Henne Safety Officer                Consultants LLC                               Hfma/Ef
333 Cottman Ave                               3435 Aubrey Ave                               P.O. Box 485
Philadelphia, PA 19111-2497                   Philadelphia, PA 19114                        Lagrange, IL 60525-0485




Healthcare Financial Mgmt Inc                 Healthcare Fnancial Mgmt Inc                  Healthcare Improvement Foundation
Three Westbrook Corp Ctr                      5195 Eagle Way                                Attn Kate Flynn
Ste, 600                                      Chicago, IL 60678-1051                        1801 Market St, Ste 710
Westchester, IL 60154                                                                       Philadelphia, PA 19103




Healthcare International Inc                  Healthcare Leadership Network                 Healthcare Marketing Report
P.O. Box 1509                                 4514 Chester Ave                              P.O. Box 76002
Langley, WA 98260                             Philadelphia, PA 19143-3707                   Atlanta, GA 30358




Healthcare Partners Of Pa                     Healthcare Performance Group Inc              Healthcare Performance Group, Inc
833 Chestnut St, Ste 900                      P.O. Box 588                                  Attn Legal Department
Philadelphia, PA 19107                        Spring Hills, KS 66083                        23419 W 215th St
                                                                                            Spring Hill, KS 66083
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 327 of 845

Healthcare Plans                             Healthcare Quality Certification             Healthcare Receivable Solutions
P.O. Box 268820                              Board                                        800 Purchase St
Oklahoma City, OK 73126                      P.O. Box 19604                               New Bedford, MA 02740
                                             Lenexa, KS 66285




Healthcare Receivable Specialists, Inc       Healthcare Recoveries                        Healthcare Recoveries Inc
Attn Client Development                      P.O. Box 32200                               P.O. Box 37440
10 N Independence Mall W, Ste 5Nw            Louisville, KY 40232                         Louisville, KY 40233
Philadelphia, PA 19106




Healthcare Solutions                         Healthcare Solutions Inc                     Healthcare Staffing Inc
14 Mystic Ln                                 P.O. Box 78308                               DBA Assignment Ready Inc
Malvern, PA 19355                            Indianapolis, IN 46278-8308                  File, 54318
                                                                                          Los Angeles, CA 90074-4318




Healthcare Stat Inc                          Healthcare Transformation LLC                Healthcheck Systems Inc
9537 Bustleton Ave                           DBA Hct Executive Interim Solut              4802 Glenwood Rd
Philadelphia, PA 19115                       70 W Madison, Ste 1400                       Brooklyn, NY 11234
                                             Chicago, IL 60602




Healthdrive Dental Group                     Healthease Of Florida Inc                    Healthfirst
25 Needham St                                P.O. Box 31370                               100 Church St
Newton, MA 02161                             Tampa, FL 33631                              New York, NY 10007




Healthline Solutions Inc                     Healthline Solutions Inc                     Healthlink Hmo Inc
1601 N Glendale Dr, Ste 106                  1721 West Plano Pkwy, Suite 209              12443 Olive Blvd
Richardson, TX 75071                         Plano, TX 75075                              St Louis, MO 63141




Healthlinx Executive Search Inc              Healthlinx Transitional                      Healthmark Industries Company Inc
1404 Goodale Blvd, Ste 400                   Leadership Inc                               Dept 7058
Columbus, OH 43212                           1404 Goodale Blvd, Ste 400                   P.O. Box 30516
                                             Columbus, OH 43212                           Lansing, MI 48909-8016




Healthnet                                    Healthnet                                    Healthnet Of Nj
P.O. Box 14702                               P.O. Box 904                                 3501 State Hwy 66
Lexington, KY 40512                          1 Farm Mills Crossing                        Neptune, NJ 07753-1570
                                             Shelton, CT 06484




Healthnet Options                            Healthnet/Tricare                            Healthpartners Adm Inc
P.O. Box 10196                               P.O. Box 7059                                P.O. Box 1309
Van Nuys, CA 91410-0016                      Camden, SC 29020-7059                        8170 33rd Ave S
                                                                                          Minneapolis, MN 55440-1309




Healthphone Medical Call Ctn Inc             Healthport Technologies LLC                  Healthscribe Inc
P.O. Box 40                                  P.O. Box 409669                              Spheris
Malvern, PA 19355                            Atlanta, GA 30384                            Bank of America Lock Bx 013552
                                                                                          13552 Collections Ctr Dr
                                                                                          Chicago, IL 60693
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 328 of 845

Healthshare Exchange Of                      Healthshare Exchange Of S Pa                Healthsmart Benefits Solutions
Southeastern Pennsylvania, Inc               c/o Health Care Improvement Fnd             P.O. Box 3244
Attn Martin Lupinetti, Executive Dir         1801 Market St, Ste 750                     Charleston, WV 25332
1801 Market St, Ste 750                      Philadelphia, PA 19103
Philadelphia, PA 19103-1628



Healthspring                                 Healthstaff/Onward                          Healthstream Inc
P.O. Box 981804                              801 Kings Hwy North                         P.O. Box 102817
El Paso, TX 79998-1706                       Cherry Hill, NJ 08034                       Atlanta, GA 30368-2817




Healthstream, Inc                            Healthtronics Group LP                      Healthtronics Mobile Solutions, L.L.C.
Attn Legal Department                        9825 Spectrum Dr Bldg 3                     9825 Spectrum Dr
209 10th Ave S, Ste 450                      Austin, TX 78717                            Building 3
Nashville, TN 37203                                                                      Austin, TX 78717




Healthtronics Urology Service LLC            Healthtrust Purchasing Group, L.P.          Healthtrust Workforce
P.O. Box 95333                               Attn Chief Legal Officer                    Solutions LLC
Grapevine, TX 76099                          1100 Charlotte Ave, Ste 1100                P.O. Box 742499
                                             Nashville, TN 37203                         Atlanta, GA 30374-2499




Healthtrust Workforce Solutions              Healthworks                                 Healthworks
Solutions LLC                                Corp Wellness Consultants Inc               Temporary Staffing
P.O. Box 742697                              1982 N Rainbow Blvd Pmb, 112                2455 E Speedway Blvd, Ste 204
Atlanta, GA 30374-2697                       Las Vegas, NV 89108                         Tucson, AZ 85719




Healthworks Inc                              Healthy Children 2000                       Hear Now Inc
515 Old Swede Rd Ste, C1                     Project Inc                                 DBA Abramson Audiology
Douglassville, PA 19518                      327 Quaker Meeting House Rd                 33292 Astoria St
                                             East Sandwich, MA 02563-9989                Dana Point, CA 92629




Hearing Components Inc                       Hearing Loss Association Of Pa              Heart Care Consultants
420 Hayward Ave No                           c/o Bill Pfeifer                            5600 Chestnut St
Oakdale, MN 55128-9803                       Walk4Hearing                                Philadelphia, PA 19139
                                             126 Cedarcroft Rd
                                             Kennett Square, PA 19348



Heart Care Consultants LLC                   Heart Of Variety Fund                       Heart Rate Inc
2020 Trowbridge Dr                           DBA Variety the Childrens Charity           1411 E Wilshire
Newtown, PA 18940                            1520 Locust St 2nd Fl                       Santa Ana, CA 92705
                                             Philadelphia, PA 19102




Heart Rhythm Management LLC                  Heart Rhythm Society                        Heart Sync Inc
Cardiac Electrophysiology Pa                 1400 K St, Ste 500                          5643 Plymouth Rd
161 Washington Valley Rd, Ste 201            Washington, DC 20005                        Ann Arbor, MI 48105
Warren, NJ 07059




Heart To Hand Ministries Inc                 Heartware Inc                               Heather A Wasserstrom Md
733 E Front St                               32378 Collection Center Dr                  200 Locust St, Apt 30g
Danville, PA 17821                           Chicago, IL 60693-0323                      Philadelphia, PA 19106-3921
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 329 of 845

Heather Boas                              Heather C Nardone Md                         Heather Cameron
541 S 12th St, Unit D                     Two 14th St, Apt 401                         1324 Marlborough St
Philadelphia, PA 19147                    Hoboken, NJ 07030                            Philadelphia, PA 19125




Heather Clark                             Heather Connolly                             Heather Cook
778 Baeder Rd                             2317 Ferncroft Circl                         210 Vernon St
Jenkintown, PA 19046                      Boothwyn, PA 19061                           Media, PA 19063




Heather Faust                             Heather Goddard                              Heather Greenfield
7228 Kindred St                           4055 Ridge Ave, Apt 4704                     3217 Ancona Rd
Philadelphia, PA 19149                    Philadelphia, PA 19129                       Philadelphia, PA 19154




Heather Hartman                           Heather Israel                               Heather Keeny
1929 Dickinson St                         11726 Brandon Pl                             1244 N 29th St
Philadelphia, PA 19146                    Philadelphia, PA 19154                       Philadelphia, PA 19121




Heather Keeny                             Heather Kemery                               Heather Krasnov
1244 North 29th St                        364 Thunder Cir                              977 Hollow Ct
Philadelphia, PA 19121                    Bensalem, PA 19020                           Allentown, PA 18104




Heather Kulp                              Heather Lavella                              Heather Lavella
3235 Lenape Dr                            14 George s Way                              14 George s Way
Dresher, PA 19025                         Glen Mills, PA 19342                         Glen Mill, PA 19342




Heather M French Md                       Heather Mccloskey                            Heather Mccloskey
218 Forrest Ave                           1815 Oakmont St                              9757 Glenhope Rd
Narberth, PA 19072                        Philadelphia, PA 19111                       Philadelphia, PA 19115




Heather Mcclung Md                        Heather Noa                                  Heather Orman-Lubell
2442 S Garnet St                          3030 Tulip St                                1324 Stoney River Dr
Philadelphia, PA 19145                    Philadelphia, PA 19134                       Maple Glen, PA 19002




Heather Orman-Lubell Md                   Heather Orman-Lubell Md                      Heather Orman-Lubell,
1324 Stoney River Dr                      986 Jaime Court                              1324 Stoney River Dr
Maple Glen, PA 19002                      Blue Bell, PA 19422                          Maple Glen, PA 19446




Heather Orman-Lubell,                     Heather Palasky                              Heather Parsells
Yardley Pediatrics -                      195 School St                                1326 Webster St
Edgewood Village Executive Plaza          Belmont Hills, PA 19004-1928                 Philadelphia, PA 19147
680 Heacock Rd, Ste 101
Yardley, PA 19067
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 330 of 845

Heather Parsells, M.D.                        Heather Perkins                              Heather Ruddock Md
1326 Webster St                               9949 Medway Rd                               49 Hamilton Cir
Philadelphia, PA 19147                        Philadelphia, PA 19115                       Philadelphia, PA 19130




Heather Santucci                              Heather Wolfgang                             Heather Wynne
1216 Main St                                  1944 Arrowood Dr                             1718 Monterey Dr
Upland, PA 19015                              Bensalem, PA 19020                           Plymouth Meeti, PA 19462




Heather Yahn                                  Heathland Hospitality Group LP               Heaven Sent Ltd Inc
113 Village Lane                              707 Bethlehem Pike                           Worldwide Courier
Levittown, PA 19054                           Glenside, PA 19038                           P.O. Box 3994
                                                                                           Philadelphia, PA 19146




Heaven Spa LLC                                Hecker Associates Inc                        Heddie Williams
261 Old York Rd                               445 Mill Rd                                  1931 Birchwood St
Jenkintown, PA 19046                          Bensalem, PA 19020                           Cherry Hill, NJ 08003




Heena Contractor Md                           Heena Patel                                  Heery International Inc
3636 Randee Way                               343 Pondview Ct                              999 Peachtree St NE
Fullerton, CA 92833                           Yardley, PA 19067                            Atlanta, GA 30309




Heff Med LLC                                  Heffler, Radetich Saitta Llp                 Heidar Arjomand-Fard Md
1211 Middle Rd                                920 Germantown Pike, Ste 102                 3601 Conshohocken Ave, 501
Glenshaw, PA 15116                            Plymouth Meeting, PA 19462                   Philadelphia, PA 19131




Heidelise Als Phd                             Heidi A Baer Md                              Heidi Baur
Children s Hospital of Boston                 225 S 18th St, Apt 924                       1 Tranquility Court
En-107                                        Philadelphia, PA 19103                       Southampton, NJ 08080
320 Longwood Ave
Boston, MA 02115



Heidi Harris                                  Heidi Harris                                 Heidi Morinvil
5503a Albridge Way                            Petty Cash Custodian                         121 Tyler Dr
Mt Laurel, NJ 08054                           230n Broad St                                Willingboro, NJ 08046
                                              Philadelphia, PA 19102




Heidi R Taylor Do                             Heidi Wong Md                                Heidy Barillas
228 E Highland Ave                            3902 City Ave, Apt B802                      1 Delahaye Rd
Philadelphia, PA 19118                        Philadelphia, PA 19131                       Lindenwold, NJ 08021




Heiligman And Mogul                           Heine Usa Ltd                                Helen Buchanan
135 S 19th St, Ste 200                        P.O. Box 84-5223                             128 Belmont Ave
Philadelphia, PA 19103                        Boston, MA 02284-5223                        Milmont, PA 19033
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 331 of 845

Helen Cooney                             Helen Dimopoules                             Helen Dimopoulos
875 North 30th St                        101 Ashley Dr                                10 Weilers Bend
Phila, PA 19130                          Feasterville, PA 19053                       Wilmington, DE 19810




Helen Espiritu                           Helen Fairweather                            Helen Johnson
15 Beechwood Blvd                        51 Bayside Ct                                18 Cricket Ln
Feasterville, PA 19053                   Margate, NJ 08402                            Turnersville, NJ 08012




Helen M Deasey                           Helen Magee                                  Helen Rodgers
107 Wyndham Woods Way                    27 Raintree Dr                               3464 W Queen Ln
Hatfield, PA 19140-3681                  Sicklerville, NJ 08081                       Philadelphia, PA 19129




Helen Ruggiano                           Helen Stellwag                               Helen Suarez
1522 S Newkirk St                        509 Main St                                  23 Fraser Rd
Philadelphia, PA 19146                   Delran, NJ 08075                             Blackwood, NJ 08012




Helen Tong Dmd                           Helena E Friss Md                            Helena Laboratories
121 Montgomery Ave, 102                  3724 Levy Ln                                 Msc, 475
Bala Cynwyd, PA 19004                    Huntingdon Valley, PA 19006                  P.O. Box 4497
                                                                                      Houston, TX 77210-4497




Helena Lozada                            Helena M Crowley Md                          Helena White
4503 N 9th St                            200 W Washington Sq, Apt 3404                814 Ripley St
Philadelphia, PA 19140                   Philadelphia, PA 19106                       Philadelphia, PA 19111




Helene Hulme                             Helga Redmond                                Helix Medical Inc
4505 Aldine St                           345 Forrest Ave                              Helix Medical LLC
Philadelphia, PA 19136                   Elkins Park, PA 19027                        23686 Network Pl
                                                                                      Chicago, IL 60673-1236




Helmer Inc                               Helmer Inc                                   Helmer Labs Inc
DBA Helmer Scientific                    DBA Helmer Scientific                        P.O. Box 1937 Dept 30
Attn Accounts Receivable                 P.O. Box 1937 Dept 30                        Indianapolis, IN 46206
28689 Network Pl                         Indianapolis, IN 46206
Chicago, IL 60673-1286



Helmets R Us                             Hemametrics Inc                              Hematechnologies Inc
2705 Pacific Ave                         Dept 1030                                    291 Rt 22, Ste 12
Tacoma, WA 98402                         P.O. Box 29338                               Lebanon, NJ 08833
                                         Phoenix, AZ 85038-8339




Hematechnologies, Inc                    Hematography/University Of Minnes            Hematologics Inc
291 Route 22, Ste 12                     c/o Div of Med Tech Univ of Mn               P.O. Box 24712
Lebanon, NJ 08833                        Univ of Minnesota                            Seattle, WA 98124
                                         Mmc 609 420 Delaware St SE
                                         Minneapolis, MN 55455
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 332 of 845

Hematology Oncology Pharmacist              Hemn Qader                                    Hemo Bioscience Inc
Assoc                                       117 N 15th St, Apt 703                        633 Davis Dr, 100
8735 W Higgins Rd, Ste 300                  Philadelphia, PA 19102                        Morrisville, NC 27560
Chicago, IL 60631




Hemocue Inc                                 Hemodialysis Inc                              Hemophilia Foundation
32669 Collections Center Dr                 DBA Acute Mobile Dialysis                     33 S Catalina Ave, Ste 102
Chicago, IL 60693-0326                      1560 E Chevy Chase Dr, 435                    Pasadena, CA 91106
                                            Glendale, CA 91206-4175




Hemosphere Inc                              Hemostatix Medical Technologies               Hena Hamid-Rivera
c/o Cryolife                                c/o Bradford W Beale                          7922 Eastwood St
P.O. Box 102312                             8400 Wolf Lake Dr, 109                        Philadelphia, PA 19152
Atlanta, GA 30368-2312                      Bartlett, TN 38133




Henri R Ford Md                             Henrietta Orumwense                           Henry Boyd Jr
329 Maple Ave                               4808 Arendell Ave                             1925 Dennie St
Pittsburgh, PA 15213                        Philadelphia, PA 19114                        Philadelphia, PA 19140




Henry Dalsania                              Henry Dalsania Md                             Henry Dugan
228 Parker Ave                              228 Parker Ave                                2936 Almond St
Philadelphia, PA 19128                      Philadelphia, PA 19128                        Philadelphia, PA 19134




Henry H Bernstein Md                        Henry James Jr                                Henry James Jr
7 Ivy Pointe Way                            6820 N 18th St                                6820 North 18th St
Hanover, NH 03755-1407                      Philadelphia, PA 19126                        Philadelphia, PA 19126




Henry Liu                                   Henry Liu Md                                  Henry Ostman Md
1132 Riverview Lane                         29 English Turn Dr                            346 Kirks Ln
Conshohocken, PA 19428                      New Orleans, LA 70131                         Drexel Hill, PA 19026




Henry Rosenberg Md                          Henry Schein Inc                              Henry Schein Inc
1122 Briar Way                              135 Duryea Rd                                 DBA Caligor SE Division
Fort Lee, NJ 07024                          Melville, NY 11747                            P.O. Box 382023
                                                                                          Pittsburgh, PA 15250-8023




Henry Schein Inc                            Henry Schein Inc                              Henry Schein Inc
Dept Cg 10241                               Dept Ch 10241                                 P.O. Box 371952
Palatine, IL 60055-0241                     Palatine, IL 60055-0241                       Pittsburgh, PA 15250-7952




Henry Schein Medical Systems Inc            Hera Mahmood                                  Herbert Mcknight Jr
P.O. Box 223540                             1700 Benjamin Franklin P, Apt 2201            10362 Sahara St, Ste 708
Pittsburgh, PA 15251-2540                   Philadelphia, PA 19103                        San Antonio, TX 78216
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 333 of 845

Herbert O Ezugha                           Herc Publishing                              Hercules Hardware LLC
101 Washington Ln                          4700 F St                                    P.O. Box 240023
Philadelphia, PA 19046                     Omaha, NE 68117                              Milwaukee, WI 53224




Hereiu Welfare Trust                       Heritage Assoc                               Heritage Food Service Equipment
P.O. Box 0917                              Re Candace Diaz                              P.O. Box 71595
Brookfield, WI 53008-0917                  34 S 11th St                                 Chicago, IL 60694-1595
                                           Judgements Petitions, Unit
                                           Philadelphia, PA 19107



Herman Goldner Co Inc                      Herman Goldner Co, Inc                       Herman Miller - Op Spectrum Llp
7777 Brewster Ave                          777 Brewster Ave                             P.O. Box 13599
Philadelphia, PA 19153                     Philadelphia, PA 19153                       Newark, NJ 07188




Herman Miller Inc                          Herminia Marquez                             Hero Liau
DBA Herman Miller For Healthcare           5503 N Mascher St                            223 Roulkglen Rd
22891 Network Pl                           Philadelphia, PA 19120                       Wynnewood, PA 19096
Chicago, IL 60673-1228




Hero Scholarship Fund                      Herode Louis                                 Herrs Foods Inc
1617 John F Kennedy Blvd, Ste 933          5801 1/2 Alcott St                           P.O. Box 300
Philadelphia, PA 19103                     Philadelphia, PA 19120                       Nottingham, PA 19382




Hersha Hospital Management Inc             Hershey Lodge Convention Ctr                 Hessert Construction Pa LLC
DBA Hampton Inn                            Hersey Entertainment Resort Inc              P.O. Box 268
1301 Race St                               P.O. Box 446                                 Haddonfield, NJ 08033
Philadelphia, PA 19107                     Hershey, PA 17033




Hewlett Packard                            Hewlett Packard Financial Service            Hewlett Packard Financial Service
P.O. Box 75629                             200 Connell Dr, Ste 5000                     P.O. Box 402582
Charlotte, Nc 28275                        Berkeley Heights, NJ 07922                   Atlanta, GA 30384-2582




Hewlett-Packard Financial Services Co      Hf Group LLC                                 Hf Group LLC Inc
Attn Director of Operations, Americas      Acme Bookbinding Company                     DBA Heckman/Ici
200 Connell Dr, Ste 5000                   80 Cambridge St                              121 Avery St
Berkeley Heights, NJ 07922                 Charlestown, MA 02129-0212                   Walla Walla, WA 99362




Hfma                                       Hfma Inc                                     Hfma Inc
Conference Reg/Hospital Council            3 Westbrook Corporate Center, Ste 600        Department 77-6063
7901 Stoneridge Drste 500                  Westchester, IL 60154                        Chicago, IL 60678-6064
Pleasanton, CA 94588




Hfma Inc                                   Hfma Ma Chapter                              Hfma Region 11 Symposium Inc
Thomas Jefferson University                c/o Lowell General Hospital                  P.O. Box 2606
Independence Square West, Ste 930          295 Varnum Ave                               La Mesa, CA 91943-2606
Philadelphia, PA 19107-5233                Lowell, MA 01854
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 334 of 845

Hfmadv                                        Hhc Trs Op LLC Inc                             Hhgregg Inc
c/o Pbs Inc                                   DBA Hilton Boston Back Bay                     DBA Gregg Appliances Inc
Assoc of Delaware Valley                      40 Dalton St                                   4151 E 96th St
1200 Bustleton Pike, Ste 16B                  Boston, MA 02115                               Indianapolis, IN 46240
Feasterville, PA 19053



High Mark Blue Shield                         High Point P C Insurance                       Higher Education Loan Authority
P.O. Box 890150                               Attn Recovery                                  Of the State of Missouri
Camp Hill, PA 17001                           P.O. Box 900                                   Mohela Sofi Servicing
                                              Lincroft, PA 07738-0900                        P.O. Box 1022
                                                                                             Chesterfield, MO 63006-1022



Higher Installations Inc                      Highland High School Football                  Highlights For Children
803 S 4th St                                  580 Erial Rd                                   P.O. Box 6047
Philadelphia, PA 19147                        Blackwood, NJ 08012                            Harlan, IA 51593-5547




Highmark                                      Highmark Bc Bs                                 Highmark Blue Cross Blue Shield
P.O. Box 898820                               P.O. Box 2294                                  1901 Market St
Camphill, PA 17089                            Birmingham, AL 35201                           Philadelphia, PA 19103




Highmark Blue Cross/Blue Shield               Highmark Blue Sheild                           Highmark Blue Shield
P.O. Box 898820                               P.O. Box 898845                                1800 Center St
Camp Hill, PA 17089                           Camp Hill, PA 00001-7089                       Camp Hill, PA 17089-0089




Highmark Camp Hill                            Highmark Health Services                       Highmark Medicare
P.O. Box 890062                               120 5th Ave, Ste 514                           P.O. Box 890304
Camp Hill, PA 17089-0062                      Pittsburgh, PA 15222-3099                      Camp Hill, PA 17089-0304




Highmark Medicare Svcs                        Highmark Of Bcbs                               Highmark Services
Section 1011 Refunds                          P.O. Box 890150                                Allegheny Technologies
1800 Center St                                Camphill, PA 17001                             P.O. Box 535061
Camp Hill, PA 17089-0121                                                                     Pittsburg, PA 15253-5078




Highpoint Preferred Insurance                 Hilary Davenport                               Hilary Rosenblatt
P.O. Box 5060                                 200 N 16th St, Apt 1207                        517 S Juniper St
Freehold, NJ 07728                            Philadelphia, PA 19102                         Philadelphia, PA 19147




Hilary Susskind                               Hilden, Jack Residential                       Hill Laboratories Co
1111 Locust St, Apt 9k                        3312 Lawn Ave                                  P.O. Box 2028
Philadelphia, PA 19107                        Tampa, FL 33611                                Frazer, PA 19355




Hill Rom Airshields                           Hillary Cooper                                 Hillary Israel
1814 Solutions Center                         529 Winding Way                                636 Launfall Rd
Chicago, IL 60677-1008                        Merion, PA 19056                               Plymouth Meeting, PA 19462
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 335 of 845

Hillmann Consulting LLC                     Hillmann Consulting, LLC                      Hillmont Endoscopy Center
1600 Rte 22 E                               Attn Geralanne Maglione                       1528 Bethlehem Pike
P.O. Box 1597                               304 Harper Dr, Ste 207                        Flourtown, PA 19031
Union, NJ 07083-1597                        Moorestown, NJ 08057




Hill-Rom Co Inc                             Hill-Rom Company, Inc                         Hillsborough County Med Registry
P.O. Box 643592                             Attn Contracts Department                     610 W Waters Ave, Ste E
Pittsburgh, PA 15264-3592                   1225 Crescent Green, Ste 300                  Tampa, FL 33604
                                            Cary, NC 27518




Hilmi Ege Md                                Hilna Chan                                    Hilti Inc
714 Carr St                                 7 W Orleander Dr                              P.O. Box 382002
Rhinelander, WI 54501                       Mt Laurel, NJ 08054                           Pittsburgh, PA 15250-8002




Hilton Chicago LLC                          Hilton Corporation                            Hilton Garden Inn
DBA Hilton Chicago Towers                   DBA Hilton Anchorage                          14850 Kruse Oaks Blvd
720 S Michigan Ave                          500 W 3rd Ave                                 Lake Oswego, OR 97035
Chicago, IL 60605                           Anchorage, AK 99501




Hilton Hotel                                Hilton Hotel                                  Hilton Hotels Corp
15433 Ventura Blvd                          6000 Middle Fishville Rd                      DBA Phoenix Hilton, Ste S
Sherman Oaks, CA 91403                      Austin, TX 78752-6000                         75 Remittance Dr, Ste 1210
                                                                                          Chicago, IL 60675-1210




Hilton Inn                                  Hilton Philadelphia City Avenue               Hilton San Francisco
One Hilton Dr                               4200 City Ave                                 333 O Farrell St
Pittsburgh, PA 15231                        Philadelphia, PA 19103                        San Francisco, CA 94102




Hilton San Francisco Inc                    Himss Membership                              Hina F Mirzan Md
DBA Hilton Philadelphia                     Membership                                    1 Franklin Town Blvd, Apt 617
4200 City Ave                               6901 Eagle Way                                Philadelphia, PA 19103
Philadelphia, PA 19131                      Chicago, IL 60678-1690




Hindawi Publishing Corp                     Hinesight Surgical Svc Inc                    Hip
315 Madison Ave 3rd Fl, Ste 300             361 N Farm Dr                                 P.O. Box 2858
New York, NY 10017                          Litiz, PA 17543                               New York, NY 10116-2858




Hip Greater Ny                              Hip Health Plan                               Hip Health Plan Of New York
P.O. Box 2803                               One Hip Plaza                                 c/o Overpayment Recovery Svcs
New York, NY 10116-2803                     No Brunswick, NJ 08902                        P.O. Box 290067
                                                                                          Nashville, TN 37229




Hip Health Plan Of New York                 Hirad Hedayat                                 Hiral R Patel
P.O. Box 1703                               100 N 17th St, Apt 1207                       1114 Perth Rd
Jaf Station                                 Philadelphia, PA 19103                        Williamstown, NJ 08094
New York, NY 10116-1703
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 336 of 845

Hispanic Yellow Pages Inc                     Histacount                                   Histiocyte Society
5553 Rising Sun Ave                           P.O. Box 515                                 Office of the Secretariat
Philadelphia, PA 19120                        Thorofare, NJ 08086                          72 E Holly Ave, Ste 101
                                                                                           Pitman, NJ 08071




Histology Control Systems Inc                 Historic Hotel Bethlehem                     Hitachi Aloka Medical Ltd
70 Cleveland Ave                              437 Main St                                  10 Fairfield Blvd
Bay Shore, NY 11706                           Historic Bethlehem, PA 18018                 Wallingford, CT 06492




Hitachi Instruments Inc                       Hitech Instruments Inc                       Hi-Tech Silkscreen
Drawer Cs 198205                              925 Main St, Ste 200                         Michael Hirsh
Atlanta, Ga 30384                             Pennsburg, PA 18073-0886                     Bustleton Business Center
                                                                                           2200 Michener St, Unit 15
                                                                                           Philadelphia, PA 19115



Hitoshi Hirose Md                             Hiv Medical Association                      Hld Systems LLC
317 N Broad St, Apt 713                       1300 Wilson Blvd, Ste 300                    6324 S 199th Pl, Ste 107
Philadelphia, PA 19107                        Arlington, VA 22209                          Kent, WA 98032




Hm Benefits Administrators                    Hm Casualty Insurance Co                     Hm Insurance Group
P.O. Box 535078                               120 5th Ave                                  P.O. Box 535061
Pittsburgh, PA 15253-5078                     Pittsburgh, PA 15222                         Pittsburgh, PA 15253-5061




Hma                                           Hmhs Football Boosters Club                  Hmi LLC
P.O. Box 2069                                 Nancy Hutchinson                             Attn Client Services Manager
Cottonwood, AZ 86326                          128 Mounywell Ave                            214 Overlook Cir, Ste 253
                                              Haddonfield, NJ 08033                        Brentwood, TN 37027




Hmp Communications LLC Corp                   Hms Interiors Inc                            Hoa Huynh
83 General Warren Blvd Ste, 100               380 Three Tun Rd                             2630 S Darien St
Malvern, PA 19355                             Malvern, PA 19355                            Philadelphia, PA 19148




Hoa Le                                        Hoa Ma                                       Hoa Phan
25 Alyssa Dr                                  720 Walden Rd                                57 Lavender Dr
Newtown, PA 18940                             Cheltenham, PA 19012                         Sewell, NJ 08080




Hoagie Plus Inc                               Hoang Vo Md                                  Hoar Construction LLC
752 E Tioga St                                1513 E Cayuga St                             Two Metroplex Dr, Ste 400
Corner of G Tioga Sts                         Philadelphia, PA 19124                       Birmingham, AL 35209
Philadelphia, PA 19134




Hoar Program Managment                        Hobart Corp                                  Hobart Corporation
Two Metroplex Dr, Ste 400                     Itw Food Equipment Group LLC                 9135 Torresdale Ave
Birmingham, AL 35209                          P.O. Box 2517                                Philadelphia, PA 19136
                                              Carol Stream, IL 60132-2517
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 337 of 845

Hoefer Inc                                   Holadoctor Inc                               Holden Graphic Services Inc
953 Indiana St                               900 Old Roswell Lakes Pkwy, 230              P.O. Box 223762
San Francisco, CA 94107-3027                 Roswell, GA 30076                            Dallas, TX 75222-3762




Holden Graphics Inc                          Holiday Inn                                  Holiday Inn Express/Phila
1800 Timberlake Dr                           500 Lincoln St                               1305 Walnut St
Arlington, TX 76010                          Worcester, MA 01605                          Philadelphia, PA 19107




Holiday Sentiments                           Holland - Glen                               Holland Square Group
P.O. Box 100                                 Attn President                               200 Brickstone Sq, Ste 503
Lumberton, NJ 08048-0100                     412 S York Rd                                Andover, MA 01810
                                             Hatboro, PA 19040




Holland Square Group, LLC                    Hollis Boyd                                  Hollis Cobb Associates, Inc
302 Innovation Dr, Ste 120                   103 Beth Dr                                  Attn Greg Hocutt
Franklin, TN 37067                           Philadelphia, PA 19115                       3175 Satellite Blvd
                                                                                          Building 600, Ste 400
                                                                                          Duluth, GA 30096



Hollister Inc                                Hollister Inc                                Hollister Stier
2000 Hollister Dr                            72035 Eagle Way                              P.O. Box 201236
Libertyville, IL 60048                       Chicago, IL 60678-7250                       Dallas, TX 75320-1236




Hollister Stier Laboratories LLC             Holly Badali                                 Holly Cashin
Sds 12-1776                                  420 Westover Rd                              30 Rose Arbor Ln
P.O. Box 86                                  Collegeville, PA 19426                       Levittown, PA 19055
Minneapolis, MN 55486-1776




Holly Schieber                               Hollywood Oil Co Inc                         Hologic Inc
601 W Holly Ave                              70 Tracey Rd                                 24506 Network Pl
Pitman, NJ 08071                             Huntingdon Valley, PA 19006                  Chicago, IL 60673-1245




Hologic Inc                                  Hologic Limited Partnership Corp             Hologic, Inc
Gpo                                          24506 Network Pl                             250 Campus Dr
P.O. Box 26216                               Chicago, IL 60673-1245                       Marlborough, MA 01752
New York, NY 10087-6216




Holstein White Inc                           Holt Reinhart Winston                        Holton Namiotka Jones Inc
DBA Holstein Engineering Inc                 Order Fulfillment Dept                       DBA Holton Sentivan Gury
210 East St Rd, Ste 2D                       6277 Sea Harbor Dr                           7 E Skippack Pike
Feasterville, PA 19053                       Orlando, FL 32887-0001                       Ambler, PA 19002




Holy Cross Football Parents Club             Holy Family College                          Holy Family University
5035 Rte 130 South                           Grant Frankford Aves                         9801 Frankford Ave
Delran, NJ 08075                             Philadelphia, PA 19114                       Philadelphia, PA 19114
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 338 of 845

Holy Family University                     Holy Redeemer Health System                  Holy Redeemer Health System
9801 Frankford Ave Mr 202 Hfh              Attn Exec VP                                 DBA Holy Redeemer Hosp Med Ctr
Philadelphia, PA 19114                     667 Welsh Rd                                 P.O. Box 8500 2900
                                           Huntington Valley, PA 19006                  Philadelphia, PA 19178




Holy Redeemer Health System                Holy Redeemer Health System Inc              Holy Redeemer School
DBA Holy Redeemer Medical Messagi          Dna Holy Redeemer Hosp Med Ctr               915 Vine St
1648 Huntingdon Pike 1st Fl                1648 Huntingdon Pk                           Philadelphia, PA 19107
Meadowbrook, PA 19046                      Meadowbrook, PA 19046




Holy Spirit Hospital                       Home Health Line                             Home Infusion Solutions LLC
503 N 21st St                              11300 Rockville Pike, Ste 1100               DBA Home Solutions
Camp Hill, PA 17011-2288                   Rockville, MD 20852-3030                     2 Walnut Grove, Ste 140
                                                                                        Horsham, PA 19044-7794




Home Security Store Inc                    Home Solutions Inc                           Homeland Industrial Supply Inc
1760 Chicago Ave, Ste L-21                 215 Shore Rd                                 P.O. Box 0655
Riverside, CA 92507                        Somers Point, NJ 08244                       Chester Heights, PA 19017-0655




Homeland Security Services Inc             Hometype Med Transcrip Svc Inc               Honeywell
P.O. Box 26052                             c/o Evelyn Rodriquez                         DBA Honeywell Scanning Liabilit
Anaheim, CA 92825-6052                     103 Sherwood Dr                              90 Coles Rd
                                           Turnersville, NJ 08012                       Blackwood, NJ 08012




Honglian Qian                              Hood Laboratories                            Hop Administration Unit
320 West Rose Valley Rd                    575 Washington St                            P.O. Box 1764
Wallingford, PA 19086                      Pembroke, Ma 02359                           Lancaster, PA 17608-1764




Hop Administration Unit-Recovery           Hope Alvarado                                Hope Delacruz
Attn 3E-V317                               2415 North 17th St                           720 Avondale Rd
400 Field Dr                               Philadelphia, PA 19132                       Erdenheim, PA 19038
Lake Forest, IL 60045




Hope Mckee                                 Hope Paul Productions Inc                    Hope Punnett
2 Winfield Cir                             P.O. Box 14604                               6635 Wissahickon Ave
Sewell, NJ 08080                           Long Beach, CA 90853                         Philadelphia, PA 19119




Hope Williams                              Hopewell Township Fire Dist 1                Hopkins Medical Products Uniform
2525 Welsh Rd, Apt P2                      201 Wash Cross-Pennington Rd                 Hopkins Medical Products
Philadelphia, PA 19114                     Titusville, NJ 08560-1410                    P.O. Box 11407
                                                                                        Birmingham, AL 35246-2651




Hopkins Place Hotel LLC                    Horizon Ambulance Inc                        Horizon Bc Of Nj
DBA Days Inn Inner Harbor                  9907 Bustleton Ave                           P.O. Box 1770
100 Hopkins Pl                             Philadelphia, PA 19115                       Newark, NJ 07101
Baltimore, MD 21201
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 339 of 845

Horizon Bcbs For Pa                          Horizon Bcbsnj                              Horizon Blue
P.O. Box 1301                                P.O. Box 11595                              1901 Market St
Neptune, NJ 07754                            Newark, NJ 07193-1595                       Philadelphia, PA 19102




Horizon Blue Cross                           Horizon Blue Cross                          Horizon Blue Cross
Blue Shield of Nj                            Box 247 Dept V                              c/o Aim Healthcare
P.O. Box 420                                 Newark, NJ 07101-0247                       Blue Shield Nj
Newark, NJ 07101-0420                                                                    P.O. Box 292377
                                                                                         Nashville, TN 37229



Horizon Blue Cross Blue Shield               Horizon Blue Cross Blue Shield Nj           Horizon Blue Cross of NJ
3 Penn Plaza East                            c/o Aai                                     3 Penn Plaza E
Newark, NJ 07105-2200                        Finance Dept Overpayment, Unit              Newark, NJ 07105
                                             P.O. Box 311
                                             Hammonton, NJ 08037-0311



Horizon Health Of New Jersey                 Horizon Health Plan                         Horizon Healthcare
200 Stevens Dr                               P.O. Box 25                                 1180 Ave of the Americas 8th Fl
Philadelphia, PA 19113                       Newark, NJ 00701                            New York, NY 10036




Horizon Healthcare                           Horizon Healthcare Services                 Horizon Medicare Advantage
P.O. Box 79                                  Of New Jersey                               P.O. Box 820
Newark, NJ 07101-0079                        200 Stevens Dr                              Newark, NJ 07101-0820
                                             Philadelphia, PA 19113




Horizon Mercy                                Horizon Molecular Medicine LLC              Horizon Nj Health
P.O. Box 1406                                c/o Russell Patterson/Attorney              P.O. Box 24078
Camden, NJ 08101                             Ragsdale Beals Seigler Patterson            Newark, NJ 07101-0406
                                             Gray LLP
                                             229 Peachtree St NW, Ste 2400
                                             Atlanta, GA 30303-1629


Horizon Nj Health                            Horizon/Mercy                               Horsham Foot Ankle
P.O. Box 7117                                P.O. Box 7117                               Attn Ramon C Lopez, DPM
London, KY 40742                             London, KY 40742                            499 Horsham Rd
                                                                                         Horsham, PA 09044




Horsham Little League Inc                    Horty Springer Seminars Publica             Hosp Healthsystem Assoc Pa Inc
P.O. Box 214                                 4614 5th Ave                                P.O. Box 3344
Horsham, PA 19044                            Pittsburgh, PA 15213                        Hap Education Services
                                                                                         Harrisburg, PA 17105-3344




Hospice Of Philadelphia                      Hospira Worldwide Inc                       Hospital Healthsystem Assoc
Attn President                               75 Remittance Dr, Ste 6136                  c/o Dvhc/Attn Communications
3300 Henry Ave, Ste 500                      Chicago, IL 60675-6136                      Of Pa
Philadelphia, PA 19129                                                                   121 S Broad St 20th Flr
                                                                                         Philadelphia, PA 19107



Hospital Healthsystem Associati              Hospital Association Of Pennsylva           Hospital Fire Marshal S Assoc
30 North 3rd St, Ste 600                     P.O. Box 3344                               P.O. Box 95
Harrisburg, PA 17101                         Harrisburg, PA 17105-3344                   Philadelphia, PA 19105
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 340 of 845

Hospital Maintenance Consultants             Hospital Marketing Services Inc             Hospital Of The University Of Pen
P.O. Box 167                                 P.O. Box 2000                               Trauma Center
Chetek, WI 74728                             Naugatuck, CT 06770                         3440 Market St 1st Fl
                                                                                         Philadelphia, PA 19104




Hospital of University of PA                 Hospital Therapy Products Inc               Hospitals For A Healty Environme
3400 Spruce St, Ste 300                      757 N Central Ave                           P.O. Box 376
Philadelphia, PA 19104                       Wood Dale, IL 60191                         Lyme, NH 03768




Hostway Corporation                          Hot Rx Jobs Inc                             Hotel Del Coronado LP
Attn Billing Dept                            c/o Benjamin Budhu                          1500 Orange Ave
P.O. Box 3480                                25775 Tournament Rd                         Coronado, CA 92118
Chicago, IL 60654                            Valencia, CA 91355




Hotel Empl Restaurant                        Hotel Employee Restaurant                   Hotel Nevada LLC
Integrated Healthcare Solutions              Employees International Union               DBA Alexis Park Resort
7083 Grand Nat L Dr Ste, 104                 Welfare Fund                                475 E Harmon
Orlando, FL 32819-9983                       717 N Commons Dr                            Las Vegas, NV 89101
                                             Aurora, IL 60504



Hotref Inc                                   Houghton Mifflin Company                    House Garden
44790 S Grimmer Blvd, Ste 204                DBA Hmh School Publisher                    P.O. Box 5277
Fremont, CA 94538                            DBA Holt Mcdougal Trade                     Boulder, Co 80321
                                             DBA Hmh Supplemental LLC
                                             9205 Southpark Center Loop
                                             Orlando, FL 32819


Housing And Redevelopment                    Houston Hospital Services Inc               Hovan Tachdjian
424 Jefferson Ave                            6909 Grand Blvd                             659 Worcester Dr
Scranton, PA 18510                           Houston, TX 77054                           West Deptford, NJ 08086




Howard A Miller Md                           Howard Armour                               Howard B Fox Dds
1311 Sussex Rd                               111 Glacier Dr                              1000 Jackson St
Wynnewood, PA 19096                          Latrobe, PA 15650                           Philadelphia, PA 19148




Howard Brooks                                Howard Brooks Do                            Howard C Roth
2401 Pennsylvania Ave 6a4                    2401 Pennsylvania Ave, Apt 6a4              3004 Trawler Ct
Philadelphia, PA 19130                       Philadelphia, PA 19130                      Spring Hill, TN 37174




Howard Robert Seidman                        Howard S Brand                              Howard S Yingst
304 Glenn Ave                                DBA Allied Orthotics                        927 Merrick Ave
Lawrenceville, NJ 08648                      Prosthetics LLC                             Haddon Township, NJ 08108
                                             813 Eastgate Dr
                                             Mt Laurel, NJ 08056



Howard Shapiro Dpm                           Howard Walker                               Howmedica Osteonics Corp
323 Shawmont Ave, Unit E                     1420 Kingsley Rd                            DBA Stryker Craniomaxillofacial
Philadelphia, PA 19128                       Havertown, PA 19083                         21343 Network Pl
                                                                                         Chicago, IL 60673-1213
                            Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 341 of 845

Howmedica Osteonics Corp.                 Howmedica Osteonics Corporation             Howmedica Osteonics Corporation
325 Corporate Dr                          DBA Stryker Craniomaxillofacial             DBA Stryker Orthopaedics
Mahwah, NJ 07430                          P.O. Box 534712                             P.O. Box 93213
                                          Atlanta, GA 30035-3471                      Chicago, IL 60673-3213




Howmedica Osteonics/Stryker Spine         Hp3 Healthcare Concepts                     Hpc Inc
DBA Stryker Spine                         1 Bethlehem Plaza Ste, 201                  3999 N 25th Ave
21912 Network Pl                          Bethlehem, PA 18018                         Shiller Park, IL 60176-2093
Chicago, IL 60673-1912




Hpi-Fbo Mes Group                         Hpi-Fbo Slade Gorton                        Hps LLC
P.O. Box 5199                             P.O. Box 5199                               DBA Hmi LLC
Westborough, MA 01581                     Westborough, MA 01581                       P.O. Box 305172
                                                                                      Dept 135
                                                                                      Nashville, TN 37230-5172



Hps Rx Enterprises Inc                    Hr Direct                                   Hr Direct
1640 Roanoke Blvd                         P.O. Box 150497                             P.O. Box 6213
Salem, VA 24153                           Hartford, CT 06115                          Carol Stream, IL 60197-6213




Hr Direct                                 Hr Person Of The Year Award Inc             Hrh Management Corp
P.O. Box 669390                           Delaware Valley Chapter                     c/o Mra Realty
Pompano Beach, FL 33066                   1835 Market St, Ste 2750                    9501 Roosevelt Blvd, Ste 502
                                          Philadelphia, PA 19103                      Philadelphia, PA 19114




Hrisi Gueorguieva                         Hrissanthi Ikonomidouu Md Phd               Hrm Claim Management Inc
325 Penn Rd, Apt 122                      4929 Gilkeson Rd                            901 N 7th St
Wynnewood, PA 19096                       Waunakee, WI 52597                          Harrisburg, PA 17102




Hsc Builders Construction Mgmt            Hsin-Hua Chou                               Hsr
304 New Mill Ln                           2 Morella                                   4001 N Josey Ln
Exton, PA 19341-3040                      Foothill Ranch, CA 92610                    Carrollton, TX 75007




Hta-Park Plaza LLC                        Hth Worldwide Insurance                     Hts Inc
Dept 150301                               P.O. Box 968                                DBA Home Therapy Systems
P.O. Box 561549                           Horsham, PA 19044                           6788 King Ranch Rd, Ste 4
Denver, CO 80256-1549                                                                 Gold Canyon, AZ 85118




Huafeng Wei Md                            Huan Chou                                   Hub International New England
132 Lucene Blvd                           1239 Lafayette Rd                           DBA Garnet Health Ins Svcs
Cherry Hill, NJ 08003                     Gladwynne, PA 19035                         P.O. Box 476
                                                                                      Hampton, NH 03843-0476




Hub Parking Technology Usa Inc            Hub Parking Technology Usa, Inc             Hub Parking Technology Usa, Inc
761 Commonwealth Dr, Ste 204              761 Commonwealth Dr                         Attn John Lovell, Mng Dir CEO
Warrendale, PA 15086                      Warrendale, PA 15086                        555 Keystone Dr
                                                                                      Warrendale, PA 15086
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 342 of 845

Hub Properties Trust                        Hubert C Jasinski Dental Lab Inc               Hubert Company
c/o Cbre                                    Newtech Dental Laboratories                    25401 Network Pl
Dept 1700                                   1141 Smile Ln                                  Chicago, IL 60673-1254
P.O. Box 826466                             Lansdale, PA 19446
Philadelphia, PA 19182-6466



Huckleberry Notary Bonding                  Huda Elshershari Md                            Hue Tran
Home Office Notary Processing               7520 Claridge Dr, Unit G                       1312 Barrowdale Rd
P.O. Box 940489                             Bridgeview, IL 60455                           Rydal, PA 19046
Maitkand, FL 32794-0489




Huestis Custom Machinery                    Huestis Medical                                Hughes Network Systems Inc
68 Buttonwood St                            FKA Pro-Tronics Inc                            P.O. Box 96874
Bristol, Ri 02809                           P.O. Box 718                                   Chicago, IL 60693-6874
                                            Bristol, RI 02809-0718




Hugo Lara-Martinez                          Hugo Miguel Dias                               Hui Leng Deng, M.D.
200 N 16th St, Apt 1405                     9739 Chapel Rd                                 235 Park Dr
Philadelphia, PA 19102                      Philadelphia, PA 19115                         Haddon Township, NJ 08108




Hull Anesthesia Inc                         Hull Information Services Inc                  Human Capital Solutions LLC
7392 Vincent Cir                            Jb Hull Inc                                    DBA Jobnet.Com
Huntington Beach, CA 92648                  P.O. Box 1061                                  1700 Paoli Pike
                                            Latham, NY 12110                               Malvern, PA 19355




Human Capital Solutions LLC                 Human Kinetics Publishers Inc                  Human Synergistics Inc
P.O. Box 3114                               Human Kinetics Inc                             39819 Plymouth Rd
West Chester, PA 19381                      P.O. Box 5076                                  Plymouth, MI 48170-8020
                                            Champaign, IL 61825-5076




Humana                                      Humana                                         Humana
500 W Main St                               P.O. Box 14601                                 P.O. Box 14602
Louisville, KY 40202                        Lexington, KY 40512-4601                       Lexington, KY 40512-4602




Humana                                      Humana                                         Humana Claims
P.O. Box 14605                              P.O. Box 931655                                P.O. Box 14610
Lexington, KY 40578                         Atlanta, GA 31193-0001                         Lexington, KY 40512-4610




Humana Claims Office                        Humana Gold Choice Refunds                     Humana Gold Medicare
P.O. Box 14601                              P.O. Box 14601                                 P.O. Box 14601
Lexington, KY 40512-4601                    Lexington, KY 40512                            Lexington, KY 40512




Humana Health Care Plans                    Humana Health Care Plans                       Humana Medicare Adva
P.O. Box 281900                             P.O. Box 931655                                P.O. Box 14601
Atlanta, GA 30384-1900                      Atlanta, GA 31193-1655                         Lexington, KY 40512
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 343 of 845

Humana Press                               Humanscale Corporation                        Humanscale Corporation
999 Riverview Dr, Ste 208                  Softview Computer Prods                       Softview Computer Prods Corp
Totowa, NJ 07512-1165                      P.O. Box 1213                                 2133 Arch St Mulberry Atrium
                                           Dept 803                                      Philadelphia, PA 19103
                                           Newark, NJ 07101-4803



Humberto Soriano Md                        Huneke Assoc Inc                              Hung Tran
826 Cedar Ct                               P.O. Box 898                                  208 Glencoe Rd
Bensalem, PA 19020                         Hightstown, NJ 08520                          Upper Darby, PA 19082




Huntingdon Valley Eye Care                 Huntingdon Valley Eye Care Consult, Ltd       Huntington Technology Finance Inc
Consultants Ltd                            Attn Harold Koller, Md                        8210 Innovation Way
1650 Huntingdon Pike, Ste 150              1650 Huntingdon Pike, Ste 150                 Chicago, IL 60682-0082
Meadowbrook, PA 19046                      Meadowbrook, PA 19046




Huntington Technology Finance Inc          Huntington Technology Finance Inc             Huntington Technology Finance, Inc
c/o Bank of America Leasing                L-3708                                        2285 Franklin Rd, Ste 100
Capital LLC                                Columbus, OH 43260-3708                       Bloomfield Hills, MI 48302
8210 Innovation Way
Chicago, IL 60682-0082



Huntleigh Healthcare Inc                   Huong Ngo                                     HUP - University Of PA Health System
P.O. Box 1213 Dept 975                     4210 Malta St                                 Attn Jeffrey S Berns/ Ilene Rosen
Newark, NJ 07101-1213                      Philadelphia, PA 19124                        Jordan Medical Education Center
                                                                                         3400 Civic Ctr Blvd, 6th Fl
                                                                                         S Pavilion Exp
                                                                                         Philadelphia, PA 19104


Huron Consulting Services LLC              Hussain Shakir                                Hussain Shakir Md
Attn Jonathan Saylors, Managing Dir        1413 Polo Run Dr                              449 High Rd, Apt B2
550 W Van Buren St                         Yardley, PA 19067                             Bensalem, PA 19020
Chicago, IL 60607




Hussain Shakir, M.D.                       Hussien Elsiesy Md                            Husson University
1413 Polo Run Dr                           174 Stobe Ave                                 1 College Cir
Yardley, PA 19067                          Staten Island, NY 10306                       Bangor, ME 04401




Hutchinson Technology Inc                  Huynh T Doan Md                               Hyacinth Norris
40 W Highland Park Dr NE                   17 Dogwood Rd                                 1436 Poplar St, Unit D
Hutchinson, MN 55350-9784                  Moorestown, NJ 08057                          Philadelphia, PA 19130




Hyatt Corporation                          Hyatt Corporation                             Hyatt Corporation As Agent Of Pen
DBA Hyatt Regency St Louis                 DBA Park Hyatt Philadelphia                   DBA Hyatt Regency Philadelphia
As Agent of St Louis Union Statio          1415 Chancellor Ct                            201 S Columbus Blvd
One St Louis Union Station                 Philadelphia, PA 19102                        Philadelphia, PA 19106
St Louis, MO 63103



Hyatt Regency                              Hyatt Regency                                 Hyatt Regency Hotel
2799 Jefferson Davis Hwy                   Hyatt Hotels Corp/Hyatt Regency               San Diego Hyatt
Arlington, VA 22202                        Austin                                        1 Market Pl
                                           208 Barton Springs Rd                         San Diego, CA 92101
                                           Austin, TX 78704
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 344 of 845

Hyatt Regency Philadelphia Inc             Hyatt Regency Tampa                          Hydraulic Industrial Supplies Inc
201 S Columbus Blvd                        P.O. Box 23651                               300 E Madison Ave
Philadelphia, PA 19106                     Tampa, FL 33623-3651                         Clifton Heights, PA 19018




Hydro Services Supplies Inc                Hydrocephalus Association                    Hydrocision Inc
P.O. Box 12197                             870 Market St, 955                           Dept Ch 17180
Research Tringle Pk, NC 27709              San Francisco, CA 94102                      Palatine, IL 60055-7180




Hydrol Chemical Co Inc                     Hye Young Cho                                Hyeonjin Lee
520 Commerce Dr                            323 Shawmont Ave, Unit E                     1213 Walnut St, Apt 908
Lansdowne, PA 19050                        Philadelphia, PA 19128                       Philadelphia, PA 19107




Hyewon Moon                                Hygiena LLC                                  Hygienic Building Services
414 Chestnut St                            File 2007                                    c/o Robert Dinunzio
Philadelphia, PA 19082                     1801 W Olympic Blvd                          116 Rue Du Bois
                                           Pasadena, CA 91199-2007                      Cherry Hill, NJ 08003




Hyland LLC                                 Hyman Rabinovitch Md                         Hy-Point Equipment Co Inc
P.O. Box 846261                            2019 Naudain St                              425 Beaver Valley Rd
Dallas, TX 75284-6261                      Philadelphia, PA 19143                       Wilmington, DE 19803




I Brodsky Associates                       I E Shaffer Co                               I Flow Corporation
Broad Vine Sts                             P.O. Box 1028                                Kimberly Clark Global Sales
Ms 412                                     Trenton, NJ 08628-0230                       Dept La 22552
Philadelphia, PA 19102                                                                  Pasadena, CA 91185-2522




I Miller Precision Optical                 I.V. House Inc                               Iab Health Productions
Instruments Inc                            Formerly I V House Inc                       2501 Blue Ridge Rd, Ste 250
325 Bustleton Pike                         2072 Consourse Dr                            Raleigh, NC 27607
Feasterville, PA 19053                     St. Louis, MO 63146




Iacc                                       Iafn                                         Ian Brown
Chaplains - Iacc                           East Holly Ave                               3000 Valley Forge Cir
5804 Babcock Rd PMB 189                    Box 56                                       King of Prussia, PA 19406
San Antonio, TX 78240-2314                 Pitman, NJ 08071-0056




Ian Duffy                                  Ian Ferguson                                 Ian Odigie
1222 N 7th St, Apt 3f                      7200 Cresheim Rd, Apt B2                     607 Elmway Cir
Philadelphia, PA 19122                     Philadelphia, PA 19119-2420                  Blue Bell, PA 19422




Ian Peters                                 Ian Smith                                    Iarc Press
2702 East Country Club R                   1800 Fort Washington Ave                     1775 K St NW, Ste 480
Philadelphia, PA 19131                     Maple Glen, PA 19002                         Washington, DC 20006
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 345 of 845

Iars                                       Iashia Palmer                                 Iatrics Inc
Society                                    5849 Springfield Ave                          2151 Thompson Rd
P.O. Box 7695                              Philadelphia, PA 19143                        Fenton, MI 48430
San Francisco, CA 94120-7695




Ibc Claims Overpayment                     Ibc-Independence Blue Cross                   Iberoamerican Academy Of Pediatri
P.O. Box 18683                             Department Provider Audit 154                 Neurology Ainp
Newark, NJ 07191-8683                      1901 Market St                                Miami Children Hosp I Alfonso Md
                                           Philadelphia, PA 19103-1480                   3100 SW 62nd Ave Div of Neurology
                                                                                         Miami, FL 33155



Ibew Health Welfare Fund                   Ibew Local 102                                Ibew Local 102 Welfare Fund
P.O. Box 66745                             Welfare Fund                                  1210 Rte 22 West
Mobile, AL 36660                           P.O. Box 1407                                 Mountainside, NJ 07097
                                           Springfield, NJ 07081




Ibew Local Union 98                        Ibm Corp                                      Ibm Corporation
Attn Kelli Penrose                         P.O. Box 7247-0276                            P.O. Box 643600
1719 Spring Garden St                      Philadelphia, PA 19170-0276                   Pittsburgh, PA 15264-3600
Philadelphia, PA 19130




Ibm Corporation                            Ibrahim Durra                                 Icad Inc
P.O. Box 841593                            11 Barclay Court                              98 Spit Brook Rd, Ste 100
Dallas, TX 75284-1593                      Bluebell, PA 19422                            Nashua, NH 03062




Icael                                      Icael Inc                                     Iccbba Inc
For the Accreditation of                   8840 Stanfor Blvd, Ste 4900                   204 St Charles Way, Unit 179E
Echo-Cardiography Labs                     Columbia, MD 21045                            York, PA 17402
6021 University Blvd, 500
Ellicott City, MD 21043



Ice Mountain Water Inc                     Icee Usa Corp                                 Ichp Health Plan
Processing Center                          Dept La 21078                                 Inter County Hospitalization Plan
P.O. Box 52271                             Pasadena, CA 91185-1078                       720 Blair Mill Rd
Phoenix, AZ 85072-2271                                                                   Horsham, PA 19044-2244




Ici Binding Corp                           Icn Biomedicals Inc                           Icn Immunobiologicals Inc
DBA Library Bindery Co of Pa               P.O. Box 829192                               P.O. Box 19536
63 E Broad St                              Philadelphia, PA 19182-9192                   Irvine, CA 92713
Hatfield, PA 19440




Icontracts Inc                             Icontracts, Inc                               Icp Medical
1011 US Route 22 West 104                  1101 US Route 22 W, Ste 104                   13720 Rider Trail North
Bridgewater, NJ 08807                      Bridgewater, NJ 08807                         St Louis, MO 63045




Icu Medical Sales Inc                      Id Labs Inc                                   Id Partners Inc
P.O. Box 848908                            Gst, R124243924                               Airport Industrial Park
Los Angeles, CA 90084-8908                 P.O. Box 1145 Station B                       7895 A Airport Hwy
                                           London, On N6A 5K2                            Pennsauken, NJ 08109
                                           Canada
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 346 of 845

Ida Insurance Design Administrati            Ida K Chen                                     Idaho Technology Inc
P.O. Box 875                                 1420 Locust St, Apt 37-F                       390 Wakara Way
Oakland, NJ 07436                            Philadelphia, PA 19102                         Salt Lake City, UT 84108




Idea Reps Ltd                                Idean Amirjazil                                Idean Amirjazil, Md
1282 Old Skokie Rd                           322 N Broad St, Apt 1218                       640 N Broad St, Apt 627
Highland Park, IL 60035                      Philadelphia, PA 19102                         Philadelphia, PA 19130




Idearc Media Corporation                     Identicam Systems                              Identicard Systems Worldwide Inc
Attn Accounts Receivable                     P.O. Box 57097                                 Identicard Sys/Dual Core LLC
P.O. Box 619009                              Postal Station A                               39597 Treasury Ctr
Dfw Airport, TX 75261-9009                   Toronto, On M5W 5M5                            Chicago, IL 60694-9500
                                             Canada



Identisys Inc                                Idev Technologies Inc                          Idil Hersi Md
P.O. Box 1086                                P.O. Box 671298                                271 S 15th St, Apt 504
Minnetonka, MN 55345-0086                    Dallas, TX 75267-1298                          Philadelphia, PA 19102




Idville Inc                                  Idx Corp                                       Idx Corporation
5376 52nd St Sf                              System Division                                P.O. Box 845887
Grand Rapids, MI 49512                       P.O. Box 1070                                  Boston, MA 02284-5887
                                             Burligton, VT 05402-1070




Idx Systems Corp                             Iec                                            Ife Changa Ford
P.O. Box 845887                              P.O. Box 686                                   330 W Zeralda St
Boston, MA 02284-5887                        San Carlos, CA 94070                           Philadelphia, PA 19144




Ife Ford                                     Ifeanyichukwu Onwe                             Ifetayo Roundtree
330 W Zeralda St                             506 S 41st St, Apt 1i                          1811 Vineyard St
Philadelphia, PA 19144                       Philadelphia, PA 19104                         Philadelphia, PA 19130




Ignacio Tapia                                Ignacio Valencia                               Ignacio Valencia
2201 Pennsylvania Ave, Apt 7                 101 Haws Lane                                  15 Montgomery Ave, Apt6b
Philadelphia, PA 19130                       Flourtown, PA 19031-2063                       Bala Cynwyd, PA 19004




Ignacio Valencia                             Ignacio Valencia Md                            Ignacio Valencia, M.D.
312 Winding Way                              101 Haws Ln                                    312 Winding Way
Glenside, PA 19038                           Flourtown, PA 19031                            Glenside, PA 19038




Ignatius Wang Aia                            Igor Benenson MD Do Pc                         Igor Lomazoff Md
41 Rex Ave                                   9630 Bustleton Ave                             32 Bellwood Dr
Philadelphia, PA 19118                       Philadelphia, PA 19115                         Upper Darby, PA 19053
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 347 of 845

Igor Semenov                                Igor Shusterman                               Iha Finance Department
834 Chestnut 206                            1817 Fairmount Ave, 2f                        511 Farber Lakes Dr
Philadelphia, PA 19107                      Philadelphia, PA 19130                        Williamsville, NY 14231




Ihc Health Services Inc                     Iheartmedia                                   Ihm Conference Center
c/o Suzanne Day Rn Ma Trauma                DBA Katz-Am/Kbwx-Fm/Klou-Fm                   Attn Sister Mary Jo Mcdonald
Coordinator, 8th Ave C St                   5556 Collections Center Dr                    401 S Bryn Mawr Ave
Salt Lake City, UT 84143                    Chicago, IL 60693                             Bryn Mawr, PA 19010




Ija Mcdaniel                                Ijeoma Isiadinso                              Ikaria
4732 Hegerman Terrace                       1651 E MT Airy Ave, Apt 201 A                 Ino Therapeutics LLC
Philadelphia, PA 19114                      Philadelphia, PA 19150                        P.O. Box 642509
                                                                                          Pittsburgh, PA 15264-2509




Ikeil Turner                                Ikia Shavers                                  Il Public Risk Fund
1840 N Taney St                             1047 S Ithan St                               1411 Opus Pl, Ste 300
Philadelphia, PA 19121                      Philadelphia, PA 19143                        Downers Grove, IL 60515-1191




Ileanna D Diaz Negron                       Ilene Burach Md                               Ilia Nikhinson
193 W Tiber St                              1661 Lark Ln                                  400 B Newgate Ct
Philadelphia, PA 19140                      Cherry Hill, NJ 08003                         Bensalem, PA 19020




Iliana Rodriguez                            Iliana Rodriguez                              Illinois Bone Joint Foundation
533 W Erie Ave                              533 West Erie Ave                             Chicago Trauma Symposium
Philadelphia, PA 19140                      Philadelphia, PA 19140                        P.O. Box 57300
                                                                                          Chicago, IL 60657




Illinois Union Insurance Co                 Illinois Union Insurance Co                   Illona LLC
435 Walnut St                               525 W Monroe St, Ste 400                      DBA Cescaphe Ballroom
Philadelphia, PA 19106-3703                 Chicago, IL 60661                             923 N 2nd St
                                                                                          Philadelphia, PA 19123




Ilona Kane Md                               Ilona Keller Inc                              Ilona Krieger
640 N Broad St, Apt 623                     DBA Dugan S Restaurant Banquets               1239 Wood Lane, Suite 101
Philadelphia, PA 19130                      7900 Roosevelt Blvd                           Langhorne, PA 19047
                                            Philadelphia, PA 19152




Ilwu-Pma Coastwise                          Ilya Zhuplatov                                Ima Consulting
814 Mission St Ste, 300                     5421 Houghton Pl, Apt 2                       Attn CEO
San Francisco, CA 94103                     Philadelphia, PA 19128                        6 Hillman Dr, Ste 100
                                                                                          Chadds Ford, PA 19317




Image First Professional Apparel            Image One Advertising Consultants             Imagers
P.O. Box 69                                 Consultants Inc                               22 7th St NE
New Castle, DE 19720-0069                   P.O. Box 1643                                 Atlanta, GA 30308
                                            Sanford, NC 27331
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 348 of 845

Imaging Assoc Inc                            Imaging Services Inc                         Imagistics
P.O. Box 752133                              15 Birmingham Ct                             P.O. Box 856210
Charlotte, NC 28275-2133                     Felton, DE 19943-3036                        Louisville, KY 40285-6210




Imagistics                                   Imane Abdelmoumen                            Imara Quillen
Pitney Bowes Office Systems                  1338 Camelot Court                           1529 Tribbitt Ave
P.O. Box 856037                              Cinnaminson, NJ 08077                        Sharon Hill, PA 19079
Louisville, KY 40285-6037




Imation                                      Immaculata University                        Immaculata University
P.O. Box 91960                               1145 King Rd                                 Attn VP For Acad Affairs Provost
Chicago, IL 60693-1960                       Immaculata, PA 19345                         1145 W King Rd
                                                                                          Immaculata, PA 19345




Immaculata University                        Immaculatta University                       Immucor
Attn VP For Academic Affairs                 1145 King Rd                                 P.O. Box 102118
1145 King Rd                                 Immaculata, PA 19345                         Atlanta, GA 30368-2118
Immaculata, PA 19345




Immucor Gti Diagnostics Inc                  Immucor Transplant Diagnostics               Immucor, Inc
P.O. Box 117018                              P.O. Box 117017                              3130 Gateway Dr
Atlanta, GA 30368-7018                       Atlanta, GA 60368-7017                       Norcross, GA 30071




Immunization Action Colation                 Immuno Biological Labs                       Impac Medical System Inc
2550 University Ave W                        8201 Central Ave NE, Ste P                   Attn Accounts Receivable
St Paul, MN 55114                            Minneapolis, MN 75432                        P.O. Box 403524
                                                                                          Atlanta, GA 30384




Impac Medical Systems, Inc                   Impact Applications Inc                      Impact Computers Electronics
100 W Evelyn Ave                             2000 Technology Dr, Ste 150                  4151 N 29th Ave
Mountain View, CA 94041-1464                 Pittsburgh, PA 15219                         Hollywoood, FL 33020




Impact Services Corporation                  Impath Information Services                  Impel Consulting
Attn President/CEO                           P.O. Box 711984                              6333 N State Hwy 161, Ste 200
1952 E Allegheny Ave                         Cincinnati, OH 45271-1984                    Irving, TX 75038
Philadelphia, PA 19134




Impementation Mangement Assistance, LLC      Imperial Bag Paper Co LLC                    Implant Innovations Inc
DBA Revint Solutions                         255 Rte 1 9                                  P.O. Box 963094
Attn CEO                                     Jersey City, NJ 07306                        Orlando, FL 32886-3094
6 Hillman Dr, Ste 100
Chadds Ford, PA 19317



Implantech Associates Inc                    Implementation Management Assist             Improvecarenow Inc
6025 Nicolle St, Ste C                       DBA Revint Solutions                         N-213 Given Courtyard
Ventura, CA 93003                            6 Hillman Dr, Ste 100                        Uvm College of Medicine
                                             Chadds Ford, PA 19317                        Burlington, VT 05405
                                Case 19-11466-KG     Doc 100         Filed 07/03/19   Page 349 of 845

Imran Qayyum Md                               Imran Sheikh Md                            Ims
266 Iven Ave, Apt 1                           545 N Newton Lake Dr C511                  Mahec
Davis, PA 19087                               W Collingswood, NJ 08107                   501 Biltmore Ave
                                                                                         Asheville, Nc 28801-




Ims Audio Visual Inc                          Imx Medical Management Svc Inc             In A Flash Plumbing Heating Inc
3005 Mccannfarm Dr, Ste 105                   Two Bala Plaza, Ste 600                    3864 Somers Rd
Garner Valley, PA 19061                       Bala Cynwyd, PA 19004                      Huntingdon Valley, PA 19006




In Good Taste Catering                        In Kim Md                                  In Style
204 Sunnybrook Rd                             705 Indian Ridge Rd                        P.O. Box 61430
Flourtown, PA 19031                           Louisville, KY 40207                       Tampa, FL 33661-1430




In The Bag Ltd                                In The News Inc                            In8Graphics LLC
501 Limekiln Pike                             P.O. Box 30176                             64 Princeton-Highstown Rd
Maple Glen, PA 19002                          Tampa, FL 33630-3176                       Princeton, NJ 08550




Ina Conference Facilities Inc                 Ina S Mark Inc                             Incarnation Church
DBA Ace Conference Ctr the                    DBA American Recruiters                    5105 N 5th St
Ace Club                                      2828 Loftview Sq                           Philadelphia, PA 19120
800 Ridge Pike                                Atlanta, GA 30339
Lafayette Hill, PA 19444



Incisive Surgical                             Incredible Edibles Inc                     Incredibly Edible Delites Inc
Vb Box, 164                                   1900 Frontage Rd, Ste 106                  2357 West Chester Pk
P.O. Box 9202                                 Cherry Hill, NJ 08034                      Broomall, PA 19008
Minneapolis, MN 55480-9202




Independence Administrators                   Independence Bcbs                          Independence Bcbs
602 Office Center Dr, Ste 350                 P.O. Box 211184                            Personal Choice
Fort Washington, PA 19034                     St Paul, MN 55121                          P.O. Box 13038
                                                                                         Philadelphia, PA 19103




Independence Blue Cross                       Independence Blue Cross                    Independence Blue Cross
1901 Market St                                1901 Market St 43rd Fl                     Attn Carolyn Golden
Philadelphia, PA 19103-1400                   Philadelphia, PA 19103-1480                Foundation
                                                                                         1901 Market St 37th Fl
                                                                                         Philadelphia, PA 19102



Independence Blue Cross                       Independence Blue Cross                    Independence Blue Cross
Attn Refunds                                  Highmark Blue Shield                       P.O. Box 59480
P.O. Box 820838                               Caring Foundation For Children             Philadelphia, PA 19102-9480
Philadelphia, PA 19182                        1901 Market St
                                              Philadelphia, PA 19103-1480



Independence Blue Cross Of Pa                 Independence Blue Cross Of Pa              Independence Dragon Boat Regatta
1901 Market St                                P.O. Box 898815                            137 N 11th St
Philadelphia, PA 19103                        Camphill, PA 17089                         Philadelphia, PA 19107
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 350 of 845

Independence University                     Independent Balancing Company Inc             Independent Blue Cross
4021 S 700 E, Ste 400                       4068 Ridge Ave                                1901 Market St
Salt Lake City, UT 84107                    Philadelphia, PA 19129                        Philadelphia, PA 19103




Independent Hardware Inc                    Independent Hardware, Inc                     Independent Impressions Inc
14 S Front St                               Attn Vince Campagna                           150 Nichols St Ste, C
Philadelphia, PA 19106-3001                 14 S Front St                                 Bel Air, MD 21014
                                            Philadelphia, PA 19106




Independent Medical Expert                  Independent Physician Associates              Inderjit Singh
DBA Imedecs                                 Maxicare Louisiana                            5450 Wissahickon Ave, Apt 616a
Consulting Svcs Inc                         3500 N Causeway Blvd Ste, 160                 Philadelphia, PA 19144
2060 Detwiler Rd, Ste 100                   Metairie, LA 70002
Harleysville, PA 19438



Indian Mills Athletic Association           Indiana University                            Indiana University Of Pennsylvania
P.O. Box 2215                               Processing Div/Franklin Hall                  1011 S Dr
Shamong, NJ 08088                           Kirkwood At Indiana                           Indiana, PA 15705
                                            Bloomington, IN 47405-2804




Indianapolis Child Support-Asfe             Indira Kumar Md                               Indoff Inc
Re William J Redgate                        901 N Penn St                                 P.O. Box 842808
P.O. Box 6271                               Philadelphia, PA 19123                        Kansas City, MO 64184-2808
Indianapolis, IN 46206-6271




Indria Johnson                              Industrial Controls Distributors              Industrial Eng Equip Co Inc
1649 S 26th St                              P.O. Box 827383                               P.O. Box 790379
Philadelphia, PA 19145                      Philadelphia, PA 19182-7383                   St Louis, MO 63179-0379




Industrial Welding Supplies                 Inessa Nodel                                  Infectious Diseases In Child/Inc
DBA Nordan Smith                            1865 Welsh Rd, Apt P 5                        c/o Registration Mgr
Of Hattiesburg Inc                          Philadelphia, PA 19115                        Symposium
P.O. Box 1937                                                                             6900 Grove Rd
Hattiesburg, MS 39403-1937                                                                Thorofare, NJ 08086-9447



Infectious Diseases Society Of Am           Infinite Business Event Solutio               Infinity
1300 Wilson Blvd, Ste 300                   DBA Infinite Massage                          P.O. Box 105046
Arlington, VA 22209                         18062 Fm 529, Ste 205                         Atlanta, GA 30348-5046
                                            Cypress, TX 77433




Infinity Ins Co                             Infinity Lines Inc                            Influent Medical
P.O. Box 830727                             100 Valley Creek Rd                           28 Commercial St
Birmingham, AL 35283-0727                   Plymouth Meeting, PA 19462                    Concord, NH 03301




Info Tag Inc                                Info Tech Research Grp Inc                    Infogroup
DBA Compliance Signs Special                402 Queens Ave                                Attn Ryan Foehlinger
Signs Symbols                               London, On N6B 1Y8                            Info USA Sales Solutions
56 S Main St                                Canada                                        1020 E 1st St
Chadwick, IL 61014                                                                        Papillion, NE 68046
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 351 of 845

Infogroup Inc                               Infoguard Data Management Inc                Infor Us Inc
DBA Custom Solutions                        P.O. Box 300                                 Nw7418
Attn Chad Weber                             Lansdale, PA 19446                           P.O. Box 1450
5711 S 86th Cir                                                                          Minneapolis, MN 55485-7418
Omaha, NE 68127



Infor Us , Inc                              Informa Software                             Information Network Corporation
Attn Gregory M Giangiordano                 2300 Maitland Center Pkwy, Ste 220           P.O. Box 16000
641 Ave of the Americas                     Maitland, FL 32751                           Phoenix, AZ 85011
New York, NY 10011




Information Radio Technology Inc            Informs Inc                                  Infosource Service
635 E 185th St                              13055 Riley St                               Biodyne Library
Cleveland, OH 44119                         Holland, MI 49424                            P.O. Box 710281
                                                                                         San Diego, CA 92171-0281




Infotech Usa Inc                            Infrared Predictive Surveys Inc              Infusion Nurses Society
21 Meyer Ave                                2758 Lynn St                                 315 Norwood Park South
Valley Stream, NY 11580                     Frederick, MD 21704                          Norwood, MA 02062




Inga Emigholz                               Inga Strelow                                 Inge Servey
2100 Walnut St, 14g                         3900 City Ave, A408                          1113 Renee Cir
Philadelphia, PA 19103                      Philadelphia, PA 19131                       Feasterville, PA 19053




Ingenious Med Inc                           Ingenious Med, Inc                           Ingenix Inc
Dept Ch 19685                               Attn GEO                                     2771 Momentum Pl
Palatine, IL 60055-9685                     400 Galleria Pkwy, Ste 1600                  Chicago, IL 60689-5327
                                            Atlanta, GA 30339




Ingenix Publishing Group                    Ingri Walker-Descartes Md                    Ingrid Mcgovern
P.O. Box 88050                              560 Williams Ave, Ste 1F                     6 Hillside Ln
Chicago, IL 60680-1050                      Brooklyn, NY 11207                           Landenberg, PA 19350




Inhealth Technologies                       In-Home Care Inc                             Inhouse Assist LLC
1110 Mark Ave                               Home Helper                                  6751 N Sunset Blvd, Ste 450
Carpinteria, CA 93013-2918                  P.O. Box 37464                               Glendale, AZ 85305
                                            Philadelphia, PA 19148




Inion Inc                                   Injoy Productions, Inc                       Injoy Videos Inc
Gpo                                         DBA Injoy Birth Parenting                    7107 La Vista Pl
P.O. Box 26924                              7107 La Vista Pl                             Longmont, CO 80503
New York, NY 10087-6924                     Longmont, CO 80503




Inland Nephrology Medical Associa           Inlet Medical Inc                            Inna Pristatsky
1210 Indiana Ct                             Attn Accounts Receivable                     168 Tulip Rd
Redlands, CA 92374                          10340 Viking Dr Ste, 125                     Holland, PA 18966
                                            Eden Prairie, MN 55344
                                 Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 352 of 845

Inner Hospital Basketball League               Innerspace/Datel Corp                         Innomed Inc
2078 Independance St                           Dept Ch 14234                                 P.O. Box 116888
Philadelphia, PA 19138                         Palatine, IL 60055-4234                       Atlanta, GA 30368-6888




Innovacon Inc                                  Innovacon Inc                                 Innovations For Access Inc
Dept Ch 10664                                  P.O. Box 846153                               DBA Hemoband Inc
Palatine, IL 60055-0664                        Boston, MA 02284-6153                         Accounting Dept
                                                                                             515 NW Saltzman Rd, 797
                                                                                             Portland, OR 97229-6098



Innovations In Marketing LLC Corp              Innovative Learning Concepts Inc              Innovative Medical Products
1071 Camelback St                              6760 Corporate Dr                             P.O. Box 8028
Newport Beach, CA 92660-3228                   Colorado Springs, CO 80919                    Plainville, CT 06062




Innovative Medical Specialties                 Innovative Oncology Solutions Inc             Innovative Optics Inc
6165 Monroe Ave                                2156 Johnson Rd                               6812 Hemlock Ln
Eldersburg, MD 21784                           Germantown, TN 38139                          Maple Grove, MN 55369




Innovative Print Media Group, Inc.             Innovative Product Achievements               Innovative Product Achievements
Attn President                                 1105 Satellite, Ste 300                       Ipa LLC
500 Schell Lane                                Suwanee, GA 30024                             2775 Premiere Pkwy Ste, 100
Phoenixville, PA 19460                                                                       Duluth, GA 30097




Innovative Product Achievements, LLC           Innovative Sterilization Tech                 Ino Therapeutics LLC
DBA Ipa LLC                                    Technologies LLC                              DBA Mallinckrodt
3059 Premiere Pkwy, Ste 200                    7625 Paragon Rd, Ste A                        Attn Critical Care Contract Admin
Duluth, GA 30097                               Dayton, OH 45459                              1425 US Route 206
                                                                                             Bedminster, NJ 07921



Ino Therapeutics LLC                           Ino Therapeutics LLC                          Ino Therapeutics LLC
dba Mallinckrodt Pharmaceuticals               DBA Mallinckrodt Pharmaceuticals              P.O. Box 642509
Attn Brooke Mitch                              P.O. Box 3790                                 Pittsburgh, PA 15264-2509
1425 US Route 206                              Carol Stream, IL 60132-3790
Bedminster, NJ 07921



Inova Diagnostics Inc                          Inpro Corporation                             Inquicker LLC
P.O. Box 83358                                 P.O. Box 720                                  In Quick Er LLC
Woburn, CA 01813-3358                          Muskego, WI 53150                             P.O. Box 306131
                                                                                             Nashville, TN 37230-6131




Inquicker LLC                                  Inquicker, LLC                                Insccu-Asfe
Re Payment For Brookwood                       Attn Manager and CTO                          Re William Redgate
P.O. Box 40347                                 41 Rachel Dr                                  P.O. Box 6271
Nashville, TN 37204-0001                       Nashville, TN 37214                           Indianapolis, IN 46206-6271




Inservco                                       Inside The Joint Commission                   Insight Corporate Solutions
P.O. Box 8898                                  P.O. Box 9405                                 P.O. Box 713096
Camp Hill, PA 17011                            Gaithersburg, MD 20897-9824                   Columbus, OH 43271-3096
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 353 of 845

Insight Direct Usa Inc                        Insight Health Services Corporati            Insight Inc
P.O. Box 731069                               P.O. Box 847689                              4500 Hugh Howell Rd, Ste 340
Dallas, TX 75373-1069                         Dallas, TX 75284-7689                        Tucker, GA 30084




Insight Inc                                   Insight Instruments Inc                      Insight Media Inc
P.O. Box 731069                               2580 SE Willoughby Blvd                      16848 Collection Center Dr
Dallas, TX 75373-1069                         Stuart, FL 34994                             Chicago, IL 60603-0168




Insight Public Sector Inc                     Insight Services Corporation                 Inspira Medical Center
P.O. Box 731072                               P.O. Box 78825                               Woodbury Inc
Dallas, TX 78373-1072                         Phoenix, AZ 85062                            509 N Broad St
                                                                                           Woodbury, NJ 08906-1617




Inspira Medical Centers Inc                   Inspira Medical Ctr Woodbury Inc             Institute For Behavioral Sciences
1505 West Sherman Ave                         509 N Broad St                               Publishing Division
Vineland, NJ 08037                            Woodbury, NJ 08096-1617                      200 Swe 6th St, Ste 601
                                                                                           Fort Lauderdale, FL 33301




Institute For Dermatopathology                Institute For Family Centered                Institute For Healthcare
Attn David Pyc                                Centered Care Inc                            Improvement
3805 W Chester Pike                           6917 Arlington Rd, Ste 309                   20 University Rd 7th Fl
Newtown Square, PA 19073                      Bethesda, MD 20814                           Cambridge, MA 02138




Institute For Healthcare                      Institute For Innovative Technolo            Institute For Pediatric Medical E
Improvement                                   Technology In Medical Education              J Thomas Stocker Md Exec Dir
P.O. Box 133                                  Drtc, Ste 2F                                 6604 Landon Ln
Lagrange, IL 60525                            16 Cavendish Ct                              Bethesda, MD 20817-5636
                                              Lebanon, NH 03766



Institute For Safe Families                   Institute For Safe Families                  Institute For Safe Med Practices
3502 Scotts Ln                                3502 Scotts Ln Bldg 1 Ste, 4                 Practices
Philadelphia, PA 19129                        Philadelphia, PA 19129                       1800 Byberry Rd Ste, 810
                                                                                           Huntingdon Valley, PA 19006




Institute For Safe Medication                 Institute For Supply Management              Institute Of Industrial Engineers
DBA Ismp                                      P.O. Box 22160                               3577 Pkwy Ln, Ste 200
200 Lakeside Dr Ste, 200                      Tempe, AZ 85285-2160                         Norcross, GA 30092
Horsham, PA 19044




Institute Of Internal Auditor/Inc             Institutional Locksmith Associati            Instromedix Inc
P.O. Box 281196                               Delaware Valley Chapter                      A Card Guard Co
Atlanta, GA 30384-1196                        P.O. Box 24772                               3997 Paysphere Cir
                                              Philadelphia, PA 19111                       Chicago, IL 60674




Instrumed Inc                                 Instrumedics Inc                             Instrument Makar
19495 144th Ave NE B-210                      Attn Accounts Receivable                     P.O. Box 885
Woodinville, WA 98072                         5918 Evergreen Blvd                          Okemos, Mi 48805
                                              St Louis, MO 63134
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 354 of 845

Instrument Specialists                       Instrumentation Associates Inc               Instrumentation Associates Inc
32390 Ih 10 West                             1001 W 9th Ave, Ste B                        1220 Valley Forge Rd, Ste 2
Boerne, Tx 78006                             King of Prussia, PA 19406                    Phoenixville, PA 19460




Instrumentation Industries                   Instrumentation Laboratory                   Instrumentation Laboratory Co
2990 Industrial Blvd                         P.O. Box 350074                              P.O. Box 83189
Bethel Park, Pa 15102                        Boston, MA 02241-0574                        Woburn, MA 01813-3189




Instrumentation Laboratory Inc               Insurance Administrators Of Amer             Insurance Benefit Spot Check Inc
Werfen USA LLC                               P.O. Box 5082                                1010 Hurley Way Ste, 180
P.O. Box 347934                              Mt Laurel, NJ 08054                          Sacramento, CA 95825
Pittsburgh, PA 15251-4934




Insurance Claims Services                    Insurance Group Of Amer Holdings             Int L Assoc Health Care Secur/Inc
200 Cahaba Park Cir                          300 Beardsley Ln, Ste C201                   Health Ca Security Safety Inc
Birmingham, AL 35242                         Austin, TX 78746                             P.O. Box 637
                                                                                          Lombard, IL 60148




Integra - Ohio Inc                           Integra Life Sciences Sales LLC              Integra Lifesciences Corporation
P.O. Box 404367                              311 Enterprise Dr                            DBA Integra Neurosciences
Atlanta, GA 30384-4367                       Plainsboro, NJ 08536                         P.O. Box 404129
                                                                                          Atlanta, GA 30384-4129




Integra Massachusetts Inc                    Integra Neurosupplies Inc                    Integra Pain Management Corp
DBA Integra Radionics Inc                    P.O. Box 404129                              P.O. Box 100416
P.O. Box 404129                              Atlanta, GA 30384-4129                       Atlanta, GA 30384-0416
Atlanta, GA 30384-4129




Integra Realty Resources Inc                 Integrated Biomedical Technology             Integrated Healthcare Solutions
1601 Market, Ste Ste 890                     2931 Moose Trail                             10124 Papageorge St
Philadelphia, PA 19103                       Elkhart, IN 46514                            Daphne, AL 36526




Integrated Healthcare Solutions, Inc.        Integrated Imaging Inc                       Integrated Medical Devices Inc
Attn Paul Wingard                            8362 Veterans Hwy, Ste 102                   549 Electronics Pkwy
10124 Papageorge St                          Millersville, MD 21108                       Liverpool, NY 13088
Daphne, AL 36526




Integrated Medical Solutions                 Integrated Medical Systems Inc               Integrated Medical Systems Intl
99 Regency Pkwy, Ste 307                     P.O. Box 2725                                Attn COO
Mansfield, TX 76063                          Columbus, GA 31902-2725                      1823 27th Ave S
                                                                                          Birmingham, AL 35209




Integrated Orbital Implants                  Integrated Project Services Inc              Integrity Healthcare, LLC
11230 Sorrento Valley Rd, Ste 135            2001 Joshua Rd                               9785 S Maroon Cir, Ste G102
San Diego, CA 92121                          Lafayette Hill, PA 19444                     Englewood, CO 80112
                                  Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 355 of 845

Intehealth Inc                                  Intelistaf Healthcare                          Intelistaf Healthcare Inc
5 Great Valley Pkwy, Ste 340                    P.O. Box 503289                                21920 Network Pl
Malvern, PA 19355                               St Louis, MO 63150-3289                        Chicago, IL 60673-1219




Intelistaf Healthcare Inc                       Intelistaff Healthcare Inc/South               Intellicom Systems Inc
P.O. Box 202996                                 21920 Network Pl                               7112 Airport Hwy
Dallas, TX 75320-2996                           Chicago, IL 60673-1212                         Pennsauken, NJ 08109




Intelligent Power Solutions Inc                 Intelliquest Media Inc                         Inter Science Institute
741 Main St                                     374 E Bloomingdale Ave                         944 Hyde Park Blvd
Orange, CA 92868                                Brandon, FL 33511                              Inglewood, Ca 90302




Inter Technomics LLC                            Interactivation Health Networks                Interactivation Health Networks
112 Windgate Dr                                 Attn David Ross, COO                           P.O. Box 530019
Chester Springs, PA 19425                       331 W 57th St, 733                             Atlanta, GA 30353-0019
                                                New York, NY 10019




Interbay Printing                               Intercall                                      Intercall Inc
3316 S Dale Mabry                               15272 Collections Center Dr                    P.O. Box 281866
Tampa, FL 33629                                 Chicago, IL 60693                              Atlanta, GA 30384-1866




Inter-County Hospitlization Plan                Intercounty Newspapers Group                   Interface Associates
720 Blair Mill Rd                               The Goodson Holding Co                         27752 El Lazo Rd
P.O. Box 975                                    2100 Frost Rd                                  Laguna Niguel, CA 92677
Horsham, PA 19044-0975                          Bristol, PA 19007




Interior Conceptions LLC Corp                   Interlace Medical Inc                          Interlight
DBA St Charles Manufacturing                    135 Newbury St                                 7939 New Jersy Ave
166 Bloomfield Ave                              Framingham, MA 01701                           Hammond, IN 46323-3040
Verona, NJ 07044




Intermec Technologies Corporation               Intermed Vidio Technologies Inc                Intermetro Industries Corp
Dept Ch 14099                                   18 Commerce Rd                                 75 Remittance Dr Dept 3044
Palatine, IL 60055-4099                         Newtown, CT 06470                              Chicago, IL 60675-3044




Intermetro Industries Corp                      Intermetro Industries Corporation              Intermountain Healthcare
P.O. Box 100557                                 651 N Washington St                            P.O. Box 30192
Pasadena, CA 91189-0557                         Wilkes Barre, PA 18705-0557                    Salt Lake City, UT 84130-0192




Internal Revenue Service                        Internal Revenue Service                       Internal Revenue Service
Multiple Garnishments                           P.O. Box 219236                                P.O. Box 57
Andover, MA 75240                               Kansas City, MO 64121                          Bensalem, PA 19020
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 356 of 845

Internal Revenue Service                      Internal Revenue Service                       Internal Revenue Service
P.O. Box 7346                                 P.O. Box 80110                                 P.O. Box 8669
Philadelphia, PA 19101-7346                   Cincinnati, OH 45280-0110                      Philadelphia, PA 19162




Internal Revenue Service                      Internal Revenue Service                       Internal Revenue Service
Phila Service Center                          Re Arris Nelson                                Re Carolyn Nutter Ss 192602031
600 Arch St                                   Dept of Treasury                               P.O. Box 8669
Philadeplhia, PA 19106                        Fresno, CA 93888-0010                          Philadelphia, PA 19162-8669




Internal Revenue Service                      Internal Revenue Service                       Internal Revenue Service
Re Cheree Cotton Ss 209444979                 Re Leon Lyons Jr/209506434                     Re Lynne C Yates/198507200
P.O. Box 57                                   Andover, MA 05501                              Cincinnati, OH 45999-0010
Bensalem, PA 19020




Internal Revenue Service                      Internal Revenue Service                       Internal Revenue Service
Re Marilyn Bolden Cs 203465877                Re Multiple Garnishments                       Re Nikisha Jacobs
Androver, MA 05501                            P.O. Box 24017                                 P.O. Box 219690
                                              Fresno, CA 93779                               Kansas City, MO 64121-9690




Internal Revenue Service                      Internal Revenue Service                       Internal Revenue Service
Re Paula D Jackson                            Re Relonda Alexander/192564912                 Re W Nelson Jr A Marshall-Nelso
Cincinnati, OH 45999-0010                     Androver, MA 05501                             57 Haddonfield Rd, Ste 120
                                                                                             Cherry Hill, NJ 08002-4804




Internal Revenue Service/Schc                 Internal Revenue Services                      Internal Revenue Services
Atlanta, GA 39901-0000                        Re Cynthia Boyd                                Re Irene Caputo
                                              Fresno, CA 93888                               Fresno, CA 93888




International Assoc Hosp Central              International Assoc Of Healthcare              International Association For
Service Management                            Central Service Material Mgmt                  Healthcare Security Safety Inc
55 W Wacker Dr, Ste 501                       213 W Institute Pl, Ste 412                    P.O. Box 5038
Chicago, IL 60601                             Chicago, IL 60610                              Glendale Heights, IL 60139




International Association Of                  International Bible Society                    International Biomedical Inc
c/o Anthony Casimano                          P.O. Box 35700                                 P.O. Box 143449
Healthcare Professionals                      Colorado Springs, CO 80935                     Austin, TX 78714-3449
410 Park Ave 1st Fl
New York, NY 10022



International Brotherhood of                  International Child Neuro Assoc                International Code Council
Electrical Workers, Local 98                  P.O. Box 2048                                  Accounts Receivable
1701 Spring Garden St                         Uppsala, S-75002                               4051 W Flossmoor Rd
Philadelphia, PA 19130                        Sweden                                         Country Club Hills, IL 60478-5795




International College Of Angiolog             International Congress For Joint               International Council For Commona
5 Daremy Ct                                   Reconstruction                                 In Blood Banking Automation Inc
Nesconset, NY 11767-1547                      2033 San Elijo Ave, 351                        P.O. Box 11309
                                              Cardiff, CA 92007                              San Bernardino, CA 92423-1309
                                  Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 357 of 845

International Equity Research                   International Floral Designs Inc              International Infusion LLC
854 Massachusetts Ave Ste, 10                   1531 Packer Ave                               DBA Intra Pump Infusion Systems
Cambridge, MA 02139                             Philadelphia, PA 19145                        1448 Fargo Blvd
                                                                                              Geneva, IL 60134




International Journal Of                        International Law Enforcement                 International Liver Transplantati
Pharmaceutical Correspond                       Educators Trainers Assoc                      Society
P.O. Box 340205                                 P.O. Box 1003                                 1500 Commerce Pkwy, Ste C
Austin, TX 78734-9816                           Twin Lakes, WI 53181                          Mt Laurel, NJ 08054




International Medical Dental                    International Medical Devices                 International Medical Group
Products Inc                                    4001 Kennett Pike Ste, 134-992                2960 N Meridian St
P.O. Box 510                                    Greenville, DE 19807                          Indianapolis, IN 46208
Huntsville, UT 84317-0510




International Medical Group                     International Mobile Health Assoc             International Paper
407 N Fulton St                                 P.O. Box 7611                                 P.O. Box 8031
Indianapolis, IN 46202                          Huntington, WV 25777                          Wausau, WI 54402-8031




International Party Mfg                         International Pediatric Ortho/Inc             International Society For Genetic
Santa Suit Express                              Think Tank                                    c/o Elias I Traboulsi Md
1739 Iowa Ave                                   4865 Glencairn Rd                             Eye Diseases - Isged
Lorain, OH 44052                                Hollywood, CA 90027-1135                      9500 Euclid Ave I32
                                                                                              Cleveland, OH 44195



International Society For Heart                 International Society Of                      International Society Of
Lung Transplantation                            Arboriculture                                 Emp Benefit Specialists
14673 Midway Rd, Ste 108                        P.O. Box 3129                                 P.O. Box 209
Dallas, TX 75244                                Champaign, IL 61826-3129                      Brookfield, WI 53008-0209




International Systems Of America                International Technidyne Corp                 International Transplant Nurses
1812 Cargo Ct                                   DBA Accriva Diagnostics                       Society Assoc
Louisville, KY 40299-1912                       P.O. Box 674441                               4700 West Lake Ave
                                                Detroit, MI 48267-4441                        Glenview, IL 60025




International Transplantation Soc               International Union Of Oper                   Interphase Med Equipment Inc
205 Viger Ave W Ste, 201                        Engineers Welfare Fund                        2536 E Castor Ave
Montreal, Qc H2Z 1G2                            P.O. Box 1627                                 Philadelphia, PA 19134
Canada                                          Ft Washington, PA 19034




Interphase Medical Equipment, Inc               Interphase Medical Equipment, Inc             Interphase Medical Equipment, Inc
Attn Glen Miller, Vice President                Attn Heather Edmunds, President               Attn President
2536 E Castor Ave                               162 Industry Dr                               162 Industry Dr
Philadelphia, PA 19134                          Pittsburgh, PA 15275                          Pittsburgh, PA 15275




Interpore Cross International                   Intersect Ent                                 Intersection Media Holdings Inc
c/o Comerica Bank                               1555 Adams Dr                                 DBA Intersection Media LLC
P.O. Box 513140                                 Menlo Park, CA 94025-1439                     P.O. Box 5179
Los Angeles, CA 90051-1140                                                                    New York, NY 10087-5179
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 358 of 845

Intersocietal Accreditation Comm             Interstate Distribution Center                Interstate Fleets Inc
DBA Icael,Icavl,Icanl,Icamrl                 P.O. Box 1925                                 P.O. Box 297
Icactl Icacsf Cacsf                          Culver City, CA 90232-1925                    Colmar, PA 18915
6021 University Blvd, Ste 500
Ellicott City, MD 21043



Interstate Locksmith Inc                     Intertex Medical                              Intervascular
2277 Rt 33 E, Ste 407                        P.O. Box 90785                                P.O. Box 34374
Hamilton, NJ 08690                           Houston, TX 77090                             Newark, NJ 07189-4374




Intervid Inc                                 Intl Assoc For The Study Of Pain              Intralinks, Inc
4650 Wedgewood Blvd, Ste 104                 909 NE 43rd St, Ste 306                       Attn General Counsel
Frederick, MD 21703                          Seattle, WA 98105                             685 3rd Ave, 9th Fl
                                                                                           New York, NY 10017




Intrinsiq Specialty Solutions Inc            Intuitive Surgical Inc                        Intuitive Surgical Inc
33081 Collection Center Dr                   Dept 33629                                    Payment From St Francis
Chicago, IL 60693-0330                       P.O. Box 39000                                Dept 33629
                                             San Francisco, CA 94139                       P.O. Box 39000
                                                                                           San Francisco, CA 94139



Intuitive Surgical, Inc                      Invacare Supply Group Inc                     Invatec Inc
1266 Kifer Rd                                DBA Acs Division of Invacare                  3101 Emrick Blvd, Ste 113
Sunnyvale, CA 94086                          P.O. Box 642878                               Bethlehem, PA 18020
                                             Pittsburgh, PA 15264-2878




Inverness Medical Inc                        Inverness Medical Prof Diagnostic             Inverness Medical Professional Di
DBA Biostar                                  DBA Inverness Medical                         DBA Wampole Laboratories
P.O. Box 712146                              North America Inc                             Dept Ch 10664
Cincinnati, OH 45271-2146                    Professional Diagnostics                      Palatine, IL 60055-0664
                                             P.O. Box 846153
                                             Boston, MA 02284-6153


Invitrogen Corporation                       Invivo Diagnostic Imaging                     Invivo Research Inc
c/o Bank of America                          A Subsidiary of Intermagnetics                P.O. Box 100355
12088 Collections Center Dr                  General Corp                                  Atlanta, GA 30384-0355
Chicago, IL 60693                            P.O. Box 100355
                                             Atlanta, GA 30384-0355



Invivomde Medical Advances Inc               Invuity Inc                                   Ioannis Koutroulis Md
P.O. Box 15172                               Dept Ch 19705                                 1027 Arch St, Unit 604
Newark, NJ 07192-5172                        Palatine, IL 60055-9705                       Philadelphia, PA 19107




Iod Inc                                      Iodine Software, LLC                          Ionne M Johnson
P.O. Box 19072                               Attn Contracts Manager                        7181 Uber St
Green Bay, WI 54307-9072                     6850 Austin Center Blvd                       Philadelphia, PA 19138
                                             Austin, TX 78731




Iop Inc                                      Iowa College Acquisition Llc.                 Ipay Technologies LLC
3184 Airway Ave, Ste B                       DBA Kaplan University                         P.O. Box 1176
Costa Mesa, CA 92626                         Attn Dean, School of Nursing                  Elizabethtown, KY 43702-1176
                                             550 W Van Buren, 7th Fl
                                             Chicago, IL 60607
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 359 of 845

Ipeg                                      Ipm Slug-A-Bug Inc                            Ipromoteu Com Inc
11300 W Olympic Blvd, 600                 DBA Sab Services Inc                          Dept Ch 17195
Los Angeles, CA 90064                     7300 N Crescent Blvd Bldg 7                   Palatine, IL 60055-7195
                                          Pennsauken, NJ 08110




Ipromoteu.Com                             Ipsen Inc                                     Iq Scientific Instruments Inc
Dept La 23232                             27 Maple St                                   2075-E Corte Del Nogal
Pasadena, CA 91185-3232                   Milford, MA 01757                             Carlsbad, CA 92009-1414




Iqpc Healthcare                           Ira Johnson Jr                                Ira R Stark Do
DBA Ghp Network                           917 Cimarron Dr                               41 E Central Ave
535 5th Ave 8th Fl                        Pittsburgh, PA 15235                          Moorestown, NJ 08057
New York, NY 10017




Ira Stark                                 Ira T Cohen Md                                Ira Weinstein
41 E Central Ave                          2311 Connecticut Ave Nw, 302                  Box 355
Moorestown, NJ 08057                      Washington, DC 20008                          Cheltenham, PA 19012




Iradimed Corporation                      Iraj Rezvani Md                               Irakli Mania Md
P.O. Box 102590                           203 Kent Rd                                   7247 Valley Ave
Atlanta, GA 30368-2590                    Wyncote, PA 19095                             Philadelphia, PA 19128




Iram Mahmood Arif                         Iram Shaikh-Abbasi Md                         Irene Brown
22 Nestlewood Way                         2904 Sterling Rd                              1835 Bowler St
Princeton, NJ 08540                       Yardley, PA 19067                             Philadelphia, PA 19115




Irene C Lubas                             Irene Caputo                                  Irene Mallory
104 Garfield Ave                          622 Moyer St                                  6508 Paschall Ave
Cherry Hill, NJ 08002                     Philadelphia, PA 19120                        Philadelphia, PA 19142




Irene Maluk                               Irene Spanelis Diaz                           Irene Wawrzynczak
42 Waterview Ct                           63 Twiining Rd                                931 Irvin Rd
Marlton, NJ 08053                         Richboro, PA 18954                            Huntingdon Vly, PA 19006




Irfan Ansari Md                           Iridex Corporation                            Irim Salik Md
8201 Henry Ave, Apt O 16                  Dept Ch 19893                                 1008 Spruce St, Apt 7r
Philadelphia, PA 19128                    Palatine, IL 60055-9893                       Philadelphia, PA 19107




Irina Avratiner                           Irina Chikvashvili Md                         Irina Mikolaenko
12014 Depue Ave                           633 W Rittenhouse St, Apt A810                868 Brunswick Ave
Philadelphia, PA 19116                    Philadelphia, PA 19144                        Trenton, NJ 08638
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 360 of 845

Irina Mikolaenko Md                        Irina Mikolaenko, M.D.                        Irini Daskalaki
868 Brunswick Ave 2nd Fl                   868 Brunswick Ave                             502 Bell Hill Rd
Trenton, NJ 08638                          Trenton, NJ 08638                             Wilmington, DE 19144




Iris Companies                             Iris Cruz                                     Iris International Inc
901 Park Rd                                2623 North 8th St                             P.O. Box 101055
Fleetwood, PA 19522                        Philadelphia, PA 19133                        Pasadena, CA 91189-1055




Iris Jimenez                               Iris Morales                                  Iris Qa LLC
3205 N Hanock St                           3322 Decatur St                               DBA Bdmi LLC
Philadelphia, PA 19140                     Philadelphia, PA 19136                        550 Highland St Ste, 100
                                                                                         Frederick, MD 21701




Iris Rolon                                 Iris Tolchinsky                               Irisaida Martinez Md
3517 N Ella St                             431 Evergreen Ave                             14th St Anthony Court
Philadelphia, PA 19134                     Warminster, PA 18974                          Cherry Hill, NJ 08003




Irish American Paediatric Socie            Irish American Pediatric Societ               Iron Mountain Inc
c/o Michael P Flynn                        Attn Joe Mcmanus                              c/o Union Bank
3652 Cragsmoor Ct                          1205 Oak Bluff Ct                             P.O. Box 60827
Ellicott City, MD 21042-4906               Westerville, OH 43081-3222                    Los Angeles, CA 90060-0827




Iron Mountain Inc                          Iron Mountain Inc                             Iron Mountain Information Mgt, LLC
P.O. Box 27128                             P.O. Box 915004                               1101 Enterprise Dr
New York, NY 10087-7128                    Dallas, TX 75391-5004                         Royersford, PA 19468




Iron Mountain Off-Site Data Inc            Iron Mountain Records Mgmt Inc                Iron Workers District Council
Protection                                 P.O. Box 6150                                 Of Pa/Medical Surgical Acct
P.O. Box 27129                             New York, NY 10249-6150                       6401 Castro Ave
New York, NY 10087-7129                                                                  Philadelphia, PA 19149




Iron Workers Union                         Ironshore Specialty Insurance                 Irs
P.O. Box 2637                              75 Federal St                                 Re Patricia Blount
Locals 549 550                             Boston, MA 02110                              Acs Support
Midlothian, VA 23113                                                                     P.O. Box 219236
                                                                                         Kansas City, MO 64121-9236



Irum Khan                                  Irvine Scientific                             Isabel Balboa Trustee
902 Cantrell St                            2511 Daimler St                               Re Moneke Ragsdale
Philadelphia, PA 19148                     Santa Ana, Ca 92705                           P.O. Box 1978
                                                                                         Memphia, TN 38101




Isabel C Balboa Esq                        Isabel C Balboa Trustee                       Isabel C Balboa Trustee
Multiple Garnish                           Re Heidi Y Harris                             Re Jeffrey Patterson
P.O. Box 1978                              P.O. Box 1978                                 Cs 1137993
Memphis, TN 38101-1978                     Memphis, TN 38101                             P.O. Box 1978
                                                                                         Memphia, TN 38101
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 361 of 845

Isabel C Balboa Trustee                     Isabel C Balboa Trustee                      Isabel C Balboa Trustee
Re Kelly Markel/0018341                     Re M C O Brien Cs 166429868                  Re Scott Nelson
P.O. Box 1978                               P.O. Box 1978                                P.O. Box 1978
Memphis, TN 38101                           Memphis, TN 38101                            Memphis, TN 38101-1978




Isabelle Brandon                            Isaiah Jackson                               Isaura Lopez Thibault Md
415 Dupont St                               718 Clifton Ave                              2049 North St
Philadelphia, PA 19128                      Collingdale, PA 19023                        Philadelphia, PA 19130




Ishage                                      Ishminder Kaur                               Ishminder Kaur, M.D.
777 W Broadway, Ste 401                     19 Addison Ct                                19 Addison Ct
Vancouver, Bc V5Z 4J7                       Doylestown, PA 18901-2982                    Doylestown, PA 18901-2982
Canada




Isi Researchsoft                            Isis Anderson                                Island International Industries
3501 Market St                              1107 Davis St                                4062 Grumman Blvd, Unit 81
Philadelphia, PA 19104                      Wilmington, DE 19802                         Calverton, NY 11933




Isley Patton                                Ismail Dairywala                             Isoaid LLC
311 Tory Est                                11000 Gatesden Dr, Apt 902                   Dept 9770
Clementon, NJ 08021                         Tomball, TX 77377                            P.O. Box 850001
                                                                                         Orlando, FL 32885-9770




Isolux America                              Isorx Inc                                    Isotis Orthobiologics Inc
1479 Rail Head Blvd                         P.O. Box 6606                                DBA Integra Orthobiologics
Naples, FL 34110                            San Rafael, CA 94903                         16386 Collections Ctr Dr
                                                                                         Chicago, IL 60693




Isotis Orthobiologics Inc                   Ispcan                                       Iss Facility Services Inc
Dept Ch 17690                               Of Child Neglect                             DBA Iss Facility Services Tucson
Palatine, IL 60055-7690                     P.O. Box 809343                              P.O. Box 686
                                            Chicago, IL 60680-9343                       San Antonio, TX 78293-0686




Iss Facility Services, Inc                  Iss Facility Svcs                            It Takes Two
Attn James Haviaris, President,             P.O. Box 506                                 100 Minnesota Ave
Northeast Region                            San Antonio, TX 78292-0506                   Le Sueur, MN 56058
81 Dorsa Ave
Livingston, NJ 07039



Itentive Corporation                        Ithaki Children With Special Need            Itin Scale Co Inc
650 E Devon Ave, Ste 135                    c/o Anna Molfessi                            4802 Glenwood Rd
Itasca, IL 60143                            Vathi, GA 28300                              Brooklyn, NY 11234




Its Mailing Systems Inc                     Its Neopost Inc                              Itt Hartford
DBA Totalfunds By Hasler                    910 E Main St, Ste 200                       P.O. Box 4771
1020 E Main St                              Norristown, PA 19401                         Syracuse, NY 13221
Norristown, PA 19401
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 362 of 845

Itzaira Cruz Mayoral                        Iv Technologies Inc                          Ivan Cardona Md
7107 Edmund St                              21088 Trappe Rd                              2802 Poplar St, Apt 2
Philadelphia, PA 19135                      Upperville, VA 20184                         Philadelphia, PA 19130




Ivan Cardona Md                             Ivan Drufovka                                Ivan J Lee
C/O National Jewish Medical                 212 S 23rd St                                Dba Jdi Net Systems
Research Ctr                                Philadelphia, PA 19103                       3304 Windy Cove Ct
1400 Jackson St                                                                          Modesto, CA 95355
Denver, CO 80206



Ivan Sanchez                                Ivan Walker Associates                       Ivangelys Morales
1903 Pierce Ave                             140 Whitaker Rd                              3310 N Lee St
Camden, NJ 08105                            Lutz, FL 33549                               Philadelphia, PA 19134




Ivelises Segarra                            Ives Eeg Solutions LLC                       Ivette Diaz
7528 Montour St                             25 Storey Ave, 118                           122 W Norris St
Philadelphia, PA 19111                      Newburyport, MA 01950                        Philadelphia, PA 19122




Ivillage Integrated Prop Inc                Ivonne Martinez                              Ivor Luke
DBA Ivillage Parenting Network              72 Prospect Ave                              100 Tweed Way
P.O. Box 100442                             New Milford, NJ 07646                        Harleysville, PA 19438
Atlanta, GA 30384-0442




Ivwatch, LLC                                Ivy Biomedical Systems Inc                   Ivy Evans
1100 Exploration Way, Ste 209               P.O. Box 200150                              9601 Ashton Rd C-11
Hampton, VA 23666                           Pittsburgh, PA 15251-0150                    Philadelphia, PA 19114




Ivy Hill Cemetery Company                   Ivy Hill Cemetery Corp                       Iyanna Rivera
1201 Easton Rd                              P.O. Box 27307                               2908 N Hope St
Philadelphia, PA 19150                      Philadelphia, PA 19150                       Philadelphia, PA 19133




Izi Medical Products Corporation            J A Sexauer Inc                              J A Thomas Associates Inc
P.O. Box 83270                              P.O. Box 404284                              3715 Northside Pkwy, Ste 1-200
Chicago, IL 60691                           Atlanta, GA 30384-4284                       Atlanta, GA 30327




J B Lippincott Co                           J Cabot Catering Inc                         J Hugh Knight Instrument Co
P.O. Box                                    301 Callowhill St                            Instrument Co
Hagerstown, MD 21740                        Philadelphia, PA 19123                       1337 Gause Blvd, Ste 109
                                                                                         Slidel, LA 70458




J J Auto Seat Cover Corp                    J J Staffing Resources Inc                   J Joseph Loewenberg
4901 Levick St                              P.O. Box 1620                                912 Cedargrove Rd
Philadelphia, PA 19135                      Cherry Hill, NJ 08034-0079                   Wynnewood, PA 19096
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 363 of 845

J K Seminars LLC Co                         J L Automotive Services Inc                  J L Transitions Inc
1861 Wickersham Ln                          1500 E Luzerne St                            20766 Keno Worden Rd
Lancaster, PA 17603-2327                    Philadelphia, PA 19124                       Klamath Falls, OR 97603




J M Hunt Associates Inc                     J M Specialty Parts Inc                      J O M Pharmaceutical Services
DBA Hunt Engineering Co                     11689 Sorrento Valley Rd, Q                  5079 Collections Center Dr
P.O. Box 537                                San Diego, CA 92121                          Chicago, IL 60693
22 E King St
Malvern, PA 19355



J R Dunk Tank Rentals LLC                   J Reckner Associates Inc                     J Rousek Toy Co
P.O. Box 1169                               587 Bethlehem Pike, Ste 800                  DBA Giggletime Toy Co Inc
Huntingdon Valley, PA 19006                 Montgomeryville, PA 18936                    P.O. Box 1759
                                                                                         Bishop, CA 93514




J W Carrigan LLC                            J W Hutton Inc                               J.O.M. Pharmaceutical Services
8 Union Hill Rd, Ste 100                    P.O. Box 257                                 P.O. Box 406487
West Conshohocken, PA 19428                 St Charles, IA 50240                         Atlanta, GA 30384-6487




J.W. Carrigan, LLC                          Ja near R Crabtree                           Jabar Whittier Md
Attn President                              193 Tenby Chase Dr, Apt 164                  111 N 9th St, Apt 716
8 Union Hill Rd, Ste 100                    Delran, NJ 08075                             Philadelphia, PA 19107
West Conshohocken, PA 19428




Jabbar Mcclary                              Jacalyn Mills                                Jace Systems Inc
339 Unruh Ave                               1921 E Mayland St                            Tgz Acquis Co LLC
Philadelphia, PA 19111                      Philadelphia, PA 19138                       5 Rockhill Rd, Ste 2
                                                                                         Cherry Hill, NJ 08003




Jack A Speer                                Jack Calkin Associates Inc                   Jack Cohen
Dba Buckmaster Publishing                   DBA Jca Inventories Inc                      29 High Point Dr
6196 Jefferson Hwy                          829 Temple Ave                               Meadford, NJ 08055
Mineral, VA 23117                           Burlington, NJ 08016




Jack Culkin                                 Jack Culkin                                  Jack Francis Inc
Dba Jack Culkin Assoc                       P.O. Box 756                                 300 Maple St
P.O. Box 756                                Mt Holly, NJ 08060                           Conshohocken, PA 19428
Mt Holly, NJ 08060




Jack Horner Communications Inc              Jack T Monahan                               Jackeline Valladares-Ruiz
671 Moore Rd, Ste 100                       Dba Jack Monahan Dental Med                  2660 North Palethorp St
King of Prussia, PA 19406                   Equip Svc Inc                                Philadelphia, PA 19133
                                            P.O. Box 304
                                            Yorklyn, DE 19736



Jackeline Veras                             Jackie Fane                                  Jackie Forgas
17784 SW 145 Ave                            317 N Broad St, Packard, Apt 410             3201 Fairdale Rd
Miami, FL 33177                             Philadelphia, PA 19107                       Philadelphia, PA 19154
                         Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 364 of 845

Jackie Latronica                       Jackie Linh                                  Jackie White
1800 Chandler St                       901 Glenview St                              8 Harvin Rd
Philadelphia, PA 19111                 Philadelphia, PA 19111                       Upper Darby, PA 19082




Jacklyn Miranda                        Jacklyn S Schacht                            Jackson Coker Locum Tenems LLC
4434 N 6th St                          624 Atlantic Ave                             3000 Old Alabama Rd, Ste 119-808
Philadelphia, PA 19140                 Collingswood, NJ 08108                       Alpharetta, GA 30022




Jackson Hunt                           Jackson Immunoresearch Lab Inc               Jackson Lewis P.C.
12 Hessian Way                         872 W Baltimore Pike                         Attn Eileen K. Keefe
Cherry Hill, NJ 08003                  West Grove, PA 19390                         1601 Cherry St, Ste 1350
                                                                                    Philadelphia, PA 19102




Jaclyn Bray                            Jaclyn Daniel                                Jaclyn Munoz
1002 Howard Rd                         5 Beacon Hill Court                          860 N 23rd St Flr 2
Warminsteer, PA 18974                  Marlton, NJ 08053                            Philadelphia, PA 19130




Jacob Gonzalez                         Jacob Ligenza                                Jacob Sacchetti
2026 Locust St                         408 Lake Dr                                  670 W Rolling Rd
Philadelphia, PA 19103                 Nesquehoning, PA 18240                       Springfield, PA 19064




Jacob Saks                             Jacob White Md                               Jacqualyn Reese
18 Maitland Pl                         125 Montgomery Ave, Apt C1                   1236 South 15th St
Garfield, NJ 07026                     Bala Cynwyd, PA 19004                        Philadelphia, PA 19146




Jacquelin Guilfoyle                    Jacquelin Lorandeau                          Jacqueline Anderson
709 Loch Alsh Ave                      15 Indian Path Lane                          35 Big Woods Dr
Ambler, PA 19002                       Feasterville, PA 19053                       Glen Mills, PA 19342




Jacqueline Davis                       Jacqueline Emrich                            Jacqueline Evans, Md
5119 Walton St                         1011 Sherman Dr                              2818 Audubon Cir
Philadelphia, PA 19143                 Huntingdon Valley, PA 19006                  Davis, CA 95618




Jacqueline G Ioli                      Jacqueline Gonzalez                          Jacqueline James
409 Cheltena Ave                       2931 Weikel St                               1637 Oakwood Dr, S308
Jenkintown, PA 19046                   Philadelphia, PA 19134                       Penn Valley, PA 19072




Jacqueline Johnson                     Jacqueline Kaufmann                          Jacqueline Keenan
206 Country Farms Rd                   452 Railroad Ave                             1938 S Galloway St
Marlton, NJ 08053-1455                 Gibbstown, NJ 08027                          Philadelphia, PA 19148
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 365 of 845

Jacqueline Latronica                          Jacqueline Lees                              Jacqueline Lopez
100 Central Ave                               705 Shadeland Ave                            1808 N Howard St
Cheltenham, PA 19012                          Drexel Hill, PA 19026                        Philadelphia, PA 19122




Jacqueline Lopez                              Jacqueline M Mcgrath Phd Rn Nnp              Jacqueline Martin
1921 North Howard St                          11412 Haltonshire Way                        9961 Alicia St
Philadelphia, PA 19122                        Glen Allen, VA 23059                         Philadelphia, PA 19115




Jacqueline Mcdonald                           Jacqueline Osborne                           Jacqueline Rivera
3723 Sipler Ln                                545 Rosalie St                               5203 Westford Rd
Huntingdon Valley, PA 19006                   Philadelphia, PA 19120                       Philadelphia, PA 19120




Jacqueline Roe                                Jacqueline Roe in-house counsel              Jacqueline Romero
15 Benjamin West Ave                          160 East Erie Ave                            4055 Ridge Ave, Apt 7305
Swarthmore, PA 19081                          Philadelphia, PA 19134                       Philadelphia, PA 19129




Jacqueline Schleigh                           Jacqueline Scott                             Jacqueline Simon
2944 Church View Rd                           408 S Arthur Dr                              50 Holly Ave
Coopersburg, PA 18036                         Edgewater Pk, NJ 08010                       Penndel, PA 19047




Jacqueline Stehman                            Jacqueline Urbine                            Jacqueline Urbine Md
8480 Limekiln Pike, 117                       529 Pine St                                  413 W Elm St
Wyncote, PA 19095                             Philadelphia, PA 19106                       Conshohocken, PA 19428




Jacqueline Veress                             Jacqueline Wong                              Jacqueline Wood
1621 Brown St, Apt 1                          508 S 41st St, Apt 4                         1897 Foster St
Philadelphia, PA 19130                        Philadelphia, PA 19104                       Philadelphia, PA 19116




Jacqueline Zizwarek                           Jacquelyn Harter                             Jacquelyn Klicka-Skeels
360 Tally Ho Dr                               940 Maple Ave                                1916 W Girard Ave, Apt 2
Warminister, PA 18974                         Collingswood, NJ 08108                       Philadelphia, PA 19130




Jacquelyn Klicka-Skeels, M.D.                 Jacquelyn L English                          Jacquelyn Nichols
1916 W Girard Ave, Apt 2                      4040 Presidential Blvd, Apt 1912             263 T Tenby Towne
Philadelphia, PA 19130                        Philadelphia, PA 19131                       Delran, NJ 08075




Jacquelyn Russo                               Jacquelyn Williams                           Jada Hassan-Davis
3147 Boise Pl                                 3703 Palisades Dr                            3031 N 26 St
Philadelphia, PA 19145                        Philadelphia, PA 19129                       Philadelphia, PA 19132
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 366 of 845

Jade Herman                              Jade Purcell                                 Jade Scruggs
518 Winton St                            1019 Norvelt Dr                              31 Saddleview Dr
Philadelphia, PA 19148                   Philadelphia, PA 19115                       Royersford, PA 19468




Jade Ung                                 Jae W Song Md                                Jagpreet Grewal
6502 N 8th St                            1815 John F Kennedy Blvd, Apt 931            500 N 18th St, Apt 806
Philadelphia, PA 19126                   Philadelphia, PA 19103                       Philadelphia, PA 19130




Jagruti Patel                            Jagruti Shah Md                              Jahan Zeb Md
236 Aqua Ln                              2601 Pennsylvania Ave, Apt 906               26 Mill Rd
Delran, NJ 08075                         Philadelphia, PA 19130                       Manalapan, NJ 07726




Jahliem Brown                            Jahmarley Samuels                            Jaideep Rampure Md
5822 Ellsworth St                        7623 Wheeler St                              1405 New Rodgers Rd, R12
Philadelphia, PA 19143                   Philadelphia, PA 19153                       Bristol, PA 19007




Jaidev R Nath Mbchb                      Jaileen Martinez Perez                       Jaime Baynes-Fields
811 N 2nd Rd, Apt 4c                     5930 N 12th St                               1420 Locust St, Unit 25f
Philadelphia, PA 19123                   Philadelphia, PA 19141                       Philadelphia, PA 19102




Jaime Bray                               Jaime Dizio                                  Jaime Johnson
60 Lions Dr                              1712 Woodmere Way                            2100 Walnut St, Apt 15ab
Yardley, PA 19067                        Havertown, PA 19083                          Philadelphia, PA 19134




Jaime Johnson Md                         Jaime Mcdonough                              Jaime Sanders
145 S 13th St, 302                       13074 Dorothy Dr                             38 Cohasset Ln
Philadelphia, PA 19107                   Philadelphia, PA 19116                       Cherry Hill, NJ 08003




Jaime Sanders-Tarasov                    Jaime Sligh                                  Jaish Markos
38 Cohasset Lane                         5825 Pemberton St                            3004 Mathers Mill Rd
Cherry Hill, NJ 08003                    Philadelphia, PA 19143                       Lafayette Hill, PA 19444




Jaish Markos Dmd                         Jaison John Philip                           Jaison John-Philip
3004 Mather Mill Rd                      10222 Selmer Terrace                         10222 Selmer Terr
Lafayette Hill, PA 19444                 Philadelphia, PA 19116                       Philadelphia, PA 19116




Jaison Philip                            Jake Marais Md                               Jakes Pizza
98 Ross Rd                               9002 Buttonwood Pl                           201 N Broad St
Southampton, PA 18966                    Philadelphia, PA 19128                       Philadelphia, PA 19107
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 367 of 845

Jakub Halicki                              Jalisa Massey                                 Jamael Hoosain
189 Magic Mountain Rd                      5726 Crittenden St                            317 N Broad St, Apt 710
Henryville, PA 18332                       Philadelphia, PA 19138                        Philadelphia, PA 19107




Jamal Pitts                                Jamal Schoolfield                             Jamar Park
Re Shikisha Williams                       7660 Brockton Rd                              4207 Murray Ave
Judgements Petitions, Unit                 Philadelphia, PA 19151                        Pittsburgh, PA 15217-2999
1339 Chestnut St 10th Fl
Philadelphia, PA 19107



Jamella Small                              James A Maguire                               James A Michener Art Museum
4041 Claridge St                           32 Aqua Dr                                    138 S Pine St
Philadelphia, PA 19124                     Holland, PA 18966                             Philadelphia, PA 18901




James A Thomas Md                          James A Tom Md                                James B Burke
5323 Harry Hines Blvd                      151 Oakmont Dr                                2242 Mann Rd
Dallas, TX 75390                           Moorestown, NJ 08057                          Lansdale, PA 19446




James Barnaby                              James Beal                                    James C Reynolds
6338 N 18th St                             2458 Sepviva St                               664 Malin Rd
Philadelphia, PA 19141                     Philadelphia, PA 19125                        Newtown Square, PA 19073




James Caldwell                             James Cirone                                  James Cromwell
Dba James Caldwell Design                  200 N 16th St, Apt 1317                       7135 Walker St
1926 Sanford St                            Philadelphia, PA 19102                        Philadelphia, PA 19135
Philadelphia, PA 19116




James Domesek Md                           James Doorcheck Inc                           James E Collins Sr
2626 Barcelona Dr                          9027 Torresdale Ave                           Collins Ceramic Dental Lab Inc
Ft Lauderdale, FL 33301                    Philadelphia, PA 19136                        90 Red Lion Rd
                                                                                         Philadelphia, PA 19115




James E Filer Iii                          James Eakins Md                               James Eisenach Md
2424 East York St Ste, 334                 1219 Brace Rd                                 622 Arbor Rd
Philadelphia, PA 19125                     Cherry Hill, NJ 08034                         Winston-Salem, NC 27104




James Espiritu                             James Fergus                                  James Finke
1 Antares Court                            5967 Jannette St                              1969 Robert Rd
Turnersville, NJ 08012                     Philadelphia, PA 19128                        Meadowbrook, PA 19046




James G Mccormick Phd                      James Goldberg Md                             James H Philip Md
2600 Woodberry Dr                          3644 Merrick Rd                               70 Shaw Rd
Winston-Salem, NC 27106                    Philadelphia, PA 19129                        Chesthill Hill, MA 02467
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 368 of 845

James Herrington Md                          James Holley                                 James Holts
6405 Coventry Way                            5406 Pine St                                 2115 South Rosewood St
Mt Laurel, NJ 08054                          Philadelphia, PA 19143                       Philadelphia, PA 19145




James Hughes Memorial                        James Incognito                              James Iv Association Of Surgeons
Scholarship Fund                             14 Saw Mill Rd                               c/o Micki Vodarsik/Dept of Surg
4601 Market St 1st Fl                        Medford, NJ 08055-8133                       125 Paterson St, Ste 7300
Philadelphia, PA 19139                                                                    New Brunswick, NJ 08901




James J Konzelman                            James J Mink                                 James J Riebow Sr
12631 Richton Rd                             511 Essex Ct                                 10614 Evans Ave
Philadelphia, PA 19154                       Marlton, NJ 08051                            Philadelphia, PA 19116




James Jorgensen                              James Kelly                                  James Kuriakose
Dba James Jorgensen Rare Books               1118 Harriett Rd                             729 Colebrook Rd
888 8th Ave, Apt 9s                          Huntingdon Valley, PA 19006                  Philadelphia, PA 19115
New York, NY 10019




James Lincoln IV Md                          James M Bartie Court Officer                 James Mallon
1504 W Porter St                             Re Stacie Shimp Cs Camdc00342308             165 Alyssa Dr
Philadelphia, PA 19145                       P.O. Box 262                                 Mount Royal, NJ 08061
                                             Runnemede, NJ 08078




James Mayhew Md                              James Mcgovern                               James Mckenna
Professor of Pediatrics Anesthesi            399 Dupont Ave                               4806 Springfield Ave
University of Oklahoma                       Paulsboro, NJ 08066                          Philadelphia, PA 19143
750 NE 13th St
Oklahoma City, OK 73104



James Mckeon                                 James Miller                                 James Montgomery
712 Chapel Rd                                117 Mc Clellan                               4333 Champions Run
Cinnaminson, NJ 08077                        Philadelphia, PA 19148                       Cherry Hill, NJ 08002




James Morris                                 James Murphy                                 James Murphy, D.M.D.
2417 Spruce St, 1st Fl                       198 S Shady Retreat Rd                       198 S Shady Retreat Rd
Philadelphia, PA 19103                       Doylestown, PA 18901                         Doylestown, PA 18901




James P Lohman                               James Park Md                                James R Parker
Dba Lohman Environmental                     227 Rockland Ave                             DBA Parker Enterprises Ems
Systems Inc                                  Norwood, NJ 07648                            Civil Service
1297 Firwood Dr                                                                           P.O. Box 1777
Pittsburgh, PA 15243                                                                      Harrison, AR 72602-1777



James Reynolds Md                            James Richardson                             James Rossi
129 Rodney Cir                               2826 Longshore Ave                           1 Franklin Town Blvd, Apt 1002
Bryn Mawr, PA 19010                          Philadelphia, PA 19149                       Philadelphia, PA 19103
                           Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 369 of 845

James S Killinger Md                     James S Parker                                 James Schneider
300 W 108th St, Apt 4d                   Dba Stanford Sterling Group Llc                968 Kings Hwy, T13
New York, NY 10025                       P.O. Box 25146                                 Thorofare, NJ 08086
                                         Honolulu, HI 96825




James Simmons                            James Skea                                     James Starc
2073 E Atlantic St                       2233 Ritter St                                 1815 John F Kennedy Blvd, Apt 2509
Philadelphia, PA 19134                   Philadelphia, PA 19125                         Philadelphia, PA 19103




James Starc, M.D.                        James Stenard                                  James Telep
1815 John F Kennedy Blvd, Apt 2509       1410 Churchill Downs Way                       1014 Spruce St, Apt 1r
Philadelphia, PA 19103                   Cherry Hill, NJ 08002                          Philadelphia, PA 19107




James Tief                               James Tom                                      James V Gillespie
4700 City Ave, Apt 6101                  151 Oakmont Dr                                 Dba Kob Sports
Philadelphia, PA 19131                   Moorestown, NJ 08057                           336 Bryn Mawr Dr
                                                                                        Williamstown, NJ 08094




James Weter                              James Y Chen Md                                Jamesina C Christman Md
P.O. Box 41551                           5741 Brittany Forrest Ln                       107 Governors Ct
Memphis, TN 38174                        San Diego, CA 92130                            Philadelphia, PA 19146




James-Michael Fay Corp                   Jami Denigris                                  Jami Gandy
2835 Haddonfield Rd                      1440 Mt. Vernon St 212                         8600 Jackson St
Pennsauken, NJ 08110                     Philadelphia, PA 19130                         Philadelphia, PA 19136




Jamie Balaban                            Jamie Brewster                                 Jamie Bumgardner
205 Race St, Apt 6d                      2642 N Chadwick St                             452 Rosie Lane
Philadelphia, PA 19106                   Philadelphia, PA 19132                         Hatfield, PA 19440




Jamie Ganley                             Jamie Haupin                                   Jamie Karasin
3846 Ann St                              1623 S Crescent Blvd                           279 Cranberry Dr
Drexel Hill, PA 19026                    Yardley, PA 19067                              Huntingdon Valley, PA 19006




Jamie Katz                               Jamie Katz Do                                  Jamie Lamb
1502 Boyer Blvd                          1502 Boyer Blvd                                3833 N 17th St
Plymouth Mtg, PA 19462                   Plymouth Meeting, PA 19462                     Philadelphia, PA 19140




Jamie Malone                             Jamie Mccollum                                 Jamie Mora
1189 Oak Leaf Lane                       3448 Eden St                                   138 Fern Ave
Warminster, PA 18974                     Philadelphia, PA 19114                         Collingswood, NJ 08108
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 370 of 845

Jamie Nazario                             Jamie Noonan                                   Jamie Oliver
4142 Dungan St                            804 Coach Rd                                   2 Dumbarton Dr
Philadelphia, PA 19124                    Turnersville, NJ 08012                         Tabernacle, NJ 08088




Jamie Ponmattam                           Jamie R Mcelrath Md                            Jamie Rothstein Distinctive
1 Parker Ave, Apt 3209                    17916 Ashton Club Way                          Floral Design Inc
Philadelphia, PA 19128                    Ashton, MD 20861                               311 Cherry St
                                                                                         Philadelphia, PA 19106-1803




Jamie Salib                               Jamie Sanders Md                               Jamie Weltz
1 Wrenfield Dr                            310 Melrose St                                 716 S 10th St, Apt 2f
Sewell, NJ 08080                          Cinnaminson, NJ 08077                          Philadelphia, PA 19147




Jamie Wright                              Jamika Page                                    Jamil Bhatti Md
721 Arch St                               5801 Christian St 2nd Fl                       1739 W Garden Rd
Zanesville, OH 43701                      Philadelphia, PA 19143                         Vineland, NJ 08360




Jamil Hossain Md                          Jamila Ivy                                     Jamila Sanders
4714 Chestnut St, Apt C                   894 Carver St                                  2829 Rubicam Ave
Philadelphia, PA 19139                    Philadelphia, PA 19124                         Willow Grove, PA 19090




Jamilah Lorick                            Jamilah Lorick                                 Jamilla Allen
7719 Ferdale St                           7719 Ferndale St                               2318 Harts Ln
Philadelphia, PA 19111                    Philadelphia, PA 19111                         Lafayette, PA 19444




Jamilla I Johnson                         Jamilla Townsend                               Jamison Contractors Inc
514 N 33rd St                             3876 Archer St                                 150 Roesch Ave
Philadelphia, PA 19104                    Philadelphia, PA 19140                         Oreland, PA 19075




Jamison S Jaffe Md                        Jamiya Price                                   Jammy Touch
115 Ridings Way                           548 Parnell Pl                                 1632 South 8th St
Ambler, PA 19002                          Philadelphia, PA 19144                         Philadelphia, PA 19148




Jan Communications Inc                    Jan Craig                                      Jan Goplerud
6630 S Crescent Blvd                      1775 Glenn Lane                                109 Grace St
Us Rte 130 South                          Blue Bell, PA 19422                            Mont Clare, PA 19453
Pennsauken, NJ 08109-1403




Jan L Weinstock                           Jan M Goperud Md                               Jan M. Goplerud, M.D.
911 Spruce St                             109 Grace St                                   109 Grace St
Philadelphia, PA 19107                    Fort Washington, PA 19034                      Mont Clare, PA 19453
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 371 of 845

Jan Shaeffer                              Jan Williams                                 Jana Callaghan
St Christophers Foundation                1220 Roundhill Rd                            1015 Edgewood Lane
1800 John F Kennedy Blvd Ste, 300         Bryn Mawr, PA 19010                          Cinnaminson, NJ 08077
Philadelphia, PA 19103




Janae Story                               Jane B Lyon Md                               Jane Bryers
1624 W Mentor St                          600 Estaugh Ave                              2001 Ryans Run
Philadelphia, PA 19141                    Collingswood, NJ 08108                       Lansdale, PA 19446




Jane E Mcgowan Md                         Jane F Goldstein                             Jane Feldman
535 Graystone Rd                          205 Stanford Dr                              914 South Ave, F-22
Merion Station, PA 19055                  Wallingford, PA 19086                        Secane, PA 19018




Jane Fitzpatrick Md                       Jane Gould                                   Jane Gould
559 Walker Ave                            121 Cornell Rd                               634 Moreno Rd
W Trenton, NJ 08628                       Bala Cynwyd, PA 19004                        Penn Valley, PA 19072




Jane Hicks-Wolfe                          Jane K Soung, Md                             Jane Lee
213 S Avon Dr                             341 Carnell Dr                               100 Old York Rd, Apt 1125
Claymont, DE 19703                        Pittsburgh, PA 15241                         Jenkintown, PA 19046




Jane M Gould Md                           Jane Mcgowan                                 Jane Oates
634 Moreno Rd                             535 Greystone Rd                             121 Mildred Ave
Penn Valley, PA 19072                     Merion Station, PA 19066                     Collingdale, PA 19023




Jane Pontious Md                          Jane Sennett                                 Jane Snyder
27 Lexington Rd                           3810 Bear Creek Blvd                         4000 Gypsy Lane Unit 341
Bordentown, NJ 08505                      Bear Creek Twp, PA 18702                     Philadelphia, PA 19129




Jane Steinemann                           Jane Synder                                  Jane Troiani
2049 Locust St, Apt 2                     4000 Gypsy Ln                                1600 Hagys Ford Rd, Apt 5k
Philadelphia, PA 19103                    Philadelphia, PA 19129                       Penn Valley, PA 19072




Jane Wieler                               Janean Smith                                 Janell Davis
1919 Chestnut St, Apt 514                 356 Danville Dr                              5116 N Sydenham St
Philadelphia, PA 19103                    Williamstown, NJ 08094                       Philadelphia, PA 19141




Janelle Ferguson                          Janelle Kennedy Parker                       Janelle Publications Inc
4624 David Dr                             8425 Lynnewood Rd                            P.O. Box 811
Bristol, PA 19007                         Philadelphia, PA 19150                       1189 Twombly Rd
                                                                                       Dekalb, IL 60115-1105
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 372 of 845

Janelle Scruggs                           Janelle Walker                               Janene Ward
227 E Oak St                              15 Montclair Lane                            732 Amosland Rd
Norristown, PA 19401                      Willingboro, NJ 08046                        Morton, PA 19070




Janet Azizi                               Janet Chen                                   Janet Chen Md
905 Harston Lane                          730 South Park Dr                            730 South Park Dr
Erdenheim, PA 19038                       Haddon Townshi, NJ 08108                     Haddon Township, NJ 08108




Janet Chen, M.D.                          Janet Dirienzo                               Janet Ettore
329 Mulberry Ln                           7 Nevada Ave                                 1932 Durfor St
Elkins Park, PA 19027                     Cherry Hill, NJ 08002                        Philadelphia, PA 19145




Janet Golden                              Janet Hibbs                                  Janet Karlicek
1230 Disston St                           512 Wright Loop                              19 Eaton Pl
Philadelphia, PA 19111                    Williamstown, NJ 08094                       Hopewell, NJ 08525




Janet L Strife Md                         Janet Lin                                    Janet Lovely
671 Chardonnay Ridge                      450 Domino Ln F2                             828 Ormond Ave
Cincinnati, OH 45226                      Philadelphia, PA 19128                       Drexel Hill, PA 19026




Janet Mcmaster                            Janet Rocchio                                Janet Rusil
307 Cooper St                             430 Glasgow Rd                               1151 E Hector St, 306
Woodbury, NJ 08096                        Williamstown, NJ 08094                       Conshohocken, PA 19428




Janet S Chen                              Janet Sims                                   Janet Sokol
730 S Park Dr                             905 Gilder Dr                                926 Magee Ave
Haddon Township, NJ 08108                 New Castle, DE 19720                         Philadelphia, PA 19111




Janet Sykes                               Janet Walsh                                  Janet Walsh
130 Bristol Rd                            1672 Maher Blvd                              1672 Maher Blvd
Chalfont, PA 18914                        Boothwin, PA 19061                           Garnet Valley, PA 19060




Janet Weaver                              Janetti Publications                         Janice Baker
3891 Manchester Rd                        DBA Pediatric Nursing                        457 Aster Pl
Traverse City, MI 49686                   P.O. Box 56                                  Downingtown, PA 19335
                                          East Holly Ave
                                          Pitman, NJ 08071-0056



Janice Bynum                              Janice Caplan                                Janice Drake
1144 S 15th St                            2222 Locust Dr                               7285 Shalkop St
Philadelphia, PA 19146                    Lansdale, PA 19446                           Philadelphia, PA 19128
                          Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 373 of 845

Janice E Hobbs Md                       Janice Gabel                                    Janice Hare
4443 Driftwood Dr                       349 Jackson Rd                                  2423 W 2nd St
Philadelphia, PA 19129                  Mantua, NJ 08051                                Wilmington, DE 19805




Janice Hobbs                            Janice Mormello                                 Janice Urgo
4443 Driftwood Dr                       140 Fitzgerald St                               1424 Fairmount Ave 303
Philadelphia, PA 19129                  Philadelphia, PA 19148                          Philadelphia, PA 19130




Janie S Adams                           Janieliz Fuentes                                Janielle Bryan
246 Wandering Woods Way                 6825 Hegerman St                                4524 Springfield Ave, Apt 1f
Ponte Vedra, FL 32081                   Philadelphia, PA 19135                          Philadelphia, PA 19143




Janine Briner                           Janine Mccall                                   Janine Rundstrom
109 Spring Valley Way                   5632 Carpenter St                               487 Woodhaven Rd
Aston, PA 19014                         Philadelphia, PA 19143                          Philadelphia, PA 19116




Janine Stachowiak                       Janine Stinson                                  Janio Szklaruk Md
4162 Whiting Rd                         1430 Williams Ave                               1515 Holcombe Blvd, 057
Philadelphia, PA 19154                  Levittown, PA 19057                             Houston, TX 77030




Janiquah Mcgriff                        Janis Cooper                                    Janise Damian
7043 Greenwood                          4231 W Girard Ave, Apt1                         1140 Deer Run Court
Upper Darby, PA 19082                   Philadelphia, PA 19104                          Southampton, PA 18966




Janna Flint                             Janna Yacovetti                                 Jannet Lee-Jayaram
1223 Walnut St, 3                       706 Foxcroft Dr                                 3224 Fieldcrest Ct
Philadelphia, PA 19107                  Cinnaminson, NJ 08077                           Lawrenceville, NJ 08648




Jannette Ramos                          Jannetti Publications Inc                       Jannx Medical Systems Consult Inc
7031 Cottage St                         DBA Pediatric Nursery                           Attn Danny J Mcfall
Philadelphia, PA 19135                  East Holly Ave Box 56                           Attn Sherri Rhoads
                                        Pitman, NJ 08071-0056                           12166 Old Big Bend Blvd Ste, 300
                                                                                        St Louis, MO 63122



Janpreet Mokha                          January Fields                                  January Stasul
1801 Bttnwd St, 806                     316 Fillmore St                                 4813 Ridge Ave
Philadelphia, PA 19130                  Jenkintown, PA 19046                            Philadelphia, PA 19129




Janus Associates                        Jaquita Coleman                                 Jardon Eye Prosthetics Inc
DBA Cobra Electric                      6001 N 17th St, Apt 107                         15920 W 12 Mile Rd
P.O. Box 383                            Philadelphia, PA 19141                          Southfield, MI 48076
Bensalem, PA 19020
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 374 of 845

Jared Pasternak                          Jared Poplin                                 Jaryd Frankel
719 S 11th St                            7900 Old York Rd, Apt 505b                   32-10 Hillside Terrace
Philadelphia, PA 19147                   Elkins Park, PA 19027                        Fair Lawn, NJ 07410




Jashen Patheja                           Jasleen Kahlon                               Jasmeen S Dara
314 N 12th St At 902                     300 Alexander Court, Apt 602                 113 N Bread St, Unit F2
Philadelphia, PA 19107                   Philadelphia, PA 19103                       Philadelphia, PA 19106




Jasmere Thomas                           Jasmin Arriola                               Jasmin Johnson
4686 N Sydenham St                       55 Thimbleberry Lane                         4601 E Howell St, Apt 1
Philadelphia, PA 19140                   Levittown, PA 19054                          Philadelphia, PA 19135




Jasmin Peralta                           Jasmin Sampson                               Jasmine Gaddy
1743 Diamond St                          22 Princeton Lane                            4444 N 18th St
Philadelphia, PA 19121                   Willingboro, NJ 08046                        Philadelphia, PA 19140




Jasmine King                             Jasmine Lee                                  Jasmine Liu
601 N 4th St                             452 Dogwood Dr.                              202 N 35th St, Apt 2r
Camden, NJ 08102                         Deptford, NJ 08096                           Philadelphia, PA 19104-2434




Jasmine Mcdowell                         Jasmine Pena-Campbell                        Jasmine Perez
83 W Baltimore                           2816 Wharton St                              844 S Alden St
Lansdowne, PA 19050                      Philadelphia, PA 19146                       Philadelphia, PA 19143




Jasmine Preston                          Jasmine Rice                                 Jasmine Santiago
4055 Ridge Ave, Apt 7203                 2744 Ruth St                                 2429 North 2nd St
Philadelphia, PA 19129                   Philadelphia, PA 19134                       Philadelphia, PA 19133




Jasmine Smith                            Jasmine Tuyet-Nhi Nguyen                     Jasmine White
1963 N Napa St                           653 Thomas Jefferson Rd                      1808 West Albanus St
Philadelphia, PA 19121                   Wayne, PA 19087                              Philadelphia, PA 19141




Jason Augustyn                           Jason Augustyn                               Jason Blazosek
103 Fairmount Ave                        307 1st St, 3                                1712 Mount Vernon St, Apt 3
Philadelphia, PA 19123                   Hoboken, NJ 07030                            Philadelphia, PA 19130




Jason Bresler                            Jason Burns                                  Jason Butchko
3 Chase Cir                              308 the Woods                                322 Krams St
Ft Washington, PA 19034                  Cherry Hill, NJ 08003                        Philadelphia, PA 19128
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 375 of 845

Jason Carmichael Md                         Jason Daniels Md                              Jason Finkelstein Md
301 D Catharine St                          1722 Walker St, Apt 101                       6223 Bramble Ct
Philadelphia, PA 19147-3240                 Philadelphia, PA 19130                        Lawrenceville, NJ 08648




Jason Geneau                                Jason Jaeger                                  Jason Juntunen
518 Cobbie Creek Cir                        20 Fort Point Rd                              890 N 23rd St, Apt 3f
Cherry Hill, NJ 08003                       Salem, NJ 08079                               Philadelphia, PA 19130




Jason Katz                                  Jason Levy                                    Jason Martinez
9 Debbie Ln                                 1300 Chestnut St, 706                         4209 Manayunk Ave
E Windsor, NJ 08520                         Philadelphia, PA 19107                        Philadelphia, PA 19128




Jason Parker Do                             Jason Parker, DO                              Jason Shames
12 Buckley Ln                               160 E Erie St                                 1726 Samson St 3rd Fl
Marlton, NJ 08053                           Philadelphia, PA 19134                        Philadelphia, PA 19103




Jason Shames Md                             Jason Siedman                                 Jason Toews
241 7th Ave                                 85 Chapel Hill Rd                             868 Moyer St, Apt 3
Haddon Heights, NJ 08035                    Mt Laurel, NJ 08054                           Philadelphia, PA 19125




Jason White Do                              Jason Zahor                                   Jatinder Goraya
3039 Winchester Ave                         738 Mueller Rd                                118 Montgomery Ave, Apt B3-3
Philadelphia, PA 19136                      Warminster, PA 18974                          Bala Cynwyd, PA 19004-2960




Jau-Ann Tsai                                Java Joe S Inc                                Javier Caballero
222 N 13th St, 3-F                          326 Magee Ave                                 Bosque Zapopan, 9 Her
Philadelphia, PA 19107                      Philadelphia, PA 19111                        Mexico City
                                                                                          Mexico




Javier Enriquez                             Javier Piraino                                Jay B Wardius Dmd
6041 Reach St                               1830 Green St, Unit 1r                        Dba Wardius Dental
Philadelphia, PA 19111                      Philadelphia, PA 19130                        3129 Naamans Creek Rd
                                                                                          Boothwyn, PA 19061




Jay Edward Reiff Phd                        Jay Harry Hoffman Dds LLC                     Jay Horrow
3 Rymill Terr                               1015 Chestnut St, Ste 1117                    925 Honeysuckle Ln
Cherry Hill, NJ 08003                       Philadelphia, PA 19107                        Wynnewood, PA 19096




Jay Horrow Md                               Jay M Yanoff Ed D                             Jay M. Yanoff, Edd
925 Honeysuckle Ln                          1608 Squire Dr                                Attn Jay M. Yanoff, Edd
Wynnewood, PA 19096                         Maple Glen, PA 19002                          1608 Squire Dr
                                                                                          Maple Glen, PA 19002
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 376 of 845

Jay N Small                               Jay P Joseph Dmd                              Jay Parekh Md
Dba All Wrapped Up                        Family Dentistry                              1500 Chestnut St, Unit 8B
7949 Heather Rd                           992 Mantua Pike                               Philadelphia, PA 19102
Elkins Park, PA 19027                     Woodbury Heights, NJ 08097




Jay Patel                                 Jay Patel                                     Jay Yanoff
1122 Smith St                             1428 W Stiles St, Apt 1                       1608 Squire Dr
Piscataway, NJ 08854                      Philadelphia, PA 19121                        Maple Glen, PA 19002




Jay Zampini Md                            Jaya Dessus                                   Jayanth Keshava Murthy Md
381 Trillium Ln                           2023 N Woodstock St                           65 Overlook Cir
Wayne, PA 19087                           Philadelphia, PA 19121                        Garnet Valley, PA 19060




Jaykob Gonzalez                           Jayleen Hernandez Santana                     Jaylynn Concepts LLC
2828 North Front St                       3254 D St                                     DBA Phillyfit Magazine
Philadelphia, PA 19133                    Philadelphia, PA 19134                        868 Central Ave
                                                                                        Southampton, PA 18966




Jayme Lynne Clark                         Jaymin Modi                                   Jayrag A Patel
659 Harding Ave                           704 Letitia Dr                                1 Franklin Town Blvd, Apt 807
Hulmeville, PA 19047                      Hockessin, DE 19707                           Philadelphia, PA 19103




Jazmin Brown                              Jazmin Lipscomb                               Jazmy Lee Ramirez
3422 E St                                 364 Christian St                              1032 Elwood Ave
Philadelphia, PA 19134                    Philadelphia, PA 19147                        Bensalem, PA 19020




Jazmy Ramirez                             Jazmyn Taylor                                 Jb Venture 2 LP
1032 Elwood Ave                           811 Wyndom Terrace                            Jb Venture 4 LLC
Bensalem, PA 19020                        Secane, PA 19018                              2424 E York St, Ste 211
                                                                                        Philadelphia, PA 19125




Jcaho Success Guide                       Jcb Laboratories                              Jd Analysis Inc
11300 Rockville Pike Ste, 1100            DBA Jcb Labs                                  P.O. Box 587
Rockvile, MD 20852-3030                   8710 E 34th St N                              Jamison, PA 18929
                                          Wichita, KS 67226




Jdi Net Systems                           Jdr Consulting LLC                            Jdr Consulting, LLC
Attn Ivan Lee, Owner                      3175 Troon Dr                                 Attn CEO/Principal
4000 Pimlico Dr                           Center Valley, PA 18034                       3175 Troon Dr
Pleasanton, CA 94588                                                                    Center Valley, PA 18034




Jdr Microdevices                          Je Scholtz Custom Millwork Inc                Jean Albrecht
1330 Kifer Rd                             739 Mount Rd, G3                              1583 Heebner Way
Sunnyvale, CA 94086-5398                  Aston, PA 19014                               Lansdale, PA 19446
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 377 of 845

Jean Alexandre                           Jean Anglade                                  Jean Anne Boileau
708 Davisville Rd                        420 Queen Ann Rd                              516 Regis Court B2
Warminster, PA 18974                     Cherry Hill, NJ 08003                         Andalusia, PA 19020




Jean D Herrera                           Jean H Kirk Md                                Jean Kirk
4408 Loring St                           2801 Parrish St                               2801 Parrish St
Philadelphia, PA 19136                   Philadelphia, PA 19130                        Philadelphia, PA 19130




Jean Marie Rinnan                        Jean Marie Rinnan, M.D.                       Jean Rath
142 Ridge Cir                            142 Ridge Cir                                 4439 Terrace Ave
Cherry Hill, NJ 08002                    Cherry Hill, NJ 08022                         Pennsauken, NJ 08109




Jean Scaramuzza                          Jean Scaramuzza                               Jean Tzoumakis
207 Sumner Court                         405 Georges Ct                                136 Plymouth Dr
Harlersville, PA 19438                   No United Kingdom, PA 19454                   Deptford, NJ 08096




Jeane Mccans                             Jeanes Hospital                               Jeanes Hospital
514 Folsom Ave                           Attn Exec Dir/CEO                             c/o Temple University Health System, Inc
Folsom, PA 19033                         7600 Central Ave                              Attn Chief Counsel
                                         Philadelphia, PA 19111                        1316 W Ontario St
                                                                                       Rm 903, Jones Hall 700-00
                                                                                       Philadelphia, PA 19140


Jeanette Laroda                          Jeanette Payne                                Jeanette Perrin
3004 W Girard Ave                        5009 Roosevelt Blvd                           2102 N 8th St
Philadelphia, PA 19130                   Philadelphia, PA 19124                        Philadelphia, PA 19122




Jeanette R Pleasure Md                   Jeanette Rivera                               Jeanette Rodriguez
258 Kent Rd                              1050 N Hancock St, Apt 612                    724 Tutor Ln
Wynnewood, PA 19096                      Philadelphia, PA 19123                        Williamstown, NJ 08094




Jeanette Rodriguez                       Jeanine Gaston                                Jeanine Welch
9215 Blue Grass Rd Apt17                 5523 Ridgewood St                             209 Wolf St
Philadelphia, PA 19114                   Philadelphia, PA 19143                        Philadelphia, PA 19148




Jeanna Disantis                          Jeanne Bannon                                 Jeanne Kelly
8235 Jeanes St                           4139 Whiting Pl                               124 Kalos St
Philadelphia, PA 19111                   Philadelphia, PA 19154                        Philadelphia, PA 19128




Jeanne Lashley                           Jeanne Tunge                                  Jeanne Velasco
416 Prospect Ave                         4311 Main St, Apt 4                           4000 Presidential Blvd, Apt 1611
Prospect Park, PA 19076                  Philadelphia, PA 19127                        Philadelphia, PA 19131
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 378 of 845

Jeanne Velasco, M.D.                        Jeannee Birch                                Jeannete Lynch
4000 Presidential Blvd, Apt 1611            25 Cape Cod Dr                               502 Spring Valley Ave
Philadelphia, PA 19131                      Turnersville, NJ 08012                       Media, PA 19063-5418




Jeannett Giammattei Md                      Jeannette Wetty                              Jeannie Angstadt
2001 Hamilton St, Apt 1909                  42 Brandywine Ct                             2566 E Main St
Philadelphia, PA 19130                      Richboro, PA 18954                           Douglassville, PA 19518




Jeannie Christian Lee                       Jeannie Hernandez                            Jeannine Bray
2127 Foxtail Dr                             2301 Woodward St D5                          1108 E Barringer St
Pottstown, PA 19464                         Philadelphia, PA 19115                       Philadelphia, PA 19119-3904




Jeannine Labbree                            Jeanny Rickards                              Jeanyla Cruz Ortiz
30 Biscayne Blvd                            3900 City Ave, Apt M1009                     3430 Ella St
West Deptford, NJ 08096                     Philadelphia, PA 19131-2931                  Philadelphia, PA 19134




Jec-Nas Inc                                 Jedmed Instrument Company                    Jeein Yoon
DBA Newtown Answering Svc                   5416 Jedmed Ct                               2601 Pennsylvania Ave, Apt 923
198 N Pine St                               St Louis, MO 63129-2221                      Philadelphia, PA 19130
Langhorne, PA 19047




Jeein Yoon, M.D.                            Jeena Joseph                                 Jeena Nair
2601 Pennsylvania Ave, Apt 923              868 N Ringgold St                            24 Evergreen Way
Philadelphia, PA 19130                      Philadelphia, PA 19130                       Philadelphia, PA 19115




Jeeni Patel                                 Jefferey A Miller Catering Svc               Jefferson Assoc Radiology
805 Green Meadow Dr                         20 S Union Ave                               c/o Jane Kott
Furlong, PA 18925                           Lansdowne, PA 19050                          Jefferson University Physicians
                                                                                         132 S 10th St, Ste 1099G
                                                                                         Philadelphia, PA 19107



Jefferson Gardens North                     Jefferson Neurogenetics                      Jefferson Orthopaedic Society
Philadelphia Head Start                     P.O. Box 7780-4076                           c/o Meg Eckman
Attn Program Director                       Philadelphia, PA 19182-4076                  1015 Chestnut St, Rm 801 Curtis
1400 N 10th St                                                                           Philadelphia, PA 19107
Philadelphia, PA 19122



Jefferson Univ Physicians                   Jefferson Univ Physicians                    Jeffery Donatelli
Attn Dept of Pathology                      c/o Dept of Family Medicine                  5 Stewfwalt Rd
1020 Locust St Jah212                       Attn Laura Giobbi                            Hatboro, PA 19040
Philadelphia, PA 19107                      1015 Walnut St
                                            Philadelphia, PA 19107



Jeffery Peretz Md                           Jeffery Ryan                                 Jeffery Van Schenk Brill
1420 Locust St, Apt 27e                     72 Westbrook Dr                              278 Harvey Rd
Philadelphia, PA 19102-4216                 Moorestown, NJ 08057                         Chadds Ford, PA 19317
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 379 of 845

Jeffrey A Husain                            Jeffrey Beard                                Jeffrey Beard
9200 Bustleton Ave, 2313                    2834 N Opal St                               c/o Segal, Berk, Gaines Liss
Philadelphia, PA 19115                      Philadelphia, PA 19132                       Attn William Gaines, Esq.
                                                                                         The Windsor, Ste LL
                                                                                         1700 Benjamin Franklin Pkwy
                                                                                         Philadelphia, PA 19103


Jeffrey Brooks                              Jeffrey C Wickham                            Jeffrey Cies
348 Glen Echo Rd                            Jcw Associates LLC                           2891 Chestnut Hill Rd
Philadelphia, PA 19119                      32 Cunningham Rd                             Pottstown, PA 19465
                                            Wellesley, MA 02481




Jeffrey Denney                              Jeffrey Fogel                                Jeffrey Fogel Md
317 N Broad St, Apt 304                     260 New York Dr, Ste 1                       1617 Tuckerstown Rd
Philadelphia, PA 19107                      Ft Washington, PA 19034                      Dresher, PA 19025




Jeffrey Foster                              Jeffrey Henstenburg                          Jeffrey Hipkins
1523 S 20th St                              2515 Waverly St                              659 New Buckley St
Philadelphia, PA 19146                      Philadelphia, PA 19146                       Bristol, PA 19007




Jeffrey Hodges                              Jeffrey J Cies                               Jeffrey J Schwartz Md
370 Kinsey Rd                               115 Brookview Ln                             Yale Anesthesiology
Harleysville, PA 19438                      Pottstown, PA 19464                          Yale-New Haven Hospital
                                                                                         20 York St 3rd St
                                                                                         New Haven, CT 06510



Jeffrey Kenney Md                           Jeffrey Kim                                  Jeffrey Kramer Md
606b Lincoln St                             2120 Verona Dr                               2236 Albright Ave
Savannah, GA 31401                          Philadelphia, PA 19145                       Abington, PA 19001




Jeffrey Kushuk Md                           Jeffrey Lahrmann                             Jeffrey M Aversa Md
c/o Hahnemann Univ Hospital                 500 N 21st St, Apt 608                       2111 Locust St
Broad Vine Sts Ms993                        Philadelphia, PA 19103                       Philadelphia, PA 19103
Philadelphia, PA 19102




Jeffrey Muenzer                             Jeffrey P Wasserman                          Jeffrey Patterson
1500 Locust St, Apt 2116                    Re Norma Jean Lind Ss 193406865              3123 N Patton St
Philadelphia, PA 19102                      1300 King St P.O. Box 1126                   Philadelphia, PA 19132
                                            Wilmington, DE 19899




Jeffrey Singer                              Jeffrey Smith                                Jeffrey Weaver
5500 Wissahickon Ave M 303b                 14 Brownstone Blvd                           2115 Ridge View Ave
Philadelphia, PA 19144-5653                 Voorhees, NJ 08043                           Abington, PA 19001




Jeffrey West                                Jeffrey Wilkins                              Jeffrey Wojciechowski
1729 Spruce St, Apt 5                       155 E Godfrey Ave, Apt D705                  890 Mallard Rd
Philadelphia, PA 19103                      Philadelphia, PA 19120                       Feasterville Trevose, PA 19053
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 380 of 845

Jeffrey Yaeger                                Jeffry L Kashuk Md                           Jefhy Thomas
66 Ellingwood Dr                              479 Merion Rd                                9589 Walley Ave
Rochester, NY 14618                           Merion Station, PA 19006                     Philadelphia, PA 19115




Jehoshaphat Reich                             Jek Enterprises LLC                          Jemima Jean
107 Erin Dr                                   P.O. Box 13163                               5615 Rosehill St
Danville, PA 17821                            Lansing, MI 48901                            Philadelphia, PA 19120




Jen Teng                                      Jency Mathew                                 Jenelle Manson
201 S 18th St, 2101                           11 Allison Way                               5981 N 21st St
Philadelphia, PA 19103                        Princeton, NJ 08540                          Philadelphia, PA 19138




Jeniffer Torres                               Jenkintown Community Alliance                Jenkintown High School
1237 Glenview St                              Jenkintown Festival of Art                   c/o Coach Tom Roller
Philadelphia, PA 19111                        Melissa Clark-Pho                            Basketball Team
                                              413 Old York Rd                              680 Meadowbrook Ave
                                              Jenkintown, PA 19046                         Amber, PA 19002



Jenna Anderson                                Jenna Bloss                                  Jenna Castelberg
3632 Valley Meadows Dr                        3869 Terrace St, 1f                          122 Quince Cir
Bensalem, PA 19020                            Philadelphia, PA 19128                       Newtown, PA 18940




Jenna Keen                                    Jenna Manzione                               Jenna Mechalas
22 Chaff Court                                1512 Spruce St                               1047 Tree St
Langhorne, PA 19047                           Philadelphia, PA 19102                       Philadelphia, PA 19148




Jenna Michael                                 Jenna Mihursky                               Jenna Mowinski
695 Highpointe Cir                            625 Linnet Rd                                5 Hunt Dr
Langhorne, PA 19047                           Audubon, PA 19403                            Horsham, PA 19044




Jenna Papale                                  Jenna Seufert Md                             Jenna Snedeker
2713 Winchester Ave                           1712 Green St, Unit 4                        53 Fireside Lane
Philadelphia, PA 19152                        Philadelphia, PA 19130                       Levittown, PA 19055




Jenna Walsh                                   Jenne Johnson                                Jennersville Regional Hospital
2641 E Juniata St                             6211 Carpenter St, 2nd Fl                    1015 W Baltimore Pike
Philadelphia, PA 19137                        Philadelphia, PA 19143                       West Grove, PA 19390




Jenni Elizabeth M Petrella Do                 Jenni Wallace                                Jennie E Ryan
2904 Burrough Mill Cir                        30 South 7th St, Apt 1                       2009 Pemberton St
Cherry Hill, PA 08002                         Philadelphia, PA 19106                       Philadelphia, PA 19146
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 381 of 845

Jennie Hack                              Jennifer Babia Espiritu                      Jennifer Babia-Espiritu
3703 Rogers Walk                         444 North 4th St, Unit 414                   1737 Wallace St, Apt 201
Mt Laurel, NJ 08054                      Philadelphia, PA 19123                       Philadelphia, PA 19103




Jennifer Belasco                         Jennifer Benjamin Md                         Jennifer Berrios
2101 Chestnut St                         6 Cranbrook Ct                               5917 Malta St
Philadelphia, PA 19103                   Durham, NC 27713                             Philadelphia, PA 19120




Jennifer Black-Waerig                    Jennifer Boyd                                Jennifer Brenin
214 Dolores Dr                           726 Market St                                65 Glen Echo Ave
Cinnaminson, NJ 08077                    Philadelphia, PA 19106                       Swedesboro, NJ 08085




Jennifer Brennan                         Jennifer Brewin                              Jennifer Brown
3413 Capri Court                         65 Glen Echo Ave                             1720 Chelsea Rd
Philadelphia, PA 19145                   Swedesboro, NJ 08085                         Elkins Park, PA 19027




Jennifer Callahan                        Jennifer Carter                              Jennifer Chambers
635 Dayton Rd                            22 Christopher Dr                            3807 Fairdale Rd
Bryn Mawr, PA 19010                      Marlton, NJ 08053                            Philadelphia, PA 19154




Jennifer Chapokas                        Jennifer Chen                                Jennifer Coseo
116 Apple Lane                           1000 Walnut St, Apt 1604                     1 Downing Cir
Mt. Laurel, NJ 08054                     Philadelphia, PA 19107                       Downingtown, PA 29335




Jennifer Co-Vu Md                        Jennifer Cummings                            Jennifer Curry
5699 N Centerpark Way, Apt 626           1931 S.16th St                               1831 Oakmont St
Glendale, WI 53217                       Philadelphia, PA 19145                       Philadelphia, PA 19111




Jennifer Diabo                           Jennifer Dimichele                           Jennifer Dobzanski
5937 Bennington St                       3600 Red Lion Rd, Apt 69e                    656 Leslie Lane
Philadelphia, PA 19120                   Philadelphia, PA 19114                       Yardley, PA 19067




Jennifer Donnelly                        Jennifer Dunn                                Jennifer Edwards Rhia
317 Austin Dr                            9557 James St, Unit B                        1925 W 71st Ave
Clifton Hgts, PA 19018                   Philadelphia, PA 19114                       Philadelphia, PA 19138




Jennifer Eng                             Jennifer Eng Md                              Jennifer Eng, M.D.
600 S 24th St, Unit 305                  1600 Arch St, Apt 907                        600 S 24th St, Unit 305
Philadelphia, PA 19146                   Philadelphia, PA 19103                       Philadelphia, PA 19146
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 382 of 845

Jennifer Fendo                            Jennifer Frank                                Jennifer Gant
325 Penn Rd, Unit 259                     318 Franklin Ave                              117 Township Rd
Wynnewood, PA 19096                       Cheltenham, PA 19012                          Sellersville, PA 18960




Jennifer Giovanola Crnp                   Jennifer Green                                Jennifer Grugan
505 Williamsburg Way                      12748 Minden Rd                               2372 W Deerfield Dr
King of Prussia, PA 19406                 Philadelphia, PA 19154                        Media, PA 19063




Jennifer Grugan                           Jennifer Hallett                              Jennifer Harper
2372 West Deerfield Dr                    7001 Spruce Mill Dr                           241 Ashby Rd
Media, PA 19063                           Yardley, PA 19067                             Upper Darby, PA 19082




Jennifer Hartman                          Jennifer Hawkins Do                           Jennifer Hines
756 Kings Lane                            616 Cypress Ln                                308 Penn St
Bensalem, PA 19020                        Morton, PA 19070                              Riverton, NJ 08077




Jennifer Horton                           Jennifer Jacobs                               Jennifer Jakubowski
622 S 3rd St, D                           2935 Tyson Ave                                324 S Maple Ave
Philadelphia, PA 19147                    Philadelphia, PA 19149                        Maple Shade, NJ 08052




Jennifer Jones                            Jennifer Keim                                 Jennifer Koffs
319 E Jimmie Leeds Rd, Bldg 500           2139 Montrose St                              2051 E Fletcher Ave
Galloway, NJ 08205                        Philadelphia, PA 19146                        Philadelphia, PA 19125




Jennifer Kopecki                          Jennifer Koumaras                             Jennifer Kozuh
3977 Terrace St                           3940 Grant Ave                                17 Valleybrook Ct
Philadelphia, PA 19128                    Philadelphia, PA 19114                        Blackwood, NJ 08012




Jennifer Kunkel                           Jennifer L Hyland                             Jennifer L Logue
642 Keely Court                           4410 Longshore Ave                            273 Shawmont Ave, Unit D
Philadelphia, PA 19128                    Philadelphia, PA 19135                        Philadelphia, PA 19128




Jennifer L Reed                           Jennifer Layden                               Jennifer Liao
1612 Abbey Rd                             145 N 21st St, 1st FL R                       1815 Jfk Blvd, Apt 812
Cherry Hill, NJ 08003                     Philadelphia, PA 19103                        Philadelphia, PA 19103




Jennifer Livolsi Crt                      Jennifer Lloyd                                Jennifer Lopez
5413 W Ford Rd                            720 Turner Ave                                4267 Ormond St
Philadelphia, PA 19120                    Drexel Hill, PA 19026                         Philadelphia, PA 19124
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 383 of 845

Jennifer Lovenstein                           Jennifer M Brey Md                            Jennifer Macartney
400 Hogeland Rd                               2240 Montrose St                              53 Willow Rd
Southampton, PA 18966                         Philadelphia, PA 19146                        Churchville, PA 18966




Jennifer Martinez                             Jennifer Mattson                              Jennifer Mease
5261 Pennway St                               1828 Pine St, 1f                              326 Sawgrass Dr
Philadelphia, PA 19124                        Philadelphia, PA 19103                        Allentown, PA 18104




Jennifer Mitchell Pharm D                     Jennifer Morrissette                          Jennifer Moses
4000 Presidential Dr, Apt 218                 922 Hollow Rd                                 4801 Oxford Ave, Apt D2
Philadelphia, PA 19131                        Radnor, PA 19087                              Philadelphia, PA 19124




Jennifer Myers Mccarthy                       Jennifer N Harrington                         Jennifer N Kelly
17 Jonathan Dr                                214 Passmore St                               9705 Berea St
Phoenixville, PA 19460                        Philadelphia, PA 19111                        Philadelphia, PA 19114




Jennifer Nguyen                               Jennifer Nhan                                 Jennifer O driscoll
5314 N 12 St                                  2418 Frankford Acenue, Apt 7                  231 Parkview Rd
Philadelphia, PA 19141                        Philadelphia, PA 19125                        Philadelphia, PA 19154




Jennifer O neill                              Jennifer Olszewski                            Jennifer P Alexander Md
1105 Edann Rd                                 1023 Wagon Rd Anp-Bc                          8460 Limekiln Pike, 622
Oreland, PA 19075                             Blue Bell, PA 19422                           Wyncote, PA 19095




Jennifer Payne                                Jennifer Pealock                              Jennifer Perna
518 4th Ave                                   8 Sparrow Court                               35 Village of Stoney Run, Apt J
Haddon Heights, NJ 08035                      Phoenixville, PA 19460                        Maple Shade, NJ 08052




Jennifer Peterson                             Jennifer Pettiford Md                         Jennifer Quinn
4000 Gypsy Ln                                 229 W Upsal St                                333 Jackson St
Philadelphia, PA 19129                        Philadelphia, PA 19119                        Philadelphia, PA 19148




Jennifer R Oswald                             Jennifer Rivera-Nazario                       Jennifer Robbins Md
208 Dupont St                                 4035 Ormond St                                6929 Green Hill Rd
Philadelphia, PA 19127                        Philadelphia, PA 19124                        Philadelphia, PA 19151




Jennifer Rocchi                               Jennifer Rocchi                               Jennifer Royal
5260 Witherspoon Ave                          5838 Oakland St                               500 Laurelwood Dr
Pennsauken, NJ 08109                          Philadelphia, PA 19149                        Tyrone, GA 30290
                         Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 384 of 845

Jennifer Scheer                        Jennifer Schultz                             Jennifer Schwartz
1904 Green St, Apt 2r                  DBA Recruitment Queen                        537 Revere Rd
Philadelphia, PA 19130                 720 Strafford Rd                             Merion Station, PA 19066
                                       Warminster, PA 18976




Jennifer Screen-Mckay                  Jennifer Sellers                             Jennifer Shipp
37 Hampton Lane                        3024 Fairfield St                            1042 New Chestnut St
Willingboro, NJ 08046                  Philadelphia, PA 19136                       Bristol, PA 19007




Jennifer Shu                           Jennifer Smith                               Jennifer Smith
140 Fairfield Ln                       286 Iven Ave 286-3a                          5115 Race St
Wayne, PA 19087                        Wayne, PA 19087                              Philadelphia, PA 19139




Jennifer Spencer                       Jennifer T Davis                             Jennifer Talley
28 Firewood Dr                         1348 Brownsville Rd                          4404 Driftwood Dr, Unit 90
Holland, PA 18966                      Romarsville, PA 19320                        Philadelphia, PA 19129




Jennifer Teal Furia                    Jennifer Tiffany-Amaro                       Jennifer Tingo
1133 Fanshaw St                        2661 Woodsview Dr                            134 Plymouth Rd, 1107
Philadelphia, PA 19111                 Bensalem, PA 19020                           Plymouth Mting, PA 19462




Jennifer Tingo                         Jennifer Tingo Md                            Jennifer Tingo, M.D.
518 Division St, Apt A                 134 Plymouth Rd, Apt 1107                    134 Plymouth Rd, 1107
Jenkintown, PA 19046                   Plymouth Meeting, PA 19462                   Plymouth Mting, PA 19462




Jennifer Udis Dmd                      Jennifer Valentin                            Jennifer Vodzak Md
233 S 6th St, Apt 1412                 304 W Louden St                              601 W Park Ln, Apt A4
Philadelphia, PA 19106                 Philadelphia, PA 19120                       Philadelphia, PA 19144




Jennifer Wasco                         Jennifer Wasco                               Jennifer Wetzel
314 Christopher Hall                   Petty Cash Custodian                         6117 Germantown Ave, Apt 3
Secane, PA 19018                       Broad Vine St MS 206                         Philadelphia, PA 19144
                                       Philadelphia, PA 19102




Jennifer Wiser                         Jenny Hoang                                  Jensen Tools Inc
P.O. Box 688                           9315 Glenloch St                             P.O. Box 81016
Kimberton, PA 19442                    Philadelphia, PA 19114                       Woburn, MA 01813-1016




Jen-Tay Holman                         Jeny George                                  Jeol Usa Inc
6346 Grays Ave                         318 Palton Rd                                P.O. Box 415574
Philadelphia, PA 19142                 Bensalem, PA 19020                           Boston, MA 02241-5574
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 385 of 845

Jeong-Lee Allen                             Jere Geathers                                  Jeremiah Goldstein
293 Mallard Rd                              1116 South 52 ND St                            217 W MT Airy Ave
Feasterville, PA 19053                      Philadelphia, PA 19143                         Philadelphia, PA 19119




Jeremiah Goldstein Md                       Jeremiah Goldstein, M.D.                       Jeremy Rivera Melendez
217 West MT Airy Ave                        217 W MT Airy Ave                              220 Centennial Rd
Philadelphia, PA 19119                      Philadelphia, PA 19119                         Warminster, PA 18974




Jeremy S Feldman Md                         Jeremy Schwartz                                Jeremy Turner
1600 Arch St, Apt 803                       855 Ronnie Lane                                6005 Park Ave, Ste 404
Philadelphia, PA 19103-2018                 Philadelphia, PA 19128                         Memphis, TN 38119




Jeriesha Rawls                              Jermaine Jones                                 Jermaine Smith
5429 Malcolm St                             1210 S 62th St                                 5056 N 7th St
Philadelphia, PA 19143                      Philadelphia, PA 19143                         Philadelphia, PA 19120




Jerome Jacobstein Md                        Jerome Medical                                 Jerry James
1801 Buttonwood Stapt 1417                  305 Harper Dr                                  621 Hill Farm Ln
Philadelphia, PA 19130                      Moorestown, NJ 08057-3239                      Springfield, PA 19064




Jerry Jomi                                  Jerry L Cromwell Md                            Jerry Levitt Md
2420 E Letterly St                          Senior Fellow In Health                        33 E Princeton Rd
Philadelphia, PA 19125                      Economics Rti Intl                             Bala Cynnyd, PA 19004
                                            P.O. Box 2194
                                            Research Triangle Park, NC 27709



Jerry Levitt Md                             Jerry Sivchuk                                  Jerry Sprinkles
33 E Princeton Rd                           83 Farmway Dr                                  709 Bethlehem Pike, Ste 3
Bala Cynwyd, PA 19004                       Richboro, PA 18954                             Erdenheim, PA 19038




Jersey Job Guide                            Jersey Select Basketball                       Jesavel Iguchi
422 Morris Ave Ste, 5                       29 Castleton Ln                                4059 Filbert St
Long Branch, NJ 07740                       Moorestown, NJ 08057                           Philadelphia, PA 19104




Jesse Christopher                           Jesse Christopher                              Jesse Hopkins
DBA Longeviti Neuro Solutions               Longeviti Neuro Solutions LLC                  22 Crescent Lane
303 International Cir, Suite 190            303 International Cir, Ste 190                 Royersford, PA 19468
Hunt Valley, MD 21030                       Hunt Valley, MD 21030




Jessica A Latzman Md                        Jessica A Shepherd Md                          Jessica Adams
2645 Railroad St, Apt 326                   25 Old Lancaster Rd                            611 Acorn St
Pittsburgh, PA 15222                        Bryn Mawr, PA 19004                            Philadelphia, PA 19128
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 386 of 845

Jessica Aye                                 Jessica Babcock, Md                            Jessica Breslin
5375 Charles St                             437 Poplar St                                  43 N Childs St
Philadelphia, PA 19124                      Philadelphia, PA 19123                         Woodbury, NJ 08096




Jessica Carr                                Jessica Cerasoli                               Jessica Ciraulo
749 S 2nd St, Apt 3f                        1233 S Broad St 2f                             2201 Pennsylvania Ave, Apt 115
Philadelphia, PA 19147                      Philadelphia, PA 19147                         Philadelphia, PA 19130




Jessica Conway                              Jessica Cunningham                             Jessica Deshazo
11034 Knights Rd                            1214 Walnut St, Apt C                          1418 S Orianna St
Philadelphia, PA 19154                      Philadelphia, PA 19107                         Philadelphia, PA 19147




Jessica Diaz                                Jessica Diienno                                Jessica Fazendin
151 Mulberry Dr                             424 Iroquois St                                444 N 4th St, Apt 515
Holland, PA 18966                           Essington, PA 19029                            Philadelphia, PA 19123




Jessica Figueroa                            Jessica Flores                                 Jessica Gualtieri
3645 Sussex Ln                              1098 Cedar Ave                                 1535 Tarleton Pl
Philadelphia, PA 19114-1815                 Bensalem, PA 19020                             Warminster, PA 18974




Jessica Hegedus                             Jessica Hills Md                               Jessica Hoffman
228 Easton Rd, Apt A-204                    834 Chestnut St, Apt 804                       3831 the Oak Rd
Horsham, PA 19044                           Philadelphia, PA 19107                         Philadelphia, PA 19129




Jessica Johnson                             Jessica Jones                                  Jessica Jones
1715 S 55th St                              201 E Claremont Rd                             7240 Charles St
Philadelphia, PA 19143                      Philadelphia, PA 19120                         Philadelphia, PA 19135




Jessica Kinee                               Jessica L Rice                                 Jessica Lascala
13062 Dorothy Dr                            1101 Washington Ave, Apt 706                   604 Doral Dr
Philadelphia, PA 19116                      Philadelphia, PA 19147                         Blackwood, NJ 08012




Jessica Laub                                Jessica Lear                                   Jessica M Powers
994 Hillside Dr                             514 King Ave                                   4448 Baker St
Southampton, PA 18966                       Collingswood, NJ 08108                         Philadelphia, PA 19127




Jessica May Rabbach Md                      Jessica May-Rabbach                            Jessica Meade
12 Balmoral Dr                              208 Macdonald Ave                              2610 Laurel Dr
Pittstown, NJ 08867                         Wyncote, PA 19095                              Bristol, PA 19007
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 387 of 845

Jessica Milavsky                             Jessica Miller                                Jessica Morales
1573 Wildrose Dr                             6130 Hawthorne St                             4946 Pennway St
Minden, NV 89423                             Philadelphia, PA 19135                        Philadelphia, PA 19124




Jessica Murchison                            Jessica Noyes                                 Jessica Oladeinde
4526 E Howell St, 1st Fl                     2104 Pemberton St                             2614 W Mimi Cir, Apt 2
Philadelphia, PA 19135                       Philadelphia, PA 19146                        Philadelphia, PA 20781




Jessica Olsen                                Jessica Rausch-Esquivel                       Jessica Rosado
314 S Ivy Lane                               3693 Calumet St                               7253 Kindred St
Glen Mills, PA 19342                         Philadelphia, PA 19129                        Philadelphia, PA 19149




Jessica Ross                                 Jessica Sculli                                Jessica Summers
3007 Fox St, Apt 10                          312 Ridgewood Rd                              633 W Rittenhouse St, Apt A509
Philadelphia, PA 19132                       Springfield, PA 19064                         Philadelphia, PA 19144




Jessica Tolbert                              Jessica Velazquez                             Jessica Waity
1 Franklin Town Blvd, Apt 818                2230 Mcclellan St                             10812 Modena Terrace
Philadelphia, PA 19103                       Philadelphia, PA 19145                        Philadelphia, PA 19154




Jessica Wang                                 Jessica Washington                            Jessica White
9 North 9th St, Apt 403                      1312 Churchill Downs Way                      7819 Baldwin St
Philadelphia, PA 19107                       Cherry Hill, NJ 08002                         Philadelphia, PA 19150




Jessie Mcclay                                Jessie Norton                                 Jessly Samuel
2116 Mifflin St                              713 Harlequin Lane                            11302 Audubon Ave
Philadelphia, PA 19145                       Mullica Hill, NJ 08062                        Philadelphia, PA 19116




Jessy Ang                                    Jessy Pierre-Louis                            Jettie Jose
317 N Broad St, Apt 404                      1601 Spring Garden St, Apt 403                11 Lacey Ave
Philadelphia, PA 19107                       Philadelphia, PA 19130                        Ivyland, PA 18974




Jeu-Hee Hahn                                 Jewel Hicks                                   Jewett Inc
631 Leverington Ave, Apt 102                 5543 Ardleigh St                              P.O. Box 277382
Philadelphia, PA 19128                       Philadelphia, PA 19138                        Atlanta, GA 30384-7382




Jewish Exponent                              Jewish Family Children Service                Jewish Hospital Healthcare Svc
Classified Dept                              Of Long Beach/W Orange County                 P.O. Box 1370
2100 Arch St                                 Oasis Acct                                    Louisville, KY 40202-1886
Philadelphia, PA 19103                       3801 E Willow St
                                             Long Beach, CA 90815
                               Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 388 of 845

JFK Community Mental Health                  Jfk Medical Center                              Jhera Balany Md
Attn Division Dir                            Intl Meeting Planners Ltd                       1920 Frontage Rd, Apt 201
112 N Broad St                               250 Mercer St                                   Cherry Hill, NJ 08034-2200
Philadelphia, PA 19102                       New York, NY 10012




Jherna Balany                                Jherna Balany, M.D.                             Ji Rong, Md
57 Wellesley Way                             57 Wellesley Way                                735 Hathway Ln
Marlton, NJ 08053                            Marlton, NJ 08053                               Ardmore, PA 19003




Ji Yong Kong Md                              Jian Fu                                         Jie Sun
5131 Kaitlyn Ct                              266 Runner St                                   5 Jasmine Court
Princeton Junction, NJ 08550                 Jenkintown, PA 19046                            Malvern, PA 19355




Jie Sun Md                                   Jie Sun, M.D.                                   Jigar Panchal
3902 City Ave, Apt B1210                     5 Jasmine Ct                                    7701 Lindbergh Blvd, Apt 2220
Philadelphia, PA 19131                       Malvern, PA 19355                               Philadelphia, PA 19153




Jigna Patel                                  Jignesha Patel                                  Jill Abbott
1835 Arch St, Apt 1102                       34 Hillside Dr                                  11 Ashbrooke Dr
Philadelphia, PA 19103                       Woolwich Twp, NJ 08085                          Voorhees, NJ 08043




Jill Bailey                                  Jill Benish Abbott                              Jill Castellanos
344 Trevor Lane                              11 Ashbrooke Dr                                 241a N 22nd St
Bala Cynwyd, PA 19004                        Voorhees, NJ 08043                              Philadelphia, PA 19103




Jill Clark                                   Jill Czahar                                     Jill Czahor
289 Westbrook Dr                             P.O. Box 1032                                   3053 Bristol Rd
Swedesboro, NJ 08085                         Buckingham, PA 18912                            Warrington, PA 18976




Jill Dellisanti                              Jill Foster                                     Jill Foster Md
703 9th St                                   12 West Willowgrove Ave                         7715 Crittenden St, 121
Riverton, NJ 08077                           Pmb 151                                         Philadelphia, PA 19118
                                             Philadelphia, PA 19118




Jill Fudesco                                 Jill Garrido                                    Jill Mccausland
2176 Buttonwood Rd                           306 Cherry St 1 Rear                            346 Prickets Mill Rd
Berwyn, PA 19312                             Philadelphia, PA 19106                          Tabernacle, NJ 08088




Jill Mccoy                                   Jill Miller-Horn                                Jill Murray
1865 Guernsey Ave                            144 E Partridge Ln                              250 N Columbus Blvd, Apt 60
Abington, PA 19001                           Cherry Hill, NJ 08003                           Philadelphia, PA 19107
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 389 of 845

Jill Rachild                                Jill Tillman                                  Jillian Archibald
1902 Monroe Ln                              596 S Bryn Mawr Ave                           1271 Wick Ln
Ambler, PA 19002                            Bryn Mawr, PA 19010                           Blue Bell, PA 19422




Jillian Bogan                               Jillian Deacon                                Jillian Hartley
244 Northpark Dr                            194 Chapel Dr                                 9451 Woodbridge Rd, Apt A
Levittown, PA 19054                         Holland, PA 18966                             Philadelphia, PA 19114




Jillian Hickey                              Jillian Kryszczak                             Jillian Liwacz
181 Green Hill Rd                           745 Shields Ave                               216 Sanhican Dr
King of Prussia, PA 19406                   West Deptford, NJ 08096                       Trenton, NJ 08618




Jillian M Tartaglia                         Jillian Oliff                                 Jillian Rutland
6436 Bingham St                             26 Rutgers Dr                                 1225 Drexel Ave, Apt A
Philadelphia, PA 19111                      Delran, NJ 08075                              Drexel Hill, PA 19026




Jillian Schaffer                            Jillian Spring                                Jillian Taylor
1247 East Columbia Ave, Apt 15              117 N 15th St, Apt 806                        1919 Spruce St, Apt 4f
Philadelphia, PA 19125                      Philadelphia, PA 19102                        Philadelphia, PA 19103




Jim Coleman Ltd Corp                        Jim Dawson                                    Jim Mcgovern
1500 S Hicks Rd, Ste 400                    DBA Jim Dawsons Dj Express                    399 Dupont Ave
Rolling Meadows, IL 60008                   P.O. Box 184                                  Paulsboro, NJ 08066
                                            Exton, PA 19341




Jim Reiff                                   Jim S Enterprises Inc                         Jim Thorpe Dental Assoc
3 Rymill Terrace                            2235 Hartranft St                             903 Center St
Cherry Hill, NJ 08003                       Philadelphia, PA 19145                        Jim Thorpe, PA 18229




Jimmy Duffy Sons Inc                        Jimmy Jay Lassiter                            Jincy Chacko-Thomas
1456 Lancaster Ave                          DBA Jim Son At Your Service                   10 Beechwood Blvd
Berwyn, PA 19312                            5150 Crestwood Dr                             Feasterville, PA 19053
                                            Clifton Heights, PA 19018




Jingsi Cheng                                Jinisha Patel                                 Jinn Wien-Teng
1341 N Howard St                            1338 Chestnut St, Apt 605                     201 S 18th St, 1517
Philadelphia, PA 19122                      Philadelphia, PA 19107                        Philadelphia, PA 19103




Jisha Mathew                                Jiten Kothadia, Md                            Jiten P Kothadia Md
115 Red Lion Rd                             2133 E 22nd St, Apt 4201                      2133 E 2nd St, Apt 4201
Huntingdon Valley, PA 19006                 Edmond, OK 73034                              Edmond, OK 73034
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 390 of 845

Jj Keller Associates Inc                    Jlw Publications                             Jms Marketing LLC
P.O. Box 6609                               P.O. Box 141                                 DBA Sign A Rama
Carol Stream, IL 60197-6609                 Wyckoff, NJ 07481                            34 S White Horse Pk
                                                                                         Somerdale, NJ 08083




Joan Anders                                 Joan B Gubernick                             Joan C Reilly
110 Windsor Ave                             Dba Communications Network                   245 Berlin Ave
Elkins Park, PA 19027                       403 Waring Rd                                Southington, CT 06489
                                            Elkins Park, PA 19027




Joan Dunleavy                               Joan Gubernick Ruttenberg                    Joan Lipschutz
702 Foxcroft Dr                             403 Waring Rd                                9707 Glenhope Rd
Cinnaminson, NJ 08077                       Elkins Park, PA 19027                        Philadelphia, PA 19115




Joan Martini                                Joan Nguyen Md                               Joan Ortiz
2 Caryl Ln                                  1280 Rue St Jacques, Apt 708                 939 E Ontario St
Philadelphia, PA 19118                      Montreal, QC H3c 0g1                         Philadelphia, PA 19134
                                            Canada




Joan Smith-Veterano                         Joan Smith-Veterano                          Joan Sprang
1238 Serota Pl                              717 S Columbus Blvd 904                      10 Tiger Lily Lane
Philadelphia, PA 19115                      Philadelphia, PA 19147                       Sicklerville, NJ 08081




Joan Steinberg                              Joan Strzelecki                              Joan Taylor
315 E Cheltenham Ave                        420 Corner Ketch Rd                          2716 New Albany Rd
Philadelphia, PA 19120                      Downingtown, PA 19335                        Cinnaminson, NJ 08077




Joanly Perez                                Joann Bailey                                 Joann Bailey Od Inc
3001 Rt.130 S Apt 23f                       600 Overlook Rd                              600 Overlook St
Delran, NJ 08075                            Cinnaminson, NJ 08077                        Cinnaminson, NJ 08077




Jo-Ann Dorival                              Joann Leposki                                Joann Lucas
417 Ewingville Rd                           3435 Cresson St                              1909 S Galloway St
Ewing, NJ 08638                             Philadelphia, PA 19129                       Philadelphia, PA 19148




Joann Lucas                                 Joann Puccella                               Joanna Ayoub Dpm
1909 S.Galloway St                          2915 Michele Dr                              198 Bradley Ave
Philadelphia, PA 19148                      Norristown, PA 19403                         Staten Island, NY 10314




Joanna Beyer                                Joanna Horst                                 Joanna Iannelli
145 Jug Hollow Rd                           1850 Streamview Way                          17 Kingswood Rd
Phoenixville, PA 19460                      Quakertown, PA 18951                         Marlton, NJ 08053
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 391 of 845

Joanna Johnson                             Joanna Moulton                               Joanna P Zimmerman
721 Warren Ave                             212 Fern Ave                                 Dba Jp Zimmerman Consulting Llc
Malvern, PA 19355                          Haddon Townshi, NJ 08108                     37 Stream Bank Dr
                                                                                        Freehold, NJ 07728




Joanna Parga-Belinkie Md                   Joanna R Johnson Md                          Joanne Ang
3001 Highland Ave, Apt C                   721 Warren Ave                               201 N 8th St, Unit 212
Santa Monica, CA 90405                     Malvern, PA 19355                            Philadelphia, PA 19106




Joanne Brauckmann                          Joanne Dipietro                              Joanne Floyd
39 E Church Rd                             2900 Rosa Lane                               1373 N 76th St
Plymouth Meeting, PA 19462                 E Norriton, PA 19403                         Philadelphia, PA 19151




Joanne Gambo                               Joanne Gonzalez                              Joanne Hawkinson
111 E Beechwood Ave, Unit 15               2823 Tulip St                                1624 Loney St 1st Fl
Oaklyn, NJ 08107                           Philadelphia, PA 19134                       Philadelphia, PA 19111




Joanne Ilustre Md                          Joanne Koppenhaver                           Joanne M Niewood
128 Cuffys Ln                              3837 Cedarcrest Rd                           160 Ramblewood Terr
Cherry Hill, NJ 08003                      Bensalem, PA 19020                           Mt Laurel, NJ 08054




Joanne M Schwab                            Joanne Meagher                               Joanne Morrison
6702 N 6th St                              54 Monticello Dr                             8519 Marsden St
Philadelphia, PA 19126                     Sicklerville, NJ 08081                       Philadelphia, PA 19136




Joanne S M Dhody                           Joanne Washington                            Joanne Weill-Greenberg
148 Erdenheim Rd                           6417 N Front St                              129 Kalos St
Glenside, PA 19038                         Philadelphia, PA 19102                       Philadelphia, PA 19128




Joanne Wszolek                             Joanne Wszolek                               Joannie Archer
101 E Ardmore Terrace                      508 W Browning Rd                            5216 N Fairhill St
Collingswood, NJ 08108                     Collingswood, NJ 08107                       Philadelphia, PA 19120




Joaquin Rosa                               Job Expo International Inc                   Job Fair Company
3249 Guilford St, Apt 2                    276 5th Ave Ste, 1103                        913 N York Rd
Philadelphia, PA 19136                     New York, NY 10001                           Willow Grove, PA 19090




Job Target.Com LLC                         Jocelyn Ricasa Md                            Jocelyn Trombetta
Dept Ch 16743                              182 Gay St, 305                              1810 Rittnhse Sq 1202
Palatine, IL 60055-6743                    Philadelphia, PA 19128                       Philadelphia, PA 19103
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 392 of 845

Jodee Inc                                  Jodi Gustave                                 Jodi Kleca
3100 N 29th Ave                            2400 Chestnut St, Apt 2301                   1420 Locust St, Apt 21o
Hollywood, FL 33020                        Philadelphia, PA 19103                       Philadelphia, PA 19102




Jodi Liebman                               Jodi Schaeffer                               Jodi Schaffer
2 White Pine Ct                            830 Delmont Dr                               528 Brookhurst Ave, Apt B
Lafayette Hill, PA 19444                   Wynnewood, PA 19096                          Penn Valley, PA 19072




Jodi Schaffer                              Jody Pincura                                 Joe Colombaro
830 Delmont Dr                             184 Lindenwood Dr                            DBA Action Abstract Uniforms
Wynnewood, PA 19096                        Exton, PA 19431                              4844 Frankford Ave
                                                                                        Philadelphia, PA 19124




Joe Glass                                  Joe S Duck House                             Joe T Staton
Attn Joe Glass                             925 Race St                                  83 W Chestnut St
2123 Orchard Creed Dr                      Philadelphia, PA 19107                       Kingston, NY 12401-5929
Toledo, OH 43615




Joe Turowski Jr                            Joel Alcid                                   Joel D Fagerstrom
130 Walnut St                              2200 Ben Fklin Pkwy, 402                     305 Langford Rd
Jenkintown, PA 19046                       Philadelphia, PA 19130                       Broomall, PA 19008




Joel E Haas Md                             Joel Escudero                                Joel M Deo
375 Jackson St                             135 Windsor Ave                              DBA Medsentrix Transcription
Denver, CO 80206                           Philadelphia, PA 18966                       P.O. Box 1113
                                                                                        Exton, PA 19341




Joel Rosh Md                               Joel Swartz Do                               Joelle Dyer
41 Berrian Rd                              P.O. Box 248                                 135 Silver Birch Rd
New Rochelle, NY 10804                     Gladwyne, PA 19035                           Williamstown, NJ 08094




Joelle Leone                               Joelle Leone and Michael Winn                Joerns LLC
832 N 3rd St, Unit 9                       c/o Stephan Zouras, LLP                      DBA Joerns Recovercare
Philadelphia, PA 19123                     Attn D. Cohen, J. Zouras, R. Stephan         P.O. Box 933733
                                           604 Spruce St                                Atlanta, GA 31193-3733
                                           Philadelphia, PA 19106



Joerns LLC                                 Joette Ruk                                   Joey Fischers Visually
DBA Joerns Recovercare LLC                 732 Saddlebrook Dr                           Therapeutic Imagery LLC
Key Bank Lock Box 713222                   Williamstown, NJ 08094                       325 Kelson Dr NW
895 Central Ave, Ste 600                                                                Atlanta, GA 30327
Cincinnati, OH 45202



Johann Mathew                              Johanna Austin-Smith                         John A Ervin
135 S 19th St, Apt 913                     DBA Austinart                                844 Rose Tree Dr
Philadelphia, PA 19103                     1125 S 13th St                               Williamstown, NJ 08094
                                           Philadelphia, PA 19147
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 393 of 845

John A Nicolardi                              John A Tucker Md                              John Allen Pacey Md
64 Rolling Hills Dr                           210 Locust St 1-D West                        628 Kinghorne Mews 601
Holland, PA 18966                             Philadelphia, PA 19106                        Vancouver, Bc V6z 3h6
                                                                                            Canada




John Asta Company                             John B Tarnoff                                John B Tonkin Jr
P.O. Box L715                                 Dba Reinvention Group Llc                     6124 Cottage St
Langhorne, PA 19047                           4937 Loleta Ave                               Philadelphia, PA 19135
                                              Los Angeles, CA 90041




John B. Stetson Middle School                 John Bahling Md                               John Berlin
Attn Principal                                3366 Riverside Dr                             148 Hamilton Rd
3200 B St                                     Clintonville Neighborhood                     Landenberg, PA 19350
Philadelphia, PA 19134                        Columbus, OH 43202




John Berry Md                                 John Bolger                                   John Brooks
4040 Presidential Blvd, Apt 2008              74 E 5th Ave, Apt I-304                       25 Chestnut St, Apt 303
Philadelphia, PA 19131                        Collegeville, PA 19426                        Haddonfield, NJ 08033




John Brown                                    John Bugdonovitch                             John Burda
12 Rogers Pl                                  1 North St                                    2601 Pennsylvania Ave, Apt 254
Washington, NJ 08012                          Pringle, PA 18704                             Philadelphia, PA 19130




John C Babu Md                                John C Schaub Inc                             John Caffey Society
207 Yorktown Dr                               23 Adams St                                   c/o Eric Faeber Md
Mullica Hill, NJ 08062                        Mt Laurel, NJ 08054                           924 Rock Creek Rd
                                                                                            Bryn Mawr, PA 19010




John Calvitti Company                         John Calvitti Company Inc                     John Cannon
Attn Richard Calvitti, President              3200 Scotts Ln                                800 Trenton Rd, Apt 136
3200 Scotts Lane                              Philadelphia, PA 19129-1527                   Langhorne, PA 19047
Philadelphia, PA 19129-1527




John Cannon Iv                                John Carter                                   John Caulfield
215 Foxhollow Dr                              4715 Ramona Ave                               511 Essex Rd
Langhorne, PA 19053                           Philadelphia, PA 19124                        Norwood, PA 19074




John Chin                                     John Chovanes, Md                             John Christy
307 Emerson Dr                                P.O. Box 40                                   3344 Hartel Ave
Lafayette Hill, PA 19444                      Gladwyne, PA 19035                            Philadelphia, PA 19136




John Chrostek                                 John Clarke Md                                John Cornele
401 Cedar Ave                                 29 Tiffany Pl, Apt 4a                         124 Marlin Ave
Morton, PA 19070                              Brooklyn, NY 11231                            Folsom, PA 19033
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 394 of 845

John D Murphy Md                            John Daiutolo                                John Daivtolo
115 Adams Dam Rd                            6 Beechcrop Ct                               6 Beechcrop Ct
Greenville, DE 19087                        Delran, NJ 08075                             Delran, NJ 08075




John Damian Ruiz                            John Delvecchio                              John Dinome
914 E Park Town Pl                          5 Kathryn Ct                                 418 Roslyn Lane
Philadelphia, PA 19130                      Marlton, NJ 08053                            Wynnewood, PA 19096




John Dobson                                 John Dowdle                                  John Durkin
3350 Conrad St                              9772 Powder Hall Rd                          614 N Galloway St
Philadelphia, PA 19129                      Perry Hall, MD 21128                         Philadelphia, PA 19123




John E Reid Associates                      John Eastlack                                John F Herbetko
209 W Jackson Blvd, Ste 400                 2709 E Clearfield                            29 S Whitehall Rd
Chicago, IL 60606                           Philadelphia, PA 19134                       Norristown, PA 19403




John F Himmelein                            John F Hoke                                  John F Scanlan Inc
353 Gerritt St                              Dba Sounds of Freedom Dj s                   1238 Belmont Ave
Philadelphia, PA 19147                      3522 Chalfont Dr                             Philadelphia, PA 19104
                                            Philadelphia, PA 19154




John Fleming                                John Fojtik                                  John Francis Dombrowski Md
2651 E Schiller St                          3627 Weightman St                            5123 Watson St
Philadelphia, PA 19134                      Philadelphia, PA 19129                       Washington, DC 20016




John G Shutack Do                           John Galiote                                 John George
11 Courtney Cir                             3365 Frederick St                            2413 Colonial Dr E
Bryn Mawr, PA 19010                         Philadelphia, PA 19129                       Boothwyn, PA 19061




John Giraldo                                John Goodman Associates Inc                  John H Archer Md
66 Oberlin Rd                               6830 W Oquendo Rd Ste, 202                   501 N Rose Ln
Pennsville, NJ 08070                        Las Vegas, NV 89118                          Haverford, PA 19041




John H Eichhorn Md                          John Holmes                                  John Hopkins University
Anesthesiology Umc                          11 E 9th St                                  P.O. Box 65045
3713 Winding Wind Pl                        Marcus Hook, PA 19061                        Baltimore, MD 21264-5045
Lexington, KY 40515-1281




John I Cheng Md                             John J Corasanite                            John J Kelley Associates Ltd
272 14th St, 17                             Dba Precious Moments Photography             117 S 17th St Ste, 1902
Atlanta, GA 30309                           1700 Wolf St                                 Philadelphia, PA 19103
                                            Philadelphia, PA 19145
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 395 of 845

John J Mcintyre Sons Inc                     John Joseph Skulski, Jr.                       John Kagel
514-16 Knorr St                              625 Rockledge Dr                               Law Offices of John Kagel
Philadelphia, PA 19111-4699                  Lebanon, PA 17042                              P.O. Box 50787
                                                                                            Palo Alto, CA 94303




John Kaupas                                  John Kennedy                                   John Kennedy Ford Corp
274 Windermere Ave                           223 W Wildey St                                3 E St Rd
Lansdowne, PA 19050                          Philadelphia, PA 19123                         Feasterville, PA 19053




John Kiernan                                 John Kotula Md                                 John Kristel
DBA Management Pathways                      999 SW 1st Ave, Apt 3309                       C/O Lisa Babakian/Hr
7 Great Valley Pkwy, Ste 210                 Miami, FL 33130                                1800 Lombard St
Malvern, PA 19355                                                                           Philadelphia, PA 19146




John Leander Zapanta Po                      John Lesage                                    John Libbey Eurotext Ltd
3560 New Queen St                            67 N Union Ave                                 127 Ave Delar Publique
Philadelphia, PA 19129                       Lansdowne, PA 19050                            Montrouge, 921290000
                                                                                            France




John Lipsack                                 John Lynch                                     John M Delgiorno Md
59 Pine Needle Rd                            Dba the Secret Garden                          253 S 12th St, Apt 2f
Levittown, PA 19128                          7631 Ridge Ave                                 Philadelphia, PA 19107
                                             Philadelphia, PA 19128




John M Schwartz                              John M Shoffner Iv Md                          John Macdonald
133 Kingston Rd                              DBA Horizon Molecular Med Lab                  117 N 15th St, Apt 2001
Cheltenham, PA 19012                         Kendall, Frances D Md                          Philadelphia, PA 19102
                                             One Dunwoody Pk Ste, 250
                                             Atlanta, GA 30338



John Mainieri                                John Mastrangelo                               John Mastrangelo
2901 Swann Ave                               2909 Teesdale St                               c/o Pond LeHocky
Tampa, FL 33609                              Philadelphia, PA 19152                         Attn David Stern, Esq.
                                                                                            One Commerce Sq
                                                                                            2005 Market St, 18th Fl
                                                                                            Philadelphia, PA 19103


John Mccafferty                              John Mcgovern                                  John Mcgovern
3428 Livingston St                           501 Walnut Ave                                 501 Walnut Ave
Philadelphia, PA 19134                       Laurel Springs, NJ 08021                       Laurel Spring, NJ 08021




John Mckeon                                  John Michalczyk                                John Morado
149 N 21st St, Apt 1ff                       4910 Grant Ave                                 2282 Horner Ave
Philadelphia, PA 19103                       Philadelphia, PA 19114                         Pennsauken, NJ 08110




John Murphy MD                               John P Fitzgerald                              John P Giraldo
160 E Erie St                                1405 Brownsville Rd                            3420 Buckingham Ln
Philadelphia, PA 19134                       Langhorne, PA 19047                            Cherry Hill, NJ 08109
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 396 of 845

John Pappas                                 John Parichy                                 John Parliaros
150 Jennifer Lane                           DBA John Parichy Recruiting                  2650 Welsh Rd, 74
Bala Cynwyd, PA 19004                       6820 Lyons Technology Cir, Ste 115           Philadelphia, PA 19152
                                            Coconut Creek, FL 33073




John Patrick Publishing CO Inc              John Paul Prodromo Md                        John Paul Simpkins
P.O. Box 5469                               1108 Buttonwood St, Apt B                    42 S 15th St, Ste 1300
Trenton, NJ 08638-0469                      Philadelphia, PA 19123                       Robinson Bldg
                                                                                         Philadelphia, PA 19102




John Peruto Esq                             John Phillips                                John Potter
Re Shauna Cherry                            2905 June Ave                                1130 Prospect Ridge Blvd
Phildelphia Municipal Court                 Bensalem, PA 19020                           Haddon Hgts, NJ 08035
1339 Chestnut St 10 Fl
Philadelphia, PA 19107



John Prodromo                               John Saludades                               John Schneider Md
1108 Buttonwood St Unitb                    133 W Central Ave                            742 W Princess Anne Rd, Apt 302
Philadelphia, PA 19123                      Moorestown, NJ 08057                         Norfolk, VA 23517




John Schultz                                John Shutack Md                              John Silva
24 Maple Shade Lane                         11 Courtney Cir                              Dba Silva Printing Assoc
Fleetwood, PA 19522                         Bryn Mawr, PA 19010                          300 Boyer Rd
                                                                                         Cheltenham, PA 19012




John Slimm                                  John Soliman Dmd                             John T Cockerham Md
107 Schoolhouse Terrace                     209 Baldwin St                               1262 Dartmouth Ct
Mt Laurel, NJ 08054                         Philadelphia, PA 19127                       Alexandra, VA 22314




John T Saludades Md                         John Taras                                   John Voiro
133 W Central Ave                           42 Landing Court                             8304 Argon Ave
Moorestown, NJ 08057                        Moorestown, NJ 08057                         Philadelphia, PA 19152




John Waldron                                John Wei                                     John Weizbowski
3012 Runnymede Dr                           2341 E Boston St                             502 Cherrywood Ct
Plymouth Meeting, PA 19462                  Philadelphia, PA 19125                       Perkasie, PA 18944




John Welsh Cardiovascular                   John Wenzel Md                               John Wierzbowski
c/o Baylor College of Med                   168 East St                                  502 Cherrywood Ct
Diagnostic Laboratory                       Philadelphia, PA 19127                       Perkosie, PA 18944
6621 Fannin, Rm Fc.430.09
Houston, TX 77030



John Wiley Sons Inc                         John Williamson                              John Wojcik
Subscription Dept                           511 North Broad St, Apt 704                  948 Maple Ave
P.O. Box 416502                             Philadelphia, PA 19123                       Glenolden, PA 19036
Boston, MA 02241-6502
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 397 of 845

John Woytanowski                             John Young                                   John Young
100 Morton Ave, Apt D301                     289 Lincoln Rd                               289 Lincoln Rd
Ridley Park, PA 19078                        King of Prussi, PA 19406                     King of Prussia, PA 19406




John Young                                   John Zawislak                                John Zhang Md
7335 Lawndale Ave                            C/O Marshallwood Apts                        24630 Keissel Rd
Philadelphia, PA 19111                       450 Forrest Ave                              Colton, CA 92324
                                             Norristown, PA 19401




Johnetta Clark                               Johngself Partners Inc                       Johngself Partners, Inc
501 W 24th. St                               P.O. Box 7403                                Attn John G. Self, President
Chester, PA 19013                            Tyler, TX 75711                              3131 Mckinney Ave, Ste 600
                                                                                          Dallas, TX 75204




Johnna Mahoney                               Johnny Paisanos Inc                          Johnqeline Ferguson
3457 St Martins Rd, Apt 1307                 226 Baltimore Pike                           6121 Chestnut St
Pennsauken, NJ 08109                         Springfield, PA 19064                        Philadelphia, PA 19139




Johns Hopkins Bayview Med Center             Johns Hopkins Hospital                       Johnson Johnson
Attn Carrie Cox 3rd Fl, Apt Bldg             Attn Administer                              Health Care Sys
4940 Eastern Ave                             600 N Wolfe St                               425 Hoes Ln
Baltimore, PA 21224                          Baltimore, MD 21287                          Piscataway, NJ 08855




Johnson Johnson Health Care                  Johnson Johnson Health Care                  Johnson Johnson Health Care Sys
Care Systems Inc                             P.O. Box 12                                  5972 Collection Center Dr
5972 Collections Ctr Dr                      5972 Collection Center Dr                    Chicago, IL 60693
Chicago, IL 60693                            Chicago, IL 60693




Johnson Johnson Health Care Systems          Johnson Rountree                             Johnson Rountree Premium
Attn Manager, Contract Admin                 P.O. Box 2625                                P.O. Box 301623
Strategic Accts                              Del Mar, CA 92014-5625                       Dallas, TX 75303-1623
Highway 22 N
Somerville, NJ 08876-1051



Johnson Rountree Premium Inc                 Johnson Controls                             Johnson Controls Inc
P.O. Box 203921                              P.O. Box 730068                              P.O. Box 905240
Houston, TX 77216-3921                       Dallas, TX 75373-0068                        Charlotte, NC 28290




Johnson Controls Inc                         Johnson Controls World Svc Inc               Johnson Thermal Systems Inc
P.O. Box 93107                               P.O. Box 23192                               1614 Industrial Way, Ste 104
Chicago, IL 60673-3107                       Newark, NJ 07189                             Caldwell, ID 83605




Johnsonlambert LLP                           Johnstone Supply                             Joi Reeves
Attn Magali Welch                            4700-B Wissahickon Ave                       946 Bridge St
One Lawson Lane                              Philadelphia, PA 19144                       Philadelphia, PA 19124
Burlington, VT 05402
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 398 of 845

Joint Commission                           Joint Commission                             Joint Commission Journal
5804 Churchman Bypass                      P.O. Box 92295                               On Quality Safety
Indianapolis, IN 46203                     Chicago, IL 60675-2295                       75 Remittance Dr, Ste 1057
                                                                                        Chicago, IL 60675-1057




Joint Commission On Accreditation          Joint Commission On Accreditation            Joint Commission On Accreditation
Of Healthcare Organization                 Of Healthcare Organizations                  Of Healthcare Organizations
75 Remittance Dr, Ste 1057                 P.O. Box 92775                               Survey Fees
Chicago, IL 60675-1057                     Chicago, IL 60675-2775                       P.O. Box 92775
                                                                                        Chicago, IL 60675-2775



Joint Commission On Allied Health          Joint Commission Perspectives                Joint Commission Resources
Personnel In Ophthalmology                 75 Remittance Dr, Ste 1057                   Eoc News
2025 Woodlane Dr                           Chicago, IL 60675-1057                       16442 Collection Center Dr
St Paul, MN 55125-2998                                                                  Chicago, IL 60693




Joint Commission Resources                 Joint Commission Resources Corp              Joint Commission Resources Inc
P.O. Box 75751                             Publications                                 P.O. Box 75752
Chicago, IL 60675-5751                     16353 Collections Ctr Dr                     Chicago, IL 60675-5752
                                           Chicago, IL 60693




Joint Commission Resources Inc             Joint Restoration Foundation Corp            Joint Review Committee On Ed
Subscriptions/Licenses                     P.O. Box 843549                              In Radiologic Technology
P.O. Box 92775                             Kansas City, MO 64184-3549                   20 N Wacker Dr, Ste 2820
Chicago, IL 60675-2775                                                                  Chicago, IL 60606-3182




Jojo Vazhappily                            Jolanta Nowacka                              Jolene Okaneku Md
1910 Conwell Ave                           7800 C Stenton Ave                           258 S 18th St, Apt 2
Philadelphia, PA 19115                     Philadelphia, PA 19118                       Philadelphia, PA 19103




Jomille Vera                               Jomin George                                 Jomon Kurian
8847 Calvert St                            1100 Bloomdale Rd                            3206 Leeland Dr
Philadelphia, PA 19152                     Philadelphia, PA 19115                       Bensalem, PA 19020




Jon George Md                              Jonathan A Claus Md                          Jonathan Albert
Codi Hamilton St P506                      1601 Spring Garden, Apt 511                  20 North Front St, Apt 1i
Philadelphia, PA 19130                     Philadelphia, PA 19130                       Philadelphia, PA 19106




Jonathan Bailey Associates Ltd             Jonathan Constantin Md                       Jonathan D Heiliczer Md
400 S Akard                                946 Chanticleer                              115 Edge Hill Rd
Dallas, TX 75202                           Cherry Hill, NJ 08003                        Bala Cynwyd, PA 19004




Jonathan D Heiliczer Md                    Jonathan Dowdle                              Jonathan Friedman
4151 Lee St                                9772 Powder Hall Rd                          162 N 3rd St, Apt 3f
Skokie, IL 60076                           Perry Hall, MD 21128                         Philadelphia, PA 19106
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 399 of 845

Jonathan Gavrin Md                            Jonathan Gray                                 Jonathan Green
201 S 25th St, Apt 423                        717 Station Ave, Apt F55                      4840 Oxford Ave, Apt
Philadelphia, PA 19103                        Bensalem, PA 19020                            Philadelphia, PA 19124




Jonathan Henry                                Jonathan Hodgson Md                           Jonathan Ioanitescu
1825 Beyer Ave                                108 Edward Lee Ct                             1900 Arch St, Apt 1401
Philadelphia, PA 19115                        Newark, DE 19713                              Philadelphia, PA 19103




Jonathan Kremser Dds                          Jonathan Maw                                  Jonathan Porter
3424 Crawford St                              1315 Abbott Blvd                              241a N Queen St, Apt 5
Philadelphia, PA 19129-1561                   Fort Lee, NJ 07024                            Lancaster, PA 17603




Jonathan Rosa                                 Jonathan Rosenbluth Md                        Jonathan Rubin
7126 Torresdale Ave                           24 Knollwood Dr                               371 Maplewood Ave
Philadelphia, PA 19135                        Cherry Hill, NJ 08002                         Merion Station, PA 19066




Jonathan Rubin Md                             Jonathan S Jahr Md                            Jonathan Steinfeld Md
371 Maplewood Ave                             627 N Hillcrest Rd                            538 Manayunk Rd
Merion Station, PA 19066                      Beverly Hills, CA 90210                       Meroin Station, PA 19066




Jonathan Thomas                               Jonathan Vo                                   Jonathan Weber Md
2101 Market St, 2007                          7701 Lindbergh Blvd, 603                      1117 N Orange Dr, Apt 205
Philadelphia, PA 19103                        Philadelphia, PA 19153                        Los Angeles, CA 90038




Jones Bartlett Publishers Inc                 Jones Carpenter 2051 Inc                      Jones Lang Lasalle Americas
P.O. Box 847409                               DBA Innovation Printing                       DBA Advanced Technologies Group
Boston, MA 02284-7409                         Communications                                Bmo Harris Bank N.A
                                              11601 Caroline Rd                             P.O. Box 33845 Treasury Center
                                              Philadelphia, PA 19154                        Chicago, IL 60694



Jones Lang Lasalle Americas Inc               Jones Lang Lasalle Amers Inc                  Jones, Rosalyn
Advanced Technologies Group Inc               Attn Project Development Mgmt                 3010 W Oxford St
Bmo Harris Bank Na                            33832 Treasury Center                         Philadelphia, PA 19121-3512
P.O. Box 33845                                Chicago, IL 60694-3800
Treasury Center
Chicago, IL 60694


Jonyce Herndon                                Joo-Hee Grace Park Do                         Jordan Chu
87 S Lansdowne Ave Unit                       2200 Ben Franklin Pkw S Bldg 404              2940 West Thompson St, Unit 208
Lansdowne, PA 19050                           Philadelphia, PA 19130                        Philadelphia, PA 19121




Jordan Eutsey                                 Jordan Haines                                 Jordan Henderson
325 N 15th St, Apt 509                        1819 Fernwood Dr                              2314 Edwards Rd
Philadelphia, PA 19104                        West Deptford, NJ 08096                       Abington, PA 19001
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 400 of 845

Jordan Lewis                                 Jordan Liang                                  Jordan M Glaser Md
1616 Annin St                                317 N Broad St, Apt 513                       640 N Broad St, Apt 312
Philadelphia, PA 19146                       Philadelphia, PA 19107                        Philadelphia, PA 19130




Jordan Martin Md                             Jordan Newmark                                Jordann-Mishal Duncan
1200 Walnut St, Apt 203                      221 N Latches Ln                              1629 W Girard Ave, Apt 1-F
Philadelphia, PA 19107                       Merion Station, PA 19066                      Philadlelphia, PA 19130




Jorge Bezerra Md                             Jorge E Freire Md                             Jorge M Mercado
Cincinati Childrens Hospital                 216 Summit Rd                                 721 Melon Terrace, Apt D
Mlc 2010 3333 Burnet Ave                     Mt Laurel, NJ 08054                           Philadelphia, PA 19123
Cincinati, OH 45229-3039




Jorge Mirabelli Md                           Jorge Uribe                                   Jorgina Dennis-Watson
411 Se John Nye                              1001 City Ave, Apt Ee420                      3705 N Washington St
Newport, OR 97365                            Wynnewood, PA 19096                           Wilmington, DE 19802




Jose Aviles                                  Jose Barandiaran Cornejo                      Jose Carlos Carvalho Md
1212 Stirling St                             2323 Race St, Apt 1118                        487 Woburn Ave
Philadelphia, PA 19111                       Philadelphia, PA 19103                        Toronto, ON M5m 1l6
                                                                                           Canada




Jose F Guzman Ii                             Jose Gonzalez                                 Jose Nativi Md
Dba Jose Francisco                           3716 N 8th St                                 1700 Ben Franklin Pkwy
930 N 5th St                                 Philadelphia, PA 19140                        Philadelphia, PA 19103
Philadelphia, PA 19123




Jose Pappachen                               Jose Rosado Jr                                Josef Mueksch Md
134 Wiltshire Lane                           15 Rush St                                    739 Hartford Rd
Warminster, PA 18974                         Warminster, PA 18974                          Morrestown, NJ 08057




Joseph A Fabiani Md                          Joseph A Iocono Md                            Joseph A Karam Md
925 Bryn Mawr Ave                            3202 Gramercy Way                             2020 Walnut St, Apt 18b
Narberth, PA 19072                           Mt Laurel, NJ 08054-6739                      Philadelphia, PA 19103-5641




Joseph A Saggio                              Joseph A Zenel Md                             Joseph Abel
32 Briarcliffe Rd                            14121 Gabrielle Ct                            400 Corinthian Ave Unit A
Glenolden, PA 19036                          Lake Oswego, OR 97035                         Essington, PA 19029




Joseph Aloi                                  Joseph B Calaghan Inc                         Joseph Banno
1243 S Warnock St                            1617 Jfk Blvd, Ste 1655                       317 Broad St, 311
Philadelphia, PA 19147                       Philadelphia, PA 19103                        Philadelphia, PA 19107
                           Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 401 of 845

Joseph Berg                              Joseph Berger                                  Joseph Boselli Md
404 North Clinton Ave                    1136 Howard Ave                                39 Cambridge Rd
Wenonah, NJ 08090                        Bellmawr, NJ 08031                             Haverford, PA 19041




Joseph Boyle                             Joseph C Remer Iii                             Joseph Carver
3346 Bowman St                           1422 Montrose St                               1325 S Cleveland St
Philadelphia, PA 19129                   Philadelphia, PA 19146                         Philadelphia, PA 19146




Joseph Costic                            Joseph D Triolo                                Joseph Dantes
241 Amberfield Dr                        1929 Chestnut St, Apt 3f                       12801 Mccarthy Cir
Mount Laurel, NJ 08054                   Philadelphia, PA 19103                         Philadelphia, PA 19154




Joseph Dichiara Md                       Joseph Dlugosz                                 Joseph Dlugosz
3900 City Ave, Apt D908                  3975 Carteret Dr                               705 South Pine St
Philadelphia, PA 19131                   Philadelphia, PA 19114                         Langhorne, PA 19047




Joseph Doyle                             Joseph Figueiredo                              Joseph Finstein
16 Lake Ave                              1015 11th Ave                                  145 S 13th St, Apt 505
P.O. Box 168                             Folsom, PA 19033                               Philadelphia, PA 19107
Grenloch, NJ 08032




Joseph Foote                             Joseph Frankina Dmd Pc                         Joseph Gardner
1325 S Clarion St                        A Medical Corporation                          2628 N Napa St
Philadelphia, PA 19147                   7801 Frankford Ave                             Philadelphia, PA 19132
                                         Philadelphia, PA 19136




Joseph Gargano                           Joseph Gargin                                  Joseph Gerrard
827 Aubrey Ave                           52 Ridgeway Ave                                38 Northview Dr
Ardmore, PA 19003                        Oaklyn, NJ 08107                               North Hills, PA 19038




Joseph Glass                             Joseph H Piatt Jr Md                           Joseph Haas
2123 Orchard Creek Dr                    251 Linden Ln                                  2612 Folsom St
Toledo, OH 43615                         Merion Station, PA 19066                       Philadelphia, PA 19130




Joseph Hellman                           Joseph Hunt                                    Joseph Iocono
1228 Arch St, Apt 7d                     207 South Ave, Apt 2                           3202 Gramercy Way
Philadelphia, PA 19107                   Media, PA 19063                                Mt Laurel, NJ 08054




Joseph Ippolito                          Joseph J King III Md                           Joseph Kuruvilla
259 W Johnson St, Apt G3                 3365 Frederick St                              28220 Poplar St
Philadelphia, PA 19144                   Philadelphia, PA 19129                         Philadelphia, PA 19130-1223
                           Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 402 of 845

Joseph Kuruvilla Do                      Joseph Lafferty                                Joseph Lanci
2465 N 50th St, Apt 205e                 117 N 15th St, Apt 2004                        512 Harrison St
Philadelphia, PA 19131                   Philadelphia, PA 19102                         Ridley Park, PA 19078




Joseph Leone                             Joseph Levinsky                                Joseph Levinsky Md
8611 Bridle Rd                           P.O. Box 1097                                  202 Greenwood Ave
Philadelphia, PA 19115                   Delran, NJ 08075                               Riverside, NJ 08075




Joseph Li                                Joseph M Campos Phd                            Joseph M Rosenblatt Md
1801 Buttonwood St, 512                  14523 Pebblewood Dr                            621 Park Terrace
Philadelphia, PA 19130                   No Potomac, MD 20878                           Philadelphia, PA 19128




Joseph Marquez                           Joseph Mcdonnell                               Joseph Melvin
1841 Oakmont St, Unit 2                  4121 Brandywine St                             440 North Springmill Rd
Philadelphia, PA 19111                   Philadelphia, PA 19104                         Villanova, PA 19085




Joseph Melvin Do                         Joseph Melvin, D.O.                            Joseph Mermelstein
440 N Springmill Rd                      440 North Springmill Rd                        2020 Walnut St, Apt 22b
Villanova, PA 19085                      Villanova, PA 19085                            Philadelphia, PA 19103




Joseph Muniak                            Joseph Navin                                   Joseph Palagruto
146 Fairlamb Ave                         DBA Guaranteed Healthcare Networ               2429 S Darien St
Havertown, PA 19083                      P.O. Box 179                                   Philadelphia, PA 19148
                                         Center Lovell, ME 05016




Joseph Paolillo Md                       Joseph Paul Hearty Iii                         Joseph Pusateri Md
5333 SW 75th St, Apt M                   2560 Windy Oak Ct                              8201 Henry Ave, Apt O22
Gainesville, FL 32608                    Crofton, MD 21114                              Philadelphia, PA 19128




Joseph Queenan                           Joseph Queenan Md                              Joseph R Dipalma Md
2518 Delance                             2518 Delancey St                               100 Pembroke Ave
Philadelphia, PA 19103                   Philadelphia, PA 19103                         Wayne, PA 19087




Joseph Rey Dago-Oc Md                    Joseph Rosenblatt                              Joseph Rosenblatt, D.O.
5110 Bishops View Cir                    4 Golf View Dr                                 4 Golf View Dr
Cherry Hill, NJ 08002                    Lafayette Hill, PA 19444                       Lafayette Hill, PA 19444




Joseph Ryan                              Joseph Scannell                                Joseph Shelinsky
7416 Lawndale Ave                        1904 Sally Ave, 2f                             306 Leona Ave
Philadelphia, PA 19111                   Philadelphia, PA 19152                         Huntingdon Va, PA 19006
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 403 of 845

Joseph Stevenson                              Joseph Sweeney                               Joseph T Colombaro
2513 S Shields St                             23 Shelburne Rd                              Dba Abstract Action Ent
Philadelphia, PA 19142                        Springfield, PA 19064                        4532 Frankford Ave
                                                                                           Philadelphia, PA 19124




Joseph Tobin                                  Joseph Toner                                 Joseph Turner
3314 Glenview St                              696 S 6th Ave                                Old Mill Ln
Philadelphia, PA 19149                        Royersford, PA 19468                         Meadowbrook, PA 19046




Joseph V Queenan Md                           Joseph Vasturia                              Joseph Vogt
3311 Coachman Dr                              31 Center St                                 3048 Belgrade St
Wilmington, DE 19803                          Westville, NJ 08093                          Philadelphia, PA 19134




Joseph White                                  Joseph Whitten Md                            Joseph Zabara
Dba Rainbow Promotions                        117 Laurel Ln                                111 Rockwood Dr
536 Burmont Rd                                Lansdale, PA 19446                           Havertown, PA 19083
Drexel Hill, PA 19026




Josephine Beck                                Josephine Corpuz                             Josephine Gaino
7121 Bingham St                               17 Amber Court                               858 Parkridge Dr
Phila, PA 19111                               Blackwood, NJ 08012                          Wallingford, PA 19086




Josephine Ganio                               Josephine Johney                             Josephine Rodriguez
858 Parkridge Dr                              170 Laurie Lane                              3214 Teesdale St
Wallingford, PA 19063                         Philadelphia, PA 19115                       Philadelphia, PA 19136




Josephine Rodriquez                           Josette Perez                                Joshua Adkins Rice
3214 Teesdale St                              33 Oakwood Dr, A                             5816 Saul St
Philadelphia, PA 19136                        Mapleshade, NJ 08052                         Philadelphia, PA 19149




Joshua Dyme                                   Joshua Erickson                              Joshua Gottfried
2201 Pennsylvania Ave, 210                    1050 N Hancock St                            9801 Germantown Pike, 910
Philadelphia, PA 19130                        Philadelphia, PA 19123                       Lafayette Hill, PA 19444




Joshua Grahe Do                               Joshua Gruber                                Joshua M Abzug Md
407 Green Lane, Apt 1f                        1901callwhl St, 826                          109 Voyager Dr
Philadelphia, PA 19128                        Philadelhia, PA 19130                        Deptford, NJ 08096




Joshua Usani                                  Joshua Vasquez                               Joshua Wert Do
1100 Spring Garden St, Apt 4b                 101 Center Ave                               807 Autumn River Run
Philadelphia, PA 19123                        Willow Grove, PA 19090                       Philadelphia, PA 19128
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 404 of 845

Jostens                                  Jostens Inc                                  Josue Clement
Industrial Park                          21336 Network Pl                             900 E Upsal St 1st Fl
3849 Vermillion St                       Chicago, IL 60673-1213                       Philadelphia, PA 19150
Redwing, Mn 55066-




Jouan Inc                                Journal Of Bone Joint Surgery                Journal Of Neuropathology
P.O. Box 752090                          20 Pickering St                              And Experimental Neurology
Charlotte, NC 28275-2090                 Needham, MA 02192-3157                       P.O. Box 7075
                                                                                      Lawrence, KS 66044-7075




Journal Of The Amer Medical Assoc        Journal Watch                                Journey Education Marketing Inc
Ama Subscriptions                        P.O. Box 9085                                13755 Hutton Dr, Ste 500
P.O. Box 4189                            Waltham, MA 02254-9963                       Dallas, TX 75234
Carol Stream, IL 60197-4189




Jovanna Linnen                           Joy Fatunbi                                  Joy Fleming
322 N Broad St, 1312                     450 N 18th St, Apt 539                       3700 Vale Lane
Philadelphia, PA 19102                   Philadelphia, PA 19130                       Philadelphia, PA 19114




Joy Hubbard                              Joy Mcfarlane                                Joy Neading
4201 Saint Denis Dr                      601 Carol Ct                                 150 W Evergreen Ave, Apt M1
Philadelphia, PA 19114                   Lansdale, PA 19446                           Philadelphia, PA 19118




Joy S Crell                              Joy Tsin Lau Inc                             Joyce Ayala
1917 Country Club Dr                     Chinese Restaurant                           11 Galloping Hill Rd
Cherry Hill, NJ 08003                    1026-28 Race St                              Cherry Hill, NJ 08003
                                         Philadelphia, PA 19107




Joyce Bradley                            Joyce Esposito-Sinapi                        Joyce Ford
259 Lafayette Rd                         545 Hamilton St                              One Formosa Ave
Coatesville, PA 19320                    Norristown, PA 19402                         Tampa, FL 33606




Joyce Fudala                             Joyce Hanson                                 Joyce Hunter
3132 Memphis St                          530 Laurel Rd                                644 N 54th St
Philadelphia, PA 19134                   Yeadon, PA 19050                             Philadelphia, PA 19131




Joyce Kamarauskas                        Joyce Kamarauskos                            Joyce Nimo-Boampong
12527 Deer Run Rd                        12527 Deer Run Rd                            1572 Hermesprota Dr
Philadelphia, PA 19154                   Philadelphia, PA 19154                       Sharon Hill, PA 19079




Joyce Sinapi-Esposito                    Joyce Stroud                                 Joyce Stroud
545 Hamilton St                          1502 N 19th St                               403 Unruh Ave
Norristown, PA 19401                     Philadelphia, PA 19150                       Philadelphia, PA 19111
                              Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 405 of 845

Joyce Wood                                  Joylyn Martinez                                 Jozette Mccall
630 Beech Ave                               14 Wicklow Dr                                   4276 Torresdal Ave
Glenolden, PA 19036                         Tabernacle, NJ 08088                            Philadelphia, PA 19124




Jp Consulting Corporation                   Jp Zimmerman Pcs LLC                            Jpc Group
DBA Jp Business Systems                     37 Stream Bank Dr                               2034 S 13th St
133 Summer Ridge Dr                         Freehold, NJ 07728                              Philadelphia, PA 19148
Lansdale, PA 19446




Jpm Networks LLC                            Jre Informed Inc                                Jrm Medical Services Inc
DBA Kwikboost                               1721 Donegal Dr                                 1916 Old Cuthbert Rd, B18
4819 Woodall St                             Cantonment, FL 32533-8999                       Cherry Hill, Nj 08034
Dallas, TX 75247




Jrt Associates                              Jtech Communications Inc                        Juan A Realyvasquez Md
5 Nepperhan Ave, Ste 2B                     P.O. Box 405722                                 3130 Regagga Cir
Elmsford, NY 10523                          Atlanta, GA 30384-5722                          Plymouth Meeting, PA 19462




Juan Ampero                                 Juan Ballesteros                                Juan Ballesteros, M.D.
309 Christina Ln                            301 Fountain St                                 301 Fountain St
Williamstown, NJ 08094-3600                 Philadelphia, PA 19128                          Philadelphia, PA 19128




Juan Blas Boria Md                          Juan Blas Md                                    Juan Carlos Cornejo Do
5518 NW 114th Ave, Apt202                   5518 NW 114 Ave, Apt 202                        350 Tavistock
Miami, FL 33178                             Miami, FL 33178                                 Cherry Hill, NJ 08034




Juan Cruz Jr                                Juan Gonzalez                                   Juan Gutierrez Md
2016 N 4th St                               214 North 13th St, Apt 3r                       4769 N Coop Canyon Pl
Philadelphia, PA 19122                      Philadelphia, PA 19107                          Tucson, AZ 85750




Juan Marrero                                Juan R Ballesteros Md                           Juan Rosa
554 Peabody Ct                              20-30 N Front St, Apt 2e                        237 Shady Lane
Sellersville, PA 18960                      Philadelphia, PA 19106                          Huntingdon Va, PA 19006




Juan Taveras                                Juana Cruz                                      Juanita Figueroa Crnp
6708 Vandike St                             6323 Leonard St                                 1901 N Hancock St
Philadelphia, PA 19135                      Philadelphia, PA 19149                          Philadelphia, PA 19122-2301




Juanita Gray                                Juanita Gray                                    Juanita Johnson-Black
2921 S 66th St                              c/o Messa Assoc.                                Dba Star Productions Balloons
Philadelphia, PA 19142                      Attn Irene McLafferty, Esq.                     More
                                            123 S 22nd St                                   P.O. Box 18357
                                            Philadelphia, PA 19103                          Philadelphia, PA 19120
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 406 of 845

Juanita Lewis                            Juanita Ward                                 Juanita Waters
2431 Christian St                        2201 Pennsylvania Ave                        6526 Windsor St
Philadelphia, PA 19146                   Philadelphia, PA 19103                       Philadelphia, PA 19142




Jubie George                             Jubilant Hollisterstier LLC                  Judah Hwang
804 Larkspur St                          DBA Hollisterstier Allergy                   7111 Thrasher Rd
Philadelphia, PA 19116                   14110 Collections Center Dr                  Mclean, VA 22101
                                         Chicago, IL 60693-0141




Jude Ediae                               Judee Czyzewski                              Judi Rausch
104 Delilah Dr                           3555 Chippendale St                          8718 Jackson St
Bear, DE 19701                           Philadelphia, PA 19136                       Philadelphia, PA 19136




Judit Machnitz Md                        Judith A Di Perri                            Judith A Spires
1003 Chelten Pkwy                        6209 Buist Ave                               Acme Markets/President
Cherry Hill, NJ 08034                    Philadelphia, PA 19142                       75 Valley Stream Pkwy
                                                                                      Malvern, PA 19355




Judith A Willner                         Judith Anella                                Judith Ben-Ari Md
Dba Judy Mel Write Books                 519 Kingston Rd                              205 Dawson St
930 Montgomery Ave T-08                  Oreland, PA 19075                            Philadelphia, PA 19128
Bryn Mawr, PA 19010




Judith Diperri                           Judith Galter                                Judith Goldin
903 Shadeland Ave                        3 Cheswell Court                             134 Plymouth Rd, 4104
Drexel Hill, PA 19026                    Bluffton, SC 29909                           Plymouth Mtg, PA 19462




Judith Goldin Rn                         Judith Harding                               Judith Konzubal
2803 Stanbridge St, B102                 22 Tuxford Lane                              1026 Girard Ave
E Norriton, PA 19401                     Coatesville, PA 19320                        Swathmore, PA 19081




Judith Kozubal                           Judith Lm Mccoyd                             Judith Miletto
1026 Girard Ave                          420 Derwyn Rd                                1354 Dixon Ave
Swarthmore, PA 19081                     Drexel Hill, PA 19026                        Croydon, PA 19021




Judith Miletto                           Judith Narisi                                Judith Palmer
39 Carol Ln                              820 Worthington Dr                           Dba Quality Piano Service
Levittown, PA 19055                      Warminster, PA 18974                         14 E Lodges Ln
                                                                                      Bala Cynwyd, PA 19004




Judith Rausch                            Judith S Armbruster                          Judith Samselski
8718 Jackson St                          5555 N Sheridan Rd, 601                      701 Summit Ave
Philadelphia, PA 19136                   Chicago, IL 60640                            Philadelphia, PA 19128
                          Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 407 of 845

Judith Sazon                            Judith Seidel                                  Judith Toth
9001 Ridge Ave, 52                      Dba Judy Tudy the Clown                        4230 Cottman Ave
Philadelphia, PA 19128                  P.O. Box 554                                   Philadelphia, PA 19135
                                        Glenside, PA 19038




Judith Z Grossman                       Judy A Fox                                     Judy Aschner Md
Dba Proof Positive                      429 Newton Rd                                  Chief of Neonatology
8208 Manor Rd                           Hatboro, PA 19040                              Vanderbilt Childrens Hospital
Elkins Park, PA 19027                                                                  A-0126 Medical Center North
                                                                                       Nashville, TN 37232



Judy Brandt                             Judy Chabot                                    Judy Daniels
53 S Sycamore Ave                       2702 Harvard Dr                                1128 Haworth St
Aldan, PA 19018                         North United Kingdom, PA 19454                 Philadelphia, PA 19124




Judy Franklin                           Judy Hill                                      Judy Mae C Pascasio Md
259 E Queen Lane                        16200 Sand Canyon Ave                          24 Round Hill Rd
Philadelphia, PA 19144                  Irvine, CA 92618                               Jackson, NJ 08527




Judy Mae Pacasio Md                     Judy Mae Pascasio                              Judy Owens
24 Round Hill Rd                        24 Round Hill Rd                               4055 Ridge Ave, Apt 3509
Jackson, NJ 08527                       Jackson, NJ 08527                              Philadelphia, PA 19129




Judy Popple                             Judy Popple                                    Judy Schneider
511 Walnut Ave                          511 Walnut Ave                                 1710 Oakwood Terrace, Unit 4e
Laurel Spring, NJ 08021                 Laurel Springs, NJ 08021                       Penn Valley, PA 19072




Jugena Ndrio                            Julia Adkins                                   Julia Angel
2922 Sandyford Rd                       1320 West Somerville Ave, Apt 409              1517 Rodman St
Philadelphia, PA 19152                  Philadelphia, PA 19141                         Philadelphia, PA 19146




Julia Childers                          Julia Filomeno                                 Julia Geddings
749 N 24th St                           4 Wexford Cir                                  2323 Race St, Apt 312
Philadelphia, PA 19130                  Horsham, PA 19044                              Philadelphia, PA 19103




Julia Guzzi                             Julia Huntley-Jones                            Julia Kakas
149 Hogeland Rd                         1359 Hollywood Ave                             748 Carter Hill Dr
Southampton, PA 18966                   Langhorne, PA 19047                            West Deptford, NJ 08066




Julia Maccarone                         Julia Michaels-Koenig                          Julia Moon
315 N 33rd St, Apt 2                    325 Comly Ave                                  2026 Green St, Apt C
Philadelphia, PA 19104                  Collingswood, NJ 08107                         Philadelphia, PA 19130
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 408 of 845

Julia Neufeld                           Julia Rivera                                 Julia Schiff
Petty Cash                              4766 Oakmont St                              315 N 12th St, Apt 913
230 N Broad St                          Philadelphia, PA 19136                       Philadelphia, PA 19107
Philadelphia, PA 19102




Julia Spears                            Julia Spears Md                              Julia Spross
13 Horseshoe Dr                         13 Horseshoe Dr                              3602 Livingston St
Mount Laurel, NJ 08054                  Mt Laurel, NJ 08054                          Philadelphia, PA 19134




Julia Steinaway                         Julia Vu                                     Julia Wustner
2105 S Howard St                        1124 Greens Ave                              550 Harvey Rd
Philadelphia, PA 19148                  Landisville, PA 17538                        Glenside, PA 19038




Julian Artunduaga                       Julian B Kertsman Md                         Julian Banks
1010 Race St, Apt 7b                    7 Oakmont Ave                                6220 N 3rd St
Philadelphia, PA 19107                  E Brunswick, NJ 08816                        Philadelphia, PA 19120




Julian Brytowski                        Julian Ei                                    Juliana Cepelowicz
21 Chrome St                            7631 Williams Way, Unit B                    7901 Henry Ave
Worcester, MA 01604                     Elkins Park, PA 19027                        Philadelphia, PA 19128




Juliana Collins                         Juliana Martine                              Juliane Lee
128 Peachtree Dr                        515 Plymouth Rd, Apt M8                      1815 Jfk Blvd, Apt 910
Franklinville, NJ 08322                 Plymouth Meeting, PA 19462                   Philadelphia, PA 19103




Julianna Gelinas                        Julianna Mcleod                              Julie Adhya
190 Buckwalter Rd                       2638 N 22nd St                               2330 Dorval Dr
Phoenixville, PA 19460                  Philadelphia, PA 19132                       San Jose, CA 95130




Julie Arsenault                         Julie Ayers                                  Julie Bloom
400 Drayton Rd                          6913 Kawanee Ave                             1412 Chanticleer
Oreland, PA 19075-2011                  Metairie, LA 70003                           Cherry Hill, NJ 08003




Julie Clarke                            Julie Conaron                                Julie Cordero
Village of Stoney Run                   3455 Baldwin Rd                              4227 Disston St
Rt 73, Apt 130                          Huntingdon Valley, PA 19006                  Philadelphia, PA 19135
Maple Shade, NJ 08052




Julie Eskuchen                          Julie Hayes Md                               Julie Huang
309 S 4th St, Apt 7                     324 Woodbine Ave                             138 Nottoway Dr
Philadelphia, PA 19106                  Narberth, PA 19072-2034                      Penllyn, PA 19422
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 409 of 845

Julie M Camburn                           Julie Mani Md                                 Julie Mathew
Dba the Fallser Newspaper                 803 Jamestown Rd                              7052 Dorcas St
P.O. Box 43275                            Turnersville, NJ 08012                        Philadelphia, PA 19111
Philadelphia, PA 19129




Julie Meyers                              Julie Niblock                                 Julie Niblock Pa
4639 Magnolia Ave                         50 Springcress Dr                             3806 Greenacres Rd
Oakford, PA 19053                         Delran, NJ 08075                              Philadelphia, PA 19154




Julie Nicholls                            Julie Perez                                   Julie Pitcher
203 Perry Way                             4025 Potter St                                3365 Frederick St
Cinnaminson, NJ 08077                     Philadelphia, PA 19124                        Philadelphia, PA 19129




Julie Preece                              Julie Robertson                               Julie Seide
1884 Rt 541                               700 Lower State Rd                            1202 Haworth St
Westampton, NJ 08060                      No United Kingdom, PA 19454                   Philadelphia, PA 19124




Julie Skell                               Julie Strickler                               Julie Wang Md
4517 Primrose Rd                          11202 Cornerstone Dr                          1801 Buttonwood St, Apt 1708
Philadelphia, PA 19114                    Yardley, PA 19067                             Philadelphia, PA 19130




Julien J Studley Inc                      Julienne Brackett Md                          Julio Vializ
Attn Office Manager                       2709 LA Branch St                             519 E Allens Ln
1650 Market St Ste, 1525                  Houston, TX 77004                             Philadelphia, PA 19119
Philadelphia, PA 19103




Julita Chan                               Juliya Cress                                  Jumi Yi Md
7 West Oleander Dr                        4247 Locust St, Apt 309                       247 S Juniper St, Apt 1003
Mt Laurel, NJ 08054                       Philadelphia, PA 19104                        Philadelphia, PA 19107




Jun Steve Hou Md                          Junad Chowdhury                               June E Sanson
8 Cameo Dr                                322 N Broad St, Apt 1306                      1100 Stewart Pl
Cherry Hill, NJ 08003                     Philadelphia, PA 19107                        Philadelphia, PA 19116




June Kestenbaum                           June M Fortunato                              June Zhao
452 Windrow Cluster Dr                    3161 Unruh Ave                                6719 Bustleton Ave
Moorestown, NJ 08057                      Philadelphia, PA 19149                        Philadelphia, PA 19149




Jurena Davis                              Jurgan Development                            Juristaff Inc
2533 W Montgomery Ave                     6018 S Highlands Ave                          1600 Market St 38th Fl
Philadelphia, PA 19121                    Madison, WI 53705                             Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 410 of 845

Justaplumer Inc                             Justicorp                                     Justin Bixler
DBA Franky Bradleys                         151 W Lancaster Ave                           411 Old Lincoln Hwy
1320 Chancellor St                          Paoli, PA 19301-1740                          Malvern, PA 19355
Philadelphia, PA 19107




Justin Buland Do                            Justin C Sebastian Md                         Justin Clark
4055 Ridge Ave, 6304                        1600 Garrett Rd, Apt D 106                    248 Race St - Rear
Philadelphia, PA 19129-1591                 Upper Darby, PA 19082                         Philadelphia, PA 19102




Justin Guinto                               Justin Hames                                  Justin Johnson
29 Village Dr                               5100 Whitaker Ave, Apt A                      445 Grindall St
Voorhees, NJ 08043                          Philadelphia, PA 19124                        Baltimore, MD 21230




Justin Junus                                Justin Lynn                                   Justin Scruggs
3900 City Ave, Apt J922                     366 Cinnaminson St                            2012 S Beechwood St
Philadelphia, PA 19131                      Philadelphia, PA 19128                        Philadelphia, PA 19145




Justin Skripak                              Justin Wilson Md                              Justine Black
2201 Pennsylvania Ave, Apt 608              300 E Meehan Ave                              2418 Peach Tree Ln
Philadelphia, PA 19103                      Philadelphia, PA 19119                        Hatfield, PA 19440




Justine Carter                              Justright Surgical LLC                        Justright Surgical, LLC
5907 Addison St                             Dept Ch 19830                                 357 Mccaslin Blvd, Ste 120
Philadelphia, PA 19143                      Palatine, IL 60055-9830                       Louisville, CO 80027




Justyce Holland-Bennett                     Jusufu Gottor                                 Juzar Lokhandwala Md
4040 K. St                                  1094 Worth Lane                               5450 Wissahickon Ave, 81
Philadelphia, PA 19124                      Claymont, DE 19703                            Philadelphia, PA 19144




Jv Holdings LLC                             Jw Draperies Inc                              Jwt Specialized Communication Inc
DBA Vie                                     19407 Newlane Pl                              File 56434
925 N 2nd St                                Bradenton, FL 34202                           Los Angeles, CA 90074-6434
Philadelphia, PA 19123




Jyoti Bhatia-Barnes                         Jyoti Bhatia-Barnes, M.D.                     Jyoti Ramakrishna Md
509 Kingsley Court                          509 Kingsley Ct                               28 Smith St
Philadelphia, PA 19128                      Philadelphia, PA 19128                        Westborough, MA 01581




Jyoti Upadhyay                              Jyotsna Agrawal Md                            K A Industries Inc
6100 Waitsfield Dr So                       7950 Henry Ave, Apt 39b                       51 Cragwood Rd, Ste 204
Jamesville, NY 13078                        Philadelphia, PA 19128                        So Plainfield, NJ 07080
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 411 of 845

K C Strategic Policy Group LLC               K C Strategic Policy Group, LLC                K K Insurance
DBA Debrunner A                              DBA Debrunner Associates                       P.O. Box 2338
21351 Gentry Dr, Ste 210                     Attn Ellen Kugler                              Fort Wayne, IN 46801
Sterling, VA 20166                           112 Walnut St
                                             Harrisburg, PA 17101



K Sarah Hoehn Md                             K.L.S. Martin LP                               K2 Capital Group LLC
380 B Buck Rd                                P.O. Box 550990                                DBA Neuwave Capital
Dowingtown, PA 19335                         Tampa, FL 33655-0990                           6500 City West Pkwy, Ste 401
                                                                                            Eden Prairie, MN 55344




K2 Medical Inc                               K2M Inc                                        Ka deidra Walker
DBA Mpm Medical Supply                       Dept At 952184                                 5029 Schuyler St
265 Willow Brook Rd, Unit 10                 Atlanta, GA 31192-2184                         Philadelphia, PA 19144
Freehold, NJ 07728




Kaaya Malhotra Do                            Kaba High Security Locks Corp                  Kadian Stewart
31 Union Ave                                 P.O. Box 5645                                  10101 Northeast Ave, Apt G-12
Edison, NJ 08820                             Hartford, CT 06102-5645                        Philadelphia, PA 19116




Kadyjah Halley                               Kadyjah Halley                                 Kag Chairs
4222 Elsnore St                              c/o Wapner Newman                              A Division D P Technologies Inc
Philadelphia, PA 19124                       Attn Samuel Anyan, Jr.                         2245 W Charter Way, Ste C D
                                             2000 Market St, Ste 2750                       Stockton, CA 95206
                                             Philadelphia, PA 19103



Kaiser                                       Kaiser                                         Kaiser Foundation
P.O. Box 261130                              P.O. Box 5037                                  2101 E Jefferson Box 6233
Plano, TX 75078                              Naperville, IL 60567-5037                      Rockville, MD 20849-6233




Kaiser Foundation Health                     Kaiser Permanente                              Kaiser Permanente
P.O. Box 7004                                Attn Regional Claims Recovery                  Kaiser Foundation Health Plan Inc
Downey, CA 90242                             Unit 2nd Fl                                    75 N Fair Oaks Ave 4th Fl
                                             P.O. Box 7019                                  Pasadena, CA 91103
                                             Pasadena, CA 91109-7019



Kaiser Permanente                            Kaiser Permanente                              Kaiser Permanente Health
P.O. Box 12923                               P.O. Box 190849                                Plan of Ga
Oakland, CA 94604-2923                       Atlanta, GA 31119                              P.O. Box 403032
                                                                                            Atlanta, GA 30384-3032




Kaiser Permanente Referral                   Kaitlin Bartelle                               Kaitlin Iffrig
P.O. Box 373150                              26 Hartford Rd                                 35 Lower Hilltop Rd
Denver, CO 80237                             Delran, NJ 08075                               Yardley, PA 19067




Kaitlin O malley                             Kaitlinn Goode                                 Kaitlyn Brassell
2005 Wallace St, Unit 1                      1605 Sansom St                                 1319 Glen Echo Dr
Philadelphia, PA 19130                       Philadelphia, PA 19103                         Huntingdon Vly, PA 19006
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 412 of 845

Kaitlyn Coady                            Kaitlyn Mccarthy                              Kaitlyn Mcdermott
422 Suffolk Rd                           32 Ardmore Terrace                            419 Union St
Flourtown, PA 19031                      Collingswood, NJ 08108                        Newtown, PA 18940




Kaitlyn Mclaughlin                       Kaitlyn Reid                                  Kaitlyn Rutherford
600 Trimble Blvd                         407 Palmers Ln                                6 Gregory Ct
Brookhaven, PA 19015                     Wallingford, PA 19086                         Dover, DE 19904




Kaitlyn Smith                            Kaitlyn Vaughan                               Kaitlyn Wolk
1403 Long Pond Dr                        18 Peony Rd                                   301 Washington St, Unit 2203
Warrington, PA 18976                     Levittown, PA 19056                           Conshohocken, PA 19428




Kaitlyn Zheng                            Kajal Patel                                   Kajal Patel
713 S 12th St, 3                         5161 Pintail Court                            5161 Pintail Ct
Philadelphia, PA 19147                   Bensalem, PA 19020                            Bensalem, PA 19020




Kajsa Vlasic                             Kaleida Health                                Kalen Rowles
1243 N 27th St, Apt C                    Attn Maureen Einhiple                         1069 Willow St
Philadelphia, PA 19121                   Institutional Billing                         Southhampton, PA 18966
                                         726 Exchange St Ste, 300
                                         Buffalo, NY 14210



Kaliyah Smith                            Kamal Pourmoghadam Md                         Kamaljit Singh Md
3134 N 24 St                             29 Bridgestone Dr                             53 Fawn Hollow Rd
Philadelphia, PA 19132                   Langhorne, PA 19053-7201                      Burlington, NJ 08016-3966




Kamaria Baxter                           Kamco Building Supply Corp                    Kamelia Mcrae
7403 Lapwing Pl                          1100 Township Line Rd                         3900 City Ave, Apt M0515
Philadelphia, PA 19153                   Chester, PA 19013                             Philadelphia, PA 19131




Kamesha Payne                            Kamil Detyniecki Md                           Kampus Klothes Inc
2556 S 68th St                           206 S 13th St, Apt 1110                       164 Railroad Dr
Philadelphia, PA 19142                   Philadelphia, PA 19107                        Ivyland, PA 18974




Kamran Rahmatnejad                       Kamry Everett-West                            Kandia Malone
322 N Broad St, Apt 1650                 5450 Wissahickon Ave, Apt A704                817 Parmley Ave, 114
Philadelphia, PA 19102                   Philadelphia, PA 19144                        Lansdowne, PA 19050




Kandise Norcone                          Kanecal Inc                                   Kaneisha Goode
2213 Moore St                            4312 Shetland Ln                              6035 N Norwood St
Philadelphia, PA 19145                   Riverside, CA 92509                           Philadelphia, PA 19138
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 413 of 845

Kanell Jewelers Incorporated                 Kanell Jlrs Inc                               Kanika Davis
124 1/2 S Eight St                           124 1/2 S 8th St                              239 South Swarthmore Ave
Philadelphia, PA 19107                       Philadelphia, PA 19107                        Ridley Park, PA 19078




Kanishka Monis Md                            Kano Laboratories Inc                         Kanokwan Seeleang
9434 Maverick Pass                           P.O. Box 110098                               200 Christian St 13
San Antonio, TX 78240                        Nashville, TN 37222-0098                      Philadelphia, PA 19147




Kaplan Early Learning Corporation            Kaplan Educational Centers Inc                Kara Breznak
P.O. Box 890575                              8448 Delmar Blvd                              46 E Bristol Rd
Charlotte, NC 28289-0575                     University City, MO 63124                     Warminster, PA 18974




Kara Collins                                 Kara Girard                                   Kara Kent
218 Edgehill Dr                              319 Columbia Ave, 207                         3613 Corncrib Rd
Havertown, PA 19083                          Stratford, NJ 08084                           Bensalem, PA 19020




Kara Kosiorowski                             Kara Welter                                   Karalee Smith
514 Seville St, Apt 1                        Dba Kara Welter Associates                    29 W 2nd Ave
Philadelphia, PA 19128                       111 N Water St                                Runnemede, NJ 08078
                                             Liberty, MO 64068




Kareem Hosny                                 Kareem Jeter                                  Kareema Garland
1601 Spring Garden Stre, Apt 204             1218 N 65th St                                4018 Benner St
Philadelphia, PA 19130                       Philadelphia, PA 19151                        Philadelphia, PA 19135




Kareemah Williams                            Karen A Vogel Esq                             Karen Addeo
5716 North 20th St                           Re Denise Ackerman/24c04006451og              2648 S 15th St
Philadelphia, PA 19138                       P.O. Box 44425                                Philadelphia, PA 19145
                                             Baltimore, MD 21236-6425




Karen Albright                               Karen Ayers                                   Karen B Wasko Dmd
1703 Cheltenham Ave                          113 Madison Ave                               Dba Stanley J Wasko Assoc Pc
Melrose Park, PA 19027                       Prospect Park, PA 19076                       3428 Rhawn St
                                                                                           Philadelphia, PA 19136




Karen Berberian LLC                          Karen Blount                                  Karen Brogan
1003 Carroll Rd                              141 Wilmington Ave                            4632 James St
Wynnewood, PA 19096                          Tonawanda, NY 14150                           Philadelphia, PA 19137




Karen Burghardt                              Karen Burns                                   Karen Burns Md
229 Barnsbury Rd                             711 E Lyon St                                 2412 B Fitlers Walk
Langhorne, PA 19047                          Milwaukee, WI 53202                           Philadelphia, PA 19103
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 414 of 845

Karen Butler                            Karen Carvalho                               Karen Cavalli
223 E Montana St                        322 Brown St, D                              124 Hope Rd
Philadelphia, PA 19119                  Philadelphia, PA 19123                       Holland, PA 18966




Karen Coar                              Karen Crisfulla                              Karen Cross
16 Front St                             46 Biddle Way                                7213 Oak Ave
Feasterville, PA 19053                  Mt Laurel, NJ 08054                          Melrose Park, PA 19027




Karen David Md                          Karen DE Meis                                Karen Diane Jones
1706 Berks Rd                           33 E Vassar Rd                               2948 Rawle St
Norristown, PA 19403                    Audubon, NJ 08106                            Philadelphia, PA 19149




Karen Dolphin                           Karen Erikson                                Karen Ermiqiotti
7169 Walker St                          1431 N Lincoln St                            2 North Ave
Philadelphia, PA 19135                  Wilmington, DE 19806                         Wincote, PA 19095




Karen Forcina                           Karen Fraietta                               Karen Fraitta
108 Marie Cir                           305 Jane Rd                                  305 Jane Rd
Aston, PA 19014                         Cinnaminson, NJ 08077                        Cinnaminson, NJ 08077




Karen Fritz Md                          Karen Howard                                 Karen Huntbach
901 Powder Mill Ln                      584 E Carver St                              212 Zane Ave
Wynnewood, PA 19096                     Philadelphia, PA 19120                       Jenkintown, PA 19046




Karen Kaighn Md                         Karen Kneib                                  Karen L Sylvester
15 Fulton Dr                            23 Providence Court                          3329 Carroll St
Laurel, NJ 08054                        Delran, NJ 08075                             Philadelphia, PA 19020




Karen Lacorte                           Karen Le                                     Karen M Gerner
2201 Harvard Dr                         125 Copley Rd                                61 Argyle Ave
No United Kingdom, PA 19454             Upper Darby, PA 19082                        Blackwood, NJ 08012




Karen Macauley                          Karen Maxson                                 Karen Mccool-Ermigiotti
503 Fitzwater St                        52 Parry Dr                                  2 North Ave
Philadelphia, PA 19147                  Hainesport, NJ 08036                         Wyncote, PA 19095




Karen Mcpherson                         Karen Miller                                 Karen Monte
905 Cedar Ln                            201 Grand Ave                                10 Stonehenge Dr
Norristown, PA 19401                    Blackwood, NJ 08012                          Sewell, NJ 08080
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 415 of 845

Karen Moore                                  Karen Morrone                                Karen Newell
102 S School Lane                            9805 Woodfern Rd                             2 Wilson Way
Souderton, PA 18964                          Philadelphia, PA 19115                       Delanco, NJ 08075




Karen O donnell                              Karen Plaza Nordberg Md                      Karen Purfield
47 Shelbourne Rd                             142 Osborne St                               7808 Whitaker Ave
Springfield, PA 19064                        Philadelphia, PA 19128                       Philadelphia, PA 19111




Karen R Mueller                              Karen Robinson                               Karen Rutledge
Dba Pelvic Health Foundation                 2228 W Lehigh Ave                            3287 Gaul St
554 Merriman Rd                              Philadelphia, PA 19132                       Philadelphia, PA 19134
Akron, OH 44303




Karen S Caravalho Md                         Karen S Midwood                              Karen Schulder Rheuban Md
509 Vine St, 5e                              104 Patrick Henry Dr                         910 Broomley Rd
Philadelphia, PA 19106                       Downingtown, PA 19335                        Charlottesville, VA 22901




Karen Scott                                  Karen Sembello                               Karen Souza Carvalho, M.D.
2121 E Sanger St                             527 Revere Dr                                322 Brown St, D
Philadelphia, PA 19124                       Turnersville, NJ 08012                       Philadelphia, PA 19123




Karen Sykes                                  Karen Sykes                                  Karen Vogel
272 A Lincoln Rd                             34 Linden Ave                                1426 Hagysford Rd
Pilesgroves, NJ 08098                        Rutledge, PA 19070                           Narberth, PA 19072




Karen Vogt                                   Karen Wachter                                Karen Wellein
3406 Ashville St                             503 Bellaire Ave                             2617 Tulip St
Philadelphia, PA 19136                       Ft Washington, PA 19034                      Philadelphia, PA 19125




Karen Wharton                                Karen Wharton                                Karen Wicker
686 Cherry Tree Rd                           686 Cherrytree Rd                            5622 Cedar Ave
Upper Chichest, PA 19014                     Aston, PA 19014                              Philadelphia, PA 19143




Karen Widener                                Karen Zebrowski                              Karen Zupko Associates Inc
1478 Lardner St                              2123 Brookshire Rd                           625 N Michigan Ave Ste, 2225
Philadelphia, PA 19149                       Furlong, PA 18925                            Chicago, IL 60611




Kari A Whitley                               Kari Hopfer Do                               Kariata Diaby
720 N 5th St, Apt 402                        301 Browning Ln, 126                         113 Green Valley Rd
Philadelphia, PA 19123                       Cherry Hill, NJ 08003                        Upper Darby, PA 19082
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 416 of 845

Karim Rajput                              Karima Allen                                   Karin Huhn
55 Portland Rd                            6237 West Jefferson St                         3263 Morning Glory Rd
Birmingham, Bi6 9hs                       Philadelphia, PA 19151                         Philadelphia, PA 19154
United Kingdom




Karina Lemos                              Karine Demelo                                  Karine Sahakyan
101 Countryline Rd                        3702 Vale Lane                                 420 Strafford Ave, Apt 3b
Feasterville, PA 19053                    Philadelphia, PA 19114                         Wayne, PA 19087




Karissa Brusca                            Karissa Mcfeeley                               Karl Baldwin
271 Old River Rd                          10900 Bustleton Ave, Apt A-11                  2828 W Stevens St
Birdsboro, PA 19508                       Philadelphia, PA 19116                         Philadelphia, PA 19149




Karl E Grunewald Md                       Karl S Roth Md                                 Karl Storz Endoscopy-America Inc
4620 Weldin Rd                            8301 Woolworth Ave                             File 53514
Wilmington, DE 19803-4826                 Omaha, NE 68124                                Los Angeles, CA 90074-3514




Karl Storz Endoscopy-America, Inc         Karla Beden                                    Karla Bolanos Md
2151 E Grand Ave                          2 Claver Hill Way                              507 S 9th St, Apt 7
El Segundo, CA 90245                      Mt. Laurel, NJ 08054                           Philadelphia, PA 19147




Karla Vazquez                             Karley S Specialty Linen                       Karlheinz Hinze Opto Engineering
5929 Malta St                             Rentals Inc                                    Gambh Co
Philadelphia, PA 19120                    8122 Winthrop St                               Kieler Str 464 470
                                          Philadelphia, PA 19136                         Hamburg
                                                                                         Germany



Karmaine Millington                       Karri Miller-Melnychuck                        Karthik Raghunathan Md
4235 Ridge Ave, Apt 4                     105 Tomlin Station Rd                          271 S 15th St, Apt 205
Philadelphia, PA 19129                    Gibbstown, NJ 08027                            Philadelphia, PA 19102




Karyn Buxman Godek                        Kashia Montgomery                              Kasie Freeman
Dba Karyn Buxman                          241 Nandina Terr, Apt A                        2242 Ritter St
5641 LA Jolla Hermosa Ave                 Philadelphia, PA 19116                         Philadelphia, PA 19125
La Jolla, CA 92037




Kasra Keramatian                          Kass Con Building Services LLC                 Kasscon C R LLC
1 Franklin Town Blvd, Apt 220             P.O. Box 56323                                 P.O. Box 56323
Philadelphia, PA 19103                    Philadelphia, PA 19130                         Philadelphia, PA 19130




Katarina Haas                             Katarzyna Brzezinska                           Katarzyna Liwski
113 Nickell Dr                            7 Potter Pl                                    2200 Benjamin Franklin Pkwy, Apt 1710
Bechtelsville, PA 19505                   Milltown, NJ 08850                             Philadelphia, PA 19130
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 417 of 845

Katarzyna Patola                         Katarzyna S Sudol Md                         Kate Finn
1569 E Matisse Dr                        127 Roup Ave                                 3316 St Vincent St 2nd F
Middletown, DE 19709                     Pittsburgh, PA 15206                         Philadelphia, PA 19149




Kate Hauf                                Kate Taylor                                  Katelyn Janowiak
223 Kings Hwy East Third                 313 Gates St                                 625 Pine St
Haddonfield, NJ 08033                    Philadelphia, PA 19128                       Philadelphia, PA 19106




Katelyn Loughlin                         Katelyn Lucy                                 Katena Products Inc
568 Pedley Rd                            517c Randolph Ct                             4 Stewart Court
Philadelphia, PA 19128                   Phildelphia, PA 19147                        Denville, NJ 07834




Katherin Arce                            Katherine A Durrwachter-Erno Md              Katherine A Gargiulo
3877 L St                                2 Mimosa Cir                                 216 Albertson Ave
Philadelphia, PA 19124                   Lafayette Hill, PA 19444                     Barrington, NJ 08007-1201




Katherine Allatt                         Katherine Baker                              Katherine Baker Md
1118 Orleans Rd                          673 Foxcroft Rd                              P.O. Box 3637
Cheltenham, PA 19012                     Elkins Park, PA 19027                        Shiprock, NM 87420




Katherine Barnes                         Katherine Breznak                            Katherine Browne
607 Garden Leaf Ct                       46 E Bristol Rd                              246 Dimarco Dr
Ballwin, MI 63011                        Warminster, PA 18974                         Philadelphia, PA 19154




Katherine Buckless                       Katherine C Mclaughlin Pa-C                  Katherine Cushing
5 Faybrooke Dr                           419 Ripka St                                 500 N 21st, 423
Marlton, NJ 08053                        Philadelphia, PA 19128                       Philadelphia, PA 19130




Katherine Dean                           Katherine E Nicholson                        Katherine Filemyr
1022 Arline Ave                          1010 N Hancock St, Apt 303                   2812 Lillian Ave
Glendora, NJ 08029                       Philadelphia, PA 19123                       Willow Grove, PA 19090




Katherine Gresham                        Katherine Grow                               Katherine Hartey
1900 Arch St, 306                        2083 Dutton Mill Rd                          43 Jasons Way
Philadelphia, PA 19102                   Newtown Square, PA 19073                     Richboro, PA 18954




Katherine Husk, Md                       Katherine Jane Fegley                        Katherine K Hsu
Katherine Husk Md                        2200 Ben Franklin Blvd East 306              32 Oak St, Unit A
131 E Dane St, Apt 405                   Philadelphia, PA 19130                       Charlestown, MA 02129
Raleigh, NC 27601
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 418 of 845

Katherine Katzin                            Katherine Lui                                 Katherine M Berry
6 Fox Haven Ln                              108 Master Ave                                1327 Partridge Rd
Mullica Hill, NJ 08062                      Feasterville-Trevose, PA 19053                Abington, PA 19001




Katherine M Napalinga Md                    Katherine Manion                              Katherine Minuto
7740c Stenton Ave, Apt 312                  346 Roberts Ave                               525 Kings Croft
Philadelphia, PA 19118                      Conshohocken, PA 19428                        Cherry Hill, NJ 08034




Katherine Moll                              Katherine Montana                             Katherine N Hogan
2703 Eland Downe                            807 Salem Ave                                 Arbitrator
Phoenixville, PA 19460                      Franklinville, NJ 08322                       P.O. Box 4671
                                                                                          Wilmington, DE 19807




Katherine Nicholson Md                      Katherine Otero                               Katherine Rodriguez
105 Kohary Dr                               3456 Tampa St                                 3019 Glenview St
New Haven, CT 06515                         Philadelphia, PA 19134                        Philadelphia, PA 19149




Katherine Savage                            Katherine Tsavaris                            Katherine Wacyk
920 S 25th St                               144 N 21st St, 3f                             206 Mews Dr
Philadelphia, PA 19146                      Philadelphia, PA 19103                        Sellersville, PA 18960




Kathi Sealy                                 Kathleen Adams                                Kathleen Alexander
44 S Lansdowne Ave, Apt 702                 4040 Presidential Blnvd                       183 Heather Dr S
Lansdowne, PA 19050                         Philadelhpia, PA 19131                        Mantua, NJ 08051




Kathleen Baker                              Kathleen Birl                                 Kathleen Bloom
1024 Wedgewood Ln                           624 Delft Ln                                  74 Twin Ponds Dr
West Chester, PA 19382                      Hatboro, PA 19040                             Sewell, NJ 08080




Kathleen Boom                               Kathleen Boyd                                 Kathleen Bradley
74 Twin Ponds Dr                            9220 Jackson St                               6962 Silverwood St
Sewell, NJ 08080                            Philadelphia, PA 19114                        Philadelphia, PA 19128




Kathleen Brady                              Kathleen Brady                                Kathleen Brady
213 Evans Ave                               806 E Parker St                               806 East Parker St
Willow Grove, PA 19090                      Langhorne, PA 19047                           Langhorne, PA 19047




Kathleen Butler                             Kathleen Chin Md                              Kathleen Degen
9912 Canterberry Rd                         15 Tanglewood Dr                              1830 Catharine St, 1
Philadelphia, PA 19114                      East Hanover, NJ 07936                        Philadelphia, PA 19146
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 419 of 845

Kathleen Devlin                             Kathleen Finney                              Kathleen Healy
171 Holly Dr                                3157 Knorr St                                120 Beth Dr
Levittown, PA 19055                         Philadelphia, PA 19149                       Philadelphia, PA 19115




Kathleen Herbert                            Kathleen Jennings                            Kathleen K Rellstab
533 Carson Terrace                          529 E MT Pleasant Ave                        2669 Willis Rd L 120
Huntington Valley, PA 19006                 Philadelphia, PA 19119                       Philadelphia, PA 19114




Kathleen Keebler                            Kathleen Keefe-Mcallister                    Kathleen Keefe-Mcallister
8326 Jeanes St                              2300 Fuller St                               532 Hoffnagle St FL St-1st
Philadelphia, PA 19111                      Philadelphia, PA 19152                       Philadelphia, PA 19111-1943




Kathleen Kubler                             Kathleen M Corcoran                          Kathleen M Dale
22 Turtle Creek Dr                          407 Magee Ave                                13450 Stevens Rd
Mullica Hill, NJ 08062                      Philadelphia, PA 19111                       Philadelphia, PA 19116




Kathleen Magurn                             Kathleen Mahalik                             Kathleen Maloney
4017 Manayunk Ave                           223 Caswallen Dr                             108 Chipmunk Ln
Philadelphia, PA 19128                      West Chester, PA 19380                       Media, PA 19063




Kathleen Martin                             Kathleen Mary Keown Md                       Kathleen Mccormick
815 Herman Rd                               640 N Broad St, Apt 410                      210 East Park Rd
Horsham, PA 19044                           Philadelphia, PA 19130-3439                  Havertown, PA 19083




Kathleen Mchugh                             Kathleen Mchugh-Longo Rn Msn                 Kathleen Mcshane
1212 Camelot Ct                             3102 Georgetown Rd                           6527 Edmund St
Cinnaminson, NJ 08077                       Cinnaminson, NJ 08077                        Philadelphia, PA 19135




Kathleen Meehan                             Kathleen Nilles, Md                          Kathleen O brien
409 Westview Ave                            88 W Schiller St, 806                        123 Durham Way
Bristol, PA 19007                           Chicago, IL 60610                            Lansdale, PA 19446




Kathleen O brien Md                         Kathleen O brien, M.D.                       Kathleen Ondrejka
254 Parker Ave                              123 Durham Way                               8004 Albion St
Philadelphia, PA 19128                      Lansdale, PA 19446                           Philadelphia, PA 19136




Kathleen Perlman                            Kathleen Pulsifier Dpm                       Kathleen Rambo
700 Ardmore Ave, Apt 127                    1121 Dorchester St                           229 Burrs Rd
Ardmore, PA 19003                           Orlando, FL 32803                            Springfield, NJ 08016
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 420 of 845

Kathleen Rambo                             Kathleen Rowan                               Kathleen Rowan
4312 Mcmenamy St                           1 Mac Arthur Blvd, S712                      43 Baynes Ave
Philadelphia, PA 19136                     Westmont, NJ 08108                           Gloucester, NJ 08030




Kathleen Sanwald                           Kathleen Sauer                               Kathleen Sciacca
4 Hunter Dr                                4810 Convent Lane                            299 Riverside Dr, Apt 3e
Delran, NJ 08075-1723                      Philadelphia, PA 19114                       New York, NY 10025




Kathleen Scott                             Kathleen Shumaker                            Kathleen Sitarski-Sanwal
110 Patriot Cir                            7437 Coventry Ave                            4 Hunter Dr
Plymouth Meeting, PA 19462                 Melrose Park, PA 19027                       Delran, NJ 08075




Kathleen Stapleton                         Kathleen Thornton                            Kathleen Watson
33 Lower Hilltop Rd                        973 Mueller Rd                               Dba Watson Wellness Promotion
Yardley, PA 19067                          Warminster, PA 18974                         919 Mcclellan St
                                                                                        Philadelphia, PA 19148




Kathleen Webb                              Kathleen Whitfield                           Kathleen Woods
2027 Carmel Dr                             3663 Stanton St                              182 Gay St, 1204
Jamison, PA 18929                          Philadelphia, PA 19129                       Philadelphia, PA 19128




Kathleen Zimmerman                         Kathryn A Helferty                           Kathryn Barksby
411 Mayfield Ave                           902 Brookmont Cir                            483 Hermitage St
Elkins Park, PA 19027                      Malvern, PA 19355                            Philadelphia, PA 19128




Kathryn Bobnak                             Kathryn Bolger                               Kathryn Brandt
138 Barrie Rd                              207 Charles St                               1845 S 15th St
Ardmore, PA 19003                          King of Prussia, PA 19406                    Philadelphia, PA 19145




Kathryn Brandt                             Kathryn Callaghan                            Kathryn Donaghy
3900 City Ave, W905                        408 Bristol Rd                               59 E High St
Philadelphia, PA 19131                     Southampton, PA 18966                        Clayton, NJ 08312




Kathryn Evers Md                           Kathryn Jarrett Md                           Kathryn Kasmire Md
1012 Bryn Mawr Ave                         3446 Ainslie St                              116 W Price St
Narberth, PA 19072                         Philadelphia, PA 19129                       Philadelphia, PA 19144




Kathryn Lafferty                           Kathryn Leahey                               Kathryn M Lahmidi
332 Bartons Mill Rd                        2036 Silverwood Dr                           2415 Bleigh Ave
Cherry Hill, NJ 08034                      Newtown, PA 18940                            Philadelphia, PA 19152
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 421 of 845

Kathryn Mccans                           Kathryn Mccans, M.D.                         Kathryn Mitchell
502 Shelbourne Rd                        502 Shelbourne Rd                            19 Gloucester Dr
Havertown, PA 19083                      Havertown, PA 19083                          Downingtown, PA 19335




Kathryn Newton                           Kathryn Ondra                                Kathryn Ryan
3029 W Queen Ln                          4445 Limerick Ln                             114 Lower Orchard Dr
Philadelphia, PA 19129                   Dublin, OH 43017                             Levittown, PA 19056




Kathryn Scott                            Kathryn Scully                               Kathryn Stroup
408 South Arthur Dr                      480 Maplewood Rd                             440 W Mount Airy Ave
Edgewater Park, NJ 08010                 Springfield, PA 19064                        Philadelphia, PA 19119




Kathryn Stroup Md                        Kathryn Stroup, M.D.                         Kathryn T Stroup
824-A N 26th St                          440 W Mount Airy Ave                         824-A N 26th St
Philadelphia, PA 19130                   Philadelphia, PA 19119                       Philadelphia, PA 19130




Kathy Boston                             Kathy Chen                                   Kathy Cramsie
1246 E Sydney St                         329 Mulberry Lane                            209 Hazelwood Rd
Philadelphia, PA 19150                   Elkins Park, PA 19027                        Aldan, PA 19018




Kathy D Chen Md                          Kathy M King                                 Kathy Merrick
329 Mulberry Ln                          P.O. Box 9501                                1714 Biden Ln
Elkins Park, PA 19027                    Charlotte, NC 28299                          Williamstown, NJ 08094




Kathy Montana                            Kathy Nguyen                                 Kathy Nguyen
807 Salem Ave                            527 W Duncannon Ave                          527 West Duncannon Ave
Frankinvelle, NJ 08322                   Philadelphia, PA 19120                       Philadelphia, PA 19120




Katie Alles                              Katie Ann Lauletta                           Katie Bonkoski
128 West End Ave                         1412 S 13th St                               1223 Glenburnie Lane
Haddonfield, NJ 08033                    Philadelphia, PA 19147                       Dresher, PA 19025




Katie Coady                              Katie Dobias                                 Katie Dobias
33 Cherry Ct                             2 Heritage Pl                                604 Josie Ct
Lafayette Hill, PA 19444                 Sewell, NJ 08080                             Williamstown, NJ 08094




Katie E Mcpeak Md                        Katie Feehan                                 Katie Gillespie
905 Drexel Ln                            612 Oreland Mill Rd                          181 Logan Dr
Bryn Mawr, PA 19010                      Oreland, PA 19075                            Hatfield, PA 19440
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 422 of 845

Katie K Tran Md                              Katie Kirlin Fund                             Katie Manoy
1 Franklin Town Blvd, Apt 17                 Physically Disabled Athletes                  1978 Penngrove Terrace
Philadelphia, PA 19103                       229 Wolf St                                   Lansdale, PA 19446
                                             Philadelphia, PA 19148




Katie Mcpeak                                 Katie Peisochenske                            Katie Rogers
401 Grove Pl                                 904 Belmont Ave                               2914 Michele Dr
Narbeth, PA 19072                            Milmont Park, PA 19033                        Norristown, PA 19403




Katie Ryan                                   Katie s Krusaders                             Katie Thompson
523 Glen Valley Dr                           P.O. Box 891                                  210 Springfield Ave
Norristown, PA 19401                         Marlton, NJ 08053                             Folsom, PA 19033




Katie Vare Md                                Katlynn Van Ogtrop                            Katlynn Wahl
11 Adam Ct                                   17 Lindis Farne Ave                           4 Leverington Ave, Unit 201
Mt Holly, NJ 08060                           West Mt, NJ 08108                             Philadelphia, PA 19127




Katrina Chase                                Katrina Frazier                               Katrina Moses-Palmer
2122 N 57th St                               5729 Harmer St                                25 S Ruby St
Philadelphia, PA 19131                       Philadelphia, PA 19131                        Philadelphia, PA 19139




Katrina Robinson                             Katrishka Gelpi-Nazario                       Katz Consulting Group
7006 Atlantic Ave                            3514 Rand St                                  531 Plymouth Rd, Ste 530
Upper Darby, PA 19082                        Philadelphia, PA 19134                        Plymouth Mtg, PA 19462




Kaushik Patel                                Kavita Goyal                                  Kavita Patel Md
700 Green St                                 3131 Walnut St, Apt 606                       910 Autum River Run
Lansdale, PA 19446                           Philadelphia, PA 19104                        Philadelphia, PA 19128




Kavitha J Antonyraj                          Kay Sons Inc                                  Kay Karalis
2047 MT Vernon St, Apt 3                     56 Buttonwood St                              3700 Rose Trader Lane
Philadelphia, PA 19130                       Norristown, PA 19401                          Newtown, PA 19073




Kay Rhee                                     Kaye Bassman International Corp               Kaye Products Inc
2301 Cherry St, Apt 3h                       6860 Dallas Pkwy, Ste 300                     535 Dimmocks Mill Rd
Philadelphia, PA 19103                       Plano, TX 75024                               Hillsborough, NC 27278




Kayla Hager                                  Kayla Oliverio                                Kayla Thomson
64 Ridge Run Rd                              417 Fitzgerald St                             3521 Joyce St
Sellersville, PA 18960                       Philadelphia, PA 19148                        Philadelphia, PA 19134
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 423 of 845

Kaylene Wongsam                               Kaylin Donaghy                               Kaynaz Myrum
1109 Alcot St                                 5 Washington Ave                             1050 N Hancock St, Apt 206
Philadelphia, PA 19149                        Blackwood, NJ 08012                          Philadelphia, PA 19123




Kazi Rahman Md                                Kci Usa Inc                                  Kci Usa, Inc
1728 Green St, 3f                             P.O. Box 301557                              8023 Vantage Dr
Philadelphia, PA 19103                        Dallas, TX 75303-1557                        San Antonio, TX 78230




Kearsley Operator                             Keating Environmental Management             Keaton Medical LLC
2100 N 49th St                                1600 Arch St Ste, 300                        4157 Mountain Rd, 223
Philadelphia, PA 19131                        Philadelphia, PA 19103                       Pasadena, MD 21122




Kebby Industries Inc                          Kecia Cox                                    Kedesha Sibliss
4075 Kilburn Ave                              3024 N Bonsall St                            715 Autumn River Run
Rockford, IL 61101                            Philadelphia, PA 19132                       Philadelphia, PA 19128




Keeler Instruments                            Keerthana Kesavarapu                         Keg Enterprise Inc
456 Pkwy                                      640 N Broad St, 435                          DBA Candlelite Florist/Inc
Lawrence Park Industrial Park                 Philadelphia, PA 19130                       2 W Laurel Rd
Broomall, PA 19008                                                                         Strafford, NJ 08084




Keia Frieson                                  Keia Jones                                   Keia Lane
1229 W Jefferson Stre                         1923 Lardner St                              2135 N Gratz St
Philadelphia, PA 19122                        Philadelphia, PA 19149                       Philadelphia, PA 19121




Keika Ventures LLC                            Keino Johnson                                Keino Johnson Do
P.O. Box 4704                                 716 Summit Ave                               7925 Ridge Ave, Unit 23
Chapel Hill, NC 27515                         Philadelphia, PA 19128                       Philadelphia, PA 19128




Keisha English                                Keisha Josephs                               Keisha Thompson
5923 Cobbs Creek Pkwy                         49 Iroquois Court                            1350 N 57th St
Philadelphia, PA 19143                        Chesterbrook, PA 19087                       Philadelphia, PA 19131




Keishla Torres                                Keith A Thatch                               Keith Bryant
3905 J St                                     4701 Willard Ave                             7950 Summerdale Ave, 1st Fl
Philadelphia, PA 19124                        Chevy Chase, MD 20815                        Philadelphia, PA 19111




Keith Demeritte                               Keith Dilallo                                Keith Dilallo
221 N Cecil St                                128 Chatham Ave                              419 Austin Ave
Philadelphia, PA 19139                        Turnersville, NJ 08012                       Barrington, NJ 08007
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 424 of 845

Keith Douglas Herzog, M.D.                     Keith Dunoff Dmd                             Keith Herzog
1347 Harris Rd                                 Dba Diversified Dental Svcs                  1347 Harris Rd
Dresher, PA 19025                              Winslow Professional Bldg, Ste 4             Dresher, PA 19025
                                               Rte 73 South
                                               Berlin, NJ 08009



Keith Herzog Md                                Keith Kalbach                                Keith Kasper
571 Harvey Rd                                  41 Warrington Ave                            1325 E Meetinghouse Rd
Glenside, PA 19038                             Mt Ephronim, NJ 08059                        Lower Gynedd, PA 19002




Keith Miller                                   Keith Nunes                                  Keith Pasichow Md
5625 Ormes St                                  437 Ewing St                                 401 Justison St, Apt 312
Philadelphia, PA 19120                         Princeton, NJ 08054                          Wilmington, DE 19801




Keith Thatch Md                                Kelcy Mackell                                Kelechi Ikeri
27 LA Costa Dr                                 617 Golf Club Rd                             921 Ridge Ave, Apt 4b
Blackwood, NJ 08012                            Newtown Square, PA 19073                     Philadelphia, PA 19107




Kelili Sherrod                                 Keller Medical Inc                           Kelley Bisceglie
755 MT Clair Dr, Apt 9                         1239 Se Indian St, 112                       188 Andaloro Way
Claymont, DE 19703-3604                        Stuart, FL 34997                             Westville, NJ 08093




Kelley Kinsella                                Kelli Braightmeyer                           Kelli S O donnell
116 Arch St, Apt 5                             One Franklintown, 0604                       507 C2 Beacons Ct
Philadelphia, PA 19106                         Philadelphia, PA 19103                       Bensalem, PA 19020




Kelli Shaw                                     Kelli Shulman                                Kellie Kruppenbacher
5116 Castor Ave                                604 School Lane                              842 Bush St
Philadelphia, PA 19124                         Wallingford, PA 19086                        Bridgeport, PA 19405




Kellie Lockwood                                Kellie Pearson                               Kellie Quigley
801 S Saint Bernard St, 2nd Fl                 5803 N Camac St                              8225 Colfax St
Philadelphia, PA 19143                         Philadelphia, PA 19141                       Philadelphia, PA 19136




Kelly Herron Pc                                Kelly Massa Photography                      Kelly A Dzialo Md
1700 Market St, Ste 3112                       c/o Vince Massa                              7901 Henry Ave, Apt C512
Philadelphia, PA 19103                         416 D Governor Printz Blvd                   Philadelphia, PA 19128-6078
                                               Lester, PA 19029




Kelly A Kelley                                 Kelly Alven                                  Kelly Ann Kelly
35 Prunewood Rd                                15 Milbob Dr                                 2932 Magee Ave
Levittown, PA 19056-3526                       Ivyland, PA 18974                            Philadelphia, PA 19149
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 425 of 845

Kelly Ann Machovec Md                    Kelly Ann Markel                             Kelly Ann Mcentee
109 N Hassel St                          110 Jefferson Ave                            1801 Butler Pike, 84
Hillsborough, NC 27278                   Magnolia, NJ 08049                           Conshohocken, PA 19428




Kelly Anne Dolan Memorial Fund           Kelly Bainbridge                             Kelly Bainbridge
P.O. Box 556                             354 Brighton Rd                              354 Brighton Rd
602 S Bethlehem Pike                     Plymouth Meeting, PA 19462                   Plymouth Meetn, PA 19462
Ambler, PA 19002




Kelly Borham                             Kelly C Reider                               Kelly Coleman
4 Nassau Blvd                            456 Lake George Cir                          164 Hampton Dr
Prospect Park, PA 19076                  West Chester, PA 19382                       Langhorne, PA 19047




Kelly Covey                              Kelly Craig                                  Kelly Crowley
Dba A Thousand Stitches Tees             55 N Evergreen Ave                           224 Pembroke Ave
25 Stahl Rd                              Woodbury, NJ 08096                           Wayne, PA 19087
Southampton, PA 18966




Kelly Crowley                            Kelly Curry                                  Kelly Devlin
48 Northwoods Rd                         1929 Kimball St                              313 Wellesley Rd
Radnor, PA 19087                         Philadelphia, PA 19146                       Philadelphia, PA 19119




Kelly Dougherty                          Kelly Doxzon                                 Kelly Ecker Do
15265 Myrtlewood St                      1317 E Hewson St                             1 Deauville Ct, Apt 3a
Philadelphia, PA 19146                   Philadelphia, PA 19125                       Pikesville, MD 21208




Kelly Falkenstein                        Kelly Fey                                    Kelly Grady
595 Scott Rd                             3884 Sidney Rd                               2401 Penn Ave, Apt 6a2
Perkasie, PA 18944                       Huntingdon Val, PA 19006                     Philadelphia, PA 19130




Kelly Harrar                             Kelly Hassey                                 Kelly Hatch
327 Plymouth Ave                         113 Spring Tree Dr                           1447 Edgewood Ave
Oreland, PA 19075                        Newtown Square, PA 19073                     Abington, PA 19001




Kelly Hatch                              Kelly Hertzog                                Kelly Hummel
7726 Rockwell Ave 1st Fl                 241 Thia Court                               4055 Ridge Ave, Apt 6307
Philadelphia, PA 19111                   Coatesville, PA 19320                        Philadelphia, PA 19129




Kelly J Jaroski                          Kelly Jennings                               Kelly Kovatis, M.D.
3330 Kayford Cr                          4226 Markland St                             301 Christian St
Philadelphia, PA 19114                   Philadelphia, PA 19124                       Philadelphia, PA 19147
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 426 of 845

Kelly Lang                                  Kelly Linskey                                Kelly Lock
916 Fairfax Rd                              1543 N Bowling Green Dr                      223 Stanford Rd
Drexel Hill, PA 19026                       Cherry Hill, NJ 08003                        Fairless Hills, PA 19030




Kelly Lurz                                  Kelly Macallister                            Kelly Machovec Md
200 Johnson Ln                              239 Regina St                                895 Stillman St
Queenstown, MD 21658                        Philadelphia, PA 19116                       Philadelphia, PA 19130




Kelly Mancho                                Kelly Mergard                                Kelly Miller
1800 Ridge Ave, Apt10                       1460 Village Greene Blvd                     473 Wexford Cir
Philadelohia, PA 19130                      Bensalem, PA 19020                           Harleysville, PA 19438




Kelly Mills                                 Kelly Pomroy                                 Kelly Purcell
4 Nassau Blvd                               3434 Vista St                                7 Meadow View Ave
Prospect Park, PA 19076                     Philadelphia, PA 19136                       Barnesville, PA 18214




Kelly Rice                                  Kelly Roper                                  Kelly Schirrmacher
6810 Emlen St                               48 Macintosh Rd                              413 Willow Cir
Philadelphia, PA 19119                      Levittown, PA 19056                          Downingtown, PA 19335




Kelly Schwenderman                          Kelly Seigfried                              Kelly Services Inc
3441 Sunnyside Ave                          675 E St Rd, 1918                            P.O. Box 820405
Philadelphia, PA 19129                      Warminster, PA 18974                         Philadelphia, PA 19182-0405




Kelly Short                                 Kelly Stephenson                             Kelly Taschner-Brock
806 Brandywine Dr                           10935 Kipling Lane                           151 Forge Rd
Williamstown, NJ 08094                      Philadelphia, PA 19154                       Delran, NJ 08075




Kelly Tran                                  Kelly Yock                                   Kelly Young
2219 E York St                              444 Krams Ave                                15054 Carter Rd
Philadelphia, PA 19125                      Philadelphia, PA 19128                       Philadelphia, PA 19116




Kelly, Sloan Associates LLC                 Kelsey Denker                                Kelsey Dworman
P.O. Box 244                                18 Illinois Trail                            520 Homewood Ave
Shirley, MA 01464                           Medford, NJ 08055                            Narberth, PA 19072




Kelsey Evans                                Kelsey Hayden                                Kelsey Stinson
74 Vera Ave                                 2115 E Hagert St                             8322 Jeanes St
Newtown, PA 18940                           Philadelphia, PA 19125                       Philadelphia, PA 19111
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 427 of 845

Kelsey Ward                                Kelsi Burns                                   Keltech Inc
1136 Pine St, Apt 401                      3158 Draper St                                P.O. Box 53066
Philadelphia, PA 19107                     Philadelphia, PA 19136                        Milwaukee, WI 53288




Kelvin Kwong Md                            Kelvina Coles                                 Ken Leiboitz
8181 Fannin St, Apt 21310                  12239 Barbary Rd                              Kennys Automotive
Houston, TX 77054                          Philadelphia, PA 19154                        11705 Lockart Rd
                                                                                         Philadelphia, PA 19116




Ken Weiner                                 Kenco Kalibration Inc                         Kenco Kalibration Inc
7908 Pine Rd                               1381 Zebley Rd                                P.O. Box 946
Wyndmoor, PA 19038                         Garnet Valley, PA 19060                       Concordville, PA 19331




Ken-Crest Services                         Ken-Crest Services                            Kendall E Berry
3132 Midvale Ave                           Attn Director, PA Preschool Programs          16 Juniper Ct
Philadelphia, PA 19129                     3907 N Broad St                               Blackwood, NJ 08012
                                           Philadelphia, PA 19140




Kendall Healthcare Products Co             Kendall Hunt Publishing Co                    Kendall Ltp
Dept 0010318                               P.O. Box 1840                                 P.O. Box 120823
Palatine, IL 60055-0318                    Dubuque, IA 52004-1840                        Dallas, TX 75312-0823




Kendall Ltp Inc                            Kendra Davis Kolb Md                          Kendra Gittens
Dept 0010318                               2921 Queen Ln, Apt B                          1813 Ginnodo St
Palatine, IL 50055-0318                    Philadelphia, PA 19129                        Philadelphia, PA 19130




Kendra Kolb Md                             Kennard Harris                                Kennedy Krieger Institute
702 Elephant Rd                            24 S Rigby Ave                                c/o Pdl Accounting
Perkasie, PA 18944-4166                    Lansdowne Pa, PA 19050                        P.O. Box 630883
                                                                                         Baltimore, MD 21263-0883




Kennedy Memorial Hospitals                 Kennedy Memorial Hosp-Univ Med                Kenneth Boyd
Attn CEO                                   Credentialing Dept/Robin Bock                 1938 Brunner St
2201 Chapel Ave W                          Kennedy Center At Voorhees                    Philadelphia, PA 19140
Cherry Hill, NJ 08002-2048                 19 E Laurel Rd, Ste B
                                           Stratford, NJ 08084



Kenneth Boyd                               Kenneth C Pruchnicki                          Kenneth Coleman
c/o Bishop Dorfman Kroupa Bishop PC        Dba Gps Healthcare Llc                        Dba Ken Colemans Piano Svc
Attn William Bishop, Esq.                  147 Prince St                                 726 Huntingdon Pike
1617 JFK Blvd, Ste 1290                    Wallingford, CT 06492                         Jenkintown, PA 19046
Philadelphia, PA 19103-1811



Kenneth Cooper                             Kenneth D Davis                               Kenneth D Rothstein Md
9200 Bustleton Ave, 1601                   1005 Flanders Rd                              62 Stallion Cir
Philadelphia, PA 19115                     Philadelphia, PA 19151                        Upper Holland, PA 19053
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 428 of 845

Kenneth Green                                 Kenneth Green                                Kenneth J Soapes Dmd
5534 Delancey St                              5903 Wayne Ave 2nd Fl                        1526 Pratt St
Philadelphia, PA 19143                        Philadelphia, PA 19144                       Philadelphia, PA 19124




Kenneth Jackson                               Kenneth Lee                                  Kenneth Liebman Md
244 S Hirst St                                111 Robertson Court                          124 Fellswood Dr
Philadelphia, PA 19139                        North United Kingdom, PA 19454               Moorestown, NJ 08057




Kenneth Lipsack                               Kenneth O brien                              Kenneth Powell
59 Pine Needle Rd                             251 Casey Cir                                621 S Taney St
Levittown, PA 19056                           Huntingdon Vly, PA 19006                     Philadelphia, PA 19146




Kenneth Rogers                                Kenneth Scott                                Kenneth Scott
29 Morgan Dr                                  105 S Wycombe Ave                            105 South Wycombe Ave
Clayton, NJ 08312                             Lansdowne, PA 19050                          Lansdowne, PA 19050




Kenneth Van Horn Phd                          Kenneth W Donohue Md                         Kenneth Weiner
356 S Prospectors Rd, Unit 74                 2101 Market St Ste, 1905                     7908 Pine Rd
Diamond Bar, CA 91765-1674                    Philadelphia, PA 19102                       Wyndmoor, PA 19038




Kenneth Wright                                Kenney Rivera                                Kennieth Berrios
1620 68th Ave                                 4112 N Fairhill St                           9160 Academy Rd
Philadelphia, PA 19126                        Philadelphia, PA 19140                       Philadelphia, PA 19114




Kennitha Burnett                              Kennon Jenkins Court Off Trust               Kennon Products Inc
449 S 51st St                                 Re Mary Torres                               2071 N Main St
Philadelphia, PA 19143                        c/o Kennon Jenkins                           Sheridan, WY 82801-2541
                                              P.O. Box 781
                                              Mount Holly, NJ 08060



Kenny Mcneil                                  Kensey Nash Corporation                      Kenshia Price
301 Heights Ln, Apt 32f                       735 Pennsylvania Dr                          5649 Osage Ave
Feasterville Trevose, PA 19053                Exton, PA 19431                              Philadelphia, PA 19143




Kent Fung Md                                  Kent Scott                                   Kentucky Board Of Medical Licensu
1815 Jfk Blvd, Apt 812                        1926 N Hollywood St                          310 Whittington Pkwy Ste, 1B
Philadelphia, PA 19103                        Philadelphia, PA 19121                       Louisville, KY 40222




Kentwood Springs                              Kentwood Springs                             Kenyetta Carter
A Brand of Ds Waters of America               P.O. Box 660579                              1524 Magee Ave
P.O. Box 403628                               Dallas, TX 75266-0579                        Philadelphia, PA 19149
Atlanta, GA 30384-3628
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 429 of 845

Kera Luckritz Md                           Keralink International                       Kerberos Proximal Solutions Inc
31 Waln Rd                                 5520 Research Park Dr, Ste 400               10600 N Tantau Ave
Chesterfield, NJ 08515                     Baltimore, MD 21228                          Cupertino, CA 95014




Keri Fugarolas                             Keri Fugarolas                               Keri Nakao Fugarolas, M.D.
1916 Foothill Dr                           7105 Ridge Ave, Apt 2                        1916 Foothill Dr
Huntingdon Vly, PA 19006                   Philadelphia, PA 19128-3251                  Huntingdon Valley, PA 19006




Keriann Mingo                              Kerma Medical Products Inc                   Kerri Burns
605 Johnston Ave                           215 Suburban Dr                              3158 Draper St
Hamilton, NJ 08629                         Suffolk, VA 23434-4000                       Philadelphia, PA 19136




Kerri Millman                              Kerrian Brown                                Kerri-Ann Latchmansingh
301 Manor Court                            6100 N Franklin St                           322 N Broad St, Apt 1318
Riverton, NJ 08077                         Philadelphia, PA 19120                       Philadelphia, PA 19102




Kerrie Roye                                Kerrith Mcdowell                             Kerry Dee Turpin-Williams
1001 City Ave, Unit Ec402                  6445 Greene St, Apt B301                     417 Edgemore Rd
Philadelphia, PA 19096                     Philadelphia, PA 19119                       Philadelphia, PA 19151




Kerry Epps                                 Kerry Hotchkiss                              Kerry Larkin
924 S 15th St                              327 Arionne Dr                               117 Mongomery Ave, Apt A
Philadelphia, PA 19146                     Hatboro, PA 19040                            Bala Cynyrd, PA 19004




Kerry Phifer                               Kerry Sanderson                              Kerrylynn Plumley
1036 Kings Hwy                             1 Shortledge Ct                              502 Vandon Loop
West Deptford, NJ 08086                    Landenberg, PA 19350                         Berlin, NJ 08009




Kersha Walters                             Kershner Office Furniture                    Kesavan Sadacharam Md
224 Barrington Rd                          600 Clark Ave                                776 E Providence Rd, Apt D206
Upper Darby, PA 19082                      King of Prussia, PA 19406                    Alden, PA 19018




Keshav Kooragayala                         Keshawadhana Balakrishnan Md                 Ketan M Gala Md
339 N Broad St, Apt 2217                   85 Mckinley Ave, Apt A-4                     1600 Arch St, Unit 1114
Philadelphia, PA 19107                     White Plains, NY 10606                       Philadelphia, PA 19103




Ketchum Directory                          Ketchum Directory Advertising                Ketogenic Seminars
Advertising                                Kda Group Inc                                P.O. Box 188
File No, 32490                             P.O. Box 650557                              Elm Grove, WI 53122
Los Angeles, CA 90074-2490                 Dallas, TX 75265-0557
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 430 of 845

Kettia Delisfort                            Kevin A Kaplan                               Kevin Branch
1916 Witler St                              338 Monroe Ave                               624 8th Ave
Philadelphia, PA 19115                      Glenside, PA 19038-2413                      Bethlehem, PA 18018




Kevin Bree                                  Kevin Bucher                                 Kevin Carrion
1198 Temple Dr Senior                       133 N Timber Rd                              1902 Cherrie Cir
Yardley, PA 19067                           Holland, PA 18966                            Blue Bell, PA 19422




Kevin Corcoran Do                           Kevin Dang                                   Kevin Denehy Md
1805 Greenville Blvd, 10                    919 N 5th St, Apt 11                         309 Sharp Ave
Greenville, NC 27858                        Philadelphia, PA 19123                       Glenolden, PA 19036




Kevin Desrochers                            Kevin Devine Rn                              Kevin Donnelly
69 Danby Way                                721 S 17th St                                2200 Benjamin Franklin Pkwy, Apt N1009
Langhorne, PA 19047                         Philadelphia, PA 19146                       Philadelphia, PA 19130




Kevin F Murphy                              Kevin Gingrich                               Kevin Gingrich Md
435 Country Ln                              925 Coates Rd                                925 Coates Rd
Marbeth, PA 19072                           Meadowbrook, PA 19046                        Jenkintown, PA 19046




Kevin Gu                                    Kevin Hickey                                 Kevin Hou
117 North 15th St, Apt 1801                 4551 Stratton Dr                             1100 Vine St
Philadelphia, PA 19102                      Bensalem, PA 19020                           Philadelphia, PA 19107




Kevin J Kelly Md                            Kevin Johnson                                Kevin Junus
1804 Thornbury Dr                           1306 Spring Garden St, 8th Fl                3900 City Ave, J0922
Maple Glen, PA 19002                        Philadelphia, PA 19123                       Philadelphia, PA 19131




Kevin Kammel                                Kevin Kelly Md                               Kevin Krupa
2027 E Huntingdon St                        Dba Pediatric Speicalty Care Pc              4023 Comly St
Philadelphia, PA 19125                      2701 Blair Mill Rd, Ste 6                    Philadelphia, PA 19135
                                            Willow Grove, PA 19090




Kevin M Mclane                              Kevin Mcbryde Md                             Kevin Mcgrath
Dba Mclane Production                       1028 Parkman Rd                              620 Shipley Ln
4936 Cedar Ave                              Silver Springs, MD 20903                     Springfield, PA 19064
Philadelphia, PA 19143




Kevin Richmond                              Kevin Rurak                                  Kevin Russo
1906 N 22nd St, Apt 1r                      1601 Sansom St, 3a                           230 N Broad St
Philadelphia, PA 19121                      Philadelphia, PA 19103                       Philadelphia, PA 19102
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 431 of 845

Kevin Savidge                             Kevin Small                                   Kevin T Gordon
5 Viburnum Ct                             2255 North Bouvier St                         Life Safety Training Services
Sicklerville, NJ 08081                    Philadelphia, PA 19132                        P.O. Box 45538
                                                                                        Philadelphia, PA 19149




Kevin Treiber                             Kevin Zand Md                                 Key Equipment Finance Corp
1692 Bluebird Dr, Apt A                   317 N Broad St, Apt 708                       FKA Amer Express Business Finance
Yardley, PA 19067-6329                    Philadelphia, PA 19107                        P.O. Box 74713
                                                                                        Cleveland, OH 44194-0796




Key Llagas                                Key Ros Corp                                  Key Scientific Products Co
4055 Ridge Ave, Apt 6307                  P.O. Box 8146                                 1113 E Reynolds
Phila, PA 19129                           Lantana, FL 33465-8146                        Stamford, TX 75955-3000




Key Surgical Inc                          Keyanna Purnell                               Keyla Cook
Attn Accounts Receivable                  2069 E Victoria St                            117 Charleston Greene
P.O. Box 74809                            Philadelphia, PA 19134                        Malvern, PA 19355
Chicago, IL 60694-4809




Keyla Pedraza                             Keymed Partners Inc                           Keyna Baylor
4263 North 6th St                         3607 Rosemont Ave, Ste 502                    7307 Passyunk Ave
Philadelphia, PA 19140                    Camp Hill, PA 17011                           Philadelphia, PA 19142




Keystone 65                               Keystone Academy Charter School               Keystone Cleaning Systems
Attn Refunds                              Attn CEO                                      c/o Capco Financial
P.O. Box 69353                            4521 Longshore Ave                            Div of North Penn Powerwasher Inc
Harrisburg, PA 17106-9353                 Philadelphia, PA 19135                        1500 San Remo Ave Ste, 201
                                                                                        Coral Gables, FL 33146



Keystone Connect                          Keystone East                                 Keystone East Amerihealth Hmo
P.O. Box 7850                             Claims Overpayment                            P.O. Box 18683
London, KY 40742-7850                     P.O. Box 18683                                Newark, NJ 07191-8683
                                          Newark, NJ 07191-8683




Keystone East Insurance                   Keystone Eye Associates                       Keystone Fire Protection Corp
P.O. Box 69353                            c/o Leo Santamarina Md                        108 Park Dr, Ste 3
Harrisburg, PA 17106                      9126 Blue Grass Rd                            Montgomeryville, PA 18936
                                          Philadelphia, PA 19144-3202




Keystone First                            Keystone Health                               Keystone Health East
200 Stevens Dr                            10325 Glen Oaks Bl                            P.O. Box 211184
Philadelphia, PA 19113                    Pacoima, CA 91131                             St Paul, MN 55121




Keystone Health East                      Keystone Health Plan                          Keystone Health Plan
P.O. Box 69353                            P.O. Box 69353                                P.O. Box 7618
Harrisburg, PA 17106                      Harrisburg, PA 17106-9353                     Philadelphia, PA 19101-7618
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 432 of 845

Keystone Health Plan                         Keystone Health Plan East                    Keystone Health Plan East
P.O. Box 898815                              1901 Market St                               Claims Overpayment
Cob Dept                                     Philadelphia, PA 19103-1480                  P.O. Box 18683
Camp Hill, PA 17001-9973                                                                  Newark, NJ 07191-8683




Keystone Health Plan East                    Keystone Health Plan East                    Keystone Helicopter Corp
P.O. Box 7616                                Synertech Cob Opl Dept                       P.O. Box, 13473
Philadelphia, PA 19101-7616                  P.O. Box 69300                               Newark, NJ 07188-0473
                                             Harrisburg, PA 17016-9300




Keystone Kidney Assoc Pc                     Keystone Med-Flight LLC                      Keystone Mercy
2701 Blair Mill Rd                           P.O. Box 678001                              200 Stevens Dr
Willow Grove, PA 19090                       Dallas, TX 75267-8001                        Philadelphia, PA 19113




Keystone Mercy                               Keystone Mercy Health Plan                   Keystone Mercy Health Plan
200 Stevens Dr 300                           P.O. Box 518                                 P.O. Box 7115
Philadelphia, PA 19113                       Essington, PA 19029-0518                     London, KY 40742




Keystone Mercy Healthcare Plan               Keystone Mobile Partners LP                  Keystone Quality Transport
P.O. Box 7115                                2701 Blair Mill Rd, Ste 30                   1260 E. Woodland Ave
London, KY 40742                             Warminster, PA 19090                         Springfield, PA 19064




Keystone Quality Transport                   Keystone Quality Transport Company           Keystone Quality Transport Company
Attn Neil Brady, VP Bus Devt                 1260 E Woodland Ave                          DBA Emstar
Tenant                                       Springfield, PA 19064                        1260 E Woodland Ave, Ste 220
1260 E Woodland Ave                                                                       Springfield, PA 19064
Springfield, PA 19064



Keystone Quality Transport Inc               Keystone Uniform Cap                         Keystone Vip Choice
DBA Emstar Medical Transport                 601 N Front St                               P.O. Box 853914
1260 E Woodland Ave, Ste 220                 Div Mh Grossman                              Richardson, TX 75085-3914
Springfield, PA 19064                        Philadelphia, PA 19125




Key-Trak Inc                                 Keyvan Shirazi Md                            Kfir Shamir Md
Dept 663                                     5006 Dobkin Ave                              East Building, Apt 1009
P.O. Box 4346                                Tarzana, CA 91356                            2200 Benjamin Franklin Pkwy
Houston, TX 77210                                                                         Philadelphia, PA 19130




Kforce Professional Staffing Inc             Kforce.Com                                   Khajista Qazi Md
P.O. Box 277997                              P.O. Box 406217                              136 N 203rd St
Atlanta, GA 30384-7997                       Atlanta, GA 30384-6217                       Seattle, WA 98133




Khalilah Clarke                              Khayree Mcelroy                              Khen Ung
121 W Tulpehocken St, Apt E109               5645 Broomall St                             5734 N Front St
Philadelphia, PA 19144                       Philadelphia, PA 19143                       Philadelphia, PA 19120
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 433 of 845

Kheyandra Lewis                              Kheyandra Lewis Md                             Kheyandra Lewis, M.D.
2991 W Schoolhse Ln Pe31                     124 Hartford Dr, Apt 1                         2991 W Schoolhouse Ln Pe31
Philadelphia, PA 19144                       Runnemede, NJ 08078                            Philadelphia, PA 19144




Khin Moe Aye                                 Khine Shan                                     Khoa Hoang Md
3914 Sheaff Ln, Apt C3                       8109 Pennhill Rd                               13 Cheltenham Ave
Philadelphia, PA 19145                       Elkins Park, PA 19027                          Cheltenham, PA 19012




Khoi Dang                                    Khoon-Yen Tay Md                               Khuram Kazmi
2200 Ben Franklin Pkwy, Apt W102             36 Claremont Park, Apt 2                       121 Mona Court
Philadelphia, PA 19130                       Boston, MA 02118                               Cherry Hill, NJ 08003




Khuram S Kazmi Md                            Khushbu Shah                                   Kia West Md
121 Mona Ct                                  2151 Route 38, Apt 502                         6686 Ardleigh St
Cherry Hill, NJ 08003                        Cherry Hill, NJ 08002                          Philadelphia, PA 19119




Kianna Celious                               Kiara Watson                                   Kick-N-Wear
6022 N Philip St                             1729 N 42nd St, Unit 2                         15 N Broad St
Philadelphia, PA 19120                       Philadelphia, PA 19104                         Lansdale, PA 19446




Kids Bright Eyes LLC                         Kids Love Stickers                             Kieran Mckenna Flooring Inc
P.O. Box 100                                 7250 Reynolds St                               480 State Rd, Unit C
Fairplay, MD 21733                           Omaha, NE 68112-0456                           Bensalem, PA 19020-7829




Kieran Mckenna Flooring, Inc                 Kiersten Arthur                                Kiersten Arthur, M.D.
Attn President                               9 Windermere Dr                                9 Windermere Dr
480 State Rd                                 Moorestown, NJ 08057                           Morrestown, NJ 08057
Bensalem, PA 19020




Kiersten W Arthur Md                         Kierstin Powell                                Kihong Kim
9 Windermere Dr                              4040 Bethel Rd                                 513 Downing Court
Moorestown, NJ 08057                         Boothwyn, PA 19061                             Exton, PA 19341




Kim A Rutherford Md                          Kim Benefield                                  Kim Blount
618 Halstead Rd                              669 Rector St                                  721 S Frazier
Wilmington, DE 19803                         Philadelphia, PA 19128                         Philadelphia, PA 19143




Kim Carruth                                  Kim Corcoran                                   Kim Denney-Barrad
P.O. Box 60156                               14 Olmsted Dr                                  16 Medbury Rd
Philadelphia, PA 19102                       Sewell, NJ 08080                               Wallingford, PA 19086
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 434 of 845

Kim Fudge                                 Kim G Mendelson                              Kim Nguyen
8220 Fairview Rd                          209 Autumn River Run                         1619 S Carlisle St
Elkins Park, PA 19027                     Philadelphia, PA 19128-4354                  Philadelphia, PA 19145




Kim Nguyen                                Kim O Learned Md                             Kim Owens
2601 Pennsylvania Ave, Apt 804            2717 Pine Valley Ln                          1864 Nolan St
Philadelphia, PA 19130                    Ardmore, PA 19003                            Philadelphia, PA 19138




Kim Scales                                Kim Schneider                                Kimberlee Johnson
5207 N 2nd St                             1259 Robbins St                              1818 Widener Pl
Philadelphia, PA 19102                    Philadelphia, PA 19111                       Philadelphia, PA 19141




Kimberley Johnson                         Kimberley Nowak                              Kimberli Brawner
141 Lamotte Dr, D8                        10226 Calera Rd                              8219 Fayette St
Hilton Head, SC 29926                     Philadelphia, PA 19114                       Philadelphia, PA 19150




Kimberly Neidig, M.D.                     Kimberly A Burrows                           Kimberly A Byk
278 DelMar St                             2201 Pennsylvania Ave, Apt 222               829 Meadowview Dr
Philadelphia, PA 19128                    Philadelphia, PA 19130                       Kennett Square, PA 19348-1317




Kimberly A Fanning                        Kimberly A Raspa                             Kimberly Abrams
1667 Bow Tree Dr                          636 Nicole Dr                                746 Durham Pl
Westchester, PA 19380                     South Hampton, PA 18966                      Bensalem, PA 19020




Kimberly Adair                            Kimberly Berkheimer Chou                     Kimberly Bromell
6617 Gillespie St                         19 Stoneham Dr                               3130 North 33rd St
Philadelphia, PA 19135                    Delran, NJ 08075                             Philadelphia, PA 19132




Kimberly Browne                           Kimberly Burke                               Kimberly Carobine
8201 Henry Ave, Apt N-4                   3106 North 33rd St                           593 Monastery Ave
Philadelphia, PA 19128                    Philadelphia, PA 19132                       Philadelphia, PA 19128




Kimberly Clark                            Kimberly Clark Corporation                   Kimberly Corcoran
P.O. Box 88125                            Ballard Safeskin                             14 Olmsted Dr
Chicago, IL 60695-0002                    1400 Holcomb Bridge Rd                       Sewell, NJ 08080
                                          Roswell, GA 30076-2199




Kimberly Cuneo                            Kimberly Dorman                              Kimberly Downing
405 Windsor Rd                            9962 Hardy Rd                                6347 Edmund St
Mullica Hill, NJ 08062                    Philadelphia, PA 19115                       Philadelphia, PA 19135
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 435 of 845

Kimberly Duarte, Md                         Kimberly Finch                               Kimberly Finkle
136 N Broad St, Apt 304                     575 Irving Ave                               1504 Brown St
Philadelphia, PA 19106                      Millville, NJ 08332                          Philadelphia, PA 19130




Kimberly Fritsch                            Kimberly Frymire                             Kimberly Fuld
63 Colts Gait Rd                            2017 Rt 70 East                              531 Oxford Rd
Marlton, NJ 08053                           Southampton, NJ 08088                        Bala Cynwyd, PA 19004




Kimberly Fuld Do                            Kimberly Fuld, D.O.                          Kimberly Gablehouse
1714 Pine St, Apt 3f                        531 Oxford Rd                                814 Finch Dr
Philadelphia, PA 19103-6776                 Bala Cynwyd, PA 19004                        Bensalem, PA 19020




Kimberly Greer                              Kimberly Hammel                              Kimberly Hinde
3313 Friendship St                          137 Revere Dr                                1 Stony Brook Ct
Philadelphia, PA 19149                      Deptford, NJ 08096                           Sicklerville, NJ 08081




Kimberly Hinde                              Kimberly Hummel                              Kimberly Janczewski
702 West Ave                                219 Cabot Court                              128 Jefferson Ave
Jenkintown, PA 19046                        Deptford, NJ 08096                           Cheltenham, PA 19012




Kimberly King                               Kimberly Korpalski                           Kimberly Kushner
520 N 7th Ave                               8116 Dorcas St                               576 Holland Rd
Royersford, PA 19468                        Philadelphia, PA 19152                       Holland, PA 18966




Kimberly Kyle Zimmerman                     Kimberly Lutz                                Kimberly Lynn Z Accardi
101 Grove Pl                                Petty Cash Custodian                         1022 Lafayette Dr
Havertown, PA 19083                         3601 A St                                    Yardley, PA 19067-2831
                                            Philadelphia, PA 19134




Kimberly Marino                             Kimberly Mcanally                            Kimberly Mcdermott
2840 Dogwood Lane                           59 Canyon Rd                                 4000 Presidential Blvd, Apt 809
Broomall, PA 19008                          Levittown, PA 19057                          Philadelphia, PA 19131




Kimberly Neidig                             Kimberly Patton                              Kimberly Pomager
278 DelMar St                               1820 Stanwood St                             412 Rollingsgate Ct C2
Philadelphia, PA 19128                      Philadelphia, PA 19152                       Bensalem, PA 19020




Kimberly Quigley Md                         Kimberly Rarick                              Kimberly Rarick, D.O.
215 Valley View Rd                          637 Hoyt Rd                                  637 Hoyt Rd
Media, PA 19063                             Huntingdon Valley, PA 19006                  Huntingdon Valley, PA 19006
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 436 of 845

Kimberly Raskay                             Kimberly Reo                                 Kimberly Roccia
2841 Gaul St                                1609 Maritime Ct                             3105 Winchester Ave
Philadelphia, PA 19134                      Bensalem, PA 19020                           Philadelphia, PA 19136




Kimberly Rossi                              Kimberly Russo                               Kimberly Russo
1721 Stanwood St                            6 Walden Court                               6 Walden Ct
Philadelphia, PA 19152                      Cherry Hill, NJ 08003                        Cherry Hill, NJ 08003




Kimberly Sabadish Md                        Kimberly Santiago-Medina                     Kimberly Schnur
123 Rockwood Dr                             120 Sabre Ln                                 408 Cope Court
Havertown, PA 19083                         Blandon, PA 19510                            Sellersville, PA 18960




Kimberly Skinner                            Kimberly Talley                              Kimberly Tucci
22 Oak Ln                                   127 Sambar Ln                                64 Hill Side Lane
Trenton, NJ 08618                           Mt Royal, NJ 08061                           Mt. Laurel, NJ 08054




Kimberly Turcotte                           Kimberly Tyler                               Kimberly Uhll
1701 Tulip St, 201                          2127 W Somerset St                           4854 Smick St
Philadelphia, PA 19125                      Philadelphia, PA 19132                       Philadelphia, PA 19127




Kimberly Ward                               Kimberly Williams                            Kimberly Zambito Accardi Md
510 Faith Dr                                6129 Delaware Crossing                       1022 Lafayette Dr
East Norriton, PA 19403                     Coopersburg, PA 18036                        Yardley, PA 19067




Kimberly-Clark Global Sales                 Kimyatta Mcgrowder                           Kimyatta Mcgrowder
P.O. Box 915003                             644 S Conestoga St                           644 South Conestoga St
Dallas, TX 75391-5003                       Philadelphia, PA 19143                       Philadelphia, PA 19143




Kinder Academy                              Kinetec Usa Inc                              Kinetikos Medical Inc
Attn Exec Dir                               W225N 16708 Cedar Park Ct                    6005 Hidden Valley Rd, Ste 180
7922 Bustleton Ave                          Jackson, WI 53037                            Carlsbad, CA 92009
Philadelphia, PA 19152




King Guide                                  King S College                               King Systems Corporation
P.O. Box 10317                              Bill Lynn/Dir of Development                 15011 Herriman Blvd
Napa, CA 94581                              133 N River St                               Noblesville, IN 46060
                                            Administration Bldg, Rm 508
                                            Wilkes Barre, PA 18711



Kingsway Athletic Boosters                  Kinko S Inc                                  Kinnard Leatham
213 Kings Hwy                               P.O. Box 672085                              123 W Tulpehocken St, Apt302
Woolwich Twp, NJ 08085                      Dallas, TX 75267-2085                        Philadelphia, PA 19144
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 437 of 845

Kinnariben Patel                            Kinzya Grant                                 Kinzya Grant
1405 Veterans Hwy, Apt R2                   6901 Old York Rd, B 408                      6901 Old York Rd, Apt B408
Bristol, PA 19007                           Philadelphia, PA 19126                       Philadelphia, PA 19126




Kinzya Grant Md                             Kiota Earle                                  Kira Prendergast
1700 Ben Franklin Pkwy, Apt 2016            1515 North 60th St                           815 Meetinghouse Rd
Philadelphia, PA 19103                      Philadelphia, PA 19151                       Cinnaminson, NJ 08077




Kiran Batra Md                              Kiran Bhat Md                                Kiran Johal
2601 Pennsylvania Ave, Apt 133              102 Mesa Dr                                  4537 Hummingbird Lane
Philadelphia, PA 19102                      Freeport, PA 16229                           Fairfax, VA 22033




Kirat Y Kharode                             Kirby Santore                                Kirk, Ekko C.
232 Parker Ave                              721 S 7th St                                 2007 Marshall Ave
Philadelphia, PA 19128                      Philadelphia, PA 19147                       Oakford, PA 19053




Kirsten Canavan                             Kirsten Fill                                 Kirsten Johnson Moore
2671 Amber St                               317 N Broad St                               139 Drexel Rd
Philadelphia, PA 19125                      Philadelphia, PA 19107                       Ardmore, PA 19003




Kirstie Joniec                              Kirstie Marcello-Donnelly Md                 Kirtie Lo Md
12049 Sewell Rd                             150 New Jersey Ave                           2001 Hamilton St, 817
Philadelphia, PA 19116                      Collinswood, NJ 08108-1610                   Philadelphia, PA 19130




Kirwan Surgical Products                    Kisha Beg                                    Kisha Walker
180 Enterprise Dr                           4040 Presidential Blvd, Apt 1806             313 S Frazier St
Marshfield, MA 02050                        Philadelphia, PA 19131                       Philadelphia, PA 19143




Kishor Gandhi Md                            Kisses For Kyle Fdn                          Kistler O Brien Fire Protection
Assistant Prof of Anesthesiology            P.O. Box 188                                 2210 City Line Rd
Jefferson Medical College                   Willow Grove, PA 19090                       Bethlehem, PA 18017
111 S 11th St, Ste 6201
Philadelphia, PA 19107



Kite And Key Gastropub Inc                  Kitoura Robinson                             Kjr Inc
1836 Callowhill St                          423 E Haines St, Apt A                       DBA Rachaels Nosheri Deli
Philadelphia, PA 19130                      Philadelphia, PA 19144                       19th At Sansom St
                                                                                         Philadelphia, PA 19103




Klammor Publishing                          Klarity Medical Products LLC                 Klasko Immigration Law
DBA Sj Magazine                             1987 Coffman Rd                              Partners LLP
1000 Lenola Rd Bldg 2, Ste 102              Newark, OH 43055                             1601 Market St, Ste 2600
Maple Shade, NJ 08052                                                                    Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 438 of 845

Klasko Rulon Stock Seltzer Llp              Klaudia Czaplinska                            Klehr Harrison Harvey Branzburg
1800 John F Kennedy Blvd, Ste 700           16 Park Ave                                   1835 Market St, Ste 1400
Philadelphia, PA 19103                      Bala Cynwyd, PA 19004                         Philadelphia, PA 19103




Klehr Harrison Harvey Branzburg LLP         Klenzoid Inc                                  Klenzoid, Inc
Attn Gregory Gosfield                       P.O. Box 389                                  Attn Steve Douglas
1835 Market St                              Conshohocken, PA 19428                        912 Spring Mill Rd
Philadelphia, PA 19103                                                                    Conshohocken, PA 19428




Kliahah Thompkins                           Kls Martin LP                                 Kmc Holdings Corporation
1376 Kimberly Dr                            P.O. Box 204322                               DBA Blue Bell Bio-Medical
Philadelphia, PA 19151                      Dallas, TX 75320-4322                         c/o Marquette Commercial Finance
                                                                                          P.O. Box 85098
                                                                                          Chicago, IL 60680-0851



Kmc Holdings LLC                            Kmm Typing Services Inc                       Knight Enterprises Inc
Kennedy Manufct/Blue Bell Medical           2901 Blair Mill Rd, Ste D                     Celebration Rentals
P.O. Box 5977 Dept 20-3021                  Willow Grove, PA 19090                        P.O. Box 245
Carol Stream, IL 60197-5977                                                               Pipersville, PA 18947




Knowledge Connex                            Kohelet Yeshiva High School                   Kohtaroh Takamura
DBA Knowledgeconnex                         223 N Highland Ave                            3900 City Ave, Apt J430
601 N Blair Sq, Ste 28                      Merion Station, PA 19066                      Philadelphia, PA 19131
Woodstock, GA 30189




Kojo Danso                                  Kol Bio Medical Instruments Inc               Komen Phila Race For The Cure
772 N 22nd St                               P.O. Box 221374                               834 Chestnut St, Ste 315
Philadelphia, PA 19130                      Chantilly, VA 20153                           Philadelphia, PA 19107




Komen Philadelphia Race For The C           Komen Race For The Cure                       Kone Inc
c/o Vancorp.Com                             608 N 108th Court                             P.O. Box 3491
403 Silverside Rd                           Omaha, NE 68154                               Carol Stream, IL 60132-3491
Wilmington, DE 19809




Konica Minolta Business Solutions           Konica Minolta Healthcare America             Konica Minolta Healthcare Americas, Inc
Usa Inc                                     Km Healthcare Americas                        411 Newark Pompton Turnpike
Dept 2366                                   Dept 2272                                     Wayne, NJ 07470
P.O. Box 122366                             P.O. Box 122272
Dallas, TX 75312                            Dallas, TX 75312-2272



Konica Minolta Medical Imaging Us           Konstantine Halkidis Md                       Koralisa A Simmons Rhit Ccs
Dept 2272                                   241 S 6th St, Apt 906                         235 Linden Ave
P.O. Box 122272                             Philadelphia, PA 19106                        No Hills, PA 19038
Dallas, TX 75312-2272




Korchek Technologies LLC                    Korman Communities Ne Philadel                Korn Ferry Leadership Consulting
115 Technology Dr, Ste B206                 Attn Kerri Hall                               Nw 5854
Trumbull, CT 06611                          10825 E Keswick Rd, 33                        P.O. Box 1450
                                            Philadelphia, PA 19154                        Minneapolis, MN 55485-5854
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 439 of 845

Korn/Ferry International                       Korn/Ferry International Inc                 Koros Usa Inc
Attn John Ferry, MD, MBA                       Nw 5064                                      PMB 364
One International Pl, Ste 1020                 P.O. Box 1450                                530 New Los Angeles Ave, 115
Boston, MA 02110                               Minneapolis, MN 55485-5064                   Moorpark, CA 93021




Kpmg Peat Marwick Llp                          Kre8Ive Design Inc                           Krebs Instruments
Dept 0608                                      3360 Knights Rd                              105 Cedar Ln
P.O. Box 120608                                Bensalem, PA 19020                           Englewood, NJ 07631-4803
Dallas, TX 75312-0608




Kremp Florist                                  Kris Armson                                  Kris Armson Md
P.O. Box 457                                   101 Greenbriar Rd                            101 Greenbriar Rd
Willow Grove, PA 19090                         Pottsville, PA 17901                         Pottsville, PA 17901




Kris Cheng Md                                  Kris Sathyaraj                               Krishi Peddada
220 Locust St, Apt 2e                          450 W Byberry Rd, Apt E 64                   1515 South Colorado St
Philadelphia, PA 19106                         Philadelphia, PA 19116                       Philadelphia, PA 19146




Krishna Kandregula                             Krista Doline                                Krista Glenn
928 Race St, Apt 5a                            29 Jasmine Ct                                13030 Kelvin Ave
Philadelphia, PA 19107                         Newtown, PA 18940                            Philadelphia, PA 19116




Krista Kolbush                                 Krista Mcintyre                              Krista Tkacz
1221 S Broad St, Apt 201                       61 Shepherd Lane                             54 Tailor Ln
Philadelphia, PA 19147                         Levittown, PA 19055                          Sicklerville, NJ 08081




Krista Vanartsdalen                            Kristan O rourke                             Kristel N Tafoya Md
1497 Turk Rd                                   12016 Alberta Dr                             8201 Henry Ave, Apt R1
Warrington, PA 18976                           Philadelphia, PA 19154                       Philadelphia, PA 19128




Kristelle Brotman                              Kristen Cartellone                           Kristen Casey
1 W Athens Ave 1d                              1003 Ellsworth St                            10808 Pelle Cir
Ardmore, PA 19003                              Philadelphia, PA 19147                       Philadelphia, PA 19154




Kristen Digiovanni                             Kristen Disantis                             Kristen Donohoe
317 Linden St, Apt 2303a                       12134 Medford Rd                             131 Coopers Kill Rd
Scranton, PA 18503                             Philadelphia, PA 19154                       Delran, NJ 08075




Kristen Dorsey                                 Kristen Farrell                              Kristen Galanti
7901 Henry Ave, Apt C105                       7716 Rockwell Ave                            599 Fairway Terrace
Philadelphia, PA 19128                         Philadelphia, PA 19111                       Philadelphia, PA 19128
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 440 of 845

Kristen Henry                            Kristen Henry                                Kristen L Sheehy
263 Tomkenn Rd                           4023 Dexter St                               4149 Elbridge St
Wynnewood, PA 19096                      Philadelphia, PA 19128                       Philadelphia, PA 19135




Kristen Mckenzie                         Kristen Mignone                              Kristen Nesbitt
567 Hickory Lane                         548 Roberts Ave                              2412 S 24th St
Berwyn, PA 19312                         Bellmawr, NJ 08031                           Philadelphia, PA 19145




Kristen Poeta                            Kristen Ratner                               Kristen Roscioli
2551 S 17th St, 2nd Fl                   Packard Motor Car Bldg                       2730 Chestnut Ave
Philadelphia, PA 19145                   317 N Broad St                               Ardmore, PA 19003
                                         Philadelphia, PA 19107




Kristen Schneer                          Kristen Shaw Deitchman Do                    Kristen Shaw Md
603 Courtland Lane                       318 Durfor St                                318 Durfor St
Fairless Hills, PA 19030                 Philadelphia, PA 19148                       Philadelphia, PA 19148




Kristen Sheehy                           Kristi Ford                                  Kristi Kane
4374 Dexter St                           628 South Orianna St                         2415 S Lee St
Philadelphia, PA 19128                   Philadelphia, PA 19147                       Philadelphia, PA 19148




Kristie Fasano                           Kristie Hornick                              Kristie Matsuk
4995 Davis Dr                            5500 Wissahickon Ave M409b                   3865 Manor St
Doylestown, PA 18901                     Phila, PA 19144                              Philadelphia, PA 19128




Kristin Brown                            Kristin Burke                                Kristin Cannon
521 Beaver Rd                            726 Hillview Rd                              154 Sunnyside Lane
Glenside, PA 19038                       Malvern, PA 19355                            Bellmawr, NJ 08031




Kristin Citara                           Kristin Doebley                              Kristin Harrington
620 Swamp Rd                             8042 Rowland Ave                             214 Passmore St
Newtown, PA 18940                        Philadelphia, PA 19136                       Philadelphia, PA 19111




Kristin Knorr                            Kristin M Rinehart                           Kristin Mack
2610 Osborne St                          1208 Hadleigh Ct                             23 School Lane
Boothwyn, PA 19061                       Cherry Hill, NJ 08003                        Willow Grove, PA 19090




Kristin Mackiewicz                       Kristin Mcadams Kim Md                       Kristin Sears-Kopp
2721 E Ontario St                        6154 Somersby Ct Nw                          400 Ripka St
Philadelphia, PA 19134                   Rochester, MN 55901                          Philadelphia, PA 19128
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 441 of 845

Kristin Zorn                             Kristina Attryde                             Kristina Battillo
1301 Basswood Grove                      91 Valley View Way                           104 Kent Ave
Ambler, PA 19002                         Newtown, PA 18940                            Marlton, NJ 08053




Kristina Estilow                         Kristina L Pengler                           Kristina Mozzone
20 Bridle Path Court                     19 Fox Ct                                    818 Meadowview Lane
Sicklerville, NJ 08081                   Hainesport, NJ 08036                         Mont Clare, PA 19453




Kristina Murphy Do                       Kristina Tatasciore                          Kristina Wardwell
1939 Springgarden 3f                     111 Plymouth Rd                              4 Cooks Mill Ct
Philadelphia, PA 19130                   Sicklerville, NJ 08081                       Mount Laurel, NJ 08054




Kristine Flausino                        Kristine Goodell                             Kristine Lucabaugh
1835 Benson St                           699 Worthington Dr                           785 Dustin Dr
Philadelphia, PA 19152                   Warminster, PA 18974                         Lancaster, PA 17601




Kristine M Trotter Pa-C                  Kristine Schmitz                             Kristine Schmitz, M.D.
336 Concetta Dr                          9 Lavister Dr                                9 Lavister Dr
Mt Royal, NJ 08061                       Mt Laurel, NJ 08054                          Mt Laurel, NJ 08054




Kristine Tomlinson                       Kristy Adgalane                              Kristy Cullinan
2041 Clearview Ave                       11075 Waldemier Dr                           2149 Kent Rd
Jeffersonville, PA 19403                 Philadelphia, PA 19154                       Abington, PA 19001




Kristy Murray                            Kristy Pucci                                 Kristy Slachta
15 Laurence Pl                           713 S 2nd St, Apt 3                          25 Pasadena Dr
Plymouth Meeti, PA 19462                 Philadelphia, PA 19147                       Hamilton, NJ 08619-1555




Kronco.Com Inc                           Kronos Inc                                   Krupa M Sivamurthy Md
519 Ehret Rd                             P.O. Box 743208                              2736 Whittleby Ct
Fairless Hills, PA 19030                 Atlanta, GA 30374-3208                       West Chester, PA 19382




Krystal S Logue                          Krystal Wang                                 Krystle Ramos
6519 Walker St                           2315 Faunce St                               4516 Aldine St
Philadelphia, PA 19135                   Philadelphia, PA 19152                       Philadelphia, PA 19136




Krysztof Kuczkowski Md                   Ks Optical Group Inc                         Ksb Dental Inc
8720 Villa LA Jolla Dr                   c/o Leslie Pinkney                           DBA Ksb Dental
La Jolla, CA 92037                       1501 N Broad St                              9600 E 53rd St, Ste 202
                                         Philadlephia, PA 19122                       Raytown, MO 64133
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 442 of 845

Kskj Amer Slovenian Catholic                 Kuldeep K Bassi Md                            Kumc Research Institute Inc
Union                                        1035 Aster Ave, Apt 1256                      P.O. Box 801708
P.O. Box 10866                               Sunnyvale, CA 94086                           Kansas City, MO 64180-1708
Clearwater, FL 33757




Kunal Karamchandani Md                       Kunal Shah                                    Kurian John
172 Christian Dr                             640 N Broad St, Apt 435                       9220 Laramie Rd
Hummeltown, PA 17036                         Philadelphia, PA 19130                        Philadelphia, PA 19115




Kurt Freer                                   Kurt Zimmerman                                Kurt Zimmerman
503 Harding St                               339 Crossfield Rd                             831 Eden Terrace
Birdsboro, PA 19508-2152                     King of Prussia, PA 19406                     Easton, PA 18042




Kushagra Verma MD Ms                         Kushbu Shah, M.D.                             Kusum Punjabi Md
6 Locksley Ave, Unit 4f                      2151 Route 38, Apt 502                        11 Summerfield Dr
San Fransico, CA 94122                       Cherry Hill, NJ 08002                         Monroe, NJ 08831




Kutztown University Of Pennsylvania          Kwabena Nimarko                               Kwik Crafts Ltd
Attn University Legal Counsel                2501 South Newkirk Stree                      1451 St Route 28
15200 Kutztown Rd                            Philadelphia, PA 19145                        Loveland, OH 45140
Kutztown, PA 19530




Kwik Park Corporation                        Kyile F Howard                                Kyjo Corporation
150 N Broad St                               1101 W Silver St B                            DBA Sensoryedge
Philadelphia, PA 19102                       Philadelphia, PA 19132                        22647 Ventura Blvd, 303
                                                                                           Woodland Hills, CA 91364




Kyle Amsler                                  Kyle Hambright                                Kyle Krevolin
35 Bella Vista Ave                           61 N Robinson St                              1814 Country Club Dr
San Anselmo, CA 94960                        Philadelphia, PA 19139                        Cherry Hill, NJ 08003




Kyle Krevolin                                Kyle Mccallin Do                              Kyle Mcnulty
804 W Somerdale Rd                           444 N Hollywood Way                           317 S 6th St, Apt 2f
Somerdale, NJ 08083                          Burbank, CA 91505                             Philadelphia, PA 19106




Kyle Miller Do                               Kyle Naimoli                                  Kyle Potrzuski
723 S 2nd St                                 6 Salem Lane                                  2032 S Juniper St, Apt 305
Philadelphia, PA 19147                       Horsham, PA 19044                             Philadelphia, PA 19148




Kylie Bender                                 Kym Kegler                                    Kyndall Mcelroy
441 Newgate Ct, Apt B                        2 Fernwoods Ln                                6624 N 6th St
Bensalem, PA 19020                           Phoenixville, PA 19460                        Philadelphia, PA 19126
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 443 of 845

Kyphon Inc                                 Kyriakatos, Lisa                              Kyriaki Matsos
Dept Ch 10753 P.O. Box 10753               Lisa Kyriakatos                               205 Fawnhill Rd
Palatine, IL 60055-0753                    1202 Saint James St, Unit 3n                  Broomall, PA 19008
                                           Philadelphia, PA 19107




Kyriaki S Felfelis                         Kyw-Am                                        Kyw-Tv
410 Valley Glen Dr                         400 Market St 10th Fl                         P.O. Box 905739
Bryn Mawr, PA 19101                        Philadelphia, PA 19106                        Charlotte, NC 28290-5739




L ashia Rembert                            L F Stampone                                  L Gil Cottle
915 Boundary Rd                            DBA Framers Workroom                          1625 Faun Ln
Wenonah, NJ 08090                          7600 Caster Ave                               Huntingdon Valley, PA 19006-7917
                                           Philadelphia, PA 19152




L Grier Arthur III Md                      L H Holdings Usa Inc                          L M Hansberry
9 Windermere Dr                            DBA Dragon Systems                            Fastsigns of Willow Grove Inc
Morrestown, NJ 08057                       P.O. Box 26685                                1019A Easton Rd
                                           General P.O. Box                              Willow Grove, PA 19090
                                           New York, NY 10087-6685



L Paul Kassouf Co Pc                       La Leche League Int                           La Quinta Inns Suites
Pmt From Frye Regional Med Ctr             P.O. Box 4079                                 1236 Primacy Pkwy
2208 University Blvd                       Schaumburg, IL 60168-4079                     Memphis, TN 38119
Birmingham, AL 35233




Lab Of Molecular Neurogenetics             Lab Safety Corporation                        Lab Safety Supply Co
c/o Columbia College of P S                DBA Valiteq                                   P.O. Box 5004
P.O. Box 23                                P.O. Box 245                                  Janesville, WI 53547-5004
Yonkers, NY 10704                          Cumberland, WI 54829




Lab Vision Corporation                     Labcorp Ots Inc - Rtp                         Label Systems Inc
3738 Collections Center Dr                 P.O. Box 65891                                P.O. Box 827
Chicago, IL 60693                          Charlotte, NC 28265-0891                      Addison, TX 75001-0827




Lablogic Systems Inc                       Labor Arbitration Institute                   Labor Management Institute Inc
DBA Care Wise                              205 S Water St                                5001 W American Blvd, Ste 805
1040 E Brandon Blvd                        Northfield, MN 55057                          Bloomington, MN 55437
Brandon, FL 33511




Labor Ready                                Labor Ready Inc                               Laboratory Corporation Of America
Attn Ms Pam Vincent                        P.O. Box 31001-0257                           Attn Law Dept
Medreview LLC                              Pasadena, CA 91110-0257                       430 South Spring St
823 S Perry St                                                                           Burlington, NC 27215
Castle Rock, CO 80104



Laboratory Corporation Of America          Laboratory Corporation Of America             Laboratory Corporation Of America
P.O. Box 12140                             P.O. Box 12190                                P.O. Box 2240
Burlington, NC 27216-2140                  Burlington, NC 27216-2190                     Burlington, NC 27216-2240
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 444 of 845

Laborers Benefit Funds                      Laborie Medical Technologies                  Labsites
3218 Kennedy Blvd                           400 Ave D, Ste 10                             5517 Seattle Slew Dr
Jersey City, NJ 07306                       Williston, VT 05495                           Wesley Chapel, FL 33544




Lackawanna Casualty Co                      Laclede Gas Co                                Lacoya Fielder
P.O. Box 270                                Drawer 2                                      2857 N Bailey St
Wilkes Barre, PA 18703-0270                 St Louis, MO 63171                            Philadelphia, PA 19132




Lacoya Fielder                              Ladd Research Industries Inc                  Ladouglas Suber Md
2857 North Bailey St                        83 Holly Court                                1010 Race St, Apt Phm
Philadelphia, PA 19132                      Williston, VT 05495                           Philadelphia, PA 19107




Laerdal Medical Corporation                 Laerdal Medical Corporation                   Lafayette Hill Studios Inc
167 Myers Corners Rd                        P.O. Box 784987                               651 Germantown Pike
Wappingers Falls, NY 12590                  Philadelphia, PA 19178-4987                   Lafayette Hill, PA 19444




Laffer Productions                          Lafleur Thompson                              Lai Huynh
28 Pondview Ln                              3112 N 29th St                                17 Joseph Dr
Sickleville, NJ 08081                       Philadelphia, PA 19132                        Sewell, NJ 08080




Lai Huynh                                   Lake Erie College                             Lakeisha Smith
17 Joseph Dr                                391 W Washington St                           6A Cloverdale Ave
Sewell, NJ 08010                            Painesville, OH 44077                         Upper Darby, PA 19082




Lakeisha Williams                           Lakema Johnson                                Lakeshore Learning Materials
243 West Duncannon Ave                      43 N Redfield St                              2695 E Dominguez St
Philadelphia, PA 19120                      Phila, PA 19139                               Carson, CA 90810




Lakewood Pathology Associates               Lakeysha Woods                                Lakiesha Marshall
DBA Plus Diagnostics                        1234 E Chelten Ave                            2151 S Opal St
2901 Momentum Pl                            Philadelphia, PA 19138                        Philadelphia, PA 19145
Chicago, IL 60689-5329




Lakisha Lucas                               Lakshmipriya Kumar                            Lal Printing House Inc
4653 Benson St                              1211 Town Court North                         2241 North 5th St
Philadelphia, PA 19136                      Lawrenceville, NJ 18648                       Philadelphia, PA 19133




Lalitha Jeyakumar                           Lam Oculofacial                               Lamar Howard
625 Haverford Rd                            1740 S St, Ste 400                            202 E Ashdale St
Ardmore, PA 19003                           Philadelphia, PA 19146                        Philadelphia, PA 19120
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 445 of 845

Lamar Moses                                  Lamar Moses                                   Laminex Inc
2440 S Edgewood St                           2440 South Edgewood St                        P.O. Box 49457
Philadelphia, PA 19142                       Philadelphia, PA 19142                        Greenwood, SC 29649




Lamont Medical Equip                         Lamyi Miller                                  Lana G Ankin Md
4030 Federal St                              2841 N 13 St                                  1889 Hollandale Dr
Camden, NJ 08105                             Philadelphia, PA 19133                        Bensalem, PA 19020




Lana J Jones                                 Lana Jones                                    Lana Resuello
106 S Saint Andrews                          2004 Delancey Way                             5015 C St
Mt Laurel, NJ 08054                          Marlton, NJ 08053                             Philadelphia, PA 19120




Lana Williams                                Lan-Anh Do                                    Lancaster Emergency Medical Assoc
237 Maple Rd                                 4924 Althea Dr                                100 E Charlotte St
Upper Darby, PA 19082                        Annandale, VA 22003                           Millersville, PA 17551




Lancaster General                            Lancaster General                             Lancaster General Hospital
555 N Duke St                                Attn General Counsel                          Attn Christina Martin
P.O. Box 3555                                609 N Cherry St                               Nursing Administration
Lancaster, PA 17604-3555                     P.O. Box 3555                                 P.O. Box 3555
                                             Lancaster, PA 17604-3555                      Lancaster, PA 17604



Lance Farlow                                 Lance Wilson                                  Lanconnect Inc
11850 Colman Rd                              406 Dalmas Ave                                623 W Washington St
Philadelphia, PA 19154                       Glenolden, PA 19036                           Norristown, PA 19401




Land Wheels                                  Land Mobile Corporation                       Landauer Inc
Instant Supply Wheelchair Co                 651 Montgomery Ave                            2 Science Rd
7811 N 86th St                               Jenkintown, PA 19046                          Glenwood, IL 60425-1586
Milwaukee, WI 53224




Landauer Inc                                 Lands End Inc                                 Lane Neidig
Formerly Tech Ops Landauer Inc               P.O. Box 217                                  278 DelMar St
P.O. Box 809051                              Dodgeville, WI 53533-0217                     Philadelphia, PA 19128
Chicago, IL 60680-9051




Lane Telecommunications Inc                  Lanee Gomez                                   Lanette Williams
10 Lanidex Plaza West, Ste 213               75 Andrea Pl                                  Re Benessa Smith 577905301
Parsippany, NJ 07054                         Maple Shade, NJ 08052                         P.O. Box 153
                                                                                           Devault, PA 19432




Langhorne Athletic Assoc                     Langhorne Mob Partners LP                     Language Line
Langhorne United Soccer Club                 Bpg Mgmt Co LP Managing Agent                 P.O. Box 101500
P.O. Box 955                                 For Langhorne Mob Partners LP                 Atlanta, GA 30392-1500
Langhorne, PA 19047                          301 Oxford Valley Rd, Ste 1203A
                                             Yardley, PA 19067
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 446 of 845

Language Line                                Language Line LLC                            Language Line LLC
P.O. Box 202572                              P.O. Box 16012                               St Joseph Hosp
Dallas, TX 75320-2572                        Monterey, CA 93942-6012                      P.O. Box 16012
                                                                                          Monterey, CA 93942-6012




Language Line Serices Inc                    Language Line Service Inc                    Language Line Services
P.O. Box 16012                               P.O. Box 202564                              Central Carolina
Monterey, CA 93942-6012                      Dallas, TX 75320-2564                        P.O. Box 16012
                                                                                          Monterey, CA 83942-6012




Language Line Services                       Language Line Svcs                           Language Services Associates Inc
Hahnemann                                    P.O. Box 101500                              P.O. Box 205
Drawer P.O. Box 641138                       Atlanta, GA 30392-1500                       Willow Grove, PA 19090
Detroit, MI 48264-1138




Language Services Associates Inc             Language Services Associates, Inc            Lanier Healthcare
P.O. Box 829752                              455 Business Center Dr, Ste 100              5430 Metric Pl, Ste 200
Philadelphia, PA 19182-9752                  Horsham, PA 19044                            Norcross, GA 30092




Lanier Healthcare Division                   Lanier Worldwide Inc                         Lankenau Hospital School Of
P.O. Box 951282                              P.O. Box 105533                              Nurse Anesthesia
Dallas, TX 75395-1282                        Atlanta, GA 30348                            Attn Program Director
                                                                                          100 E Lancaster Ave
                                                                                          Wynnewood, PA 19096



Lansdale Hospital                            Lansdale Hospital                            Lantheus Medical Imaging Inc
Attn Chief Operating Officer                 P.O. Box 826573                              P.O. Box 101236
100 Medcial Campus Dr                        Philadelphia, PA 19182-6573                  Atlanta, GA 30392-1236
Lansdale, PA 19446




Lantheus Medical Imaging, Inc                Lanx Inc                                     Lanx Inc
Attn Shelli Jensen                           Dept 2035                                    Payment For Drs Manteca
331 Treble Cove Rd                           P.O. Box 122035                              Dept 2035
Building 600-1                               Dallas, TX 75312-2035                        P.O. Box 122035
N. Billerica, MA 01862                                                                    Dallas, TX 75312-2035



Lanx Sales LLC                               Lapel Pins R Us Corp                         Lara Ferri Md
75 Remittance Dr                             16877 E Colonial Dr, Ste 313                 1612 Weedon Rd
Dept 6931                                    Orlando, FL 32820                            Wayne, PA 19087
Chicago, IL 60675-6931




Lara Ferri Md                                Lara Jacobson                                Lara R Ferri
805 N 21st St                                4166 Oak Forest Dr                           1612 Weedon Rd
Philadelphia, PA 19130                       Brookhaven, GA 30319                         Wayne, PA 19087-1011




Lara Williams Md                             Larah Kirschner                              Larger Than Life Inc
222 Mercer St                                68 West Lodges Lane                          1440 Jamike Ave
Philadelphia, PA 19125                       Bala Cynwyd, PA 19004                        Erlanger, KY 41018
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 447 of 845

Larned Weinberg LLC                         Larry A Wernick                               Larry Daugherty Md
10 Wildwood Ln                              Dba Master Medical Group                      677 Brooke Rd
Scarborough, ME 04074-9436                  P.O. Box 58                                   Glenside, PA 19038
                                            Ft Washington, PA 19034




Larry Robertson Associates                  Larsen S Aircraft Service Inc                 Lasalle University
P.O. Box 991                                Hammonton Municipal Airport N81               Attn Business Affairs and
Evergreen, CO 80439                         75B Academy Dr                                Affirmative Action Officer
                                            Hammonton, NJ 08037                           1900 W Oloney Ave
                                                                                          Philadelphia, PA 19141



Lasalle Univ-School Of Nursing              Laser Engineering Inc                         Laser Exchange Inc
1900 W Olney Ave                            318 Seaboard Ln, Ste 115                      2334 Vondron Rd
Philadelphia, PA 19141                      Franklin, TN 37067                            Madison, WI 53718




Laser Institute Of America                  Laser Link.Net Inc                            Laser Peripherals LLC
Education Div                               DBA Covad Direct                              13355 10th Ave No, Ste 110
13501 Ingenuity Dr, Ste 128                 Covad Commun                                  Plymouth, MN 55441
Orlando, FL 32826                           Dept 33408
                                            P.O. Box 39000
                                            San Francisco, CA 94139-3408


Laser Safety Industries                     Laser Service Solutions                       Laserscope Inc
6751 Oxford St                              650 Grove Rd, Ste 104                         Dept 33039
Minneapolis, MN 55426                       Paulsboro, NJ 08066                           P.O. Box 39000
                                                                                          San Francisco, CA 94139-3039




Lashae Holland                              Lashley Dawkins                               Lashonda Robertson
9473 Ashton Rd, Apt B                       1609 Harrison St                              26 N Peach St
Philadelphia, PA 19114                      Philadelphia, PA 19124                        Philadelphia, PA 19139




Latanya Deeb                                Latanya Smalley                               Latanya Wade
5609 N 10th St                              3406 Disston St                               160fllstullytown Rd, D17
Philadelphia, PA 19141                      Philadelphia, PA 19149                        Levittown, PA 19054




Latasha M Lewis                             Latasha Smith                                 Lateef Spratley
1368 Pennington Rd                          3942 Dungan St                                1933 S 21st St
Philadelphia, PA 19151                      Philadelphia, PA 19124                        Philadelphia, PA 19146




Latesha Baucom                              Latesha Patterson                             Latest Dish Inc
2151 Homer St                               200 Copper Rd, B-207                          613 S 4th St
Philadelphia, PA 19138                      Woolwich, NJ 08085                            Philadelphia, PA 19147




Lathem Time Recorder Co                     Latinna Holt                                  Latosha Cooper
200 Selig Dr SW                             5426 Pennsgrove St, Apt Ka1                   948 E Ontario St
Atlanta, Ga 30378                           Philadelphia, PA 19131                        Philadelphia, PA 19134
                         Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 448 of 845

Latoya Hawthorne                       Latoya Nesbitt                                 Latoya Sheffield
1357 Fillmore St                       2436 North 54th St                             7773 Green Valley Rd
Philadelphia, PA 19124                 Philadelphia, PA 19131                         Wyncote, PA 19095




Latoya Wilson                          Latunya Hammond                                Lauder Enterprises Inc
2117 Stevens St                        6525 Kindred St                                P.O. Box 780249
Philadelphia, PA 19149                 Philadelphia, PA 19149                         San Antonio, TX 78278-0249




Lauletta Birnbaum LLC                  Lauletta Birnbaum, LLC                         Laura Bonneau
591 Mantua Blvd                        Attn Lloyd C. Birnbaum, Esq.                   165 Juniper Rd
Sewell, NJ 08080                       591 Manuta Blvd, Ste 200                       Havertown, PA 19083
                                       Sewell, NJ 08080




Laura Bowen                            Laura Chandler                                 Laura Clark
327 Fitzwatertown Rd                   50 Jasmine Rd                                  667 Shields Ave
Willow Grove, PA 19090                 Lumberton, NJ 08048                            W Deptford, NJ 08096




Laura Doktor                           Laura Donaldson                                Laura Drewke
1741 Redwood Way                       2485 Exton Rd                                  806 Cleveland Ave
Upland, CA 91784                       Hatboro, PA 19040                              Riverside, NJ 08075




Laura Dudek                            Laura E Alderuccio                             Laura G Vonfrolio
719 Dudley St                          49 Fox Hill                                    608 Huguenot Ave
Philadelphia, PA 19148                 Southampton, NJ 08088                          Staten Island, NY 10312




Laura Garber                           Laura Gibbs                                    Laura Graham
2719 Belmont Ave                       327 Sheffield Rd                               176 Bucks Meadow Lane
Roslyn, PA 19001                       Cherry Hill, NJ 08034                          Newtown, PA 18940




Laura Hale                             Laura Hart Md                                  Laura Jean Chandler Md
931 Church Ln                          317 N Broad St, Unit 308                       50 Jasmine Rd
Yeadon, PA 19050                       Philadelphia, PA 19102                         Lumberton, NJ 08048




Laura Jones                            Laura K Diaz Md                                Laura Kirk
1017 Scarlet Lane                      233 W Allens Ln                                26188 State Hwy 77
Culpepper, VA 22701                    Philadelphia, PA 19119                         Saegertown, PA 16433




Laura Kuhlmeier                        Laura L Gillihan Md                            Laura L Hayman Phd Rn
601 Solly Ave Philade                  1200 Steart St Bin, 415                        4 Sleepy Hollow Rd
Philadelphia, PA 19111                 Baltimore, MD 21230                            Edison, NJ 08820
                          Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 449 of 845

Laura Larosa                            Laura Layton                                   Laura M Anderson Md
237 South 18th St                       29 Spindletree Rd                              15 S Bank St, 404
14b                                     Levittown, PA 19056                            Philadelphia, PA 19106
Philadelphia, PA 19103




Laura M Donaldson Do                    Laura M St John-Dillon Rn                      Laura M. Donaldson, M.D.
705 Preston Ln                          9 Wildcat Branch Dr                            2485 Exton Rd
Hatboro, PA 19040                       Sicklerville, NJ 08081                         Hatboro, PA 19040




Laura Mchugh                            Laura Mcmaster                                 Laura Moise
422 Newbold Rd                          30 Gristmill Ln                                Dba the Drawing Board
Jenkintown, PA 19046                    Pine Hill, NJ 08021                            3219 Coliseum St
                                                                                       New Orleans, LA 70115




Laura N Hammons                         Laura Osborne                                  Laura Otoole
3715 Lankenau Rd                        116 S 7th. St, Apt 605                         15138 Kovats Dr
Philadelphia, PA 19131                  Philadelphia, PA 19106                         Philadelphia, PA 19116




Laura Pfister                           Laura Picariello                               Laura Poznick
Rr 1 Box 402                            6217 Montague St                               32 N Brentwood Ave
Dalton, PA 18414                        Philadelphia, PA 19135                         Pitman, NJ 08071




Laura Rathof                            Laura Reeb                                     Laura Reed
2 North Girard Ave                      103 Robert Joseph Rd                           103 Robert Joseph Rd
National Park, NJ 08063                 Pottstown, PA 19465-8287                       Pottstown, PA 19465




Laura Rose                              Laura S Picciano Md                            Laura Santos Md
11 Orchardview Dr                       241 S 6th St, Ste 1210                         834 Chestnut St
Sewell, NJ 08080                        Philadelphia, PA 19106                         Philadelphia, PA 19107




Laura St John-Dillon                    Laura St. John                                 Laura Teal
9 Wildcat Branch Dr                     9 Wild Cat Branch Dr                           1440 MT Vernon St, 510
Sicklerville, NJ 08081                  Sicklerville, NJ 08081                         Philadelphia, PA 19130




Laura Teal                              Laura W Forrest                                Laura Wallace
2031 Arch St, 306                       2945 Goentner Rd                               8277 Forrest Ave
Philadelphia, PA 19103                  Willow Grove, PA 19090                         Philadelplhia, PA 19150




Laura Walsh-Forrest                     Laura Ziegler                                  Laureen Furlong
2945 Goentner Rd                        834 Chestnut St, Apt 921                       101 Morris St
Willowgrove, PA 19090                   Philadelphia, PA 19107                         Philadelphia, PA 19148
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 450 of 845

Laurel A Erickson-Parsons                 Laurel Fairworth                             Laurel Hill Aviation Inc
800 Pitt Rd                               Dba Cachet Communications                    Dba TV Works
Cheltenham, PA 19012-1626                 2104 Carpenter St                            10 Laurel Hill Dr
                                          Philadelphia, PA 19146                       Cherry Hill, NJ 08003




Lauren Ali                                Lauren Bonilla                               Lauren Burtnick
4622 Locust St                            3423 Ella St                                 620 S 2nd St 3b
Philadelphia, PA 19139                    Philadelphia, PA 19134                       Philadelphia, PA 19147




Lauren Caja                               Lauren Carr                                  Lauren Carr Do
20 N Davis Ave                            21 S Strawberry St 5a                        21 S Strawberry St
Audubon, NJ 08106                         Philadelphia, PA 19106                       Philadelphia, PA 19106




Lauren Carr, D.O.                         Lauren Cherry                                Lauren Dennison
635 N 3rd St, Apt F                       1062 E Lancaster Ave, Apt 107                47 Albany Rd
Philadelphia, PA 19123                    Bryn Mawr, PA 19010                          Marlton, NJ 08053




Lauren Donahue                            Lauren Donnelly Do                           Lauren Duryea
8628 Yale Pl                              1704 Kater St                                317 Broad St, 705
Philadelphia, PA 19136                    Philadelphia, PA 19146                       Philadelphia, PA 19107




Lauren E Sembrot                          Lauren Elsesser                              Lauren Fala
2996 Welsh Rd                             7340 Hiola Rd                                1381 Joan Dr
Philadelphia, PA 19152                    Philadelphia, PA 19128                       Southampton, PA 18966




Lauren Greco                              Lauren Hummel                                Lauren Hunter
136 Karen Rd                              698 Almond Rd                                1928 Bainbridge St, Apt 1
Holland, PA 18966                         Walnutport, PA 18088                         Philadelphia, PA 19146




Lauren Johnson                            Lauren Jones                                 Lauren Marie Squitiere
1717 Manor Rd                             3724 Meyer Lane                              2840 Angus Rd
Havertown, PA 19083                       Hatboro, PA 19040                            Philadelphia, PA 19111-4000




Lauren Mcfadden                           Lauren Mcnally                               Lauren Nelson
3344 Wiehle St                            95 Larkspur Cir                              201 S 25th St, Apt 201
Philadelphia, PA 19129                    Sicklerville, NJ 08081                       Philadelphia, PA 19103




Lauren O neill                            Lauren Ogrich                                Lauren P Somers
2734 Woodland Rd                          3871 Jane Ct                                 Dba Communications Support
Roslyn, PA 19001                          Collegeville, PA 19426                       275 Birch Dr
                                                                                       Lafayette Hill, PA 19444
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 451 of 845

Lauren Paulhus                             Lauren Price                                   Lauren Schmalz
740 S Columbus Blvd 56                     115 Oak Lane                                   1703 Green St, Apt 4
Philadelphia, PA 19147                     Fleetwood, PA 19522                            Philadelphia, PA 19130




Lauren Schneer                             Lauren Simolike                                Lauren Smith
3405 Holyoke Rd                            15141 Endicott St                              437 Gwynedd Valley Dr
Philadelphia, PA 19114                     Philadelphia, PA 19116                         Lower Gwynedd, PA 19002




Lauren Smolen                              Lauren Sparich                                 Lauren Sperry
7539 Battersby St                          312 Stockham Ave                               1623 Sycamore Ave
Philadelphia, PA 19152                     Morrisville, PA 19067                          Hatboro, PA 19040




Lauren Staple Md                           Lauren Stringer                                Lauren Sumanski
7111 Woodmont Ave, Apt 310                 2202 Brandeis Ave                              10 Chestnut Dr
Bethesda, MD 20815                         Cinnaminson, NJ 19152                          East Windsor, NJ 08520




Lauren Thomason                            Lauren Thomason                                Lauren Van Scay
106 Ladomus Cir                            404 Walnut Lane                                1500 Locust St, Apt 2205
Ridley Park, PA 19078                      Swarthmore, PA 19081                           Philadelphia, PA 19102




Lauren Van Scoy Md                         Lauren Villare                                 Lauren Wagner
2209 Naudain St                            310 7th Ave                                    9314 Crispin St
Philadelphia, PA 18146                     Swarthmore, PA 19081                           Philadelphia, PA 19114




Lauren Warshaw                             Lauren Weaver Md                               Lauren Wible
1600 Chestnut St, Apt 411                  1522 Race St, Unit 4                           1119 Tabor Ln
Philadelphia, PA 19103                     Philadelphia, PA 19102                         Philadelphia, PA 19111




Lauren Wooley                              Laurence Belkoff Md                            Laurence Feinstein
1932 Catharine St                          523 Edgewood Dr                                916 S Darien St
Philadelphia, PA 19146                     Lafayette Hill, PA 19444                       Philadelphia, PA 19147




Laurence Feinstein, M.D.                   Laurence Peterson                              Laurence Spitzer
916 S Darien St                            1005 Pine St                                   477 S Silver Bell Lane
Philadelphia, PA 19147                     Easton, PA 18042                               Lafayette Hill, PA 19444




Laurence Spitzer                           Laurianne Haynes                               Laurie Durkin
477 South Silver Bell Lane                 640 North Broad St, Apt 735                    118 Barbara Dr
Lafayette Hill, PA 19444                   Philadelphia, PA 19130                         Springfield, PA 19064
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 452 of 845

Laurie Durkin                              Laurie M Klootwijk                            Laurie Mango
205 Runnymede Ave                          49 E Collingswood Ave                         136 South Ave
Jenkintown, PA 19046                       Haddon Township, NJ 08107                     Pitman, NJ 08071




Laurie Mark Md                             Laurie Mathie Md                              Laurie Piccirilli-Yusko
8 Whittier Pl N 16g                        1801 Butler Pike, Apt 39                      1340 Castle Ave
Boston, MA 02114                           Conshohocken, PA 19428                        Philadelphia, PA 19148




Laurie Sowinski                            Laurie Stewart                                Laurie Varlotta
12009 Salina Pl                            109 N Belfield Ave                            1237 Arwyn Lane
Philadelphia, PA 19154                     Havertown, PA 19083                           Gladwyne, PA 19035




Laurie Varlotta, M.D.                      Lauryn Fletcher-Young                         Laverne Brockington
1237 Arwyn Ln                              1622 E Washington Lane                        1756 N 28th St
Gladwyne, PA 19035                         Philadelphia, PA 19138                        Philadelphia, PA 19121




Lavjay Butani Md                           Law Enforcement Health                        Law Office Of John A Klamo
6985 Wavecrest Way                         Benefit                                       811 Church Rd, Ste 115
Sacramento, CA 95831                       Dental Fund                                   Cherry Hill, NJ 08002
                                           1237 Spring Garden St
                                           Philadelphia, PA 19123



Law Offices Of Michelle Goldfield          Law Offices Of Patrick Scanlon Pa             Law Offices Of Suzanne N
811 Church Rd, Ste 115                     Re Ruth Medley                                Pritchard Pc
Cherry Hill, NJ 08002                      203 NE Front St, Ste 101                      319 W Front St
                                           Milford, DE 19963                             Media, PA 19063




Law Offices Of Suzanne N. Pritchard, PC    Lawrence Chin                                 Lawrence D Bistrong Md
Attn Suzanne N Pritchard, Esq.             66 Brooks Rd                                  1229 Chestnut St, Apt 1109
319 W Front St                             Moorestown, NJ 08057                          Philadelphia, PA 19107
Media, PA 19063




Lawrence Drinks                            Lawrence Greenawald                           Lawrence H Birch
7206 N 20th St                             640 N Broad St, Apt 907                       7435 Rugby St
Philadelphia, PA 19138                     Philadelphia, PA 19130                        Philadelphia, PA 19138




Lawrence J Moran                           Lawrence J Shore                              Lawrence Lockett
651 Mantua Ave                             Dba Shore Plastics                            3600 Conshohocken Ave, Apt 868
Paulsboro, NJ 08066                        525 S 4th St, Ste 481                         Philadelphia, PA 19131
                                           Philadelphia, PA 19147




Lawrence Lockett Md                        Lawrence Mccoy                                Lawrence S Deutsch Md
3600 Conshohocken Ave, Apt 710             2555 Welsh Rd, Apt 407                        1443 Holt Rd
Philadelphia, PA 19131                     Philadelphia, PA 19114                        Huntington Valley, PA 19006
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 453 of 845

Lawson Products Inc                          Layne Munson                                  Layonda Galloway
DBA Kent Automotive                          700 Lower St Rd, Apt 7c3                      8566 Fayette St
P.O. Box 809401                              North United Kingdom, PA 19454                Philadelphia, PA 19150
Chicago, IL 60680-9401




Laz Parking Mid Atlantic LLC                 Lazur Morgan Real Estate Partners             Lb Real Estate Holdings LP
P.O. Box 759228                              P.O. Box 13085                                c/o Pintuzk Brown Realty Grp
Baltimore, MD 21275-9228                     Philadelphia, PA 19101                        491 Old York Rd, Ste 200
                                                                                           Jenkintown, PA 19046




Lbb Webmd                                    Ldr Spine Usa Inc                             Le Boeuf Holdings, Inc
Website Order Dept                           P.O. Box 671716                               DBA Jim s Enterprises
302 W Main St, 206                           Dallas, TX 75267-1716                         2235 Hartranft St
Avon, CT 06001                                                                             Philadelphia, PA 19145




Le Ferria Thomas                             Le Quita Beaton                               Lea D angelo
1040 N American St, 903                      78 Catherine Dr                               6 Buxton Ct
Philadelphia, PA 19123                       Franklinville, NJ 08322                       Mantua, NJ 08051




Leadership Research Institute Inc            Leading Impact Inc                            Leads Etc Inc
P.O. Box 675520                              1032 Great Springs Rd                         Apic Registration
Rancho Santa Fe, CA 92067-5520               Bryn Mawr, PA 19010                           1600 Boston Providence Hwy
                                                                                           Walpole, MA 02081




Leaf Financial Corporation                   Leah C Beck                                   Leah Coppolino
2005 Market St 15th Fl                       748 Garrison Ct                               301 Baynard Blvd
Philadelphia, PA 19103                       W Deptford, NJ 08051                          Wilmington, DE 19803




Leah Flick                                   Leah Scherzer                                 Leah Scherzer
1313 Post Oak Court                          1409 N 2nd St                                 4329 Dexter St, Apt A
Chalfont, PA 18914                           Philadelphia, PA 19122                        Philadelphia, PA 19128-4941




Leah Scherzer Md                             Leah Scherzer, M.D.                           Leah Seitz
1904 Spring Garden St, Apt 8                 1409 N 2nd St                                 1708 Wallace St, Unit 201
Philadelphia, PA 19130                       Philadelphia, PA 19122                        Philadelphia, PA 19130




Leah Sieren Md                               Leah Sivels                                   Leah Spergel
1815 Jf Kennedy Blvd, Apt 821                6024 W Thompson St                            6100 City Ave, Apt P113
Philadelphia, PA 19103-1717                  Philadelphia, PA 19151                        Philadelphia, PA 19131




Leah Thompson                                Leandro Barberena Moreno                      Leanise Gonzalez
2011 S Salford St                            2822 N Mascher St                             4515 Tudor St
Philadelphia, PA 19143                       Philadelphia, PA 19133                        Philadelphia, PA 19136
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 454 of 845

Leann Mason                                  Learfield Communications Inc                  Learning Tree University
1416 Endingo Ave                             DBA Dragons Sports Properties                 Dept of Nursing Education
Williamstown, NJ 08094                       P.O. Box 843038                               20960 Knapp St
                                             Kansas City, MO 64184-3038                    Chatsworth, CA 91311




Leasecomm Corp                               Leasing Assoc Of Barrington                   Leasing Associates Of Barrington, Inc
10M Commerce Way                             DBA Labarrington                              Attn Carl Janik, VP Operations
Woborn, MA 01801                             220 N River St                                220 N River St
                                             East Dundee, IL 60118                         East Dundee, IL 60118




Leatrice Reynolds                            Lee A Fleisher Md                             Lee Ann Knaul Rn
1954 North Myrtlewood St                     P.O. Box 197                                  915 Newton Ave
Philadelphia, PA 19121                       Gwynedd Valley, PA 19437                      Oaklyn, NJ 08107




Lee Barber Md                                Lee Hecht Harrison Inc                        Lee Mason
Dba Medical Utlilzation Mgmt Llc             Dept Ch, 10544                                Dba Lj Machining Llc
300 N Pottstown Pk, Ste 250                  Palatine, IL 60055-0544                       24 Spinythorn Rd
Exton, PA 19341                                                                            Levittown, PA 19056




Lee Medical Ltd                              Lee Neubert Do                                Lee Pachter Do
30 Vreeland Dr, Ste 8                        1815 Jfk Blvd, 1110                           8134 Cedar Rd
Skillman, NJ 08558                           Philadelphia, PA 19103                        Elkins Park, PA 19027




Lee Ramsay                                   Lee West Rhit                                 Leeandra Alibocas
214 10th St                                  9961 Crestmont Ave                            12647 Biscayne Dr
Upland, PA 19015                             Philadelphia, PA 19114                        Philadelphia, PA 19154




Leeanne Cioffi                               Leeches Usa Ltd                               Leena S Dev Md
2401 Benson St, Apt C101                     300 Shames Dr                                 45 Sherman Dr
Philadelphia, PA 19152                       Westbury, NY 11590                            Malvern, PA 19355




Left Hand Creative LLC                       Legacy Airport LP Corp                        Legacy Youth Tennis Education
S Nathanael Gotwirth Owner                   DBA Boubletree Club Hotel                     4842 Ridge Ave
211 N 13th St, Ste 503                       Atlanta Airport                               Philadelphia, PA 19129
Philadelphia, PA 19107                       3400 Norman Berry Dr
                                             Atlanta, GA 30344



Legal Aid Society Of                         Legal Clinic For The Disabled Inc             Legal Clinic For The Disabled, Inc
County Inc The                               6 Franklin Plaza                              Attn Linda Peyton, Executive Director
2 Court Ln                                   Philadelphia, PA 19102-1177                   1513 Race St
Goshen, NY 10924                                                                           Philadelphia, PA 19102




Lehigh Ambulance Service Inc                 Lehigh Little League Inc Of                   Lehigh University
Attn Kevin Campbell                          Bethlehem Pa                                  Office of the Bursar
5702 Newton Ave                              637 Prospect Ave                              27 Memorial Dr W
Philadelphia, PA 19120                       Bethlehem, PA 18018                           Bethlehem, PA 18015-3093
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 455 of 845

Lehigh Valley Diagnostic Imag                  Lehigh Valley Health Network                 Lehigh Valley Hospital
P.O. Box 3449                                  FKA Formerly Pocono                          Attn COO
Allentown, PA 18106-0449                       206 E Brown St                               Cedar Crest I-78
                                               East Stroudsburg, PA 18301                   Allentown, PA 18105-1556




Lehigh Valley Hospital                         Lehigh Valley Hospital Health Net            Lehigh Valley Hospital Mh
Center For Education                           Ctr For Prof Excellence S Pacell             P.O. Box 20926
P.O. Box 7017                                  Friends of Nursing                           Lehigh Valley, PA 18002
Allentown, PA 18105-7017                       1200 S Cedar Crest Blvd
                                               Allentown, PA 18105



Lehill Partners LLC                            Leica Biosystems Richmond Inc                Leica Microsystems Inc
DBA Naples Grande Resort Club                  16604 Collections Ctr Dr                     14008 Collections Ctr Dr
475 Seagate Dr                                 Chicago, IL 60693                            Chicago, IL 60693
Naples, FL 34103




Leigh Anne Jasheway-Bryant                     Leigh Dos Santos                             Leigh Leonard
Dba the Comedy Workout                         318 Plymouth Ave                             2344 Perot St
3247 Crocker Rd                                Oreland, PA 19075                            Philadelphia, PA 19130
Eugene, OR 97404




Leigh Stevens Md                               Leila Glover                                 Leita Gambrel
10 Sagewood Dr                                 13 Poe Ave                                   313 Station Square Blvd
Malvern, PA 19355                              Wyncote, PA 19095                            Lansdale, PA 19446




Leiter S Pharmacy                              Lekeisha Handy-Harrison                      Lela Dipaula
17 Great Oaks Blvd                             120 Pine St                                  600 W Harvey St, Apt B308
San Jose, CA 95119                             Collingdale, PA 19023                        Philadelphia, PA 19144




Lemaitre Vascular Inc                          Lemaitre Vascular Inc                        Lemore Carmi Md
63 2nd Ave                                     P.O. Box 978979                              731 Wynnewood Rd, 11
Burlington, MA 18030                           Dallas, TX 75397-8979                        Ardmore, PA 19003




Len Clark                                      Lena James                                   Lena Kinzinger
512 Hudson Ave                                 1200 Fanshawe St                             2979 W Schoolhouse Ln
Pitman, NJ 08071                               Philadelphia, PA 19111                       Philadelphia, PA 19144




Lenape Athletic Facilities Inc                 Lenape Regional Foundation Inc               Lenape Regional Hs District
12000 Lincoln Dr W, Ste 108                    235 Hartford Rd                              93 Willow Grove
Marlton, NJ 08053                              Medford, NJ 08055                            Medford, NJ 08055




Lenmar Corp                                    Lenora Ann Thompson                          Leo Daniel
DBA Ben Irv Restaurant                         6625 Haddington Ln                           113 Pocasset Rd
Delicatessen                                   Philadelphia, PA 19151                       Philadelphia, PA 19115
1962 County Line Rd
Huntingdon Valley, PA 19006
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 456 of 845

Leo Ho                                     Leo Lui                                      Leon Bacchus
911 N 4th St, Apt 3f                       4055 Ridge Ave, Apt 2401                     345 E 94th St, Apt 28a
Philadelphia, PA 19123                     Philadelphia, PA 19129                       New York, NY 10128




Leon Grinman                               Leon Parson                                  Leon S Gross
116 Richmond St, Apt 2                     1500 Lansdowne Ave                           C/O Epstein, Shapiro Epstein Pa
Philadelphia, PA 19125                     Darby, PA 19023                              Attorneys Counsellors At Law
                                                                                        1515 Market St 15th Fl
                                                                                        Philadelphia, PA 19102



Leon Saunders                              Leonard E Samules                            Leonard Hoffner
5137 Brown St                              1011 Centennial Rd                           2801 Stanbridge St, Apt 509
Philadelphia, PA 19139                     Narberth, PA 19072-1409                      East Norriton, PA 19401




Leonard J Levine Md                        Leonard Kristal Md                           Leonard Spivack
16 Mountwell Ave                           20 Oak Dr                                    P.O. Box 336
Haddonfield, NJ 08033                      Roslyn, PA 11576                             Wyncote, PA 19095




Leonard Sylk                               Leonardo Torres                              Leonardo Torres Md
350 N Highland Ave                         401 West Sylvania Ave, Apt 43a, Apt 43a      401 W Sylvania Ave, Apt 43a
Marion Station, PA 19066                   Neptune City, NJ 07753                       Neptune, NJ 07753




Leonel Estofan                             Leonidas Agorastos                           Leopldstat Inc
1324 Locust St, Apt 407                    DBA Thea At the Water Works                  Attn Accounts Receivable Mgr
Philadelphia, PA 19107                     640 Water Works Dr                           Favorite Nurses/Favorite Temps
                                           Philadelphia, PA 19130                       P.O. Box 7250
                                                                                        Shawnee Mission, KS 66207



Lerch Bates Inc                            Les Folio Do                                 Lesleon Jones
8089 S Lincoln St, Ste 300                 3863 Barcroft Ln                             124 E Providence Rd
Littleton, CO 80122                        Alexandria, VA 22312                         Yeadon, PA 19050




Lesley G Kelner                            Lesli Singh                                  Leslie A Ridall
425 Briggs Rd                              1239 Huntingdon Piike                        4041 Ridge Ave, Apt 45-204
Langhorne, PA 19047                        Huntingdon Valley, PA 19006                  Philadelphia, PA 19129




Leslie Baez-Arvelo                         Leslie C Morrison                            Leslie Gallagher
6510 Cottage St                            Dba the Sign Lady                            4224 W Thompson Stree
Philadelphia, PA 19135                     7421 Drexel Rd                               Philadelphia, PA 19104
                                           Philadelphia, PA 19151




Leslie Hubbard                             Leslie J Pellot                              Leslie Newman
2032 Broadacres Dr                         P.O. Box 26729                               14 Kingston Cir
Clementon, NJ 08021                        Philadelphia, PA 19134                       Collegeville, PA 19426
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 457 of 845

Leslie Newman                               Leslie Powell                                 Leslie Roman
Oncology Data Partners Llc                  7314 Brookhaven Rd                            1469 E Cheltenham Ave
14 Kingston Cir                             Philadelphia, PA 19151                        Philadelphia, PA 19124
Collegeville, PA 19426




Leslie S Baker                              Leslie S Swimming Pool Supply                 Leslie Tancini
Dba Dome Insulation Llc                     Feasterville, 075                             215 Bala Ave
229 Columbia Ave                            201 W St Rd                                   Oreland, PA 19075
Pitman, NJ 08071                            Feasterville, PA 19053-4116




Leslie Wood                                 Lessie Ford                                   Letco Medical LLC
605 Stockton Dr                             1237 Alcott                                   P.O. Box 776157
Williamstown, NJ 08094                      Philadelphia, PA 19149                        Chicago, IL 60677-6157




Leucadia Pharmaceuticals                    Leukemia Lymphoma Society                     Levaun Rivera Jr
2325 Camino Vida Roble, Ste A               800 Corporate Cir, Ste 100                    1427 W 69th. Ave
Carlsbad, CA 92011                          Harrisburg, PA 17110                          Philadelphia, PA 19126




Level 1 Inc                                 Level I                                       Levittown Fairless Hills Rescue
P.O. Box 8500-5115                          160 Weymouth St                               Squad Inc
Philadelphia, PA 19178-5115                 Rockland, MA 02370                            39 N 7th St
                                                                                          Indiana, PA 15701




Levlane Advertising Inc                     Levy Pennsylvania LLC Inc                     Lewellyn Thompson
The Wanamaker Bldg                          Levy Restaurants                              4918 A St
100 Penn Square East                        1 Lincoln Financial Field Way                 Philadelphia, PA 19120
Philadelphia, PA 19107                      Philadelphia, PA 19148




Lewis E Allen                               Lewis Environmental Inc                       Lewis Hsu Md
4062 Aspen St                               P.O. Box 639                                  9528 Ewing Dr
Philadelphia, PA 19152                      Royersford, PA 19468                          Bethesda, MD 20817




Lewis Printing Co                           Lexicode Corporation                          Lexi-Comp Inc
DBA Conquest Graphics                       Drawer 9059                                   Chicago P.O. Box 62456
3900A Carolina Ave                          P.O. Box 142589                               62456 Collections Ctr Dr
Richmond, VA 23222                          Irving, TX 75014-2589                         Chicago, IL 60693




Lexie Lou Valdez                            Lexion Medical LLC                            Lexis Nexis Matthew Bender Co Inc
356 Ericson Court                           545 Atwater Cir                               c/o Matthew Bender Co Inc
Mt. Laurel, NJ 08054                        St Paul, MN 55103                             P.O. Box 733106
                                                                                          Dallas, TX 75373-3106




Lexmark Enterprise Software                 Leyda Hernandez                               Li Li
DBA Lenmark Enterprise Software             5130 C. St                                    15 Montgomery Ave, Apt 7a
P.O. Box 846261                             Philadelphia, PA 19120                        Bala Cynwyd, PA 19004
Dallas, TX 75284-6261
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 458 of 845

Lia Cruz                                     Liam Malley                                  Lian Peter Md
32 Hanover Rd                                610 S 11th St                                511 N Broad St, Apt 402
Marlton, NJ 08053                            Philadelphia, PA 19147                       Philadelphia, PA 19123




Liang Huang                                  Liberty Door Systems LLC                     Liberty Elevavor Experts LLC
1010 Smith Dr                                1650 Suckle Hwy                              113 Barksdale Professional Ctr
Bala Cynwyd, PA 19004                        Pennsauken, NJ 08110                         Newark, DE 19711




Liberty Graphics Systems Inc                 Liberty Insurance Co                         Liberty Mechanical Services Inc
2745 Terwood Rd                              P.O. Box 8017                                202 Delaware Cir
Willow Grove, PA 19090                       Wausau, WI 54402                             Avondale, PA 19311




Liberty Mutual                               Liberty Mutual                               Liberty Mutual
P.O. Box 0212                                P.O. Box 3423                                P.O. Box 7071
Hingham, MA 02018                            Gainesville, GA 30503                        London, KY 40742




Liberty Mutual                               Liberty Mutual                               Liberty Mutual Group
P.O. Box 8011                                Workers Comp                                 1431 Opus Pl, Ste 300
Wausau, WI 54402-8011                        P.O. Box 10300                               Downers Grove, IL 60515
                                             Jacksonville, FL 32247




Liberty Mutual Insurance                     Liberty Property Limited Partners            Liberty Surgical Inc
2501 Wilmington Rd                           Liberty Property Trust/Gen Ptnrs             829 Lincoln Ave C-1
New Castle, PA 16105                         P.O. Box 828438                              West Chester, PA 19380
                                             Philadelphia, PA 19182-8438




Libman Education                             Lician Panait                                Lide Labs Inc
P.O. Box 341                                 1500 Locust St, Apt 3111                     401 4th Ave SW
Bedford, MA 01730-0341                       Philadelphia, PA 19102                       New Prague, MN 56071




Lidia Rucker                                 Lielanie M Aguilar Md                        Life Image Inc
6105 Brockton Rd                             350 E Willow Grove Ave, 411                  300 Washington St, Ste 200
Hatboro, PA 19040                            Philadelphia, PA 19118                       Newton, MA 02458




Life Image Inc                               Life Instruments Corp                        Life Investors Insurance Company
P.O. Box 392318                              91 French Ave                                P.O. Box 97
Pittsburgh, PA 15251-9318                    Braintree, MA 02184                          Scranton, PA 18504-0097




Life Line Mobile Inc                         Life Living Independently                    Life Net Health
2050 Mcgaw Rd                                For Elders                                   P.O. Box 79636
Columbus, OH 43207-4800                      4508 Chestnut St                             Baltimore, MD 21279-0636
                                             Philadelphia, PA 19139-3608
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 459 of 845

Life Safety Inspections Inc                 Life Search Technologies Inc                  Life Spine LLC
4 Duck Harbour Dr                           11350 Mccormick Rd                            P.O. Box 83050
No East, MD 21901                           Exec Plaza 3, Ste 604                         Chicago, IL 60691-3010
                                            Hunt Valley, MD 21030




Life Star Inc                               Life Technologies Corporation                 Life Watch Inc
2244 S Olive St                             c/o Bank of America                           135 S Lasalle Dept 1161
Denver, CO 80224-2518                       12088 Collection Ctr Dr                       Chicago, IL 60674-1161
                                            Chicago, IL 60693




Life Wings Partners LLC                     Lifecell Corporation                          Lifeline Shelter Systems Inc
9198 Crestwyn Hills Dr                      P.O. Box 301582                               2050 Mcgaw Rd
Memphis, TN 38125                           Dallas, TX 75303-1582                         Columbus, OH 43207




Lifeline Software Inc                       Lifenet                                       Lifenet Health Corp
2407 Pemberton Pl                           P.O. Box 79636                                P.O. Box 79636
Austin, TX 78703                            Baltimore, MD 21279-0636                      Baltimore, MD 21279-0636




Lifesource Technologies Inc                 Life-Tech Inc                                 Light Parker Furniture Company
1515 W Cameron Ave, Ste 145                 P.O. Box 951862                               100 Fayette St
West Covina, CA 91790                       Dallas, TX 75395-1862                         Conshohocken, PA 19428




Lighthouse                                  Lighting Specialties Co                       Lightning Enterprises Inc
Attn Family Service Coordinator             735 Hastings Ln                               P.O. Box 204
152 Lehigh Ave                              Buffalo Grove, IL 60089                       Chadds Ford, PA 19317
Philadelphia, PA 19133




Li-Hui Zhang                                Lijia Perez                                   Liju Mathew
1229 Chestnut St, 104                       36 Amaryllis Ln                               6017 Lawndale Ave
Philadelphia, PA 19107                      Newtown, PA 18940                             Philadelphia, PA 19111




Lila Ivey                                   Lili Geng Md                                  Lili Lam
4323 Geryville Pk                           3782 N Shoreline Dr                           Petty Cash Custodian
Greenlane, PA 18054                         Milford, MI 48381                             230 N Broad St
                                                                                          Philadelphia, PA 19102




Lilian Abiable Md                           Lilian Ahiable                                Lilian Ortiz
3801 Conshohocken Ave, Apt 222              8816 Ridge Ave, 25                            15226 Bernita Dr
Philadelphia, PA 19131                      Philadelphia, PA 19128                        Philadelphia, PA 19116




Lilian Quemuel                              Liliane Miranda Bastos Md                     Lillian Aponte
1093 Welsh Rd                               701 Summit Ave A204                           807 S 5th St
Philadelphia, PA 19115                      Philadelphia, PA 19128                        Allentown, PA 18103
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 460 of 845

Lillian Leftwich                            Lillian Molina                               Lillian Ortiz
164 Delaware St                             6718 Kindred St                              4208 Palmetto St
Woodbury, NJ 08089-6000                     Philadelphia, PA 19149                       Philadelphia, PA 19124




Lillian Reilly-Prado                        Lillian Roche                                Lillian Ware
395 Fairway Terrace                         6310 N Fairhill St                           2719 North 24th St
Philadelphia, PA 19128                      Philadelphia, PA 19126                       Philadelphia, PA 19132




Lilliane Sarraff Md                         Lily Kosminsky                               Lily Mak
4473 Silverwood St                          1700 Benjamin Franklin Pkwy, Apt 2005        1170 S 10th St
Philadelphia, PA 19127                      Philadelphia, PA 19103                       Philadelphia, PA 19147




Lily Mehalick                               Lily Payvandi                                Limb Lengthening Reconstruction
547 Front St                                30 Labaw Way                                 Attn Karen R Syzdek
Freeland, PA 18224                          Belle Mead, NJ 08502                         Society
                                                                                         P.O. Box 91868
                                                                                         Austin, TX 78709-1868



Limb Technologies Inc                       Limb Technologies, Inc                       Limbach Company LLC
DBA Lti Orthotic Prosthetic Ctr             DBA Lti Orthotic Prosthetic Center           DBA Williard
2925 Veterans Hwy                           Attn President                               175 Titus Ave Ste, 100
Bristol, PA 19007                           2925 Veterans Hwy                            Warrington, PA 18976
                                            Bristol, PA 19007



Lin Louie                                   Lin Tang                                     Lina Mackelaite Md
831 Avon Rd                                 44 Mary Waterford Rd                         271 S 15th St, Apt 505
Philadelphia, PA 19116                      Bala Cynwyd, PA 19004                        Philadelphia, PA 19102




Lina Rush                                   Lincoln Memorial University                  Lincoln Orthodontic Labs
4616 Solly Ave                              Debusk College Of Osteopathic Medicine       216 Huntingdon Pike
Philadelphia, PA 19136                      6965 Cumberland Gap Pkwy                     Rockledge, PA 19046
                                            Harrogate, TN 37752




Lincoln Technical Institute                 Lincoln Technical Institute                  Lincoln-Mercury Of Newcastle Inc
200 Executive Dr, Ste 340                   3600 Market St                               189 S Dupont Hwy
W. Orange, NJ 07052                         Philadelphia, PA 19104                       New Castle, DE 19720




Linda Amendt                                Linda Amendt                                 Linda Berti-Hearn
230 N Broad St                              2301 Cherry St, 11d                          7758 Hesson Ln
Philadelphia, PA 19102                      Philadelphia, PA 19103                       Pennsauken, NJ 08109




Linda Brennan                               Linda Calhoun                                Linda Cappuccio
4722 Fowler St                              559 E Godfrey Ave                            405 Devon Lane
Philadelphia, PA 19127                      Philadelphia, PA 19120                       Doylestown, PA 18901
                          Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 461 of 845

Linda Celia                             Linda Daily                                   Linda Faust
42 North Wycombe Ave                    37 Apricot Lane                               15 Cranberry Ln
Lansdowne, PA 19050                     Levittown, PA 19055                           Delran, NJ 08075




Linda Faust                             Linda Forcina                                 Linda Franklin
226 Aqua Lane                           3518 Tudor St                                 1131 Foulkrod St
Delran, NJ 08075                        Philadelphia, PA 19136                        P.O. Box 4884
                                                                                      Philadelphia, PA 19124




Linda Franklin Lpn                      Linda Grey                                    Linda Grey
P.O. Box 4884                           2 Ash Court                                   2 Ash Ct
Philadelphia, PA 19124                  Sicklerville, NJ 08081                        Sicklerville, NJ 08081




Linda Hand                              Linda Henn                                    Linda Henn
13 Quail Ridge Ct                       58 Harrow Rd                                  Petty Cash Custodian
Medford, NJ 08055                       Levittown, PA 19056                           Yardley Pediatrics
                                                                                      680 Heacock Rd, Ste 101
                                                                                      Yardley, PA 19067-6346



Linda Jaskowiak                         Linda Johnson                                 Linda Johnson
3352 Almond St                          18 Calico Bush Rd                             7 Gamewood Rd
Philadelphia, PA 19134                  Levittown, PA 19057                           Levittown, PA 19057




Linda Joy Alcoy                         Linda Leva                                    Linda Lutzvitch
312 Whittier Ct                         806 Disston St                                2737 Oakford Rd
Sewell, CT 08080                        Philadelphia, PA 19111                        Ardmore, PA 19003




Linda M Celia                           Linda Mcleester                               Linda Mcwilliams
42 N Wycombe Ave                        1112 Glenwood Ct                              19 Cricket La
Lansdowne, PA 19050                     Woodbury Hghts, NJ 08097                      Turnersville, NJ 08012




Linda Meas                              Linda Mitchell                                Linda Mossop
6116 Reach St                           40 Melrose Ln                                 108 Grace La
Philadelphia, PA 19111                  Willingboro, NJ 08046                         Aston, PA 19014




Linda Pang                              Linda Pang                                    Linda Paul
919 Denston Rd                          919 Denston Rd                                3966 Lancelot Pl
West Deptford, NJ 08086                 Thorofare, NJ 08086                           Philadelphia, PA 19154




Linda Ramsey                            Linda Stockett                                Linda Tate
524 Strathmore Rd                       716 14th Ave                                  114 Dague Farm Dr
Havertown, PA 19083                     Prospect Park, PA 19076                       Coatesville, PA 19320
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 462 of 845

Linda Valenti                               Linda Van Winkle                              Linde LLC
1925 Lawrence Rd, G6                        2 Woodmill Ct                                 200 Somerset Blvd
Havertown, PA 19083                         Clementon, NJ 08021                           Bridgewater, NJ 08807




Linde North America Inc                     Lindgren Rf Enclosures Inc                    Lindi LLC
DBA Linde LLC                               Ets Lindgren Inc                              DBA Lindi Skin
P.O. Box 731114                             P.O. Box 841147                               408 E 4th St, Ste 302
Dallas, TX 75373-1114                       Kansas City, MO 64184-1147                    Bridgeport, PA 19405




Lindi Products LLC                          Lindsay Ann Fry                               Lindsay Arthur Iii
DBA Lindi Skin                              314 Daly St                                   9 Windermere Dr
200 Barr Harbor Dr, Ste 400                 Philadelphia, PA 19148                        Moorestown, NJ 08057
Conshohochen, PA 19428




Lindsay Ault                                Lindsay Bachalis                              Lindsay Birckhead
340 Tall Meadow Lane                        33 Wildflower Ct                              1240 S 22nd St
Yardley, PA 19067                           Columbus, NJ 08022-1975                       Philadelphia, PA 19146




Lindsay Bondurant                           Lindsay Bowler                                Lindsay Fremont
150 W Evergreen Ave, Apt B1                 2437 Ardsley Ave                              6310 Shelbourne St
Philadelphia, PA 19118                      Glenside, PA 19038                            Philadelphia, PA 19111




Lindsay Fulton                              Lindsay Grier Arthur, Iii, M.D.               Lindsay Grier-Arthur
112 E Amosland Rd                           9 Windermere Dr                               4339 Huntwicke Court
Norwood, PA 19074                           Morrestown, NJ 08057                          Hilliard, OH 43026




Lindsay Kroll                               Lindsay Kutschman                             Lindsay Lazarus
429 Robin Hill Rd                           151 W Susquehanna Ave, 3rd FL Rear            1229 Chestnut St, Unit Br-7
Wayne, PA 19087                             Philadelphia, PA 19122                        Philadelphia, PA 19107




Lindsay N Wartman                           Lindsay Patrick Fremont                       Lindsay R Tellefsen Md
31 Blake Ave                                6310 Shelbourne St                            2 Windsor Ave
Rockledge, PA 19046                         Philadelphia, PA 19111                        Elkins Park, PA 19027




Lindsay Redican                             Lindsay Reichard                              Lindsay Rogers Md
One Franklin Town Blvd, Apt 1106            2301 Cherry St, Unit 4e                       500 Admirals Way, Apt 329
Philadelphia, PA 19103                      Philadelphia, PA 19103                        Philadelphia, PA 19146




Lindsay Wartman                             Lindsay Zinko                                 Lindsey Abbott
133 Church Rd                               832 Pine St, Apt 4a                           8736 Mildland Ave
Jenkintown, PA 19046                        Philadelphia, PA 19107                        Philadelphia, PA 19136
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 463 of 845

Lindsey Ambrogi                              Lindsey Ann Hadfield                         Lindsey Harvilla
213 Carlysle Rd                              3131 Walnut St, 332                          1666 Callowhll St, 112
Audubon, NJ 08106                            Philadelphia, PA 19104                       Philadelphia, PA 19130




Lindsey Medoit                               Lindsey Perno                                Lindsey Semprini
2495 N 50th St, Apt C233                     1341 S 20th St, Unit 2                       7740b, Unit 302 Stenton A
Philadelphia, PA 19131                       Philadelphia, PA 19146                       Philadelphia, PA 19118




Lindsey Williams                             Linette Mejias Md                            Lingren Rf Enclosures Inc
4744 Umbria St                               4312 Main St, Apt 108                        P.O. Box 841146
Philadelphia, PA 19127                       Philadelphia, PA 19127                       Kansas City, MO 64184-1146




Lingual Institute Inc                        Linguisystems Inc                            Link Engineering Co Inc
Land Title Bldg                              3100 4th Ave                                 P.O. Box 172
100 S Broad St, Ste 622                      East Moline, IL 61244-9700                   Newtown Square, PA 19073
Philadelphia, PA 19110




Linkage Inc                                  Linkedin Corporation                         Linkedin Corporation
16 New United Kingdom Executive Park         1000 W Maude Ave                             62228 Collections Ctr Dr
Ste 205                                      Sunnyvale, CA 94085                          Chicago, IL 60693-0622
Burlington, MA 01803




Liofilchem, Inc.                             Lionel Serrano                               Lions Eye Bank Of Delaware Valley
465 Waverly Oaks Rd, Ste 317                 2842 N Mascher St                            401 N 3rd St, Ste 305
Waltham, MA 02452                            Philadelphia, PA 19133                       Philadelphia, PA 19123-4101




Lions Eye Bank Of Delaware Valley            Lionville Systems Inc                        Liora Segal
Attn Exec Dir                                P.O. Box 504648                              1429 S 9th St
401 N 3rd St, Suite 305                      St Louis, MO 63150-4648                      Philadelphia, PA 19147
Philadelphia, PA 19123




Lippincott Raven                             Lippincott Williams Wilkins                  Lippincott Williams Wilkins
P.O. Box 1600                                227 E Washington Square                      P.O. Box 64914
Hagerstown, MD 21721-9910                    Philadelphia, PA 19106                       Baltimore, MD 21264-4914




Lippincott Williams Wilkins                  Lippincott Williams Wilkins                  Lippincott Williams Wilkins Inc
Subscriber Services Dept                     Wolters Kluwer Health                        Lippincott Kluwer Health
P.O. Box 1610                                P.O. Box 1590                                16705 Collection Center Dr
Hagerstown, MD 21741                         Hagerstown, MD 21740                         Chicago, IL 60693




Lisa A Gagen                                 Lisa A Rynn                                  Lisa Antonelli
117 Bellows Way                              4055 Ridge Ave, Apt 1305                     1712 W Moyamensing Ave
Lansdale, PA 19446                           Philadelphia, PA 19129                       Philadelphia, PA 19145
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 464 of 845

Lisa Barilaro                               Lisa Barrett                                 Lisa Blaszczyk
827 N Taylor St                             3750 Main St, Apt 502                        2714 Ash St
Philadelphia, PA 19130                      Philadelphia, PA 19127                       Philadelphia, PA 19137




Lisa Bonacquisti                            Lisa Boyd                                    Lisa Carreras
487 Kerr Ln                                 7707 Cedarbrook Ave                          2764 Coral St
Springfield, PA 19064                       Philadelphia, PA 19150                       Philadelphia, PA 19134




Lisa Cole                                   Lisa Coulter                                 Lisa Coulter
233 E Hedgerow Dr                           127 Forest Edge                              260 N Wycombe Ave, Apt 204
Swedesboro, NJ 08085-1422                   Deptford, NJ 08096                           Lansdowne, PA 19050




Lisa Cruz                                   Lisa Devaney                                 Lisa Dileonardo
2131 Stevens St                             507 Perry St                                 4800 Aubrey Ave
Philadelphia, PA 19149                      Ridley Park, PA 19078                        Philadelphia, PA 19114




Lisa Esterline                              Lisa Evangelista                             Lisa Fazi
1429 B Leigh Ave 2nd Fl                     681 N Bishop Ave                             41 Ridgeview Rd
Philadelphia, PA 19111                      Springfield, PA 19064                        Newtown Square, PA 19073




Lisa Fazi, M.D.                             Lisa Fazi-Diedrich Md                        Lisa Ferguson
41 Ridgeview Rd                             8 Mill Ct                                    335 Clearbrook Ave
Newtown Square, PA 19073                    Newtown Square, PA 19073                     Lansdowne, PA 19050




Lisa Fetchko                                Lisa Fowler                                  Lisa Frazier
6542 Rodgers Ave                            7210 Ardleigh St, Apt A1                     4748 Pine St
Pennsauken, NJ 08109                        Philadelphia, PA 19119                       Philadelphia, PA 19143




Lisa Fred                                   Lisa Gates                                   Lisa Gates
4202 Elbridge St                            435 Rose Valley Rd                           435 Rose Valley Rd
Philadelphia, PA 19135                      Southampton, PA 18966                        Southhampton, PA 18966




Lisa Gleeson                                Lisa Gonzales                                Lisa Harris
104 Beechwood Dr                            1636 S Broad St                              6445 Chew Ave
Huntingdon Valley, PA 19006                 Philadelphia, PA 19145                       Philadelphia, PA 19119




Lisa Joseph                                 Lisa Key                                     Lisa Kober
717 Sansom St, Apt 300                      2716 Wolf St                                 584 Remsen Rd
Philadelphia, PA 19106                      Philadelphia, PA 19145                       Philadelphia, PA 19115
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 465 of 845

Lisa Kyriakatos                             Lisa L Garrett                               Lisa Lattera
1202 Saint James St, Apt 3n                 6034 Bingham St                              2624 S Mole St
Philadelphia, PA 19107                      Philadelphia, PA 19128                       Philadelphia, PA 19145




Lisa Lattera                                Lisa Lee Md                                  Lisa Lee Wong Md
3139 S 18th St                              2323 Race St, Apt 917                        2323 Race St, Apt 917
Philadelphia, PA 19145                      Philadelphia, PA 19103                       Philadelphia, PA 19103




Lisa Lewis                                  Lisa Llewellyn                               Lisa Lowery Md
8407 Lynnewood Rd                           3 Endfield St                                6120 Green Meadowm Pkwy, Apt A
Philadelphia, PA 19150                      Sicklerville, NJ 08081                       Baltimore, MD 21209




Lisa M Grosso Rn                            Lisa M Lendvay                               Lisa M Malone
412 Virginia Ln                             1900 Witler St                               3810 Nedla Rd
Aston, PA 19014                             Philadelphia, PA 19115                       Philadelphia, PA 19154




Lisa M Simpson                              Lisa M Webster                               Lisa Maneval
4443 Ernie Davis Cir                        3407 Dreamy Ln                               140 S Bell Ave
Philadelphia, PA 19154                      Claremont, NC 28610                          Yardley, PA 19067




Lisa Mangino-Blanchard                      Lisa Marie Hubbard                           Lisa Matthews
151 Algonquin Trail                         717 Strahle St                               2532 Starr Rd
Medford Lakes, NJ 08055                     Philadelphia, PA 19111                       Pennsauken, NJ 08109




Lisa Mcfadden                               Lisa Mcgauley                                Lisa Mishon
3509 Carey Rd                               9756 Susan Rd                                425 Crescent St
Philadelphia, PA 19154                      Philadelphia, PA 19115                       Penndel, PA 19047




Lisa Moletzsky                              Lisa Moletzsky M                             Lisa Moretti
1647 Powell St                              1647 Powell St                               925 Field Lane
Norristown, PA 19401                        Norristown, PA 19401-3021                    Villanova, PA 19085




Lisa Mothes-Fariss                          Lisa Myers                                   Lisa Myrum
4230 Leslie Dr                              536 W Fisher Ave                             1050 Hancock St, Apt 306
Doylestown, PA 18902                        Philadelphia, PA 19120                       Philadelphia, PA 19123




Lisa Penn                                   Lisa Prato                                   Lisa Quirk
230 S 10th St                               400 S Lansdowne Ave, Apt B-6                 9958 Gardenia Lane
North United Kingdom, PA 19454              Lansdowne, PA 19050                          Philadelphia, PA 19115
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 466 of 845

Lisa Rebecca Maneval CRNP                    Lisa Rodriguez                               Lisa Rynn
c/o St Chris Care at Yardley Pediatrics      3334 Rand St                                 640 N Broad St, Apt 415
680 Heacock Rd, Ste 101                      Philadelphia, PA 19134                       Philadelphia, PA 19130
Yardley, PA 19067




Lisa Rynn                                    Lisa S Dziuk                                 Lisa S Gall Md
640 North Broad St, Apt 415                  866 Williamsburg Blvd                        193 Tenby Chase Dr, Apt H-49
Philadelphia, PA 19130                       Downingtown, PA 19335                        Delran, NJ 08075




Lisa Sabol                                   Lisa Simpson                                 Lisa Sorendino
112 Shire Ln                                 4443 Ernie Davis Cr                          1436 Bentley Dr
Swedesboro, NJ 08085                         Philadelphia, PA 19154                       Warrington, PA 18976




Lisa Sponheimer                              Lisa Sponheimer                              Lisa Strohl
2607 S 18th St                               2607 South 18th St                           1229 B South St
Philadelphia, PA 19145                       Philadelphia, PA 19145                       Philadelphia, PA 19147




Lisa The                                     Lisa Wartman                                 Lisa Webster
2120 S 20th St                               31 Blake Ave                                 1006 Anthem Way
Philadelphia, PA 19145                       Rockledge, PA 19046                          Chalfont, PA 18914




Lisa Webster                                 Lisa Webster                                 Lisa Whitmire
115 Telegraph Rd                             136 Pebble Woods Dr                          763 Cinnaminson St
Perkasie, PA 18944                           Doylestown, PA 18901                         Philadelphia, PA 19128




Lisa Williams                                Lisa Wong Md                                 Lisa Yu
6449 Chestnut St                             2323 Race St, 917                            2429 Vista St
Upper Darby, PA 19082                        Philadelphia, PA 19103                       Philadelphia, PA 19152




Lisandra Torres                              Lisette Valentin                             Lissa Levin Md
161 W Norris St                              3752 N 9th St                                834 Chestnut St, Apt 1620
Philadelphia, PA 19122                       Philadelphia, PA 19140                       Philadelphia, PA 19107




Lissette Dejesus                             Lissette Murria                              List Associates LP
3366 Morning Glory Rd                        2023 S Beechwood St                          910 Harvest Dr, Ste 100
Philadelphia, PA 19154                       Philadelphia, PA 19145                       Blue Bell, PA 19422




Lister Hill Library                          Lisy Roy                                     Lisy Roy
1530 3rd Ave S                               1728 St Johns Ct                             5114 Neshaminy Blvd
Lhl 251E                                     Bensalem, PA 19020                           Bensalem, PA 19020
Birmingham, AL 35294-0013
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 467 of 845

Lita Chen                                    Lita Chen Md                                 Lita Chen, M.D.
834 Ayrdale Rd                               6725 Ridge Ave, Apt 206                      730 South Park Dr
Philadelphia, PA 19128                       Philadelphia, PA 19128-2453                  Haddon Township, NJ 08108




Litchfield Cavo                              Litchfield Cavo LLP                          Lite Source Inc
1515 Market St, Ste 1220                     Attn Andrew S Kessler                        P.O. Box 991139
Philadelphia, PA 19102                       1515 Market St, Ste 1220                     Louisville, KY 40269-1139
                                             Philadelphia, PA 19102-1903




Lite Tech                                    Lithos Surgical Innovations LLC              Lithotripters Inc
975 Madison Ave                              1692 Linden Tr                               Healthtronics Mobile Solution LLC
Norristown, PA 19403                         Kalamazoo, MI 49009                          P.O. Box 95333
                                                                                          Grapevine, TX 76099




Litigation Solution Inc                      Little Dipper Inc                            Little Tikes Comm Play Sys Inc
Bank of America Plz                          7854 Montgomery Ave                          Por Box 931390
901 Main St Ste, C-121                       Elkins Park, PA 19027                        Cleveland, OH 44193-0551
Dallas, TX 75202




Littleford Electrical Contracting            Liudmila A Lobach Md                         Liudvikas Jagminas
64 Canidae St                                2628 Welsh Rd                                60 Limerock Dr
Burlington, NJ 08016                         Philadelphia, PA 19152                       E Greenwich, RI 02818




Livanova Usa Inc                             Livanta LLC                                  Live Message America
P.O. Box 419261                              Attn Chief Operating Officer                 Attn President and CEO
Boston, MA 02241-9261                        10810 Guilford Rd, Ste 111                   914 New Rd
                                             Annapolis Junction, MD 20701                 Northfield, NJ 08225




Live Message America Corporation             Livia Leon                                   Living Beyond Breast Cancer
P.O. Box 639236                              4336 Elsinore St                             40 Moument Rd, Ste 104
Cincinnati, OH 45263-9236                    Philadelphia, PA 19124                       Bala Cynwyd, PA 19004




Livingston Services Corporation              Liwen Tang, Md                               Lixia Lu
DBA Medical Center Educ Svcs                 15 Woodard Rd                                249 Glenside Ave
Attn Nancy Chobin Rn                         West Roxbury, MA 02132                       Holmes, PA 19043
59 Allerton Rd
Lebanon, NJ 08833



Liz Crespo                                   Liza Colon Melendez                          Liza Roman
4425 Unruh Ave                               220 Centennial Rd                            2301 Woodward St, Apt B4
Philadelphia, PA 19135                       Warminster, PA 18974                         Philadelphia, PA 19115




Lizabeth Potter Md                           Lizann Scott                                 Lk Miller Interiors Inc
4241 Brookview Pl                            3458 W Penn St                               1056 W Germantown Pike
Elkins Park, PA 19027                        Philadelphia, PA 19129                       Norristown, PA 19403
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 468 of 845

Llc Wholesale Supply LLC                   Lloyds Of London                             L-M Service Company Inc
1829 W Drake Dr, Ste 102                   One Lime St                                  6809 Westfield Ave
Tempe, AZ 85283                            London, EC3M 7HA                             Pennsauken, NJ 08110
                                           United Kingdom




Lma North America Inc                      Lmic Radiology                               Lmt Swim Dive Team
P.O. Box 51275                             1230 S Cedar Crest                           1075 Princeton Dr
Los Angeles, CA 90051-5575                 Allentown, PA 18103-6212                     Yardley, PA 19067




Loc Nguyen                                 Local 472 172 Welfare Of Nj                  Locksmith Ledger International
1949 South 17th St                         Attn Beverly                                 P.O. Box 460
Philadelphia, PA 19145                     700 Raymond Blvd                             Ft Atkinson, WI 53538-0460
                                           Newark, NJ 07105




Lockton                                    Lockton Companies LLC                        Lockton Insurance Brokers
444 W 47th St, Ste 900                     Dept La 23878                                725 S Figueroa, 35th Fl
Kansas City, MO 64112                      Pasadena, CA 91185-3878                      Los Angeles, CA 90017




Lockton Investment Advisors LLC            Lockton-Dunning Series Of                    Locumtenens
Dept 999224                                Lockton Companies, LLC                       2655 Northwinds Pkwy
P.O. Box 219153                            2100 Ross Ave, Ste 1200                      Alpharetta, GA 30009
Kansas City, MO 64121-9153                 Dallas, TX 75201




Locumtenens.Com Inc                        Locumtenens.Com, LLC                         Logan Consultants
P.O. Box 405547                            2655 Northwinds Pkwy                         1341 N Delaware Ave, Ste 302A
Atlanta, GA 30384-5547                     Alpharetta, GA 30009                         Philadelphia, PA 19125




Logan Public House LLC                     Logic Medical LLC                            Logical Software Solutions Inc
100 N 18th St                              154 Cooper Rd Ste, 603                       P.O. Box 684922
Philadelphia, PA 19103                     W Berlin, NJ 08091                           Austin, TX 78768-4922




Logicalis Inc                              Logiquip LLC                                 Logo Motion Inc
Dept 172301                                DBA Cari All Healthcare                      1010 Rockville Pike
P.O. Box 67000                             P.O. Box 278                                 Rockville, MD 20852-1476
Detroit, MI 48267-1723                     Galesburg, MI 49053-0278




Lohith Bachegowda Md                       Lois Cramer                                  Lois Herbine
3900 City Ave, Apt D719                    1901 Jfk Blvd, 2520                          1575 Jarretown Rd
Philadelphia, PA 19131                     Philadelphia, PA 19103                       Dresher, PA 19025




Lois Porreca                               Lolli Rodgers Lenhardt Corp                  Loma Linda University Medical Ctr
405 Strawbridge Ave                        Architects Pc                                Account West Hall B128
Westmont, NJ 08108                         550 Pinetown Rd, Ste 490                     11262 Campus St
                                           Ft Washington, PA 19031                      Loma Linda, CA 92354
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 469 of 845

Lombart Instrument Co Inc                  Lone Star Medical Products Inc               Lonza Rockland Inc
5358 Robin Hood Rd                         Dept 01                                      P.O. Box 409359
Norfolk, VA 23513                          P.O. Box 1334                                Atlanta, GA 30384-9359
                                           Houston, TX 77251-1334




Lonza Walkersville Inc                     Loomis                                       Lorad Corporation
12261 Colections Dr                        P.O. Box 7011                                A Hologic Co
Chicago, IL 60693                          Wyomissing, PA 19610                         Gpo
                                                                                        P.O. Box 26808
                                                                                        New York, NY 10087-6808



Loraine Rivera                             Loraine Rivera                               Lorann Oils Inc
3148 Arbor St                              c/o Christopher Giddings, PC                 4518 Aurelius Rd
Philadelphia, PA 19134                     Attn John Spitale, Esq.                      Lansing, MI 48910
                                           1880 JFK Blvd, Ste 1710
                                           Philadelphia, PA 19103



Lore Kutsop                                Loreen K Meyer                               Loreen Meyer
4210 Spruce St                             4508 Princeton Ave                           110 Graystone Dr
Philadelphia, PA 19104                     Philadelphia, PA 19135                       Feasterville Trevose, PA 19053-3102




Loren Mchugh                               Loren Sparano                                Lorena R Pereira Md
138 Leighton Lane                          23 Woodstream Ct                             2601 Pennsylvania Ave, 1009
Birdsboro, PA 19508                        Mantua, NJ 08051                             Philadelphia, PA 19130




Loretta Abdo                               Loretta B Bradford                           Loretta Myrick
255 W Broadway                             Dba Lb Bradford Assoc                        4225 W Stiles St
Maple Shade, NJ 08052-2304                 P.O. Box 12682                               Philadelphia, PA 19104
                                           Philadelphia, PA 19129




Loretta Shore                              Lori Ann Cookinham                           Lori Beth Appel
4323 Longshore St                          48 Greenwood Dr                              100 E Thomson Ave
Philadelphia, PA 19135                     Turnersville, NJ 08012                       Springfield, PA 19064




Lori Butler                                Lori Clancy                                  Lori Cookinham
51 Sunflower Cir                           132 Keats Pl                                 48 Greenwood Dr
Burlington, NJ 08016                       Cherry Hill, NJ 08003                        Turnersville, NJ 08012




Lori Decelis                               Lori Fuss                                    Lori Hallahan
5605 Red Haven Dr                          434 Ford Ave                                 166 Trotters Lea Lane
Marlton, NJ 08053                          Langhorne, PA 19047                          Chadds Ford, PA 19317




Lori Jenkins                               Lori Jenkins                                 Lori Lodge
1003 Towamencin Ave, Apt E303              12 Poplar Ln                                 3202 Wimbledon Way
Lansdale, Pa, PA 19446                     Willingboro, NJ 08046                        Blackwood, NJ 08012
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 470 of 845

Lori Luck Md                               Lori Plitt                                    Lori Plitt Rt
7 N Columbus Blvd, 109                     110 Pancoast Pl                               110 Pancoast Pl
Philadelphia, PA 19106                     Mullica Hill, NJ 08062                        Mullica Hill, PA 08062




Lori Prinz                                 Lori Reagan                                   Lori s Gifts, Inc
10 Montgomery Ave, Apt C4                  3503 Bleigh Ave                               Attn Chief Executive Officer
Bala Cynwyd, PA 19004                      Philadelphia, PA 19136                        2125 Chenault Dr, Ste 100
                                                                                         Carrollton, TX 75006




Lori S Hospital Gift Shop                  Lori Salvati                                  Lori Schwartz
2125 Chenault Dr, Ste 100                  114 Jamestown Blvd                            2967 W Schoolhouse Ln, Apt C908a
Carrollton, TX 75006                       Hammonton, NJ 08037                           Philadelphia, PA 19144




Loriann Natale                             Lorie Ulmer Md                                Lorimer Paper Co Inc
111 Liberty Court                          316 Daneil Dr                                 DBA Sgs Paper Co, 1 Rices Mill Rd
Logan Twp, NJ 08085                        Sinking Spring, PA 19608                      Wyncote, PA 19095




Lorman Education Service Inc               Lorraine Alexander                            Lorraine Donatelli
A Div of Lorman Business Center            16 Harvard Ave                                1043 Woodbourne Dr
P.O. Box 509                               Collingswood, NJ 08108                        Southampton, PA 18966
Eau Claire, WI 54702-0509




Lorraine Donatelli                         Lorraine G Smallwood                          Lorraine George
265 Bellows Lane                           419 Shawmont Ave, Apt C                       6227 Spruce St
Marlton, NJ 08053                          Philadelphia, PA 19128                        Philadelphia, PA 19139




Lorraine Isler                             Lorraine M Seabrook                           Lorraine Maguire
7323 Remington Ave                         Dba Seabrook Communications Llc               116 Blueanchor Rd
Pennsauken, NJ 08110                       65 Lambertville-Hopewell Rd                   Sickleville, NJ 08081
                                           Hopewell, NJ 08525




Lorraine Mccormick                         Los Angeles Scientific                        Los Angeles Sheriff Headquarters
412 Lawnton Terrace                        Instrument Co                                 Re Brandy Segura
Holmes, PA 19043                           2451 Riverside Dr                             110 N Grand St, Rm 525
                                           Los Angeles, CA 90039                         Los Angeles, CA 90012




Lot Aing                                   Lou Giroud Tree Service Inc                   Lou S C.A.R.S Inc
2652 South 65th St                         1955 Pioneer Rd                               4600-10 N Front St
Philadelphia, PA 19142                     Huntingdon, PA 19006                          Philadelphia, PA 19140




Louay Toni Md                              Louis Chai                                    Louis Del Brocco
12030 Little Patuxent Pkwy, Apt G          150 Lancaster St, Apt 1                       1216 Ritner St
Columbia, MD 21044                         Providence, RI 02906                          Philadelphia, PA 19148
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 471 of 845

Louis E Seltzer                            Louis Ferlaino                               Louis J Callazzo
Elkins Park House 203b                     1104 Mercy St                                Dba Resource Specialists
Elkins Park, PA 19027-2344                 Philadelphia, PA 19148                       309 Old Kings Hwy
                                                                                        Downington, PA 19335




Louis Munoz                                Louis P Canuso Inc                           Louis Sauris
4516 Tampa St                              P.O. Box 501                                 3830 N Marshall St
Philadelphia, PA 19120                     Thorofare, NJ 08086                          Philadelphia, PA 19140




Louis Starr                                Louise D Jakubik                             Louise Prusienski
900 CO Op City Blvd 226                    Dba Nurse Builders                           1153 Rozel Ave
Bronx, NY 10475                            7715 Crittenden St Box, 350                  Southampton, PA 18966
                                           Philadelphia, PA 19118




Lourdes Cordero                            Lourdes Estevez                              Love, Hope, Strength
7 Braewick Court                           310 Devereaux Ave                            P.O. Box 13290
Dallas, TX 75225                           Philadelphia, PA 19111                       Denver, CO 80201




Lovitz Law Firm Pc                         Lower Bucks Hospital                         Lower Bucks Hospital Medical
1700 Market St, Ste 3100                   Attn President CEO                           501 Bath Rd
Philadelphia, PA 19103                     501 Both Rd                                  Bristol, PA 19007
                                           Bristol, PA 19007




Lower Makefield Township                   Lower Southamton Athletic Assoc              Loyal American Life
1100 Edgewood Rd                           Lsaa/ c/o Amanda Irina                       P.O. Box 30010
Yardley, PA 19067                          8731 Perch Ln                                Austin, TX 78755
                                           Philadelphia, PA 19136




Loyola University Maryland, Inc            Loyola University Maryland, Inc.             Lps Associates LLC
8890 Mcgraw Rd                             Attn Associate Dean For Graduate Progr       1301 Skippack Pk, Ste 7A, 123
Columbia, MD 21045                         4501 N Charles St                            Blue Bell, PA 19422
                                           Baltimore, MD 21210




Lrd Graphics Inc                           Lrd Graphics, Inc T/A Fels Printing          Lsa Video Inc
DBA Fels Printing                          Attn President                               P.O. Box 829748
758 S Chadwick St                          758 S Chadwick St                            Philadelphia, PA 19182-9748
Philadelphia, PA 19146                     Philadelphia, PA 19146




Lsi Solutions                              Lsl Industries Inc                           Lsuhsc
P.O. Box 205099                            P.O. Box 825                                 433 Bolivar St
Dallas, TX 75320-5099                      Northbrook, IL 60065                         New Orleans, LA 70112-0001




Ltd Commodities Inc                        LTI Orthotic Prosthetic Center               Ltl Medical LLC
P.O. Box 702                               2925 Veterans Hwy                            P.O. Box 940808
Deerfield, IL 60015-0702                   Bristol, PA 19007                            Simi Valley, CA 93094
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 472 of 845

Lucas Distribution LLC                    Luce, Schwab Kase Inc                        Lucent Technologies
P.O. Box 1754                             Box 779                                      Attn Benefits
Loganville, GA 30052-1754                 Fairfield, NJ 07007                          2300 Clayton Rd, Ste 900
                                                                                       Concord, CA 94520-2155




Lucia Ha                                  Luciano Figueroa                             Lucille Brunetti
114 North 8th St                          2849 N Howard St                             2440 S 16th St
Reading, PA 19601                         Philadelphia, PA 19133                       Philadelphia, PA 19145




Lucille White                             Lucress Campbell                             Lucy Coombs
1249 N 27th St                            1535 66th Ave                                3218 Pearl St, Apt B
Philadelphia, PA 19121                    Philadelphia, PA 19126                       Philadelphia, PA 19104




Ludlum Measurements Inc                   Luigi Patitucci                              Luis Gamboa , M.D
P.O. Box 972965                           250 S 13th St, Unit D                        809 Pinewood Dr
Dallas, TX 75397-2965                     Philadelphia, PA 19107                       Elkins Park, PA 19027




Luis A Tirado Pa                          Luis Gamboa                                  Luis Gonzalez
Dba Pride Custom Concrete Llc             809 Pinewood Dr                              6032 Edge Ave
506 Woodstown Rd                          Elkins Park, PA 19027                        Bensalem, PA 19020
Woolwich Twp, NJ 08085




Luis Gonzalez                             Luis L Gamboa Md                             Luis Ortiz
924 Wayland Cir                           34 N Front St, Apt 3r                        48 Geranium Rd
Bensalem, PA 19020                        Philadelphia, PA 19106                       Levittown, PA 19057




Luis Rodriguez                            Luis Sosa                                    Luiz Marconcini
730 N 20th St                             6232 Mershon St                              315 N 12th St, Apt 307
Philadelphia, PA 19130                    Philadelphia, PA 19149                       Philadelphia, PA 19107




Lukare Medical LLC                        Lukasz Kiljanek                              Luke Hartman
P.O. Box 204209                           3900 Ford Rd 11-H                            100 Old York Rd E905
Dallas, TX 75320-4209                     Philadelphia, PA 19131                       Jenkintown, PA 19046




Luke Miles                                Luke Swaszek                                 Lumedx Corporation
438 Dupont St                             225 Church St, Apt 8a                        Attn Dean Cates, Senior VP and GM, NE
Philadelphia, PA 19128                    Philadelphia, PA 19106                       555 12th St, Ste 2060
                                                                                       Oakland, CA 94607




Lumedx Corporation                        Lumen Biomedical Inc                         Lumend Inc
File 1305                                 14505 21st Ave N, Ste 212                    Accounts Receivable
1801 W Olympic Blvd                       Plymouth, MN 55447                           400 Chesapeake Dr
Pasadena, CA 91199-1305                                                                Redwood City, CA 94063
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 473 of 845

Lumenis Inc                                 Lumidor/Zellweger Analytics                  Luminaud Inc
File, 32373                                 DBA Lumidor Safety Products                  8688 Tyler Blvd
Los Angeles, CA 90074-2373                  P.O. Box 601320                              Mentor, OH 44060
                                            Charlotte, NC 28260-1320




Luminex Corporation                         Lundy Law                                    Lusine Ambartsumyan
P.O. Box 844222                             1635 Market St                               3901 City Ave, Apt 914a
Dallas, TX 75284-4222                       Philadelphia, PA 19103                       Philadelphia, PA 19131-2968




Lusine Ambartsumyan Md                      Lustra M Stone                               Lustra Stone
3152 Almond St                              2235 Mcclellan St                            2235 Mcclellan St
Philadelphia, PA 19134-5000                 Philadelphia, PA 19145                       Philadelphia, PA 19145




Luther Evanson                              Luther Sneed                                 Luther W Brady Associates Inc
5104 Willows Ave                            5915 Warrington Ave                          P.O. Box 2284
Philadelphia, PA 19143                      Philadelphia, PA 19143                       Bala Cynwyd, PA 19004




Luther W Brady Md Associates Pc             Lutheran Children And Family Service         Lutheran Settlement House
P.O. Box 2284                               Attn Exec Dir                                1340 Frankford Ave
Bala Cynwyd, PA 19004                       2169 74th Ave                                Philadelphia, PA 19125
                                            Philadelphia, PA 19138




Lutheran Settlement House                   Luz Colon                                    Luz Mendez
Attn Director of Ops                        304 E Sheldon St                             4634 Hedge St
1007 W Lehigh Ave                           Philadelphia, PA 19120                       Philadelphia, PA 19124
Philadelphia, PA 19133




Luz Rodriguez                               Lvi Environmental Services Inc               Lvi Environmental Services Inc
435 W Susquehanne Ave                       13025 Meyer Rd                               415 Boot Rd
Philadelphia, PA 19122                      Whittier, CA 90605                           Downingtown, PA 19335




Lxu Healthcare Inc                          Lydia Borges                                 Lydia Chouane
Nw5193                                      1721 N Franklin St                           2227 S 12th St, Apt 03
P.O. Box 1450                               Philadelphia, PA 19122                       Philadelphia, PA 19148
Minneapolis, MN 55485-5193




Lydia Hammer                                Lydia Komarnicky                             Lydia Komarnicky-Kocher
455 Inveraray Rd                            19 Apple Orchard Rd                          19 Apple Orchard Rd
Villanova, PA 19085                         Morrestown, PA 08057                         Moorestown, NJ 08057




Lydia Rost                                  Lydia Santos                                 Lymol Medical Corporation
2431 E Norris St                            1304 Rhawn St, Apt 325                       4 Plympton St
Philadelphia, PA 19125                      Philadelphia, PA 19111                       Woburn, MA 01801-2996
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 474 of 845

Lyn Hand                                 Lynch Holmes Montgomery County               Lynda Ginzburg
116 Heather Dr                           216 Cedar Ave                                349 Bustleton Pike, 2nd Fl
Mt Laurel, NJ 08054                      Willow Grove, PA 19090                       Feasterville, PA 19053




Lynda J Associates                       Lyndsey Zhao                                 Lynette Brown Sow
DBA Mischel Associates                   3128 Glenview St                             3900 Ford Rd 9d
P.O. Box 158                             Philadelphia, PA 19149                       Philadelphia, PA 19131
Merion Station, PA 19066




Lynette C Smith                          Lynette Mark Md                              Lynette Soto
1945 Limekiln Pike                       9502 Sylvan Dell                             3721 North 7th St
Dresher, PA 19025-1714                   Columbia, MD 21045                           Philadelphia, PA 19140




Lynn Burbank                             Lynn Burcaw-Miles                            Lynn Cabral
1251 Rosemont Lane                       113 Muirfield Dr                             101 Mill Creek Rd, 203
Abington, PA 19001                       Blue Bell, PA 19422                          Ardmore, PA 12900-3000




Lynn Crotty                              Lynn Fiocca                                  Lynn Gray
143 Ashurst Ln                           2813 S Marvine St                            924 Cambridge Mall
Mt Holly, NJ 08060                       Philadelphia, PA 19148                       Philadelphia, PA 19123




Lynn M Fuchs                             Lynn M Johnson                               Lynn Mackovick
130 Arch St, Apt C02                     Johnson Hearing Aid Center                   749 N Ringgold St
Philadelphia, PA 19106                   78 Broad St                                  Philadelphia, PA 19130
                                         Eatontown, NJ 07724




Lynn Medical                             Lynn Spada                                   Lynn Zeits Md
P.O. Box 930459                          121 East Weber Ave                           414 Newgate Ct, Apt B2
Wixom, MI 48393-0459                     Villas, NJ 08251                             Bensalem, PA 19020-7769




Lynne Benish                             Lynne Powlus                                 Lynne Yates
8112 Chantcleer Dr                       2432 Poplar St                               1741 Pheasant Lane
Cherry Hill, NJ 08003                    Philadelphia, PA 19130                       Norristown, PA 19403




Lynne Yates                              Lynn-Marie Kelso                             Lynnsey Null
1741 Phesant Ln                          1948 Berrel Court                            112 Michaels Lane
Norristown, PA 19403                     Yardley, PA 19067                            Wallingford, PA 19086




Lynsey Daniels-Iannucci                  Lynsey Daniels-Iannucci, MD                  Lynwood Allen
699 N.Broad St, Apt 705                  230 N Broad St                               P.O. Box 259
Philadelphia, PA 19123                   Philadelphia, PA 19102                       Swedesboro, NJ 08085
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 475 of 845

Lyons Advisors LLC                          Lyons Advisors, LLC                           Lyons Doughty Veldhuis Pa
1007 Quill Ln                               Attn Joseph Lyons, Sole Principal             Re Malisa M Holmes
Oreland, PA 19075                           1007 Quill Lane                               P.O. Box 1269
                                            Oreland, PA 19075                             Ref 13-13427
                                                                                          Mount Laurel, NJ 08054



Lyons, Doughty Veidhuis                     Lyons, Doughty Veldhuis                       Lyric Health Care
Re S Monoghan Cs 176561679                  Re Ruth Medley                                10065 Red Run Blvd
P.O. Box 1269                               15 Ashley Pl, 2B                              Owings Mills, MD 21117
Mt Laurel, NJ 09054                         Wilmington, DE 19804




Lystra Simon Lewis                          M Burr Keim Agency Corp                       M Carol Cotton
7068 Greenwood Ave                          Notaries Equipment Co                         2058 Maple Ave, Apt P1 12
Upper Darby, PA 19082                       M Burr Keim Agency                            Hatfield, PA 19440
                                            2021 Arch St
                                            Philadelphia, PA 19103-1491



M Hassan Majeed Md                          M I R Dental                                  M Jawaad Hussain
910 Spruce St, 5                            c/o Michael I Rouff Dmd                       1720 S 11th St
Philadelphia, PA 19107                      800 Jessup Rd Ste, 805                        Philadelphia, PA 19148
                                            Thorofare, NJ 08086




M Jeffrey Fein                              M M Autoclave Cleaning                        M M Autoclave Cleaning, LLC
7440 Cedar Ave                              1031 Bern Rd                                  Attn Miguel Morales, Owner
Pennsauken, NJ 08109                        Wyomissing, PA 19610                          1031 Bern Rd
                                                                                          Wyomissing, PA 19610




M Nazrul Islam Md                           M S Technologies, Inc.                        M S Techologies Inc
204 E Salaignac St, Apt A-9                 P.O. Box 1171                                 P.O. Box 1171
Philadelphia, PA 19128                      Park Ridge, IL 60068                          Skokie, IL 60068




M Schnoll Sons Inc                          M T Bank Loan Ending 9803                     M.R.Rose Construnction Inc
3151 Weikel St                              Re April R Smalls                             463 Kenwood Rd
Philadelphia, PA 19134                      Attn Payment Processing                       Huntingdon Valley, PA 19006
                                            P.O. Box 1288
                                            Buffalo, NY 14240



M.W. Mooney Company Inc                     M/C Communications LLC                        M2 Meeting Management Inc
415 Williamson Way, Ste 9                   DBA Pri-Med                                   7 Leaning Elm Dr
Ashland, OR 97520                           60 Industrial Pkwy Pmb, Ste 650               Reading, MA 01867
                                            Cheektowaga, NY 14227




Ma Eye And Ear Infirmary                    Ma Tech Services Inc                          Mabel Bonilla Md
Boston Keratoprosthesis                     1920 S Broadway                               9002 Buttonwood Pl
243 Charles St                              St Louis, MO 63104                            Philadelphia, PA 19128
Boston, MA 02114




Macalino Marketing Inc                      Macalino Marketing, Inc                       Mach One Leadership
748 N 24th St                               Attn President                                John Martin Barker Jr Phd
Philadelphia, PA 19130                      748 N 24th St                                 11007 SW 138 Pl
                                            Philadelphia, PA 19130                        Miami, FL 33186
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 476 of 845

Machelle Woolston                         Machiel Van Den Akker Md                     Machine Fix.Com Inc
2910 Auburn Court                         21 Mayfair Ave, 802                          1 E Trenton Ave Bldg 24
Mt. Laurel, NJ 08054                      Toronto, ON M5n 2n5                          Morrisville, PA 19067
                                          Canada




Macintosh Engineering Inc                 Mackenzie S Frost Md                         Mackenzie Schaffer
2 Mill Rd, Ste 100                        514 Glen Arbor Dr                            233 Tree St
Wilmington, DE 19806                      Wynnewood, PA 19096                          Philadelphia, PA 19148




Mackin Medical Inc                        Macmillan Publishers Ltd                     Macro Pore Inc
2660 W Chester Pike                       Brunel Rd Houndmills                         6740 Top Gun St
Broomall, PA 19008                        Basingstoke                                  San Diego, CA 92121
                                          Hants, Rg21 2Xs
                                          United Kingdom



Macy Kinley                               Madai Ortiz                                  Madan Hede
724 Pinewood Dr                           1420 Locust St, Apt 17-R                     909 S 2nd St
Middletown, DE 19709                      Philadelphia, PA 19102                       Philadelphia, PA 19147




Madeia Jacobs                             Madeline Carreras                            Madeline Reganis
3313 N Marston St                         338 Concetta Dr                              335 Evan s Mill Lane
Philadelphia, PA 19129                    Mount Royal, NJ 08061                        Cherry Hill, NJ 08034




Madeline Rivera                           Madelyn Maldonado                            Madelyn Torres
3934 Palmetto St                          4475 Ernie Davis Cir                         1339 Andover Rd
Philadelphia, PA 19124                    Philadelphia, PA 19154                       Bethlehem, PA 18018




Madelyn Torres                            Mader G Husary                               Madern Edmondson
4113 Paul St                              Quality Safety Tools/Mrimed                  3131 Knights Rd, Apt 6 Bld
Philadelphia, PA 19124                    P.O. Box 751561                              Bensalem, PA 19020
                                          Petaluma, CA 94975-1561




Madern Edmondson                          Madge Graziani                               Madhu Hardasmalani Md
c/o Michael Lerner                        9 Holly Rd                                   Eric Ave At Front St
359 E St Rd                               Southampton, PA 18966                        Philadelphia, PA 19134
Feasterville, PA 19053




Madiha Brooks                             Madison Crutcher                             Madison Fuss
2535 N.34th St,3rd Flr                    317 N Broad St, 308                          2840 Apple Valley Estates Dr
Philadelphia, PA 19132                    Philadelphia, PA 19107                       Orefield, PA 18069




Madison Valerio                           Madison Venditto                             Maeve Mccann
10 Hickory Dr                             2600 Welsh Rd, Apt 34                        1804 Federal St
Glen Mills, PA 19342                      Philadelphia, PA 19152                       Philadelphia, PA 19146
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 477 of 845

Maeve Mcgarry                                 Magdalene Frede                              Magee Rehabilitation Ctr
2019 Spring Gdn, Apt 1r                       4009 Groveland Ave                           1513 Race St
Philadelphia, PA 19130                        Newportville, PA 19056                       Philadelphia, PA 19102




Magee Rehabilitation Hospital                 Magee Rehabilitation Hospital                Magee Rehabilitation Hospital
Attn President CEO                            Attn President CEO                           Magee Medical Staffing
1513 Race St                                  1513 Race St                                 1513 Race St
Philadelphia, PA 19102                        Philadelphia, PA 19103                       Philadelphia, PA 19102




Magellan Behavioral Health                    Maggiano s Little Italy                      Maggianos Holding Corp
c/o Mbh Refund Recoveries Caps                Attn Victoria Hutchinson                     DBA Maggianos Little Italy
P.O. Box 7777                                 1201 Filbert St                              1201 Filbert St
Philadelphia, PA 19175-4350                   Philadelphia, PA 19107                       Philadelphia, PA 19107




Maggie Chang                                  Maggie Ross                                  Maggie Strang
515 W Chelten Ave, 807                        5116 Hazel Ave                               1142 Bartlett Rd
Philadelphia, PA 19144                        Philadelphia, PA 19143                       Wayne, PA 19087




Maggie Wang                                   Maggie Yau                                   Magic Bear Printing
6654 Akron St                                 40 Spear St                                  7923 Cedarbrook Ave
Philadelphia, PA 19149                        Piscataway, NJ 08854                         Philadelphia, PA 19150




Magic Murals LLC                              Magisterial District 38-1-14                 Magistrate Court Of Fulton Cty
P.O. Box 149                                  414 S York Rd, Ste 200                       Re Shanica Jones
Smithfield, NC 27577                          Hatboro, PA 19040                            P.O. Box 740093
                                                                                           Atlanta, GA 30374-0093




Magmedix Inc                                  Magnacare                                    Magnacare LLC
160 Authority Dr                              15829 Crossbay Blvd                          1600 Stewart Ave, Ste 700
Fitchburg, MA 01420                           Howard Beach, NY 11414-3137                  Westbury, NY 11590




Magna-Clean Corporation                       Magnatag Products                            Magnetic Imaging Diagnostic Ctr
505 Lafayette St                              2031 O Neill Rd                              4C Columbia Dr, 110
Newtown, PA 18940                             Macedon, NY 14502-8953                       Tampa, Fl 33606




Magnum Group Inc                              Magnus Mobility Systems Inc                  Maguire Enterprises Inc
610 S 2nd St                                  20 Industrial Rd                             10289 NW 46th St
Philadelphia, PA 19147                        Lodi, NJ 07604                               Ft Lauderdale, FL 33351




Magus Corp                                    Maher Abadeer                                Maia Rosser
P.O. Box 630                                  526 S 24th St                                716 N Franklin St, 1f
Monroe, GA 30655                              Philadelphia, PA 19146                       Philadelphia, PA 19123
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 478 of 845

Mail Handlers Benefit                      Mail Handlers Benefit                          Mail Handlers Benefit
P.O. Box 24503                             P.O. Box 44242                                 P.O. Box 45118
Tucson, AZ 85734-4242                      Jacksonville, FL 32231-4242                    Jacksonville, FL 32232-5118




Mail Handlers Benefit Plan                 Mail Handlers Benefit Plan                     Mail Room Finance Inc
P.O. Box 10623                             P.O. Box 8402                                  DBA Totalfunds By Hasler
Rockville, MD 20849-0623                   London, KY 40742                               P.O. Box 30193
                                                                                          Tampa, FL 33630-3193




Mailcrafters Inc                           Mailfinance Inc                                Mailhandlers
Direct Mail Marketing Svcs                 DBA Neopost Leasing                            P.O. Box 44242
813 W Main St                              Dept 3682                                      Jacksonville, FL 32231
Lansdale, PA 19446-2015                    P.O. Box 123682
                                           Dallas, TX 75312-3682



Mailhandlers                               Mailroom Finance Inc                           Mailroom System Inc
P.O. Box 8402                              Neofunds By Neopost                            340 Buttonwood St
London, KY 40742                           P.O. Box 30193                                 West Reading, PA 19611-1116
                                           Tampa, FL 33630-3193




Maimouna Bah                               Main Line Allergy Llp                          Main Line Data Supplies Inc
902 N 16 St, 2                             233 E Lancaster Ave, 200                       81 Lancaster Ave, Ste 211
Philadelphia, PA 19130                     Ardmore, PA 19003                              Malvern, PA 19355




Main Line Expo Inc                         Main Line Fertility Center, Inc                Main Line Health System
780 5th Ave, Ste 160                       Michael Glassner, MD                           130 S Bryn Mawr Ave, 1st Fl Gerhard
King of Prussia, PA 19406                  825 Old Lancaster Rd, Ste 170                  Bryn Mawr, PA 19010
                                           Bryn Mawr, PA 190010




Main Line Hospitals Inc                    Main Line Hospitals, Inc                       Main Line Party Rental Inc
DBA Lankenau Hosp                          Attn VP                                        298 Hansen Access Rd
100 Lancaster Ave                          100 Lancaster Ave                              King of Prussia, PA 19406
Wynnewood, PA 19096                        Wynnewood, PA 19096




Main Line Personnel Services               Main Line Personnel Svc Inc                    Main Supply Warehouse
DBA Global Employment Solutions            DBA White Coat Staffing                        1479 N Linden Ave
Nw 7847                                    P.O. Box 21                                    Rialto, CA 92376
P.O. Box 1450                              Bala Cynwyd, PA 19004
Minneapolis, MN 55485-7847



Maine Molecular Quality Controls           Maine Orthopaedic Courses Inc                  Maine Orthopedic Courses Inc
23 Mill Brook Rd                           DBA Me Orthopaedic Review                      DBA Maine Orthopedic Review
Saco, ME 04072                             126 Western Ave, 1021                          P.O. Box 156
                                           Augusta, ME 04330                              Gorham, MA 04038-0156




Maine Standards Company LLC                Mainline Clinical Laboratories                 Mainline Information System Inc
221 US Rte 1                               Attn Accts Receivable                          P.O. Box 11407
Cumberland Foreside, ME 04110              P.O. Box 12606                                 Dept, 1659
                                           Wynnewood, PA 19096                            Birmingham, AL 35246-1659
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 479 of 845

Mainline Medical Inc                        Maintenance Engineering Ltd                  Maintenance Supply
3250 Peachtree Corners Cir, Ste J           P.O. Box 2123                                580 Fletcher Rd
Norcross, GA 30092-4301                     Fargo, ND 58107-2123                         Wayne, PA 19087




Maintenance Supply Co Inc                   Maiocco Associates Inc                       Majd Jundi Md
P.O. Box 498                                P.O. Box 576                                 14 Valley Rd, Apt 19
Huntersville, NC 28070                      Swarthmore, PA 19081                         Drexel Hill, PA 19026




Major King                                  Major Medical Hospital Services              Major Medical Hospital Services, Inc
5139 Pulaski Ave                            Accts Receivable                             Attn President
Philadelphia, PA 19144                      150 Cooper Rd Ste, G20                       150 Cooper Rd
                                            W Berlin, NJ 08091                           West Berlin, NJ 08091




Major Medical Products                      Mala Rastogi Chennupati                      Mala Rastogi Md
28 Water St                                 414 Conlin Rd                                1900 Hamilton St, Unit D2
Batavia, Il 60510                           Plymouth Mtg, PA 19462                       Philadelphia, PA 19130




Mala Rastogi, D.O.                          Malaykumar Patel Md                          Maleke Black
414 Conlin Rd                               9686 Cherry Tree Dr, Apt 206                 9 Saint Andrews Dr
Plymouth Meeting, PA 19462                  Strongsville, OH 44136                       Laurel Springs, NJ 08021




Malgorzata E Goralczyk Md                   Malia S Gourmet Deli LLC                     Maliha Ahmed
508 Vine St 1d                              DBA Melinda S Gourmet Specialty              1926 Spring Gdn, Apt 2f
Philadelphia, PA 19106                      Deli                                         Philadelphia, PA 19130
                                            344 Greentree Rd
                                            Sewell, NJ 08080



Malihe Rivaz Md                             Malina Rusia                                 Malisa Holmes
4700 City Ave, 11406                        1112 Billsmith Blvd                          44 2nd Ave
Philadelphia, PA 19131                      King of Prussia, PA 19406                    Claymont, DE 19703




Mallard Medical Ltd Inc                     Mallika Bhandary Md                          Mallinckrodt Inc
3786 River Rd                               1801 Butler Pk, 75                           P.O. Box 73192
Lumberville, PA 18933                       Conshohocken, PA 19428                       Chicago, IL 60673-7192




Mallinckrodt LLC                            Mallory Hensel                               Mallory Mckeaney
P.O. Box 223782                             536 Rodman St                                4030 School House Ln
Pittsburgh, PA 15251                        Philadelphia, PA 19147                       Plymouth Meeting, PA 19462




Malvika Majithia                            Mama Systems Inc                             Mamsi Life
42 S 15th St, Unit 1503                     P.O. Box 1055                                4 Taft Court
Philadelphia, PA 19102                      Oconomowoc, WI 53066                         Rockville, MD 20850
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 480 of 845

Mamsi Life Health                        Mamsi Life Health                             Mamsi Life Health Ins
Acc P.O. Box 688                         P.O. Box 935                                  P.O. Box 932
Falls Chruch, VA 22040                   Frederick, MD 21705                           Frederick, MD 21705




Mamsi Life Health Insurance Co           Managano Inc                                  Managed Benefit Administrators
P.O. Box 75331A                          DBA Moonstruck Restaurant                     P.O. Box 873
Baltimore, MD 21275                      7955 Oxford Ave                               Sacramento, CA 95812
                                         Philadelphia, PA 19111




Managed Emergency Surge For              Managed Health Inc                            Managed Medical Specialties
Healthcare                               25 Broadway                                   4407 Sylon Blvd
1302 N Meridian St, Ste 350              New York, NY 10004                            Hainesport, NJ 08036
Indianapolis, IN 46202




Manayunk Brewery Restaurant              Manchester Inc                                Mandana Mahmoodi Md
4120 Main St                             P.O. Box 931822                               117 N 15th St Ste, 2105
Philadelphia, PA 19127                   Atlanta, GA 31193                             Philadelphia, PA 19102




Mandy J Binning Md                       Mandy Rappaport Md                            Maney Publishing
7049 Ely Rd                              970 Park Ave, 11 W                            875 Massachusetts Ave 7th Fl
New Hope, PA 18938                       New York, NY 10028-0324                       Cambridge, MA 02139




Manfred Gotz Md                          Manhattan Life Insurance                      Manhattan Telecommunications Corp
Baumgartensrasse 76                      P.O. Box 925688                               DBA Metropolitan Telecomms, AKA Mettel
1140 Vienna                              Houston, TX 77292-5688                        55 Water St, 32nd Fl
Austria                                                                                New York, NY 10041
Vienna, 1140
Austria


Mani Montazemi Rdms                      Manila Singh                                  Manish Mohanka Md
6190 Sunny Rd                            640 N Broad St, Apt 628                       6100 City Ave, 813
Minnetonka, MN 55345                     Philadelphia, PA 19130                        Philadelphia, PA 19131




Manish Purohit Md                        Manish Thapar Md                              Manisha Patel
233 Trianon Ln                           101 Wooded Ln                                 9389 Neil Rd, Unit B
Villanova, PA 19085                      Villanova, PA 19085-1414                      Philadelphia, PA 19115




Manjeet Sandhu                           Manjula Mudduluru                             Manjula Mudduluru Md
127 Mercer Ct                            53 Greenvale Rd                               53 Greenvale Rd
Fairless Hills, PA 19030                 Cherry Hill, NJ 08034                         Cherry Hill, NJ 08034




Manoj Lekjwani Md                        Manoj Panday Md                               Manpreet Kaur
1300 Fayette St, 63                      317 N Broad St, Apt 406                       3039 5th St
Conshohocken, PA 19428                   Philadelphia, PA 19107                        Voorhees, NJ 08043
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 481 of 845

Mansion On Forsyth Park LP                  Mansoor Ahmed Malik Md                       Mantua Institute For Sterile Processing
700 Drayton St                              8200 Henry Ave H 1                           4136 Pennsgrove St
Savannah, GA 31401                          Philadelphia, PA 19128                       Philadelphia, PA 19104




Manu Omowali                                Manual Sacapano                              Manuel Figueiredo
6465 Musgrave St                            2200 Benjamin Franklin Pkwy, S1905           2942 Walnut St
Philadelphia, PA 19119                      Philadelphia, PA 19130                       Colmar, PA 18915




Manuel J Figueiredo                         Manuel Medina                                Manuela Asztalos Md
2942 E Walnut St                            2201 Pennsylvania Ave, 420                   306 S 13th St
Colmar, PA 18915                            Philadelphia, PA 19130                       Philadelphia, PA 19107




Manufacturer Technical Institute            Manz Painting Wallcovering Cont              Maple Shade Elementary Pta Inc
DBA Pinnacle Career Institute               c/o Michael Manz                             North Fellowship Rd
1001 E 101st Terrace, Ste 320               668 Stony Hill Rd                            Maple Shade, NJ 08052-0319
Kansas City, MO 64131                       Yardley, PA 19067




Maquet Cardiovascular Us Sales              Maquet Corp                                  Maquet Inc
3615 Solutions Ctr                          966 Houston Northcutt Blvd, Ste E            1140 Rte 22 East, Ste 202
Chicago, IL 60677-3006                      Mt Pleasant, SC 29456                        Bridgewater, NJ 08807-2005




Maquet Inc                                  Maquet Medical Systems Usa                   Mar Cor Purification Inc
3615 Solutions Ctr                          3615 Solutions Ctr                           16233 Collections Center Dr
Chicago, IL 60677-3006                      Chicago, IL 60677-3006                       Chicago, IL 60693




Mar Cor Purification, Inc                   Mar Cor Services Inc                         Mar H Zin
14550 28th Ave N                            P.O. Box 27178                               15 Crofton Commons
Plymouth, MN 55447                          Newark, NJ 07101-0400                        Cherry Hill, NJ 08034




Mar3An Anderson Historical Soc              Mara Mcmenamin                               Marathon Embroidery Company Inc
762 Marian Anderson Way                     115 Hedgerow Dr                              11 S 36th St
Philadelphia, PA 19146                      Yardley, PA 19067                            Philadelphia, PA 19104




Marathon Grill                              Marc A Felice MS Dabr                        Marc Cohen
121 S 16th St                               337 Price St                                 425 Mcclenaghan Mill Rd
Philadelphia, PA 19102                      West Chester, PA 19382                       Wynnewood, PA 19096




Marc Dicamillo                              Marc Gayed                                   Marc Gayed Md
948 Mansion Ave                             635 Romany Rd                                1100 S Broad St, Apt 208b
Haddon Twp, NJ 08108                        Kansas City, MO 64113                        Philadelphia, PA 19146
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 482 of 845

Marc Goldberg Md                          Marc H Barag                                 Marc Katz
1000 Riverton Rd                          Dba Mb Commercial Photographers              317 N Broad St, Apt 622
Cinnaminson, NJ 08077                     3119-21 W Penn St                            Philadelphia, PA 19107
                                          Philadelphia, PA 19129




Marc Kim                                  Marc Manzione Md                             Marc Mcshane
320 Ardmore Ave                           727 Welsh Rd, Ste 103                        305 N 41st St
Ardmore, PA 19003                         Huntingdon Valley, PA 19006                  Philadelphia, PA 19104




Marc Medori                               Marc Rogers                                  Marc S Levine Md
904 Delene Rd                             2640 Rubicam Ave                             423 Bolsover Rd
Rydal, PA 19046                           Willow Grove, PA 19090                       Wynnewood, PA 19096




Marc Smyth                                Marcal Medical Inc                           Marcela Herrera
4402 Greenmount Rd                        1114 Benfield Blvd, H                        1021 Southampton Ave
Philadelphia, PA 19154                    Millersville, MD 21108-2540                  Wyndmoor, PA 19038




Marcelina Angud                           Marcelino A DE Santo Md                      Marcelino DE Santos
942 Jackson St                            47 Stardust Dr                               47 Stardust Dr
Philadelphia, PA 19148                    Holland, PA 18966                            Holland, PA 18966




Marcella Aramburo                         Marcella Aramburo Md                         Marcella Steese-Prisco
13427a Worthington Rd                     13427a Worthington Rd                        929 Lombard St
Philadelphia, PA 19116                    Philadelphia, PA 19116                       Philadelphia, PA 19147




Marcella Steese-Prisco                    Marcelo P Vargas                             March Of Dimes
c/o DeFino Law Associates, PC             5555 Wissahickon Ave, Apt 204f               1019 W 9th Ave
Attn Benjamin Simmons, Esq                Philadelphia, PA 19144-4555                  King of Prussia, PA 19406
2541 S Broad St
Philadelphia, PA 19148



March Of Dimes                            March Of Dimes                               Marci and Steven Packer
1776 Peachtree St NW, Ste 100             P.O. Box 932852                              614 Sweetwater Dr
Atlanta, GA 30309-2306                    Atlanta, GA 31193-2852                       Langhorne, PA 19053




Marci and Steven Packer                   Marci Polite                                 Marcia Gamaly
c/o Messa Associates                      1517 Squire Lane                             311 Woods Edge Pl
Attn Joseph Messa, Justin Groen           Cherry Hill, NJ 08003                        Langhorne, PA 19047
123 S 22nd St
Philadelphia, PA 19103



Marcia Yelverton                          Marcie Amernick                              Marcie Clausen
105 S Wycombe Ave                         7901 Henry Ave, Apt I-112                    4414 Larchwood Ave
Lansdowne, PA 19050                       Philadelphia, PA 19128                       Philadelphia, PA 19104
                          Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 483 of 845

Marcin Jankowski                        Marcin Jankowski                              Marcita Walton
123 Cobble Creek Cir                    60 Upland Way                                 758 Wynnewood Rd
Cherry Hill, NJ 08003                   Haddonfield, NJ 08033                         Philadelphia, PA 19151




Marcive Inc                             Marckenley Isaac                              Marcor Environmental
P.O. Box 47508                          201 S 18th St, Apt 610                        P.O. Box 791153
San Antonio, Tx 78265                   Philadelphia, PA 19103                        Baltimore, MD 21279-1153




Marcos Cruz Md                          Marcum LLC                                    Marcum LLP
3550 Bartram Rd, Apt 16                 1601 Market St 4th Fl                         Attn David H. Glusman
Willow Grove, PA 19090                  Philadelphia, PA 19103                        1600 Market St, 32nd Fl
                                                                                      Philadelphia, PA 19103




Marcus J Zebrower                       Marcus J Zebrower                             Marcus Peets
3 Saddlehorn Dr                         777 W Germantown Pike, Apt 608                1438 North Allison St
Cherry Hill, NJ 08003                   Plymouth Meeting, PA 19462                    Philadelphia, PA 19131




Marcus Walton                           Marcus Zebrower Md                            Maredith Tomlin-Corbin
216 Riveley Ave                         3 Saddlehorn Dr                               124 E Phil-Ellena St
Collingdale, PA 19023                   Cherry Hill, NJ 08003                         Philadelphia, PA 19119




Marek Greszczak Md                      Margaret A Gilfillan Md                       Margaret A Nyce
6308 Leconte Park                       1420 Noble Rd                                 2918 Hickory Hill Rd
Brentwood, TN 37027                     Rydal, PA 19046                               Norristown, PA 19403




Margaret Abel                           Margaret Anderson                             Margaret Applemann
6536 Lexington Ct                       401 S Evergreen Ave, Apt 217                  C/O Maureen Maida
Bensalem, PA 19020                      Woodbury, NJ 08096                            12605 Hidden Hills Ln
                                                                                      Fredericksburg, VA 22407




Margaret Bongiorno                      Margaret C Jones                              Margaret Chaplin
DBA Ppsco Direct                        5314 Reinhard St                              627 Chelten Hills Dr
916-24 Tasker St                        Philadelphia, PA 19143                        Elkins Park, PA 19027
Philadelphia, PA 19148




Margaret Clarke                         Margaret Clarke                               Margaret Davis
554 Rosalie St                          Petty Cash Custodian                          12 St Martins Rd
Philadelphia, PA 19120                  Broad Vine Sts                                Cherry Hill, NJ 08002
                                        Philadelphia, PA 19102




Margaret Dillon                         Margaret Drake                                Margaret Ford
9527 State Rd, Apt N                    1131 Taylor Ave                               10 Doral Court
Philadelphia, PA 19114                  West Chester, PA 19380                        Marlton, NJ 08053
                          Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 484 of 845

Margaret Gerber                         Margaret Gilfillan                             Margaret Hanlon
7700 B Stenton Ave, 308                 1420 Noble Rd                                  8120 Dorcas St
Philadelphia, PA 19118                  Rydal, PA 19046                                Philadelphia, PA 19152




Margaret Krish                          Margaret Krish                                 Margaret Lewis
37 Brandywine Dr                        9225 Eagle View Dr                             1631 N 59th St
Clarksboro, NJ 08020                    Lafayette Hill, PA 19444                       Philadelphia, PA 19151




Margaret M Love                         Margaret Mackiewicz                            Margaret Milburn
511 S 9th St, Apt 1f                    14 Rutgers Dr                                  8017 Lenola St
Philadelphia, PA 19147                  Delran, NJ 08075                               Philadelphia, PA 19136




Margaret Mulherin                       Margaret Mulherin                              Margaret Nguyen Md
1609 W Lake Ave                         1609 West Lake Ave                             640 N Broad St, Apt 449
Williamstown, NJ 08094                  Williamstown, NJ 08094                         Philadelphia, PA 19130-3440




Margaret Nyce                           Margaret O brien                               Margaret Purdy
101 W MT Kirk Ave                       3934 Filter St                                 1112 Sheffield Dr
Eagleville, PA 19403                    Philadelphia, PA 19114                         Berwyn, PA 19312




Margaret R Brogan Esq                   Margaret Rogers                                Margaret Ruh-Oxley
1608 Walnut St, Ste 501                 829 Bibury Ct                                  9737 Redd Rambler Dr
Philadelphia, PA 19103                  Charleston, SC 29414                           Philadelphia, PA 19115




Margaret Rutledge                       Margaret Schmidt                               Margaret Steffler
2440 Merek Dr                           4345 Lauriston St                              5545 Harbison Ave
Hatsfield, PA 19490                     Philadelphia, PA 19128                         Philadelphia, PA 19124




Margaret Stender                        Margaret Wawrzyniak                            Margaret Weitzel
19 Cir Dr                               90 W Patricia Rd                               507 Meetinghouse Rd
Eagleville, PA 19403                    Holland, PA 18966                              Harleysville, PA 19438




Margaret White                          Margaret Winthrop Marjorie                     Margaret Y Fox
340 Husted Station Rd                   DBA Pat Winthrop Jewelers                      4149 Pechin St, 2
Pittsgrove, NJ 08318                    Pollock                                        Philadelphia, PA 19128
                                        132 S 8th St
                                        Philadelphia, PA 19107



Margaret Yanni                          Margarette Molina                              Marguerite Cottetta
809 Seffert St                          348 Fountain St, 5                             2591 Sibel Cir
Philadelphia, PA 19128                  Philadelphia, PA 19128                         Lansdale, PA 19446
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 485 of 845

Marguerite Faulckes                      Maria Bergel, M.D.                            Maria Mahoney, M.D.
603 Hamilton Ct                          1930 Springgarden St, 2r                      1345 Stoney River Dr
Trappe, PA 19426                         Philadelphia, PA 19130                        Ambler, PA 19002




Maria Albani                             Maria Albuquerque Md                          Maria Allen
5209 Atlantic Ave, 3                     1700 Percheron Pl                             21 Daytona Ave
Ventnor, NJ 08406-2914                   Raleigh, NC 27613                             Sewell, NJ 08080




Maria Bergel                             Maria Bergel Md                               Maria C Johnson Md
1930 Springgarden St, 2r                 1930 Spring Garden St, Apt 3r                 7701 Wurzbach, 1802
Philadelphia, PA 19130                   Philadelphia, PA 19130                        San Antonio, TX 78229




Maria C Torres                           Maria Carmen Stable                           Maria Cimorelli
561 E Cheltenham Ave                     13400 Worthington Rd                          7206 Brous Ave
Philadelphia, PA 19120                   Philadelphia, PA 19116                        Philadelphia, PA 19149




Maria Cohen Dmd                          Maria Cruz                                    Maria Cueto
600 Cinnaminson St                       2028 Oakmont St                               110 Linderman Ave
Riverton, NJ 08077                       Philadelphia, PA 19152                        Cherry Hill, NJ 08002




Maria Delivoria                          Maria Delivoria-Papadopoulos Md               Maria Demott
204 Berkley Ave                          204 Berkley Ave                               40 Prospect St
Lansdowne, PA 19050                      Landsdowne, PA 19050                          Trumansburg, NY 14886




Maria Diemidio                           Maria E Garay Md                              Maria Garcia Bulkley
19 New School Lane                       200 S Line St, Unit 203                       610 Captains Way
Levittown, PA 19054                      Lansdale, PA 19446                            Philadelphia, PA 19146




Maria Garcia-Bulkley                     Maria Gee                                     Maria Giorno
1 Academy Cir, Unit 110                  5912 North Leithgow Stre                      11707 Jeanes St
Philadelphia, PA 19146                   Philadelphia, PA 19120                        Philadelphia, PA 19116




Maria Girlie Cosico                      Maria Giunta                                  Maria Gonzalez
4 Radcliff Court                         1027 Christian St                             6724 Ditman St
Sicklerville, NJ 08081                   Philadelphia, PA 19147-3736                   Philadelphia, PA 19135




Maria Guerrero                           Maria Gutierrez                               Maria Gutierrez
7404 Rising Sun Ave                      1601 Spring Garden St, Apt 210                821 Cherry Lane
Philadelphia, PA 19111                   Philadelphia, PA 19130                        Plymouth Meeti, PA 19462
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 486 of 845

Maria Handline                            Maria Iaquinto                               Maria Ibay Md
841 Highland Ave, Apt 218, Door 7         7373 Ridge Ave                               136 Lucerne Blvd
Jenkintown, PA 19046                      Philadelphia, PA 19128                       Cherry Hill, NJ 08003-5115




Maria Ioakimidis                          Maria Johns                                  Maria Kaufman
198 Dimarco Dr                            3416 Ashfield Lane, Apt A                    1909 Brandywine St
Philadelphia, PA 19115                    Philadelphia, PA 19114                       Philadelphia, PA 19130




Maria Kent                                Maria Kent                                   Maria Lazo
3613 Corn Crib Rd                         3613 Corn Crib Rd                            635 N 3rd St, Apt F
Bensalem, PA 19120                        Bensalem, PA 19020                           Philadelphia, PA 19123




Maria Mahoney                             Maria Mahoney Md                             Maria Martin
1345 Stoney River Dr                      242 Winchester Dr                            9015 Convent Ave
Ambler, PA 19002                          Horsham, PA 19444                            Philadelphia, PA 19136




Maria Matthews                            Maria Mccolgan                               Maria Mccolgan
6050 Market St, Apt 2                     9640 Wissiinoming St                         9640 Wissinoming St
Philadelphia, PA 19143                    Philadelphia, PA 19114                       Philadelphia, PA 19114-3105




Maria Mcfaulds                            Maria Miranda                                Maria Munoz-Allen
411 Strafford Ave, Apt 3b                 4742 C St                                    1100 Vine St, 1204
Wayne, PA 19087                           Philadelphia, PA 19120                       Philadelphia, PA 19107




Maria Niblock                             Maria Pagan                                  Maria Pastore
417 Nemoral St                            12 Elm Ave                                   28 Scotch Dr
Warminster, PA 18974                      Berlin, NJ 08009                             Turnersville, NJ 08012




Maria Patricia Martinez Lehmann           Maria Plano                                  Maria Radona
349 Yorkshire Rd                          2573 Woodland Rd                             1736 S 16th St
Bryn Mawr, PA 19010                       Roslyn, PA 19001                             Philadelphia, PA 19145




Maria Saunders-Jones                      Maria Scenna                                 Maria Scenna
6708 Harley St                            239 Chapel Heights Rd                        8 Dorothy Dr
Philadelphia, PA 19142                    Sewell, NJ 08080                             Sewell, NJ 08080




Maria Schmidt                             Maria Tirado                                 Maria Trillana
110 Susquehanna Rd                        4035 J St                                    6297 Fulton Ave W
P.O. Box 75                               Philadelphia, PA 19124                       Bensalem, PA 19020
Jim Thorpe, PA 18229
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 487 of 845

Maria Valencia                            Maria Viray                                   Maria Williams
406 Burgess St                            9 Fawn Ln                                     2220 Glenview St
Philadelphia, PA 19116                    Horsham, PA 19044                             Philadelphia, PA 19149




Mariam Mahmud                             Mariam N Cardoni Md                           Mariam Yazdipour Md
803 Evergreen Ct                          600 N Harvey St A1101                         1815 Jfk Blvd, Apt 1602
No United Kingdom, PA 19454               Philadelphia, PA 19144-4348                   Philadelphia, PA 19103




Mariama Dukuly                            Mariama Ndanemah                              Marian Khalili
233 Spring Valley Rd                      2434 78th Ave                                 500 N 21st St, 917
Darby, PA 19023                           Philadelphia, PA 19150                        Philadelphia, PA 19130




Marianela Munoz                           Mariann E Schick                              Marianne Crosby
4233 Lawndale St                          2223 MT Vernon St Ste, 1                      151 Meadowbrook Ave
Philadelphia, PA 19124                    Philadelphia, PA 19130                        Upper Darby, PA 19082




Marianne E Pontillo                       Marianne Erick                                Marianne Fadako
604 S Washington Square, Ste 1003         102 Brookshire Court                          3404 Hartel Ave
Philadelphia, PA 19106                    Philadelphia, PA 19116                        Philadelphia, PA 19136




Marianne G Murray                         Marianne Pantisano                            Marianne Pietrak
3400 Red Lion Rd, Apt 14b                 810 Richmond Dr                               8003 Hammond Rd
Philadelphia, PA 19114                    Sicklerville, NJ 08081                        Cheletenham, PA 19012




Marianne T Fisher                         Marianne Ward                                 Marianne Ward
4059 Hillside Rd                          133 W Broadway Ave                            Petty Cash Custodian
Lafayette Hill, PA 19444                  Clifton Heights, PA 19018                     Broad Vine Sts
                                                                                        Philadelphia, PA 19102




Marianne Watkins                          Maribel Sanabria                              Maribeth Weick
805 S Fairway Rd                          3434 N 6th St                                 2 Thimbleberry Ln
Glenside, PA 19038                        Philadelphia, PA 19140                        Levittan, PA 19054




Maribeth Wieck                            Maribeth Wieck                                Maricel Bartell
2 Thimbleberry Lane                       2 Thinbleberry Ln                             608 Fay Ann Dr
Levittown, PA 19054                       Levittown, PA 19054                           Blackwood, NJ 08012




Maricel DE LA Cruz                        Maricela Mauricio                             Maricor Grio
200 Locust St, 6h                         522 Sacramento Ave                            2838 Bombridge Ct
Philadelphia, PA 19106                    Spring Valley, CA 91977                       Ann Arbor, MI 48104
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 488 of 845

Marie Benjamin                            Marie Bennett                                Marie Blanchard
4463 Hurley St                            884 N Pennock St                             136 Boncouer Rd
Philadelphia, PA 19120                    Philadelphia, PA 19130                       Cheltenham, PA 19012




Marie Gemmell                             Marie Joseph                                 Marie Kaifer-Zajdowicz
1150 B Harrison St                        210 Stevens St                               1617 Plymouth Ct
Philadelphia, PA 19124                    Philadelphia, PA 19111                       Richboro, PA 18954




Marie Kaifer-Zajdowicz Md                 Marie Kaifer-Zajdowicz, M.D.                 Marie Karolyi
1617 Plymouth Court                       1617 Plymouth Ct                             7415 Elmwood St
Richboro, PA 18954                        Richboro, PA 18954                           Philadelphia, PA 19153




Marie Lindsay                             Marie Peddinghaus                            Marie Peddinghaus Md
8441 Limekiln Pike                        206 S 13th St, 1607                          2135 Walnut St, 801
Wyncote, PA 19095                         Philadelphia, PA 19107                       Philadelphia, PA 19103




Marie Pezak                               Marie Pinto                                  Marie Rowland
1832 Bridgetown Pike                      1337 United Kingdom Pl                       300 Broadway, Apt C9
Feasterville, PA 19053                    Philadelphia, PA 19116                       Westville, NJ 08093




Marie Rudd                                Marie Rudd                                   Mariel Clark
1219 N 57th St                            1219 North 57th St                           15 Lanfair Rd
Philadelphia, PA 19131                    Philadelphia, PA 19131                       Cheltenham, PA 19102




Mariel Owen-Simon                         Mariela Franco-Maldonado                     Marielena Torres
305 Berkeley Rd                           6342 Hegerman St                             2991 W School House Ln, Apt Ew-21
Merion, PA 19066                          Philadelphia, PA 19135                       Philadelphia, PA 19144




Marilina Ramos                            Marilyn Ackleson                             Marilyn Baranyi
4126 Hellerman St                         10 Pine Tree Dr                              111 Carriage Ln
Philadelphia, PA 19135                    Media, PA 19063                              Swedesboro, NJ 08085




Marilyn Bolden                            Marilyn Figueroa                             Marilyn Glass
6344 N 8th St, Apt 106                    7519 Valley Ave                              2547 Galloway St
Philadelphia, PA 19126                    Philadelphia, PA 19128                       Philadelphia, PA 19148




Marilyn Gordon                            Marilyn L Lanni                              Marilyn Manco-Johnson Md
3347 N Lawrence St                        6609 Church Ln                               C/O Mountain States Reg Hemophil
Philadelphia, PA 19140                    Upper Darby, PA 19082                        Thrombosis Ctr
                                                                                       P.O. Box 6504 Mail Stop F-416
                                                                                       Aurora, CO 80045-0507
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 489 of 845

Marilyn Mcbride                            Marilyn Rios                                 Marilyn Sifford
2920 Hannah Ave Bldg F151                  4503 N Reese St                              200 S Whitehall Rd
Norristown, PA 19401                       Philadelphia, PA 19140                       Norristown, PA 19403




Marilyn Slavin Blumenstein                 Marina Khalili, MD                           Marina Lahai-Massaquoi
1501 Buck Creek Dr                         230 N Broad St                               220 N 52nd St
Yardley, PA 19067-4053                     Philadelphia, PA 19102                       Philadelphia, PA 19139




Marina Medical Instruments                 Marina Youssef                               Marine Polymer Technologies Inc
955 Shotgun Rd                             232 N Camac St                               P.O. Box 414805
Sunrise, FL 33326                          Philadelphia, PA 19107                       Boston, MA 02241-4805




Marinela Ingilizova                        Marinet Diaz                                 Marino Corporation
117 N 15th St, Apt 2105                    4350 Pearce St                               P.O. Box 1209
Philadelphia, PA 19102                     Philadelphia, PA 19124                       1400 Cressman Rd
                                                                                        Skippack, PA 19474




Mario Andujar                              Mario Cantando                               Mario Cruz
3515 Joyce St                              36 South Lane                                739 N Croskey St
Philadelphia, PA 19134                     Levittown, PA 19055                          Philadelphia, PA 19130-2607




Mario Cruz Md                              Mario Deangelis                              Mario Gonzalez
739 N Croskey St                           1418 Pemberton St                            607 Bank Ave
Philadelphia, PA 19130                     Philadelphia, PA 19146                       Riverton, NJ 08077-1144




Mario Gonzalez Md                          Mario Mangiardi                              Mario Montalvo
607 Bank Ave                               271 S 15th St, 405                           3433 Osmand St
Riverton, NJ 08077                         Philadelphia, PA 19102                       Philadelphia, PA 19129




Mario Palena                               Mariola Vazquez-Martinez                     Marion C Brown
1904 Hilltown Pike                         2200 Benjamin Franklin Pkwy, Apt N 1801      2546 W Cumberland St
Hilltown, PA 18927                         Philadelphia, PA 19130                       Philadelphia, PA 19132




Marion Harbourt                            Marion Johnson                               Marion Kessler Md
182 Conover Rd                             18 Duxbury Court                             1 Market St, Apt 636
West Windsor, NJ 08550                     Woolwich Twp, NJ 08085                       Camden, NJ 08102-2324




Marion Saeger                              Marion Toney                                 Marion Torpie
1525 E Moyamensing Ave                     1311 Greeby St                               605 Lake Shore Dr
Philadelphia, PA 19147                     Philadelphia, PA 19111                       W Franklin, NH 03235
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 490 of 845

Marisa A Sharkey                            Marisa D Wachtler                            Marisa Hutcheon
20 Riesling Ct                              3131 Walnut St, 535                          2520 S 19th St
Marlton, NJ 08053                           Philadelphia, PA 19104                       Philadelphia, PA 19145




Marisa J Pacella Md                         Marisa Lawrence                              Marisa Redding
319 S 16th St                               938 W Olney Ave                              36 S Strawberry St, Apt 43
Philadelphia, PA 19102                      Philadelphia, PA 19141                       Philadelphia, PA 19106




Marisa Salmieri                             Marisol Diaz Sostre                          Marisol Ferrer
310 Swarthmore Ave                          5406 Bingham St                              4602 A St
Folsom, PA 19033                            Philadelphia, PA 19120                       Philadelphia, PA 19120




Marisol Ferrer                              Marissa Gibson                               Marissa Moore
Erie Ave At Front St                        917 Murdoch Rd                               9 Militia Hill Rd
Philadelphia, PA 19134                      Philadelphia, PA 19150                       Sicklerville, NJ 08081




Marissa Rabik                               Marissa Sneeringer                           Marissa Ton
672 Rector St                               7036 Beech Tree Dr                           2016 S Cleveland St
Philadelphia, PA 19128                      Harrisburg, PA 17111                         Philadelphia, PA 19145




Marissa Woods-Scurry                        Marita Lind                                  Marita Lind, M.D.
208 LA Cascata Dr                           526 School Lane                              526 School Ln
Clementon, NJ 08021                         Swarthmore, PA 19081                         Swarthmore, PA 19118




Maritz Travel Company Inc                   Maritza Hernandez                            Maritza Martinez
Attn Angela Votopal                         112 W Huntingdon St                          2028 Spring Garden St, Apt 3f
1881 Valley View                            Philadelphia, PA 19134                       Philadelphia, PA 19130-3805
Farmers Branch, TX 75234




Maritza Morales                             Maritza Mystal                               Maritza Rivera
30 Ravine Lane                              5033 Gransback St                            118 E Sterner St
Levittown, PA 19055                         Philadelphia, PA 19120                       Philadelphia, PA 19134




Marius Sakaj                                Mariya Vengrenyuk                            Marjorie Gayanilo Md
4233 Princeton Ave                          1713 Strahle St                              885 North 21st St
Philadelphia, PA 19135                      Philadelphia, PA 19152                       Philadelphia, PA 19130




Marjorie O connell                          Marjorie Yang Md                             Mark Addison
255 East Wendy Way, Apt 210                 350 E Willow Grove Ave, Apt 514              2637 South 69th St
King of Prussia, PA 19406                   Philadelphia, PA 19118                       Philadelphia, PA 19142
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 491 of 845

Mark Allen Polyakov Md                      Mark Arkovitz Md                             Mark B Woodland
1425 Locust St, Unit 3e                     3000 Black Burn St, Apt 2501                 800 Spruce St Pine Bldg East
Philadelphia, PA 19102                      Dallas, TX 75204                             Philadelphia, PA 19107




Mark Burakiewicz                            Mark Burstein                                Mark Butler
123 Alexis Lane                             Arbitrator-Attorney                          6523 N 18th St
Philadelphia, PA 19115                      P.O. Box 643091                              Philadelphia, PA 19126
                                            Los Angeles, CA 90064




Mark C Lester Md                            Mark Choi                                    Mark Chung
5646 Picket Cir                             4040 Presidential Blvd, 2122                 2824b Welsh Rd
Macungie, PA 18062                          Philadelphia, PA 19131                       Philadelphia, PA 19152




Mark D Yinger Md                            Mark Daniel Dovidio                          Mark Dimarcangelo Md
601 W Park Ln, Apt A4                       2202 Benson St                               420 Browning Ln
Philadelphia, PA 19144                      Philadelphia, PA 19152                       Cherry Hill, NJ 08003




Mark Dovey Md                               Mark E Dovey Md                              Mark E Hysell Do
430 E 63rd St, Apt 2f                       8 St James Ct                                25 Brennan Dr
New York, NY 10021                          Philadelphia, PA 19160                       Bryn Mawr, PA 19010




Mark Eib                                    Mark F Orehowsky                             Mark Figgie
4218 Teesdale St                            DBA Mark One Printing                        325 Penn Rd, Unit 545
Philadelphia, PA 19136                      6314 Rising Sun Ave                          Wynnewood, PA 19096
                                            Philadephia, PA 19111




Mark Glaum Md                               Mark Hampton                                 Mark Heimann
33 Manor Ave                                625 Woodstown Rd                             75 Deer Path Ln
Claymont, DE 19703                          Woolwich Twp, NJ 08085                       Hamorton Woods
                                                                                         Kennett Square, PA 19348




Mark Hostetler, Md                          Mark Hysell                                  Mark J Rice Md
915 Morrison                                25 Brennan Dr                                Section Chief/Liver Transplant
St Louis, MI 63104                          Bryn Mawr, PA 19010                          Dept of Anesthesiology
                                                                                         University of Fl College of Med
                                                                                         Gainesville, FL 32610



Mark L Schomer                              Mark Maddox                                  Mark Malangoni, Md
2520 S Warnock St                           2108 Saint Albans St                         1274 Round Hill Rd
Philadelphia, PA 19148-4429                 Philadelphia, PA 19146                       Bryn Mawr, PA 19010




Mark Messick Md                             Mark Messih                                  Mark Michael Do
315 Fountain St                             1313 Spruce St, Apt 1d                       15 Evergreen Cir, Apt C
Philadelphia, PA 19128                      Philadelphia, PA 19107                       Maple Shade, NJ 08052-1940
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 492 of 845

Mark Middleman                            Mark Mullaney                                 Mark Ovsiowitz Md
568 Hopewell St                           7518 Newland St                               1815 Jfk Blvd, Apt 2009
Marlton, NJ 08053                         Philadelphia, PA 19128                        Philadelphia, PA 19103




Mark P Gaige                              Mark R Michael Do                             Mark Ramzy
12 E 86th St Ste, 1428                    15 Evergreen Cir, Apt C                       1400 Spring Garden St, Apt 1205
New York, NY 10028                        Maple Shade, NJ 08081                         Philadelphia, PA 19130




Mark Sabo                                 Mark Vanderland                               Mark Wiseman
1631 S 8th St, 2                          1901 Callowhill St                            128 S 11th St, Apt 3r
Philadelphia, PA 19148                    Philadelphia, PA 19130                        Philadelphia, PA 19107




Markee Dunleavy                           Markeeta Bibbs                                Markeim-Chalmers Inc
3177 Almond St                            1149 Bridge St                                1415 Rte 70 East, Ste 500
Philadelphia, PA 19134                    Philadelphia, PA 19124                        Cherry Hill, NJ 08034




Markeith Easley                           Market Lab Inc                                Marketlab Inc
8209 Forest Hills Dr                      DBA Newmatic Medical                          DBA Newmatic Medical
Elkins Park, PA 19027                     3804 Momentum Pl                              3027 Momentum Pl
                                          Chicago, IL 60689-5338                        Chicago, IL 60689-5330




Marketlab Inc                             Market-Tiers Inc                              Market-Tiers Inc/Wisap
Dept 2506                                 DBA Blue Endo                                 8231 Melrose Dr
P.O. Box 11407                            8097 Flint St                                 Lenexa, KS 66214-1625
Birmingham, AL 35246-2506                 Lenexa, KS 66214




Markia Blackmon                           Markis Spann                                  Markita Barnhill
2936 N Bonsall St                         1659 Staub St                                 247 W Clapier St
Philadelphia, PA 19132                    4034 Reese St                                 Philadelphia, PA 19144
                                          Philadelphia, PA 19140




Marko Mychaskiw Md                        Markowitz Richman                             Marla Gold Md
425 5th Ave, Apt 26c                      Attn Jonathan Walters, Esquire                3215 Market St 3rd Fl, Rm 312
New York, NY 10016-2226                   123 South Broad St, Ste 2020                  Philadelphia, PA 19104
                                          Philadelphia, PA 19109




Marlayne Izzi                             Marlene Barnhouse Md                          Marlene Barrett
1348 Ascot Pl                             1207 Waverly Rd                               568 Geneva Ave
Philadelphia, PA 19116                    Gladwyne, PA 19035                            Philadelphia, PA 19120




Marlene Lopez                             Marlene Pierre-Louis                          Marlenne Cruz
8620 Colony Dr                            7119 Grays Ave Philad                         7105 Castor Ave First Fl
Philadelphia, PA 19152                    Philadelphia, PA 19142                        Philadelphia, PA 19149
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 493 of 845

Marleny Franco                             Marlie Davis                                  Marlin Leasing Corporation
55 Claverick St 2nd Fl                     402 Magee Ave                                 P.O. Box 13604
Providence, RI 02903                       Philadelphia, PA 19111                        Philadelphia, PA 19101-3604




Marlon Pastrana                            Mar-Med Inc                                   Marmich Inc
650 Forge Springs Way                      P.O. Box 361201                               DBA Mpa Co
King of Prussi, PA 19406                   Cleveland, OH 44136                           Microstomia Prevention Appliance
                                                                                         2718 Hollandale Ln
                                                                                         Dallas, TX 75234



Marpac Inc                                 Marquia Pratt                                 Marquita Rogers
8430 Washington Pl NE                      732 N 38th St                                 4512 Oakmont St
Albuquerque, NM 87113                      Philadelphia, PA 19104                        Philadelphia, PA 19136




Marquita Rogers                            Marquita Rogers                               Marri Kavitha Md
4512 Oakmont St                            c/o Pond LeHocky                              4436 Creek Rd
Philadelphia, PA 19103                     Attn Alexis Handrich                          Allentown, PA 18104
                                           One Commerce Sq
                                           2005 Market St, 18th Fl
                                           Philadelphia, PA 19103


Marriott                                   Marriott Business Services Corp               Marriott Hotel San Francisco Inc
Crocker Center                             P.O. Box 402642                               Downtown Inc
5150 Town Center Rd                        Atlanta, GA 30384-2642                        55 4th St
Boca Raton, FL 33486                                                                     San Francisco, CA 94103




Marriott Hotel Services Inc                Marriott Hotel Services Inc                   Marriott Hotels-Alpharetta
DBA Philadelphia Marriott West             DBA Renaissance Atlanta Midtown               5750 Windward Prkwy
111 Crawford Ave                           c/o Marriott Business Service                 Alpharetta, GA 30005
West Conshohocken, PA 19428                866 W Peachtree St NW
                                           Atlanta, GA 30308



Marriott International Inc                 Marriott Seaview Resort Inc                   Marrot Communications
P.O. Box 402642                            401 South New York Rd                         14023 Pertshire
Atlanta, GA 30384-2642                     Absecon, NJ 08201                             Houston, TX 77079




Marsh Affinity Group Svcs                  Marsha Dunn Klein                             Marsha Hoyte
P.O. Box 14426                             DBA Mealtime Notions LLC                      172 Widener St
Des Moines, IA 50306-3426                  P.O. Box 35432                                Philadelphia, PA 19120
                                           Tucson, AZ 85740




Marshal Biegel                             Marshall Dennehey Warner Coleman Goggin       Marshall Jacobs Md
Re Maria Pagan                             Attn Raphael M. Duran                         6019 Goshen Rd
109 W 38th St, Ste 200                     2000 Market St, Suite 2300                    Newtown Square, PA 19073
New York, NY 10018                         Philadelphia, PA 19103




Marshall Z Schwartz Md                     Marta Ania King Md                            Marta E. Santos, M.D.
630 Black Rock Rd                          4427 S 1025 E A                               719 Greenwood Ave
Bryn Mawr, PA 19010                        Holladay, UT 84124                            Trenton, NJ 08609
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 494 of 845

Marta K Rozans Md                           Marta Raczek                                 Marta Rozans
6 Craig Ln                                  132f Hemlock Ct                              6 Craig Lane
Haverford, PA 19041                         Deptford, NJ 08096                           Haverford, PA 19041




Marta Santos                                Marta Santos                                 Martab Medical
449 High Rd, Apt C2                         719 Greenwood Ave                            40 Boroline Rd
Bensalem, PA 19020                          Trenton, NJ 08609                            Allendale, NJ 07401




Martha Ballman                              Martha Bennett-Ryder                         Martha Bennett-Ryder, Administratrix Of
Sunbank Trust Dept                          c/o Clearfield Kofsky                        The Estate of Virginia Smith
315 E Madison 9th Fl                        Attn Leonard P. Haberman, Esq.               5220 Wayne Ave, Apt 503s
Tampa, FL 33601                             One Penn Ctr at Suburban Station             Philadelphia, PA 19144
                                            1617 JFK Blvd, Ste 355
                                            Philadelphia, PA 19103


Martha Dodson                               Martha Heal Do                               Martha Sola-Visner Md
315 North 12th St, 507                      511 Parrish St                               120 Saddlebrook Ct
Philadelphia, PA 19107                      Philadelphia, PA 19123                       Cherry Hill, NJ 08003




Martha Trzaska                              Martin Cheatle Ph D                          Martin Griffis
1801 Butler Pike                            24 St James Ct                               7507 Germantown Ave
Conshohocken, PA 19428                      Philadelphia, PA 19106                       Philadelphia, PA 19119




Martin Herman                               Martin Herman Md                             Martin Iversen Md
1761 Odessa Lane                            1761 Odessa Ln                               365 Newtown Rd, Apt A8
Yardley, PA 19067                           Yardley, PA 19067                            Warminster, PA 18974




Martin J Morrison                           Martin LLC                                   Martin Osorio-Flores Md
4611 Pechin St                              Attn Alfred Caarlson                         3902 City Ave, Apt 806b
Philadelphia, PA 19128                      1818 Market St 35th Fl                       Philadelphia, PA 19131
                                            Philadelphia, PA 19103




Martin Oswell                               Martin Rusnak                                Martina Risech
C/O Marc Oswell                             18 White Pine Dr                             1310 N Hope St, Unit 5
5055 Rockhaven Dr                           Medford, NJ 08055                            Philadelphia, PA 19122
Clarence, NY 14031




Martins Point Generation                    Martyn O Hotvedt Ph D                        Martyna Dziemian
Advantage                                   1152 Bakers Work Rd                          3327 Edgemont St
P.O. Box 11410                              Burns, TN 37029-5610                         Philadelphia, PA 19134
Portland, ME 04104




Martyna Wegrzyn                             Marva Winrow                                 Marvella Cephas
415 Knightsbridge Ct, Apt C                 6636 Cornelius St                            12 Hemingway Lane
Andalusia, PA 19020                         Philadelphia, PA 19138                       Columbus, NJ 08022
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 495 of 845

Marvin Anden                             Marworth Drug Alcohol Treatment              Mary Abraham Md
20 Brookline Blvd, Apt 2                 Lily Lake Rd                                 3903 City Ave, Apt 909
Havertown, PA 19083                      Waverly, PA 18471                            Philadelphia, PA 19131




Mary Adorno                              Mary Anderson                                Mary Ann Anderson
4318 Princeton Ave, 4                    4517 Aldine St                               Hackettstown Regional Med Ctr
Philadelphia, PA 19135                   Philadelphia, PA 19136                       651 Willow Grove St
                                                                                      Hackettstown, NJ 07840




Mary Ann DE Roca                         Mary Ann Liebert Inc                         Mary Ann Martynewycz
24 Blue Grass Rd                         140 Huguenot St 3rd Fl                       2200 Benjamin Franklin Pkwy, Apt W908
Clementon, NJ 08021                      New Rochelle, NY 10801-5215                  Philadelphia, PA 19130




Mary Ann Pelkey                          Mary Ann Randolph                            Mary Anne Hufnagle
2 Hollingshead St                        1301 Shipley Rd                              3016 Tyson Ave
Medford, NJ 08055                        Wilmington, DE 19803                         Philadelphia, PA 19149




Mary Antony                              Mary Antony                                  Mary Antony
800 Strahle St                           9300 Blue Grass Rd                           c/o Freedman and Lorry, PC
Philadelphia, PA 19111                   Philadelphia, PA 19114                       Attn Paul Himmel, Esq.
                                                                                      1601 Market St, Ste 1500
                                                                                      Philadelphia, PA 19103-2327



Mary Austin                              Mary Bailey                                  Mary Banman
1213 Beacon Hill                         Petty Cash Custodian                         1526 19th St Nw
Tampa, FL 33613                          230 N Broad St                               East Grand Forks, MN 56721
                                         Philadelphia, PA 19102




Mary Beckham                             Mary Beth Tomeny                             Mary Blackwell
3737 Linden Ave                          515 Fairmount Rd                             331 S Bouvier St
Philadelphia, PA 19114                   Havertown, PA 19083                          Philadelphia, PA 19103




Mary Bromley                             Mary C Ottolini Md                           Mary C Sokoloski Md
3306 Hawthorne Rd                        c/o Children S Med Ctr                       881 Cox Rd
Tampa, FL 33611                          Hospitalist Division                         Moorestown, NJ 08057
                                         111 Michigan Ave NW
                                         Washington, DC 20010-2970



Mary C Tunney                            Mary Chin                                    Mary Chung
3620 Livingston St                       10 Westbury Dr                               12804 Mccarthy Cir
Philadelphia, PA 19134                   Cherry Hill, NJ 08003                        Philadelphia, PA 19154




Mary Dehaven                             Mary Donald                                  Mary Dougherty
104 Dawson St                            459 Schoolhouse Ln                           2034 Laurel Rd
Philadelphia, PA 19127                   Devon, PA 19333                              Havertown, PA 19083
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 496 of 845

Mary Dugan-Jordan                         Mary E Hartman Md                            Mary E Kirsch
304 Earlington Rd                         2044 Beechwood Blvd                          DBA Olivia S Bagels
Havertown, PA 19083                       Pittsburgh, PA 15217                         288 Egg Harbor Rd
                                                                                       Sewell, NJ 08080




Mary Elizabeth Mcalevy Md                 Mary Ellen Amici                             Mary Ellen Crane
141 Savannah Dr                           1020 Putnam Pl                               9655 Hoff St
Hummelstown, PA 17036                     Turnersville, NJ 08012                       Philadelphia, PA 19115




Mary Ellen Novak                          Mary Ellen O Neill Pt                        Mary Ellen Pempkowski
185 Sacramento Dr                         DBA Delaware Valley Pediatric                134 Ray St
Mantua, NJ 08051                          7 9th Ave                                    Jenkintown, PA 19046
                                          Haddon Heights, NJ 08035




Mary Ellen Volb                           Mary Fleming                                 Mary Frederick
2404 Palmer Ave                           131 Rockland Rd                              3424 Morrell Ave, 2nd Fl
Bristol, PA 19007                         Havertown, PA 19083                          Philadelphia, PA 19114




Mary Friel Fanning                        Mary Grant                                   Mary Grow
21 Maple Ave                              1140 Rydal Lane                              117 Meadow Lane
Morgantown, WV 26501                      Southampton, PA 18966                        Philadelphia, PA 19154




Mary Healey                               Mary Healy                                   Mary Horn
27 Park Dr                                27 Park Dr                                   118 Annasmead Rd
Berlin, NJ 08009                          Berlin, NJ 08009                             Ambler, PA 19002




Mary Im                                   Mary Im Md                                   Mary Jane Depiero
230 Indian Creek Rd                       230 Indian Creek Rd                          475 Godshall Rd
Wynnewood, PA 19096                       Wynnewood, PA 19096                          Souderton, PA 18964




Mary Jane Depiero Anthony                 Mary Jane Hayes                              Mary Kate Fitzpatrick
1 Ocean Ave                               2653 Miller St                               193 S Winooski Ave, 101
Ocean City, NJ 08226                      Philadelphia, PA 19125                       Burlington, VT 05401




Mary Kathryn Mulcahey Md                  Mary Kay Frank                               Mary Kay Silverman
123 Debaran Ln                            164 Merion Ave                               110 Pichelman Rd
Bryn Mawr, PA 19010                       Narberth, PA 19072                           Royersford, PA 19468




Mary Kelly-Hanley                         Mary Kim Perle                               Mary King
15060 Carter Rd                           72 Vaughn Ave                                2034 Laurel Rd
Philadelphia, PA 19116                    Bellmawr, NJ 08031-2913                      Havertown, PA 19083
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 497 of 845

Mary Kline                               Mary Kline                                   Mary Kuforiji
2719 Nations                             535 Conarroe St                              16 Buckingham Dr
El Paso, TX 79930                        Philadelphia, PA 19128                       Berlin, NJ 08009




Mary Larijani                            Mary Leonard                                 Mary Lewis-Walker
2010 Waverly St                          2727 Ave A                                   510 B Country Club Pkwy
Philadelphia, PA 19146                   Levittown, PA 19056                          Mount Laurel, NJ 08054




Mary Lou Acciavatti                      Mary Lou Macdermott                          Mary Lou Smaczylo
1835 Porter St                           37 Cooper St                                 325 Stanwood St
Philadelphia, PA 19145                   Westmont, NJ 08108                           Philadelphia, PA 19111




Mary Lou Yancey                          Mary Louise Thomas                           Mary Loveland
2316 Angel                               127 Shady Brook Dr                           1801 Benson Pl
Gilbertsville, PA 19525                  Langhorne, PA 19042                          Bristol, PA 19007-4203




Mary Lyons                               Mary M Bailey                                Mary M Moran
2401 Greensward N C-3                    1030 Harriman Port                           210 Pine St
Warrington, PA 18976                     West Chester, PA 19380                       Philadelphia, PA 19106




Mary M Ruisi Md                          Mary Mallon                                  Mary Mallon Md
1233 York Ave, Apt 10j                   75 Stallion Cir                              31 Carriagehouse Dr
New York, NY 10065-6342                  Upper Holland, PA 19053                      Holland, PA 18966




Mary Mallon, M.D.                        Mary Marshall                                Mary Mathew
75 Stallion Cir                          5818 Montrose St                             1208 Brighton St
Upper Holland, PA 19053                  Philadelphia, PA 19143                       Philadelphia, PA 19111




Mary Mchugh Md                           Mary Mcmonagle                               Mary Miller
604 S Washington Sq, Apt 2113            8411 Strahle St                              2531 S 8th St
Philadelphia, PA 19106                   Philadelphia, PA 19111                       Philadelphia, PA 19148




Mary Moran                               Mary P Malitas                               Mary Pease
26 Fairlamb Ave                          1072 Wellington Rd                           7707 Elm Ave
Havertown, PA 19083                      Jenkintown, PA 19046                         Wyndmoor, PA 19038




Mary Pelkey                              Mary Pietrak                                 Mary Realyvasquez
2 Hollingshead Ct                        8003 Hammond Rd                              Re Juan Realyvasquez
Medford, NJ 08055                        Cheltenham, PA 19012                         13149 Four Hills Wy
                                                                                      Victorville, CA 92392
                         Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 498 of 845

Mary Robertson                         Mary Rubin                                   Mary Ruth Scobey Md
1636 S Lawrence St                     1801 Buttonwood St, Apt 720                  879 N Bucknell St
Philadelphia, PA 19148                 Philadelphia, PA 19130                       Philadelphia, PA 19130-1934




Mary See                               Mary Seferi                                  Mary Smaczylo
1433 Ellsworth St                      DBA Umms Oce                                 325 Stanwood St
Philadelphia, PA 19146                 P.O. Box 8222                                Philadelphia, PA 19111
                                       Shrewsbury, MA 01545-8222




Mary Spencer                           Mary Torres                                  Mary Tunney
340 N Penn St                          111 Hooker St                                520 Orchard Ave
Hatboro, PA 19040                      Riverside, NJ 08075                          Langhorne, PA 19047




Mary Victory                           Mary Volovnik                                Mary Wiedner
219 Oaktree Rd                         1005 Edgewood Rd                             712 Lombard St
Norristown, PA 19401                   Havertown, PA 19083                          Philadelphia, PA 19147




Mary Williamson                        Mary Wilson                                  Mary Yost
4131 Terrace St                        419 E Durham St                              925 Garfield Ave
Philadelphia, PA 19128                 Philadelphia, PA 19119                       Palmyra, NJ 08065




Mary-Ann Coulter                       Maryann Ford                                 Maryann Grow
3408 Friendship St                     2650 Belgrade St                             117 Meadow Ln
Philadelphia, PA 19149                 Philadelphia, PA 19125                       Philadelphia, PA 19154




Maryann Howard                         Maryann Martynewycz                          Maryann Maximos Md
904 Edmonds Ave                        5624 Rosehill St                             7675 SW 75th Ln, Apt 255
Drexel Hills, PA 19026                 Philadelphia, PA 19120                       Gainesville, FL 32608




Maryann Rakowski                       Maryann Rock                                 Maryann Santiago
2623 Belgrade St                       1128 Kolbe Ln                                249 E Ontario St
Philadelphia, PA 19125                 W Chester, PA 19382                          Philadelphia, PA 19134




Maryann Sims                           Maryann Snyder                               Maryanne Bera
833 Unruh St                           109 Marywatersford Rd                        882 N Ringgold St
Philadelphia, PA 19111                 Bala Cynwyd, PA 19004                        Philadelphia, PA 19130




Maryanne Brennan                       Maryanne Cullen                              Maryanne Halligan
704 Pondview Dr                        7728 Burlholme Ave                           214 Montgomery Ave
Audubon, PA 19403                      Philadelphia, PA 19111                       Oreland, PA 19075
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 499 of 845

Maryanne Healy                             Maryanne Volack                              Maryellen Amici
2700 Ben Franklin Pkwy, E1211              2913 Walnut Hill St                          29387 Blackwolf Run Loop
Philadelphia, PA 19130                     Philadelphia, PA 19152                       San Antonio, FL 33576




Marykate Decrosta                          Marykate Wright                              Maryland Board Of Physicians
12520 Chilton Rd                           3143 Princeton Ave                           P.O. Box 37217
Philadelphia, PA 19154                     Philadelphia, PA 19149                       Baltimore, MD 21297




Maryland Ipa Health Plan                   Maryland Office Interiors Inc                Marylee Mundell Do
P.O. Box 932                               P.O. Box 79858                               958 Milkweed Ln
Frederick, MD 21705                        Baltimore, MD 21279                          Huntingdon Valley, PA 19006




Marylou Behnke Md                          Marylou Ross                                 Maryteresa Hagenbuch
426 SW 40th St                             1644 Lombard St                              298 Tenby Chase Dr
Gainesville, FL 32607                      Philadelphia, PA 19146                       Delran, NJ 08075




Maryville University                       Maryville University Of St. Louis            Marywood University
Attn Dean College of Helath Professions    650 Maryville University Dr                  2300 Adams Ave
650 Maryville University Dr                St. Louis, MO 63141                          Scranton, PA 18509
St. Louis, MO 63141




Masafumi Sato                              Masafumi Sato Md                             Mashal Malik
201 W Evergreen Ave, Apt 411               201 W Evergreen Ave, Apt 411                 1440 Mount Vernon St, Apt 206
Philadelphia, PA 19118                     Philadelphia, PA 19118                       Philadelphia, PA 19130




Masimo Americas Inc                        Mask Wig Club                                Mass Medical Storage
28932 Network Pl                           310 S Quince St                              7848 Barton St
Chicago, IL 60673-1289                     Philadelphia, PA 19107                       Lenexa, KS 66214




Massachusetts College Of Pharmacy          Massachusetts General Physicians             Massachusetts Medical Society
Sciences                                   Organization Inc                             Morbidity Mortality Weekly Rpt
179 Longwood Ave                           Mgh Pathology Associates                     P.O. Box 549120
Boston, MA 02115                           P.O. Box 3662                                Waltham, MA 02454-9920
                                           Boston, MA 02241-3662



Masspa Realty Corporation                  Mast Biosurgery Inc                          Master Medical Group
DBA Lancaster Host Resort/Conf             6749 Top Gun St Ste, 108                     P.O. Box 58
2300 Lincoln Hwy East                      San Diego, CA 92121                          Ft Washington, PA 19034
Lancaster, PA 17602




Mastery At Smedley Charter School          Mat Electronics                              Matan Arnon
Attn Director of Ops                       49 Richard Rd                                2126 South 5th St
1790 Bridge St                             Warminster, PA 18974                         Philadelphia, PA 19148
Philadelphia, PA 19124
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 500 of 845

Maternity Care Coalition                  Mathew Evan Levine Do                        Mathew Mathai
2000 Hamilton St, Ste 205                 423 E 3rd St, Unit 4                         151 Pine Ave
Philadelphia, PA 19130                    Little Rock, AR 72201                        Horsham, PA 19044




Mathieu Wanamaker                         Mathis-Lam, Ngoc-Tho                         Matrix LLC
301 Montgomery Ave                        DBA Floraltology LLC                         DBA Matrix Integrated Facility Mg
Oaks, PA 19456                            3030 S 68th St                               19 Ave D
                                          Philadelphia, PA 19142                       Johnson City, NY 13790




Matrix Strategies Inc                     Matrix Technologies Corporation              Matthew Abrishamian
1473 Cardiff Ave                          2299 Collections Center Dr                   1900 Hamilton St, Unit Hf
Los Angeles, CA 90035                     Chicago, IL 60693                            Philadelphia, PA 19130




Matthew Alice                             Matthew Antonello                            Matthew Cantor Md
1627 Catharine St                         626 N 16th St, Apt A                         1737 Wallace St, Apt 101
Philadelphia, PA 19146                    Philadelphia, PA 19130                       Philadelphia, PA 19103




Matthew Carlino                           Matthew Chin                                 Matthew Chin Md
725 Washington Ave                        2016 Main St, 2903                           1314 N 6th St, Apt 1
Palmyra, NJ 08065                         Houston, PA 77002                            Philadelphia, PA 19122




Matthew Cirillo                           Matthew Emeigh-Mcbride                       Matthew Eskew
7 Martha Dr                               1025 Eldridge Ave                            708 N 19th St
Fallsington, PA 19054                     Collingswood, NJ 08107                       Philadelphia, PA 19130




Matthew Feldman                           Matthew Feldman                              Matthew Furst Md
4837 Pulaski Ave                          831 N Judson St                              3502 Scotts Ln Box F12
Philadelphia, PA 19144                    Philadelphia, PA 19130                       Philadelphia, PA 19129




Matthew Geraghty                          Matthew Gietl                                Matthew I Banks Md
3455 Bristol Rd                           1523 St Charles St                           2134 Somers Ave
Doylestown, PA 18901                      Wauwatosa, WI 53213                          Madison, WI 53704




Matthew J Nagorsky Md                     Matthew K Asano Md                           Matthew Karsten
315 Gatcombe Ln                           601 N 18th St, Apt 3                         2652 Stratford Ave
Bryn Mawr, PA 19010                       Philadelphia, PA 19130                       Westchester, IL 60154




Matthew Karsten Md                        Matthew Keisling Do                          Matthew L Moront Md
2414 Hellock Ct                           8449 Clodion Ct                              18 Brooks Rd
Lansdale, PA 19446                        Wyndmoor, PA 19038                           Moorestown, NJ 08057
                          Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 501 of 845

Matthew Legg                            Matthew M Skomra                               Matthew Mac Dougall
1512 Spruce St, 2110                    DBA Ms Sound                                   2209 Taggert St
Philadelphia, PA 19102                  208 Donnelly Ave                               Philadelphia, PA 19125
                                        Aston, PA 19014




Matthew Mcdonald                        Matthew Mcfadden                               Matthew Meleka
716 Strahle St                          3509 Carey Rd                                  1700 Benfrkln Pkwy 2203
Philadelphia, PA 19111                  Philadelphia, PA 19154                         Philadelphia, PA 19103




Matthew Moront                          Matthew Naliborski                             Matthew Negorsky Md
16 Brooks Rd                            1707 Christian St 2nd Fl                       205 N Broad St Ste, 401
Moorestown, NJ 08057                    Philadelphia, PA 19146                         Philadelphia, PA 19101




Matthew Ognibene                        Matthew Painter                                Matthew Parker
928 Spruce St, Apt 3f                   150 Peters Creek Pkwy, Apt 528                 1924 Arch St, Apt 626
Philadelphia, PA 19107                  Winston-Salem, NC 27101                        Philadelphia, PA 19103




Matthew Plumley                         Matthew Pontell                                Matthew Richards
7 Franklin Ave                          2425 Kimball St                                1338 S 10th St, Unit 2
Berlin, NJ 08009                        Philadelphia, PA 19146                         Philadelphia, PA 19147




Matthew Rogalski Md                     Matthew Senico                                 Matthew Sharron
129 W Ritner St                         10 Hyannis Dr                                  1027 Bainbridge St, Apt 2
Philadephia, PA 19148                   Cape May, NJ 08204                             Philadelphia, PA 19147




Matthew Slater                          Matthew St. Marie                              Matthew Sunny
2057 Forty Foot Rd                      699 N Broad St, Apt 808                        42 Wood View Dr
Harleysville, PA 19438                  Philadelphia, PA 19123                         Mt Laurel, NJ 08054




Matthew Toms                            Matthew Varacallo                              Matthew Varacallo Md
43 Heather Pl                           1815 Jfk Blvd, Apt 1417                        1815 John F Kennedy Blvd, Apt 634
Southampton, NJ 08088                   Philadelphia, PA 19103                         Philadelphia, PA 19103




Matthias Wagman                         Mauka Medical Inc                              Maura Coletti
640 N Broad St, Apt 429                 P.O. Box 566                                   1017 Shearwater Dr
Philadelphia, PA 19130                  Dublin, OH 43017-0566                          Audubon, PA 19403




Maura Heidig                            Maura O connor                                 Maureen Altieri
5105 Pulaski Ave                        42 N Columbia St                               138 Cockenoe Ave
Philadelphia, PA 19144                  Woodbury, NJ 08096                             Babylon, NY 11702
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 502 of 845

Maureen Benson                           Maureen Carroll                              Maureen Clark
79 Lempa Rd                              3408 Hartel Ave                              1616 Spruce St 3r
Holland, PA 18966                        Philadelphia, PA 19136                       Philadelphia, PA 19103




Maureen Clark, DO                        Maureen Dever                                Maureen Fee
c/o HUH                                  1276 Laurel Ln                               1625 Brookhaven Rd
230 N Broad St                           Huntingdon Valley, PA 19006                  Wynnewood, PA 19096
Philadelphia, PA 19102




Maureen Fee Md                           Maureen Halner                               Maureen Heffernan
1625 Brookhaven Rd                       8310 Cottage St                              64 Chestnut Dr
Wynnewood, PA 19096                      Philadelphia, PA 19136                       Richboro, PA 18954




Maureen Heimbecker                       Maureen Meier                                Maureen Muller
6376 Ditman St                           37 Cooper St                                 1104 Solly Pl
Philadelphia, PA 19135                   Haddon Twp, NJ 08108                         Philadelphia, PA 19111




Maureen Nolen                            Maureen Odonnell                             Maureen Quinlan Dpm
9209 Leon St                             801 Loraine St                               1731 Hillcrest Ave
Philadelphia, PA 19114                   Ardmore, PA 19003                            Pennsauken, NJ 08110




Maureen Reilly                           Maureen Ross                                 Maureen S Pettersen
402 Maple St                             347 Fitzgerald St                            2623 Woodward St
Jenkintown, PA 19046                     Philadelphia, PA 19148                       Philadelphia, PA 19152




Maureen Steinmetz                        Maureen Sullivan                             Maureen Vaughan
950 Foulkrod St                          203 Hazlewood Lane                           18 Peony Rd
Philadelphia, PA 19124                   Marlton, NJ 08053                            Levittown, PA 19056




Maureen Waweru                           Maurice Chorney                              Maurice Dennis
638 Fawn Cir                             2401 Pennsylvania Ave, Apt 12 B34            7816 Rugby St
King of Prussi, PA 19406                 Philadelphia, PA 19130                       Philadelphia, PA 19150




Maurice Mapp Ii                          Maurice Norris                               Mauvareen Beverley
1801 67th Ave                            7641 Rugby St                                40 Memorial Hwy, Apt 14q
Philadelphia, PA 19126                   Philadelphia, PA 19150                       New Rochelle, NY 10801




Mavig Gmbh                               Mavis Thomas                                 Mavlin Patel Md
P.O. Box 820362                          5459 Arlington St                            1400 Spring Garden St, Apt 404
81803 Munich                             Philadelphia, PA 19131                       Philadelphia, PA 19130
Stahlgruberring 5
Munich, 81829
Germany
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 503 of 845

Max Hallett                                   Max Kelz Md                                  Max L Ramenofsky Md
826 Lombard St B                              289 N Highland Ave                           617 Sauconview Dr
Philadelphia, PA 19147                        Merion Station, PA 19066                     Bethlehem, PA 18015




Maxi Share                                    Maxim Healthcare Svcs Inc/Homecar            Maxim Healthcare Svcs Inc/Staff
P.O. Box 2041                                 DBA Travel Max Medical Prof                  DBA Maxim Staffing Solutions
Milwaukee, WI 53201                           12559 Collections Ctr Dr                     12558 Collections Center Dr
                                              Chicago, IL 60693                            Chicago, IL 60693




Maxim Healthcare Svcs/Travel Max              Maxim S Eckmann Md                           Maxim Staffing Solutions Inc
DBA Travel Max                                c/o Ut Health Science Ctr                    12558 Collections Center Dr
13877 Collections Ctr Dr                      7703 Floyd Curl Dr                           Chicago, IL 60693
Chicago, IL 60693                             San Antonio, TX 78229-3900




Maximillan Williams                           Maximillan Williams                          Maximillian Smitham
115 N Connell St                              115 North Connell St                         1601 Spring Garden St, Apt 411
Wilmington, DE 19805                          Wilmington, DE 19805                         Philadelphia, PA 19130




Maxine Abrams                                 Maxine Gibson                                Maxwell Graphic Arts Inc
5130 Springfield Ave, 1                       6531 Woodland Ave                            P.O. Box 9
Philadelphia, PA 19143                        Pennsauken, NJ 08110                         Gibbsboro, NJ 08026




Maxxim/Athens                                 Maya Muhammad                                Mayank Shukla Md
P.O. Box 840430                               1207 W Sedgley Ave                           2517 Cobble Hill Ct, Unit 1
Dallas, TX 75284-0430                         Philadelphia, PA 19133                       Woodbury, MN 55125




Mayar Jundi                                   Mayclin Dental Studio Inc                    Mayclin Dental Studios Inc
18-12 Valley Rd                               7505 Hwy 7, Ste 100                          2629 Louisiana Ave So
Drexel Hill, PA 19026                         St Louis, MO 55426                           Minneapolis, Mn 55426




Mayda Minaya                                  Mayer-Johnson LLC                            Mayfair Travel Inc
5851 Roosevelt Blvd                           P.O. Box 72153                               7210 Frankford Ave
Philadelphia, PA 19149                        Cleveland, OH 44192                          Philadelphia, PA 19135




Mayfield Site Contractors Inc                 Mayflower Laundry Textile Ser                Mayflower Laundry Textile Ser
596 Swedeland Rd                              1350 Brass Mill Rd                           Attn Tina Bratcher
King of Prussia, PA 19406                     Belcamp, MD 21017-1211                       1350 Brass Mill Rd
                                                                                           Belcamp, MD 21017




Mayflower Laundry And Textile Services        Mayne Pharma Inc                             Mayo Clinic
2601 W Lexington St                           Formerly Faulding Pharmaceutical             200 1st St SW 11th Fl
Baltimore, MD 21223                           Dept Ch 17142                                Rochester, MN 55905
                                              Palatine, IL 60055-7142
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 504 of 845

Mayo Collaborative Services Inc           Mayo Collaborative Services Inc              Mayo Collaborative Services LLC
DBA Mayo Medical Laboratories             Re Payment North Fulton Reg Hosp             DBA Mayo Medical Laboratories
P.O. Box 9146                             DBA Mayo Medical Laboratories                P.O. Box 4100
Minneapolis, MN 55480-9146                P.O. Box 9146                                Rochester, MN 55903-4100
                                          Minneapolis, MN 55480-9146



Mayo Foundation                           Mayo Medical Library                         Mayra Jorge
DBA Mayo Medical Library                  Interlibrary Loan                            6356 Martins Mill Rd
200 1st St SW                             Mayo Foundation                              Philadelphia, PA 19111
Rochester, MN 55905                       200 1st St SW
                                          Rochester, MN 55905



Mayya Kawar Md                            Mazetta Moore                                Mazharul H Zaim Dds
206 S 13th St, Apt 801                    612 E Price St                               1915 Washington Ln
Philadelphia, PA 19107                    Philadelphia, PA 19144                       Philadelphia, PA 19138




Mazzoni Center                            Mcare Solutions Inc                          Mcbee Associates Inc
Attn Brooke Rogers                        DBA Revint Solutions                         P.O. Box 37135
21 S 12th St                              1 S 376 Summit Ave, Ste 1E                   Baltimore, MD 21297-3135
Philadelphia, PA 19107                    Court A
                                          Oakbrook Terrace, IL 60181



Mccaffreys Commissary Inc                 McCann Law, LLC                              Mcclafferty Printing Co Inc
2200 Cabot Blvd W, Ste 3                  Attn Mark DiAntonio, Anne Pedersen           1600 N Scott St
Langhorne, PA 19047                       Attn Tim McCann, Sarah Petrosky              Wilmington, DE 19806
                                          1800 John F. Kennedy Blvd, Ste 1812
                                          Philadelphia, PA 19103



Mcclure Company                           Mcclure Industries Inc                       Mcconnell Orthopedic Mfg Co
DBA Mcclure Mechanical Svcs               9051 SE 55th Ave                             P.O. Box 8306
P.O. Box 2630                             Portland, Or 97206                           Greenville, TX 75404
Harrisburg, PA 17105-2630




Mcdavid Associates Inc                    Mcdoes LLC Corp                              Mcdonald Building Co LLC
DBA Jack S Firehouse                      DBA Fastsigns                                910 E Main St
Attn Amanda Turske                        906 Greentree Square Shopping Ctr            Norristown, PA 19401
2130 Fairmount Ave                        Marlton, NJ 08053
Philadelphia, PA 19130



Mcdonald S Corporation                    Mcdonald Safety Equipment Inc                Mcdougal Littell Co
P.O. Box 8400                             P.O. Box 6004                                A Houghton Mifflin Co
London, KY 40742                          Wilmington, DE 19804-0604                    Customer Service Center
                                                                                       1900 S Batavia
                                                                                       Geneva, IL 60134



Mcg Health, LLC                           Mcgan Technology LLC                         Mcghee, Tiffany
Attn Contracts Department                 1193 Randolph Rd                             Tiffany Mcghee
901 5th Ave, Ste 2000                     Blackstone, MA 06457                         6111 Montague St
Seattle, WA 98164                                                                      Philadelphia, PA 19135




Mcgraw Hill Inc                           Mcgraw-Hill Companies                        Mcguirewoods Llp
Health Professions                        P.O. Box 7247-7020                           Attn Accounts Receivable
P.O. Box 182615                           Philadelphia, PA 19170-7020                  800 E Canal St
Columbus, OH 43272-3046                                                                Richmond, VA 23219-4030
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 505 of 845

MCI                                        MCI                                          MCI
800 Service                                P.O. Box 371355                              P.O. Box 371369
P.O. Box 371392                            Pittsburgh, PA 15250-7355                    Pittsburgh, PA 15250-7369
Pittsburgh, PA 15250-7392




MCI                                        MCI                                          MCI
P.O. Box 371392                            P.O. Box 371838                              P.O. Box 600674
Pittsburgh, PA 15250-7392                  Pittsburg, PA 15250-7838                     Jacksonville, FL 32260-0674




MCI Comm Service/Chlg                      Mci Commercial Service - Sw                  MCI Communications Services Inc
P.O. Box 856059                            27732 Network Pl                             P.O. Box 660206
Louisville, KY 40285-6059                  Chicago, IL 60673-1277                       Dallas, TX 75266-0206




MCI Telecomm                               Mci Telecommunications                       MCI Telecommunications
P.O. Box 371322                            P.O. Box 371322                              P.O. Box 371355
Pittsburgh, PA 15250-7322                  Pittsburgh, PA 15250-7322                    Pittsburgh, PA 15250-7355




MCI Telecommunications                     MCI Worldcom                                 MCI Worldcom
Prism Plus Service                         Hahnemann                                    P.O. Box 371392
P.O. Box 371392                            P.O. Box 73677                               Pittsburgh, PA 15250-7392
Pittsburgh, PA 15250-7392                  Chicago, IL 60673-7677




Mckensie Walker                            Mckesson Corp                                Mckesson Corp Its Subsidaries
828 N 21st St                              DBA Mckesson Medical Imaging Co              12748 Collections Ctr Dr
Philadelphia, PA 19130                     5995 Windward Pkwy                           Chicago, IL 60693
                                           Alpharetta, GA 30005




Mckesson Corporation                       Mckesson Drug Company                        Mckesson General Medical
DBA Mckesson Specialty Distrib             P.O. Box 848442                              P.O. Box 371269
P.O. Box 841838                            Dallas, TX 75284-8442                        Pittsburgh, PA 15250-7269
Dallas, TX 75284-1838




Mckesson Hboc                              Mckesson Hboc Inc                            Mckesson Health Solutions Corp
293 Boston Post Rd W                       P.O. Box 98347                               22423 Network Pl
Marlborough, MA 01752-4615                 Chicago, IL 60693-8347                       Chicago, IL 60673-1224




Mckesson Medical Surgical                  Mckesson Medical Surgical Inc                Mckesson Medmanagement Corp
P.O. Box 933027                            P.O. Box 634404                              12748 Collection Center Dr
Atlanta, GA 31193-3027                     Cincinnati, OH 45263-4404                    Chicago, IL 60693




Mckesson Plasma Biologics LLC              Mckesson Specialty Care                      Mckesson Technologies Inc
16578 Collections Ctr Dr                   Distribution Joint Venture LP                DBA Relayhealth
Chicago, IL 60693                          15212 Collections Center Dr                  P.O. Box 98347
                                           Chicago, IL 60693                            Chicago, IL 60693-8347
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 506 of 845

Mckesson Technologies Inc                   Mckie Splints                                  Mckie Splints LLC
P.O. Box 98347                              P.O. Box 1033                                  P.O. Box 16332
Chicago, IL 60693-8347                      Washburn, WI 54891                             Duluth, MN 55816




Mckiernan Williams Inc                      Mckinley Blacksmith Corporation                Mckinley Johnson
DBA the Gutter Guys                         2011 Foulk Rd                                  943 E Russell St
515 Bethlehem Pk, Ste 103                   Boothwyn, PA 19061                             Philadelphia, PA 19134
Colmar, PA 18915




Mclaughlin Young Group Inc                  Mclaughlin,Norris Pa                           Mcm Electronics Corp
4400 Park Rd 3rd Fl                         Norris Mclaughlin Pa                           P.O. Box 713564
Charlotte, NC 28209                         400 Crossing Blvd 8th Fl                       Cincinnati, OH 45271-3564
                                            P.O. Box 5933
                                            Bridgewater, NJ 08807



Mcmaster Carr Supply Co                     Mcmg Multimedia Publishers Inc                 Mcminn Inc
P.O. Box 7690                               4819 Summenlin Rd NW                           DBA Symtech Solutions
Chicago, IL 60680-7690                      Albuquerque, NM 87114                          27 Steamwhistle Dr
                                                                                           Ivyland, PA 18974




Mcmobile Inc                                Mcp Hahnemahn University                       Mcp Hahnemann Pediatric Aids Fund
5120 State Rd                               P.O. Box 828153                                Drexel University College of Med
Drexel Hill, PA 19026                       Dept of Radiation Oncology                     2900 Queen Ln
                                            Philadelphia, PA 19182                         Philadelphia, PA 19129




Mcp Hahnemann University                    Mcp Hahnemann University                       Mcp Hahnemann University
3300 Henry Ave                              College of Nrsg Health Prof                    Ems 8T Fl Bellet Bldg M
Ann Preston Hall, Rm 365                    245 N 15th St Ms 501                           245 N 15th St
Philadelphia, PA 19129                      Philadelphia, PA 19102-1192                    Philadelphia, PA 19102




Mcp Hahnemann University                    Mcp Ob Gyn                                     Mcphu Department Of Neurology
School of Medicine                          2967 W Schoolhouse Ln, Apt 102                 DBA Phila Health Education Corp
245 N 15th St Ms, 495                       Philadelphia, PA 19144                         P.O. Box 828161
Philadelphia, PA 19102-1192                                                                Philadelphia, PA 19182




Mcphu Dept Of Anesthesia                    Mcphu Dept Of Cardiothoracic Surg              Mcphu Radiologic Sciences
Dept of Anesthesia                          P.O. Box 828138                                Attn Brian Mckee
P.O. Box 828232                             Philadelphia, PA 19182                         245 N 15th St Ms, 206
Phiiladelphia, PA 19182                                                                    Philadelphia, PA 19102-1192




Mcqs Entrprises Inc                         Md Consult LLC                                 Md Ipa
DBA Yellow Cab Services/Bell Taxi           P.O. Box 60002                                 4 Taft Ct
8125 Frankford Ave                          St Louis, MO 63160-0002                        Rockville, MD 20850
Phila, PA 19136




Md Orthopedics Inc                          Md Pathways                                    Md Resource
4654 Big Trail Cir                          DBA Md Pathways                                5981 Graham Ct
Moorpark, CA 93021                          6751 N Sunset Blvd, Ste 450                    Livermore, CA 94550
                                            Glendale, AZ 85305
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 507 of 845

Md Solutions Inc                          Md Tech                                       Md Technologies
One Westinghouse Plaza                    135 S Lasalle Dept 2944                       P.O. Box 60
Boston, MA 02136                          Chicago, IL 60674-2944                        Galena, IL 61036




Mdcc Nj LLC                               Mdm Commercial Enterprises Inc                Mds Carpet Flooring
P.O. Box 218                              1102 A1A North, Ste 205                       455 Penn St
Bloomingdale, NJ 17403                    Ponte Vedra Beach, FL 32082                   Yeadon, PA 19050




Mds Carpeting And Flooring, Inc           Mds Nordion Inc                               Me Yon Shin Md
455 Penn St                               P.O. Box 371902                               640 N Broad St, Apt 835
Yeadon, PA 19050                          Pittsburgh, PA 15251-1902                     Philadelphia, PA 19130




Mead Johnson Company                      Mead Johnson Company                          Mead Johnson Nutr Group 066168
Payment From Desert Regional              P.O. Box 951189                               P.O. Box 751735
15919 Collection Center Dr                Dallas, TX 75395-1189                         Charlotte, NC 28275
Chicago, IL 60693




Mead Johnson Nutritional Group            Mead Johnson Nutritionals                     Meade Research LLC
P.O. Box 751735                           Mead Johnson Co                               Analytic Research Assoc
Charlotte, NC 28275                       15919 Collections Ctr Dr                      105-A Lew Dewitt Blvd
                                          Chicago, IL 60693                             Pmb, 179
                                                                                        Waynesboro, VA 22980



Meagen Kline                              Meaghan Carlson                               Mealine Barbour
134 S Main St                             2001 Hamilton St, 726                         2301 W Diamond St
Yardley, PA 19067                         Philadelphia, PA 19130                        Philadelphia, PA 19121




Med - Ed Inc                              Med Alliance Group Inc                        Med Ed Audio
1911 Charlotte Dr                         DBA Med Alliance Solutions                    1911 Charolette Dr
Charlotte, NC 28203                       2175 Oakland Dr                               Charlotte, NC 28203
                                          Sycamore, IL 60178




Med Imaging Solutions Group Inc           Med Labs Inc                                  Med One Capital Funding Texas LP
229 Arnold Mill Rd, Ste 100               28 Vereda Cordillera                          DBA Ipa One
Woodstock, GA 30188                       Goleta, CA 93117                              P.O. Box 271128
                                                                                        Salt Lake City, UT 84127




Med One Capital Funding, LLC              Med One Capital Funding, LLC                  Med One Capital Inc
10712 S 1300 E                            DBA Ipa One                                   DBA Tri Anim Financial Svcs
Sandy, UT 84094                           10712 S 1300                                  P.O. Box 271128
                                          East Sandy, UT 84094                          Salt Lake City, UT 84127




Med One Surgical Inc                      Med Pro Distributors LLC                      Med Solutions
670 Tallevast Rd                          c/o Summit Financial Resources LP             730 Cool Springs Blvd, Ste 800
Sarasota, FL 34243                        P.O. Box 602739                               Franklin, TN 37067
                                          Charlotte, NC 28260-2739
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 508 of 845

Med Study Corp                             Med Systems Inc                             Med Tec Inc
P.O. Box 51474                             2631 Ariane Dr                              4278 Payshere Cir
Colorado Springs, CO 80949                 San Diego, CA 92117                         Chicago, IL 60674




Med Tex Services Inc                       Med3000                                     Med3000 Corp
P.O. Box 240                               9313 Medical Plaza Dr, Ste 203              P.O. Box 1236
Penns Park, PA 18943                       Charleston, SC 29406                        Butler, PA 16003-1236




Med3000 Inc                                Med3000 Practice Resources LLC              Med3000-Mid Atlantic Region
Attn CEO                                   P.O. Box 1236                               Med3000 Health Solutions Corp
Foster Plaza 10                            Butler, PA 16003-1236                       Foster Plaza, 10
680 Andersen Dr                                                                        P.O. Box 1236
Pittsburgh, PA 15220                                                                   Butler, PA 16003-1236



Medacist Solutions Group LLC               Medacist Solutions Group, LLC               Medactionplan.Com LLC
P.O. Box 892                               714 South Main St                           P.O. Box 430
Cheshire, CT 06410                         Cheshire, CT 06410                          Peapack, NJ 07977




Medartis Inc                               Medbooks                                    Medcases Inc
224 Valley Creek Blvd, Ste 100             101 W Buckingham Rd                         1401 Walnut St 12th Fl
Exton, PA 19341                            Richardson, TX 75081                        Philadelphia, PA 19123




Medco Supply Company                       Medcom Solutions Inc                        Medcompliance Services Inc
P.O. Box 21773                             56 Terminal Way                             Attn Jessy Huebner, Chfp
Chicago, IL 60673-1217                     Pittsburgh, PA 15219                        P.O. Box 398255
                                                                                       Miami Beach, FL 33239




Meddev Corporation                         Medeast Post-Op Surgical Inc                Med-El Corporation
730 N Pastoria Ave                         1407 Bethlehem Pike                         2511 Old Cornwallis Rd, Ste 100
Sunnyvale, CA 94085                        Flourtown, PA 19031                         Durham, NC 27713




Medela Inc                                 Medequip Biomedical                         Medescort International Inc
38789 Eagle Way                            8405 NW 29th St                             P.O. Box 8766
Chicago, IL 60678-1387                     Doral, FL 33122                             Allentown, PA 18105




Medex Inc                                  Medex Supply                                Medfilms Inc
Dept L 2513                                Distributors Inc                            4910 W Monte Carlo Dr
Columbus, OH 43260-2513                    P.O. Box 1242                               Tucson, AZ 85745
                                           Monsey, NY 10952




Medfilters LLC                             Med-Flex Inc                                Medforce Inc
P.O. Box 890368                            P.O. Box 357                                3615 C Chain Bridge Rd
Charlotte, NC 28289-0368                   Hainesport, NJ 08036-0357                   Fairfax, VA 22030
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 509 of 845

Medgyn Products Inc                         Medhost Inc                                  Medhost Of Texas Inc
P.O. Box 3126                               2739 Momentum Pl                             2739 Momentum Pl
Oak Brook, IL 60522-3126                    Chicago, IL 60689-5327                       Chicago, IL 60689-5327




Medhub, LLC                                 Medhumor Medical Publications LLC            Media Concepts Inc
10 2nd St Ne, Ste 300                       1127 High Ridge Rd, Ste 332                  200 Spring Garden St, Ste B
Minneapolis, MN 55413                       Stamford, CT 06905                           Philadelphia, PA 19123




Media Networks Inc                          Media Pulbishing Services                    Media Supply Inc
P.O. Box 30852                              150 S Front St                               208 Philips Rd
Hartford, CT 06150-0852                     Soudertown, PA 18964                         Exton, PA 19341




Media Two Inc                               Medialab Inc                                 Medialab Inc
1014 W 36th St                              242 Culver St, Ste 214                       242 Culver St, Ste 300
Baltimore, MD 21211                         Lawrenceville, GA 30045                      Lawrenceville, GA 30046




Mediatech Inc                               Medibadge Inc                                Medibag Company Inc
9345 Discovery Blvd                         DBA Kids Love Stickers                       3779 Dayton-Xenia Rd
Manassas, VA 20109                          P.O. Box 12307                               Beavercreek, OH 45432
                                            Omaha, NE 68112-0307




Medibag Company Inc                         Medica                                       Medica
DBA Medibag Pharmacy Promotions             Attn Recovery Services                       P.O. Box 30990
1330 Pkwy Dr                                P.O. Box 740804                              Salt Lake City, UT 84130
Beaverneck, OH 45432                        Atlanta, GA 30374-0804




Medicaid                                    Medicaid                                     Medicaid
150 S Independence Mall W                   7500 Security Blvd                           P.O. Box 909
Philadelphia, PA 19106                      Baltimore, MD 21244-1850                     New Caslte, DE 19720-0909




Medicaid Assistance Program                 Medicaid Management Info System              Medicaid Of Pa
80 State St                                 New York Medicaid                            P.O. Box 8194
Albany, NY 12207                            60 State St                                  Harrisburg, PA 17105
                                            Albany, NY 12207




Medicaid Of Pennsylvania                    Medicaid South Carolina                      Medicaid/Commonwealth Of Pa
P.O. Box 8150                               P.O. Box 8355                                Dpw/Omap
Harisburg, PA 17120                         Columbia, SC 29202-8355                      P.O. Box 8050
                                                                                         Harrisburg, PA 17105




Medicaid/Superior                           Medical Arts Press                           Medical Asset Management Inc
P.O. Box 3003                               P.O. Box 37647                               Lenox Center
Farmington, MO 63640-3803                   Philadelphia, PA 19101-0647                  3355 Lenox Rd, Ste 242
                                                                                         Atlanta, GA 30326
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 510 of 845

Medical Assistance Of Pa                      Medical Automation Systems Inc               Medical Board Of California
P.O. Box 8194                                 Attn Accounts Receivable                     1426 Howe Ave, Ste 54
Harrisburg, PA 17105                          2000 Holiday Dr, Ste 500                     Sacramento, CA 95825
                                              Charlottesville, VA 22901




Medical Card System Inc                       Medical College Of Pennsylvania              Medical College Of Wisconsin
P.O. Box 9023547                              P.O. Box 12608                               Attn Judi Rehm
San Juan, 009023547                           Philadelphia, Pa 19129                       Meb 3235
Puerto Rico                                                                                8701 Watertown Plank Rd
                                                                                           Milwaukee, WI 53226



Medical Components Inc                        Medical Concepts                             Medical Consultants Network Inc
1499 Delp Dr                                  26690 Madison Ave, Ste 102                   1777 S Harrison St, 405
Harleysville, PA 19438                        Murrieta, CA 92562                           Denver, CO 80210




Medical Contracting Services Inc              Medical Contracting Services Inc             Medical Data Information Svcs Inc
10300 N Central Expwy Ste, 470                P.O. Box 674011                              417 Caredean Dr Bldg E
Dallas, TX 75231                              Dallas, TX 75267-4011                        Horsham, PA 19044




Medical Device Depot Inc                      Medical Device Register                      Medical Device Technologies Inc
3230 Bethany Ln, Ste 8                        Five Paragon Dr                              P.O. Box 677482
Ellicott City, MD 21042                       Montvale, NJ 07645-1742                      Dallas, TX 75267




Medical Distribution Inc                      Medical Doctor Associates                    Medical Doctor Associates Inc
P.O. Box 18230                                4775 Peachtree Industrial Blvd, Ste 300      Accounts Receivable
Louisville, KY 40261-0230                     Berkeley Lake, GA 30092                      145 Technology Pkwy NW
                                                                                           Norcross, GA 30092




Medical Doctor Associates Inc                 Medical Doctor Associates, LLC               Medical Education Group
P.O. Box 277185                               Attn Anne Anderson, Executive VP             DBA Informed
Atlanta, GA 30384-7185                        4775 Peachtree Industrial Blvd               Systems
                                              Ste 300                                      1977 N Olden Ave Ext 680
                                              Berkeley Lake, GA 30092                      Trenton, NJ 08618



Medical Education Group Learning              Medical Educational Services                 Medical Emergency Care Assoc Inc
DBA Informed Dept of Cme                      P.O. Box 664                                 Meca
3863 Union Deposit Rd, 901                    Eau Claire, WI 54702                         5 Joyce Kilmer Dr
Harrisburg, PA 17109                                                                       Holland, PA 18966




Medical Equip Technologies Inc                Medical Equipment Contractors Inc            Medical Equipment Contractors Inc
DBA Remetronix                                75 Senn Dr                                   P.O. Box 3147
P.O. Box 2668                                 Chester Springs, PA 19425                    West Chester, PA 19381-3147
Stuart, FL 34995




Medical Equipment Maintenance LLC             Medical Excess LLC                           Medical Gas Solutions Inc
DBA Emsar New Jersey                          Attn Chief Medical Mgmt Officer              20 Mcdonald Blvd, Ste 2
P.O. Box 10120                                8777 Purdue Rd, Ste 330                      Aston, PA 19014
Trenton, NJ 08650                             Indianapolis, IN 46268
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 511 of 845

Medical Graphics Corp                         Medical Group Management Assoc              Medical Group Mgmt Assoc Inc
Mgc Diagnostics Corp                          P.O. Box 380124                             P.O. Box 17603
Bin, 11                                       Birmingham, AL 35238-0124                   Denver, CO 80217-0603
P.O. Box 9201
Minneapolis, MN 55480-9201



Medical Heights Assoc LLC                     Medical Imaging Of Lehigh Valley            Medical Imaging Solutions
P.O. Box 342                                  P.O. Box 3226                               Payment From San Ramon Regional
Haddonfield, NJ 08033                         Allentown, PA 18106-0226                    Midwest Inc
                                                                                          229 Arnold Mill Rd, Ste 100
                                                                                          Woodstock, GA 30188



Medical Imaging/Imco Inc                      Medical International                       Medical Learning Inc
4 Poulson Ave                                 2800 Sherwood Ln                            287 E 6th St Ste, 400
Essington, PA 19029                           Colleyville, TX 76034                       St Paul, MN 55101




Medical Library Association                   Medical Management Associates Inc           Medical Management Institute
Department 4627                               3330 Cumberland Blvd, Ste 200               Campus Bookstore
Carol Stream, IL 60122-4627                   Atlanta, GA 30339                           11405 Old Roswell Rd
                                                                                          Alpharetta, GA 30004-2054




Medical Management Planning Inc               Medical Marketing Service Inc               Medical Measurements Inc
P.O. Box 11744                                Mms Inc                                     56 Linden St
Bainbridge Island, WA 98110                   935 National Pkwy, Ste 93510                Hackensack, NJ 07601
                                              Schaumburg, IL 60173-5179




Medical Mutual Of Ohio                        Medical Neurogenetics LLC                   Medical Neurogenetics, LLC
2060 E 9th St, 01-7B-5310                     Attn Neurochemistry                         Attn President and Ceo
Cleveland, OH 44115                           5424 Glenridge Dr NE                        5424 Glenridge Dr
                                              Atlanta, GA 30342                           Atlanta, GA 30342




Medical Outsourcing Services LLC              Medical Packaging Inc                       Medical Positioning Inc
5364 Reliable Pkwy                            8 Kings Ct                                  P.O. Box 678198
Chicago, IL 60686-0053                        Flemington, NJ 08822                        Dallas, TX 75267-8198




Medical Procedures Inc                        Medical Protective Co, The                  Medical Quality Enhancement Corp
2223 Eastern Ave                              Attn Hospital Accounting                    Dr Score.Com
Baltimore, MD 21231                           Medpro Group                                3508 Brunswick Ct
                                              5814 Reed Rd                                Winston-Salem, NC 27104
                                              Fort Wayne, IN 46835



Medical Registry Services Inc                 Medical Research Library Brooklyn           Medical Resources Inc
P.O. Box 219                                  State Univ of Ny/Downstate Med Ct           Div Encore Office Interiors Inc
Wayne, NJ 07474                               Suny Health Ctr                             8377 C Green Meadows Dr N
                                              450 Clarkson Ave Box 14                     Lewis Center, OH 43035
                                              Brooklyn, NY 11203



Medical Review Service Inc                    Medical Review Service Inc                  Medical Science Products Inc
P.O. Box 30144                                Payment Coral Gables Hospital               P.O. Box 381
Palm Beach Gardens, FL 33420                  P.O. Box 30144                              Canal Fulton, OH 44614
                                              Palm Beach, FL 33420
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 512 of 845

Medical Security Card Co Inc                 Medical Security Card Company                 Medical Solutions Inc
DBA Scriptsave                               75 Remittance Dr Ste, 6191                    3901 Centerview Dr, Ste L
Accounts Receivable                          Chicago, IL 60675-6191                        Chantilly, VA 20151
P.O. Box 61833
Phoenix, AZ 85082-1833



Medical Staff Fund Aemc                      Medical Staff Of Capital Hlth Sys             Medical Staffing Network
Germantown Community Hlth Svcs               446 Bellevue Ave                              DBA Medical Staffing Network
One Penn Blvd, Ste 1026                      Trenton, NJ 08618                             Healthcare LLC
Philadelphia, PA 19144                                                                     P.O. Box 840292
                                                                                           Dallas, TX 75284-0292



Medical Staffing Network                     Medical Staffing Network Inc                  Medical Staffing Network Inc
P.O. Box 840416                              1251 Paysphere Cir                            Attn Ar Cash Dept
Dallas, TX 75284-0416                        Chicago, IL 60674-1251                        P.O. Box 202996
                                                                                           Dallas, TX 75320-2996




Medical Staffing Network Inc                 Medical Staffing Network Of Illin             Medical Staffing Solutions Inc
Intelistaf Healthcare                        Medical Staffing Network Allied               DBA Stat Resources
P.O. Box 840721                              3139 Paysphere Cir                            4499 Old William Penn Hwy
Dallas, TX 75284-0721                        Chicago, IL 60674                             Murryville, PA 15668-1923




Medical Staffing Solutions, Inc              Medical Support Prod Inc                      Medical Technology
DBA Stat Resources                           3125 Nolt Rd                                  DBA Bledsoe Brace Systems
4499 Old William Penn Hwy                    Lancaster, PA 17601                           P.O. Box 847100
Murrysville, PA 15668                                                                      Dallas, TX 75284-7100




Medical Technology Mgmt Inst                 Medical Training Solutions Inc                Medical University Of Ohio
P.O. Box 26337                               P.O. Box 17349                                DBA University of Toledo Med Ctr
Milwaukee, WI 53226-0337                     Seattle, WA 98127                             Dept L-674
                                                                                           Columbus, OH 43260




Medicare                                     Medicare                                      Medicare A
P.O. Box 1602                                P.O. Box 247006                               P.O. Box 890113
Omaha, NE 88101                              Omaha, NE 68124-7706                          Camp Hill, PA 17089-0113




Medicare Gero Physch                         Medicare Part B                               Medicare Part B
Overpayments Refunds                         Financial Services Dept                       P.O. Box 1602
P.O. Box 1602                                P.O. Box 44094                                Omaha, NE 68101
Omaha, NE 68101                              Jacksonville, FL 32231




Medicare Services                            Medicare-Highmark                             Medi-Clean Healthcare Laundry LLC
P.O. Box 1602                                P.O. Box 890304                               P.O. Box 2033
Omaha, NE 68101-1602                         Camp Hill, PA 17089-0304                      Aston, PA 19014




Medico Insurance Company                     Medicom Digital Inc                           Medicus Health Direct Inc
P.O. Box 10386                               Medicom Health Interactive                    DBA Medicus Health
Des Moines, IA 50306                         111 3rd Ave So, Ste 400                       P.O. Box 888611
                                             Minneapolis, MN 55401                         Kentwood, MI 49588
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 513 of 845

Medidenta International Inc                 Medi-Dose Inc                                Medi-Dose Inc
P.O. Box 409                                Lock Box 285                                 Various Customer Numbers
Woodside, NY 11377                          Bethayres, PA 19006-0285                     Lock Box 238
                                                                                         Jamison, PA 18929-0238




Medigas Life Safety Group Corp              Medi-Man Rehabilitation Products             Medimedia Usa Inc
1655 Sycamore Ave                           6200A Tomken Rd                              DBA Krames Staywell LLC
Bohemia, NY 11716                           Mississauga, On L5T 1X7                      P.O. Box 90477
                                            Canada                                       Chicago, IL 60696-0477




Medimedia Usa Inc                           Medimmune Distribution LLC                   Medint Holdings LLC
DBA Triple I                                14247 Collection Center Dr                   Parkview Tower
P.O. Box 759                                Chicago, IL 60693                            1150 1st Ave, Ste 450
Morrisville, PA 19067                                                                    King of Prussia, PA 19406




Medint Holdings, LLC                        Medi-Nuclear                                 Medi-Nuclear Corp
1150 1st Ave, Ste 450                       4610 Littlejohn St                           Dept 2482
King of Prussia, PA 19406                   Baldwin Park, CA 91706                       P.O. Box 11407
                                                                                         Birmingham, AL 35246-2482




Medi-Promotions                             Mediq A Hill-Rom Company                     Mediq Acs
DBA Medi-Scripts                            P.O. Box 643592                              A Div of Mediq/Prn
50 Rte 17 South                             Pittsburgh, PA 15264-3592                    Dept La-21326
Hasbrouck Heights, NJ 07604                                                              Pasadena, CA 91185-1326




Mediq Acs                                   Mediq Inc                                    Mediq Prn
P.O. Box 7777 W7920                         P.O. Box 7777 W0815                          One Mediq Plz
Philadelphia, PA 19175-7920                 Philadelphia, PA 19175-0815                  Pennsauken, NJ 08110




Mediq/Prn Life Support Svcs Inc             Mediqual Systems Inc                         Mediqual Systems Inc
P.O. Box 7777-W0815                         500 Nickerson Rd                             A Cardinal Health Company
Philadelphia, PA 19175-0815                 Marlborough, MA 01752                        Dept 642165
                                                                                         Pittsburg, PA 15264-2165




Mediqual Systems Inc                        Medisafe America LLC                         Mediscribe Inc
Hahnemann                                   9423 Corporate Lake Dr                       3136 Butler Pike
Mediqual                                    Tampa, FL 33634                              Plymouth Meeting, PA 19462
500 Nickerson Rd
Marlborough, MA 01752



Medi-Share                                  Medi-Stim Usa Inc                            Medi-System Inc
P.O. Box 674                                4810 White Bear Pkwy                         521 W Rosecrans Ave
Sterling, IL 61081                          White Bear Lake, MN 55110                    Gardena, CA 90248




Medi-Tech                                   Meditron Devices LLC                         Medivance Inc
26 Court St, Ste 1301                       150 Hopper Ave                               P.O. Box 75767
Brooklyn, NY 11242                          Waldwick, NJ 07463                           Charlotte, NC 28275
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 514 of 845

Medivators                                  Medi-Watch Uk Limited                         Med-Label Inc
Minntech Inc                                1501 Northpoint Pkwy, Ste 103                 P.O. Box 721
Nw 9841                                     W Palm Beach, FL 33407                        Flanders, NJ 07836
P.O. Box 1450
Minneapolis, MN 55485



Medlearn                                    Medline Industries Holdings, L.P              Medline Industries Inc
287 E 6th St Ste, 400                       Attn Legal Department                         Attn Ron Barrett
St Paul, MN 55101                           Three Lakes Dr                                Three Lakes Dr
                                            Northfield, IL 60093                          Northfield, IL 60093




Medline Industries Inc                      Medline Industries, Inc                       Medlink Corporation
Dept 1080                                   Attn Legal Department                         10393 San Diego Mission Rd, 120
P.O. Box 121080                             Three Lakes Dr                                San Diego, CA 92108-2134
Dallas, TX 75312-1080                       Northfield, IL 60093




Medlytix, LLC                               Medmarketplace.Com Corporation                Med-Media Inc
Attn CEO                                    5975 N Federal Hwy, Ste 249C                  2401 Park Ave Ste, 200
675 Mansell Rd, Ste 100                     Ft Lauderdale, FL 33308                       Harrisburg, PA 17110
Roswell, GA 30076




Mednet Healthcare Technologies, Inc.        Mednet Ims Inc                                Mednet Systems Inc
Attn Chief Executive Officer                P.O. Box 957929                               2505 N Beltline Rd
275 Philips Blvd                            Duluth, GA 30095-9533                         Sunnyvale, TX 75182
Ewing, NJ 08618




Medovations Inc                             Medpac Bags Inc                               Med-Pat Inc
27270 Network Pl                            4140 Shorline Dr                              1750 Brielle Ave Bldg A-6
Chicago, IL 60673-1272                      Spring Park, MN 55384                         Wanamassa, NJ 07712




Med-Pat Inc                                 Medpointe Inc                                 Medpointe Inc
31 Riordan Pl                               Dept Ch 10486                                 P.O. Box 6833
Shrewsbury, NJ 07702                        Palatine, IL 60055-0486                       Somerset, NJ 08875-6833




Med-Pro Distributors/Security Bus           Medpro Staffing Direct                        Medquist Inc
c/o Security Business Capital LLC           Placement Inc                                 DBA the Mrc Group
P.O. Box 60593                              P.O. Box 9386                                 P.O. Box 10832
Midland, TX 79711-0004                      Columbus, GA 31908                            Newark, NJ 07193-0832




Medquist Transcriptions Ltd Corp            Medrad Inc                                    Med-Saver Inc
P.O. Box 102467                             P.O. Box 360172                               Msi Precision
Atlanta, GA 30368                           Pittsburgh, PA 15251-6172                     1220 Valley Forge Rd, Ste 34
                                                                                          Phoenixville, PA 19460




Medscribe Transcription Inc                 Medsentrix, LLC                               Medservice Repair Inc
7613 Biltmore Blvd                          Attn Joel Deo, Owner                          1234 Allanson Rd
Miramar, FL 33023                           P.O. Box 1113                                 Mundelein, IL 60060-3808
                                            Exton, PA 19341
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 515 of 845

Med-Space Incorporated                      Medstaff Healthcare Solutions Inc             Medstaff Inc
P.O. Box 241215                             P.O. Box 404691                               P.O. Box 34410
Cleveland, OH 44124                         Atlanta, GA 30384-4691                        Newark, NJ 07189-0410




Medstaff Inc                                Med-Stor                                      Medstudy
P.O. Box 397                                A Division of the Grates Corp                 1455 Quail Lake Loop
Pitman, NJ 08071                            P.O. Box 158                                  Colorado Springs, CO 80906
                                            St Clair Shores, MI 48080-0158




Medsynergies Inc                            Medtec Inc                                    Medtec Inc
Attn Accounting/3rd Fl                      4278 Paysphere Cir                            DBA Civco Medical Solutions
P.O. Box 671642                             Chicago, IL 60674                             Civco Radiotherapy
Dallas, TX 75267-1642                                                                     P.O. Box 933532
                                                                                          Atlanta, GA 31193-3532



Med-Tec Iowa Inc                            Medtek Devices Inc                            Medtex Services
DBA Civco Medical Solutions                 DBA Buffalo Filter                            245 S Camilla
P.O. Box 933532                             29298 Network Pl                              Memphis, TN 38104
Atlanta, GA 31193-3532                      Chicago, IL 60673-1292




Med-Tex Services, Inc                       Medtox Diagnostics Inc                        Medtox Laboratories Inc
6940 State Rd                               P.O. Box 60575                                P.O. Box 8107
Philadelphia, PA 19135                      Charlotte, NC 28260                           Burlington, NC 27216-8107




Medtronic                                   Medtronic                                     Medtronic Ats Medical Inc
12100 Collections Center Dr                 Pacing Systems Division                       Dept Ch 16333
Chicago, IL 60693                           P.O. Box 751056                               Palatine, IL 60055-6333
                                            Charlotte, Nc 28275-




Medtronic Cryocath LP                       Medtronic Emergency Response Syst             Medtronic Functional Diagnostics
DBA Cryo Cath Technologies                  DBA Medtronic Inc                             Nw 7647
16771 Chemin Ste-Marie                      12100 Collections Ctr Dr                      P.O. Box 1450
Kirkland, On H9H 5H3                        Chicago, IL 60693                             Synectics Dantec
Canada                                                                                    Minneapolis, MN 55485-7647



Medtronic Inc                               Medtronic Inc                                 Medtronic Inc
P.O. Box 409201                             Powered Surgical Solutions                    Powered Surgical Solutions
Atlanta, GA 30384                           P.O. Box 848079                               P.O. Box 848086
                                            Dallas, TX 75284-8079                         Dallas, TX 75284-8086




Medtronic Sofamor Danek                     Medtronic Sofamor Danek                       Medtronic Sofamor Danek Usa
P.O. Box 409194                             P.O. Box 409201                               4642 Collections Center Dr
Atlanta, GA 30384-9194                      Atlanta, GA 30384-9201                        Chicago, IL 60693




Medtronic Usa Inc                           Medtronic Usa Inc                             Medtronic Usa Inc
4642 Collections Center Dr                  8200 Coral Sea St Ne                          Attn Brian Castelein CBA
Chicago, IL 60693                           Mounds View, MN 55112                         4642 Collections Center Dr
                                                                                          Chicago, IL 60693
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 516 of 845

Medtronic USA Inc.                         Medtronic Xomed                              Medtronic/Minimed
Attn Capital Regional Contract Analyst     4642 Collection Center Dr                    c/o Minimed Distribution Corp
826 Coal Creek Cir                         Chicago, IL 60693-0046                       13015 Collections Ctr Dr
Louisville, CO 80027                                                                    Chicago, IL 60693




Medusind Inc.                              Medworks                                     Medworks Instruments
FKA Perioperative Services LLC             P.O. Box 2810                                P.O. Box 581
Mail Code 11 058                           Omaha, NE 68103-2810                         Chatham, IL 62629-0581
P.O. Box 70280
Philadelphia, PA 19176-0280



Med-X Products Inc                         Meejin Ahn                                   Meena Raman
721 Enterprise Rd                          36 Brooks Rd                                 101 Fawn Hill Ln
Littleton, NC 27850                        Moorestown, NJ 08057                         Media, PA 19063




Meenal Shah                                Meenal Shah Md                               Meenan Oil Co Ruggieri
307 Palton Rd                              117 N 15th St, 2205                          Attn A L Zizza
Bensalem, PA 19020                         Philadelphia, PA 19102                       8301 Lansdowne Ave
                                                                                        Upper Darby, PA 19082




Meera Gonzalez Md                          Meese Inc                                    Meet Parikh
1225 Fairy Hill Rd                         Meese Orbitron Dunne Co                      322 N Broad St, Apt 1548
Jenkintown, PA 19046                       Div Tingue, Brown Company                    Philadelphia, PA 19102
                                           P.O. Box 34146
                                           Newark, NJ 07189-0146



Meeting Face To Face LLC/Inc               Meetings Face To Face LLC Corp               Meeyoung Chang
8329 Flourtown Ave                         c/o Andrea Imperatore                        59 Drexelbrook Dr, 12
Wyndmoor, PA 19038                         8329 Flourtown Ave                           Drexel Hill, PA 19026
                                           Wyndmoor, PA 19038




Meg Colwell                                Mega Health Life Insurance                   Mega Life Health Insurance
4540 Mcneil Rd                             P.O. Box 982010                              P.O. Box 982009
Doylestown, PA 18901                       No Richland Hills, TX 76182-8010             No Richland Hills, TX 76182-8010




Megadyne Medical Products                  Megan Anton                                  Megan Beatty
P.O. Box 1332                              5265 Rockhouse Lane, Bldg K22                367 Salaignac St
Sandy, UT 84091                            Allentown, PA 18104                          Philadelphia, PA 19128




Megan Bookout                              Megan Confalone                              Megan Connolly
16 Magil Court                             228 East Linden Ave                          811 E Hector St
Newark, DE 19702                           Haddon Townshi, NJ 08108                     Conshohocken, PA 19428




Megan D Hitchner                           Megan Dedousis                               Megan Dellinger
205 Pine Tree Ln                           127 W Hewson St                              430 Jefferson Ave
Hatboro, PA 19040                          Philadelphia, PA 19122                       Lindenwold, NJ 08021
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 517 of 845

Megan Dippel                               Megan Doherty                                 Megan E Gresh Md
6537 Walker St                             619 N 12th St                                 241 Woodlawn Terrace
Philadelphia, PA 19135                     Philadelphia, PA 19123                        Collingswood, NJ 08108-1542




Megan E Lavoie Md                          Megan Eckelmeyer                              Megan Ellena
3285 N Barlett Ave                         1902 Sandy Hill Rd                            22031 Grass Valley
Milwaukee, WI 53211                        Plymouth Mtg, PA 19462                        Mission Viejo, CA 92692




Megan Ellena                               Megan Evans                                   Megan Gallagher
2688 Quail Creek Dr                        2415 Hillcrest Rd                             520 N Lemon St F1
Broomfield, CO 80020                       Quakertown, PA 18951                          Media, PA 19063




Megan Garvin Heere                         Megan Gill                                    Megan Grasso
8201 Henry Ave, Apt T9                     8508 Chippewa Rd                              728 Julian Dr
Philadelphia, PA 19128                     Philadelphia, PA 19128                        Collegeville, PA 19426




Megan Gresh                                Megan Gresh , M.D                             Megan Hallinan
504 West Dr                                504 West Dr                                   2080 Dutton Mill Rd
Haddon Twp, NJ 08108                       Haddontownship, NJ 08108                      Newtown Square, PA 19073




Megan Hitchner                             Megan Lally                                   Megan Magee
9218 Treaty Rd                             Petty Cash Custodian                          5 Skyline Dr
Philadelphia, PA 19114                     230 N Broad St                                Malvern, PA 19355
                                           Philadelphia, PA 19102




Megan Mansfield                            Megan Maum                                    Megan Mcloughlin
636 Wagner Rd                              3824 Etta St                                  5140 North Hunters Court
Lafayette Hill, PA 19444                   Philadelphia, PA 19114                        Bensalem, PA 19020




Megan Murphy                               Megan Mustachio                               Megan O connor
1230 E Moyamensing Ave                     3101 Shirlene Rd                              3611 Sepviva St
Philadelphia, PA 19147                     East Norriton, PA 19403                       Philaddelphia, PA 19134




Megan Owens                                Megan Rebecca Smith Md                        Megan Reyes-Wangh Md
2815 Plum St                               802 Erlen Rd                                  29 Goldenrod Ave
Philadelphia, PA 19137                     Plymouth Meeting, PA 19462-2410               Franklin Square, NY 11010




Megan Romberger                            Megan Torpey                                  Megan Walcoff
362 Mallard Rd                             6330 Plumly Cir                               432 Covered Bridge Rd
Feasterville Trevose, PA 19053             Bensalem, PA 19020                            Cherry Hill, NJ 08034
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 518 of 845

Megan Wall                                Megan Williamson                             Megan Young
2746 Belmont Ave, 104                     11 Firethorne Rd                             243 E Thompson St
Philadelphia, PA 19131                    Cherry Hill, NJ 08003                        Philadelphia, PA 19125




Megan Young                               Megan-Sasha Decaires                         Megapath
622 Milford Mill Rd                       5003 N Camac St                              Dept 33408
Pikeville, MD 21208                       Philadelphia, PA 19141                       P.O. Box 39000
                                                                                       San Francisco, CA 94139-0001




Megapath Networks Inc                     Megargel Brothers Inc                        Megha Patel
P.O. Box 120324 Dept 0324                 DBA General Chemical Supply                  901 N Penn St, F1907
Dallas, TX 75312-0324                     119 E Kings Hwy, Ste 103                     Philadelphia, PA 19123
                                          Maple Shade, NJ 08052




Megha Shah                                Meghan A Patel Md                            Meghan Brooking
1100 Vine St, 519                         20 Hemlock Dr                                1101 Washington Ave, Unit 718
Philadelphia, PA 19107                    Blenheim, NJ 08012                           Philadelphia, PA 19147




Meghan D Burke                            Meghan Desai                                 Meghan Healy
2227 Kater St                             310 S 10th St, Apt 1j                        6 Menkar Ave
Philadelphia, PA 19146                    Philadelphia, PA 19107                       Sewell, NJ 08080




Meghan Morano                             Meghan Morris                                Meghan Spoerl
288 Canterbury Dr                         280 Anthony Rd                               1119 Tabor Pl
West Chester, PA 19380                    King of Prussia, PA 19406                    Philadelphia, PA 19111




Meghan Stokley                            Meghan Willson                               Meghann Flemming
1007 Germantown Ave                       2404 E Dauphin St                            2313 E Thompson St
Philadelphia, PA 19123                    Philadelphia, PA 19125                       Philadelphia, PA 19031




Meghann Freyer                            Megumu Kajino                                Mehari Tedla
1220 Spencer Rd                           2135 Bainbridge St                           1524 N Bowling Green Dri
Ivyland, PA 18974                         Philadelphia, PA 19146                       Cherry Hill, NJ 08003




Mehrdad Hamrahian Md                      Mei Zhang                                    Mekha Denny
3801 Conshohocken Ave, Apt 621            317 N Broad St, 607                          106 Daisy Lane
Philadelphia, PA 19131                    Philadelphia, PA 19107                       Richboro, PA 18954




Melandee Brown Md                         Melanie Dash                                 Melanie Grimes
1735 Market St, Ste 266                   1548 S Taylor St                             1104 S Peach St
Philadelphia, PA 19103                    Philadelphia, PA 19146                       Philadelphia, PA 19143
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 519 of 845

Melanie Hurwitz                            Melanie Kelner                               Melanie Leong
967 N 5th St, Apt A                        425 Briggs Rd                                1149 Estates Blvd
Philadelphia, PA 19123                     Langhorne, PA 19047                          Hamilton Square, NJ 08690




Melanie Leong Md                           Melanie Person                               Melanie Rice
1149 Estates Blvd                          7 Del Sol Pl                                 DBA Melanie Rice Entertainment
Hamilton, NJ 08690                         Sicklerville, NJ 08081                       1 N New York Rd Ste, 34
                                                                                        Smithville, NJ 08205




Melanie Rice Entertainment Inc             Melanie Rice LLC                             Melanie Smith
1 N New York Rd                            1 N New York Rd, Ste 34                      912 Bergen St
Smithville Commons, Ste 34                 Smithville, NJ 08205                         Philadelphia, PA 19111
Simthville, NJ 08201




Melanie Taillon                            Melchor Pacis                                Melfiko Inc
1347 E Eyre St                             2600 Roosevelt Blvd, Apt 411                 DBA A To Z Party Rental
Philadelphia, PA 19125                     Philadelphia, PA 19152                       426 Stump Rd
                                                                                        Montgomeryville, PA 18936




Melinda Baldi                              Melinda Goodkin                              Melinda West
431 Church Rd                              210 W George St                              304 Cliff Ave
Lansdale, PA 19446                         Philadelphia, PA 19123                       Edgewater Park, NJ 08010




Melinda Wilson                             Melisha Toledo                               Melissa A Lubeskie
351 Shissler Cir                           8385 Frankford Ave, Apt 10                   4027 Sheffield Ave
Runnemede, NJ 08078                        Philadelphia, PA 19136                       Philadelphia, PA 19136




Melissa Abramczyk                          Melissa Alfieri                              Melissa Anderson
115 Applewood Ln                           48 Burgundy Dr                               2429 Gaul St
Boyertown, PA 19512                        Marlton, NJ 08053                            Philadelphia, PA 19125




Melissa Antonucci                          Melissa Arce                                 Melissa Bachman Md
101 N Cummings Ave                         2244 N 2nd St                                4040 Presidential Blvd, Apt 2907
Glassboro, NJ 08028                        Philadelphia, PA 19133                       Philadelphia, PA 19131




Melissa Bergin                             Melissa Brodsky Md                           Melissa Burruezo
8480 Limekiln Pk, Apt 113                  145 Biddulph Rd                              1812 Jackson Dr
Wyncote, PA 19095                          Wayne, PA 19087                              Voorhees, NJ 08043




Melissa Carroll                            Melissa Coleman                              Melissa Danko
345 Cedar Ave                              430 Old Forge Crossing                       311 W Marshall St, Apt 204
Holmes, PA 19043                           Devon, PA 19333                              Norristown, PA 19401
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 520 of 845

Melissa Danko Lusk                        Melissa Dawson                                Melissa Doebley
1220 Bills Smith Blvd                     317 N Broad St, Apt 413                       7413 Woodlawn Ave
King of Prussia, PA 19406                 Philadelphia, PA 19107                        Elkins Park, PA 19027




Melissa Earley                            Melissa Earley                                Melissa Eichert
414 Valley Run Dr                         c/o Christopher C Cara                        4439 Salmon St
Cherry Hill, NJ 08002                     One Commerce Sq                               Philadelphia, PA 19137
                                          2005 Market St, 18th Fl
                                          Philadelphia, PA 19103-7042



Melissa Fuller                            Melissa Gabel                                 Melissa Gindhart
6627 N Fairhill St                        720 Bigler St                                 3012 Harper St
Philadelphia, PA 19126                    Philadelphia, PA 19148                        Phila, PA 19130




Melissa Gunderson                         Melissa Hellyer                               Melissa J Albany
1625 Ash Pl                               4040 Presidential Blvd, Apt 2907              11811 Colman Terrace
West Fargo, MD 58078                      Philadelphia, PA 19131                        Philadelphia, PA 19154




Melissa Kappler                           Melissa Knudson                               Melissa Kopytko
1115 Monmouth Rd                          4055 Ridge Ave, Apt 1307                      121 Elgin Ave
Deptford, NJ 08096                        Philadelphia, PA 19129                        Haddon Twp, NJ 08108




Melissa L Brannen                         Melissa Leach                                 Melissa Malloy
1 W Superior St, Apt 2002                 2831 Meyer Ave                                531 Madison Ave
Chicago, IL 60610                         Glenside, PA 19038                            Fort Washingto, PA 19034




Melissa Mangold Do                        Melissa Mankin                                Melissa Mauro-Small
317 N Broad St, Apt 817                   921 Winton St                                 3901 Manayunk Ave, Apt 510
Philadelphia, PA 19107                    Philadelphia, PA 19148                        Philadelphia, PA 19128




Melissa Mckeary                           Melissa Melendez                              Melissa Nguyen
473 Harwicke Rd                           3424 A St                                     3122 W Paso Robles Dr
Springfield, PA 19064                     Philadelphia, PA 19134                        Anaheim, CA 92804




Melissa Oneill                            Melissa Ortiz                                 Melissa Pack
3560 Teton Rd                             5918 Castor Ave                               3769 S Hereford Lane
Philadelphia, PA 19154                    Philadelphia, PA 19149                        Philadelphia, PA 19114




Melissa Perez                             Melissa Richards                              Melissa Schwendiman Gibbs
249 W Berkley St                          7740a Stenton Ave, Apt 208                    7502 Smith Ave
Phila, PA 19144                           Philadelphia, PA 19118                        Mays Landing, NJ 08330
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 521 of 845

Melissa Shapiro                           Melissa Shukdinas                             Melissa Stcyr
20 Latimore Way                           2702 Wolf Ave                                 314 Moore St
Owings Mills, MD 21117                    Pennsauken, NJ 08109                          Darby, PA 19023




Melissa Stephan                           Melissa Tang Md                               Melissa Taylor
3036 Edmonds Rd                           2100 Walnut St, Apt 20                        2683 Limekiln Pk 2nd Fl
Lafayette Hill, PA 19444                  Philadelphia, PA 19103                        Glenside, PA 19038




Melissa Tiyouh                            Melissa Valentine                             Melissa Warner
2746 Belmont Ave, Apt 504                 4211 Chalfont Pl                              2175 E Letterly St
Philadelphia, PA 19131                    Philadelphia, PA 19154                        Philadelphia, PA 19125




Melissa Webb Md                           Melissa Weiler Gerber                         Melissa Whittington
1718 Whittier Ave                         326 S Juniper St                              4701 E Pennell Rd, Unit G8
Dallas, TX 75218                          Philadelphia, PA 19107                        Aston, PA 19014




Melissa Williams                          Melissa Yurkanin                              Melissa Zarli
2128 S 57th St                            201 S 18th St, Apt821                         1618 Emerson St
Phila, PA 19143                           Philadelphia, PA 19103                        Philadelphia, PA 19152




Melita J Jordan                           Melitta Taylor                                Mellisa Ashworth
2003 Doral Dr                             1326 Colwyn St                                2027 Fuller St
St Andrews Ct                             Philadelphia, PA 19140                        Philadelphia, PA 19152
Gloucester Twp, NJ 08012




Mellon                                    Melody Safarzadeh                             Melrose Enterprises Ltd Inc
c/o Fl Blue                               117 N 15th St, Apt 1501                       130 Dickerson Rd
P.O. Box 121213                           Philadelphia, PA 19102                        North United Kingdom, PA 19454
Dept 1213
Dallas, TX 75312-1213



Melton Medical Technologies Inc           Meltwater News Us Inc                         Melvin B Smith
8827 Kelso Dr                             Dept La 23721                                 Tax Collector
Baltimore, MD 21221                       Pasadena, CA 91185-3721                       601 E Kennedy Blvd 14th Fl
                                                                                        Tampa, FL 33602-4931




Melvin Thomas                             Melvin Wagstaff                               Melvin Wagstaff
3900 City Ave, Apt A0417                  1444 Mckinley St                              211 N 62nd St
Philadelphia, PA 19131                    Philadelphia, PA 19149                        Philadelphia, PA 19139




Memometal Usa Inc                         Memorial Hospital                             Memorial Hospital Of Tampa
DBA Mmi                                   Attn CEO                                      P.O. Box 550409
6060 Poplar Ave, Ste 254                  One Hospital Dr                               Tampa, FL 33655
Memphis, TN 38119                         Towanda, PA 18848
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 522 of 845

Memorial Hospital Pt Refund Acct            Memorial Of Tampa Physician                  Memorial Pro Pharmacy
2901 Swann Ave                              Hospital Organization Inc                    2919 W Swann Ave, 101
Tampa, FL 33609                             2901 Swann Ave                               Tampa, FL 33609
                                            Tampa, FL 33609




Memorial Univ Of Newfoundland               Memories Unlimited Inc                       Menee Mobley
Postgraduate Medical Studies                9511 Johnson Point Loop NE                   6219 Marsden St
Office/Faculty of Medicine                  Olympia, WA 98516                            Philadelphia, PA 19135
300 Prince Philip Dr
St Johns, Nf A1B 3V6
Canada


Menissah Bailey                             Mentor Aesthetics Products                   Mentor Corp
505 Primos Ave                              DBA Mentor                                   15600 Collections Ctr Dr
Folcroft, PA 19032                          Payment From San Ramon                       Chicago, IL 60693
                                            15600 Collections Center Dr
                                            Chicago, IL 60693



Mentor H/S Inc                              Mentor Urology Inc                           Mentor Worldwide
Mentor Healthcare Surgical                  P.O. Box 512370                              15600 Collections Center Dr
15600 Collections Center Dr                 Los Angeles, CA 90051-0370                   Chicago, IL 60693
Chicago, IL 60693




Mentor Worldwide LLC                        Mentor Worldwide LLC                         Menya White
Attn Sr. Contracts Manager                  Payment From Brookwood Med Ctr               7139 Earp St
33 Technology Dr                            15600 Collections Center Dr                  Philadelphia, PA 19146
Irvine, CA 92618                            Chicago, IL 60693




Merakey Innovative Care And                 Mercedes I Lioni Md                          Mercedes Jones
Education Solutions                         1700 Benjamin Franklin Pkwy, Apt 2112        20 Robat St
FKA Northwestern Human Services             Philadelphia, PA 19103                       Philadelphia, PA 19120
NHS Philadelphia
906 Bethlehem Pike
Erdenheim, PA 19038


Mercedes Medical Inc                        Mercedes Riley                               Merchants Assoc Collection Div
P.O. Box 850001                             2116 Oakford St                              DBA Maf Collection Services
Orlando, FL 32885-0123                      Philadelphia, PA 19146                       Division Inc
                                                                                         134 S Tampa St
                                                                                         Tampa, FL 33602



Merchants Association Collection Div        Merck Co Inc                                 Merck Co Inc
134 S Tampa St                              Merck Sharp Dohme Corp                       Ry7 220
Tampa, FL 33602                             P.O. Box 5254                                P.O. Box 2000
                                            Carol Stream, IL 60197-5254                  Rahway, NJ 07065




Merck Company                               Merck Human Health Division                  Mercury Enterprise Inc
P.O. Box 4                                  Merck Co Inc                                 DBA Shurship
Zb-411                                      P.O. Box 5254                                P.O. Box 17009
W Point, PA 19486                           Carol Stream, IL 60197-5254                  Clearwater, FL 33762




Mercury Medical                             Mercy Alaribe                                Mercy Catholic Medical Center
P.O. Box 17009                              206 E Allegheny Ave                          DBA Mercy Hospital of Phila
Clearwater, FL 33762-0009                   Philadelphia, PA 19134                       P.O. Box 828281
                                                                                         Philadelphia, PA 19182
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 523 of 845

Mercy Catholic Medical Center              Mercy Catholic Medical Center Trinity        Mercy Health System
Mercy Golf Classic                         Attn Jose Missri, MD                         Medical Staff Services
Mercy Fitzgerald Hospital                  One E Elm St, Ste 100                        One W Elm St, Ste 100 3rd Fl
1500 Lansdowne Ave                         Conshohocken, PA 19428                       Conshohocken, PA 19428
Darby, PA 19023



Mercy Health System of SE PA               Mercy Hospital                               Mercy Hospital Of PA
One West Elm St                            Medical Staff Office                         501 S 54th St
Conshohocken, PA 19428                     747 Jefferson Ave                            Philadelphia, PA 19143
                                           Scranton, PA 18504




Mercy Life                                 Mercy Mathew                                 Mercy Neighborhood Ministries
1900 S Board St                            1861 Wellington Dr                           Of Philadelphia, Inc
Philadelphia, PA 19145                     Langhorne, PA 19047                          Attn Executive Director
                                                                                        1939 West Venango St
                                                                                        Philadelphia, PA 19149



Mercy Suburban Hospital                    Mercy Suburban Hospital                      Mercy Torcato
Attn CEO                                   Attn J Hahn/Finance                          119 Black Walnut Lane
2701 Dekalb Pike                           2701 Dekalb Pike                             Plymouth Mting, PA 19462
Norristown, PA 19401                       Norristown, PA 19401




Mercy Torcato                              Merebai Estifanos                            Meredith F Brown Md
119 Black Walnut Ln                        107 Winesap Rd                               450 Domino Ln, Apt F4
Plymouth Meeting, PA 19462                 Cherry Hill, NJ 08003                        Philadelphia, PA 19128




Meredith Heltzer                           Meredith L Monaco                            Meredith Menz
108 Levering St                            2818 Poplar St, 3                            8326 Roberts Rd
Philadelphia, PA 19127                     Philadelphia, PA 19130                       Elkins Park, PA 19027




Meredith Monoco                            Meredith Price Md                            Meredyth Leone
2818 Poplar St, Apt 3                      345 S 13th St, Apt 2a                        323 Alberts Way
Philadelphia, PA 19130                     Philadelphia, PA 19107                       Langhorne, PA 19047




Merge Emed Inc                             Merge Technologies Inc                       Meridian Bioscience Corp
Dept At 952754                             DBA Merge Efilm                              P.O. Box 630224
Atlanta, GA 31192-2754                     1126 S 70th St                               Cincinnati, OH 45263-0224
                                           Milwaukee, WI 53214




Meridian Bioscience Corporation            Meridian Medical Technology Inc              Meridian Resource Co LLC
3471 River Hills Dr                        P.O. Box 409726                              P.O. Box 3122
Cincinnati, OH 45244                       Atlanta, GA 30384-9726                       Milwaukee, WI 53201




Meridian Resource Corp                     Merion Mercy Academy                         Merion Publications Inc
Recovery Services                          Attn Sip N Bid                               DBA Advance Newsmagazines
20725 Watertown Rd                         511 Montgomery Ave                           2900 Horizon Dr
Waukesha, WI 53186                         Merion Station, PA 19006                     King of Prussia, PA 19406
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 524 of 845

Merion Publications Inc                      Merit Healthcare International               Merit Medical
P.O. Box 8500-52278                          DBA Merit Pharmaceuticals                    4450 W Bull Valley Rd
Philadelphia, PA 19178-2278                  2611 San Fernando Rd                         Mchenry, IL 60050
                                             Los Angeles, CA 90065




Merit Medical Systems Inc                    Meritain Health                              Meritain Health
P.O. Box 204842                              P.O. Box 1260                                P.O. Box 27267
Dallas, TX 75320-4842                        Amherst, NY 14226                            Minneapolis, MN 55427




Meritain Health                              Meritain Health                              Meritpress Inc
P.O. Box 853921                              P.O. Box 9501                                4 Killdeer Ct Ste, 200
Richardson, TX 75085-3921                    Amherst, NY 14226                            Logan Township, NJ 08085




Merlyan Gonzalez                             Merlyn Abraham                               Mermaid Medical Inc
4613 Naples St                               1401 N 5th St, Apt 203                       7340 S Alton Way, Ste 11-H
Philadelphia, PA 19124                       Philadelphia, PA 19122                       Centennial, CO 80112




Merolys Rosario Sanchez                      Merrick Inc                                  Merrill Turner
1171 Anchor St                               8190 Beechmont Ave Ste, 326                  9 N 9th St, Apt 112
Philadelphia, PA 19124                       Cincinnati, OH 45255                         Philadelphia, PA 19107




Merritt, Hawkins Associates Inc              Merry N Landis                               Merry X-Ray
P.O. Box 281943                              DBA Fine Art Resources                       4444 Viewridge Ave, Ste A
Atlanta, GA 30384-1943                       4456 Creek Rd                                San Diego, CA 92123
                                             Allentown, PA 18103




Merry Xray Chemical Corp                     Merry X-Ray Corp                             Merry X-Ray Corporation
DBA Merry X-Ray Sourceone                    1422 Gardena Ave                             P.O. Box 8004
4909 Murphy Canyon Rd, Ste 120               Glendale, CA 91204-2710                      Mentor, OH 44061-8004
San Diego, CA 92123




Merry X-Ray Inc                              Merry X-Ray Inc                              Merryl Fulmer
2950 Turnpike Dr, 3                          DBA Sourceone Healthcare Inc                 1166 Metter Rd
Hatboro, PA 19040                            4444 Viewridge Ave, Ste 1                    Huntingdon Valley, PA 19006
                                             San Diego, CA 92123




Merz Aesthetics Inc                          Merz North America Inc                       Mesa Laboratories
Formerly Bioform Medical Inc                 P.O. Box 912073                              12100 W 6th St
P.O. Box 912073                              Denver, CO 80291                             Lakewood, CO 80228
Denver, CO 80291-2073




Messaging Management Services LLC            Metal Craft Inc                              Metal Supermarkets
DBA Skytel                                   3360 9th St SW                               4901 Cottman Ave
P.O. Box 5749                                Mason City, IA 50401                         Philadelphia, PA 19135
Carol Stream, IL 60197-5749
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 525 of 845

Metanoia Peace Community Umc Inc            Methodist Hospital                           Metlife
Grief Watch/Perinatal Loss                  Attn CAO                                     P.O. Box 981282
2116 NE 18th Ave                            2301 S Broad                                 El Paso, TX 79998
Portland, OR 97212                          Philadelphia, PA 19148




Metlife Auto                                Metlife Auto Home                            Metrex Reseach LLC
P.O. Box 1509                               P.O. Box 410300                              DBA Orascoptic/Surgical Acuity
Latham, NY 12110                            Charlotte, NC 28241                          14339 Collection Center Dr
                                                                                         Chicago, IL 60693




Metrics Associates Inc                      Metro Corp                                   Metro Graphic Systems
Parlmont Plaza                              Philadelphia Magazine                        3755 Harrison Rd Ste, 500
13 Alpine Ln                                Subscriber Service Center                    Loganville, GA 30052
Chelmsford, MA 01824-9990                   1818 Market St 36th Fl
                                            Philadelphia, PA 19103



Metro Phila Chap Am Col Surg                Metro Philadelphia Corporation               Metro Plus Health Plan
777 E Park Dr                               P.O. Box 13327                               160 Water St
P.O. Box 8820                               Philadelphia, PA 19101                       New York, NY 10038
Harrisburg, PA 17105-8820




Metrocall                                   Metrocall                                    Metrocall
Hahnemann Hospital                          P.O. Box 4062                                P.O. Box 740519
P.O. Box 740519                             Woburn, MA 01888-4062                        Atlanta, GA 30374-0519
Atlanta, GA 30374-0519




Metrocall                                   Metrocall                                    Metrocall Inc
Pa Region                                   St Christophers                              P.O. Box 200457
P.O. Box 740519                             P.O. Box 4062                                Dallas, TX 75320-0457
Atlanta, GA 30374-0519                      Woburn, MA 01888-4062




Metrocall Inc                               Metrocorp                                    Metromed Inc
P.O. Box 740521                             Philadelphia Magazine                        375 Morgan St, Ste 1A
Atlanta, GA 30374-0521                      Pennsylvania Wine Spirits                    Phoenixville, PA 19460
                                            Quarterly
                                            1818 Market St 36th Fl
                                            Philadelphia, PA 19103


Metropolitan Anesthesia Services, Inc       Metropolitan Communications Inc              Metropolitan Contract Carpets Inc
Attn CEO                                    309 Commerce Dr Ste, 100                     625 E Chapel Ave
246 Wheatsheaf Lane                         Exton, PA 19341                              Cherry Hill, NJ 08034
Langhorne, PA 19047




Metropolitan Flag Banner Co                 Metropolitan Nephrology Assoc                Metropolitan State University
3237 Amber St, 1                            235 North Broad St, Ste 100                  Attn Cashiers Office
Philadelphia, PA 19134                      Philadelphia, PA 19107                       700 E 7th St Fh 327
                                                                                         St Paul, MN 55106




Metropolitan Telecommunications             Mettel                                       Mettler Toledo Int Inc
P.O. Box 9660                               Metropolitian Telecommunications             DBA Troemner LLC
Manchester, NH 03108-9660                   P.O. Box 9660                                P.O. Box 21098
                                            Manchester, NH 03108-9660                    New York, NY 10087-1098
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 526 of 845

Mettler Toledo International Inc              Met-Trans Inc                                 M-F Athletic Co Inc
DBA Mettler Toledo Rainin LLC                 DBA Health-Trans Inc                          P.O. Box 8090
27006 Network Pl                              P.O. Box 39581                                Cranston, RI 02920-0090
Chicago, IL 60673-1270                        Philadelphia, PA 19136-9581




Mf Irvine Associates Inc                      Mg Industries                                 Mg Rentals
21 E 5th Ave, Ste 204                         P.O. Box 8500-S-4385                          15351 Texaco Ave
Conshohocken, PA 19428                        Philadelphia, PA 19178                        Paramount, CA 90723




Mgma-Acmpe                                    Mgp Instruments Inc                           Mhasp
P.O. Box 17603                                Attn Audrey Summers                           1211 Chestnut St
Denver, CO 80217-0603                         5000 Highlands Pkwy Ste, 150                  Philadelphia, PA 19107
                                              Smyrna, GA 30082




Mhaus                                         Mhbp                                          Mhc Software
P.O. Box 1069                                 P.O. Box 8402                                 2000 Portland Ave S, Ste 230
Sherburne, NY 13460-1069                      London, KY 40742                              Burnsville, MN 55337




Mhc Software, LLC                             Mhn Services                                  MI State University College Of
Attn Catherie Beattie                         1600 Los Gamos Dr, Ste 300                    Osteopathic Med
12000 Portland Ave S, Ste 230                 San Rafael, CA 94903                          965 Fee Rd, Rm C110
Burnsville, MN 55337                                                                        East Lansing, MI 48824




Mia Bianchi                                   Mia Farrow                                    Mia Rodriguez
8 Sam s Way                                   312 Parker Ave, Apt 215                       3233 Brighton St
Hamilton, NJ 08620                            Philadelphia, PA 19128                        Philadelphia, PA 19149




Miae Cho                                      Miae Oh                                       Miami Valley Hospital
231 Lawndale Ave                              2705 Folsom St                                Nutrition Services
King of Prussi, PA 19406                      Philadelphia, PA 19130                        One Wyoming St
                                                                                            Dayton, OH 45409




Mian A Ahmad                                  Mian Ahmad                                    Mian Ahmad
6805 Lawnton St                               218 Wayne Ave                                 4404 Ludlow St
Philadelphia, PA 19128-2417                   Lansdowne, PA 19050                           Philadelphia, PA 19104




Mian Ahmad Md                                 Micah L Straight                              Michael A Bianchi Dds
6805 Lawnton St                               957 N Randolph St                             26 S Bryn Mawr Ave
Philadelphia, PA 19128                        Philadelphia, PA 19123                        Bryn Mawr, PA 19010




Michael A Blair                               Michael A Dunn                                Michael A Hughes
605 Garden St                                 921 Moore St                                  Plumbing Heating Cooling
Haddon Heights, NJ 08035                      Philadelphia, PA 19148                        720 Walden Rd
                                                                                            Cheltenham, PA 19012
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 527 of 845

Michael A Koumaras                          Michael A Romano                              Michael Ambrose
9525 Frankford Ave                          859 N 25th St                                 1520 Hamilton St, Apt 928
Philadelphia, PA 19114-2812                 Philadelphia, PA 19130                        Philadelphia, PA 19130




Michael Anderson                            Michael Arustamyan                            Michael B Joseph Esq
DBA Mala Publishing                         317 N Broad St, Apt 411                       Re K Davis Cs 159580995
2018 Medary Ave                             Philadelphia, PA 19107                        Chapter 13 Trustee
Philadelphia, PA 19138                                                                    Memphis, TN 38101-0660




Michael B Joseph Esquire                    Michael B Silber Do                           Michael Bell Md
Chapter 13 Trustee                          3603 Fisk Ave                                 5020 Silent Meadow Ct
Re Carol Crumpler/ Cs1210254Bls             Philadelphia, PA 19129                        Glenshaw, PA 15116
P.O. Box 660
Memphis, TN 38101-0660



Michael Berger                              Michael Bobrow Md                             Michael Bourne
1615 Jackson St, Unit B                     4157 Tower St                                 1712 Wallace St, Apt 301
Philadelphia, PA 19145                      Philadelphia, PA 19127                        Philadelphia, PA 19130




Michael Bradley                             Michael Brenner                               Michael Breyer Md
932 Sherman Ave                             DBA Right Chord Leadership LLC                1202 Bracken Ave
Huntingdon Valley, PA 19006                 302 Fox Ln                                    Wilmington, DE 19808
                                            Broomall, PA 19008




Michael Brown                               Michael Bruno                                 Michael Bushier
3035 Guilford St                            56 Elwood Dr                                  DBA Advanced Medical X-Ray
Philadelphia, PA 19152                      Smyrna, DE 19977                              P.O. Box 1139
                                                                                          Somers, CT 06071




Michael C Bidoli                            Michael C Freidl Md                           Michael C Lewis Md
4609 Chandler Dr                            935 Spruce St, Apt 2                          2781 Kelsey Pl
Brookhaven, PA 19015                        Philadelphia, PA 19107                        Jacksonville, FL 32257




Michael C Marcucci Md                       Michael C. Schneider, M.D.                    Michael Capuano
10 Cherry Ln                                250 E Wynnewood Rd, Apt F05                   181 Rittenhouse Dr
Newtown Square, PA 19073                    Wynnewood, PA 19096                           Deptford, NJ 08096




Michael Carpitella                          Michael Carrozza                              Michael Chau
5914 Tulip St                               249 Parker Ave, 2nd Fl                        2848 Walnut Hill St, Unit A
Philadelphia, PA 19135                      Philadelphia, PA 19128                        Philadelphia, PA 19152




Michael Childs                              Michael Childs                                Michael Cipolla
6931 N 19th St                              c/o The Boles Firm                            928 Cropwell Rd
Philadelphia, PA 19126                      Attn Gregory Boles, Esq.                      Cherry Hill, NJ 08003
                                            1515 Market St, Ste 1650
                                            Philadelphia, PA 19102
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 528 of 845

Michael Cornaglia                          Michael Coveney                               Michael D Duncan Md
3157 South 17th St                         120 Cavalry Court                             108 Barcladen Rd
Philadelphia, PA 19145                     Wayne, PA 19087                               Bryn Mawr, PA 19010




Michael D Pasquale Md                      Michael Daley Dmd                             Michael Difeliciantonio
2840 Apple Valley Est Dr                   2914 E Walnut St                              2720 S Colorado St
Orefield, PA 18069                         Colmar, PA 18915                              Philadelphia, PA 19145




Michael Digalbo                            Michael Dolphin                               Michael Dolphin
2000 S 16th St                             300 Central Ave                               8731 Perch Lane
Philadelphia, PA 19145                     Cheltenham, PA 19012                          Philadelphia, PA 19136




Michael Doti, Md                           Michael Dougherty                             Michael Dumin Md
3 Oak Lane, Apt C                          269 S 9th Ave, Apt 504                        118 Montgomery Ave, Apt A1 3
Rensselaer, NY 12144                       Philadelphia, PA 19107                        Bala Cynwyd, PA 19004




Michael Eugene                             Michael Feinstein Md Pc                       Michael Fong
7122 Guyer Ave                             A Medical Corporation                         9335 Treaty Rd
Philadelphia, PA 19153                     216 N Broad St Ms, 998                        Philadelphia, PA 19114
                                           Philadelphia, PA 19102




Michael Ford                               Michael Ford                                  Michael Fox International Inc
1827 Lawrence Rd                           3990 Constance Rd                             11425 Cronhill Dr
Havertown, PA 19083                        Philadelphia, PA 19114                        Owings Mills, MD 21117




Michael Gillette                           Michael Gillman                               Michael Gillman Md
1098 6th St                                2405 Delancey St                              200 W Washington Sq, Apt 1204
N Catasauqua, PA 18032                     Philadelphia, PA 19103                        Philadelphia, PA 19106




Michael Gillman, M.D.                      Michael Gittelman Md                          Michael Goldenthal
2405 Delancey St                           620 Innesfree Ln                              326 Cranford Rd
Philadelphia, PA 19103                     Cincinnati, OH 45255                          Cherry Hill, NJ 08003




Michael Gollotto Md                        Michael Gorn                                  Michael Gorn Md
3402 Verner St                             7720 A Stenton Ave, Apt 210                   1 Bronxville Rd, Apt 5j
Drexel Hill, PA 19026-2110                 Philadelphia, PA 19118                        Bronxville, NY 10708




Michael Green                              Michael Green Md                              Michael Halter
707 Commonwealth Dr                        707 Commonwealth Dr                           141 Rodney Cir
Moorestown, NJ 08057                       Moorestown, NJ 08057-4417                     Bryn Mawr, PA 19010
                           Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 529 of 845

Michael Harenza                          Michael Hartman                                Michael Hartman
522 Frederick St                         1078 Boxwood Ln                                436 Lombard St
Sinking Spring, PA 19608                 Blue Bell, PA 19422                            Philadelphia, PA 19147




Michael Hauk                             Michael Heard                                  Michael Herbert
52 Armour Rd                             1703 Hewes Ave                                 238 St Andrews Ct
Mahwah, NJ 07430                         Linwood, PA 19061                              Sewell, NJ 08080




Michael Hirsh Md                         Michael Hough                                  Michael J Downey Dpm
3535 Walnut St                           19 James Rd                                    165 Pheasant Fields Ln
Harrisburg, PA 17109                     Hatboro, PA 19040                              Moorestown, NJ 08057




Michael J Hallowell Md                   Michael J Loos                                 Michael J Luceri Do
24 Berkshire Dr                          62 Lincoln Dr                                  67 Greentree Rd
Sewell, NJ 08080                         Laural Springs, NJ 08021                       Marlton, NJ 08053




Michael J Mackey                         Michael J Mandarino                            Michael J Reeves
1843 E Washington Ln                     2832 Belmont Ave                               DBA Crown Trophy
Philadelphia, PA 19138                   Philadelphia, PA 19131                         1990 Marlton Pike E /Rt70
                                                                                        Cherry Hill, NJ 08003




Michael J Suchar Dds                     Michael J Traynor                              Michael J Woldow Co Inc
970 Capstan Dr                           3714 Ronnald Dr                                6243 Studley Rd
Forked River, NJ 08731                   Philadelphia, PA 19154                         Mechanicsville, VA 23116




Michael J Wolf Md                        Michael Jobes                                  Michael Johl
240 Crestmont Terrace                    810 Warren St                                  2101 Market St, Unit 2208
Collingswood, NJ 08108                   Reading, PA 19601                              Philadelphia, PA 19103




Michael Jones                            Michael Joseph Thomas                          Michael Karchevsky Md
7911 Limekiln Pk                         4 Mary Anne Dr                                 200 Locust St, Apt 4h
Philadelphia, PA 19150                   Brookhaven, PA 19015                           Philadelphia, PA 19106




Michael Katos                            Michael Katz Md                                Michael Kimball Md
1401 Walnut St, Apt 1201                 230 N 21st St, 207                             417 Florence Ave
Philadelphia, PA 19102                   Philadelphia, PA 19103                         Jenkinkown, PA 19046




Michael Krause                           Michael Kritselis                              Michael Kwon
118 Cambridge Ave                        4208 N Gorski Lane                             444 Fairmount Ave, Unit C
Marlton, NJ 08053                        Collegeville, PA 19426                         Philadelphia, PA 19123
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 530 of 845

Michael Leifer                            Michael Leinwand Md                          Michael Lundy
260 Apple Dr                              6677 Oleander Ln                             Re T Sydnor Cs 197568616
Exton, PA 19341                           Portage, MI 49024                            2114 Villaret Dr
                                                                                       Huntsville, AL 35803




Michael Mallow                            Michael Maraventano Md                       Michael Marcucci, MD
9208 Bishops View Cir                     1921 Purple Dr                               230 N Broad St
Cherry Hill, NJ 08002                     Fayetteville, NC 28314                       Philadelphia, PA 19102




Michael Massoomi Md                       Michael Mccollum Do                          Michael Mccollum Md
4455 SW 34th St, Apt X125                 2313 Oakfield Rd                             346 E Lancaster Ave, 112
Gainesville, FL 32608                     Warrington, PA 18976                         Wynnewood, PA 19096




Michael Mcdermott                         Michael Meghpara                             Michael Miksa Md
721 York Ave                              620 N 3rd St, 48                             204 Grasmere Ave
Lansdale, PA 19446                        Philadelphia, PA 19123                       Fairfield, CT 06824




Michael Milbourne Md                      Michael Moritz Md                            Michael Mulvan
407 Highgate Dr                           5438 Guarino Rd                              1100 S Broad St, Unit 308b
Ambler, PA 19002                          Pittsburgh, PA 15217                         Philadelphia, PA 19146




Michael Murphy                            Michael Murray                               Michael N Komar
408 Marilyn Rd                            826 Lombard St, Apt B                        2103 Bowler St
Warminster, PA 18974                      Philadelphia, PA 19147                       Philadelphia, PA 19115




Michael Neiman                            Michael Nzeogu                               Michael O brien
722 South Marvine St                      1919 Market St, Unit 1113                    215 Overbrook Ln
Philadelphia, PA 19147                    Philadelphia, PA 19103                       Marlton, NJ 08053




Michael O reirdan                         Michael P Van Scoy Md                        Michael Paiss
3303 Ebbtide Ln                           1300 Overlook Rd                             8219 Bayard St
Palmyra, NJ 08065                         Middletown, PA 17057                         Philadelphia, PA 19150




Michael Pasirstein Md                     Michael Pelekanos                            Michael Perks
5555 Wissahickon Ave, Apt 506             332 N Broad St, Apt 1634                     DBA East Coast Reglazing Co
Philadelphia, PA 19144                    Philadelphia, PA 19102                       4310 Teesdale St
                                                                                       Philadelphia, PA 19136




Michael R Bye Md                          Michael Ramsay Md                            Michael Ratti
3959 Broadway                             7135 Elmridge Dr                             7202 Wayne Ave
New York, NY 10032                        Dallas, TX 75240-3619                        Upper Darby, PA 19082
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 531 of 845

Michael Recla                               Michael Reynolds                             Michael Rose
285 Quarry Dr                               124 Hiawatha Ln                              1208 N Wilton St
Bloomsburg, PA 17815                        Dover, DE 19904                              Philadelphia, PA 19131




Michael Russell                             Michael S Kwon Md                            Michael Savarese
500 Sanson St                               1314 Bobarn Dr                               1109 Minutemen Ln
Upper Darby, PA 19082                       Penn Valley, PA 19072                        Eagleville, PA 19403




Michael Schmitz                             Michael Schneider                            Michael Serwacki
2057 Wilder St                              250 E Wynnewood Rd, Apt F05                  3996 Marshall Rd
Philadelphia, PA 19146                      Wynnewood, PA 19096                          Drexel, PA 19021




Michael Shissler                            Michael Sicilia                              Michael Sinko
2723 Kirkbride St                           3527 Meridian St                             7035 Walker St
Philadelphia, PA 19137                      Philadelphia, PA 19136                       Philadelphia, PA 19135




Michael Smith                               Michael Smith                                Michael Snyder
3223 Pine Rd                                6037 Christian St                            6361 Mershon St
Huntingdon Valley, PA 19006                 Philadelphia, PA 19143                       Philadelphia, PA 19149




Michael Soon IL Kwon, M.D.                  Michael Soto                                 Michael Soto
444 Fairmount Ave, Unit C                   216 E Lima                                   216 East Lima
Philadelphia, PA 19123                      Philadelphia, PA 19120                       Philadelphia, PA 19120




Michael Spear                               Michael Stein                                Michael Stewart
530 Wynlyn Rd                               2116 Chestnut St, 1807                       1361 Thompson Rd
Wynnewood, PA 19096                         Philadelphia, PA 19103                       Rosyln, PA 19001




Michael Strong Md                           Michael Suchar                               Michael Suchar, D.D.S.
424 Laurel Creek Blvd                       1701 S Flagler Dr, Apt 903                   1701 S Flagler Dr, Apt 903
Moorestown, NJ 08057                        W Palm Beach, FL 33401                       W Palm Beach, FL 33401




Michael Szatkowski                          Michael Szatkowski Md                        Michael T Vossmeyer Md
6355 Drexel Rd                              6355 Drexel Rd                               703 Sunglow Dr
Philadelphia, PA 19151                      Philadelphia, PA 19151                       Villa Hills, KY 41017




Michael Tarantino Md                        Michael Torre                                Michael Vanleer
DBA Comprehensive Bleeding                  306 Dupont St                                67 Cedar Rd
Disorders                                   Philadelphia, PA 19128                       Richboro, PA 18954
5019 N Executive Dr
Peoria, IL 61614
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 532 of 845

Michael Villani                              Michael Weber Jr                              Michael Weinand
1469 Maurice River Pkwy                      216 Erial Rd                                  2122 Spruce St, Apt 101
Vineland, NJ 08360                           Sicklerville, NJ 08081                        Philadelphia, PA 19103




Michael Wilson                               Michael Winn                                  Michael Wolf
Petty Cash Custodian                         245 Pebble Ridge Rd                           436 W Collings Ave
230 N Broad St                               Warrington, PA 18976                          Collingswood, NJ 08108
Philadelphia, PA 19102




Michael Wong                                 Michael Wong Md                               Michael Wulin
224 N 13th Ste, Apt 4a                       117 N 15th St, Apt 1406                       354 Dawson St
Philadelphia, PA 19107                       Philadelphia, PA 19102                        Philadelphia, PA 19128




Michael Y Brenner                            Michael Yee                                   Michael Zimberg
DBA Ideagency                                4000presidential Blvd206                      522 Spruce St, Apt 3r
1941 Yorktown South                          Philadelphia, PA 19131                        Philadelphia, PA 19106
Jeffersonville, PA 19403




Michael Zuzu                                 Michaela Mccrudden                            Micheal Henkin
1913 Rodman St                               6 Haddon Pl                                   668 Whittier Dr
Philadelphia, PA 19146                       Fort Washington, PA 19034                     Warminster, PA 18974




Micheal Lemper                               Micheal Snyder                                Micheal Wulin
68 Drexelbrook Dr, Apt 17                    6361 Mershan St                               473 Hermitage St
Drexel Hill, PA 19026                        Philadelphia, PA 19149                        Philadelphia, PA 19128




Michel Alkhalil                              Michele A Taylor                              Michele Bresler
4000 Presidential Blvd, 1509                 1556 E Tulpehocken St                         339 N Broad St, Apt 2620
Philadelphia, PA 19131                       Philadelphia, PA 19138                        Philadelphia, PA 19102




Michele Brosman                              Michele Cahill                                Michele Caronia
6123 Oak St                                  109 Avignon Way                               111 Cairns Way
Mays Landing, NJ 08330                       Pennsauken, NJ 08109                          Hamilton, NJ 08610




Michele Celia                                Michele Davis                                 Michele Domenick Md
3304 Lansing St                              1727 Ellsworth St                             208 N Caroline Pl
Philadelphia, PA 19136                       Philadelphia, PA 19146                        Dover, DE 19904




Michele Foulds                               Michele Johnson-Haynes                        Michele L Deich
1139 Nassau Rd                               4403 Whitney Ave                              DBA Neurosolutions Svcs
Warminster, PA 18974                         Boothwyn, PA 19006                            1 Nadina Ct
                                                                                           Turnersville, NJ 08012
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 533 of 845

Michele Lally                             Michele Lambert                               Michele Mckenna
465 Martin St                             144 Juniper Rd                                144 Daly St
Philadelphia, PA 19128                    Havertown, PA 19083                           Philadelphia, PA 19148




Michele P Smith                           Michele Roebeck                               Michele Ronan
1560 Sinkler Rd                           1540 Olympic Way                              4533 Shelmire Ave
Warminster, PA 18974                      Effort, PA 18330                              Philadelphia, PA 19136




Michele Schiavo-Patterson                 Michele Stefankiewicz                         Michele Szkolnicki
8 Monroe Ave                              510 Bainbridge St                             308 Foulke Ln
Bellmawr, NJ 08031                        Philadelphia, PA 19147                        Springfield, PA 19064




Michele Teasenfitz                        Michele Tronoski                              Michele Van Hal
559 West Court A1                         501 Victoria Dr                               2040 Market St, 403
Bensalem, PA 19020                        Montgomeryvill, PA 18936                      Philadelphia, PA 19103




Micheline Thigpen                         Michelle Adams                                Michelle Albrecht
1200 1st St, 525                          4836 N 10th St                                724 Cricket Ave
Alexandria, VA 22314                      Philadelphia, PA 19141                        Glenside, PA 19038




Michelle Bao                              Michelle Beckel                               Michelle Berardi
2040 Market St, Apt 1222                  1823 E Wensley St                             4528 Spruce St, 1r
Philadelphia, PA 19103                    Philadelphia, PA 19134                        Philadelphia, PA 19139




Michelle Braslavsky                       Michelle Buado                                Michelle Casiello
322 N Broad St, Apt 1241                  1519 E Howell St                              41tyler Dr
Philadelphia, PA 19102                    Philadelphia, PA 19149                        Feasterville, PA 19053




Michelle Chin                             Michelle Chojnacki                            Michelle Ciancia
106 Rennard Terrace                       3029 Almond St                                1347 Price St
Philadelphia, PA 19116                    Philadelphia, PA 19134                        Trainer, PA 19061




Michelle Clark                            Michelle Cook                                 Michelle D Arrington R Rh
3201 Fordham Rd                           8 Paddock Cir                                 631 May Pl
Wilmington, DE 19807-3117                 Horsham, PA 19044                             Philadelphia, PA 19139-2831




Michelle Deacon                           Michelle Delgado Rivera                       Michelle Dinozo
1838 Sunrise Way                          2055 E Victoria St                            717 Station Ave, Apt K-87
Jamison, PA 18929                         Philadelphia, PA 19134                        Bensalem, PA 19020
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 534 of 845

Michelle Dolt                              Michelle Doughty                              Michelle Dubin
2047 Chatham Dr                            1126 S 3rd St                                 43 Cohasset Lane
Bensalem, PA 19020                         Camden, NJ 08103                              Cherry Hill, NJ 08003




Michelle Duffy                             Michelle Dunkley                              Michelle Duntzee
9613 Lavender St                           5902 Baltimore Dr                             439 Spring Mill Ave
Philadelphia, PA 19114                     Marlton, NJ 08053                             Conshohocken, PA 19428




Michelle Dutton                            Michelle Faykes                               Michelle Fitzgerald
239 E Howell St                            141 Pine Valley Rd                            478 Olympic Ave
Philadelphia, PA 19120                     Cherry Hill, NJ 08034                         Havertown, PA 19083




Michelle Ford                              Michelle Garner                               Michelle Geneva
1217 Mckean Rd                             2303 Bond Ave                                 640 North Broad St, Apt 732
Ambler, PA 19002                           Drexel Hill, PA 19026                         Philadelphia, PA 19130




Michelle Gillespie                         Michelle Guth                                 Michelle Harris
2505 Broadway Ave                          3513 Byrne Rd                                 6127 N Lawrence St
Hatboro, PA 19040                          Philadelphia, PA 19154                        Philadelphia, PA 19120




Michelle Hepburn Md                        Michelle Hoang                                Michelle Howard
309g Shawmont Ave                          512 S 7th St                                  1332 N 55th St
Philadelphia, PA 19128                     Philadelphia, PA 19147                        Philadelphia, PA 19131




Michelle Ippolito                          Michelle Jamison Walker                       Michelle Jones-Brown
213 Holly Cove Lane                        1934 Elston St                                350 E Willow Grove Ave
Newark, DE 19702                           Philadelphia, PA 19138                        Philadelphia, PA 19118




Michelle Kelly                             Michelle Kelly Md                             Michelle Kelly Md
6004 Coventry Way                          1640 Naudain St                               5105 N Park Dr, Apt S507
Mt Laurel, NJ 08054                        Philadelphia, PA 19146                        Pennsauken, NJ 08109




Michelle Krug                              Michelle L Davis-Govan                        Michelle L Govan
214 S 41st St, Apt A-1                     DBA Ml Govan Consultants                      P.O. Box 1089
Philadelphia, PA 19104                     P.O. Box 193                                  Norristown, PA 19403
                                           Willow Grove, PA 19090




Michelle Lacroce                           Michelle Lauer                                Michelle Lauer
430 Fairmount Ave, Apt 305                 1316 W Chester Pike, Apt H3                   1316 West Chester Pike, Apt H3
Philadelphia, PA 19123                     West Chester, PA 19382                        West Chester, PA 19382
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 535 of 845

Michelle Long                             Michelle Lopez                               Michelle Lozada
1211 Ogden St                             1104 Gilham St                               4922 Sansom St
Philadelphia, PA 19123                    Philadelphia, PA 19111                       Philadelphia, PA 19139




Michelle M Kolton Md                      Michelle Morrissey                           Michelle Naylor
234 W 11th Ave                            63 Ramsgate Ct                               1664 Jarrettown Rd
Conshohocken, PA 19428                    Blue Bell, PA 19422                          Dresher, PA 19025




Michelle Naylor Md                        Michelle Nixon                               Michelle North
878 Edge Hill Rd                          1670 Old Welsh Rd                            3145 Pine Rd
Glenside, PA 19038                        Huntingdon Val, PA 19006                     Huntingdon Valley, PA 19006




Michelle O hara                           Michelle Page                                Michelle Perez
808 Chestnut Ave                          327 Wheatleaf Lane                           1912 N Hancock St
Woodbury Heigh, NJ 08097                  Langhorne, PA 19047                          Philadelphia, PA 19122




Michelle Petrovia                         Michelle Pocoroba                            Michelle Sanders
608 Hulmeville Ave                        155 W Laurel St, Apt 2                       1142 Gilham St
Langhorne, PA 19047                       Philadelphia, PA 19123                       Philadelphia, PA 19111




Michelle Sills                            Michelle Thomas                              Michelle Wheeling
344 N 55th St                             1202 Wagner Ave                              924 Garrett Rd
Philadelphia, PA 19139                    Philadelphia, PA 19141                       Upper Darby, PA 19082




Michelle Zoch                             Michigan Instruments Inc                     Michigan State University
200 Sykes Ln                              4717 Talon Court SE                          Libraries Accounting Office
Wallingford, PA 19086                     Grand Rapids, MI 49512-5409                  100 Library
                                                                                       E Lansing, MI 48824-1048




Mick Radio Nuclear Instruments            Mick Radio-Nuclear Instruments               Mickie Bowers
521 Homestead Ave                         c/o Eckert Ziegler Bebig Inc                 1 Walton Lane
Mt Vernon, NY 10550                       P.O. Box 1041                                Glen Mills, PA 19342
                                          Newyork, NY 10268




Micrins Ltd Inc                           Micro Clean Inc                              Micro Engineering Inc
28438 Ballard Dr                          P.O. Box 21806                               DBA Micro Star Technologies Inc
Lake Forest, IL 60045                     Leigh Valley, PA 18002                       511 Fm 3179
                                                                                       Huntsville, TX 77340




Micro Format Inc                          Micro Star Technologies                      Micro Technologies Inc
830-3 Seton Ct                            511 Fm 3179                                  159 N Ventura Ave
Wheeling, IL 60090                        Huntsville, TX 77340-2069                    Ventura, CA 93001
                                 Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 536 of 845

Micro Technology Services Inc                  Micro Tek Solutions Inc                     Micro Therapeutics Inc
1819 Firman Dr, Ste 137                        P.O. Box 14320                              Dept 0293
Richardson, TX 75081                           Springfield, MO 65814-0320                  P.O. Box 120293
                                                                                           Dallas, TX 75312-0293




Micro Typing Systems Inc                       Micro Warehouse Inc                         Microaire Surgical Instrumnts LLC
1295 SW 29th Ave                               7077 Collection Center Dr                   Lock Box 96565
Pompano Beach, FL 33069                        Chicago, IL 60693-0072                      Chicago, IL 60693




Microbiologics Inc                             Microclean                                  Microelectrodes Inc
200 Cooper Ave N                               10500 37th Pl No                            40 Harvey Rd
St Cloud, MN 56303                             Plymouth, MN 55441                          Bedford, NH 03110




Microgenics Corporation                        Micromed Technology Inc                     Micromedex
7055 Collection Center Dr                      8965 Interchange Dr                         P.O. Box 95334
Chicago, IL 60693                              Houson, TX 77054                            Chicago, IL 60694-5334




Micromedex Inc                                 Micromedics Inc                             Micronix Systems Inc
6200 S Syracuse Way, Ste 300                   1270 Eagan Industrial Rd, Ste 120           44 Commerce St
Englewood, CO 80111-4740                       St Paul, MN 55121-1385                      Springfield, NJ 07081




Microscope Service                             Microsonic Inc                              Microsulis Americas Inc
P.O. Box 669922                                2960 Duss Ave                               P.O. Box 13489
Marietta, GA 30066                             Ambridge, PA 15003                          Newark, NJ 07188-0489




Microsurgical Laboratories Inc                 Microsurgical Technology                    Microtechnologies Inc
Wexler Surgical Inc                            P.O. Box 2679                               P.O. Box 1154
11333 Chimney Rock Rd                          Redmond, WA 98073                           Farmington, CT 06034
Houston, TX 77035




Microtek Medical Inc                           Microvention                                Microwarehouse
File, 4033P                                    Bank of Amer P.O. Box Svcs                  7077 Collection Center Dr
P.O. Box 911633                                P.O. Box 841775                             Chicago, IL 60693-0072
Dallas, TX 75391-1633                          1950 N Stemmons Fwy, Ste 5010
                                               Dallas, TX 75207



Mid Atlantic Central Service Asso              Mid Atlantic Construction                   Mid Atlantic Medical Technologies
100 Springdale Rd                              Safety Council                              1039 Radley Dr
A3 Box 223                                     P.O. Box 555                                W Chester, PA 19382
Cherry Hill, NJ 08003                          Bala Cynwyd, PA 19004-0555




Mid Atlantic Section Aua                       Mid Atlanticare                             Mid City Plaza LLC
P.O. Box 3078                                  DBA Mid-Atlanticare                         DBA Crowne Plaza Metro
Boston, MA 02241-3078                          P.O. Box 444                                733 W Madison
                                               Riva, MD 21140                              Chicago, IL 60661
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 537 of 845

Mid-Atlantic Cryo-Therapy Assoc              MidCap Financial Trust                       MidCap Funding IV Trust
7755 Belle Point Dr                          7255 Woodmont Ave, Ste 200                   7255 Woodmont Ave, Ste 200
Greenbelt, MD 20770                          BETHESDA, MD 20814                           Bethesda, MD 20814




Midcity Camera Inc                           Middletown Township - Fsi                    Midland Public Schools
1316 Walnut St                               3 Municipal Way                              29055 Clemens Rd
Philadelphia, PA 19107-5410                  Langhorne, PA 19047                          Westlake, OH 44145




Midlantic Technologies Group LLC             Midsouth Admin Group                         Midwest Cardiology Associates
3191 Trewigtown Rd, Ste 100                  P.O. Box 830650                              30626 Ford Rd
Colmar, PA 18915                             Birmingham, AL 35283                         Garden City, MI 48135-1870




Midwest Claim Service Center                 Midwest Ear Foundation                       Midwest Institute For Medical Edu
Ct General Life Ins Co                       10550 Montgomery Rd Ste, 35                  9550 Zionsville Rd Ste, 110
P.O. Box 2100                                Cincinnati, OH 45242                         Indianapolis, IN 46268
Bourbonnais, IL 60914




Midwest Medical Supply Co LLC                Midwest Vending Security Inc                 Midwestern University
DBA Mms, Mms A Medical Supply                3840 Herr Rd                                 Attn Audra Stephens
Company, Saint Louis Homecare,               Sylvania, OH 43560                           555 31st St, HHH, Ste 305
A O S Inc                                                                                 Downers Grove, IL 60515
2675 Solution Center
Chicago, IL 60677-2006


Midyear Clinical Mtg Registration            Miguel A Guzman Md                           Miguel D Escobar Md
American Society of Health System            1201 Fullwood Rd                             9006 N Fitzgerald Way
Pharmacists/ Ashp                            Cherry Hill, NJ 08034                        Missouri City, TX 77459
P.O. Box 17693
Baltimore, MD 21297



Miguel Hernandez                             Miha Lucas Md                                Mihaela Negreanu
3901 Roosevelt Blvd, Apt 15b                 2525 Buxton Ct                               934 Locust St, Apt 2
Philadelphia, PA 19120                       Chapel Hill, NC 27514                        Philadelphia, PA 19107




Miix Healthcare Group                        Miix Insurance Group Inc                     Mika Larwa
2 Princess Rd                                Client Services                              3628 Prince Cir
Lawrenceville, NJ 08648                      Two Princess Rd                              Philadelphia, PA 19114
                                             Lawrenceville, NJ 08648




Mikal Hicks                                  Mikayla Robinson                             Mike Khieu
33 Sherin Dr                                 1982 Ashley St                               215 Woodland Ave
Newark, DE 19702                             Philadelphia, PA 19138                       Cherry Hill, NJ 08002




Mikhail Kagan                                Mikki Pham                                   Milagros Cintron
550 Bloomfield Ave, Apt 22                   927 S 10th St, A                             6842 Souder St
Caldwell, NJ 07006                           Philadelphia, PA 19147                       Philadelphia, PA 19149
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 538 of 845

Milagros Matos                              Milagros Molina                               Milagros Pina
1833 N Hancock St                           3341 N Howard St                              7713 Dorcas St
Philadelphia, PA 19122                      Philadelphia, PA 19140                        Philadelphia, PA 19111




Mildred Carrion                             Milena Pilipovic                              Milena Pilipovic Md
3805 Etta St                                3827 Paxton Ave                               5450 Wissahickon Ave, Apt 212a
Philadelphia, PA 19114                      Cincinnati, OH 45209                          Philadelphia, PA 19144




Milestone Medical Care Inc                  Milestone Medical Technologies                Milex Products Inc
25 Controls Dr                              6475 Technology Ave, Ste F                    4311 N Normandy
Shelton, CT 06484                           Kalamazoo, MI 49009-7112                      Chicago, IL 60634




Militia Hill Security Inc                   Milkboy Center City                           Millar Elevator Service Co Corp
P.O. Box 606                                Milkboy                                       P.O. Box 93050
Plymouth Meeting, PA 19462                  1100 Chestnut St                              Chicago, IL 60673-3050
                                            Philadelphia, PA 19107




Millar Elevator Service Company I           Millar Instruments                            Millennium Laboratories Clinical
P.O. Box 73017-N                            P.O. Box 230227                               Supply Inc
Cleveland, OH 44193                         Houston, TX 77223-0227                        16981 Via Tazon, Ste F
                                                                                          San Diego, CA 92127




Millennium Laboratories Inc                 Millennium Surgical Corp                      Miller Sons Builders Inc
15330 Ave of Science                        P.O. Box 775385                               P.O. Box 302
San Diego, CA 92128                         Chicago, IL 60677-5385                        Westville, NJ 08093




Miller Medical Respiratory Inc              Miller/Boselli Internal Medicine              Millicent Morris-Mcmullen
3200 Kinsington Ave                         205 N Broad St Ste, 100                       46 Primrose Dr
Philadelphia, PA 19134                      Philadelphia, PA 19107                        Bear, DE 19701




Milliman Care Guidelines LLC Corp           Millipore Corporation                         Millipore Corporation
DBA Mcg Health LLC                          25760 Network Pl                              2736 Payshere Cir
P.O. Box 742350                             Chicago, IL 60673                             Chicago, IL 60673
Atlanta, GA 30374-2350




Millipore Corporation                       Miltenyi Biotec Inc                           Milton B Benditt Md
Payment From Nacogdoches                    Dept 33955                                    266 N Bowman Ave
25760 Network Pl                            P.O. Box 39000                                Merion Station, PA 19065
Chicago, IL 60673                           San Francisco, CA 94139




Milton S Hershey Medical Center             Milwaukee Public Library                      Mimedx Grp Inc
c/o Debra Weaver                            DBA Ditto Copy Service                        1775 West Oak Commons Ct NE
Dept of Pathology Mc H179                   814 W Wisconsin Ave                           Marietta, GA 30062
P.O. Box 850                                Milwaukee, WI 53233-2385
Hershey, PA 17033-0850
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 539 of 845

Mina Salib                                   Minal Patel                                   Minda Green
1914 N Franklin St                           2050 Deerfield Dr                             601 Angie Lee Ave
Philadelphia, PA 19122                       Bensalem, PA 19020                            Williamstown, NJ 08094




Mindfigure Consulting                        Minding Your Business Inc                     Mindray Ds Usa Inc
Attn Christopher Ochner                      100 Top Hospitals                             DBA Mindray North America
1200 W Ave, 1226                             900 N Franklin St, Ste 852                    24312 Network Pl
Miami Beach, FL 33139                        Chicago, IL 60610                             Chicago, IL 60673-1243




Mindray Ds Usa, Inc                          Mindy Dickerman Md                            Mindy Dickerman, M.D.
800 Macarthur Blvd                           139 Montgomery Ave                            1600 Rockland Ave
Mahwah, NJ 07430                             Bala Cynwyd, PA 19004                         Wilmington, DE 19803




Mindy Fink                                   Mindy M Horrow Md                             Mindy Marrero
441 Williams Rd                              5501 Old York Rd                              632 West Allegheny Ave
Wynnewood, PA 19096                          Philadelphia, PA 19141                        Philadelphia, PA 19133




Mine Safety Appliances                       Mineria Edwards                               Minerva Cartagena
P.O. Box 640348                              313 E Louden St                               16831 Bellevue Court
Pittsburgh, PA 15264-0348                    Philadelphia, PA 19124                        Millville, DE 19967




Minerva Cartagena                            Mini Abraham Md                               Mining Controls LLC
23 Indian Ln                                 1801 Butler Pk, Apt 27                        DBA Gilbert Electrical Systems
Burlington, NJ 08016                         Conshohocken, PA 19428                        24705 Network Pl
                                                                                           Chicago, IL 60673-1247




Minitab Inc                                  Minjun Kim                                    Minneapolis Ragstock Company
1829 Pine Hall Rd                            2220 Walnut St, 610                           113 27th Ave NE, Ste I
State College, PA 16801                      Philadelphia, PA 19103                        Minneapolis, MN 55418




Minntech Corp                                Minntech Corp                                 Mintu Alexander
DBA Byrne Medical-A Minntech Corp            Nw 9841                                       448 Kismet Rd
Business Group                               P.O. Box 1450                                 Philadelphia, PA 19115
3150 Pollok Dr                               Minneapolis, MN 55485
Conroe, TX 77303



Mir Ishti Ali                                Mir M Ali                                     Mira Inc
1100 S Broad St, 7a                          7904 B Normandy Dr                            414 Quaker Hwy
Philadelphia, PA 19146                       Mt Laurel, NJ 08054                           Uxbridge, MA 01569




Miramed Global Services, Inc                 Miranda Decker Md                             Miriam Boesenhofer
Attn President                               317 N Broad St Spt, 519                       411 Peppermill Court
255 W Michigan Ave                           Philadelphia, PA 19107                        Sewell, NJ 08080
Jackson, MI 49204
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 540 of 845

Miriam E Bar-On Md                         Miriam E Pearson Od                           Miriam Gilday
1153 Jamesbury Rd                          DBA Morgantown Eye Care Ctr                   556 Burgess St
Las Vegas, NV 89135                        P.O. Box 617                                  Philadelphia, PA 19116
                                           Morgantown, PA 19543




Miriam Gilday Pnp Msn                      Miriam Hogan                                  Miriam Perera
556 Burgess St                             250 S 13th St, Apt 4b                         7744 Bradford St
Philadelphia, PA 19116                     Philadelphia, PA 19107                        Philadelphia, PA 19152




Miriam Perera                              Miriam Pryor                                  Mirion Technologies Gds Inc
900 S Atlantic Blvd                        1360 Horseshoe Dr                             P.O. Box 101301
Monterey Park, CA 91754                    Blue Bell, PA 19422                           Pasadena, CA 91189-0005




Mirion Technologies Inc                    Mirion Technologies Inc                       Miroslav Djordjevic, Md
DBA Global Dosimetry Solutions             DBA Quantum Products                          Miroslav Djordjevic Md
P.O. Box 101301                            P.O. Box 101301                               Drinicka St Number6
Pasadena, CA 91189-0005                    Pasadena, CA 91189-0005                       Belgrade 11140 Serbia
                                                                                         Philadelphia, PA 19101



Mirrus Systems Inc                         Mirza E Perez                                 Misco Inc
P.O. Box 62045                             215 Nottingham Ct                             Products Division
Baltimore, MD 21264-2045                   Glen Mills, PA 19342                          3401 Virginia Rd
                                                                                         Cleveland, OH 44122




Misonix                                    Mission Healthcare Services                   Mission Pharmacal Co
1938 New Hwy                               1860 NW 33rd Ct                               P.O. Box 973017
Farmingdale, NY 11735                      Ft Lauderdale, FL 33309                       Dallas, TX 75397-3017




Mississippi State Board Of Medica          Mistebar Computer Consultants Inc             Mistyann-Blue Miller
Cypress Ridge Bldg                         2201 Laramie Dr                               1400 Spring Gardenst 607
1867 Crane Ridge Dr, Ste 200 B             Las Cruces, NM 88011                          Philadelphia, PA 19130
Jackson, MS 39216




Misys Healthcare Systems Corp              Mit Mobile LLC                                Mitali Sahni
DBA Sunquest Information Sys Inc           Molecular Imaging Technologies                3900 City Ave, Apt M0414
P.O. Box 75214                             486 Norristown Rd, Ste 133                    Philadelphia, PA 19131
Charlotte, NC 28275-0214                   Blue Bell, PA 19422




Mitchell Scheiman Md                       Mitchell Schnall MD Phd                       Mitchell Storace Md
DBA Vision Education Seminars              820 Wetherill Ln                              1816 Addison St
151 Summit Ln                              Wayne, PA 19087                               Philadelphia, PA 19146
Bala Lynwyd, PA 19004




Mitchells Lock Safe Co.                    Mitesh Shah                                   Mitesh Shah
201 N 9th St                               200 W Washington Sq, Apt 4103                 526 Penn Ave, Apt 502
Philadelphia, PA 19107                     Philadelphia, PA 19106                        Pittsburgh, PA 15222
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 541 of 845

Mitesh Shah Md                               Mitesh Shah Md                                Mitra Javandel Md
526 Penn Ave, Apt 502                        640 N Broad St, Apt 311                       37 S 20th St, Apt 5d
Pittsburgh, PA 15222                         Philadelphia, PA 19130                        Philadelphia, PA 19103




Mixvillains Deejays                          Mizanur Rahman                                Mizuho America Inc
Eric Mcennis                                 7103 Kindred St                               30057 Ahern Ave
29 Ardmore Ave                               Philadelphia, PA 19149                        Union City, CA 94587
Lansdowne, PA 19050




Mizuho Orthopedic Systems Inc                Mjr Technologies Inc                          Mjr Technologies, Inc
Dept Ch 16977                                DBA Gt Telecom Inc                            DBA Gt Telecom
Palatine, IL 60055-6977                      6211 Kellers Church Rd                        Attn President
                                             Pipersville, PA 18947                         6211 Kellers Church Rd
                                                                                           Pipersville, PA 18947



Mk Battery                                   Mk Installations Management Inc               Mkt Corporate Promotions
Dept La 23395                                189 Twin County Rd                            4560 Beltline Rd, Ste 110
Pasadena, CA 91185-3395                      Rt 10 S                                       Addison, TX 75001
                                             Morgantown, PA 00001-9543




Mla/Sla Quintessential Conf Inc              Mm Usa Holdings Inc                           Mma
Melanie Cedrone Univ of Pa                   DBA the Staywell Company LLC                  P.O. Box 483
Biomedical Library                           P.O. Box 90477                                Goshen, IN 46527
3610 Hamilton Walk                           Chicago, IL 60696-0477
Philadelphia, PA 19104-6060



Mmj Labs                                     Mmm Healthcare                                Mmodal Services Ltd
322 Sutherland Pl NE                         P.O. Box 72010                                P.O. Box 538504
Atlanta, GA 30307                            San Juan, PR 00936-7710                       Atlanta, GA 30353-8504




Mmp Bala Inc                                 Mmp-Bench LLC                                 Mnp Corporate Staffing Inc
Minuteman Press                              P.O. Box 10215                                c/o J D Financial Corp
61 West City Ave                             Bainbridge Island, WA 98110                   P.O. Box 610250
Bala Cynwyd, PA 19004                                                                      No Miami, FL 33261




Mobile Communications, Inc                   Mobile Instrument Service Inc                 Mobile Mini I Inc
13420 D Damar Dr, Unit D                     333 Water Ave                                 Payment From Sierra Medical
Philadelphia, PA 19116                       Bellefontaine, OH 43311-1777                  P.O. Box 79149
                                                                                           Phoenix, AZ 85062-9149




Mobile Mini Inc                              Mobile Mini Texas Limited                     Mobility Research LLC
P.O. Box 740773                              Partnership                                   P.O. Box 3141
Cincinnati, OH 45274-0773                    Dept La 7144                                  Tempe, AZ 85280-3141
                                             Pasadena, CA 91185-7144




Mobius Therapeutics LLC                      Modern Equipment Sales Rental                 Modern Healthcare
1000 Executive Pkwy, Ste 224                 P.O. Box 8500 S-1685                          Subscriber Services
St Louis, MO 63141                           Philadelphia, PA 19178                        Dept 77940
                                                                                           Detroit, MI 48277-0940
                              Case 19-11466-KG     Doc 100         Filed 07/03/19   Page 542 of 845

Modern Healthcare                           Modern Medical System Company              Modern Sound Pictures Inc
Subscription Dept                           A Div of A Kingsbury Co Inc                1402 Howard St
1155 Gratiot                                170 Finn Ct                                Omaha, NE 68102-2885
Detroit, MI 48207                           Farmingdale, NY 11735




Modular Services Co                         Moffatt Products Inc                       Moh Gurubhagavatula
500 E Britton Rd                            P.O. Box 615                               600 W Harvey St, Apt A402
Oklahoma City, OK 73114                     Sioux Falls, SD 57101-0615                 Philadelphia, PA 19144




Mohamad AL Ahdab                            Mohamad Gafeer                             Mohamed A Rehman Md
701 City Line Ave, Apt 408b                 3901 Conshohocken Ave, Apt 7309            713 Corner Stone Ln
Merion Station, PA 19066                    Philadelphia, PA 19131                     Bryn Mawr, PA 19010




Mohamed Almuqamam                           Mohamed Elatrozy Md                        Mohammad Abumounshar
7400 Roosevelt Blvd                         859 Old Lancaster Rd                       12516 Chilton Rd
Philadelphia, PA 19152                      Bryn Mawr, PA 19101                        Philadelphia, PA 19154




Mohammad Kanjwal Md                         Mohammad Keykhah Md                        Mohammad Pirastehfar Md
2200 Ben Franklin Pky, Apt E 1805a          21127 Valley Forge Cir                     3801 Conshohockon Ave, Apt 605
Philadelphia, PA 19130                      King of Prussia, PA 19405                  Philadelphia, PA 19131




Mohammad S Siddiqui Md                      Mohammad Sayeed                            Mohammad Shaikh
600 W Harvey St, Apt B-1113                 11 Stoney Brook Blvd                       511 N Broad St, Apt 701
Philadelphia, PA 19144                      Newtown Square, PA 19073                   Philadelphia, PA 19123




Mohammad Shaikh, MD                         Mohammed Abdu                              Mohammed Hussain Md
230 N Broad St                              100 Old York Rd                            1931 S 11th St
Philadelphia, PA 19102                      Jenkintown, PA 19046                       Philadelphia, PA 19148-2334




Mohammed Muntaser                           Mohammed Shihad Md                         Mohammed Wahab
1522 W Girard Ave, Apt 2l                   151 S Bishop Ave, Apt B17                  2702 Beacon Hill Dr
Philadelphia, PA 19102                      Secane, PA 19018                           Sicklerville, NJ 08081




Mohd R Sheikh Md                            Mohit Gupta Md                             Mohsen Barmada Md
164 Barnstead Dr, Apt 22                    3601 Conshohocken Ave, Apt 231             100 Park Blvd, Unit 63d
Springville, NJ 14141                       Philadelphia, PA 19131                     Cherry Hill, NJ 08034




Moira Brooks                                Moira Kelly                                Moiz M Mustafa Md
832 Knorr St                                2415 Romano Ct                             6431 Fannin St, Ste 5.238
Philadelphia, PA 19111                      Norristown, PA 19401                       Houston, TX 77030
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 543 of 845

Mojca Remskar Konia Md                   Mojdeh Taghizadeh Khamesi                    Mojisola Popoola
2149 Sanford Ave                         339 N Broad St, Apt 2604                     1501 City Ave
St Paul, MN 55105                        Philadelphia, PA 19107                       Wynnewood, PA 19096




Molecular Imaging Inc                    Molina Healthcare Of Michigan                Molina Medical Center
P.O. Box 81724                           100 W Big Beaver, Ste 600                    1 Golden Shore Dr
San Diego, CA 92138-1724                 Troy, MI 48084                               Long Beach, CA 90802




Mollie Mcginley                          Molly Giarratana                             Molly Graveno
1835 Arch St, Apt 305                    2300 S 12th St 2nd Fl                        2731 Halleck Dr
Philadelphia, PA 19103                   Philadelphia, PA 19148-3500                  Whitehall, PA 18052




Molly Kmetz                              Molly Linehan                                Molly Linehan, M.D.
654 Buttonwood Dr                        411 W Moreland Ave                           411 W Moreland Ave
Springfield, PA 19064                    Philadelphia, PA 19118                       Philadelphia, PA 19118




Molly Pandola                            Molly Richards Md                            Molly Schwalje
601 Prospect Ave                         1525 E 23rd Ave                              727 South, Unit B
Prospect Park, PA 19076                  Denver, CO 80205                             Philadelphia, PA 19147




Molly Shelinsky                          Molly Shelinsky                              Molly Tritt
6423 Hawthorne St                        8639 Park Pl                                 735 Jefferson Ave
Philadelphia, PA 19149                   Philadelphia, PA 19136                       Cherry Hill, NJ 08002




Molly Weinberg                           Molnlycke Health Care Us LLC                 Mona Patelmd
156 Blvd                                 Dept 3248                                    3902 City Line Ave B1113
Athens, GA 30601                         P.O. Box 123248                              Philadeplhia, PA 19131
                                         Dallas, TX 75312




Monaghan Brothers Mechanical Inc         Monalisa Joseph Md                           Monalisha Pokharel Md
10 S Burnt Mill Rd                       1900 Frontage Rd, Apt 1801                   151 S Bishop Ave, Apt L17
Voorhees, NJ 08043                       Cherry Hill, NJ 08034                        Secane, PA 19018




Monarch Telecom Corp                     Mongi Mahjoub                                Monica Bhatis Md
P.O. Box 1501                            1818 Germantown Ave, 301                     4849 Connecticut Ave Nw, Apt 1008
Gainsville, TX 76240                     Philadelphia, PA 19122                       Washington, DC 20008




Monica Cistrone                          Monica DE Jesus                              Monica Devito
301 Market St, Unit 3r                   7648 Fairfield St                            211 Baird Ave
Philadelphia, PA 19106                   Philadelphia, PA 19152                       Mt Ephraim, NJ 08059
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 544 of 845

Monica Feeny                                Monica Grafals Md                            Monica Koncicki
914 Oakland Ave                             1100 S Broad St, Apt 407b                    409 E Central Ave
Burlington, NJ 08016                        Philadelphia, PA 19146                       Moorsetown, NJ 08057




Monica Kondrad                              Monica Kondrad                               Monica Lambert
1 Biddle Way                                1 Biddle Way                                 22 Mayflower Rd
Mt Laurel Way, NJ 08054                     Mount Laurel, NJ 08054                       Levittown, PA 19056




Monica Liberty                              Monica Lickfield                             Monica Lynn Koncicki, M.D.
2106 Diamond St                             42 Buttonwood Rd                             409 E Central Ave
Sellersville, PA 18960                      Stratford, NJ 08084                          Moorestown, NJ 08057




Monica Miller                               Monica Niedermayer                           Monica Rama
1729 N Hills Dr                             2427 E Boston St                             2601 Pennsylvania Ave, Apt 233
Norristown, PA 19401                        Philadelphia, PA 19125                       Philadelphia, PA 19130




Monica S Gocial Lcsw                        Monica Simms                                 Monica Smith
417 N Sterling Rd                           8536 Michener Ave                            5267 Delancey St
Elkins Park, PA 19027                       Philadelphia, PA 19150                       Philadelphia, PA 19143




Monica Sood Md                              Monica Taylor                                Monigle Associates Inc
1815 Jfk Blvd, Apt 901                      416 Friendship St                            150 Adams St
Philadelphia, PA 19103                      Philadelphia, PA 19111                       Denver, CO 80206




Monika Gupta                                Monika Gupta Md                              Monika Gupta, M.D.
10 Madeira Court                            41 Hogan Way                                 10 Madeira Ct
Moorestown, NJ 08057                        Morrestown, NJ 08057                         Moorestown, NJ 08057




Monika Srivastava Md                        Monique Allen                                Monique Dalvi Sapute
1500 Chestnut St, Apt 4d                    3600 Gateway Dr, 306a                        3 N Columbus Blvd, 109
Philadelphia, PA 19102-2744                 Philadelphia, PA 19145                       Philadelphia, PA 19106




Monique Iannace                             Monique Jones                                Monique Mclaughlin
1121 Wolf St                                2635 Nth 13th St                             533 Britton Dr
Philadelphia, PA 19148                      Philadelphia, PA 19133                       King of Prussia, PA 19406




Monique Norman                              Monique Robinson                             Monique Scott
121 W Tulpehocken St, Apt E110              2838 Willits Rd                              2357 N Park Ave, Apt 2
Philadelphia, PA 19144                      Philadelphia, PA 19136                       Philadelphia, PA 19132
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 545 of 845

Monique Urquhart                            Monmouth County Courthouse                   Monmouth Medical Center
2523 Bellford St                            Re Corey Baker                               The Cancer Ctr At Monmouth
Philadelphia, PA 19153                      P.O. Box 356                                 300 2nd Ave
                                            Special Civil Part/D Richard Glab            Long Branch, NJ 07740
                                            Avon, NJ 07717



Monoprice Inc                               Montana Collins                              Montclair Radiology Assoc Pa
11701 6th St                                1600 Arch St, 507                            777 Passaic Ave, Ste 360
Rancho Cucamonga, CA 91730                  Philadelphia, PA 19103                       Clifton, NJ 07012-1665




Monterey Medical Solutions Inc              Monterey Medical Solutions, Inc              Montgomery County
1130 Fremont Blvd, Ste 105-302              Attn President                               1430 Dekalb St
Seaside, CA 93955-5705                      1130 Fremont Blvd, Ste 105-302               Norristown, PA 19404
                                            Seaside, CA 93955




Montgomery County Ambulance Assoc           Montgomery County Emergency                  Montgomery Hospital Medical Ctr
P.O. Box 494                                Medical Services                             Montgomery Hospital Medical Staff
Bryn Athyn, PA 19009-0494                   1175 Conshohocken Rd                         P.O. Box 992
                                            Conshohocken, PA 19428                       Norristown, PA 19404-0992




Montgomery Newspapers                       Montgomery Scientific Publication            Montserat Echeverria
P.O. Box 457                                P.O. Box 2704                                4041 Ridge Ave, Apt 4-407
Ft Washington, PA 19034                     Durham, NC 27715                             Philadelphia, PA 19129




Monumental General                          Monumental Life Insurance Co                 Mony Sambath
P.O. Box 97                                 P.O. Box 97                                  5255 Arbor St
Scranton, PA 18504-0097                     Scranton, PA 18504                           Philadelphia, PA 19120




Mood Media North America                    Mooney Co Inc                                Moore Medical Corporation
DBA Mood Media                              415 Williamson Way Ste, 9                    P.O. Box 31773
Holdings Corp                               Ashland, OR 97520-1291                       Hartford, CT 06150-1773
P.O. Box 602777
Charlotte, NC 28260-2777



Moore Medical Corporation                   Moore Medical Corporation                    Moore Wallace
P.O. Box 4066                               P.O. Box 99718                               DBA Rr Donnelley Co
Farmington, CT 06032-4066                   Chicago, IL 60696                            P.O. Box 93514
                                                                                         Chicago, IL 60672-3514




Moore Wallace N America Inc                 Moore Wallace North America Inc              Moore Wallace North America Inc
DBA United Ad Label                         DBA United Ad Label                          DBA United Ad Label Inc
P.O. Box 730165                             P.O. Box 905046                              P.O. Box 730165
Dallas, TX 75373                            Charlotte, NC 28290-5046                     Dallas, TX 75373-0165




Moorestown High School Football             Moorestown Soccer Club Inc                   Moorestown Youth Baseball Fed Inc
P.O. Box 577                                P.O. Box 861                                 P.O. Box 549
Moorestown, NJ 08051                        Moorestown, NJ 08057                         Moorestown, PA 08057
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 546 of 845

Mopec Inc                                  Mora Hazlett-O neill                         More Direct Inc
21750 Coolidge                             140 East Franklin Ave                        P.O. Box 536464
Oak Park, MI 48237                         Collingswood, NJ 08108                       Pittsburgh, PA 15253-5906




Morea Inc                                  Morgan Campbell                              Morgan E Stauffer
DBA Fastsigns                              61 Westview Ave                              314 E Green St
18356 Beach Blvd                           Chalfont, PA 18914                           West Hazleton, PA 18202
Huntington Beach, CA 92648




Morgan Emiroglu                            Morgan Kane                                  Morgan Michenerbrown
P.O. Box 280143                            3712 Daner Lane                              233 Olive St
Tampa, FL 33682                            Philadelphia, PA 19114                       P.O. Box 83
                                                                                        Rancocas, NJ 08073




Morgan Olsen                               Morgan Sutter                                Morgan-White Administrators
8 Dolphin Ct                               317 Broad St                                 P.O. Box 16708
Jackson, NJ 08527                          Philadelphia, PA 19107                       Jackson, MS 39236




Moria Inc                                  Morphosys Us Inc                             Morris Chaitt Son Inc
1050 Cross Keys Dr                         DBA Abd Serotec                              815 Serrill Ave
Doylestown, PA 18901                       3200 Atlantic Ave, Ste 125                   Yeadon, PA 19050
                                           Raleigh, NC 27604




Morse Watchmans Inc                        Mortara Instrument Inc                       Mosby Inc
2 Morse Rd                                 7865 N 86th St                               11830 Westline Industrial Dr
Oxford, CT 06478                           Milwaukee, WI 53224                          St Louis, MO 63146-3318




Mosby Inc                                  Mosby Jems                                   Moses Tribbey Md
P.O. Box 628254                            P.O. Box 2789                                2237 Bryn Mawr Ave, 101
Orlando, FL 32886-8254                     Carlsbad, CA 92018                           Philadelphia, PA 19131




Mother Of Divine Grace Pn                  Motient                                      Motient Inc
Attn Principal                             P.O. Box 791165                              c/o Equipment A/R Dept
2612 E Manmouth St                         Baltimore, MD 21279-1165                     10802 Parkridge Blvd
Philadelphia, PA 19134                                                                  Reston, VA 20191-5416




Motion Computing                           Motion Lab Systems Inc                       Motivators Inc
8601 Rr 2222 Bldg II                       15045 Old Hammond                            123 Frost St, Ste 201
Austin, TX 78730                           Baton Rouge, LA 70816                        Westbury, NY 11590




Motorola Benefits                          Mouchammed Agko                              Moulangerie Brown
P.O. Box 29005                             2200 Benjamin Franklin Pkwy, Apt 1604        139 W Manheim St, 3rd Fl
Phoenix, AZ 85038                          Philadelphia, PA 19130                       Philadelphia, PA 19144
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 547 of 845

Mount Sinai School Of Medicine             Mount Sinai School Of Medicine               Mountain Medical Seminars
Icahn School of Med Mount Sinai            Levy Library                                 DBA Wilderness Travel Medicine
Center To Advance Palliative Care          1 Gustave L Levy Pl                          3518 Altamont Way
55 W 125th St 13 Fl, Ste 1302              New York, NY 10029                           Redwood City, CA 94062
New York, NY 10027



Movad LLC                                  Movers Specialty Service Inc                 Moyer Instruments Inc
801 Bristol Pike                           211 Commerce Dr                              421 E Elm St
Bensalem, PA 19020                         Montgomeryville, PA 18936                    Tamaqua, PA 18252




Mp Biomedicals LLC                         Mp Biomedicals LLC                           Mp Uniform Supply Co Inc
3 Hutton Canter Dr                         P.O. Box 74008447                            2733 W Emmaus Ave
Santa Ana, CA 92707                        Chicago, IL 60674                            Allentown, PA 18103




Mpd Medical Systems Inc                    Mpm Medical Supply                           Mr Sign Inc
P.O. Box 6004                              272 Rte 46 East                              DBA Fast Signs
Wauconda, IL 60084                         Elmwood Park, NJ 07407                       1305 Ross Ave, Ste 125
                                                                                        Dallas, TX 75202




Mr Vista Daniels                           Mrcac                                        Mri Equip.Com
4304 N 16th St                             DBA Childrens Health Care                    Mriequip Com LLC
Philadelphia, PA 19140                     347 N Smith Ave Ste, 401                     6248 Bittersweet Ln
                                           St Paul, MN 55102                            Nisswa, MN 56468




Mrsi                                       Mrunal S Mendhi Do                           Ms Teddy Bear Inc
DBA National Oral Health Conferen          3085 N Foxridge Ct                           10938 Schmidt Rd, B
3085 Stevenson Dr, Ste 200                 Ann Arbor, MI 48105                          El Monte, CA 91733
Springfield, IL 62703




Msag/Midsouth Administration Grou          Msdsonline Inc                               Msep
Attn Refund Claim Dept                     27185 Network Pl                             P.O. Box 8664
P.O. Box 3080                              Chicago, IL 60673-1271                       Philadelphia, PA 19104
Cordova, TN 38088-3080




Msi                                        Mspcc                                        MSW Enterprises Inc
1780 Vernon St, 4                          Cruelty To Children                          DBA Newtown Answeing Service
Roseville, CA 95678                        63 Fountain St                               198 North Pine St
                                           Framingham, MA 01702-6238                    Langhorne, PA 19047




Msw Enterprises Inc                        Mt Ephraim Fire Dept Inc                     Mt Laurel United Soccer Associati
DBA Newtown Answering Service              c/o Keith Kalback                            c/o Tournament Ad Book Coordinat
78 N Pennsylvania Ave                      P.O. Box 250                                 3111 Route 38, 11 Ste, 134
Morrisville, PA 19067                      Mt Ephraim, NJ 08059                         Mt Laurel, NJ 08054




Mtm Laboratories Inc                       Mtm Recognition Corp                         Mtm/Jostens Recognition
One Research Dr, Ste 120C                  P.O. Box 15659                               P.O. Box 15659
Westborough, MA 01581                      Oklahoma City, OK 73115-5659                 Oklahoma City, OK 73115-5659
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 548 of 845

Mts Library Inc                            Mubarik A Malik Dds                          Muhaiminu Hossain
P.O. Box 17349                             2919 N 22nd St                               1400 Spring Garden St, Apt 606
Seattle, WA 98127                          Philadelphia, PA 19132                       Philadelphia, PA 19130




Muhammad Ahmad                             Muhammad Farooq                              Muhammad Hanif
515 West Chelten Ave, Apt 510              3900 City Ave, Apt J0212                     3900 Chestnut St, Apt 718
Philadelphia, PA 19144                     Philadelphia, PA 19131                       Philadelphia, PA 19104




Muhammad I Saeed Md                        Muhammad Johnson                             Muhammad Khalid
3901 Conshohocken Ave, Apt 6401            1313 Weaver St                               7701 Lindberg Blvd, Apt 502
Philadelphia, PA 19131                     Philadelphia, PA 19150                       Philadelphia, PA 19153




Muhammad Khattak Md                        Muhammad R Syed Md                           Muhammad Zia Md
2141 Rte 38, Apt 106                       4000 Presidential Blvd, Apt 308              330 Chestnut Ct
Cherry Hill, NJ 08002                      Philadelphia, PA 19131                       Yorktown Heights, NY 10598




Muhammed Ershad                            Mui Hoang                                    Mui Scientific
151 South Bishop Ave                       51 New Ardmore Ave                           145 Traders Blvd East, Unit 34
Secane, PA 19018                           Broomall, PA 19008                           Mississauga, Ontario
                                                                                        Mississauga, On L4Z 3L3
                                                                                        Canada



Muida Menon                                Muida Menon                                  Multi-Health System Inc
23 Grace Dr                                3 Lansbury Cir                               P.O. Box 950
Marlton, NJ 08053                          Hainespoint, NJ 08036                        No Tonawanda, NY 14120-0950




Multiplan Network                          Multiple Sclerosis                           Munish Loomba Md
P.O. Box 14700                             Ste 101                                      5565 Wellsley Ave, Apt 6
Lexington, KY 40512                        3616 S I-10 Service Rd W                     Pittsburgh, PA 15206
                                           Metairie, LA 70001




Munks Florist Decorators                   Munmun Munjerina Md                          Munroe Associates
4432 Bristol Rd                            4700 City Ave, Apt 12307                     Munroe Creative Partners
Trevose, PA 19053                          Philadelphia, PA 19131                       1435 Walnut St, Ste 600
                                                                                        Philadelphia, PA 19102




Munters Moisture Control Services          Murali K Meka Md                             Murdock Claim Management
DBA Munters Air Treatment                  704 Oswego Ct                                425 Day Hill Rd
1719 Solutions Ctr                         Mt Laurel, NJ 08054                          Windsor, CT 06095
Chicago, IL 60677-1007




Muriel Cleary Md                           Muriel M Clark                               Murphy Law Group, LLC
57 Myron St                                128 Green Valley Cir                         Eight Penn Center, Ste 2000
Bolyston, MA 01505                         Dresher, PA 19025                            1628 John F. Kennedy Blvd
                                                                                        Philadelphia, PA 19103
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 549 of 845

Murray Dalinka Md                          Musculoskeletal Transplant                    Museum Catering Company Inc
318 S 21st St                              P.O. Box 415911                               33rd Spruce St
Philadelphia, PA 19103                     Boston, MA 02241                              Phila, PA 19104




Music Matters Inc                          Mustafa Zahmak                                Muthukumaru Thiagarajah
118 S 21st St, Apt 1305                    1229 Chestnut St, Apt 415                     302 Hazelwood Lane
Philadelphia, PA 19103                     Philadelphia, PA 19107                        Marlton, NJ 08053




Mutm LLC                                   Mutual Of Omaha                               Mutual Of Omaha
Tommy Gunns American Bbq                   Medicare Division                             Mutual of Omaha Plaza
P.O. Box 41037                             P.O. Box 1602                                 Omaha, NE 68175
Philadelphia, PA 19127                     Omaha, NE 68101




Mutual Of Omaha                            Mutual Of Omaha                               Mutual Of Omaha Companies
P.O. Box 1602                              Special Risk Services                         P.O. Box 1602
Omaha, NE 68101                            P.O. Box 31156                                Omaha, NE 68101
                                           Omaha, NE 68131




Mutual Of Omaha Medicare                   Mutually Preferred                            Muzak LLC
Overpayment Dept                           Mutual of Omaha Plaza                         DBA Mood Media
P.O. Box 1602                              Omaha, NE 68175                               1703 W 5th St, Ste 600
Omaha, NE 68101                                                                          Austin, TX 78703




Muzak LLC                                  Mvap Medical Supplies Inc                     Mvp Health Care
Mood Media                                 1415 Lawrence Dr, Ste A                       P.O. Box 2207
P.O. Box 71070                             Newbury Park, CA 91320                        Schenectady, NY 12031
Charlotte, NC 28272-1070




Mvp Healthcare                             Mxr Baldwin                                   My Brands Inc
625 State St                               A Division of Merry X-Ray                     395 Summit Point Dr, Unit 1
P.O. Box 2207                              2950 Turnpike Dr, 3                           Herrietta, NY 14467
Schenectady, NY 12301-2207                 Hatboro, PA 19040




My Web Portal Inc                          Mykael Garcia                                 Mykia Jenkins
My Senior Portal                           640 N Broad St, Apt 705                       1051 Sherbourne
43 Hampshire Dr                            Philadelphia, PA 19130                        Middletown, DE 19709
Mendham, NJ 07945




Mylinh Nguyen Md                           Myra Lyons                                    Myriam Vela-Ortiz
700 E 8th St, Unit 14 Q                    6141 Limekiln Pike                            1050 N Hancock St, Apt 613
Kansas City, MO 64106                      Philadelphia, PA 19141                        Philadelphia, PA 19123




Myron Corp                                 Myron L Company                               Mystic Marriott Hotel Spa
P.O. Box 660888                            P.O. Box 507005                               625 North Rd Rt 117
Dallas, TX 75266-0888                      San Diego, CA 92150-7005                      Groton, CT 06340
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 550 of 845

Mytamed Inc                                N Isaura Lopez Thibault                       N. Isaura Lopez Thibault
137 Grubb Rd                               358 Trevor Lane                               2049 North St
Malvern, PA 19355                          Bala Cynwyd, PA 19004                         Philadelphia, PA 19130-3217




N. Isaura Lopez Thibault, M.D.             N. Isaura Lopez Thibault, M.D.                N. Patricia Jines
358 Trevor Ln                              St. Chris Care At Northeast Pediatrics        528 Green Lane
Bala Cynwyd, PA 19004                      9501 Roosevelt Blvd, Ste 305                  Cherry Hill, NJ 08003
                                           Philadelphia, PA 19114




N. Patricia Jinés, M.D.                    Naacls                                        Nabi
528 Green Ln                               For Clinical Lab Sciences                     c/o Nations Bank of Georgia
Cherry Hill, NJ 08003                      Naacls                                        P.O. Box 277767
                                           8410 W Bryn Mawr Ave Ste, 670                 Atlanta, GA 30384-7766
                                           Chicago, IL 60631-3415



Nabil Zeineddine                           Nabila Menadli                                Nachum Stollman Md
1600 Chestnut St, Unit 408                 1130 W Ritner St                              213 Upland Rd
Philadelphia, PA 19103                     Philadelphia, PA 19148                        Merion Station, PA 19066




Nadege A Brutus                            Nadege A Brutus Md                            Nadezhda Lushina
863 N 6th St                               863 N 6th St                                  1218 Walnut St, 1006
Philadelphia, PA 19123                     Philadelphia, PA 19123                        Philadelphia, PA 19107




Nadia F Nocera Md                          Nadia Nocera                                  Nadia S Nashed
640 N Broad St, Apt 818                    1510 S 20th St                                2130 Spruce St, Apt 3c
Philadelphia, PA 19130                     Philadelphia, PA 19146                        Philadelphia, PA 19103




Nadina Knisch                              Nadine Graham                                 Nadine Seabreeze
4726 Somers Pt                             4530 Ritchie St                               1326 W Nedro Ave, Apt 3
Mays Landing, NJ 08330                     Philadelphia, PA 19127                        Philadelphia, PA 19141




Nadine Vangelder                           Nadira Ramnarain                              Nadirah Davis
6 Johnson St                               2323 Race St, Apt 516                         2947 N Stillman St
Modera, PA 19358                           Philadelphia, PA 19103                        Philadelphia, PA 19122




Nadja Peter                                Nadja Peter Md                                Nadji Gilliam
7309 Boyer St                              7309 Boyer St                                 1006 Easton Rd
Philadelphia, PA 19119                     Philadelphia, PA 19119                        Abington, PA 19001




Nae emah Clark                             Naeem Murray                                  Nafees Devero
5535 Hadfield St                           130 Reese St                                  176 Glencoe Rd
Philadelphia, PA 19143                     Sharon Hill, PA 19079                         Upper Darby, PA 19082
                           Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 551 of 845

Nafisa Hasan Md                          Naga Kothapalli                                Nagaraj Lingaraju
640 N Broad St, Apt 308                  201 South 18th St, Apt 1712                    38 Alpine Court
Philadelphia, PA 19130                   Philadelphia, PA 19103                         Voorhees, NJ 08043




Nagaraj Lingaraju                        Nagaraj Lingaraju Md                           Nagaraj Lingarju
38 Alpine Ct                             38 Alpine Ct                                   38 Alpine Court
Voorhees, NJ 08043-2823                  Voorhees, NJ 08043-2823                        Voorhees, NJ 08043




Nageatte Ibrahim Md                      Nagib S Dahdah Md                              Naham
3601 Conshohocken Ave, Apt 302           3945 Maricourt                                 Dept 4919
Philadelphia, PA 19131                   St Hyacinthe, QC J2s 3s2                       Washington, Dc 20061
                                         Canada




Nahar Akash Md                           Naheed Abedin                                  Nahga Claim Services
609 Burrough s Ct                        82 Ashford Dr                                  Fairmont Specialty/Us Fire
Cherry Hill, NJ 08002                    Plainsboro, NJ 08536                           P.O. Box 189
                                                                                        Bridgton, ME 04009




Naima Thomas                             Nainesh Tailor                                 Naitali Patel Md
6728 N 15th St, Apt A                    35 Valley Ave, Unit 307                        4055 Ridge Ave, Apt 6501
Philadelphia, PA 19126                   Elmsford, NY 10523-3026                        Philadelphia, PA 19129




Naiya Patel                              Naja Eskridge                                  Naja Smith
1184 William Penn Dr                     3833 N 8th St                                  3301 Kayford Cir
Bensalem, PA 19020                       Philadelphia, PA 19140                         Philadelphia, PA 19114




Najah Lawhorn                            Najwa Reynolds                                 Nakul Rao
4939 N Camac St                          1062 Wagner Ave                                190 Butler Rd
Philadelphia, PA 19141                   Philadelphia, PA 19141                         Franklin Park, NJ 08823




Nalc                                     Nalc Health Benefit                            Nalc/Affordable
20547 Waverly Ct                         20547 Waverly Ct                               P.O. Box 9668
Ashburn, VA 22093                        Ashburn, VA 20149                              Scottsdale, AZ 85252-9668




Name Tag Inc                             Namic/Va Inc                                   Namyr Velez-Oliveras
175 W 2700 South, 101                    Church St Station                              317 N Broad St, Apt 0315
Salt Lake City, UT 84115                 P.O. Box 6793                                  Philadelphia, PA 19107
                                         New York, NY 10249-6793




Nan A Garber Md                          Nanak Chugh                                    Nancy A Mohsen Md
407 Denniston Ave, 3                     225 Scottdale Rd, Unit A512                    126 Country Club Rd
Pittsburgh, PA 15206                     Lansdowne, PA 19050                            Moorestown, NJ 08057
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 552 of 845

Nancy Adams                              Nancy Ayres                                   Nancy Ayres
2820 Fuller St                           5005 Hawthorne                                5005 Hsawthorne St
Philadelphia, PA 19152                   Philadelphia, PA 19124                        Philadelphia, PA 19124




Nancy Bandini                            Nancy C Lichtenstein                          Nancy Chamberlain
152 Orchard Court                        311 Baird Rd                                  4810 Conshocken Ave
Blue Bell, PA 19422                      Merion Station, PA 19066                      Philadelphia, PA 19131




Nancy Chokshi Taneja                     Nancy Chung                                   Nancy Citrino
201 S 25th St, 311                       1050 Hancock St, 502                          921 E Shawnee Rd
Philadelphia, PA 19103                   Philadelphia, PA 19123                        Turnersville, NJ 08012




Nancy Cornett                            Nancy D Spector Md                            Nancy Deese
3125 Woodland Rd                         635 Sussex Rd                                 1107 Tennessee Ave
Willow Grove, PA 19090                   Wynnwood, PA 19096                            Bensalem, PA 19020




Nancy Denney                             Nancy E Bandini                               Nancy E Tokarski
129 Robins Run East                      152 Orchard Ct                                5131 Windward Ln
Logan Township, NJ 08085                 Blue Bell, PA 19422                           Bensalem, PA 19020




Nancy E West                             Nancy Esposito                                Nancy Fong
DBA Nancy West Communications            1 Franklin Twn Blvd, Apt 2004                 901 Edwards Dr
1108 Shaw Dr                             Phila, PA 19103                               Springfield, PA 19064
Ft Washington, PA 19034




Nancy Goldman                            Nancy Greene                                  Nancy Jackson
1900 Jfk Blvd, Apt 1410                  1900 Jfk Blvd, Apt 1303                       2301 N 59th St
Philadelphia, PA 19103                   Philadelphia, PA 19103                        Philadelphia, PA 19131




Nancy Joyce                              Nancy Kazanjian                               Nancy Krsnak
6125 Jackson St                          221 Tina Dr                                   107 Reillywood Ave
Philadelphia, PA 19135                   Langhorne, PA 19047                           Haddonfield, NJ 08033




Nancy L Bond                             Nancy L Hagmaier                              Nancy Lee
1042 Edge Mill Rd                        DBA Town Line Trophies                        122 Tyler Dr
Abington, PA 19001                       2 Amberfield Dr                               Feasterville, PA 19053
                                         Delran, NJ 08075




Nancy Lynn                               Nancy M Fosbre                                Nancy Manos
1538 Vankirk St                          2820 Fuller St                                28 W Summit Ave
Philadelphia, PA 19149                   Philadelphia, PA 19152                        Haddonfield, NJ 08033
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 553 of 845

Nancy Marone                            Nancy Marone                                 Nancy Matteer
335 Washinton Ave                       3524 Ashville St                             234 St Finans Way
Penndel, PA 19047                       Philadelphia, PA 19136                       Houston, TX 77015




Nancy Maurer                            Nancy Mohsen                                 Nancy Mowery
143 Preamble Dr                         126 Country Club Dr                          8210 Jeanes St
Marlton, NJ 08053                       Moorestown, NJ 08057-3974                    Philadelphia, PA 19111




Nancy Musoke                            Nancy Nolet-Pearson                          Nancy Patterson
4700 City Ave, Apt 7107                 223 Whittaker St                             26 Cedar Dr
Phila, PA 19131                         Riverside, NJ 08075                          Richboro, PA 18954




Nancy Paulus                            Nancy Pipino                                 Nancy Riley
232 South Ivy Ln                        217 Colonial Park Dr                         1080 Cedarwood Rd
Glen Mills, PA 19342                    Springfield, PA 19064                        Glenolden, PA 19086




Nancy Riley                             Nancy Rivera                                 Nancy Rutledge
304 Highland Ave                        237 Benner St                                729 State Hwy 68
Upper Darby, PA 19082                   Philadelphia, PA 19111                       Canton, NY 13617




Nancy Seng                              Nancy Spector                                Nancy Swartley
6710 N 8th St                           1417 Edgevale Rd                             1303 Downing Dr
Philadelphia, PA 19126                  Wynnwood, PA 19096                           Hatfield, PA 19440




Nancy Tolan                             Nancy Tomaselli                              Nancy Tomlinson
10921 Kipling Ln                        Premier Health Solutions                     210 Hampshire Dr
Philadelphia, PA 19154                  Wound Ostomy Continence Care                 Deptford, NJ 08096
                                        4 St Martins Rd
                                        Cherry Hill, NJ 08002-1351



Nancy Vanek                             Nancy Vanek                                  Nancy West Communications
317 N Broad St, Apt 824                 5953 N 4th St                                Attn Nancy West, Principal
Philadelphia, PA 19107                  Philadelphia, PA 19120                       1108 Shaw Dr
                                                                                     Fort Washington, PA 19034-1727




Nancy Xia                               Nancyanne Brown                              Nand Ram Md
17 Marple Mill Dr                       10928 Heflin Rd                              2106 Berwick Dr
Voorhees, NJ 08043                      Philadelphia, PA 19154                       Cinnaminson, NJ 08077




Nandana Kansra Md                       Nandani Madan                                Nandhakumar Kanagarajan Md
58 Camelot Dr                           5812 Riverfront Dr                           3411 Chestnut St, 618
Shrewsbury, MA 01545                    Palmyra, NJ 08055                            Philadelphia, PA 19104
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 554 of 845

Nandini Madan                               Nandini Madan, M.D.                           Nandini Nair
5812 Riverfront Dr                          5812 Riverfront Dr                            507 Fernway Cir
Palmyra, NJ 08065-2146                      Palmyra, NJ 08065                             Blue Bell, PA 19422-3428




Nanena Nastri                               Nanena Nastri                                 Nanette B Horne
507 E Hobart Dr                             507 E Hobart Dr                               2612 Kinbrough Dr
Laurel, NJ 08021                            Laurel Spring, NJ 08021                       Wilmington, DE 19810




Nann                                        Nanosonics Inc                                Nanosonics, Inc
P.O. Box 3781                               Dept Ch 10899                                 Attn Senior VP - North America
Oak Brook, IL 60522                         Palatine, IL 60055-0899                       11793 Technology Lane
                                                                                          Fishers, IN 46038




Nanosphere Inc                              Naoana Toso                                   Naomi Bishop
Dept Ch 19592                               8301 Delaire Landing Rd                       47 Mill Dr
Palantine, IL 60055-9592                    Philadelphia, PA 19114                        Levittown, PA 19056




Naomi Bishop Md                             Naomi Smukler                                 Naomi Song
1330 1st Ave, Apt 817                       4702 Cedar Ave, Apt 2                         225 S 18th St, Unit 1014
New York, NY 10021                          Philadelphia, PA 19143                        Philadelphia, PA 19103




Naomi Zimmerman                             Narisimhan Jagannaathan Md                    Narjeet Khurmi
2401 Pennsylvania Ave, Apt 18b28            444 W Fullerton Pkwy, 602                     515 W Chelten Ave, Apt 1206
Philadelphia, PA 19130                      Chicago, IL 60614                             Philadelphia, PA 19144




Narri Bowen                                 Naru Inc                                      Nasco
5828 Ludlow St                              DBA Doktor Pipet                              P.O. Box 901
Philadelphia, PA 19141                      P.O. Box 278                                  Ft Atkinson, WI 53538-0901
                                            Somerdale, NJ 08083




Nash Engraving Inc                          Nash Industries Inc                           Nash Industries Inc
Engraving Division                          425 Kanuga Dr                                 528 Nicholson Rd
528 Nicholson Rd                            W Palm Beach, FL 33410                        Gloucester City, NJ 08030
Gloucester City, NJ 08030




Nasha Bunch                                 Nashelyn Barreto                              Nason Cullen Inc
85 E Stratford Ave                          117 E Duncannon Ave                           P.O. Box 8500 S3155
Lansdowne, PA 19050                         Philadelphia, PA 19120                        Philadelphia, PA 19178




Naspghan                                    Nasser Molduddin Md                           Nassouh Mourabet
Gastroenterology Hepatology                 8006 Ivywood Ln                               44 Yale Dr
Nutrition                                   Sylvania, OH 43560                            Richboro, PA 18954
P.O. Box 6
Flourtown, PA 19031
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 555 of 845

Nasw                                      Nat L Board Of Certification                  Nat L Ctr On Shaken Baby Syn
7981 Eastern Ave                          Training Admin Graduate Med Educ              2955 Harrison Blvd, Ste 102
Silver Spring, Md 20910                   Tagme Inc                                     Ogden, UT 84403
                                          840 E University Ave
                                          Des Moines, IA 50316



Nat L Renal Administrators Assoc          Nat L Student Nurse Assoc                     Nata Board Of Certification
P.O. Box 52733                            Diane J Mancino/Executive Dir                 DBA Board of Certification Inc
Phoenix, AZ 85072-2733                    555 W 57th St, Ste 1327                       1415 Harney St, Ste 200
                                          New York, NY 10019-2925                       Omaha, NE 68102-2205




Natalee Felten                            Natalia Bridy                                 Natalia Eltabaa
19 S Bank St, Apt 104                     P.O. Box 14480                                143b Atsion Dr
Philadelphia, PA 19106                    Philadelphia, PA 19115                        Medford, NJ 08055




Natalia Plotskaya                         Natalia Shmurak                               Natalie Dwier
605 Ohio Ave                              370 Gardner St                                59 Sunset Dr
Ewing, NJ 08638                           Philadelphia, PA 19116                        Voorhees, NJ 08043




Natalie Garcia                            Natalie Gotowchikov                           Natalie J Lind
6252 Walker St                            3458 Park Pl                                  DBA Natalie Lind Consulting
Philadelphia, PA 19135                    Bethlehem, PA 18017                           409 3rd St West
                                                                                        Ada, MN 56510




Natalie Mandel                            Natalie Mathurin Md                           Natalie Minto
117 N 15th St                             784 Putnam Ave                                4000 Gypsy Lane, 413
Philadelphia, PA 19102                    Brooklyn, NY 11221                            Philadelphia, PA 19144




Natalie Orsini                            Natalie Respond                               Natalie Saffos
1515 Dyre St                              18 Gregory Court                              332 Lincoln Ave N
Philadelphia, PA 19124                    Cherry Hill, NJ 08034                         Cherry Hill, NJ 08002




Natalie Tenore                            Natalie Terranova                             Nataliya Lazarus
50 Hemlock Dr                             415 Mary Watersford Rd                        390 Gulph Hills Rd
Blenheim, NJ 08012                        Bala Cynwyd, PA 19004                         Radnor, PA 19087




Nataly Apollonsky                         Nataly Apollonsky, M.D.                       Nataly Arroyo Gonzalez
110 Mccaffery Rd                          110 Mccaffery Rd                              4006 Lawndale St
Manalapan, NJ 07726                       Manalapan, NJ 07726                           Philadelphia, PA 19124




Nataly S Apollonsky Md                    Natasha Gordon                                Natasha Mehta
11 Jennifer Ct                            703 Commerce St                               1 Brown St, Apt 1504
E Brunswick, NJ 08816                     Darby, PA 19023                               Philadelphia, PA 19123
                                 Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 556 of 845

Natasha Mehta Md                               Natasha Morton                                Natasha Serrano
640 N Broad St, Apt 346                        12 B Sunflower Rd                             4135 Claridge St
Philadelphia, PA 19130                         Maple Shade, NJ 08052                         Philadelphia, PA 19124




Natasha Warren                                 Natasha Williams                              Nathalie Peiris
1303 W Somerset St                             5 E Plumstead Ave                             201 W Evergreen Ave, Apt 1003
Philadelphia, PA 19132                         Lansdowne, PA 19050                           Philadelphia, PA 19118




Nathalie Rios                                  Nathalie Roy Md                               Nathalie Van Der Rijst
4155 N 9th St                                  6 Holworthy Pl                                2979 W School House Ln, Apt 507a
Philadelphia, PA 19140                         Cambridge, MA 02138                           Philadelphia, PA 19144




Nathan Burvainis                               Nathan Diller                                 Nathan Freedman
4628 Salman St                                 203 Homestead Lane                            116 Seton Way
Philadelphia, PA 19137                         Chadds Ford, PA 19317                         Santa Cruz, CA 95060




Nathan Freedman                                Nathan Norem Md                               Nathan P Jones
2100 Locust St                                 640 N Broad St, Apt 404                       490 Darby Paoli Rd
Philadelphia, PA 19103                         Philadelphia, PA 19130                        Villanova, PA 19085




Nathan Tyler Kudrick                           Nathan Ullom Md                               Nathanial Bryant
119 Osborne St                                 1533 Fairmount Ave, Apt 2r                    2519 N 33rd St
Philadelphia, PA 19128                         Philadelphia, PA 19130                        Philadelphia, PA 19132




Nathaniel Withers                              National Academy Press                        National Asbestos
4438 N Franklin St                             National Academies Press                      Workers Medical Fund
Philadelphia, PA 19140                         National Academy of Sciences                  4600 Powder Mill Rd
                                               P.O. Box 936141                               Beltsville, MD 20705-2675
                                               Atlanta, GA 31193-6135



National Assoc For Health Care                 National Assoc For Healthcare                 National Assoc For Nephrology
Recruitment                                    Quality                                       Technicans Inc
Nahcr Executive Office                         P.O. Box 3781                                 P.O. Box 2307
222 S Westmonte Dr, Ste 101                    Oak Brook, IL 60522                           Dayton, OH 45401-2307
Altamonte Springs, FL 32714



National Assoc Letter Carriers                 National Assoc Of Children Hosp               National Assoc Of Children Hosp
Health Benefit Plan                            DBA Children Nat L Med Ctr                    DBA Nach
20547 Waverly Court                            Rekated Institution                           P.O. Box 79334
Ashburn, VA 22419                              111 Michigan Ave NW                           Baltimore, MD 21279-0334
                                               Washington, DC 20010



National Assoc Of Childrens Hosp               National Assoc Of Epilepsy Ctrs               National Assoc Of Hispanic Nurses
401 Wythe St                                   600 Maryland Ave SW, Ste 835W                 Houston Chapter
Alexandria, VA 22314                           Washington, DC 20024                          P.O. Box 355
                                                                                             Tomball, TX 77377
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 557 of 845

National Assoc Of Letter Carriers            National Assoc Of Social Workers             National Association For Healthca
20547 Waverly Ct                             P.O. Box 96104                               Nahq
Ashburn, VA 20149                            Washington, DC 20090-6104                    P.O. Box 839
                                                                                          Glenview, IL 60025-0839




National Association Medical Staf            National Association Of Letter               National Association Of Letter
Dept 3115                                    20547 Waverly Court                          P.O. Box 9668
Washington, DC 20042-3115                    Ashburn, VA 20149                            Scottsdale, AZ 85252-9668




National Association Of Neonatal             National Association Of Nurse                National Association Of Pediatric
4700 W Lake Ave                              Nurse Practitioners Corp                     Nurse Practitioners
Glenview, IL 60025-1485                      P.O. Box 714793                              20 Brace Rd, Ste 200
                                             Columbus, OH 43271-4246                      Cherry Hill, NJ 08034-2634




National Association Of Perinatal            National Athletic Trainers Assoc             National Athletic Trainers Assoc
Social Workers                               Board of Certification                       Nata Research Educ Foundation
3410 Granada St                              1512 S 60th St                               2952 Stemmons Frwy
San Diego, CA 92104                          Omaha, NE 68106                              Dallas, TX 75247




National Automatic Sprinkler Ind             National Benefit Fund                        National Benefits Adm
8000 Corporate Dr                            310 West 43rd St                             P.O. Box 263
Landover, MD 20785-2285                      New York, NY 10036-6498                      Parsippany, NJ 07054




National Board For Certification             National Board Medical Examiners             National Board Of Examiners
c/o Vici Anderson C-Tagme                    P.O. Box 48014                               Optometry
Training Admin of Gme-Tagme                  Newark, NJ 07101-4814                        200 S College St, Ste 2010
Dept of Otolaryngology                                                                    Charlotte, NC 28202
One Hospital Dr Ma 314
Columbia, MO 65212


National Board Of Pediatric                  National Building Service Sys Inc            National Business Furniture Inc
Nurse Practitioners                          P.O. Box 717                                 P.O. Box 514052
800 S Frederick Ave Ste, 104                 Moorestown, NJ 08057-0717                    Milwaukee, WI 53203
Gaithersburg, MD 20877-4151




National Business Furniture LLC              National Cancer Institute                    National Cancer Registrars Assoc
770 S 70th St                                Publications Ordering Service                1340 Braddcok Pl, Ste 203
Milwaukee, WI 53214                          P.O. Box 24128                               Alexandria, VA 22314
                                             Baltimore, MD 21227




National Catholic Bioethics Ctr              National Center For Evaluation               National Center On Shaken
6399 Drexel Rd                               Of Residency Programs                        Baby Syndrome
Philadelphia, PA 19151                       315 Elmwood Dr                               1433 N 1075 West, Ste 110
                                             Kent, OH 44240                               Farmington, UT 84025




National Center On Shaken Baby               National Certification Board                 National Certification Corp
Syndrome                                     Pediatric Practitioners Nurses               P.O. Box 11082
2955 Harrison Blvd, Ste 102                  800 S Frederick Ave, Ste 104                 Chicago, IL 60611-0082
Ogden, UT 84403                              Gaithersburg, MD 20877-4150
                                 Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 558 of 845

National Cinemedia LLC                         National Commission On                        National Committee For Quality
P.O. Box 17491                                 Certification of Physician Assist             Assurance
Denver, CO 80217-0491                          12000 Findley Rd, Ste 100                     Dept 4038
                                               Johns Creek, GA 30097                         Washington, DC 20042-4038




National Committee For Quality                 National Consortium Of Breast Ctr             National Council Of La Raza
Assurance                                      P.O. Box 1334                                 1126 16th St NW
P.O. Box 533                                   Warsaw, IN 46581-1334                         Washington, DC 20036
Annapolis Junction, MD 20701-0533




National Council Of Universtiy                 National Creative Enterprises Inc             National Credentialing Agency
Research Administrators                        12209 Riverwood Dr                            Laboratory Personnel
One Dupont Cir NW, Ste 220                     Burnsville, MN 55337                          P.O. Box 15945-287
Washington, DC 20036                                                                         Lenexa, KS 66285




National Data Corp Health Edi Svc              National Diagnostics                          National Education Servicing LLC
P.O. Box 101865                                305 Patton Dr                                 P.O. Box 8129
Atlanta, GA 30392                              Atlanta, GA 30336                             Chicago, IL 60680-8129




National Elevator Industry                     National Energy Control Center                National Family Caregivers Asso
19 Campus Blvd, 200                            312 Darby Rd                                  10400 Connecticut Ave, Ste 500
Newtown Square, PA 19073-3228                  Havertown, PA 19083-4679                      Kensington, MD 20895-3944




National Fire Marine Insurance Co              National Fire Protection Assoc                National Fire Protection Assoc
3024 Harney St                                 1 Batterymarch Park                           11 Tracy Dr
Omaha, NE 68131                                Quincy, MA 02269-9959                         Quincy, MA 02322




National Fire Protection Assoc                 National Fire Protection Assoc                National Flag Banner Co Inc
Fire Codes Subscription Dept                   P.O. Box 9689                                 1214 Arch St
11 Tracy Dr                                    Manchester, NH 03108-9806                     Philadelphia, PA 19107
Avon, MA 02322




National Geographic Society                    National Health Information LLC               National Health Systems Inc
P.O. Box 63100                                 P.O. Box 15429                                1104 Fernwood Ave 4th Fl
Tampa, FL 33663-3100                           Atlanta, GA 30333                             Camp Hill, PA 17011-6912




National Healthcare Resources                  National Healthcareer Association             National Hemophilia Foundation
1177 Ave of the Americas 47th Fl               134 Evergreen Pl 9th Fl                       c/o Joseph O Keefe
New York, NY 10046                             East Orange, NJ 07018                         116 W 32nd St 11th Fl
                                                                                             New York, NY 10001-3212




National Home Infusion Assoc                   National Industrial Hardware Inc              National Initiative For Childrens
205 Daingerfield Rd                            462 N 4th St                                  Healthcare Quality Inc
Alexandria, VA 22314                           Philadelphia, PA 19123                        20 University Rd 7th Fl
                                                                                             Cambridge, MA 02138
                                  Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 559 of 845

National Institiute Of Standard                 National Institute Of First                   National Itc Corp
100 Bureau Dr Stop, 3751                        Assisting Inc                                 501 Shatto Pl, Ste 201
Gaithersburg, MD 20899                          12354 E Caley Ave, Ste 108                    Los Angeles, CA 90020
                                                Centennial, CO 80111




National Jewish Health                          National Jewish Medical                       National Kidney Urological
1400 Jackson St M 305                           Research Center                               Diseases Inform Clearinghouse
Denver, CO 80206                                P.O. Box 17379                                3 Information Way
                                                Denver, CO 80217-0379                         Bethesda, MD 20892-3580




National Kidney Foundation                      National Kidney Foundation                    National Kidney Foundation Of Sc
Gpo 5456                                        Of the Delaware Valley                        500 Taylor St, Ste 101
New York, NY 10087-5456                         The Bourse                                    Columbia, SC 29201
                                                111 S Independence Mall East
                                                Philadelphia, PA 19106



National Lab Training Network                   National Letter Carrier                       National Loss Control Svc Corp
Southeastern Office                             20547 Waverly Ct                              P.O. Box 95874
P.O. Box 160385                                 Ashburn, VA 22093                             Chicago, IL 60694
Nashville, TN 37216-0385




National Marrow Donor Program                   National Marrow Donor Program                 National Marrow Donor Program
3001 Broadway St NE                             500 N 5th St                                  Nw 8428
Minneapolis, MN 55413-1753                      Minneapolis, MN 55401-1206                    P.O. Box 1450
                                                                                              Minneapolis, MN 55485-8428




National Matching Services Inc                  National Medical Association                  National Medical Coders Inc
20 Holly St Ste, 301                            Scholarship Fund                              1101 NW 119th Ave
Toronto, On M4S 3B1                             1012 10th St NW                               Coral Springs, FL 33071
Canada                                          Washington, DC 20001




National Medical Serv Inc                       National Medical Services                     National Medical Services Inc
P.O. Box 820090                                 P.O. Box 820090                               P.O. Box 433A
Philadelphia, PA 19182-0090                     Philadelphia, PA 19182-0090                   Willow Grove, PA 19090-0090




National Multiple Sclerosis                     National Notary Association                   National Notary Association
San Diego Chapter                               9350 De Soto Ave                              Processing Center
8840 Complex Dr, 130                            Chatsworth, CA 91313-2402                     P.O. Box 541032
San Diego, CA 92123-1432                                                                      Los Angeles, CA 90054-1032




National Nursing Staff Inc                      National Ovarian Cancer Coalition             National Payment Center
Development Organization                        Delaware Valley Chapter                       Re Allen Mendez
7794 Grow Dr                                    P.O. Box 631                                  P.O. Box 105081
Pensacola, FL 32514                             Holicong, PA 18928                            Atlanta, GA 30348-5081




National Payment Center                         National Payment Center                       National Professional Education
Re Barbara Brown Cs 168447289                   Re Susan Wiercinski Cs 175565907              Institute
P.O. Box 4142                                   P.O. Box 4142                                 2525 Ossenfort Rd
Greenville, TX 75403-4142                       Greenville, TX 75403-4142                     Glencoe, MD 63038
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 560 of 845

National Property Valuation                   National Quality Forum Inc                     National Rail Road
Advisors                                      1030 Fifteenth St NW                           Passenger Corp
980 N Michigan Ave, Ste 1000                  Washington, DC 20005                           Disbursement Operations
Chicago, IL 60611                                                                            30th Market St
                                                                                             Philadelphia, PA 19104



National Recall Alert Center                  National Registry Of Cpr                       National Renal Admin Assoc
Acctg Circulation Dept                        134 Industry Ln, Ste 3                         Nraa
P.O. Box 609                                  Forest Hill, MD 21050                          100 N 2Oth St, Ste 400
Marlton, Nj 08053-                                                                           Philadelphia, PA 19103




National Renal Administration                 National Research Corp                         National Research Council Canada
303 E Gurly St PMB 458                        P.O. Box 809030                                Finance Information Services
Prescott, AZ 86301                            Chicago, IL 60680-9030                         1200 Montreal Rd
                                                                                             Ottawa, On K1A 0R6
                                                                                             Canada



National Resident Matching Inc                National Safety Council                        National Scoliosis Foundation
Assoc of Amer Colleges                        3241 Paysphere Cir                             5 Cabot Pl
2121 K St NW, Ste 1000                        Chicago, IL 60674                              Stoughton, MA 02072
Washington, DC 20037




National Seating Mobility Inc                 National Seminars Group                        National Sleep Foundation
P.O. Box 415000                               Div of Rockhurst College                       P.O. Box 933078
Msc 410583000                                 Continuing Education Center Inc                Atlanta, GA 31193-3078
Nashville, TN 37241-5000                      P.O. Box 419107
                                              Kansas City, MO 64141-6107



National States Ins/Refund                    National Student Clearinghouse                 National Subscription Bureau
1830 Craig Park Ct                            P.O. Box 826576                                Dept 1380
St Louis, MO 63146                            Philadelphia, PA 19182-6576                    Denver, CO 80291-1380




National Subscription Bureau                  National Technology Transfer Inc               National Training Upgrading For
P.O. Box 746090                               P.O. Box 173861                                Fund For Hosp/Hlthcare Empl Dist
Arvada, CO 80006-6090                         Denver, CO 80217-3861                          1319 Locust St - Dist 1199C
                                                                                             Philadelphia, PA 19107




National Union Fire Ins Co Of                 National Union For Hospital                    National Union of Hospital and
Pittsburgh, Pa                                Health Care Employees                          Healthcare Employees, AFSCME, AFL-CIO
175 Water St, 18th Fl                         9-15 Alling St 4th Fl                          1319 Locust St
New York, NY 10038                            Newark, NJ 07102-4301                          Philadelphia, PA 19107




National Union of Hospital and                Nationals Inc                                  Nationwide Affinity
Healthcare Employees, District 1199C          1951 Shenango Valley Frwy                      P.O. Box 26005
1319 Locust St                                Hermitage, PA 16148                            Daphne, AL 36526
Philadelphia, PA 19107




Nationwide Children S Hospital                Nationwide Health Plans                        Nationwide Ins
DBA Childrens Education Inst                  P.O. Box 182690                                P.O. Box 182166
700 Columbus Dr                               Columbus, OH 43218                             Columbus, OH 43216-2166
Columbus, OH 43205
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 561 of 845

Nationwide Ins                              Nationwide Insurance                          Nationwide Insurance
P.O. Box 2655                               4011 Westchase Blvd, Ste 450                  P.O. Box 10669
Harrisburg, PA 17105                        Raleigh, NC 27607                             Lynchburg, VA 24506




Nationwide Insurance                        Nationwide Insurance                          Nationwide Insurance Company
P.O. Box 147081                             P.O. Box 1808                                 4401 Creedmoor Rd
Gainesville, FL 32614-7081                  Columbus, OH 43216-1808                       Raleigh, NC 27656




Nationwide Telephone Directory              Nationwide Yellow Pages                       Natl Technical Information Svc
P.O. Box 2609                               Direct Mail Adv Dept                          5301 Shawnee Rd
Edingburg, TX 78540                         P.O. Box 720200                               Alexandria, VA 22312
                                            Mcallen, Tx 78502-




Natl Training Upgrading Fund                Natl Union For Hosp Healthcare                Natlsco Risk Safety Svcs Inc
Fund                                        District 1199C                                14102 Collections Center Dr
1319 Locust St                              9-15 Alling St 4th Fl                         Chicago, IL 60693
District 1199C                              Newark, NJ 07102-4301
Philadelphia, PA 19107



Natus Medical Inc                           Natus Medical Inc                             Natus Medical Incorporated
Dept 33768                                  P.O. Box 3604                                 5775 W Las Positas Blvd
P.O. Box 39000                              Carol Steam, IL 60132-3604                    Pleasanton, CA 94688
San Francisco, CA 94139




Natus Neurology Inc                         Natus Neurology Inc/Ca                        Nauman Shahid Md
88059 Expedite Way                          c/o Wells Fargo Bank                          507 Bells Ct, Apt B1
Chicago, IL 60695-0001                      420 Montgomery St                             Bensalem, PA 19020
                                            San Francisco, CA 94104




Nausheen Hakim                              Naveed Baig                                   Naveen Gupta
1918 Spring Grdn St 3r                      5237 Wissahickon Ave, Apt 1                   2979 W Schoolhouse Ln, Apt K-518
Philadelhia, PA 19130                       Philadelphia, PA 19144                        Apt K-518
                                                                                          Philadelphia, PA 19144




Naveen K Mittal                             Naveen Sooknanan                              Navex Global Inc
5921 SW 135th St                            4000 Presidential Blvd, Apt 124               P.O. Box 60941
Miami, FL 33156                             Philadelphia, PA 19131-1714                   Charlotte, NC 28260-0941




Navex Global, Inc                           Navid Tear                                    Navient Solutions Inc.
Attn Chief Services Officer                 624 Joseph Ave                                P.O. Box 9533
550 Meadows Rd, Ste 500                     Warminster, PA 18974                          Wilkes-Barre, PA 18773
Lake Oswego, OR 97035




Navigant Consulting Inc                     Navilyst Medical Inc                          Navitas Solutions
4511 Paysphere Cir                          Church St Station                             P.O. Box 890113
Chicago, IL 60674                           P.O. Box 6793                                 Camp Hill, PA 17089
                                            New York, NY 10249-6793
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 562 of 845

Navneet Grewal Md                         Navneet Kaur Md                              Navpreet Singh
10 Foxcroft Way                           1700 Benjamin Franklin Pkwy, 1817            5450 Wissahickon Ave, Apt 616a
Mount Laurel, NJ 08054                    Philadelphia, PA 19103                       Philadelphia, PA 19144




Navvis Consulting LLC                     Nayisber Colon-Marquez                       Nayneetha Unnikrishnan Md
DBA Navvis Co                             4050 Caster Ave                              593 Eddy St
15945 Clayton Rd, Ste 360                 Philadelphia, PA 19134                       Providence, RI 02903
Ballwin, MO 63011




Nazareth Hospital                         Nazareth Hospital                            Nazareth Hospital
2601 Holme Ave                            c/o Mercy Health System                      School of Nurse Anesthesiology
Philadelphia, PA 19152                    Attn Robert Brown                            2601 Holme Ave
                                          One West Elm St, Ste 100                     Philadelphia, PA 19152
                                          Conshohocken, PA 19428



Nbs Card Technology Corporation           Ncas                                         Nces Inc
70 Eisenhower Dr                          P.O. Box 10104                               1904 E 123rd St
Paramus, NJ 07652                         Fairfax, VA 22030                            Olathe, KS 66061-5886




Nch Corporation                           Nci Publications Ordering Svc                Nco Financial Systems Inc
DBA Chemsearch                            P.O. Box 24128                               Attn Aro
23261 Network Pl                          Baltimore, MD 21227                          P.O. Box 931069
Chicago, IL 60673-1232                                                                 Cleveland, OH 44193




Nco Financial Systems Inc                 Nco Financial Systems Inc                    Nco Financial Systems Inc
Dept 750                                  P.O. Box 41457                               Re Helen Mathis-Stokes
1804 Washington Blvd                      Philadelphia, PA 19101-1457                  P.O. Box 15109
Baltimore, MD 21230                                                                    Wilmington, DE 19850




Ncqa Publication Center                   Ncr Corp                                     Ncs National Computer Sys
P.O. Box 533                              14181 Collections Center Dr                  21866 Network Pl
Annapolis Junction, MD 20701-0533         Chicago, IL 60693                            Chicago, IL 60673-1218




Ncs Pearson Inc                           Ndc Health Information Service               Ne Society Of Plastic Surgeons
13036 Collection Ctr Dr                   DBA Ndc Health                               900 Cummings Center, Ste 221 U
Chicago, IL 60693                         P.O. Box 403421                              Beverly, MA 01915
                                          Atlanta, GA 30384-3421




Neal J Levitsky Esquire                   Neal Patel                                   Neal Shah
Re M Green Cs 0504662                     8 Druid Hill Dr                              1 Franklin Town Blvd, Apt 1609
919 N Market St                           Parsippany, NJ 07054                         Philadelphia, PA 19103
Wilmington, DE 19899-2323




Neal Shukla Md                            Neal Stephens                                Neal Whitman Md
2802 Poplar St, Apt 2                     324 Weymouth Rd                              Whitman Associates
Philadelphia, PA 19130                    Plymouth Mtg, PA 19462                       814 Todd Ln
                                                                                       Pacific Grove, CA 93950
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 563 of 845

Nebu Oommen                                Needleman Florist Decorators                 Neehar Raj
125 Tatham Rd                              c/o Marc Needleman                           1400 Spring Garden, 702
Bensalem, PA 19020                         P.O. Box 212                                 Philadelphia, PA 19130
                                           Wynnewood, PA 19096




Neel Gupta                                 Neel Parikh                                  Neel Patel
1605 Sansom St, Apt 305                    1835 Arch St, Apt 405                        117 N 15th St, Apt 702
Philadelphia, PA 19103                     Philadelphia, PA 19107                       Philadelphia, PA 19102




Neel Patel                                 Neela Surenthiran                            Neelabh Maheshwari
1900 Arch St, Apt 527                      97 Charlann Cir                              8873 Grady Dr
Philadelphia, PA 19103                     Cherry Hill, NJ 08003                        Breinigsville, PA 18031




Neena Alex                                 Neena Jube                                   Neena Passi
2116 Chestnut St, Apt 3003                 3940 Gateway Dr, Apt A2                      2930 Chestnut St, 3105d
Philadelphia, PA 19103                     Philadelphia, PA 19145                       Philadelphia, PA 19104




Neequip Inc                                Neeraj Narang Dpm                            Neerav Shukla
6 Allyson Pl                               1100 Vine St, Apt 505                        2802 Poplar St, Apt 2
East Setauket, NY 11733                    Philadelphia, PA 19107                       Philadelphia, PA 19130




Neff And Associates, Inc                   Neff Associates Inc                          Nefia Davis
Attn President                             13 S 3rd St, 4th Fl                          6063 Roosevelt Blvd, Apt 219
15 S 3rd St, 4th Fl                        Philadelphia, PA 19106                       Philadelphia, PA 19149
Philadelphia, PA 19106




Nefthalie Camille                          Negley Ott Associates Inc                    Neh Molyneaux
271 S 15th St, Apt 1405                    2 Chatuachee Crossing                        875 New York Ave, Apt 2
Philadelphia, PA 19102                     Savannah, GA 31411                           Brooklyn, NY 11203




Neha Amin                                  Neha Dadhania                                Neha Mehta
2201 Chestnut St, Apt 603                  5 Clark Ct                                   406 Andorra Glen Ct
Philadelphia, PA 19103                     Kendall Park, NJ 08824                       Lafayette Hill, PA 19444




Neha Rana                                  Nei Global Relocation Co Inc                 Neighborhood Action Bureau Inc
317 N Broad St, Apt 714                    FKA National Equity Inc                      2565 Germantown Ave
Philadelphia, PA 19107                     P.O. Box 241886                              Philadelphia, PA 19133
                                           Omaha, NE 68124-5886




Neighborhood Health Plan                   Neighborhood Health Providers                Neil Agarwal
253 Summer St                              P.O. Box 6008                                1 Franklin Townblvd,1911
Boston, MA 02110                           Hauppauge, NY 11788                          Philadelphia, PA 19103
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 564 of 845

Neil Doshi Md                              Neil Kumar Md                                Neil M Davis Associates
1 Franklintown Blvd                        413 S 9th St, Unit D                         DBA Medabbrev.Com
Philadelphia, PA 19103                     Philadelphia, PA 19147                       605 Louis Dr, Ste 508B
                                                                                        Warminster, PA 18974-2830




Neil Rellosa Md                            Neil Robertson Md                            Neil Shah
3601 A St                                  2201 Pennsylvania Ave, Apt 510               322 N Broad St, Apt 1329
Philadelphia, PA 19134                     Philadelphia, PA 19130                       Philadelphia, PA 19107




Neil Wallis                                Nekoosa Coated Products LLC                  Nelco
509 Brown St                               3368 Momentum Pl                             P.O. Box 10208
Philadelphia, PA 19123                     Chicago, IL 60689-5333                       Green Bay, WI 54307-0208




Nelco Inc                                  Nelia Estrada-Tolosa                         Nellcor Puritan Bennett Ltd
P.O. Box 845186                            65 Stratford Ave                             P.O. Box 7462 Postal Sta A
Boston, MA 02284-5186                      Westmont, NJ 08108                           Toronto, On M5W 3C1
                                                                                        Canada




Nelli Williams                             Nelnet Inc                                   Nelnet Inc
34 S 11th St, Rm 500 Prothonotary          121 S 13th St, Ste 201                       DBA Firstmark Services LLC
Phila Nunicpal CourtAttn Supervi           Lincoln, NE 68508                            P.O. Box 82522
Philadelphia, PA 19107                                                                  Lincoln, NE 68501-2522




Nelnet Inc                                 Nelson Crespo Martinez                       Nelson Marketing Inc
Re Matthew P Keisling                      1805 Fairmont Ave, Unit 3                    DBA 4Imprint Com Inc
121 S 13th St, Ste 201                     Philadelphia, PA 19130                       101 Commerce St
Lincoln, NE 68508                                                                       P.O. Box 320
                                                                                        Oshkosh, WI 54901



Nelson-Jameson Inc                         Nena R Ray                                   Neo Gen Screening Inc
P.O. Box 1147                              4433 Ingleside Ln                            P.O. Box 219
Marshfield, WI 54449                       Indianapolis, IN 46227                       Bridgeville, PA 15017




Neo Mend Inc                               Neogenex Inc                                 Neon Inc
Dept Ch 16886                              12811 8th Ave W Su A101                      8 Industrial Ln
Palatine, IL 60055-6886                    Everett, WA 98204                            Johnston, RI 02919




Neonatal Network                           Neonatal Products Group Corporati            Neonatal Research
Nnn Meeting Registration                   DBA Creche Innovations                       Technology Assessment
East Holly Ave Box 56                      17745 Metcalf                                52 Overlake Park
Pitman, NJ 08071                           One Penguin Plz                              Burlington, VT 05401
                                           Stillwell, KS 66085



Neopost                                    Neopost                                      Neopost Inc
25880 Network Pl                           P.O. Box 45840                               478 Wheelers Farms Rd
Chicago, IL 60673-1258                     San Francisco, CA 94145-0840                 Milford, CT 06461
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 565 of 845

Neopost Rate Change Dept                    Neopost Usa Inc                              Neopost Usa Inc
P.O. Box 1183                               DBA Neopost Northeast District               Dept 3689
Union City, CA 94587                        P.O. Box 4240                                P.O. Box 123689
                                            Harrisburg, PA 17111                         Dallas, TX 75312-3689




Neopost Usa/5466                            Neotech Products Inc                         Neotract Inc
P.O. Box 5466                               28430 Witherspoon Pkwy                       P.O. Box 207380
Milford, CT 06460                           Valencia, CA 91355                           Dallas, TX 75320-7380




Nephron Sterile Compounding Ctr             Nephropathology Service                      Nereida Torres
DBA Nephron 503B Outsourcing                Dept of Pathology                            2540 N 3rd St
4500 12th St Extension                      Cb 7525                                      Philadelphia, PA 19133
West Columbia, SC 29172                     Unc School of Medicine
                                            Chapel Hill, NC 27599-7525



Nerissa Baptiste                            Nerissa Cowden Kreher Md                     Nerissa L Ngati
2101 Chestnut St, Unit 1520                 11385 Hawthorne Ridge                        1821 S Rosewood St
Philadelphia, PA 19103                      Fishers, IN 46037                            Philadelphia, PA 19145




Nerissa Ngati                               Nerl Diagnostics Corporation                 Nerl Diagnosticscorp
1251 Passmore St                            c/o Bank of America                          c/o Bank of America
Philadelphia, PA 19111                      P.O. Box 91012                               P.O. Box 91012
                                            Chicago, IL 60693-1012                       Chicago, IL 60693-1012




Neshea Bumpus                               Nestle Healthcare Nutrition Inc              Nestle Usa
4438 N Reese St                             P.O. Box 75372                               P.O. Box 277817
Philadelphia, PA 19140                      Chicago, IL 60675-5372                       Atlanta, GA 30384-7817




Nestle Usa                                  Nestle Waters Arrowhead                      Nestle Waters North America
P.O. Box 3637                               Nestle Water N America                       DBA Poland Spring
Boston, MA 02241-3637                       P.O. Box 856158                              Re St Christophers
                                            Louisville, KY 40285-6158                    P.O. Box 856192
                                                                                         Louisville, KY 40285-6192



Nestle Waters North America                 Nestle Waters North America                  Nestor Tupas
DBA Ready Refresh                           DBA Ready Refresh By Nestle                  412 N Hilltop Ave
P.O. Box 856192                             P.O. Box 856192                              Somerdale, NJ 08083
Louisville, KY 40285-6192                   Louisville, KY 40285-6192




Netapp Inc                                  Network Associates Inc                       Network Health
Accts Receivable                            Dept 1729                                    101 Station Landing 3rd Fl
Dept 33060                                  135 S Lasalle                                Medford, MA 02155
P.O. Box 39000                              Chicago, IL 60674-1729
San Francisco, CA 94139-3060



Network Imaging Products Corp               Network Of Victim Assistance                 Network Of Victim Assistance, LLC
P.O. Box 2337                               Nova                                         Attn Executive Director
Round Rock, TX 78680                        2370 York Rd                                 2370 York Rd
                                            Jamison, PA 18929                            Jamison, PA 18929
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 566 of 845

Network Services Company Inc               Neumann College                              Neumann University
29060 Network Pl                           One Neuman Dr                                Physical Therapy Program
Chicago, IL 60673-1290                     Aston, PA 19014                              One Neumann Dr
                                                                                        Aston, PA 19014




Neuro Technology Inc                       Neurocritical Care Society                   Neurological Injury Comp Assoc
P.O. Box 291348                            P.O. Box 775263                              P.O. Box 20408
Kerrville, TX 78029                        Chicago, IL 60677                            Tampa, FL 33622-0408




Neuro-Ophthalmologic Assoc                 Neurosurgical Anesthesia Consulting          Neuwave Medical Inc
Attn Robert Sergott, MD                    Attn Brett Kollmeier, Md                     3529 Anderson St
840 Walnut St, Ste 930                     5245 Upper Mountain Rd, Ste A                Madison, WI 53704
Philadelphia, PA 19107                     New Hope, PA 18938




New Cingular Wireless Pcs, LLC             New Cingular Wireless Pcs, LLC               New Communications Inc
c/o Cingular Wireless                      c/o Cingular Wireless                        7710 Henry Ave
Attn Real Estate Contracts,                Attn Legal Department, For Tenant            Philadelphia, PA 19128
2013 Hahnemann Hospital                    Re 2013 Hahnemann Hospital
6100 Atlantic Blvd                         15 E Midland Ave
Norcross, GA 30071                         Paramus, NJ 07652


New Communications Inc                     New Electric Sterling Heights LLC            New England Biolabs
9303 Stenton Ave                           6475 19 1/2 Mile Rd                          P.O. Box 3933
Erdenheim, PA 19038                        Sterling Heights, MI 48314                   Boston, MA 02241-3933




New England Compounding Pharmacy           New England Educational Institute            New England Lead Burning Co Inc
New United Kingdom Compounding Ctr Inc     92 Elm St                                    DBA Nelco
P.O. Box 4146                              Pittsfield, MA 01201                         2 Burlington Woods Dr, Ste 300
Woburn, MA 01888-4146                                                                   Burlington, MA 01803




New England Mobile Medical Equip           New England Motor Freight Inc                New England Orthodontic Lab
P.O. Box 1655                              1-71 N Ave E                                 DBA Pediatric Appliance Lab
Cicero, NY 13039                           Elizabeth, NJ 07201                          269 Ballardvale St
                                                                                        Wilmington, MA 01887




New Era Insurance                          New Era Insurance Co                         New Foundations Charter School
P.O. Box 4884                              P.O. Box 4884                                Attn CEO
Houston, TX 77210-4884                     Houston, TX 77210                            8001 Torresdale Ave
                                                                                        Philadelphia, PA 19136




New Hill Services                          New Hill Services Inc                        New Hill Services Inc
P.O. Box 17592                             Dept 1380                                    Formerly Eli Research Inc
Baltimore, MD 21297-1592                   Denver, CO 80291-1380                        P.O. Box 90324
                                                                                        Washington, DC 20090-0324




New Horizon Services                       New Innovations Inc                          New Innovations, Inc
5748 N 17th St                             3540 Forest Lake Dr                          Attn Stephen Reed, President
Philadelphia, PA 19141                     Uniontown, OH 44685                          3540 Forest Lake Dr
                                                                                        Uniontown, OH 44685
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 567 of 845

New Jersey Academy Of Pediatric           New Jersey Association Of Osteopa             New Jersey Board Of Examiners
DBA Njapd                                 Physicians Surgeons                           P.O. Box 183
c/o Dr Max Sulla                          One Distribution Way                          Trenton, NJ 08625-0183
1313 Rte, 27                              Monmouth Junction, NJ 08852-3001
Somerset, NJ 08873



New Jersey Carpenters Health Fund         New Jersey Casualty Ins                       New Jersey Committee - Acs
P.O. Box 7818                             P.O. Box 827965                               c/o Atls Program
Raritan Plaza II                          Philadelphia, PA 19182                        532 Old Marlton Pike
Edison, NJ 08818-7818                                                                   PMB 125
                                                                                        Marlton, NJ 08053



New Jersey Dental Association             New Jersey Dept Of Revenue                    New Jersey Emergency Nurses Assoc
P.O. Box 95000-1325                       Corporation Tax                               c/o Barb Conicello
Philadelphia, PA 19195-1325               Cn 666                                        14 Alex Dr
                                          Trenton, NJ 08646-0666                        Millville, NJ 08332




New Jersey Family Services                New Jersey Family Support                     New Jersey Family Support
Re Chris D Pearson Ss 146608175           P.O. Box 4880                                 Payment Center
P.O. Box 4880                             Trenton, NJ 08650                             P.O. Box 4880
Trenton, NJ 08650                                                                       New Jersey, NJ 08650




New Jersey Family Support                 New Jersey Family Support                     New Jersey Family Support
Re Chris D Pearson Ss 146608175           Re D Carella Cs 02952530A                     Re Mark Lawrence 70529353
P.O. Box 4880                             P.O. Box 4880                                 P.O. Box 4880
Trenton, NJ 08650                         Trenton, NJ 08650                             Trenton, NJ 08650




New Jersey Family Support                 New Jersey Family Support Center              New Jersey Family Support Payment
Re R Brown Cs 145684192                   Re Martin Rusnak Cs 72720123A                 Processing Center
P.O. Box 4880                             P.O. Box 4880                                 P.O. Box 4880
Trenton, NJ 08650                         Trenton, NJ 08650                             Trenton, NJ 08650-4880




New Jersey Medicaid                       New Jersey Medical Asst                       New Jersey Society Of Health
c/o Unisys Corporations                   P.O. Box 4801                                 P.O. Box 1
3705 Quakerbridge Rd, Ste 101             Trenton, NJ 08650                             Princeton, NJ 08543-0001
Trenton, NJ 08619




New Jersey State Aquarium                 New Jersey State Soc Of Physician             New Jersey Xray Corp
1 Riverside Dr                            Assistants                                    330 Belleville Turnpike
Camden, NJ 08103-1060                     760 Alexander Rd                              No Arlington, NJ 07031-6498
                                          P.O. Box 1
                                          Princeton, NJ 08543



New Kensington Community                  New Mainstream Press Inc                      New Populations Inc
Development Corp                          DBA Metro Chinese Weekly                      P.O. Box 515
2513 Frankford Ave                        Metro Viet News                               Media, PA 19063
Philadelphia, PA 19125                    P.O. Box 1816
                                          Philadelphia, PA 19105



New Wave Surgical Corporation             New Wilkeswood Associates LP                  New World Creations
Dept 3385                                 Attn Carol Mccolligan                         13833 Wellington Trace, Ste E4-454
P.O. Box 123385                           9D Princeton Ct                               Wellington, FL 33414
Dallas, TX 75312-3385                     Wilkes-Barre, PA 18702
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 568 of 845

New World Medical Inc                       New York Blood Center                        New York Blood Center, Inc
10763 Edison Court                          P.O. Box 419137                              Attn General Counsel
Rancho Cucamonga, CA 91730-5448             Boston, MA 02241-9137                        310 E 67th St
                                                                                         New York, NY 10065




New York Scu                                New York State Education Dept                New York State Education Dept
Re Kelvin Mckinnon Ss 099488710             Dpls Records Access, Unit Cfc                Office of Professions
P.O. Box 15361                              89 Washington Ave                            Cultural Education Center
Albany, NY 12212-5361                       Albany, NY 12234-1000                        Div of Professional Licensing Svc
                                                                                         P.O. Box 22063
                                                                                         Albany, NY 12201


New York University School Of Med           Newark Insurance Company                     Newbold Community Development
Frederick L Ehrman Med Library              Claims Benefits                              1437 W Passyunk Ave
550 1st Ave, Rm C91A                        200 Metroplex Dr                             Philadelphia, PA 19145
New York, NY 10016                          Edison, NJ 08906-4016




Newbold Corporation                         Newcomer Supply Inc                          Newmatic Medical
450 Weaver St                               2505 Parview Rd                              Dept 2493
Rocky Mount, VA 24151                       Middleton, WI 53562                          P.O. Box 11407
                                                                                         Birmingham, AL 35246-2493




Newmatic Sound Systems                      News Gleaner                                 News Watch
P.O. Box 751454                             9999 Gantry Rd                               1407 Bethlehem Pike
Petaluma, CA 94975-1454                     Philadelphia, PA 19115                       Flourtown, PA 19031




Newsline Communications Inc                 Newspaper Marketing Associates               Newtown Printing Corporation
DBA Newsline Publishing Inc                 DBA Delaware County Magazine Inc             358 S Lincoln Ave
661 Moore Rd, Ste 100                       8703 West Chester Pike                       Newtown, PA 18940
King of Prussia, PA 19406                   Upper Darby, PA 19082




Nexcore Properties LLC                      Nexcore Properties Pa LLC                    Nexgen Inc/Affiliated
1621 18St St, Ste 250                       Attn Deborah Wedderburn                      Affiliated Funding Corp
Denver, CO 80202                            1621 18th St, Ste 250                        Dept 1071
                                            Denver, CO 80202                             P.O. Box 29338
                                                                                         Phoenix, AZ 85038-9338



Nextcare                                    Nextel                                       Nextel Communications
DBA Mexcare                                 P.O. Box 4181                                P.O. Box 17621
2220 Oaty Lakes Rd, 502                     Carol Stream, IL 60197-4191                  Baltimore, MD 21297-1621
PMB 421
Chula Vista, CA 91915



Nextel Communications                       Nextel Communications                        Nextel Commununications
P.O. Box 4181                               P.O. Box 4191                                Comm of Los Gatos
Carol Stream, IL 60197-4181                 Carol Stream, IL 60197-4191                  P.O. Box 4181
                                                                                         Carol Stream, IL 60197-4181




Nextgen Healthcare Info Sys Inc             Nextime Inc                                  Nga Duong
P.O. Box 511449                             216 Centerview Dr, Ste 108                   7901 Henry Ave, Apt B305
Los Angeles, CA 90051-8004                  Brentwood, TN 37027                          Philadelphia, PA 19128
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 569 of 845

Nghi Tu                                   Ngoc Thai                                     Ngozi N Ude-Oshiyoye Md
1505 Mifflin St                           821 N Orkney St                               7700b Stenton Ave, Apt 202
Philadelphia, PA 19145                    Philadelphia, PA 19123                        Philadelphia, PA 19118




Nhi Nguyen                                Nia/Magellan                                  Niccollo Bevilaqua
88 Linton St                              P.O. Box 785346                               3109 Tulip St
Philadelphia, PA 19120                    Philadelpia, PA 19178-5346                    Philadelphia, PA 19134




Nice Lines Direct Mail                    Nicet                                         Nichael Clark Md
1210 Stanbridge St                        c/o Bank of America                           1105 Harriet Rd
Norristown, PA 19401-5318                 Dept 0037                                     Huntington Valley, PA 19006
                                          Washington, DC 20055




Niche Medical Inc                         Nicholas Brunetti                             Nicholas Clauss
16 Greco Ln                               2608 S 10th St                                130 Wilson Ave
Warwick, RI 02886                         Philadelphia, PA 19148                        Glenside, PA 19038




Nicholas Harris                           Nicholas Hinds                                Nicholas Hinds Md
1438 Nostrand Ave                         4351 Fleming St                               1220 Pine St, Apt 3
Brooklyn, NY 11226                        Philadelphia, PA 19128                        Philadelphia, PA 19107




Nicholas Kuzma                            Nicholas Kuzma Md                             Nicholas Kuzma, M.D.
531 East Cabot St                         921 N American St                             531 East Cabot St
Philadelphia, PA 19125                    Philadelphia, PA 19123                        Philadelphia, PA 19125




Nicholas Lutz                             Nicholas Ly                                   Nicholas Maxwell
1 Thoreau Court                           4147 K St                                     30 Ravine Lane
Cinnaminson, NJ 08077                     Philadelphia, PA 19124                        Levittown, PA 19055




Nicholas Mitchell                         Nicholas Obiri                                Nicholas Obiri Md
19 Lower Beechwood Ave                    155 E Godfrey Ave, Apt N206                   155 E Godfrey Ave
Pottsville, PA 17901                      Philadelphia, PA 19120-4771                   Adams Run, Apts, N 206
                                                                                        Philadelphia, PA 19120




Nicholas Parziale Md                      Nicholas Philyaw                              Nicholas Santiago
3547 Ainslie St                           8633 Yale Pl                                  6923 Oakley St
Philadelphia, PA 19129                    Philadelphia, PA 19136                        Philadelphia, PA 19111




Nicholas Serniak                          Nicholas Weber Do                             Nicholas White Md
706 N 7th St, Apt 3                       1815 Jfk Blvd, Apt 1110                       9000 W Wisconsin Ave Ms677
Philadelphia, PA 19123                    Philadelphia, PA 19103                        Children Hospital of Wisconsin
                                                                                        Dept of Ped Emer Med Sec
                                                                                        Milwaukee, WI 53226
                          Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 570 of 845

Nichole Crowley                         Nichole Deely                                 Nichole Mincer
4400 Convent Lane                       1011 Limekiln Pike                            840 Brighton St
Philadelphia, PA 19114                  Ambler, PA 19002                              Philadelphia, PA 19111




Nichole Robinson                        Nichole Russell                               Nichole Valeno
2539 Gillingham St                      5736 N Fairhill St                            1909 Lardner St
Philadelphia, PA 19137                  Philadelphia, PA 19120                        Philadelphia, PA 19149




Nickolas Dawlabani                      Nickolas Dawlabani, M.D.                      Nicola Brodie
847 Union Mill Rd                       847 Union Mill Rd                             1345 Overbrook Rd
Mount Laurel, NJ 08054                  Mount Laurel, NJ 08054                        Wynnewood, PA 19096




Nicola Brodie Md                        Nicolas Brodie, M.D.                          Nicolas Nagle
4110 Spruce St, Apt 1b                  1345 Overbrook Rd                             233 Lincoln Ave
Philadelphia, PA 19104                  Wynnewood, PA 19096                           Bellmawr, NJ 08031




Nicolas Nagle                           Nicolas S Erbrich Md                          Nicole Athanasiadis
233 Lincoln Ave                         11 Nancy Dr                                   1103 Brookwood Lane
Bellmawr, NJ 08107                      Havertown, PA 19083                           Secane, PA 19018




Nicole Bakos                            Nicole Ballos                                 Nicole Bertoldi
11619 Depue Ave                         7 Washington Ave                              718 Cedar Ave
Phila, PA 19116                         East Norriton, PA 19401                       Pitman, NJ 08071




Nicole Betancourt                       Nicole Brown                                  Nicole C Reed
61 Charlton Rd                          7125 Chandler Ave                             9257-B Jamison Ave
Ballston Lake, NY 12019                 Pennsauken, NJ 08110                          Philadelphia, PA 19115




Nicole Confalone                        Nicole Delarato                               Nicole Diggs
228 E Linden Ave                        92 Bunning Dr                                 16 Evergreen Ave
Haddon Twnshp, NJ 08108                 Voorhees, NJ 08043                            Wyncote, PA 19095




Nicole Diienno                          Nicole Dixon                                  Nicole Dougherty
2435 Perot St                           504 Exton Rd                                  517 Strathmore Rd
Philadelphia, PA 19130                  Hatboro, PA 19040                             Hovertown, PA 19083




Nicole Doyle                            Nicole Dunleavy                               Nicole E Dunleavy
549 Wyoming Ave, 1st Fl                 1808 Benson St                                8135 Revere St
Langhorne, PA 19047                     Philadelphia, PA 19152                        Philadelphia, PA 19152
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 571 of 845

Nicole Fallon                                Nicole Franzen                                Nicole Gordon
404 Lenape Trail                             839 N 19th St, 2f                             559 Timberlake Rd
Wenonah, NJ 08090                            Philadelphia, PA 19130                        Upper Darby, PA 19082




Nicole Gross                                 Nicole H Delarato Md                          Nicole Hannigan
714 Oxford Rd                                92 Bunning Dr                                 2532 Old Bristol Rd
Bala Cynwyd, PA 19004                        Voorhees, NJ 08043                            Holland, PA 18966




Nicole Hartman                               Nicole Haselbarth                             Nicole Hickey
4508 Pearce St                               13036 Kelvin Ave                              4508 Pearce St
Philadelphia, PA 19124                       Philadelphia, PA 19116                        Philadelphia, PA 19124




Nicole Hoppe                                 Nicole Jordan Md                              Nicole Kaiser
2912 Ogden St                                345 E 80th St, Apt 31b                        14 Wagonwheel Dr
Philadelphia, PA 19130                       New York, NY 10075                            Mt Laurel, NJ 08054




Nicole Kucine Md                             Nicole L Dragun                               Nicole Leone Md
1376 York Ave, Apt 2a                        9552 State Rd, Unit 50b                       549 E 234th St
New York, NY 10021                           Philadelphia, PA 19114                        Bronx, NY 10470




Nicole Liccio                                Nicole Lucas                                  Nicole M Kaiser Dpm
42 Carmelita Dr                              317 N Broad St, Apt 512                       1918 1st Ave, 261
Richboro, PA 18954                           Philadelphia, PA 19107                        New York, NY 10029




Nicole Mckinnon-Perrimon                     Nicole Merena                                 Nicole Mills
1229 Chestnut St, Apt 212                    2114 Walnut St, Apt 2f                        1110 Lombard St, 11
Philadelphia, PA 19107                       Philadelphia, PA 19103                        Philadelphia, PA 19147




Nicole Montanez-Mitchell                     Nicole Motto                                  Nicole Palladino
8529 Rising Sun Ave, Apt 167                 1924 Fitzgerald St                            4405 Sunflower Ct
Philadelphia, PA 19111                       Philadelphia, PA 19145                        Doylestown, PA 18902




Nicole Penko                                 Nicole Perrotte Md                            Nicole Pumariega
2869 Sellers St                              5450 Wissahickon Ave, Apt 617a                219 Church St, Apt 2
Philadelphia, PA 19137                       Philadelphia, PA 19144                        Philadelphia, PA 19106




Nicole Ralston                               Nicole Schott                                 Nicole Stowman
7914 Fox Run Ln                              1504 Brown St                                 1300 Jackson St, 2nd Fl
Philadelphia, PA 19111                       Philadelphia, PA 19130                        Philadelphia, PA 19148
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 572 of 845

Nicole Stutzman                          Nicole Walsh                                 Nicole Whalen
2240 N Clay St, Unit 202                 36 E Elm St                                  430 Hartel Ave
Denver, CO 80211-5191                    Wilkes Barre, PA 18705                       Philadelphia, PA 19111




Nicole Whalen                            Nicole White                                 Nicole Williams-Stevens
Custodian Nicole Whalen                  6419 North 16th St                           2096 N John Russell Cir, Apt A
Hahnemann Orthopedics                    Philadelphia, PA 19126                       Elkins Park, PA 19027
230 N Broad St
Philadelphia, PA 19102



Nicole Zebrowski                         Nicolet Vascular Inc                         Nicolette Davis
2185 Long Lane                           P.O. Box 371203                              200 Phyllis Dr
Jamison, PA 18929                        Pittsburgh, PA 15251-7203                    Gibbstown, NJ 08027




Nicolette Rovet                          Nida Khan                                    Niec Inc
304 Arch St, Apt 4e                      1271 Tressler Dr                             P.O. Box 11176
Philadelphia, PA 19106                   Ft. Washington, PA 19034                     Philadelphia, PA 19136




Niels Andersen                           Niels F Jensen Md                            Niema Davis
4400 Bayou Blvd, Ste 12                  The Best Medicine For Your Board             38 Oak St
Pensacola, FL 32503                      235 Lexington Ave                            Coatesville, PA 19320
                                         Iowa City, IA 52246




Niesha Gibbs                             Niesha Stewart                               Nigel Pereira Md
619 A Garland St                         944 Brill St                                 834 Chestnut St, Apt 1518
Philadelphia, PA 19120                   Philadelphia, PA 19124                       Philadelphia, PA 19107-5147




Nightingale Nurses LLC                   Nihaal Karnik                                Nihil Kalaparambath
Drawer 1256                              317 North Broad St, Apt 613                  11998 Audubon Pl
P.O. Box 5935                            Philadelphia, PA 19107                       Philadelphia, PA 19116
Troy, MI 48007-5935




Nihill Riedley Pc                        Nihon Kohden America Inc                     Nija Del Buono
The Curtis Center                        6017 Solutions Center                        709 Lynwood Dr
150 S Independence Mall W, 800           P.O. Box 776017                              Langhorne, PA 19053
Philadelphia, PA 19106                   Chicago, IL 60677-6000




Nijah Garcia                             Niketa Patel                                 Nikisha Jacobs
708 Atwood Rd                            131 Addison Lane                             7614 Brookfield Rd
Philadelphia, PA 19151                   Lansdale, Pa, PA 19446                       Cheltenham, PA 19012




Nikita Gupta                             Nikita Nayyar                                Nikki Allmendinger
620 N 3rd St, Apt 2c                     230 N Broad St                               715 Autumn River Run
Philadelphia, PA 19123                   Philadelphia, PA 19102                       Philadelphia, PA 19128
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 573 of 845

Nikki Allmendinger Md                       Nikki Beckel                                 Nikkil Chawla Md
715 Autumn River Run                        1823 E Wensley St                            2200 Benjamin Franklin Pkwy, Apt W-1612
Philadelphia, PA 19128                      Philadelphia, PA 19134                       Philadelphia, PA 19130




Nikolas M Dawlabani Md                      Nikole Copestick                             Nikole Czapp
533 Garden St, Ste 100, Apt 31a             121 Greycourt Rd                             3906 Powell Rd
Mt Holly, NJ 08060-1500                     Philadelphia, PA 19115                       Brookhaven, PA 19015




Nikon Inc                                   Nilay Shah Md                                Nilda Claudio
1300 Walt Whitman Rd                        6103 Little Foxes Run                        409 Cranford Rd
Melville, NY 11747                          Columbia, MD 21045                           Cherry Hill, NJ 08003




Nilda Commander                             Nilda Ortiz Rosario                          Nilsa Lopez
4719 Shelmire Ave                           3124 Welsh Rd                                5911 Jackson St
Philadelphia, PA 19136                      Philadelphia, PA 19136                       Philadelphia, PA 19135




Nimali Weerasooriya                         Nimi Mathew                                  Nimit Patel Md
322 N Broad St, Apt 1652                    513 Broadview Rd                             117 N 15th St, 1602
Philadelphia, PA 19102                      Upper Darby, PA 19082                        Philadelphia, PA 19102




Nina Anderson                               Nina Cheung                                  Nina Cheung Md
7 Lori Lane                                 5819 Wayne Ave                               5819 Wayne Ave
Wilmington, DE 19809                        Philadelphia, PA 19144                       Philadelphia, PA 19144




Nina Sivadasan                              Nina Sivadasan-Nair Md                       Nina Windle
931 Spruce St, Apt D                        549 Dogwood Dr                               1040 Bridge St
Philadelphia, PA 19107                      Maple Glen, PA 19002                         Philadelphia, PA 19124




Nini Malayamann Md                          Nippon Life Ins                              Niraj Arora Md
530 S 2nd St, Apt 514                       Company of America                           2200 Benjamin Franklin Pkwy, E614
Philadelphia, PA 19147-2421                 P.O. Box 39710                               Philadelphia, PA 19130
                                            Colorado Springs, CO 80949-3910




Nirali Patel                                Nirandra Mahamitra                           Nirav Amin Md
9389 Neil Rd, Unit B                        9869 Cowden St                               1600 Arch St, 714
Philadelphia, PA 19115                      Philadelphia, PA 19886                       Philadelphia, PA 19103




Nirav Desai                                 Niren Jasutkar Md                            Nisha A Patel Md
627 N 18th St, Apt 202                      1 Franklintown Blvd, Apt 1020                250 S 13th St, Apt 8-A
Philadelphia, PA 19130                      Philadelphia, PA 19103                       Philadelphia, PA 19107
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 574 of 845

Nisha Chacko Pulikozhuppil                  Nisheema Reed                                 Nishita Patel Md
8912 Alton St                               1117 Glenview St                              345 Orchard Ave
Philadelphia, PA 19115                      Philadelphia, PA 19111                        Langhorne, PA 19047




Nita A Desai                                Nithin S Karanth Md                           Niti Jethava
3 N Columbus Blvd, 266                      1420 Locust St, Apt 10c                       2816a Welsh Rd
Philadelphia, PA 19106                      Philadelphia, PA 19102                        Philadelphia, PA 19152




Niti Surgical Solutions Inc                 Nitza Hernandez                               Niveditha Thangaraj
17295 Chesterfield Airport Rd, Ste 200      5718 N Hope St                                2400 Chestnut St, Apt 3210
Chesterfield, MO 63005                      Philadelphia, PA 19120                        Philadelphia, PA 19103




Nixon Uniform Service Inc                   Niya Tillmon                                  Niya Williams
500 Centerpoint Blvd                        700 N Warnock St, Apt A                       6227 Marsden St
New Castle, DE 19720                        Philadelphia, PA 19123                        Philadelphia, PA 19135




Nj Family Support Processing Ctr            Nj Ibew Welfare Fund                          Nj Medicaid
Re Chris Pearson XXX-XX-XXXX                830 Bear Tavern Rd Cn102                      Molina Medicaid Solutions
P.O. Box 4880                               Trenton, NJ 08628                             P.O. Box 4802
Trenton, NJ 08650                                                                         Trenton, NJ 08650




Nj State Board Of Med Examiners             Nj Task Force On Child Abuse                  Njaaham
P.O. Box 183                                Neglect - Njcati/Njtf Conference              P.O. Box 4
Trenton, NJ 08625                           P.O. Box 711                                  Oradell, NJ 07649
                                            Trenton, NJ 08625-0711




Njclass                                     Njhcsa                                        Njns Inc Convention Committee
Re Gunbar E Snyder                          P.O. Box 12                                   Attn Anduin Farris
Nj Higher Educ Stud Assist Auth             Port Reading, NJ 07064                        166 Gordonhurst Ave, Fl 2
P.O. Box 544                                                                              Montclair, NJ 07043
Trenton, NJ 08625



Njsha Inc                                   Nk Medical Products Inc                       Nkechi Mba Md
203 Town Ctr Dr                             P.O. Box 627                                  1101 Bittersweet Ct
Hillsborough, NJ 08844-4693                 10123 Main St                                 Marlton, NJ 08053
                                            Clarence, NY 14031




Nkeiruka Orajiaka Md                        Nmt Medical Inc                               Nmt Neurosciences Us Inc
444 Manhattan Ave, Apt 8-F                  c/o Lsq Funding Group Lc                      P.O. Box 281344
New York, NY 10026                          P.O. Box 404322                               Atlanta, GA 30384-1344
                                            Atlanta, GA 30384-4322




Nnaemeka Onyekaba                           Nnebuihe Wilkerson                            Nneka Kennedy
1415 N 31st St, Apt 101                     640 S Venetia Ave                             40-24 Revere Rd
Philadelphia, PA 19121                      Blackwood, NJ 08012                           Drexel Hill, PA 19026
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 575 of 845

Nneka Ugwu                                 Nnemdi Emenimadu                             No Amer Transplant Coordinators
1900 Frontage Rd, 616                      2950 Benner St, Apt C6                       Organization
Cherry Hill, NJ 08034                      Philadelphia, PA 19149                       P.O. Box 15384
                                                                                        Lenexa, Ks 66215-




No American Society For Pediatric          Noa Glick Md                                 Noah Buboltz
Adolescent Gynecology                      2146 Kater St                                2438 Christian St
1015 Chestnut St, Ste 1225                 Philadelphia, PA 19146                       Philadelphia, PA 19146
Philadelphia, PA 19107-4302




Noah Buboltz, M.D.                         Noah Gehman                                  Noah Williams
2438 Christian St                          153 Billows Dr                               3110 Malvern Ave
Philadelphia, PA 19146                     Mount Royal, NJ 08061                        Hot Springs, AR 71901




Nobel Biocare Usa Inc                      Noelia Thevenin                              Noelle Healy
P.O. Box 31001-0845                        2303 E Cambria St                            208 Barrie Rd
Pasadena, CA 91110-0845                    Philadelphia, PA 19134                       Narberth, PA 19072




Noelle Johansson                           Noelle Johansson, D.O.                       Noelle Okon
323 South 6th St                           323 South 6th St                             3 Glen Burnie Dr
Philadelphia, PA 19106                     Philadelphia, PA 19106                       Sicklerville, NJ 08081




Noelle Sinnamon                            Noelle Vecchiolla                            Noemi Pimentel
228 Hampshire Dr                           253 Glenwood Ave                             2122 S Hicks St
Chalfont, PA 18914                         Woodbury Heigh, NJ 08097                     Philadelphia, PA 19145




Noisemeters Limited                        Nona Chan                                    Nonin Medical Inc
3233 Coolidge Hwy                          1500 Mt. Vernon St 1r                        Mi 32
Berkley, MI 48072                          Philadelphia, PA 19130                       P.O. Box 1150
                                                                                        Minneapolis, MN 55480-1150




Noodle Soup Of Weingart Design             Noor M Kassira Md                            Nooshin Waseh
4614 Prospect Ave, 328                     1815 Jfk Blvd, Apt 615                       117 Washington Ave
Cleveland, OH 44103-4314                   Philadelphia, PA 19103                       Mount Ephraim, NJ 08059




Nora M Mueller                             Nora Redmond                                 Nora Smith
640 N Broad St, Apt 727                    127 Gilpin Rd                                5107 North 4th St
Philadelphia, PA 19130                     Willow Grove, PA 19090                       Philadelphia, PA 19120




Norah E Law                                Norbert K Urbanski Md                        Nordon Inc
603 Artwood Dr                             6238 Algard St                               P.O. Box 8500 51670
Philadelphia, PA 19115                     Philadelphia, PA 19135                       Philadelphia, PA 19178-8500
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 576 of 845

Norell Atkinson Md                           Norfolk Medical                              Norgenix Pharmaceuticals LLC
935 Redgate Ave                              7350 N Ridgeway                              c/o the Palmetto Bank
Norfolk, VA 23504                            Skokie, IL 60076                             P.O. Box 18-Lock Box
                                                                                          Laurens, SC 29360




Norma Bonaparte                              Norma Jean Lind                              Norma Lerner Md
4647 Tampa St                                316 Darwin Dr                                1317 Lombard St
Philadelphia, PA 19120                       Newark, DE 19711                             Philadelphia, PA 19147-1003




Norma Quarles                                Norma Realpe                                 Norman Bach
30 Parchment Dr                              2329 Benson St                               2224 Wallace St
New Hope, PA 18938                           Philadelphia, PA 19152                       Philadelphia, PA 19130




Norman Bach                                  Norman Johanson                              Norman Johanson Md
238 S 7th St                                 10 Hampden Ave                               10 Hampden Ave
Philadelphia, PA 19106                       Narberth, PA 19072                           Narberth, PA 19072




Norman Payne                                 Norman Peterson                              Norman, Lenora
8009 Eiberon Ave                             2209 Winton St                               Lenora Norman
Philadelphia, PA 19111                       Philadelphia, PA 19145                       160 E Erie Ave
                                                                                          Philadelphia, PA 19134




Norrell Atkinson                             Norrell K. Atkinson, M.D.                    Norris Square Children S Center
2323 Race St, 205                            2323 Race St, 205                            Attn Principal
Philadelphia, PA 19103                       Philadelphia, PA 19103                       2011 N Mascher St
                                                                                          Philadelphia, PA 19122




Norristown Little League                     Nortech                                      Nortel Networks Inc
235 E Airy St                                Northgate Technologies Inc                   3985 Collection Center Dr
Norristown, PA 19401                         1591 Scottsdale Ct                           Chicago, IL 60693
                                             Elgin, IL 60123




North American Administrators                North American Magnetics                     North American Neuro-Opthalmology
P.O. Box 9501                                1515 N Town East Blvd, Ste 138               5841 Cedar Lake Rd, Ste 204
Amherst, NY 14226-9501                       Box 428                                      Minneapolis, MN 55416
                                             Mesquite, TX 75150




North American Neuro-Opthalmology            North American Plastic Card LLC              North American Rescue LLC
Society Inc                                  1648 Cleveland Ave                           35 Tedwall Ct
5841 Cedar Lake Rd, Ste 204                  Canton, OH 44707                             Greer, SC 29650
Minneapolis, MN 55416




North American Spine Society                 North American Spine Society                 North American Van Lines
39752 Treasury Center                        7075 Veterans Blvd                           4768 Solutions Center
Chicago, IL 60694-9700                       Burr Ridge, IL 60527                         Chicago, IL 60677-4007
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 577 of 845

North Catholic Football                       North Coast Medical Inc                      North East Services Co LLC
1842 Torresdale Ave                           Attn Accounts Receivable                     146 Gower Rd
Philadelphia, PA 19124                        8100 Camino Arroyo                           New Canaan, CT 06840
                                              Gilroy, CA 95020




North Kansas City Hospital                    North Light Community Center                 North PA Health System
Medical Library                               175 Green Ln                                 Girard Medical Center
2800 Clay Edwards Dr                          Philadelphia, PA 19127                       1524 W Girard Ave
No Kansas City, MO 64116-3281                                                              Philadelphia, PA 19130




North Phila Aztecs Youth Develop              North Philadelphia Health                    North Philadelphia Health System
c/o Sponsorship                               P.O. Box 8500-53063                          801 W Girard Ave
P.O. Box 46485                                Philadelphia, PA 19178-3063                  Philadelphia, PA 19122
Philadelphia, PA 19160




North Shore Lij Health System                 Northampton Indians Football                 Northeast Fence Iron Works Inc
Health System Inc                             Assoc Inc                                    8451 Hegerman St
145 Community Dr                              892 2nd St Pike                              Philadelphia, PA 19136-1506
Great Neck, NY 06150-0405                     Richboro, PA 18954




Northeast Fireproofing Corp                   Northeast Medical Equipment Svcs             Northeast Pennsylvania Lions Eye
I-295 Business Center                         20 Woodland Ave                              c/o Lehigh Valley Hosp
P.O. Box 168 Bldg R, Ste 2                    Morristown, NJ 07960                         P.O. Box 7017
Westville, NJ 08093                                                                        Allentown, PA 18105-7017




Northeast Plastic Supply Co                   Northeast Protection Partners Inc            Northeast Protection Partners Inc
Attn Patti Barry                              4231 W Lincoln Hwy, 6                        4231 West Lincoln Hwy
Everything Plastic                            Parkesburg, PA 19365-1780                    Parkesburg, PA 19365
444 N 2nd St
Philadelphia, PA 19123



Northeast Vac LLC                             Northeastern Hospital                        Northeastern Infectious Control
DBA Northeast Bldg Svcs                       Attn CEO                                     c/o Bobbie Benz
111 Commerce Dr, Ste 2                        2301 E Allegheny Ave                         Educators - Nice
Montgomeryville, PA 18936                     Philadelphia, PA 19134                       551 Benz Ln
                                                                                           Jackson, NJ 08527



Northeastern Society Of Plastic               Northern Digital Inc                         Northern Home For Children
Surgeons                                      103 Randall Dr                               5301 Ridge Ave
500 Cummings Ctr, Ste 4550                    Waterloo, On N2V 1C5                         Philadelphia, PA 19128
Beverly, MA 01915                             Canada




Northern Speech Services Inc                  Northfield Medical Inc                       Northfield Medical LLC
325 Meecher Rd                                Northfield Instrument Svcs                   P.O. Box 6125
Gaylord, MI 49735                             2882 Momentum Pl                             Carol Stream, IL 60197-6125
                                              Chicago, IL 60689-5328




Northwest Anesthesia Seminars Inc             Norva Plastics Inc                           Notaries Equipment Comp
P.O. Box 2797                                 P.O. Box 6226                                105 N Watts St
Pasco, WA 99302                               3911 Killam Ave                              Philadelphia, PA 19107-1983
                                              Norfolk, VA 23508
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 578 of 845

Nottingham Little League Baseball           Nour Baltagi                                  Nourah Mazid
P.O. Box 2521                               355 Bard Ave, 5a                              1500 Locust St, Apt 2419
Hamilton Square, NJ 08690                   Staten Island, NY 10310                       Philadelphia, PA 19102




Nova Ashanti Md                             Nova Biomedical Corporation                   Nova Biomedical Inc
8460 Limekiln Pk, Apt 216 Bldg 1            200 Prospect St                               P.O. Box 983115
Wyncote, PA 19095                           Waltham, MA 02454                             Boston, MA 02298-3115




Nova Capital Group LLC                      Nova Capital Group, LLC                       Nova Casualty Scibal Assoc
Bryan Cartwright                            Attn Bryan H. Cartwright, President           1195 Mcdermott Dr, Ste 3
6200 Sapphire Dr                            6200 Sapphire Dr                              West Chester, PA 19380
New Port Richey, FL 34653                   New Port Ritchey, FL 34653




Nova Factor Inc                             Nova Health Equipment Comp                    Nova Health Systems Inc
Dept 404                                    358 N 76th St                                 P.O. Box 4335
P.O. Box 1000                               Omaha, NE 68114                               Utica, NY 13504-4335
Memphis, TN 38148-7400




Nova Pro Inc                                Nova Pro Risk Solutions                       Novacare Ouptatient
P.O. Box 101406                             1234 Lakeshore Dr, Ste 100                    Rehabilitation East
Atlanta, GA 30392-1406                      Coppell, TX 75019                             400 Technology Dr, Ste 240
                                                                                          Canonsburg, PA 15317




Novacare Outpatient Rehabilitatio           Novacept Inc                                  Novadaq Corp
c/o Select Medical Corporation              1047 Elwell Ct                                c/o T60103U
Real Estate Outpatient                      Palo Alto, CA 94303                           P.O. Box 66512
4714 Gettysburg Rd                                                                        Chicago, IL 60666-0512
Mechanicsburg, PA 17055



Novamed                                     Novametrix Medical Systems Inc                Novare Surgical Systems Inc
4 Westchester Plaza                         P.O. Box 690                                  10440A Bubb Rd
Elmsford, NY 10523                          Wallingford, CT 06492                         Cupertino, CA 95014




Novartis Nutrition Corp                     Novartis Vaccines Diagnostics                 Novel Electronics Inc
P.O. Box 75372                              P.O. Box 822746                               964 Grand Ave
Chicago, IL 60675-5372                      Philadelphia, PA 19182-2746                   St Paul, MN 55105




Novis Pharmaceuticals LLC                   Novisi Arthur                                 Novitas Solutions
Proven LLC                                  216 Tall Trees Cir                            c/o Cashier
Dept 730022                                 Downingtown, PA 19335                         P.O. Box 890106
P.O. Box 660919                                                                           Camp Hill, PA 17089-0106
Dallas, TX 75266-0919



Novitas Solutions                           Novitas Solutions Inc                         Novitas Solutions Inc
P.O. Box 3106                               Attn Cashier/Accounting Services              P.O. Box 890113
Mechanicsburg, PA 17055-1822                P.O. Box 3113                                 Camp Hill, PA 17089-0113
                                            Mechanicsburg, PA 17055
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 579 of 845

Novitas Solutions Part A                    Novo Nordisk Inc                             Novo Nordisk Pharmaceuticals
P.O. Box 3113                               P.O. Box 7247-7551                           100 College Rd W
Mechanicsburg, PA 17055                     Philadelphia, PA 19170-7551                  Princeton, NJ 08540




Novo Nordisk Pharmaceuticals Inc            Novo Surgical Inc                            Novosci Corporation
P.O. Box 60289                              700 Commerce Dr, Ste 500, 118                Dept 261
Charlotte, NC 28260-0289                    Oak Brook, IL 60523                          P.O. Box 4248
                                                                                         Houston, TX 77210-4248




Novus Biologicals                           Nowdocs International Inc                    Nrg Enterprises LLC
P.O. Box 802                                1625 Roe Crest Dr                            DBA Academy Plus Overhead Door Co
Littleton, CO 80160                         No Mankato, MN 56003                         127 A Pike Cir
                                                                                         Huntingdon Valley, PA 19006




Nrs National Radiology Serv                 Nsb                                          Nsk America Corporation
P.O. Box 27028                              P.O. Box 413006                              P.O. Box 2675
Des Moines, IA 50317                        Naples, FL 34101-3006                        Carol Stream, IL 60132-2675




Nspire Health Inc                           Ntfc Capital Corporation                     Nthrive Inc
Dept 781439                                 P.O. Box 642888                              Attn Kay Ennis
P.O. Box 78000                              Pitsburgh, PA 15264-2888                     200 North Point Center E, Ste 600
Detroit, MI 48278-1439                                                                   Alpharetta, GA 30022




Nthrive Inc                                 Nthrive Revenue Systems, LLC                 Nthrive, Inc
P.O. Box 733492                             Attn Legal/Contracting                       Attn Legal/Contracting
Dallas, TX 75373-3492                       200 N Point Center E, Ste 600                200 N Point Center E, Ste 600
                                            Alpharetta, GA 30022                         Alpharetta, GA 30022




Nts Inc                                     Ntt Data Inc                                 NTT Data Services LLC
5005 W Laurel St 103                        P.O. Box 4201                                Attn SubbaRao Pushadapu
Tampa, FL 33607                             Boston, MA 02211                             7950 Legacy Dr, Ste 900
                                                                                         Plano, TX 75024




Ntt Data Services LLC                       Ntt Data Services, LLC                       Ntt Date Long Term Care Solutions
P.O. Box 677956                             Attn President, Hcls                         P.O. Box 842004
Dallas, TX 75267-7956                       2300 W Plano Pkwy                            Dallas, TX 75284-2004
                                            Plano, TX 75075




Nu Data LLC Corp                            Nu Smile Ltd                                 Nuaire Inc
1950 Swarthmore Ave                         DBA Nu Smile Pediatric Crowns                Nw 1483
Lakewood, NJ 08701                          DBA Nu Smile Primary Crowns                  P.O. Box 1450
                                            3315 W 12th St                               Minneapolis, MN 55485
                                            Houston, TX 77008-6121



Nuance Communications                       Nuance Communications Inc                    Nuance Communications Inc
Re Payment For Central Carolina             1 Wayside Rd                                 Healthcare Division
P.O. Box 7247 6924                          Burlington, MA 01803                         P.O. Box 2561
Philadelphia, PA 19170-6924                                                              Carol Stream, IL 60132-2561
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 580 of 845

Nuance Communications Inc                    Nuance Communications Inc                    Nuance Transcription Services
P.O. Box 2561                                P.O. Box 7247 6924                           P.O. Box 7247-6924
Carol Stream, IL 60132-2561                  Philadelphia, PA 19170-6924                  Philadelphia, PA 19170-6924




Nuclear Diagnostic Products                  Nuclear Medicine Resources Inc               Nuclear Medicine Resources, Inc
101 Round Hill Dr Ste, 4                     Anthony T Gualtieri                          Attn Anthony Gualtieri, Owner
Rockaway, NJ 07866-1214                      101 Wendee Way                               101 Wendee Way
                                             Sewell, NJ 08080                             Sewell, NJ 08080




Nucletron Corporation                        Nuell Air Equipment                          Nueva Esperanza, Inc.
P.O. Box 2296                                Hospital Supplies Inc                        4261 N Fith St
Columbia, MD 21045                           P.O. Box 55                                  Philadelphia, Pa 19140
                                             Warsaw, In 46580-




Numa Inc                                     Numed For Children LLC                       Numed Inc
828 Hemlock Terrace                          P.O. Box 131                                 P.O. Box 1098
Deltona, FL 32725                            St Regis Falls, NY 12980                     Denton, TX 76202




Numed Surgical Inc                           Nurse Practitioner Associates For            Nurse Staffing LLC
P.O. Box 129                                 Continued Education                          c/o Rockland Credit Finance LLC
Nicholville, NY 12965                        5 Militia Dr                                 Dept 595
                                             Lexington, MA 02173                          P.O. Box 17553
                                                                                          Baltimore, MD 21203-7553



Nursefinders Inc                             Nurses Prn LLC                               Nurses Prn LLC
P.O. Box 910738                              c/o Systran Financial Svcs Corp              Dept 595
Dallas, TX 75391-0738                        P.O. Box 643898                              P.O. Box 17553
                                             Pittsburgh, PA 15264-3898                    Baltimore, MD 21203




Nurseworx Nursing Service                    Nursing                                      Nursing Management
DBA Nursing Solutions Inc                    Subscription Service Dept                    323 Norristown Rd, Ste 200
Feasterville Business Campus                 P.O. Box 55338                               Ambler, PA 19002
406 E Pennsylvania Blvd                      Boulder, CO 80321-5338
Feasterville, PA 19053



Nursing Management Congress                  Nursing Management Services                  Nursing Of Children
Div of Springhouse Corp                      A Div of Atc Healthcare                      Regional Conference Fund
Wound Care/Nat L Conf Nurse Prac             P.O. Box 31718                               122 Washington Pl c/o J Winsniss
E Holly Ave Box 56                           Hartford, CT 06150-1718                      Wayne, PA 19087
Pitman, NJ 08071-0056



Nursing Of Children Network                  Nursing Spectrum                             Nursing Spectrum Inc
Room 5C25 5th Fl Chop                        Finance Dept                                 Div of Continuing Education
34th Civic Center Blvd                       P.O. Box 33130                               2002 Renaissance Blvd 250
Phila, PA 19104                              Newark, NJ 07188-0130                        King of Prussia, PA 19406




Nursing Spectrum Products                    Nutricia North America                       Nuvasive Inc
P.O. Box 576                                 9900 Belward Campus Dr, Ste 100              Attn Robin Wammack
Mt Morris, IL 61054                          Rockville, MD 20850                          P.O. Box 741902
                                                                                          Atlanta, GA 30384
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 581 of 845

Nuvasive Inc                                  Nuvasive Inc                                   Nuvo Inc
P.O. Box 50678                                P.O. Box 741902                                547 Library St
Los Angeles, CA 90074-0678                    Atlanta, GA 30384-1902                         San Fernando, CA 91340




Nwp Services Corporation                      Nxstage Medical Inc                            NY College Of Podiatric Medicine
P.O. Box 553178                               Dept Ch 17659                                  53 E 124th St
Detroit, MI 48255-3178                        Palatine, IL 60055-7659                        New York, NY 10035




Nydia Dejesus                                 Nydia Serrano                                  Nydia Thomas
5222 N Hope St                                2907 N Lawrence                                1444 Stevens St
Philadelphia, PA 19120                        Philadelphia, PA 19133                         Philadelphia, PA 19149




Nyh Cumc Pathologists                         Nys Child Support Processing                   Nyshesc
Surgical Pathology Dept                       Re J Quillion Cs Nm91464T1                     Re Ana Rodriguez
P.O. Box 29409 Gpo                            P.O. Box 15363                                 P.O. Box 1290
New York, NY 10087-9409                       Albany, NY 12212-5363                          Newark, NJ 07101-1290




Nyt Professional Exchange Inc                 Nyu Downtown Hospital Chinese                  O Brien Ryan
101 W Main St Ste, 5500                       Community Partnership For                      Attn D. F. Ryan, III, A. P. DeMichele
Norfolk, VA 23510                             Health Foundation                              Attn C Williamson, M Mazur, C McCauley
                                              170 William St                                 2250 Hickory Rd, Ste 300
                                              New York, NY 10038                             Plymouth Meeting, PA 19462



O C Tanner Recognition Co Corp                O C Tanner Sales Company Corporat              O Connor Kimball, LLP
Oc Tanner Co                                  1930 S State St                                Attn Thomas J. Gregory, Esq
1930 S State St                               Salt Lake City, UT 84115-2383                  Two Penn Center Plz, Ste 1100
Salt Lake City, UT 84115                                                                     1500 John F. Kennedy Blvd
                                                                                             Philadelphia, PA 19102



O Donnell Naccarato Inc                       O Donnell Naccarato Macintosh Cor              O Donoghue O Donoghue Llp
701 Market, Ste Ste 6000                      300 Delaware Ave Ste, 820                      Attn Lance Geren, Esq.
Philadelphia, PA 19106                        Wilmington, DE 19801                           325 Chestnut St, Ste 600
                                                                                             Philadelphia, PA 19103




O F Wander Co Inc                             O Harro Furniture Repair                       O Neills Kitchen Catering Inc
P.O. Box 151                                  Alexander O Harro                              DBA O Neills Catering
Eagleville, PA 19408-0151                     2451 S 61st St                                 700 Easton Rd
                                              Philadelphia, PA 19142                         Horsham, PA 19044




O P Mishra Phd                                O R Marketing Inc                              O R Solutions Inc
561 Fruit Farm Rd                             6725 Santa Barbara Ct, Ste 102                 c/o Microtek Medical Inc
Royersford, PA 19468                          Elkridge, MD 21075                             File, 4033P
                                                                                             P.O. Box 911633
                                                                                             Dallas, TX 75391-1633



Oaks Ballroom                                 Oakstone Medical Publishing                    Oakstone Publishing LLC
511 Westoak Ln                                DBA Cme Info/Oakstaone Medical                 P.O. Box 645
Glenolden, PA 19036                           100 Corporate Pkwy, Ste 600                    Chelsea, AL 35043
                                              Birmingham, AL 35242
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 582 of 845

Oaktree Health Plan                         Oaktree Products Inc                         Oakwood Univesity
c/o Hrm Health Plans Hrmpa                  610 Spirit Valley East                       Attn Vice Pres For Academic Affairs
901 N 7th St                                Chesterfield, MO 63005                       7000 Adventist Blvd
Harrisburg, PA 17102                                                                     Huntsville, AL 35896




Oasis Medical Inc                           Obada Food Inc                               Obehi Asemota
514 S Vermont Ave                           DBA Brandywine Pizza                         2809 W Queen Ln, 408
Glendora, CA 91741                          532 N 15th St                                Philadelphia, PA 19129
                                            Philadelphia, PA 19130




Obehi Asemota Md                            Obermayer Rebmann Maxwell Hippel LLP         Obermayer Rebmann Maxwell Hippel, LLP
512 Masterson Ct                            Attn Gary Samms                              Attn Gary Samms, Katherine Robinson
Ewing, NJ 08618                             1500 Market St, Ste 3400                     1500 Market St, Ste 3400
                                            Philadelphia, PA 19102                       Philadelphia, PA 19102-2101




Obermayer, Rebmann, Maxwell                 Obesity Week                                 Obesityhelp.Com Inc
Hippel LLP                                  P.O. Box 75682                               Attn John Archhold
Centre Square West                          Baltimore, MD 21275-5682                     P.O. Box 6126
1500 Market St, Ste 3400                                                                 Irvine, CA 92616-6126
Philadelphia, PA 19102



Obex Industries Inc                         Obiora Anusionwu Md                          Oc Tanner Recognition Company
35 Heather Ct                               3801 Conshohocken Ave, Apt 517               1930 S State St
Chagrin Falls, OH 44022                     Philadelphia, PA 19131                       Salt Lake City, UT 84115




Occupational Health Centers                 Occupational Health Centers                  Occupational Health Centers
DBA Concentra Medical Centers               DBA Concentra Medical Centers                DBA Concentra Medical Centers
Of New Jersey Pa                            Of the Southwest Pa                          Of the Southwest Pa
P.O. Box 8750                               P.O. Box 18277                               P.O. Box 9005
Elkridge, MD 21075-8750                     Baltimore, MD 21227-0277                     Addison, TX 75001



Occupational Health Centers                 Occupational Health Centers                  Occupational Health Centers
DBA Concentra Medical Centers               DBA Concentra Medical Centers                DBA Concentra Medical Centers
Of the Southwest Pc                         Of the Southwest Pc                          Of the Southwest Pc
P.O. Box 20127                              P.O. Box 8750                                P.O. Box 9008
Cranston, RI 02920                          Elkridge, MD 21075-8750                      Broomfield, CO 80021-9008



Occupational Health Centers                 Occupational Health Centers Of Ca            Occupational Health Ctrs Of The SW, P.A.
DBA Concentra Medical Ctrs                  DBA Concentra Medical Ctrs                   DBA Concentra Medical Centers
Of the Southwest Pa                         P.O. Box 3700                                Attn President
P.O. Box 82549                              Rancho Cucamonga, CA 91729-3700              5080 Spectrum Dr, Ste 1200W
Hapeville, GA 30354                                                                      Addison, TX 75001



Occupational Health Ctrs Of The SW, Pa      Oce Imagistics Inc                           Ocean Computer Group Inc
DBA Concentra Medical Centers               P.O. Box 856193                              1750 Brielle Ave
609 Global Way, Ste 102                     Louisville, KY 40285-6193                    Ocean, NJ 07712
Linthicum, MD 21090




Oconnor Truck Sales North                   Octo Design Group Inc                        Octo Design Group Inc
Oconnor Freightliner Inc                    803 S 4th St 2nd Fl                          836 South St
H St Hunting Park Ave                       Philadelphia, PA 19147                       Philadelphia, PA 19147
Philadelphia, PA 19124
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 583 of 845

October Gallery                             Ocular Instruments Inc                      Ocular Instruments Inc
68 N 2nd St                                 2255 116th Ave NE                           2255 116th Ave NE
Philadelphia, PA 19106                      Bellevue, WA 98004-3039                     Bellvue, WA 98004-3039




Ocular Systems LLC                          Oculus Surgical Inc                         Odell Helem
DBA Ocular Systems Inc                      562 NW Mercantile Pl, Ste 104               7700 Brockton Rd, 105b
101 N Chestnut St, Ste 303                  Pt Saint Lucie, FL 34986                    Philadelphia, PA 19151
Winston Salem, NC 27101




Odette R Hall                               Odonnell Batteries                          Odu-Usa Inc
2607 Welsh Rd, Apt M303                     71 SE Sunrise Dr                            451 Constitution Ave, Unit A
Philadelphia, PA 19114                      Shelton, WA 98584                           Camarillo, CA 93012-8515




Odyssey Pharmaceuticals Inc                 Oec Medical Systems Inc                     Ofelia Mateo
P.O. Box 8500 9265                          DBA G E Medical Systems                     10321 Congressional Ct
Philadelphia, PA 19178-9265                 Navigation Visualization                    Ellicott City, MD 21042
                                            P.O. Box 26084
                                            Salt Lake City, UT 84126-0084



Off Of Civic Eng Vol Svc Foster Grdpt       Office Concepts Inc                         Office Depot
Attn Program Coordinator                    717 Dickerson Rd                            P.O. Box 633211
100 South Broad St                          North United Kingdom, PA 19454-2323         Cincinnati, OH 45263-3211
Room 432
Philadelphia, PA 19110



Office Depot                                Office Depot Inc                            Office Depot Inc
P.O. Box 660113                             P.O. Box 630813                             P.O. Box 633204
Dallas, TX 75266-0113                       Cincinnati, OH 45263-0813                   Cincinnati, OH 45263-3204




Office Depot Inc                            Office Market LLC Inc                       Office of the United States Attorney
P.O. Box 633301                             707 Remington Court                         for the District of Delaware
Cincinnati, OH 45263-3301                   Chalfont, PA 18914                          Attn David C. Weiss, Esquire
                                                                                        Hercules Building
                                                                                        1313 N Market St
                                                                                        Wilmington, DE 19801


Office of The United States Trustee         Officefurniture.Com Inc                     Officeteam
Attn Benjamin Hackman                       Subsidary National Business Furn            12400 Collections Ctr Dr
844 King St, Ste 2207                       P.O. Box 510050                             Chicago, IL 60693
Lockbox 35                                  Milwaukee, WI 53203-0017
Wilmington, DE 19801-3519



Ofp Pa LLC                                  Ogechukwu Memkiti Md                        Ogechukwu Menkiti
DBA Office Furniture Partnership            119 Patriots Ridge Dr                       9 Saddle Horn Dr
67 E Park Pl                                Woodbury, NJ 08096-6827                     Cherry Hill, NJ 08003
Morristown, PA 07960




Ogechukwu Menkiti Md                        Ogechukwu Menkiti, M.D.                     OH Univ Heritage Coll Of Osteopathic Med
119 Patrioits Ridge Dr                      9 Saddle Horn Dr                            1 Ohio University
Deptford, NJ 08096                          Cherry Hill, NJ 08003                       Athens , OH 45701
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 584 of 845

Ohaus Corp                                 Ohi Inc                                      Ohio Casualty
P.O. Box 18175                             7120 Main St                                 P.O. Box 188061
Newark, NJ 07191                           Trumbull, CT 06611                           Fairfield, OH 45018




Ohio Casualty Group                        Ohio Casualty Group                          Ohio Children S Hospitals
P.O. Box 1951                              P.O. Box 29557                               Solutions For Patient Safety
Vorhees, NJ 08043                          Raleigh, NC 27626-0557                       155 E Broad St 23 Fl
                                                                                        Columbus, OH 43215




Ohio Childrens Hosp Solutions For Pt Saf   Ohio Medical Corporation                     Ohio Sleep Medicine Institute
Attn President                             6690 Eagle Way                               4975 Brandenton Ave
155 E Broad St, 23rd Fl                    Chicago, IL 60678-1066                       Dublin, OH 43017
Columbus, OH 43215




Ohk Medical Devices Inc                    Ohmeda Medical                               Oklahoma State Board Of Medical
2885 Sanford Ave SW, 14751                 P.O. Box 641936                              Attn Accounting Dept
Grandville, MI 49418                       Pittsburgh, PA 15264-1936                    Licensure Supervision
                                                                                        P.O. Box 18256
                                                                                        Oklahoma City, OK 73154



Olabisi Marinho                            Olawunmi Ajelero                             Old City Millwork Inc
8001 New 2nd St                            926 Wallace St                               6935 Airport Hwy Ln
Elkins Park, PA 19027                      Philadelphia, PA 19123                       Pennsauken, NJ 08109




Oldsmar Service Center                     Ole Vielemeyer Md                            Oleg Ustayev
P.O. Box 30551                             245 N 15th St MS 461                         DBA Original Wyoming Pizza
Salt Lake City, UT 84130-0551              Philadelphia, PA 19102                       Original Wyoming Pizza
                                                                                        601 E Wyoming Ave
                                                                                        Philadelphia, PA 19120



Olena Dart                                 Olena Flis                                   Olga Doherty
2781 Egypt Rd                              305 Church Rd                                1606 Valley Glen Rd
Audubon, PA 19403                          Jenkintown, PA 19046                         Elkins Park, PA 19027




Olga Lomova                                Olga Vasilevskiy                             Oliver J Guiberteau
110-A Almatt Pl                            301 Heights Lane, Apt 25a                    P.O. Box 6661
Philadelphia, PA 19115                     Feasterville, PA 19053                       Katy, TX 77491




Oliver Sprinkler Co Inc                    Olivera Gojkovic Md                          Olivia Blazek
501 Feheley Dr                             1700 Afton St                                1767 Hamilton Dr
King of Prussia, PA 19406-2690             Philadelphia, PA 19111-3408                  Phoenixville, PA 19460




Olivia Garcia                              Olivia Harvey                                Olivia Hurwitz
1820 Spruce St, Apt 1r                     4123 M St                                    226 S Quince St, 1
Philadelphia, PA 19103                     Philadelphia, PA 19124                       Philadelphia, PA 19107
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 585 of 845

Olivia Petty                                Olivia Rauschenbach                           Olivia Rheinhart
5931 North Beechwood St                     631 Dupont St, Apt D203                       20 Cypress Pt Ct
Philadelphia, PA 19138                      Philadelphia, PA 19128                        Blackwood, NJ 08012




Olivia Rudi                                 Olivia Vaccaro                                Olubukunola Osinowo
4647 Mansion St                             1723 S 21st St, 2                             311 Alfred Ave
Philadelphia, PA 19127                      Philadelphia, PA 19104                        Glassboro, NJ 08028




Olufunke Afolabi-Brown                      Olufunke Afolabi-Brown Md                     Olufunmilayo Bamiteko
120 Anna Rose Ct                            324 Logan Ave                                 16 Sycamore Ave
Maple Glen, PA 19002                        Glenside, PA 19038-1112                       Morton, PA 19070




Olumunmi Salako Md                          Oluwafunke Ives                               Olympic Medical
22 Hillside Ct North                        4055 Ridge Ave, Apt 1108                      5900 1st Ave So
Easton, PA 18045                            Philadelphia, PA 19129                        Seattle, WA 98108




Olympus America                             Olympus America Inc                           Olympus America Inc
DBA Olympus Financial Svcs                  Attn Eric Vautrin                             DBA Olympus Financial Services
Dept 3595                                   3500 Corporate Pkwy                           P.O. Box 200183
P.O. Box 123595                             Center Valley, PA 18034-0610                  Pittsburgh, PA 15251-0183
Dallas, TX 75312-3595



Olympus America Inc                         Olympus America Inc                           Olympus America Inc
Dept 0600                                   Endoscope Division                            P.O. Box 200160
P.O. Box 120600                             P.O. Box 200194                               Pittsburgh, PA 15251-0160
Dallas, TX 75312-0600                       Pittsburgh, PA 15251-0160




Olympus America Inc                         Olympus America Inc.                          Olympus Biotech Corporation
P.O. Box 200194                             3500 Corporate Pkwy                           Dept Ch 16626
Pittsburgh, PA 15251-0194                   Center Valley, PA 18034                       Palatine, IL 60055-6626




Olympus Corp                                Olympus Financial Services                    Olympus Industrial America Inc
General P.O. Box                            Attn Paul Naronis                             P.O. Box 32207
P.O. Box 890                                Two Corporate Center Dr                       Hartford, CT 06150-2207
New York, NY 10116                          Melville, NY 11747-3157




Olympus Surgical Industrial                 Olyor Corporation                             Omaida Aponte
Dept 0600                                   c/o Mary T Connor                             4801 D St, 1st Fl
P.O. Box 120600                             17 W 71st St, 6A                              Philadelphia, PA 19120
Dallas, TX 75312-0600                       New York, NY 10023




Omar Agosto Md                              Omar Coaxum                                   Omar Sheriff
834 Chestnut St, Apt 1731                   7441 Limekiln Pike, Apt A-9                   640 North Broad St, Apt 445
Philadelphia, PA 19107                      Philadelphia, PA 19135                        Philadelphia, PA 19130
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 586 of 845

Omar Spence                                  Omar Spence                                  Omi Surgical
740 N 63rd St                                740 North 63rd St                            Products Inc
Philadelphia, PA 19151                       Philadelphia, PA 19151                       1232 Solutions Ctr
                                                                                          Chicago, IL 60677-1002




Omni Acquisitions Corp                       Omni Guide Inc                               Omni Insurance
DBA Omnimed Inc                              4 Maguire Rd                                 P.O. Box 105019
800 Glen Ave                                 Lexington, MA 02421                          Atlanta, GA 30348
Moorestown, NJ 08057




Omni Landscaping Inc                         Omni Support Products                        Omnia Samra Md
P.O. Box 711548                              2111 Sam Bass Rd Ste, B2000-A                3901 Conshohocken Ave, Apt 3409
Cincinnati, OH 45271-1548                    Round Rock, TX 78681                         Philadelphia, PA 19131




Omnicell Inc                                 Omnicell, Inc.                               Omnigo Software
P.O. Box 204650                              590 E Middlefield Rd                         10430 Baur Blvd
Dallas, TX 75320-4650                        Mountain View, CA 94043                      St. Louis, MO 63132




Omnilift                                     Omnimed Inc                                  Omnimed Inc
P.O. Box 5027                                800 Glen Ave                                 Pine Ave
Warminster, PA 18974-0584                    Moorestown, NJ 08057                         P.O. Box 446
                                                                                          Maple Shade, NJ 08052-0446




Omni-Tract Surgical                          Omolara Lawal                                Omoniyi Modupe
4849 White Bear Pkwy                         488 Whitney Ave, Apt B 6                     1933 Edwards Rd
St Paul, MN 55110-3325                       New Haven, CT 06511                          Folcroft, PA 19032




Oms Solutions LLC                            On Site Drapery Cleaning Inc                 On Site Services Corporation
545 W Germantown Pike                        P.O. Box 564                                 P.O. Box 674414
Plymouth Meeting, PA 19462                   Collingswood, NJ 08108                       Detroit, MI 48267-4414




On Target Jobs Inc                           On Time Ambulance Inc                        On Time Ambulance, Inc
DBA Health E Careers Network                 111 E Highland Pkwy                          Attn VP South Ops
P.O. Box 673437                              Roselle, NJ 07203                            200 Park Dr
Detroit, MI 48267-3437                                                                    Voorhees Township, NJ 08043




Oncology Data Systems Inc                    Oncology Nursing Certification               Oncology Nursing Press Inc
1601 SW 89th St, Ste E-100                   P.O. Box 3510                                P.O. Box 400295
Oklahoma City, OK 73159                      Pittsburgh, PA 15230-3510                    Pittsburgh, PA 15268-0295




Oncology Nursing Society Inc                 Oncology Resource Consultants                Oncology Svc Intl Inc
P.O. Box 3510                                104 S Washington St, Ste 12                  Payment From Brookwood
Pittsburgh, PA 15230-3510                    Rockville, MD 20850                          102 Chestnut Ridge Rd 2nd Fl
                                                                                          Montvale, NJ 07645
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 587 of 845

Oncourse Learning Corporation              Oncura Inc                                    One Call Care Diagnostics
DBA Oncourse Healthcare Group              P.O. Box 643458                               20 Waterview Blvd
P.O. Box 860418                            Pittsburgh, PA 15264-3458                     P.O. Box 614
Minneapolis, MN 55486-0418                                                               Parsippany, NJ 07054-0614




One Call Medical Inc                       One Lambda Inc                                One Nation Insurance Company
c/o One Call Care Management               P.O. Box 844749                               1351 William Howard Taft Rd
20 Waterview Blvd                          Dallas, TX 75284-4749                         Cincinnati, OH 45206
Parsippany, NJ 07054




One Source Imaging/Inc                     Onecall Staffing Inc                          Onesource Inc
Solutions Inc                              P.O. Box 4729                                 P.O. Box 198352
5020 Campbell Blvc, Ste 1                  Winter Park, FL 32793-4729                    Atlanta, GA 30384-8352
Baltimore, MD 21236




Onpoint Advising Inc                       Onset Medical Corporation                     On-Site Neonatal Partners Inc
613 S 26th St                              13900 Alton Pkwy, Ste 120                     1000 Haddonfield-Berlin Rd, Ste 210
Philadelphia, PA 19146                     Irvine, CA 92618                              Voorhees, NJ 08043




Ontario Systems LLC                        Onward Healthcare Inc                         Onward Healthcare Inc
75 Remittance Dr, Ste 6100                 801 Kings Hwy North                           General P.O. Box
Chicago, IL 60675-6100                     Cherry Hill, NJ 08034                         P.O. Box 27421
                                                                                         New York, NY 10087-7421




Onx Usa LLC                                Onyechi Megafu                                Opera Company Of Philadelphia
4842 Solution Center                       707 Sandy Hill Rd                             1420 Locust St, Ste 210
Chicago, IL 60677-4008                     Wyndmoor, PA 19038                            Philadelphia, PA 19102




Operating Room Direct                      Operation First Response Inc                  Operation Hope
531 Main St                                c/o Brandywine Conference                     192nd Legislative District
Acton, MA 01720                            Visitors Bureau                               1991 N 63rd St
                                           One Beaver Valley Rd                          Philadelphia, PA 19151
                                           Chadds Ford, PA 19317



Ophthalmic Partners Of Pa                  Opi                                           Opryland Hotel Nashville Corp
Consultants/Mcphu Opthalmology             Les Jardins D Eole                            DBA Gaylor Opryland Resort
201 Sabine Ave                             Limonest, 69760                               Convention Ctr
Professional Practice                      France                                        2800 Opryland Dr
Narberth, PA 19072-1611                    Limonest, 69760                               Nashville, TN 37214
                                           France


Optical Apparatus Co Inc                   Optim Inc                                     Optima-Medicaid
P.O. Box 352                               64 Technology Park Rd                         4417 Corporation Ln
Ardmore, PA 19003-3520                     Sturbridge, MA 01566                          Virginia Beach, VA 23462




Optimum Choice Of Carolinas Inc            Option Care Enterprises                       Option One Mortgage
Of the Carolinas Inc                       1278 Paysphere Cir                            Re Iris Molina Cs 0710130Bif
P.O. Box 932                               Chicago, IL 60674                             1270 Northland Dr, Ste 200
Frederick, MD 21705                                                                      Mendota Heights, MN 55120
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 588 of 845

Opto-Systems Inc                            Optum Health Bank                            Optum Subrogation Services
P.O. Box 1187                               P.O. Box 271629                              75 Remittance Dr, Ste 6019
120 Terry Dr                                Salt Lake City, UT 84127-1629                Chicago, IL 60675-6019
Newtown, PA 18940-1988




Optum360 LLC                                Optum360 Solutions, LLC                      Optuminsight
P.O. Box 88050                              Attn General Counsel                         Attn Nick Gulland
Chicago, IL 60680-1050                      11000 Optum Cir                              11000 Optum Cir
                                            Eden Prairie, MN 55344                       Eden Prairie, MN 55344




Optuminsight                                Optuminsight Inc                             Opus Healthcare Solutions Inc
Optum Executive Health Resources            P.O. Box 88050                               DBA Nextgen Inpatient Solutions
3797 Momentum Pl                            Chicago, IL 60680-1050                       P.O. Box 511383
Chicago, IL 60689-5337                                                                   Los Angeles, CA 90051-7938




Or Comfort LLC                              Or Manager Inc                               Oranj Inc
28 Appleton Rd                              P.O. Box 5303                                Cancer Registry/Robert Wood
Glen Ridge, NJ 07028                        Santa Fe, NM 87502-5303                      Johnson Univ Hosp
                                                                                         1 Hamilton Hlth Pl
                                                                                         Hamilton, NJ 08690



Orasure Technologies Inc                    Oratec Interventions Inc                     Oregon Health Science University
P.O. Box 780518                             c/o Smith Nephew Endo                        Attn Suzanne Simmons
Philadelphia, PA 19178-0518                 P.O. Box 905706                              SJH 4129
                                            Charlotte, NC 28290-5706                     3181 SW Sam Jackson Park Rd
                                                                                         Portland, OR 97239



Oregon Health Sciences University           Oreilly Associates Inc                       Organ Donation Transplant
Patient Business Svcs                       1005 Gravenstein Hwy No                      Alliance
P.O. Box 3595                               Sebastopol, CA 95472                         P.O. Box 140027
Portland, OR 97207                                                                       Coral Gables, FL 33114




Organ Procurement                           Organogenesis Inc                            Oridion Capnography Inc
216 N Broad St                              Dept 2542                                    160 Gould St, Ste 205
Feinstein Bldg 2nd Fl                       P.O. Box 122542                              Needham, MA 02494
Philadelphia, PA 19102                      Dallas, TX 75312-2542




Oriental Trading Co Inc                     Origen Biomedical Inc                        Orkin Pest Control
P.O. Box 14502                              7000 Burleson Rd Bldg D                      DBA Acurid Commercial Svcs
Des Moines, IA 50306-3502                   Austin, TX 78744-3202                        100 Henderson Dr, Ste 103
                                                                                         Sharon Hill, PA 19079




Orlando Castro                              Orlando Ledesma                              Orlow Orlow Pc
900 Cable Hill Dr                           1529 Spring Garden                           Attorneys At Law
Springfield, PA 19064                       Philadelphia, PA 19130                       620 Chestnut St
                                                                                         Philadelphia, PA 19106




Ororrah Miller                              Orquest Inc                                  Ortec International Inc
217 Sherbrook Blvd                          365 Ravendale Dr                             3960 Broadway 166th St 2nd Fl
Upper Darby, PA 19082                       Mountain View, CA 94043                      Audubon Bus Technology Ctn
                                                                                         New York, NY 10032
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 589 of 845

Orteq Inc                                     Ortho Clinical Diagnostics                   Ortho Kinetics Corporation
400 E Lancaster Ave, Ste 300                  5841 Collection Center Dr                    1611A S Melrose Dr
Wayne, PA 19087                               Chicago, IL 60693                            PMB 16
                                                                                           Vista, CA 92081




Ortho Organizers Inc                          Ortho Pediatrics Corp                        Ortho Traction Pads LLC
P.O. Box 223070                               2850 Frontier Dr                             P.O. Box 20
Pittsburg, PA 15251-2070                      Warsaw, IN 46582-7001                        Old Greenwich, CT 06870




Ortho-Clinical Diagnostic Inc                 Ortho-Clinical Diagnostics, Inc              Orthofix Inc
Diagnostic Inc                                100 Indigo Creek Dr                          P.O. Box 849806
P.O. Box 3655                                 Rochester, NY 14626-5101                     Dallas, TX 75284-9806
Carol Stream, IL 60132-3655




Orthohelix Surgical Designs Inc               Orthologix                                   Orthomed Inc
75 Remittance Dr, Ste 6688                    3310 Grant Ave                               14875 SW 72nd Ave
Chicago, IL 60675-6688                        Philadelphia, PA 19114                       Tigard, OR 97224




Orthopediatrics Us Distribution Corp          Orthopedic Electronic Med Sys Inc            Orthopedic Sciences Inc
2850 Frontier Dr                              384 Wright Brothers Dr                       P.O. Box 310341
Warsaw, IN 46582                              Salt Lake City, UT 84116-2862                Des Moines, IA 50331-0341




Orthopedic Systems Inc                        Orthopli Corporation                         Orthosonics Ltd
P.O. Box 1468                                 10061 Sandmeyer Ln                           71 Passaic Ave
Union City, CA 94587-1468                     Philadelphia, PA 19116                       Chatham, NJ 07928




Orthosurgical Implants Inc                    Orthovita Inc                                Osama Elkadi
12244 SW 130 St                               P.O. Box 8500-1286                           328 S 17th
Miami, FL 33186                               Philadelphia, PA 19178-1286                  Philadelphia, PA 19103




Osama Mufti                                   Osborn Family Health Center                  Oscar Irizarry
608 N Bodine St                               FKA Lourdes Medical Associates, Pc           357 E Moore St
Philadelphia, PA 19123                        1601 Haddon Ave                              Norristown, PA 19401
                                              Camden, NJ 08103




Oscor Inc                                     Osheen Abramian                              Oshioke Esivue
3816 Desoto Blvd                              1327 Spruce St, Apt8e                        257 S 16th St, Apt 10c
Palm Harbor, FL 34683                         Philadelphia, PA 19107                       Philadelphia, PA 19102




Osi Education Services                        Osi Scoliometer                              Osiris Group Inc
Re Kelly Markel Cs 176627812                  30031 Ahern Ave                              3624 Market St, Ste 1Sb
P.O. Box 929                                  Union City, CA 94587                         Philadelphia, PA 19104
Brookfield, WI 53008-0929
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 590 of 845

Oss Kroy Product Center                      Osseon Therapeutics Inc                     Ossur North America Inc
21 Depot St                                  2301 Circadian Way, Ste 300                 P.O. Box 842265
Bridgeport, PA 19405                         Santa Rosa, CA 95407                        Boston, MA 02284-2265




Osteogenics Biomedical Inc                   Osteohealth Company                         Osteomed Corporation
4620 71st St Bldg 78                         P.O. Box 9147                               2241 Collection Center Dr
Lubbock, TX 79424-2230                       Uniondale, NY 11555-9147                    Chicago, IL 60693




Osteomed, Lp                                 Osteotech Products Division                 Osypka Medical Inc
3885 Arapaho Rd                              P.O. Box 822577                             DBA Cardiotronic
Addison, TX 75001                            Philadelphia, PA 19182-2577                 7463 Draper Ave
                                                                                         La Jolla, CA 92037




Otech Group LLC                              Otech Group LLC                             Otech Inc
Attn Chief Executive Officer                 N173W21260 Northwest Passage Way            Otech Health Care Technology
N173 W21294 NW Passage Way                   Jackson, WI 53037                           Solutions
Jackson, WI 53037                                                                        2001 E Oak Shores Dr
                                                                                         Aubrey, TX 76227-2508



Oteris Italian Bakery Inc                    Othello M Arenas                            Oticon Inc
4919 5th St                                  521 Mackin Dr                               P.O. Box 347996
Philadelphia, PA 19120                       Cherry Hill, NJ 08002                       Pittsburgh, PA 15251-4996




Oticon Medical LLC                           Otis Elevator Co                            Otis Elevator Company
580 Howard Ave                               P.O. Box 905454                             P.O. Box 13716
Somerset, NJ 08873                           Charlotte, NC 28290-5454                    Newark, NJ 07188-0716




Otomed Inc                                   Ouerdia Boussaid                            Our Lady Of Lourdes Medical Center, Inc
P.O. Box 1814                                325 Laurel Dr                               1600 Haddon Ave
Lake Havasu City, AZ 86405-1814              Royersford, PA 19468                        Camden, NJ 08103




Our Lady Of Lourdes Medical Inc              Our Three Z S Inc                           Out Of The Blue Productions Inc
Attn Medical Affairs                         DBA Wards Trlr Rental Repair                Ronald Cohen Owner
1600 Haddon Ave                              19 Noeland Ave                              257 E Lancaster Ave, Ste 204
Camden, NJ 08103                             Penndel, PA 19047                           Wynnewood, PA 19096




Outcome                                      Outcome Health                              Outcome Sciences Inc
Attn Asa Stroke Program                      156 5th Ave, Ste 604                        P.O. Box 601070
201 Broadway                                 New York, NY 10010                          Charlotte, NC 28260-1070
Cambridge, MA 02139




Outerlink Corporation                        Outfront Media LLC                          Outsource Inc
187 Ballardvale St, Ste A260                 P.O. Box 33074                              P.O. Box 2185
Wilmington, MA 01887                         Newark, NJ 07188                            Boothwyn, PA 19061
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 591 of 845

Ovations Food Services, LP                 Overbrook Varsity Club                         Overhead Door Corporation
DBA Brulee Catering                        1200 Turnersville Rd                           DBA Advanced Door Service
c/o Please Touch Museum                    Pine Hill, NJ 08021-6699                       P.O. Box 641666
4231 Ave of the Republic                                                                  Pittsburgh, PA 15264-1666
Philadelphia, PA 19131



Overnite Transportation Co Corp            Overpayment Recovery Service                   Overpayment Recovery Service
P.O. Box 79755                             c/o Health Net of California                   P.O. Box 290067
Baltimore, MD 21279-0755                   P.O. Box 292437                                Nashville, TN 37229
                                           Nashville, TN 37229-2437




Overpayment Recovery Service               Overpayment Recovery Services                  Ovesco Endoscopy Usa Inc
P.O. Box 292437                            P.O. Box 291269                                120 Quada Dr
Nashville, TN 37229                        Nashville, TN 37229-2437                       Cary, NC 27513




Ovid Technologies Inc                      Ovid Technologies Inc                          Owen Glatts
4603 Payshere Cir                          P.O. Box 200902                                4311 State Rd
Chicago, IL 60674                          Dallas, TX 75320-0902                          Drexel Hill, PA 19026




Owen Mumford Usa Inc                       Owens Minor Inc                                Owens, Vergari, Unwala
1755-A W Oak Commons                       P.O. Box 841420                                Cardiology Assoc Pa
Marietta, GA 30062-3165                    Dallas, TX 75284-1420                          17 W Red Bank Ave, Ste 306
                                                                                          Woodbury, NJ 08096




Oxford Affordable                          Oxford Health                                  Oxford Health
800 Connecticut Ave                        P.O. Box 29130                                 P.O. Box 7082
Norwalk, CT 06854                          Hot Springs, AR 71903                          Bridgeport, CT 06601-7082




Oxford Health Insurance                    Oxford Health Insurance                        Oxford Health Plan
P.O. Box 2625                              P.O. Box 8589                                  476 Wheeleta Fatten Rd
Delmar, CA 92014-5625                      Scotsdale, AZ 85252-8589                       Milford, CT 06460




Oxford Health Plans                        Oxford Health Plans                            Oxford Health Plans
1501 Pasadena So                           Attn A/P Dept                                  c/o Sagebrush
St Petersburg, FL 33707                    7120 Main St Rt 25                             Solutions File 916192
                                           Trumbull, CT 06611                             P.O. Box 961094
                                                                                          Ft Worth, TX 76161-1094



Oxford Health Plans                        Oxford Health Plans                            Oxford Immunotec Inc
P.O. Box 10284                             P.O. Box 5031                                  Oxford Diagnostic Laboratories
Newark, NJ 07193-0284                      Darien, CT 06820-1433                          75 Remittance Dr, Ste 1368
                                                                                          Chicago, IL 60675-1368




Oxford Instruments Med Sys Corp            Oxford International Conferences               Oxford Life Ins
P.O. Box 327                               Summertown Pavilion                            2721 N Central Ave
Pleasantville, NY 10570-0327               Middle Way                                     Phoenix, AZ 85004-1172
                                           Oxford, Ox2 7Lg
                                           United Kingdom
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 592 of 845

Oxford Life Ins                               Oxford University Press                       Ozark Biomedical
P.O. Box 46518                                2001 Evans Rd                                 1001 Commerce Pl
Madison, WI 53744-6518                        Cary, NC 27513                                Beebe, AR 72012




P J Poplar Inc                                P C Pharma                                    P J Company
DBA Pepperoncini Restaurant Bar               Patients Consumer Pharm Co                    P.O. Box 231
72 Poplar St                                  955 Congress Park Dr                          Glenelg, MD 21737
Conshohocken, PA 19428                        Dayton, OH 45459




P K Microbiology Services Inc                 P Todd Makler Jr Md                           Pa Academic Risk Retention Group, Llc
1936 Olney Ave                                960 Meetinghouse Rd                           159 Bank St
Cherry Hill, NJ 08003                         Rydal, PA 19046                               Burlington, VT 05401




Pa Acep                                       Pa Assoc For Healthcare                       Pa Assoc Medical Staff Services
Amer College of Emerg Phys                    c/o Wellspan Health/C Brown/Volun             100 N Academy Ave
Pa Chapter                                    Volunteers Resource Professionals             Geisinger Health System
P.O. Box 8820                                 1001 S George St                              Danville, PA 17822-3022
Harrisburg, PA 17015-8820                     York, PA 17403



Pa Blue Shield                                Pa Blue Shield                                PA College Of Medicine
P.O. Box 890150                               P.O. Box 898820                               4170 City Ave
Camp Hill, PA 17001-9774                      Camp Hill, PA 17089-8820                      Philadelphia, PA 19131




Pa College Of Optometry                       PA College Of Osteopathic Medicine            Pa Delval Napnap
8360 Old York Rd                              Dean S Ste, 4170 City Ave                     c/o Mary Dressler-Carre
Office of the Registrar                       Philadelphia, PA 19131                        314 Congress Ave
Elkins Park, PA 19027                                                                       Lansdowne, PA 19050




Pa Dept Division Of Storage Tanks             Pa Dept Of Environmental Prot                 PA Dept Of Health, Chronic Renal Dis Prm
P.O. Box 8762                                 P.O. Box 8762                                 Attn Div of Child Adult Health Svcs
Harrisburg, PA 17105-8762                     Harrisburg, PA 17105-8762                     625 Forster St, 7th Fl, E Wing
                                                                                            Harrisburg, PA 17120




Pa Dept Of Health/Bureau Of Lab               Pa Dept Of Human Services                     Pa Dept Of Revenue
P.O. Box 500                                  Office of Med Assistance Programs             Re Calver L Kramer
Bureau of Laboratories                        P.O. Box 2675                                 Wage Garnishment Section
Div of Lab Improvement                        Harrisburg, PA 17105                          P.O. Box 280946
Exton, PA 19341-0500                                                                        Harrisburg, PA 17128-0946



Pa Dept Of Transportation                     Pa Employees Benefits                         Pa Federation Of Cleft Palate
Office of Comptroller Operations              150 S 43rd St, Ste 1                          c/o Heather Wilson Msw
Ar Penndot - Non-Apras                        Harrisburg, PA 17111-5700                     Clinics
P.O. Box 15758                                                                              223 N Lime St
Harrisburg, PA 17105                                                                        Lancaster, PA 17602



Pa Hazardous Material Response                PA Health Edu Corp                            PA Health Edu Corp
Bureau Occup/Indus Safe/Pennsafe              Attn Mr. Frank Pizzulo                        Attn Mr. Frank Pizzulo
Labor/Industries Bldg/Comm of Pa              Tenant                                        Tenant , 15Th And Vine St
P.O. Box 68571                                245 N 15Th St                                 Philadelphia, PA 19102
Harrisburg, PA 17106-8571                     Philadelphia, PA 19102
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 593 of 845

PA Health Edu Corp Tenant                    PA Health Edu Corp Tenant                    PA Health Education Corp
Attn Senior Assoc VP, Facilities Mgmt        c/o MCP Hahnemann University                 Attn Mr. Frank Pizzulo
MCP Hahnemann University                     Attn General Counsel                         15th and Vine St
Mail Stop 622                                Mail Stop 622                                Philadelphia, PA 19102
245 N 15Th St                                245 N 15Th St
Philadelphia, PA 19102                       Philadelphia, PA 19102


PA Health Education Corp                     PA Health Education Corp                     PA Health Education Corp
Attn Richard V. Homan, Md                    c/o Mcp Hahnemann University                 c/o Mcp Hahnemann University
15th and Vine St                             Attn General Counsel                         Attn Sr Associate Vp-Facilities Mgt
Philadelphia, PA 19102                       Mail Stop 622, 245 N 15th St                 Mail Stop 622, 245 N 15th St
                                             Philadelphia, PA 19102                       Philadelphia, PA 19102



PA Health Education Corp                     PA Health Education Corp                     PA Health Education Corp
d/b/a Drexel University College of Med       DBA Drexel University College OF Med         DBA Drexel University College OF Med
245 N 15th St                                Attn Jeffrey Eberly, VP of Finance           Mail Stop 622, 245 N 15th St
Philadelphia, PA 19102                       Mail Stop 622, 245 N 15th St                 Philadelphia, PA 19102
                                             Philadelphia, PA 19102



PA Health Education Corp                     PA Health Education Corporation              PA Health Education Corporation
Mail Stop 622, 245 N 15th St                 Dean, School of Medicine                     Pres, PA Health Education Corp
Philadelphia, PA 19102                       MCP Hahnemann University                     c/o Drexel Univ
                                             New College Bldg, 19th Fl                    3141 Chestnut St
                                             Philadelphia, PA 19102                       Philadelphia, PA 19104



PA Health Education Corporation              Pa Health Care Cost Containment              Pa Jua
VP, PA Health Education Corp                 Council                                      521 Plymouth Rd, Ste 101
c/o Drexel Univ                              225 Market St, Ste 400                       Plymouth Meeting, PA 19462-1638
3141 Chestnut St                             Harrisburg, PA 17101
Philadelphia, PA 19104



Pa Organization Of Nurse Leaders             Pa Promotions Inc                            Pa Scdu
2090 Linglestown Rd, Ste 107                 612 E Baltimore Ave                          P.O. Box 69112
Harrisburg, PA 17110                         Fernwood, PA 19050-2693                      Harrisburg, PA 17106-9112




Pa Scdu                                      Pa Scdu                                      Pa Society For Health Facility
Re Bryant Greene 169 62 1317                 Re Diane Rosse Ca 2735100751                 Engineering
P.O. Box 69112                               P.O. Box 69112                               P.O. Box 212
Harrisburg, PA 17106-9112                    Harrisburg, PA 17106-9112                    Middletown, PA 17057




Paahcr                                       Pac Industries Inc                           Pace Communications
c/o Mickey Mullin                            5341 Jaycee Ave                              P.O. Box 60014
Fox Chase Cancer Center H4-139               Harrisburg, PA 17112                         Charlotte, NC 28260
7701 Burholme Ave
Philadelphia, PA 19111



Pace Healthcare Consulting LLC               Paces Group Inc                              Pacific Association Of Pediatric
Attn Amanda Berglund                         c/o W/K Financial Services                   c/o Kevin P Lally Md
2234 Wheaton Ct                              P.O. Box 870871                              6431 Fannin 5.258
Santa Rosa, CA 95403                         Kansas City, MO 64187-0871                   Houston, TX 77030




Pacific Companies Inc                        Pacific Indemnity Co                         Pacific Medical Inc
65 Enterprise Ste, 250                       4 Penn Center                                P.O. Box 149
Aliso Viejo, CA 92656                        1600 Jfk Blvd                                Tracy, CA 95378
                                             Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 594 of 845

Pacific Medical LLC                         Pacific Northwest X-Ray Inc                  Pacific NW University Of Health Sciences
32981 Calle Perfecto                        P.O. Box 625                                 College Of Osteopathic Medicine
San Juan Capistrano, CA 92675               Gresham, OR 97030                            200 University Pkwy
                                                                                         Yakima, WA 98901




Pacificare                                  Pacificare                                   Pacificare
P.O. Box 30970                              P.O. Box 6006                                P.O. Box 6100
Salt Lake City, UT 84130-0970               Cypress, CA 90630                            Cypress, CA 90630




Packaging Shipping Group Inc                Packaging Horizons Corporation               Packard Instrument Co Inc
191 Talmadge Rd                             One Danforth Dr                              c/o Bankboston
Edison, NJ 08817                            Easton, PA 18045                             P.O. Box 5752
                                                                                         Hartford, CT 06102-5752




Padgett Thompson                            Padpro LLC                                   Pa-Dpw-Hms Tpl Section
P.O. Box 8297                               P.O. Box 130123                              c/o Cdr Assoc LLC
Overland Park, KS 66208                     Ann Arbor, MI 48113-0123                     Pa Ma Project
                                                                                         9690 Deereco Rd Ste, 300
                                                                                         Timonium, MD 21093



Paetec                                      Paetec Communications Inc                    Paetec Services
P.O. Box 9001013                            Hahnemann                                    General P.O. Box
Louisville, KY 40290-1013                   P.O. Box 1283                                P.O. Box 26253
                                            Buffalo, NY 14240-1283                       New York, NY 10087-6253




PAHH Bellet Mob, LLC                        PAHH Bellet MOB, LLC                         PAHH Bellet Mob, LLC Assignee
c/o Harrison Street Real Estate, LLC        c/o Harrison St Real Estate LLC              c/o Harrison Street Real Estate, LLC
Re Drexel Uni Subtenant                     Attn Mark Burkemper/ Stephen Gordon          444 W Lake St, Ste 2100
For Master Landlord                         444 W Lake St, Ste 2100                      Chicago, IL 60606
444 W Lake St, Ste 2100                     Chicago, IL 60606
Chicago, IL 60606


PAHH Bellet Mob, LLC Master Landlord        PAHH Bellet Mob, LLC Master Landlord         PAHH Bellet Mob, LLC Master Landlord
c/o Capital One, NA                         Re Drexel Uni Subtenant                      Re Drexel Uni Subtenant
Re Drexel Uni Subtenant                     c/o Capital One, NA                          c/o Capital One, NA
Attention Dan Reilly, Snr Dir               Attn Jeffrey M Muchmore, Cr Exec             Attn Diana Pennington
77 W Wacker Dr, 1Oth Fl                     77 W Wacker Dr, 1Oth Fl                      5804 Trailridge Dr
Chicago, IL 60601                           Chicago, IL 60601                            Austin, TX 78731


PAHH Broad Street MOB, LLC                  PAHH Broad Street MOB, LLC                   PAHH Erie Street Garage, LLC
444 W Lake St, Ste 2100                     c/o Harrison St Real Estate LLC              c/o Harrison St Real Estate LLC
Chicago, IL 60606                           Attn Mark Burkemper/ Stephen Gordon          Attn Mark Burkemper/ Stephen Gordon
                                            444 W Lake St, Ste 2100                      444 W Lake St, Ste 2100
                                            Chicago, IL 60606                            Chicago, IL 60606



PAHH Feinstein MOB, LLC                     PAHH New College MOB, LLC                    PAHH Wood Street Garage, LLC
c/o Harrison St Real Estate LLC             c/o Harrison St Real Estate LLC              c/o Harrison St Real Estate LLC
Attn Mark Burkemper/ Stephen Gordon         Attn Mark Burkemper/ Stephen Gordon          Attn Mark Burkemper/ Stephen Gordon
444 W Lake St, Ste 2100                     444 W Lake St, Ste 2100                      444 W Lake St, Ste 2100
Chicago, IL 60606                           Chicago, IL 60606                            Chicago, IL 60606



Paid-Philadelpjia Authority                 Paige Jarmuz                                 Paige Longo
For Industrial Development                  924 Annin St                                 139 Fitzgerald St
2600 Ctr Square West                        Philadelphia, PA 19147                       Philadelphia, PA 19148
1500 Market St
Philadelphia, PA 19102-2126
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 595 of 845

Paige Mcbride                                 Paige Radell Md                               Paige Weatherbee
330 Passmore St, 2nd Fl                       211 Price Ave, Apt 2                          400 High St
Philadelphia, PA 19111                        Narberth, PA 19072                            Mount Holly, NJ 08060




Pain Care Pc                                  Pain Care Professionals                       Pain Care Professionals
199 New Rd, Ste 62-63                         P.O. Box 237                                  Tenant
Linwood, NJ 08221                             Wynnewood, PA 19096                           P.O. Box 237
                                                                                            Wynnewood, PA 19096




Pain Care Professionals Tenant                Pain Care Professionals Inc                   Pain Care Professionals, Inc
c/o CBRE, Inc                                 DBA Pain Care Group Inc                       Attn Wes Prokop, MD
Attn Jeremy Turner, For Landlord              P.O. Box 237                                  15 Presidential Blvd, Ste 100
6005 Park Ave, Ste 404                        Wynnewood, PA 19096                           Bala Cynwyd, PA 19004
Memphis, TN 38119



Pain Care, PC                                 Paine Learning Aids Center                    Pajunk Medical Systems LP
Attn Jeffrey Petersohn, MD                    1178 Easton Rd                                6611 Bay Cir, Ste 140
199 New Rd, Ste 62-63                         Roslyn, PA 19001                              Norcross, GA 30071
Linwood, NJ 08221




Pak Shan Leung Md                             Palaka C Patel                                Pale Reason
410 W Lombard St, 506                         3801 Conshohocken Ave, Apt 219                2433 Merwood Ln
Baltimore, MD 21201                           Philadelphia, PA 19131                        Havertown, PA 19083




Palestra Medical Supplies Ltd                 Pall Corporation                              Pall Medical Inc
1000 Meridian Way                             DBA Pall Medical                              Pall Corp
Yardley, PA 19067                             c/o Rx Crossroads                             P.O. Box 419501
                                              P.O. Box 116195                               Boston, MA 02241-9501
                                              Atlanta, GA 30368-6195



Pallave Marathe Md                            Pallavi Kumar                                 Palmer Inc
117 N 15th St, Apt 701                        317 N Broad St, Apt 505                       2175 Bennett Rd
Philadelphia, PA 19106                        Philadelphia, PA 19107                        Philadelphia, PA 19116




Palmetto Gba                                  Palmetto Gba                                  Palmetto Government Benefits
Govenment Finance Dept                        P.O. Box 10066                                c/o Tricare
P.O. Box 100192                               Augusta, GA 30999-0001                        Admin
Mail Code Ag-215                                                                            P.O. Box 7031
Columbia, SC 29202-3192                                                                     Camden, SC 29020-7031



Palmetto Government Benefits                  Palmetto Government Benefits                  Palmetto Govt Benefits Admin
Medicare Part B                               Tricare Refunds                               P.O. Box 100224
P.O. Box 100190                               P.O. Box 870153                               Columbia, SC 29202-3224
Columbia, SC 29202-3190                       Surfside Beach, SC 29587-8720




Palmetto Health Richland                      Palmetto Richland Memorial Hosp               Palmone.Com
Five Richland Med Pk Dr                       Five Richland Medical Park                    P.O. Box 100
Columbia, SC 29203                            Columbia, SC 29203-6897                       Melbourne, FL 32902
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 596 of 845

Palo Alto Medical Foundation                 Palomar Medical Products Corp                  Pam Evans
Research Institute                           15 Network Dr                                  2331 Pennsylvania Ave
Re Toxoplasma Serology Lab                   Burlington, MA 01803                           Philadelphia, PA 19130
795 El Camino Real
Palo Alto, CA 94301



Pam Magaziner                                Pam Saechow                                    Pam Seachow
71 Vista Dr                                  c/o Bell Bell, LLP                             c/o Bell Bell, LLP
Warminster, PA 18974                         Attn Jennifer Bell, Christopher Macey          Attn Jennifer Bell, Christopher Macey
                                             1617 JFK Blvd, Ste 1254                        1617 JFK Blvd, Ste 1254
                                             Philadelphia, PA 19103                         Philadelphia, PA 19103



Pam Small                                    Pameco Corporation                             Pamela A Albright
1910 Malvern Ave                             P.O. Box A3765                                 8204 Brookside Rd
Hot Springs, AR 71901                        Chicago, IL 60690                              Elkins Park, PA 19027




Pamela Bonikowski                            Pamela Bonikowski                              Pamela Carroll
10 Char Mar Lane                             6338 Calvert St                                1113 Alfred Ave, Apt F
Royersford, PA 19468                         Philadelphia, PA 19149-2907                    Yeadon, PA 19050




Pamela Cavanaugh                             Pamela Crilley Do                              Pamela Crouse-Haas
502 Burgess St                               2611 River Rd                                  1928 Bryn Mawr Ave
Philadelphia, PA 19116                       New Hope, PA 18938                             Haddon Heights, NJ 08035




Pamela Dunuan                                Pamela Gainey                                  Pamela Harrington
2211 S 21st                                  394 E Cliveden St, Apt B                       1872 Willow Ave
Philadelphia, PA 19148                       Philadelphia, PA 19119                         Willow Grove, PA 19090




Pamela Kelble                                Pamela Kubiak                                  Pamela Magaziner
3212 Primose Rd                              520 Merwyn Rd                                  71 Vista Dr
Philadelphia, PA 19114                       Narberth, PA 19072                             Warminster, PA 18974




Pamela Monceaux                              Pamela Perez                                   Pamela Pojomovsky Md
5585 Kernsville Rd                           4825 Benner St                                 168 East St
Orefield, PA 18069                           Philadelphia, PA 19135                         Philadelphia, PA 19127




Pamela Rivera                                Pamela Saechow                                 Pamela Saechow
4637 Milnor St                               1 2nd St, 2004                                 C/O Bell Bell Llp
Philadelphia, PA 19137                       Jersey City, NJ 07302                          Attn Jennifer Bell/Christopher Macey
                                                                                            1617 Jfk Blvd, Ste 1254
                                                                                            Philadelphia, PA 19103



Pamela Stephen                               Pamela Thomas                                  Pamia
1052 Liberty St                              18 Box Turtle Ln                               P.O. Box 2765
Camden, NJ 08104                             Sicklerville, NJ 08081                         Bala Cynwyd, PA 19004
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 597 of 845

Pan American Academy Charter School          Pan American Life                             Pan Asian Association Of Greater
Attn Chief Executive Officer                 Allied Barton                                 c/o Asccgp
2830 N American St                           P.O. Box 2947                                 200 S Broad St, Ste 600
Philadelphia, PA 19133                       Covington, LA 70434-2947                      Philadelphia, PA 19102




Panacea Healthcare Solutions                 Panagiotis Kourgias                           Panagiotis Kratimenos Md
287 E 6th St, 400                            1614 MT Vernon St, Apt 2                      1027 Arch St, Unit 604
St Paul, MN 55101                            Philadelphia, PA 19130                        Philadelphia, PA 19107




Panasonic                                    Pancott Gymnastics Boosters                   Pandora Data System Inc
20421 84th Ave So                            284 Lancaster Ave                             10 Victor Sq, Ste 250
Kent, WA 98032-0421                          Malvern, PA 19355                             Scotts Valley, CA 95066




Pandora Data Systems, Inc                    Pankaj Patel                                  Panline Usa Inc
10 Victor Square, Ste 250                    254 South 9th St                              DBA Alex Toys
Scotts Valley, CA 95066                      Philadelphia, PA 19107                        P.O. Box 3908
                                                                                           Boston, MA 02241-3908




Pansy Beaty                                  Paola Lewis                                   Paola R Solari
Rt Box 275                                   12683 Biscayne Ave                            3901 Conshohocken Ave, Apt 1201
Calera, Al 35040                             Philadelphia, PA 19154                        Philadelphia, PA 19131




Paos Inc                                     Paper Mart Inc                                Paperdirect Inc
P.O. Box 10781                               151 Ridgedale Ave                             Paper Direct
Glendale, AZ 85318-0718                      East Hanover, NJ 07936                        P.O. Box 1151
                                                                                           Minneapolis, MN 55440-1151




Par 4 Electric Corp Inc                      Par Kut International Inc                     Para Plus Translations Inc
9 Briar Knoll                                40961 Production Dr                           P.O. Box 92
Delran, NJ 08075-1890                        Harrison Township, MI 48045                   Barrington, NJ 08007




Paraclete Press Inc                          Paradigm Mechanical LLC                       Paradigm Mechanical, LLC
P.O. Box 1568                                805 W 5th St, Ste 11                          702-A Highland Rd
Orleans, MA 02653                            Lansdale, PA 19446                            Lansdale, PA 19446




Paradise Dental                              Paragard Direct                               Paragon 28 Inc
2883 N Front St                              12601 Collection Ctr Dr                       Dept V1532
Philadelphia, PA 19133                       Chicago, IL 60693-0126                        P.O. Box 17180
                                                                                           Denver, CO 80217-0180




Paragon C C Co Inc                           Paragon Reprocessing Svc Inc                  Parallax Medical Inc
2755 Atlantic Ave                            10809 Executive Ctr Dr Ste, 110               940 Disc Dr
Brooklyn, NY 11207                           Little Rock, AR 72211                         Scotts Valley, CA 95066
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 598 of 845

Parenting                                     Parents                                      Parents Magazine
P.O. Box 60001                                P.O. Box 11601                               P.O. Box 3054
Tampa, FL 33660-0001                          Des Moines, IA 50340-1601                    Harlan, IA 51593-0117




Parija Sharedalal                             Parijar S Joy Md                             Parimala Sarvareddi
One Franklin Town, Apt 1609                   1229 Chestnut St, Apt 203                    1419 Cardinal Dr
Philadelphia, PA 19103                        Philadelphia, PA 19107                       Bensalem, PA 19021




Parisha V Randall                             Park America Inc                             Park America, Inc
7657 Woodcrest Ave                            One Bala Ave, Ste 500                        Attn Brian Lipkin
Philadelphia, PA 19151                        Bala Cynwyd, PA 19004                        One Bala Ave, Ste 500
                                                                                           Bala Cynwyd, PA 19004




Park America, Inc. of PA                      Park Dental Associates Pc                    Park Us Lessee Holdings Inc
1 Bala Ave, Ste 500                           1512 Sansom St, Ste 300                      DBA Hilton Chicago
Bala Cynwyd, PA 19004                         Philadelphia, PA 19102                       720 S Michigan Ave
                                                                                           Chicago, IL 60605




Parker Hannifin Corp                          Parker Hill Associates Inc                   Parking Facilities Inc
Filtration Separation Div                     DBA Exit Writer Software                     150 N Broad St
7975 Collection Ctr Dr                        160 Wikiup Dr Ste, 205                       Philadelphia, PA 19102
Chicago, IL 60693                             Santa Rosa, CA 95403




Parking Products Inc                          Parkingsoft LLC                              Parkingsoft, LLC
2517 Wyandotte Rd                             5730 Oakbrook Pkwy, Ste 140                  Attn CEO
Willow Grove, PA 19090                        Norcross, GA 30093                           5730 Oakbrook Pkwy, Ste 140
                                                                                           Norcross, GA 30093




Parks Medical Electronics Inc                 Parks Medical Electronics Sales              Parkway Corporation
P.O. Box 5669                                 6000 S Eastern Ste, 10-B                     150 North Broad St
Aloha, OR 97006                               Las Vegas, NV 89119                          Philadelphia, PA 19102




Parkway Corporation                           Parkway Corporation                          Parkway Corporation
Attn Howard Trachtman, SVP COO                Attn Paul Ierubino                           Attn Paul Ierubino/ Howard Trachtman
150 N Broad St                                150 N Broad St                               150 N Broad St
Philadelphia, PA 19102                        Philadelphia, PA 19102                       Philadelphia, PA 19102




Parkway Corporation                           Parkway Dental Services Inc                  Parmis Green
Payment From Hahnemann                        4576 Crescent Blvd                           707 Commonwealth Dr
150 N Broad St                                Pennsauken, NJ 08109                         Moorestown, NJ 08056
Philadelphia, PA 19102-1424




Parmis Green                                  Parmis Green Md                              Parris Johnson
707 Commonwealth Dr                           707 Commonwealth Dr                          1556 E Tulpehocken St
Moorestown, NJ 08057                          Moorestown, NJ 08057                         Philadelphia, PA 19138
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 599 of 845

Pars Environmental Inc                    Parshva Patel                                  Parth Javia
500 Horizon Dr, Ste 540                   3318 Arch St, Apt 1                            840 Dorset Rd
Robbinsville, NJ 08691                    Philadelphia, PA 19104                         Allentown, PA 18104




Parth N Patel                             Parth Patel                                    Parthu Avvaru
1427 Vine St                              1338 Chestnut St, Apt 812                      249 Overbrook Lane
Philadelphia, PA 19102                    Philadelphia, PA 19107                         Marlton, NJ 08053




Particia Giuliana                         Partridge Architects Inc                       Parts On Wheels
2530 Nashua Turn                          1717 Arch St, Ste 4101                         P.O. Box 412
Bensalem, PA 19020                        Philadelphia, PA 19103                         Jenkintown, PA 19046




Parts Source LLC                          Partssource LLC                                Parul Kaushik Md
777 Lena Dr                               P.O. Box 645186                                317 N Broad St, Apt 830
P.O. Box 645186                           Cincinnati, OH 45264-5186                      Philadelphia, PA 19107
Aurora, OH 44202




Parul Vora Md                             Pascal Fevrier                                 Pashrm
2090 Parklawn Dr                          7608 Brookfield Rd                             Ecri Institute
Lewis Center, OH 43035                    Cheltenham, PA 19012                           5200 Butler Pike
                                                                                         Plymouth Meeting, PA 19462




Pasnap                                    Pasnap Pac                                     Pasquale M Procacci Md
1 Fayette St, Ste 475                     Re Various                                     710 Brandywine Dr
Conshohocken, PA 19428                    Political Action Fund                          Moorestown, NJ 08057-4410
                                          1 Fayette St, Ste 475
                                          Conshohocken, PA 19428



Passport Health Communication Inc         Passport Health Communication Inc              Passy Muir Inc
c/o Experian                              P.O. Box 116524                                Attn Accounts Receivable
P.O. Box 886133                           Atlanta, GA 30368                              PMB 273
Los Angeles, CA 90088-6133                                                               4521 Campus Dr
                                                                                         Irvine, CA 92612



Pat Gispert                               Pate Peurvis                                   Pathmor Inc
3523 Churchill Ln                         1001 Chestnut St 1st Fl                        4743 Christie Dr
Philadelphia, PA 19114                    Collingdale, PA 19023                          Beamsville, On L0R 1B1
                                                                                         Canada




Pathology Associates Group                Pathology Innovations LLC                      Paths LLC Corp
c/o Ma General Physician Organiz          410 Old Mill Ln                                9 Executive Campus
P.O. Box 3662                             Wyckoff, NJ 07481                              Cherry Hill, NJ 08002-4502
Boston, MA 02241-3662




Pathway Medical Technologies Inc          Pathways PA                                    Pathways Platform LLC
10801 120th Ave NE                        E Patrick St, Ste 1                            407 W Osborn Rd, Ste 200
Kirkland, WA 98033                        Frederick, MD 71701                            Phoenix, AZ 85013
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 600 of 845

Patience Owusu                              Patient Infosystems Inc                       Patient Pathways, LLC
8021 Moro St, Apt B                         Careguide Inc                                 Attn Andrew Kim, VP
Philadelphia, PA 19136                      P.O. Box 673945                               2000 16th St
                                            Detroit, MI 48267-3945                        Denver, CO 80202




Patient Safety                              Patient Telephone Supply                      Patima Pathak Md
75 Remittance Dr, Ste 1057                  P.O. Box 84372                                117 N 15th St, Apt 901
Chicago, IL 60675-1057                      Baton Rouge, LA 70884                         Philadelphia, PA 19102




Patino Landscaping Group, LLC               Patnac                                        Patnac
Attn Armando Patino, President              Abington Memorial Hosp                        c/o Sarah Mattocks Treasurer
75 Shelter Lane                             1200 Old York Rd                              201 State St
Levittown, PA 19055                         Abington, PA 19001                            Upmc Hamot Trauma Services
                                                                                          Erie, PA 16550



Patrice Day                                 Patrice Japhet                                Patrice Mcfillin
324 B Queen St                              22 Neeld Ln                                   49 Joshua Dr
Philadelphia, PA 19147                      Aston, PA 19014                               Richboro, PA 18954




Patrice Nelson                              Patrice Smith                                 Patrice W Reynolds Md
11 Kirkwood Dr                              625 Bailey Rd                                 13 Thorn Ln
Newtown, PA 18940-1788                      Yeadon, PA 19050                              Chesterfield, NJ 08515




Patricia A Edwards                          Patricia A Poplarchick                        Patricia Ann Rooney
4 Westminster Dr N                          16 Wheat Sheaf Ln                             125 Red Rambler Dr
Greenfield Center, NY 12833                 Eagleville, PA 19403                          Lafayette Hill, PA 19444




Patricia Brehony                            Patricia C Sandiford Md                       Patricia Callahan
3408 Ainslie St                             229 Hampden Ave                               2724 Clayton St
Philadelphia, PA 19129                      Narberth, PA 19072-0292                       Phila, PA 19152




Patricia Daniels                            Patricia Davis                                Patricia Devose
71 B Holly                                  110 W Logan St                                1312 S 15th St
Mt Laurel, NJ 08054                         Philadelphia, PA 19144                        Philadelphia, PA 19146




Patricia Falcone                            Patricia Fisher                               Patricia Geoghegan
1101 Arabian Rd                             5615 Terrace Ave                              2816 Disston St
Warrington, PA 18976                        Bensalem, PA 19020                            Philadelphia, PA 19149




Patricia Gunter                             Patricia Halbrunner                           Patricia Hanlon
P.O. Box 11025                              1285 George Terrace                           227 Iona Ave
Philadelphia, PA 19141                      Southampton, PA 18966                         Narberth, PA 19072
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 601 of 845

Patricia Hemminger                       Patricia Hennessey                           Patricia Hennessey
114 W Wilson Ave                         4802 Dara Faith Dr                           4802 Dara Faith Dr
Woodstown, NJ 08098                      Trevose, PA 19047                            Langhorne, PA 19053




Patricia J Patton                        Patricia Johnston                            Patricia Keane
3632 North 5th St                        824 Earp St                                  8701 Yale Pl
Philadelphia, PA 19140                   Philadelphia, PA 19147                       Philadelphia, PA 19136




Patricia Keepfer                         Patricia Kroekel                             Patricia L Gunter
885 Gladwyn Rd                           34 Drexel Dr                                 P.O. Box 11025
Warminster, PA 18974                     Richboro, PA 18954                           Phila, PA 19141




Patricia Lee                             Patricia Macmullan                           Patricia Mayer
3130 Birch Rd                            846 Longshore Ave                            25 Curtis Ave
Philadelphia, PA 19154                   Philadelphia, PA 19111                       Cherry Hill, NJ 08002




Patricia Mcclary                         Patricia Mullan                              Patricia Murphy
339 Unruh Ave                            615 Bickmore Dr                              3361 Adams Ct
Philadelphia, PA 19111                   Wallingford, PA 19086                        Bensalem, PA 19020




Patricia Myers                           Patricia Nalbrunner                          Patricia Normile
993 Wayfield Dr                          1285 George Terrace                          326 W Glenside Ave
Jeffersonville, PA 19403                 Southampton, PA 18966                        Glenside, PA 19038




Patricia O neill                         Patricia Patton                              Patricia Piascik
716 14th Ave                             7402 Briar Rd                                4727 E Thompson St
Prospect Park, PA 19076                  Philadelphia, PA 19138                       Philadelphia, PA 19137




Patricia Redhouse                        Patricia Rist Dmd                            Patricia Saunders
889 Jason Dr                             2621 South St                                19 Spencer St, 401
Bensalem, PA 19020                       Philadelphia, PA 19146                       Lebannon, NH 03766




Patricia Semet                           Patricia Seymour                             Patricia Shea
210 Greendale Rd                         1404 W James St                              386 Brook Dr
Philadelphia, PA 19154                   Norristown, PA 19403-2929                    Spring City, PA 19475




Patricia Sigg                            Patricia Silverio                            Patricia Smith
24 Danby Ln                              153 Warrior Rd                               8219 Thouron Ave
Langhorne, PA 19047                      Drexel Hill, PA 19026                        Philadelphia, PA 19150
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 602 of 845

Patricia Stern                              Patricia Takach                              Patricia Thompson-Brown
346 Farwood Rd                              2979 W Schoolhouse Ln, Apt 1215k             500 Sansom St
Haddonfield, NJ 08033                       Philadelphia, PA 19129                       Upper Darby, PA 19082




Patricia Torrey                             Patricia Tyrrell                             Patricia W Daly
1130 Bridge St                              121 Susan Ave                                16 Denver Rd
Philadelphia, PA 19124                      Williow Grove, PA 19090                      Marlton, NJ 08053




Patricia Weng                               Patricia Whitcombe                           Patricia Willis
1601 3rd Ave, Apt 16a                       153 N Gabriel Dr                             6388 Overbrook Ave
New York, NY 10128                          Bear, DE 19701                               Philadelphia, PA 19151




Patricia Wood                               Patrick Byrne                                Patrick Curran
2830 Gillingham St                          264 Parker Ave                               2 E Tecumseh Ave, Strath
Philadelphia, PA 19137                      Philadelphia, PA 19128                       Strathmere, NJ 08248




Patrick Elliott, DO                         Patrick Hannigan Foundation                  Patrick Kelly
President of Innovative Hyperbari           c/o Mbs Solutions                            3451 Aldine St
Hyperbaric Solutions                        2037 N 2nd St                                Philadelphia, PA 19136
3744 W Chester Pike                         Harrisburg, PA 17102
Newtown Square, PA 19073



Patrick Kelly                               Patrick Kennedy                              Patrick Maitino
543 Bradford Ave                            DBA Kennedy Designs                          2416 South 22nd St
Warrington, PA 18976                        1731 S Claudina Wayy                         Philadelphia, PA 19145
                                            Anaheim, CA 92805




Patrick Mcdonald                            Patrick O malley                             Patrick Obasi Md
1815 John F Kenndy Blvd, Apt 2210           111 Davis Ave                                937 E Ellet St
Philadelphia, PA 19103                      Broomall, PA 19008                           Philadelphia, PA 19150




Patrick Olsen                               Patrick Pauls                                Patrick Plunkett
1114 South St 201                           950 Walnut St, Apt 416                       1044 Elwood Ave
Philadelphia, PA 19147                      Philadelphia, PA 19107                       Andalusia, PA 19020




Patrick Plunkett                            Patrick R Moran                              Patrick Scanlon Pa
3250 St Vincent St                          1872 Cindy Ln                                Re Norma Jean Lind 193406865
Philadelphia, PA 19149                      Hatfield, PA 19440                           203 NE Front St, Ste 101
                                                                                         Milford, DE 19963




Patrick Shen Md                             Patrick Sorrells                             Patrick Wang
509 Jenny Dr                                9848 Clark St                                1207 Spruce St, Apt 201
Yardley, PA 19067                           Philadelphia, PA 19115                       Philadelphia, PA 19107
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 603 of 845

Patrick Williams                            Patriot Medical Technologies Inc             Patrisha Logan
5345 Reinhard St                            DBA Sodexho Clinical Tech                    2347 N 17th St
Philadelphia, PA 19143                      Of Oh                                        Philadelphia, PA 19132
                                            Msc-410672
                                            P.O. Box 415000
                                            Nashville, TN 37241-5000


Pats Auto Tags                              Patsy Spady                                  Patterson Dental Co
2536 E Allegheny Ave                        4836 Gransback St                            1520 Commerce Dr
Philadelphia, PA 19134                      Philadelphia, PA 19120                       Lancaster, PA 17601




Patterson Dental Co                         Patterson Dental Company                     Patterson Dental Supply
7 Chelsea Pkwy, Ste 703                     Patterson Dental Supply                      P.O. Box 164
Boothwyn, PA 19061-1305                     P.O. Box 732865                              Minneapolis, MN 55440-0164
                                            Dallas, TX 75397-2865




Patterson Dental Supply Inc                 Patterson Dental Supply Inc                  Patterson Medical Supply Inc
109 Chelsea Pkwy                            23254 Network Pl                             DBA Sammons Preston
Boothwyn, PA 19061                          Chicago, IL 60673-1232                       P.O. Box 93040
                                                                                         Chicago, IL 60673-3040




Patterson Office Supplies                   Patti Richardson                             Pattie Richardson
27101 Network Pl                            37 Biddle Way                                37 Biddle Way
Chicago, IL 60673-1271                      Mt Laurel, NJ 08054                          Mt Laurel, NJ 08054




Patton Surgical Corporation                 Patty Kilpatrick                             Paul Glat, M.D.
P.O. Box 30253                              944 Glendon Ave                              191 Presidential Blvd
Austin, TX 78730                            Easton, PA 18042                             Bala Cynwyd, PA 19004




Paul Bailey                                 Paul Bailey, MD                              Paul Bartleson
1634 Reed St                                230 N Broad St                               100 Parker Ave, Unit 14
Philadelphia, PA 19146                      Philadelphia, PA 19102                       Philadelphia, PA 19128




Paul Beales Florist                         Paul C Pfender                               Paul Chase Do
7220 Ogontz Ave                             174 N Keswick Ave                            1029 Dell Dr
Philadelphia, PA 19138                      Glenside, PA 19038                           Cherry Hill, NJ 08003




Paul D Edwards Md                           Paul D Moore Chapter 11 Trustee              Paul Fisher Md
1589 Campbell Dr                            Re New United Kingdom Compounding Ctr        79 Old Post Rd
Huntington, WV 25705                        Duane Morris LLP                             E Setauker, NY 11733
                                            100 High St, Ste 2400
                                            Boston, MA 02110-1724



Paul G Labadie Inc                          Paul Glat                                    Paul H Banditt Inc
P.O. Box 264                                191 Presidential Blvd                        Dental Instrument Depot
Richboro, PA 18954                          Bala Cynwyd, PA 19004                        P.O. Box 6841
                                                                                         Freehold, NJ 07728
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 604 of 845

Paul H Brookes Publishing Co Inc             Paul Hohenleitner                            Paul J Richards Md
P.O. Box 10624                               46 Saddle Rd                                 136 South St, Apt B
Baltimore, MD 21285-0624                     Furlong, PA 18925                            Philadelphia, PA 19147




Paul J Tirado                                Paul Johnson                                 Paul K Welch Sr
3548 Sandpiper Ln                            P.O.B 20917                                  213 Hendricks Ave
Melbourne, FL 32935                          Philadelphia, PA 19141                       Vineland, NJ 08360




Paul Kanev Md                                Paul Kerner Md                               Paul L Shea
2 Medical Center Dr, Ste 503                 4 Gary Rd                                    3834 Terrace St, Apt A
Springfield, MA 01199                        Sydsset, NY 11791                            Philadelphia, PA 19128




Paul Langevin                                Paul Langevin Md                             Paul Latour
1 Signal Hill Rd                             45 Manor House Dr                            Dba Saniglaze of PA Llc
Cherry Hill, NJ 08003                        Cherry Hill, NJ 08003                        Summar Financial
                                                                                          2299 SW 27th Ave
                                                                                          Miami, FL 33145



Paul Leo Shea Md                             Paul Lizell                                  Paul M Glat Md
239 Hopkins Rd                               DBA Paul Lizell Home Improvement             931 Mill Creek
Haddonfield, NJ 08033                        1714 Ft Washington Ave                       Galdwyne, PA 19038
                                             Maple Glen, PA 19002




Paul M Johnson                               Paul Miller                                  Paul O donnell Do
P.O. Box 20917                               2213 Pine St                                 5 Lamplighter Drr
Philadelphia, PA 19141-0917                  Philadelphia, PA 19103                       Woodstown, NJ 08098




Paul R Gittens Jr                            Paul Rabinowitz Glass Co Inc                 Paul Rabinowitz Glass Co, Inc
2809 Queen Ln, Apt 106                       1401-15 N American St                        Attn Mark Rabinowitz, President
Philadelphia, PA 19129                       Philadelphia, PA 19122                       1401 N American St
                                                                                          Philadelphia, PA 19122




Paul Richardson Md                           Paul S Matz Md                               Paul S Williams
1901 Walnut St, Apt 21-D                     147 Quiet Rd                                 DBA Interwest Search
Philadelphia, PA 19103                       Sicklerville, NJ 08081                       2722 Clydesdale Ave
                                                                                          Atwater, CA 95301




Paul Servais                                 Paul Shore Md                                Paul Shore Md
2161 Charles St                              1620 Beechwood Blvd, Apt 8                   450 Rock Glen Dr
Glenside, PA 19038                           Pittsburgh, PA 15217                         Wynnewood, PA 19096




Paul Tejera Md                               Paul Tirado                                  Paul Topol Md
1512 Spruce St, Apt 412                      Attn Paul Tirado                             5200 Woodbine Ave
Philadelphia, PA 19102                       3548 Sandpiper Lane                          Pennsauken, NJ 08109
                                             Melbourne, FL 32935
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 605 of 845

Paul Ufberg Md                           Paul Weber Attorney At Law                   Paul Weinbaum, MD
5503 E Danbury Rd                        For Richard Moyer                            1307 Federal St, Ste B200
Scottsdale, AZ 85254                     One Oxford Valley, Ste 155                   Pittsburgh, PA 15212
                                         Langhorne, PA 19047




Paul Wilczynski                          Paula Deaun Jackson                          Paula Jackson
4405 Linden Ave                          8438 Suffolk Pl                              8438 Suffolk Pl
Philadelphia, PA 19114                   Philadelphia, PA 19153                       Philadelphia, PA 19153




Paula Longo-Gilligan                     Paula Nyberg                                 Paula Nyberg
608 Pancoast Rd                          19 Essex Ct                                  6 Chatham Pl
Kng of Prussia, PA 19406                 Marlton, NJ 08053                            Southampton, NJ 08088




Paulette Dawkins                         Paulette Dreher                              Pauline Aziz
9523 State Rd, Apt A                     3926 Dennison Ave                            P.O. Box 5262
Philadelphia, PA 19114                   Drexel Hill, PA 19026                        Kendall Park, NJ 08824




Pauline Benson Rhit Ccs                  Paulisa Ward                                 Pavan Nataraj
4303 Terrace St                          1229 Chestnut St, Apt 921                    322 N Broad St, Apt 1350
Philadelphia, PA 19128                   Philadelphia, PA 19107                       Philadelphia, PA 19107




Pavandip Virdi                           Payal Hemrajani                              Payal Maniar
2021 Chestnut St, 601                    15 Andrews Dr                                201 S 25th St, Apt 221
Philadelphia, PA 19103                   Marlboro, NJ 07746                           Philadelphia, PA 19103




Payal Trivedi                            Payal Trivedi, D.O.                          Payal Trivedi, Md
127 Wagon Wheel Court                    2055 Burgess Dr, Ste 207                     Payal Trivedi Md
Marlton, NJ 08053                        Green, OH 44685                              2055 Burgess Dr, Ste 207
                                                                                      Green, OH 44685




Payam Pourhassani                        Payge Barychewsky                            Payment Resolution Services
1809 Spruce St, Unit 1re                 86 Florence Dr                               Attn Msc 410836
Philadelphia, PA 19103                   Richboro, PA 18954                           P.O. Box 415000
                                                                                      Nashville, TN 37241-0636




Payment Resolution Svcs                  Paytech Inc                                  Pbc LLC
P.O. Box 291269                          7979 E Tufts, Ste 1000                       DBA Penn Book Center
Nashville, TN 37229-1269                 Denver, CO 80237                             130 S 34th St
                                                                                      Philadelphia, PA 19104




Pbi Regional Med Center                  Pbmoa                                        Pc Mall
Medical Staff Svcs                       P.O. Box 36820                               File 55327
350 Blvd                                 Philadelphia, PA 19107                       Los Angeles, CA 90074-5327
Passaic, NJ 07055
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 606 of 845

Pca Emstar Holdings LP                      Pca Emstar Holdings, LP                        Pci Educational Publishing
DBA Emstar                                  DBA Emstar                                     P.O. Box 34270
286 Rte 59, Ste 300                         Attn Chief Executive Officer                   San Antonio, TX 78265-4270
Airmont, NY 10952                           300 Domino Lane
                                            Philadelphia, PA 19128



Pci Medical Inc                             PCOM Philadelphia Coll Osteopathic Med         Pdi Communication Systems Inc
P.O. Box 188                                Attn Kenneth Veit, DO                          P.O. Box 206387
Deep River, CT 06417                        4190 City Ave                                  Dallas, TX 75320-6387
                                            Philadelphia, PA 19131




Pdr Equity LLC                              Pdt Inc                                        Peace Ibekwe Md
Pdr Network LLC Pdr Dist LLC                P.O. Box 17980                                 470 Lenox Ave, Apt 2f
P.O. Box 2244                               Missoula, MT 59808                             New York, NY 10037
Williston, VT 05495-2244




Peace Medical Inc                           Peachtree Business Products Inc                Peak Surgical Inc
105 W Dewey Ave Bldg C, Unit 12             P.O. Box 670088                                c/o Medtronic USA Inc
Wharton, NJ 07885                           Marietta, GA 30066                             4642 Collection Center Dr
                                                                                           Chicago, IL 60693




Peak-Ryzex Inc                              Pear Mok                                       Pearce Shephard, Theresa
8458 Solutions Ctr                          412 Aldan Ave                                  DBA Shephard Restoration Eng.
Chicago, IL 60677-8002                      Aldan, PA 19018                                335 W State St, 1st Fl
                                                                                           Media, PA 19063




Pearl Pressman Liberty                      Pearle Vision Inc                              Pearly Ranjan
Communications Group Inc/Corp               Imperial Plaza                                 9873 Clark St
P.O. Box 2870                               3400 Aramingo Ave                              Philadelphia, PA 19115
Philadelphia, PA 19122                      Philadelphia, PA 19134




Pearson Dental Supply Company Inc           Pearson Education                              Peba
DBA Pearson Surgical Supply Co              P.O. Box 409479                                1528 Walnut St, Ste 420
13161 Telfair Ave                           Atlanta, GA 30384-9479                         Philadelphia, PA 19102
Sylmar, CA 91342-3574




Pebtf                                       Peco E Valuator                                Peco Energy
150 S 43rd St, 1                            P.O. Box 13420                                 Hahnemann
Harrisburg, PA 17111-5700                   Philadelphia, PA 19101                         P.O. Box 7888
                                                                                           Philadelphia, PA 19101




Peco Energy                                 Peco Energy                                    Peco Energy
Hahnemann                                   St Christopher                                 St Christopher
P.O. Box 37632                              P.O. Box 37629                                 P.O. Box 37632
Philadelphia, PA 19101-0629                 Philadelphia, PA 19101                         Philadelphia, PA 19101




Peco E-Valuator                             Pedia Staff Inc                                Pediatric Academic Societies
P.O. Box 15770                              704 N Gloster St, Ste 2E                       Pas Program Office
Sacramento, CA 95852-5770                   Tupelo, MS 38804                               3400 Research Forest Dr, Ste B7
                                                                                           The Woodlands, TX 77381
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 607 of 845

Pediatric Anesthesia Conference               Pediatric Anesthesiology                       Pediatric Associates
c/o Hospital For Sick Children                Consulting LLC                                 Mt Pleasant
Dept of Anesthesia                            219 Bryant St                                  1041 Johnnie Dodds Blvd, 5A
555 University Ave, Rm 2220                   Buffalo, NY 14222                              Mt Pleasant, SC 29464
Toronto, On M5G 1X8
Canada


Pediatric Cardiac Intensive Care              Pediatric Coding Alert                         Pediatric Emergency Medical Pract
Society                                       850 6th Ave N Bldg 2                           305 Windlake Ct
900 E 96th St, Ste 145                        Naples, FL 34102-9980                          Alpharetta, GA 30022
Indianapolis, IN 46240




Pediatric Infect Diseases Society             Pediatric Notes                                Pediatric Nursing
66 Canal Ctr Plaza Ste, 600                   P.O. Box 59                                    Anthony J Jannetti Inc
Alexandria, VA 22314                          Newtonville, MA 02160                          North Woodbury Rd
                                                                                             Box 56
                                                                                             Pitman, NJ 08071



Pediatric Nursing Cerf Board Inc              Pediatric Ortho Society Of                     Pediatric Orthopaedic Practitione
800 S Frederick Ave, Ste 104                  No America                                     c/o Texas Scottish Rite Hosp
Gaithersburg, MD 20877                        Dept 77-6665                                   2222 Welborn St
                                              Chicago, IL 60678-6665                         Dallas, TX 75219




Pediatric Pathology Consultants               Pediatric Pulmonary Training                   Pediatric Rehab Assoc LLC
P.O. Box 741169                               Directors Assoc                                P.O. Box 674
Houston, TX 77274-1169                        225 E Chicago Ave, 43                          Marlton, NJ 08053-9998
                                              Chicago, IL 61611-2605




Pediatric Rehabilitation Associates, LLC      Pediatric Rehabilitation Associates, LLC       Pediatric Research In Sports
Attn President                                FKA Pediatricians For Excep Children LLC       Medicine Society
92 Brick Rd, 3rd Fl                           92 Brick Rd, 3rd Fl                            Prism
Marlton, NJ 08053                             Marlton, NJ 05853                              Membership Dept
                                                                                             555 E Wells St, Ste 1100
                                                                                             Milwaukee, WI 53202-3823


Pediatric Resources Inc                       Pediatric Retinal Research                     Pediatric Trauma Society
P.O. Box 2536                                 Foundation                                     550 Cummings Center, Ste 4550
Windmere, FL 34786-2536                       Vrrf                                           Beverly, MA 01915
                                              39650 Orchard Hill Pl, Ste 200
                                              Novi, MI 48375



Pediatricians For Exceptional                 Pediatrix Medical Group                        Pediatrix Medical Group Inc
Children LLC                                  Obstetrix Medical Group Inc                    c/o Jonathan Mensh
402 Lippincott Dr                             P.O. Box 281034                                1301 Concord Terrace
Marlton, NJ 08053                             Atlanta, GA 30384-1034                         Sunrise, FL 33323




Pediatrix Medical Group Of Sc                 Pediatrix Screening                            Pediatrix Screening Inc
P.O. Box 559005                               P.O. Box 559005                                P.O. Box 102175
Sunrise, FL 33355                             Sunrise, FL 33355                              Atlanta, GA 30368-2175




Pediavascular                                 Pedicraft Inc                                  Pedigo Products Inc
7181 Chagrin Rd, Ste 250                      P.O. Box 5969                                  P.O. Box 4280, Unit 03
Chagrin Falls, OH 44023                       Jacksonville, FL 32247-5969                    Portland, OR 97208
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 608 of 845

Pedro Bauza Md                              Pega Medical                                  Pegasus Biologics Inc
3801 Conshohocken Ave, Apt 103              1111 Autoroute Chomedey                       6 Jenner St Ste, 150
Philadelphia, PA 19131                      Laval, Qc H7W 5J80                            Irvine, CA 92618
                                            Canada




Pegeen Eslami                               Peggy Rahal Md                                Peggy Reeves
435 Crescent Rd                             One Franklin Town Blvd, Apt 1417              3037 Guildford St
Wyncote, PA 19095                           Philadelphia, PA 19103                        Philadelphia, PA 19152




Peggy White                                 Peggy Woolsey                                 Pehsc
340 Husted Station Rd                       DBA Peggy Woolsey Photography                 Attn Exhibit Coordinator
Elmer, NJ 08318                             2424 Studios E York St, Unit 305              600 Wilson Ln, Ste 101
                                            Philadelphia, PA 19125                        Mechanicsburg, PA 17055




Peirce Phelps Inc                           Pel Freez                                     Pelion Surgical
10551 Decatur Rd, Ste 300                   P.O. Box 88913                                116 Vivion Dr
Philadelphia, PA 19154                      Milwaukee, WI 53288-0913                      Aiken, SC 29803




Pelvic And Sexual Health Institute          Pemberton Township High School                Pemco Inc
DBA Philadelphia Urosurgical Associates     c/o Donna Alpert/5th Quarter Club             5663 Brecksville Rd
Attn Kristene Whitmore, MD                  160 Arneys Mount Rd                           Independence, OH 44131-1593
207 N Broad St, 4th Fl                      Pemberton, NJ 08068
Philadelphia, PA 19107



Pen Ryn Mansion Inc                         Penetone Corp                                 Penn Computer Fixer On Campus Inc
Attn Melissa Berrios/Corp Sales             74 Hudson Ave                                 3141 Chestnut St
1601 State Rd                               Tenafly, NJ 07670                             Korman Ctr
Bensalem, PA 19020                                                                        Philadelphia, PA 19104




Penn Dental Center Pc                       Penn Environmental Remediation                Penn Environmental Remediation, Inc
2628 N Broad St                             Penn E R Inc                                  Attn President
Philadelphia, PA 19132                      400 Old Dublin Pk                             2755 Bergey Rd
                                            Doylestown, PA 18901                          Hatfield, PA 19440




Penn Hosp Of The Univ Of PA Health Sys      Penn Jersey Advance Inc                       Penn Jersey Paper
Attn Theresa Larivee/Dominic Marchiano      DBA South Jersey Newspaper Co                 P.O. Box 820974
800 Spruce St                               Gloucester Co Times Todays Sun                Philadelphia, PA 19182-0974
Philadelphia, PA 19107                      Beam
                                            P.O. Box 30681
                                            Newark, NJ 07188-0681


Penn Jersey X Ray                           Penn Medicine                                 Penn Medicine at Bucks County
P.O. Box 286                                c/o the Trustees of the University of         777 Township Line Rd
Morrisville, PA 19067                       PA Health Care System                         Yardley, PA 19067
                                            250 King of Prussia Rd, 4th Fl
                                            King of Prussia, PA 19087



Penn Medicine Ccp                           Penn Oral Maxillofacial Surgery, Ltd          Penn Oral Maxillofacial Surgery, Ltd
P.O. Box 824734                             207 N Broad St, 1st Fl                        26 S Bryn Mawr Ave
Philadelphia, PA 19182-4734                 Philadelphia, PA 19107                        Bryn Mawr, PA 19010
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 609 of 845

Penn Oral Maxillofacilal Surgery, Ltd.      Penn Power Systems Inc                        Penn Radiology Bucks County
Attn Sean Wild, CEO                         Penn Detroit Diesel Allison Inc               777 Township Line Rd
207 N Broad St, 1st Fl                      8330 State Rd                                 Yardley, PA 19067
Philadelphia, PA 19107                      Philadelphia, PA 19136




Penn Refrigeration Service Corp             Penn State                                    Penn State Abington
71 Woodbury St                              P.O. Box 8088                                 Professinal Dev Office
P.O. Box 1261                               State College, PA 16803                       1600 Woodland Rd, Rm 1225
Wilkes-Barre, PA 18703-1261                                                               Abington, PA 19001




Penn State Continuing Education             Penn Tong                                     Penn Trauma Associates
The Pennsylvania State Univ                 1310 Avignon Dr                               3440 Market St, Ste 101
P.O. Box 851                                Gladwyne, PA 19035                            Philadelphia, PA 19104
Hershey, PA 17033-0851




Penn Valley Chemical Inc                    Penna Radiological Society The                Penncat Critical Power Systems
P.O. Box 847                                c/o Treas R Taxin Md                          128 E Washington St
Lansdale, PA 19446                          101 W Broad St                                Norristown, PA 19401
                                            Hazeltown, PA 18201




Pennell Wiltberger Inc                      Pennington Quality Market Inc                 Pennoni Associates
T/A Pwi Engineering                         25 Route 31 So, Ste X                         Attn Joseph Raday, Pe, Cme
327 N 17th St                               Pennington, NJ 08534                          1900 Market St, Ste 300
Philadelphia, PA 19103                                                                    Philadelphia, PA 19103




Pennoni Associates                          Pennoni Associates Inc                        Penns Landing Project Partners
Attn Ross Stuart, Pe, Se                    P.O. Box 827328                               DBA Hilton Phila At Penns Landing
1900 Market St, Ste 300                     Philadelphia, PA 19182-7328                   201 South Columbus Blvd
Philadelphia, PA 19103                                                                    Philadelphia, PA 19106




Pennsburg Auto Body Tire Inc                Pennsylvania Academy Of Otolaryng             Pennsylvania Acorn
408 Railroad Ave                            P.O. Box 8820                                 846 N Broad St
Pennsburg, PA 18073                         Harrisburg, PA 17105-8820                     Philadelphia, PA 19130




Pennsylvania Allergy Asthma                 Pennsylvania Assoc Of Cancer                  Pennsylvania Assoc Of Community
P.O. Box 8820                               c/o Leslie Newman Pacr Treasurer              Centers Inc
Harrisburg, PA 17105-8820                   14 Kingston Cir                               1035 Mumma Rd, Ste 1
                                            Collegeville, PA 19426                        Wormeysburg, PA 17043




Pennsylvania Assoc Of Notaries              Pennsylvania Association of                   Pennsylvania Association Of Nurse
14 Wood St                                  Staff Nurses and Allied Professionals         Anesthetists
Pittsburgh, PA 15222-1928                   1 Fayette Street, Suite 475                   234 N 3rd St
                                            Conshohocken, PA 19428                        Harrisburg, PA 17101




Pennsylvania Association of Staff Nurses    Pennsylvania Association of Staff Nurses      Pennsylvania Attorney General
and Allied Professionals                    and Allied Professionals                      Josh Shapiro, Esquire
c/o Lisa Leshinksi, Esq.                    1 Fayette St, Ste 475                         Attn Bankruptcy Dept
1 Fayette St, Ste 475                       Conshohocken, PA 19428                        16th Fl, Strawberry Square
Conshohocken, PA 19428                                                                    Harrisburg, PA 17120
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 610 of 845

Pennsylvania Bar Institute                  Pennsylvania Bureau Of Correction            Pennsylvania Chamber Of Business
5080 Ritter Rd                              Industries                                   Industry
Mechanicsburg, PA 17055-6903                Comptroller Operations                       417 Walnut St
                                            Ar Corrections                               Harrisburg, PA 17101
                                            P.O. Box 2743
                                            Harrisburg, PA 17101


Pennsylvania Coalition Against Ra           Pennsylvania Coalition Of Nurse              Pennsylvania College Of Optometry
Vision of Hope                              334 Pamela Ln                                DBA the Eye Institute
125 N Enola Dr                              Lebanon, PA 17042                            2301 N 29th St
Enola, PA 17025                                                                          Philadelphia, PA 19132




Pennsylvania Dept Labor Industry            Pennsylvania Dept Of Health                  Pennsylvania Dept of Human Services
Bureau of Occup Industrial                  P.O. Box 90                                  1401 North Seventh St
P.O. Box 65872                              Harrisburg, PA 17108                         Harrisburg, PA 17105
Harrisburg, PA 17106-8572




Pennsylvania Dept of Human Services         Pennsylvania Dept Of Labor Indu              Pennsylvania Dept Of Revenue
P.O. Box 2675                               P.O. Box 68572                               Bureau of Corporate Taxes
Harrisburg, PA 17105-2675                   Harrisburg, PA 17106-8572                    P.O. Box 280404
                                                                                         Harrisburg, PA 17128-0404




Pennsylvania Dept Of Revenue                Pennsylvania Dept Of Revenue                 Pennsylvania Dept Of Revenue
Bureau of Corporation Taxes                 Dept Various                                 Re Jeffrey F Patterson
P.O. Box 280420                             Harrisburg, PA 17128-0414                    Bureau of Comp Wage Gar Section
Harrisburg, PA 17128-0420                                                                P.O. Box 280946
                                                                                         Harrisburg, PA 17128-0946



Pennsylvania Dept Public Welfare            Pennsylvania Ehealth Initiative              Pennsylvania Emp Trust
P.O. Box 2675                               777 E Park Dr                                150 S 43rd St, Ste 1
Harrisburg, PA 17105                        Harrisburg, PA 17111                         Harrisburg, PA 17111-5700




Pennsylvania General Store Inc              Pennsylvania Higher Educ Assist              Pennsylvania Institute Of Certif
228 Krams Ave                               Re Dona Boyd Ss 206585652                    Accountants
Philadelphia, PA 19127                      P.O. Box 1463                                P.O. Box 510533
                                            Harrisburg, PA 17105                         Philadelphia, PA 19175-0533




Pennsylvania Institute Of Technology        Pennsylvania League For Nursing              Pennsylvania Liquor Control Board
800 Manchester Ave                          c/o Western Pa Hosp School of Nur            Bureau of Licensing
Media, PA 19063                             4900 Friendship Ave                          P.O. Box 8940
                                            Pittsburgh, PA 15224                         Harrisburg, PA 17105-8940




Pennsylvania Medical Group Manage           Pennsylvania Medical Society                 Pennsylvania One Call System Inc
1874 Catasauqua Rd, 244                     P.O. Box 8820                                P.O. Box 641121
Allentown, PA 18109                         777 E Park Dr                                Pittsburgh, PA 15264-1121
                                            Harrisburg, PA 17105-8820




Pennsylvania Open Mri                       Pennsylvania Oral Maxillofacial              Pennsylvania Orthopaedic Society
P.O. Box 827275                             Surgery Ltd                                  500 N 3rd St 11th Fl
Philadelphia, PA 19182-7275                 26 S Bryn Mawr Ave                           Harrisburg, PA 17101-1111
                                            Bryn Mawr, PA 19010
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 611 of 845

Pennsylvania Osteopathic Medical              Pennsylvania Pharmacists Associat           Pennsylvania Restaurant Associati
1330 Eisenhower Blvd                          508 N 3rd St                                100 State St
Harrisburg, PA 17111-2395                     Harrisburg, PA 17101-1199                   Harrisburg, PA 17101-1034




Pennsylvania Scdu                             Pennsylvania Scdu                           Pennsylvania Society Of Anesthesi
Re Lamarr Wesley Ss 194607158                 Re Wm B Breslow Cs 199288479                P.O. Box 8820
P.O. Box 69112                                P.O. Box 69112                              Harrisburg, PA 17105-8820
Harrisburg, PA 17106-9112                     Harrisburg, PA 17106-9112




Pennsylvania Society Of Healthsys             Pennsylvania Society Of Oral                Pennsylvania State Board Of Nursi
DBA Pshp                                      c/o Robert T Lindner Md                     P.O. Box 2649
Pharmacists                                   Maxillofacial Surgeons                      Harrisburg, PA 17105-2649
P.O. Box 9874                                 P.O. Box 500
Erie, PA 16505                                Harrisburg, PA 17108-0500



Pennsylvania State Council Of                 Pennsylvania State Nurses Associa           Pennsylvania State University
Shrm Inc                                      3605 Varian Way, Ste 204                    408 Old Main
532 Westfield Dr                              Harrisburg, PA 17111                        University Park, PA 16802
Exton, PA 19341-1729




Pennsylvania State University                 Pennsylvania Trauma Systems Found           Pennsylvania Trauma Systems Foundation
Penn State Cont Ed Dept 4010                  4999 Louise Dr, Ste 104                     Attn Juliet Altenburg, Exec Director
Milton S Hershey Medical Center               Mechanicsburg, PA 17055                     3907 Hartzdale Dr, Ste 702
P.O. Box 851                                                                              Camp Hill, PA 17011
Hershey, Pa 17033-



Pennsylvania Welding Supply Co                Pennwell Corporation                        Pension Fund For Hosp Health
242 E Hunting Park Ave                        Penwell/Ems Today 2017                      Care Employees
Philadelphia, PA 19124                        P.O. Box 973059                             1319 Locust St
                                              Dallas, TX 75397-3059                       Philadelphia, PA 19107




Pension Fund For Hosp Healthcare              Pension Fund for Hospital and               Pentax Medical Company Inc
Healthcare Employee Phila                     Health Care Employees                       A Division of Pentax of
1530 Locust St                                Philadelphia and Vicinity                   America Inc
Philadelphia, PA 19107                        And Lavene DeValia, Executive Director      P.O. Box 820146
                                              1319 Locust St, 3rd Fl                      Philadelphia, PA 19182-0146
                                              Philadelphia, PA 19107


Pentax Of America                             Pentax Of America Inc                       Pentax Precision Instrument Co
DBA Kaypentax                                 DBA Pentax Medical                          30 Ramland Rd
P.O. Box 417657                               Innovation Center, Ste 1                    Orangeburg, NY 10962-2699
Boston, MA 02241-7657                         303 Convention Way
                                              Redwood City, CA 94063



Pentec Health Inc                             Pentec Health, Inc                          Pentec Health, Inc.
P.O. Box 673660                               Attn Cheryl Mcmullen                        P.O. Box 783133
Detroit, MI 48267                             50 Applied Card Way, Ste 1020               Philadelphia, PA 19178-3133
                                              Glen Mills, PA 19342




Penumbra Inc                                  People                                      People For People Charter School
P.O. Box 101836                               P.O. Box 61340                              Attn Dir of Ops
Pasadena, CA 91189-1836                       Tampa, FL 33661-1340                        800 N Broad St, 3rd Fl
                                                                                          Philadelphia, PA 19130
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 612 of 845

People Friendly Places Inc                  People Magazine                             People s Capital And Leasing Corp.
5580 La Jolla Blvd, 404                     P.O. Box 60310                              Attn Christian Disimone
San Diego, CA 92037                         Tampa, FL 33660-0010                        850 Main St
                                                                                        Bridgeport, CT 06604




Peopleflex Accounting Professiona           Peoples Capital And Leasing Corp            Pepper Environmental Services Inc
14881 Quorum Dr, Ste 330                    P.O. Box 0254                               2251 Farley St
Dallas, TX 75254                            Brattleboro, VT 05302-0254                  Philadelphia, PA 19137




Pepper Hamilton LLP                         Pepper Hamilton Llp                         Per Se Technologies Inc
Attn Kathryn P. Nordick                     Attorneys At Law                            P.O. Box 406969
3000 Two Logan Square                       3000 Two Logan Sq, 18th Arch St             Atlanta, GA 30384-6969
18th and Arch Sts                           Philadelphia, PA 19103-2799
Philadelphia, PA 19103-2799



Percutaneous Systems Inc                    Peregrine Surgical Ltd Corp                 Performance Health Supply Inc
3260 Hillview Ave, Ste 100                  51 Britain Dr                               28100 Torch Pkwy, Ste 700
Palo Alto, CA 94304                         New Britain, PA 18901                       Warrenville, IL 60555-3938




Performance Health Supply Inc               Performant Recovery Inc                     Performant Recovery Inc
P.O. Box 93040                              Re Gwendolyn M Gindhart                     Re Janiellz Fuentes
Chicago, IL 60673-3040                      P.O. Box 9063                               c/o Ecmc/ Wage Withholding Dept
                                            Pleasanton, CA 94566-9063                   P.O. Box 205789
                                                                                        Dallas, TX 75320-5789



Performant Recovery Inc                     Performant Recovery Inc                     Performat Recovery Inc
Re Jennifer Jones                           Re Marco Ortiz                              Re Sonja Ross
P.O. Box 9063                               Attn Wage Withholding Dept                  P.O. Box 9055
Pleasanton, CA 94566-9063                   P.O. Box 205789                             Pleasanton, CA 94566-9055
                                            Dallas, TX 75320-5789



Performax                                   Performax/Refund                            Perfusion.Com Inc
P.O. Box 61505                              P.O. Box 27725                              17080 Safety St, Ste 109
King of Prussia, PA 19406                   Minneapolis, MN 55427-0725                  Ft Myers, FL 33908




Perigen Inc                                 Perigen, Inc                                Perimed Inc
P.O. Box 200893                             Attn Chief Financial Officer                44 W Lancaster Ave, Ste 220
Pittsburgh, PA 15251-0893                   100 Regency Forest Dr, Ste 200              Ardmore, PA 19003
                                            Cary, NC 27518




Perinatal Cardiology Consultants            Perinatal Cardiology Consultants            Perinatal Loss
127 West Chester Pike                       Attn Sharon Weil Md                         2116 NE 18th Ave
Havertown, PA 19083                         115 Brent Dr                                Portland, Or 97212
                                            Wallingford, PA 19086




Perinatal Research Society                  Perioperative Services LLC                  Perioperative Services, LLC
c/o Bonnie Savone                           111 Continental Dr, Ste 412                 Attn Lawrence W Buller, CEO
13243 E 23rd Ave F441                       Newark, DE 19713                            111 Continental Dr, Ste 412
Aurora, CO 80045                                                                        Newark, DE 19713
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 613 of 845

Peritus Advisors                            Peritus Advisors                             Perkin Elmer Genetics Inc
22431 Antonio Pkwy, Suite B160-675          Attn Chief Executive Officer                 P.O. Box 405819
Ranch Santa Margarita, CA 92688             22431 Antonio Pkwy, Ste B160-675             Atlanta, GA 30384-5819
                                            Rancho Santa Margarita, CA 92688




Perkinelmer                                 Perkinelmer Genetics, Inc                    Perkinelmer Genetics, Inc
P.O. Box 951714                             250 Industry Dr, Ste 400                     Attn General Counsel
Dallas, TX 75395-1714                       Pittsburgh, PA 15275                         940 Winter St
                                                                                         Watham, MA 02451




Perry Baromedical Corp                      Perry Romeo                                  Perry Weisman Md
3750 Prospect Ave                           4620 Pulaski Ave                             112 Signature Way, Apt 1112
Riviera Beach, FL 33404                     Philadelphia, PA 19144                       Hampton, VA 23666




Persante Sleep Care                         Personal Choice/Ibc                          Personal Preference Inc
130 Gaither Dr, Ste 124                     P.O. Box 13038                               c/o Bettina Kates
Mount Laurel, NJ 08054                      Philadelphia, PA 19101                       5131 Race St
                                                                                         Philadelphia, PA 19139




Personal Protection Consultants             Personal Strengths Publishing Inc            Personnel Concepts
P.O. Box 1404                               P.O. Box 2605                                P.O. Box 3353
Spring Mount, PA 19478                      Carlsbad, CA 92018-2605                      San Dimas, CA 91773




Perspective Enterprises Inc                 Pesi                                         Pesi
7829 S Sprinkle Rd                          Healthcare LLC                               Professional Education System
Portage, MI 49002-9432                      P.O. Box 1000                                Healthcare LLC
                                            Eau Claire, WI 54702                         P.O. Box 900
                                                                                         Eau Claire, WI 54702



Pete S Famous Pizza Inc                     Peter A Inge                                 Peter Barron
116 N 21st St                               2416 E Co Line Rd Ste, 2-3                   824 W 2nd St
Philadelphia, PA 19103                      Ardmore, PA 19003                            Lansdale, PA 19446




Peter Brasseler                             Peter Cheng Orthodontic Lab                  Peter Clifford Do
DBA Brasseler USA Medical LLC               615 E Sweedesford Rd                         121 Hillcrest Ave 2nd Fl
One Brasseler Blvd                          Exton, PA 19341                              Collingswood, NJ 08108
Savannah, GA 31419




Peter Cognetti                              Peter D Pizzutillo Md                        Peter J Heacock
1833 Fairmount Ave, Apt 309                 926 Bowman Ave                               1537 S 4th St
Philadelphia, PA 19130                      Wynnewood, PA 19096                          Philadelphia, PA 19147




Peter J Mogayzel Jr Md                      Peter Keyes                                  Peter L Leuchtmann
1912 Manor Grove Rd                         9 Jonathan Rd                                209 Stanmore Rd
Annapolis, MD 21401                         Cherry Hill, NJ 08003                        Baltimore, MD 21212-1135
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 614 of 845

Peter Marsella                             Peter O Hare Md                                Peter Panagakos Md
213 County House Rd                        323 N Front St                                 2607 Welsh Rd, Apt E205
Clarksboro, NJ 08020                       Camden, NJ 08102                               Philadelphia, PA 19114




Peter Papadakos Md                         Peter Pizzutillo                               Peter Rauchet
18 Stoney Clover Ln                        926 Bowman Ave                                 840 Cliff Rd
Pittsford, NY 14534                        Wynnewood, PA 19096                            Bensalem, PA 19020




Peter Sacci                                Peter Sok                                      Peter Stempniewicz
2210 Fitzwater St, Apt 1                   5130 North 9th St                              201 S 18th. St 1111
Philadelphia, PA 19146                     Philadelphia, PA 19141                         Philadelphia, PA 19103




Peter Stempniewicz, Md                     Peter Sullivan                                 Peter T Osgood Md
201 S 18th St, Apt 1111                    326 Margaretta Ave                             2201 Pennsylvania Ave, Apt 617
Philadelphia, PA 19103                     Huntingdon Vly, PA 19006                       Philadelphia, PA 19130




Peter W Hirsch Esq                         Peter Wieck                                    Petnet Solutions Inc
1014 Buckinham Way                         1118 Stratford Ave                             A Siemens Co
Yardley, PA 19067                          Melrose Park, PA 19127                         P.O. Box 2714
                                                                                          Carol Stream, IL 60132-2714




Petro Pristatsky                           Petros Grivas                                  Pettina Walton
168 Tulip Rd                               3900 City Ave, D-530                           925 Meadowbrook Dr
Holland, PA 18966                          Philadelphia, PA 19131                         Huntingdon Val, PA 19006




Petty Cash/Hahnemann                       Petty Cash/Peter Keyes                         Petty Cash/St Christopher S
Broad Vine Sts                             1500 Market St 34th Fl                         Hospital For Children
Yamaira Ortiz                              Philadelphia, PA 19101                         Front St Erie Ave
Philadelphia, PA 19102                                                                    Philadelphia, PA 19134-1095




Pfizer Inc                                 Pfizer Inc                                     Pfm Medical Inc
235 E 42nd St                              P.O. Box 417510                                4751 Oceanside Blvd Ste, H
New York, NY 10017                         Boston, MA 02241-7510                          Oceanside, CA 92056




Pgba Champus                               Pgba LLC                                       Pgba LLC/Tricare Refunds
P.O. Box 77029                             Tricare Refunds/North Region                   Attn Tricare Reg 3/4 Fin Ag 900
Madison, WI 53707                          P.O. Box 870153                                P.O. Box 100279
                                           Surfside, SC 29587-9753                        Columbia, SC 29202-3279




Pgc Scientifics Corp                       Pharma Tech Staffing Inc                       Pharmaceutical Management Resourc
c/o Clp Inc                                55 High St Ste, 209                            2979 Bravura Lake Dr
6190 Cornerstone Ct E, Ste 220             Mt Holly, NJ 08060                             Sarasota, FL 34240
San Diego, CA 92121
                               Case 19-11466-KG    Doc 100            Filed 07/03/19   Page 615 of 845

Pharmacia Upjohn                             Pharmacia Upjohn Inc                         Pharmacia Ophthalmics Inc
P.O. Box 102803                              P.O. Box 905023                              Ophthalmics Div
Atlanta, GA 30368                            Charlotte, NC 28290                          P.O. Box 102803
                                                                                          Atlanta, GA 30368-2803




Pharmacy Onesource Inc                       Pharmacy Onesource Inc                       Pharmacy Onesource Inc
62417 Collections Center Dr                  Attn Contract Management                     Attn Wolters Kluwer Contract Management
Chicago, IL 60693-0624                       525 Junction Rd, Ste 5000                    800 Washington Ave N, Ste 400
                                             Madison, WI 53717                            Minneapolis, MN 55401




Pharmagen Distribution LLC                   Pharmagen Labs                               Pharmco Products Inc
9337 Fraser Ave                              30 Buxton Farm Rd, Ste 110                   Pharmco-Aaper
Silver Spring, MD 20910                      Stamford, CT 06905                           Dept 267501
                                                                                          P.O. Box 67000
                                                                                          Detroit, MI 48267-2675



Pharmed Group                                Pharmedium Services LLC                      Pharmedium Services LLC
6308 Benjamin Rd, 708-709                    29104 Network Pl                             Payment From Des Peres Hospital
Tampa, FL 33634                              Chicago, IL 60673-1291                       29104 Network Pl
                                                                                          Chicago, IL 60673-1291




Pharmpro Inc                                 Phat Pham                                    Phat Pham, M.D.
Crozier Mills Enterprise Ctr                 3600 Conshohocken Ave, Apt 610               3600 Conshohocken Ave, Apt 610
601 Upland Ave Ste, 223                      Philadelphia, PA 19131                       Philadelphia, PA 19131
Upland, PA 19015




Phc Associates Inc                           Pheaa                                        Pheaa
10362 Miller Rd                              Attn Rich Kuntz                              P.O. Box 1463
Dallas, TX 75238                             Student Loan Servicing                       Harrisburg, PA 17105
                                             P.O. Box 1465
                                             Harrisburg, PA 17105-1465



Pheaa                                        Pheaa                                        Pheaa
Re Dina Boyd Ss 206585652                    Re Lisa M Crumbaker Cs 175685552             Re Nicole Cottman/Ss 201566723
P.O. Box 1463                                P.O. Box 1463                                P.O. Box 1463
Harrisburg, PA 17105                         Harrisburg, PA 17105                         Harrisburg, PA 17105




Pheaa                                        Pheaa                                        Pheaa Financial Management
Re Rhonda L Brown 173561581                  Re Venus D Smith Aka Navarro                 Loan Disbursement Area
P.O. Box 1463                                Ss 200625306                                 School Refunds
Harrisburg, PA 17105                         P.O. Box 1463                                P.O. Box 64849
                                             Harrisburg, PA 17105                         Baltimore, MD 21264



Pheaa/1463                                   Phebe B Runyon                               Phelan Manufacturing Corp
P.O. Box 1463                                Magnique Balloons Flowers                    2523 Minnehaha Ave
Harrisburg, PA 17105                         4134 Manayunk Ave                            Minneapolis, Mn 55404
                                             Philadelphia, PA 19128




Phelan, Eleanor                              Phenopath Laboratories                       Pheonix Lazerus Inc
Eleanor Phelan                               Ms 10                                        18 S Rowland St
4462 Salmon St                               P.O. Box 34960                               Pottstown, PA 19464
Philadelphia, PA 19137                       Seattle, WA 98124-1960
                                Case 19-11466-KG     Doc 100          Filed 07/03/19    Page 616 of 845

Phi Luong Dds                                 Phi Nguyen                                   Phil Ellingsworth
1815 Jfk Blvd, 1620                           13 Murray Way                                906 Jackson St
Philadelphia, PA 19103                        Blackwood, NJ 08012                          Norristown, PA 19401




Phila City All Star                           Phila College Of Osteopathic Med             Phila Health Educ Corp
Football Game Inc                             Peter Doulis Vp Finance Cfo                  Attn Syed F Hasni Md
742 Surrey Rd                                 4190 City Ave, Ste 234                       P.O. Box 95000-1100
Aldan, PA 19018                               Philadelphia, PA 19131                       Phiadelphia, PA 19102




Phila Health Management Corp                  Phila Leadership Foundation                  Phila Workforce Investment Board
260 S Broad St 18th Fl                        1700 Samson St 11th Fl                       DBA Life Science Career Alliance
Philadelphia, PA 19102                        Philadelphia, PA 19103                       Board Inc
                                                                                           1430 Dekalb St
                                                                                           P.O. Box 311
                                                                                           Norristown, PA 19404


Philabundance                                 Philadelphia 76Ers                           Philadelphia Academy Of Surgery
3616 S Galloway St                            P.O. Box 13629                               c/o Philomena Murray
Philadelphia, PA 19148                        Philadelphia, PA 19101-3629                  518 E Willow Grove Ave
                                                                                           Wyndmoor, PA 19038




Philadelphia Advertising Club                 Philadelphia American Life                   Philadelphia American Med Student
308 E Lancaster Ave, Ste 110                  Insurance Company                            Drexel University
Wynnewood, PA 19096                           P.O. Box 4884                                5515 Wissahickon Ave, B 303
                                              Houston, TX 77210                            Philadelphia, PA 19144




Philadelphia Amsa Inc                         Philadelphia Animal Care Contro              Philadelphia Authority For
2201 Chestnut St, Ste 201                     DBA Philadelphia Animal Welfare              Industrial Development
Philadelphia, PA 19103                        100 N 2nd St                                 2600 Ctr Sq W
                                              Philadelphia, PA 19106                       1500 Market St
                                                                                           Philadelphia, PA 19102



Philadelphia Ball Roller                      Philadelphia Business Journal                Philadelphia Business Journal
Bearing Co                                    American City Business Journals              Attn Michael Zirbser
P.O. Box 37015                                400 Market St, Ste 1200                      400 Market St, Ste 1200
Philadelphia, PA 19122-0715                   Philadelphia, PA 19106-2503                  Philadelphia, PA 19106




Philadelphia Chapter Of National              Philadelphia Chinatown Devel Corp            Philadelphia Citizens For
c/o Valerie Caraballo Perez Rn                Development Corp                             Children Youth
Assoc of Hispanic Nurses                      301-305 N 9th St                             Seven Benjamin Franklin Pkwy 6 Fl
P.O. Box 56509                                Philadelphia, PA 19107                       Philadelphia, PA 19103
Philadelphia, PA 19111



Philadelphia City All-Star                    Philadelphia College Of Osteopath            Philadelphia College Of Osteopath
Football Game                                 Attn Peter Doulis                            c/o Peter Doulis/Treasurer
C/0 Dave Snyder                               P.O. Box 824101                              P.O. Box 824101
830 Southampton Rd                            Philadelphia, PA 19182-4101                  Philadelphia, PA 19182-4101
Philadelphia, PA 19116



Philadelphia College Of Osteopath             Philadelphia College Of Osteopathic Med      Philadelphia Community Kollel
DBA Pcom Printing Svcs                        4190 City Line Ave                           364 Montgomery Ave
4190 City Ave Ste, 101                        Philadelphia, PA 19131                       Merion Station, PA 19066
Philadelphia, PA 19131-1693
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 617 of 845

Philadelphia Consortium Of Acce               Philadelphia Convention Center               Philadelphia Corp For Aging Corp
c/o Arcadia Univ Physical Therap              Authority                                    642 N Broad St
450 S Easton Rd                               1101 Arch St                                 Philadelphia, PA 19130-3409
Glenside, PA 19038                            Philadelphia, PA 19107




Philadelphia County Dental                    Philadelphia County Medical                  Philadelphia County Medical Soc
Society                                       Society                                      P.O. Box 8820
One Independence Pl                           2100 Spring Garden St                        Harrisburg, PA 17105-8820
241 S 6th St, Unit C3101                      Philadelphia, PA 19130
Philadelphia, PA 19106-3797



Philadelphia D M Inc                          Philadelphia Dept Of Revenue                 Philadelphia Dept Of Revenue
500 Davis Dr, Ste 100                         Attn Supervisor                              Of Revenue
Plymouth Meeting, PA 19462                    License Issuance, Unit                       P.O. Box 1620
                                              1401 Jfk Blvd Basement Level                 Philadelphia, PA 19105-1620
                                              Philadelphia, PA 19102



Philadelphia Dragon Boat Festival             Philadelphia Eagles                          Philadelphia Eagles
Philadelphia Dragon Boat Office               1 Novacare Way                               Veterans Stadium
110 Golf House Rd                             Philadelphia, PA 19145                       3501 S Broad St
Haverford, PA 19041                                                                        Philadelphia, PA 19148-5298




Philadelphia Eagles Ltd                       Philadelphia Ear Nose And Throat Assoc       Philadelphia Ear, Nose Throat Assoc
Partnership                                   Attn Robert T Sataloff, MD                   Attn Robert Sataloff, Md
One Novacare Way                              219 N Broad St, 10th Fl                      219 N Broad St, 10th Fl
Novacare Complex                              Philadelphia, PA 19107                       Philadelphia, PA 19107
Philadelphia, PA 19145-5996



Philadelphia Ear, Nose, And Throat            Philadelphia Festival Of The Arts            Philadelphia Firefighters Local
219 N Broad St, 10th Fl                       DBA Marian Anderson Award                    415-427 N 5th St, 22
Philadelphia, PA 19107                        c/o the Philadelphia Orchestra               Philadelphia, PA 19123
                                              260 S Broad 16th Fl
                                              Philadelphia, PA 19102



Philadelphia Fireproofing Inc                 Philadelphia Flyers                          Philadelphia Foundation For
500 Davis Dr, Ste 100                         3601 S Broad St                              Orthopaedic Advancement
Plymouth Meeting, PA 19462                    Philadelphia, PA 19148                       P.O. Box 58208
                                                                                           Philadelphia, PA 19102




Philadelphia Fraternal Order Of               Philadelphia Freedom Valley Ymca             Philadelphia Gas Works
Police Lodge, 5                               2000 Market St, Ste 750                      Hahnemann
1336 Spring Garden Sts                        Philadelphia, PA 19103                       P.O. Box 11700
Philadelphia, PA 19123                                                                     Newark, NJ 07101-4700




Philadelphia Gas Works                        Philadelphia Gas Works                       Philadelphia Gastroenterology Group
Parkview                                      St Christopher                               Attn Larry Borowsky, MD
P.O. Box 7789                                 P.O. Box 11700                               525 Jamestown Ave, Ste 101
Philadelphia, PA 19101-7789                   Newark, NJ 07101-4700                        Philadelphia, PA 19128




Philadelphia Gastroenterology Grp             Philadelphia Guild Of The Catholi            Philadelphia Hand Center, PC
Richard Gambescia Md                          Medical Assoc                                700 South Henderson Rd, Ste 200
1811 S Broad St                               P.O. Box 186                                 King of Prussia, PA 19406
Philadelphia, PA 19148                        Lansdowne, PA 19050
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 618 of 845

Philadelphia Health Edu Corp                  Philadelphia Health Educ Corp               Philadelphia Health Education
DBA Drexel Univ Coll of Med/Facu              Drexel Univ College of Medicine             DBA Drexel Univ College of Med
Faculty Group Practice                        Dept of Pathology                           Dean Richard Homan Md
P.O. Box 828171                               P.O. Box 95000 1035                         1505 Race St Ms 627, Ste 602
Philadelphia, PA 19182                        Philadelphia, PA 19195                      Philadelphia, PA 19102



Philadelphia Health Education                 Philadelphia Health Education               Philadelphia Health Education
DBA Mcp Hahnemann Univ                        DBA Mcp Hahnemann Univ/Mcphu                Ducom Dept of Psychiatry
2900 Queen Ln Rm, 221                         Mcphu Practice Plan                         P.O. Box 95000-1100
Philadelphia, PA 19129                        P.O. Box 828171                             Philadelphia, PA 19195-1100
                                              Philadelphia, PA 19182-8171



Philadelphia Health Education C               Philadelphia Health Education C             Philadelphia Health Education C
c/o Drexel Univ Coll of Med                   c/o Drexel Univ Coll of Medicine            DBA Drexel Univ Coll of Med
Attn Kent Lambert                             Medical Physician Advisor                   Ducom Rad Science
245 N 15th St Mail Stop 444                   P.O. Box 95000-1100                         245 N 15th St Ms206Attn B Mckee
Philadelphia, PA 19102                        Philadelphia, PA 19195-1100                 Philadelphia, PA 19102-1192



Philadelphia Health Education C               Philadelphia Health Education C             Philadelphia Health Education C
DBA Drexel Univ College of Med                DBA Mcp Hahnemann Universtiy                Drexel Univ Coll Med/Pathology
P.O. Box 95000-1100                           245 N 15th St Ms 498                        P.O. Box 828171
Philadelphia, PA 19195-1100                   Philadelphia, PA 19102                      Philadelphia, PA 19182-8171




Philadelphia Health Education C               Philadelphia Health Ed Corp                 Philadelphia Health Educ Corp
Drexel Univ College of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Neil Kahanovitz/Dept Orthopedic               Heart Failure Directorship                  Mcp Hahnemann Univ/Ems Prog
P.O. Box 95000-1100                           P.O. Box 95000-1100                         245 N 15th St Ms 570
Philadelphia, PA 19195-1100                   Philadelphia, PA 19195-1100                 Philadelphia, PA 19102



Philadelphia Health Educ Corp                 Philadelphia Health Educ Corp               Philadelphia Health Educ Corp
Drexel Univ Coll of Medicine                  Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Mcp Hahnemann/ Ms 444                         Mcphu                                       Mcphu Dept of Medicine
245 N 15th St                                 P.O. Box 828171                             P.O. Box 828171
Philadelphia, PA 19102                        Philadelphia, PA 19182                      Philadelphia, PA 19182



Philadelphia Health Educ Corp                 Philadelphia Health Educ/Rad Scie           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine                  Mcphu Radiologic Sciences                   245 N 15th St Ms 400
Mcphu Radiation Physics                       Mcp Hahnemann Univ                          Philadelphia, PA 19102
245 N 15th St Ms 444/Safety                   245 N 15th St Ms 206
Philadelphia, PA 19102-1192                   Philadelphia, PA 19102



Philadelphia Health Education Cor             Philadelphia Health Education Cor           Philadelphia Health Education Cor
Attn Fran Maguire                             c/o Drexel Univ College of Med              c/o Drexel Univ College of Med
Health Professions/Cont Educ                  Dept of Anesthesiology                      P.O. Box 95000-1035
245 N 15th St Mail Stop 570                   P.O. Box 827398                             Philadelphia, PA 19195-1035
Philadelphia, PA 19102                        Philadelphia, PA 19182



Philadelphia Health Education Cor             Philadelphia Health Education Cor           Philadelphia Health Education Cor
c/o Drexel Univ College of Med                c/o Drexel Univ of Medicine                 c/o Drexel University
Susan Harding Guarantee                       J Toms Guarantee                            Attn Fran Maguire
P.O. Box 95000-1100                           P.O. Box 95000-1100                         245 N 15th St Ms 570
Philadelphia, PA 19195-1100                   Philadelphia, PA 19195-1100                 Philadelphia, PA 19102



Philadelphia Health Education Cor             Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine                  Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Antibiotic Restriction Director               Ct Surgery Directorship                     Gyn/Oncology Dept
P.O. Box 95000-1100                           P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                   Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1000
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 619 of 845

Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Med Inf Control Directorship               Med Nuc Cardiology Directorship             Medevac Transport Directorship
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Medicine CC u Directorship                 Medicine Echo Directorship                  Medicine Ep Directorship
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Medicine Gi Endo Directorship              Medicine Micu Directorship                  Medicine Respiratory Directorshi
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Neuro Icu Directorship                     Orthopedics Staff Support                   Psychiatry Directorship
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Pulmonary Function Lab Bronch U            Radiation Oncology Directorship             Radiology Directorship
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ Coll of Medicine               Drexel Univ Coll of Medicine                Drexel Univ Coll of Medicine
Sports Med Direct/P Marchetto              Sur Renal Transplant Directorshi            Surgery Sicu Directorship
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ College of Medicine            Drexel Univ College of Medicine             Drexel Univ College of Medicine
Amin Milian Guarantee                      Ari Brooks Guarantee                        Commerce Bank Box 95000-1010
P.O. Box 95000-1100                        P.O. Box 950001100                          Emergency Dept
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1010



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ College of Medicine            Drexel Univ College of Medicine             Drexel Univ College of Medicine
Dept of Ob Clinic Support                  Er Directorship                             Evans Guarantee
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ College of Medicine            Drexel Univ College of Medicine             Drexel Univ College of Medicine
Jain Diwakar Guarantee                     John Salvo Guarantee                        L Schwartz Guarantee
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor          Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ College of Medicine            Drexel Univ College of Medicine             Drexel Univ College of Medicine
Mani Vannan Guarantee                      Michael Buckmire Guarantee                  Pathology Svcs/Monthly Fee
P.O. Box 95000-1100                        P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 620 of 845

Philadelphia Health Education Cor           Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ College of Medicine             Drexel Univ College of Medicine             Drexel Univ College of Medicine
Rita El-Hajj Guarantee                      Robert Ostrum Guarantee                     William Meyers Guarantee
P.O. Box 95000-1100                         P.O. Box 95000-1100                         P.O. Box 95000-1100
Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor           Philadelphia Health Education Cor           Philadelphia Health Education Cor
Drexel Univ College of Medicine             Drexel Univ Sch of Medicine                 Gme Physician Director
Zothan Turi Guarantee                       Nutrition Service                           P.O. Box 95000-1100
P.O. Box 95000-1100                         P.O. Box 95000-1100                         Philadelphia, PA 19195-1100
Philadelphia, PA 19195-1100                 Philadelphia, PA 19195-1100



Philadelphia Health Education Cor           Philadelphia Health Management              Philadelphia Hgi Assoc Llp
Pathology Dept Drexel College               260 S Broad St 20th Fl                      DBA Hilton Garden Inn
Of Medicine                                 Philadelphia, PA 19102                      1100 Arch St
245 N 15th St Ms 435                                                                    Philadelphia, PA 19107
Philadelphia, PA 19102



Philadelphia Hospital                       Philadelphia Inquirer                       Philadelphia Installations Inc
Health Care Employees                       P.O. Box 13158                              1165 Thomas Busch Memorial Hwy
District 1199C Training Upgrading Fund      Philadelphia, PA 19101-3158                 Pennsauken, NJ 08110
Cheryl Feldman, Executive Director
100 South Broad St, 10th Fl
Philadelphia, PA 19110


Philadelphia Job Corp Life Science Inst     Philadelphia Kixx Brent LLC                 Philadelphia Magazine
280 S 20th St                               First Union Spectrum                        1818 Market St
Philadelphia, PA 19145                      3601 S Broad St                             Philadelphia, PA 19103
                                            Philadelphia, PA 19148




Philadelphia Martin Luther King             Philadelphia Media Network                  Philadelphia Municipal Court
Jr Assoc For Non Violence Inc               DBA Interstate General Media                Re A Mcclendon Lt1106286743
1809 Spring Garden St                       Newspapers LLC                              34 S 11 St 5th Fl
Philadelphia, PA 19130-3916                 P.O. Box 822063                             Philadelphia, PA 19107
                                            Philadelphia, PA 19182-2063



Philadelphia Mural Arts Advocates           Philadelphia Mural Arts Advocates           Philadelphia Museum Of Art
1515 Arch St 10th Fl                        1729 Mt Vernon St                           P.O. Boxx 7646
Philadelphia, PA 19102                      Philadelphia, PA 19130                      Philadelphia, PA 19101-7646




Philadelphia Newspapers Inc                 Philadelphia Newspapers LLC                 Philadelphia Nursing Home
P.O. Box 828357                             400 N Broad St                              2100 West Girard Ave
Philadelphia, PA 19182-8357                 Philadelphia, PA 19130                      Philadelphia, PA 19130




Philadelphia Occupational Health            Philadelphia Occupational Health            Philadelphia Orchestra
DBA Novacare Center City                    DBA Worknet Occupational Med                260 S Broad St Sl 16
P.O. Box 827842                             P.O. Box 827842                             Audience Development Group
Philadelphia, PA 19182-7842                 Philadelphia, PA 19182-7842                 Philadelphia, PA 19102




Philadelphia Orthopaedic Society            Philadelphia Orthopaedic Society            Philadelphia Parent Child Center
684 Ridge Rd                                c/o Noreen H Danze/Program Coord            Attn President and CEO
Spring City, PA 19475                       One Greentree Ctr, Ste 104                  2515 Germantown Ave
                                            Marlton, NJ 08053                           Philadelphia, PA 19133
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 621 of 845

Philadelphia Parking Authority                Philadelphia Perinatal Society               Philadelphia Physicians For
3101 Market St                                Dr Vinod Bhutani                             Social Responsibility
Philadelphia, PA 19104-2807                   Mezzanine, Ste 12                            704 N 23rd St
                                              210 W Washington Sq                          Philadelphia, PA 19130
                                              Philadelphia, PA 19106



Philadelphia Plant Service                    Philadelphia Pregnancy Center                Philadelphia Protection Bureau
P.O. Box 44                                   P.O. Box 188                                 DBA the Protection Bureau
Bala Cynwyd, PA 19004-0044                    Bala Cynwyd, PA 19004                        197 Phillips Rd
                                                                                           Exton, PA 19341




Philadelphia Public Relations                 Philadelphia Roentgen Ray Society            Philadelphia Ronald Mcdonald Hous
Assoc Inc                                     c/o Dept of Radiology Pa Hosp                3925 Chestnut St
P.O. Box 579                                  5 Hilltop Rd St                              Philadelphia, PA 19104
Moorestown, NJ 08057                          Rose Valley, PA 19086




Philadelphia Safe And Sound                   Philadelphia Section Aiha                    Philadelphia Sheriff S Department
2532-34 N Broad St                            P.O. Box 59                                  100 S Broad St
Philadelphia, PA 19132                        Eagleville, PA 19408                         Philadelphia, PA 19110




Philadelphia Sign Company                     Philadelphia Society Of Radiologi            Philadelphia Stroke Council
P.O. Box 828894                               c/o Prof Richard H Weening Phd               DBA Delaware Valley Stroke Counci
Philadelphia, PA 19182-8894                   Technologists Inc                            1528 Walnut St Ste, 903
                                              130 S 9th St Ste, 1005                       Philadelphia, PA 19102
                                              Philadelphia, PA 19107



Philadelphia Suburban Development             Philadelphia Survey Group                    Philadelphia University
100 Ross Rd Ste, 200                          P.O. Box 251                                 School of Sciene and Health
King of Prussia, PA 19406                     Lafayette Hill, PA 19444                     Schoolhouse Lane and Henry Ave
                                                                                           Philadelphia, PA 19144-5497




Philadelphia Urology Associates               Philadelphia Urology Associates              Philadelphia Urosurgical Assoc Pc
1216 Arch St, Ste 3B                          Attn Bruce Sloane, MD                        207 N Broad St, Ste 400
Philadelphia, PA 19107                        1216 Arch St                                 Philadelphia, PA 19107
                                              Philadelphia, PA 19107




Philadelphia Urosurgical Assoc Pc             Philadelphia Urosurgical Associates, PC      Philadelphia Urosurgical Associates, Pc
Attn Marie Luko                               Attn Kristene Whitmore, MD                   Attn Kristene Whitmore, MD
207 N Broad St 4th Fl                         207 N Broad St, 6Th Fl                       207 N Broad St, 4th Fl
Philadelphia, PA 19107                        Philadelphia, PA 19147                       Philadelphia, PA 19107




Philadelphia Vision Center                    Philadelphia Youth Network Inc               Philanda Atkinson
Of Center City Inc                            714 Market St, Ste 304                       5924 Bingham St
1100 Market St                                Philadelphia, PA 19106                       Philadelphia, PA 19120
Philadelphia, PA 19107




Philip C Spinella Md                          Philip Environmental                         Philip F Giampietro Md
42 Partridge Landing                          P.O. Box 3070                                4651 Hawthorne Ct
Glastonbury, CT 06033                         Houston, TX 77253-3070                       Middleton, WI 53562
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 622 of 845

Philip Giampietro                           Philip Irving                                Philip Mclean
922 Beverly Rd                              110 Delaware Ave                             6508 Matthias St
Jenkintown, PA 19046                        Claymont, DE 19703                           Philadelphia, PA 19128




Philip Petrucelli                           Philip Rosenau Company Inc                   Philip Services Corp/Jaca
4471 Riverview Ln, Unit 66                  P.O. Box 57351                               Jaca Div
Philadelphia, PA 19129                      Philadelphia, PA 19111-7370                  P.O. Box 201007
                                                                                         Houston, TX 77216-1007




Philip Stein                                Philip Stein Md                              Philip Stein, M.D.
200 W Washington Sq.                        200 W Washington Sq, Apt 1601                200 W Washington Square, Apt 1601
Philadelphia, PA 19106                      Philadelphia, PA 19106                       Philadelphia, PA 19106




Philip Tuso                                 Philip Varghese                              Philip Varghese
990 Welsh Rd                                1244 Somers Rd                               1244 Somers Rd
Huntingdon Valley, PA 19006                 Huntingdon Valley, PA 19006                  Huntingdon Vly, PA 19006




Philipos Polychronakis                      Philippe Nguyen Md                           Philips Electronics North America
2427 Elfreth s Alley                        3622 Baring St 1st Fl                        DBA Invivo Corp
Bensalem, PA 19020                          Philadelphia, PA 19126                       P.O. Box 100355
                                                                                         Atlanta, GA 30384-0355




Philips Electronics North America           Philips Health Care Products                 Philips Healthcare
DBA Philips Healthcare/Philips              3745S 99th E Ave                             22100 Bothell Everett Hwy
Med Sys/Philips Ultrasound/Invivo           Tulsa, OK 74146                              Bothell, WA 98021
P.O. Box 100355
Atlanta, GA 30384-0355



Philips Healthcare                          Philips Healthcare                           Philips Healthcare
3000 Minuteman Rd                           Attn Cash Management Dept                    Informatics
Andover, MA 01810                           P.O. Box 100355                              P.O. Box 403831
                                            Atlanta, GA 30384-3831                       Atlanta, GA 30384-3831




Philips Med Systems Hsg Corp                Philips Medical Capital LLC                  Philips Medical Capital, LLC
P.O. Box 100355                             P.O. Box 92449                               1111 Old Eagle School Rd
Atlanta, GA 30384-0355                      Cleveland, OH 44193-0003                     Wayne, PA 19087




Philips Medical Sys N Amer Inc              Philips Medical System                       Philips Medical Systems
DBA Atl Ultrasound                          P.O. Box 100355                              Adac Laboratories
P.O. Box 100355                             Atlanta, GA 30384-0355                       P.O. Box 100355
Atlanta, GA 30384-0355                                                                   Atlanta, GA 30384-0355




Philips Medical Systems                     Philips Medical Systems Clev Inc             Philips Medical Systems Clev Inc
Formerly Marconi Med Systems                P.O. Box 640089                              System Cleveland
P.O. Box 640083                             Pittsburgh, PA 15264-0089                    P.O. Box 403262
Pittsburgh, PA 15264-0083                                                                Atlanta, GA 30384-3262
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 623 of 845

Philips Medical Systems Inc                 Philips Medical Systems Inc                  Philips Medical Systems Inc
P.O. Box 100355                             P.O. Box 406629                              P.O. Box 847182
Atlanta, GA 30384-0355                      Atlanta, GA 30384-6629                       Dallas, TX 75284-7182




Philips Medical Systems Na                  Phillies Inc                                 Phillip Arellano
Formerly Agilent                            Citizens Bank Park                           764 S 13th St
P.O. Box 3003                               One Citizens Bank Way                        Philadelphia, PA 19147
Bothell, WA 98041-3003                      Philadelphia, PA 19148




Phillip Carver                              Phillip Van Cleave                           Philly Star Events
1100 Spruce St, Apt 4d                      508 Cherrywood Apts                          1315 Walnut St, Ste 320
Philadelphia, PA 19107                      Clementon, NJ 08021                          Philadelphia, PA 19107




Philmore Craigg                             Philotechnics Ltd                            Phima
2232 Yelland St                             P.O. Box 102158                              c/o Kim Hagerty Rhia
Philadelphia, PA 19141                      Atlanta, GA 30368                            201 Willowbrook Ln
                                                                                         W Chester, PA 19382




Phns Inc                                    Phoebe Wurst                                 Phoenix Biomedical Corp
P.O. Box 671001                             12 E Church Rd                               DBA Vertebral System
Dallas, TX 75267-1001                       Elkins Park, PA 19027                        P.O. Box 80390
                                                                                         Valley Forge, PA 19484




Phoenix Language Services Inc               Phoenix Lithographing Corporation            Phoenix Telecommunications Inc
P.O. Box 6070                               11631 Caroline Rd                            P.O. Box 205
Philadelphia, PA 19114-0670                 Philadelphia, PA 19154                       Jamison, PA 18929-0205




Photo Books Inc                             Photomedex Inc                               Phs Health Plans
200 Arizona Ave, Ste 104                    P.O. Box 28122                               One Fair Mill Crossing
Atlanta, GA 30307                           New York, NY 10087-8122                      Sheldon, CT 06484-0944




Phs Senior Living                           Phuong L Loi                                 Phuthy Nop
P.O. Box 249                                1528 S 12th St                               2608 Union Ave
Piscataway, NJ 08855                        Philadelphia, PA 19147                       Pennsauken, NJ 08109




Phyicia Mcfadden                            Phyicia McFadden                             Phylicia Mcfaddin
3300 Henry Ave, Apt 301                     c/o Bureau of Labor Law Compliance           3300 Henry Ave, Apt 310
Philadelphia, PA 19129                      Attn Edward Ferguson                         Philadelphia, PA 19129
                                            110 N 8th St, Ste 203
                                            Philadelphia, PA 19107



Phyllis E Trotto-Kligerman                  Phyllis Gotkin                               Phyllis Johnson
8 Kenton Ave                                215 Linden Dr                                3634 N 13th St
Marlton, NJ 08053                           Elkins Park, PA 19027                        Philadelphia, PA 19140
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 624 of 845

Phyllis Rothman                              Phyllis Wolf                                  Phyllis Wolf Patane
1767 Garwood Dr                              18 West Lodges Lane                           21 Lodges Ln
Cherry Hill, NJ 08003                        Bala Cynwyd, PA 19004                         Bala Cynwyd, PA 19004




Physician Tactical Healthcare Svcs LLC       Physician Billing Solutions Inc               Physician Diagnostic Services LLC
Attn Anthony J. Mackiewicz                   150 Monument Rd, Ste 205                      DBA Pds Heart
9 Executive Campus                           Bala Cynwyd, PA 19004-1702                    P.O. Box 101478
Cherry Hill, NJ 08102                                                                      Atlanta, GA 30392-1478




Physician Executive Mgmt Inc                 Physician Industries                          Physician Payment Review Services
3403 W Fletcher Ave                          P.O. Box 540389                               254 W Main St
Tampa, FL 33618-2813                         No Salt Lake, UT 84054-0793                   Moorestown, NJ 08057




Physician S Health Programs                  Physician S News Digest                       Physician Sales Service Inc
P.O. Box 8820                                230 Windsor Ave                               208 Passaic Ave
Harrisburg, PA 17105-9860                    Narberth, PA 19072                            Fairfield, NJ 07004-3517




Physicians Desk Reference                    Physicians Desk Reference                     Physicians For Social
P.O. Box 10690                               P.O. Box Box 10689                            Responsibility
Des Moines, IA 50336                         Des Moines, IA 50336-0689                     704 N 23rd St
                                                                                           Philadelphia, PA 19130




Physicians News Digest                       Physicians Protect Trust Fund                 Physicians Record Company Inc
117 Forest Ave                               P.O. Box 149001                               3000 S Ridgeland Ave
Narberth, PA 19072                           Coral Gables, FL 33114                        Berwyn, IL 60402-0724




Physio Control Corp                          Physio Control Inc                            Pi Chun Cheng, MD
12100 Collections Center Dr                  FKA Medtronic Emergency                       Pi Chun Cheng
Chicago, IL 60693                            Response Systems Inc                          756 S Martin St
                                             12100 Collections Center Dr                   Philadelphia, PA 19146
                                             Chicago, IL 60693



Piccari Press Inc                            Pidc Regional Development Corp                Pier Cicerelle
15 West St Rd                                1500 Market St                                4719 Larchwood Ave
Warminster, PA 18974                         2600 Ctr Square West                          Philadelphia, PA 19143
                                             Philadelphia, PA 19102




Pierre Chanoine Md                           Pierre Frederique Md                          Pierre S Costumes
2611 Parrish St                              450 Domino Ln, Apt 14                         7882 Browning Rd
Philadelphia, PA 19130                       Philadelphia, PA 19128                        Pennsauken, NJ 08109




Pietro S Pizza Inc                           Piezosurgery Incorporated                     Pilling Weck
1714 Walnut St                               850 Michigan Ave                              P.O. Box 8500-5730
Philadelphia, PA 19103                       Columbus, OH 43215                            Philadelphia, PA 19178-5730
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 625 of 845

Pilling Weck                                Pilot Medical Products                        Pinal Patel
P.O. Box 91069                              Marquette Medical Inc                         1903 Ironwood Ln
Chicago, IL 60693                           2600 Cabover Dr, Ste J                        Bensalem, PA 19020
                                            Hanover, MD 21076




Pinalkumar Patel                            Pinestar Technology Inc                       Pinewood Scientific Services Inc
6 Woodbrook Rd                              P.O. Box 824                                  210 Denison Rd
Voorhees, NJ 08043                          Greenville, PA 16125                          Victoria, Bc V8S 4K3
                                                                                          Canada




Ping Huang                                  Pini Inc                                      Pinmart
262 Barwynne Rd                             DBA Best Value Kosher Markets                 180 Martin Ln
Wynnewood, PA 19096                         8566-70 Bustleton Ave                         Elk Grove Village, IL 60007
                                            Philadelphia, PA 19152




Pinnacle Health                             Pinnacle Health                               Pinnacle Health Hospital
DBA Harrisburg Hospital                     DBA Harrisburg Hospital                       409 South 2nd St
Attn President Ceo                          Attn President and CEO                        Harrisburg, PA 17104
111 S Front St                              111 S Front St
Harrisburg, PA 17101                        Harrisburg, PA 17101



Pinnacle Healthcare Recovery Prtnrs, Inc    Pinnacle Techonolgy Group Inc                 Pinxia Chen Md
Attn President                              7076 Schnipke Dr                              1616 Hazel Dr, Apt C
196A Fairview Rd                            Ottawa Lake, MI 49267                         Cleveland, OH 44106
Woodlyn, PA 19094




Pioneer Biomedical Inc                      Pioneer Contracting Inc                       Pioneer Credit Recovery
5004 W 112th Terrace, Ste 201               412 Davisville Rd                             Re Kevin Daniels Cs 173560865
Leawood, KS 66211                           Willow Grove, PA 19090                        P.O. Box 100
                                                                                          Arcade, NY 14009




Pioneer Credit Recovery                     Pioneer Credit Recovery Inc                   Pioneer Credit Recovery Inc
Re Paul Pfender                             Multiple Garnishments                         Re A Cooper Cs 187401829
P.O. Box 158                                P.O. Box 158                                  P.O. Box 348
Arcade, NY 14009                            Arcade, NY 14009                              Arcade, NY 14009




Pioneer Credit Recovery Inc                 Pioneer Credit Recovery Inc                   Pioneer Life Insurance Co
Re Dawnza M Ervin                           Re Ranee F Quillen                            P.O. Box 66962
P.O. Box 158                                P.O. Box 158                                  Chicago, IL 60666-0962
Arcade, NY 14009                            Arcade, NY 14009




Pipp Mobile Storage Systems Inc             Pirolli Printing Co Inc                       Pisarek Engineering Pc Corp
DBA Denstor Mobile Storage Sys              860 W Browning Rd                             334 Haddon Ave
DBA Irsg                                    Bellmawr, NJ 08031                            Westmont, NJ 08108
1546 Momentum Pl
Chicago, IL 60689-5315



Pitney Bowes                                Pitney Bowes Global Financial                 Pitney Bowes Global Financial
P.O. Box 856042                             Re Payment For Piedmont Medical               Services LLC Corp
Louisville, KY 40285-6042                   P.O. Box 371887                               P.O. Box 371887
                                            Pittsburgh, PA 15250-7887                     Pittsburgh, PA 15250-7887
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 626 of 845

Pitney Bowes Global Financial Inc          Pitney Bowes Global Financial Svc             Pitney Bowes Inc
Corporate Office Leasing Charges           DBA Postage By Phone                          3001 Summer St
P.O. Box 371896                            P.O. Box 371874                               Stamford, CT 06926
Pittsburgh, PA 15250-7896                  Pittsburgh, PA 15250-7874




Pitney Bowes Inc                           Pitney Bowes Inc                              Pitney Bowes Management Services
Facsimile Div                              P.O. Box 856210                               P.O. Box 845801
P.O. Box 856210                            Louisville, KY 40285-6210                     Dallas, TX 75284-5801
Louisville, KY 40285-6210




Pitney-Bowes Incorporated                  Pitt Ohio Express LLC                         Pittsburgh Steelers
P.O. Box 371896                            DBA Pitt Ohio Ltl                             3400 S Water St
Pittsburgh, PA 15250-7896                  P.O. Box 643271                               Pittsburgh, PA 15203
                                           Pittsburgh, PA 15264-3271




Pjc Enterprise Inc                         Pjg Enterprises Inc                           Pjm Associates Inc
212 Sussex Rd                              DBA Vangaurd Cleaning Systems                 P.O. Box 3
Swedesboro, NJ 08085                       67 Buck Rd, B45                               Flourtown, PA 19031
                                           Huntingd Valley, PA 19006




Planet Label.Com LLC                       Planned Parenthood - SE Pennsylvania          Planned Parenthood-Shasta Diablo
DBA Planet Label                           Attn Lee A Tripp, MD                          Resource Ctr
P.O. Box 2136                              Locust St Surgical Center                     2185 Pacheco St
Wausau, WI 54402-2136                      1144 Locust St                                Concord, CA 94520
                                           Philadelphia, PA 19107



Planner Pads Inc                           Plasmon Lms Inc                               Plastic Lenses Inc
P.O. Box 27187                             Dept Ch 17061                                 DBA Tru-Site Optical
Omaha, NE 68127-0187                       Palatine, IL 60055-7061                       1017 Chestnut St
                                                                                         Philadelphia, PA 19107




Platinum Entertainment Inc                 Platinum Parking Inc                          Platinum Select LP
DBA Platinum Disc Jockeys                  Platinum Valet                                P.O. Box 678064
P.O. Box 26405                             925 N 2nd St                                  Dallas, TX 75267-8064
Collegeville, PA 19426                     Philadelphia, PA 19123




Playbill Inc                               Playopolis Toys Inc                           Playscapes Inc
37-15 61st St                              667 W California Blvd                         2600 Daniels St
Woodside, NY 11377                         Pasadena, CA 91105-2414                       Madison, WI 53704




Playworks                                  Plaza American Comm Festival                  Please Touch Museum
667 W California Blvd                      2727 N American St                            4231 Ave of the Republic
Pasadena, CA 91105                         Philadelphia, PA 19133                        Philadelphia, PA 19131




Plumbers Steamfitters                      Plumbmaster Inc                               Pluse Metric Inc
P.O. Box 8428                              P.O. Box 117187                               2100 Hawley Dr
Metairie, LA 70011                         Atlanta, GA 30368                             Vista, CA 92084
                               Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 627 of 845

Plushland                                    Plymouth Rock Mgmt Co Of Nj                     Pm Pediatrics Management Grp LLC
308 S Almeda St                              P.O. Box 900                                    Attn Pediatric Uc Coordinator
Los Angles, CA 90013                         Lincroft, NJ 07738                              One Hollow Ln, Ste 301
                                                                                             Lake Success, NY 11042




Pma Companies                                Pma Ins Group                                   Pma Insurance Group
P.O. Box 25250                               P.O. Box 2854                                   380 Sentry Pkwy
Lehigh Valley, PA 18002-5250                 Clinton, IA 52733                               Blue Bell, PA 19422




Pma Management Corp                          Pmc Medicare Choice                             Pml Microbiologicals
P.O. Box 5231                                1551 Calle Aida Urb Caribe                      Mail Stop 121
Janesville, WI 53547                         San Juan, 009260000                             P.O. Box 5087
                                             Puerto Rico                                     Portland, OR 97208-2767




Pmslic                                       Pmslic Insurance Company Corp                   Pmt Corp
P.O. Box 8375                                P.O. Box 2080                                   P.O. Box 610
Harrisburg, PA 17105-8375                    Mechanicsburg, PA 17055-0787                    Chanhassen, MN 55317




Pnc Bank                                     Pnc Bank                                        Pnc Bank, Na
500 W Jefferson St                           c/o Atm Banking Revenue P.O. Box                300 Fifth Ave
Ms K1 Khdq Ll 3                              P.O. Box 643344                                 The Tower At Pnc Plaza
Louisville, KY 40202                         Pittsburgh, PA 15264-3344                       Pittsburg, PA 15222




Pnc Bank, National Association               Pocket Full Of Therapy                          Pocket Nurse Enterprises Inc
Attn Vice President                          P.O. Box 174                                    Pocket Nurse
1600 Market St, F2-F070-08-3                 Morganville, NJ 07751                           Medical Supplies For Education
Philadelphia, PA 19013                                                                       P.O. Box 644898
                                                                                             Pittsburgh, PA 15264-4898



Pocono Medical Center                        Podiatry Residency Resource Inc                 Poison Control Center
206 E Brown St                               445 Fillmore St                                 Childrens Hospital of Phila
E Stroudsburg, PA 18301                      San Francisco, CA 94117                         34th St Civic Ctr Blvd
                                                                                             Philadelphia, PA 19104-4399




Poland Spring Water                          Polar Tech Industries Inc                       Polatnick Zacharjasz Architects
DBA Great Spring Waters of Amer              P.O. Box 6907                                   7879 Spring Ave
P.O. Box 52271                               Rockford, IL 61125                              Elkins Park, PA 19027
Phoenix, AZ 85072-2271




Police Fire Fed Credit Union                 Police Athletic League                          Police Unity Tour
901 Arch St                                  2524 E Clearfield St                            Middle Township Police
Philadelphia, PA 19107                       Philadelphia, PA 19134                          Chapter II Southern Nj
                                                                                             31 Mechanic St
                                                                                             Cape May Court House, NJ 08210



Policy Medical Inc                           Polly Kochan Md                                 Poly Scientific
28 Fulton Way, Unit 2                        606 Righters Mill Rd                            70 Cleveland Ave
Richmond Hill, On L4B 1J5                    Penn Valley, PA 19072                           Bayshore, NY 11706
Canada
                             Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 628 of 845

Polymedco Inc                              Polymedics Innovations Inc                     Polysciences Inc
P.O. Box 95816                             8681 Hwy 92, Ste 308                           400 Valley Rd
Chicago, IL 60694-5816                     Woodstock, GA 30189                            Warrington, PA 18976




Pomerantz Acquistion Corp                  Pomona Valley                                  Pomphrey Consulting LLC
DBA Pomerantz Company                      1798 N Garey Ave                               2683 Springhill Rd
123 S Broad St, Ste 1260                   Pomona, CA 91767                               Staunton, VA 24401
Philadelphia, PA 19109




Poneh Rahimi Md                            Pooja Bhatt Md                                 Pooja Bhatt Md
314 E Garrison St                          1530 Locust St, Apt 3D                         2031 Locust St, Apt 405
Bethlehem, PA 18018                        Philadelphia, PA 19102                         Philadelphia, PA 19103-5609




Pooja Kakar                                Pooja Sharma Md                                Poonam Khurana
117 N 15th St, Apt 1604                    1815 Jfk Blvd, Apt 2501                        150 E Wynnewood Rd
Philadelphia, PA 19102                     Philadelphia, PA 19103                         Wynnewood, PA 19096




Poorwa Kenkre                              Poovendran Sanththasivam, Md                   Poovendran Saththasivam Md
1900 Jfk Blvd, Apt 422                     23 Joy St                                      23 Joy St
Philadelphia, PA 19103                     Sayre, PA 18840                                Sayre, PA 18840




Pope John Paul Ii Regional School          Popper Sons Ins                                Poppy Thurman Md
Attn Principal                             300 Denton Ave                                 150 W Washington Ln
4435 Almond St                             New Hyde Park, NY 11040                        Philadelphia, PA 19144
Philadelphia, PA 19137




Porex Surgical Inc                         Portable Power Systems Inc                     Porter S Family Center
P.O. Box 534712                            12136 Grant Cir                                Attn Finance Director
Atlanta, GA 30353-4712                     Thornton, CO 80243                             1434 Belfield Ave
                                                                                          Philadelphia, PA 19140




Portex Inc                                 Portico Printing LLC                           Posey Company
Formerly Sims Portex Inc                   DBA Media Copy                                 P.O. Box 51017
10 Bowman Dr                               11 E State St                                  Los Angeles, CA 90051-5317
Keene, NH 03431                            Media, PA 19063




Poshpa N Domadia Dds                       Positive Promotions Inc                        Possis Medical Inc
DBA Family Dentistry                       P.O. Box 11537                                 Nw 5199 P.O. Box 1450
128 E Allegheny Ave                        Newark, NJ 07101-4537                          Minneapolis, MN 55485-5199
Philadelphia, PA 19134




Post Schell, PC                            Post Glover Lifelink Inc                       Post Glover Resistors Inc
Attn Donald N Camhi, Marcie A Courtney     P.O. Box 188100                                P.O. Box 633577
Attn Mary Ellen Reilly, Steven Medina      Erlanger, KY 41018                             Cincinnati, OH 45263-3577
Four Penn Ctr, 13th Fl
1600 JFK Blvd
Philadelphia, PA 19103-2808
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 629 of 845

Post, Wendy                                    Postage By Phone                             Postmaster
Wendy Post                                     P.O. Box 7247-0166                           c/o Tenet Urgent Care Operations
14905 Health Center Dr 263                     Philadelphia, PA 19170-0166                  133 S Horner Blvd Ste, 1
Bowie, MD 20716                                                                             Sanford, NC 27330




Postmaster Business Mail Entry                 Postmaster Of Philadelphia                   Postmaster Usps Business Mail
3900 Crown Rd, Rm 126                          555 E Green La                               104 S Wayne Ave
Atlanta, GA 30304-9651                         Philadelphia, PA 19128                       Usps Bsn Mail Acceptance
                                                                                            Wayne, PA 19087-9998




Pota Inc                                       Pothyda King                                 Pottstown Hospital Co LLC
100 S 21st St                                  16 Brookmawr Rd                              DBA Pottstown Memorial Medical Ct
Harrisburg, PA 17104                           Newtown Square, PA 19073                     P.O. Box 501144
                                                                                            St Louis, MO 63150-1144




Pottsville Internists Assoc                    Pottsville Radiology Associates              Powell Electronics Inc
106 S Claude A Lord Blvd                       450 Washington St Box 9                      P.O. Box 8500 S1500
Pottsville, PA 17901-3637                      Pottsville, PA 17901-3655                    Philadelphia, PA 19178-1500




Power Equipment Company                        Power Systems Inc                            Power Systems Specialists Inc
P.O. Box 749                                   5700 Casey Dr                                P.O. Box 1216
Hainesport, NJ 08036                           Knoxville, TN 37909                          103 Rte 6
                                                                                            Milford, PA 18337




Powervar                                       Powervar Inc                                 Powerware
28757 N Ballard Dr, Ste C                      32806 Collection Center Dr                   P.O. Box 93810
Lake Forest, IL 60045                          Chicago, IL 60693-0328                       Chicago, IL 60673-3810




Ppg Architectural Finishes                     Ppi Photographics Inc                        PPL Electric Utilities
P.O. Box 536864                                35 S 16th St                                 2 North 9th St
Atlanta, GA 30353-6864                         Philadelphia, PA 19102                       Allentown, PA 18101-1175




Ppta                                           Pr Newswire Inc                              Prabhjot Grewal
4701 Devonshire Rd Ste, 106                    Gpo Box 5897                                 45-18 149th St
Harrisburg, PA 17109-1746                      New York, NY 10087-5897                      Flushing, NY 11355




Practical Healthcare Solutions                 Practice Mgmt Information Corp               Practice Mgmt Information Corp
101 West Ave Ste, 106                          4727 Wilshire Blvd                           Attn Lori Vollbrecht Ext 350
Jenkintown, PA 19046                           Los Angeles, CA 90010                        2001 Butterfield Rd, Ste 850
                                                                                            Downers Grove, IL 60515




Practice Point Communications                  Practice Support Resources                   Practising Law Institute
630 Brooker Creek Blvd, Ste 305                4230 Phelps Rd, Ste E                        1177 Ave of the Americas
Oldsmar, FL 34677                              Independence, MO 64055                       New York, NY 10019
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 630 of 845

Practising Law Institute                     Pradeep Ghia Md Pc                             Pradeep Kumar
Attn Anita C. Shapiro, President             123 S 22nd St                                  125 Chatham Rd
1177 Ave of the Americas                     Easton, PA 18042-3808                          Upper Darby, PA 19082
New York, NY 10036




Pradnya Mhatre Md                            Praetorian Insurance Company                   Pragna Patel Md
2200 Ben Franklin Pkwy, Apt S-907            P.O. Box 6580                                  5500 Wissahickon Ave M401A
Philadelphia, PA 19130                       Saddle Brook, NJ 07663-6580                    Philadelphia, PA 19144




Pragnesh Patel Md                            Pramath Nath                                   Pramath Nath Md
117 N 15th St, Apt 2204                      1547 Williams Rd                               1547 Williams Rd
Philadelphia, PA 19102-1521                  Abington, PA 19001                             Abington, PA 19001




Pramod Mambalam                              Pramod Pilania Md                              Pramood Kalikiri
9 N 9th St, Apt 204                          11106 Cornertsone Dr                           23 Fairhaven Dr
Philadelphia, PA 19107                       Yardley, PA 19067                              Cherry Hill, NJ 08003




Pramood Kalikiri Md                          Pranav H Patel                                 Praneeth Baratam
23 Fairhaven Dr                              307 Arch St, Apt 1A                            149 W Laurel St, B
Cherry Hill, NJ 08003-2563                   Philadelphia, PA 19106                         Philadelphia, PA 19123




Pranjal Patel                                Prasad Joshi                                   Prasanthi Jasty Md
117 Calderone Ct                             824 Beechwood Dr                               217 N Broad St, Apt 309
South Plainfield, NJ 07080                   Lower Merion, PA 19083                         Philadelphia, PA 19107




Prashanth Iyer                               Pratical Design Group LLC                      Pratt Radiology Assoc Inc
117 N 15th St, Apt 1104                      43159 Sd Hwy 52                                Attn Jenny Bell
Philadelphia, PA 19102                       Yankton, SD 57078-6719                         800 Washington St Box 299
                                                                                            Boston, MA 02111




Pravin A Taneja Md                           Pravin Taneja                                  Pravin Taneja, M.D.
2124 Birch Dr                                756 Germantown Pike                            756 Germantown Pike
Lafayette Hill, PA 19444                     Lafayette Hill, PA 19444                       Lafayette Hill, PA 19444




Praxair Distrib Mid-Atlantic                 Praxair Distribution Inc                       Praxis Data Systems Inc
DBA Gts-Welco                                P.O. Box 734                                   4 Foster Ave, Ste C
P.O. Box 382000                              Pine Brook, NJ 07058                           Gibbsboro, NJ 08026
Pittsburgh, PA 15250-8000




Pre Billing Consultants Inc                  Preceptis Medical Inc                          Precise Biomedical Inc
66 W Gibert St                               505 Hwy 169 N, Ste 365                         P.O. Box 44183
Red Bank, NJ 07701                           Plymouth, MN 55441                             Cleveland, OH 44144
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 631 of 845

Precision Biologicals                       Precision Document Solutions LLC              Precision Door Company Inc
140 Eileen Stubbs Ave                       Re Payment From St Fran/Barlett               1498 Clyde Waite Dr
Dartmouth, Ns B3B 0A9                       P.O. Box 14583                                Bristol, PA 19007
Canada                                      Oklahoma City, OK 73113




Precision Dynamics Corp                     Precision Dynamics Corporation                Precision Dynamics Corporation
27770 N Entertainment Dr                    4193 Solutions Ctr                            P.O. Box 71549
Valencia, CA 91355                          P.O. Box, 774193                              Chicago, IL 60694-1995
                                            Chicago, IL 60694-1995




Precision Imaging Solutions Inc             Precision Laser Specialist Inc                Precision Laser Specialist, Inc
DBA Precision Document Solutions            Dept 4924                                     712 Telser Rd
P.O. Box 814850                             Carol Stream, IL 60122-4924                   Lake Zurich, IL 60047
Dallas, TX 75381-4850




Precision Mechanical Services LLC           Precision Medical Inc                         Precision Optical Instruments, Inc
1906 Tustin Ave                             300 Held Dr                                   Attn I Miller
Philadelphia, PA 19152                      Northampton, PA 18067                         325 Bustleton Pike
                                                                                          Festerville, PA 19053




Precision Sewer Services                    Precision Sprinkler Services Inc              Precision Sprinkler Services, Inc
P.O. Box 247                                3812 W 9th St                                 200 Pine St
Gradyville, PA 19039                        Trainer, PA 19061                             Holmes, PA 19043




Precision Surgical Inc                      Precision Time Systems Inc                    Precision Vision Inc
6141 Kellers Church Rd                      289 N Main St                                 1725 Killkenny Ct
Pipersville, PA 18947                       Ambler, PA 19002                              Woodstock, IL 60098




Precyse Solutions Inc                       Precyse Solutions LLC                         Preeti Soi
P.O. Box 932102                             Dept 1736                                     315 New St, Apt 709
Atlanta, GA 31193-2102                      P.O. Box 11407                                Philadelphia, PA 19106
                                            Birmingham, AL 35246-1736




Preferred Administrative Services           Preferred Care                                Preferred Data Imaging Inc
259 Monroe Ave                              259 Monroe Ave                                P.O. Box 10597
Rochester, NY 14607                         Rochester, NY 14607                           Canoga Park, CA 91309




Preferred Med Claim                         Preferred Medical Products                    Preferred Medical Transport Inc
Solutions                                   P.O. Box 100                                  151 Discovery Dr, Ste 108
9060 E Via Linda, Ste 250                   Ducktown, TN 37326                            Colmar, PA 18915
Scottsdale, AZ 85258




Preferred Medsurg                           Preferred Systems Inc                         Preferred Utilities Mfg Corp
2217 Lake Murray Blvd                       1341 W 6th St                                 31-35 South St
Columbia, SC 29212                          Erie, PA 16505                                Danbury, CT 06810
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 632 of 845

Premera Blue Cross                            Premier Comp Solutions LLC                  Premier Healthcare Solutions
Ms167                                         100 Hightower Blvd, Ste 300                 5882 Collections Center Dr
P.O. Box 327                                  Pittsburgh, PA 15205                        Chicago, IL 60693
Seattle, WA 98111-0327




Premier Healthcare Solutions                  Premier Luxury Rentals Inc                  Premier Ophthalmic Svcs
Attn Kelley Maskeri                           314 N 16th St                               22771 Citation Rd, Unit D
5882 Collections Center Dr                    Philadelphia, PA 19102                      Frankfort, IL 60423
Chicago, IL 60693




Premier, Inc                                  Premiere Conferencing Inc                   Premiere Credit Of North America
Attn Legal Department                         Amer Teleconferencing Service Ltd           Re Terrance T Towns
13034 Ballantyne Corporate Pl                 P.O. Box 875450                             P.O. Box 19309
Charlotte, NC 28277                           Kansas City, MO 92683                       Indianapolis, IN 46219




Premiere Credit Of North America              Premiere Global Services Inc                Premium Assignment Corporation
Ref Rasheena K Lewis                          Premiere Conferencing Inc                   3522 Thomasville Rd, Ste 400
P.O. Box 19309                                P.O. Box 404351                             Tallahassee, FL 32309
Indianapolis, MN 46219                        Atlanta, GA 30384-4351




Premium Assignment Corporation                Premium Assignment Corporation II           Premium Credit
P.O. Box 8000                                 151 Kalmus Dr, Ste C220                     Re File 30516
Tallahassee, FL 32314                         Costa Mesa, CA 92626                        P.O. Box 750
                                                                                          Scottsdale, AZ 85252-0750




Premium Distributing Center Corp              Prenatal Diagnosis Institute                Prentice Mclean
8033 Sunset Blvd, 898                         DBA Philly Pregnancy Center                 805 North 17th St
Los Angeles, CA 90046                         P.O. Box 188                                Philadelphia, PA 19130
                                              Bala Cynwyd, PA 19004




Prentke Romich Co                             Prepared Childbirth Educators Inc           Preparedness Industries Inc
P.O. Box 76079                                Breastfeeding Counsel/Indep Study           DBA the Preparedness Ctr
Cleveland, OH 44101-4755                      219 Central Ave                             311 E Perkins St
                                              Hatboro, PA 19040                           Ukiah, CA 95482




Preschool Project, Woolston                   Prescient Logistics, LLC                    Prescott S Inc
Attn Principal                                DBA Repscrubs                               18940 Microscope Way
1236 E Columbia Ave                           Attn Customer Care                          Monument, CO 80132
Philadelphia, PA 19125                        576 Monroe Rd, Ste 1304
                                              Sanford, FL 32771



Prescribers Letter                            Prescribing Reference Inc                   Present LLC
P.O. Box 8190                                 Haymarket Media                             Attn Michael Shore Dpm
Stockton, CA 95208                            114 W 26th St                               4800 N Federal Hwy, Ste A306
                                              New York, NY 10007-2407                     Boca Raton, FL 33431




President Directors Georgetown                President Directors Georgetown              Press Ganey Associates Inc
Attn Institute For Molecular                  DBA Georgetown Univ Med Ctr                 Box 88335
Human Genetics/Marilyn Davis                  College For Georgetown Univ                 Milwaukee, WI 53288-0335
P.O. Box 571477                               P.O. Box 571438Attn S R Bronson
Washington, DC 20057-1477                     Washington, DC 20057-1438
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 633 of 845

Press Ganey Associates, Inc                  Pressure Products Inc                          Prestige Health Choice
Attn Contracts Department                    1861 N Gaffney St, Ste B                       P.O. Box 7367
404 Columbia Pl                              San Pedro, CA 90731                            London, KY 40742
South Bend, IN 46601




Prestige Medical Imaging                     Prestige Medical Imaging, Inc                  Prestige Perfusion, LLC
Five Greentree Ctr                           Attn General Manager                           162 Avondale Rd
525 Route 73 N, Suite 104                    525 Route 73 N, Ste 104                        Norristown, PA 19403
Marlton, NJ 08053                            Marlton, NJ 08053




Prestige Perfusion, LLC                      Preya Patel                                    Prezio Health Inc
Attn John Haddle, Co-Founder                 1600 Arch St                                   P.O. Box 674414
162 Avondale Rd                              Philadelphia, PA 19103                         Detroit, MI 48267-4414
Norristown, PA 19403




Pri Medical Technologies Inc                 Pri Medical Technology Inc                     Priaynka Roy Md
P.O. Box 97                                  DBA Uhs Surgical Svcs                          4930 Shawnee Ct
Sun Valley, CA 91353                         P.O. Box 851315                                Schnecksville, PA 18078
                                             Minneapolis, MN 55485-1315




Pricewaterhousecoopers Llp                   Priju Varghese                                 Primary Medical Company
P.O. Box 952282                              640 N Broad St, Apt 827                        DBA Primedco
Dallas, TX 75395-2282                        Philadelphia, PA 19130                         12885 62nd St North, Ste 100
                                                                                            Largo, FL 33773-1842




Primary Simulation Inc                       Primax Recoveries Inc                          Prime Dental LLC
2963 Mozat Dr                                31355 Oak Crest Dr Ste, 100                    101 Old York Rd
Silver Spring, MD 20904                      Westlake Village, CA 91361                     Jenkintown, PA 19046




Prime Education Inc                          Prime Group Assoc Inc                          Prime Group Remediation Inc
8201 W Mcnab Rd                              4343 G St                                      P.O. Box 6
Tamarac, FL 33321                            Philadelphia, PA 19124                         Bensalem, PA 19020




Prime Healthcare Services                    Prime Healthcare Services-Roxboro              Prime Healthcare Svcs - Roxborough, LLC
d/b/a Lower Bucks Hospital                   DBA Roxborough Memorial Hospital               5800 Ridge Ave
2100 W Girard Ave                            5800 Ridge Ave                                 Philadelphia, PA 19128
Philadelphia, PA 19130                       Philadelphia, PA 19128




Prime Interiors LLC                          Primedco                                       Primesource Surgical
516 Moreboro Rd                              Primary Medical Co Inc                         P.O. Box 2783
Hatboro, PA 19040                            6541 44th St N, Ste 6003                       Birmingham, AL 35202
                                             Pinellas Park, FL 33781




Primesource Surgical Baltimore               Primex Wireless Inc                            Primmer Piper Eggleston Cramer
1720 Belmont Ave                             P.O. Box 775489                                30 Main St, Ste 500
Baltimore, MD 21244                          Chicago, IL 60677-5494                         P.O. Box 1489
                                                                                            Burlington, VT 05402
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 634 of 845

Primmer Piper Eggleston Cramer Pc            Princeton Communications Grp Inc             Princeton Public Affairs Group In
Attn Jeffrey P. Johnson                      Twenty Nassau St                             160 W State St
30 Main St, Ste 500                          Princeton, NJ 08542                          Trenton, NJ 08608-1102
Burlington, VT 05402




Principal Financial                          Principal Financial Group                    Principal Healthcare
1753 Telstar Dr, 300                         711 High St                                  P.O. Box 15294
Colorado Springs, CO 80920                   Des Moines, IA 50392-0001                    Wilmington, DE 19850-0294




Principal Healthcare                         Principal Life Insurance                     Principal Life Insurance
P.O. Box 39710                               1 International Plaza Ste, 100               P.O. Box 39710
Colorado Springs, CO 80949                   Philadelphia, PA 19113                       Colorado Springs, CO 80949-3910




Principal Life Insurance Company             Principle Financial Group                    Print And Mail Communications LLC
711 High St                                  P.O. Box 39710                               7040 Colonial Hwy
Des Moines, IA 50392-0001                    Colorado Springs, CO 80949-3910              Pennsauken, NJ 08109




Print Media Inc                              Printcrafters Inc                            Priority 1 Ambulance Service
Accounts Receivables                         4901 S 11th St                               5702 Newtown Ave
9002 NW 105th Way                            Philadelphia, PA 19112                       Philadelphia, PA 19120
Miami, FL 33178




Priority Archives Inc                        Priority Express Courier Inc                 Priority Healthcare Distribution
5 Chelsea Pkwy                               5 Chelsea Pkwy                               DBA Curascript Specialty Distribu
Boothwyn, PA 19061                           Boothwyn, PA 19061                           P.O. Box 978510
                                                                                          Dallas, TX 75397-8510




Priority Medical Sales LLC                   Priority Pharmaceuticals                     Priscilla Cavanaugh
1046 Erie St                                 Attn Accounts Receivables                    1 Franklin Town Blvd, Apt 1112
Utica, NY 13502                              4040 Sorrento Valley Blvd, Ste D             Philadelphia, PA 19103
                                             San Diego, CA 92121




Priscilla Kuruvila                           Priscilla Tyler                              Prism Business Sys Inc
3410 Hamilton St                             2509 Grove Lane                              P.O. Box 99591
Philadelphia, PA 19104                       Trevose, PA 19053                            Louisville, Ky 40269




Prism Career Institute                       Prism Education Group                        Prison Health Services Inc
8040 Roosevelt Blvd                          DBA Prism Education Group                    P.O. Box 967
Philadelphia, PA 19152                       3 Executive Campus                           Brentwood, TN 37024
                                             Cherry Hill, NJ 08002




Pritchett Hull Assoc Inc                     Prithvi Narayan Md                           Priti Bijpuria Md
3440 Oakcliff Rd NE, Ste 126                 6 Scudder Ct                                 834 Chestnut St, 1626
Atlanta, GA 30340-3006                       Pennington, NJ 08534                         Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 635 of 845

Priya Bakaya                                 Priya Dhagat                                 Priya Johal
1326 Spruce St, Apt 1901                     1 Franklintwn Blvd 307                       42 S 15th St, 604
Philadelphia, PA 19107                       Philadelphia, PA 19103                       Philadelphia, PA 19102




Priya Kalaparambath                          Priya Mehta                                  Priya Patel
9430 Woodbridge Rd                           717 S Columbus Blvd, Apt 718                 1664 Park Ave
Philadelphia, PA 19114                       Philadelphia, PA 19147                       Willow Grove, PA 19090




Priya Patel Md                               Priya Patel, M.D.                            Priya Sripathy
1571 Old York Rd, Apt 3                      1664 Park Ave                                335 Pemberton St
Abington, PA 19001                           Willow Grove, PA 19090                       Philadelphia, PA 19147




Priyadarshee Patel                           Prn Funding LLC                              Pro Com Systems
300 Alexander Ct, Apt 205                    Premier Healthcare Professionals             P.O. Box 14310
Philadelphia, PA 19103                       P.O. Box 643455                              Pittsburgh, PA 15239
                                             Cincinnati, OH 45264-3455




Pro Computer Service LLC                     Pro Libra Associates Inc                     Pro Med Instruments Inc
1200 Lincoln Dr W, Unit 101                  436 Springfield Ave, Ste 3                   4529 SE 16th Pl, 101
Marlton, NJ 08053                            Summit, NJ 07901-2682                        Cape Coral, FL 33904




Pro Med Products Inc                         Pro Type Inc                                 Process Software Corp
6445 Powers Ferry Rd, 199                    2207 Concord Pike, Ste 707                   P.O. Box 414197
Atlanta, GA 30339                            Wilmington, DE 19803                         Boston, MA 02241-4197




Procter Gamble                               Procter Gamble Pharmaceuticals               Procyte Corporation
P G Oral Health                              24410 Network Pl                             A Photomedex Co
24808 Network Pl                             Chicago, IL 60673-1244                       P.O. Box 8500-3461
Chicago, IL 60673                                                                         Philadelphia, PA 19178-3461




Prodesse Inc                                 Product Expectations Ltd                     Pro-Ed Inc
W229 N1870 Westwood Dr                       Nash House Datchet Rd                        P.O. Box 679029
Waukesha, WI 53186                           Slough, Berkshire 5L3 7Lr                    Dallas, TX 75267-9029
                                             United Kingdom




Professional Appearances Inc                 Professional Coders Of S Nj Tri              Professional Education Center
DBA Allheart.Com                             c/o Joann Kergides Cpc                       2805 the Esplanade
5284 Adolpfo Rd, Ste 250                     119 Prospect Rd                              P.O. Box 7447
Camarillo, CA 93012                          Sicklerville, NJ 08081                       Chico, CA 95927-7447




Professional Laminating LLC                  Professional Medical Management              Professional Placement Resources
233 E Johnson St, Ste M                      DBA Financial Recoveries                     DBA Ppr Healthcare Staffing
Cary, NC 27513                               P.O. Box 1388                                P.O. Box 674009
                                             Mt Laurel, NJ 08054                          Dallas, TX 75267-4009
                               Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 636 of 845

Professional Products Inc                    Professional Publications                       Professional Receivables Network
P.O. Box 589                                 1121 N Bethlehem Pike                           P.O. Box 8484
Defuniak Springs, FL 32435                   Dept 60-274                                     Cherry Hill, NJ 08034
                                             Spring House, PA 19477




Professional Research Consult Inc            Professional Sign Systems Inc                   Professional Sports Publications
11326 P St                                   DBA Identity Solutions Id Solut                 570 Elmont Rd
Omaha, NE 68137                              2506 Club Meadow Dr                             Elmont, NY 11003
                                             Garland, TX 75041




Professional Systems Corp                    Professional Trauma Services                    Professional Trauma Services, LLC
DBA Psc Info Group                           12 Hessian Way                                  Attn Raymond Talucci, MC
P.O. Box 7777-6540                           Cherry Hill, NJ 08003                           12 Hessian Way
Philadelphia, PA 19175-6540                                                                  Cherry Hill, NJ 08083




Proforma                                     Program Development Associates                  Programs Employing People
Pfg Ventures                                 Attn Order Dept                                 DBA Pep Bowl
P.O. Box 640814                              P.O. Box 2038                                   1200 S Broad St
Cincinnati, OH 45264-0814                    Syracuse, NY 13220                              Philadelphia, PA 19146




Progressive                                  Progressive                                     Progressive Auto Ins/Refund
300 Oxford Dr, Ste 4                         P.O. Box 512926                                 4221 W Boyscout Blvd, Ste 400
Monroeville, PA 15146                        Los Angeles, CA 90051                           Tampa, FL 33607-5765




Progressive Auto Insurance                   Progressive Business                            Progressive Business Publications
P.O. Box 5527                                Communications Inc                              International Credit Recovery Inc
Ft Lauderdale, FL 33310                      4516 W Linebaugh                                P.O. Box 992
                                             Tampa, Fl 33624-                                Vestal, NY 13851




Progressive Business Publications            Progressive Financial Services                  Progressive Insurance
P.O. Box 3019                                Re Robert Cottrill Cs Wg200922319               P.O. Box 512926
Malvern, PA 19355                            P.O. Box 070957                                 Los Angeles, CA 90051
                                             Charlotte, NC 28272-0957




Progressive Insurance Company                Progressive Medical Inc                         Progressive Northern Insurance
2122 Columbiana Rd                           P.O. Box 771410                                 5165 Campus Dr
Vestavia, AL 35216                           St Louis, MO 63177-2410                         Plymouth Meeting, PA 19462




Progressive Nursing Staffers                 Progressive Nursing Staffers Inc                Progressive Printing Mgt Inc
5531 Hempstead Way, Ste B                    7001 Kilworth Ln                                145 W Franklin St
Springfield, VA 22151                        Springfield, VA 22153                           New Holland, PA 17557




Projectors Now Inc                           Pro-Lab Diagnostics                             Promab Biotechnologies Inc
8725 A Loch Raven Blvd, Ste 2                21 Cypress Blvd, 1070                           5221 Central Ave, Ste 200
Baltimore, MD 21286                          Round Rock, TX 78665-1034                       Richmond, CA 94804
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 637 of 845

Prometheus Laboratories Inc                   Promex Inc                                  Promex Technologies
P.O. Box 894115                               3049 Hudson St                              DBA US Biopsy
Los Angeles, CA 90189-4115                    Franklin, IN 46131                          3049 Hudson St
                                                                                          Franklin, IN 43131-7395




Promobile Transportation Inc                  Promotional Marketing Inc                   Promotions Now.Com
1310 Kelley Rd                                441 Germantown Pike                         1270 Glen Ave
Oberlin, PA 17113                             Lafayette Hill, PA 19444-1819               Moorestown, NJ 08057




Propac Inc                                    Proserv Removal Incorp                      Proserv Removal, Inc
2390 Air Park Rd                              1-800 Got Junk                              DBA 1-800-Got-Junk
Charleston, SC 29406                          668 Stony Hill Rd, Ste 154                  668 Stony Hill Rd, Ste 154
                                              Yardley, PA 19067                           Yardley, PA 19067




Prosit Print Solutions                        Protech Printer Repair LLC                  Pro-Tech Services Inc
1000 Sussex Blvd, 3                           69 Ivy Hill Rd                              4338 Harbour Pointe Blvd SW
Broomall, PA 19008                            Levittown, PA 19057                         Mukilteo, WA 98275




Protocall Certified Home Hlth Inc             Protocall Inc                               Protox Biotech
DBA Protocall Inc                             1 Mall Dr, Ste 100                          210 Denison Rd
1 Mall Dr, Ste 203                            Cherry Hill, NJ 08002                       Victoria, Bc V8S 4K3
Cherry Hill, NJ 08000-2000                                                                Canada




Provence Catering                             Provest Holding LLC                         Providence Healthcare Group
Provence Distinctive Catering                 DBA American Envoy                          2911 Turtle Creek Blvd, Ste 300
401 N Trooper Rd                              4520 Seedling Cir                           Dallas, TX 75219
Trooper, PA 19403                             Tampa, FL 33614




Providence Medical Technology Inc             Providence Search Partners LLC              Provident American Life
P.O. Box 74008771                             DBA Pediatric Search Partners               P.O. Box 30010
Chicago, IL 60674-7400                        6505 W Park Blvd, Ste 306                   Austin, TX 78755-3010
                                              Pmb, 371
                                              Plano, TX 75093



Provider Enterprise LLC                       Providertrust Inc                           Providertrust, Inc
P.O. Box 1225                                 P.O. Box 306121                             Attn Michael Rosen, Esq.
Hendersonville, TN 37077-1225                 Nashville, TN 37230-6121                    2300 Charlotte Ave, Ste 104
                                                                                          Nashville, TN 37203




Providian Medical Equipment LLC               Proxima Therapeutics Inc                    Proximity Systems Inc
5335 Avion Park Dr, Unit A                    2555 Marconi Dr, Ste 220                    P.O. Box 690371
Highland, OH 44143                            Alpharetta, GA 30005-2066                   Houston, TX 77269




Prsa Philadelphia Chapter                     Prudential                                  Prudential
P.O. Box 38                                   P.O. Box 5060                               P.O. Box 5080
Fairless Hills, PA 19030                      Freehold, NJ 07728                          Millville, NJ 08332-5080
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 638 of 845

Prudential Aarp                             Prudential Benefit Claim                       Prudential Healthcare
P.O. Box 13999                              P.O. Box 3017                                  31355 Oak Crest Dr, Ste 100
Philadelphia, PA 19107                      Millville, NJ 08332                            Westlake Village, CA 91361




Prudential Healthcare                       Prudential Ins                                 Prudential Insurance
P.O. Box 6025                               P.O. Box 6500                                  520 Broadhollow Rd
Millville, NJ 08332                         Linwood, NY 08221                              Melville, NY 11747




Prudential Insurance                        Pruett Roof                                    Pruett Roof Consulting, LLC
P.O. Box 2020                               644 Vinings Estates Dr                         Pruett S Roof
Millville, NJ 08332                         Mableton, GA 30126                             644 Vinings Estates Dr
                                                                                           Mableton, GA 30126




Psa Inc                                     Psa Phcc                                       Psc Industrial Outsourcing Inc
17200 Chenal Pkwy, Ste 300-105              Plumbing Heating Cooling                       Philip Svcs Jaca Division
Little Rock, AR 72223                       Contractors                                    P.O. Box 3070
                                            P.O. Box 604                                   Houston, TX 77253-3070
                                            Broomall, PA 19008



Psc Isg Western Region                      Psdvs Eastern Chapter                          Psea Healthcare
P.O. Box 200584                             Volunteer Svcs In Healthcare                   Pa Assoc of Staff Nurses Allied
Houston, TX 77216-0584                      2021 Arch St                                   Professionals
                                            Philadelphia, PA 19103-1491                    1 Fayette St, Ste 475
                                                                                           Conshohocken, PA 19428



Psers Medical Bnft Plan                     Pshp                                           Psi Services Inc
P.O. Box 1764                               P.O. Box 9874                                  DBA Amp
Lancaster, PA 17608-1764                    Erie, PA 16505                                 18000 W 105th St
                                                                                           Olathe, KS 66061




Psrc Inc                                    Pst Products Inc                               Psychological Assessment Resource
Eastern Regional Conference                 DBA Mckesson                                   16204 N Florida Ave
P.O. Box 279                                Formerly Per SE Technologies Inc               Lutz, FL 33549
Willow Grove, PA 19090                      P.O. Box 403421
                                            Atlanta, GA 30384-3421



Psychological Corp                          Psychological Corp                             Ptr Baler Compactor Co
555 Academic Ct                             Harcourt Brace Jovanovich                      2207 E Ontario St
San Antonio, TX 78204-2698                  P.O. Box 96448                                 Philadelphia, PA 19134
                                            Chicago, Il 60693-




Ptw New York                                Ptw New York Corporation                       Ptw-New York Corporation
201 Park Ave                                Attn Mark Szczepanski                          140 58th St, Ste 5H3
Hicksville, NY 11801                        140 58th St                                    Brooklyn, NY 11220
                                            Brooklyn, NY 11220




Public Citizens For Children                Public Health Foundation                       Public Health Management Corp
Pccy                                        P.O. Box 753                                   1500 Market St, 17th Fl
1709 Benjamin Franklin Pkwy, 1st Fl         Waldorf, MD 20604                              Philadelphia, PA 19102
Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 639 of 845

Public Health Management Corp               Public Health Management Corporation         Public Relations Society Of
Attn Timothy Donohue                        260 S Broad St, 18th Fl                      America
Centre Square East                          Philadelphia, PA 19102                       33 Malden Ln 11th Fl
1500 Market St                                                                           New York, NY 10038
Philadelphia, PA 19102



Public Sports Bar LLC                       Publications Order Department                Puente Const Enterprises Inc
Field House Sports Bar                      American Marketing Association               48-50 Newton Ave
1150 Filbert St                             250 S Wacker Dr                              Woodbury, NJ 08096
Philadelphia, PA 19107                      Chicago, Il 60606-




Puget Sound Blood Center Progra             Puja Mehta Md                                Pull-Thru Network
DBA Northwest Tissue Ctr                    1700 Walnut St, Apt 5F                       2312 Savoy St
921 Terry Ave                               Philadelphia, PA 19103-6156                  Hoover, AL 35226
Seattle, WA 98104




Pulmonary Allergy Assoc Pc                  Pulmonary Diagnostics                        Pulmonary Medicine Pc
920 Lawn Ave, Ste 6                         Aftercare LLC                                5325 Northgate Dr
Sellersville, PA 19860-1560                 P.O. Box 505                                 Bethlehem, PA 18017
                                            Farmville, VA 23901




Pulmonetic Systems                          Puneet Sharma Md                             Puppet Kitchen International Inc.
23578 Network Pl                            40 Revere Rd, Apt 18                         12 Dongan Pl, 408
Chicago, IL 60673-1235                      Drexel Hill, PA 19026                        New York, NY 10040




Puppet Kitchen International, Inc           Purchase Power                               Pure Processing LLC
Attn Eric Wright                            P.O. Box 371874                              470 Mission St, Unit 2
12 Dongan Pl, 408                           Pittsburgh, PA 15250-7874                    Carol Stream, IL 60188
New York, NY 10040




Pureland Supply                             Purvi J Kapadia-Jethva Md                    Pyxis Corporation
P.O. Box 534                                118 Amethyst Way                             A Cardinal Health Co
Unionville, PA 19375                        Franklin Park, NJ 08823                      22456 Network Pl
                                                                                         Chicago, IL 60673-1224




Qa Benchmark, LLC                           Qadriyyah Thompson                           Qazi Ashraf Md
550 Highland St, Ste 100                    159 Westbrook Dr                             3 Cedar Pl
Frederick, MD 21701                         Swedesboro, NJ 08085                         Lafayette Hill, PA 19444-2314




Qbd Construction Inc                        Qc Orthodontics Lab Inc                      Q-Centrix LLC
Quality By Design                           109 Spence Mill Rd                           Dept Ch 19901
2800 Horseshoe Trail                        Fuquary Varina, NC 27526                     Palatine, IL 60055-9901
Chester Springs, PA 19425




Qiagen Inc                                  Qiana Martin                                 Qingwu Kong
P.O. Box 5132                               615 Levick St                                4000 Gypsy Lane, Unit 210
Carol Stream, IL 60197-5132                 Philadelphia, PA 19111                       Philadelphia, PA 19129
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 640 of 845

Qlc Technologies                              Qmg LLC                                      Qsgi Green Inc
2320 Grays Ferry Ave                          DBA Qdobe Mexican Grill                      DBA Green Energy Masters
Philadelphia, PA 19146                        1528 Walnut St                               P.O. Box 300019
                                              Philadelphia, PA 19102                       Duluth, GA 30096




Quadeerah Kennedy                             Quadramed Corporation                        Quaker City Medical Specialties
2542 Gratz St                                 P.O. Box 1915                                29 N 2nd St
Philadelphia, PA 19132                        Merrifield, VA 22116-1915                    Philadelphia, PA 19106




Quaker City Service Company                   Quaker Photo Inc                             Quaker Steam Specialty Corporatio
4925 Princeton Ave                            1025 Arch St                                 P.O. Box 39045
Philadelphia, PA 19135                        Philadelphia, PA 19107                       Philadelphia, PA 19136




Quakerbridge Radiology LLC                    Quakerooters Inc                             Qual Care
208 Quakerbridge Ct                           P.O. Box 436                                 30 Knight Bridges Rd
Moorestown, NJ 08057                          Moorestown, NJ 08057                         Piscatway, NJ 08854




Qualas Engineering LLC                        Qualcare                                     Qualchoice
4-19 Banta Pl                                 P.O. Box 820                                 P.O. Box 25610
Fair Lawn, NJ 07410                           Piscataway, NJ 08558-2000                    Little Rock, AR 72221




Qualicare Preferred Providers                 Quality Community Healthcare Inc             Quality Insights Renal Network 4
P.O. Box 249                                  2501 W Lehigh Ave                            Attn Exece Dir
Piscataway, NJ 08855                          Philadelphia, PA 19132                       630 Freedom Business Center, Ste 116
                                                                                           King of Prussia, PA 19406




Quality Medical Group Inc                     Quality Monitor Systems Inc                  Quality Systems Inc
4475 S Clinton Ave, Ste 106                   1950 Victor Pl                               18111 Von Karman Ave, Ste 700
S Plainfield, NJ 07080                        Colorado Springs, CO 80915                   Irvine, CA 92612




Quality Systems Inc                           Quality Systems Inc                          Quality Technologies Inc
P.O. Box 511449                               P.O. Box 809390                              2363 Teller Rd, 114
Los Angeles, CA 90051                         Chicago, IL 60680                            Newbury Park, CA 91320




Qualmed                                       Qualmed Plans For Health                     Qualmed/Healthnet
P.O. Box 210                                  1835 Market St                               P.O. Box 904
Pueblo, CO 81003                              Philadelphia, PA 19103                       Shelton, CT 06484




Quantimetrix Medical Ind                      Quantros Inc                                 Quantros, Inc
P.O. Box 60529                                P.O. Box 206497                              Attn General Counsel
Los Angeles, CA 90060-0529                    Dallas, TX 75320-6497                        220 N Main St, Ste 300
                                                                                           Greenville, SC 29601
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 641 of 845

Quantum Corporation                         Quantum Imaging Therapeutic                  Quenetta Cooper
P.O. Box 16535                              P.O. Box 62165                               7306 Sherwood Rd
Irvine, CA 92623-6535                       Baltimore, MD 21264-2165                     Philadelphia, PA 19151




Quentin A Fisher Md                         Queset Medical Corporation                   Quest Diagnostic Clinical Labs Inc.
6213 Stoneham Rd                            P.O. Box 1287                                900 Business Center Dr
Bethesda, MD 20817                          Brockton, MA 02303                           Horsham, PA 19044




Quest Diagnostic Clinical Labs Inc.         Quest Diagnostic Inc                         Quest Diagnostics
Attn Legal Department                       c/o Nichols Institute                        900 Business Center Dr
500 Plaza Dr                                3924 Collection Center Dr                    Horsham, PA 19044
Secaucus, NJ 07094                          Chicago, IL 60693




Quest Diagnostics                           Quest Diagnostics                            Quest Diagnostics
Client Number 60059511                      P.O. Box 41652                               P.O. Box 5001
P.O. Box 740709                             Philadelphia, PA 19101-1652                  Collegeville, PA 19426
Atlanta, GA 30374-0709




Quest Diagnostics                           Quest Diagnostics                            Quest Diagnostics
P.O. Box 530440                             P.O. Box 740709                              P.O. Box 740777
Atlanta, GA 30353-0440                      Atlanta, GA 30374-0709                       Cincinnati, OH 45274-0777




Quest Diagnostics                           Quest Diagnostics Inc                        Quest Diagnostics Inc
P.O. Box 828669                             3 Giralda Farms                              3866 Collection Center Dr
Philadelphia, PA 19182-8669                 Madison, NJ 07940-1027                       Chicago, IL 60693




Quest Diagnostics Inc/San Diego             Quest Diagnostics Infectious                 Quest Diagnostics Infectious Dis, Inc
12436 Collection Ctr Dr                     Disease Inc                                  Attn Katie Bishar, VP
Chicago, IL 60693-2436                      P.O. Box 8662                                33608 Ortega Hwy
                                            Philadelphia, PA 19178-8662                  Building B
                                                                                         San Juan Capistrano, CA 92675



Quest Medical Inc                           Quest Technologies Inc                       Quianna Bailey
P.O. Box 934486                             1060 Corp Center Dr                          7255 Pittville Ave
Atlanta, GA 31193-4486                      Oconomowoc, WI 53066                         Philladelphia, PA 19126




Quick Medical Measurement                   Quickmedical Measurrement                    Quidel Corporation
Concepts                                    Concepts Inc                                 12544 High Bluff Dr, Ste 200
P.O. Box 1052                               P.O. Box 1052                                San Diego, CA 92130
Snoqualmie, WA 98065                        Snoqualmie, WA 98065-1052




Quidel Corporation                          Quill Corporation                            Quilts For Kids Inc
File 50177                                  P.O. Box 37600                               953 Brownsburg Rd E
Los Angeles, CA 90074-0177                  Philadelphia, PA 19101-0600                  New Hope, PA 18938
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 642 of 845

Quinn Le                                     Quintiles Inc                                Quintron Instruments Co Inc
523 Red Coat Lane                            DBA Outcome Sciences LLC                     2208 S 38th St
Phoenixville, PA 19460                       DBA Qrwlpr                                   Milwaukee, WI 53215
                                             P.O. Box 601070
                                             Charlotte, NC 28260-1070



Quran Howard                                 Quva Pharma Inc                              Qwest
6335 Buist Ave                               Attn Accounting Dept                         Business Svcs
Philadelphia, PA 19142                       1075 W Park One Dr, Ste 100                  P.O. Box 856169
                                             Sugar Land, TX 77478                         Louisville, KY 40285-6169




Qwest Interprise America Inc                 Qylief Kearse                                R D Batteries Inc
Dept 047                                     3541 Frankford Ave                           P.O. Box 5007
Denver, CO 80271                             Philadelphia, PA 19134                       Burnsville, MN 55337-5007




R D Systems, Inc.                            R D Plastics Co Inc                          R D Service Inc
614 Mckinley Pl NE                           P.O. Box 111300                              P.O. Box 890
Minneapolis, MN 55413-2647                   Nashville, TN 37222-1300                     New Castle, DE 19720




R E Mershon Concrete Products Inc            R K Standard Inc                             R K Towing Inc
P.O. Box 254                                 DBA Standard Tap                             3200 W/S Vare Ave
Rte 130                                      901 N 2nd St                                 Philadelphia, PA 19145
Bordentown, NJ 08505                         Philadelphia, PA 19123




R Lee Vogel Md                               RMS                                          R Waleed Naseem Md
562 Gregory Ln                               P.O. Box 3100                                48 Pergrine Dr
Devon, PA 19333                              Naperville, IL 60566-7099                    Voorhees, NJ 08043




R. Smith International, LLC                  R.V., A Minor                                R.V., a minor
DBA Rsource                                  By Kira and David Voelker                    c/o Raynes Lawn Hehmeyer
Attn General Counsel                         161 Avondale Dr                              Attn Stephen Raynes, Joseph Traub
433 Plaza Real, Ste 345                      Birdsboro, PA 19508                          1845 Walnut St, 20th Fl
Boca Raton, FL 33432                                                                      Philadelphia, PA 19103



R4 Inc                                       Rabia Qureshi                                Rachael Bonawitz
50 Commerce Way                              1012 S Fairhill St                           926 N 3rd St, Apt 3b
Norton, MA 02766                             Philadelphia, PA 19147                       Philadelphia, PA 19123




Rachael Bonawitz, M.D.                       Rachael Clancy                               Rachael Jones
1271 Gulph Creek Dr                          26 Baird St                                  1 Monroe Court
Wayne, PA 19807                              Warminster, PA 18974                         Southampton, NJ 08088




Rachael Mangini                              Rachael Miller                               Rachael Wood
17 Lafferty Dr                               1815 Jfk Blvd, 1412                          4140 Elbridge St
Cherry Hill, NJ 08002                        Philadelphia, PA 19103                       Philadelphia, PA 19135
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 643 of 845

Racheeda Young                             Rachel Abramczyk                              Rachel Betesh
4627 Parrish St                            317 N Broad St, 620                           46 Lincoln Ave
Philadelphia, PA 19139                     Philadelphia, PA 19107                        Yeadon, PA 19050




Rachel Breslin                             Rachel Brown Md                               Rachel Danis
37 Beloit Ave                              8129 SW 57th Pl                               770 S Grand Ave, Apt 3158
Audubon, NJ 08106                          Gainesville, FL 32608                         Los Angeles, CA 90017




Rachel Edelman                             Rachel Fleishman                              Rachel Fleishman Md
1930 Chestnut St, Apt 5d                   323 Hamilton Rd                               108 David Rd
Philadelphia, PA 19103                     Merion Station, PA 19066                      Bala Cynwyd, PA 19004




Rachel Fleishman, M.D.                     Rachel Gart                                   Rachel Higgins
323 Hamilton Rd                            104 Brookview Cir                             2756 Fuller St
Merion Station, PA 19066                   Marlton, NJ 08053                             Philadelphia, PA 19152




Rachel Kologinczak                         Rachel Koster                                 Rachel Kreimer
640 N Broad St, 829                        763 N 27th St, Apt 1                          317 Springhouse Lane
Philadelphia, PA 19130                     Philadelphia, PA 19130                        Moorestown, NJ 08057




Rachel Lucchese                            Rachel Lyons                                  Rachel Mcclintock
4100 Orchard Lane                          3118 Salmon St                                2647 Meetinghouse Rd
Philadelphia, PA 19154                     Philadelphia, PA 19134                        Jamison, PA 18929




Rachel Mccormick                           Rachel Nathan                                 Rachel Obenschain
605 Barton Run Blvd                        111 N 9th St, 307                             117 Derby Dr
Marlton, NJ 08053                          Philadelphia, PA 19107                        Elverson, PA 19520




Rachel Schemes                             Rachel Shin                                   Rachel Sistrunk
5535 Torresdale Ave                        640 N Broad St, Apt 910                       5016 Copely Rd
Philadelphia, PA 19124                     Philadelphia, PA 19130                        Philadelphia, PA 19144




Rachel Strom                               Rachel Tachayapong                            Rachel Tolomeo
107 Winesap Rd                             372 W Milne St                                400 S 9th St
Cherry Hill, NJ 08003-3723                 Philadelphia, PA 19144                        Philadelphia, PA 19147




Rachel Villarceau                          Rachel Wallete                                Rachel Warner
5561 Miriam Rd                             3806 Bensalem Blvd, Apt 34                    3801 Kennett Pike, 3762
Philadelphia, PA 19124                     Bensalem, PA 19020                            Wilmington, DE 19807
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 644 of 845

Rachel Zapf                                  Rachelle Sylvain-Spence                     Rachna Chawla
9340 Edmund St                               1251 Neshaminy Valley Dr                    113 Inverness Dr
Philadelphia, PA 19114                       Bensalem, PA 19020                          Blue Bell, PA 19422




Rachna Patel                                 Racine Medical Electronics Inc              Rad Source Technologies Inc
2001 Hamilton St, 701                        21 Canal St                                 4907 Golden Pkwy, Ste 400
Philadelphia, PA 19130                       Lawrence, MA 01840                          Bulford, GA 30518




Rad Source Technologies, Inc                 Radcomm Inc                                 Radha Nair
4907 Golden Pkwy                             14241 Midlothian Turnpike, Ste 237          2101 Market St, Unit 2302
Buford, GA 30518                             Midlothian, VA 23113-6500                   Philadelphia, PA 19103




Radha Patel                                  Radha V Menon Md                            Radhika Choksi
640 N Broad St, 527                          106 Ava Ct                                  226 W Rittenhouse Square, Apt 1415a
Philadelphia, PA 19130                       Plymouth Meeting, PA 19462                  Philadelphia, PA 19103-5727




Radhika Polisetty                            Radi Medical Systems Inc                    Radiadyne LLC
402 Burroughs Mill Ct                        P.O. Box 415003                             DBA Radiadyne
Cherry Hill, NJ 08002                        Boston, MA 02241-5003                       2313 W Sam Houston Pkwy N, 107
                                                                                         Houston, TX 77043




Radiation Oncologist Pa                      Radiation Oncologists, PA                   Radiation Products Design
P.O. Box 4460                                Attn Jon Strasser, MD                       5218 Barthel Ind Dr
Wilmington, DE 19807-4460                    161 Wilmington-W Chester Pike               Albertville, Mn 55301
                                             Chadds Ford, PA 19317




Radiological Imaging Technology I            Radiological Society N Amer Inc             Radiological Society N America
5065 List Dr                                 104 Wilmot Rd, Ste 300                      P.O. Box 4799
Colorado Springs, CO 80919                   P.O. Box 825                                No Suburban, IL 60197-4799
                                             Deerfield, IL 60015




Radiological Society Of N Amer               Radiological Society Of New Jerse           Radiology Group Of Abington
Assoc of University Radiologists             26 Eastmans Rd                              P.O. Box 6750
P.O. Box 4284                                Parsippany, NJ 07054                        Portsmouth, NH 03802
Carol Stream, IL 60197-4284




Radiology Oncology Systems Inc               Radiology Solutions                         Radiology Solutions, LLC
6725 Mesa Ridge Rd, Ste E205                 P.O. Box 127                                Attn James O Connell, Co-Owner
San Diego, CA 92121                          Gibbsboro, NJ 08026                         166 Peregrine Dr
                                                                                         Voorhees, NJ 08043




Radiomed Corporation                         Radiometer America Inc                      Radiometer America Inc
3150 Stage Post Dr, Ste 110                  13217 Collection Center Dr                  250 S Kraemer Blvd
Bartlett, TN 38133                           Chicago, IL 60693                           Brea, CA 92821
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 645 of 845

Radiometer America Inc                    Radionics                                    Radman Radiological Inc
DBA Hemocue America                       A Div of Tyco Healthcare Grp LP              Accounts Receivable
32669 Collection Ctr Dr                   P.O. Box 360227                              P.O. Box 6307
Chicago, IL 60693-0326                    Pittsburgh, PA 15250-6227                    Virginia Beach, VA 23456




Radon Medical Imaging Corp-Wv             Rad-Onc Physics Consulting                   Radonc Questions LLC
3254 US Rt 60 East                        35 John Hannum Cr                            5522 S Hyde Park Blvd
Ona, WV 25545                             Glenn Mills, PA 19342                        Chicago, IL 60637




Radpac                                    Radsource Imaging Technologies               Rafael A Porrata-Doria
P.O. Box 3767                             8121 NW 97th Terr                            300 Kent Rd
Reston, VA 20195-1067                     Kansas City, MO 64153                        Bala Cynwyd, PA 19004




Rafael Gottenger Md                       Rafael Soto Jr                               Rafeeq Fitzgerald
2644 Burnaby Dr                           3067 Coral St                                1908 Berkshire St
Columbus, OH 43209                        Philadelphia, PA 19134                       Philadelphia, PA 19124




Rafeia Love                               Raffaella Law                                Rafiya Woodlock
5729 Pemberton St                         387 Alberts Way                              7539 Overbrook Ave
Philadelphia, PA 19143                    Langhorne, PA 19047                          Philadelphia, PA 19151




Raghda Bchech                             Raghuveer Ranganathan Md                     Raheem S Wright
1520 Hamilton St, Apt 706                 1815 Jfk Blvd, Apt 2605                      2026 S 68th St
Philadelphia, PA 19130                    Philadelphia, PA 19103                       Philadelphia, PA 19142




Rahmere Vaughn-Wilson                     Rahul Khurana                                Rahul Mehta
3734 Melon St                             4905 SW Charleston St                        848 Northwwestern Ave
6014 Latona St                            Seattle, WA 98116                            Philadelphia, PA 19128
Philadelphia, PA 19104




Rainbow Babies Children S Hosp            Rainbow Ribbons                              Rainbow Scientific Inc
11100 Euclid Ave                          216 Hickory Hill Rd                          83 Maple Ave
Ms, 6001                                  Philadelphia, PA 19154                       Windsor, CT 06095
Cleveland, OH 44106-6001




Rainin Instrument Co Inc                  Raj P Munshi                                 Rajat Joshi
27006 Network Pl                          182 Gay St, 503                              315 N 12th St
Chicago, IL 60673-1270                    Philadelphia, PA 19128                       Philadelphia, PA 19107




Rajat Singh                               Rajbir Purewal                               Rajeev Prasad
1125 Sansom St, Apt 606                   1835 Arch St, 903                            127 Castleton Rd
Philadelphia, PA 19107                    Philadelphia, PA 19103                       Delran, NJ 08075
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 646 of 845

Rajeev Prasad Md                            Rajeev Prasad Md                              Rajeev Shah Md
100 Oakmont Dr                              72 Canterbury Cir                             805 N 21st St
Moorestown, NJ 08057                        East Longmeadow, MA 01028                     Philadelphia, PA 19130




Rajesh Raman                                Rajidivya Viswanathan                         Rajit Chakravarty Md
2429 Locust St, Apt 302                     1000 S Broad St, Apt 501                      1 Franklin Town Blvd, Apt 1605
Philadelphia, PA 19103                      Philadelphia, PA 19146                        Philadelphia, PA 19103




Raju Thakor Md                              Rakesh D Mistry Md                            Raleigh Manchester Hotel LLC
224 Starboard Way                           1420 N Marshall St, Apt 104                   DBA Doubletree Guest, Ste S
Mt Laurel, NJ 08054                         Milwaukee, WI 53202                           515 Fellowship Rd N
                                                                                          Mt Laurel, NJ 08054-1114




Ralf Joffe Do Mph                           Ralph Cavalier Md                             Ralph Cipriano
P.O. Box 22700                              264 Ripka St                                  1735 Chestnut St, Apt 304
Knoxville, TN 37933                         Philadelphia, PA 19127                        Philadelphia, PA 19103




Ralph H Jaffe Md                            Ralph J. Riviello, M.D.                       Ralph Mirarchi
8229 Forest Ave                             866 Ashburn Way                               1625 Ritner St
Elkins Park, PA 19027-2429                  Woolwich, NJ 08085                            Philadelphia, PA 19148




Ralph Outtins                               Ralph Riviello                                Ralph Speich
5906 Addison St, Apt A                      866 Ashburn Way                               292 Dogwood Ln
Philadelphia, PA 19143                      Woolwich, NJ 08085                            Clarksboro, NJ 08020




Ralph W Brenner                             Ralph Weinger                                 Raluca Mccallum
71 Inlet Dr                                 Dba Weinger Video Productions                 777 N 25th St
Avalon, NJ 08202                            15 St Moritz Ln                               Philadelphia, PA 19130
                                            Cherry Hill, NJ 08003-5123




Raluchukwu Attah                            Ramesh Hemnani Md                             Ramiesha Hopson
4000 Presidential Blvd, Apt 1303            631 Leverington Ave                           2418 N 10th St
Philadelphia, PA 19131                      Philadelphia, PA 19128                        Philadelphia, PA 19133




Ramin Moghaddas Md                          Ramin Nazari Md                               Ramm Inc
17215 Crocheron Ave, Apt 4b                 1900 Frontage Rd, Apt 604                     15 Union Hill Rd
Flushing, NY 11358                          Cherry Hill, NJ 08034-2213                    W Conshohocken, PA 19428-2718




Rammurti Mckenzie Md                        Ramon Hall                                    Ramon Lopez
111 N 9th St, Apt 320                       3131 Cecil B Moore Ave                        166 E Walnut Park Dr
Philadelphia, PA 19107                      Philadelphia, PA 19121                        Philadelphia, PA 19120
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 647 of 845

Ramon Rivera Md                             Ramona Ferris                                  Ramona Reeves-Huslin
1445 S 18th St, Apt 113                     7901 Henry Ave, Apt C503                       14 Elm Ave
St Louis, MO 63104                          Philadelphia, PA 19128                         Upper Darby, PA 19082




Ramtel                                      Ramya Sethuram                                 Rana Elmekadem
115 Railroad Ave                            2524 Huntingdon Lane                           307 A Princeton Rd
Johnston, RI 02919                          Ardmore, PA 19003                              Haddonfield, NJ 08033




Rancocas Valley Regional High Sch           Randa Dafalla                                  Randal L Whitman Md
c/o Mark Haines                             147 Cleveland St, Apt B1                       7201 Rising Sun Ave
520 Jacksonville Rd                         Orange, NJ 07050                               Philadelphia, PA 19111
Mt Holly, NJ 08060




Randall Brommer                             Randall Faber                                  Randall M Thomas
2001 Hamilton St, P-102                     1411 S Leithgow Terrace                        6002 N 10th St
Philadelphia, PA 19130                      Philadelphia, PA 19147                         Philadelphia, PA 19141




Randi Sjogren                               Randle Parker                                  Randol Hooper
308 S 24th St, Apt 3a                       2307 Roma Dr                                   339 N Broad St, Apt 2603
Philadelphia, PA 19103                      Philadelphia, PA 19145                         Philadelphia, PA 19107




Randolph J Miller Md                        Randolph J. Miller, M.D.                       Randolph J. Miller, M.D.
1204 Evergreen Rd                           1336 Lexington Dr                              Yardley Pediatrics-Edgewood Vill Ex Plaz
Yardley, PA 19067                           Yardley, PA 19067                              680 Heacock Rd, Ste 101
                                                                                           Yardley, PA 19067




Randolph Miller                             Randolph Sanchez                               Randolph Waterfield
1336 Lexington Dr                           1003 Greene Ave, Apt 5k                        48 Auburn Rd
Yardley, PA 19067                           Brooklyn, NY 11221                             High Bar Harbour, NJ 08008




Randstad                                    Randstad Professionals Us, LLC                 Randy Bogard
P.O. Box 2084                               DBA Tatum                                      317 N Broad St, Apt 711
Carol Stream, IL 60132-2084                 150 Presidential Way, 3rd Fl                   Philadelphia, PA 19107
                                            Woburn, MA 01801




Randy Giang                                 Randy M Stevens Md                             Randy Stevens
1205 Mount Vernon St, Apt 1                 153 Overhill Rd                                227 Winding Way
Philadelphia, PA 19123                      Bala Cynwyd, PA 19004                          Merion Station, PA 19066




Randy Stevens, M.D.                         Ranee Quillen                                  Ranfac Corp
227 Winding Way                             7307 Meadowlark Pl                             P.O. Box 635
Merion Station, PA 19066                    Philadelphia, PA 19153                         30 Doherty Ave
                                                                                           Avon, MA 02322
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 648 of 845

Raoul Aponte Md                          Raoul J Aponte                               Raphael J. Yoo, M.D.
432 Covered Bridge Rd                    3901 Conshohocken Ave, Apt 1205              105 Wellington Dr
Cherry Hill, NJ 08034                    Philadelphia, PA 19131                       Media, PA 19063




Raphael Yoo                              Raphael Yoo Md                               Rapid Forms
105 Wellington Dr                        810 Grove Pl                                 301 Grove Rd
Media, PA 19063                          Havertown, PA 19083                          Thorofare, NJ 08086-9499




Raquel Brown                             Raquel Floyd                                 Raquel Garced
5043 Tulip St                            505 Susan Cir                                3654 N Hereford Lane
Philadelphia, PA 19124                   North Wales, PA 19454                        Philadelphia, PA 19114




Raquel Jeter                             Raquel Martinez                              Raquel Mora
3824 N Park Ave                          1317 N 32nd St                               1509 Scrope Rd
Philadelphia, PA 19140                   Philadelphia, PA 19121                       Jenkintown, PA 19046-1220




Raquel Mora Md                           Raquel Mora Md                               Rasaan Moore
1509 Scrope Rd                           519 E Allens Ln                              1502 Mckinley St
Rydal, PA 19046                          Philadelphia, PA 19118                       Philadelphia, PA 19149




Rasha Waheed                             Rashed Durgham, Md                           Rashed Hasan
1500 Locust St, Apt 3715                 264 Grove St                                 1425 Locust St, 3c
Philadelphia, PA 19102                   Wellesley, MA 02482                          Philadelphia, PA 19102




Rashee Prince                            Rasheed Williams                             Rasheeda Creque
1618 N 55th St                           215 E Sydney St                              1935 S Hemberger St
Philadelphia, PA 19131                   Philadelphia, PA 19119                       Philadelphia, PA 19145




Rasheeda Scruggs                         Rasheen Barbee                               Rasheena Lewis
2148 Carver St                           2089 Welsh Rd, Apt F1                        2340 Mcclellan St
Philadelphia, PA 19124                   Philadelphia, PA 19115                       Philadelphia, PA 19145




Rashida Conyers                          Rashida Gray                                 Rashida Pickett
241 Heather Rd                           3316 Scotts Ln                               1236 Atwood Rd
Upper Darby, PA 19082                    Philadelphia, PA 19129                       Philadelphia, PA 19151




Rashim Figueroa                          Rasim Oz                                     Rasveg Grewal
350 Logan Ave                            783 N 27th St                                117 N 15th St, 1203
Glenside, PA 19038                       Philadelphia, PA 19130                       Philadelphia, PA 19102
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 649 of 845

Ratasha Cuyler                            Ratna Behal Md                                Raul Carrasquillo Ortiz
7842 Temple Rd                            417 E 68th St                                 1201 N 52nd St
Philadelphia, PA 19150                    New York, NY 10065                            Philadelphia, PA 19131




Ravi Chokshi Md                           Ravinder Shergill                             Ravindra Hallur Md
1 Franklintown Blvd, Apt 1414             7221 Sellers Ave                              1112 Bill Smith Blvd
Philadelphia, PA 19103                    Upper Darby, PA 19082                         King of Prussia, PA 19406




Rawahuddin Naseem Md                      Rawan Jumean                                  Rawan Nahas
48 Peregrine Dr                           317 N Broad St, 813                           15 Country Walk
Voohrees, NJ 08043                        Philadelphia, PA 19107                        Cherry Hill, NJ 08003




Rawan Nahas, M.D.                         Rawcargroup LLC                               Rawle Henderson LLP
788 N 23rd St                             DBA Cfi Medical Solutions Or                  Attn Charles A. Fitzpatrick, III
Philadelphia, PA 19130                    DBA Contour Fabricators Inc                   The Widener Building
                                          14241 Fenton Rd                               1339 Chestnut St, 16th Fl
                                          Fenton, MI 48430                              Philadelphia, PA 19107



Rawlings Associates                       Rawlings Company                              Rawlings Financial Services LLC
P.O. Box 740027                           P.O. Box 2000                                 P.O. Box 2010
Louisville, KY 40201-7427                 La Grange, KY 40031-2000                      Lagrange, KY 40031-2010




Ray Foster Dental Equipment Inc           Ray Peters                                    Ray Peters Md
5421 Commercial Dr                        15 Decision Way West                          15 Decision Way
Huntington Beach, CA 92649                Washington Cro, PA 18977                      Washington Crossing, PA 18977




Raybiotech Inc                            Rayeed Islam                                  Rayhan Tariq
3607 Pkwy Ln, Ste 200                     640 N Broad St, Apt 908                       1338 Chestnut St, Apt 404
Norcross, GA 30092                        Philadelphia, PA 19130                        Philadelphia, PA 19107




Raymond Benon                             Raymond C Talucci Md                          Raymond Cole
1140 E Haimes                             C/O Drexel Univ College of Med                152 West Hansberry St
Philadelphia, PA 19138                    245 N 15th St Ms 413                          Philadelphia, PA 19144
                                          Philadelphia, PA 19102




Raymond J Hilfiker                        Raymond Janowski                              Raymond Mizia
Dba Ally-Rose Security                    1005 Chesterfield Rd                          13059 Sterens Rd
P.O. Box 592                              Haddonfield, NJ 08033                         Philadelphia, PA 19116
Lady Lake, FL 32158-0592




Raymond Motley                            Raymond Patterson                             Raymond S Sinatra Md
P.O. Box 26667                            112 Sarah Dr                                  Emeritus Prof of Anesthesiology
Philadelphia, PA 19141                    Mickleton, NJ 08056                           Yale University School of Medicin
                                                                                        333 Cedar St
                                                                                        New Haven, CT 06405
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 650 of 845

Raymond Talucci                            Raymour Flanigan Furniture                    Rayne Parker Jones
C/O Professional Trauma Services Llc       P.O. Box 130                                  2111 74th Ave
12 Hessian Way                             Liverpool, NY 13088-0130                      Philadelphia, PA 19138
Cherry Hill, NJ 08083




Rayscan Inc                                Raytel Cardiac Services                       Raza M Shah Md
P.O. Box 218                               P.O. Box 491                                  464 Oriole St
Williamstown, NJ 08094                     Windsor, CT 06095                             Philadelphia, PA 19128-4137




Raza Shirazie                              Razi Arifuddin Md                             Rc Commerical Realty LLC
Dba Scribe Care Inc                        4930 Reservior Rd                             Re Edgewood Village Med Partners
10502 Hickory Glen Dr                      Geneseo, NY 14454                             P.O. Box 437
Columbia, MD 21044                                                                       Yardley, PA 19067




Rc Medical Inc                             Rcm Sales Inc                                 Rcm Technologies Inc
P.O. Box 833                               9110 E Nichols Ave, 200                       P.O. Box 7777-W0570
Tolland, CT 06084                          Centennial, CO 80112-3405                     Philadelphia, PA 19175-0570




Rdi Inc                                    Reach Local Inc                               Reach Local Inc
10029 Hwy 92, Ste 100 PMB 131              Attn Estelita Rey                             Attn Julie Lewer Healthcare Div
Woodstock, GA 30188                        21700 Oxnard St, Ste 1600                     230 W Monroe, Ste 2330
                                           Woodland Hills, CA 91367                      Chicago, IL 60606




Reach Local Inc                            Reach Out And Read Inc                        React Environmental Professional
Attn National Accounts Receivable          34th St Civic Ctr Blvd                        Svcs Group Inc
11200 Richmond Ave, Ste 310                Ambulatory, Ste 1020                          P.O. Box 5377
Houston, TX 77082                          3535 Market St 10th Fl                        Philadelphia, PA 19142
                                           Philadelphia, PA 19104-4399



Reading Hospital                           Reading Hospital And Medical Center           Reading Hospital And Medical Ctr
420 S Fifth Ave                            Sixth Ave and Spruce St                       Attn Mary Agnew, SVP/CNO
West Reading, PA 19611                     Reading, PA 19611                             420 S 5th Ave
                                                                                         West Reading, PA 19611




Reagan A Walton                            Realmed Corporation                           Realmed Corporation
1624e Johnson St                           Attn Legal Department                         Availity
Philadelphia, PA 19138                     10752 Deerwood Park Blvd S, Ste 1100          P.O. Box 844793
                                           Jacksonville, FL 32256                        Dallas, TX 75284-4793




Reaves C Lukens Co Corp                    Rebanta K Charaborty Md                       Rebeca Mendez
1626 Spruce St                             2200 Ben Franklin Pkwy, Apt N 711             2607 Welsh Rd, Apt N104
Philadelphia, PA 19103                     Philadelphia, PA 19130                        Philadelphia, PA 19114




Rebecca Abell Do                           Rebecca Alms                                  Rebecca B Malfara
6 Quenzer St                               108 Levering St, C3                           7424 Claridge St
Nesconset, NY 11767                        Philadelphia, PA 19127                        Philadelphia, PA 19111
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 651 of 845

Rebecca Brenner                            Rebecca Cardonick                             Rebecca Casini Md
728 7th Ave                                4210 Stirling St                              4551 Pennsylvania Ave, 2305
Bethlehem, PA 18018                        Philadelphia, PA 19135                        Kansas City, MO 64111




Rebecca Citrin                             Rebecca Cohen                                 Rebecca Crawford
1817 Lombard St                            1800 Green St, Apt C                          7 Harding Ave
Philadelphia, PA 19146                     Philadelphia, PA 19130                        Feasterville, PA 19053




Rebecca Dailey                             Rebecca Dailey                                Rebecca Greenfield
3032 West Girard Ave                       838 N Newkirk St, Unit C1                     801 Treetop Ln
Philadelphia, PA 19130                     Philadelphia, PA 19130                        Norristown, PA 19403




Rebecca H Klick                            Rebecca Hoppe                                 Rebecca Klein
2233 S Harwood Ave                         117 N 15th St, Apt 1904                       1562 Grovania Ave
Upper Darby, PA 19808-2000                 Philadelphia, PA 19102                        Abington, PA 19001




Rebecca Kram                               Rebecca Lumley                                Rebecca Lynch
349 High Ridge Rd                          947 Meetinghouse Rd                           7801 Westview Ave
Chadds Ford, PA 19317                      Boothwyn, PA 19061                            Upper Darby, PA 19082




Rebecca Malfara Treegoob                   Rebecca Mcintosh                              Rebecca Montgomery
7424 Claridge St                           1648 S Lawrence St                            1244 E Moyamensing Ave
Philadelphia, PA 19111                     Philadelphia, PA 19148                        Philadelphia, PA 19147




Rebecca Moorea                             Rebecca Murphy                                Rebecca Platoff
117 Elmwood Ave                            4840 Cedar Ave                                1936 Wharton St
Narberth, PA 19072                         Philadelphia, PA 19143                        Philadelphia, PA 19146




Rebecca Purtell Md                         Rebecca Rinko                                 Rebecca Rodriguez
1205 Shackamaxon St                        1604 Heard Dr                                 4215 Tudor St
Philadelphia, PA 19125                     Maple Glen, PA 19002                          Philadelphia, PA 19136




Rebecca Ruiz                               Rebecca Sandhu                                Rebecca Schumack
6117 Ditman St                             2066 Silverwood Dr                            228 Holly Dr
Philadelphia, PA 19135                     Newtown, PA 18940                             Chalfont, PA 18914




Rebecca Schwartz                           Rebecca Sharp                                 Rebecca Shatynski
1542 S 19th St                             3321 Indian Queen Ln                          4 Merrimac Rd
Philadelphia, PA 19146                     Philadelphia, PA 19129                        Randolph, NJ 07869
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 652 of 845

Rebecca Sills Md                            Rebecca Simstein                              Rebecca Smith
125 N 4th St, Apt 405                       317 N Broad St, Apt 617                       3372 Vaux St
Philadelphia, PA 19106-3105                 Philadelphia, PA 19107                        Philadelphia, PA 19129




Rebecca Swarts                              Rebecca Tenaglia                              Rebecca Vaughn
4121 Grand Prairie Rd                       524 Ave B                                     1236 William Penn Dr
Kalamazoo, MI 49006                         Feasterville, PA 19053                        Bensalem, PA 19020




Rebecca Watkins                             Rebecca Wexler                                Rebekah Blutstein
1114 Custis Pl                              940 Edge Hill Rd                              1006 S 22nd St
Philadelphia, PA 19122                      Abington, PA 19001                            Philadelphia, PA 19146




Rebekah Edwards                             Recall Secured Destruction Sv Inc             Receivable Strategies
7013 Cardin Rd                              DBA Recall Total Information Mgmt             P.O. Box 19281A
Philadelphia, PA 19128                      15311 Collection Ctr Dr                       Newark, NJ 07195-0281
                                            Chicago, IL 60693-0100




Receivable Strategies LLC                   Recognition Advantage LLC                     Recognition Advantage, LLC
Hanover Industrial Estates                  232 11th Ave                                  Attn Michael Vanelli, Owner
335-365 New Commerce Blvd                   Collegeville, PA 19426                        232 11th Ave
Wilkes-Barre, PA 18706                                                                    Collegeville, PA 19426




Recognition Consulting Partners             Record Trak                                   Record Xpress Of California LLC
DBA Thompson Assoc                          501 Allendale Rd                              DBA Access Information Management
405 W Germantown Pike                       King of Prussia, PA 19406                     P.O. Box 310416
East Norriton, PA 19403                                                                   Des Moines, IA 50331-0416




Recorder Of Deeds/Pa City Hall              Recordex Acquisition Crop                     Recordex Aquisition Corp
Philadelphia City Hall                      DBA Sourcecorp Healthserve                    P.O. Box 524
Broad Market Sts                            P.O. Box 19058                                Malvern, PA 19355
Philadelphia, PA 19107                      Green Bay, WI 54307-9058




Records Management Corp                     Recovercare LLC                               Recovery Services
P.O. Box 30083                              Key Bank-P.O. Box 713222                      P.O. Box 17079
Philadelphia, PA 19103-8083                 895 Central Ave, Ste 600                      Wilmington, DE 19886-7079
                                            Cincinnati, OH 45202




Recovery Services                           Recovery Services International               Recruitiq Staffing LLC
P.O. Box 740804                             P.O. Box 5134                                 2250 Hickory Rd, Suite 240
Atlanta, GA 30374-0804                      Scranton, PA 18505-0577                       Plymouth Meeting, PA 19462




Red Bandana                                 Red Book                                      Red Hawk Fire Security Ca LLC
DBA Ed London Wreath Co                     Medical Economics Data                        DBA Red Hawk Fire Security
3801 Castor Ave                             P.O. Box 11089                                P.O. Box 530212
Philadelphia, PA 19124                      Des Moines, IA 50381-1089                     Atlanta, GA 30353-0212
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 653 of 845

Red Hawk Fire Security LLC                  Red Lion Group Inc                            Red Lion Surgicenter, LLC
P.O. Box 826879                             21 Bonair Dr                                  Attn Director of Nursing
Philadelphia, PA 19182-6879                 Warminster, PA 18974-1198                     240 Geiger Rd
                                                                                          Philadelphia, PA 19115




Red Ridge Software Co                       Red Shield Family Shelter                     Redbook
3901 Hagan St, Ste G                        Attn Director                                 P.O. Box 10703
Bloomington, IN 47401                       715 N Broad St                                Des Moines, IA 50350
                                            Philadelphia, PA 19123




Redpath Integrated Pathology Inc            Reed Sign Company                             Reed Smith LLP
75 Remittance Dr, Ste 6655                  1050 Main St                                  Attn James M. Neudecker
Chicago, IL 60675-6655                      Pennsburg, PA 18073                           101 2nd St, Ste 1800
                                                                                          San Francisco, CA 94105-3659




Reed Smith Llp                              Reem Sheikh Dpm                               Reem Taha
P.O. Box 360110                             333 E 102nd St, Apt 102                       5 Shady Brook Ct
Philadelphia, PA 15251-6110                 New York, NY 10029                            Watchung, NJ 07069




Reena Gupta Md                              Reena Jethva Md                               Reena Varghese
7900 Stenton Ave, Apt 307                   1902 Chestnut St                              98 Ross Rd
Philadelphia, PA 19118                      Philadelphia, PA 19103                        Southampton,Pa, PA 18966




Rees Evans Oliver Md                        Reese S Professional                          Reese s Professional Cleaning Svcs, LLC
5445 Houghton Pl                            Attn President                                Attn President
Philadelphia, PA 19128                      Cleaning Service LLC                          93 Old York Rd
                                            93 Old York Rd                                Jenkintown, PA 19046
                                            Jenkintown, PA 19046



Refrigeration Hardware Supply               Regal Cinema                                  Regal Cinemas
632 Foresight Cir                           c/o Cbo Fulfillment                           c/o Cbo Fulfillment
Grand Junction, CO 81505                    3635 S Monaco Pkwy                            3635 S Monaco Pkwy
                                            Denver, CO 80237                              Denver, CO 80237-1230




Regal Cinemedia                             Regal Cinemedia                               Regan Lonergan
c/o Cbo Fulfillment                         c/o Corporate Box Office                      745 Strahle St
7132 Regal Ln                               9110 E Nicols Ave, Ste 200                    Philadelphia, PA 19111
Knoxville, TN 37918                         Centennial, CO 80112




Regence Blue Shield                         Regence Blue Shield                           Regeneration Technologies Inc
1800 9th Ave                                P.O. Box 21267                                Formerly Alabama Tissue Ctr
Seattle, WA 98111-3267                      Seattle, WA 98111-3267                        P.O. Box 534187
                                                                                          Atlanta, GA 30353-4187




Regeneration Technologies Inc               Regents Of The Univ Of California             Regents Of The Univ Of California
P.O. Box 534174                             DBA Ucla Immunogenetics Ctr                   Univ of Ca/Davis
Atlanta, GA 30353-4174                      924 Westwood Blvd, Ste 450                    Division of Neonatology
                                            Los Angeles, CA 90095-7209                    Tb 193
                                                                                          Davis, CA 95616
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 654 of 845

Regents Of The Univ Of California            Regents Of The University Of Cali            Regents Of The University Of New Mexico
Univ of California At La/Ucla                DBA Ucla Immunogenetics Ctr                  For The Health Sciences Center
Dept of Radiology                            1000 Veterans Ave                            Attn Critical Coordinator
10833 Leconte Ave, Rm B2-240 Chs             Los Angeles, CA 90095-1652                   2700 Yale Blvd S E, Ste 100
Los Angeles, CA 90045-1721                                                                Albuquerque, NM 87106



Regents Of Ucla Medical Ctr                  Regents Of University Of Ca                  Regents Univ Of Calif La
Dept 2009                                    San Francisco                                DBA Ucla Immunogenetics Center
Los Angeles, CA 90074-2009                   Ucsf Dept of Anesthesia                      924 Westwood Blvd, Suite 450
                                             Box 0427                                     Los Angeles, CA 90095
                                             513 Parnassus Ave
                                             San Francisco, CA 94143-0427


Reggie Devore                                Regina Bass                                  Regina Eisenberger
6201 Crittenden St, Apt G-26                 518 Medialine Rd                             5200 Hilltop Dr, Ff-24
Philadelphia, PA 19138                       Newtown, PA 19073                            Brookhaven, PA 19015




Regina Franklin                              Regina Gonzalez                              Regina Hughes
5004 Locust St                               2049 S Cleveland St                          1502 Mckinley St
Philadelphia, PA 19139                       Philadelphia, PA 19145                       Philadelphia, PA 19149




Regina Johnston                              Regina Mendoza                               Regina Mullaney
7338 N 21st St                               140 Village Green Lane                       7518 Newland St
Philadelphia, PA 19138                       Sicklerville, NJ 08081                       Philadelphia, PA 19128




Regina Nessen                                Regina Nicole Hollis                         Regina Philip
6310 Plumly Cir                              5754 Pemberton St                            157 Stratford Dr, Phi
Bensalem, PA 19020                           Philadelphia, PA 19143                       Philadelphia, PA 19115




Regina Simmons                               Regina Vince Do                              Reginald Johnson
869 Doncaster Dr                             334 Darby Rd                                 602 Hazelwood Rd
West Deptford, NJ 08066                      Havertown, PA 19083-4625                     Ardmore, PA 19003




Reginald S Fayssoux Md                       Regional Fireproofin/Quantum Corp            Regional Fireproofing Inc
153 Sagewood Dr                              c/o Quantum Corp Funding Ltd                 115 Glassboro Rd
Malvern, PA 19355                            1140 Ave of the Americas 16th Fl             Monroeville, NJ 08343
                                             New York, NY 10036




Regional Help Wanted.Com Inc                 Regional Performing Arts Ctr Inc             Regis University
P.O. Box 674054                              260 S Broad St, Ste 901                      3333 Regis Blvd
Detroit, MI 48267-4054                       Philadelphia, PA 19102-9957                  Denver, CO 80221




Rehab Seating System Inc                     Rehabmart.Com                                Rehan Noor
8 Alton Pl, Ste 3                            1367 Sydneys Pass                            3258 Sandy Lane
Brookline, MA 02146                          Watkinsville, GA 30677-8393                  Bensalem, PA 19020
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 655 of 845

Reichert Inc                                Reichert Inc - Ophthalmic                      Reid Brackin Md
c/o Wells Fargo Bank                        c/o Wells Fargo Bank                           1124 1/2 Lombard St
P.O. Box 9202                               Reichert Inc                                   Philadelphia, PA 19147
Philadelphia, PA 19178-9202                 P.O. Box 789202
                                            Philadelphia, PA 19178-9202



Reilly Electric                             Reilly Sweeping Inc                            Reina Marino Md
413 Morris Rd                               10 Kresge Rd                                   1818 Shunk St
Lansdale, PA 19446                          Fairless Hills, PA 19030                       Philadelphia, PA 19145




Reina Puri                                  Reinel Azaula                                  Rekha Attigere
28 Cannonade Dr                             12 E Pacific Ave                               1 Franklin Tower Blvd, 1407
Marlboro, NJ 07746                          Cape May C H, NJ 08210                         Philadelphia, PA 19103




Rekha Bhat Md                               Reliable Telcom Inc                            Reliance Globalcom Services Inc
275 S Bryn Mawr Ave, Apt K15                8607 W Chester Pike                            DBA Global Cloud Xchange
Bryn Mawr, PA 19010                         Upper Darby, PA 19082-1101                     Dept Ch 17502
                                                                                           Palatine, IL 60055-7502




Reliance Orthodontic Products Inc           Reliance Pharmaceuticals LLC                   Reliance Wholesale Inc
P.O. Box 678                                DBA Med-Search                                 P.O. Box 24685
Itasca, IL 60143                            Dept 0499                                      Tampa, FL 33623-4685
                                            P.O. Box 850001
                                            Orlando, FL 32885-0499



Relonda Roache                              Rem Systems Inc                                Reman Catholic Athletic Associati
8421 Provident Rd                           P.O. Box 436                                   c/o Archdiocese of Pa
Philadelphia, PA 19150                      Malvern, PA 19355-0436                         301 N Broad St
                                                                                           Philadelphia, PA 19107-1094




Remedy Temp Inc                             Remel Inc                                      Remington Medical Inc
DBA Remx Financial Staffing                 P.O. Box 96299                                 6830 Meadowridge Court
File, 92460                                 Chicago, IL 60693                              Alpharetta, GA 30005
Los Angeles, CA 90074-2460




Rems Software                               Rena Lewis                                     Renaissance Harbor Place Hotel
P.O. Box 3123                               560 Argyle Ave                                 202 E Pratt St
Memorial Station                            Ambler, PA 19002                               Baltimore, MD 21202
Upper Montclair, NJ 07043




Renaissance Hotel Operating Co              Renaissance Orlando Resort Inc                 Renal Treatment Center
DBA Renaissance Washington Dc Hot           At Sea World                                   Mid Atlantic Inc
999 9th St NW                               6677 Sea Harbor Dr                             P.O. Box 781607
Washington, DC 20001-4427                   Orlando, FL 32821                              Philadelphia, PA 19178-1607




Renal Treatment Centers - Northeast, Inc    Renal Treatment Centers Inc                    Renal Treatment Centers Se LP
Attn Clenn Frost, Division VP               DBA Da Vita Inc                                P.O. Box 781607
1172 S Broad St                             P.O. Box 8500-1607                             Philadelphia, PA 19178-1607
Philadelphia, PA 19146                      Philadelphia, PA 19178-1607
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 656 of 845

Renal Treatment Centers Se LP - Davita     Renata A Ostrowicki Md                       Renata Ostrowicki
Attn Clenn Frost                           108 Garnet St                                108 Garnet St
2476 East Swedesford Rd, Ste 150           Mullica Hill, NJ 08062                       Mullica Hill, NJ 08062
Malvern, PA 19355




Rene Rubin Md                              Renee Allen                                  Renee Banka Md
434 N Highland Ave                         1257 S 21st St                               2101 Brighton St
Merion Station, PA 19066                   Philadelphia, PA 19146                       Philadelphia, PA 19149




Renee Batts                                Renee Bogdol                                 Renee Clarkson
3214 North 33rd St                         91 Columbus Ave                              4025 Indian Guide Rd
Philadelphia, PA 19129                     Browns Mills, NJ 08015                       Lafayette, PA 19444




Renee Davis                                Renee Edwards                                Renee Giorgetti
28 Old Salem Rd                            109 Johns Rd                                 317 N Broad St, Apt 820
Cherry Hill, NJ 08034                      Cheltenham, PA 19012                         Philadelphia, PA 19107




Renee Green                                Renee Hatcher                                Renee Hesson
2121 W Cambria St                          8 Amosland Rd, A32                           4510 Arendell Ave
Philadelphia, PA 19132                     Morton, PA 19070                             Philadelphia, PA 19114




Renee Ithier                               Renee K Garrett                              Renee Kottenhahn
8815 Blue Grass Rd                         1415 Edgewood Ave                            310 Cornwall Rd
Philadelphia, PA 19152                     Abington, PA 19001                           Wilmington, DE 19801




Renee Kottenhahn, M.D.                     Renee Mcelhaugh                              Renee Mouzon
310 Cornwall Rd                            55 W Georgianna Dr                           5618 Carpenter St
Wilimington, DE 19801                      Richboro, PA 18954                           Philadelphia, PA 19143




Renee Turchi                               Renee Turchi, M.D.                           Renee Yvette Cardwell Hughes
1404 Jericho Rd                            1404 Jericho Rd                              6380 City Ave
Abington, PA 19001                         Abington, PA 19001                           Philadelphia, PA 19151




Renjie Yang Md                             Renna Wirchin                                Rennco Inc
262 Warfield Dr                            301 South 19th St, Apt 12d                   P.O. Box 73840
Rockville, MD 20850                        Philadelphia, PA 19103                       Cleveland, OH 44193




Reno James                                 Rent A Tool                                  Renu Bajaj
5459 Willows Ave                           1133 E Garvey Ave                            101 Sherwood Lane
Philadelphia, PA 19143                     Monterey Park, CA 91754                      Conshohocken, PA 19428
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 657 of 845

Reny Mathew                                Repeat Diagnotics Inc                         Replacement Parts Industries
4559 White Oak Lane                        Ste, 309 - S67 W Esplanade Ave                P.O. Box 5019
Bensalem, PA 19120                         North Vancouver, Bc V7M 1A5                   Chatsworth, CA 91313-5019
                                           Canada




Replica Global, LLC                        Reprocessing Products Corporation             Republic Environmental Svcs LLC
33 S 18th St                               Rpc                                           DBA Psc Environmental Svcs LLC
Philadelphia, PA 19103                     P.O. Box 41154                                Dept 5
                                           Plymouth, MN 55441                            P.O. Box 3069
                                                                                         Houston, TX 77253-3069



Republic Environmental System Inc          Reputation.Com, Inc                           Res Med Corporation
Philip Svcs                                1001 Marshall St 2nd Fl                       P.O. Box 534593
P.O. Box 200412                            Redwood City, CA 94063                        Atlanta, GA 30353-4593
Houston, TX 77216-0412




Rescue Tech Ambulance Inc                  Research Plus Inc                             Research Resources Inc
638 Stream Ridge Ln                        Pom Box 661                                   DBA Pia Resources
Fensterville, PA 19053                     Manasquan, NJ 08736                           3565 10th St, Ste B
                                                                                         Naples, FL 34103




Reserve Account                            Reshma Thadani                                Residence Inn By Marriott
P.O. Box 223648                            5555 Wissahickon Ave, Apt 1207                Residence Inn Waukegan
Pittsburgh, PA 15250-2648                  Philadelphia, PA 19144                        1440 S White Oak Dr
                                                                                         Waukegan, IL 60085




Resonance Technology Inc                   Resource Data Svc Inc                         Resources For Human Development
18121 Parthenia St                         12614 Kroll Dr                                4700 Wissahickon Ave, Ste 126
Northridge, CA 91325                       Alsip, IL 60803-3222                          Philadelphia, PA 19144




Respiratory Associates Ltd                 Respiratory Associates, Ltd                   Respironics Inc
1001 City Line Ave Wb 113                  Attn Robert Promisloff, MD                    P.O. Box 405740
Wynnewood, PA 19096                        1001 City Line Ave, Ste Wb 113                Atlanta, GA 30384-5740
                                           Wynnewood, PA 19096




Respitech Medical Inc                      Rest Room World                               Restaurant Associates
250 Ranck Ave                              P.O. Box 1333                                 120 W 45th St
Lancaster, PA 17602                        Pleasantville, NJ 08232                       New York, NY 10036




Restek Corp                                Restorante Panorama                           Restorative Care Of America Inc
P.O. Box 4276                              14 N Front St                                 Formerly Restorative Concepts Inc
Lancaster, PA 17604                        Philadelphia, PA 19106                        12221 33rd St North
                                                                                         St Petersburg, FL 33716




Retail Clerks Emp Benefit Plans            Retele Communications Inc                     Retirement Living Associates Inc
Of Northern Ca                             P.O. Box 920391                               DBA Clinical Resource Assoc
P.O. Box 9000                              Needham, MA 02492                             4512 Creedmore Rd, Ste 314
Walnut Creek, CA 94598-0990                                                              Raleigh, NC 27612
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 658 of 845

Reuter Hanney Inc                           Revathi Thirumaran                            Revco Lindberg
149 Railroad Dr                             24 Chamberlain Ct                             P.O. Box 277382
Ivyland, PA 18974                           Glen Mills, PA 19342                          Atlanta, GA 30384-7382




Revenue Cycle Coding Strategies             Review Publishing                             Revolutionary Medical Devices
DBA Coding Strategies                       Nw Corner 12th Porter                         6363 N Swan Rd, Ste 200
Po Obx 659830-Msc 325                       Philadelphia, PA 19148                        Tuscon, AZ 85718
San Antonio, TX 78265-9130




Reynaldo Ramon                              Reynaldo S Dela Rosa Md                       Reza Daugherty Md
2524 Larchmont Pl                           1108 Mission Hills Dr                         Three N Morgan Ave
Mt Laurel, NJ 08054                         Broussard, LA 70518                           Havertown, PA 19083




Reza Madani                                 Rezfx New Media                               Rf Technologies Inc
2001 Hamilton St, Apt E5                    103 Linderman Ave                             P.O. Box 8444
Philadelphia, PA 19130-4201                 Cherry Hill, NJ 08002                         Carol Stream, IL 60197-8444




Rgc Services Inc                            Rhea Daniel                                   Rhea Kramer
Ganter South Services                       171 Grape St, Apt 203                         704 Selmer Rd
755 Snug Island                             Philadelphia, PA 19127                        Philadelphia, PA 19116
Clearwater, FL 33767




Rhea Reyes                                  Rhein Medical Inc                             Rheumatic Disease Assoc, Ltd
713 S 19th St 1st Fl                        3360 Scherer Dr, Ste B                        Attn Charles Pritchard, MD
Philadelphia, PA 19146                      St Petersburg, FL 33716                       240 Maryland Ave, Ste 40
                                                                                          Willow Grove, PA 19090




Rhia Dasgupta                               Rhiannon Vanvoorhis                           Rhino Products Inc
500 North 18th St, Apt 409                  12200 Medford Rd                              57100 48th Ave
Philadelphia, PA 19130                      Philadelphia, PA 19154                        Lawrence, MI 49064




Rhoads Metalworks Inc                       Rhode Island General Treasurer                Rhodora Robinson
1551 John Tipton Blvd                       Data Entry, Unit                              1441 Sawmill Rd
Pennsauken, NJ 08110                        3 Capitol Hill, Rm 105A                       Downingtown, PA 19335
                                            Providence, RI 02908




Rhonda Alexis Md                            Rhonda Douglas                                Rhonda Fields
12 Luddington Rd                            Rhonda Douglas, Md                            71 Lakeland Rd
West Orange, NJ 07052                       5125 S Kenwood Ave, Apt 405                   Blackwood, NJ 08012
                                            Chicago, IL 60615




Rhonda Gibson                               Rhonda Lewis-Jones                            Rhonda Schnur Md
259 Folly Rd                                4321 Loring St                                500 Regatta Dr, 2546
Chalfont, PA 18914                          Philadelphia, PA 19136                        Philadelphia, PA 19146
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 659 of 845

Rhythmlink International Lcc Corp            Rian Pillitteri Md                           Riana Dipietrantonio
P.O. Box 2045                                519 S 21st St, Apt 1                         1 Cooks Mill Court
Columbia, SC 29202-2045                      Philadelphia, PA 19146                       Mt. Laurel, NJ 08054




Ribbons Express Inc                          Ric Hansen Entertaiment Inc                  Ricardo M Schwarcz Md
1980 Old Cuthbert Rd                         DBA Radio Parties                            178 Meadowbrook Dr
Cherry Hill, NJ 08034                        5775 Soundview Dr, A-103                     Huntingdon Valley, PA 19006-6850
                                             Gig Harbor, WA 98335




Ricardo Morgenstern, MD                      Ricardo Morgenstern, MD                      Ricardo Proenca Md
219 N Broad St, 5th Fl                       230 N Broad St                               950 Susquehanna Rd
Philadelphia, PA 19107                       Philadelphia, PA 19102                       Jenkintown, PA 19046




Ricciardi Brothers Old City Inc              Rich List Company                            Richard A Gambescia Md
Ricciari Brothers Old City Paint             P.O. Box 294                                 4 Elena Ct
2041 Oregon Ave                              Wainscott, NY 11975                          Voorhees, NJ 08044
Philadelphia, PA 19145




Richard A Stagliano Md                       Richard Boateng                              Richard Brodsky Md
161 Leverington Ave, Apt 206                 901 W Champlost St, Apt 107                  124 Meadowbrook Dr
Philadelphia, PA 19127                       Philadelphia, PA 19141                       Huntingdon Valley, PA 19006




Richard Burns                                Richard Burns Md                             Richard Burrell
311 Kent Rd                                  311 Kent Rd                                  303 E Albanus St
Wynnewood, PA 19096                          Wynnewood, PA 19096                          Philadelphia, PA 19120




Richard C Diverniero                         Richard C Salmon                             Richard C Weitzell
209 Redstone Ridge                           Dba Salmon Signs                             1015 Woodside Ave
Cherry Hill, NJ 08034                        478 W Holly Ave                              Secane, PA 19018
                                             Pitman, NJ 08071




Richard Campbell                             Richard Carmona                              Richard Clark
129 Trent Rd                                 322 N Broad St, Apt 1450                     217 S Ithan Ave
Turnersville, NJ 08012                       Philadelphia, PA 19102                       Bryn Mawr, PA 19010




Richard Clark Dmd                            Richard D Bass Visvivas Inc                  Richard Dagrosa
48 Llanfair Rd, Apt 8                        DBA Snowbird Ski Summer Resort               14510 Redwood Valley
Ardmore, PA 19003-2414                       P.O. Box 929000                              Helotes, TX 78023
                                             State Hwy 210
                                             Snowbird, UT 84092-9000



Richard Deveaux, MD                          Richard Diverniero Md                        Richard Dodsworth
c/o Reading Hospital                         209 Redstone Ridge                           2257 Breckenboro Dr
420 S Fifth Ave                              Cherry Hill, NJ 08034                        Davis, IL 61019-9654
West Reading, PA 19611
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 660 of 845

Richard Dougherty                          Richard Drachtman Md                         Richard Frisch
Dba Sunrise Support Svcs-Janitor           26 Hollis Rd                                 54 Ruth Rd
4 Pine Glen Dr                             E Brunswick, NJ 08816                        Brookhaven, PA 19015
Sicklerville, NJ 08081




Richard G Moessner                         Richard Gilman Md                            Richard H Gwinn
Dba Moessner Foods                         4706 Howard Ave                              803 Newtown Rd
7029 Torresdale Ave                        Cincinnati, OH 45223                         Villanova, PA 19085
Philadelphia, PA 19135




Richard Howell Md                          Richard I Lees                               Richard J Drapczuk
640 N Broad St, Apt 727                    Dba Metrosigns                               Dba Infra Tech Svcs
Philadelphia, PA 19130                     P.O. Box 865                                 P.O. Box 3358
                                           Cherry Hill, NJ 08003                        Cherry Hill, NJ 08034




Richard J Gregory Dds                      Richard J Norman                             Richard J Norman
807 Old Lancaster Rd                       Ct Officer                                   Re Consuelo Rodriguez
Berwyn, PA 19312                           Re T A Buie Cs Glovj00118010                 P.O. Box 492
                                           P.O. Box 492                                 Sewell, NJ 08080
                                           Sewell, NJ 08080



Richard J. Clark, D.M.D.                   Richard K Miller Assoc Inc                   Richard Kalman
217 S Ithan Ave                            4132 Atlanta Hwy, Ste 110                    676 N 15th St
Bryn Mawr, PA 19010                        Loganville, GA 30052                         Philadelphia, PA 19130




Richard Kaplan Md                          Richard Kardon Do                            Richard Kasher Esq
5603 Ridgefield Rd                         881 Cox Rd                                   430 Clairmont Rd
Bethesda, MD 20816                         Moorestown, NJ 08057                         Villanova, PA 19085




Richard Kaufman                            Richard L Berkowitz Md                       Richard Lacey
401 N Front St, 2b                         1075 Park Ave, Apt 4a                        Lacey Face Photo
Philadelphia, PA 19123                     New York, NY 10128                           716 Summit Ave
                                                                                        Prospect Park, PA 19076




Richard Lacoursiere                        Richard Leapert Jr                           Richard Luongo
1025 Cherry St, Unit 402                   214 Niangle Rd                               13 Knoll Court
Philadelphia, PA 19107                     Barto, PA 19504                              Sewell, NJ 08080




Richard Lynch                              Richard Malkin Md                            Richard Manning
Dba 44 Graphics Llc                        705 Knorr St                                 155 Mansion Ave
P.O. Box 397                               Philadelphia, PA 19111                       Voorhees, NJ 08043
Bordentown, NJ 08505




Richard Martin Md                          Richard Moyer                                Richard N Best Associates Inc
31569 Shaker Blvd                          Dba Moyer Service Co                         15 Trail Rd
Pepper Pike, OH 44124-5154                 4409 Somer Ave                               Levittown, PA 19056
                                           Oakford, PA 19053
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 661 of 845

Richard Nelson                            Richard Olah                                  Richard P Dellinger, Md
2641 Shields St                           8 Wren Terr                                   1 Cooper Plaza, Dorrance 422
Philadelphia, PA 19142                    Marlboro, NJ 07746                            Cooper University Hospital
                                                                                        Camden, NJ 08103




Richard Parrish                           Richard Polin Md                              Richard Robinson
8552 Glen Campbell Rd                     276 Lydecker St                               6546 Algard St
Philadelphia, PA 19128                    Englewood, NJ 07631                           Philadelphia, PA 19135




Richard Rogers                            Richard S Bernstein Dmd                       Richard S Plowey
9 Reeve Ave                               429 Garden State Dr                           2910 A Midvale Ave
Westmont, NJ 08108                        Cherry Hill, NJ 08002                         Philadelphia, PA 19129




Richard Stabile                           Richard Stockton College Of New Jersey        Richard T Cook Jr
1025 Coates Rd                            101 Vea King Farris Dr                        1540 Brookline Dr
Meadowbrook, PA 19046                     Galloway, NJ 08205                            Hummelstown, PA 17036




Richard T Mariano                         Richard Tuck Md                               Richard V Homan Md
4319 Lawndale St                          5110 Wilshire Dr                              872 Independence Ct
Philadelphia, PA 19124                    Zanesville, OH 43701                          Philadelphia, PA 19147




Richard Vandell                           Richard Watkins Md                            Richard Wayne Roberts Inc
102 Goodwin Pkwy                          317 N Broad St, Apt 520                       P.O. Box 3013
Sewell, NJ 08080                          Philadelphia, PA 19107                        Houston, TX 77253-3013




Richard Weitzell                          Richard Wolf Medical Instruments              Richard-Allan Scientific Co Corp
1015 Woodside Ave                         2573 Momentum Pl                              DBA Thermo Fisher Scientific
Secane, PA 19018                          Chicago, IL 60689-5325                        98194 Collections Ctr Dr
                                                                                        Chicago, IL 60693-8194




Richardson Electronics Ltd                Richcena Palmer                               Richel Franchetti Webb
DBA Canvys-Visual Technology              1422 Higbee St                                139 Heidi Lane
Solutions                                 Philadelphia, PA 19149                        Logan Township, NJ 08085
5169 Eagle Way
Chicago, IL 60678-1051



Richerb Inc                               Richie Tran Md                                Richlund Ventures Inc
DBA Bains Deli Liberty Pl                 317 N Broad St, Apt 720                       DBA Compact Appliance.Com
1625 Chestnut St, F12                     Philadelphia, PA 19107                        8606 Wall St, Ste 1800
Philadelphia, PA 19103                                                                  Austin, TX 78754




Richmond Products Inc                     Richtmans Printing Corp                       Rickart Collection Systems Inc
4400 Silver Ave SE                        P.O. Box 2619                                 P.O. Box 7242
Albuquerque, NM 87108                     Bismark, ND 58502-2619                        No Brunswick, NJ 08902
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 662 of 845

Ricky Kaiser                                Ricky Santiago                               Ricky T Carter
9 Llwellyn Ln                               3739 Pheasant Dr                             30 Venue Way
Royersford, PA 19468                        Philadelphia, PA 19136                       Sewell, NJ 08080




Ricoh Americas Corp                         Ricoh Americas Corp                          Ricoh Americas Corp
P.O. Box 41602                              P.O. Box 6434                                P.O. Box 660342
Philadelphia, PA 19101-1602                 Carol Stream, IL 60197-6434                  Dallas, TX 75266-0342




Ricoh Americas Corporation                  Ricoh Americas Corporation                   Ricoh Business Systems Inc
21146 Network Pl                            P.O. Box 905269                              P.O. Box 35129
Chicago, IL 60673-1211                      Charlotte, NC 28290-5269                     Newark, NJ 07193-5129




Ricoh Corp                                  Ricoh Corp                                   Ricoh Corp
DBA Ricoh Business Systems                  P.O. Box 13750                               P.O. Box 13852
P.O. Box 73683                              Newark, NJ 07188-0750                        Newark, NJ 07188-0852
Chicago, IL 60673-7683




Ricoh Corporation                           Ricoh Usa Inc                                Ricoh Usa Inc
21146 Network Pl                            DBA Ricoh Management Services                P.O. Box 827577
Chicago, IL 60673-1211                      P.O. Box 534777                              Philadelphia, PA 19182-7577
                                            Atlanta, GA 30353-4777




Ricoh USA, Inc                              Rida Shah                                    Ridgewood Financial Institute Inc
70 Valley Stream Pkwy                       3033 Master St, Unit A                       DBA White-Noise.Us
Malvern, PA 19355                           Philadelphia, PA 19121                       P.O. Box 8979
                                                                                         Jupiter, FL 33468-8979




Ridgways Inc-Philadelpha                    Ridley Park Florist                          Right Management Inc
P.O. Box 16883                              17 E Hinckley Ave                            Right Management Consultants
Philadelphia, PA 19142                      Ridley Park, PA 19078                        54677 Network Pl
                                                                                         Chicago, IL 60673




Riken Kumar                                 Riley Sales Inc                              Rima Jibaly Md
502 Astor Lane                              P.O. Box 290                                 5380 Timberwood Point Rd
Franklin Park, NJ 08823                     Plymouth Meeting, PA 19462                   Flint, MI 48532




Rina Allawh                                 Rina Desai                                   Rina Lacombe
100 Grande Blvd                             1106 Wallace St, Apt A                       3045 Comly Rd
Sinking Spring, PA 19608                    Philadelphia, PA 19123                       Philadelphia, PA 19154




Rinalee Rivera-Hernandez                    Rinehart S Sanitation Serv Inc               Risa Eichinger
4520 Tudor St                               Potty Queen                                  317 N Broad St, Apt 618
Philadelphia, PA 19136                      3115 Sanatoga Rd                             Philadelphia, PA 19107
                                            Pottstown, PA 19464
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 663 of 845

Risa Eichinger                              Rishi Kalwani                                  Rishita Tiwari Md
317 North Broad St, Apt 618                 4940 Cedar Ave                                 706 Orchard View Rd
Philadelphia, PA 19107                      Philadelphia, PA 19143                         Reading, PA 19606




Rita Ann Kubicky                            Rita Ann Kubicky, M.D.                         Rita G Salloum Md
2103 Sorrento Ct                            2103 Sorrento Ct                               1100 S Broad St, Apt 104a
Philadelphia, PA 19145                      Philadelphia, PA 19145                         Philadelphia, PA 19146




Rita Gallager                               Rita Gallagher                                 Rita Guevara
6550 Githens Ave                            6550 Githens Ave                               421 W School House Lane, Unit 18
Pennsauken, NJ 08109                        Pennsauken, NJ 08109                           Philadelphia, PA 19144




Rita Guevara Dohman Md                      Rita Guevara, M.D.                             Rita Kubicky
1500 Locust St, Apt 1920                    421 W School House Ln                          2103 Sorrento Court
Philadelphia, PA 19102                      Philadelphia, PA 19144                         Philadelphia, PA 19145




Rita Mckeever Md                            Rita Medical Systems Inc                       Rita Medical Systems Inc
32 Conshohocken State Rd, Apt B2            3658 Paysphere Cir                             Dept 33611
Bala Cynwyd, PA 19004                       Chicago, IL 60674                              P.O. Box 39000
                                                                                           San Francisco, CA 94139




Rita Negron-Ramirez                         Rita Novello                                   Rita Nunez
8302 Cottage St                             261 Redpump Rd                                 39 Sentry Ln
Philadelphia, PA 19136                      Nottingham, PA 19362                           Newark, DE 19711




Ritas Water Ice Franchise Corp              Riten Kumar Md                                 Rittenhouse Book Dist
1525 Ford Rd                                1860 Quarry Ridge Pl NW 117                    511 Feheley Dr
Bensalem, PA 19020                          Rochester, MN 55901                            King of Prussia, PA 19406-6655




Rittenhouse Electric Supply Co              Rittenhouse Eye Assoc, PC                      Rittenhouse Hematology Oncology
14 Rittenhouse Pl                           Attn Walter P Harris, Jr, MD                   Attn Rene Rubin, MD
Ardmore, PA 19003-2297                      2000 Hamilton St, Ste 306                      207 N Broad St
                                            Philadelphia, PA 19130                         Philadelphia, PA 19107




Rittenhouse Hematology/Oncology             Rittenhouse Imaging Center LP                  Ritz Car Wash
Rene Rubin Md                               DBA Center City Imaging                        234 Oregon Ave
207 N Broad St, 6th Fl                      101 Greenwood Ave, Ste 150                     Philadelphia, PA 19148
Philadelphia, PA 19107                      Jenkintown, PA 19046




River Mechanical Inc                        Riverfront Audio Visual LLC                    Riverside Floral Designs
605 W Ashland Ave                           800 S Madison St Ste, D                        544 E Girard Ave
Glenolden, PA 19036                         Wilmington, DE 19801                           Philadelphia, PA 19125
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 664 of 845

Riverside Health System                    Rizwan Khan                                   Rjm Entertainment Inc
M Caroline Martin Rn Mha                   317 N Broad St, Apt 509                       2938 Fernor St
Executive Vice President                   Philadelphia, PA 19107                        Allentown, PA 18103
606 Denbigh Blvd, Ste 601
Newport News, VA 23602



Rjm Sales Inc                              Rkon Incorporated                             Rmf Software Systems Inc
12H Worlds Fair Dr                         820 W Jackson Blvd Ste, 550                   P.O. Box 12006
Somerset, NJ 08873                         Chicago, IL 60607                             Odessa, TX 79768




Rmh Medical Staff Society                  Rms Omega Technologies Group Inc              Rmsco Inc
Attn E Madrak                              P.O. Box 64014                                P.O. Box 6309
5800 Ridge Ave                             Baltimore, MD 21264                           Syracuse, NY 13217
Philadelphia, PA 19128




Rna Medical - 002                          Roa Alqabbani                                 Roadway Express
7 Jackson Rd                               3904 Gateway Dr, Apt A2                       P.O. Box 1111
Devens, MA 01434-4026                      Philadelphia, PA 19145                        Akron, OH 44393




Roadway Express Inc                        Roald Llado Md                                Robbins Electrical Dist Inc
Dept 905587                                37 S 20th St, Unit 5d                         220-222 N 13th St
Charlotte, NC 28290-5587                   Philadelphia, PA 19103                        Philadelphia, PA 19107




Robbins Scientific Corporation             Robea Wurz                                    Robert A Adelizzi
2556 Collections Center Dr                 Dba Wurz Sign System                          6272 Main St
Chicago, IL 60693                          2600 Haddonfield Rd                           Voorhees, NJ 08043
                                           Pennsauken, NJ 08075




Robert A Defalco Jr                        Robert A Hansen Associates Inc                Robert A Pearce
128 Dogwood Dr                             124 E 40th St                                 Dba Pearce Signs
Mullica Hill, NJ 08062                     New York, NY 10016                            1615 Shepard Dr
                                                                                         Maple Glen, PA 19002




Robert Abbott Md                           Robert Adelizzi Ii                            Robert Amon
10815 Hudson Rd                            7 Golf View Dr                                3435 Aubrey Ave
Owings Mills, MD 21117                     Voorhees, NJ 08043                            Philadelphia, PA 19114




Robert B Surrick Esquire                   Robert Beauvais                               Robert Bell
1332 Ritner St                             3 Wyndham Hill Dr                             30 Avon Ave
Philadelphia, PA 19148                     Reading, PA 19606                             Westville, NJ 08093




Robert Bonner Jr Md                        Robert Brooke Associates Inc                  Robert Brown Associates Inc
117 Blue Jay Way                           P.O. Box 2010                                 530 Henderson Rd, Unit E
No United Kingdom, PA 19454                Birmingham, MI 48012-2010                     King of Prussia, PA 19406
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 665 of 845

Robert C Harland Md                           Robert C Kay                                 Robert C Kelly Inc
Assoc Professor of Surgery                    1701 Butternut Cir                           6524 N American St
Medicine                                      West Chester, PA 19382                       Philadelphia, PA 19126
5841 S Maryland Ave Mc 5026
Chicago, IL 60637



Robert Caar                                   Robert Cave                                  Robert Cho Md
C/O MP Star Financial                         740 E Haines St                              2001 Hamilton St, Apt 2001
American Biomedical Equipment                 Philadelphia, PA 19144                       Philadelphia, PA 19130
P.O. Box 645005
Cincinnati, OH 45264-5005



Robert Clancy                                 Robert Clarke                                Robert Cohen
133 Intregra Breeze Ln, 306                   1727 S 29th St                               104 Finch Run
Daytona Beach, FL 32117                       Philadelphia, PA 19145                       Lansdale, PA 19446




Robert Cohen Pa-C                             Robert D Lynn Associates                     Robert Danish
289 Greenough St 2nd Fl                       1500 Walnut St                               101brinley Ct
Philadelphia, PA 19127                        Philadelphia, PA 00001-9102                  Philadelephia, PA 19146




Robert Danish Md                              Robert Deangelis                             Robert Delvecchio
1250 Greenwood Ave, Apt 616                   Dba Health Allied Science Publi              229 Johnson Rd
Jenkintown, PA 19046-2958                     P.O. Box 6036                                Turnersville, NJ 08012
                                              Rutland, VT 05702




Robert Desilverio Md                          Robert Dowhy                                 Robert E Cilley Md
1409 Stocton Rd                               929 Lombard St, 204                          Penn State Milton Hershey Med Ct
Meadowbrook, PA 19046                         Philadlephia, PA 19147                       P.O. Box 850
                                                                                           Hershey, PA 17033-0850




Robert E Steckler Md                          Robert E. Steckler, MD                       Robert F Smith Company
50 Edelweiss Ln                               Division of Urology-MEB 584D                 202 Business Center
Voorhees, NJ 08043                            1 Robert Wood Johnson Pl                     355 W Main St, Ste 115
                                              New Brunswick, NJ 08901                      Norristown, PA 19401




Robert Fleyshman                              Robert G Britton Jr                          Robert Galli
2781 Buttercup Ct                             1224 Iron Horse St                           Dba Middletown Fabricators
Huntingdon Vly, PA 19006                      Wylie, TX 75098                              Steel Fabricators
                                                                                           P.O. Box 675
                                                                                           Media, PA 19063



Robert Ganter Contractors Inc                 Robert Goeckermann Md                        Robert Grasso Jr
595 E Pumping Station Rd                      701 Summit Ave, Apt A1                       728 Julian Dr
Quakertown, PA 18951                          Philadelphia, PA 19128                       Collegeville, PA 19426




Robert H Ivy Society Of                       Robert H Squires Jr                          Robert H Thiele Md
Plastic Surgeons                              Childrens Hospital of Pittsburgh             715 Nelson Dr
P.O. Box 8820                                 3705 5th Ave                                 Charlottesville, VA 22902
Harrisburg, PA 17111-2754                     Pittsburgh, PA 15213
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 666 of 845

Robert H Young Md                             Robert Haddy                                   Robert Half International Inc
Massachusetts General Hospital                510 Rennard St                                 DBA Accountemps
32 Fruit St Warren Bldg 2nd Fl                Philadelphia, PA 19116                         File 73484
Boston, MA 02114                                                                             P.O. Box 60000
                                                                                             San Francisco, CA 94160-3484



Robert Half International Inc                 Robert Hanusey                                 Robert Harris
DBA Creative Grp/Accountemps/                 2847 Magee Ave                                 3308 Cottman Ave
Officeteam/Rh Legal/Rh Technology             Philadelphia, PA 19149                         Philadelphia, PA 19149
P.O. Box 743295
Los Angeles, CA 90074-3295



Robert Harris                                 Robert Hinman                                  Robert Hitchings Co Inc
406 Longfield Rd                              8816 S 100th St                                580 Germantown Pk
Erdenheim, PA 19038                           La Vista, NE 68128                             Plymouth Plaza, Ste 108
                                                                                             Plymouth Meeting, PA 19462




Robert Hochberg                               Robert Holmes                                  Robert Horn
1470 Grave Ave                                84 W Gowen Ave                                 1728 Wallace St, Unit 21
West Chester, PA 19380                        Philadelphia, PA 19119                         Philadelphia, PA 19130




Robert I Perlman Inc                          Robert Johnson                                 Robert Johnson
740 Sansom St Ste, 201                        7400 Brockton Rd, Apt A                        749 Longstreth Rd
Philadelphia, PA 19108                        Philadelphia, PA 19151                         Warminster, PA 18974




Robert Johnson                                Robert Johnson                                 Robert Kennedy
c/o van der Veen O Neill Hartshorn Lev        c/o William J. Fox, Esq.                       9322 Gillespie St
Attn M. T. van der Veen, R. Coble             1626 Pine St                                   Philadelphia, PA 19114
1219 Spruce St                                Philadelphia, PA 19103
Philadelphia, PA 19107



Robert Kirschner                              Robert Klampfer                                Robert Koenig
2 3rd Ave                                     820 Birch Ct                                   1929 Wallace St 4a
Westville, NJ 08093                           Bensalem, PA 19020                             Philadelphia, PA 19130




Robert Koenigsberg                            Robert Koenigsberg Do                          Robert Kreider
119 Harvest Lane                              119 Harvest Ln                                 616 9th Ave
Broomall, PA 19008                            Broomall, PA 19008                             Warminster, PA 18974




Robert Krisch                                 Robert Kucejko                                 Robert L Barnes
264 Tomkenn Rd                                2031 S 10th St                                 2018 E Venango St
Wynnewood, PA 19096                           Philadelphia, PA 19148                         Philadelphia, PA 19134




Robert L Mccann                               Robert L Siegle Md                             Robert Latimer Jr
Dba Specialties Electronic Co                 220 W Rittenhouse Sq, Apt 9e                   303 Summer Grove Lane
P.O. Box 606                                  Philadelphia, PA 19103                         Pottstown, PA 19464
Mt Holly, NJ 08060
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 667 of 845

Robert Lyman                                Robert M Mentzer Jr                           Robert Mcgregor Md
167 Wildflower Pl                           632 Lakeshore Dr                              268 Pepper Rd
Delran, NJ 08075                            Lexington, KY 40502                           Huntington Valley, PA 19006




Robert Mckeon Inc                           Robert Mcsweeney                              Robert Michaels Associates
Dba Pin Pros Cheap Pins.Com                 10 Blue Bell Dr                               8 Chestnut Dr
13100 Kirkham Way Ste, 108                  Cherry Hill, NJ 08002                         Richboro, PA 18954
Poway, CA 92064




Robert Michener                             Robert Moore                                  Robert Mulholland
2417 Poplar Rd                              3948 Pennsgrove St                            431 Hillcrest Ave
Havertown, PA 19083                         Philadelphia, PA 19104                        Glenolden, PA 19036




Robert Munger                               Robert P Lannuier                             Robert P Ruzzo
7135 Cresheim Rd                            Dba Option3 Llc                               1017 Dougerty Dr
Philadelphia, PA 19119                      8 Alyson Dr                                   Swarthmore, PA 19081
                                            Fairfield, NJ 07004




Robert Pavlich                              Robert Peglow                                 Robert Poth Md
607 Chatham Court                           4204 Bleigh Ave                               102 Mirage Court
Chalfont, PA 18914                          Philadelphia, PA 19136                        Renfrew, PA 16053




Robert Prendergast                          Robert Prendergast                            Robert Promisloff Md
104 Mcclellan St                            7444 Henslow Pl                               516 Hoffman Dr
Philadelphia, PA 19148                      Philadelphia, PA 19153                        Bryn Mawr, PA 19010




Robert R Gaiser Md                          Robert Rajczy Md                              Robert Rooney
Prof of Anesthesiology Critical             116 Arch St, Apt 5                            3642 Chester Field Rd
Hosp of the Univ of PA Dulles Bld           Philadelphia, PA 19106                        Philadelphia, PA 19114
3400 Spruce St
Philadelphia, PA 19104-4000



Robert S Burke                              Robert S Cargill II Phd                       Robert S Mcgregor
1001 N Ave                                  1207 Rough Ln                                 268 Pepper Rd
Springfield, PA 19064                       Thorofare, NJ 08086                           Huntingdon Valley, PA 19006




Robert S Mcgregor Md                        Robert S Means Co                             Robert S Swanson Inc
268 Pepper Rd                               P.O. Box 340035                               P.O. Box 387
Huntingdon Valley, PA 19006                 Boston, MA 02241-0435                         Kenneth Square, PA 19348




Robert S Vetrecin                           Robert Sataloff Md                            Robert Sataloff T Md Assoc LLC
166 Cambridge Ln                            1721 Pine St                                  DBA Philadelphia Ear Nose
Newtown, PA 18940                           Philadelphia, PA 19103                        Throat Associates
                                                                                          219 N Broad St 10th Fl
                                                                                          Philadelphia, PA 19107-1506
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 668 of 845

Robert Schofield                             Robert Schwartzman Md                        Robert Shumaker
1106 Linda Rd                                145 N 15th St                                7437 Coventry Ave
Wilmington, DE 19810                         Ms 423                                       Melrose Park, PA 19027
                                             Philadelphia, PA 19102




Robert Siegle                                Robert Slocum                                Robert Spector
220 W Rittenhouse Sq, 9e                     3063 Hartville St                            275 Bryn Mawr Ave, Apt F3
Philadelphia, PA 19103                       Philadelphia, PA 19134                       Bryn Mawr, PA 19010




Robert Steiner, Md                           Robert Stoop                                 Robert T Brown Md
129 Gypsy Ln                                 1302 Providence Rd                           351 S Merkle Rd
Wynnewood, PA 19096                          Secane, PA 19018                             Bexley, OH 43209




Robert T Spector Md                          Robert Turner                                Robert W Tolan Jr Md
275 Bryn Mawr Ave, Apt F3                    2001 N John Russell Cir, Apt B               14 Manison Hill Dr
Bryn Mawr, PA 19010                          Elkins Park, PA 19027                        Trenton, NJ 08628-2625




Robert Wallace                               Robert Watlington                            Robert Weiss
6212 Limekiln Pike                           P.O. Box 13074                               1721 Fitzwater St, Apt A
Philadelphia, PA 19141                       Philadelphia, PA 19101                       Philadephia, PA 19146




Robert Wood Johnson Univ Hospital            Roberta Bernice                              Roberta Burns
One Robert Wood Johnson Plaza                C/O Rosemary Bernice                         262 Swedesboro Rd
New Brunswick, NJ 08901                      6812 Ditman St                               Gibbstown, NJ 08027
                                             Philadelphia, PA 19135




Roberta L Hines Md                           Roberta Laguerre Md                          Roberta Laguerre, M.D.
Dept Chair of Anesthesiology                 8200 Henry Ave                               42 Linda Ln
Yale School of Medicine                      Philadelphia, PA 19128                       Media, PA 19063
P.O. Box 208051
New Haven, CT 06520-8051



Roberta Laguerre-Frederique                  Roberto Vega Jr                              Roberto Velasco
42 Linda Lane                                1507 N Orkney St                             3152 Master St
Media, PA 19063                              Philadelphia, PA 19122                       Philadelphia, PA 19121




Roberto Velasco Md                           Robin Capecci                                Robin Capecci Msw
3152 Master St                               950 Roanoke Ave                              950 Roanoke Ave
Philadelphia, PA 19121                       Elkins Park, PA 19027                        Elkins Park, PA 19027




Robin Gaskins                                Robin Hubler                                 Robin Lindsay
1720 N Marston St                            628 Barbara Dr                               7831 Burst Ave,
Philadelphia, PA 19121                       E Norriton, PA 19403                         Philadelphia, PA 19153
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 669 of 845

Robin M Webb                                  Robin Mcclelland                              Robin R Wiener Trustee
138 W Sylvania St                             49 Albert Ave                                 Re Cs 0917779pgh/Arnold
Philadelphia, PA 19144                        Aldan, PA 19018                               P.O. Box 2258
                                                                                            Memphis, TN 38101-2258




Robin Shands                                  Robin Thomas                                  Robin Witts
6006 Nth 19th St                              1627 Emerson St                               3714 N 19th St
Philadelphia, PA 19141                        Philadelphia, PA 19152                        Philadelphia, PA 19140




Robin Witts                                   Robinson Kirlew Assoc Attorneys At Law        Robinson Kirlew Associates Pc
3714 North 19th St                            Attn Myrtle Robinson Kirlew                   Attorneys At Law
Philadelphia, PA 19140                        7731 Belle Point Dr                           7731 Belle Point Dr
                                              Greenbelt, MD 20770                           Greenbelt, MD 20770




Robinson Steel Co                             Roboz Surgical Instrument Co Inc              Robyn T Cohen Md
P.O. Box 330                                  P.O. Box 7657                                 32 Levering Cir
Bridgeport, PA 19405-0330                     Gaithersburg, MD 20898-7657                   Bala Cynwyd, PA 19004




Rocco Dippolito                               Rochaell Mcneil                               Roche Diabetes Care Inc
600 Stockton Cir                              5715 N 17th St                                Mail Code 5632
Ridley Park, PA 19078                         Philadelphia, PA 19141                        P.O. Box 105046
                                                                                            Atlanta, GA 30348-5046




Roche Diagnostics Corporation                 Roche Diagnostics Corporation                 Rochelle Gilbert
Mail Code 5021                                Mail Code 5508                                825 N 29th St, Unit 5e
P.O. Box 660367                               P.O. Box 71209                                Philadelphia, PA 19130
Dallas, TX 75266-0367                         Charlotte, NC 28272-1209




Rochelle Payne                                Rochelle Thompson                             Rochester 100 Inc
5600 Ogontz Ave, Apt F                        129 Arbor Meadow Dr                           P.O. Box 92801
Philadelphia, PA 19141                        Sicklerville, NJ 08081                        Rochester, NY 14692




Rochester Electro-Medical Inc                 Rock Hwang                                    Rock Louis
4212 Cypress Gulch Dr                         1421 Spruce St, Unit 1b                       1734 68th Ave
Lutz, FL 33559                                Philadelphia, PA 19102                        Philadelphia, PA 19126




Rockefeller University-Fanconi A              Rockhurst College Continuing                  Rockhurst Univ College Continuing
Dr Arleen D Auerbach                          Education Center                              Education Center Inc
The Rockefeller University                    P.O. Box 419107                               Rockhurst Univ College Continuing
1230 York Ave Box 77                          Kansas City, MO 64141-6107                    Educ Center/National Seminars Grp
New York, NY 10021-6399                                                                     P.O. Box 419107
                                                                                            Kansas City, MO 64141-6107


Rockhurst University Continuing               Rockwell Compounding Associates               Rockwood Casualty Insurance Co
Education Ctr Inc                             350 Theodore Fremd Ave                        654 Main St
P.O. Box 419107                               Rye, NY 10580                                 Rockwood, PA 15557
Kansas City, MO 64141-6107
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 670 of 845

Rodata Inc                                  Roderick Rochester                            Rodica C Marinescu
P.O. Box 691783                             2708 Carter Rd                                269 S 9th St, 504
Cincinnati, OH 45269-1783                   Trevose, PA 19053                             Philadelphia, PA 19107




Rodney Burton Ii                            Rodolfo Bracci Md                             Rodon Signs Inc
4719 Benner St                              Strada Di Colle Pinzuto 20                    939 Township Line Rd
Philadelphia, PA 19135                      53100 Siena                                   Elkins Park, PA 19027
                                            Italy




Rogelio Noriega Garcia                      Roger Stephens                                Roger Talley Iii
1152 East Grand St                          2021 Sherman Ave, 8                           937 Boundry Rd
Elizabeth, NJ 07201                         Madison, WI 53704                             Wenonah, NJ 08090




Roger Weinand                               Rogo Inc                                      Rohan Arora Md
Dba Spinkeeper.Com                          The Physician Source                          2826 Ogden St
P.O. Box 154                                1450 E Boot Rd Ste, 500 E                     Philadelphia, PA 19130
Southfields, NY 10975                       West Chester, PA 19380




Rohan Parikh                                Rohin Saroya                                  Rohini Bhole Md
500 N 18th St, Apt 206                      200 N 16th St, Apt 1921                       2200 Benjamin Franklin Pkwy, Apt 91907
Philadelphia, PA 19130                      Philadelphia, PA 19102                        Philadelphia, PA 19130




Roisin Fox                                  Roisin O donnell Md                           Roland K Bullard
139 N 21st St, Apt 2r                       1030 N 2nd St, Apt 202                        1822 Pine St
Philadelphia, PA 19103                      Philadelphia, PA 19123                        Philadelphia, PA 19103




Roland Liang Md                             Roland Martin                                 Roland Morris
1526 Brown St, Apt 1                        8804 Cheltenham Ave                           3 Pond Ln
Philadelphia, PA 19130                      Glenside, PA 19038                            Bryn Mawr, PA 19010




Rolande A Mirone                            Rolande Alam                                  Rolyan Abilityone
404 Linda Ave                               404 Linda Ave                                 P.O. Box 73276
Blackwood, NJ 08012-2828                    Blackwood, NJ 08012                           Chicago, IL 60673-7276




Roma Rajput                                 Romal Kaur Sekhon                             Roman Baczara
1400 Spring Garden St, Apt 803              3901 Conshohocken Ave, Apt 8302               9976 Sandy Rd
Philadelphia, PA 19130                      Philadelphia, PA 19131                        Philadelphia, PA 19115




Roman Catholic High School                  Roman Gleyzer                                 Roman Prosniak
301 N Broad St                              10837 Nandina Way                             501 Andrew Rd
Philadelphia, PA 19107-1094                 Philadelphia, PA 19116                        Springfield, PA 19064
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 671 of 845

Romano S Catering                         Romed Inc                                    Romed, Inc
Castor Ave Wingohocking                   DBA Romed Ambulance Inc                      DBA Romed Ambulance
Philadelphia, PA 19124                    2860 Hedley St, Ste 101                      Attn President
                                          Philadelphia, PA 19137-1919                  2860 Hedley St, Ste 101
                                                                                       Philadelphia, PA 19137-1919



Romedia Inc                               Romelle Peel                                 Romesha Robinson
Romads                                    210 S Cecil St                               Re Silbert Richards
1560 N Sandburg Terr, Ste 3608            Philadelphia, PA 19139                       985 N 66th St
Chicago, IL 60610                                                                      Philadelphia, PA 19151




Ron Gardner                               Ron Jacob Mc                                 Ron Mathew
909 Roumfort Rd                           526c 1 Beacons Court                         8526 Frontenac St
Philadelphia, PA 19150                    Salem Harbor Apts                            Philadelphia, PA 19152
                                          Andalusia, PA 19020




Ron Stern                                 Rona Abdo                                    Ronak Modi Md
P.O. Box 266642                           337 E County Line Rd                         317 N Broad St, Apt 822
Weston, FL 33326                          Ardmore, PA 19003                            Philadelphia, PA 19107-1019




Ronak Patel                               Ronald Belonia                               Ronald Bevilacqua
1601 Sansom St, 7g                        25 Peregrine Dr                              416 W Moreland Ave
Philadelphia, PA 19103                    Voorhees, NJ 08043                           Hatboro, PA 19040




Ronald C Di Felice                        Ronald Coley                                 Ronald K Sallas Md
1241 Jefferson Ave                        93 Seldon Dr                                 1050 N Hancock St
Woodlyn, PA 19094                         Smyrna, DE 19977                             Philadelphia, PA 19123




Ronald Lokay                              Ronald Mcdonald House                        Ronald Mcdonald House
6306 Hilltop Dr                           300 E California Ave                         535 Alabama Ave
Brookhaven, PA 19015                      El Paso, TX 79902                            Memphis, TN 38105




Ronald Roback                             Ronald Snow                                  Ronald Tuck
1815 Jfk Blvd, Apt 709                    1434 N Lawrence St                           286 Liborio Dr
Philadelphia, PA 19103                    Philadelphia, PA 19122                       Middletown, DE 19709




Ronald White                              Ronaldo Fernandez                            Ronette Rogers
5317 Gillespie St                         452 Inverness                                1732 Mohican St
Philadelphia, PA 19124                    Williamstown, NJ 08094                       Philadelphia, PA 19138




Rong Ji                                   Rongying Li                                  Roni Thomas
238 Valley Forge Lookout                  11 Highland Ave                              3602 Sipler Lane
Wayne, PA 19087                           Belmont Hills, PA 19004-1811                 Huntingdon Valley, PA 19006
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 672 of 845

Ronjun Inc                                Ronnie Sean Benoit Md                        Ronnie Wong Md
220 Brantley Harbor Dr                    440 L St Nw, Unit 805                        308 St Michael s Way
St Augustine, FL 32086                    Washington, DC 20001                         Newport News, VA 23606




Ropard                                    Rory Clarke                                  Rory Lewis
The Assoc For Retinopathy                 Petty Cash Custodian                         931 Yeadon Ave
P.O. Box 250425                           Hahnemann University Hospital                Yeadon, PA 19050
Franklin, MI 48025                        Broad Vine St
                                          Philadelphia, PA 19102



Rory Thompson                             Rosa Acosta                                  Rosa Ann Jackson
7901 Henry Ave, Apt F312                  1800 Laurel Rd, 1504                         29 Shannon Rd
Philadelphia, PA 19128                    Lindenwald, NJ 08021                         No United Kingdom, PA 19454




Rosa Delgado                              Rosa L Lopez Md                              Rosa Park
3854 N Reese St                           5425 E Broadway, 265                         Dba East Erie Cafe
Philadelphia, PA 19140                    Tucson, AZ 85711                             1071 E Erie Ave
                                                                                       Philadelphia, PA 19124




Rosa Paz                                  Rosalee Carter                               Rosalie Thomas
2226 N Howard St                          2328 North 26th St                           1010 N Hancock St, Unit 416
Philadelphia, PA 19133                    Philadelphia, PA 19132                       Philadelphia, PA 19123




Rosalyn Huf                               Rosalyn Jones                                Rosalyn S Ford
655 Trephanny Lane                        3010 W Oxford St                             243 S Logan Ave
Wayne, PA 19087                           Philadelphia, PA 19121                       Trenton, NJ 08629




Rosanna Ricafort                          Roschanak Mossabeb                           Roschanak Mossabeb Md
1820 Spruce St, Apt 2r                    210 Main St                                  25 Vassar Rd
Philadelphia, PA 19102                    Newtown Square, PA 19073                     Broomall, PA 19008




Roschanak Mossabeb, M.D.                  Roscoe L West Library/Ill Dept               Rose Auto Service
210 Main St                               c/o the College of New Jersey                822 Bleigh Ave
Newtown Square, PA 19073                  P.O. Box 7718                                Philadelphia, PA 19111
                                          Ewing, NJ 08628-0718




Rose Caporaletti                          Rose Garden Flower Shop Inc                  Rose Graham-Maar Md
410 W Woodlawn St                         2964 Richmond St                             910 Lovering Ave
Philadelphia, PA 19144                    Philadelphia, PA 19134                       Wilmington, DE 19806




Rose Hall                                 Rose Joanson                                 Rose M Cumings Do
98 Oak St, Apt 1303                       500 Lexington Dr                             227 Penn Valley Terrace
Lindenwold, NJ 08021                      Cinnaminson, NJ 08077                        Yardley, PA 19067
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 673 of 845

Rose Mccormack                            Rose Morris LLC                               Rose Plummer
826 Vermont Ave                           DBA Bucks Welcome Group                       777 S 3rd St, Apt B
Woodbury, NJ 08096                        P.O. Box 554                                  Philadelphia, PA 19147
                                          Newtown, PA 18940




Rose Rivers                               Rose Sykes                                    Rose Twitty
P.O. Box 93                               6157 N 16th St                                31 S Ruby St
Reddick, FL 32686-0093                    Philadelphia, PA 19141                        Philadelphia, PA 19139




Rose Twitty                               Rose Waltz                                    Roseann M Forbes
31 South Ruby St                          8242 Weymouth Dr                              8345 Jeanes St
Philadelphia, PA 19139                    Pennsauken, NJ 08109                          Philadelphia, PA 19111




Roseann Mccarrie                          Roseanne C Berger Md                          Roselee Jones
111 Devonshire Dr                         41 Hetzel Rd                                  6029 Nassau Rd
Swedesboro, NJ 08085                      Williamstown, NY 14221                        Philadelphia, PA 19151




Rosemary DE LA Cruz Villa                 Rosemary Dunn                                 Rosemary Dunn
300 Alexander Court, 403                  401 Inverness Rd                              401 Inverness Rs.
Philadelphia, PA 19103                    Williamstown, NJ 08094                        Williamstown, NJ 08094




Rosemary Grant                            Rosemary Mcginnis                             Rosemary Nagy
603 Sharon Ave                            2215 Parrish St                               2811 Anzac Ave
Sharon Hill, PA 19079                     Philadelphia, PA 19130                        Abington, PA 19001




Rosemary Pfender                          Rosemont College                              Rosen Plaza Hotel
174 Keswick Ave                           1400 Montgomery Ave                           9700 International Dr
Glenside, PA 19038                        Bryn Mawr, PA 19010                           Orlando, FL 32819




Rosetta Dennis                            Rosine Baker-Gilliam                          Rosita Gallardo
4700 City Ave, Apt 7201                   1202 Wagner Ave                               35 Mallard Dr
Philadelphia, PA 19131                    Philadelphia, PA 19141                        Mt Laurel, NJ 08054




Rosita Green                              Rosita Kamihira                               Rosita Quintana
6207 Riverfront Dr                        1209 S 11th St                                4242 Castor Ave
Palmyra, NJ 08065                         Philadelphia, PA 19147                        Philadelphia, PA 19124




Roslianys Delgado                         Roslyn M Hinson                               Roslyn Thomas-Devine
4110 L St                                 6201 N 10th St, Apt 326                       3032 W Lehigh Ave
Philadelphia, PA 19124                    Philadelphia, PA 19141                        Philadelphia, PA 19132
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 674 of 845

Roslyn Vega                              Rosmeld Castillo Guzman                      Ross Associates Inc
1507 N Orkney St                         8200 Henry Ave, Apt G21                      1219 Spruce St
Philadelphia, PA 19122                   Philadelphia, PA 19128                       Philadelphia, PA 19107




Ross Garfield Matico                     Ross Products                                Ross Products Division
10169 Ferndale Rd                        999 Crupper Ave                              Division of Abbott Lab
Philadelphia, PA 19116                   Columbus, OH 43229                           75 Remittance Dr, Ste 1310
                                                                                      Chicago, IL 60675-1310




Ross The Florist                         Rosseau Roberson                             Roswell Park Comprehensive Cancer Center
212 E Girard Ave                         104 Royal Ct Ln                              Attn Victor A Filama
Phila, PA 19125                          Camden, NJ 08103                             Elm Carlton Sts
                                                                                      Buffalo, NY 14263




Rosy Thachil Md                          Rotary Club Of Burlington                    Rotary Of Mt Ephraim
1700 Ben Franklin Pkwy, Apt 1812         2200 Mt Holly Rd, Ste 13                     c/o Andy Gilmore
Philadelphia, PA 19103                   Burlington, NJ 08016                         P.O. Box 6
                                                                                      Mt Ephraim, NJ 08059




Rothe Florists                           Roto Rooter Services Corporation             Roux Associates
Herbert B Rothe Inc                      5672 Collections Center                      209 Shafter St
7148 Germantown Ave                      Chicago, IL 60693                            Islandia, NY 11749
Philadelphia, PA 19119




Rowen College At Burlington County       Rowland Printing Inc                         Rowley Biochemical Institute
601 Pemberton Brown Bills Rd             DBA Epic Litho                               Danvers Industrial Pk
Pemberton, NJ 08068                      751 Pike Springs Rd                          10 Electronics Ave
                                         Phoenixville, PA 19460                       Danvers, MA 01923




Roxanna Orbegoso Md                      Roxanna Pourmirzaie                          Roxborough Eagles Athletic Assoc
900 South 6th St                         1729 Carpenter St, Unit B                    c/o Michelle Martin
Philadelphia, PA 19147                   Philadelphia, PA 19146                       534 Monastery Ave
                                                                                      Philadelphia, PA 19128




Roxborough Memorial                      Roxborough Memorial Health                   Roxborough Memorial Hospital Inc
P.O. Box 691205                          Foundation Auxiliary                         School of Nursing
Philadelphia, PA 19128                   5800 Ridge Ave                               5800 Ridge Ave
                                         Philadelphia, PA 19128                       Philadelphia, PA 19128




Roxio                                    Roxy Painting Inc                            Roy E Schwartz Md
Sales Dept                               235 Cotton St                                7509 Woodlawn Ave
6600 Silacci Way                         Philadelphia, PA 19128                       Elkins Park, PA 19027
Gilroy, CA 95020




Roy E. Schwartz, M.D.                    Roy Schwartz                                 Roy Schwartz, MD
7509 Woodlawn Ave                        7509 Woodlawn Ave                            160 E Erie St
Melrose Park, PA 19027                   Melrose Park, PA 19027                       Philadelphia, PA 19134
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 675 of 845

Roy Waknin                                Roya Bina                                    Royal Sunaliance
902 N 29th St                             339 N Broad St                               P.O. Box 1038
Philadelphia, PA 19130                    Philadelphia, PA 19107                       Bethleham, PA 10003-9511




Royal Sunalliance                         Royal Bank America Leasing LP                Royal Bank Of Canada
P.O. Box 4701                             550 Township Line Rd, Ste 425                P.O. Box 4509 Stn A
Syracuse, NY 13221                        Blue Bell, PA 19422                          Toronto, On M5W 4K5
                                                                                       Canada




Royal Electric Supply Company             Royal Graphics Inc                           Royal Petroleum Corp
3233 W Hunting Park Ave                   3117 N Front St                              P.O. Box 16846
Philadelphia, PA 19132-1845               Philadelphia, PA 19133                       Philadelphia, PA 19142




Royce Digital Systems Inc                 Royce Rolls Ringer                           Rph On The Go Usa Inc
2552-A White Rd                           P.O. Box 1831                                Go Inc
Irvine, CA 92614                          Grand Rapids, Mi 49501                       5103 Paysphere Cir
                                                                                       Chicago, IL 60674-5103




Rpm Computer Ribbon Corporation           Rpm Document Management Solutions            Rr Donnelley
4943 Mcconnell Ave, T                     4943 Mcconnell Ave, Ste T                    United Ad Label
Los Angeles, CA 90066                     Los Angeles, CA 90066                        P.O. Box 538602
                                                                                       Atlanta, GA 30353-8602




Rr Donnelley Sons Co                      Rsna 99                                      Rt Connections
DBA Rr Donnelley                          Dept 77 3964                                 146 Aidan Ct
P.O. Box 538602                           Chicago, IL 60678-3964                       Pittsburgh, PA 15226
Atlanta, GA 30353-8602




Rt Temps Inc                              Rta Pediatric Care Inc                       Rti Biologics Inc
9 West Front St                           P.O. Box 223                                 P.O. Box 11404
Media, PA 19063                           Newfield, NJ 08344                           Columbia, SC 29211-1404




Rtkl Assoc Inc                            Rts Publishing Company                       Rtu, Inc.
P.O. Box 402336                           DBA Kettering National Seminars              DBA Cartvertising
Atlanta, GA 30384-2336                    590 Congress Park Dr                         1445 Langham Creek Dr
                                          Dayton, OH 45459                             Houston, TX 77084




Rubber Stamp Button Champ                 Ruben C Gaspar Jr                            Ruben Rosario
1320 Grand Ave, 8                         Dba Surgimex Inc                             Dba Ruben Rosario Orthodontic
San Marcos, CA 92069                      1319 Ridgeview Cir                           Appliances
                                          Downingtown, PA 19335                        668 Woodbourne Rd Ste, 201
                                                                                       Langhorne, PA 19047



Ruben St. Paul                            Rubi Ann Fernan                              Ruby Huntley
5651 Miriam Rd                            205 Harrogate Dr                             5844 Fernwood St
Phiadelphia, PA 19124                     Lumberton, NJ 08048                          Philadelphia, PA 19143
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 676 of 845

Rudolph Lauletta Jr                         Rudy Lauletta                                Rukhmi Bhat Md
28 Helen Ave                                1412 S 13th St                               720 W Gordon Terrace, Apt 18c
Maple Shade, NJ 08052                       Philadelphia, PA 19147                       Chicago, IL 60613




Rula Balluz Md                              Rultract, Inc.                               Rumsey Electric Company
1124 Rose Glen Rd                           5663 Brecksville Rd                          P.O. Box 824429
Gladwyne, PA 19035                          Cleveland, OH 44131                          Philadelphia, PA 19182-4429




Run For Ald Inc                             Rupal C Pinto                                Rural Carrier Benefit
2013 Morris Dr                              105 Christina Landing Dr, Apt 2305           P.O. Box 7404
Cherry Hill, NJ 08003                       Wilmington, DE 19801-5283                    London, KY 40742-7404




Rusch Inc                                   Rush University Medical Center               Rush University Medical Center
P.O. Box 8500-1750                          600 S Paulina                                DBA Rush Medical Laboratories
Philadelphia, PA 19178-1750                 Chicago, IL 60612                            Rawson 409
                                                                                         1653 W Congress Pkwy
                                                                                         Chicago, IL 60612



Russell Glass Service                       Russell I Ernst                              Russell Reid Waste Hauling
53011 Tacony St                             1043 Silver Ln                               DBA Mr John Portable Sanitation
Philadelphia, PA 19137                      Mckees Rocks, PA 15136                       Disposal Service Co Inc
                                                                                         Mr John Inc, Russell Reid Inc
                                                                                         200 Smith St
                                                                                         Keasbey, NJ 08832


Russell Trevena Md                          Russell W Homan Md                           Russell W Rice
206 Bridge Point                            704 50th St East                             5816 Woodcrest Ave
Peach Tree City, GA 30269                   Bradenton, FL 34208                          Philadelphia, PA 19131-2215




Rutgers The State Univ Of New Jer           Rutgers The State University                 Rutgers University
Armitage Hall Ste, 448                      326 Penn St, Rm 006                          311 N 5th St
311 N 5th St                                Camden, NJ 08102                             Armitage Hall, Ste 448
Camden, NJ 08102-1405                                                                    Camden, NJ 08102




Rutgers University Sport Medicine           Rutgers University/Camden                    Rutgers, St Univ Of New Jersey
1 Scarlet Knight Way                        Career Center                                Attn Dianne Atwell
Piscataway, NJ 08854                        326 Penn St Rom 006                          335 George St 4th Fl
                                            Camden, NJ 08102                             New Brunswick, NJ 08901




Rutgers, The State University Of NJ         Ruth Adams                                   Ruth Ferroni Bsn Rn
Attn Associate Dean of Graduate Progs       1256 Memory Ln                               1454 Mclean Mews Ct
215 North 3rd St                            West Chester, PA 19380                       Mclean, VA 22101
Camden, NJ 08102-1405




Ruth Ffrench                                Ruth Hoffmaster                              Ruth Lignore
940 E Durard St Fl2                         1205 Norwalk Rd                              1016 Orchid Ave
Philadelphia, PA 19150                      Philadelphia, PA 19115                       Bensalem, PA 19020
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 677 of 845

Ruth Mcknight                              Ruth Mcsparron                                Ruth Medley
6257 Arch St                               538 Parnell Pl                                25 N Stuyvesant Dr
Philadelphia, PA 19139                     Philadelphia, PA 19144                        Wilmington, DE 19809




Ruth Snyder                                Ruth Tomlinson                                Rw Cameron Co Inc
830 Southampton Rd                         51 Highbridge Lane                            45 Bruyn Turnpike
Philadelphia, PA 19116                     West Deptford, NJ 08086                       Wallkill, NY 12539




Rw Communications                          Rx Crossroads                                 Rx Home Care
1785 Canary Rd                             P.O. Box 18230                                207 W Broad St
Quakertown, PA 18951                       Louisville, KY 40261-0230                     Bethlehem, PA 18018




Rx Pro Health Inc                          Rx Third Party Solutions                      Rxinsider LLC
15012 Collection Center Dr                 P.O. Box 1000 Dept, 492                       P.O. Box 20632
Chicago, IL 60693                          Memphis, TN 38148-0492                        Cranston, IL 02920




Ryan Andriszak                             Ryan Blake                                    Ryan Brannon Md
7822 Whitaker Ave                          664 Staheli Dr                                6655 Mccallum St, 402
Philadelphia, PA 19111                     Washington, UT 84780                          Philadelphia, PA 19119




Ryan C Deblis Md                           Ryan Chmiola                                  Ryan Cobb Md
2429 Locust St, Unit 319                   1721 Fairmount Ave, 1                         131 N Broad St, Unit 201
Philadelphia, PA 19103                     Philadelphia, PA 19130                        Philadelphia, PA 19106




Ryan Duffy                                 Ryan Fillers                                  Ryan G Blackman
4965 Morgan Ct                             1913 Christian St                             469 Clothier Rd
Pipersville, PA 18947                      Philadelphia, PA 19146                        Wynnewood, PA 19096




Ryan Gruner Md                             Ryan Guinup                                   Ryan Jordan
511 N Broad St, 405                        2407 E Somerset St                            1101 Lakeside Dr
Philadelphia, PA 19123                     Philadelphia, PA 19134                        Palmya, NJ 08065




Ryan Mcguire                               Ryan Mulholland                               Ryan Ortega
322 Tuvira Ln                              431 Hillcrest Ave                             18 Pennsylvania Ave
Cherry Hill, NJ 08003                      Glenolden, PA 19036                           Stratford, NJ 08084




Ryan Richards                              Ryan Serdenes                                 Ryan Spiardi
240 S 3rd St, Apt 2                        2746 Belmont Ave, Apt 305                     1 Franklin Town Blvd, Apt 1103
Philadelphia, PA 19106                     Philadelphia, PA 19131                        Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 678 of 845

Ryan Surmaitis                              Ryan Williams                                Rycor Medical Inc
211 Wyndham Ln                              7219 Guilford Rd                             2053 Atwater Dr
Conshohocken, PA 19428                      Upper Darby, PA 19082                        North Port, FL 34288




Rydal Square LP                             Ryder Laboratory Inc                         Ryder Transportation Svcs
Bet Investments Inc                         559 Deer Park Ave                            P.O. Box 96723
200 Dryden Rd, Ste 2000                     Huntington Station, NY 11746                 Chicago, IL 60693
Dresher, PA 19025




Ryder Truck Rental Inc/St Chris             S H Ltd                                      S S Worldwide Inc
Payment From St Christophers                DBA Metropolitan Flag                        Accounts Receivable
P.O. Box 96723                              Banner Co                                    P.O. Box 210
Chicago, IL 60693-6723                      P.O. Box 707                                 Hartford, CT 06141-0210
                                            Westtown, PA 19395-0707



S A Comunale Co Inc                         S H Ltd                                      S H Ltd.
P.O. Box 150                                DBA Metropolitan Flag Banner                 DBA Metropolitan Flag Banner Co.
Barberton, OH 44203-1050                    P.O. Box 707                                 Attn President
                                            Westtown, PA 19395                           2037 E Willard St
                                                                                         Philadelphia, PA 19134



S H Sports LLC                              S Jackson Inc                                S Jersey Healthcare Regional Medical Ctr
DBA Velocity Sports Performance             P.O. Box 4487                                1505 W Sherman Ave
2005 Rte 70 East                            Alexandria, VA 22303-0487                    Vineland, NJ 08360
Cherry Hill, NJ 08003




S Karger Ag                                 S Karger Ag, Basel                           S S Assistance Fund
26 W Avon Rd                                P.O. Box Ch-4009                             Maple Shade Elementary Pta Inc
P.O. Box 526                                Basel                                        135 N Fellowship Rd
Unionville, CT 06085                        Switzerland                                  Maple Shade, NJ 08052




S S Gill Company                            SSNG                                         S S Technology
460 Abbott Dr                               1136 Ives Ct                                 A Div of S S X-Ray Prod
Broomall, PA 19008                          Atlanta, GA 30319                            10625 Telge Rd
                                                                                         Houston, TX 77095




S S White Technologies Inc                  S S X-Ray Products Inc                       S Soski Piroeff Inc
Attn Accounts Receivable                    DBA S S Technology                           P.O. Box 877
151 Old New Brunswick Rd                    10625 Telge Rd                               Frazer, PA 19355
Piscataway, NJ 08854                        Houston, TX 77095




S T Smith Jr                                S.A. Comunale Co, Inc                        S.R. Wojdak Associates, Lp
500 N 11th St                               603 Ryan Ave                                 DBA Wojdak Government Relations
Philadelphia, PA 19141                      Westville, NJ 08093                          Attn Tom Flynn
                                                                                         200 S Broad St, Ste 850
                                                                                         Philadelphia, PA 19102



S1 Spine LLC                                Saac-Aapd                                    Sabarina Ramanathan
P.O. Box 71207                              Chairs/Assoc Anesthesiology Prog             1001 N 2nd St, Apt 313
Philadelphia, PA 19176-6207                 Directors                                    Philadelphia, PA 19123
                                            520 N NW Hwy
                                            Park Ridge, IL 60068-2573
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 679 of 845

Sabeen Abid Md                            Sabiha Sultana                               Sabina Singh Md
308 Burroughs Mill Ct                     2860 Bellview Dr                             422 Penn Valley Rd
Cherry Hill, NJ 08002                     Bensalem, PA 19020                           Narberth, PA 19072




Sabrina Davila                            Sabrina Raheem                               Sabrina Scott
5915 Cottage St                           1919 W 73rd. St                              3019 W Greenshire Ct
Philadelphia, PA 19135                    Philadelphia, PA 19138                       Claymont, DE 19703




Sabrina Scott                             Sabu J George Md                             Sachin Logani Md
7074 Clover Ln                            13106 Bustleton Ave                          2979 W School House Ln K-714
Upper Darby, PA 19082                     Philadelphia, PA 19116-1604                  Philadelphia, PA 19144




Sacred Heart Church                       Sacred Heart Hospital                        Sadeyah King
Sacred Heart Cyo                          Attn President CEO                           17 W Chester Pk, Apt H1
P.O. Box 515                              412 W Chew St                                Ridley Park, PA 19078
Hainesport, NJ 08036-0515                 Allentown, PA 18102




Sadia Miller                              Sadonna Major                                Saeeda Baskerville
114 Redstone Ridge                        2714 W Country Club Rd                       7100 Frankford Ave
Woodbury, NJ 08096                        Philadelphia, PA 19131                       Philadelphia, PA 19135




Saema Tahir                               Saf T Pak                                    Safa Ali
1329 Lombard St, Apt 308                  17827 111Ave                                 5604 Baltimore Ave
Philadelphia, PA 19147                    Edmonton, Ab T5S 2X3                         Philadelphia, PA 19143
                                          Canada




Safe Care Ambulance Inc                   Safe Chain Solutions LLC                     Safe Check East Inc
DBA Network Ambulance Svc Inc             822 Chesapeake Dr                            P.O. Box 323
P.O. Box 9396                             Cambridge, MD 21613                          Rising Sun, MD 21911
Philadelphia, PA 19139-9396




Safecare Ambulance Services Inc           Safeco Insurance                             Safeco Insurance Companies
DBA Network/Em-Star                       P.O. Box 515097                              Southeast Accounting
P.O. Box 1450                             Los Angeles, CA 90051-5097                   P.O. Box 100027
Minneapolis, MN 55485-5549                                                             Duluth, GA 30096-9427




Safemark Systems LP                       Safes Unlimited Inc                          Safetec Training Services
P.O. Box 102008                           6424 Rising Sun Ave                          c/o Fred Ellinger Jr
Atlanta, GA 30368-2008                    Phila, PA 19111                              P.O. Box 2395
                                                                                       Warminster, PA 18974




Safety 1St Company LLC                    Saffa Ahmad                                  Safiya Lynch
410 Buckner Ridge Ln                      450 N 18th St, Apt 534                       1309 Meadow Dr
Madisonville, KY 42431                    Philadelphia, PA 19130                       Blue Bell, PA 19422
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 680 of 845

Safway                                       Sage Communications Partners Llp             Sage Products Inc
P.O. Box 183                                 109 S 13Th, Ste 119A                         2785 Paysphere Cir
Folcraft, PA 19032                           Philadelphia, PA 19107                       Chicago, IL 60674




Sage Publications Inc                        Sage Science Press                           Sage Services Group LLC
P.O. Box 5084                                2455 Teller Rd                               506 Deanna Ln
Thousand Oaks, CA 91359-9924                 Thousands Oaks, CA 91320                     Charleston, SC 29492




Sagem Morpho Inc                             Sagemore Inc                                 Sagent Pharmaceuticals Inc
P.O. Box 183                                 A Division of Apple Computer Inc             P.O. Box 28549
Trenton, NJ 08625                            P.O. Box 281877                              28549 Network Pl
                                             Atlanta, GA 30384-1877                       Chicago, IL 60673-1285




Sages                                        Sagine Coriolan                              Sahar Sheikhbahaei
Endoscopic Surgeons                          5024 Walnut St, Apt B                        339 N Broad St, Apt 2212
2716 Ocean Park Blvd Ste, 300                Philadelphia, PA 19139                       Philadelphia, PA 19107
Santa Monica, CA 90405




Sahil Banka                                  Sahil Banka Md Facc                          Sahil Patel
524 Winding Way                              524 Winding Way                              1522 Race St, 2
Merion Station, PA 19066                     Merion Station, PA 19066                     Philadelphia, PA 19102




Sai Global Compliance Inc                    Sai Global Compliance, Inc                   Saif Syed
Forrest Rd Office Ctr                        Attn General Counsel                         3601 Conshohocken Ave, 526
309 Waverly Oaks Rd, Ste 204                 309 Waverley Oaks Rd                         Philadelphia, PA 19131
Waltham, MA 02452                            Waltham, MA 02452




Saint Francis University                     Saint Joseph S College Online                Saint Joseph S Hosp School Of Nursing
P.O. Box 600                                 278 White S Brode Rd                         801 W Girard Ave
Loretto, PA 15940                            Standish, Me 04084                           Philadelphia, PA 19122
                                             Trenton, NJ 08629




Saint Josephs University                     Saint Philip School                          Saira Bano Md
5600 City Ave                                P.O. Box 2056                                804 Finch Dr
Philadelphia, PA 19131                       Temple City, CA 91780                        Bensalem, PA 19020-4405




Sajeeb Adhikary                              Sajid Chariwala                              Sakuntala Thiagarajah
8617 Germantown Ave, Unit 2c                 8842 Roosevelt Blvd                          302 Hazelwood Ln
Philadelphia, PA 19118                       Philadelphia, PA 19115                       Marlton, NJ 08053




Sakura Finetek Usa Inc                       Sakura Irving                                Sala Sadaps
1750 W 214th St                              1130 Musket Rd                               9071 Mill Creek Rd, Apt 2811
Torrance, CA 90501                           Newark, DE 19713                             Levittown, PA 19054
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 681 of 845

Saleema Brookins                            Sales Service America Inc                     Salesmaster Associates Inc
3615 North Camac St                         DBA United Way Store                          303 Marcus Blvd
Philadelphia, PA 19140                      P.O. Box 34747                                Deer Park, NY 11729
                                            Alexandria, VA 22334-0747




Salient Surgical Technologies Inc           Salihah Williams                              Salim Wehbe Md
4642 Collection Ctr Dr                      5910 N Water St                               2308 Brown St
Chicago, IL 60693-0046                      Philadelphia, PA 19120                        Philadelphia, PA 19130




Salimata Doumbia                            Sallie King                                   Sallie Mae Inc
1819 S 65th St                              34 Majestic Way                               Attn Payments
Philadelphia, PA 19142                      Marlton, NJ 08053                             P.O. Box 9533
                                                                                          Wilkes-Barre, PA 18733-9533




Sally A Jermain                             Sally Dawood                                  Sally Lesher
418 W Platt, Ste A                          516 Conshohocken State R                      5 Ernywood Ave
Tampa, FL 33606                             Gladwyne, PA 19035                            Marlton, NJ 08053




Sally Sean                                  Salman Malik                                  Salsbury Industries
2207 S Croskey St                           317 N Broad St, 832                           1010 East 62nd St
Philadelphia, PA 19145                      Philadelphia, PA 19107                        Los Angeles, Ca 90001




Salus University College Of Audiology       Salvatore Leone                               Salwa B Chawich Md
8360 Old York Rd                            200 Lacey Rae Dr                              2733 Honeysuckle Ln
Elkins Park, PA 19027                       Franklinville, NJ 08322                       Huntingdon, PA 19008




Sam Ash Fl Megastores LLC                   Sam Ash Music Inc                             Sam Ash Nj Megastores, LLC
P.O. Box 9047                               1647 Gallatin Pike N                          P.O. Box 9047
Hicksville, NY 11802                        Nashville, TN 37208                           Hicksville, NY 11802




Sam Moore                                   Samana Shaikh                                 Samantha Alibocas
5906 Langdon St                             641 Ship Ave                                  12647 Biscayne Dr
Philadelphia, PA 19149                      Beachwood, NJ 08722                           Philadelphia, PA 19154




Samantha Allmond                            Samantha Aschendorf                           Samantha Bach
102 S School Lane                           723 Sherrie Rd                                123 Alexis Lane
Souderton, PA 18964                         Philadelphia, PA 19115                        Philadelphia, PA 19115




Samantha Banga Md                           Samantha Boyle                                Samantha Craig
146 E Greenwood Ave                         3032 Secane Pl                                745 Windsor Pl
Lansdowne, PA 19050                         Philadelphia, PA 19154                        Wallingford, PA 19086
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 682 of 845

Samantha Demunzio                        Samantha Gross                                Samantha Haraszti Harman
731 Deerfield Rd                         1108 Emily St                                 1804 Ginnodo St
Warminster, PA 18974                     Philadelphia, PA 19148                        Philadelphia, PA 19130




Samantha Krugle                          Samantha Leonardo                             Samantha Lugo
1901 Hartranft St 219                    731 Bentley Rd                                2051 N Palethorp St
Philadelphia, PA 19145                   Lindenwold, NJ 08021                          Philadelphia, PA 19122




Samantha Martini                         Samantha Nigro                                Samantha Paglinco
100 Arch St, Apt 3a                      3509 Baring St, Apt 2w                        2627 E Dauphin St
Philadelphia, PA 19106                   Philadelphia, PA 19104                        Philadelphia, PA 19125




Samantha Schiavello                      Samantha Schneider                            Samantha Stern
3406 Hess St, 2nd Fl                     771 S 20th St, Apt 2                          1214 N Orkney St, Unit 3
Philadelphia, PA 19136                   Philadelphia, PA 19146                        Philadelphia, PA 19122




Samantha Tarsia                          Samantha Tran                                 Samantha Valentino
900 Brenton Rd                           2551 S 11th St                                1496 West Bensalem Ave
Drexel Hill, PA 19026                    Philadelphia, PA 19148                        Bensalem, PA 19020




Samantha Wirsch                          Samar Hajj                                    Samara Rutenberg
310 Oxford Lane                          2829 Pennsylvania Ave                         633 W Rittenhouse A1118
Chalfont, PA 18914                       Philadelphia, PA 19130                        Philadelphia, PA 19144




Samba                                    Sameer Gupta Md                               Sameer Nevile Md
11301 Old Georgetown Rd                  2579 Princeton Rd                             2684 Tilton St
Rockville, MD 20852-2800                 Cleveland Heights, OH 44118                   Philadelphia, PA 19125




Sameer Verma                             Sameul Hanif Md                               Sami Rizvi
7841 Ridge Ave B272                      P.O. Box 6004                                 11707 Chantilly Ln
Philadelphia, PA 19128                   Ellicott City, MD 21042                       Bowie, MD 20721




Samina Muneeruddin                       Samina Muneeruddin Md                         Samina Muneeruddin, M.D.
3949 Shelley Rd                          2661 Huntingdon Pike                          3949 Shelley Rd
Huntingdon Vly, PA 19006                 Huntingdon Valley, PA 19006                   Huntingdon Valley, PA 19006




Samina Mureeruddin Md                    Samir Doshi Md                                Samir R Shaikh
635 Newton St                            114 Sewall Ave, Apt 3                         5500 Wissahickon Ave, Aptm102b
Oviedo, FL 32765                         Brookline, MA 02446                           Philadelphia, PA 19144
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 683 of 845

Samira Peredo Whipple                     Samira Saleh                                   Sammons Preston Inc
4557 Cottman Ave                          2116 Tyson Ave                                 P.O. Box 93040
Philadelphia, PA 19135                    Philadelphia, PA 19149                         Chicago, IL 60673-3040




Samnang Nop                               Sams Club                                      Sams Midtown Group
2608 Union Ave                            8220 N Dale Mabry                              Smokin Bettys Restaurant
Pennsauken, NJ 08109                      Tampa, FL 33614                                116 S 11th St
                                                                                         Philadelphia, PA 19107




Sams S Chestnut Grill Inc                 Samuel Cross-Knorr                             Samuel Ewusie
1907 Chestnut St                          806 South 5th St, Apt 3                        40 Pine Needle Rd
Philadelphia, PA 19103                    Philadelphia, PA 19147                         Levittown, PA 19056




Samuel H Stroup                           Samuel Hutchins                                Samuel Kolman
3432 Osmond St                            2323 Race St, Unit 421                         322 N Broad St, Apt 1410
Philadelphia, PA 19129                    Philadelphia, PA 19103                         Philadelphia, PA 19102




Samuel Krass                              Samuel Krass, M.D.                             Samuel Mayes
407 Dartmouth Rd                          407 Dartsmouth Rd                              2019 S 7th St
Bryn Mawr, PA 19010                       Bryn Mawr, PA 19010                            Philadelphia, PA 19148




Samuel Mayes                              Samuel Ng                                      Samuel R Neff Md
2019 South 7th St                         430 N Ithan Ave                                118 Airdale Rd
Philadelphia, PA 19148                    Bryn Mawr, PA 19010                            Rosemont, PA 19010




Samuel Talerico                           Samuel Valle                                   Samy Chettat
1217 Green St, Apt B                      317 N Broad St, Apt 408                        114 Burrows St
Philadelphia, PA 19123                    Philadelphia, PA 19107                         Pittsburg, PA 15213




Samyra Webb                               San Diego Eye Bank                             Sandbox Medical.66C
851 Carver St                             9246 Lightwave Ave, Ste 120                    750 Corporate Park
Phila, PA 19124                           San Diego, CA 92123                            Pembroke, MA 02359




Sandeep Sen Md                            Sandeep Sharma Md                              Sandhill Scientific Inc
101 Washington Ln, Apt M609               27 Forsythia Ct                                27470 Network Pl
Jenkintown, PA 19046                      Lafayette Hill, PA 19444                       Chicago, IL 60673-1274




Sandhra Thekkumthala                      Sandi Hitschler                                Sandi See Tai Md
10175 Verree Rd                           741 Brooke Rd                                  780 S Park Dr
Philadelphia, PA 19116                    Glenside, PA 19038                             Haddon Twp, NJ 08108
                          Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 684 of 845

Sandra Amoroso                          Sandra Benanti Do                            Sandra Blunck
310 Colonial Dr                         6 Autumn Hill Dr                             605 Harvard Square
Wallingford, PA 19086                   Philadelphia, PA 19115                       Bensalem, PA 19020




Sandra Burns                            Sandra C Mcsparron                           Sandra Carrion
2432 Eldon Ave                          3426 Ainslie St                              3823 Etta St
Drexel Hill, PA 19026                   Philadelphia, PA 19129                       Philadelphia, PA 19114




Sandra Dill                             Sandra Erby                                  Sandra Foxx
8 Eustace Rd                            2849 Gaul St                                 3501 Woodhaven Rd Apt337
Marlton, NJ 08053                       Philadelphia, PA 19134                       Philadelphia, PA 19154




Sandra Gascon Md                        Sandra Grossman Md                           Sandra Jimenez Giraldo
108 Autumn River Run                    1508 Bay Rd, Apt 1509                        633 W Rittenhouse St, Apt B 803
Philadelphia, PA 19128                  Miami Beach, FL 33139                        Philadelphia, PA 19144




Sandra Kalm                             Sandra King                                  Sandra L Watson
193 Brookshire Creek                    3023 Belgrade St                             Dba Medstaffing Llc
Philadelphia, PA 19116                  Philadelphia, PA 19134                       403 Teague Town Rd
                                                                                     Taylorsville, NC 28681




Sandra Machado                          Sandra Mancuso                               Sandra Mateu
2839 Memphis St                         1198 Dickerson Rd                            1540 Three Tuns Lane
Philadelphia, PA 19134                  North United Kingdom, PA 19454               Ambler, PA 19002




Sandra Mccarthy                         Sandra Myers                                 Sandra Pena
12301 Dunks Ferry Rd                    2722 W Sterner St                            19 Sherman Path, Apt B
Philadelphia, PA 19154                  Philadelphia, PA 19132                       Maple Shade, NJ 08052




Sandra Peters                           Sandra Pierre                                Sandra Reid
31124 River Rd                          6550 Algard St                               319 Stratford Ave
Millsboro, DE 19966                     Philadelphia, PA 19135                       Westmont, NJ 08108




Sandra Rodriguez                        Sandra Shih                                  Sandra Torres
15 Rush St                              2001 Hamilton St, Unit 923                   6252 Walker St
Warminster, PA 18974                    Philadelphia, PA 19130                       Philadelphia, PA 19135




Sandra Vasta                            Sandra Vera Erby                             Sandra Ynoa
1064 Courses Landing Rd                 313 Hamel Ave                                8442 Suffolk Pl
Woodstown, NJ 08098                     North Hills, PA 19038                        Philadelphia, PA 19153
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 685 of 845

Sandwich Cat Inc                            Sandy Kauffman                               Sandy Macnamara
DBA Village Catering                        Dba Sandy Kauffman Art Framing               413 Farwood Rd
9226A-28 Ashton Rd                          647 Malin Rd                                 Haddonfield, NJ 08033
Philadelphia, PA 19114                      Newtown Square, PA 19073




Sandy Rollman Ovarian Cancer                Sandy Shuheng Wu                             Sanel Miscic
Foundation Inc                              1713 Lynngrove Dr                            1033 Colin Dr
2010 West Chester Pk, Ste 410               Manhattan Beach, CA 90266                    Royersford, PA 19468
Havertown, PA 19083




Sanford Brown Institute                     Sanford Motors Inc                           Sanford-Brown Institute
3600 Horizon Blvd, Ste Gl-1                 Smi East Coast Medical Waste                 3600 Horizon Blvd, Ste Gl1
Trevose, PA 19053                           1307 S Pennsylvania Ave                      Trevose, PA 19053
                                            Morrisville, PA 19067




Sanghee Suh                                 Saninuj Malayaman                            Saninuji Malayaman Md
5450 Wissahickon, B1141                     108 Arch St, Apt 403                         530 S 2nd St, Apt 514
Philadelphia, PA 19144                      Philadelphia, PA 19106                       Philadelphia, PA 19147-2421




Sani-Tel                                    Sanjay Khatti Md                             Sanjeev Bagga Md
90 Fanny Rd                                 231 N 3rd St, 320                            1671 Weatherwood Dr
Boonton, NJ 07005                           Phildelphia, PA 19106                        Ballwin, MO 63021




Sanjeev Kothare                             Sanju George                                 Sankalp Sehgal Md
261 Barwynne Ln                             1081 Beech Hollow Rd                         1500 Locust St, Apt 4211
Wynnewood, PA 19096                         Ambler, PA 19002                             Philadelphia, PA 19102




Sanofi Pasteur Inc                          Sansei Fowler                                Sanskruti Patel
12458 Collections Center Dr                 501 Beacons Ct, Apt A1                       4040 Presidential Blvd, Apt 3008
Chicago, IL 60693                           Bensalem, PA 19020                           Philadelphia, PA 19131




Santa Barbara Medco Inc                     Santa Cruz Biotechnology Inc                 Santapaul Corp
815 Northwest Pkwy, Ste 100                 2145 Delaware Ave                            Lima Company
St Paul, MN 55121                           Santa Cruz, CA 95060                         9050 State Rd
                                                                                         Philadelphia, PA 19136




Santiago Munoz                              Santiago Munoz Md                            Santiago Penanavarro
200 Garden Park Blvd, Apt 226               3 Armstrong Dr                               4327 Claridge St
Cherry Hill, NJ 08002                       Cinnaminson, NJ 08077                        Philadelphia, PA 19124




Santina Zanelli                             Santina Zanelli Md                           Santucci S Pizza
200 N Wynnewood Ave                         200 N Wynnewood Ave                          4019 O St
Wynnewood, PA 19096                         Wynnewood, PA 19096                          Philadelphia, PA 19124
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 686 of 845

Santuccis Pizza                            Sara A Telesca                               Sara Ann Ward
901 S 10th St                              2905 S 62nd St                               1303 Bradford Rd
Philadelphia, PA 19147                     Philadelphia, PA 19142                       Oreland, PA 19075




Sara Bachani                               Sara Benedict                                Sara Bouraee Dpm
4040 Presidential Blvd, Apt 2703           1050 North Hancock St, 416                   301 Leverington Ave
Philadelphia, PA 19131                     Philadelphia, PA 19123                       Philadelphia, PA 19128




Sara Clements                              Sara Cole                                    Sara Daniel
45 Elias Cir                               28 Main St                                   1114 Hower Lane
Lehighton, PA 18235                        Chesterbrook, PA 19087                       Philadelphia, PA 19115




Sara Dicenzo                               Sara Dyson                                   Sara Gill
28 Friar Tuck Dr                           24 S Bank St, 406                            143 Hidden Hollow Ct
Medford, NJ 08055                          Philadelphia, PA 19106                       Phoenixville, PA 19460




Sara Hedges                                Sara Hedges                                  Sara Kietzman
8 Tower Hill Rd                            9048 Conveat Ave                             P.O. Box 165
Chalfont, PA 18914                         Philadelphia, PA 19136                       Cheyney, PA 19319




Sara Marchello                             Sara Mcguire                                 Sara Meyers
1213 Walnut St, Apt 1303                   322 Tuvira Lane                              454 Martin St
Philadelphia, PA 19107                     Cherry Hill, NJ 08003                        Philadelphia, PA 19128




Sara Porter                                Sara Ricci                                   Sara Sceid Md
2409 S Hutchinson                          805 Seminole Gardens                         149 Allen Ave
Philadelphia, PA 19148                     Ambler, PA 19002                             Haddonfield, NJ 08033




Sara Smith                                 Sara Treser                                  Sara Williams
32 Sandy Lane                              1627 S 22nd St, Unit 1                       234 Shreve Ave
Malvern, PA 19355                          Philadelphia, PA 19145                       Barrington, NJ 08007




Sarah Burns, Keafer , M.D.                 Sarah Akers                                  Sarah Albrecht
139 Hewett Rd                              1726 S Avondale St                           50 S Valley Rd, Apt F4
Wyncote, PA 19095                          Philadelphia, PA 19142                       Paoli, PA 19301




Sarah Aloise                               Sarah Barbin                                 Sarah Batschelet
600 West Allens Lane                       428 N 13th St                                402 Quigley Ave
Philadelphia, PA 19119                     Philadelphia, PA 19123                       Willow Grove, PA 19090
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 687 of 845

Sarah Bertsch                             Sarah Bilardo                                 Sarah Bjork
1666 Callowhill St, Apt4c                 215 Fox Tail Ct                               339 N Broad St, Apt 2512
Philadelphia, PA 19130                    Gilbertsville, PA 19525                       Philadelphia, PA 19107




Sarah Brown                               Sarah Burns                                   Sarah Burns Md
972 Carver St                             139 Hewett Rd                                 139 Hewett Rd
Philadelphia, PA 19124                    Wyncote, PA 19095                             Wyncote, PA 19095




Sarah Canuso                              Sarah Carlson                                 Sarah Contrucci
401 Hickory Dr                            800 Trenton Rd, Apt 224                       1022 Overbrook Dr
Perkasie, PA 18944                        Langhorne, PA 19047                           Ford City, PA 16226




Sarah Davis                               Sarah Davis Taub                              Sarah Delgrosso
300 N Essex Ave, Apt 306e                 348 W MT Airy Ave                             301 Race St, Apt 202
Narberth, PA 19072                        Philadelphia, PA 19119                        Philadelphia, PA 19106




Sarah E Bertsch-Johnson                   Sarah Garland                                 Sarah Green
204 Sumac St, Apt B                       922 League St                                 5034 Bond Ave
Philadelphia, PA 19128                    Philadelphia, PA 19147                        Drexel Hill, PA 19026




Sarah Grewal                              Sarah Handley                                 Sarah Handley Md
2007 Green St, Apt 1r                     6803 Spruce Mill Dr                           999 Hidden Lake Dr, Apt 5d
Philadelphia, PA 19130                    Yardley, PA 19067                             N Brunswick, NJ 08902




Sarah Hetzel                              Sarah Jennings                                Sarah K Burns, MD
456 Trappe Ln                             204 Christian St                              c/o St Chris Care at Yardley Pediatrics
Langhorne, PA 19047                       Philadelphia, PA 19147                        680 Heacock Rd, Ste 101
                                                                                        Yardley, PA 19067




Sarah Kauper                              Sarah Kazarnowicz                             Sarah Keafer
2019 Wilder St                            126 Whitetail Pass                            227 Brookdale Ave
Philadelphia, PA 19146                    Franklinville, NJ 08322                       Glenside, PA 19038




Sarah Kim                                 Sarah Koller                                  Sarah L Berga Md
640 N Broad St, Apt 310                   1935 Spruce St                                5432 Northumberland St
Philadelphia, PA 19130                    Philadelphia, PA 19103                        Pittsburgh, PA 15217




Sarah L Wingerter Md                      Sarah Lombardi                                Sarah Long
1027 Arch St, Apt 604                     1370 Melvin Rd                                1200 Rose Glen Rd
Philadelphia, PA 19107                    Phoenixville, PA 19460                        Gladwyne, PA 19035
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 688 of 845

Sarah Long Md                               Sarah Lowry                                  Sarah Malik
1200 Rose Glen Rd                           231 N 3rd St, Apt 504                        7335 Millstone St
Gladwyne, PA 19035                          Philadelphia, PA 19106                       Windermere, FL 34786




Sarah Manlynas Smith                        Sarah Mcclenathan                            Sarah Mcconnell
Dba Advanced Professionals                  274 California Ave                           4013 Center Ave
11007 Peppertree Timer Oaks                 Hamilton, NJ 08619                           Lafayette Hill, PA 19444
Pt Richey, FL 34668




Sarah Menni                                 Sarah Mitchell                               Sarah Morris
1000 Johnston St                            13 Willow Court                              1100 S Broad St, Unit 716c
Philadelphia, PA 19148-4915                 Downingtown, PA 19335                        Philadelphia, PA 19146




Sarah Moser                                 Sarah Moyer                                  Sarah Ortiz
1512 Calhoun St                             103 Goldenridge Dr                           505 Independence Ave
New Orleans, LA 70118                       Levittown, PA 19057                          Philadelphia, PA 19126




Sarah Piccirillo                            Sarah Pittman                                Sarah Pullar
201-59 N 8th St, Unit 614                   117 N 15th St, Apt 702                       2105 Green St 1r
Philadelphia, PA 19106                      Philadelphia, PA 19102                       Philadelphia, PA 19130




Sarah Royce                                 Sarah Scott                                  Sarah Shumsky
910 Cherry St                               128 Greenwood Rd                             1919 Chestnut St, Apt2821
Philadelphia, PA 19107                      Cherry Hill, NJ 08034                        Philadelphia, PA 19103




Sarah Smith                                 Sarah Smith                                  Sarah Spengler
1339 Pennwood Rd, Apt 2                     7279 Guilford Rd                             1107 E Montgomery Ave
Philadelphia, PA 19151                      Upper Darby, PA 19082                        Philadelphia, PA 19125




Sarah Spengler                              Sarah Spitainy Md                            Sarah Spitalny
1107 East Montgomery Ave                    5500 Wissahickon Ave 301a                    5500 Wissahickon Ave, Apt 301a
Philadelphia, PA 19125                      Philadelphia, PA 19144                       Philadelphia, PA 19144




Sarah Sterner                               Sarah Sterner Md                             Sarai Martinez
204 Beck St                                 5309 11th Ct South                           423 W Fisher Ave
Philadelphia, PA 19147                      Birmingham, AL 35222                         Philadelphia, PA 19120




Saranya Chinnappan                          Saranya Chinnappan Md                        Saranya Chinnappan, M.D.
2000 Kimball St, Unit D3                    401 N Senate Ave, Apt 284                    2101 Market St
Philadelphia, PA 19146                      Indianapolis, IN 46204                       Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 689 of 845

Sarbjit Kaur                                Sargent Art Inc                               Sarita Metzger
104 Mercer Ct                               P.O. Box 218                                  317 N Broad St, Apt 713
Fairless Hills, PA 19030                    Hazelton, PA 18201-0218                       Philadelphia, PA 19107




Sarjan H Patel Md                           Sarro Signs Inc                               Sarstedt Inc
901 N Penn St, Unit R1202                   P.O. Box 157                                  P.O. Box 468
Philadelphia, PA 19123-3151                 Unionville, PA 19375                          Newton, NC 28658-0468




Sarthi Dalal                                Sasha Vazquez                                 Sass-Moore Service Corp
117 N 15th St, Apt 1204                     8621 Sagamore Rd                              906 N Evergreen Ave
Philadelphia, PA 19102                      Philadelphia, PA 19128                        Woodbury, NJ 08096




Sassy Inc                                   Saswati Gupta Md                              Satcom Global Fze
P.O. Box 88285                              2201 Pennsulvania Ave, Apt 1111               325 E Elliot Rd, Ste 25
Chicago, IL 60680-1285                      Philadelphia, PA 19130                        Chandler, AZ 85225




Satish Mishra                               Satyanarayana Divvela Md                      Saul Ewing Arnstein Lehr LLP
500 N 18th St, Apt 1604                     3946 Gateway Dr                               Attn Jeffrey C. Hampton
Philadelphia, PA 19130                      Philadelphia, PA 19145                        1201 N Market St, Ste 2300
                                                                                          Wilmington, DE 19801




Saul Ewing Llp                              Saul Roberson                                 Saundra E Curry
Attorneys At Law                            517 E Queen Ln                                Clinical Professor of Anesthesia
1500 Market St 38th Fl                      Philadelphia, PA 19144-1515                   50 Overlook Dr
Centre Square West                                                                        Chappaqua, NY 10514
Philadelphia, PA 19102-2186



Saurabh Sharms Md                           Saurabh Verma Md                              Savannah Voce
221 S 12th St, Apt 303s                     317 N Broad St, Apt 322                       824 Cypress St
Philadelphia, PA 19107                      Philadelphia, PA 19102                        Yeadon, PA 19050




Savin Corp                                  Savita Kumari Md                              Savonne Davis
P.O. Box 73683                              11 Borough Rd, Apt 1120                       1638 Mayland St
Chicago, IL 60673-7683                      Concord, NH 03303-1970                        Philadelphia, PA 19138




Sax Arts Crafts                             Saxton Stump LLC                              Sayanika Kaur
Mb, Unit 68-9830                            280 Granite Run Dr, Ste 300                   2400 Chestnut St, Apt 902
Milwaukee, WI 53268-9830                    Lancaster, PA 17601                           Philadelphia, PA 19103




Sb Beer                                     Sbi Corp                                      Sc Medical Overseas Inc
DBA Urban Village Brewing                   Amer College of Radiology                     DBA Orfit Industries America
1001 N 2nd St                               P.O. Box 539011                               350 Jericho Turnpike, Ste 302
Philadelphia, PA 19123                      Atlanta, GA 30353-9011                        Jericho, NY 11753
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 690 of 845

Sca Pharmaceuticals                           Scai                                           Scales Industrial Technologies In
P.O. Box 896546                               Angiography Interventions                      185 Lakawanna Ave
Charlotte, NC 28289-6546                      P.O. Box 791069                                W Paterson, NJ 07424
                                              Baltimore, MD 21279-1069




Scale-Tronix Accessories                      Scale-Tronix Inc                               Scan Foundation
200 E Post Rd, Ste 2                          200 E Post Rd, Ste 1                           381 Williamson Rd
White Plains, NY 10601                        White Plains, NY 10601-4903                    Gladwyne, PA 19035




Scanlan International                         Scanmed LLC                                    Scanstat Technologies, LLC
One Scanlan Plaza                             9840 S 140th St, Ste 8                         Attn President
St Paul, Mn 55107                             Omaha, NE 68138                                288 S Main St, Ste 600
                                                                                             Alpharetta, GA 30004




Scantibodies Laboratory Inc                   Scantron Inc                                   Scarlet Cola
9336 Abraham Way                              P.O. Box 93038                                 128 Carolina Ave
Santee, CA 92071                              Chicago, IL 60673-3038                         Cherry Hill, NJ 08003




Scc Restaurants LLC                           Scdaa                                          Schaerer Mayfield Usa Inc
DBA Moshulu Restaurant                        16 S Calvert St Ste, 600                       P.O. Box 645110
401 S Columbus Blvd                           Baltimore, MD 21202                            Cincinnati, OH 45264-5110
Philadelphia, PA 19106




Schaffner Emc Inc                             Schappell Class Settlement                     Schc Medical Staff
DBA Schaffner Mtc Transformers                P.O. Box 2254                                  St Christophers Hosp For Children
P.O. Box 420                                  Fairbault, MN 55021-2373                       160 E Erie Ave
Wytheville, VA 24382                                                                         Philadelphia, PA 19134




Schc Pediatric Associates LLC                 Schc Pediatric Associates LLC                  Schc Pediatric Associates, LLC
Erie Ave and Front St                         Scpa Radiology                                 160 E Erie Ave
Philadelphia, PA 19134                        P.O. Box 828699                                Philadelphia, PA 19134
                                              Philadelphia, PA 19182-8699




Schc Pediatric Associates, LLC                Schc Pediatric Associates, LLC                 SCHC Pediatric Associates, LLC
Attn Bernadette Mangan, VP                    Attn CEO                                       Attn Martin Herman, MD
Erie Ave and Front St                         160 East Erie Ave                              160 E Erie Ave
Philadelphia, PA 19134                        Philadelphia, PA 19134                         Philadelphia, PA 19107




Schc Pediatric Associates, LLC                Scheduling.Com Inc                             Scherise Bell
Attn Michele Szkolnicki, CEO                  Dept 3680                                      5206 Roosevelt Blvd
160 E Erie Ave                                P.O. Box 123680                                Philadelphia, PA 19124-1721
Philadelphia, PA 19134                        Dallas, TX 75312-3680




Scherise Bell                                 Scherise Bell                                  Schiff-Charney Inc
c/o Pond LeHocky                              c/o The Murphy Law Group                       DBA Card Data Systems
Attn Alexis Handrich                          Attn Edmund Celiesius, Esq.                    P.O. Box 364
One Commerce Sq                               Eight Penn Ctr, Ste 2000                       Absecon, NJ 08201-0364
2005 Market St, 18th Fl                       1628 JFK Blvd
Philadelphia, PA 19103                        Philadelphia, PA 19103
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 691 of 845

Schindler Elevator Corp                      Schindler Elevator Corp                       Schindler Elevator Corp
Construction Payments                        Maintenance Payments                          P.O. Box 73017N
P.O. Box 70433                               P.O. Box 93050                                Cleveland, OH 44193
Chicago, IL 60673-0433                       Chicago, IL 60673




Schmidts Florist                             Schnabel Engineering                          Schnoll Painting Corporation
Halstead St Solly Ave                        Consultants Inc                               3151 Weikel St
Philadelphia, PA 19111                       P.O. Box 758634                               Philadelphia, PA 19134
                                             Baltimore, MD 21275




Scholastic Book Club Inc                     Scholastic Inc                                Scholastic Reading Club
P.O. Box 7503                                P.O. Box 3720                                 P.O. Box 7504
Jefferson City, MO 65102-9966                Jefferson City, MO 65102-3720                 Jefferson City, MO 65102




School District Insurance Consort            School District Of Philadelphia               School Of Medical Massage Inc
Attn Sharon Candando                         1401 Jfk Blvd 5th Fl                          525 S 4th St, Ste 370
P.O. Box 1249                                Municipal Svc Bldg                            Philadelphia, PA 19147
No Whales, PA 19454                          Philadelphia, PA 19102




School Of Medicine Library                   School Of Pharamcy Health Professions         School Outfitters LLC
Interlibrary Loan                            Attn Dept Fo Experiential Education           DBA School Outfitters.Com
University of S Carolina                     Clinical Education Office                     P.O. Box 141231
Columbia, SC 29208                           2500 California Plaza                         Cincinnati, OH 45250-1231
                                             Omaha, NE 68178



School Specialty Inc                         Schoolhouse Outfitters LLC                    Schuylkill Dental Health Svc Inc
32656 Collection Center Dr                   DBA School Outfitters LLC                     DBA Schuylkill Dental Medicine
Chicago, IL 60693-0326                       P.O. Box 638517                               42 Sunbury St
                                             Cincinnati, OH 45263-8517                     Minerville, PA 17954




Schuylkill Med Center S                      Sciaccas Upholstering Interior                Scibal Assoc
420 S Jackson St                             Design Inc                                    P.O. Box 188
Pottsville, PA 17901                         504 3rd St                                    Somers Point, NJ 08244
                                             Riverside, NJ 08075




Scientemp Corporation                        Scientific Apparatus Service Inc              Scientific Apparatus Service, Inc
3565 S Adrian Hwy                            P.O. Box 420                                  Attn President
Adrian, MI 49221                             Hainesport, NJ 08036                          2100 Park Ave W
                                                                                           Hainesport, NJ 08036




Scientific Device Laboratory                 Scientific Equipment Liquidators              Scientific Industries Inc
411 Jarvis                                   P.O. Box 529                                  70 Orville Dr
Des Plaines, IL 60018                        Big Lake, MN 55309-0529                       Bohemia, NY 11716




Scientific Sales Inc                         Scientific Software Solutions Inc             Scoliosis Research Society
P.O. Box 6725                                317 Monte Vista Ave                           555 E Wells St
Lawrenceville, NJ 08648                      Charlottesville, VA 22903                     Milwaukee, WI 53202-3823
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 692 of 845

Scorch                                      Score International Inc                       Scott Anderson
Childrens Hosp                              3840 St Johns Pkwy                            12652 Chilton Rd
Primary Children S Med Center               Sanford, FL 32771                             Philadelphia, PA 19154
Salt Lake City, UT 84113




Scott Armstrong                             Scott C Feitell Md                            Scott Coleman
246 Fitzwater St, Unit 6                    111 Monroe Blvd                               340 Media Station, C220
Philadelphia, PA 19147                      King of Prussia, PA 19406                     Media, PA 19063




Scott D Alcott                              Scott D Sobocinski                            Scott E Buchheit
150 Station Dr                              319 S 13th St, Apt 1r                         400 Elm Ave
No United Kingdom, PA 19454                 Philadelphia, PA 19107                        Haddonfield, NJ 08033




Scott E Buchheit                            Scott Imports                                 Scott K Fujii Md
Arbitrator                                  DBA Martin Collison Center Main               169 Acorn Dr
400 Elm Ave                                 Line Honda                                    Mt Royal, NJ 08061
Haddonfield, NJ 08033                       123 E Lancaster Ave
                                            Ardmore, PA 19003



Scott Mcconnell                             Scott Mechanical Inc                          Scott Medical Products
1450 Stevens St                             P.O. Box 1036                                 P.O. Box 8500-50910
Philadelphia, PA 19149                      Huntingdon Valley, PA 19006                   Philadelphia, PA 19178




Scott Memorial Library                      Scott Nelson                                  Scott Oh
Thomas Jefferson University                 4742 Valley Pl                                3945 Chestnut St, Apt 711
1020 Walnut St                              Philadelphia, PA 19124                        Philadelphia, PA 19104
Philadelphia, PA 19107




Scott Pompa                                 Scott Richard Md                              Scott S Emergency Lighting
1614 Addison St                             957 Coates Rd                                 Power Generation Inc
Philadelphia, PA 19146                      Jenkintown, PA 19046                          2192 Galloway Rd
                                                                                          Bensalem, PA 19020




Scott Silvestry Md                          Scott Smith                                   Scott Steven
38 Brentmoor Park                           Dba Diaperdeck Co                             315 N 12th St, Apt 412
Clayton, MO 63105                           12651 Zenith Ave So, Ste 105                  Philadelphia, PA 19107
                                            Burnsville, MN 55337




Scott Stickles Md                           Scott T Vanduzer Md                           Scott Testing Inc
2101 Chestnut St, 1105                      5438 Hermit Terrace                           245 Whitehead Rd
Philadelphia, PA 19103                      Philadelphia, PA 19128                        Hamilton, NJ 08619




Scott Vant                                  Screenflex Portable Partition Inc             Scribe America LLC
1254 Passmore St                            585 Capital Dr                                P.O. Box 417756
Philadelphia, PA 19111                      Lake Zurich, IL 60047                         Boston, MA 02241-7756
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 693 of 845

Scribe Care, Inc                          Scribeamerica, LLC                            Scrubs Ac Inc
Attn Raza Shirazie                        Attn Michael Murphy, MD, CEO                  DBA Allheart.Com
10502 Hickory Glen Dr                     1200 E Las Olas Blvd, Ste 201                 P.O. Box 352
Columbia, MD 21044                        Fort Lauderdale, FL 33301                     Louisiana, MO 63353




Scs Associates                            Sculptchair International Inc                 Sd Real Estate Developers LLC
913 Suplee Rd Box 6                       16114 N 81st St                               920 Wayland Cr
Suplee, PA 19371                          Scottsdale, AZ 85260                          Bensalem, PA 19020




Sd Real Estate Developers, LLC            Sd Real Estate LLC                            Sdvs Eastern Chapter
920 Wayland Cir                           920 Wayland Cir                               Grand View Hosp T Petras
Bensalem, PA 19020                        Bensalem, PA 19020                            711 Lawn Ave
                                                                                        Sellerville, PA 18960-0902




Sea Fares Welfare Plan                    Seabury Smith                                 Seabury Smith
P.O. Box 380                              P.O. Box 39710                                P.O. Box 9126
Piney Point, MD 20674                     Colorado Springs, CO 80949-3910               Des Moines, IA 50306




Seacoast Midwifery Services LLC           Seafarers International Union                 Seal Ab
P.O. Box 381                              Health Benefits                               Poppelvagen 73
Barrington, NH 03825                      5201 Auth Way                                 Bromma, 167 53
                                          Camp Springs, MD 20746                        Sweden




Seal Roofing Co                           Sean Bahadori                                 Sean Ciullo
51 E Church Rd                            172 School St                                 231 DelMar St
Elkins Park, PA 19027                     Bala Cynwyd, PA 19004                         Philadelphia, PA 19128




Sean Convery                              Sean Crumbock                                 Sean DE Boer
115 Parkview Dr                           881 N Bucknell St                             245 East Mount Pleasant Ave
Springfield, PA 19064                     Philadelphia, PA 19130                        Philadelphia, PA 19119




Sean Fogler Md                            Sean Higgins                                  Sean K Lincoln Phd
51 E Oak St                               12 Tenby Ln                                   3901 City Ave, Ste A1010
Basking Ridge, NJ 07920                   Marlton, NJ 08053                             Philadelphia, PA 19131




Sean Kirker                               Sean Lanigar Md                               Sean R Benoit Md
431 N 33rd St                             1100 S Broad St, Apt 507b                     317 N Broad St, Apt 806
Philadelphia, PA 19104                    Philadelphia, PA 19146                        Philadelphia, PA 19107




Sean Stuart                               Sears Commercial One                          Sears Optical/Cole Vision Corp
676 Fairhill Ave                          P.O. Box 689134                               2501 Rt 541
Langhorne, PA 19047                       Des Moines, IA 50368-9134                     Dept 125
                                                                                        Burlington, NJ 08016
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 694 of 845

Season Hall                                  Seaspine Sales LLC                             Seaspine Sales LLC
1916 Monument St                             Attn Glenn Bowman, VP of Sales                 P.O. Box 207146
Philadelphia, PA 19121                       985 Old Eagle School Rd, Ste 507               Dallas, TX 75320-7146
                                             Wayne, PA 19087




Seattle Children S Hosp                      Sebastian Jofre                                Sebia Inc
P.O. Box 24049                               1420 Locust St, Apt 23-0                       400-1705 Corporate Dr
Seattle, WA 98124-0049                       Philadelphia, PA 19102                         Norcross, GA 30093




Sebrina Allen                                Seca Corporation                               Seca Corporation
1836 S Ringgold St                           1352 Charwood Rd Ste, E                        13601 Benson Ave
Philadelphia, PA 19145                       Hanover, MD 21076                              Chino, CA 91710




Sechrist Ind Inc                             Sechrist Industries Inc                        Secom
4225 E La Palma Ave                          28598 Network Pl                               9610 Bellanca Ave
Anaheim, CA 92807                            Chicago, IL 60673-1285                         Los Angeles, CA 90045




Second Chance                                Second Chance Heart Transplant                 Secretary of the Treasury
c/o Peggy Ostroff                            Support Group Inc                              820 Silver Lake Blvd, Ste 100
1837 Sawmill Dr                              182 Conover Rd                                 Dover, DE 19904
Wilmington, DE 19810                         W Windsor, NJ 08550




Securenet Medical Ltd                        Securities Exchange Commission                 Securities Exchange Commission
DBA Ultranebs                                100 F St NE                                    New York Regional Office
Billing Dept                                 Washington, DC 20549                           Attn Lara Mehraban, Assoc Reg Dir
502 Cr 1320                                                                                 200 Vesey St, Ste 400
Big Sandy, TX 75755                                                                         New York, NY 10281



Security Data Tech Inc                       Security And Data Technologies, Inc            Security Door Specialist Inc
P.O. Box 8503C                               101 Pheasant Run                               1424 Wells Dr
Newtown, PA 18940                            Newtown, PA 18940                              Bensalem, PA 19020




Security Fence LLC Corp                      Security Identification Sys Corp               Security Services Technologies
P.O. Box 2084                                3595 Fiscal Court                              P.O. Box 8500-1635
Cinnaminson, NJ 08077                        West Palm Beach, FL 33404                      Philadelphia, PA 19178-1635




Security Technologies Group                  Sedgewick Claims Mamagement Inc                Sedgewick Managed Care
P.O. Box 844783                              1801 Market St                                 Attn Dianne Mateja
Dallas, TX 75284-4783                        10 Penn Center 5th Fl                          P.O. Box 69
                                             Philadelphia, PA 19103-1602                    Southfield, MI 48037




Sedgley Avenue Properties LP                 Sedgwick                                       Sedgwick
c/o Joseph Williams Md                       Attn Felicia Smith                             P.O. Box 14153
P.O. Box 8281                                Gemc Workers Comp Fund                         Lexington, KY 40512-4153
Philadelphia, PA 19101                       P.O. Box 14607
                                             Lexington, KY 40511-4607
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 695 of 845

Sedgwick Claims Management                  Sedgwick Claims Management                   Sedgwick Claims Management Servic
P.O. Box 14421                              P.O. Box 14513                               10 Penn Center
Lexington, KY 40512-4421                    Lexington, KY 40512-4513                     1801 Market St 5th Fl
                                                                                         Philadelphia, PA 19103




Sedgwick Claims Management Servic           Sedgwick Claims Management Servic            Sedgwick Claims Management Svc
P.O. Box 14433                              P.O. Box 14623                               1100 Ridgeway Loop Rd, Ste 200
Lexington, KY 40512-4433                    Lexington, KY 40512                          Memphis, TN 38120




Sedgwick Claims Mgmt                        Sedgwick Claims Mgmt Svcs Inc                Sedgwick Cms
P.O. Box 8006                               P.O. Box 5076                                P.O. Box 14545
Philadelphia, PA 19101-8006                 Memphis, TN 38101-5076                       Lexington, KY 40512-4545




Sedgwick Workmans Comp                      See Tai Sandi Md                             Seema Fatima Md
P.O. Box 19808                              780 S Park Dr                                4040 Presidential Blvd, Apt 2218
Knoxville, TN 37919                         Westmond, NJ 08109                           Philadelphia, PA 19131




Seema Nair Md                               Seema Niphadkar                              Seema Rani
8480 Limkiln Pike, Apt 907                  1604 Spruce St, E                            777 W Germantown Pk, 826
Wyncote, PA 19095-2851                      Philadelphia, PA 19103                       Plymouth Mtg, PA 19462




Seema Rani Md                               Seema Rani, M.D.                             Seika Lee Green
7901 Henry Ave, Apt F206                    777 W Germantown Pk, 826                     c/o Patberg Law Firm
Philadelphia, PA 19128                      Plymouth Mtg, PA 19462                       Attn Cynthia O Donnell, Esq.
                                                                                         1034 Peralta St
                                                                                         Pittsburgh, PA 15212



Seika Lee Green                             Seiu Local 36 Benefit Fund                   Seiu Local 36 Benefit Fund
Nathan Barrett, Sr.                         1500 Robinson Bldg                           42 S 15th St
220 North Bovier St                         42 S 15th St                                 200 Robinson Bldg
Philadelphia, PA 191932                     Philadelphia, PA 19102                       Philadelphia, PA 19102




Sejal Patel                                 Sekisui America Corporation                  Select Care Risk
1221 Mount Vernon St, Apt 104               DBA Sekisui Diagnostics LLC                  5557 W Oakland Blvd
Philadelphia, PA 19123                      P.O. Box 360975                              Lauderdale, FL 33313-1411
                                            Pittsburgh, PA 15251-6975




Select Event Rentals                        Select Event Rentals                         Select Event/Mainline Party
8610 Cherry Ln, Ste 42                      P.O. Box 43263                               Rental Inc
Laurel, MD 20707                            Philadelphia, PA 19129                       7070 Colonial Hwy
                                                                                         Pennsauken, NJ 08109




Select Health Of South Carolina             Select Healthcare                            Select Medical Corporation
200 Stevens Dr                              P.O. Box 40849                               Attn Randall K. Watts
Philadelphia, PA 19113                      Charleston, SC 29423-0849                    4714 Gettysburg Rd
                                                                                         Mechanicsburg, PA 17055
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 696 of 845

Select Pos Peripherals LLC                    Selective Insurance                            Selective Insurance
7275 Bush Lake Rd                             3426 Toringdon Way, Ste 200                    P.O. Box 25333
Edina, MN 55439                               Charlotte, NC 28277                            Lehigh Valley, PA 18002-5333




Self Magazine                                 Selima Shuler                                  Selina Green
P.O. Box 37659                                5930 Ellsworth St                              1501 Clearview St
Boone, IA 50037-0659                          Philadelphia, PA 19143                         Philadelphia, PA 19141




Selorm A Adzaku Md                            Sels Signs Inc                                 Selvey Golden Inc
4000 Presidential Blvd, Apt 419               DBA Fastsigns                                  P.O. Box 89
Philadelphia, PA 19131-1725                   110 Lincoln Hwy                                Richwood, NJ 08074
                                              Fairless Hills, PA 19030




Selvin Jacob                                  Selyn Mccoy                                    Semanoff Ormsby Greenberg
117 N 15th St, Apt 1905                       205 Franklin St                                Torchia LLC
Philadelphia, PA 19102                        Bristol, PA 19007                              610 Old York Rd
                                                                                             Jenkintown, PA 19046




Sen Sen Liu                                   Senior Partners                                Senior Partners
720 Marley Rd                                 833 Chestnut St                                P.O. Box 5175
Philadelphia, PA 19124                        Philadelphia, PA 19107                         New York, NY 10274




Sensational Host Caterers Inc                 Sensitive Material Management Inc              Sensormedics Critical Care Corp
3030 N Rte, 73                                P.O. Box 1441                                  22705 Savi Ranch Pkwy
Maple Shade, NJ 08052                         Stokes Rd                                      Yorba Linda, CA 92687
                                              Medford, NJ 08055




Sensors Safety Products Inc                   Sentara Health Plan                            Sentillion Inc
6003 Chapel Hill Rd, Ste 117                  4417 Corporation Lane                          P.O. Box 673894
Raleigh, NC 27607                             Virginia Beach, VA 23462-3114                  Detroit, MI 48267-3894




Sentry Alarm Company Inc                      Sentry Insurance                               Sentry Surgical Supply Inc
9 La Crue Ave, Ste 1                          P.O. Box 8032                                  117 W Boro Line Rd
Glen Mills, PA 19342                          Stevens Point, WI 54481                        Bridgeport, PA 19405




Separation Technology Inc                     Sephima                                        Sephima
12104 Collections Center Dr                   Attn Barbara S Thorne Rhia CC s                Dina C Nedorost Rhit CC s
Chicago, IL 60693                             2665 Pleasant Hill Rd                          Methodist Hospital-Medical Record
                                              Hatboro, PA 19040                              2301 S Broad St
                                                                                             Philadelphia, PA 19148



Seponal                                       Septa                                          Septa Transit Store
Marguerite Fedele                             Attn Claims Dept                               1234 Market St
126 Manor Rd                                  1234 Market St                                 Philadelphia, PA 19107
Hatboro, PA 19040                             Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 697 of 845

Septa Transit Store                          Seracare Life Sciences Corporatio             Seray Koroma
1500 Market St                               P.O. Box 417605                               239 Spring Valley Rd
Philadelphia, PA 19102                       Boston, MA 02241-7605                         Darby, PA 19023




Serena Altschuler                            Serena Blackwell                              Sergei Shushunov Md
8215 Forest Ave                              233 Crestmont Terrace                         469 Madison Ave
Elkins Park, PA 19027                        Collingswood, NJ 08108                        Glencoe, IL 60022




Serguei Castaneda                            Serguei Roumianstev Md                        Serim Research Corp
1411 Walnut St, Apt 906                      301 Heights Ln, Apt 21c                       3506 Reedy Dr
Philadelphia, PA 19102                       Feasterville, PA 19053                        Elkhart, IN 46514




Serina Swiderski                             Seritex Inc                                   Serotec Incorporated
207 W Elm Ave                                450 Barell Ave                                3200 Atlantic Ave, Ste 105
Berlin, NJ 08009                             Carlstadt, NJ 07072                           Raleigh, NC 27604




Serrita Anderson                             Serve Biomed Inc                              Serve It Up Advertising
79 Orlando Dr                                3420 Williamson Ave                           72 E Holly Ave, Ste 201
Sicklerville                                 Brookhaven, PA 19015                          Pitman, NJ 08071
New Jersey, NJ 08081




Service Copier Supplies Inc                  Service Corp International                    Service Electric Cable Tv Inc
4804 Laurel Canyon Blvd, Ste 577             Attn Accounting Dept                          P.O. Box 7800
Valley Village, CA 91607                     First Health Benefits Admin Corp              Wilkes Barre, PA 18703-7800
                                             P.O. Box 22558
                                             Tucson, AZ 85734-2558



Service Employees Local 2000                 Service Works Incorporated                    Servicemaster Covenant Clean Inc
5585 Pershing Ave, Ste 170                   95 Mefill Rd                                  4455 N 6th St
St Louis, MO 63112                           Farmingdale, NJ 07727                         Philadelphia, PA 19140




Ses Assistance Fund                          Sesac                                         Sesser, Meredith J
Betty Poley Fun Run                          55 Music Sq East                              A Professional Law Corp
Steinhauer School N Fellowship R             Nashville, TN 37203                           16030 Ventura Blvd, Ste 320
Maple Shade, NJ 08052                                                                      Encino, CA 91436




Seth Kaufer Md                               Seth Zwillenberg                              Seth Zwillenberg Md
240 Monroe St, 3                             303 Cynwyd Rd                                 303 Cynwyd Rd
Philadelphia, PA 19147                       Bala Cynwyd, PA 19004                         Bala Cynwyd, PA 19004




Seton                                        Seton Name Plate                              Seton Name Plate Company Inc
Dept Ak-8                                    File 22143                                    Tricor Direct Inc
P.O. Box 819                                 Los Angeles, CA 90074-2214                    P.O. Box 95904
Branford, CT 06405-0819                                                                    Chicago, IL 60694-5904
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 698 of 845

Settlement Music School                      Seven Corners                                Seventeen
P.O. Box 63966                               303 Congressional Blvd                       P.O. Box 55184
Philadelphia, PA 19147-3966                  Carmel, IN 46032                             Boulder, SC 80322-5184




Seventeen                                    Sewly Yours Ltd                              Seymour Kovnat Dds Pc
P.O. Box 8348                                2222 Denbeigh Dr                             7258 Castor Ave
Red Oak, IA 51591-5348                       Jamison, PA 18929                            Philadelphia, PA 19149




Sfi                                          Sfm Acquisition LLC                          Sg 2 LLC
P.O. Box 2418                                DBA Welcome Wagon                            35347 Eagle Way
Norfolk, VA 23501                            5830 Coral Ridge Dr, Ste 240                 Chicago, IL 60678-1353
                                             Coral Springs, FL 33076




Shabbirt Hussa I Merchant Md                 Shabina Dalal                                Shacoy Walker
206 S 13th St, Apt 805                       2001 Hamilton St, Apt 1426                   5944 Spruce St, Apt A
Philadelphia, PA 19107                       Philadelphia, PA 19130                       Philadelphia, PA 19139




Shade Environmental LLC                      Shadeera Mcduffy                             Shadera Stancil
Asbestos Mold Abatement                      1525 E Washington Ln                         72-12 Drexelbrook Dr
Insulation Svcs                              Philadelphia, PA 19138                       Drexel Hill, PA 19026
47 S Lippincott Ave
Maple Shade, NJ 08052



Shades Of Green Inc                          Shadi Malaeb                                 Shadi Malaeb, M.D.
1777 S Pennsylvania Ave                      2313 E County Line Rd                        2313 E County Line Rd
Morrisville, PA 19067                        Ardmore, PA 19003                            Ardmoore, PA 19003




Shadia Morman                                Shadonna Stroman                             Shady Brook Farm Markets
322 Tolerance Court                          c/o Kalikhman Rayz, LLC                      Market At Del Val
Mount Laurel, NJ 08054                       Attn Lawrence Kalikhman                      931 Stony Hill Rd
                                             1051 County Line Rd, Ste A                   Yardley, PA 19067
                                             Huntington Valley, PA 19006



Shaeffer Electric Inc                        Shaheen Timmapuri Md                         Shahfar Khan
Electrical Contractors                       834 Chestnut St, Apt 1707                    8114 Germantown Ave
169 Boro Line Rd                             Philadelphia, PA 19107                       Philadelphia, PA 19118
King of Prussia, PA 19406




Shahid M Khan Md                             Shahzad Ahmed                                Shailendra Singh Md
6 S 46 St, Apt 3                             112 3rd Ave                                  4154 Fawntrail Rd
Philadelphia, PA 19139                       Cherry Hill, NJ 08002                        Allentown, PA 18104




Shailesh M Patel                             Shaina Venezia                               Shaivi Patel
3420 Osmond St                               4739 Lafayette Ave                           42 Oxford Way
Philadelphia, PA 19129                       Pennsauken, NJ 08109                         Greenville, DE 19807
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 699 of 845

Shajimon George                          Shakeema Brooks                              Shakeema King
2725 Sunflower Way                       847 N Brooklyn St                            2228 N Bouvier St
Huntingdon Vly, PA 19006                 Philadelphia, PA 19104                       Phila, PA 19132




Shakelah Ahmady                          Shakeya Clay                                 Shalane Pagan
1825 Megargee St                         940 Herbert St                               2134 Benson St, Apt 2
Philadelphia, PA 19152                   Philadelphia, PA 19124                       Philadelphia, PA 19152




Shaleah Johnson                          Shameka Shelton                              Shameka Thomas
242 W Champlost St                       1557 Devereaux Ave                           143 N Farson St
Philadelphia, PA 19120                   Philadelphia, PA 19149                       Philadelphia, PA 19139




Shameka Thomas                           Shamia J Eley                                Shamika Aguado
143 North Farson St                      7567 Mayland Rd                              5818 Erdrict St
Philadelphia, PA 19139                   Philadelphia, PA 19138                       Philadelphia, PA 19135




Shamin Vania                             Shamrock Acoustics Inc                       Shamrock Scientific Specialty Inc
1214 Levick St                           DBA Sci                                      Systems Inc
Philadelphia, PA 19111                   55D Knickerbocker Ave                        34 Davis Dr
                                         Bohemia, NY 11716                            Bellwood, IL 60104




Shamyra Bronzell                         Shandell Young                               Shands Hospital
5416 W Jefferson St                      7824 Williams Ave                            P.O. Box 100304
Philadelphia, PA 19131                   Philadelphia, PA 19150                       Gainsville, FL 32610-0304




Shane Pough                              Shanea Wright                                Shanease Mayo
7716 Orpheus Pl                          5506 W Girard Ave                            516 Fern St
Philadelphia, PA 19153                   Philadelphia, PA 19131                       Yeadon, PA 19050




Shanell Dozier                           Shaney Pressley                              Shani Klein
5239 Montour St                          4727 Browning Rd                             134 W Master St
Philadelphia, PA 19124                   Pennsauken, NJ 08109                         Philadelphia, PA 19122




Shani Thompson                           Shanica Jones                                Shanicka Norris
5208 Marwood Rd E                        2554 Willenhall Way                          314 Pigott Dr
Philadelphia, PA 19120                   Lithonia, GA 30058                           Florence, NJ 08518




Shaniel Fenner                           Shanita Minor                                Shanita Vann
2142 Ellsworth St                        403 Zamora Ct                                1538 Glen Ave
Philadelphia, PA 19146                   Townsend, DE 19734                           Folcroft, PA 19032
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 700 of 845

Shaniya Johnson                              Shanna Hobson                                Shanna Nejman
7730 Woodbine Ave                            2100 Walnut St, O1                           6821 Hegerman St
Philadelphia, PA 19151                       Philadelphia, PA 19103                       Philadelphia, PA 19135




Shanna Zengolewicz                           Shannahan Water Company LLC                  Shannon Boyd
422 Barnett St                               DBA Sharp Water Culligan                     3110 N 33rd St
Philadelphia, PA 19135                       129 Columbia Rd                              Philadelphia, PA 19132
                                             Salisbury, MD 21801




Shannon Browne                               Shannon Bussey                               Shannon D Safier Md
1118 Bryan St                                5334 Haverford Ave                           1761 Sylvan Ln
Drexel Hill, PA 19026                        Philadelphia, PA 19139                       Gladwyne, PA 19035




Shannon David Safier, M.D.                   Shannon Don-Mennel                           Shannon Doogan
1706 Sylvan Ln                               14 Meadowlark Dr                             732 East Rively Ave
Gladwyn, PA 19035                            Woolwich Twnsh, NJ 08085                     Collingdale, PA 19023




Shannon Enterprises Of Wny Inc               Shannon Giejda                               Shannon Mcnelis
P.O. Box 199                                 659 New Rd                                   152 Bortondale Rd
No Tonawanda, NY 14120-0199                  Churchville, PA 18966                        Media, PA 19063




Shannon Megella                              Shannon Neilan                               Shannon Pereira
1479 Bellemeade Dr                           640 N Broad St, Apt 530                      37 Jefferson Rd
Royersford, PA 19468                         Philadelphia, PA 19130-3435                  Princeton, NJ 08540




Shannon Runge                                Shannon Safier                               Shannon Safier
11864 NW 31st St                             1706 Sylvan Lane                             1706 Sylvan Ln
Coral Springs, FL 33065                      Gladwyn, PA 19035                            Gladwyne, PA 19035-1221




Shannon Sales Operations Inc                 Shannon Smith                                Shannon Sowden
1005 S 60th St                               1661 Worrell St                              1412 Beech St
Milwaukee, WI 53214                          Philadelphia, PA 19124                       Wilmington, DE 19805




Shannon Wells                                Shannon Wigginton                            Shante Sizer
7271 Valley Ave                              143 Meridian Lane                            7715 Woolston Ave, 2nd Fl
Philadelphia, PA 19128                       Sewell, NJ 08080                             Philadelphia, PA 19150-3110




Shaojun Liu Md                               Shaomin Zhang                                Shaoxiong Zhang
90 Cliveden Dr                               1047 Clemens Ave                             108 Abbey Rd
Newtown, PA 18940                            Roslyn, PA 19001                             Voorhees, NJ 08043
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 701 of 845

Shaoxiong Zhang Md                          Shapline Senestant                           Shaquana Jackson-Green
108 Abbey Rd                                7511 Parkview Rd                             5080 Mckean Ave
Voorhees, NJ 08043                          Upper Darby, PA 19082                        Philadelphia, PA 19144




Shaquanna Zeigler                           Sharae Hunter                                Sharae Smith
2801 Walnut Hill St, Apt 6f                 1122 S 53rd St                               620 Rockledge Ave
Philadelphia, PA 19152                      Philadelphia, PA 19143                       Rockledge, PA 19046




Shardae Harvey                              Shardae Vaughn                               Share Corporation
4810 Van Kirk St                            5418 Sansom St, 1                            P.O. Box 8867
Philadelphia, PA 19135                      Philadelphia, PA 19139                       Carol Stream, IL 60197-8867




Share Food Program Inc                      Shared Solutions Services Inc                Shared Systems Technology Inc
2901 W Hunting Park Ave                     P.O. Box 4869                                P.O. Box 408
Philadelphia, PA 19129                      Dept 145                                     Sewell, NJ 08080
                                            Houston, TX 77210




Shared Technologies Inc                     Shared Technologies Inc                      Shareefah Hall
Dept 145                                    P.O. Box 631471                              1208 E Price St
P.O. Box 4869                               Baltimore, MD 21263-1471                     Philadelphia, PA 19138
Houston, TX 77210-4869




Shareen Kelly                               Shareen Kelly Md                             Sharen Morris
6122 N 6th St                               6122 N 6th St                                5606 Boyer St
Philadelphia, PA 19120                      Philadelphia, PA 19120                       Philadelphia, PA 19138




Shari Orenstein                             Shari Reid, MD                               Sharif M Colquitt
2323 Race St, Apt 319                       230 N Broad St                               627 W Lindley Ave
Philadelphia, PA 19103                      Philadelphia, PA 19102                       Philadelphia, PA 19120




Sharifah Wilson                             Sharman Fulton                               Sharmila Bisaria
2908 Aspen Cir                              148 Crossings Way                            14 Rutgers Way
Blue Bell, PA 19422                         Lindenwold, NJ 08021                         Freehold, NJ 07728




Sharmila Das-Wattley Dpm                    Sharn Inc                                    Sharneice Harris
3408 Jennifer Ct                            Attn Accts Receivable                        250 Beverly Blvd, Apt G-
Voorhees, NJ 08043                          Dept 2459                                    Upper Darby, PA 19082
                                            P.O. Box 11407
                                            Birmingham, AL 35246-2459



Sharon A Webster                            Sharon Bishop                                Sharon Bryant
4545 River Pkwy, Apt 18-F                   910 Bell Ave                                 215 Inland Rd
Atlanta, GA 30339                           Yeadon, PA 19050                             Ivyland, PA 18974
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 702 of 845

Sharon Calaman                            Sharon Calaman Md                              Sharon D mello
47 Rock Glen Rd                           47 Rock Glen Rd                                1500 Locust St, Apt 3815
Wynnewood, PA 19096                       Wynnewood, PA 19096                            Philadelphia, PA 19102




Sharon Darby                              Sharon Dooley                                  Sharon E Brown
2814 Mckelbey Rd                          7655 Burholme Ave                              1709 Highland Ave
Pittsburgh, PA 15221                      Philadelphia, PA 19111                         Langhorne, PA 19047




Sharon Farrow                             Sharon Feiner                                  Sharon Fullerton
4433 N Franklin St                        1713 Balas Cir                                 2 S Garfield Ave
Philadelphia, PA 19140                    Southhampton, PA 18966                         Glenolden, PA 19036




Sharon Fullerton                          Sharon Fyffe                                   Sharon K Ray
2 South Garfield Ave                      501 Maplehill Rd                               2195 Franklin Ave
Glenolden, PA 19036                       Havertown, PA 19083                            Morton, PA 19070




Sharon Lee Daniels                        Sharon Leonardo                                Sharon Levy
C/O Mae CO Productions                    5 Lincoln Dr                                   413 Edgemore Rd
2005 Berwick Dr                           Laurel Springs, NJ 08021                       Philadelphia, PA 19151
Cinnaminson, NJ 08077




Sharon Mayes                              Sharon Mccorry                                 Sharon Mckant
Re Hope Williams                          3218 Chelsea Pl                                7810 Williams Ave
1339 Chestnut St 10th Fl                  Philadelphia, PA 19114                         Philadelphia, PA 19150
Judgement Petition/Phil Mun Court
Philadelphia, PA 19107



Sharon Mindel                             Sharon Mindel                                  Sharon Munger
10 Jonathan Rd                            742 Chanticleer                                405 Madison Ave
Cherry Hill, NJ 08003                     Cherry Hill, NJ 08003                          Prospect Park, PA 19076




Sharon Na                                 Sharon O brien                                 Sharon O mara
3422 71st Ave                             37 Queen Anne Court                            7002 Roosevelt Blvd
University Pl, WA 98466                   Marlton, NJ 08053                              Philadelphia, PA 19149




Sharon Paletti                            Sharon Penn                                    Sharon Sandt
3000 E 112th Ave, Unit 48                 7 Peppermill Dr                                1241 Edge Hill Rd
Northglenn, CO 80233                      Cherry Hill, NJ 08002                          Abington, PA 19001




Sharon Sandt                              Sharon Scott                                   Sharon Sherwood
4 S Valley View Rd                        2179 Jacksonville Rd                           828 Concord Ave
Line Lexington, PA 18932                  Jobstown, NJ 08041                             Drexel Hill, PA 19026
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 703 of 845

Sharon Simpson                              Sharon Sutherland                            Sharon Taylor
7780 Penrose Ave, Apt A                     449 High Rd, Apt C                           2727 Westleigh Dr
Elkins Park, PA 19027                       Bensalem, PA 19020                           Indianapolis, IN 46268




Sharon Taylor                               Sharon Terren                                Sharon Terren-Orr
3250 North 27th St                          707 Thornton Ct                              410 Franklin Court
Philadelphia, PA 19129                      No United Kingdom, PA 19454                  North Wales, PA 19454




Sharon Weinberger Md                        Sharon Wertz                                 Sharonda Brown
1320 Lynridge Ct                            101 Almark Way                               1921 8th St Nw, Unit 304
Riverside, CA 92506                         Leesport, PA 19533                           Washington, DC 20001




Sharonda M Brown                            Sharonica Simmons                            Sharonn Jones
1921 8th St Nw                              5832 Cedarhurst St                           1612 South 31st St
Washington, DC 20001                        Philadelphia, PA 19143                       Philadelphia, PA 19145




Sharyn Niles                                Sharyu Krishnakumar                          Shaun Hager
6009 Bingham St, Apt 2a                     901 N Penn St, F1805                         8-10 Letitia St, Unit 302
Philadelphia, PA 19111                      Philadelphia, PA 19123                       Philadelphia, PA 19106




Shaun Hanson                                Shauna Cherry                                Shauna Penney
7116 Lincoln Dr                             7428 Brockton Rd                             115 Melrose Ave
Philadelphia, PA 19119                      Philadelphia, PA 19151                       Westmont, NJ 08108




Shauna R Woody Dds                          Shavonne Massey                              Shawanda Stinnett
151 W Laurel St, Unit B                     49 Easton Ave                                251 S 60st, Apt 2
Philadelphia, PA 19123-2315                 Sicklerville, NJ 08081                       Philadelphia, PA 19139




Shawn Ahmad Chaustre                        Shawn Catlow-Sidler                          Shawn Cone
8201 Henry Ave, Apt H13                     409 West Fornance St                         127 Nokomis Trail
Philadelphia, PA 19128                      Norristown, PA 19401                         Medford Lakes, NJ 08055




Shawn David                                 Shawn Foley                                  Shawn Harris
5112 Westwood Lane                          2974 Tilton St                               1966 73rd Ave
Pennsauken, NJ 08109                        Philadelphia, PA 19134                       Philadelphia, PA 19138




Shawn Mattson                               Shawn Mcdonald                               Shawn P Frapp
817 N 24th St, 1                            557 W Abbottsford Ave                        13109 Bustleton Ave, Apt 4d
Philadelphia, PA 19130                      Philadelphia, PA 19144                       Philadelphia, PA 19116
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 704 of 845

Shawn Robinson                           Shawn Stanley                                Shawn W Black
684 Rennard St                           205 Summit Rd                                7429 Woolston Ave
Philadelphia, PA 19116                   Mount Laurel, NJ 08054                       Philadelphia, PA 19138




Shawnise Saunders                        Shawntel Ford                                Shay Tolbert
4421 Walnut St, Apt 1                    914 Heritage Dr                              5739 N Park Ave
Philadelphia, PA 19104                   Worcester, PA 19403                          Philadelphia, PA 19141




Shayana Harris                           Shaybrir Johnson                             Shaymaa Ashi
6504 N Gratz St                          6153 Old York Rd, Apt A                      170 Lakeside Rd, Apt B14
Philadelphia, PA 19126                   Philadelphia, PA 19141                       Ardmore, PA 19003




Shayna Dooling                           Shayna Mooney                                Shc Services, Inc
138 East St                              429 Newgate Ct, Apt A1, Apt A1               DBA Supplemental Healthcare Company
Philadelphia, PA 19127                   Bensalem, PA 19020-7771                      1640 W Redstone Center Dr, Ste 200
                                                                                      Park City, UT 84098




Sheanee Bentley                          Sheba Grant                                  Sheel J Pathak
3037 N 10th St                           2462 79th Ave                                922 Cross St
Philadelphia, PA 19133                   Philadelphia, PA 19150                       Philadelphia, PA 19147-6312




Sheela Rao                               Sheela Sajan                                 Sheena Glenn
8201 Henry Ave, Apt C 18                 1544 Hellerman St                            6415 N Woodstock St
Philadelphia, PA 19128                   Philadelphia, PA 19149                       Philadelphia, PA 19138




Sheena Richardson                        Sheena Whittaker                             Sheena Williams
3329 Morning Glory Rd                    136 Beech Ave                                1883 Conlyn St
Philadelphia, PA 19154                   Woodbury Heights, NJ 08097                   Philadelphia, PA 19141




Sheena Williams                          Sheenea Small                                Sheetal S Raval Md
She E Na M. W Illiams 50                 5229 Sylvester St                            147 Christina Landing Dr
Philadelphia, PA 19144                   Philadelphia, PA 19124                       Wilmington, DE 19601




Sheetal Shad Md                          Shefali Shah                                 Sheila B Scott
147 Christina Landing Dr                 111 N.9th St, 619                            1209 E Sydney St
Mt Laurel, NJ 08054                      Philadelphia, PA 19107                       Philadelphia, PA 19150




Sheila Billips                           Sheila Finley                                Sheila Gilmore
1750 N Marshall Stre                     211 Fox Ln                                   2007 Newcomb St
Philadelphia, PA 19122                   Wallingford, PA 19086                        Philadelphia, PA 19140
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 705 of 845

Sheila Herr                                Sheila Kellett                                Sheila Kyser
Dba Healthcare Recruiters                  24 Valor Ln                                   Broad Vine St
11564 Whitemarsh Dr                        Levittown, PA 19054                           Ms 300
W Palm Beach, FL 33414                                                                   Philadelphia, PA 19102




Sheila Lindinger                           Sheila Litvin                                 Sheila Suscavage
230 Perry St                               1900 John F Kennedy Blvd, 1404                481 Tanner Way
Elkins Park, PA 19027                      Philadelphia, PA 19103                        Lansdale, PA 19446




Sheila Sykes                               Sheila Valentin                               Sheila Washington
5327 Osage Ave                             265 Mill Rd                                   11465 Miscou Way
Philadelphia, PA 19143                     Burlington, NJ 08016-3169                     Cypress, CA 90630




Sheila Williams                            Sheila Wood Phd                               Sheiliah French
2120 Pemberton St                          114 Sandringham Rd                            5652 Heiskell St
Philadelphia, PA 19146                     Cherry Hill, NJ 08003                         Philadelphia, PA 19144




Sheilla Rodriguez-Colon                    Shekia Hall                                   Shelby Microfilm Equipment Co Inc
1990 Kingsley Dr                           309 Rosemar St                                166 Walnut Bend Rd S
Bethlehem, PA 18018                        Philadephia, PA 19120                         Cordova, TN 38018




Sheldon B Gomes Md                         Sheldon Pink                                  Sheldon Stohl
1801 Buttonwood St, Apt 1517               236 Armata Dr                                 4105 Spruce St, Apt A3
Philadelphia, PA 19130                     Middletown, DE 19709                          Philadelphia, PA 19104-4046




Shelia Washington                          Shelini Sooklal                               Shell Fleet
1620 W Butler St                           317 N Broad St, Apt 307                       P.O. Box 183075
Philadelphia, PA 19140                     Philadelphia, PA 19107                        Columbus, OH 43218-3075




Shell Fleet                                Shellery Washington                           Shelley Bolds
P.O. Box 689010                            2435 W 78th. Ave                              1327 Willow Ave
Des Moines, IA 50368-9152                  Philadelphia, PA 19150                        Elkins Park, PA 19027




Shelley Co                                 Shelley Dailey                                Shelley George
640 N Broad St, Apt 618                    1244 Brookview Pl                             2343 Pennsylvania Ave
Philadelphia, PA 19130                     Elkins Park, PA 19027                         Philadelphia, PA 19130




Shelley George Md                          Shelley R Hankins Md                          Shelly Ann George Md
2001 Hamilton St, Apt P506                 901 N Penn St, Apt P603                       1 Franklin Town Blvd, 1805
Philadelphia, PA 19130                     Philadelphia, PA 19123                        Philadelphia, PA 19103
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 706 of 845

Shelly Electric Company Inc                 Shelmar Bailey                               Shelness Productions
1126 Callowhill St                          7604 Louise Lane                             P.O. Box 30456
Philadelphia, PA 19123                      Wyndmoor, PA 19038                           Winston Salem, NC 27130-0456




Shena Sullivan                              Shenetha Ates                                Shephard Restoration Engineers
3929 Donath St                              5213 Beech Tree Dr                           335 W State St 1st Fl
Philadelphia, PA 19140                      Elkins Park, PA 19027                        Media, PA 19063




Sherae Smith                                Sheraton                                     Sheraton Centre
620 Burke Ave, A                            Hotel Convention Center                      Comptrollers Office
Rockledge, PA 19046-4405                    2100 Bush River Rd                           123 Queen St W
                                            Columbia, SC 29202                           Toronto, On M5H 2M9
                                                                                         Canada



Sheraton Nashville Downtown                 Sheraton Seattle                             Sheraton Vancouver
623 Union St                                Reservations Dept                            Wall Ctr Hotel
Nashville, TN 37219                         1400 6th Ave                                 1088 Burrard St
                                            Seattle, WA 98101                            Vancover, Bc V6Z 2R9
                                                                                         Canada



Sheree Fedder Nnp                           Sheree Jackson                               Shereen Kazi-Mudasir
1879 Hemlock Cir                            2207 Yelland St                              1700 St George s Rd
Abington, PA 19001                          Philadelphia, PA 19140                       Dresher, PA 19025




Sherell Bernard                             Sherida Dorsey                               Sheridan Plumbing Heating, Inc.
286 Parker Ave, Unit E                      834 Magee Ave                                630 Atlantic Ave
Philadelphia, PA 19128                      Philadelphia, PA 19111                       Collingswood, NJ 08108




Sheriff Of Mercer County                    Sheril George                                Sherine Martin
Re T Biggs Cs Dj31542606                    436 Rennard St                               7236 Whitaker Ave
P.O. Box 8068                               Philadelphia, PA 19116                       Philadelphia, PA 19111
Trenton, NJ 08650




Sherita Connors                             Sherman Engineering Co                       Sherman Engineering Company
20 Belmont St                               1830 County Line Rd, Unit 303                Attn President
Burlington, NJ 08016                        Huntingdon Valley, PA 19006                  1830 County Line Rd, Unit 303
                                                                                         Huntington Valley, PA 19006




Sherri Cheeseborough                        Sherri Shields                               Sherrie Cooper-Gowans
2936 Turner St                              308 David Dr                                 3601 A St
Philadelphia, PA 19121                      Havertown, PA 19083                          Philadelphia, PA 19134




Sherrie Eisman                              Sherrie Jermyn                               Sherrie Singleton
8208 Aspen Way                              815 Knorr St                                 2933 Carnation Ave
Elkins Park, PA 19027                       Philadelphia, PA 19111                       Willow Grove, PA 19090
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 707 of 845

Sherrill Alexander                          Sherry Nugent                                Sherry Richards
862 Wedgewood Dr                            1424 Bleigh Ave                              P.O. Box 323
Lansdale, PA 19446                          Philadelphia, PA 19111                       Kemblesville, PA 19347




Sherry Shang                                Sherry Shang                                 Sherry Shang Md
384 York Shire Rd                           384 Yorkshire Rd                             384 Yorkshire Rd
Bryn Mawr, PA 19010                         Rosemont, PA 19010                           Rosemont, PA 19010




Sherry Stone                                Sherwin Williams                             Sherwin Williams Co Inc
c/o Edelstein Martin Nelson, LLP            827 Spring Garden St                         DBA Duron Paints Wallcovings
Attn Peter K. Janczyk, Esq.                 Philadelphia, PA 19123-2604                  Mab Paints
123 South Broad St, Ste 1820                                                             1603 Snyder Ave
Philadelphia, PA 19109                                                                   Philadelphia, PA 19145-3032



Sherwin-Williams                            Sheryl Glassman Do                           Sheryl Matthews
1501 3rd Ave S                              7 Gordon Rd                                  Change Fund Custodian
Birmingham, AL 35233-1609                   Lancaster, PA 17603                          230 N Broad St Mailstop 302
                                                                                         Philadelphia, PA 19102




Sheryl Rock                                 Shetarra Walker Md                           Shg Inc
139 Mcfarland Dr                            411 Valley Rd Ext, Unit B                    P.O. Box 1038
Newark, DE 19702                            Charlottesville, VA 22903                    Haddonfield, NJ 08033




Shh Partners LP                             Shhrpp                                       Shidiah Alford-Jackson
DBA Sheraton Harrisburg Hershey             500 Commonwealth Dr                          1343 W Toronto St
4650 Lindle Rd                              Warrendale, PA 15086                         Philadelphia, PA 19132
Harrisburg, PA 17111




Shikha Talwar                               Shikisha Williams                            Shilpa Chouhan
11 Chambourd Lane                           1317 N Alden St                              One Franklin Town Blvd, Apt 609
Voorhees, NJ 08043                          Philadelphia, PA 19131                       Philadelphia, PA 19103




Shima Aran                                  Shinako Cogbill                              Shippert Medical Technologies Inc
7 N Columbus Blvd, Apt 244                  3600 Conshohocken Ave, 2213                  P.O. Box 6208
Philadelphia, PA 19106                      Philadelphia, PA 19131                       Carol Stream, IL 60197-6208




Shira Patel Md                              Shira Pfeffer                                Shira Robbins Md
70-D Cole Pl                                2201 Pennsylvania Ave, Apt 521               1026 Serpentine Ln
Chapel Hill, NC 27517                       Philadelphia, PA 19130                       Wyncote, PA 19095




Shire Regenerative Medicine                 Shirlene Cotton                              Shirley Daughtry
Abh Collection Account                      1 Whalens Court                              624 E Courtland St
Dept 3292                                   Drexel Hill, PA 19026                        Philadelphia, PA 19120
Carol Stream, IL 60132-3292
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 708 of 845

Shirley Long                               Shirley Weinberg                              Shirley Yan
3844 N Smedley St                          645 Arbor Rd                                  150 E Wynnewood Rd, Apt 6-E
Philadelphia, PA 19140                     Cheltenham, PA 19012                          Wynnewood, PA 19096




Shiu-Lun Gary Ng R Ph Mba                  Shiv Goel Md                                  Shivam Patel
430 N Ithan Ave                            7901 Henry Ave, B303                          1919 Market St, Unit 803
Bryn Mawr, PA 19010                        Philadelphia, PA 19128                        Philadelphia, PA 19103-1941




Shivani Desai                              Shivani Patel                                 Shiyam Satwani
226 W Rittenhouse Sq, 2707                 15 Mapleton Rd                                5450 Wissahickon Ave, Apt 820a
Philadelphia, PA 19103                     Old Bridge, NJ 08857                          Philadelphia, PA 19144




Shm Publishing Inc                         Sho Aids Inc                                  Shona Brown
11118 Franklin Blvd                        P.O. Box 325                                  162 W Ontario St
Culver City, CA 90230                      Folcroft, PA 19032                            Philadelphia, PA 19140




Shondell M Bouie Md                        Shonola Da-Silva                              Shonola Da-Silva Md
16 Columbus Ave Lst Fl                     29 Castleton Lane                             29 Castleton Ln
New Providence, NJ 07974                   Moorestown, NJ 08057                          Moorestown, NJ 08057




Shontelle Cooper, MD                       Shontreal Cooper                              Shop Toshiba
c/o HUH                                    2805 N 47th St, Apt 207                       3589 Collection Ctr Dr
230 N Broad St                             Philadelphia, PA 19131                        Chicago, IL 60693
Philadelphia, PA 19102




Shore Medical Center                       Shore Medical Center                          Shore Medical Center
100 Medical Center Way                     100 Medical Center Way                        100 Medical Way
Medical Staff Services                     Somers Point, NJ 08244                        Somer Point, NJ 08244-2387
Somers Point, NJ 08244




Shore Medical Center Foundation            Shore Memorial Hospital                       Shore Supply Company
Attn Amy Waters                            DBA Shore Medical Center                      745 W Delilah Rd
100 Medical Center Way                     100 Medical Center Way                        Pleasantville, NJ 08232
Somers Point, NJ 08244                     Somers Point, NJ 08244




Shoshana T Melman Md                       Shraddha Babariya                             Shred It Philadelphia Inc
425 Barby Ln                               1806 Pinnacle Dr                              DBA Shred-It Philadelphia
Cherry Hill, NJ 08003                      Warrington, PA 18976                          P.O. Box 13574
                                                                                         Newyork, NY 10087-3574




Shred It Us Jv LLC                         Shred-It Usa                                  Shred-It Usa
DBA Shred It USA LLC                       DBA Shred It USA LLC                          DBA Shred-It USA LLC
P.O. Box 13574                             P.O. Box 13574                                28883 Network Pl
Newark, NJ 07188-3574                      Newark, NJ 07188-3574                         Chicago, IL 60673-1288
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 709 of 845

Shred-It Usa Inc                               Shree Hughes                                 Shreena Shah
DBA Shred-It USA Charleston                    1020 W 65th Ave                              322 N Broad St, 1241
P.O. Box 13574                                 Philadelphia, PA 19126                       Philadelphia, PA 19102
New York, NY 10087-3574




Shreeti Patel Md                               Shriner S Hospital For Children              Shriners Hospital For Children
11617 Sourwood Ln                              2900 N Rocky Point Dr                        3551 N Broad St
Reston, VA 20191                               Tampa, FL 33607-1435                         Philadelphia, PA 19140




Shriners Hospital For Children                 Shriners Hospital For Children               Shriners Hospital For Children
Attn Administrator                             Attn Donations Dept                          Attn Legal Dept.
P.O. Box 31356                                 3551 N Broad St                              P.O. Box 31356
Tampa, FL 33631-3356                           Philadelphia, PA 19140                       Tampa, FL 33631-3356




Shriners Hospital For Children                 Shriners Hospitals For Children              Shriners Hospitals For Children
P.O. Box 26717                                 3551 N Broad St                              Attention Legal Department
Greensboro, NC 27417                           Philadelphia, PA 19140                       P.O. Box 31356
                                                                                            Tampa, FL 33631-3356




Shriners Hospitals For Children                Shriners Hospitals For Children              Shrm/Baltimore
Attn Administrator                             Attn Financial Services                      P.O. Box 791139
3551 North Broad St                            3551 N Broad St                              Baltimore, MD 21279-1139
Philadelphia, PA 19140-4131                    Philadelphia, PA 19140




Shruti A Fadia                                 Shruti Roy Do                                Shubha Narayan
1801 Buttonwood St, Apt 510                    1500 Locust St, Apt 1911                     201 S 18th St, Apt 1707
Philadelphia, PA 19130                         Philadelphia, PA 19102-4316                  Phila, PA 19103




Shubhangini Champaneria Md                     Shujing Shang                                Shu-Jing Shang Md
3601 Conshohocken Ave, Apt 401                 1510 Powder Mill Ln                          1510 Powder Mill Ln
Philadlephia, PA 19131                         Wynnewood, PA 19096                          Wynnewood, PA 19096




Shuko Harada Md                                Shuping Ge                                   Shuping GE Md
1033 Kingsdown Ct                              516 Penllyn Pike                             516 Penllyn Pike
Ambler, PA 19002                               Blue Bell, PA 19422                          Blue Bell, PA 19422




Shurong Cao                                    Shu-Wen Lin                                  Shweta Yemul Golhar
66 4 Drexelbrook Dr                            2100 Walnut St, 14k                          2141 Rte 38 East, 503
Drexel Hill, PA 19026                          Philadelphia, PA 19103                       Cherry Hill, NJ 08002




Shydia Robinson                                Shynel Mitchell                              Si-Bone Inc
2243 Gerrit St                                 5439 Edrick St                               Dept 3195
Philadelphia, PA 19146                         Philadelphia, PA 19124                       P.O. Box 123195
                                                                                            Dallas, TX 75312-3105
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 710 of 845

Sic Hotel Co-San Francisco Hotel           Sickle Cell Disease Assoc Of America         Sickle Cell Disease Association
DBA the Fairmont San Francisco             Philadelphia/Delaware Valley Chapter         Of America Inc
950 Mason St                               Attn Executive Director                      200 Corporate Pointe Ste, 495
San Francisco, CA 94108                    5070 Parkside Dr, Ste 1404                   Culver City, CA 90230
                                           Philadelphia, PA 19131



Siddhartha Kumar Md                        Siddique Akbar                               Sidney Don Md
5500 Wissahickon Ave, M205b                230 N Broad St                               167 Yew Rd
Philadelphia, PA 19144                     Philadelphia, PA 19102                       Cheltenham, PA 19012-1219




Sidney Hillman Medical Center              Sidney L Gold Assoc Pc                       Sids Of Pennsylvania
1740 South St                              1835 Market St, Ste 515                      DBA Cribs For Kids
Philadelphia, PA 19146                     Philadelphia, PA 19103-0001                  810 River Ave, Ste 250
                                                                                        Riverfront Pl
                                                                                        Pittsburgh, PA 15212



Siemens                                    Siemens                                      Siemens Building Technologies Inc
1450 Union Meeting Rd                      186 Wood Ave So                              c/o Bank of America
Blue Bell, PA 19422                        Iselin, NJ 08830                             7850 Collection Ctr Dr
                                                                                        Chicago, IL 60693




Siemens Building Technologies Inc          Siemens Cerberus Div                         Siemens Credit Corporation
P.O. Box 945658                            P.O. Box 945658                              P.O. Box 777-W 5635
Atlanta, GA 30394-5658                     Atlanta, GA 30394-5658                       Philadelphia, PA 19175




Siemens Financial Services Inc             Siemens Fire Safety                          Siemens Health Services
P.O. Box 2083                              P.O. Box 945658                              c/o Pnc Bank P.O. Box
Carol Stream, IL 60132-2083                Atlanta, GA 30394-5658                       Rte 38 Eastgate Dr
                                                                                        Moorestown, NJ 08057




Siemens Healthcare Diagnostics             Siemens Healthcare Diagnostics, Inc          Siemens Industry Inc
P.O. Box 121102                            115 Norwood Park S                           c/o Citibank
Dallas, TX 75312-1102                      Norwood, MA 02062                            Building Technologies
                                                                                        P.O. Box 2134
                                                                                        Carol Stream, IL 60132-2134



Siemens Industry Inc                       Siemens Industry, Inc                        Siemens Industry, Inc
P.O. Box 360766                            1450 Union Meeting Rd                        2000 Crawford Pl, Ste 300
Pittsburgh, PA 15250-6766                  Blue Bell, PA 19422                          Mt Laurel, NJ 08054




Siemens Medical Solutions                  Siemens Medical Solutions                    Siemens Medical Solutions Diagnos
Diagnostics Inc                            Health Services Cor                          DBA Diagnostic Products Corp
Dept 1102                                  100 Berwyn Pk Sts 100, 200 310               P.O. Box 406729
P.O. Box 121102                            Berwyn, PA 19312                             Atlanta, GA 30384-6729
Dallas, TX 75312-1102



Siemens Medical Solutions Diagnos          Siemens Medical Solutions Usa Inc            Siemens Medical Solutions Usa, Inc
Formerly Bayer Diagnostics                 Dept La 21536                                40 Liberty Blvd
Dept 1102                                  Pasadena, CA 91185-1536                      Malvern, PA 19355
P.O. Box 121102
Dallas, TX 75312-1102
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 711 of 845

Siemens Medical Systems                      Siemens Medical Systems Inc                   Siemens Medical Systems Inc
P.O. Box 7777 W3580                          51 Valley Streams Pkwy                        Attn Dept 0733
Philadelphia, PA 19175                       Malvern, PA 19355                             P.O. Box 120001
                                                                                           Dallas, TX 75312-0733




Siemens Medical Systems Inc                  Siemens Water Technologies Inc                Siemens Water Technologies LLC
P.O. Box 75571                               P.O. Box 360766                               P.O. Box 360766
Charlotte, NC 28275                          Pittsburgh, PA 15250-6766                     Pitsburgh, PA 15250-6766




Sientra Inc                                  Sierra Anderson                               Sierra Dunlap
420 S Fairview Ave, Ste 200                  530 N 36th St, Apt 2                          2700 Yewdall Terrace Apt
Santa Barbara, CA 93117                      Philadelphia, PA 19104                        Philadelphia, PA 19143




Sierra Scientific Instruments Inc            Sierra Vista Hospital                         Sierra Williams
5757 W Century Blvd, Ste 660                 800 E 9th Ave                                 4729 Smick St
Los Angeles, CA 90045                        Truth Or Consequences, NM 87901               Philadelphia, PA 19127




Sierra Wilson                                Sierra Wolter                                 Siesta Medical Inc
2707 S 54th St                               1602 Catherine St                             101 Church St, Ste 3
Philadelphia, PA 19143                       Philadelphia, PA 19146                        Los Gatos, CA 95030




Sightlife                                    Sightlife Surgical Inc                        Sigma Controls Inc
P.O. Box 101659                              P.O. Box 101659                               217 S 5th St
Pasadena, CA 91189                           Pasadena, CA 91189                            Perkasie, PA 18944




Sigma Medical Equipment Svc Inc              Sigma Theta Tau Interational Inc              Sigma Theta Tau International
863 Richmond Rd                              P.O. Box 633901                               550 W North St
East Meadow, NY 11554                        Cincinnati, OH 45263-3901                     Indianapolis, IN 46202




Sigma-Aldrich Inc                            Sigma-Aldrich Inc                             Sigma-Tau Pharmaceuticals Inc
P.O. Box 535182                              P.O. Box 932594                               P.O. Box 79306
Atlanta, GA 30353-5182                       Atlanta, GA 31193-2594                        Baltimore, MD 21279-0306




Sign A Rama Usa                              Signal Medical Corporation                    Signature Dj S Inc
795 D Holcomb Bridge Rd                      400 Pyramid Dr                                661 W Germantown Pike, Ste 201
Roswell, GA 30076                            Marysville, MI 48040                          Plymouth Meeting, PA 19462




Signature Premium Ideas                      Signet Laboratories Inc                       Signs By Tomorrow-Newark Inc
Laurie Wolfe Owner                           180 Rustcraft Rd                              2659 Kirkwood Hwy
496 N Kings Hwy Ste, 233                     Dedham, MA 02026                              Newark, DE 19711
Cherry Hill, NJ 08034
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 712 of 845

Sigrid Daveiga                                Sijun Kim                                      Silas Bolef Company Inc
550 Jamestown St                              2001 Hamilton St, Apt 1801                     Forest Ave Lafayette St
Philadelphia, PA 19128                        Philadelphia, PA 19130                         Norristown, PA 19401




Silex Technology America Inc                  Silimed Inc                                    Siloam Corporation
157 W 7065 South                              11220 Grader St, Ste 100                       1133 Spring Garden St
Midvale, UT 84047                             Dallas, TX 75238                               Philadelphia, PA 19123




Siloam Golf Classic                           Silvana Korbaj Barrera                         Silverglide Surgical Technologies
1133 Spring Garden St                         401 Elm Ave                                    5398 Manhattan Cir Ste, 120
Philadelphia, PA 19123                        Croydon, PA 19021                              Boulder, CO 80303-4239




Silvia Ferri                                  Sima Ramratnam Md                              Simin Dadpavar Md
1303 Squire Dr                                121 Richard Ln                                 250 Maple Hill Rd
Ambler, PA 19002                              Pittsburgh, PA 15208                           Gladwyne, PA 19035




Simkar Corporation                            Simmer Creative LLC                            Simmler Inc
700 Ramona Ave                                141 East Spring Ave, 3                         P.O. Box 350
Philadelphia, PA 19120                        Ardmore, PA 19003                              High Ridge, MO 63049




Simmons College                               Simon Gratz Mastery Charter School             Simon S Fund
Attn Vice Pres, Strategic Initiatives         Attn Dir of Ops                                P.O. Box 61
300 the Fenway, E-200                         1798 W Hunting Park Ave                        Lafayette Hill, PA 19444
Boston, MA 02115                              Philadelphia, PA 19140




Simone Liverpool                              Simone Lynch-Smith                             Simplastics LLC
1708 Race St, D7                              13 Abingdon Ave                                P.O. Box 546948
Philadelphia, PA 19103                        Medford, NJ 08055                              Miami Beach, FL 33154-6948




Simplexgrinnell                               Simplexgrinnell LP                             Simply Healthcare Plans
120A Domorah Dr                               Dept Ch 10320                                  9250 W Flagler St, Ste 600
Montgomeryville, PA 18936                     Palatine, IL 60055-0320                        Miami, FL 33174-3460




Simply Thick                                  Simulab Corporation                            Simulaids Inc
200 S Hanley Rd Ste, 1102                     1600 W Armory Way                              P.O. Box 1289
St Louis, MO 63105                            Seattle, WA 98119                              Saugerties, NY 12477




Sina Yaqub                                    Sinai Hospital Of Baltimore Inc                Sinauer Associates Inc
1836 West Passyunk Ave                        Attn Madeline Bacon                            P.O. Box 407
Philadelphia, PA 19145                        Rubin Institute For Adv Ortho                  Sunderland, MA 01375-0407
                                              2401 W Belvedere Ave
                                              Baltimore, MD 21215
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 713 of 845

Sinem Sakarcan                             Sing Tao Newspapers New York Ltd             Singer Equipment Company
1740 Old Gulph Rd                          DBA Sing Tao Daily                           P.O. Box 13668
Villanova, PA 19085                        188 Lafayette St                             Reading, PA 19612-3668
                                           New York, NY 11228




Singletary Group                           Singletary Group Inc                         Siobhan Dowdy
DBA First Contact Hr                       DBA First Contact HR                         303 Hendrickson Ave
P.O. Box 784050                            Attn President and CEO                       Edgewater Park, NJ 08010
Philadelphia, PA 19178                     535 Pennsylvania Ave, Ste 101
                                           Fort Washington, PA 19034



Siobhan Kerr                               Siobhan O brien                              Sir Speedy Inc 7115
617 Gawain Rd                              303 Henderickson Ave                         801 Bristol Pike
Plymouth Mtg, PA 19462                     Edgewater Park, NJ 08010                     Bensalem, PA 19020




Sirchie Finger Print Lab                   Siri Larsen                                  Sirisha Thummalapenta
100 Hunter Pl                              7318 Bingham St                              222 Barefield Lane
Youngsville, NC 27596                      Philadelphia, PA 19111                       Conshohocken, PA 19428




Sirsi Corporation                          Sirvari LLC                                  Sisco, Inc
DBA Sirsidynix Eos LLC                     DBA Northeast Exterminators                  3595 Fiscal Court
P.O. Box 204639                            19 Bala Ave, Ste 101                         West Palm Beach, FL 33404
Dallas, TX 75320-4639                      Bala Cynwyd, PA 19004




Sithu Lin Md                               Siva Ramachandran                            Sixers Charities
1733 W 1st St                              110 Spyglass Dr                              c/o Ray Alvarez, Rm 590 City Hall
Brooklyn, NY 11223                         Blue Bell, PA 19422                          Office of Councilman A L Ortiz
                                                                                        Philadelphia, PA 19107




Size Wise Rentals                          Sj Magazine                                  Sjs Partnership Corp
P.O. Box 320                               1223 N Church St                             Wrs Grp Ltd/Health Edco/Childbirt
Ellis, KS 67637                            Moorestown, NJ 08057                         Graphic Health Impres Spec Impres
                                                                                        P.O. Box 21207
                                                                                        Waco, TX 76702-1207



Skayco Equipment Inc                       Skc Communication Products Inc               Skc Inc
P.O. Box 82                                P.O. Box 14156                               P.O. Box 534126
Fairview Village, PA 19409                 Lenexa, KS 66285-4156                        Pittsburgh, PA 15253-4126




Skilled Nursing Inc                        Skillpath Inc                                Sky Courier Network
P.O. Box 23437                             P.O. Box 804441                              21240 Ridgetop Cir
Newark, NJ 07189                           Kansas City, MO 64180-4441                   Sterling, VA 30166




Sky Nurses, LLC                            Skye Orthobiologics LLC                      Skyline Reprographics Inc
Attn John Naccarelli                       2629 Manhattan Beach Blvd                    117 S 17th St
6530 W Rogers Cir, Ste 31                  Redondo Beach, CA 90278                      Philadelphia, PA 19103
Boca Raton, FL 33487
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 714 of 845

Skytel                                      Skytel                                         Skytel
c/o Platinum Funding Svc LLC                P.O. Box 740577                                St Christophers
P.O. Box 70849                              Atlanta, GA 30374-0577                         P.O. Box 740577
Charlotte, NC 28272-0849                                                                   Atlanta, GA 30374-0577




Skytop Lodge Corp                           Skytron                                        Slack Inc
One Skytop                                  A Div of the Kmw Grp Inc                       Ena Connection
Skytop, PA 18357-1099                       16208 Collections Ctr Dr                       P.O. Box 507
                                            Chicago, IL 60693                              Thorofare, NJ 08086-0507




Sld Industries Inc                          Sleep Med Inc                                  Sleepcare Centers Inc
State License Documentation                 DBA Sleep Med Inc                              130 Gaither Dr, Ste 124
29 W Easy St                                200 Corporate Pl Ste, 5B                       Mt Laurel, NJ 08054
Simi Valley, CA 93065                       Peabody, MA 01960




Sleepmed Inc                                Sleepmed Incorporated                          Sleepmed Of California
200 Corporate Pl 5B                         Attn Vice President, Eeg Services              200 Corporate Pl Ste, 5B
Peabody, MA 01960                           200 Corporate Pl, Ste 5-B                      Peabody, MA 01960
                                            Peabody, MA 01960




Sleepnet Corporation                        Slider Sheets Inc                              Slippery Rock University
5 Merrill Industrial Dr                     4768 Broadway, Ste 1010                        Attn School Legal Counsel
Hampton, NH 03842                           New York, NY 10034                             325 Physical Therapy Bldg
                                                                                           Slippery Rock, PA 16057




Slp3D Inc                                   Sls Landscaping Contractors Inc                Slt Surgical Laser Technologies
1030 New Britian Ave                        P.O. Box 343                                   Attn E Kevin Scalon
W Hartford, CT 06110                        Drexel Hill, PA 19026                          18 E Lancaster Ave Ph 16
                                                                                           Wynnewood, PA 19096




Sluh Anesthesia Physicians LLC              Small Parts Inc                                Smart Associates Llp
P.O. Box 846002                             P.O. Box 4650                                  92 W Lancaster Ave
Dallas, TX 75284                            Miami Lakes, FL 33014-0650                     Devon, PA 19333




Smart Associates Llp                        Smart Tap Inc                                  Smartdraw.Com Inc
P.O. Box 855                                301 Cir of Progress Dr                         9909 Mira Mesa Blvd, Ste 300
Bryn Mawr, PA 19010-0855                    Pottstown, PA 19464                            San Diego, CA 92131




Smarte Carte Inc                            Smg-Ii LLC                                     Smile Makers
4455 White Bear Pkwy                        DBA Summit Marketing                           P.O. Box 2543
St Paul, MN 55110                           960 Maplewood Dr                               Spartanburg, SC 29304-2543
                                            Itasca, IL 60143




Smith Nephew                                Smith Nephew                                   Smith Nephew Endo
Attn Peter J Butera                         Orthopaedic Ent Division                       P.O. Box 603336
150 Minuteman Rd                            P.O. Box 785921                                Charlotte, NC 28260-0333
Andover, MA 01810                           Philadelphia, PA 19178-5921
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 715 of 845

Smith Nephew Endoscopy                      Smith Nephew Inc                             Smith Nephew Inc
Endoscopy Division                          P.O. Box 205651                              P.O. Box 73276
P.O. Box 60333                              Dallas, TX 75320-5651                        Chicago, IL 60673-7276
Charlotte, NC 28260-0333




Smith Nephew Inc                            Smith Nephew Richards Inc                    Smith Nephew Rolyan Inc
Wound Management Div                        P.O. Box 933782                              P.O. Box 73276
P.O. Box 205651                             Atlanta, GA 31193-3782                       Chicago, IL 60673-7276
Dallas, TX 75320-5651




Smith Nephew United Inc                     Smith Nephew, Inc                            Smith Wollensky
P.O. Box 70127                              Attn Contracts Dept                          210 W Rittenhouse Square
Chicago, IL 60673-0127                      150 Minutemen Rd                             Philadelphia, PA 19103
                                            Andover, MA 01810




Smith Electronic Imaging                    Smith Medical Sales                          Smith Nephew Inc
355 W Main St, Ste 115                      DBA Smith Medical Sales                      P.O. Box 802641
Norristown, PA 19401                        2233 Vantage St                              Chicago, IL 60680
                                            Dallas, TX 75207




Smithprints Inc                             Smiths Medical Asd Inc                       Smiths Medical Asd Inc
74 Park Ave Bldg G 2-4                      P.O. Box 7247-7784                           P.O. Box 7247-7784
Chalfont, PA 18914                          Philadelphia, PA 19170-7784                  Philadelphia, PA 19178-4225




Smiths Medical Inc                          Smiths Medical Pm Inc                        Smokin Betty s
P.O. Box 8500-4190                          Patient Monitoring Division                  116 S 11th St
Philadelphia, PA 19178-4190                 P.O. Box 8500-4225                           Philadelphia, PA 19107
                                            Philadelphia, PA 19178-4225




Smr Healthcare Management Inc               Smr Healthcare Management Inc                Smr Healthcare Management, Inc
4525 Dean Martin Dr, Unit 2308              Attn Suzanne Richards                        Attn Suzanne Richards, CEO
Las Vegas, NV 89103                         4525 Dean Martin Dr, Unit 2308               4525 Dean Martin Dr, 2308
                                            Las Vegas, NV 89103                          Las Vegas, NV 89103




Smv America Inc                             Sneha Patel                                  Sneha Shah
P.O. Box 931703                             1100 Vine St, 1105                           1520 Hamilton St, Apt 1030
Cleveland, OH 44193-5060                    Philadelphia, PA 19107                       Philadelphia, PA 19130




Sneha Tolia                                 Snigdha Ancha Md                             Snm Advanced Molecular Imaging
44 Jani Court                               2200 Arch St, Unit 207                       1850 Samuel Morse Dr
Clifton, NJ 07013                           Philadelphia, PA 19103                       Reston, VA 20190-5316




Snma Inc                                    Snma Region Viii Corporation                 Snowden-Pencer Inc
1234 N 28th St, Apt 3D                      5113 Georgia Ave NW                          P.O. Box 116533
Philadelphia, PA 19121                      Washington, DC 20011                         Atlanta, GA 30368-6533
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 716 of 845

So Jersey Radiology Associates Pa             Soap                                         Sobrinski Painting Inc
1307 White Horse Rd, Ste A 102                Perinatology                                 128 N 11th St
Voorhees, NJ 08043                            2 Summit Park Dr, 140                        Allentown, PA 10102
                                              Cleveland, OH 44131-2571




Soc Of Academic Assoc Of Anes                 Soc Of Cardio Anesthesiologists              Socal Anesthesia Solutions Inc
And Perioperative Medicine                    Anesthesiologist                             6789 Quail Hill Pkwy Box 817
Saaapm                                        P.O. Box 11086                               Irvine, CA 92603
6737 West Washington St, Ste 4210             Richmond, VA 23230-1086
Milwaukee, WI 53214



Social Scientific Systems Inc                 Social Security Administration               Social Security Administration
Hcup Central Dist                             P.O. Box 3430                                Re Beverly Ross Cs 169369672A
8757 Georgia Ave 12th Fl                      Philadelphia, PA 19122-9985                  P.O. Box 3430
Silver Spring, MD 20910                                                                    Philadelphia, PA 19122-9985




Social Security Administration                Social Security Administration               Social Security Administration
Re Joan Ortiz                                 Re Lindsey M Abbott                          Re V T Wilkerson Cs 159525891E4
Mid-Atlantic Prog Svc/Debtor Unit             P.O. Box 3430                                P.O. Box 3430
300 Spring Garden St                          Philadelphia, PA 19122-9985                  Philadelphia, PA 19122-9985
Philadelphia, PA 19123



Social Work Prn Inc                           Society For Academic Emergency               Society For Adolescent Medicine
7241 Hollywood Rd                             Medicine                                     1916 NW Copper Oaks Cir
Ft Washington, PA 19034                       901 N Washington Ave                         Blue Springs, MO 64015
                                              Lansing, MI 48906




Society For Cardiovascular Anes               Society For Ear Nose Throat                  Society For Education In Anesthes
Anesthesiologists                             Advances                                     520 N Northwest Hwy
8735 W Higgins Rd, Ste 300                    333 Burnet Ave Mlc 2018                      Park Ridge, IL 60068-2573
Chicago, IL 60631                             Cincinnati, OH 45229




Society For Fetal Urology                     Society For Gynecological                    Society For Healthcare
The Childrens Hospital                        Investigations                               Epidemiology of America
13123 E 16th Ave B463                         409 12th St SW                               1300 Wilson Blvd, Ste 300
Aurora, CO 80045                              Washington, DC 20024                         Arlington, VA 20148




Society For Healthcare Planning               Society For Healthcare Strategy              Society For Human Resource Mgmt
Marketing                                     Market Development                           2975 Lone Oak Dr, Ste 180
P.O. Box 75315                                P.O. Box 75315                               Eagan, MN 55121-1553
Chicago, IL 60675-5315                        Chicago, IL 60675-5315




Society For Human Resource Mgmt               Society For Human Resource Mgmt              Society For Human Resource Mgmt
Distribution Center                           P.O. Box 791139                              P.O. Box 79482
P.O. Box 930132                               Baltimore, MD 21279-1139                     Baltimore, MD 21279-0482
Atlanta, GA 31193-0132




Society For Neuro-Oncology                    Society For Pain Practice Mngt               Society For Pediatric Pathology
P.O. Box 273296                               11111 Nall, Ste 202                          3643 Walton Way Extension
Houston, TX 77277-3296                        Leawood, KS 66211                            Augusta, GA 30909
                                 Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 717 of 845

Society For Pediatric Radiology                Society For Pediatric Research              Society For Pediatric Sedation
P.O. Box 4332                                  Attn Brenda Papke                           2209 Dickens Rd
Houston, TX 77210                              3400 Research Forest Dr, Ste B7             Richmond, VA 23230-2005
                                               The Woodlands, TX 77381




Society For Pediatric Urgent Care              Society For Pediatric Urology               Society For Repro Investigation
Medicine Inc                                   900 Cummings Ctr, 221-U                     888 Bestgate Rd, Ste 420
Spuc                                           Beverly, MA 01915                           Annapolis, MD 21401
2206 Dickens Rd
Richmond, VA 23230-2005



Society For Research On                        Society For Simulation In                   Society For Social Work Inc
Child Development                              Healthcare Inc                              Leadership In Health Inc
2950 S State St, Ste 401                       5353 Wayzata Blvd, Ste 207                  Lehigh Valley Hospital
Ann Arbor, MI 48104                            Minneapolis, MN 55416                       2545 Schoenersville Rd
                                                                                           Bethlehem, PA 18017



Society For Social Work/Corp                   Society For The Advancement Of              Society For Vascular Ultrasound
Leadership In Healthcare                       Blood Management                            P.O. Box 75491
1211 Locust St                                 555 E Wells St Ste, 1100                    Baltimore, MD 21275-5491
Philadelphia, PA 19107                         Milwaukee, WI 53202




Society Hill Sales Incent/Inc                  Society Of Academic                         Society Of Cardiac Anesthesiologi
Incentives Inc                                 Anesthesiology Assoc                        DBA Association of Cardiac
922 Columbia Ave                               520 N Northwest Hwy                         Anesthesiologists
Palmyra, NJ 08065                              Park Ridge, IL 60068                        2209 Dickens Rd
                                                                                           Richmond, VA 23230



Society Of Cardiovascular                      Society Of Cardiovascular                   Society Of Chairmen Of Radiology
Anesthesiologists                              Computed Tomography Corp                    Childrens Hospitals/Attn J Boylan
2209 Dickens Rd                                415 Church St NE, Ste 204                   1006 Sir Barton Ct
Richmond, VA 23230-2005                        Vienna, VA 22180                            Naperville, IL 60540




Society Of Critical Care Medicine              Society Of Directors Of Volunteer           Society Of Gastroenterology Nurse
35083 Eagle Way                                c/o Janet Kalup/Dir Volun Svc               Assoc Inc
Chicago, IL 60678-1350                         190 W Sproul Rd                             330 N Wabash Ave, Ste 2000
                                               Springfield, PA 19140                       Chicago, IL 60611-7621




Society Of Infectious Diseases                 Society Of Laparoendoscopic Surg            Society Of Neurointerventional
Pharmacists                                    7330 SW 62nd Pl, Ste 410                    Surgery
823 Congress Ave, Ste 230                      So Miami, FL 33143-4825                     3975 Fair Ridge Dr, Ste 200 North
Austin, TX 78701-1111                                                                      Fairfax, VA 22033




Society Of Neurointerventional Su              Society Of Nuclear Medicine                 Society Of Nuclear Medicine
3975 Fair Ridge Dr, Ste 460 South              1850 Samuel Morse Dr                        P.O. Box 41331
Fairfax, VA 22033                              Reston, VA 22090-5316                       Baltimore, MD 21203




Society Of Pediatric Echocardiogr              Society Of Pediatric Pathology              Society Of Pediatric Radiology
4356 Bonney Rd Bldg 2 Ste, 103                 c/o Academy of Pathology                    Membership Svcs Dept
Virginia Beach, VA 23452                       3643 Walton Way Extension                   P.O. Box 18003
                                               Augusta, GA 30909                           Merrifield, VA 22118-8003
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 718 of 845

Society Of Pediatric Urology                 Society Of Radiologists                      Society Of Thoracic Radiology
900 Cummings Ctr, 221-U                      In Ultrasound                                c/o Matrix Meetings Inc
Beverly, MA 01915                            P.O. Box 18225                               P.O. Box 7169
                                             Merrifield, VA 22118-0225                    Rochester, MN 55903-7169




Society Of Thoracic Surgeons Inc             Society Of Thoracic Surgeons Inc             Society Of Trauma Nurses
633 N Saint Clair St                         National Database                            1020 Monarch St, Ste 300 B
Chicago, IL 60611                            P.O. Box 809265                              Lexington, KY 40513
                                             Chicago, IL 60680-9265




Socorro R Domingo                            Socra                                        Sodexho Inc
25 Spring Mill Rd                            530 W Butler Ave, Ste 109                    Front St Erie Ave
Sewell, NJ 08080                             Chalfont, PA 18914                           Philadelphia, PA 19134




Sodexho Inc                                  Sodexho Inc Affiliates                       Sodexho Inc Affiliates
P.O. Box 905374                              60 E Township Line Rd                        P.O. Box 905374
Charlotte, NC 28290-5374                     Elkins Park, PA 19027                        Charlotte, NC 28290-5374




Sodexho Marriott Services                    Sodexo Ctm Inc                               Sodexo Foundation Inc
P.O. Box 905374                              Msc-410672                                   20 Commerce Dr, Ste 100
Charlotte, NC 28290-5374                     P.O. Box 415000                              Cranford, NJ 07016
                                             Nashville, TN 37241-5000




Sodexo Foundation Inc                        Sodexo Inc Affiliates                        Sodexo Management, Inc
Sodexo Health Care                           P.O. Box 352                                 Attn Catherine Tabaka, CEO, Healthcare
10500 Little Patuxent Pkwy, 620              Buffalo, NY 14240                            600 City Pkwy W, Ste 610
Columbia, MD 21044                                                                        Orange, CA 92868




Sodexo Management, Inc.                      Sodexo Marriott Inc                          Sodexomagic LLC
1020 Stony Hill Rd, Ste 225                  P.O. Box 360170                              3210 Chestnut St
Yardley, PA 19067                            Pittsburgh, PA 15251-6170                    Philadelphia, PA 19104




Sofiul Noman                                 Softmed Systems Inc                          Softmed Systems Inc
1500 Locust St, Unit 2302                    160 Blue Ravine Rd, Ste A                    5888 Collection Center Dr
Philadelphia, PA 19102                       Folsom, CA 95630                             Chicago, IL 60693




Sokol Serjani                                Solace Nutrition LLC                         Solaris Health System
9015 Brous Ave                               10 Alice Ct                                  P.O. Box 820
Philadelphia, PA 19152                       Pawcatuck, CT 06379                          Piscataway, NJ 88550




Soliant Health Inc/Sunbelt                   Solid Waste Services Inc                     Solid Waste Services Inc
DBA Sunbelt Staffing                         DBA J P Mascaro Sons                         DBA Jp Mascaro and Sons
Dept Ch 14430                                Souderton Division                           Attn Joseph Mascaro
Palatine, IL 60054-4300                      P.O. Box 7250                                2650 Audubon Rd
                                             Audubon, PA 19407-7250                       Audubon, PA 19403
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 719 of 845

Solis Healthcare, Lp                          Solis Healthcare, LP                         Solomon Associates Inc
DBA Roxborough Mem Hosp Schl of Nursing       DBA Roxborough Memorial Hsopital             One Bala Plaza, Ste 420
Attn Ceo                                      c/o Solis Group LLC                          Bala Cynwyd, PA 73004-1499
5800 Ridge Ave                                5800 Ridge Ave
Phiiladelphia, PA 19128                       Philadelphia, PA 19128



Solomon L Moshe Md                            Solucient LLC Inc                            Solutions 4 Sure.Com
Rose F Kennedy Center                         39353 Treasury Way                           DBA Tech Depot
1410 Pelham Pkwy So, Rm 316                   Chicago, IL 60694-9300                       P.O. Box 416444
Bronx, NY 10416                                                                            Boston, MA 02241-6444




Soma S Jyothula Md                            Somanetics Inc                               Somnograph Inc
5450 Wissahickon Ave, Apt 806a                P.O. Box 630601                              1841 N Rock Rd Ct Ste, 100
Philadelphia, PA 19144                        Cincinnati, OH 45263-0601                    Wichita, KS 67206




Sonal Goenka                                  Sonal Goenka, M.D.                           Sonal Patel
1500 Locust St, Apt 4316                      1500 Locust St, Apt 4316                     15 Saratiga Springs Dr
Philadelphia, PA 19102                        Philadelphia, PA 19102                       Cinnaminson, NJ 08077




Sonali Biligiri                               Sonali Patel Md                              Sonali Rao
508 Sharon Garden Ct                          42 Pentire Cir                               2127 B Arch St
Woodbridge, NJ 07095                          Iowa City, IA 52242                          Philadelphia, PA 19103




Sonaly Patel Md                               Sonaly Patel, MD                             Sonam T Ruit Md
1621 Green St, Apt 1f                         230 N Broad St                               5555 Wissahickon Ave, Apt 810
Philadelphia, PA 19130                        Philadelphia, PA 19102                       Philadelphia, PA 19144




Sondhine Dental Labs Inc                      Sondra Mendelsohn                            Sonia Bhandari
300 Creek View Rd, Ste 105                    8385 Langdon St                              2001 Hamilton St, Apt 1201
Newark, DE 19711                              Philadelphia, PA 19152                       Philadelphia, PA 19130




Sonia Dalal                                   Sonia Desikan Md                             Sonia Jain
322 N Broad St, 1350                          825 N 29th St, Apt 5c                        1 Christian St, Unit 47
Philadelphia, PA 19102                        Philadelphia, PA 19130-1155                  Philadelphia, PA 19147




Sonia John                                    Sonia Mejia                                  Sonika Shah
300 Alexander Court, Unit 503                 7213 Fowler St                               100 North 17th St, Apt 1502
Philadelphia, PA 19103                        Philadelphia, PA 19128                       Philadelphia, PA 19103




Sonilia Browne                                Sonoma Orthopedic Products Inc               Sonomed Inc.
556 Marwood Rd                                1388 Busch Pkwy                              P.O. Box 1677
Philadelphia, PA 19120                        Buffalo Grove, IL 60089                      Southeastern, PA 19399
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 720 of 845

Sonora Medical Systems Inc                  Sonosite Inc                                 Sontec Instruments Inc
P.O. Box 202196                             Dept 3169                                    7248 S Tucson Way
Dallas, TX 75320-2196                       P.O. Box 123169                              Centennial, CO 80112
                                            Dallas, TX 75312-3169




Sonuben Patel                               Sony Electronics Inc                         Sonya Adam Md
478 Damson Ave                              22471 Network Pl                             367 Orchard St
Galloway, NJ 08205                          Chicago, IL 60673-1224                       Old Forge, PA 18518




Sonya Ford                                  Sonya Kim Md                                 Soo Ahn
3249 N 27th St                              6100 Henry Ave, Apt 5-O                      111 Kathleen Ave
Philadelphia, PA 19129                      Philadelphia, PA 19128                       Delran, NJ 08075




Soo Kwon                                    Soorena Sadri Md                             Sophia Abouhossein
834 Chestnut St, Apt 1426                   1601 Spring Garden St                        51 Arrowwood Ct
Philadelphia, PA 19107                      Philadelphia, PA 19130                       Howell, NJ 07731




Sophia Adames                               Sophia Baig                                  Sophia Cherian
3924 Howland St                             410 Mill Grove Dr                            110 Camden Ave
Philadelphia, PA 19124                      Audubon, PA 19403                            Voorhees, NJ 08043




Sophia Cherian                              Sophia Gauthier                              Sophie Katz Md
201 Coyote Run                              3900 City Ave                                5500 Wissahickon Ave, Apt M409a
Mullica Hill, NJ 08062                      Philadelphia, PA 19131                       Philadelphia, PA 19144




Sophie Mcpolin                              Sophie Simpson                               Sophono Inc
735 Melon Ter, Apt E                        Dba Blue Banyan Yoga Studio                  5744 Central Ave
Philadelphia, PA 19123                      7153 Sprague St                              Boulder, CO 80301
                                            Philadelphia, PA 19119




Sophony Sime                                Sophysa Usa Inc                              Sorgi Associates Inc
1925b Mather Way                            503 E Summit St, Ste 5                       DBA Sai Surgical Instruments
Elkins Park, PA 19027                       Crown Point, IN 46307                        P.O. Box 84
                                                                                         429 Russell St
                                                                                         Ridley Park, PA 19078



Sorin Crm Usa Inc                           Sorin Group Usa Inc                          Sorin Group Usa, Inc
P.O. Box 416905                             P.O. Box 416863                              14401 W 65th Way
Boston, MA 02241-6905                       Boston, MA 02241-6863                        Arvada, CO 80004




Sosamma Matthews                            Soskia Pineda                                Sota Med Products Inc
418 Meadow Brook Dr                         4125 Glendale St                             41 Canfield Rd
Huntingdon Valley, PA 19006                 Philadelphia, PA 19124                       Cedar Grove, NJ 07009-6144
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 721 of 845

Soujanya Donthu Md                          Soule Medical                               Sound Images Inc
266 W Wendy Way, Apt 104                    4322 Pet Ln                                 2010 E 17th Ave
King of Prussia, PA 19406-3468              Lutz, FL 33559-6349                         Denver, CO 80206




Source Inc                                  Source Medical Products Inc                 Source One Healthcare Tech
P.O. Box 202414                             1274 Telegraph Rd                           8015 Rte 130 South
Dallas, TX 75320-2414                       Lake Forest, IL 60045                       Delran, NJ 08075




Source One Healthcare Tech                  Source One Healthcare Tech                  Source One Healthcare Tech Inc/Ca
Formerly Hc Products LLC                    P.O. Box 730386                             DBA Merry X-Ray/Sourceone
P.O. Box 8004                               Dallas, TX 75373-0386                       Healthcare Technologies
Mentor, OH 44061-8004                                                                   4444 Viewridge Ave, Ste A
                                                                                        San Diego, CA 92123



Source One Healthcare Technologie           Source One Healthcare Technologie           Sourcecorp Healthserve LP
DBA Merry X-Ray/Sourceone                   Formerly Diagnostic Imaging Ga              P.O. Box 19058
Healthcare Technologies Inc                 P.O. Box 2768                               Green Bay, WI 54307-9058
P.O. Box 8004                               Norcross, GA 30091-2768
Mentor, OH 44061-8004



Sourcehov Healthcare Inc                    Sourcehov Healthcare, Inc                   Sourceone Healthcare Technologies
P.O. Box 142589                             Attn President                              P.O. Box 730386
Drawer 9039                                 100 Executive Center Dr, Ste 101            Dallas, TX 75373-0386
Irving, TX 75014-2589                       Columbia, SC 29210




South Central Assoc For Clinical            South Central Association For               South Dakota State Univeristy
Microbiology                                Clinical Microbiology                       Attn Dean, College of Nursing
3686 Shoreline Dr                           3735 Palomar Ctr Dr, Ste 150                Box 2275, Swg 207
Greenwood, IN 46143                         PMB 104                                     Brookings, SD 57007
                                            Lexington, KY 40513-1147



South Jersey Gas                            South Jersey Media                          South Jersey Radiology Assoc Pa
St Christophers                             DBA South Jersey Magazine                   1307 White Horse Rd, Ste A102
P.O. Box 6091                               110 Ctr Blvd                                Voorhees, NJ 08043
Bellmawr, NJ 08099-6091                     Marlton, NJ 08053




South Texas Acute Trauma Pa                 Southampton Window Clean Jan Svc, Inc       Southampton Window Cleaning
c/o Emcare                                  726 Pennsylvania Ave                        Janitorial Svc Inc
Attn Maureen Amen                           Southampton, PA 18966                       P.O. Box 542
1717 Main St, Ste 5200                                                                  Southampton, PA 18966
Dallas, TX 75201



Southeast Reimbursement Group LLC           Southeast Reimbursement Group, LLC          Southeastern Emergency Equipment
335 Pkwy 575, Ste 110                       Attn Kim Hampton, Principal                 P.O. Box 1097
Woodstock, GA 30188                         335 Pkwy 575, Ste 110                       Youngsville, NC 27596-1097
                                            Woodstock, GA 30188




Southeastern Insurance                      South-Eastern Organ Procurement             Southeastern Pa Transportation
Consultants Analysts Inc                    Foundation                                  Auth Accidental Claims Dept
418 W Platt St, Ste B                       8154 Forest Hill Ave Ste, 3                 1234 Market St
Tampa, FL 33606                             Richmond, VA 23235-3255                     Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 722 of 845

Southeastern Surgical Congress               Southeastern Transport                         Southern Acquistions Holding Nor
141 W Wieuca Rd B100                         P.O. Box 7834                                  DBA Just Rite Equipment
Atlanta, GA 30342                            Greensboro, NC 27417                           P.O. Box 414746
                                                                                            Boston, MA 02241-4746




Southern Medical Corporation                 Southpaw Enterprises Inc                       Southwest Printing Design Inc
P.O. Box 84007                               P.O. Box 1047                                  500 W Sellers Ave
Baton Rouge, LA 70884                        Dayton, OH 45401-1047                          Ridley Park, PA 19078




Southwest Redevelopment Corp                 Southwest Regional Pcr, LLC                    Southwest Safety Service
c/o Advantage Unlimited                      DBA Pathogenius Laboratory                     1728 W Sam Houston Pkwy No
3801 Market St, Ste 202                      Attn CEO                                       Houston, TX 77043
Philadelphia, PA 19104                       4321 Marsha Sharp Freeway, Ste 2
                                             Lubbock, TX 79407



Southwind Health Partners LLC                Sovann Sao                                     Sovereign Medical Inc
3100 West End Ave, Ste 700                   7701 Bustleton Ave, 211                        620 H Valley Forge Rd
Nashville, TN 37203                          Philadelphia, PA 19152                         Hillsborough, NC 27278




Spa                                          Spa Associates LLC                             Space Maintainers
P.O. Box 79832                               Lawrence D Gotter                              P.O. Box 4184
Baltimore, MD 21279-0832                     545 Metro Pl S, Ste 100                        Van Nuys, CA 91409-4184
                                             Dublin, OH 43017




Spacelabs Medical Inc                        Spangler Candy Co                              Spare Time Inc
P.O. Box 404151                              Spangler Fulfillment Center                    DBA North Bowl Lounge N Lanes
Atlanta, GA 30384-4151                       P.O. Box 71                                    909 N 2nd St
                                             Bryan, OH 43506-0071                           Philadelphia, PA 19123




Spartan Tool LLC Corporation                 Spc Services                                   Spear Greenfield Pc Attorney
25582 Network Pl                             P.O. Box 722                                   230 S Broad St Ste, 1800
Chicago, IL 60673-1255                       Buckingham, PA 18912                           Philadelphia, PA 19102




Special Insurance Svcs Inc                   Specialists On Call Inc                        Speciality Surgical Products Inc
P.O. Box 250349                              1768 Business Ctr Dr, Ste 100                  200 River Hills Dr
Plano, TX 75025-0349                         Reston, VA 20190                               Nashville, TN 37210-2394




Specialitycare Surgical                      Specialized Care Co                            Specialized Rescue Products Inc
Assist LLC                                   206 Woodland Rd                                1146 Spooner Ct
Dept 1614                                    Hampton, NH 03842                              Henderson, NV 89014
P.O. Box 11407
Birmingham, AL 35246-1614



Specialized Supplies LLC                     Specialties Electronic Company                 Specialty Care Iom Svcs LLC
319 Kidwelly Ct                              P.O. Box 606                                   Dept 1614
Exton, PA 19341                              Mt Holly, NJ 08060                             P.O. Box 11407
                                                                                            Birmingham, AL 35246-1614
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19    Page 723 of 845

Specialty Health Education Inc                 Specialty Laboratories Inc                    Specialty Laboratories Inc
P.O. Box 992                                   2211 Michigan Ave                             File 51048
Blue Bell, PA 19422                            Santa Monica, CA 90404                        Los Angeles, CA 90074-1048




Specialty Management Consulting                Specialty Products                            Specialty Products Insulation
DBA Smile Care Center                          Dept 0203                                     P.O. Box 7777
140 Ashwood Rd                                 P.O. Box 12-0203                              Philadelphia, PA 19175-3625
Villanova, PA 19085                            Dallas, TX 75312-0203




Specialty Risk Services                        Specialty Surgical Instrument                 Specialty Surgical Instrument
P.O. Box 61513                                 DBA Symmetry Surgical                         P.O. Box 759159
King of Prussia, PA 19406                      P.O. Box 759159                               Baltimore, MD 21275-9159
                                               Baltimore, MD 21275-9159




Specialty Surgical Products Inc                Specialtycare Cardiovascular                  Specialtycare Iom Services LLC
1123 N US Hwy 93                               Resources Inc                                 Department 1614
Victor, MT 59875                               Dept, 1614                                    P.O. Box 11407
                                               P.O. Box 11407                                Birmingham, AL 35246-1614
                                               Birmingham, AL 35246-4565



Specialtycare Iom Services, LLC                Specialtycare, Inc                            Spectaguard
Attn President, IOM Services                   Attn General Counsel                          P.O. Box 8500 50795
3100 W End Ave, Ste 800                        As Agt For Specialtycare Cardio Res, Inc      Philadelphia, PA 19178-8500
Nashville, TN 37203                            3 Maryland Farms, Ste 200
                                               Brentwood, TN 37027



Spectra Laboratories, Inc                      Spectra Services Inc                          Spectranetics Corporation
525 Sycamore Dr                                545 Basket Rd                                 Dept Ch 19038
Milpitas, CA 95035                             Webster, NY 14580                             Palatine, IL 60055-9038




Spectrio LLC                                   Spectrio, LLC                                 Spectronics Corporation
DBA Impressions On Hold Iohi                   DBA Vericom                                   P.O. Box 483
P.O. Box 890271                                P.O. Box 890271                               Westbury, NY 11590
Charlotte, NC 28289-0271                       Charlotte, NC 28289-0271




Spectrum Administrators Inc                    Spectrum Arena Limited                        Spectrum Chemical Mfg Corp
2166 S 12th St                                 Partnership LP                                File, 11990
Allentown, PA 18103                            3601 S Broad St                               Los Angeles, CA 90074
                                               Philadelphia, PA 19148




Spectrum Designs Medical                       Spectrum Electric Inc                         Spectrum Health Partners LLC
Spectrum Designs Inc                           274 Roxborough Ave                            341 Cool Springs Blvd, Ste 305
6387 B Rose Ln                                 Philadelphia, PA 19128                        Franklin, TN 37067
Carpinteria, CA 93013




Spectrum Health Partners, LLC                  Spectrum Laboratory Network                   Spectrum Managed Care Inc
Attn Ken Doran, President                      P.O. Box 751337                               1210 Ward Ave
341 Cool Springs Blvd, Ste 305                 Charlotte, NC 28275-1337                      W Chester, PA 19380
Franklin, TN 37027
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 724 of 845

Spectrum Surgical Instruments                 Spectrum Surgical Instruments Inc             Spectrum Technologies Inc
Corp                                          Spectrum Surgical Supply                      P.O. Box 126
4575 Hudson Dr                                4575 Hudson Dr                                1228 State Route 487
Stow, OH 44224-1725                           Stow, OH 44224                                Paxinos, PA 17860




Spectrum Trading                              Speiss LLC                                    Spheris Operations Inc
P.O. Box 431                                  DBA Seatingzone.Com                           Bank of America P.O. Box 013552
Monterey, CA 93940                            36 Branch Ave                                 13552 Collections Ctr Dr
                                              Providence, RI 02904                          Chicago, IL 60693




Spi America Holdings Inc                      Spi Supplies Inc                              Spiffy Cloud Inc
DBA Spi America LLC                           A Division of Structure Probe Inc             3000 Custer Rd, Ste 270-349
P.O. Box 7247-6482                            P.O. Box 656                                  Plano, TX 75075
Philadelphia, PA 19170-6482                   West Chester, PA 19381-0656




Spiffy Cloud Inc                              Spike Raudenbush                              Spikes Trophies Ltd
Attn Jeffrey Rutherford                       627 Grand Ave                                 DBA Spikes Nationally Famous
3000 Custer Rd, Ste 270, 349                  Havertown, PA 19083                           Awards/Spikes Trophies Sign Solut
Plano, TX 75075                                                                             2701 Grant Ave
                                                                                            Philadelphia, PA 19114



Spin At Frankford                             Spina Bifida Association Of Ameri             Spinalgraft Technologies LLC
Attn Corporate Officer, Legal Affairs         4590 Macarthur Blvd NW, Ste 250               4642 Collection Center Dr
1642 Orthodox St                              Washington, DC 20007-4226                     Chicago, IL 60693-0046
Philadelphia, PA 19124




Spindle Publishing Company                    Spine Guard Inc                               Spine Wave Inc
2275 Swallow Hill Rd Bldg, 800                1388 Sutter St, Ste 510                       P.O. Box 347418
Pittsburgh, PA 15220                          San Francisco, CA 94109                       Pittsburgh, PA 15251-4418




Spine-Health                                  Spinieo Inc                                   Spiral Software
790 Estate Dr, Ste 250                        1076 Bethlehem Pike                           c/o Karon Stuart
Deerfield, IL 60015                           Montgomeryville, PA 18936                     7909 Charleston Ct
                                                                                            Bethesda, MD 20817




Spirax Sarco Inc                              Spn                                           Spok
P.O. Box 101160                               7794 Grow Dr                                  P.O. Box 660324
Atlanta, GA 30392-1160                        Pensacola, FL 32514                           Dallas, TX 75266-0324




Spok Inc                                      Spok, Inc                                     Spokane Computer Inc
P.O. Box 204155                               6850 Versar Center, Ste 420                   915 W 2nd Ave
Dallas, TX 75320                              Springfield, VA 22151                         Mag Filer Dept
                                                                                            Spokane, WA 99201




Sportime Corporation                          Sports Illustrated                            Sports Illustrated
Mb Unite, 68-9541                             P.O. Box 60200                                P.O. Box 61220
Milwaukee, WI 53268-9541                      Tampa, FL 33660-0200                          Tampa, FL 33661-1220
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 725 of 845

Sports Illustrated For Kids                 Sports Unlimited                              Sportworx Inc
P.O. Box 830607                             346 Godshall Dr                               4040 Beech Overlook Way
Birmingham, AL 35283-0607                   Harleysville, PA 19438                        Buford, GA 30518-5912




Sportworx, Inc                              Spot Coolers Inc                              Spreemo, Inc
Attn President                              P.O. Box 905322                               88 Pine St, 11th Fl
4040 Beech Overlook Way                     Charlotte, NC 28290-5322                      New York, NY 10005
Buford, GA 30518




Spring Arbor University                     Spring Garden Construction Co Inc             Spring Hill College
106 E Main St                               437 Pennsylvania Ave                          Thomas Byrne Memorial Library
Spring Arbor, MI 49283                      Ft Washington, PA 19034                       4000 Dauphin St
                                                                                          Mobile, AL 36608




Springer Publishing Co                      Springer Science Business Media               Springer Verlag New York Inc
11 W 42nd St                                P.O. Box 13301                                P.O. Box 19386
New York, NY 10036                          Newark, NJ 07101-3301                         Newark, NJ 07195-9386




Springer Verlag Ny Inc                      Springtime Coffee Co Inc                      Springtime Inc
P.O. Box 2485                               6900 River Rd                                 6900 River Rd
Secaucus, NJ 07096-2485                     Pennsauken, NJ 08110                          Pennsauken, NJ 08110




Sprint                                      Sprint                                        Sprint
P.O. Box 105243                             P.O. Box 4181                                 P.O. Box 660075
Atlanta, GA 30348-5248                      Carol Stream, IL 60197-4181                   Dallas, TX 75266-0075




Sprint Conference Line                      Sps Medical Supply Corporation                Spt Technology Inc
P.O. Box 101343                             6789 W Henrietta Rd                           1008 N 5th St
Atlanta, GA 30392-1343                      Rush, NY 14543                                Minneapolis, MN 55411




Square 354 Limited Partnership              Sr Wojdak Associates Inc                      Sra
DBA Grand Hyatt Washington                  200 S Broad St, Ste 850                       220 E Danieldale Rd
1000 H St NW                                Philadelphia, PA 19102                        Desoto, TX 75115-2490
Washington, DC 20001




Sraelson Saint Fort                         Sri Kiran Chennupati Md                       Sri Smitha Kanaparthy Md
1207 N 65th St                              414 Conlin Rd                                 317 N Broad St, Apt 519
Philadelphia, PA 19151                      Plymouth Meeting, PA 19462                    Philadelphia, PA 19107




Srikant Patel                               Srinivas Sunkara                              Srinvias Channapragada Md
315 N 12th St, Apt 208                      317 N Broad St, Apt 402                       43 Green Hill Rd
Philadelphia, PA 19107                      Philadelphia, PA 19107                        Springfield, NJ 07081
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 726 of 845

Sriram Perni Md                               Srs                                          Srs
435 3 70th St, Apt 4k                         P.O. Box 14205                               P.O. Box 2042
New York, NY 10021                            Lexington, KY 40512                          Aurora, IL 60507




Srs Of St Joseph Of Peace Inc                 Sruthi Polavarapu                            Sruthi Polavarapu Md
Stella Maris Retreat Ctr                      1915 League St                               511 W Pratt St, Apt 1915
981 Ocean Ave                                 Philadelphia, PA 19146                       Baltimore, MD 21201
Elberon, NJ 07740




Sse Products Inc                              Sst Group                                    St Agnes Continuing
DBA Sse Technologies                          309 Laurelwood Rd, Ste 20                    619 Oak St
791 Meacham Ave                               Santa Clara, CA 95054                        Cincinnati, OH 45206-1613
Elmont, NY 11003




St Agnes Long-Term Intensive Care             St Agnes Mob LLC                             St Cecilia Walk-A-Thon
1900 S Brood St                               c/o Stonehedge Advisors Inc                  c/o, Rm 72
Philadephia, PA 19145                         1321 Intrepid Ave                            525 Rhawn St
                                              Philadelphia, PA 19112                       Philadelphia, PA 19111




St Chris Onsite Ped Partners                  St Christopher Hosp For Children             St Christophers Foundation
Attn Rosemary Bain                            3601 A St/ Erie Ave Front St                 c/o Ms Karyn Kowrwer
1000 Haddonfield-Berlin Rd, 210               Philadelphia, PA 19134                       313 Hickory Ln
Voorhees, NJ 08043                                                                         Vineland, NJ 08360




St Christophers Foundation For                St Christophers Hosp For Children            St Francis Inn
1800 Jfk Blvd, Ste 300                        Erie Ave Front St                            2441 Kensington Ave
Philadelphia, PA 19103                        Nursing Education Dept                       Philadelphia, PA 19125
                                              Philadelphia, PA 19134-1095




St James United Church Of Christ              St Joseph Regional Med Ctr                   St Joseph S Preparatory School
135 Myrtle Ave                                703 Main St                                  1733 Girard Ave
Havertown, PA 19083                           Paterson, NJ 07503-2691                      Philadelphia, PA 19130




St Joseph Villa                               St Jude Medical                              St Jude Medical Inc
110 W Wissahickon Ave                         DBA Advanced Neuromodulation                 22400 Network Pl
Flourtown, PA 19031                           Systems Inc                                  Chicago, IL 60673-1224
                                              P.O. Box 915002
                                              Dallas, TX 75391-5002



St Jude Medical S C Inc                       St Jude Medical Sc Inc                       St Jude Medical Sc Inc
Daig Division                                 22400 Network Pl                             Cardiac Rhythm Mgmt Division
14901 Deveau Pl                               Chicago, IL 60673-1224                       Nw 9989
Minnetonka, MN 55345-2126                                                                  P.O. Box 1450
                                                                                           Minneapolis, MN 55485



St Jude Religious Stores Inc                  St Laurentius Catholic Church                St Louis Univ Hospital
4201 Neshaminy Blvd                           School                                       P.O. Box 676786
Bensalem, PA 19020                            1612 E Berks St                              Dallas, TX 75267-6786
                                              Philadelphia, PA 19125
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19    Page 727 of 845

St Louis University                            St Lukes Hospital                             St Mary Medical Center
Health Science Library                         P.O. Box 5329                                 1201 Langhorne-Newton Rd
1402 S Grand Blvd                              Bethleham, PA 18015                           Langhorne, PA 19047
St Louis, MO 63104




St Mary S Healthcare Services Inc              St Marys Medical Center                       St Paul S English Lutheran Church
8001 Roosevelt Blvd, Ste 100 B                 Attn Cashier                                  c/o Reverand Ronald Wesemann
Philadelphia, PA 19152                         901 45th St                                   144 E Walnut Park Dr
                                               W Palm Beach, FL 33407                        Philadelphia, PA 19126




St Peter S University Hospital                 St Pio Catholic School                        St. Bernard Pn
254 Easton Ave                                 1826 Pollock St                               Attn Principal
New Brunswick, NJ 08901                        Philadelphia, PA 19145                        1360 Jackson St
                                                                                             Philadelphia, PA 19136




St. Christopher S Healthcare, LLC              St. Christopher s Healthcare, LLC             St. Christopher s Healthcare, LLC
Attn CEO                                       Attn Legal Department                         c/o Eileen Keefe, Esq.
160 E Erie Ave                                 222 N Sepulveda Blvd, Ste 900                 1601 Cherry St, Ste 1350
Philadelphia, PA 19134                         El Segundo, CA 90245                          Philadelphia, PA 19102




St. Christophers Foundation For Children       St. Elizabeth N Philadelphia Headstart        St. Helena School
Attn President                                 Attn Director                                 Attn Principal
1800 JFK Blvd, Ste 210                         1800 N 23rd St                                6101 N 5th St
Philadelphia, PA 19103                         Philadelphia, PA 19121                        Philadelphia, PA 19120




St. James School                               St. Josephs Hosp Of The N PA Health Syst      St. Luke S Health Network, Inc
Attn Head of School                            Attn CEO                                      801 Ostrum St
3217 W Clearfield St                           1600 W Girard Ave                             Bethlehem, PA 18015
Philadelphia, PA 19132                         Philadelphia, PA 19130




St. Lukes Health Network, Inc                  St. Martin De Porres School                   St. Mary S Medical Ctr
DBA St Luke S University Health Network        Attn Principal                                1201 Langhorne-Newtown Rd
801 Ostrum St                                  2300 W Lehigh Ave                             Langhorne, PA 19047
Bethlehem, PA 19130                            Philadelphia, PA 19132




St. Mary s Medical Ctr                         Staar Surgical Company                        Staar Surgical Company
Langhorne-Newtown Rd                           1911 Walker Ave                               P.O. Box 515160
Langhorne, PA 19047                            Monovia, CA 91016                             Los Angeles, CA 90051-5160




Stacey Chandler                                Stacey Engster Md                             Stacey Fox Md
7913 Fayette St                                1308 Poplar St                                1108 Coventry Rd
Philadelphia, PA 19150                         Philadelphia, PA 19123-1008                   Cheltenham, PA 19012-1032




Stacey Gamils                                  Stacey Knobler Md                             Stacey Montez
109 Broadleaf Pl                               112 Grape St                                  1937 East Pike St
Newtown, PA 18940                              Philadelphia, PA 19127-1402                   Philadelphia, PA 19124
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 728 of 845

Stacey Paukstis                           Stacey Staab                                 Stacey Weber Md
15 Yarmouth Lane                          2713 Swain St                                168 Boxley Health
Media, PA 19063                           Philadelphia, PA 19130                       Lynbrook, NY 11563




Stacey Yandoli                            Stacey Yeager                                Staceyann Smith
623 E Lancaster Ave C 203                 257 Cheswold Rd                              13733 174th St
Wynnewood, PA 19026                       Drexel Hill, PA 19025                        Jamaica, NY 11434-4511




Staci Perez                               Stacie A Solt Md                             Stacy B Ellen Do
141b Roesch Ave                           117 N 15th St, 502                           713 South St, Apt B
Oreland, PA 19075                         Philadelphia, PA 19102                       Philadelphia, PA 19147-2022




Stacy Baldwin                             Stacy Brix                                   Stacy Cann
1214 Main St                              1918 E Albert St                             1003a Woodland Ave
Darby, PA 19023                           Philadelphia, PA 19125                       Sharon Hill, PA 19079




Stacy Canter                              Stacy Ellen                                  Stacy Ellen
32 Meadow Lane                            1200 Peters St                               29 Connor Ave
Lansdale, PA 19446                        Philadelphia, PA 19147                       Metuchen, NJ 08840




Stacy Ellen, D.O.                         Stacy Ettinger                               Stacy F Morgan
1200 Peters St                            807 Meadowview Ln                            365 Newtown Rd, Apt F6
Philadelphia, PA 19147                    Mont Clare, PA 19453                         Warminster, PA 18974




Stacy Falk                                Stacy Gallese                                Stacy Goldbaum
5 Victoria Dr                             1930 Green St, Apt 2                         2116 Chestnut St, Apt 1010
Cream Ridge, NJ 08514                     Philadelphia, PA 19130                       Philadelphia, PA 19103




Stacy Green                               Stacy Perry                                  Stacy Sokolov
9 Nettletree Lane                         1213 Drexel Ave                              65 Stratton Ln
Levittown, PA 19054                       Drexel Hill, PA 19026                        Sewell, NJ 08080




Stacyann Segree                           Stadri Emblems Inc                           Stafan Tachev Md
7317 Greenhill Rd, Apt B4                 1760 Glasco Tpke                             2555 Welch Rd, Apt 431
Philadelphia, PA 19151                    Woodstock, NY 12498                          Philadelphia, PA 19114-3218




Staff Care, Inc                           Staffing Plus Inc                            Staley Electric Supply Corporatio
5001 Statesman Dr                         551 W Lancaster Ave Ste, 400                 P.O. Box 243
Irving, TX 75063                          Haverford, PA 19041                          Conshohocken, PA 19428
                                Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 729 of 845

Stan Lawlor Electric                          Stan Naydin                                    Standard Building Maintenance Cor
9915 E Butte                                  566 Beale Rd                                   11930 Stevens Rd
Mesa, AZ 85207                                Blue Bell, PA 19422                            Philadelphia, PA 19116




Standard Chair Of Gardner Inc                 Standard Imaging Inc                           Standard Register Company
1 S Main St                                   3120 Deming Way                                P.O. Box 676496
Gardner, MA 01440                             Middletown, WI 53562-1461                      Dallas, TX 75267-6496




Standard Register Company                     Standard Register Inc Co                       Standard Textile
P.O. Box 91047                                P.O. Box 840655                                P.O. Box 371805
Chicago, IL 60693                             Dallas, TX 75284                               Cincinnati, OH 45222-1805




Standard Textile Co Inc                       Stanford University                            Stanford/Sterling Group, LLC
Dept 0302                                     P.O. Box 44436                                 Attn J. Stanford Parker, CEO
Cincinnati, OH 45263-0302                     San Francisco, CA 94144-4436                   P.O. Box 25146
                                                                                             Honolulu, HI 96825




Stanislav Kelner Md                           Stanislav Kelner Md                            Stanley Access Technologies Corp
429 Dalmas Ave                                N53w16274 Walden Pass                          P.O. Box 0371595
Folcroft, PA 19032                            Menomonee Falls, WI 53051                      Pittsburgh, PA 15251-7595




Stanley Bachan                                Stanley Black Decker                           Stanley Caccia
231 Benner St                                 Innerspace                                     111 Washington Ave
Philadelphia, PA 19111                        Dept Ch 14234                                  Laurel Spring, NJ 08021
                                              Palatine, IL 60055-4234




Stanley Gittelman Dds Inc                     Stanley Hughes                                 Stanley J Tropiano Sr
1929 Bowler St                                251 W Plumstead Ave                            Dba Carlino of Roxborough
Philadelphia, PA 19115-3211                   Lansdowne, PA 19050                            Flowers Formal Wear
                                                                                             6011 Ridge Ave
                                                                                             Philadelphia, PA 19128



Stanley Pietrak                               Stanley Security Solutions Inc                 Stanly George
412 S 13th St, Apt 411                        Safemasters Division Best                      10758-B Jeanes St
Philadelphia, PA 19147                        Access Systems Division                        Philadelphia, PA 19116
                                              Dept Ch 14210
                                              Palatine, IL 60055-4210



Staples                                       Staples Advantage                              Staples Business Advantage
9906 E Roosevelt Blvd                         DBA Staples Business Advantage                 Dept Atl
Phila, PA 19115                               P.O. Box 70242                                 P.O. Box 405386
                                              Philadelphia, PA 19176-0245                    Atlanta, GA 30384-5386




Staples Business Advantage                    Staples Contract Commercial Inc                Staples Contract Commercial Inc
P.O. Box 83689                                Business Interiors By Staples                  DBA Staples Advantage
Chicago, IL 60696-3689                        P.O. Box 95708                                 P.O. Box 71217
                                              Chicago, IL 60694-5708                         Chicago, IL 60694-1217
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 730 of 845

Staples Contract Commercial Inc              Staples Contract Commercial Inc               Staples Contract Commerical Inc
DBA Staples Print Solutions                  DBA Staples Promotional Products              DBA Staples Technology Solutions
P.O. Box 71805                               P.O. Box 790322                               P.O. Box 95230
Chicago, IL 60694-1805                       St Louis, MO 63179-0322                       Chicago, IL 60694




Staples Credit Plan                          Star Athletics Inc                            Star Medical Equipment, LLC
Dept 82 0001501154                           P.O. Box 450788                               P.O. Box 742
Box 9020                                     Atlanta, GA 31145                             Plymouth Meeting, PA 19462
Des Moines, IA 50368-9020




Star Plumbing Heating Company                Star Print Mail Inc                           Star Specialties Inc
846 Township Line Rd                         West Goshen Business Park                     1204 Sequoia Rd
Elkins Park, PA 19027                        1075 Andrew Dr                                Cherry Hill, NJ 08003
                                             West Chester, PA 19380




Star Technical Institute                     Starlene Martin                               Starlite Productions Internation
9121 Roosevelt Blvd                          1352 E Columbia Ave                           DBA Starlite Productions
Philadelphia, PA 19114                       Philadelphia, PA 19125                        9 Whittendale Dr
                                                                                           Morrestown, NJ 08057




Starr Indemnity Liability Co                 Starsurgical Inc                              Startel Corp
399 Park Ave, 8th Fl                         7781 Lakeview Dr                              16 Goodyear Bldg B125
New York, NY 10022                           Burlington, WI 53105                          Irvine, CA 92618




Starwood Hotels Resorts Inc                  Starwood Operator Ii LLC                      Stat Medical Transport LLC
Westin Philadelphia                          DBA the Westin Horton Plaza                   P.O. Box 337
Worldwide Inc                                910 Broadway Cir                              Drexel Hill, PA 19026
99 S 17th St                                 San Diego, CA 92101
Philadelphia, PA 19103



Stat Resources Inc                           Stat Staffing Solutions Inc                   Statacorp LP
1817 Golden Mile Hwy                         P.O. Box 587                                  Attn Terri Schroeder
Pittsburgh, PA 15239                         Buckingham, PA 18912                          4905 Lakeway Dr
                                                                                           College Station, TX 77845




State Board Of Medicine                      State Board Of Nursing                        State Chemical Manufacturing
P.O. Box 2649                                P.O. Box 94986                                P.O. Box 74189
Harrisburg, PA 17105-2649                    Lincoln, NE 68509                             Cleveland, OH 44194-0268




State Comp/Blue Cross                        State Farm Auto Insurance                     State Farm Ins Co
P.O. Box 3171                                P.O. Box 926                                  State Farm Dr
Suisun City, CA 94585-6171                   Parsippany, NJ 07054                          P.O. Box 41
                                                                                           Concordville, PA 19331-0041




State Farm Insurance                         State Farm Insurance                          State Farm Insurance
2840 N Telshor Blvd                          P.O. Box 106134                               P.O. Box 3070
Las Cruces, NM 88011                         Atlanta, GA 30348-6134                        Newark, OH 43058-3070
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 731 of 845

State Farm Insurance                          State Farm Insurance                         State Farm Mutual Insurance Co
P.O. Box 696044                               P.O. Box 964                                 P.O. Box 106170
San Antonio, TX 78269                         Marlton Pip                                  Atlanta, GA 30348
                                              Marlton, NJ 08053-0964




State Industrial Products                     State Ins Fund                               State License Documentation
State Chemical Solutions                      199 Church St                                22817 Ventura Blvd Section 858
P.O. Box 844284                               New York, NY 10007                           Woodland Hills, CA 91364
Boston, MA 02284-4284




State Of California                           State Of Delaware                            State of Delaware
Dept of Consumer Affairs                      Div of Professional Regulations              Division Of Revenue
P.O. Box 942549                               861 Silver Lake Blvd, Suite 203              820 N French St, 8th Fl
Sacramento, CA 94258-0549                     Dover, DE 19904                              Wilmington, DE 19801-0820




State Of Flordia Disbursement                 State Of Florida                             State Of Florida Disb Unit
P.O. Box 8500                                 Dept of Labor and Emplymt                    Re L Lockett Ca 370200001182Dr
Tallahassee, FL 32314-8500                    Div of Unemployment Compensation             P.O. Box 8500
                                              Bureau of Tax                                Tallahassee, FL 32314-8500
                                              Tallahassee, Fl 32399-



State Of Florida Disbursement Uni             State Of Maryland                            State Of Md-Recovery Dept
P.O. Box 8500                                 201 W Preston St                             State of Maryland Recovery Dept
Tallahassee, FL 32314-8500                    Baltimore, MD 21201                          P.O. Box 13045
                                                                                           Baltimore, MD 21203




State Of Michigan                             State Of Nebraska                            State Of New Jersey
Michigan Dept of Licensing                    Dept of Health                               Catastrophic Illness In Children
Regulatory Affairs                            Cashiers Office                              P.O. Box 728
Board of Nursing                              P.O. Box 94925                               Trenton, NJ 60061
P.O. Box 30193                                Lincoln, NE 68509-4925
Lansing, MI 48909


State Of New Jersey                           State Of New Jersey                          State Of New Jersey
Dept of Labor                                 Div Employer Accounts                        Division of Consumer Affairs
P.O. Box 929                                  P.O. Box 059                                 New Jersey Board of Nursing
Trenton, NJ 08625-0929                        Trenton, NJ 08625-0059                       124 Halsey St 6th Fl
                                                                                           P.O. Box 45010
                                                                                           Newark, NJ 07101


State Of New York                             State Of The Art Medical Products, Inc       State Workers Insurance Fund
Re Louis Starr Case Ae27599V1                 41 Canfield Rd                               P.O. Box 5100
P.O. Box 15359                                Cedar Grove, NJ 07009                        Scranton, PA 18505-5100
Albany, NY 12212-5359




State-Wide Schools                            Statewide Tax Recovery Inc                   Statlab Medical Products Inc
Cooperative Health Plan                       Re Marie Robinson                            P.O. Box 678056
P.O. Box 5035                                 P.O. Box 752                                 Dallas, TX 75267-8056
White Plans, NY 10602-5035                    Sunbury, PA 17801




Statspin Inc                                  Staywell Custom Communications               Steamfitters Plumbers Lcl
DBA Iris Sample Processing                    P.O. Box 759                                 Local 464
25561 Network Pl                              Morrisville, PA 19067                        1941 S 42nd St, 129
Chicago, IL 60673-1255                                                                     Omaha, NE 68105
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 732 of 845

Steamfitters Local 420                     Steege/Thomson Communications                 Steel Doors Inc
650 Naamans Rd, Ste 303                    4606 Spruce St                                701 Washington Ave
Claymont, DE 19703                         Philadelphia, PA 19139                        Philadelphia, PA 19147




Steel Plant Equipment Corporation          Steelcraft Inc                                Steele Supply Company Corporation
3360 Ridge Pike                            Box 111                                       3413 Hill St
Eagleville, PA 19408                       Millbury, MA 01527                            St Joseph, MI 49085




Stefan Markovic                            Stefanie Aycox                                Stefanie Buschmann
1475 President St                          8220 Aspen Way                                617 Wayland Rd
Brooklyn, NY 11213                         Elkins Park, PA 19027                         Plymouth Mtg, PA 19462




Stein True Value Hardware                  Steinberg Girsh Pc                            Steinbright Career Development
3501 N Front St                            1650 Arch St, Ste 1904                        1505 Race St
Philadelphia, PA 19140                     Philadelphia, PA 19103-7301                   Bellet Bldg 2nd Fl
                                                                                         Philadelpjia, PA 19102-1192




Stelkast Inc                               Stella Wong                                   Stemcell Technologies
P.O. Box 640773                            900 N 3rd St, Unit 906a                       Attn Lbx 200590
Pittsburgh, PA 15264-0773                  Philadelphia, PA 19123                        Pittsburgh, PA 15251-0590




Stemcell Technologies Inc                  Stemsoft Software Inc                         Stenton Corp
570 W 7th Ave, Ste 400                     300-777 W Broadway                            P.O. Box 456
Vancouver, Bc V5Z 1B3                      Vancouver, Bc V5Z 4J7                         Essington, PA 00001-9029
Canada                                     Canada




Stephan A Mayer Md                         Stephan Nebbia                                Stephan Rosenfeld
C/O NY Presbyterian Hosp                   C/O Cgf Anesthesia Assoc                      8434 Brookside Rd
710 W 168 St, Unit 39                      219 Bryant St                                 Elkins Park, PA 19027
New York, NY 10032                         Buffalo, NY 14222




Stephanie A Porter                         Stephanie A Rader                             Stephanie Appleman Md
309 S 12th St, Apt 2f                      800 S Front St                                801 Loveland Rd
Philadelphia, PA 19107                     Philadelphia, PA 19147                        Moorestown, NJ 08057




Stephanie Brown                            Stephanie Chorney Md                          Stephanie Conners
800 Fraser Rd                              11 Race St                                    5 Country Ln
Glenside, PA 19038                         Princeton, NJ 08542                           Mullica Hill, NJ 08062




Stephanie Curtis                           Stephanie Cybulski                            Stephanie Davis
5828 Fernwood St                           207 Parrish St                                5929 N Beechwood St
Philadelphia, PA 19143                     Dallas, PA 18612                              Philadelphia, PA 19138
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 733 of 845

Stephanie Diaz                              Stephanie Essenmacher                         Stephanie Ferretti
1961 Wakeling St                            2023 Mount Vernon St, Apt 2                   405 Union St
Philadelphia, PA 19124                      Philadelphia, PA 19130                        Newtown, PA 18940




Stephanie Fishwick                          Stephanie Gerace                              Stephanie Gilbert
226 W Pine St                               12 Hartzel Court                              77 Wicklow Rd
Audubon Park, NJ 08106                      Mt Laurel, NJ 08054                           Bear, DE 19701




Stephanie Giraldo                           Stephanie James                               Stephanie Jones
1334 Elbridge St                            3704 Genesee Dr                               10 Emerald Lane
Philadelphia, PA 19111                      Philadelphia, PA 19154                        Levittown, PA 19054




Stephanie Kramer                            Stephanie Le                                  Stephanie Lidd
257 O 16th St, Apt 2d                       317 N Broad St, Apt 502                       1108 S St, Apt B
Philadelphia, PA 19102                      Philadelphia, PA 19107                        Philadelphia, PA 19147




Stephanie Lidd                              Stephanie Linder                              Stephanie Lint
1108 South St, Apt B                        28 Crider Ave                                 1509 Montrose St
Philadelphia, PA 19147                      Moorestown, NJ 08057                          Philadelphia, PA 19146




Stephanie Lozano                            Stephanie M Childs                            Stephanie Maronski
6041 Reach St                               9506 Fordham Rd 2nd Fl                        123 Roseberry St
Philadelphia, PA 19111                      Philadelphia, PA 19114                        Philadelphia, PA 19148




Stephanie Mazzo                             Stephanie Mazzo                               Stephanie Mclean
1027 Jefferson St                           152 Stetson Dr                                1548 Jason Dr
Warrington, PA 18976                        Chalfont, PA 18914                            Cinnaminson, NJ 08077




Stephanie Minton                            Stephanie Pacius                              Stephanie Potter
101 Stockton Blvd                           7 Boleyn Court                                7925 Ridge Ave, Apt 29
Berlin, NJ 08009                            Ewing, NJ 08628                               Philadelphia, PA 19128




Stephanie Potter Md                         Stephanie Przewoznik                          Stephanie Puccia
7925 Ridge Ave, Unit 29                     5141 Bond Ave                                 307 N Front St
Philadelphia, PA 19128-3055                 Drexel Hill, PA 19026                         Philadelphia, PA 19106




Stephanie Ramos                             Stephanie Sea Md                              Stephanie Serratore
600 E Courtland St                          825 N 29th St, Apt 5ee                        105 St Francis Lane
Philadelphia, PA 19120                      Philadelphia, PA 19139                        Wenonah, NJ 08090
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 734 of 845

Stephanie Skuby Md                          Stephanie Sosa-Marchese                      Stephanie Sosar-Engdahl
1211 Spruce St, Apt 3r                      113 E Courtland St                           1420 Locust St, 25b
Philadelphia, PA 19107-5603                 Philadelphia, PA 19120                       Philadelphia, PA 19102




Stephanie Spano                             Stephanie Taormina                           Stephanie Tello
414 Fountain St, Apt 15                     204 Lyons Ln                                 3673 Hickory Ln
Philadelphia, PA 19128                      Fieldsboro, NJ 08505                         Bensalem, PA 19020




Stephanie Thomassin Md                      Stephanie Trost                              Stephanie Tzarnas
2200 Benjamin Franklin Pkwy, Apt S 711      1220 S 5th St                                541 Howe Rd
Philadelphia, PA 19130                      Philadelphia, PA 19147                       Merion Station, PA 19066-1128




Stephanie Ursomarso                         Stephanie Vahlsing                           Stephanie Weiss
809 Willow Way                              233 Fairmount Ave, Unit B                    104 Windy Knoll Dr
Somerdale, NJ 08083                         Philadelphia, PA 19123                       Richboro, PA 18954




Stephanie Zacharias                         Stephen A Madva                              Stephen Baker Md
3736 Green St                               123 S Broad St 24th Fl                       2660 Deer Path
Claymont, DE 19703                          Philadelphia, PA 19109                       Scotch Plains, NJ 07076




Stephen Ballerini                           Stephen G Kimmel Md                          Stephen G Weiss Associates Inc
214 Price St, Apt F-34                      5500 Wissahickon Ave, M207b                  P.O. Box 21547
Narberth, PA 19072                          Philadelphia, PA 19144                       Baltimore, MD 21282-1547




Stephen Gazak                               Stephen Guy                                  Stephen Guy
3750 Main St, Apt 406                       346 E Roumfort Rd                            346 East Roumford Rd
Philadelphia, PA 19127                      Philadelphia, PA 19119                       Philadelphia, PA 19119




Stephen Guy Md                              Stephen Hankins                              Stephen J Bosacco Md
346 E Roumfort Rd                           98 Sutphin Pines                             500 Darlington Rd
Philadelphia, PA 19119                      Yardley, PA 19067                            Media, PA 19063




Stephen Johnson                             Stephen K Klasko Md                          Stephen Kimmel
7181 Uber St                                1821 Nottingham Rd                           5500 Wissahickon Ave, Apt 207b
Philadelphia, PA 19138                      Allentown, PA 18103                          Philadelphia, PA 19144




Stephen M Richards                          Stephen M Sandelich Md                       Stephen Magsam
943 S Sterling Ave                          1434 S 5th St, Apt 1f                        Dba 1st Pl Vinyl Graphics
Tampa, FL 33629                             Philadelphia, PA 19147                       106 Links Dr
                                                                                         Swedesboro, NJ 08085
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 735 of 845

Stephen Minsky                              Stephen Perricone                            Stephen Pokrywa
Dba Steve s Locksmith Svc                   705 Willowbend Dr                            1000 S Broad St, Apt 912
56 Flamingo Rd                              Blue Bell, PA 19422                          Philadelphia, PA 19146
Levittown, PA 19056-1808




Stephen Priest                              Stephen Rajan                                Stephen Romagnolo Md
1724 Spruce St, Apt 2r                      309 Par Dr                                   613 Winding Way
Philadelphia, PA 19103                      Philadelphia, PA 19115                       Westville, NJ 08093




Stephen Rusinko                             Stephen Schwarz                              Stephen Simone
597 Glen Meadow Rd                          215 Tohickon Ave                             772 N 24th St, Apt B
Richboro, PA 18954                          Quakertown, PA 18951                         Philadelphia, PA 19130




Stephen Steinour                            Stephen Voit                                 Stephen W Humes Md
Citizen Bank                                1826 Fernon St                               1836 Little Raven St
2001 Market St Ste, 600                     Philadelphia, PA 19145                       Denver, CO 80202
Philadelphia, PA 19103




Stephen W Krouse                            Stephen Weldon Md                            Stephen White
632 Hirst Ave                               33 Elkington Dr                              340 Husted Station Rd
Havertown, PA 19083                         Mt Laurel, NJ 08054                          Pittgrove, NJ 08318




Stereo Optical Co Inc                       Stericycle Environmental Solution            Stericycle Inc
3539 N Keaton Ave                           Chemical Reclamation Svcs LLC                26459 Network Pl
Chicago, Il 60641                           27727 Network Pl                             Chicago, IL 60673-1266
                                            Chicago, IL 60673-1277




Stericycle Inc                              Stericycle, Inc                              Sterilization Products Svcs Med
P.O. Box 6582                               28161 N Keith Dr                             Dept 378
Carol Stream, IL 60197-6575                 Lake Forest, IL 60045                        P.O. Box 8000
                                                                                         Buffalo, NY 14267




Sterilization Products Corp                 Sterilizer Refurbishing Services             Sterilmed Inc
Sps Medical Products                        c/o Millennium Funding                       11400 73rd Ave N, Ste 100
Dept 378                                    P.O. Box 327                                 Maple Grove, MN 55369
P.O. Box 8000                               Williamsville, NY 14231
Buffalo, NY 14267



Sterilmed Inc                               Sterilmed Inc                                Sterilmed Repair Corporation
62792 Collections Center Dr                 Nw 5173                                      Dept Ch 17379
Chicago, IL 60693-0627                      P.O. Box 1450                                Palatine, IL 60055-7379
                                            Minneapolis, MN 55485-5173




Sterimed                                    Sterion Inc                                  Sterion Incorporated
10 River Court                              P.O. Box 66973                               Formerly Oxboro Medical
Cartersville, GA 30120                      Slot, 303189                                 P.O. Box 16802
                                            Chicago, IL 60666-0973                       St Louis Park, MN 55416-0802
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 736 of 845

Steris Corp                                  Steris Corporation                           Steris Corporation
P.O. Box 75044                               Attn Service Contracts Admin Department      P.O. Box 644063
Cleveland, OH 44101-2199                     5960 Heisley Rd                              Pittsburgh, PA 15264-4063
                                             Mentor, OH 44060




Steris Instrument Management                 Sterling Barnett Little Inc                  Sterling Corporation
Services Inc                                 1000 Ballpark Way, Ste 200                   DBA Sterling Helicopter
P.O. Box 531809                              Arlington, TX 76011                          801 S Columbus Blvd Ste, 1
Atlanta, GA 30353-1809                                                                    Philadelphia, PA 19147




Sterling Foundation For Educ Inno            Sterling Glen Of Center City Inc             Sterling Life Ins
DBA Sterling High School District            150 N 20th St                                P.O. Box 1917
Innovation                                   Philadelphia, PA 19103                       Bellingham, WA 98227-1917
501 S Warwick Rd
Somerdale, NJ 08083-2175



Sterling Life Insurance Co                   Sterling Option 1                            Sterlitech Corporation
P.O. Box 5348                                P.O. Box 69314                               22027 70th Ave S Bldg C
Bellingham, WA 98227-5348                    Harrisurg, PA 17106-9314                     Cumberland Industrial Center
                                                                                          Kent, WA 98032




Sterrx LLC                                   Steve Chan Md                                Steve DE Munzio
141 Idaho Ave                                1010 Race St, Apt 8e                         731 Deerfield Rd
Plattsburgh, NY 12903                        Philadelphia, PA 19107                       Warminster, PA 18974




Steve Morrissey                              Steve Sheckelton                             Steve Simmons
4531 Cottman Ave                             2525 Christian St                            1500 Chestnut St, Apt 4f
Philadelphia, PA 19135                       Philadelphia, PA 19146                       Philadelphia, PA 19103




Steve Squaresky                              Steve Yorko                                  Steven A Nissman Md
6245 Patrick Henry Ct                        332 Sun Valley Dr                            Nissman Eye Associates Llc
Bensalem, PA 19020                           Maple Glen, PA 19002                         699 W Germantown Pk
                                                                                          Plymouth Meeting, PA 19462




Steven Attia                                 Steven Chow                                  Steven Chow, MD
7901 Henry Ave, Apt D 307                    125 N 4th St, Apt 505                        1427 Vine St
Philadelphia, PA 19128                       Philadelphia, PA 19106                       Philadelphia, PA 19102




Steven Cohen Md                              Steven D Herman Md                           Steven F Boc
12074 Broad Meadow Ln                        1812 Old Gulph Rd                            334 Kings Hwy West
Clarkesville, MD 21029                       Villanova, PA 19085                          Haddonfield, NJ 08033




Steven F Nezhad                              Steven Finden Md                             Steven Ford And Associates, Inc
59 Broadway, Apt 2                           21 Colwyn Ln                                 1919 N Van Pelt St
Arlington, MA 02474                          Bala Cynwyd, PA 19004                        Philadelphia, PA 19121
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 737 of 845

Steven Foy                                   Steven Haasis                                 Steven Halaway
7640 Rugby St                                20 Ohio Ave                                   Dba Advance Ce Llc
Philadelphia, PA 19150                       Ridley Park, PA 19078                         7 Rosetree Ct
                                                                                           Wilmington, DE 19810




Steven Herman                                Steven Hoffman                                Steven James Mcelroy
1812 Old Gulph Rd                            1011 Spruce St, Unit 2f                       4041 Ridge Ave, Apt 18-312
Villanova, PA 19085                          Philadelphia, PA 19107                        Philadelphia, PA 19129




Steven K Davis                               Steven Letsinger                              Steven Loscalzo
Dba Steve s Cleaners Tailors                 1221 Race St                                  928 S 2nd St
Harrowgate Shopping Ctr                      Philadelphia, PA 19107                        Philadelphia, PA 19147
I At Tioga St
Philadelphia, PA 19134



Steven Loscalzo                              Steven Mccord                                 Steven Mcelroy
928 South 2nd St                             61 Gridiron Rd                                1710 S Oak Dr
Philadelphia, PA 19147                       Levittown, PA 19057                           Nashville, TN 37211




Steven Monoghan                              Steven Morrissey                              Steven Nissman
118 Mendel Court                             4531 Cottman Ave                              1533 Cherry Ln
Bear, DE 19701                               Philadelphia, PA 19135                        Rydal, PA 19046




Steven Osterman                              Steven Powell                                 Steven Pratta, PA-C
41 Tookany Creek Pkwy                        6041 N Marvine St                             1526 Jill Rd
Cheltenham, PA 19012                         Philadelphia, PA 19141                        Willow Grove, PA 19090




Steven Shipon Dds                            Steven Stanford                               Steven Taylor Rn
2226 S Broad St                              639 N 32nd St                                 38 Paddock Ln
Philadelphia, PA 19145                       Philadelphia, PA 19104                        Willingboro, NJ 08046




Steven Thompson Md                           Steven W Schmidt                              Steven White
4354 Apple Blossom Dr                        63 Colonial Ave                               340 Husted Station Rd
Center Valley, PA 18034                      Pitman, NJ 08071                              Attsgrove, NJ 08318




Steven Yurchenko                             Stevens Heat Air Conditioning                 Stevenson, Scott
268 Hendrix St                               P.O. Box 207                                  Biotronx Llc
Philadelphia, PA 19116                       Cheltenham, PA 19012-0207                     242 W Main St, Ste 107
                                                                                           Hendersonville, TN 37075




Steward Easton Hospital                      Steward Easton Hospital Inc                   Steward S Service Center
Attn Jeffrey Snyder                          111 Huntington Ave, Ste 1800                  9998 Frankford Ave
250 South 21st St                            Boston, MA 02199-7653                         Philadelphia, PA 19114
Easton, PA 18042
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 738 of 845

Stewart David                               Sthefany Jaquez                               Stirling Stirling
726 Kenmore Rd                              980 Carver St                                 20 Armory Ln
Philadelphia, PA 19151                      Philadelphia, PA 19124                        Milford, CT 06460-3347




Stirling Benefits Inc                       Stivers Temporary Personnel Inc               Stm Medical Inc
20 Armory Ln                                200 W Monroe St                               5600 Rt 42
Milford, CT 06460-3347                      Chicago, IL 60606                             Whitman Sq Sc 15
                                                                                          Turnersville, NJ 08012




Stokes Ave Development, LLC                 Stone S Camping World Inc                     Stoneriver Pharmacy Solutions Inc
117 Pipher Ln, Ste 100                      121 Route 73                                  P.O. Box 504591
Stroudsburg, PA 18360                       Berlin, NJ 08009                              St Louis, MO 63150-4591




Storage Solutions Technology Group, Inc     Storage Systems Unlimited Inc                 Strassheim Graphic Design
DBA Sst Group, Inc                          P.O. Box 369                                  Press Corp
Attn Bob Riland, Director                   Franklin, TN 37065                            1500 Spring Garden St, Ste 225
309 Laurelwood Rd, 20                                                                     Philadelphia, PA 19130
Santa Clara, CA 95054



Strassheim Graphic Design Press Corp.       Strategic Cost Control Inc                    Strategic Resource Inc
Attn President                              DBA Corporate Cost Control                    P.O. Box 23759
1500 Spring Garden St, Ste 225              P.O. Box 1180                                 Columbia, SC 29224-3759
Philadelphia, PA 19130                      Londonderry, NH 03053




Strategic Risk Solutions Vermont            Streamline Office Systems Inc                 Streck Laboratories
2352 Main St, Ste 204                       21 Shady Hill Rd                              P.O. Box 45625
Concord, MA 01742                           Media, PA 19063                               Omaha, NE 68145-0625




Street Media Corporation                    Stretchair Patient Transfer Sys               Stroudsburg Little League
1067 Old Ford Rd                            8110 Ulmerton Rd                              P.O. Box 61
Huntingdon Valley, PA 19006                 Largo, FL 33771-3944                          Stroudsburg, PA 18360




Stryker Biotech                             Stryker Communications Corp                   Stryker Corporation
A Division of Stryker Sales Corp            22491 Network Pl                              6300 Sprinkle Rd
21634 Network Pl                            Chicago, IL 60673-1224                        Kalamazoo, MI 49001
Chicago, IL 60673-1216




Stryker Endoscopy Corp                      Stryker Flex Financial                        Stryker Medical Corp
c/o Styker Sales Corp                       4100 E Milham                                 c/o Stryker Sales Corp
P.O. Box 93276                              Kalamazoo, MI 49001                           Medical Division
Chicago, IL 60673-3276                                                                    P.O. Box 93308
                                                                                          Chicago, IL 60673-3308



Stryker Neurovascular                       Stryker Orthopaedics Corporation              Stryker Sales Corp
2825 Airview Blvd                           P.O. Box 93213                                3800 E Centre Ave
Kalamazoo, MI 49002                         Chicago, IL 60673-3213                        Portage, MI 49002
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 739 of 845

Stryker Sales Corp                          Stryker Sales Corp                           Stryker Sales Corp
DBA Stryker Communications                  DBA Stryker Craniomaxillofacial              DBA Stryker Flex Financial
1950 Hanahan Rd                             21343 Network Pl                             25652 Network Pl
Charleston, SC 29406                        Chicago, IL 60673                            Chicago, IL 60673-1256




Stryker Sales Corp                          Stryker Sales Corporation                    Stryker Spine
DBA Stryker Instruments                     DBA Stryker Neurovascular                    P.O. Box 21912
P.O. Box 70119                              26046 Network Pl                             Chicago, IL 60673
Chicago, IL 60673-0119                      Chicago, IL 60678-3000




Stuart Goldenberg                           Stuart Levin                                 Student Nurses Assoc Of Penn
DBA Stuart Goldenberg Photography           8105 Spruce Mill Dr                          P.O. Box 6567
708 S 4th St                                Yardley, PA 19067                            210 Health Human Dev East
Philadelphia, PA 19147                                                                   Harrisburg, PA 17112-0567




Student Plans Inc                           Suanne Horsey                                Suba Krishan Md
P.O. Box 1390                               P.O. Box 37109                               630 W 168th St
Wheaton, IL 60189                           Philadelphia, PA 19148                       New York, NY 10032




Subarna Basu                                Subhankar Bandyopadhyay Md                   Subhasi L Sangam Md
1801 Buttonwood St, Apt 720                 1675 Sherwood Dr                             39 Caleb Ln
Philadelphia, PA 19130                      Hummelstown, PA 17036                        Princeton, NJ 08540




Subhasini Subramanian Md                    Subramanya Bandi                             Subscription Services
9 Hemlock Dr                                400 A Rollings Gate                          131 W 1st St
Paramus, NJ 07652                           Salem Harbor                                 Duluth, MN 55802-2065
                                            Bensalem, PA 19020




Suburban Electrical Const Co Inc            Success Unlimited Ii Inc                     Successful Events
P.O. Box 416                                DBA Dale Carnegie Training                   P.O. Box 64784
Edgemont, PA 19028                          1 Aaa Dr, Ste 102                            St Paul, MN 55164-0784
                                            Hamilton, NJ 08691




Successories LLC                            Successories LLC                             Successories Of Carolina Inc
1040 Holland Dr                             Successories.Com                             10230 Berkeley Pl Dr, 230
Boca Raton, FL 33487                        2520 Diehl Rd                                Charlotte, NC 28262
                                            Aurora, IL 60504-9497




Suchet Kumar                                Sudeep Menachery Md                          Sudesna Lakshman
500 N 18th St, Apt 316                      2601 Pennsylvania Ave                        700 Harrison Ave, Unit 513
Philadelphia, PA 19130                      Philadelphia, PA 19130                       Boston, MA 02118




Sudha Ravishankar Md                        Sudhakar Satti Md                            Sudhir Aggarwal Md
5 Millwright Dr                             610 Percy St, 2 West                         678 Cherrydale Dr
Glenmills, PA 19342                         Philadelphia, PA 19102                       Lafayette Hill, PA 19444
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 740 of 845

Sudhir C Nagaraja Md                        Sudip Sheth                                  Sue Moyer-Harasink
260 S 9th St, Apt 3f                        2525 Welsh Rd, Apt T1                        334 Colonial Dr
Philadelphia, PA 19107                      Philadelphia, PA 19114                       Wenonah, NJ 08090




Sug Inc                                     Sugar Loaf Conference Center                 Suger Martinez
2818 N Campbell Ave Ste, 202                9230 Germantown Ave                          5450 Tackawanna St
Tucson, AZ 85719                            Philadelphia, PA 19118                       Philadelphia, PA 19124




Suja Osborn                                 Sujung Kim                                   Sukhdeep Singh
8949 Dewees St                              26 Lantern Lane                              846 Northwestern Ave
Philadelphia, PA 19152                      Cherry Hill, NJ 08002                        Philadelphia, PA 19128




Suleman Ilyas                               Sullivan Cotter Assoc Inc                    Sullivan, Cotter Associates Inc
699 N Broad Steer                           62272 Collections Center Dr                  62272 Collections Center Dr
Philadelphia, PA 19123                      Chicago, IL 60693-0622                       Chicago, IL 60693-0622




Sulzer Carbomedics                          Sulzer Carbomedics Inc                       Sulzer Intratherapeutics Inc
P.O. Box 751398                             1300 E Anderson Ln                           Ev3/Iti
Charlotte, NC 28275                         Austin, TX 78752-1793                        P.O. Box 809168
                                                                                         Chicago, IL 60680-9168




Sulzer Spine-Tech                           Sumathi Wable Md                             Sumedha Singh
P.O. Box 751553                             Einstein Medical Ctr                         2160 Chisin St
Charlotte, NC 28275                         5501 Old York Rd                             San Jose, CA 95121
                                            Philadelphia, PA 19141




Sumit Bhargava Md                           Summer Kaplan                                Summerdale Enterprises
9604 W 97th St                              939 S 10th St                                9235 Activity Rd Ste, 101
Overland Park, KS 66212                     Philadelphia, PA 19147                       San Diego, CA 92126-4440




Summerdale Enterprises Inc                  Summit America Ins                           Summit Doppler Systems Inc
DBA Nppa                                    2180 S 1300 East, Ste 520                    P.O. Box 173796
4747 Morena Blvd, Ste 340                   Salt Lake City, UT 84106                     Denver, CO 80217-3796
San Diego, CA 92117-3468




Summit Group LLC                            Summit Marketing                             Summit Marketing Inc
Division 30                                 960 Maplewood Dr                             Division 60
8252 Solutions Ctr                          Itasca, IL 60143                             3276 Paysphere Cir
Chicago, IL 60677-8002                                                                   Chicago, IL 60674




Summit Medical Inc                          Summit Placement Services                    Sumodh Nellikala
P.O. Box 6208                               5840 W Interstate 20, Ste 128                2708 Riverhouse Rd
Carol Stream, IL 60197-6208                 Arlington, TX 76017                          Philadelphia, PA 19114
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 741 of 845

Sumra Tayebaly                              Sun Microsystems Inc                           Sun Nuclear Corporation
287 Andover Pl                              1 Network Dr                                   3275 Suntree Blvd
Robbinsville, NJ 08691                      Ms Ubur06-309                                  Melbourne, FL 32940
                                            Burlington, MA 01803-0902




Sun Valley Lighting                         Sunbal Siddiq                                  Suncoast Identification Solutions
660 W Ave O                                 7719 Loretto Ave                               13300-56 S Cleveland Ave, 211
Palmdale, CA 93551                          Philadelphia, PA 19111                         Ft Myers, FL 33907




Suncoast Post-Tension Ltd                   Sundance Enterprises Inc                       Sunday Breakfast Club Inc
509 N Sam Houston Pkwy East, Ste 300        79 Primrose St                                 c/o Carter R Buller
Houston, TX 77060                           White Plains, NY 10606                         123 S Broad St 24th Fl
                                                                                           Philadelphia, PA 19109




Sunil George                                Sunila Thomas                                  Sunish Shah
899 Morefield Rd                            1123 Gregg St                                  1324 Locust St, Apt 729
Philadelphia, PA 19115                      Philadelphia, PA 19115                         Philadelphia, PA 19104




Sunny Patel                                 Sunquest Information Systems, Inc              Sunrise Complete Auto Service Inc
640 N Broad St, Apt 449                     3300 E Sunrise Dr                              300 E Luzerne St
Philadelphia, PA 19130                      Tucson, AZ 85718                               Philadelphia, PA 19124




Sunrise Identity LLC                        Sunrise Support Services                       Sunshine Foundation
c/o Wells Fargo Century Inc                 Attn Owner                                     1041 Mill Creek Dr
P.O. Box 360286                             4 Pine Glen Dr                                 Feasterville, PA 19053
Pittsburgh, PA 15250-6286                   Sicklerville, NJ 08081




Sunshine State Health Plan                  Sunshine State Health Plan                     Suntory Water Group Inc
400 Sawgrass Corp Pkwy, Ste 100             P.O. Box 864986                                DBA Belmont Crystal Springs
Sunrise, FL 33325                           Orlando, FL 32886-4986                         Water Co
                                                                                           P.O. Box 403628
                                                                                           Atlanta, GA 30384-3628



Suny Downstate Medical Center               Suo-Hns                                        Super Duper Publications
State Univ of New York                      c/o Donna Hoffman                              P.O. Box 24997
450 Clarkson Ave Box 98                     Head Neck Surgeons                             Dept Rh 98
Brooklyn, NY 11203-2098                     2709 San Marcos Dr                             Greenville, SC 29616-2497
                                            Pasadena, CA 91107



Super Systems Inc                           Superarray Corp                                Superco
1534 Dunwoody Village Pkwy, 100             7320 Executive Way, Ste 101                    25133-A Anza Dr
Atlanta, GA 30338                           Frederick, MD 21704                            Valencia, CA 91355




Superco Specialty Products                  Superfine Printing Offset Inc                  Superintendent Of Documents
A Division of Cns Industries Inc            247 W 37th St 14th Fl                          Us Govt Printing Office
25041 Anza Dr                               New York, NY 10018                             P.O. Box 371954
Valencia, CA 91355                                                                         Pittsburgh, PA 15250-7954
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 742 of 845

Superior Butcher Saw Service Inc           Superior Chemical Co Inc                     Superior Diagnostics Corporation
2228 Pennsylvania Ave                      DBA Total Imaging Systems                    674 Stark Rd
Bensalem, PA 19020                         P.O. Box 250                                 Tunkhannock, PA 18657
                                           Redan, GA 30074




Superior Diagnostics Inc                   Superior Healthplan Network                  Superior Insurance
2116 Bissonnet St                          7711 Cardonelet, Ste 800                     P.O. Box 105476
Houston, TX 77005                          St Louis, MO 63105                           Atlanta, GA 30349




Superior Plus Construction Corp            Superior Plus Construction Prod              Superior Plus Energy Services Inc
DBA Specialty Products Insula              DBA Winroc                                   80 Carland Rd
W3625                                      2201 Mt Ephraim Ave Bldg 21                  Conshohocken, PA 19428
P.O. Box 7777                              Camden, NJ 08104-3232
Philadelphia, PA 19175-3625



Superior Products Inc                      Superior Surgical                            Superior Vision Benefit Mgt Inc
P.O. Box 634563                            Daniel Cusack Owner                          939 Elkridge Landing Rd, Ste 200
Cicinnati, OH 45263-4563                   176 Clover Ln                                Linthicum, MD 21090
                                           Perkionmenville, PA 18074




Supermedia                                 Supertech Inc                                Supplemental Health Care Svcs Ltd
DBA Supermedia LLC                         P.O. Box 186                                 P.O. Box 677896
Attn Acct Receivable Dept                  Elkhart, IN 46515-0186                       Dallas, TX 75267-7896
P.O. Box 619009
Dfw Airport, TX 75261-9009



Suppleyes Acquisitions Company In          Suppleyes Inc                                Suppliesusa.Com Inc
4890 Hammond Industrial Dr, Ste A          4890 Hammond Industrial Dr, Ste A            35 River Dr So, 1102
Cumming, GA 30041                          Cumming, GA 30041                            Jersey City, NJ 07310




Supply Distribution                        Supply Distribution Center                   Supplynet Inc
Information Network                        P.O. Box 351265                              706 Executuve Blvd
1517 S Robertson Blvd                      Los Angeles, Ca 90035                        Valley Cottage, NY 10989
Los Angeles, CA 90035




Supply-Saver                               Support Center For Child Advocate            Supreme Medical
1324 Wyckoff Rd                            Attn Louise Pangborn                         P.O. Box 850266
Neptune, NJ 07753                          1900 Cherry St                               Mobile, AL 36685
                                           Philadelphia, PA 19103




Supriya Jain Md                            Suraiya Kureshi                              Suraj Rajasimhan
15 Emily Dr                                7 Rosewood Ln                                76 5th Ave
Centereach, NY 11720                       Moorestown, NJ 08057                         Broomall, PA 19008




Sure Power Inc                             Surepower Inc                                Suresource Inc
200 Industrial Hwy                         P.O. Box 400                                 20 Constitution Blvd South
Ridley Park, PA 19078                      Essington, PA 19029                          Shelton, CT 06484-4302
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 743 of 845

Surgical Associates                         Surgical Concepts Ii                         Surgical Concepts Inc
1818 Dr Dr                                  4919 Warrensville Ctr Rd                     4919 Warrensville Ctr Rd
Sanford, NC 27330                           Cleveland, OH 44128                          Cleveland, OH 44128




Surgical Council On Resident                Surgical Equipment International             Surgical Laser Technologies Inc
Education                                   3787 Diamond Head Rd                         P.O. Box 11407
1617 John F Kennedy Blvd, Ste 860           Honolulu, HI 96816                           Birmingham, AL 35246-0446
Philadelphia, PA 19103




Surgical Monitoring Associates In           Surgical One Inc                             Surgical One LLC Corp
Dept 1614                                   23030 E Industrial Dr                        6207 Antler Hill Dr
P.O. Box 11407                              Saint Clair Shores, MI 48080-1177            Trafford, PA 15085
Birmingham, AL 35246-1614




Surgical Power                              Surgical Review Corporation                  Surgical Solutions LLC
907 S 325 E                                 4800 Falls of Neuse Rd, Ste 160              25048 Anza Dr
Warsaw, IN 46582                            Raleigh, NC 27609                            Valencia, CA 91355




Surgical Specialties Corporation            Surgical Specialties Corporation             Surgical Staff Inc
DBA Angiotech                               DBA Angiotech                                P.O. Box 192
4125 Paysphere Cir                          P.O. Box 419407                              San Mateo, CA 94401-0192
Chicago, IL 60674                           Boston, MA 02241-9407




Surgimed-Mlb Inc                            Surgin Inc                                   Surgipath Medical Industries Inc
P.O. Box 572                                37 Shield                                    16604 Collections Center Dr
Newtown, PA 18940                           Irvine, CA 92618-5212                        Chicago, IL 60693




Surgiquest Inc                              Surgireal Products Inc                       Surgistar Inc
Box 83260                                   Attn Accounts Receivable                     820 Corridor Park Blvd
Woburn, MA 01813-3260                       995 N Wilson Ave                             Knoxville, TN 37932
                                            Loveland, CO 80537




Surgrx Inc                                  Surinder Singh Tank Md                       Suros Surgical Systems Inc
Dept Ch 17243                               946 Rochel Dr                                P.O. Box 660258
Palatine, IL 60055-7243                     Shreveport, LA 71115                         Indianapolis, IN 46266-0258




Surriaya Suleman Shaikh                     Suruchi Dewoolkar                            Survey Monkey
84 Tidewater Lane                           684 William Bliss Dr                         c/o Bank of America P.O. Box Svcs
Willingboro, NJ 08046                       New Milford, NJ 07646                        32330 Collections Center Dr
                                                                                         Chicago, IL 60693-2330




Surveymonkey Com LLC                        Surveymonkey.Com Inc                         Surya Abraham
c/o Bank of America P.O. Box Svcs           815 NW 13th Ave, Ste D                       9243 Old Newtown Rd
15765 Collections Center Dr                 Portland, OR 97209                           Philadelphia, PA 19115
Chicago, IL 60693
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 744 of 845

Susan A Scherl                           Susan Anderson                               Susan B Conley Md
5315 Grant St                            1711 Stocker St                              21 Jersey Bell Dr
Omaha, NE 68104                          Philadelphia, PA 19145                       Cinnaminson, NJ 08077-4537




Susan B. Conley, M.D.                    Susan Baker                                  Susan Bowes Wirsch
21 Jersey Belle Dr                       770 Chestnut St                              2207 Orchard Hill Ct
Cinnaminson, NJ 08077                    Honeybrook, PA 19344                         Warrington, PA 18976




Susan Bowes-Wirsch                       Susan Brody                                  Susan Camiel-Santiago
2207 Orchard Hill Ci                     401 Eagle Rd                                 19 Fort Sumpter Rd
Warrington, PA 18976                     Wayne, PA 19087                              Pennsville, NJ 08070




Susan Cannon                             Susan Colgan                                 Susan Conley
60 Downing Lane                          115 Winding Way                              21 Jersey Belle Dr
Voorhees, NJ 08043                       Yardville, NJ 08620                          Cinnaminson, NJ 08077




Susan Cunningham                         Susan Fanok                                  Susan G Komen Breast Cancer
311 Hemlock Dr                           249 Kennedy Way                              Foundation
Hatboro, PA 19040                        Yardley, PA 19067                            210 Baronne St Ste, 1109
                                                                                      New Orleans, LA 70112




Susan G Komen Breast Cancer Found        Susan G Komen For The Cure                   Susan G Lorenz
Pink Tie Ball                            1700 Murchison, Ste 207                      799 Meadowood Ln
P.O. Box 530109                          El Paso, TX 79902                            Warminster, PA 18974
Dept G-00125
Atlanta, GA 30353-0109



Susan Gallagher                          Susan Gazzara                                Susan Gerry
2206 E Huntingdon St                     224 Barnsley Ave                             406 S 9th St, Apt 1f
Philadelphia, PA 19125                   Huntingdon Valley, PA 19006                  Philadelphia, PA 19147




Susan Griffith                           Susan Harding                                Susan Harding
4531 Summerhill Dr                       619 E Pineview                               619 East Pineview Dr
Doylestown, PA 18901                     Galloway, NJ 08205                           Galloway, NJ 08205




Susan Harding Md                         Susan Heun                                   Susan Heun Bsn
619 E Pineview Dr                        7822 Farnsworth St                           7822 Farnsworth St
Galloway, NJ 08205                       Philadelphia, PA 19152                       Philadelphia, PA 19152




Susan Hocevar                            Susan J Finn                                 Susan J Wilson
870 N 28th St, Unit 104                  11713 Denman Dr                              7 S Surrey Ave
Philadelphia, PA 19130                   Philadelphia, PA 19154                       Ventor, NJ 08406
                         Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 745 of 845

Susan Jankowski                        Susan Joyce                                  Susan Joyce
2107 Brandies Ave                      134 Plymouth Rd, 6215                        516 Righter St
Cinnaminson, NJ 08077                  Plymouth Meeting, PA 19462                   Philadelphia, PA 19128




Susan K Nedbal                         Susan Kazmierczak                            Susan Komen Breast Cancer
2159 Kenmore Ave                       235 Roxborough Ave                           Foundation/ Phila Affiliate
Glenside, PA 19038                     Philadelphia, PA 19128                       The Sheridan Bldg
                                                                                    125 S 9th St, Ste 202
                                                                                    Philadelphia, PA 19106



Susan Kordek                           Susan Kraus                                  Susan L Sheldon
913 Parkview Dr                        P.O. Box 1073                                115 Winding Way
Phoenixville, PA 19460                 Boyertown, PA 19512                          Yardville, NJ 08620




Susan L Slawson                        Susan Lohmann                                Susan Loughery
5403 Woodbine Ave                      43 Gordon Ln 2nd Fl                          291 Copper Beech Dr
Philadelphia, PA 19131                 Erdenheim, PA 19038                          Blue Bell, PA 19422




Susan M Boltz                          Susan M Lloyd                                Susan M Zimmer Md
239 Kingston Rd                        2324 Ashwood Ave                             10011 Hampton Pl
Upper Darby, PA 19082                  Philadelphia, PA 19154                       Tampa, FL 33618




Susan M. Schmidt, D.O.                 Susan Martinez                               Susan Mccauley
2323 Race St, Apt 1121                 15212 Wayside Rd                             18 Borrelly Blvd
Philadelphia, PA 19103                 Philadelphia, PA 19116                       Sewell, NJ 08080




Susan Mcfalls                          Susan Mcinerney                              Susan Mcinerney Rn
153 N Mansfield Blvd                   208 Georgian Dr                              208 Georgian St
Cherry Hill, NJ 08034                  Cinnaminson, NJ 08077                        Cinnaminson, NJ 08077




Susan Mckay                            Susan Mckeever                               Susan Mendley Md
219 Gilpin Rd                          605 Chatham Ct                               22 S Greene St Ste, N5w67
Willow Grove, PA 19090                 Chalfont, PA 18914                           Baltimore, MD 21201




Susan Nedbal                           Susan Newton                                 Susan P Verdecchia
2159 Kenmore Ave                       583 Alburger Ave                             300 Ann Griffen Ct
Glenside, PA 19038                     Philadelphia, PA 19115                       Downingtown, PA 19335




Susan Paul                             Susan R Brown                                Susan R Morgan
216 Runner St                          33 Fair St                                   3901 Franklin Ct
Jenintown, PA 19046                    Newburyport, MA 01950                        Chester Springs, PA 19425
                           Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 746 of 845

Susan Rios                               Susan Scanlin                                  Susan Schmeltzer
4237 M St                                7034 Redcoat Dr                                910 Allentown Rd
Philadelphia, PA 19124                   Flourtown, PA 19031                            Lansdale, PA 19446




Susan Schmidt                            Susan Shelton                                  Susan Simon
2323 Race St, Apt 1121                   115 Winding Way                                4353 Manayunk Ave
Philadelphia, PA 19103                   Yardville, NJ 08620                            Philadelphia, PA 19125




Susan Solecki                            Susan Spector                                  Susan Spencer
20 Heron Way                             652 Parlin St                                  313 Hickory Pl
No Cape, NJ 08204                        Philadelphia, PA 19116                         Vineland, NJ 08360




Susan Stabler                            Susan Summerton Md                             Susan Thomulka
21 Chateau Cir                           2323 Race St, Unit 101                         4701 Woodland Ave
Marlton, NJ 08053                        Philadelphia, PA 19103                         Drexel Hill, PA 19026




Susan Verdecchia                         Susan Warth                                    Susan White
300 Ann Griffiths Court                  2013 Foster Rd                                 2731 Woodsview Dr
Downingtown, PA 19335                    Hatfield, PA 19440                             Bensalem, PA 19020




Susan Zibinski                           Susana Solaiman                                Susanna M Marin
507 Barker Dr                            244 Flourtown Rd                               506 Arnold St 2nd Fl
West Chester, PA 19380                   Lafayette Hill, PA 19444                       Philadelphia, PA 19111




Susanna Rullo                            Susanne Alfonso                                Susanne Dannert
2001 Hamilton St, 1905                   224 Norsam Dr                                  255 Williams Rd
Philadelphia, PA 19130                   Langhorne, PA 19047                            Bryn Mawr, PA 19010




Susette Martinez                         Susquehanna Assoc For The Blind                Susquehanna Micro Inc
2455 N Front St                          Vision Impaired                                198 W Beaver St
Philadelphia, PA 19133                   Sabvi                                          Hallam, PA 17406
                                         244 N Queen St
                                         Lancaster, PA 17603



Sutherland Technologies Inc              Suture Express Inc                             Suzan French
1580 S Milwaukee Ave, Ste 104            P.O. Box 842806                                P.O. Box 86
Libertyville, IL 60048                   Kansas City, MO 64184-2806                     Center Valley, PA 18034




Suzanna Sellars                          Suzanne Ariza                                  Suzanne Beck Md
218 Arch St, 502                         225 Heyburn Rd                                 132 Lee Cir
Philadelphia, PA 19106                   Chadds Ford, PA 19317                          Bryn Mawr, PA 19010
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 747 of 845

Suzanne Bickings                         Suzanne Chase                                Suzanne Chase
3531 Bleigh Ave Phila                    175 Greene Rd                                219 Wendover St
Philadelphia, PA 19136                   Warminster, PA 18974                         Philadelphia, PA 19128




Suzanne J Gussin-Savitz                  Suzanne Jaffe Md                             Suzanne Layne
104 Main St                              2413 Fairmount Ave                           202 Santa Anita Dr
Vincentown, NJ 08088                     Philadelphia, PA 19130                       No United Kingdom, PA 19454




Suzanne Layne                            Suzanne M Touch Md                           Suzanne Mcfadden
608 Hidden Valley                        418 E Wynnewood Rd                           867 Duxbury Rd
Azusa, CA 91702                          Wynnewood, PA 19096                          Langhorne, PA 19047




Suzanne Parets                           Suzanne Peterson                             Suzanne Richards
317 N Broad St, Apt 408                  1509 Constitution Way                        c/o Bell Bell, LLP
Philadelphia, PA 19107                   Williamstown, NJ 08094                       Attn Jennifer Bell, Esq.
                                                                                      One Penn Ctr
                                                                                      1617 JFK Blvd, Ste 1254
                                                                                      Philadelphia, PA 19103


Suzanne Richards                         Suzanne Swift                                Suzanne Touch
SMR Healthcare Management, Inc.          346 Meeting House Ln                         418 E Wynnewood Rd
4525 Dean Martin Dr, 2308                Narberth, PA 19072                           Wynnewood, PA 19096
Las Vegas, NV 89103




Suzanne Whildin                          Suzette Barnett                              Suzette Rolls
709 Putnam Pl                            77 Setauket Trail                            1319 E Duval St
Turnersville, NJ 08012                   Medford Lakes, NJ 08055                      Philadelphia, PA 19138




Suzinanda Inacio                         Svetlana Harel                               Svetlana Harel, D.O.
6145 N Mascher St                        425 Peltoma Rd                               425 Peltoma Rd
Philadelphia, PA 19120                   Haddonfield, NJ 08033                        Haddonfield, NJ 08033




Svetlana Lvovich Do                      Svetlana Lvovich Do Faap                     Sw Med-Source
1801 Buttonwood St, Apt 1010             1801 Buttonwood St, 1010                     P.O. Box 93115
Philadelphia, PA 19130                   Philadelphia, PA 19130                       Southlake, TX 76092




Sw Partners Inc                          Swaiman Singh                                Swaminathan Thangaraj
DBA the Abbaye                           152 W Ritner St                              2430 E Boston St
635-37 N 3rd St                          Philadelphia, PA 19148                       Philadelphia, PA 19125
Philadelphia, PA 19123




Swank Audio Visuals                      Swathi Eyyunni Do                            Swathi Maddula
Dept A                                   15 S Bank St, Apt 405                        317 N Broad St 520
P.O. Box 790129                          Philadelphia, PA 19106                       Philadelphia, PA 19107
St Louis, MO 63179-0129
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 748 of 845

Swati Chanchani                          Swati Malhan                                  Swati Oza
316 Fitzwater St                         444 North 4th St, Apt 719                     3212 Adams Court
Philadelphia, PA 19147                   Philadelphia, PA 19123                        Bensalem, PA 19020




Sweat Management Inc                     Swetha Madhavarapu                            Swetha Madhavarapu Md
200 S 24th St                            9010 Ayrdale Crescent                         97b Graywood Rd
Philadelphia, PA 19103                   Philadelphia, PA 19128                        Port Washington, NY 11050




Swetha Madhavarapu, M.D.                 Swets Information Service Inc                 Swinson Medical
9010 Ayrdale Crescent                    P.O. Box 1459                                 P.O. Box 289
Philadelphia, PA 19128                   Runnemede, NJ 08078                           Penhook, VA 24137-5260




Swosti Joshi                             Swosti Joshi, M.D.                            Sy Med Development Inc
1513 Brinton Park Dr                     1513 Brinton Park Dr                          101 Westpark Dr, Ste 140
Wynnewood, PA 19096-2601                 Wynnewood, PA 19096-2601                      Brentwood, TN 37027




Sybria Shaahid                           Sybronendo/Ormco                              Sydney Primis Md
1605 Elaine St                           c/o Ormco Corp                                1002 Chancellors Ridge Dr
Philadelphia, PA 19150                   14337 Collection Ctr Dr                       Durham, NC 27713
                                         Chicago, IL 60693




Sydney Staffing Inc                      Syed Haider                                   Syed K Hasni Md
DBA Bradford Healthcare                  4102 Bishops View Cir                         633 W Rittenhouse St A715
110 E Broward Blvd Ste, 1600             Cherry Hill, NJ 08002                         Philadelphia, PA 19144-4325
Ft Lauderdale, FL 33301




Syed Sikandar Shah Md                    Syeda Wasti                                   Sylvan Corporation
1916 S Bonsall St                        126 Rockland Ave                              DBA Sylvan Fiberoptics
Philadelphia, PA 19145                   Bala Cynwyd, PA 19004                         6141 Kellers Church Rd
                                                                                       Pipersville, PA 18947




Sylvia Roberts                           Symed LLC                                     Symposia Medicus
729 Spruce St                            3175 Lenox Park Blvd, Ste 412                 399 Taylor Blvd Ste, 201
Ewing, NJ 08638                          Memphis, TN 38115                             Pleasant Hill, CA 94523




Synapse Biomedical Inc                   Syncor International Corp                     Syndicated Office Systems
300 Artino St                            Corporate Headquarters                        3 Imperial Promenade Ste, 1000
Oberlin, OH 44074                        P.O. Box 905488                               Santa Ana, CA 92707
                                         Charlotte, NC 28290-5488




Syndistar Inc                            Synergetics Inc                               Synergy Alliance LLC
P.O. Box 3027                            P.O. Box 66971 Dept Sy                        P.O. Box 534
Hammond, LA 70404-3027                   St Louis, MO 63166-6971                       Bala Cynwyd, PA 19004
                                Case 19-11466-KG     Doc 100           Filed 07/03/19    Page 749 of 845

Synergy Glass Door Service LLC                Synergy Orthopedics, LLC                      Synertech Inc
1116 Macdade Blvd, Unit G                     Attn COO                                      Environmental Consulting
Collingdale, PA 19023                         2901 Jolly Rd                                 228 Moore St
                                              Plymouth Meeting, PA 19462                    Philadelphia, PA 19148




Synovis Micro Companies Alliance              Synovis Surgical Innovations Inc              Synthes Ltd
Formerly Micro Companies Alliance             Sds-12-3044                                   P.O. Box 8538-662
P.O. Box 890092                               P.O. Box 86                                   Philadelphia, PA 19171-0662
Charlotte, NC 28289-0092                      Minneapolis, MN 55486-3044




Synthes Usa                                   Syracuse Medical Devices Inc                  Syreeta Brown
DBA Ao North America                          214 Hurlburt Rd                               232 W Walnut Lane
Re Podiatric Advanced Course                  Syracuse, NY 13224                            Philadelphia, PA 19144
1690 Russell Rd
Paoli, PA 19301



Syreeta Jones                                 Sysmex America, Inc                           Sysmex Corporation
P.O. Box 6074                                 577 Aptakisic Rd                              28241 Network Pl
Philadelphia, PA 19114                        Lincolnshire, IL 60069-4325                   Chicago, IL 60673-1282




Systematch Technical Mgmt Svc                 Systematech Technical Mgmt Services, Inc      Systems Sales Corporation
DBA Indemand Interpretng                      DBA Indemand Interpreting                     P.O. Box 826879
555 Andover Park W, Ste 201                   555 Andover Park W, Ste 201                   Philadelphia, PA 19182-6879
Tukwila, WA 98188                             Tukwila, WA 98188




Systems Solution Inc                          Sytech Inc                                    T F Development Ltd
P.O. Box 820966                               332 Sun Valley Dr                             c/o Mra Realty Inc
Philadelphia, PA 19182-0966                   Maple Glen, PA 19002                          3 Village Rd, Ste 200
                                                                                            Horsham, PA 19044




T F Osborn                                    T Matthew Shields                             T N Van Service
106 Buckingham Dr                             1010 Arch St, Apt 602                         1510 Lancer Dr
Rosemont, PA 19010                            Philadelphia, PA 19107                        Moorestown, NJ 08057




T Of T Publishing Corporation                 T Thomas Zacharia Md                          T. Cruse Design
DBA Trenton Times                             2363 Pullman Way                              Attn Therese Cruse
500 Perry St                                  Hummelstown, PA 17036                         P.O. Box 1736
Trenton, NJ 08618                                                                           Philadelphia, PA 19105




T.R.O. Medical Inc                            T2 Systems Inc.                               Tab Products Co LLC
860 Chase Ln                                  P.O. Box 936599                               24923 Network Pl
Chester Springs, PA 19425                     Atlanta, GA 31193-6599                        Chicago, IL 60673-1249




Tab Products Company                          Tab Sales Of Central Pa Inc                   Tab Service Company
135 S La Salle Dept 3736                      P.O. Box 268                                  310 S Racine Ave
Chicago, IL 60674-3736                        Emmaus, PA 18049-0268                         Chicago, IL 60607
                                 Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 750 of 845

Tab Service Company                            Tabasha Mack                                   Tabata Verga
310 South Racine Ave, 6th Fl                   4759 N 12th St                                 1 Cotton St, Apt 231, Apt 231
Chicago, IL 60607                              Philadelphia, PA 19144                         Philadelphia, PA 19127




Tabitha Reynolds                               Tablica Ali                                    Taconic
1260 Pierce St                                 7111 Woolston Ave                              273 Hover Ave
Philadelphia, PA 19148                         Philadelphia, PA 19138                         Germantown, NY 12526-5320




Tactical Medical Solutions Inc                 Tague Lumber Inc                               Tahaamin Shokuhfar
1250 Harris Bridge Rd                          560 E High St                                  400 E Randolph St, Apt 1321
Anderson, SC 29621-3409                        Philadelphia, PA 19144                         Chicago, IL 60601




Tahar Mahmoudi Md                              Taharah Johnson                                Tahira Jones
5036 Witherspoon Ave                           1725 Conlyn St                                 506 Independence Ave
Pennsauken, NJ 08109                           Philadelphia, PA 19141                         Philadelphia, PA 19102




Tahirah Mubarak                                Tahiyyah Taylor                                Tahliah Brown
4523 Mulberry St                               5151 Hoopes St                                 268 E Montana St
Philadelphia, PA 19129                         Philadelphia, PA 19139                         319 E Ashdale St
                                                                                              Philadelphia, PA 19120




Tahmid Rahman                                  Tahniat S Syed Md                              Tahrea Harvey
145 S 13th St, Apt 702                         23 Wellington Rd                               317 Pavonia Cir
Philadelphia, PA 19107                         Ardmore, PA 19003                              Marlton, NJ 08053




Tai Grunwald Md                                Tai Vuong                                      Taina Roman
1111 Locust St, Apt 8d                         301 Sweetbriar Rd                              3240 Roxbury Rd
Philadelphia, PA 19107                         King of Prussi, PA 19406                       Hatfield, PA 19440




Tajamul Hasan Md                               Take A Step Foundation                         Takeria Ford
317 N Broad St, Apt 511                        2845 Thor Dr                                   6165 Harley Ave
Philadelphia, PA 19107                         Lower Burrell, PA 15068-2532                   Philadelphia, PA 19142




Takesha Hedgman                                Tal Ben Ami                                    Talal A Khan Md
1964 Sterling St                               2116 Chestnut St, Apt 711                      507 Beacons Ct, Apt B-1
Philadelphia, PA 19138                         Philadelphia, PA 19103                         Bensalem, PA 19020




Talaya Blakey-Clark                            Talc                                           Talia Coleman
2104 N Hobart St                               P.O. Box 49                                    4024 Magee Ave
Philadelphia, PA 19131                         St Albans, Herts Al1 5Tx                       Philadelphia, PA 19135
                                               United Kingdom
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 751 of 845

Talia Gottesman                            Talia Slee                                   Talk Light Inc
3422 Indian Queen Lane                     147 Granite Ln                               2417 Sandi Ln
Philadelphia, PA 19129                     Chester Springs, PA 19425                    Sachse, TX 75048




Talk Tools LLC                             Talon Deemer                                 Talya Ferguson
2681 Spruill Ave, Ste A                    412 Lenape Ln                                P.O. Box 13034
Charleston, SC 29405                       Yardley, PA 19067                            Philadelphia, PA 19101




Tam Cao                                    Tamar Fleischer                              Tamara Craig Harrell
5833 Oakland St                            271 Linden Lane                              4425 Garden Ave
Philadelphia, PA 19149                     Merion, PA 19066                             Pennsauken, NJ 08109




Tamara George                              Tamara Henderson                             Tamara L Robinson
2909 W Girard Ave, Apt A                   1218 Ripley St                               5125 Newhall St
Philadelphia, PA 19130                     Philadelphia, PA 19111                       Philadelphia, PA 19144




Tamara L Steinberg                         Tamara Lively                                Tamara M Faunce
20 Pikes Way                               2520 N Sharswood St                          877 N 24th St
Cheltenham, PA 19012                       Philadelphia, PA 19121                       Philadelphia, PA 19130




Tamara M Henderson                         Tamara Schall                                Tamara Stanley
7971 Summerdale Ave Lst Fl                 3650 Miller St                               334 E Upsal
Philadelphia, PA 19111                     Philadelphia, PA 19134                       Philadelphia, PA 19119




Tamara Stein                               Tamara Strathie                              Tamara Thomas
617 Christian St                           1878 Park Ave                                4528 Marple St
Philadelphia, PA 19147                     Bensalem, PA 19020                           Philadelphia, PA 19136




Tamara Tokley                              Tameka Jackson-Leung                         Tamera Mclacklin
1156 Bergen Ave                            2840 Phipps Ave                              642 Survey Rd
Camden, NJ 08105                           Willow Grove, PA 19090                       Sewell, NJ 08080




Tamica Warrick                             Tamika Abney                                 Tamika Choi
3411 Wallace St                            3103 N 9th St                                3044 Ella St
Philadelphia, PA 19104                     Philadelphia, PA 19133                       Philadelphia, PA 19134




Tamika Lewis                               Tamika Smith                                 Tamika T Briscoe
2958 N Bailey St                           1647 N Robinson St                           5225 Spruce St
Philadelphia, PA 19132                     Philadelphia, PA 19151                       Philadelphia, PA 19139
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 752 of 845

Tamika Taylor                            Tamir Miloh                                  Tamisha Hardee
7419 Ruskin Rd                           21 Saddle Dr                                 412 W Jefferson St
Philadelphia, PA 19151                   Mt Laurel, NJ 08054                          Philadelphia, PA 19122




Tamisha Tillery                          Tammi Miller                                 Tammi Miller
4728 Shelmire Ave                        3140 N 27th St                               3140 North 27th St
Philadelphia, PA 19136                   Philadelphia, PA 19132                       Philadelphia, PA 19132




Tammi Wrice                              Tammy Harris-Williams                        Tammy Mchale
331 State St                             6328 Grays Ave                               3810 Charteris Rd
Philadelphia, PA 19104                   Philadelphia, PA 19142                       Philadelphia, PA 19154




Tammy Mengel                             Tammy White                                  Tampa Area Med Communications Inc
3113 Morning Glory Rd, 1                 420 S York Rd                                13801 Bruce B Downs Blvd, 206
Phila, PA 19154                          Hatboro, PA 19040                            Tampa, FL 33613




Tampa General Healthcare                 Tampa Tribune/30085                          Tamyra Williams
P.O. Box 1289                            P.O. Box 30085                               2054 Larue St
Tampa, FL 33601                          Tampa, FL 33630-3085                         Philadelphia, PA 19124




Tanasha Mitchell                         Tanaya Minor                                 Taneisha Johnson
320 Chester Pike, Apt 5                  4722 Oakmont St                              921 S 59th St
Norwood, PA 19074                        Philadelphia, PA 19136                       Philadelphia, PA 19143




Tanganyika Webb                          Tania C Corredor                             Tania Ciolko
2632 N 33rd St                           4648 Castor Ave                              8400 Lindbergh Blvd, 605
Philadelphia, PA 19132                   Philadelphia, PA 19124                       Philadelphia, PA 19153




Tania Ciolko                             Tania Fontanez-Nieves Md                     Tanisha Keitt
9188 Ryerson Rd                          2001 Hamilton St, Apt 2103                   3138 Camac St
Philadelphia, PA 19114                   Philadelphia, PA 19130                       Philadelphia, PA 19133




Tannika Harris                           Tanveer Qureshi Md                           Tanvisha Mody
2601 S Percy St 1st Flr                  3601 Conshohocken Ave, Apt 508               640 N Broad St, Apt 710
Philadelphia, PA 19148                   Philadelphia, PA 19131                       Philadelphia, PA 19130




Tanya Allawh                             Tanya Aviles                                 Tanya Carlino
100 Grande Blvd                          3329 N Lawrence St                           3810 Lauriston St
Sinking Spring, PA 19608                 Philadelphia, PA 19140                       Philadelphia, PA 19128
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 753 of 845

Tanya Harmon                                 Tanya Marrow                                   Tanya Mullins
1107 East Nutmeg Pl                          3817 N 13th St                                 409 Passmore St
Middletown, DE 19709                         Philadelphia, PA 19140                         Philadelphia, PA 19111




Tanya Nelson                                 Tanya R Parks                                  Tanya Thomas
2721 N Sydenham St                           1434a Christian St                             37 S 50th St, Apt 37b
Philadelphia, PA 19132                       Philadelphia, PA 19146                         Philadelphia, PA 19139




Tanya Thomas                                 Tao Hong                                       Taoheed Kasumu
5616 Angora Terrace                          106 Chestnut St, Apt 508                       1070 Squirrel Rd
Philadelphia, PA 19143                       Cherry Hill, NJ 08002                          Jenkintown, PA 19046




Tap Pharmaceuticals                          Taquilla Lewis                                 Tara Chidsey
P.O. Box 92679                               5435 Larchwood Ave                             35 Whitechapel Dr
Chicago, IL 60675-2679                       Philadelphia, PA 19143                         Mt. Laurel, NJ 08054




Tara Gallagher                               Tara Iyengar                                   Tara Jackson
6350 Greene St, Apt 519                      640 N Broad St, Apt 713                        P.O. Box 20491
Philadelphia, PA 19144                       Philadelphia, PA 19130                         Lehigh Valley, PA 18002




Tara L Johnson Md                            Tara M Smith Md                                Tara Randis
2323 Race St, Apt 314                        877 Doncaster Ct                               8 Pershing Ave
Philadelphia, PA 19134                       West Deptford, NJ 08066                        New Rochelle, NY 10801




Tara Smith                                   Tara Smith                                     Tarek Ammar Md
4505 Mitchell St                             4592 Baker St                                  1703 S 13th St 2nd Fl
Philadelphia, PA 19128                       Philadelphia, PA 19127                         Philadelphia, PA 19148




Target Building Construction                 Target Maps Inc/Corp                           Target Marketing Inc
1124 Chester Pike                            DBA Chamber of Commerce Map Proj               DBA Chamber Map Project
Crum Lynne, PA 19022                         541 Buttermilk Pike, Ste 100                   1717 Dixie Hwy Ste, 500
                                             Crescent Springs, KY 41017                     Ft Wright, KY 41011




Target Surgical Inc                          Tarig Elraiyah                                 Tarik Hashem Md
264 Running Water Ct                         1203 Cromwell Rd                               1506 Green St, Apt 2f
Maple Glen, PA 19002                         Wyndmoor, PA 19038                             Philadelphia, PA 19130




Tarika Singh                                 Tariq Shivji                                   Tarra Foster
2607 Welsh Rd D-202                          1franklintown Blvd 811                         6237 Gardenia St
Philadelphia, PA 19114                       Philadelphia, PA 19103                         Philadelphia, PA 19144
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 754 of 845

Tarry Manufacturing Co                    Tartan Textile Services Inc                  Tartan Textiles Services Inc
22 Shelter Rock Lane                      P.O. Box 33182                               P.O. Box 905136
Danbury, CT 06810                         Newark, NJ 07188-0182                        Charlotte, NC 28290-5136




Taryn Mckillion                           Tasha Johnson                                Tasha Odom
618 N American Dr                         538 William St                               5637 N Warnock St
Philadelphia, PA 19123                    Trenton, NJ 08610                            Philadelphia, PA 19141




Tashary Santos                            Tashnia Tahsin                               Tatyana Gorbachova Md
189 W Stella St                           3900 City Ave, Apt 621                       2135 Walnut St, Apt 904
Philadelphia, PA 19133                    Philadelphia, PA 19131                       Philadelphia, PA 19103




Tatyana Hawthorne                         Taut Inc                                     Tavistock Country Club Corp
1357 Fillmore St                          2571 Kaneville Court                         P.O. Box 300
Philadelphia, PA 19124                    Geneva, IL 60134                             Haddonfield, NJ 08033




Tawana Jenkins Rhit Ccs                   Tawana Mckeither                             Tawana Mckeither
42 Quail Ct                               2424 Sommers Ct                              C/O the Beasley Firm, Llc
Logan Township, NJ 08085                  Jessup, MD 20794                             Attn Lane R. Jubb, Jr., Esq.
                                                                                       1125 Walnut St
                                                                                       Philadelphia, PA 19107



Tawanda Johnson                           Taxi Graphics Inc                            Taylor Francis
5548 Warrington Ave Cedc                  7734 Union Ave                               c/o Crc Press
Philadelphia, PA 19143                    Elkins Park, PA 19027                        P.O. Box 409267
                                                                                       Atlanta, GA 30384-9267




Taylor Francis Informa Usa Inc            Taylor Bolli                                 Taylor Bregman
Routledge/Taylor Francis Grp              559 Alexander Ave                            3 Maple Glenn Rd
7625 Empire Dr                            Maple Shade, NJ 08052                        Mt Laurel, NJ 08054
Florence, KY 41042




Taylor Corp                               Taylor Corp                                  Taylor Newman
DBA Brookhollow Everyday Card             DBA Taylor Communications                    306 Maple Ave
1 Stationery Pl                           P.O. Box 91047                               Drexel Hill, PA 19026
Rexburg, ID 83441                         Standard Register
                                          Chicago, IL 60693



Taylor Parris                             Taylor Products Inc                          Taylor Proffitt
1909 S 2nd St                             P.O. Box 6748                                406 Westridge Dr
Philadelphia, PA 19148                    Edison, NJ 08837                             Phoenixville, PA 19460




Taylor Quirk                              Taylor Standiford                            Taylor Wasserleben
9958 Gardenia Lane                        225 Fotheringham Court                       1244 N Front St, Apt 1
Philadelphia, PA 19115                    Langhorne, PA 19047                          Philadelphia, PA 19125
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 755 of 845

Taylor Wheaton                                 Taylor Wheaton Md                            Taylor Wheaton, M.D.
137 W Durham St                                635 Dupont St, Unit C                        105 Wellington Dr
Philadelphia, PA 19119                         Philadelphia, PA 19128                       Philadelphia, PA 19119




Tbs Services Inc                               Tc Human Capital Solutions LLC               Tc Human Capital Solutions, LLC
Total Bldg Svcs                                716 Iron Post Rd                             Attn Theresa Angelone
430 N Easton Rd                                Moorestown, NJ 08057                         716 Iron Post Rd
Glenside, PA 19038-4903                                                                     Moorestown, NJ 08057




Tcm Inc                                        Td Net Inc                                   Tdk Enterprise Inc
Professional Subscription Svcs                 P.O. Box 38                                  DBA Absolute Security Unlimited
P.O. Box 62120                                 West Chester, PA 19381                       34 St Regis Dr
Tampa, FL 33662-2120                                                                        Woodbury, NJ 08096




Team Industrial Services Inc                   Teamstaff Rx Inc                             Teamsters H W
P.O. Box 842233                                P.O. Box 70872                               16 Seven St
Dallas, TX 75284-2233                          Philadelphia, PA 19176-5872                  Sullivan Square
                                                                                            Charlestown, MA 02129




Teamsters Local 115 H W                        Teamsters Local 560 Benefit Fund             Tec Elevator Inc
2833 Cottman Ave                               Benefits Funds                               510 S Shore Rd, Ste C
Philadelphia, PA 19149                         707 Summit Ave                               Marmora, NJ 08223
                                               Union City, NJ 07087




Tech Instrumentation Inc                       Techforces3 Inc                              Techlab Inc
P.O. Box 2029                                  P.O. Box 631                                 Vpi Corporate Research Center
Elizabeth, CO 80107                            Bensalem, PA 19020                           2001 Kraft Dr
                                                                                            Blacksburg, VA 24060-6358




Techlink Corporation                           Technalock                                   Techne Inc
460 Oakdale Ave                                Technalock LLC                               3 Terri Ln, Ste 10
Hatboro, PA 19040                              Technalock Computer Security                 Burlington, NJ 08016
                                               P.O. Box 920
                                               Ozark, MO 65721



Technical Products Inc Of Georgia              Technical Youth LLC                          Techni-Tool Inc
805 Marathon Pkwy Ste, 150                     Brooksource/Medsource                        P.O. Box 827014
Lawrenceville, GA 30045                        P.O. Box 55767                               Philadelphia, PA 19182-7014
                                               Indianapolis, IN 46205




Techno Aide                                    Technology Imaging Services                  Technology Insurance Company
P.O. Box 305172                                P.O. Box 3589                                P.O. Box 740042
Dept 96                                        Youngstown, OH 44513                         Atlanta, GA 30374-0042
Nashville, TN 37230




Techware Distribution Inc                      Ted Goldman                                  Ted Pella Inc
7720 W 78th St                                 13 Penn Oak Ln                               P.O. Box 492477
Minneapolis, MN 55439                          Oxford, PA 19363                             Redding, CA 96049
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 756 of 845

Teddy-Tech Inc                                Teena Davis                                 Teena Keenwar
3804 Chippenham Rd                            1653 Brook Lane                             9940 Woodfern Rd
Mechanicsburg, PA 17050                       Jamison, PA 18929                           Philadelphia, PA 19115




Teenagers In Charge                           Teerin Meckmongkol                          Tei Biosciences Inc
c/o Blondell Reynolds Brown                   8010 Tibet Butler Dr                        Accounts Receivable
Room 580 City Hall                            Windmere, FL 34786                          1000 Winter St, Ste 4900
Philadelphia, PA 19107                                                                    Waltham, MA 02451




Tejas Patel Md                                Tekscan Inc                                 Tela Bio Inc
2200 Ben Franklin Pkwy N1004                  307 W 1st St                                1 Great Valley Pkwy, Ste 24
Philadelphia, PA 19130                        So Boston, MA 02127                         Malvern, PA 19355-1423




Telcom Express Inc                            Telcom Marketing Group Inc                  Telecom Usa
P.O. Box 1018                                 DBA Tmg Inc                                 23235 Network Pl
Ridgeland, MS 39158-1018                      1380 Weber Industrial Blvd                  Chicago, IL 60673-1232
                                              Cumming, GA 30041




Teleconference Network Of Texas               Telefactor Corp                             Teleflex Medical Inc
7703 Floyd Curl Dr                            1094 New Dehaven Ave                        P.O. Box 601608
San Antonio, TX 78287-7978                    W Conshohocke, PA 19428                     Charlotte, NC 28260-1608




Teleflex Medical Incorporated                 Telehealth Services                         Telehealth Services
3015 Carrington Mill Blvd                     4191 Fayetteville Rd                        Div Telerent Leasing A/R Dept
Morrisville, NC 27560                         Raleigh, NC 27603                           P.O. Box 890115
                                                                                          Charlotte, NC 28289




Telephone Diag Services Inc                   Telephone Directory Of Texas Inc            Telephone Triage Consulting Inc
DBA Tds Inc                                   404 Wynn Dr                                 118 Clover Ridge Ct
2104 Swede Rd                                 Jacksonville, TX 75766                      Hot Springs, AR 71913
East Norriton, PA 19401




Tele-Physicians Pc                            Teleradiology Solutions                     Teleradiology Solutions
DBA Georgia Tele-Physicians                   Attn Kishor Joshi                           Bank of America
Attn Accounting Dept                          FKA Arjun Kalyanpur and Associates          250 E Lancaster Ave
Specialists On Call                           227 Llanfair Rd, 6                          Wynnewood, PA 19072
1768 Busines Center Dr, Ste 100               Ardmore, PA 19003-2320
Reston, VA 20190


Telerent Leasing Corp                         Telerent Leasing Corporation                Telerent Leasing Corporation
Telehealth Service/Hosp Comm Sys              DBA Telehealth Svcs/Charlotte               P.O. Box 890115
Televue/Vendor Capital Grp/Tlc                P.O. Box 890063                             Charlotte, NC 28289-0115
P.O. Box 26627                                Charlotte, NC 28289-0063
Raleigh, NC 27611



Tele-Tracking Technologies                    Teletracking Technologies Inc               Televere Systems LLC
L-3666                                        336 4th Ave                                 P.O. Box 6112
Columbus, OH 43260-3666                       The Times Bldg                              Warwick, RI 02887
                                              Pittsburgh, PA 15222-2004
                              Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 757 of 845

Television Rental Company Corp              Televox Software Inc                            Telvin Mannat
55-02 Broadway                              Department, 1343                                7 Sylvan Ct
Woodside, NY 11377                          Denver, CO 80256-0001                           Richboro, PA 18954




Tempestt Hartsfield                         Temple Univ                                     Temple Univ Hospital
5302 Delancey St                            Temple Univ Phy Contract Payment                Cashier Office
Philadelphia, PA 19143                      P.O. Box 827997                                 3401 No Broad St, Rm A 131
                                            Philadelphia, PA 19182-7997                     Philadelphia, PA 19140




Temple Univ School Of Medicine              Temple University                               Temple University
Chairperson/Dept of Neurosurgery            1803 North Broad St                             3401 N Broad St
Parkinson Pavioion 5th Fl                   615 Carnell Hall, 040-08                        Philadelphia, PA 19140
3400 N Broad St                             Philadelphia, PA 19122-6104
Philadelphia, PA 19140



Temple University                           Temple University Center City                   Temple University Health Sys Inc
c/o Maria L Morsi/Dept Nursing              1515 Market St, Ste 215                         Attn Nursing Administration
3307 N Broad St                             Philadelphia, PA 19102                          3401 N Broad St
Philadelphia, PA 19140                                                                      Philadelphia, PA 19140




Temple University Health System, Inc        Temple University Hospital                      Temple University Hospital
Attn Chief Counsel                          3401 N Broad St                                 Attn Acting Exec Dir CEO
Room 903, Jones Hall 700-00                 Philadelphia, PA 19140                          3401 N Broad St
1316 W Ontario St                                                                           Hospital Admin, Ste B
Philadelphia, PA 19140                                                                      Philadelphia, PA 19140



Temple University Hospital                  Temple University Hospital                      Temple University Hospital
Attn President and CEO                      Attn Robin De Shields                           Cashier Office
3401 N Broad St                             3333 N Broad St, Rm 120 Gsb                     3401 N Broad St, Rm A 131
Philadelphia, PA 19140                      Philadelphia, PA 19140                          Philadelphia, PA 19140




Temple University Hospital                  Temple University School Of Denti               Temptime Corp
Office of Student Affairs                   3223 N Broad St                                 P.O. Box 28744
3420 N Broad St                             Philadelphia, PA 19140                          New York, NY 10087-8744
Philadelphia, PA 19140-0001




Temtec                                      Temtec Inc                                      Ten Pennies Florist Inc
36378 Treasury Center                       100 Rte 59                                      1921 S Broad St
Chicago, IL 60694-6300                      Suffern, NY 10901-4910                          Philadelphia, PA 19148




Tenacore Holdings Inc                       Teneka Donatien                                 Tenet Business Services Corp
1525 E Edinger Ave                          727 North 40th St, 2nd Fl                       Attn Steven Schaefer
Santa Ana, CA 92705                         Philadelphia, PA 19104                          1445 Ross Ave, Ste 1400
                                                                                            Dallas, TX 75202




Tenet Business Services Corporation         Tenet Business Services Corporation, Inc        Tenet Business Services Corporation, Inc
c/o Tenet Healthcare Corporation            1445 Ross Ave, Ste 1400                         c/o Alston Bird LLP
Attn Michael Maloney                        Dallas, TX 75202                                Attn Mark Ray
1445 Ross Ave, Ste 1400                                                                     1201 West Peachtree St
Dallas, TX 75202                                                                            Atlanta, GA 30309
                               Case 19-11466-KG     Doc 100           Filed 07/03/19    Page 758 of 845

Tenet Business Services Corporation, Inc     Tenet Business Services Corporation, Inc      Tenet Directcomp W/C
c/o CT Corp Systems                          c/o Potter Anderson Corroon LLP               P.O. Box 14214
1999 Bryan St, Ste 900                       Attn John A. Sensing                          Lexington, KY 40512
Dallas, TX 75201                             1313 N Market St, Hercules Plz, 6th Fl
                                             P.O. Box 951
                                             Wilmington, DE 19801


Tenet Health System Pa Inc                   Tenet Healthcare                              Tenet Healthcare
DBA Pcom                                     39078 Treasury Ctr                            P.O. Box 1053
Attn Pater Doulis Treasurer                  Chicago, IL 60694-9000                        Carol Stream, IL 60132-1053
4190 City Ave
Philadelphia, PA 19131



Tenet Healthcare Corporation                 Tenet Healthsystem                            Tenet Healthsystem
1445 Ross Ave, Ste 1400                      Attn Regional Counsel-Law Department          c/o St. Christopher S Hospital
Dallas, TX 75202-2703                        Re PA Health Education Corp                   For Children, LLC
                                             1500 Market St                                160 E Erie Ave
                                             24 Centre Sq W                                Philadelphia, PA 19134
                                             Philadelphia, PA 19102


Tenet HealthSystem                           Tenet Healthsystem                            Tenet HealthSystem
Hahnemann University Hospital                St Christopher s Hospital for Children        St Christopher s Hospital for Children
Broad and Vine St                            160 E Erie St                                 c/o CT Corp System
Philadelphia, PA 19102                       Philadelphia, PA 19134                        116 Pine St, Ste 320
                                                                                           Harrisburg, PA 17101



Tenet Healthsystem                           Tenet Healthsystem                            Tenet Healthsystem Corp Acctg
St. Christopher s Hospital For Children      St. Christopher s Hospital for Children       14001 Dallas Pkwy, Ste 200
1500 Market St                               Erie Ave at Front St                          Tenet Healthsystem Corp Acctg
24 Centre Sq W                               Philadelphia, PA 19134                        Dallas, TX 75240
Philadelphia, PA 19102



Tenet Healthsystem Hahnemann, LLC            Tenet Healthsystem Hahnemann, LLC             Tenet HealthSystem Hahnemann, LLC
1445 Ross Ave, Ste 1400                      Attn Michael Maloney, VP                      d/b/a Hahnemann University Hospital
Dallas, TX 75202                             Broad and Vine St, Rm 521                     230 N Broad St
                                             Philadelphia, PA 19102                        Philadelphia, PA 19102




Tenet HealthSystem Hahnemann, LLC            Tenet Healthsystem Hahnemann, LLC             Tenet Healthsystem Hahnemann, LLC
d/b/a Hahnemann University Hospital          DBA Hahnemann University Hospital             DBA Hahnemann University Hospital
c/o CT Corp System                           Attn Michael P. Halter, CEO                   Attn Michael P. Halter, CEO
116 Pine St, Ste 320                         Broad and Vine St, Rm 521                     230 N Broad St, MS 300
Harrisburg, PA 17101                         Philadelphia, PA 19102                        Philadelphia, PA 19102



Tenet Healthsystem Hahnemann, LLC            Tenet Healthsystem Hahnemann, LLC             Tenet Healthsystem Hahnemann, Llc
DBA Hahnemann University Hospital            DBA Hahnemann University Hospital             DBA Hahnemann University Hospital
Attn Michael P. Halter/ Richard Imbimbo      Attn Shannon Meyers                           230 N Broad St, Ms 300
Broad and Vine St, Ms 300                    1445 Ross Ave, Ste 1400                       Philadelphia, PA 19102
Philadelphia, PA 19102                       Dallas, TX 75202



Tenet Healthsystem Medical Inc               Tenet Home Infusion                           Tenet Pa Home Infusion
c/o Nacogodoches Medical Center              P.O. Box 827101                               P.O. Box 827101
P.O. Box 845610                              Philadelphia, PA 19182-7101                   Philadelphia, PA 19182-7101
Dallas, TX 75284-5610




Tenisha S Scutching                          Tenisha Wallace                               Tensys Medical Inc
4430 N 6th St                                219 Laurel Rd                                 Dept Ch 10836
Philadelphia, PA 19140                       Sharon Hill, PA 19079                         Palatine, IL 60055-0836
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 759 of 845

Tepnel Lifecodes Corp                    Terahn Burton                                Terence L Skinner Sr Ct Officer
550 West Ave                             4647 Pilling St                              Re Helen Hand
Stamford, CT 06902                       Philadelphia, PA 19124                       P.O. Box 8
                                                                                      Woodstown, NJ 08098




Terence Lumley                           Terence Peterson Jr                          Teresa C Lee
1150 Wayfield Dr                         6632 Claridge St                             230 N Camac St
Norristown, PA 19403                     Philadelphia, PA 19111                       Philadelphia, PA 19107




Teresa Carlin                            Teresa Carlin Md                             Teresa Carlin, M.D.
642 W 26th St                            209 Neptune Ave                              642 W 26th St
West Wildwood, NJ 08260                  W Wildwood, NJ 08260                         West Wildwood, NJ 08260




Teresa Clark                             Teresa Costanzo                              Teresa Grace
4362 Fleming St                          18 Windsor Rd, Apt A                         3716 Garfield Ave
Philadephia, PA 19128                    Erdenheim, PA 19038                          Pennsauken, NJ 08110




Teresa Hines                             Teresa Hines                                 Teresa M Mckeever
2300 Dale Rd                             2300 Dale Rd                                 3320 Englewood St
Philadelphia, PA 19006                   Huntingdon Vly, PA 19006                     Philadelphia, PA 19149




Teresa Romano                            Teresa Romano Md                             Teresa Shuler-Jones
9002 Buttonwood Pl                       9002 Buttonwood Pl                           15 Rose Valley Rd
Philadelphia, PA 19128                   Philadelphia, PA 19128                       Rose Valley, PA 19063




Teresa Shuler-Jones                      Teresa Stokes                                Teresa Sturgis
15 Rose Valley Rd                        3732 Poppy Dr                                6111 Pine St, Apt 1
Moylan, PA 19065                         Philadelphia, PA 19136                       Philadelphia, PA 19143




Teresa Witcher Md                        Terese Dombrowski Rn                         Terese Metzger
7901 Henry Ave, Apt E412                 182 Reliance Pl                              2333 New Hope St
Philadelphia, PA 19128                   Teleford, PA 18969                           East Norriton, PA 19401




Terese Metzger                           Teri Principe                                Terrance Clark
2333 New Hope St E                       39 Harding Ave                               609 Rose St
Norristown, PA 19401                     Oaklyn, NJ 08107                             Yeadon, PA 19050




Terrance Robinson                        Terrance Towns                               Terrell Parlin
4618 E Howell St                         4936 N Marvine St                            6356 Woodbine Ave
Philadelphia, PA 19135                   Philadelphia, PA 19141                       Philadelphia, PA 19151
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 760 of 845

Terrell Tolbert                            Terrence Daniels                              Terrence Law Mt Ascp Sc
333 North Ave, Apt 40b                     1223 Anthem Way                               Children S Hospital
Secane, PA 19018                           Chalfont, PA 18914                            300 Longwood Ave
                                                                                         Clinical Labs - Farley 7
                                                                                         Boston, MA 02115



Terresa Smith                              Terri Elswick                                 Terri Jones
7842 Cherion Pl                            9720 Franklin Hill Blvd                       300 Riverview Ave
Philadelphia, PA 19153                     Knoxville, TN 37922                           Drexel Hill, PA 19026




Terrie Doyle                               Terrilyn Rynkiewicz                           Terrin T Meckmongkol Md
7208 Horrocks St                           3422 Tyson Ave                                3220 Midvale Ave
Philadelphia, PA 19149                     Philadelphia, PA 19149                        Philadelphia, PA 19129




Terry Adirim Md                            Terry Adirim Md                               Terry B Raymond
212 Deep Trail Ln                          607 Argyle Cir                                1953 Virginia Ave
Rockville, MD 20850                        Wynnewood, PA 19096                           Bensalem, PA 19020




Terry Derby                                Terry Derby                                   Terry Haney
770 Sandy St, 305                          885 B 2nd Ave                                 32 Crestwood Rd
Norristown, PA 19401                       Center Square, PA 19422                       Levittown, PA 19057




Terry Heiman-Patterson Md                  Terry Leach                                   Terry Lee Macgowan
145 N 15th St                              204 E Fisher Ave                              141 S Kenwood Dr
Ms 423                                     Philadelphia, PA 19120                        Levittown, PA 19055
Philadelphia, PA 19102




Terry Miller                               Terry Raymond Jr                              Terry Saybolt
117 N 15th St, Apt 1403                    1032 Elwood Ave                               8738 Macon St
Philadelphia, PA 19102                     Bensalem, PA 19020                            Philadelphia, PA 19152




Terry Vu                                   Terryberry Company LLC                        Terumo Bct Inc
2827 Ogden St                              Jewelers                                      Formerly Caridian Bct Inc
Philadelphia, PA 19130                     2033 Oak Industrial Dr                        Dept 7087
                                           Grand Rapids, MI 49505                        Carol Stream, IL 60122-7087




Terumo Bct, Inc                            Terumo Bct, Inc                               Terumo Cardiovascular Systems
10810 W Collins Ave                        10811 W Collins Ave                           P.O. Box 281402
Lakewood, CO 80215                         Lakewood, CO 80215                            Atlanta, GA 30384-1402




Terumo Medical Corporation                 Terumo Medical Corporation                    Terumo Medical Corporation
P.O. Box 23483                             P.O. Box 281285                               P.O. Box 841733
Newark, NJ 07189                           Atlanta, GA 30384-1285                        Dallas, TX 75284
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 761 of 845

Teshona Nathaniel                          Tess Crouss                                  Testamerica Environmental Svcs
9 West Phil-Ellena St                      428 N 13th St, Apt 6c                        DBA Emlab P K LLC
Philadelphia, PA 19119                     Philadelphia, PA 19123                       P.O. Box 204283
                                                                                        Dallas, TX 75320-4283




Tetiana Murray                             Teton Data Systems                           Tetra Flex
111 Wetherill Rd                           P.O. Box 4798                                P.O. Box 2697
Cheltenham, PA 19012                       125 S King St                                Wichita, KS 67201
                                           Jackson, WY 83001




Tetyana Usova                              Teuta Henci Md                               Teva Pharmaceuticals Usa Inc
521w Hansbury St, Unit 2                   1526 Manoa Rd                                Dept Ch14038
Philadelphia, PA 19144                     Wynnewood, PA 19096                          Palatine, IL 60055-4038




Texaco                                     Texaco/Shell                                 Texas Childrens Hospital
P.O. Box 78012                             P.O. Box 9010                                DBA Tch Pediatric Pathology Cons
Phoenix, AZ 85062-8012                     Des Moines, IA 50368-9010                    P.O. Box 1907
                                                                                        Greenville, TX 75403-1907




Texas Guaranteed Student Loan              Texas Guaranteed Student Loan                Tfi Resources Corporation
Re Armeana Hill                            Re Tryphosa Pressley                         P.O. Box 4346
P.O. Box 659601                            Re Cs 0000000006593500                       Dept 517
San Antonio, TX 78255-9601                 P.O. Box 659601                              Houston, TX 77210-4346
                                           San Antonio, TX 78265-9601



Tg                                         Tgb Cts Corporation                          Thackray Crane Rental Inc
Re Sable Daniel                            Floyd B Bringle                              2011 Byberry Rd
P.O. Box 659601                            140 Woodgate Ln                              Philadelphia, PA 19116
San Antonio, TX 78265-9601                 Paoli, PA 19301-1449




Thaddeus Kavanagh                          Thales Denardo                               Thales Optem Inc
Dba Diversified Emergency Mgmt             1712 Lombard St, Apt A                       78 Schuyler Baldwin Dr
4623 Amber Alcove Ct                       Philadelphia, PA 19146                       Fairport, NY 14450
Kingswood, TX 77345




Thanh Hinh                                 Thanh X Hoang Md                             Thanhtho Nguyen
1625 S Carlisle St                         6304 Riverfront Dr                           1949 S 17th St
Philadelphia, PA 19145                     Palmyra, NJ 08065                            Philadelphia, PA 19145




Thanks For Being Green LLC                 Thanks For Being Green, LLC                  Thanuja Hamilton Md
205 Park Pl                                DBA Magnus Computer Recycling                1500 Locust St, 3310
Audubon, NJ 08106                          205 Park Pl                                  Philadelphia, PA 19102
                                           Audubon, NJ 08106




Thao-Ly Pekar                              That S Great News LLC                        Thc Enterprises Inc
1428 N Cadwallader St                      P.O. Box 877                                 DBA Mid-Atlantic Waste Systems
Philadelphia, PA 19122                     Cheshire, CT 06410                           P.O. Box 64104
                                                                                        Baltimore, MD 21264-4104
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 762 of 845

Thd America Inc                            The 2005 Pal Award Dinner                     The 4 Snooges LLC
1731 SE Oralabor Rd                        2524 E Clearfield St                          Martelli Flower Company
Ankeny, IA 50021-9412                      Philadelphia, PA 19134                        3747 Church Rd, Ste 6
                                                                                         Mt Laurel, NJ 08054




The Abbey Press Companies                  The Academy Of Natural Sciences               The Academy Of Natural Sciences Of
5 Hill Dr                                  1900 Benjamin Franklin Pkwy                   Drexel University
St Meinrad, IN 47577-1005                  Philadelphia, PA 19103-1195                   1900 Benjamin Franklin Pkwy
                                                                                         Philadelphia, PA 19103




The Advisory Board Company                 The Advisory Board Company                    The Advisory Board Company Corp
2445 M St Nw                               DBA Crimson                                   DBA the Academies
Washington, DC 20037                       P.O. Box 79461                                Dept Ch 10335
                                           Baltimore, MD 21279-0461                      Palatine, IL 60055-0335




The American Board Of Orthodontic          The American College                          The American College Of Ob/Gyn
401 N Lindbergh Blvd, Ste 300              Gregg Conference Center                       Accounts Receivable
St Louis, MO 63141                         270 S Bryn Mawr Ave                           P.O. Box 4500
                                           Bryn Mawr, PA 19010-9989                      Kearneysville, WV 25430




The American Dietetic Association          The American Institute Of Outcome             The American National Red Cross
P.O. Box 97215                             Case Management                               Penn Jersey Region
Chicago, IL 60607                          12519 Lambert Rd                              700 Spring Garden St
                                           Whittier, CA 90606                            Philadelphia, PA 19123




The American National Red Cross            The American Society Hematology               The American Society Of Human Gen
Penn Jersey Region                         Dept 960                                      Administrative Office
Attn Sr Director Sales and Marketing       Washington, DC 20042-0960                     9650 Rockville Pike
700 Spring Garden St                                                                     Bethesda, MD 20814-3998
Philadelphia, PA 19123



The American Society Of Nephrolog          The Anesthesia Quality Institute              The Anspach Effort Inc
1725 I St NW, Ste 510                      1601 American Lane                            P.O. Box 32639
Washington, DC 20006                       Schaumberg, IL 60173                          Palm Beach Gardens, FL 33420-2639




The Arnold P Gold Foundation               The Attic Youth Center                        The Baker Company Inc
DBA the Gold Foundation                    255 S 16th St                                 P.O. Box 845005
619 Palisade Ave                           Philadelphia, PA 19102                        Boston, MA 02284-5005
Englewood Cliffs, NJ 07632




The Bancorp Bank                           The Battery Clinic                            The Bean Bag Cafe Inc
405 Silverside Rd, Ste 105                 850 Corley Rd                                 919 Aston Martin Dr
Wilmington, DE 19809                       Blythe, GA 30805-3800                         Lindenwold, NJ 08021




The Beasley Firm, Llc                      The Bettinger Co Inc                          The Bettinger Company, Inc
Attn Lane R Jubb, Jr                       1515 Market St, Ste 935                       Attn President
Counsel To Mckeither                       Philadephia, PA 19102                         1515 Market St, Ste 935
1125 Walnut St                                                                           Philadelphia, PA 19102
Philadelphia, PA 19107
                              Case 19-11466-KG     Doc 100          Filed 07/03/19     Page 763 of 845

The Birth Center                            The Breathing Room Foundation Inc             The Bureau Of National Affairs
DBA Lifecycle Womancare                     P.O. Box 287                                  DBA Kennedy Information
918 County Line Rd                          Jenkintown, PA 19046                          1 Phoenix Mill Ln Fi 3
Bryn Mawr, PA 19010                                                                       Peterborough, NH 03458-1467




The Business Journal                        The Catholic University Of America            The Center For Grieving Children
4404-F Stuart Andrew Blvd                   620 Michigan Ave, N W                         Teens Families Inc
Charlotte, NC 28210                         Washington, Dc 20064                          P.O. Box 57121
                                                                                          Philadelphia, PA 19111




The Center For Information Stud             The Change Company Inc                        The Chateau Inc
On Clinical Research Participat             5221 Sigstrom                                 5121 Tulip St
990 Washington St, Ste 101                  Carson City, NV 89706                         Philadelphia, PA 19124
Dedham, MA 02026




The Children S Hospital Of                  The Children S Hospital Of Phila              The Children S Hospital Of Phila
Philadelphia                                Attn Donald W Hicks                           c/o Anatomic/Surg Pathology Div
P.O. Box, 2947                              5312 Wood Bldg                                324 S 34th St, Rm 5203
P.O. Box 8500                               P.O. Box 7780-1192                            Philadelphia, PA 19104-4399
Philadelphia, PA 19178-2947                 Philadelphia, PA 19182-1192



The Childrens Hospital For Children, LLC    The Chronicle Of Higher Education             The Chronicle Of Higher Education
The Children S Hospital of Philadelphia     1255 23rd St NW 7th Fl                        P.O. Box 1955
Attn CEO                                    Washington, DC 20037                          Marion, OH 43306
3401 Civic Center Blvd, Abr-1423
Philadelphia, PA 19104-4399



The Chudy Group                             The City Of Philadelphia Fire Department      The Coding Institute
Tcg-Rx                                      Attn Ayanna Garnett                           150 6th Ave N Bldg 2
P.O. Box 409                                240 Spring Garden St                          Naples, FL 34102
Powers Lake, WI 53159                       Philadelphia, PA 19123




The Coding Institute                        The Coding Network LLC                        The Coding Network, LLC
c/o Rabk                                    P.O. Box 101794                               Attn Executive Vice President
Attn Teresa Burton Channel                  Pasadena, CA 91189-1794                       324 S Palm Dr
2272 Airport Rd S                                                                         Beverly Hills, CA 90212
Naples, FL 34112



The College Of New Jersey                   The Commercial Furniture Grp Inc              The Commissary Inc
Attn Dr Lyn Smith                           203 S 13th St                                 DBA Frog Commissary Catering
200 Pennington Rd                           Philadelphia, PA 19107                        435 Fairmount Ave
Ewing, NJ 08628                                                                           Philadelphia, PA 19123




The Commonwealth Of Massachusetts           The Communication Connection                  The Compassionate Friends Inc
600 Washington St                           Attn Amanda Utain, Owner                      P.O. Box 3696
Boston, MA 02111                            139 W Main St, Ste 3                          Oak Brook, IL 60522
                                            Norristown, PA 19401




The Congenital Cardiac Anesthesia           The Cooper Health System                      The Cooper Health System
P.O. Box 11086                              Attn Anthony Mazzarelli, MD                   Attn President and CEO
Richmond, VA 23230                          One Cooper Plaza                              One Cooper Plaza
                                            Camden, NJ 08103                              Camden, NJ 08103
                              Case 19-11466-KG     Doc 100          Filed 07/03/19     Page 764 of 845

The Cooper Health System                    The Cooper Health System                      The Cooper Health System
Attn Sharon Szmaciasz                       DBA Cooper University Hosp                    Office of General Counsel
One Cooper Plaza - Dorrance 261             3 Executive Campus Rt 70, Ste 310             One Federal St, Ste S2-400
Camden, NJ 08103                            Cherry Hill, NJ 08002                         Camden, NJ 08103




The Cooper Health System Ctr                The Costenbader Society                       The Creative Group Inc
For Allied Health                           c/o Paul R Mitchell Md                        P.O. Box 545
c/o School of Cardiovascular Perfusion      41 Pilgrim Rd                                 Langhorne, PA 19047
Attn Louis Brownstein                       W Hartford, CT 06117-2241
One Cooper Plaza
Camden, NJ 08103


The Credit Bureau Inc                       The Crohn S Colitis Foundation                The Cross Cultural Health Care
Attn Robert Black                           Attn Rachel Backoff                           1200 12th Ave S
520 E Main St                               Of America                                    Seattle, WA 98144
Carnegie, PA 15106                          21301 Powerline Rd, Ste 301
                                            Boca Raton, FL 33433



The Cruise Cafe                             The Cynwyd Club Corporation                   The Davey Tree Expert Co Inc
425 Old York Rd                             332 Trevor Ln                                 P.O. Box 94532
Jenkintown, PA 19046                        Bala Cynwyd, PA 19004-2399                    Cleveland, OH 44101-4532




The Dialysis Unit of Center                 The Dialysis Unit Of Center City PA, LLC      The Drawing Board
City Philadelphia LLC                       Attn Jospeh Carlucci, Manager                 P.O. Box 2945
c/o American Renal Associates               C/O American Renal Associates, LLC            Hartford, CT 06104-2945
500 Cummings Ctr, Ste 6550                  Tenant
Beverly, MA 01915                           500 Cummings Ctr, Ste 6550
                                            Beverly, MA 01915


The Embroidery Shop                         The Emory Clinic Inc                          The Empire Plan
Nelson Delquadro Owner                      Attn Specialty Billing Dept                   P.O. Box 1600
7204 Keystone St                            101 W Ponce De Leon Ave                       Kingston, NY 12401-1600
Philadelphia, PA 19135                      Decatur, GA 30030




The Encore Group                            The Endocrine Society                         The Eye Institute Of PA College
P.O. Box 500780                             P.O. Box 17020                                Of Optometry At Salus University
San Diego, CA 92150-0780                    Baltimore, MD 21297-1020                      Attn President/Bhawan Minhas, Director
                                                                                          1200 W Godfrey Ave
                                                                                          Philadelphia, PA 19141



The Fairmont Banff Springs                  The Fairmont New Orleans                      The Fifth Quarter Football Club
P.O. Box 960                                123 Barrone St                                1120 Livingston St
Banff, Ab T1L 1J4                           New Orleans, LA 70112                         Turnersville, NJ 08012
Canada




The Flower Shop Of Pennington Mar           The Food Allergy Network                      The Foot Ankle Center
25 Rte 31 South Delaware Ave                10400 Eaton Pl, Ste 107                       Attn Stephen Boc, DPM
Pennington, NJ 08534                        Fairfax, VA 22030                             235 N Broad St
                                                                                          Philadelphia, PA 19107




The Franklin Institute Science Co           The Freeman Companies                         The Fun Company Inc
222 N 20th St                               P.O. Box 650036                               P.O. Box 100931
Philadelphia, PA 19103-1194                 Dallas, TX 75265-0036                         Atlanta, GA 30384-0931
                                Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 765 of 845

The Gallery Collection                        The General Hospital Corp                   The Genesio Company
Prudent Publishing Corp                       Massachusetts General Hosp                  66 Richard Rd
P.O. Box 360                                  Kolleen M Taylor Mttmp                      P.O. Box 2234
Ridgefield Park, NJ 07660-0360                Admin Mgr                                   Ivyland, PA 18974
                                              55 Fruit St Yawkey 7B
                                              Boston, MA 02114


The Greely Company                            The Guardian                                The Guardian Life Insurance
P.O. Box 1168                                 Claims Processing Office                    P.O. Box 26200
Marblehead, MA 01945                          P.O. Box 423 East Bridgewater               Lehigh Valley, PA 18002
                                              Boston, MA 02333-0423




The Guidance Group Corp                       The H H System Inc                          The H H System Inc
DBA Wellness Reproductions                    760 Beechnut Dr                             760 Beechnut Dr
303 Crossways Park Dr                         Pittsburgh, PA 15205                        Pittsburgh, PA 15205
Woodbury, NY 11797




The Hartford                                  The Hartford Group                          The Health Network Of
P.O. Box 14205                                P.O. Box 958457                             The Chester County Hospital
Lexington, KY 40512                           Lake Mary, FL 32795-9958                    Attn Senior Vp Medical Affairs
                                                                                          West Chester, PA 19380




The Health Plan                               The Hillier Group Inc                       The Hip Society
Upper Oh                                      500 Alexander Park                          c/o Karen Anderson
52160 National Rd E                           Princeton, NJ 08543                         951 Old County Rd, 182
St Clairsville, OH 43950-9365                                                             Belmont, CA 94002




The Home Hero LLC                             The Inquirer                                The Intersocietal Accreditation
c/o Peter Rose                                Philadelphia Newspapers Inc                 Commission Inc, the
306 Fulton St                                 P.O. Box 13158                              6021 University Blvd, Ste 500
Philadelphia, PA 19107                        Philadelphia, PA 19101-3158                 Ellicott City, MD 21043




The Intersociety Committee On                 The Ivy Legacy Foundation                   The Johns Hopkins Health System Corp
Pathology Information Inc                     P.O. Box 27661                              Attn General Counsel
9650 Rockville Pike                           Philadelphia, PA 19118-0147                 733 N Broadway, Ste 102
Bethesda, MD 20814-3993                                                                   Baltimore, MD 21205




The Johns Hopkins University                  The Johns Hopkins University                The Johns Hopkins University
Attn Brad Smith Blalock 910                   Attn VP and General Counsel                 Charles 34th St-Garland Hall
600 N Wolf St                                 3400 N Charles St                           Baltimore, MD 21218
Baltimore, MD 21287                           Garland Hall - 113
                                              Baltimore, MD 21218



The Johns Hopkins University                  The Johns Hopkins University                The Joint Commission
Office of Continuing Med Educ                 Pathology Dept                              P.O. Box 92775
Hopkins/Endoscopic Nurses                     P.O. Box 65045                              Chicago, IL 60675-2775
720 Rutland Ave Turner 20                     Baltimore, MD 21264-5045
Baltimore, MD 21205-2195



The Jones Company Inc                         The Kachele Group Inc                       The Kentek Corp
464 Kings Hwy East, 134                       1042 Tenby Rd                               32 Broadway St
Haddonfield, NJ 08033                         Berwyn, PA 19312                            Pittsfield, NH 03263
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 766 of 845

The Kintock Group Inc                     The Kullman Firm Inc                          The Lab Depot Inc
575 E Swedesford Rd Ste, 220              A Professional Law Firm                       469 Lumpkin Campground Rd S
Wayne, PA 19087                           1100 Poydras St, Ste 1600                     Dawsonville, GA 30534
                                          New Orleans, LA 70163-1600




The Labov Supply Company Inc              The Leapfrog Group                            The Leapfrog Group
Labov Plumbing Heating Supply             1660 L St NW, Ste 308                         Attn President and CEO
5000 Umbria St                            Washington, DC 20036                          1660 L St Nw, Ste 308
Philadelphia, PA 19128                                                                  Washington, DC 20036




The Leukemia Lymphoma Society             The Leukemia Lymphoma Society                 The Little Blue Book
1311 Mamaroneck Ave                       Attn Light the Night Walk                     P.O. Box 8021
White Plains, NY 10605                    555 N Lane, Ste 5010                          Aston, PA 19014-9802
                                          Conshohocken, PA 19428




The Loomis Co                             The Loomis Company                            The Lovitz Law Firm, Pc
Benefits Division                         Benefit Divison                               1650 Market St, 36th Fl
850 Park Rd                               N 850 Park Rd                                 Philadelphia, PA 19103
P.O. Box 7011                             Wyomissing, PA 19610-1340
Wyomissing, PA 19610-6011



The Marblehead Group                      The Mark-Costello Co Corp                     The Mars Group
701 S Broadway                            15351 Texaco Ave                              3 Executive Campus, Ste 200
Redondo Beach, CA 90277                   Paramount, CA 90723                           Cherry Hill, NJ 08002




The Mass Group Inc                        The Master Teacher Corporation                The Mcgraw Hill Companies
8345 NW 66St, 5026                        P.O. Box 1207                                 P.O. Box 2258
Miami, FL 33166                           1 Leadership Ln                               Carol Stream, IL 60132-2258
                                          Manhattan, KS 66505-1207




The Mcmahon Group Limited Ptr             The Mcs Group Inc                             The Mcs Group Inc
DBA Mcmahon Publishing Group              1601 Market St                                1601 Market St Ste, 800
545 W 45th St 8th Fl                      Philadelphia, PA 19103                        Philadelphia, PA 19103
New York, NY 10036




The Med Stat Group                        The Medford Group                             The Medical Letter Inc
P.O. Box 71716                            Attn Sheldon Rovin                            145 Hugenot St, Ste 312
Chicago, IL 60694-1716                    1316 Medford Rd                               New Rochelle, NY 10801
                                          Wynnewood, PA 19096-2419




The Medical Protective Company            The Medicus Firm LLC                          The Medi-Kid Co
23289 Network Pl                          3010 Lbj Frwy, Ste 1300                       P.O. Box 5398
Chicago, IL 60673-1232                    Dallas, TX 75234                              Hemet, CA 92544




The Medstat Group Inc                     The Mega Life Health Ins Co                   The Melior Group Corporation
P.O. Box 71716                            Univ of Il Student Ins                        2002 Ludlow St 1st Fl
Chicago, IL 60694-1716                    807 S Wright St, 480                          Philadelphia, PA 19103
                                          Champaign, IL 61820
                            Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 767 of 845

The Merion Corp                           The Metro Foundation Corporation               The Millay Club
1901 Rte 130 So                           Attn Andrea Persico                            1736 S 10th St
Cinnaminson, NJ 08077                     500 E Ogden Ave                                Philadelphia, PA 19148
                                          Hinsdale, IL 60521




The Mitochondrial Medicine Societ         The Mnm Group Inc                              The Montreal Children S Hospital
200 W Arbor Dr                            3235 Sunset Ln                                 2300 Rue Tupper St
San Diego, CA 92103-8467                  Hatboro, PA 19040                              Residents Office, Rm F-256.1
                                                                                         Montreal, Qc H3H 1P3
                                                                                         Canada



The Morgan Lens                           The Nemours Foundation                         The Nemours Foundation
P.O. Box 8719                             Nemours Fund For Children S                    Office of Contract Administration
Missoula, MT 59807                        Health/Shands House                            10140 Centurion Pkwy N
                                          1600 Rockland Rd                               Jacksonville, FL 32256
                                          Wilmington, DE 19803



The New England Journal Of Medici         The New Tavern Restaurant LLC                  The North Carolina Eye Bank Inc
P.O. Box 9150                             261 Montgomery Ave                             DBA Miracles In Sight
Waltham, MA 02454-9150                    Bala Cynwyd, PA 19004                          3900 Westpoint Blvd Ste, F
                                                                                         Winston-Salem, NC 27103




The Or Group Inc                          The Otis Elevator Company                      The Palmer Staffing Group Inc
1 P.O. Box Square                         30 Twosome Dr, Ste 4                           7451 Wiles Rd, Ste 207
Acton, MA 01720-6725                      Moorestown, NJ 08057                           Coral Springs, FL 33067




The Pennsylvania Academy Of The F         The Pennsylvania Higher Education              The Pennsylvania Nsqip Consortium
1301 Cherry St                            The Promise of Nursing For Pa                  301 Race St, 104
Philadelphia, PA 19107                    1200 N 7th St Ste, 101                         Philadelphia, PA 19106
                                          Harrisburg, PA 17102-1444




The Pennsylvania Radiological Soc         The Pennsylvania Society                       The Performance Institute Inc
101 W Broad St Ste, 614                   80 N Main St                                   1515 N Courthouse Rd
Hazleton, PA 18201                        Box 248                                        Arlington, VA 22201
                                          Sellersville, PA 18960-0248




The Phia Group                            The Philadelphia Catholic Medical              The Philadelphia Club Corporation
20 Mazzeo Dr Ste, 226                     P.O. Box 186                                   1301 Walnut St
Randolph, MD 02368                        Lansdowne, PA 19050                            Philadelphia, PA 19107




The Philadelphia County Medical           The Philadelphia Hand Center Pc                The Philadelphia Pediatric Soc
2100 Spring Garden St                     Attn Andrew Cooney                             Off of the Treasurer
Philadelphia, PA 19130                    700 S Henderson Rd, Ste 200                    P.O. Box 182
                                          King of Prussia, PA 19406                      Bala Cynwyd, PA 19004




The Philadelphia Suns Inc                 The Philadelphia Tribune                       The Philadelpia Hand Center, PC
1018 Winter St                            520 S 16th St                                  Attn Managing Partner
Philadelphia, PA 19107                    Philadelphia, PA 19146                         700 S Henderson Rd
                                                                                         The Marion Building, Ste 200
                                                                                         King of Prussia, PA 19406
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 768 of 845

The Phillie Phanatic                      The Physician S Resource For                 The Pma Group
Attn Andrea Guest, Mngr Phanatic Events   Medical Equipment Inc                        P.O. Box 25249
Citizens Bank Park                        306 Country Club Dr                          Lehigh Valley, PA 18002
One Citizens Bank Way                     Mountain Top, PA 18707
Philadelphia, PA 19148



The Pma Group                             The Podiatry Institute                       The President Trustees Of Colby
P.O. Box 827965                           2675 N Decatur Rd, Ste 309                   College
Lehigh Valley, PA 18002                   Decatur, GA 30033-6132                       Office of Financial Service
                                                                                       4120 Mayflower Hill
                                                                                       Waterville, ME 04901



The Prime Group Associates Inc            The Prime Rib Of Philadelphia Inc            The Printed Word
P.O. Box 6                                1701 Locust St                               1726 Cheltenham Ave
Bensalem, PA 19020                        Philadelphia, PA 19103                       Philadelphia, PA 19126




The Printed Word                          The Procz Group Inc                          The Promotional Group
316 NW 95 Ave                             10 N Main St Ste, 301                        802 East F St
Plantation, FL 33324-7231                 Yardley, PA 19067                            Oakdale, CA 95361




The Prophet Corporation                   The Psychological Corp                       The Quarterly Update
DBA Gopher Sport Play With A              P.O. Box 620075                              P.O. Box 523
Purpose                                   Orlando, FL 32862-0075                       Norwich, VT 05005
Nw 5634
P.O. Box 1450
Minneapolis, MN 55485-5634


The Racquet Club Inc                      The Rawlings Co                              The Rawlings Company
P.O. Box 770267                           P.O. Box 740027                              Audit Division
Memphis, TN 38177-0267                    Louisville, KY 40201-7427                    P.O. Box 740078
                                                                                       Louisville, KY 40201-7478




The Rawlings Company LLC                  The Reading Hospital Med/Ctr                 The Reilly Group LLC
One Eden Pkwy                             Fiscal Affairs                               DBA Trg Health Care Solutions
Lagrange, KY 40031-8100                   P.O. Box 16052                               600 S Cherry St, Ste 530
                                          Reading, PA 19612-6052                       Denver, CO 80246




The Renfrew Center Of Pennsylvania, LLC   The Richmond Group Usa Inc                   The Ritz Carlton
Attn Chief Financial Officer              6802 Paragon Pl, Ste 430                     17th Chestnut St
475 Spring Lane                           Richmond, VA 23230                           At Liberty Pl
Philadelphia, PA 19128                                                                 Philadelphia, PA 19103




The Ritz Carlton Corp                     The Ruhof Corporation                        The Salvation Army
DBA Ritz-Carlton Philadelphia             393 Sagamore Ave                             Chesterfield Resources
Ten Ave of the Arts                       Mineola, NY 11501-1919                       P.O. Box 1884
Philadelphia, PA 19102                                                                 Akron, OH 44309




The Salvation Army Kroc Center            The Saunders Group Inc                       The Saurer Group LLC
4200 Wissahickon Ave                      P.O. Box 81                                  DBA Anything Lean
Philadelphia, PA 19123                    Chaska, MN 55318                             1601 NW 61st Terrace
                                                                                       Gainesville, FL 32605
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 769 of 845

The Savoy Company                           The Sheridan Press                           The Sheridan Press Inc
P.O. Box 59150                              Attn Lori Laughman                           Sheridan Reprints
Philadelphia, PA 19102-9150                 450 Frame Ave                                450 Fame Ave
                                            Hanover, PA 17331                            Hanover, PA 17331




The Sheriff Of Gloucester County            The Shriners Hospital For Children           The Smile Center
Re Janean Smith                             c/o Boston Hospital                          70 Havemeyer St
P.O. Box 376                                Attn C. Thomas D Esmond                      Brooklyn, NY 11211
Woodbury, NJ 08096-7376                     51 Blossom St
                                            Boston, MA 02114



The Society Of Thoracic Surgeons            The Spectranetics Corporation                The Speech Bin
Attn Executive Director                     9965 Federal Dr                              1965 25th Ave
633 N Saint Clair St, Ste 2320              Colorado Springs, CO 80921                   Vero Beach, FL 32960
Chicago, IL 60611




The St John Companies Inc                   The St Regis Hotel                           The Standard Insurance
P.O. Box 51263                              Attn Accounting                              c/o P5E Health Svcs Inc
Los Angeles, CA 90051-5563                  2055 Ave of the Stars                        P.O. Box 9554
                                            Los Angeles, CA 90067                        Salt Lake City, UT 84109-0554




The Standard Register Company               The Standard Register Company                The Starlight Starbright Childrens
Attn Legal Services                         P.O. Box 644039                              Fdn Int
600 Albany St                               Pittsburgh, PA 15264-4039                    2020 K St Nw, 800
Dayton, OH 45417                                                                         Washington, DC 20006




The Stationery House Inc                    The Staywell Company                         The Staywell Company, LLC
DBA Designers Platinum Series               DBA Staywell/Krames                          Attn SW Sales Services
1000 Florida Ave                            P.O. Box 90477                               800 Township Line Rd
Hagerstown, MD 21741                        Chicago, IL 60696-0477                       Yardley, PA 19067




The Studer Group LLC Corp                   The Suremark Company                         The Surgery Center At Hamilton
c/o Quinton Studer                          P.O. Box 1570                                1445 Whitehorse-Mercerville Rd, Ste 101
350 W Cedar St, Ste 300                     Simi Valley, CA 93062                        Hamilton, NJ 08619
Pensacola, FL 32502




The Surgical Equipment People               The T System Inc                             The Tampa Tribune
1725 Louisville Dr                          Dept 2537                                    Accounts Receivable
Knoxville, TN 37921                         P.O. Box 122537                              P.O. Box 31600
                                            Dallas, TX 75312-2537                        Tampa, FL 33631-3600




The Tiffany Club Of New England             The Tissue Technicians Inc                   The Trainer S Warehouse
Inc                                         1758 Allentown Rd                            89 Washington Ave
P.O. Box 540071                             Pmb, 126                                     Natick, MA 01760
Waltham, MA 02454                           Lansdale, PA 19446




The Trane Company Inc                       The Trustees Of Arcadia University           The Trustees Of Columbia Universi
Trane US                                    Genetic Counseling Program                   DBA Columbia University
P.O. Box 845053                             450 S Easton Rd                              In the City of New York
Dallas, TX 75284                            Glenside, PA 19038                           Mail Code 2301
                                                                                         64 Morningside Dr
                                                                                         New York, NY 10027
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 770 of 845

The Trustees of the University of PA         The Trustees of the University of PA         The Union Labor Life Insurance Co
Owner Operator of Uni of PA                  Owner Operator of Uni of PA                  P.O. Box 61593
Health System It s Subsidiaries              Health System It s Subsidiaries              King of Prussia, PA 19406
Attn Garry L. Scheib                         University of Pennsylvania
Silverstein Bldg, Ste 120, 1st Fl            133 S 36th St, Ste 300
Philadelphia, PA 19104                       Philadelphia, PA 19104


The Us Conference On Aids                    The Us Telephone Directory                   The Visiting Nurse Assoc Of Greater PA
Attn Conference Registration                 4200 N Bicentennial Dr                       Attn President
1931 13th St NW                              Mcallen, Tx 78504                            Re Palliative Care Services
Washington, DC 20009-4432                                                                 Falls Center, 3300 Henry Ave, Ste 500
                                                                                          Philadelphia, PA 19129



The Visiting Nurse Assoc Of Greater PA       The Visiting Nurse Association Of            The Visiting Nurse Association Of
Re Hospice Services                          Greater Philadelphia                         Greater Philadelphia
3300 Henry Ave, 5th Fl                       Attn Linda Mciver                            Attn President
Philadelphia, PA 19127                       3300 Henry Ave, 5th Fl                       3300 Henry Ave, Ste 500
                                             Philadelphia, PA 19127                       Philadelphia, PA 19129



The Wall Street Journal                      The Wellness Community Of Phila              The Won Door Corporation
P.O. Box 7030                                Ridgeland Mansion                            P.O. Box 27484
Chicopee, MA 01021-7030                      Chamounix Dr W Fairmount Park                Salt Lake City, UT 84127
                                             Philadelphia, PA 19131




The Zenith                                   Thelma Bizzell                               Thelma Dale
Corporate Acct Dept                          7306 Boreal Pl                               242 E Hortter St
P.O. Box 9055                                Philadelphia, PA 19153                       Philadelphia, PA 19119
Van Nuys, CA 91499-4076




Themistokles Chamogeorgakis Md               Theodora Johns                               Theodora Wells
6014 Daven Oaks Dr                           6004 Greene St                               635 Dudley St
Dallas, TX 75248                             Phildelphia, PA 19144                        Philadelphia, PA 19148




Theodore Hufnal                              Theodore Pawlik Md                           Theodore Villafana Phd
3043 Disston St                              1601 W School St, 211                        6015 Verde Trail So, L213
Philadelphia, PA 19149                       Chicago, IL 60657                            Boca Raton, FL 33433




Theodore Zombolas                            Therabite Corporation                        Theracom Inc
506 Inman Terrace                            1530 Mcdaniel Dr                             A Caremark Company
Willow Grove, PA 19090                       W Chester, PA 19380                          Payment Center
                                                                                          P.O. Box 640105
                                                                                          Cincinnati, OH 45264-0105



Theradoc Inc                                 Therakos Inc                                 Therapath, LLC
257 E 200 South, Ste 600                     P.O. Box 742693                              Attn Director of Operations
Salt Lake City, UT 84111                     Atlanta, GA 30374-2693                       545 W 85th St, 7th Fl
                                                                                          New York, NY 10036




Therapeeds Inc                               Therapeutic Research Center                  Therapeutic Service Systems
58 E Buchanan St                             Dept La 24176                                P.O. Box 2547
Staten Island, NY 10301                      Pasadena, CA 91185-4176                      Galveston, TX 77553
                              Case 19-11466-KG     Doc 100              Filed 07/03/19   Page 771 of 845

Therapists On Demand Inc Ii                 Therapro Inc                                    Therapy Works Inc
39018 Treasury Ctr                          P.O. Box 847274                                 7200 Montgomery NE, Ste B9 Bx 397
Chicago, IL 60694-9000                      Boston, MA 02284-7274                           Albuquerque, NM 87109




Theratest Laboratories Inc                  Theresa A Marino                                Theresa A Walls Md
1120 N Dupage Ave                           22 Cattell Dr                                   1516 Girard St Ne
Lombard, IL 60148                           Sicklerville, NJ 08081                          Washington, DC 20018




Theresa Akins                               Theresa Angelone                                Theresa Angelone
25 North 62nd St                            1 Huh Way                                       14 E 3rd St
Philadelphia, PA 19139                      Philadelphia, PA 19153                          Morrestown, NJ 08057




Theresa Bain                                Theresa Bain                                    Theresa Becker Md
3151 Germantown Pike                        3151 W Germantown Pike                          412 Andrew Rd
Fairview Villg, PA 19409                    Fairview Village, PA 19403                      Huntingdon Valley, PA 19006




Theresa Berardinucci                        Theresa Bergey                                  Theresa C Cam
2419 Arden Rd                               4500 Devereaux Ave                              301 Kent Rd
Cinnaminson, NJ 08077                       Philadelphia, PA 19135                          Springfield, PA 19064




Theresa Carvalho                            Theresa Colbert                                 Theresa Couchara
1907 Wharton St, 1st Fl                     109 Rutledge Ct                                 2014 Hemlock Rd
Philadelphia, PA 19146                      No United Kingdom, PA 19454                     Norristown, PA 19403




Theresa D ambrosio                          Theresa Dambrosio                               Theresa Di Benedetto
4 Daylily Dr                                2 Michener Pl                                   760 Cinnaminson St
Mt Laurel, NJ 08054                         Marlton, NJ 08053                               Philadelphia, PA 19128




Theresa Eiser-Brown                         Theresa Farne                                   Theresa Gibbons
12286 Rambler Rd                            2059 Fitzwater St, 1st Fl                       125 Weldy Ave
Philadelphia, PA 19154-1712                 Philadelphia, PA 19146                          Oreland, PA 19075




Theresa Jinselli                            Theresa Jones                                   Theresa Kamara
208 W George St                             2764 Kruger Rd                                  5856 Larchwood Ave
Philadelphia, PA 19123                      Abington, PA 19001                              Philadelphia, PA 19143




Theresa Lotkowksi                           Theresa M Rowe                                  Theresa Marino
404 DelMar St                               2003 Community Cir East                         22 Cattel Dr
Philadelphia, PA 19128                      Pine Hill, NJ 08021                             Sicklerville, NJ 08081
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 772 of 845

Theresa Moran                               Theresa O brien                              Theresa P Fisher
7 Carriage Way                              1015 Beeson Ave                              269 Sunny Jim Dr
Berwyn, PA 19312                            Boothwyn, PA 19061                           Medford, NJ 08055




Theresa Palumbo                             Theresa Parrino                              Theresa Powers
1714 Foxwood Dr                             4524 Mitchell St                             624 Montgomery School Ln
Jamison, PA 18929                           Philadelphia, PA 19128                       Wynnewood, PA 19096




Theresa Santiago                            Theresa Schmidt                              Theresa Sesay
4254 North 6th St                           541 Prelate Cir                              7801 Lennor Rd
Philadelphia, PA 19140                      Philadelphia, PA 19128                       Upper Darby, PA 19082




Theresa Washington                          Theresa Welgs                                Therese Cruse
614 Fern St                                 147 Old Gulph Rd                             Dba T Cruse Design
Darby, PA 19023                             Wynnewood, PA 19096                          P.O. Box 1736
                                                                                         Philadelphia, PA 19105-1736




Therese Mccloskey                           Therma Solutions Inc                         Thermaxx LLC
210 Harvard Ave                             1889 Buerkle Rd                              14 Farwell St Bldg 2B
Stratford, NJ 08084                         White Bear Lake, MN 55110                    West Haven, CT 06516




Thermo Biostar Inc                          Thermo Cardidosystems Inc                    Thermo Cardiosystems Inc
P.O. Box 712438                             P.O. Box 75930                               P.O. Box 2697
Cincinnati, OH 45271-2438                   Charlotte, NC 28275-0930                     Woburn, MA 01888-2697




Thermo Eberline LLC                         Thermo Electron Corp                         Thermo Electron Corporation
P.O. Box 712099                             Fdba Thermo Shandon Inc                      P.O. Box 712438
Cincinnati, OH 45271-2099                   P.O. Box 712146                              Cincinnati, OH 45271-2438
                                            Cincinnati, OH 45271-2146




Thermo Electron Corporation                 Thermo Electron Lab Prod LLC                 Thermo Electron Laboratory Equipm
P.O. Box 96896                              P.O. Box 712480                              P.O. Box 277382
Chicago, IL 60693-6896                      Cincinnati, OH 45271-2480                    Atlanta, GA 30384-7382




Thermo Fisher Financial Services            Thermo Fisher Financial Svcs Inc             Thermo Fisher Scientific
P.O. Box 742764                             81 Wyman St                                  DBA Erie Scientific LLC
Atlanta, GA 30374-2764                      Waltham, MA 02454                            P.O. Box 98810
                                                                                         Chicago, IL 60693




Thermo Fisher Scientific Ashevill           Thermo Forma Inc                             Thermo Iec Corporation
P.O. Box 842339                             P.O. Box 712463                              P.O. Box 712207
Dallas, TX 75284-2339                       Cincinnati, OH 45271-2463                    Cincinnati, OH 45271-2207
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 773 of 845

Thermoforma                                Thieme                                       Thien Huynh Md
P.O. Box 75554                             333 7th Ave                                  2122 Locust St, 2c
Charlotte, NC 28275                        New York, NY 10001                           Philadelphia, PA 19103




Think First Foundation Inc                 Think Social Publishing Inc                  Third Party Solutions
DBA Think First National Injury            DBA Social Thinking Social                   Attn Dept 492
Prevention Foundation                      Thinking Publishing                          P.O. Box 1000
29 W 120 Buterfield Rd, Ste 105            3031 Tisch Way, Ste 800                      Memphis, TN 38148-0492
Warrenville, IL 60555                      San Jose, CA 95128



Third Wave Research                        Thiviyanath Sellathurai                      Thomas A Guggino
Group Ltd Inc                              3801 Conshohocken Ave, Apt 808               Guggino Productions Inc
Reach3                                     Philadelphia, PA 19131                       111 Westminster Ave
305 S Main St                                                                           Merchantville, NJ 08109
Verona, WI 53593



Thomas A Leonard Esq                       Thomas A Moore                               Thomas A Nataloni
401 Wilson Rd                              4112 N Broad St                              2836 S Marvine St
West Grove, PA 19390                       Philadelphia, PA 19140                       Philadelphia, PA 19148




Thomas Abraham                             Thomas Adel                                  Thomas Archut
2749 Applehouse Rd                         2258 N Park Ave, Apt 2                       228 Hemlock Dr
Philadelphia, PA 19114                     Philadelphia, PA 19132                       North United Kingdom, PA 19454




Thomas Bemis                               Thomas Blandy                                Thomas Brauner
One Franklin Town, Apt 417                 Dba Specialty Sales                          1021 Penn Cir, Apt E504
Philadelphia, PA 19103                     5120 Venice Ave                              King of Prussia, PA 19406
                                           Swetwater, NJ 08037




Thomas C Peff Md                           Thomas Callahan                              Thomas Cavanaugh
8407 Bustleton Ave                         3228 Chelsea Pl                              826 N Judson St
Philadelphia, PA 19152                     Philadelphia, PA 19114                       Philadelphia, PA 19130




Thomas Chu                                 Thomas Cornwell                              Thomas Daly
4601 E Flat Rock Rd                        235 Hogeland Rd                              2217 Ogden St
Philadelphia, PA 19127                     Southampton, PA 18966                        Philadelphia, PA 19130




Thomas Dennis                              Thomas Dispenza Md                           Thomas Fulton
9192 Ellie Dr, Apt B                       8895 Covington Blvd                          137 Fern St
Philadelphia, PA 19114                     Fishers, IN 46037                            Philadelphia, PA 19120




Thomas G Goldkamp Inc                      Thomas G Mccarter Md                         Thomas G Mcconnell Jr
P.O. Box 368                               515 Polo Run                                 909 Chowning Dr
Ambler, PA 19002                           W Chester, PA 19380                          Hummelstown, PA 17036
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 774 of 845

Thomas G Palestino                           Thomas Gallo                                 Thomas Giannotti
Dba Mi-Pal s Deli                            4 Bullens Lane                               8525 Algon Ave
2300 S 16th St                               Wallingford, PA 19086                        Philadelphia, PA 19152
Philadelphia, PA 19145




Thomas Green                                 Thomas Hall                                  Thomas Harkanson
2585 Burning Tree Ct                         487 Rowan                                    505 Greenwood Ave
Pennsauken, NJ 08109                         Warminster, PA 18974                         Riverside, NJ 08075




Thomas Heiser                                Thomas I Servis                              Thomas J Casey Md
1226 Bride Rd                                Dba Servis Scientific                        258 Cross Rd
Schwenksville, PA 19473                      143 Makaena Pl                               Merion Station, PA 19066
                                             Makawao, HI 96768




Thomas J Ebert Md                            Thomas J Nathan Esq                          Thomas J Nathan Esq
Medical College of Wisconsin                 33 N Dearborn St, Ste 2220                   913 Westerfield Dr
Dept of Anesthesiology                       Chicago, IL 60602                            Wilmette, IL 60091
Va Med Ctr, 112a
500 W National Ave
Milwaukee, WI 53295


Thomas J Rusby Jr                            Thomas Jefferson University                  Thomas Jefferson University
830 Arnold St                                1020 Walnut St                               601 Walnut St, Ste 930
Philadelphia, PA 19111                       Philadelphia, PA 19107                       Curtis Ctn
                                                                                          Independence Sq West
                                                                                          Philadelphia, PA 19106



Thomas Jefferson University                  Thomas Jefferson University                  Thomas Jefferson University
c/o Dept of Radiologic Services              College of Hlth Prof Career                  College of Hlth Prof Career Dev
901 Walnut St, Ste 709                       Development                                  130 S 9th St, Ste 711
Philadelphia, PA 19107                       130 S 9th St Ste, 1120                       Edison Bldg
                                             Philadelphia, PA 19107                       Philadelphia, PA 19107



Thomas Jefferson University                  Thomas Jefferson University Hospi            Thomas Jefferson University Hospital
Jefferson College Of Nursing                 DBA Jeffstat                                 Attn CEO
901 Walnut St, 8th Fl                        P.O. Box 8500-9895                           111 S 11th St
Philadelphia, PA 19107                       Philadelphia, PA 19178-9895                  Philadelphia, PA 19107




Thomas Jefferson University Hospitals        Thomas Keal                                  Thomas M Peters
Attn President CEO                           3002 N Bambrey St                            Dba Peters Rice Associates Inc
111 South 11th St                            Philadelphia, PA 19132                       P.O. Box 5558
Philadelphia, PA 19107                                                                    Harrisburg, PA 17110-5558




Thomas Maggio                                Thomas Mazza                                 Thomas Mclaughlin
130 Carmel Rd                                660 Bush St                                  9154 Ryerson Rd
Millville, NJ 08332                          Bridgeport, PA 19405                         Philadelphia, PA 19114




Thomas Moser                                 Thomas Muller Dmd Pc                         Thomas Pearce
Dba Liberty Door Systems Llc                 195 S Jennersville Rd                        615 8th Ave
Northampton Industrial Park                  West Grove, PA 19390                         Prospect Park, PA 19076
97 Steamwhistle Dr
Ivyland, PA 18974
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 775 of 845

Thomas R Rhein                             Thomas R Woltjen                             Thomas Rudesyle
22 Fourleaf Rd                             Dba Mercer Cafe                              241 Mulberry St
Levittown, PA 19056                        2619 E Westmoreland St                       Bristol, PA 19007
                                           Philadelphia, PA 19134




Thomas Runkle                              Thomas Runkle                                Thomas S Matthews
868 B Pennock St                           868b Pennock St                              Dba Distinctive Entertainment
Philadelphia, PA 19130                     Philadelphia, PA 19130                       300 E Greentree Rd, Ste 208
                                                                                        Marlton, NJ 08053




Thomas Scattergood Foundation              Thomas Schwedhelm                            Thomas Schwedhelm, MD
4641 Roosevelt Blvd                        351 5th Ave, Apt 4                           230 N Broad St
Philadelphia, PA 19111                     Brooklyn, NY 11215                           Philadelphia, PA 19102




Thomas Scientific                          Thomas Sibert                                Thomas Stone
1654 High Hill Rd                          408 S 9th St, Apt 1f                         645 Wigard Ave
P.O. Box 99                                Philadelphia, PA 19147                       Philadelphia, PA 19128
Swedesboro, NJ 08085-0099




Thomas Thomas Hafer Llp                    Thomas W Hale                                Thomas Wilczynski
Attorneys At Law                           Dba Pharmasoft Publishing                    148 West 2nd Ave
P.O. Box 999                               21 Tascocita Cir                             Pine Hill, NJ 08021
Harrisburg, PA 17108                       Amarillo, TX 79124




Thomas Xiao                                Thomas, Thomas Hafer LLP                     Thompson Boyd
7127 Humming Bird Pl                       Attn Joshua J. Bovender                      1641 N St
Philadelphia, PA 19153                     305 N Front St                               Philadelphia, PA 19130
                                           Harrisburg, PA 17101




Thompson H Boyd Iii                        Thompson Media Group LLC                     Thompson Publishing Group
1641 North St                              DBA Thompson Publishing Group                Subscription Service Center
Philadelphia, PA 19130                     1140 Connecticut Ave NW, Ste 612             P.O. Box 26185
                                           Washington, DC 20036-4012                    Tampa, FL 33623-6185




Thompson Surgical Instruments              Thompson Telephone Inc                       Thomson American Health Consultan
10170 E Cherry Bend Rd                     DBA Thompson Networks                        P.O. Box 530161
Traverse City, MI 49684                    10 Atkinson Dr                               Atlanta, GA 30353-0161
                                           Doylestown, PA 18901




Thomson Healthcare                         Thomson Healthcare Corporation               Thomson Healthcare Dms Inc
P.O. Box 530161                            P.O. Box 51564                               P.O. Box 51564
Atlanta, GA 30353-0161                     Los Angeles, CA 90051-5864                   Los Angeles, CA 90051-5864




Thomson Healthcare Dms Inc                 Thomson Healthcare Inc                       Thomson Learning
P.O. Box 95553                             DBA Thomson Micromedex                       P.O. Box 95999
Chicago, IL 60694-5553                     P.O. Box 95334                               Chicago, IL 60694-5999
                                           Chicago, IL 60694-5334
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 776 of 845

Thomson Reuters Healthcare Inc             Thomson Reuters Healthcare Inc               Thomson Reuters Healthcare Inc
39353 Treasury Center                      P.O. Box 71716                               P.O. Box 95334
Chicago, IL 60694-9300                     Chicago, IL 60694-1716                       Chicago, IL 60694-5334




Thoratec Corporation                       Three Bs Import LLC                          Three M Unitek
15556 Collection Center Dr                 DBA Aquarium Technology Design               File 56561
Chicago, IL 60693                          6 Geoffrey Rd                                Los Angeles, CA 90074-6561
                                           Fairless Hills, PA 19030




Three Rivers Mothers Milk Bank             Threshia Malcolm                             Ths International
DBA Midatlantic Mothers Milk Bank          27 N Buff Rd                                 DBA Accordion Medical
3127 Penn Ave                              Chesapeake, MD 21915                         9465 Counselors Row, Ste 200
Pittsburg, PA 15201                                                                     Indianapolis, IN 46240




Thu Nguyen                                 Thuba Doan                                   Thurmond Thomas
1808 Melrose Ave                           6 Caramel Dr                                 1834 Kennedy Court
Havertown, PA 19083                        Lumberton, NJ 08048                          Philadelphia, PA 19124




Thuy Hang                                  Thuy Nguyen                                  Thyssenkrupp Elevator Corporatio
127 Karenlynn Dr                           3144 Longshore Ave                           2801 Network Blvd, Ste 700
Franklinville, NJ 08322                    Philadelphia, PA 19149                       Frisco, TX 75034




Thyssenkrupp Elevator Corporation          Ti Services LLC                              Tian Solomon
Attn National Accounts Department          P.O. Box 3589                                3103 Hartville St
114 Townpark Dr Nw, Ste 300                Youngstown, OH 44513                         Philadelphia, PA 19134
Kennesaw, GA 30144




Tiana Mcquillar                            Tiana Robinson                               Tiara Goode
422 W Courtland St                         111 Alburger Ave                             1031 Pratt St
Philadelphia, PA 19140                     Philadelphia, PA 19115                       Philadelphia, PA 19124




Tieshia Jones                              Tiffani K Coles                              Tiffany Bazemore
4728 Van Kirk St                           6629 Blakemore St, Apt A1                    6219 Vine St
Philadelphia, PA 19135                     Philadelphia, PA 19119                       Philadelphia, PA 19139




Tiffany Bias                               Tiffany Bonvillain Thomas Pa-C               Tiffany Buchert
2316 Branch Pike                           9 Meadowbrook Rd                             1823 Wharton St
Cinnaminson, NJ 08077                      No United Kingdom, PA 19454                  Philadelphia, PA 19146




Tiffany Chiaravalloti                      Tiffany Clark                                Tiffany Corales
286 Mervine St                             502 E Queen Lane                             1420 Locust St, Apt 10-0
Pottstown, PA 19464                        Philadelphia, PA 19144                       Philadelphia, PA 19102
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 777 of 845

Tiffany Cordova                              Tiffany Crawford                               Tiffany Gerber
Broad Vine Sts                               6418 Glenmore Ave                              1 Old Canal Dr
Mail Stop, 605                               Philadelphia, PA 19142                         Annville, PA 17003
Philadelphia, PA 19102




Tiffany Hamill                               Tiffany Lee                                    Tiffany Lord
7522 Tulpehocken St                          409 W Ave, Apt A                               2013 S 3rd St
Philadelphia, PA 19138                       Pitman, NJ 08071                               Philadelphia, PA 19148




Tiffany Lovett                               Tiffany Mathias                                Tiffany Mclaughlin
59 W Pomona St                               2101 Market St, 7705                           2357 77th Ave
Philadelphia, PA 19144                       Philadelphia, PA 19103                         Philadelphia, PA 19150




Tiffany Moody                                Tiffany Sanders Md                             Tiffany Schmidt
939 East Price St                            P.O. Box 613                                   27 Newell Rd
Philadelphia, PA 19138                       Woodbury, NJ 08096                             Leesburg, NJ 08327




Tiffany Settle                               Tiffany Settle                                 Tiffany Thomas
8532 Ridgeway St FL 1                        8532 Ridgeway St, 1st Fl                       205b Oakland Pl
Philadelphia, PA 19111-1314                  Philadelphia, PA 19111                         North United Kingdom, PA 19454




Tiffany Thomas                               Tiffany Williams                               Tiffin.Com Inc
205b Oakland Pl                              110 Sweetbriar Rd                              710 W Girard Ave
North Wales, PA 19454                        Morrisville, PA 19067                          Philadelphia, PA 19123




Tikneca Moody                                Tiknika N Biggs                                Tilahun Akele
145 Lexington Ave                            437 B N Montgomery                             519 W King St B42
Lansdowne, PA 19050                          Trenton, NJ 08618                              Philadelphia, PA 19144




Till Manthey                                 Tim Langeliers                                 Tim Maruska
935 Sigel St                                 13904 Taradale Ct                              333 Amy Way
Philadelphia, PA 19148                       Bakersfield, CA 93312                          Cinnaminson, NJ 08077




Tim Porter O Grady Assoc Inc                 Time                                           Time Parking Controls
529 Crystal Creek Rd                         P.O. Box 60001                                 P.O. Box 232
Otto, NC 28763                               Tampa, FL 33660-0001                           Upper Darby, PA 19082




Time Parking Controls LLC                    Time Life Insurance                            Time Motion Tools
DBA I2 Security Solutions                    P.O. Box 624                                   P.O. Box 31001-1372
7716 W Chester Pike                          Milwaukee, WI 53201                            Pasadena, CA 91110-1372
Upper Darby, PA 19082
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 778 of 845

Timely Medical Innovations Ltd            Timemed Labeling Systems Inc                  Timewise
Attn Accounts Payable                     P.O. Box 71947                                P.O. Box 6213
5365 Avenida Encinas, Ste F               Chicago, IL 60694-1947                        Carol Stream, IL 60197-6213
Carlsbad, CA 92008




Timika Savage                             Timothy A Osborn                              Timothy Ackerman Do
2231 Princeton Ave                        Insight Healthcare Consulting                 C/O Village Stony Run, Apt 31c
Philadelphia, PA 19149                    1717 N Decatur Rd T-15                        Rte 73 South
                                          Atlanta, GA 30307                             Maple Shade, NJ 08052




Timothy B Campbell                        Timothy B Wilder                              Timothy Gill Md
129 Catawissa Ave                         4150 Parkside Ave, Apt 303                    4120 Pechin St
Sunbury, PA 17801                         Philadelphia, PA 19104-7302                   Philadelphia, PA 19128




Timothy Harrison                          Timothy J Doherty Md                          Timothy J Fairbanks Md
16 Briarwood Lane                         2668 Belgrade St                              601 S Bowman Ave
Sewell, NJ 08080                          Philadelphia, PA 19125                        Merion Station, PA 19066




Timothy Johnson                           Timothy Klouda                                Timothy Leisinger
18 Cricket Lane                           20 N Front St, Apt 1i                         3933 James St, 2
Turnersville, NJ 08012                    Philadelphia, PA 19106                        Drexel Hill, PA 19026




Timothy Mackey                            Timothy Maroney                               Timothy Michals MD Pc
1607 N Bouvier St                         6077 Barkers Mill Rd                          125 S 9th St, Ste 1003
Philadelphia, PA 19121                    Mechanicsville, VA 23111                      Philadelphia, PA 19107




Timothy Nelson                            Timothy P Maroney Md                          Timothy Rogers Md
4125 Orchard St                           1200 Country Club Rd                          3658 A Chestnut St
Philadelphia, PA 19124                    Gladwyne, PA 19135                            Lafayette, CA 94549




Timothy Salkauskis                        Timothy Whelan                                Tina Depew
4307 Terrace St                           500 N 18th St, Apt 1220                       100 North Park Rd, Apt 1217
Philadelphia, PA 19128                    Philadelphia, PA 19130                        Reading, PA 19610




Tina Dirosato                             Tina Johnson                                  Tina M Johnson Md
502 1/2 Gates St                          652 N 54th St                                 6909 Ardleigh St
Philadelphia, PA 19128                    Philadelphia, PA 19131                        Philadelphia, PA 19119




Tina Mangle                               Tina Noll                                     Tina Q Cheng Md
3128 Englewood St                         2514 S 9th St                                 2 Fowler Ave, Apt 215
Philadelphia, PA 19149                    Philadelphia, PA 19148                        Lynbrook, NY 11563
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 779 of 845

Tina Redfern                                Tina Weisman                                Tinamarie Luyando
2710 St Mary s Rd                           Dba Ped Seminars Llc                        5205 Oakland St
Ardmore, PA 19003                           77 Burns Pl                                 Philadelphia, PA 19124
                                            Briarcliff Manor, NY 10510




Ting Lin                                    Tinley Inn                                  Tipton Communications Group
401 Wolf St                                 DBA Hilton Garden Inn                       323 E Main St
Philadelphia, PA 19148                      18335 La Grange                             Newark, DE 19711
                                            Tinley Park, IL 60487




Tipton Communications Group, Inc            Tiruayer Battle                             Tisa A Taylor
Attn Legal Department                       324 Linden Ave                              900 Valley Rd, Apt C402
323 E Main St                               Woodbury Heights, NJ 08097                  Melrose Park, PA 19027
Newark, DE 19711




Tisa A Taylor Md                            Tiscor Inc                                  Tisha Bernard
900 Valley Rd, Apt C402                     12250 Pkwy Center Dr                        1933 W Spencer St
Melrose Park, PA 19027                      Poway, CA 92064                             Philadelphia, PA 19141




Tissue Bank                                 Tissue Banks International                  Tissue Regenix Wound Care Inc
c/o Hosp of the Univ of Pa                  5520 Research Park Dr, Ste 400              P.O. Box 841379
3508 Market St Ste, 490                     Baltimore, MD 21228                         Dallas, TX 75284
Philadelphia, PA 19104




Tissue Science Laboratories Inc             Tissue Tech Inc                             Tissuelink Medical Inc
1 Tech Dr, Ste 330                          DBA Bio-Tissue Inc                          Dept Ch 17795
Andover, MA 01810                           7300 Corporate Center Dr, Ste 700           Palatine, IL 60055-7795
                                            Miami, FL 33126




Titan Health Management Solutions, Inc      Titan Medical Group LLC                     Titan Outdoor LLC
Attn Thomas Hoehner                         P.O. Box 778                                P.O. Box 5179
2500 N Pantano Rd, Ste 200                  Gretna, NE 68028                            New York, NY 10087-5179
Tucson, AZ 85715




Titus Chu                                   Tiv Inc                                     Tizita Mengesha
1332 Kings Pl                               P.O. Box 460191                             152 Melrose Ave
Philadelphia, PA 19122                      St Louis, MO 63146                          Lansdowne, PA 19050




Tlcontact.Com Inc                           Tmj Solutions Inc                           Tmp Worldwide Advertising
3047 N Lincoln Ave, Ste 210                 DBA Tmj Concepts                            Communications Inc
Chicago, IL 60657                           2233 Knoll Dr                               P.O. Box 96
                                            Ventura, CA 93003                           Laurel, NY 11948




Tmp Worldwide Advertising                   Tmp Worldwide Executive Search              Toan Tran
DBA Tmp Worldwide                           22443 Network Pl                            1211 Stirling St
Communications Inc                          Chicago, IL 60673-1224                      Philadelphia, PA 19111
P.O. Box 90368
Chicago, IL 60696-0368
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 780 of 845

Tobi Burch                                  Tobias Zuchelli Md                           Tobore Kokoricha
3901 Roosevelt Blvd, Apt 7a                 2027 Pine St, Apt 1f                         3024 W Queen Ln, Apt A Base Box Bb
Philadelphia, PA 19124                      Philadelphia, PA 19103                       Philadelphiao, PA 19129




Tocris Cookson Inc                          Today S Option                               Todd A Frost Dds
16144 Westwoods Business Park               P.O. Box 505057                              4276 B Harbor Beach Blvd
Ellisville, MO 63021                        St Louis, MO 63150-2127                      Brigantine, NJ 08203




Todd Rhodes-Thompson                        Todd Sterner Md                              Tokio Marine Specialty Ins Co
5841 Woodcrest Ave                          1241 Jericho Rd                              One Bala Plaza, Ste 100
Philadelphia, PA 19131                      Abington, PA 19001                           Bala Cynwyd, PA 19004-0950




Toledo Ticket Company                       Tom Bongiorno                                Tom Casey
P.O. Box 6876                               112 Cherry Ln                                Dba Sealed With A Kiss
Toledo, OH 43612                            Folsom, PA 19033                             1942 S 10th St
                                                                                         Philadelphia, PA 19148




Tom Pomfret                                 Tomil Bates                                  Toms River Xray Ct Mri Ctr
41 Bostonia Ave                             3833 Poplar St                               154 Hwy 37 W
Brighton, MA 02135                          Philadelphia, PA 19104                       Toms River, NJ 08755-8059




Tomtec Imaging Systems Inc                  Tona Arscott Mills                           Toni Williams
525 W Monroe St, Ste 2360                   570 N 23rd St, Apt 14b                       2506 Diane s Way
Chicago, IL 60661                           Philadelphia, PA 19130                       Warrington, PA 18976




Tonie Anne Tuzio Md                         Tonithia Gilliam                             Tonja Lanier
195 Woodland Dr                             2031 66th Ave P.O. Box 20740                 924 W Arizona St
Pinehurst, NC 78374                         P.O. Box 20740                               Philadelphia, PA 19133
                                            Philadelphia, PA 19138




Tony Quang                                  Tony Rios                                    Tony Rogers Jr
5450 Wissahickon Ave, Apt 720a              P.O. Box 47273                               2027b S John Russell Cir
Philadelphia, PA 19144                      Philadelphia, PA 19160                       Elkins Park, PA 19027




Tonya Lawrence Md                           Tonya Mattei                                 Tonya Watson
20 E Penn St, 2                             1711 Green St, Apt F                         723 North Holly St
Philadelphia, PA 19144                      Philadelphia, PA 19130                       Philadelphia, PA 19104




Tootsie S Salad Express Inc                 Top Of The Tower                             Topline Medical Inc
Reading Terminal Market, 12th Arch St       1717 Arch St 51st Fl                         P.O. Box 8070
Philadelphia, PA 19107                      Philadelphia, PA 19103                       Fargo, ND 58109-8070
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 781 of 845

Top-Line Sales Corporation                  Topp Construction Services Inc               Torah Academy Of Greater Phila
352 E Main St                               DBA Topp Portable Air                        P.O. Box 310
Collegeville, PA 19426                      12 Crozerville Rd                            Wynnewood and Argyle Rds
                                            Aston, PA 19014                              Ardmore, PA 19003-0310




Toray International America Inc             Toray Marketing Sales Amer Inc               Torcon Inc
P.O. Box 347396                             P.O. Box 7247 6792                           One Crescent Dr Navy Yard Corp
Pittsburgh, PA 15251-4396                   Philadelphia, PA 19170-6792                  Ctr, Ste 302
                                                                                         Philadelphia, PA 19112




Toria Hewitt                                Torianna Johnson-Monts                       Tornier Inc
1644 Neshaminy Valley Dr                    3219 Guilford St, 1                          P.O. Box 4631
Bensalem, PA 19020                          Philadelphia, PA 19136                       Houston, TX 77210-4631




Toronto Blue Jays                           Toscani Gillin, Pc                           Toshay Council
Attn Suzanne Joncas                         Attn Andrew W. Zoeller, Esq.                 2938. N Constitution
10971 N 129 Way                             400 Berwyn Park                              Camden, NJ 08104
Scottsdale, AZ 85259                        Berwyn, PA 19312




Toshiba America Business                    Toshiba America Med Systems                  Toshiba America Medical Systems
Solutions Inc                               Re Payment For Piedmont                      Inc
File, 91399                                 P.O. Box 91605                               P.O. Box 775220
P.O. Box 91399                              Chicago, IL 60693                            Chicago, IL 60677-5220
Chicago, IL 60693



Toshiba America Medical Systems, Inc        Toshiba Business Solutions Inc               Toshiba Computer Systems
2441 Michelle Dr                            P.O. Box 402709                              Computer Systems Division
Tustin, CA 92780                            Atlanta, GA 30384-2709                       P.O. Box 91865
                                                                                         Chicago, Il 60693-




Tosoh Bioscience Inc                        Total Benefit Services                       Total Building Services Inc
P.O. Box 712415                             P.O. Box 8770                                P.O. Box 105328
Cincinnati, OH 45271-2415                   Metairie, LA 70011                           Atlanta, GA 30348-5328




Total Care Programming                      Total Claims Solution                        Total Imaging Systems Inc
P.O. Box 61                                 P.O. Box 10888                               P.O. Box 250
Henrico, NC 27842                           Green Bay, WI 54307-0888                     Redan, GA 30074




Total Medical Systems Inc                   Total Package Express Inc                    Total Package Express Inc
P.O. Box 1661                               DBA One Hour Messenger                       DBA One Hour Messengers
Rockville, MD 20849-1661                    P.O. Box 426                                 Attn Ops Mgr
                                            Folcroft, PA 19032                           770 S 13th St
                                                                                         Philadelphia, PA 19147



Total Renal Care Inc                        Total Renal Care Inc                         Total Renal Care, Inc
DBA Davita Inc                              DBA Patient Pathway                          5200 Virginia Way
P.O. Box 781607                             P.O. Box 781607                              Brentwood, TN 37027
Philadelphia, PA 19178-1607                 Philadelphia, PA 19178-1607
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 782 of 845

Total Renal Care, Inc                         Total Renal Care, Inc                        Total Renal Care, Inc
Attn Facility Administrator                   DVA Healthcare Of Pennsylvania, Inc          DVA Healthcare Of Pennsylvania, Inc
449 N Broad St                                Attn President                               Attn Troy Arnund, Group General Counsel
Philadelphia, PA 19123                        Davita Healthcare Partners, Inc              Davita Healthcare Partners, Inc
                                              2476 Swedesford Rd                           2000 16th St
                                              Malvern, PA 19255                            Denver, CO 80202


Total Repair Express Inc                      Total Repair Express LLC                     Total Scope Inc
10-2 Ilene Ct                                 10-1 Ilene Ct                                Accounts Receivable
Hillsborough, NJ 08844                        Hillsborough, NJ 08844                       17 Creek Pkwy
                                                                                           Upper Chichester, PA 19061




Total Solution LLC                            Total Video Products                         Tower Health
700 E Main St 3rd Fl                          414 Southgate Ct                             420 S Fifth Ave
Norristown, PA 19401                          Mickleton, NJ 08056                          West Reading, PA 19611




Tower Health Medical Group                    Town Country Resort Inc                      Town Communications
420 S Fifth Ave                               Convention Ctr                               P.O. Box 132
West Reading, PA 19611                        500 Hotel Cir North                          Ardmore, PA 19003-0132
                                              San Diego, CA 92108




Towne Park LLC                                Towne Park Ltd                               Township Of Abington
DBA Towne Park LLC                            One Park Pl Ste, 200                         Office of the Treasurer
P.O. Box 79349                                Annapolis, MD 21401                          1176 Old York Rd
Baltimore, MD 21279-0349                                                                   Abington, PA 19001




Township Of Upper Moreland                    Township Of Washington                       Toy Promotions
Business Tax Office                           Wtbbc                                        64 Prospect Park West
117 Park Ave                                  Wa Twp Baseball Booster Club                 Brooklyn, NY 11215
Willow Grove, PA 19090                        P.O. Box 1106
                                              Turnersville, NJ 08012



Toys For Special Children Inc                 Toys R Us                                    Toys R Us
DBA Enabling Devices                          501 N State Rd 7                             Institutional Sales Dept
50 Broadway                                   Royal Palm Beach, FL 33411                   P.O. Box 679
Hawthorne, NY 10532                                                                        Montvale, NJ 07645-0679




Toys R Us                                     Tozour Energy Systems, Inc                   Tozour-Trane Inc
One Geoffrey Way                              Attn CFO                                     P.O. Box 74845
Dept T5Inst                                   3606 Horizon Dr                              Cleveland, OH 44194-4848
Wayne, NJ 07470-0235                          King of Prussia, PA 19406




Tp Acquisition LLC                            Tpds Club Inc                                Tpi Metro Pa
DBA Tidi Products LLC                         114 S 12th St                                P.O. Box 13327
P.O. Box 776290                               Philadelphia, PA 19107                       Philadelphia, PA 19101
Chicago, IL 60677-6290




Tps Ii Of Pa LLC                              TPS II Of PA, LLC                            TPS II Of PA, LLC
P.O. Box 827953                               DBA Hahnemann Professional Svcs              DBA Hahnemann Professional Svcs
Broad Vine Sts                                Attn Mian Ahmad, MD                          Attn Mario Gonzalez, MD
Ms 310                                        1500 Market St, Ste 2400, W Tower            1500 Market St, Ste 2400, W Tower
Philadelphia, PA 19182-7953                   Philadelphia, PA 19102                       Philadelphia, PA 19102
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 783 of 845

TPS II Of PA, LLC                         TPS II Of PA, LLC                            TPS II Of PA, LLC
DBA Hahnemann Professional Svcs           DBA Hahnemann Professional Svcs              DBA Hahnemann Professional Svcs
Attn Parmis Green, MD                     Attn Shelly George, MD                       Attn Michael Green, MD
1500 Market St, Ste 2400, W Tower         1500 Market St, Ste 2400, W Tower            1500 Market St, Ste 2400, W Tower
Philadelphia, PA 19102                    Philadelphia, PA 19102                       Philadelphia, PA 19134



Tps Iv Of Pa LLC                          TPS IV of PA, LLC                            Tps Iv Of Pa, LLC
DBA Hahnemann Muti Specialty Svc          230 N Broad St                               Attn Legal Department
P.O. Box 827965                           Philadelphia, PA 19102                       Tenant
Philadelphia, PA 19182-7965                                                            222 N Sepulveda Blvd, Ste 900
                                                                                       El Segundo, CA 90245



TPS IV Of PA, LLC                         TPS IV Of PA, LLC                            TPS IV Of PA, LLC
DBA Hahnemann Multi-Specialty Svcs        DBA Hahnemann Multi-Specialty Svcs           DBA Hahnemann Multi-Specialty Svcs
Attn Brian Bianco, MD                     Attn Alexander Trebelev, MD                  Attn Norman Johanson, MD
1500 Market St, Ste 2400, W Tower         1500 Market St, Ste 2400, W Tower            1500 Market St, Ste 2400, W Tower
Philadelphia, PA 19102                    Philadelphia, PA 19102                       Philadelphia, PA 19102



TPS IV Of PA, LLC                         TPS IV Of PA, LLC                            TPS IV Of PA, LLC
DBA Hahnemann Multi-Specialty Svcs        DBA Hahnemann Multi-Specialty Svcs           DBA Hahnemann Multi-Specialty Svcs
Attn Sahil Banka, MD                      Attn Marcus Zebrower, MD                     Attn Marcin Jankowski, MD
1500 Market St, Ste 2400, W Tower         1500 Market St, Ste 2400, W Tower            1500 Market St, Ste 2400, W Tower
Philadelphia, PA 19102                    Philadelphia, PA 19134                       Philadelphia, PA 19102



TPS IV Of PA, LLC                         TPS IV Of PA, LLC                            TPS IV Of PA, LLC
DBA Hahnemann Multi-Specialty Svcs        DBA Hahnemann Multi-Specialty Svcs           DBA Hahnemann Multi-Specialty Svcs
Attn Glenn Laub, MD                       Attn Susan Harding, MD                       Attn David Reich, MD
1500 Market St, Ste 2400, W Tower         1500 Market St, Ste 2400, W Tower            1500 Market St, Ste 2400, W Tower
Philadelphia, PA 19102                    Philadelphia, PA 19102                       Philadelphia, PA 19102



TPS IV Of PA, LLC                         TPS IV Of PA, LLC                            Tps Iv Of Pa, LLC
DBA Hahnemann Multi-Specialty Svcs        DBA Hahnemann Multi-Specialty Svcs           DBA Hahnemann Multi-Specialty Svcs
Attn Douglas Parrillo, MD                 Attn Santiago Munoz, MD                      Attn Snr Dir of Ops
1500 Market St, Ste 2400, W Tower         1500 Market St, Ste 2400, W Tower            207 N Broad St, 5th Fl
Philadelphia, PA 19134                    Philadelphia, PA 19102                       Philadelphia, PA 19107



Tps Iv Of Pa, LLC                         Tps Of Pa, LLC                               TPS of PA, LLC
DBA Hahnemann Multi-Specialty Svcs        Attn Snr Dir of Ops                          Re Radiation Oncology Agreement
230 N Broad St                            207 N Broad St, 5th Fl                       207 N Broad St, 5th Fl
MS 300                                    Philadelphia, PA 19107                       Philadelphia, PA 19107
Philadelphia, PA 19102



TPS of PA, LLC                            Tpw Websites LLC                             Tracelogix Corporation
Re Trauma On-All Coverage                 DBA Super Teacher Worksheets                 3605 Knight Rd, Ste 101
207 N Broad St, 5th Fl                    17 Main St Upper, Ste                        Memphis, TN 38118
Philadelphia, PA 19107                    Tonawanda, NY 14150




Tracey A Harris, Do                       Tracey Adams                                 Tracey Christensen
7 Springlea Lane                          5 Cricket Cir                                2201 Durham Court
Chester Springs, PA 19425                 Horsham, PA 19044                            Mt. Laurel, NJ 08054




Tracey Hack                               Tracey Johnson                               Tracey Mcdermott
740 Kent Way                              933 E Sharpnack St                           130 Bainbridge St
Smyrna, DE 19977                          Philadelphia, PA 19150                       Philadelphia, PA 19147
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 784 of 845

Tracey Peterson                                Tracey S Cooper                              Tracey Schonely
7201 Bradford Rd, Apt D105                     Dba Quest Advisors                           1019 Buttonwood St
Upper Darby, PA 19082                          22400 Sky Breeze Ct                          Norristown, PA 19401
                                               Murrieta, CA 92562




Tracey Stackhouse                              Traci Arnold                                 Traci Freidman
7818 Burholme Ave                              51 Crabtree Dr                               7 Hampton Way
Philadelphia, PA 19111                         Levittown, PA 19055                          Woodbury, NJ 11797




Traci Friedman                                 Tracia Collichio                             Tractmanager Inc
201 S 18th St, Apt 1021                        Dba Kakevents                                DBA Meditract
Philadelphia, PA 19103                         526 Wharton St                               Dept 2632
                                               Philadelphia, PA 19147                       P.O. Box 11407
                                                                                            Birmingham, AL 35246-2632



Tractmanager, Inc                              Tracy A Canelli                              Tracy Christmas
DBA Meditract                                  3888 Alberta Pl                              515 Darley Rd
736 Market St, Ste 1100                        Philadelphia, PA 19154                       Claymont, DE 19703
Chattanooga, TN 37402




Tracy Coleman                                  Tracy Doll                                   Tracy G Drufovka
68 Monticello Dr                               7844 Brocklehurst St                         212 S 23rd St
Erial, NJ 08081                                Philadelphia, PA 19152                       Philadelphia, PA 19103




Tracy Galloway                                 Tracy Gerlach                                Tracy Howard
1636 Kater St                                  434 Burnley Lane                             180 Franklin Corner Rd, Unit A09
Philadelphia, PA 19146                         Drexel Hill, PA 19026                        Lawrence Township, NJ 08648




Tracy Low                                      Tracy Pugh                                   Tracy Stackhouse
2245 Blackhorse Dr                             2230 W Harold St                             7818 Burholme Ave
Warrington, PA 18976                           Philadelphia, PA 19132                       Philadelphia, PA 19111




Tracy Yeargins                                 Trade Show Asociates LP                      Trademark Medical LLC Corporation
9115 Ryerson Rd                                DBA Reber-Friel Co                           449 Sovereign Ct
Philadelphia, PA 19114                         221 King Manor Dr                            St Louis, MO 63011
                                               King of Prussia, PA 19406




Trader Publishing Company                      Trailblazer Health Enterprises               Trailblazer Health Enterprises
DBA the Employment Guide                       Attn Section 1011 Payment                    Medicare Voluntary Refunds
310 Turner Industrial Way                      3101 S Woodlawn                              Part A Financial Mgmt
Aston, PA 19014                                Denison, TX 75020                            P.O. Box 9060
                                                                                            Denison, TX 75020-9060



Trailblazer Health Enterprises                 Training Education Associates                Trammel Testing Inc
Part A Financial Mgmt Ops                      61 Rowland St Ste, 100                       c/o Les L Trammel
P.O. Box 9060                                  Ballston Spa, NY 12020                       385 Overlook Dr
Denison, TX 75020-9060                                                                      Warminster, PA 18974
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 785 of 845

Tran Huynh                                    Trane Company Inc                            Trane Parts Center
2136 Hartel Ave                               Div of American Standard Inc                 P.O. Box 814609
Philadelphia, PA 19152                        P.O. Box 814609                              Dallas, TX 75381-4609
                                              Carrollton, TX 75006




Trang Vu                                      Trans Union LLC                              Transaction Enabling Sys LLC Inc
2142 Tyson Ave                                Attn Healthcare Legal                        950 Herndon Pkwy, Ste 300
Philadelphia, PA 19149                        555 W Adams St                               Herndon, VA 20170
                                              Chicago, IL 60661




Transaction Enabling Systems                  Transamerica                                 Transamerica Financial
10-M Commerce Way                             P.O. Box 20781                               Life Ins Co
Woburn, MA 01801                              Lehigh Valley, PA 18002-0781                 P.O. Box 3350
                                                                                           Cedar Rapids, IA 52406-3350




Transamerica Life Ins                         Transcat                                     Transcentralpa
P.O. Box 3350                                 Spectrum Technologies Inc                    2973 Jefferson St
Cedar Rapids, IA 52406-3350                   P.O. Box 62827                               Harrisburg, PA 17110
                                              Baltimore, MD 21204-2827




Translate Medical                             Translation Co Of New York Inc               Translational Neuroscience, LLC
Attn Ex Zaballero                             8 S Maple Ave                                Attn Robert Josiassen
2800 Kelly Rd, Ste 200                        Marlton, NJ 08053                            180 Barren Hill Rd
Warrington, PA 18976                                                                       Conshohocken, PA 19428




Translogic                                    Translogic Corporation                       Transmission Engineering Co Inc
DBA Swisslog Healthcare                       DBA Swisslog Healthcare Solutions            1851 N Penn Rd
11325 Main St                                 10825 E 47th Ave                             Hatfield, PA 19440
Broomfield, CO 80020                          Denver, CO 80239




Transmotion Medical Inc                       Transoma Medical Inc                         Transonic Systems Inc
P.O. Box 302                                  119 14th St NW                               34 Dutch Mill Rd
Sharon Center, OH 44274-0302                  St Paul, MN 55112-3914                       Ithaca, NY 14850




Transperfect Translations Inc                 Transplant Foundation                        Transplant House
3 Park Ave 39th Fl                            c/o Gift of Life Donorprogram                DBA Gift of Life Family House
New York, NY 10016                            Team Philadelphia 2002                       Attn Sara Cohen
                                              200 Hamilton St, Ste 201                     401 N 3rd St
                                              Philadelphia, PA 19130                       Philadelphia, PA 19123



Transplant Management Grp LLC                 Transtracheal Systems                        Transworld Systems Inc
Corporate Office                              109 Inverness Dr E, Ste C                    Attn VP, Corporate Legal
11835 Carmel Mt Rd 1304-248                   Englewood, CO 80112-5105                     500 Virginia Dr, Ste 514
San Diego, CA 92128                                                                        Fort Washington, PA 19034




Traulsen Co Inc                               Trauma Center Assoc Of Amer                  Trauma Center Association Of Amer
4401 Blue Mound Rd                            146 Medical Park Rd, Ste 208                 108 Gateway Blvd, Ste 103
Ft Worth, TX 76106                            Mooresville, NC 28117                        Mooresville, NC 28117
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 786 of 845

Trauma Nurse Society                         Travel Guard Americans LLC                    Travelers
223 N Guadalupe                              P.O. Box 4037                                 P.O. Box 3570
PMB 300                                      Buffalo, NY 14240-4037                        Brandon, FL 33509-9809
Santa Fe, NM 87501




Travelers Aetna California                   Travelers Casualty Surety Co                  Travelers Ins
P.O. Box 13089                               Of America                                    Box 1509
Sacramento, CA 91057                         One Tower Sq                                  Pittsburgh, PA 15230-1509
                                             Hartford, CT 06183




Travelers Insurance                          Travis Dichoso                                Travis Greisler
P.O. Box 13485                               315 N 12th St, Apt 814                        68 W 107th, Apt 62
Reading, PA 19612                            Philadelphia, PA 19107                        New York, NY 10025




Travlers Group                               Trca                                          Treace Medical Concepts Inc
P.O. Box 42927                               P.O. Box 678156                               203 Fort Wade Rd, Ste 150
Houston, TX 77242-2927                       Dallas, TX 75267-8156                         Ponte Verda Beach, FL 32081




Treasurer Of Virginia                        Treasurer State Of New Jersey                 Treasurer Township Of Lower Merio
Div Child Support                            Nj Dep                                        75 E Lancaster Ave
P.O. Box 570                                 P.O. Box 414                                  Ardmore, PA 19003-2376
Richmond, VA 23218-0570                      Trenton, NJ 08625




Treetop Publishing                           Trek Diagnostic Systems                       Tremco
P.O. Box 085567                              P.O. Box 741728                               P.O. Box 931111
Racine, WI 53408-5567                        Atlanta, GA 30374-1728                        Cleveland, OH 44193-0511




Tremont Lending                              Trenchless Line Company                       Trexco Association
Re Frank Parks                               DBA Tlc Drain Sewer                           1505 N Leg Rd
P.O. Box 82                                  P.O. Box 327                                  Augusta, GA 30909
Finley, CA 95435                             Bridgeport, PA 19405




Tri Care                                     Tri Chem Corp                                 Tri County Cardiovascular
P.O. Box 100279                              P.O. Box 71550                                17 W Red Bank Ave, Ste 201
Columbia, SC 29202-3279                      Madison Heights, MI 48071-0550                Woodbury, NJ 08096




Tri Med Medical Supplies Inc                 Triage Consulting Group                       Triangle Biomedical Sciences Inc
1601 Beech Ave                               221 Main St, Ste 1100                         3014 Croasdaile Dr
Melrose Park, PA 19027                       San Francisco, CA 94105                       Durham, NC 27705




Tri-Anim Health Services Inc                 Tri-Anim Health Services Inc                  Tribune Company
25197 Network Pl                             Formerly Adler Instruments                    DBA the Morning Call Media Grp
Chicago, IL 60673-1251                       13170 Telfair Ave                             The Morning Call
                                             Sylmar, CA 91342                              435 N Michigan Ave
                                                                                           Chicago, IL 60611
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 787 of 845

Tricare                                   Tricare                                       Tricare
Attn Refunds/Overpayments                 North Region                                  P.O. Box 7012
P.O. Box 7022                             P.O. Box 870153                               Camden, SC 29020-7012
Camden, SC 29020-7022                     Surfside, SC 29587-9753




Tricare                                   Tricare                                       Tricare
P.O. Box 7031                             P.O. Box 7032                                 P.O. Box 77028
Camden, SC 29020                          Camden, SC 29020-7032                         Madison, WI 53707




Tricare                                   Tricare                                       Tricare
P.O. Box 77029                            P.O. Box 77030                                P.O. Box 7928
Madison, WI 53707                         Madison, WI 53707                             Madison, WI 53707-7928




Tricare                                   Tricare                                       Tricare
P.O. Box 870014                           P.O. Box 870028                               P.O. Box 870140
Surfside, SC 29587-8714                   Surfside Beach, SC 29587                      Surfside, SC 29587-9740




Tricare Champus                           Tricare Champus Healthnet                     Tricare Finance
P.O. Box 870001                           P.O. Box 870140                               Attn Government Finance Af-700
Surfside Beach, CA 29587-8701             Surfside Beach, SC 29587-9740                 Columbia, SC 29219-0001




Tricare Finance                           Tricare For Life                              Tricare For Life
P.O. Box 100277                           1717 W Broadway                               P.O. Box 7053
Columbus, SC 29202-3277                   Madison, WI 53713                             Camden, SC 29020-7053




Tricare For Life                          Tricare For Life                              Tricare Healthcare Alliance
P.O. Box 7889                             P.O. Box 7890                                 P.O. Box 870030
Madison, WI 53707-7889                    Madison, WI 53707-7890                        Surfside Beach, SC 29587-8730




Tricare North Region                      Tricare Outpatient Hospital                   Tricare Overseas
P.O. Box 870141                           P.O. Box 7051                                 P.O. Box 7992
Surfside Beach, SC 29587-9741             Camden, SC 29020-7051                         Madison, WI 53707




Tricare South Region                      Tricare Standard                              Tricare West
P.O. Box 7032                             P.O. Box 870140                               P.O. Box 7065
Camden, SC 29020-7032                     Surfside Beach, SC 29587                      Camden, SC 29020




Tricare Western                           Tricare-Pgba                                  Tricia Betson
P.O. Box 77030                            P.O. Box 870020                               628 Gilbert Rd
Madison, WI 53707                         Surfside Beach, SC 29587                      Ridley Park, PA 19078
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 788 of 845

Tricia Hayes                                 Tricia Villanueva Md                         Tricore Reference Laboratories
9630 Pine Rd                                 2116-106 Courtside Ave                       P.O. Box 27935
Philadephia, PA 19115                        Charlotte, NC 28270                          Albuquerque, NM 87125-7935




Trigen-Philadelphia Energy Corpor            Tri-Lingua Language Solutions                Triliteral
P.O. Box 681032                              51 N 3rd St, Ste 323                         100 Maple Ridge Dr
Milwaukee, WI 53268-1032                     Philadelphia, PA 19106                       Cumberland, RI 02864




Trimed                                       Trimline Medical Products Corp               Trina Baker
P.O. Box 55189                               P.O. Box 40                                  616 Fern St
Valencia, CA 91385-0189                      Raritan, NJ 08869-0040                       Darby, PA 19023




Trinity Biotech                              Trinity Biotech, Inc                         Trinity Health Corp
Distribution                                 2823 Girts Rd                                20555 Victor Pkwy
P.O. Box 1059                                Jamestown, NY 14701                          Livonia, MI 48152
Jamestown, NY 14702-1059




Trinity Mission Critical LLC                 Trinity Mission Critical, LLC                Triology Apartments
Daniel J Mcgroary                            329 Drummers Lane                            Re B Opher Cs 187523287
P.O. Box 346                                 Phoenixville, PA 19460                       34 S 11th St Rm, 500
Sedalia, CO 80135                                                                         Philadelphia, PA 19107




Tripath Imaging Inc                          Tri-Pharma Inc                               Triple I Prescription Pads
23934 Network Pl                             975 Cobb Pl Blvd, Unit 118                   P.O. Box 1149
Chicago, IL 60673-1239                       Kennesaw, GA 30144                           Morrisville, PA 19067-9149




Trireme Medical Inc                          Trisha Tavares                               Trisonics Inc
7060 Koll Ctr Pkwy, Ste 300                  6901 Old York Rd, Apt 207                    3535 Walnut St
Pleasanton, CA 94566-3171                    Philadelphia, PA 19126                       Harrisburg, PA 17109




Tristar Risk Management                      Tristar-Midatlantic Imaging Inc              Tristate Benefit Solutions
P.O. Box 9801                                Healthcare Imaging Marketing                 619 Oak St
Cranbury, NJ 08512                           Specialist                                   Cincinnati, OH 45206-1613
                                             705 General Washington Ave, 203
                                             Norristown, PA 19403



Tri-State Hospital Supply                    Tristate Hvac Equipment Llp                  Tri-State Ophthalmics
P.O. Box 170                                 One Resource Dr                              10 Seals Dr
Howell, MI 48844                             Union Hill Industrial Pk                     Monroe, NY 10950-3949
                                             W Conshohocken, PA 19428




Tristate Parts Co                            Tri-State Telecommunications Inc             Triton First Goal Club
18 Elizabeth St                              100 Wood St                                  c/o Judith Albano
W Conshohocken, PA 19428                     Bristol, PA 19007                            300 Warren Ave
                                                                                          Bellmawr, NJ 08031
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 789 of 845

Triwest                                     Troemner Inc                                  Trover Solutions Inc
P.O. Box 77029                              P.O. Box 87                                   P.O. Box 32200
Madison, WI 53707-1029                      Thorofare, NJ 08086-0087                      Louisville, KY 40232




Trowbridge Associates Inc                   Troy Krutsinger                               Troy Morris
200 Garrett St, 605                         60 Radburn Rd                                 2507 W Allegheny Ave
Charlottesville, VA 22902                   Huntingdon Val, PA 19006                      Philadelphia, PA 19132




Troy Rehrig                                 Troy Stephens                                 Troy Sybert
640 Southwick Rd                            4 Windemere Dr                                225 Rangewood Rd
Somerdale, NJ 08083                         Sickleville, NJ 08081                         Piney Flats, TN 37686




Trs Care Aetna                              Tru Quality Medical Inc                       Truck Drivers Helpers
P.O. Box 981107                             P.O. Box 1187                                 Local 355
El Paso, TX 79998-1107                      Kennett Square, PA 19348                      9411 Philadelphia Rd, Ste S
                                                                                          Baltimore, MD 21237




Trucorp Ltd                                 True Pack Ltd                                 True Value Hardware
2 Woodstock Link                            420 New Churchmans Rd                         205 W Lancaster Ave
The Mount Business Park                     New Castle, DE 19720                          Wayne, PA 19087-3395
Belfast, Bt6 8Dd
United Kingdom



Truelearn LLC                               Trump Taj Mahal Associates                    Trupti Patel
2 Penn Center West, Ste 220                 DBA Trump Taj Mahal Casino Resor              50 Mattawang Dr
Pittsburgh, PA 15276                        1000 Boardwalk                                Somerset, NJ 08873
                                            Atlantic City, NJ 08401




Truss Construction                          Trustar Solutions Inc                         Trustee Magazine
c/o Matthew T Scanlon                       Formerly Intl Internet Recruit                211 E Chicago Ave, 700
301 Oxford Valley Rd, Ste 501               Consultants IIrc                              Chicago, Il 60611-
Yardley, PA 19067                           10029 E 126th St, Ste D
                                            Fishers, IN 46038



Trustee Of The University Of Pa             Trustee Of The University Of Penn             Trustees Of Columbia University In
Attn Dept of Pathology                      Conference Coordinator                        The City Of NY
P.O. Box 0905                               333 Blockley Hall 423 Guardian Dr             On Behalf Of Its School Of Nursing
Philadelphia, PA 19175-0905                 Philadelphia, PA 19104-6021                   Attn Bobbie Berkowitz
                                                                                          617 W 168th St
                                                                                          New York, NY 11375


Trustees Of Purdue University               Trustees Of The Univ Of Pa                    Trustees Of The Univ Of Pennsylva
Cec Business Services                       4508 Chestnut St                              DBA Univ of Pa Health System
Stewart Center, Rm G59                      Philadelphia, PA 19139                        Nursing Administration
128 Memorial Mall                                                                         3400 Spruce St Dulles 106
West Lafayette, IN 47907-2034                                                             Philadelphia, PA 19104



Trustees Of The Univ Pennsylvania           Trustees Of The University Of Pa              Trustees Of The University Of Pa
Hospital of the University of Pa            Attn Robert Austrian Md                       Penn Medicine
Div of Trauma Surg Critical Care            36th St Hamilton Walk                         P.O. Box 824320
3400 Spruce St                              Philadelphia, PA 19104-6061                   Philadelphia, PA 19182-4320
Philadelphia, PA 19104
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 790 of 845

Trustees Of The University Of Pen           Trustees Of The University Of Pen            Trustees Of The University Of Pen
3701 Locust Walk                            4101 Woodland Ave                            Leonard Davis Institute
Philadelphia, PA 19104-6214                 Philadelphia, PA 19104-4510                  3641 Locust Walk G7
                                                                                         Philadelphia, PA 19104-6218




Trustees Of The University Of Pen           Trustees Of Univ Of Pennsylvania             Trustees of University of PA
School of Medicine                          Hospital of the Univ of Pa                   3451 Walnut St, Rm 329
333 Blockley Hall 423 Guardian Dr           Patients Accounts                            Philadelphia, PA 19104
Philadelphia, PA 19104                      1500 Market St 600 Um
                                            Philadelphia, PA 19102



Trustmark                                   Trustmark Insurance                          Tru-Tone Hearing Aid Center
P.O. Box 2942                               P.O. Box 7900                                2032 Cottman Ave
Clinton, IA 52733-2942                      Lake Forest, IL 60045-7900                   Philadelphia, PA 19149




Truven Health Analytics Inc                 Truven Health Analytics Inc                  Ts Macs LLC
39353 Treasury Way                          P.O. Box 95334                               DBA Acs LLC
Chicago, IL 60694-9300                      Chicago, IL 60694-5334                       P.O. Box 7777 W 7920
                                                                                         Philadelphia, PA 19175-7920




Tsi Group Inc                               Tsi Inc                                      Tsk Products Inc
DBA Superglass Windshield Repair            P.O. Box 86                                  12 Windsor Dr
800 N 2nd St                                Sds 12-0764                                  Eatontown, NJ 07724
Philadelphia, PA 19123                      Minneapolis, MN 55486-0764




T-Squared Products                          Tty Tdd Store                                Tuan Bui
32813 Popham Ln                             1250 Womack Ave                              1314 N 6th St, 1
Solon, OH 44139                             East Point, Ga 30344                         Philadelphia, PA 19122




Tuan Bui Md                                 Tubemaster Inc                               Tucker House Mid Atlantic
1314 N 6th St, Apt 1                        2312 Ave J                                   301 City Line Ave, Ste 110
Philadelphia, PA 19122                      Arlington, TX 76006                          Bala Cynwyd, PA 19004




Tufts Health Plan                           Tufts Health Plan                            Tufts Health Plan
705 Mt Auburn St                            P.O. Box 557                                 P.O. Box 9185
Watertown, MA 02472                         Rockland, MA 02370                           Watertown, MA 02471-9185




Tufts University School Medicine            Tuh-Episcopal Campus                         Tulsa Denta Products LLC
Office of Continuing Education              Episcopal Hospital                           DBA Tulsa Dental Specialties
136 Harrison Ave                            Ahd Operations Mab 213                       Dept Tul
Boston, MA 02111                            100 E Lehigh Ave                             P.O. Box 822462
                                            Philadelphia, PA 19125                       Philadelphia, PA 19182-2462



Tulsi Patel                                 Tun Tin Htaik Md                             Turner Construction Company
462 Poplar Ave                              525 Annadale Dr                              Attn Ms Thea Tartamella
Galloway, NJ 08205                          Berwyn, PA 19312                             Financial Services/Eastern Region
                                                                                         104 Interchange Plz, Ste 200
                                                                                         Monroe Township, NJ 08831
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 791 of 845

Turning Point Media Inc                     Turning Technologies LLC                     Tutogen Medical Inc
P.O. Box 6834                               255 W Federal St                             P.O. Box 11404
Wyommissing, PA 19610                       Youngstown, OH 44503                         Columbia, SC 29211-1404




Tvr Communications Corp                     Twin Specialties Corporation                 Twisted Pair Inc
1979 Marcus Ave, Ste 226                    15 E Ridge Pike                              1442 Stokes Rd
Lake Success, NY 11042-1002                 Conshohocken, PA 19428                       Medford, NJ 08055




Two Dimensional Instruments LLC             Tx Healthsprings                             Tyana Haskins
P.O. Box 159                                P.O. Box 981804                              617 E Chelten Ave
Crestwood, KY 40014                         El Paso, TX 79998-1106                       Philadelphia, PA 19144




Tyba                                        Tyco Healthcare Group LP                     Tyco Healthcare Group LP
Taney Youth Baseball Assoc                  DBA Covidien                                 Drawer 198032
744 South St Box 133                        P.O. Box 120823                              Atlanta, GA 30384
Philadelphia, PA 19147                      Dallas, TX 75312-0823




Tyeeara Mcknight                            Tyeisha Robinson                             Tyiesha Brown
5439 Windsor Ave                            6112 Reach St                                3419 Ridge Ave
Philadelphia, PA 19143                      Philadelphia, PA 19111                       Philadelphia, PA 19132




Tyler Greenfield Do                         Tymere Bates                                 Tyniesha Dunn
203 Autumn River Run                        3833 Poplar St                               8875 Krewstown Rd, Apt H9
Philadelphia, PA 19128                      Philadelphia, PA 19104                       Philadelphia, PA 19115




Tynisha Mccall-Rozier                       Typenex Medical Corporation                  Tyquita Lancaster
3410 N 23rd St                              303 E Wacker Dr, 1030                        4522 N Carlisle St
Philadelphia, PA 19140                      Chicago, IL 60601                            Philadelphia, PA 19140




Tyra Callands                               Tyra Fergerson                               Tyron Harrell
1345 Narragansett St                        900 W Creek Village Dr, Apt F-49             2916 N 27th St
Philadelphia, PA 19138                      Elkton, MD 21921                             Philadelphia, PA 19132




Tyron Harrell                               Tyron Harrell                                Tyrone Hart
3410 N Judson St                            c/o Martin LLC                               909 S Fairhill St
Philadelphia, PA 19140                      Attn Matthew Wilson, Esq.                    Philadelphia, PA 19147
                                            1818 Market St, Fl 35
                                            Philadelphia, PA 19103



Tyrone Rowland                              Tyrx Pharma Inc                              Tz Medical Inc
1905 Ringgold St                            DBA Tyrx Inc                                 17750 SW Upper Boones
Philadelphia, PA 19121                      P.O. Box 674397                              Ferry Rd, Ste 150
                                            Detroit, MI 48267-4397                       Portland, OR 97224
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 792 of 845

U S Dept Of Education                       U S Health                                    U S Toy Co Inc
Re Ausbertha Belgado 571197598              P.O. Box 1190                                 13201 Arrington Rd
P.O. Box 4142                               Blue Bell, PA 19422                           Grandview, MO 64030
Greenville, TX 75403-4142




U Z Engineered Products                     U.S. Attorney s Office                        U.S. Bank, N.A.
Uz Engineered Products LLC Corp             1007 Orange St, Ste 700                       777 E Wisconsin Ave
P.O. Box 74186                              Wilmington, DE 19801                          Milwaukee, WI 53202
Cleveland, OH 44194-4186




U.S. Regional Occupational Health Ii, Pc    U.S. Regional Occupational Health II, PC      U.S. Regional Occupational Health II, PC
D/B/A Worknet Occupational Medicine         DBA Worknet                                   DBA Worknet Occupational Med Tenant
230 North Broad St                          230 N Broad St, Rm 131                        Attn Jeremy Turner, For Landlord
Mail Stop 101                               Philadelphia, PA 19102                        6005 Park Ave, Ste 404
Philadelphia, PA 19102                                                                    Memphis, TN 38119



U.S. Regional Occupational Health II, PC    Ucd Inc                                       Ucf Hotel Venture
DBA Worknet Occupational Med Tenant         411 N 20th St                                 DBA Loews Portofino Bay Hotel
c/o Select Medical Corporation              Philadelphia, PA 19130                        6800 Lakewood Plaza Dr
Attn Randall K. Watts, For Tenant                                                         Orlando, FL 32819
4714 Gettysburg Rd
Mechanicsburg, PA 17055


Ucg Information Services Inc                Ucg Information Services LLC                  Ucg LLC
11300 Rockville Pike Ste, 1100              Decision Health C715                          DBA Decision Health LLC
Rockville, MD 20852-3030                    Decision Health A559/Confer Dept              P.O. Box 9405
                                            11300 Rockville Pike, Ste 1100                Gaithersburg, MD 20898-9405
                                            Rockville, MD 20852-3030



Uchechukwu Ogbuawa                          Ucsf Medical Center                           Ufcw Health Welfare Fund
4000 Gypsy Lane, Unit 501                   c/o Wells Fargo Bank/Dept 3-9157              66 Grand Ave
Philadelphia, PA 19129                      Ucsa Medical Ctr/Dept 39157                   Englewood, NJ 07631
                                            P.O. Box 390000
                                            San Francisco, CA 94139-9157



Ufcw Lcl 56 Health Welfare Fund             UGI Energy Services Inc                       Ugochukwu Ejiochi
Welfare Fund                                DBA Gasmark                                   2203 Lenox Dr
7730 Maple Ave                              P.O. Box 827032                               Willingboro, NJ 08046
Pennsauken, NJ 08109-3383                   Philadelphia, PA 19182-7032




Uhc Greensboro Service Center               Uhc Ins-Oldsmar Service Center                Uhc-Aarp
P.O. Box 740800                             P.O. Box 740800                               P.O. Box 740819
Atlanta, GA 30374                           Atlanta, GA 30374-0800                        Atlanta, GA 30374-0819




Uhp-Univ Health Plan                        Uhs Surgical Services Inc                     Uhura Russ
550 Broad St 17th Fl                        P.O. Box 851313                               7405 Woolston Ave
Newark, NJ 07102                            Minneapolis, MN 55485-1313                    Philadelphia, PA 19138




Uih Family Partners                         Uline                                         Ullico Casualty Company
4 N Broad St                                Attn Accounts Receivable                      c/o Pension Fund For Hosp
Trenton, NJ 08608                           P.O. Box 88741                                Healthcare Employees
                                            Chicago, IL 60680-1741                        1319 Locust St 3rd Fl
                                                                                          Philadelphia, PA 19107
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 793 of 845

Ullico Casualty Group                        Ulrich Medical Usa Inc                       Ultimate Office
Attn Ira Wechsler                            29579 Network Pl                             P.O. Box 688
Segal Select Insurance Svd                   Chicago, IL 60673-1295                       Farmingdale, NJ 07727-0688
333 West 34th St 2nd Fl
New York, NY 10001-2402



Ultra Clean Systems Inc                      Ultradent Products Inc                       Ultraecho Ltd
P.O. Box 152                                 505 W 10200 South                            Attn Sheryl Dohrmann
Oldsmar, FL 34677-0152                       So Jordan, UT 84065                          200 1st St Sw/Go 06 138Sw
                                                                                          Rochester, MN 55905




Ultrasonic Power Corporation                 Ultrasound Institute Tju                     Ultrasource Inc
239 E Stephenson St                          Ed Coordinator U/S Institute                 5806 S 129th E Ave
Freeport, IL 61032                           Thomas Jefferson University Hosp             Tulsa, OK 74134
                                             132 S 10th St 7th Fl
                                             Philadelphia, PA 19107-5244



Ulyana Kulish                                Uma Raman                                    Umdnj
121 Stout                                    2411 Kessington Ave, Apt 307                 335 George St 4th Fl
Hercules, CA 94547                           Philadelphia, PA 19125                       New Brunswick, NJ 08901




Umdnj                                        Umeka Mitchell                               Umms Library Trust Fund
P.O. Box 573                                 9817 Bonner St                               Lamar Soutter Library Financial
Newark, NJ 07107                             Philadelphia, PA 19115                       55 Lake Ave No
                                                                                          Worcester, MA 01655




Umr                                          Umr                                          Umr Cobra Department
P.O. Box 30541                               Pfeiffer Woods                               P.O. Box 1143
Salt Lake City, UT 84130-0541                5151 Pfeiffer Rd Ml400                       Dayton, OH 45401
                                             Cincinnati, OH 45242-4805




Ums Lithotripsy Svc Of Greater               Ums Lithotripsy Svcs Of Greater              UMS Lithotripsy Svcs Of Greater PA, LLC
Philadelphia LLC                             Los Angeles LLC                              1700 W Park Dr, Ste 410
1700 W Park Dr, Ste 410                      1700 W Park Dr, Ste 410                      Westborough, MA 01581
Westborough, MA 01581                        Westborough, MA 01581




Ums Lithotripsy Svcs Of Grtr Phila, LLC      Ums Mr Fusion Svc Easternpa LLC              Ums Mr Fusion Svcs Of Eastern Pa, LLC
1700 W Park Dr, Ste 410                      1700 West Park Dr, Suite 410                 1700 W Park Dr, Ste 410
Westborough, MA 01581                        Westborough, MA 01581                        Westborough, MA 01581




Umwa Health Retirement Fund                  Unc Sports Medicine                          Undersea Hyperbaric Medical Soc
P.O. Box 619111                              Campus Health Services/L Wright              21 W Colony Pl, Ste 280
Dallas, TX 76054                             Cb 7470                                      Durham, NC 27705
                                             Chapel, NC 27599




Underwood Memorial Hospital                  Unicare                                      Unicare
509 W Broad St                               P.O. Box 4458                                P.O. Box 70000
Woodbury, NJ 08096                           Chicago, IL 60680                            Van Nuys, CA 91470-0001
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 794 of 845

Unicare Life                                 Unicare Life Health                          Unifirst Corporation
P.O. Box 4045                                P.O. Box 4489                                940 River Rd
Schaumburg, IL 60168                         Dearborn, MI 48126                           Croydon, PA 19021




Unilab                                       Union Fidelity Life Ins                      Union Flooring LLC
18408 Oxnard St                              P.O. Box 10841                               270-A Geiger Rd
Tarzana, CA 91356-1590                       Clearwater, FL 33757-8841                    Philadelphia, PA 19115




Union Industrial Home                        Union Labor Life Insurance                   Union League Of Philadelphia
For Children                                 P.O. Box 9100                                140 S Broad St
864 Bellevue Ave                             Clearwater, FL 34618-9100                    Philadelphia, PA 19102
Trenton, NJ 08618




Union Surgical LLC                           Unipower Corp                                Uniprise
P.O. Box 1129                                1157 Valley Park Dr, 150                     1930 W Bennett St
8 Atkinson Dr                                Shakopee, MN 55379                           Springfield, MO 65807
Doylestown, PA 18901




Unipro Uniforms                              Unique Pharmaceuticals Ltd                   Unique Pharmaceuticals Ltd.
DBA Unipro USA                               5920 S General Bruce Dr                      Attn President and COO
P.O. Box 2639                                Temple, TX 76502                             5920 S General Bruce Dr
Newark, NJ 07114                                                                          Temple, TX 76502




Unique Photo Inc                             Unique Staffing Inc                          Unishippers Association
123 US Hwy 46 West                           P.O. Box 931974                              P.O. Box 690305
Fairfield, NJ 07004                          Cleveland, OH 44193                          Houston, TX 77269




Unishippers Association Corp                 Unison Health Plan Of Pennsylvani            Unison Health Plan-Tn
200 W Church Rd                              c/o Uas                                      Unison Plaza 1001 Brinton Rd
King of Prussia, PA 19406                    300 Oxford Dr                                Pittsburgh, PA 15221-4533
                                             Monroeville, PA 15146




Unistrut Corporation                         Unistrut International Corporatio            Unit Dose Solutions Inc
Dept La 21199                                Dept La 21199                                860 Aviation Pkwy, Ste 400A
Pasadena, CA 91185-1199                      Pasadena, CA 91185-1199                      Morrisville, NC 27560




United                                       United Aarp                                  United America
P.O. Box 9040                                P.O. Box 740819                              P.O. Box 8080
Clear Water, FL 34618                        Atlanta, GA 30374                            Mckinney, TX 75070




United American Insurance Co                 United Asset Coverage Inc                    United Audit Systems Inc
P.O. Box 8080                                P.O. Box 116934                              2245 Gilbert Ave, Ste 205
Mckinney, TX 75070-8080                      Atlanta, GA 30368-6934                       Cincinnati, OH 45206
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 795 of 845

United Balance                               United Behavioral                            United Behavorial Health
c/o Joseph Rogowicz                          P.O. Box 740800                              P.O. Box 30755
13 Summit Sq Ctr, 230                        Atlanta, GA 30374-0800                       Salt Lake City, UT 84130-0755
Langhorne, PA 19047-1078




United Cabs Inc                              United Cerebral Palsy Of Phila               United Check Cashing Of Audubon
1634 Euterpe St                              102 E Mermaid St                             6720 S Rt 130
New Orleans, LA 70130                        Philadelphia, PA 19118                       Pennsauken, NJ 08109




United Choice Plus                           United Community Health Ame Pa               United Concordia
P.O. Box 740800                              P.O. Box 8207                                P.O. Box 69420
Atlanta, GA 30374-0800                       Kingston, NY 12402-8207                      Harrisburg, PA 17106-9420




United Health Care                           United Health Care                           United Health Care
510 E 96th St, Ste 400                       9800 Healthcare Ln                           Dallas Service Center
Franklin, TN 37067                           Minnetoka, MN 55343                          P.O. Box 660457
                                                                                          Dallas, TX 75266-0457




United Health Care                           United Health Care                           United Health Care
One Research Dr 3rd Fl                       P.O. Box 659753                              P.O. Box 740800
Westborough, MA 01581                        San Antonio, TX 78265                        Atlanta, GA 30374-0800




United Health Care                           United Health Care                           United Health Care
P.O. Box 7550                                P.O. Box 7550                                Vbh 4709 Golf Rd, 1100
Phoenix, AZ 85011                            Phoeniz, AZ 85011                            Skokie, IL 60076




United Health Care Of Pa                     United Health Group                          United Health Integrated Services
P.O. Box 8207                                P.O. Box 740804                              P.O. Box 30783
Kingston, NY 12402                           Atlanta, GA 30374-0804                       Salt Lake City, UT 84130




United Health Life Insurance                 United Healthcare                            United Healthcare
9900 Bren Rd E                               1001 Brinton Rd                              1300 River Dr, Ste 200
Minneapolis, MN 55440                        Pittsburgh, PA 15221                         Moline, IL 61265




United Healthcare                            United Healthcare                            United Healthcare
1600 W Plano Pkwy, Ste 100                   1930 W Bennett St                            2717 N 118th Cir
Plano, TX 75075                              Springfield, MO 65807                        Omaha, NE 68164-9672




United Healthcare                            United Healthcare                            United Healthcare
48 Monroe Turnpike                           7440 Woodland Dr                             9900 Bren Rd
Trumbull, CT 06611                           Indianapolis, IN 46278                       Minnetonka, MN 55343
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 796 of 845

United Healthcare                           United Healthcare                            United Healthcare
9900 Bren Rd E                              Attn Receivable Strategies                   Attn Refund Dept
Minneapolis, MN 55440                       P.O. Box 19281A                              Johnson Roundtree
                                            Newark, NJ 07195-0281                        P.O. Box 4829
                                                                                         Houston, TX 77210



United Healthcare                           United Healthcare                            United Healthcare
Box 869035                                  c/o Cps-Uhc                                  c/o Johnson Rountree
Plano, TX 75086-9035                        Attn Patti Davidson                          P.O. Box 2625
                                            P.O. Box 973529                              Del Mar, CA 92014-5625
                                            Dallas, TX 75397-3529



United Healthcare                           United Healthcare                            United Healthcare
c/o Metra Comp                              Greensboro Svc Ctr                           Johnson Roundtree Premium
5130 Eisenhower Blvd 3rd Fl                 P.O. Box 30557                               P.O. Box 203921
Tampa, FL 33634                             Salt Lake City, UT 84130-0557                Houston, TX 77216-3921




United Healthcare                           United Healthcare                            United Healthcare
Johnson Roundtree Premium Inc               Neighborhood Health Partnership              Overpayment Recovery Service
P.O. Box 31001-0910                         P.O. Box 5210                                P.O. Box 290067
Pasadena, CA 91110-0910                     Kingston, NY 12402-5210                      Nashville, TN 37229




United Healthcare                           United Healthcare                            United Healthcare
P.O. Box 101760                             P.O. Box 10340                               P.O. Box 1109
Atlanta, GA 30392-1760                      Glendale, CA 91209                           Blue Bell, PA 19422-0770




United Healthcare                           United Healthcare                            United Healthcare
P.O. Box 15548                              P.O. Box 22042                               P.O. Box 30551
Austin, TX 78761                            Albany, NY 12201                             Salt Lake City, UT 84130




United Healthcare                           United Healthcare                            United Healthcare
P.O. Box 30555                              P.O. Box 30985                               P.O. Box 30996
Salt Lake City, UT 84130-0555               Salt Lake City, UT 84130                     Salt Lake City, UT 84130




United Healthcare                           United Healthcare                            United Healthcare
P.O. Box 31362                              P.O. Box 37440                               P.O. Box 5270
Salt Lake City, UT 84131                    Louisville, KY 40233                         Kingston, NY 12405




United Healthcare                           United Healthcare                            United Healthcare
P.O. Box 5500                               P.O. Box 659740                              P.O. Box 740122
Kingston, NY 12402                          San Antonio, TX 78265                        Atlanta, GA 30348-0122




United Healthcare                           United Healthcare                            United Healthcare
P.O. Box 740793                             P.O. Box 740801                              P.O. Box 740803
Atlanta, GA 30374-0793                      Atlanta, GA 30374-0801                       Atlanta, GA 30374
                              Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 797 of 845

United Healthcare                           United Healthcare                           United Healthcare
P.O. Box 740804                             P.O. Box 9033                               P.O. Box 981178
Recovery Services                           Clearwater, FL 34618                        El Paso, TX 79998
Atlanta, GA 30374-0804




United Healthcare                           United Healthcare                           United Healthcare
P.O. Box 981502                             P.O. Box 981506                             Re Aarp Claims
El Paso, TX 79998-3210                      El Paso, TX 79998                           P.O. Box 740819
                                                                                        Atlanta, GA 30374




United Healthcare                           United Healthcare / Refund                  United Healthcare Aarp
Recovery Services                           P.O. Box 659735                             P.O. Box 740819
P.O. Box 740804                             San Antonio, TX 78265                       Atlanta, GA 30374-0819
Atlanta, GA 30374-0804




United Healthcare Community Plan            United Healthcare Community Plans           United Healthcare Inc
P.O. Box 740834                             P.O. Box 5250                               3720 Davinci Ct
Atlanta, GA 30374-0834                      Kingston, NY 12402                          Norcross, GA 30092-7627




United Healthcare Inc                       United Healthcare Ins                       United Healthcare Ins Co
Audit Recovery Operation                    P.O. Box 30304                              P.O. Box 740800
495 N Keller Rd Ste, 200                    Salt Lake City, UT 84130                    Atlanta, GA 30374
Maitland, FL 32751




United Healthcare Insurance                 United Healthcare Insurance                 United Healthcare Insurance
Co Its Affiliates                           Of New York                                 P.O. Box 31350
9900 Bren Rd                                The Empire Plan                             Salt Lake City, UT 84131
Minnetonka, MN 55343                        P.O. Box 1600
                                            Kingston, NY 12402-1600



United Healthcare Insurance Co              United Healthcare Insurance Co              United Healthcare Insurance Co
Employee Benefits                           P.O. Box 740801                             P.O. Box 740802
P.O. Box 30015                              Atlanta, GA 30374-0801                      Atlanta, GA 30374-0802
Tampa, FL 33630




United Healthcare Insurance Compa           United Healthcare Insurance Compa           United Healthcare Insurance Of Co
P.O. Box 809025                             The Mailhandlers Benefit Plan               P.O. Box 659734
Dallas, TX 75380                            P.O. Box 8570                               San Antonio, TX 78265-9734
                                            Emeryville, CA 94662




United Healthcare Medicare                  United Healthcare Of Florida                United Healthcare Of Florida
Johnson Rountree Premium                    2717 N 118th Cir                            P.O. Box 740078
P.O. Box 301599                             Omaha, NE 68164                             Louisville, KY 40201-7478
Dallas, TX 75303-1599




United Healthcare Of Miss                   United Healthcare Of North Caroli           United Healthcare Of Ohio
5800 Granite Pkwy, Ste 900                  P.O. Box 659741                             Uhc of Ohio
Plano, TX 75024                             San Antonio, TX 78265-9741                  1001 Brinton Rd
                                                                                        Pittsburgh, PA 15221
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 798 of 845

United Healthcare Of Pa                      United Healthcare Of South Caroli           United Healthcare Of The
1001 Brinton Rd                              1001 Brinton Rd                             Mid Atlantic Inc
Pittsburgh, PA 15221                         Pittsburgh, PA 15221                        P.O. Box 7550
                                                                                         Phoenix, AZ 85011




United Healthcare Service Co                 United Healthcare Services                  United Healthcare Services
Greensboro Service Center                    P.O. Box 740800                             P.O. Box 740801
P.O. Box 740800                              Atlanta, GA 30374-0800                      Atlanta, GA 30374-0801
Atlanta, GA 30374-0800




United Healthcare/Use V285759                United Hlth Comm Ame Pa                     United Medical Resources
P.O. Box 30555                               P.O. Box 8207                               P.O. Box 145804
Salt Lake City, UT 84130                     Kingston, NY 12402                          Greenbay, WI 74334




United Medical Resources Inc                 United Medical Systems Inc                  United Mitochondrial Disease
P.O. Box 145804                              1700 W Park Dr, Ste 410                     Foundation Inc
Cincinnati, OH 45250-5804                    Westborough, MA 01581                       8085 Saltsburg Rd, Ste 201
                                                                                         Pittsburgh, PA 15239




United Network For Organ Sharing             United Notary                               United Of Omaha
Attn Accounts Receivable                     770 Sycamore Ave, Ste J, 157                Mutual of Omaha Plaza
P.O. Box 2484                                Vista, CA 92083                             Omaha, NE 68175
Richmond, VA 23218-2484




United Of Omaha Life Ins                     United Options Ppo                          United Ostomy Association
Attn 10 Retirement Plans                     P.O. Box 30555                              19772 Mcarthur Blvd, 200
Mutual of Omaha Plaza                        Salt Lake City, UT 84130                    Irvine, CA 92612-2405
Omaha, NE 68175




United Parcel Service                        United Refrigeration Inc                    United Rentals
P.O. Box 7247 0244                           P.O. Box 82-0100                            P.O. Box 19633A
Philadelphia, PA 19170-0001                  Philadelphia, PA 19182-0100                 Newark, NJ 07195-0633




United Rentals Inc                           United Rentals/North America/Inc            United Resource Network
P.O. Box 100711                              P.O. Box 19394A                             P.O. Box 30555
Atlanta, GA 30384-0711                       Newark, NJ 07195-0394                       Salt Lake City, UT 84130




United Select Epo/Ch                         United Site Services Of Ga                  United States Plastic Corp
P.O. Box 740800                              P.O. Box 5502                               1390 Neubrecht Rd
Atlanta, GA 30374-0800                       Binghamton, NY 13902-5502                   Lima, OH 45801




United States Postal Service                 United States Postal Service                United States Postal Service
3135 1st Ave N                               Box Rentals Section                         Cmrs-Pb, 0166
St Petersburg, FL 33730-9541                 2970 Market St                              1615 Brett Rd
                                             Philadelphia, PA 19104-9998                 New Castle, DE 19720
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 799 of 845

United States Postal Service                  United States Recycling Inc                  United States Roofing Corp
Cmrs-Tms                                      6101 Tacony St                               22574 Network Pl
P.O. Box 7247-0217                            Philadelphia, PA 19135                       Chicago, IL 60673-1225
Philadelphia, PA 19170-0217




United States Roofing Corp                    United States Surgical                       United States Treasury
910 E Main St, Ste 300                        Drawer 198032                                Acs Support
Norristown, PA 19401                          Atlanta, GA 30384                            Re Irene Caputo/Levy Proceeds
                                                                                           P.O. Box 219236
                                                                                           Kansas City, MO 64121-9236



United States Treasury                        United States Treasury                       United States Treasury
Acs Support Stop 5050                         Internal Revenue Service                     Kansas City, MO 64999-0202
Re C Collins Cs 180688847                     Cincinnati, OH 45999-0039
P.O. Box 219236
Kansas City, MO 64121-9236



United States Treasury                        United States Treasury                       United Student Aid Fund
Re Kenneth Boyd                               Re Krista L Mcintyre                         Re Christine Berson
Internal Revenue Service                      P.O. Box 219236                              c/o Nco Financial Systems Inc
Hartford, CT 06176-7004                       Kansas City, MO 64121-9236                   P.O. Box 17200
                                                                                           Wilmington, DE 19850-7200



United Student Aid Funds                      United Technologies Claim Ctr                United Technologies Inc
Re Christine Berson                           c/o Connecticut General Life                 Otis Elevator/Centrellx Elevator
c/o Nco Financial Systems Inc                 P.O. Box 4010                                P.O. Box 905454
P.O. Box 4901                                 Farmington, CT 06034-4010                    Charlotte, NC 28290-5454
Trenton, NJ 08650



United Tectonics Corp                         United Van Lines Inc                         United Way
2000 Valley Forge Cir                         22304 Network Pl                             Finance Dept
King of Prussia, PA 19406-1112                Chicago, IL 60673-1223                       7 Benjamin Franklin Pkwy
                                                                                           Philadelphia, PA 19103




United Way Of Southeastern Pa                 United Way Of Southeastern Pa                United Way Of Southeastern Pennsy
7 Benjamin Franklin Pkwy                      P.O. Box 8500-3935                           Seven Benjamin Franklin Pkwy
Philadelphia, PA 19103-1208                   Philadelphia, PA 19178-3935                  Philadelphia, PA 19103




United World Life Insurance Co                Unitedhealth Group Recovery Serv             Unity Health Plans
3316 Farnam St                                P.O. Box 740800                              Uh Health Network
Omaha, NE 68175-0001                          Atlanta, GA 30374-0800                       840 Caroline St
                                                                                           Sauk City, WI 53583-1374




Univ Of Alabama At Birmingham                 Univ Of Alabama At Birmingham                Univ Of Arizona Health Plans
701 19th St South                             701 19th St South                            2701 E Elvira Rd
Lhrb 790                                      Tht721                                       Tucson, AZ 85756
Birmingham, AL 35294                          Birmingham, AL 35294




Univ Of California, Davis                     Univ Of Florida                              Univ Of Kentucky
Univ Relations/Development                    Continuing Medical Education                 136 Nutter Training Ctr
540 Mark Hall                                 720 SW 2nd Ave, Ste 575                      Lexington, KY 40506
Davis, CA 95616                               Gainesville, FL 32601
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 800 of 845

Univ Of Ne At Omaha                         Univ Of Penn-Medical Group                   Univ Of Penn-Neurology Assoc
Peter Kiewit Conf Ctr                       P.O. Box 824320                              Univ of Penn-Neurology Assts
1313 Farnam On the Mall                     Philadelphia, PA 19182-4320                  P.O. Box 824320
Omaha, NE 68182                                                                          Philadelphia, PA 19182-4320




Univ Of Penn-Radiology                      Univ Of Penn-Rehab Medicine                  Univ Of Pennsylvania
P.O. Box 824320                             P.O. Box 824320                              440 Franklin Bld
Philadelphia, PA 19182-4320                 Philadelphia, PA 19182-4320                  3451 Walnut St
                                                                                         Philadelphia, PA 19104-6281




Univ Of Pittsburgh                          Univ Of Pittsburgh Physicians                Univ Of S California For Nml
Attn Dept of Infectious Deseases            Pathology                                    Wilson Dental Library-Ill Den21
Grad Sch of Pub Health                      P.O. Box 7406                                University Park Mc-0641
130 Desoto St 435 Parran Hall               Pittsburgh, PA 15213                         Los Angeles, CA 90089-0641
Pittsburgh, PA 15213



Univ Of S Fl/College Of Nursing             Univ Of Tx Health Center At Tyler            Univ Of Tx Health Science Ctr
Minority Advisory Board                     Attn Medical Education                       Attn Dept of Pathology Lab
Mdc Box 22                                  Microbiology-Infectious Diseases             7703 Floyd Curl Dr
12901 Bruce B Downs Blvd                    11937 US Hwy 271                             San Antonio, TX 78284-7750
Tampa, FL 33012                             Tyler, TX 75708



Univ Of Wi At Madison                       Universal Digital Resources                  Universal Digital Resources
750 University Ave                          1333 Highland Rd, Suite E                    c/o Jannx Medical Systems
Madison, WI 53705                           Macedonia, OH 44056                          12166 Old Big Bend Rd, Ste 300
                                                                                         St Louis, MO 63122-6836




Universal Health Care Group                 Universal Hospital Services Inc              Universal Hospital Services, Inc
100 Central Ave, Ste 200                    P.O. Box 851313                              Attn Senior Vice President
St Petersburg, FL 33701                     Minneapolis, MN 55485-1315                   6625 W 78th St, Ste 300
                                                                                         Minneapolis, MN 55439




Universal Licensing Services                Universal Medical Inc                        Universal Medical Inc
4401 A Connecticut Ave NW, 232              P.O. Box 1829                                P.O. Box 467
Washington, DC 20008-2322                   Oldsmar, FL 34677                            Norwood, MA 02062




Universal Merchantile Exchange              Universal Motors Distributors                Universal Party Entertainment Inc
DBA Umx Inc                                 3215 Spring Garden St                        P.O. Box 784
21128 Commerce Point Dr                     Philadelphia, PA 19104-2598                  Moorestown, NJ 08057
Walnut, CA 91789




Universal Protection Service, Lp            Universal Protection Services LP             Universal Protection Services LP
DBA Allied Universal Security Services      Allied Universal Security Service            DBA Allied Universal Security
Attn Regional Vice President                P.O. Box 828854                              P.O. Box 31001-2374
161 Washington St, Ste 600                  Philadelphia, PA 19182-8854                  Pasadena, CA 91110-2374
Consohocken, PA 19428



Universal Protection SVS LP                 Universite Laval                             University At Buffalo Pediatric
Attn Al Santosusso                          Service Des Finances                         239 Bryant St
1551 North Tustin Ave, Ste 650              C P 2113 Station Terminus                    Buffalo, NY 14222
Santa Ana, CA 92705                         Quebec, Qc G1K 7M9
                                            Canada
                                Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 801 of 845

University Bookstore                          University Business Machines Inc              University Diagnostic Medical
Barnes Noble College Bookstore                45 Long Lane                                  Imaging Pc
University Bookstore                          Upper Darby, PA 19082-2507                    1200 Waters Pl
1505 Race St                                                                                Bronx, NY 10461-0367
Philadelphia, PA 19102



University Health Associates                  University Health Plan                        University Health Plans
P.O. Box 837                                  P.O. Box 3004                                 1402 S Grand Blvd
Morgantown, WV 20505                          Framington, MO 63640                          Dt 12th Fl South
                                                                                            St Louis, MO 63104




University Health Plans                       University Health Services At Sto             University Medical Foundation
60 Park Pl 15 Fl                              DBA Univ Health Svcs Prof Educ                Attn Leonard Mermel Md
Newark, NJ 07102                              P.O. Box 980048                               593 Eddy St
                                              Richmond, VA 23298-0048                       Providence, RI 02903




University Of Alberta Library                 University Of Chicago                         University Of Connecticut
Financial Systems 5-07                        Press Journals Division                       Box 4003
Cameron Library                               P.O. Box 37005                                Farmington, CT 06034
Edmonton, Ab T6G 2J8                          Chicago, IL 60637
Canada



University Of Connecticut Health              University Of Delaware                        University Of Delaware
P.O. Box 4003                                 220 Hullihen Hall                             Attn Cashier
Farmington, CT 06034-4003                     Newark, DE 19716                              University of Delaware
                                                                                            Newark, DE 19716




University Of Delaware                        University Of Delaware                        University Of Florida
c/o Mbna Career Svcs Ctr                      c/o Medical Technology                        Department of Physical Therapy
401 Academy St                                Attn Leslie Allshouse                         Box 100154 Hsc
Newark, DE 19716                              Newark, DE 19716                              Gainsville, FL 32610-0154




University Of Iowa                            University Of Iowa                            University Of Iowa
c/o Iowa Lions Eye Bank                       Payment Procesing Center                      Univ of Ia Carver College of Med
2346 Mormon Trek Blvd Ste, 1500               P.O. Box 14432                                Cme Div
Iowa City, IA 52246                           Des Moines, IA 50306-3432                     100 Cmab
                                                                                            Iowa City, IA 52242



University Of Manitoba                        University Of Maryland Health Sci             University Of Massachusetts
S204-753 Mcdermot Ave                         Human Services Library                        Attn Linda Bradt-Comm Prog
Winnipeg, Mb R3E 0W3                          Accounts Receivable                           222 Maple Ave Chang Bldg
Canada                                        601 W Lombard St                              Shrewsburg, MA 01545
                                              Baltimore, MD 21201



University Of Miami                           University Of Michigan                        University Of Michigan
Dept of Radiology                             c/o Susan E Langmore Phd                      Taubman Med Library/Riin Gill
P.O. Box 016960 D24                           Chief, Audiology Speech Path                  1135 E Catherine, 0726
Miami, FL 33101                               106 Hatcher Graduate Library                  Ann Arbor, MI 48109-2038
                                              Ann Arbor, MI 48109-1190



University Of Missouri-Columbia               University Of N TX Health Science Ctr         University Of Nebraska Foundation
Dialysis Conference                           Texas College Of Osteopathic Medicine         College of Medicine Acct, 1540
2401 Lemone Ind Blvd Dc345 00                 3500 Camp Bowie Blvd                          8990 W Dodge Rd, Ste 220
Columbia, MO 65212                            Fort Worth, TX 76107                          Omaha, NE 68114
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 802 of 845

University Of New England College Of       University Of Penn-Pyschiatry               University Of Pennsylvania
Osteopathic Med                            DBA Univ of Penn-Psychiatry                 3701 Locust Walk
11 Hills Beach Rd                          P.O. Box 824320                             Philadelphia, PA 19104
Biddeford, ME 04005                        Philadelphia, PA 19182-4320




University Of Pennsylvania                 University Of Pennsylvania                  University Of Pennsylvania
418 Curie Blvd                             c/o Janet Tomcavage                         Cpup-Pathology
Philadelphia, PA 19104                     420 Guardian Dr                             Hup-6 Founders
                                           Philadelphia, PA 19104-6096                 3400 Spruce St
                                                                                       Philadelphia, PA 19104



University Of Pennsylvania Health          University Of Phoenix                       University Of Pittsburgh
c/o Nai Geis Realty Grp Inc                1625 W Fountainhead Pkwy                    Health Sciences Library System
996 Old Eagle School Rd, Ste 1117          Tempe, AZ 85282                             200 Scaife Hall
Wayne, PA 19087                                                                        Desoto Terrace Sts
                                                                                       Pittsburgh, PA 15261



University Of Pittsburgh                   University Of Pittsburgh Med Ctr            University Of Pittsburgh Medical
Office of the Registrar                    Jonet Vacsulka/Ctr For Image                c/o Charlene Baker Ctr For Image
G-3 Thackery Hall                          Guided Neurosurgery Upmc Presb              200 Lothrop St Ste, B-400
Pittsburgh, PA 15260                       200 Lothrop St, Ste B-400                   Pittsburgh, PA 15213
                                           Pittsburgh, PA 15213



University Of Scranton                     University Of Scranton, The                 University Of Texas Health
800 Linden St                              Attn Margaret Koehler                       Science Center At San Antonio
Scranton, PA 18510                         800 Linden St                               Office of Educational Resources
                                           Scranton, PA 18510                          7703 Floyd Curl Dr
                                                                                       San Antonio, TX 78284-7964



University Of Texas Md Anderson            University Of Texas Of Tyler                University Of The Arts, The
Cancer Ctr                                 3900 University Blvd                        320 S Broad St
Radiation Dosimetry Svcs                   Tyler, TX 75799                             Philadelphia, PA 19102
P.O. Box 4390
Houston, TX 77210-4390



University Of The Sciences                 University Of The Sciences In PA            University Of Toronto Library
In Philadelphia                            600 S 43rd St                               Library Bus Ofc Accts Receivable
600 S 42nd St                              Philadelphia, PA 19104                      130 St George St 6th Fl
Philadelphia, PA 19104                                                                 Toronto, On M5S 1A5
                                                                                       Canada



University Of Virginia Orthopaedi          University Of Washington                    University Of Washington
Attn Barbara Leich                         Cascade Health Communications               Invoice Recivables
2270 Ivy Rd                                GrpAttn Video Orders                        129 Schmitz Hall Pe-10
Charlottesville, VA 22903                  901 Boren Ave Ste, 1100                     Seattle, WA 98195
                                           Seattle, WA 98104



University Of Washington                   University Of Wisconsin                     University Otolaryngology Assoc
Laboratory Medicine                        1111 Highland Ave B1002 Wimr                205 N Broad St, Ste 401
Reference Lab Services                     Madison, WI 53705-2275                      Philadelphia, PA 19107-1553
P.O. Box 9468
Seattle, WA 98109-0468



University Otolaryngology Associa          University Pipette Service Inc              University Pipette Services, Inc
205 N Broad St, Ste 401                    1498 M Reisterstown Rd, Ste 355             Attn President
Philadelphia, PA 19107                     Baltimore, MD 21208-3842                    1498-M Reisterstown Rd, 355
                                                                                       Baltimore, MD 21208-3842
                             Case 19-11466-KG     Doc 100          Filed 07/03/19     Page 803 of 845

University Radiology Group Pc              University Services                           Unum Life Insurance Co
P.O. Box 1075                              10551 Decatur Rd, Ste 200                     P.O. Box 406955
579A Cranbury Rd                           Philadelphia, PA 19154                        Atlanta, GA 30384-6955
East Brunswick, NJ 08816




Unum Life Insurance Co Of America          Unv Of Kansas Med Ctr Research Inst, Inc      Up To Date Inc
P.O. Box 406955                            3901 Rainbow Blvd                             230 3rd Ave
Atlanta, GA 30384-6955                     Mailstop 1039                                 Waltham, MA 02451
                                           Kansas City, KS 66160-7702




Upbeat Inc                                 Upmc Benefit Management Services, Inc         Upmc Benefits Management
P.O. Box 790379                            DBA Workpartners                              P.O. Box 2971
St Louis, MO 63179-0379                    Attn Linda Croushore                          Pittsburgh, PA 15230-2971
                                           600 Grant St, 8th Fl
                                           Pittsburgh, PA 15219



Upmc Health Plan                           Upmc Health Plan                              Upmc Presbyterian Shadyside
600 Grant St 12th Fl Usc Towers            One Chatman Center, Ste 600                   Medical Center
Pittsburgh, PA 15219                       112 Washington Pl                             P.O. Box 382007
                                           Pittsburg, PA 15219                           Pittsburgh, PA 15250-8007




Upper Moreland Twp                         Ups Freight                                   Ups Supply Chain Solutions Inc
Business Tax Office                        P.O. Box 79755                                28013 Network Pl
117 Park Ave                               Baltimore, MD 21279-0755                      Chicago, IL 60673-1280
Willow Grove, PA 19090




Ups Supply Chain Solutions Inc             Upstate Medical University                    Upulie Nawaratne, Md
Attn Customs Brokerage Svcs                Office of Gme                                 3321 S Bowman Rd, Unit 338
P.O. Box 34486                             750 E Adams St Uh 1814                        Little Rock, AR 72211
Louisville, KY 40232                       Syracuse, NY 13210




Uramix Corporation                         Urban Neon Inc                                Urban Village Brewing Company
272 N Lansdowne Ave                        1116 Macdade Blvd                             1001 N 2nd St
Lansdowne, PA 19050                        Collingdale, PA 19023                         Philadelphia, PA 19123




Uresil LLC                                 Urologic Consultants Of SE PA                 Urologic Consultants Of SE PA
5418 W Touhy Ave                           Attn Francis Schanne, MD                      Attn Laurence Belkoff, MD
Skokie, IL 60077                           231 N Broad St                                231 N Broad St
                                           Philadelphia, PA 19107                        Philadelphia, PA 19107




Urologic Consultants Of Se Pa LLC          Urologic Consultants Of Se Pa Llp             Urologic Consultants Of SE Penn
1 Presidential Blvd, Ste 100               1 Presidential Blvd, Ste 100                  Attn Laurence Belkoff, DO, Managing Ptr
Bala Cynwyd, PA 19904                      Bala Cynwyd, PA 19004-0001                    One Presidential Blvd
                                                                                         Bala Cynwyd, PA 19004




Urologic Consultants Of SE Penn, LLP       Urologic Soc For                              Urologic Surgeons, Inc
Attn Laurence Belkoff, DO                  Transplantation Renal Surgery                 Attn President
216 N Broad St                             1000 Corporate Blvd                           525 Jamestown St, Ste 108
Philadelphia, PA 19102                     Linthicum, MD 21090                           Philadelphia, PA 19128
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 804 of 845

Urologix                                    Urology Consultants Of SE PA Tenant          Urology For Children LLC
Dept Ch 16869                               Attn Laurence Belkoff, MD                    200 Bowman Dr, Ste E-360
Palatine, IL 60055-6864                     231 N Broad St, 201                          Voorhees, NJ 08043
                                            Philadelphia, PA
                                            7604 Central Ave, 104
                                            Philadelphia, PA 19111


Urology For Children, LLC                   Uroplasty Inc                                Urszula Wierciszewska
Attn Owner and Partner                      Vb Box 116                                   40 N Midway Ave
200 Bowman Dr, Ste E-360                    P.O. Box 9202                                Feasterville, PA 19053-4141
Voorhees, NJ 08043                          Minneapolis, MN 55480-9202




Urszula Wierciszewska Md                    Us Canadian Academy Of Path Inc              Us Biotex Corp
40 N Midway Ave                             404 Town Park Blvd                           P.O. Box 10
Feasterville, PA 19053-4141                 Evans, GA 30809                              Webbville, KY 41180




Us Chutes Corporation                       Us Compounding                               Us Department Of Commerce
607 Bantam Rd                               P.O. Box 2709                                National Technical Info Service
Bantam, CT 06750                            Conway, AR 72033                             P.O. Box 198449
                                                                                         Atlanta, GA 30384-8449




Us Department Of Education                  Us Department Of Education                   Us Department Of Education
National Payment Ctr                        National Payment Ctr                         National Payment Ctr
P.O. Box 105081                             P.O. Box 4142                                Re G Mcallister Cs 189547428
Atlanta, GA 30348-5081                      Greenville, TX 75403-4142                    P.O. Box 105081
                                                                                         Atlanta, GA 30348-5081



Us Department Of Education                  Us Department Of Education                   Us Department Of Education
National Payment Ctr                        P.O. Box 530260                              Re Iris Monlina Cs 203544892
Re Lisa Garcia                              Atlanta, GA 30353-0260                       P.O. Box 4142
P.O. Box 105081                                                                          Greenville, TX 75403-4142
Atlanta, GA 30348-5081



Us Department Of Education                  Us Department Of Education                   Us Department Of Labor - Osha
Re Kimberly Downing Cs 186568412            Re N Flowers Cs S179623608                   Osha Philadelphia Area Office
P.O. Box 4142                               P.O. Box 4142                                200 Chestnut St, Rm 242
Greenville, TX 75403-4142                   Greenville, TX 75403-4142                    Philadelphia, PA 19106




Us Department Of State                      Us Department Of Transportation              Us Department Of Treasury
c/o National Passport Ctr                   P.O. Box 25082                               P.O. Box 51318
101 E Olney Ave                             Federal Aviation Admin                       Philadelphia, PA 19115-5318
Philadelphia, PA 19120                      Oklahoma City, OK 73125




Us Department Of Veterans Affairs           Us Dept Of Education                         Us Dept Of Education
Philadelphia Pa Vamc                        Navient                                      Re Ameche Jett Ss 422801947
3900 Woodland Ave                           P.O. Box 740351                              P.O. Box 4142
Philadelphia, PA 19104                      Atlanta, GA 30374-0351                       Greenville, TX 75403-4142




Us Dept Of Health Human Svcs                US Dept of Justice                           US Dept of Justice
Public Health Service                       950 Pennsylvania Ave, NW                     Attn Civil Division
Office of Grants Management                 Washington, DC 20530-0001                    1100 L St, NW, 10030
395 E St SW, Rm 1075.42                                                                  Washington, DC 20005
Washington, DC 20201
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 805 of 845

Us Dept Of Justice                          Us Dept Of Labor                             Us Dept Of Treasury
Drug Enforcement Admin                      P.O. Box 8300                                Re Derrick Pinto
P.O. Box 28083 Central Stat                 London, KY 40742-8300                        Debt Mgmt Services
Washington, DC 20038-8083                                                                P.O. Box 979101
                                                                                         St Louis, MO 63197-9000



Us Endoscopy Group Inc                      Us Family Health Plan                        Us Family Health Plan
Steris Corp                                 P.O. Box 830745                              Usfhp
P.O. Box 771652                             Birmingham, AL 35283-0745                    450 W 33rd St 12th Fl
1652 Solution Center                                                                     New York, NY 10001
Chicago, IL 60677-1006



Us Healthcare                               Us Healthcare                                Us Instruments Inc
930 Harvest Dr Ms U31E                      P.O. Box 3914                                500 N Main St
Bluebell, PA 19422                          Allentown, PA 18106                          Lanoka Harbor, NJ 08734




Us Laser Inc                                Us Nuclear Regulatory Commission             Us Nuclear Regulatory Commission
5946 Shakespeare Rd                         Director/Div Facilities/Security             License Fee Debt Collection
Columbia, SC 29223                          Criminal History Prog/Ms T-6E46              P.O. Box 954514
                                            One White Flint North                        St Louis, MO 63195-4514
                                            11545 Rockville Pike
                                            Rockville, MD 20852-2738


Us Postal Service                           Us Postal Service                            Us Postmaster
Cmrs-Pd                                     P.O. Box 7247-0119                           601 West Ave
P.O. Box 7247-0166                          Cmrs Fp                                      Jenkintown, PA 19046
Philadelphia, PA 19170-0166                 Philadelphia, PA 19170-0119




Us Postmaster                               Us Regional Occupational Health I            Us Regional Occupational Health Ii, Pc
Business Mail Entry, Rm 514                 DBA Ctr City Novacare                        DBA Worknet
2970 Market Stq                             P.O. Box 827918                              Attn Vice President of Operations
Philadelphia, PA 19104-9651                 Philadelphia, PA 19182-7918                  1800 Byberry Rd, Ste 705
                                                                                         Huntington Valley, PA 19006



Us Security Associates Inc                  Us Security Associates, Inc                  Us Tissue Cell
P.O. Box 931703                             Attn Joseph Lo Bianco, N Grp President       P.O. Box 630671
Atlanta, GA 31193-1703                      261 Old York Rd, Ste 711                     Cincinnati, OH 45263-0671
                                            Jenkintown, PA 19046




Us Treasury                                 Us Treasury                                  Us Treasury
Acs Support                                 Acs Support                                  Acs Support Stop 5050
Re Kenney Rivera                            Re Linda Jensen Levy Proceeds                P.O. Box 219236
P.O. Box 57                                 P.O. Box 219236                              Kansas City, MO 64121-9236
Bensalem, PA 19010-0057                     Kansas City, MO 64121-9236



Us Treasury                                 Us Treasury                                  Us Treasury
Re Nadji A Gilliam                          Re Suzette Rolls                             Regional Financial Ctr
P.O. Box 219236                             P.O. Box 219236                              P.O. Box 51318
Kansas City, MO 64121-9236                  Kansas City, MO 64121-9236                   Philadephia, PA 19115-6318




Us Uniform                                  Us Uniforms Rental Inc                       Us Unique Services Llp
P.O. Box 14030                              900 Jefferson St                             139 Crescent Hollow Dr
Philadelphia, PA 19122                      Philadelphia, PA 19122                       Sewell, NJ 08080
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 806 of 845

Us Wellness Inc                             Usa Datafax Inc                              USA Mobility
702 Russell Ave, Ste 100                    821 Jupiter Rd, 407                          3392 Progress Dr, Ste D
Gaithersburg, MD 20877                      Plano, TX 72074-7452                         Bensalem, PA 19020




USA Mobility Wireless                       USA Mobility Wireless Inc                    Usaa
St Christopher                              P.O. Box 660324                              27880 N Main St Ste, C
P.O. Box 4062                               Dallas, TX 75266-0324                        Daphne, AL 36526
Woburn, MA 01888-4062




Usaa Claims                                 Usaa Life Insurance                          Usaa Life Insurance Co
P.O. Box 33490                              9800 Fredericksburg Rd                       P.O. Box 12750
San Antonio, TX 78266                       San Antonio, TX 78288                        Pensacola, FL 32591-2750




Usa-Clean Inc                               Usa-Clean, Inc                               Usama Iqbal
2805 N 22nd St                              2803 N 22nd St                               1601 Vine St
Decatur, IL 62526                           Decatur, IL 62526                            Alexander, Unit 508
                                                                                         Philadelphia, PA 19102




Usb Depot                                   Usc Care Medical Group Inc                   Uscis
A Division of Promo People Inc              1510 San Pablo St, 649                       Dept of Homeland Security/Ca Svc
3960 Howard Hughes Pkwy, Ste 562            Los Angeles, CA 90033                        24000 Avila Rd 2nd Fl, Rm 2302
Las Vegas, NV 89189                                                                      Laguna Niguel, CA 92677




Uscis                                       Uscis                                        Usman Lone Md
Texas Service Ctr                           Vermont Service Ctr                          1 Franklin Town Blvd, Apt 617
4141 N St Augustine Rd                      75 Lower Welden St                           Philadelphia, PA 19103
Dallas, TX 75227                            St Albans, VT 05479-0001




Usoc Medical                                Usp Dept Of Career Services                  Usps-Hasler
20 Morgan                                   600 S 43rd St                                P.O. Box 894757
Irvine, CA 92618                            Philadelphia, PA 19104-4495                  Los Angeles, CA 90189




Utad News                                   Utah Medical Products Inc                    Utak Laboratories Inc
P.O. Box 11426                              7043 S 300 West                              25020 Ave Tibbitts
Salt Lake City, Ut 84147                    Midvale, UT 84047                            Valencia, CA 91355




Uthsc Sa Briscoe Library                    Uthscsa                                      Uthscsa Teleconference Network Tx
San Antonio Briscoe Library                 At San Antonio                               Academic Informatics Services Tnt
7707 Floyd Curl                             Med Svc Devel Plan                           Uthscsa Mail Stop 7978
San Antonio, TX 78284                       P.O. Box 759                                 7703 Floyd Curl Dr
                                            San Antonio, TX 78293-0750                   San Antonio, TX 78229-3900



Utpal Dutta Md                              Utsav Hanspal                                Uw Physicians
776 E Providence Rd D210                    32 Revere Run                                P.O. Box 50095
Aldan, PA 19018                             Mechanicville, NY 12118                      Seattle, WA 98145-5095
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 807 of 845

Uzma Sharif                                  Uzma Sharif Md                               Uzma Sharif, M.D.
4055 Ridge Ave, 6205                         2 Regency Plz, 1204                          4055 Ridge Ave, 6205
Philadelphia, PA 19129                       Providence, RI 02903                         Philadelphia, PA 19129




V Camille Solis                              V J Golf Cart World LLC                      V.E. Ralph Son Inc
4328 Lauriston St                            1668 Chichester Ave                          P.O. Box 633
Philadelphia, PA 19128                       Linwood, PA 19061                            Kearney, NJ 07032-0633




Va Health Administration Center              Va Medical Assist Program                    Vachette Business Services LLC
P.O. Box 469062                              P.O. Box 26228                               P.O. Box 277
Denver, CO 80246-9062                        Richmond, VA 23260-6228                      Adrian, MI 49221




Vacumetrics Inc                              Vadim Levin                                  Vahideh Nilforoshan Md
4538 Westinghouse St                         180 Wrenfield Way                            111 N 9th St, Apt 207
Ventura, CA 93003                            Harleysville, PA 19438-2857                  Philadelphia, PA 19107




Vaidehi Mujumdar                             Vaishali Purohit                             Valarie Brown
230 N Broad St                               2001 Hamilton St, 1403                       310 Elizabeth Sweetbriar
Philadelphia, PA 19102                       Philadelphia, PA 19130                       New Castle, DE 19720




Valeant Pharmaceuticals Intl                 Valeda Yong                                  Valencia Johnson
DBA Valeant Pharmaceuticals                  2323 Race St, Unit 811                       1520 W Butler St
North America LLC                            Philadelphia, PA 19103-1082                  Philadelphia, PA 19140
4395 Collection Center Dr
Chicago, IL 60693-0043



Valentina Almanzar                           Valentine Kourgias                           Valentino Grassetti
4751 Rorer St                                1614 Mt. Vernon St, Apt2                     2211 Winterstone Dr
Philadelphia, PA 19120                       Philadelphia, PA 19130                       Plano, TX 75023




Valeria Potigailo                            Valeria Potigailo                            Valeria Potigailo Md
279 S 5th St                                 604 South Washington Square, 817             604 S Washington Sq, Apt 817
Philadelphia, PA 19106                       Philadelphia, PA 19107                       Philadelphia, PA 19106




Valerie Armstead, Md                         Valerie Arnold                               Valerie Buehler
725 Kings Hwy                                219 Douglas Ave                              6 Jennifer Lane
Moorestown, NJ 08057                         Haddonfield, NJ 08033                        Morrisville, PA 19067




Valerie Daniels                              Valerie Frew                                 Valerie Keppley Hood
72 Brookshire Dr                             401 DelMar St                                3332 Midvale Ave
Philadelphia, PA 19116                       Philadelphia, PA 19128                       Philadelphia, PA 19129
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 808 of 845

Valerie Marti                               Valerie Marti                                 Valerie Martin Do
1403 N 2nd St                               1403 North 2nd St                             176 W Laurel St
Philadelphia, PA 19122                      Philadelphia, PA 19122                        Philadelphia, PA 19123-2316




Valerie Miller                              Valerie Mobley                                Valerie Novellano Md
5872 Malvern Ave                            1430 West 69th Ave Ph                         4312 Mail St, Apt 210
Philadelphia, PA 19131                      Philadelphia, PA 19126                        Philadelphia, PA 19127




Valerie Panicker                            Valerie Rosario-Vazquez                       Valerie Schroeder Md
407 Justice Lane                            2425 E Cambria St                             2256 Chamblee Ln
Morrisville, PA 19067                       Philadelphia, PA 19134                        Lexington, KY 40513




Valerie Ziegler                             Valissa Jarmon                                Valley Casting Inc
1101 Hagues Mill Rd, Apt 2a                 3600 Gateway Dr, Apt 417                      9462 Deerwood Ln North
Ambler, PA 19002                            Philadelphia, PA 19145                        Maple Grove, MN 55369




Valley Forge Colonial Ltd Partshp           Valley Forge Laboratories Inc                 Valley Laboratories
Valley Forge Convention Ctr                 P.O. Box 902                                  445 Oakshade Rd
Scanticon Hotel Convention Ctr              Devon, PA 19333-1397                          Indian Mills, NJ 08088
1160 1st Ave
King of Prussia, PA 19406



Valleylab Inc                               Value Management Group                        Value Medical Supplies
Div of Tyco Healthcare Group LP             DBA Vmg Health                                7328 Chase Ave
P.O. Box 360227                             P.O. Box 674046                               Hesperia, CA 92345
Pittsburgh, PA 15250-6227                   Dallas, TX 75267-4046




Vamsee Yaganti Md                           Van Arsdale Innovative                        Van Dee Services Inc Bibby Fina
5450 Wissahickon Ave, 118a                  Products Inc                                  14906 Collections Center Dr
Philadelphia, PA 19144                      P.O. Box 10853                                Chicago, IL 60693
                                            Pensacola, FL 32524




Van Hong Nguyen                             Van Nam Tran                                  Van Ru Credit Corporation
6803 Oakley St                              117 N 15th St                                 Re D Howard
Philadelphia, PA 19111                      Metropolitan, Apt 1401                        4415 S Wendler Dr, 200
                                            Philadelphia, PA 19102                        Tempe, AZ 85282




Vance Nielsen Md                            Vanderbilt Univ Med Center                    Vanessa Addai
451 S Church St                             P.O. Box 30196                                203 E Walnut Park Dr
Moorestown, NJ 08057                        Nashville, TN 37241-0196                      Philadelphia, PA 19120




Vanessa Arce                                Vanessa Barr                                  Vanessa Browne
3408 Morrell Ave                            4903 Knorr St                                 4000 Presidential Blvd, Unit 512
Philadelphia, PA 19114                      Philadelphia, PA 19135                        Philadelphia, PA 19131
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 809 of 845

Vanessa Castillo                            Vanessa Degeorges                             Vanessa Dover
3321 Lansing St                             437 W Schoolhouse Lan                         402 Haws Lane, 1st Fl
Philadelphia, PA 19136                      Philadelphia, PA 19144                        Flourtown, PA 19031




Vanessa Durand                              Vanessa Durand                                Vanessa Durand, D.O.
1024 N Orianna St                           222 Church St, Apt 5b                         1024 N Orianna St
Philadelphia, PA 19123                      Philadelphia, PA 19106                        Philadelphia, PA 19123




Vanessa Gantt                               Vanessa Gantt                                 Vanessa Lopez
1015 Hazelwood Dr                           7681a Washington Ln                           188 W Norris St
Philadelphia, PA 19150                      Elkins Park, PA 19027                         Philadelphia, PA 19122




Vanessa Marks                               Vanessa P Lowery                              Vanessa Payne
1549 N Wanamaker St                         2 Whitall Dr                                  6515 N 4th St
Philadelphia, PA 19131                      Sicklerville, NJ 08081                        Philadelphia, PA 19126




Vanessa Toro                                Vanguard Cleaning Systems, Inc                Vanguard Direct Inc
4229 M St                                   DBA Vanguard Cleaning Sys of Phila            519 8th Ave
Philadelphia, PA 19124                      Attn President                                New York, NY 10018
                                            67 Buck Rd, B-45
                                            Huntington Valley, PA 19006



Vanguard Medical Concepts Inc               Vannessa Carrero                              Vannessa Christian
6920 Reliable Pkwy                          3444 Rosehill St                              181 Willow Dr
Chicago, IL 60686                           Philadelphia, PA 19134                        Easton, PA 18045




Vanniyah Curtis                             Vans Lock Shop Inc                            Vapotherm Inc
5813 Hegerman St, Apt 5                     2767 Jenkintown Rd                            Attn Accounts Receivable
Philadelphia, PA 19135                      Ardsley, PA 19038                             P.O. Box 74008627
                                                                                          Chicago, IL 60674-7400




Vapotherm, Inc                              Varian Chromatography Systems                 Varian Medical Systems
100 Domain Dr                               Analytical Instruments                        2250 Newmarket Pkwy, Ste 120
Exeter, NH 03833                            P.O. Box 93752                                Marietta, GA 30067
                                            Chicago, IL 60673




Varian Medical Systems Inc                  Varian Medical/Radiation Div                  Varidesk LLC
70140 Network Pl                            P.O. Box 70140                                P.O. Box 660050
Chicago, IL 60673-1701                      Chicago, IL 60673                             Dallas, TX 75266




Variety Club                                Varilease Corp                                Varilease Technology Finance Grou
1520 Locust St 9th Fl                       P.O. Box 314                                  P.O. Box 790448
Philadelphia, PA 19102-0803                 Highland Park, IL 60035                       St Louis, MO 63179-0448
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 810 of 845

Varilease Technology Inc                     Varitronics                                  Varon Varghese
Varilease Technology Finance Grp             P.O. Box 268                                 8942 Sylvia Ln
P.O. Box 314                                 Broomall, PA 19008-0268                      Philadelphia, PA 19115
Highland Park, IL 60035




Vartan Igidbashian Do                        Varun Naragum Md                             Vasca Inc
41 Roberts Rd                                9 N 9th St, Unit 703                         Accounts Receivable Dept
Newtown Square, PA 19073                     Philadelphia, PA 19107                       3 Highwood Dr
                                                                                          Tewksbury, MA 01876




Vascor Medical Corporation                   Vascular Acquisition Corporation             Vascular Solutions Inc
P.O. Box 148                                 DBA Vascular Technology Inc                  P.O. Box 1178
Tarpon Springs, FL 34688-0148                12 Murphy Dr                                 Maple Grove, MN 55311
                                             Nashua, NH 03062




Vascutek Usa Inc                             Vasoli Electric Co Inc                       Vasuki Sittampalam Md
Dept 77017                                   1430 Ulmer Ave                               317 N Broad St, Apt 320
P.O. Box 77000                               P.O. Box 89                                  Philadelphia, PA 19107
Detroit, MI 48277-0017                       Oreland, PA 19075




Vasyl Zbyrak                                 Vata Inc                                     Vatsala Ramprasad
3187 Burnley Pl                              308 S Sequoia Pkwy                           18 Patricia Lane
Holland, PA 18966                            Canby, OR 97013                              Glen Mills, PA 19342




Vatsala Ramprasad, M.D.                      Vaughn Associates LLC                        Vbm Medical Inc
18 Patricia Ln                               8480 Blue Bonnet Blvd                        524 Herriman Ct
Glen Mills, PA 19342                         Baton Rouge, LA 70810                        Noblesville, IN 46060




Vdm, LP                                      Vecmar Computer Solutions                    Vector Laboratories Inc
c/o Hms Associates                           7595 Jenther Dr                              30 Ingold Rd
A Pa Limited Partnership                     Mentor, OH 44060                             Burlingame, CA 94010
326 W Lancaster Ave, Ste 110
Ardmore, PA 19003



Vector Surgical LLC                          Vedant Inc                                   Vedells Md LLC
20975 Swenson Dr, Ste 430                    26 Parker St                                 10900 King Bay Dr
Waukesha, WI 53186                           Newburyport, MA 01950-4010                   Boca Raton, FL 33498




Vedior N American LLC Corp                   Vedior North America                         Veena Mathews
DBA Clinical One                             DBA Clinical One                             4 Alton Way
P.O. Box 30727                               Clinical One                                 Sewell, NJ 08080
Hartford, CT 06150-0727                      P.O. Box 4729
                                             Boston, MA 02212-4729



Velma Sledge                                 Velmed Inc                                   Velocita Wireless
5709 Virginian Rd                            P.O. Box 546                                 P.O. Box 828930
Philadelphia, PA 19141                       Wexford, PA 15090                            Philadelphia, PA 19182-8930
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 811 of 845

Velocity Express Inc                        Velosport LLC Inc                            Velvet M Patterson Md
P.O. Box 660329                             DBA Keswick Cycle Co                         633 W Rittenhouse St, A1224
Dallas, TX 75266-0329                       408 Easton Rd                                Philadelphia, PA 19144
                                            Glenside, PA 19038




Vendetta Miner                              Vendhan Ramanujam                            Venessa Pena-Robichaux Md
101 Brookside Blvd                          206 N 9th St, Apt 2r                         627 N 18th St, Apt 109
Newark, DE 19713                            Philadelphia, PA 19107                       Philadelphia, PA 19130




Venetec International Inc                   Venice Catering Of Berlin                    Venkat Kavuri
Subsidiary of C R Bard Inc                  DBA the Venice Plaza                         1500 Chestnut St Unit14i
P.O. Box 75767                              281 Cross Keys Rd                            Philadelphia, PA 19102
Charlotte, NC 28275                         Berlin, NJ 08009




Venkat R Shankar MD Mba                     Venosan North America Inc                    Venoscope LLC
1024 Walsh Ln                               P.O. Box 1067                                P.O. Box 52703
Penn Valley, PA 19072                       Asheboro, NC 27204-1067                      Lafayette, LA 70505-2703




Ventana Medical Systems Inc                 Ventrice Shillingford                        Venus Williamson
P.O. Box 3232                               3732 Conshohocken Ave                        4949 N 9th St
Carol Stream, IL 60132-3232                 Philadelphia, PA 19131                       Philadelphia, PA 19141




Veolia Energy Philadelphia Inc              Veolia Energy Philadelphia Inc               Veolia Energy Philadelphia, Inc
Attn Tricia Marts                           P.O. Box 5018                                Attn President
2600 Christian St                           New York, NY 10087-5018                      2600 Christian St
Philadelphia, PA 19146                                                                   Philadelphia, PA 19146




Veolia Environmental Services               Veolia Environmental Services LLC            Vera Frumin Md
Onyx Waste Services-Southeast W7            Dept 73709                                   1650 Huntingdon Pike, Ste 320
28900 Network Pl                            Chicago, IL 60673-7709                       Meadowbrook, PA 19046
Chicago, IL 60673-1289




Vera Robinson                               Vera Rogers Lewis                            Verathon Inc
303 Cardinal Rd                             6431 Torresdale Ave                          Attn Liberty Knight, Sr Contr Analyst
Edgewater Park, NJ 08010                    Philadelphia, PA 19149                       20001 N Creek Pkwy
                                                                                         Bothell, WA 98011




Verathon Inc                                Verax Biomedical Incorporated                Vereinigung Erzgebirge Inc
P.O. Box 935117                             377 Plantation St 4 Biotech                  130 Davisvillle Rd
Atlanta, GA 31193-5117                      Worcester, MA 01605                          Warminster, PA 18974




Veriad/Ual                                  Vericel Corporation                          Verichem Laboratories Inc
135 S Lasalle St Dept 3102                  P.O. Box 200204                              90 Narragansett Ave
Chicago, IL 60674-3102                      Pittsburgh, PA 15251-0204                    Providence, RI 02907
                              Case 19-11466-KG    Doc 100            Filed 07/03/19   Page 812 of 845

Vericom                                     Vericom Corporation                          Verinform Systems Inc
4033 Tampa Rd, Suite 103                    1000 Holcomb Woods Pkwy Ste, 408             1275 1st Ave, 234
Oldsmar, FL 34677                           Roswell, GA 30076                            New York, NY 10021




Verinform Systems Inc                       Verispan LLC                                 Veritas Health LLC
2120 SW Jefferson St Ste, 200               P.O. Box 890631                              790 Estate Dr, Ste 250
Portland, OR 97201-7727                     Charlotte, NC 28289-0631                     Deerfield, IL 60015




Veritas Medical Solutions LLC               Verizon                                      Verizon
160 Cassell Rd                              Graduate                                     Graduate
Harleysville, PA 19438                      P.O. Box 4833                                P.O. Box 8585
                                            Trenton, NJ 08650-4833                       Philadelphia, PA 19173-0001




Verizon                                     Verizon                                      Verizon
Hahnemann                                   Hahnemann                                    Hahnemann
P.O. Box 15026                              P.O. Box 15124                               P.O. Box 28000
Albany, NY 12212-5026                       Albany, NY 12212-5124                        Lehigh Valley, PA 18002-8000




Verizon                                     Verizon                                      Verizon
Hahnemann                                   Hahnemann                                    Hahnemann
P.O. Box 28001                              P.O. Box 4832                                P.O. Box 4833
Lehigh Valley, PA 18002                     Trenton, NJ 08650-4832                       Trenton, NJ 08650-4833




Verizon                                     Verizon                                      Verizon
Hahnemann                                   Nacogdoches                                  P.O. Box 101956
P.O. Box 8585                               P.O. Box 371392                              Atlanta, GA 30392-1956
Philadelphia, PA 19173-0001                 Pittsburgh, PA 15250-7392




Verizon                                     Verizon                                      Verizon
P.O. Box 15124                              P.O. Box 17577                               P.O. Box 28001
Albany, NY 12212                            Baltimore, MD 21297-0513                     Lehigh Valley, PA 18002




Verizon                                     Verizon                                      Verizon
P.O. Box 660748                             P.O. Box 8585                                P.O. Box 920041
Dallas, TX 75266-0748                       Philadelphia, PA 19173-0001                  Dallas, TX 75392-0041




Verizon                                     Verizon                                      Verizon
St Christopher                              St Christopher                               St Christopher Hosp
P.O. Box 15124                              P.O. Box 4833                                P.O. Box 28001
Albany, NY 12212-5124                       Trenton, NJ 08650-4833                       Lehigh Valley, PA 18002




Verizon Business                            Verizon Business                             Verizon Business
P.O. Box 15043                              P.O. Box 371322                              P.O. Box 371392
Albany, NY 12212-5043                       Pittsburgh, PA 15250-7322                    Pittsburgh, PA 15250-7392
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 813 of 845

Verizon Business                          Verizon Cabs                                 Verizon Cabs
P.O. Box 660794                           Graduate                                     Hahnemann
Dallas, TX 75266-0794                     P.O. Box 37205                               P.O. Box 37205
                                          Baltimore, MD 21297-3205                     Baltimore, MD 21297-3205




Verizon Cabs                              Verizon Cabs                                 Verizon Cabs
P.O. Box 37205                            P.O. Box 4832                                St Christopher
Baltimore, MD 21297-3205                  Trenton, NJ 08650-4832                       P.O. Box 4832
                                                                                       Trenton, NJ 08650-4832




Verizon Cabs                              Verizon California                           Verizon Information Services Inc
Warminster                                Desert                                       P.O. Box 619009
P.O. Box 37205                            P.O. Box 920041                              D/Fw Airport, TX 75261-9480
Baltimore, MD 21297-3205                  Dallas, TX 75392-0041




Verizon Online                            Verizon Select Services Inc                  Verizon Select Services Inc
P.O. Box 12045                            Hahnemann                                    P.O. Box 101956
Trenton, NJ 08650-2045                    P.O. Box 101956                              Atlanta, GA 30392
                                          Atlanta, GA 30392




Verizon Wireless                          Verizon Wireless                             Verizon Wireless
P.O. Box 17464                            P.O. Box 25505                               P.O. Box 660108
Baltimore, MD 21297-1464                  Lehigh Valley, PA 18002-5505                 Dallas, TX 75266-0108




Verizon Wireless                          Vermont Oxford Network Inc                   Verna Mac Carthy
St Christopher                            33 Kilburn St                                172 Cornell Rd
P.O. Box 17464                            Burlington, VT 05401                         Audubon, NJ 08106
Baltimore, MD 21297-1464




Veronica Berry                            Veronica Blackshear                          Veronica Costello
206 Picket Post Ct                        583 1/2 Rosalie St                           7708 Brocklehurst St
Fort Washington, PA 19034                 Philadelphia, PA 19120                       Philadelphia, PA 19152




Veronica Dato-On                          Veronica G Quinn                             Veronica M Langhorne
910 Cherry St, Unit 503                   807 Quail Rd                                 2425 S Claymont St
Philadelphia, PA 19107                    Marlton, NJ 08053                            Philadelphia, PA 19153




Veronica Pena                             Veronica Smith                               Veronica Swanson Md
2431 N Lawrence St                        230 S Millick St                             4348 Terrace St
Philadelphia, PA 19133                    Philadelphia, PA 19139                       Philadelphia, PA 19128




Veronica Weed                             Veronyca Bullock                             Verore Ferko
3300 Newportville Rd                      227 W Rubicam St                             2980 Almond St
Bristol, PA 19007                         Philadelphia, PA 19120                       Philadelphia, PA 19134
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 814 of 845

Versitec                                  Verso Technologies Inc                        Vesna Paunovic
7564 Reliable Pkwy                        Dept At 49934                                 2026 S Philip St
Chicago, IL 60686                         Atlanta, GA 31192-9934                        Philadelphia, PA 19148




Vesta Salehi                              Vesta Salehi Md                               Vesta Salehi, M.D.
1045 Sentry Lane                          1111 Locust St 2d                             1045 Sentry Ln
Gladwyne, PA 19035                        Philadelphia, PA 19107                        Gladwyne, PA 19035




Veterans Administration                   Veterans Administration                       Veterans Choice Program
Dept of Treasury                          P.O. Box 981646                               P.O. Box 2748
4101 Woolworth Ave                        El Paso, TX 79998-1646                        Virgina Beach, VA 23450
Omaha, NE 68105




Veterans Hospital -Wilkes-Barre Va        Vi Ean Tan Md                                 Via Events Inc
Attn Christopher T Clarke/Nabeela Mian    222 N 10th St 3rd Fl                          336 W Spruce St
111 East End Blvd                         Philadelphia, PA 19107                        Bethlehem, PA 18018
Wilkes-Barre, PA 18711




Viasys Healthcare                         Viasys Healthcare                             Viasys Healthcare Inc
Neurocare Group                           P.O. Box 73225                                P.O. Box 371203
88059 Expedite Way                        Chicago, IL 60673-7225                        Pittsburgh, PA 15251-7203
Chicago, IL 60695-0001




Viasys Neurocare                          Viasys Neurocare Instruments Inc              Viasys Respiratory Care Inc
Dept Ch 10461                             Formerly Oxford Instruments Inc               A Subsidiary of Viasys Healthcare
Palatine, IL 60055-0461                   P.O. Box 932218                               88253 Expedite Way
                                          Atlanta, GA 31193-2218                        Chicago, IL 60695-0001




Vibha Gambhir Md                          Vibra Com LLC                                 Vicente Omar Ramos Santillan
896 Glendale Ln                           7856 Kiwanis Rd                               540 Wier Rd, Apt 121
West Chester, PA 19382                    Harrisburg, PA 17112                          San Bernardino, CA 92408




Vicki D Lachman Rn Phd                    Vicki L Mahan Md                              Vicki Mahan
Dba Vl Associates                         1002 E Kennedy Rd                             1002 E Kennedy Rd
8016 Winston St                           No United Kingdom, PA 19454                   North United Kingdom, PA 19454
Philadelphia, PA 19118




Vicki Mahan, M.D.                         Vickie Horn                                   Vickie Williams
1002 E Kennedy Rd                         1903 Crown Park Dr                            6702 North Lawrence St
North Wales, PA 19454                     Tampa, FL 33594                               Philadelphia, PA 19126




Vicky Yang                                Vicon Motion Systems Inc                      Vics Deli Restaurant
4529 N 5th St                             7388 S Revere Pkwy, 901                       3618 Sunny Lea Rd
Philadelphia, PA 19140                    Centennial, CO 80112                          Bensalem, PA 19020
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 815 of 845

Victims Compensation                      Victor Da Costa Md                           Victor Diodonet Almodovar
Assistance Program                        164 Woodslee Dr                              9815 Haldeman Ave, Apt D304
P.O. Box 1167                             Troy, MI 48083                               Philadelphia, PA 19115
Harrisburg, PA 17108-1164




Victor J Dinubile Jr                      Victor Lewis                                 Victor Medalla
714 Glengarry Rd                          3709 Stanton St                              7 Lavender Dr
Philadelphia, PA 19118                    Philadelphia, PA 19129                       Sewell, NJ 08080




Victor Products Corp                      Victor W Shi Md                              Victor Wilkerson
328 N 18th St                             2921 Wood Pipe Ln, C                         328 E Sanger St
P.O. Box 7910                             Philadelphia, PA 19129                       Philadelphia, PA 19120
Richmond, VA 23223




Victoria Andrews                          Victoria Arsenis                             Victoria Balbi
3522 Poplar Ridge Dr                      626 S 10th St, 3f                            2522 South Hicks St
Gloucester, VA 23061                      Philadelphia, PA 19147                       Philadelphia, PA 19145




Victoria Breslin                          Victoria Chomiuk                             Victoria Clark
3247 E Thompson St                        2001 Lewis Dr                                2514 N Hancock St
Philadelphia, PA 19134                    Willingboro, NJ 08046                        Philadelphia, PA 19133




Victoria Evans                            Victoria Flores                              Victoria Gandarillas
9601 Ashton Rd                            4056 Howland St                              901 North Penn St, Unit P506
Philadelphia, PA 19114                    Philadelphia, PA 19124                       Philadelphia, PA 19123




Victoria Hudson                           Victoria Jimenez                             Victoria Johnson
7836 Penrose Ave, Apt A                   18016 Beacon Hill Dr                         1228 Eddystone Ave, B1
Elkins Park, PA 19027                     Holland, PA 18966                            Eddystone, PA 19022




Victoria Johnson                          Victoria Kalawur                             Victoria Martinez
2651 Finley                               2200 Benjamin Franklin Pkwy, Apt W0402       3447 N 10th St
Bensalem, PA 19020                        Philadelphia, PA 19130                       Philadelphia, PA 19140




Victoria Maszkiewicz                      Victoria Pham                                Victoria Royds
3416 Almond St                            256 S 21st St, Apt 2f                        509 Maura Ln
Philadelphia, PA 19134                    Philadelphia, PA 19103                       Glenville, NY 12302




Victoria S Burkhart                       Victoria Sammon                              Victoria Sorokin
Dba the Burkhart Group                    2004 Finch Dr                                12 Monroe St, Apt D10
1421 N Hanover St                         Bensalem, PA 19020                           New York, NY 10002
Pottstown, PA 19464
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 816 of 845

Victoria Sorokin, M.D.                   Victoria Supply Inc                           Victoria Tunacao
12 Monroe St, Apt D10                    4281 Express Ln, Ste L5331                    1487 Cambridge Pl
New York, NY 10002                       Sarasota, FL 34238                            Bensalem, PA 19020




Victoria Vann White                      Victoria Young                                Victorian Hotels Inc
8220 Bayard St                           1601 Cherrie Cir                              DBA Inn of Cape May
Philadelphia, PA 19150                   Blue Bell, PA 19422                           7 Ocean St
                                                                                       Cape May, NJ 08024




Vidacare                                 Vidacare Corporation                          Vidar Systems Corporation
P.O. Box 671204                          Dept 2474                                     P.O. Box 8500-55148
Dallas, TX 75267-1204                    P.O. Box 122474                               Philadelphia, PA 19178-5148
                                         Dallas, TX 75312-2474




Vidco Inc                                Videx                                         Vidhy Bains
6175 SW 112th Ave                        1105 NE Cir Blvd                              102 Birch Ct
Beaverton, OR 97005-4838                 Corvallis, OR 97330-4285                      North United Kingdom, PA 19454




Vie Healthcare Inc                       Vie Healthcare, Inc                           Vihang Bajani Md
2111 Route 34, Ste 3                     2111 Route 34                                 1405 Veterans Hwy, Apt P3
Wall Township, NJ 07719                  Wall Township, NJ 07719                       Bristol, PA 19007




Vijay Jaswani Md                         Vijay Nayak Md                                Vijay Prabhakar Md
511 N Broad St, Apt 207                  2300 Walnut St, 414                           5450 Wissahickon Ave, Apt 605a
Philadelphia, PA 19123                   Philadelphia, PA 19103                        Philadelphia, PA 19144




Vijay Rao Md                             Vijay Singh Md                                Vikas Patel Md
241 S 6th St, Apt 801                    310 Saw Mill Ln, Apt 2c                       7740 Stenton Ave Bldg C, Apt 112
Philadelphia, PA 19106                   Horsham, PA 19044                             Philadelphia, PA 19118-3201




Viking Electronics Inc                   Vikon Surgical LLC                            Vikram Gunnala Do
P.O. Box 448                             2719 19th St S                                6350 Green St, 511
Hudson, WI 54016                         Birmingham, AL 35209                          Philadelphia, PA 19144




Vikram Kumar                             Vikram Prasad                                 Vikram Prasad Md
34 Coleridge Dr                          1919 Market St                                200 W Washington Sq, Apt 2503
Marlboro, NJ 07746                       Apot 1406                                     Philadelphia, PA 19106
                                         Philadelphia, PA 19103




Viktoriya Makarova                       Viktoriya Rybalchenko                         Vilex Inc
1500 Locust St, Apt 3712                 301 Byberrry Rd, Apt F8                       111 Moffitt St
Philadelphia, PA 19102                   Philadelphia, PA 19116                        Mcminnville, TN 37110
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 817 of 845

Vilex Inc                                  Vilex Of Pennsylvania                        Vilivia Davis
345 Old Curry Hollow Rd                    111 Moffitt St                               1590 N 52nd St
Pleasant Hills, PA 15236                   Mcminnville, TN 37110                        Philadelphia, PA 19131




Village Catering Inc                       Villanova University                         Villanova University
9226A-28 Ashton Rd                         Attn Steven Magliocco                        Career Center
Philadelphia, PA 19114                     Financial Aid Office                         800 Lancaster Ave
                                           800 Lancaster Ave                            Garey Hall, Rm 117
                                           Villanova, PA 19085                          Villanova, PA 19085



Villanova University                       Villanova University College Of Nursing      Vilmaris Quinones Cardona
College of Nursing                         Driscoll Hall                                2358 E Fletcher St
800 Lancaster Ave                          800 Lancaster Ave                            Philadelphia, PA 19125
Villanova, PA 19085-1690                   Villanova, PA 19085




Vilmaris Quinones, M.D.                    Vincent B Lam Md                             Vincent Bonetti
2358 E Fletcher St                         Dba Lam Oculofacial Plastic Surg             4980 N Citation Dr, 206
Philadelphia, PA 19125                     285 Locust St                                Delray Beach, FL 33445
                                           Philadelphia, PA 19106




Vincent Bonetti                            Vincent Caruso                               Vincent Cowell
5959 Park Ave                              1013 Emerald Ave                             755 Livezey Lane
Memphis, TN 38119                          Westmont, NJ 08108                           Philadelphia, PA 19128




Vincent J Mcdonough                        Vincent J Thompson                           Vincent L Caruso
4012 Claridge St                           405 W Germantown Pike                        844 Edmonds Ave
Philadelphia, PA 19124                     E Norriton, PA 19403                         Drexel Hill, PA 19026




Vincent Lam Md                             Vincent Mazella                              Vincent Miseo
36 S Strawberry St, Apt 51                 76 Bells Lake Dr                             588 Acorn St
Philadelphia, PA 19106                     Turnersville, NJ 08012                       Philadelphia, PA 19128




Vincent Moretti                            Vincent Odenigbo                             Vincent Odenigbo
240 S 11th St                              303 Melanie s Way                            303 Melanies Way
Philadelphia, PA 19107                     Wallingford, PA 19086                        Wallingford, PA 19086




Vincent Odenigbo Md                        Vincent Ribaudo                              Vincent Sacco Do
303 Melanie s Way                          3175 S 18th St                               2701 Holme Ave, Ste 202
Wallingford, PA 19086                      Philadelphia, PA 19145                       Philadelphia, PA 19152




Vincent Salamat                            Vincera Foundation                           Vincera Surgery Ctr
6731 Harley St                             1200 Constitution Ave, Suite 110             1200 Constitution Ave, Ste 110
Philadelphia, PA 19142                     Philadelphia, PA 19112                       Philadelphia, PA 19112
                           Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 818 of 845

Vineet Bhandari                          Vineet Bhandari Md                           Vineet Bhandari, M.D
1871 Cassel Rd                           Yale Univ School of Medicine                 1871 Cassel Rd
Lansdale, PA 19446                       Div of Perinatal Med/Wp 493                  Lansdale, PA 19446
                                         P.O. Box 208064
                                         New Haven, CT 06520-8064



Vineetha Alias Do                        Vinh Nguyen                                  Vinita Mathew
716 Lorraine Ave                         1000 Haworth St                              625 Winchester Rd
Ardmore, PA 66323-8000                   Philadelphia, PA 19124                       Huntingdon Val, PA 19006




Vinod Prasad Md                          Vinson Chapman                               Vintage Color Graphics Inc
1600 Garnett Rd K 19                     Dba Cc M Consulting Group                    415 Sargon Way
Upper Darby, PA 19082                    Construction Consulting Services             Hirsham, PA 19044
                                         110 W Sandy Lake Rd, 102 Pmb 190
                                         Coppell, TX 75019



Vinutha Kade                             Viola Brown                                  Violet Vahidi
1 Elkins Cir                             7435 Beverly Rd                              123 Leddon Ln
Exton, PA 19341                          Philadelphia, PA 19138                       Turnersville, NJ 08012




Violeta Vahidi                           Viracor Diagnostic Labs LLC                  Viracor Management LLC
P.O. Box 80                              P.O. Box 877770                              DBA Viracor Laboratories
Mapleshade, NJ 08052                     Kansas City, MO 64187-7770                   2695 Momentum Pl
                                                                                      P.O. Box, 232695
                                                                                      Chicago, IL 60689-5326



Virat Patel                              Virginia A Holzworth                         Virginia Bonilla
4107 Chester Ave, Apt 3e                 31 Albert Ave                                2350 N Reese St
Philadelphia, PA 19104                   Aldan, PA 19018                              Philadelphia, PA 19133




Virginia Bonilla                         Virginia Hall                                Virginia Kaufmann Cpnp
2350 North Reese St                      244 Glendale Rd                              620 Fountain St
Philadelphia, PA 19133                   Havertown, PA 19083                          Philadelphia, PA 19128




Virginia Livanos                         Virginia Loeble                              Virginia M Steinmetz
1610 Mount Pleasant Rd                   3010 Fanshawe St                             7805 Beech Ln
Havertown, PA 19083                      Philadelphia, PA 19149                       Wyndmoor, PA 19038




Virginia Pannah                          Virginia R Hodge                             Virginia Raddi
4400 Bethel Rd                           33 Woodthrush Trail                          719 High Pointe Cir
Boothwyn, PA 19061                       Medford, NJ 08055                            Langhorne, PA 19047




Virginia Rebeck                          Virginia Saurman                             Virginia Steimetz
1511 Allen Rd                            225 Arch St, Unit 41                         7805 Beech Ln
Oreland, PA 19075                        Philadelphia, PA 19106                       Wyndmoor, PA 19038
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 819 of 845

Virnae King                                 Viromed Laboratories Inc                     Virtua Health
8824 Patton Rd                              Sds 12-1538                                  20 W Stow Rd, Ste 8
Wyndmoor, PA 19038                          P.O. Box 86                                  Marlton, NJ 08053
                                            Minneapolis, MN 55486-1538




Virtua Health, Inc                          Virtua Health, Inc                           Virtua Health, Inc.
Attn Mary Campagnolo, MD                    Office of General Counsel                    Attn General Counsel-Legal Dept
401 Route 73 N, Ste 120                     401 Route 73 N                               401 Route 73 N
Marlton, NJ 08053                           50 Lake Center, Ste 403                      50 Lake Center Dr, Ste 403
                                            Marlton, NJ 08053                            Marlton, NJ 08053



Virtua Health, Inc.                         Virtua Memorial Hosp Burlington Co, Inc      Virtual Imaging Inc
Attn Richard P. Miller                      Attn Alfred Campanella                       c/o Canon USA Inc Accounts
401 Route 73 N                              303 Lippincott Dr                            Receivable 5th Fl
50 Lake Center Dr, Ste 401                  Exeuctive Offices, 4th Fl                    One Canon Park
Marlton, NJ 08053                           Marlton, NJ 08053                            Melville, NY 11747



Virtual Imaging, Inc                        Viscot Industries                            Vishakha Patel
5600 Broken Sound Blvd                      P.O. Box 351                                 36 Honeysuckle Ln
Boca Raton, FL 33487                        East Hanover, NJ 07936                       Levittown, PA 19055




Vishal Patel                                Vishal Patel                                 Vishal Patel Md
518 Putnam Rd                               640 N Broad St, 809                          441 Harmon Rd
Merion Station, PA 19066                    Philadelphia, PA 19130                       Philadelphia, PA 19128




Visible Systems Corp                        Vision Biosystems Inc                        Vision Media Tv Group LLC
P.O. Box 1627                               14710 Collections Center Dr                  1515 N Federal Hwy, Ste 300
Tullytown, PA 19007                         Chicago, IL 60693                            Boca Raton, FL 33432




Vision Medical                              Vision Quest National Limited                Vision Service Plan
19702 N 95th Ave                            Attn VP                                      P.O. Box 45210
Peoria, Az 85382                            1830 Central Dr                              San Francisco, CA 94145
                                            Coatesville, PA 19320




Vision Training Products                    Visitation Bvm School                        Visitation School
4016 N Home St                              300 E Lehigh Ave                             Attn Principal
Mishawaka, IN 46545-4308                    Philadelphia, PA 19125                       300 E Lehigh St
                                                                                         Philadelphia, PA 19125




Visiting Nurse Assoc Of The                 Visiting Nurses Assoc Of Greater             Vista Concepts
Midlands                                    Philadelphia                                 9131 Elva Cir
Vna of the Midlands                         Falls Center                                 Huntington Beach, CA 92646
12565 W Center Rd, Ste 100                  3300 Henry Ave, Ste 500
Omaha, NE 68144                             Philadelphia, PA 19129-1121



Vista Coventry Healthcare                   Vista Healthplan                             Vista Hospital Systems Inc
Of Fl                                       P.O. Box 45-9011                             DBA Corona Regional Medical Ctr
P.O. Box 7807                               Sunrise, FL 33345-9011                       Dept 33123
London, KY 40742                                                                         P.O. Box 39000
                                                                                         San Francisco, CA 94139-3123
                            Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 820 of 845

Vista Independence                        Vista Insurance Plan                          Vista Staffing Solutions
P.O. Box 459011                           1340 Concord Terrace                          File 50834
Sunrise, FL 33345                         Sunrise, FL 33323                             Los Angeles, CA 90074-0834




Visual Arts Studio Inc                    Visual Health Information Product             Visual Planning Systems
1220 Washington St                        P.O. Box 44646                                10941 Bloomfield, Unit H
Wilmington, DE 19801                      Tacoma, Wa 98444                              Los Alamitos, CA 90720-2530




Visual Sound Company Inc                  Vita Budnik                                   Vitaid Ltd
Lawrence Park Industrial                  9921 Bustleton Ave, Apt X-9                   300 International Dr
485 Pkwy South                            Philadelphia, PA 19115                        Willliamsville, NY 14221
Broomall, PA 19008-4089




Vital Access Corporation                  Vital Images Inc                              Vital Records
448 E Winchester, Ste 250                 Dept Ch 10908                                 1819 Farnum
Murray, UT 84107-1459                     Palatine, IL 60055-0908                       Omaha, NE 68102




Vital Signs Inc                           Vital Signs Inc                               Vital Signs Inc
20 Campus Rd                              P.O. Box 10896                                P.O. Box 402431
Totowa, NJ 07512                          Newark, NJ 07193-0896                         Atlanta, GA 30384-2431




Vital Sounds LLC                          Vitalant                                      Vitalcor Inc
P.O. Box 46344                            Attn EVP, General Counsel                     100 E Chestnut Ave
Madison, WI 53744                         6210 E Oak St                                 Westmont, IL 60559-1185
                                          Scottsdale, AZ 85257




Vitaly Geyfman Do                         Vitas Healthcare Corporation                  Vitas Innovative Hospice
9926 Haldeman Ave 121a                    123 SE 3rd Ave, 440                           Attn Debra Vermette, MD
Philadelphia, PA 19115                    Miami, FL 33131                               1787 Sentry Pkwy West
                                                                                        Blue Bell, PA 19422




Vitas Solutions Inc                       Vitel Net Inc                                 Vittorio Terrigno
P.O. Box 645310                           8201 Greensboro Dr, Ste 820                   900 Pine St, Apt 1r
Cincinnati, OH 45264-5310                 Mclean, VA 22102                              Philadelphia, PA 19107-6160




Viv Promotions LLC                        Vivax Medical Corporation                     Vivek C Angadi Md
1303 Basswood Grove                       54 Great Hill Rd                              2202 Applewood Ct
Ambler, PA 19002                          Naugatuck, CT 06770                           Perkasie, PA 18944-5441




Vivek Joseph                              Vivian E Jackle                               Vivian Golden Associates Inc
1600 Walnut St, Apt 401                   1879 Sunrise Way                              1725 Pine St
Philadelphia, PA 19103                    Jamison, PA 18929                             Philadelphia, PA 19103
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 821 of 845

Viviana M Maleta Md                        Vivianet Ortega Rios                         Vizient Inc
701 City Ave, Apt B601                     4019 Glendale St                             75 Remittance Dr, Ste 1855
Merion Station, PA 19066                   Philadelphia, PA 19124                       Chicago, IL 60675-1334




Vizient, Inc                               Viziflex Seels Inc                           Vizvocus Inc
Attn Legal Department                      221 Gracie Pl                                P.O. Box 2456
290 E John Carpenter Freeway, 7th Fl       Hackensack, NJ 07601                         Westerville, OH 43086
Irving, TX 75062-2710




Vladimir Joseph                            Vladimir Vaysburd                            Vlady Ostrow Do
1629 W Girard Ave, Apt 1b                  237 Cherry Blossom                           2001 Hamilton St, Apt 2005
Philadelphia, PA 19130                     Churchville, PA 18966                        Philadelphia, PA 19130




Vlahdimir Montenegro                       Vm Cardio Vascular Inc                       Vnus Medical Technologies Inc
1039 Sherman Ave                           P.O. Box 33238                               Dept, 34179
Huntingdon Vly, PA 19006                   San Antonio, TX 78265-3238                   P.O. Box 39000
                                                                                        San Francisco, CA 94139




Volcano Corporation                        Volcano Therapeutics Inc                     Volgistics
24250 Network Pl                           24250 Network Pl                             DBA Volgistica LLC
Chicago, IL 60673-1242                     Chicago, IL 60673-1242                       P.O. Box 5983
                                                                                        Bloomington, IN 47407-5983




Volgistics Inc                             Volgistics Inc                               Volicia Fraser
125 Ottawa Ave NW, Ste 437                 P.O. Box 406                                 210 North Cedar Lane
Grand Rapids, MI 49503                     Wayland, MI 49348-0406                       Upper Darby, PA 19082




Volk Optical                               Volunteer Medical Service Corpora            Volunteer Medical Svc Corps Inc
7893 Enterprise Dr                         Of Lansdale                                  101 Sibley Ave
Mentor, Oh 44060                           175 Medical Campus Dr                        Ardmore, PA 19003
                                           Lansdale, PA 19446-1260




Volunteers Of America                      Vongalee Mills                               Vonzella Bryant Md
1555 Xairer St                             5720 Wissahickon Ave                         1575 Bishop Ave, Apt M417
Denver, Co 80204                           Valley Green Apts C13                        Secane, PA 19018
                                           Philadelphia, PA 19144




Vorizon Labs                               Vort Corp                                    Vortex Medical Inc
P.O. Box 362                               P.O. Box 60132                               75 Remittance Dr Box 6529
Callicoon Ctr, NY 12724                    Palo Alto, Ca 94306                          Chicago, IL 60675-6529




Voyce, Inc                                 Vp-Ma Health Solutions                       Vp-Ma Health Solutions, Inc
12555 Orange Dr, Ste 100A                  James S Kennedy Md CC s                      DBA Cdimd
Davie, FL 33330                            110 Frances King Dr                          Attn President
                                           Smyrna, TN 37167-5352                        110 Frances King Dr, Ste A-2
                                                                                        Smyrna, TN 37167
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 822 of 845

Vri Greentree Associates LLC                 Vsa Associates Corp                           Vu Q Huynh Md
651 Route 73 N, Ste 101                      DBA Healthcare Resource Grp                   1700 Benjamin Franklin Pkwy
Marlton, NJ 08053                            12525 Lambert Rd                              Rm, 2306
                                             Whittier, CA 90606                            Philadelphia, PA 19103




Vuokko Thrisen                               Vwr International LLC                         Vwr International LLC
1031 N Read Ave                              DBA Vwr International LLC                     P.O. Box 31001-1257
Runnemede, NJ 08078                          P.O. Box 640169                               Pasadena, CA 91110-1257
                                             Pittsburgh, PA 15264-0169




Vwr Scientific                               Vyaire Medical Inc                            Vycor Medical Inc
Div of Vwr Scientific Products Co            29429 Network Pl                              951 Broken Sound Pkwy, Ste 320
P.O. Box 640169                              Chigago, IL 60673-1294                        Boca Raton, FL 33487
Pittsburgh, PA 15264-0169




Vyera Pharmaceuticals, LLC                   Vygon Corporation                             Vygon Us
600 3rd Ave, 10th Fl                         Advanced Medical Sys A Vygon Co               Advanced Medical Systems
New York, NY 10016                           P.O. Box 787426                               P.O. Box 8500-7426
                                             Philadelphia, PA 19178-7426                   Philadelphia, PA 19178-7426




Vysis Inc                                    W A Charnstrom Co Inc                         W A Krapf Inc
Dept 77-2793                                 5391 124th Ave E                              Magnatag Visible Systems
Chicago, IL 60678-2793                       Shakopee, MN 55379-1896                       2031 O Neill Rd
                                                                                           Macedon, NY 14502




W B Mason Company Inc                        W B Saunders                                  W B Saunders Company
P.O. Box 981101                              P.O. Box 620075                               P.O. Box 628239
Boston, MA 02298-1101                        Orlando, FL 32862-0075                        Orlando, FL 32862-8239




W Jay Gorum Md                               W L Gore Associates Inc                       W T Farley Inc
328 Wellesley Rd                             Medical Products Div                          931 Via Alondra
Philadelphia, PA 19119                       P.O. Box 751331                               Camarillo, CA 93012
                                             Charlotte, NC 28275




W W Grainger Inc                             W W Grainger Inc                              W2005 Argent Hotel Realty LLC Inc
Dept 860641950                               Dept 860641950                                DBA the Argent Hotel
Dept C Pay 262                               Palatine, IL 60038-0001                       50 3rd St
Palatine, IL 60038                                                                         San Francisco, CA 94103




W2005 Wyn Hotels LP                          W3 Web Services Inc                           Wachovia Bank Na
DBA Sheraton Harrisburg                      1 N Dunton                                    Fund 601317
Hershey                                      Arlington Heights, IL 60005                   P.O. Box 601317
4650 Lindle Rd                                                                             Charlotte, NC 28260-1317
Harrisburg, PA 17111



Wachovia Exchange Svcs LLC                   Waco                                          Waco Associates Inc
DBA Ryder Exchange LLC                       26661 Network Pl                              P.O. Box 23866
123 Broad St                                 Chicago, IL 60673-1266                        Newark, NJ 07189-0866
Philadelphia, PA 19109
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 823 of 845

Waco Products Corporation                  Wade L Fischer Md                            Wadell Carter
One N Corporate Dr                         740 Gatehouse Ln, Unit 1                     5218 N Carlisle St
Riverdale, NJ 07457-0160                   Brookfield, WI 53005                         Philadelphia, PA 19141




Wake Forest University School Of           Wake Forest University School Of             Wakemed
c/o Northwest Ahec                         Coy C Carpenter Library                      P.O. Box 14465
Medical Center Blvd Box, 1060              Medical Center Blvd                          Raleigh, NC 27620-4465
Winston-Salem, NC 27157-1060               Winston-Salem, NC 27157-1069




Wakemed Mothers Milk Bank                  Walden University                            Waldron Mercy Academy
P.O. Box 751847                            100 Washington Ave S, Ste 900                513 Montgomery Ave
Patient Financial Services                 Minneapolis, MN 55401                        Merion Station, PA 19066
Charlotte, NC 28275-1847




Walker Parking Consultants Inc             Walker Parking Consultants/                  Walker Parking Consultants/Inc
900 W Valley Rd, Ste 800                   Engineers Inc                                36852 Eagle Way
Wayne, PA 19087                            Walker Restoration Consultants/              Chicago, IL 60678-1368
                                           Walker Parker Consultants/Enginee
                                           36852 Eagle Way
                                           Chicago, IL 60678-1368


Wallace Nilan Phys Therapy Fitness         Wallach Surgical Device Inc                  Walt Disney World Company
Attn Drew Wallace, PT                      P.O. Box 712280                              DBA Disneyland Resort/Disneys
FKA Wallace Glick                          Cincinnati, OH 45271-2280                    Grand Californian Hotel
1600 Bethlehem Pike                                                                     1600 S Disneyland Dr
Flourtown, PA 19031                                                                     Anaheim, CA 92803



Walter Deloatch                            Walter H Detreux                             Walter J Gershenfeld
6623 Malvern Ave                           P.O. Box 11567                               2401 Pennsylvania Ave 10b33
Philadelphia, PA 19151                     Philadelphia, PA 19116                       Philadelphia, PA 19130




Walter Kowalczyk                           Walter Lorenz Surgical Inc                   Wampole Laboratories Inc
51 Stratford Ave                           Attn Lock Box Teller                         DBA Inverness Medical Prof Diagno
Williston Park, NY 11596                   P.O. Box 915498                              P.O. Box 846153
                                           Longwood, FL 32791-5498                      Boston, MA 02284-6153




Wampole-Miller Inc                         Wanda Amaro                                  Wanda Carrillo
DBA Miller Bros Div of                     7422 Barclay Rd                              1826 Harrison St
Wampole-Miller Inc                         Cheltenham, PA 19012                         Philadelphia, PA 19124
301 Alan Wood Rd
Conshohocken, PA 19428



Wanda Hammonds                             Wanda Houston                                Wanda Reyes
2071 Channing Dr                           6730 Kindred St                              1012 Sweetbriar Rd
Conyers, GA 30094                          Philadelphia, PA 19149                       Morrisville, PA 19067




Wanda-Lam                                  Wanda-Lam Inc                                Waqas Ali
DBA Boyd Inc                               P.O. Box 219                                 600 Pine Valley
P.O. Box 6636                              Bloomfield, NY 14469                         Richardson, TX 75081
Ithaca, NY 14851-6636
                               Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 824 of 845

Waqas Siddiqui                               Ward North America                            Ward S Natural Science
9071 Mill Creek Rd, Apt 507                  P.O. Box 5879                                 Establishment Inc
Levittown, PA 19054                          Philadelphia, PA 19102                        P.O. Box 644312
                                                                                           Pittsburgh, PA 15264-4312




Ward Transport Logistics Corp                Warden Hwan, M.D.                             Wargo Floors Inc
DBA Ward Trucking LLC                        3575 Meadowlark Dr                            138 Hansen Access Rd
P.O. Box 1553                                Huntington Valley, PA 19006                   King of Prussia, PA 19406
Altoona, PA 16603




Warminster Hospital                          Warminster Hospital Med Staff                 Warren Cohen
Tenet Healthcare Corp                        225 Newtown Rd                                139 Rose Ln
P.O. Box 66047                               Warminster, PA 18974                          Haverford, PA 19091
Anaheim, CA 92816-6047




Warren E Ross                                Warren Faison Jr                              Warren Technology Inc
225 S 18th St                                7706 Pickering Ave                            1932 Campus Pl
Philadelphia, PA 19103                       Philadelphia, PA 19150                        Louisville, KY 40299




Waseem Ostwani Md                            Washer Medic LLC                              Washington G-2 Reports
1500 E Medical Center Dr                     P.O. Box 1136                                 National Intelligence Report
Ann Arbor, MI 48109                          Oaks, PA 19456                                3 Park Ave 30th Fl
                                                                                           New York, NY 10016-5902




Washington Mab Office Building               Washington University                         Washington University
1436 E Elizabeth Ave                         Interlibrary Loan Fees                        School of Medicine Library
Linden, NJ 07036                             660 S Euclid Box 8132                         660 S Euclid Ave/Wu Box 8132
                                             St Louis, MO 63110                            St Louis, Mo 63110-




Washington University School                 Washington University School                  Washma Nasher
P.O. Box 502432                              P.O. Box 60352                                10 Warwick Ct
St Louis, MO 63150-2432                      St Louis, MO 63160-0340                       Newtown, PA 18940




Washoe County Sheriff S Office               Wassim Chemaitilly Md                         Waste Management
Re K R Bernal Cs 05C036204/2                 12360 83rd Ave, Apt 115                       Southern Sanitation
One S Sierra St                              Kew Gardens, NY 11415                         P.O. Box 105453
Reno, NV 89501                                                                             Atlanta, GA 30348-5453




Waste Management Inc Of Phila N              Waste Management Of Atlanta                   Waste Management Of Del Val/Corp
P.O. Box 830003                              P.O. Box 9001054                              1224 Hayes Blvd
Baltimore, MD 21283-0003                     Louisville, KY 40290-1054                     Bristol, PA 19007




Waste Management Of Phila S Inc              Waste Management Of Sanford                   Waste Services Inc
Philadelphia-South                           Central Carolina                              DBA Jp Mascaro and Sons
P.O. Box 830003                              P.O. Box 830003                               Attn Joseph Mascaro
Baltimore, MD 21283-0003                     Baltimore, MD 21283-0003                      2650 Audubon Rd
                                                                                           Audubon, PA 19403
                              Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 825 of 845

Water Revenue Bureau                        Water Revenue Bureau                           Waterborne Inc
Payment From Hanamann                       Re St Christoher S Hospital                    6047 Hurst St
Hahnemann                                   St Christophers                                New Orleans, LA 70118
1401 Jfk Blvd                               1401 Jfk Blvd
Philadelphia, PA 19102-1663                 Philadelphia, PA 19102-1663



Waterfront Gourmet                          Watermark At Logan Square                      Watermark At Logan Square
5 N Columbus Blvd, Unit 7A                  2 Franklin Town Blvd                           Two Franklin Town Blvd
Philadelphia, PA 19106                      Philadelphia, PA 19130                         Philadelphia, PA 19103




Watermark At Logan Square                   Watts Restoration Co Inc                       Watts Restoration Co, Inc
Watermark Logan LLC                         1704 Bustleton Pike                            Attn President
Two Franklin Town Blvd                      Feasterville, PA 19053                         1704 Bustleton Pike
Philadelphia, PA 19103                                                                     Feasterville, PA 19053




Wausau Benefits                             Wausau Benefits                                Wausau Benefits
P.O. Box 30541                              P.O. Box 8034                                  P.O. Box 8055
Salt Lake City, UT 84130-0541               Wausau, WI 54402-8034                          Wausau, WI 54402-8055




Wausau Insurance Company                    Waveware Technologies Inc                      Way To Go Kids
P.O. Box 8013                               2630 National Dr                               Tlc Nutrition LLC
Wausau, WI 54402-0813                       Garland, TX 75041                              2617 Fanelle Cir
                                                                                           Huntsville, PA 35801




Wayne Franklin Md                           Wayne Horton                                   Wayne Lewis
308 S Home Ave                              2513 W Master St                               263 N Wilton St
Oak Park, IL 60302                          Philadelphia, PA 19121                         Philadelphia, PA 19139




Wayne Moving Storage Co Inc                 Wayne Moving And Storage Company               Wayne Rivers
Attn Accounts Receivable                    400 Griffith Morgan Lane                       6206 Fairhill St
100 Lawrence Dr                             Pennsauken, NJ 08110                           Philadelphia, PA 19126
West Chester, PA 19380




Wayne Stark                                 Wayne Transportation Inc                       Wb Sauders Company
504 Devon Rd                                Attn Accounts Receivable                       6277 Sea Harbor Dr
Norwood, PA 19074                           400 Griffin Morgan Ln                          Orlando, FL 32891-9816
                                            Pennsauken, NJ 08110




Wc Zurich                                   Wcu Nursing Alumni                             We Ll Clean It Company
P.O. Box 66941                              c/o West Chester University                    7829 Provident St
Chicago, IL 60666-0941                      Scholarship Fund                               Philadelphia, PA 19150
                                            13/15 University Ave
                                            West Chester, PA 19383



Weatherby                                   Weatherby Locums Inc                           Weatherby Locums Inc
6451 N Federal Hwy, Ste 800                 DBA Weatherby Healthcare                       P.O. Box 972633
Fort Lauderdale, FL 33308                   P.O. Box 972633                                Dallas, TX 75397-2633
                                            Dallas, TX 75397
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 826 of 845

Weatherby Locums, Inc                         Weaver Company                               Weaz-Fm Radio Inc
6451 N Federal Hwy, Ste 800                   565-B Nucla Way                              DBA Wbeb Fm Philadelphia
Fort Lauderdale, FL 33308                     Aurora, CO 80011                             10 Presidential Blvd
                                                                                           Bala Cynwyd, PA 19004




Web Tpa                                       Web.Com Group, Inc                           Web.Com Inc
P.O. Box 99906                                12808 Gran Bay Pkwy W                        c/o Corporate Controller
Grapevine, TX 76099-9706                      Jacksonville, FL 32258                       12808 Gran Bay Pkwy West
                                                                                           Jacksonville, FL 32258




Webb/Mason Inc                                Webbcam LLC                                  Weber Gallagher
Enterprise Print Mgmt                         241 N 12th St                                Attn Kenneth Powell, Emily Ryan-Fiore
P.O. Box 62414                                Philadelphia, PA 19107                       Attn Caitlin Goodrich
Baltimore, MD 21264-2414                                                                   2000 Market St, 13th Fl
                                                                                           Philadelphia, PA 19103



Weber Gallagher Simpson, et al                Webhost LLC                                  Webmd Inc
Attn Kenneth D. Powell, Jr                    555 South 300 East                           DBA Webmd Professional Publishing
2000 Market St, Ste 1300                      Salt Lake City, UT 84111                     P.O. Box 1819
Philadelphia, PA 19103                                                                     Danbury, CT 06813-9663




Webster Veterinary Supply Inc                 Webster Veterinary Supply Inc                Weck Closure Systems
28905 Network Pl                              P.O. Box 845255                              P.O. Box 601608
Chicago, IL 60673-1232                        Boston, MA 02284-5255                        Charlotte, NC 28260-1608




Wedgewood Pharmacy                            Wei Du Md                                    Weisman Children s Rehabilitation Hosp
405 Heron Dr, Ste 200                         10 Hyacinth Ct                               92 Brick Rd
Swedesboro, NJ 08085-1749                     Newtown, PA 18940                            Marlton, NJ 08053




Welch Allyn                                   Welch Allyn Inc                              Welch Allyn Protocol Inc
8500 SW Creekside Pl                          P.O. Box 73040                               Ms 90
Beaverton, OR 97008-7107                      Chicago, IL 60673-7040                       P.O. Box 4100-90
                                                                                           Portland, OR 97208-4100




Welco-CGI Gas Technologies                    Welcome America Inc                          Welcome America, Inc
W2075                                         DBA Sunoco Welcome America                   Attn Jeff Guaracino, President and CEO
P.O. Box 7777                                 Philadelphia 2008                            1650 Market St, Ste 2800
Philadelphia, PA 19175-2075                   1650 Market St                               Philadelphia, PA 19103
                                              Philadelphia, PA 19103



Welcome Wagon LLC                             Well Care Health Plans                       Wellcare
5830 Coral Ridge Dr, Ste 240                  P.O. Box 25237                               P.O. Box 31370
Coral Springs, FL 33076                       Tampa, FL 33622                              Tampa, FL 33631




Wellcare Health Plan                          Wellcare Health Plans                        Wellcare Of New York
P.O. Box 4438                                 P.O. Box 31405                               P.O. Box 31370
Scranton, PA 18505                            Tampa, FL 33631-3405                         Tampa, FL 33631
                                 Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 827 of 845

Wellington Davis Iii                           Wellington E Laurencio                       Wellington J Davis III Md
3447 Sunnyside Ave                             465 West Ave                                 522 Burnham Rd
Philadelphia, PA 19129                         Delanco, NJ 08075-5027                       Philadelphia, PA 19119




Wellington J. Davis, Iii, M.D.                 Wells Fargo Bank, N.A.                       Wells Fargo Commercial Mortgage
3447 Sunnyside Ave                             101 N Phillips Ave                           Attn Thomas Mazlo, Managing Dir
Philadelphia, PA 19129                         One Wachovia Center                          150 Strafford Ave, Ste 301
                                               Sioux Falls, SD 57104                        Wayne, PA 19087




Wells Fargo Tpa                                Wells Fargo/Tpa Inc                          Wellsource Inc
P.O. Box 11522                                 P.O. Box 3262                                P.O. Box 569
Charleston, WV 25339                           Charleston, WV 25332-3262                    Clackamas, OR 97015




Welton M Gersony Md                            Welton M Gersony Md                          Wendell Smith Jr
16150 W Bay Dr                                 3 Post Ln                                    6434 Edmund St
Jupiter, FL 33477                              Palisades, NY 10964                          Philadelphia, PA 19135




Wendy Gallo                                    Wendy Nolan-Sellers                          Wendy White
411 Jefferson Ave                              538 Heritage Oak Dr                          78 King Way
Cheltenham, PA 19012                           Yardley, PA 19067                            Limerick, PA 19468




Wenjing Wang                                   Wenlin Fan                                   Wen-Lin Fan
302 Lauman Ave                                 37 Elmwood Rd S                              17 Dogwood Rd
Norristown, PA 19403                           Marlton, NJ 08057                            Mooretown, NJ 08057




Wenlin Fan Md                                  Weonpo Yarl                                  Werfen Usa LLC
17 Dogwood Rd                                  1327 N Franklin St, 3, 2nd FL Front          180 Hartwell Rd
Moorestown, NJ 08057                           Philadelphia, PA 19122                       Bedford, MA 01730




Werner Bus Lines Inc                           Wesco Insurance                              Wescor Incorporated
DBA Werner Coach                               P.O. Box 740042                              370 W 1700 So
144 Chester Ave                                Atlanta, GA 30374                            Logan, UT 84321-8212
Phoenixville, PA 19460




Wesley Hilton                                  West Branch Medical LLC                      West Chester Mech Contractors Inc
517 Maple Ave                                  811 Lincoln Dr                               20 Mcdonald Blvd, Ste 3
Doylestown, PA 18901                           Brookhaven, PA 19015                         Aston, PA 19014-3202




West Chester Mechanical                        West Deptford Little League                  West Grove Hospital Corporation
201 Fulton St                                  P.O. Box 414                                 DBA Jennersville Regional Hosp
Chester, PA 19013                              Thorofare, NJ 08086                          1015 W Baltimore Pike
                                                                                            West Grove, PA 19390
                             Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 828 of 845

West Health Advocate Solutions             West Health Advocate Solutions, Inc         West Interactive Services Corporation
P.O. Box 561509                            Attn Katharine N Begley                     11808 Miracle Hills Dr
Denver, CO 80256-1509                      3043 Walton Rd                              Omaha, NE 68154
                                           Plymouth Meeting, PA 19462




West Interactive Svcs Corp                 West Lumber Building Supply                 West Mills Publishing Inc
P.O. Box 74007064                          7315 Marshall Rd                            DBA the Spirit Newspaper
Chicago, IL 60674-7064                     Upper Darby, PA 19082                       1428 E Susquehanna Ave
                                                                                       Philadelphia, PA 19125




West Penn Allegheny Health System          West Penn Allegheny Health System, Inc      West Penn Allegheny Health System, Inc
DBA Allegheny General Hospital             DBA Western Pennsylvania Hospial            DBA Western Pennsylvania Hospital
P.O. Box 951856                            4800 Friendship Ave                         Attn President and CEO
Cleveland, OH 44183                        Pittsburgh, PA 15224                        4800 Friendship Ave
                                                                                       Pittsburgh, PA 15224



West Philadelphia Locksmith Co             West Physics Consulting, LLC                West Shield Investigations
31 S 42nd St                               Attn W Geoffrey West, President             Security Consultants
Philadelphia, PA 19104                     3825 Paces Walk, Ste 250                    3857 Birch Str, Ste 208
                                           Atlanta, GA 30339                           Newport Beach, CA 92660




West Supply Center                         West Unified Communications                 West Unified Communications Svcs
7315 Marshall Rd                           Services Inc                                P.O. Box 281866
Upper Darby, PA 19082                      15272 Collections Center Dr                 Atlanta, GA 30384-1866
                                           Chicago, IL 60693




West Unified Communications Svcs, Inc      West VA School Of Osteopathic Medicine      West Windsor Little League Inc
Attn Legal Department                      400 Lee St N                                P.O. Box 324
8420 W Bryn Mawr Avenune, Ste 1100         Lewisburg, WA 24901                         Princeton Juncction, NJ 08550
Chicago, IL 60631




Westec Inc                                 Westermann Sheehy Keenan, et al, LLP        Westermann Sheehy Keenan, et al, LLP
6521 Hwy 11 North                          Counsel to Atlantic Specialty Ins Co        Counsel to Atlantic Specialty Ins Co
Carriere, MS 39526                         Attn Christopher J Sheehy                   Attn Colin Brucia
                                           90 Merrick Ave, Ste 802                     90 Merrick Ave, Ste 802
                                           East Meadow, NY 11554                       East Meadow, NY 11554



Western Southern Financial Grp             Western Industries North LLC Inc            Western Pest Services Corporation
P.O. Box 5735                              DBA Western Pest Services                   P.O. Box 259
Cincinnati, OH 45201-5735                  3310 W Chester Pk                           Spring House, PA 19477-0259
                                           Newtown Square, PA 19073




Western Psychological Services             Western Reserve Distributing Inc            Western University Of Health Sciences
625 Alaska Ave                             DBA Child Source/Mercury Distrib            Coll Of Osteopathic Med Of The Pacific
Torrance, CA 90503-5124                    305 Lake Rd                                 309 E 2nd St
                                           Medina, OH 44256                            Pomona, CA 91766




Western University Of Health Sciences      Westfield Insurance                         Westfield Insurance
College Of Podiatric Medicine              P.O. Box 310                                P.O. Box 5005
309 E 2nd St                               Lancaster, PA 17604                         Westfield Center, OH 44251-5005
Pomona, CA 91766
                               Case 19-11466-KG     Doc 100          Filed 07/03/19   Page 829 of 845

Westgard Qc Inc                              Westin Hotel Seattle                        Westminster Publications Inc
7614 Gray Fox Trail                          1900 5th Ave                                DBA American Society of Angiology
Madison, WI 53717                            Seattle, Wa 98101                           708 Glen Cove Ave
                                                                                         Glen Head, NY 11545




Westmont Party Supplies Inc                  Westside Reprographics                      West-Ward Pharmaceutical Corp
39 Haddon Ave                                10390 Santa Monica Blvd, Ste 100            P.O. Box 841888
Westmont, NJ 08108                           Los Angeles, CA 90025                       Dallas, TX 75284-1888




Wfr/Aquaplast Corporation                    W-Franklin LP                               W-Franklin LP
440 Church Rd                                DBA Sheraton Philadelphia City              DBA Wyndam Franklin Plaza Hotel
Avondale, PA 19311                           Center Hotel, 17th Race St                  17th Race St
                                             Philadelphia, PA 19103                      Philadelphia, PA 19103




Whalen S Greenhouses                         Wheaton Brace Company                       Wheaton Partners LLC
198 Wilde Ave                                380 S Schmale Rd, Ste 121                   DBA Code Map
Drexel Hill, PA 19026                        Carol Stream, IL 60188-2756                 1901 N Roselle Rd, Ste 640
                                                                                         Schaumberg, IL 60195




Wheelchair Man Company Inc                   Wheeling Park Commission                    Wheels
281 White Horse Pike                         Oglebay Resort Conf Ctr                     1118 Market St
Clementon, NJ 08021                          465 Lodge Dr                                Philadelphia, PA 19107-5283
                                             Wheeling, WV 26003




White Williams Llp                           Whitecap Health Advisors, Llc               White-Harris
1650 Market St                               Attn Farzan Bharucha                        P.O. Box 489
One Liberty Pl, Ste 1800                     860 Johnson Ferry Rd, Ste 140               Collingswood, NJ 08108
Philadelphia, PA 19103-7395                  Atlanta, GA 30342




Whitemarsh Little League Inc                 Whiting Davis Inc                           Whitman Partners
P.O. Box 99                                  200 John L Dietsch Blvd                     3030 SW 1st Ave
Lafayette Hill, PA 19444                     Attleboro Falls, MA 02763                   Portland, OR 97201




Whitney Payne                                Whitney Products Inc                        Whitney Stubbs
1231 Yerkes St                               6153 Mulford St C                           148 Rosemar St
Philadelphia, PA 19119                       Niles, IL 60714-3427                        Philadelphia, PA 19120




Wholesale Knowledge Inc                      Who-Who Press                               Whyy Inc
Healthcare Research Associates               1211 Geneva 27                              Attn Rita Klus
156 Lawrence Paquette Ind Dr                 Geneva, 1211                                150 N 6th St
Champlain, NY 12919                          Switzerland                                 Philadelphia, PA 19106




Wick Fisher White Corp                       Wicker Biomedical Svcs LLC Corp             Wicks Educational Associates Inc
111 S Independence Mall East, Ste 400        P.O. Box 661                                5012 Lenker St Maple Bldg, Ste 202
Philadelphia, PA 19106                       Brigantine, NJ 08203                        Mechanicsburg, PA 17055
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 830 of 845

Wide Range Inc                             Widener Univ/Career Services                  Widener University
P.O. Box 3410                              One University Pl                             Matching Gifts
Wilmington, DE 19804                       Chester, PA 19013                             Chester, PA 19013-5792




Widgets Promotions Inc                     Widner University                             Widner University - School Of Nursing
179 W Lancaster Ave                        One University Pl                             One University Pl
Malvern, PA 19355-2122                     Chester, PA 19013                             Chester, PA 19013




Wieslaw Prokop Md                          Wiggle Productions LLC                        Wilbur W Oaks Md
11 Rolling Rd                              2424 E York St, Ste 115                       C/O Oaks Assocs
Wynnewood, PA 19096                        Philadelphia, PA 19125                        914 Stony Ln
                                                                                         Galdwyne, PA 19035




Wildrose Graphics                          Wilfredo Alicea                               Wilfredo Rodriguez Rivera
P.O. Box 3945                              4057 K St                                     1948 Greymont St
Spokane, WA 99220-3945                     Philadelphia, PA 19124                        Philadelphia, PA 19116




Wilkes University School Of Nursing        Wilkin Enterprises Inc                        Willean Prince
84 W S St                                  DBA Safeguard Business Systems                7810 Berwyn Rd
Wilkes Barre, PA 18766                     P.O. Box 88043                                Cheltenham, PA 19012
                                           Chicago, IL 60680-1043




Willette Witherspoon                       Willhemina W Jallah                           William Apfl
1318 S 31st St                             3201 Woodhaven Rd, Apt C4                     7134 Gillespie St
Philadelphia, PA 19146                     Philadelphia, PA 19154                        Philadelphia, PA 19135




William Babbitt Md                         William Bain                                  William Betz Jr Inc
2101 Chestnut St, Apt 1708                 7844 Gettysburg Ave                           2826 Frankford Ave
Philadelphia, PA 19103                     Philadelphia, PA 19128                        Philadelphia, PA 19134




William Boehm                              William Boyer                                 William Brown
533 Seville Sy                             450 N 18th St, Apt 1044                       842 N 24th St
Philadelphia, PA 19128                     Philadelphia, PA 19130                        Philadelphia, PA 19130




William Bucher                             William Burke                                 William C Meyers Md
4328 Marple St                             2200 Ben Franklin Pkwy, Apt E1605             721 St George Rd
Philadelphia, PA 19136                     Philadelphia, PA 19130                        Philadelphia, PA 19119




William C Miller                           William C Miller Chap 13 Trustee              William C Miller Trustee
Re Deborah Wisher Cs 0815631elf            Re April R Smalls                             P.O. Box 1799
P.O. Box 1799                              P.O. Box 1799                                 Memphis, TN 38101-1799
Memphis, TN 38101-1799                     Memphis, TN 38101-1799
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 831 of 845

William C Miller Trustee                   William C Miller Trustee                     William C Miller Trustee
Re Brenda Mitchell Cs 0310263dws           Re Carmen J Alicea                           Re Iris Molina
P.O. Box 1799                              P.O. Box 1799                                P.O. Box 1799
Memphis, TN 38101-1799                     Memphis, TN 38101-1799                       Memphis, TN 38101-1799




William C Miller Trustee                   William C Miller Trustee                     William C Miller Trustee
Re Jowanna Gardner Cs 0614322dws           Re K Thurman Cs 0713833jfk                   Re Karen Addeo
P.O. Box 1799                              P.O. Box 1799                                P.O. Box 1799
Memphis, TN 38101-1799                     Memphis, TN 38101-1799                       Memphis, TN 38101-1799




William C Miller Trustee                   William C Miller Trustee                     William Carey Unv Coll Of Osteopathic Md
Re Nena Hatchett Cs 0512765sr              Re Shaniel Fenner                            498 Tuscan Ave, WCU 207
P.O. Box 1799                              P.O. Box 1799                                Hattiesburg, MS 39401
Memphis, TN 38101                          Memphis, TN 38101-1799




William Carson                             William Choi                                 William Coffey
153 Mercy St                               52 Tanglewood Dr                             133 Lawnside Ave
Philadelphia, PA 19148                     Schwenksville, PA 19473                      Collingswood, NJ 08108




William Cole                               William Ding                                 William E Sockwell
6017 Vine St                               2208 Mary Ln                                 Dba William E Sockwell Assoc
Philadelphia, PA 19139                     Broomall, PA 19008                           724 Shadeland Ave
                                                                                        Drexel Hill, PA 19026




William F Burke III Md                     William F Flynn Assoc Inc                    William Filinuk
4779 Collins Ave, Apt 2302                 1278 Glenneyre St, 10                        1002 Haddon Ave
Miami Beach, FL 33140                      Laguna Beach, CA 92651-3103                  Collingswood, NJ 08108




William Geoffrey West                      William Golt                                 William Grow
DBA West Physics Consulting LLC            617 Cedarcrest Dr                            583 Conarroe St
3825 Paces Walk SE Ste, 250                Penns Grove, NJ 08069                        Philadlephia, PA 19128
Atlanta, GA 30339




William H Hall Co Inc                      William H Welch Medical Library              William Hagans
DBA Equipment Marketers                    1900 East Monument St                        1512 S 29th St
100 Melrose Ave                            Baltimore, Md 21205                          Philadelphia, PA 19148
Cherry Hill, NJ 08003




William Hawkins                            William Hochgertel                           William Holly
4337 Pechin St                             1613 E Berks St                              1191 Bellemeade Dr
Philadelphia, PA 19128                     Philadelphia, PA 19125                       Warminster, PA 18974




William Howard King                        William Howe                                 William J Curran
DBA Bill S Copier Service                  158 Waverly Ave                              DBA William J Curran Son Optic
158 Durham Rd                              Mount Laurel, NJ 08054                       3025 Garrett Rd
Newtown, PA 18940                                                                       Drexel Hill, PA 19026
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 832 of 845

William J Franklin Florist                 William J Manfredi                           William J Marrazzo
2817 Kensington Ave                        906 Spruce St, Apt 9                         1013 Westview St
Philadelphia, PA 19134                     Philadelphia, PA 19107                       Philadelphia, PA 19119




William J O driscoll Jr                    William J Reed Iii                           William Kirby
620 E Tioga St                             5 Banyan Ct                                  3335 Upland Ave
Philadelphia, PA 19134                     Mays Landing, NJ 08330                       Upland, PA 19061




William Krier                              William Kussmaul Md                          William L Goldfarb Foundation
701 Baeder Rd                              5 Arrowhead Trl                              757 Poplar Church Rd
Jenkintown, PA 19046                       Media, PA 19063                              Camp Hill, PA 17011




William Laboratories Inc                   William Labs Inc                             William Lee
5 Anngina Dr, Unit B                       5 Anngina Dr, Unit B                         200 W Washington Sq 3804
Enfield, CT 06082                          Enfield, CT 06082                            Philadelphia, PA 19106




William Miller Trustee                     William Monroe                               William Morano
Re Pascual Lopez                           401 E Chester, Apt C                         870 N Ringold St
P.O. Box 1799                              Ridley Park, PA 19078                        Philadelphia, PA 19130
Memphis, TN 38101-1799




William O connell Md                       William Penn Management Co Inc               William Petrahl Iii
250 Village Ct                             DBA William Penn Inn                         1729 E Hunting Park Ave
Haddonfield, NJ 08033                      P.O. Box 6                                   Philadelphia, PA 19124
                                           Rte 202 Sumneytown Pike
                                           Gwynedd, PA 19436



William Preston                            William R Livington                          William Reinus Md
2940 W Thompson St                         731 Hill Rd                                  510 Waldron Park Dr
Philadelphia, PA 19121                     Philadelphia, PA 19128                       Haverford, PA 19041




William Roman                              William Ruff                                 William Ryan
3542 Sussey Ln                             12802 Cabell Rd                              2001 Hamilton St, Apt 1923
Philadelphia, PA 19114                     Philadelphia, PA 19154                       Philadelphia, PA 19130




William Sexauer Md                         William Shifty                               William Sierraalta
113 Brandesburg Pl                         512 W Pine St                                924 W Gunnison
Cherry Hill, NJ 08003                      Trevose, PA 19053                            Chicago, IL 60640




William Staten                             William Steiner                              William Suder
2329 Bond Ave                              DBA Cat S Eye Security                       404 Forest Hills Ave
Drexel Hill, PA 19026                      100 Cedar Ave                                Philadelphia, PA 19116
                                           Croydon, PA 19021
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 833 of 845

William Updegrove                           William W Curran                             William Whitmire
514 Fairmount Ave                           DBA Bill Curran Design                       102 Hazelwood Lane
Philadelphia, PA 19123                      1231 Wood St                                 Marlton, NJ 08053
                                            Philadelphia, PA 19107




William Yorns                               Williams And Williams Inc                    Williams Custom Tops Interiors
413 W Elm St                                1145 E Main St                               910 Woodbourne Rd
Conshohocken, PA 19428                      Lakeland, FL 33801                           Langhorne, PA 19047




Williams Scotsman Inc                       Williamsburg Dental Pc                       Williamson Costume Co Inc
P.O. Box 91975                              601 Williamsburg Dr                          DBA Pierre S Costumes
Chicago, IL 60693                           Broomall, PA 19008                           211 N 3rd St
                                                                                         Philadelphia, PA 19106




Williamson Restaurant                       Williard Inc                                 Willie Hardy Md
500 Blair Mill Rd                           P.O. Box 8500-S2705                          20 Carnostic Way
Horsham, PA 19044                           Philadelphia, PA 19178                       Media, PA 19063




Willie Martin                               Willier Electric                             Willis C Campbell Club
6041 N 13th St                              Pcnn Electic Motor Co/Inc                    Campbell Foundation
Phila, PA 19141                             P.O. Box 98                                  1400 S Germantown Rd
                                            Gibbsboro, NJ 08026                          Germantown, TN 38138




Willis Ko                                   Wills Eye Foundation/Oncology                Wills Eye Surg Ctr At Phil Stadium Camp
317 North Broad St, Apt 513                 40th Anniversary                             Attn Andrew Berardi
Philadelphia, PA 19107                      840 Walnut St                                3340 S Broad St
                                            Philadelphia, PA 19107                       Philadelphia, PA 19140




Wilma Aponte                                Wilmington University, Inc                   Wilson Office Interiors Inc
419 Selma St                                320 N Dupont Hwy                             P.O. Box 843284
Philadelphia, PA 19115                      New Castle, DE 19720                         Dallas, TX 75284-3284




Wilson Ophthalmic Corporation               Wilson Safe Company Inc                      Wilson-Cook Medical Inc
P.O. Box 676101                             P.O. Box 5310                                P.O. Box 751587
Dallas, TX 75267-6101                       Philadelphia, PA 19142                       Charlotte, NC 28275




Wimmer Brothers Books                       Winchester Roofing Corp                      Windham Maier Operating Ltd
P.O. Box 18408                              8 Democrat Way                               DBA Aria Medical
Memphis, Tn 18408                           Gibsboro, NJ 08026                           1330 W Blanco Rd
                                                                                         San Antonio, TX 78232




Windham Professionals                       Windham Professionals                        Windham Professionals Inc
Re Brittani Travis                          Re Corey Smith                               Attn Wage Withholding, Unit
380 Main St                                 Attn Wage Withholding, Unit                  380 Main St
Wage Holding, Unit                          380 Main St                                  Salem, NH 03079
Salem, OH 03079                             Salem, OH 03079
                               Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 834 of 845

Windham Professionals Inc                    Windham Professionals Inc                    Windham Professionals Inc
Re Aaron Peoples                             Re Catherine D Collins                       Re Sandra Cohen
380 Main St                                  380 Main St                                  380 Main St
Salem, NJ 03079                              Salem, NJ 03079                              Salem, NH 03079




Windquest Companies Inc                      Wing Hung                                    Winona Allen
Slot A-61                                    3325 Fuller St                               4062 Aspen St
P.O. Box 66973                               Philadelphia, PA 19136                       Philadelphia, PA 19104
Chicago, IL 60666-0973




Wire One Communications Inc                  Wireless Technologies Corp                   Wiring.Com Inc
Dept 292001                                  DBA United Wireless                          4450 NW 126th Ave, 108
P.O. Box 67000                               130 W Main St                                Coral Springs, FL 33065
Detroit, MI 48267-2920                       Trappe, PA 19426




Wisconsin Physicians Service                 Wisconsin Physicians Services                Wisconsin State Lab Of Hygiene
Wps Medicare                                 P.O. Box 1602                                Univ of Wisconsin System
P.O. Box 1604                                Omaha, NE 68101                              Accounts Receivable
Omaha, NE 68101                                                                           P.O. Box 78770
                                                                                          Milwaukee, WI 53278-0770



Wishes Dreams For Cystic                     Wissahickon Mountain                         Wisthoff Industries Inc
Fibrosis                                     10447 Drummond Rd                            2061 N Clyborn
4 Summit Pl                                  Philadelphia, PA 19154                       Chicago, IL 60614
Philadelphia, PA 19128




Wit Management Inc                           Witt Biomedical Corporation                  Witt/Kieffer Ford Hadelman
DBA Omni Support Products                    DBA Philips Healthcare                       Lloyd Corp
P.O. Box 2337                                P.O. Box 402270                              2015 Spring Rd, Ste 510
Round Rock, TX 78680                         Atlanta, GA 30384-2270                       Oak Brook, IL 60523




Wm Aj Schaeffers Sons Inc                    Wm Lamptracker Inc                           Wm Penn Charter School
Electrical Contractors                       P.O. Box 932962                              Peter Ortale Charity
169 Boro Line Rd                             Atlanta, GA 31193-2962                       3000 W School House Ln
King of Prussia, PA 19406                                                                 Philadelphia, PA 19144




Wmsh Marketing Communications Inc            Wolf Block Schorr Solis Cohen                Wolfe Tory Medical Inc
19 Chestnut St                               c/o the Wolf Institute                       79 W 4500 So, Ste 18
Haddonfield, NJ 08033                        1650 Arch St 22nd Fl                         Salt Lake City, UT 84107
                                             Philadelphia, PA 19103-2097




Wolper Subscription Services Inc             Wolpoff Abramson Llp                         Wolters Kluwer Clinical Drug Info
6 Ctr Square, Ste 202                        702 King Farm Blvd                           Inc
Easton, PA 18042                             Rockville, MD 20850                          62456 Collections Center Dr
                                                                                          Chicago, IL 60693




Wolters Kluwer Clinical Drug Inform, Inc     Wolters Kluwer Health                        Wolters Kluwer Health Inc
Attn Contracts Management                    The Journal of Excellence In                 16705 Collection Center Dr
1100 Terex Rd                                Nursing Leadership                           Chicago, IL 60693
Hudson, OH 44236                             P.O. Box 1600
                                             Hagerstown, MD 21741
                               Case 19-11466-KG     Doc 100             Filed 07/03/19   Page 835 of 845

Wolters Kluwer Health Inc                    Wolters Kluwer Health Inc                      Women Against Abuse Inc
Clinical Drug Information LLC                DBA Facts Comparisons                          100 S Broad St, Ste 1841
62526 Collections Center Dr                  P.O. Box 460090                                Philadelphia, PA 19110
Chicago P.O. Box 62456                       St Louis, MO 63146
Chicago, IL 60693



Women Against Abuse, Inc                     Women Making A Difference Inc                  Women S 5K Classic Inc
Attn Director of Shelter Services            c/o Blondell Reynolds Brown                    P.O. Box 509
5250 N 13th St                               Room 580 City Hall                             Allentown, PA 18105
Philadelphia, PA 19141                       Philadelphia, PA 19107




Women S Care Center                          Women S Way                                    Women S Way
P.O. Box 828112                              123 S Broad St, Ste 1399                       1233 Locust St 3rd Fl
Philadelphia, PA 19182-8111                  Philadelphia, PA 19109                         Philadelphia, PA 19107




Womencertified Inc                           Womencertified Inc                             Womens Health Care Group Of Pa
3440 Hollywood Blvd, Ste 100                 Attn Delia Passi, CEO                          799 Gay St
Hollywood, FL 33021                          3440 Hollywood Blvd, Ste 100                   Phoenixville, PA 19460
                                             Hollywood, FL 33021




Won Institute                                Wood Funeral Home                              Woodrock Inc
137 S Easton Rd                              56th St and Girard Ave                         1229 Chestnut St Ste, M7
Glenside, PA 19038                           Philadelphia, PA 19131                         Philadelphia, PA 19107




Woods Services                               Woods Services, Inc                            Woodstock Family Center - OESS
Attn Scott Spreat                            40 Martin Gross Dr                             Attn Principal
40 Martin Gross Rd                           Langhorne, PA 19047                            1981 N Woodstock
Philadelphia, PA 19047                                                                      Philadelphia, PA 19121




Wootens Tru Blu                              Worcester Cat Hopital And Bird                 Worker Compensation Rx
22 Liliano                                   Clinic                                         Solutions Inc
Irvine, CA 92614                             347 Park Ave                                   P.O. Box 4799
                                             Worcester, MA 01610                            Houston, TX 77210-4799




Workflow One                                 Workflow One Corporation                       Workflow Systems LLC
P.O. Box 644039                              P.O. Box 676496                                P.O. Box 2418
Pittsburgh, PA 15264-4039                    Dallas, TX 75267-6496                          Norfolk, VA 23501




Workflow Systems LLC                         Workforce Hr Solutions LLC                     World Courier
P.O. Box 515207                              c/o Capital Credit Inc                         137-42 Guy R Brewer Blvd
Los Angeles, CA 90051-6507                   P.O. Box 881774                                Jamiaca, Ny 11434
                                             San Francisco, CA 94188-1774




World Courier Inc                            World Golf Foundation                          World Society For Pediatric
P.O. Box 19598A                              c/o Rich Sharpnack Jr                          Congenital Heart Surgery
Newark, NJ 07195-0596                        1 World Golf Pl                                10 Morrow Ave, Ste 202
                                             St Augustine, FL 32092                         Toronto, On M6R 2J1
                                                                                            Canada
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 836 of 845

World Society Of Pediatric Cong             World Wide Technology Inc                     Worldcom
Heart Surg c/o Montreal Childrens           P.O. Box 957653                               Hahnemann
2300 Tupper, Rm C8.29                       St Louis, MO 63195-7653                       P.O. Box 371322
Montreal, Qc H3H 1P3                                                                      Pittsburgh, PA 15250-7322
Canada



Worldcom                                    Worldcom                                      Worldcom
Hahnemann                                   Hahnemann                                     Hahnemann
P.O. Box 371355                             P.O. Box 371392                               P.O. Box 70699
Pittsburgh, PA 15250-7355                   Pittsburgh, PA 15250-7392                     Chicago, IL 60673-0699




Worldcom                                    Worldcom                                      Worldcom
P.O. Box 371322                             P.O. Box 371392                               P.O. Box 73617
Pittsburgh, PA 15250-7322                   Pittsburgh, PA 15250-7392                     Chicago, IL 60673-7617




Worldcom Communications Inc                 Worldlink Inc                                 Worldpoint Ecc Inc
P.O. Box 70699                              3880 Parkwood Bvld, Ste 204                   6388 Eagle Way
Chicago, IL 60673-0699                      Frisco, TX 75034                              Chicago, IL 60678-1638




Worlds Finest Chocolate Inc                 Worldwide Appl Dist Inc                       Worldwide Medical Technologies
4801 S Lawndale                             1529 S 22nd St                                115 Hurley Rd Bldg 3B
Chicago, IL 60632-3062                      Philadelphia, PA 00001-9146                   Oxford, CT 06478




Worth Barbour Md                            Wound Care Technologies Inc                   Wound Care Technologies LLC
1 Richmond St                               392 Gallatin Park Dr, Unit 102                2485 Manley Rd
New Brunswick, NJ 08901                     Bozeman, MT 59715                             Bozeman, MT 59715




Wps Health Ins                              Wps Medicare                                  Wps/Medicare
1717 W Broadway                             c/o Sean Lewis Reimbursement                  P.O. Box 1602
Madison, WI 53708                           P.O. Box 1604                                 Omaha, NE 68101
                                            Omaha, NE 68101




Wpsg-Tv Corporation                         Wps-Medicare                                  Wps-Tricare For Life
P.O. Box 13878                              Finance Dept                                  P.O. Box 7928
Newark, NJ 07188-0878                       3333 Farnam St, Ste 700                       Madison, WI 53707-7928
                                            Omaha, NE 68131




Wpvi-Tv6                                    Wrg Research Inc                              Wright Medical Technology Inc
4100 City Line Ave                          500 W Cummings Park                           P.O. Box 503482
Philadelphia, PA 19131-1691                 Washington St, Ste 5100                       St Louis, MO 63150-3482
                                            Woburn, MA 01801




Wright S Media LLC                          Wright Wallpapaer Company                     WTMUA
2407 Timberloch Plste B                     1102-1104 W Broad St                          Authority
The Woodlands, TX 77380-1039                Bethlehem, PA 18018                           St Christophers
                                                                                          P.O. Box 127
                                                                                          Grenloch, NJ 08032
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 837 of 845

Ww Grainger                                 Ww Grainger Inc                               Ww Grainger Inc
Dept 592 850662891                          Dept 592                                      Dept 592 850663386
Palatine, IL 60038-0001                     Palatine, IL 60038-0001                       Palatine, IL 60038-0001




Ww Grainger Inc                             Ww Grainger Inc                               Ww Grainger Inc
Dept 860641950                              Dept 860641950                                Dept 860641950
Dept C Pay 262                              P.O. Box 419267                               Palatine, IL 60038-0001
Palatine, IL 60038                          Kansas City, MO 64141-6267




Wydia Houston                               Wyeth Ayerst Laboratories                     Wyeth Ayerst Labs
8415 Fayette St                             c/o Esi Lederle                               P.O. Box 7777 W-8175
Philadelphia, PA 19150                      P.O. Box 951169                               Philadelphia, PA 19175
                                            Dallas, TX 75395-1169




Wyeth Pharmaceuticals                       Wyeth Pharmaceuticals                         Wyeth Pharmaceuticals
P.O. Box 7777 W8175                         P.O. Box 951169                               Payments From Doctors Manteca
Philadelphia, PA 19175-8175                 Dallas, TX 75395-1169                         P.O. Box 951169
                                                                                          Dallas, TX 75395-1169




Wyncote Sheet Metal Inc                     Wyndham Hotel                                 Wynne Service Ltd
P.O. Box 14142                              At Los Angeles Airport                        P.O. Box 665
Philadelphia, PA 19138-4142                 6225 W Century Blvd                           Kitchener, On N2G 4B6
                                            Los Angeles, CA 90045                         Canada




X2 Computing Usa LLC                        Xando Cosi Inc                                Xbax Medical Inc
14150 Parkeast Cr, Ste 280                  P.O. Box 31677                                139 Commons Ct
Chantilly, VA 20151                         Hartford, CT 06150-1677                       Chadds Ford, PA 19317




X-Change Dialysis Inc                       X-Change Dialysis, Inc                        Xemax
P.O. Box 57                                 Attn Holly Jauch                              712 California Blvd
Fox River Grove, IL 60021                   525 W Old Northwest Hwy, Ste 202C             Napa, CA 94559
                                            Barrington, IL 60010




Xerographic Document/Inc                    Xerographic Supplies                          Xerographic Supplies Equipment
Solutions Inc                               P.O. Box 150425                               100 Town Ctr of New Britain
P.O. Box 128                                Hartford, CT 06115-0425                       New Britain, PA 18901
Allentown, NJ 08501




Xerographics                                Xerox                                         Xerox Business Services LLC
1000 118th Ave No                           P.O. Box 660501                               P.O. Box 201322
St Petersburg, FL 33716                     Dallas, TX 75255-0501                         Dallas, TX 75320-1322




Xerox Corp                                  Xerox Corp                                    Xerox Corporation
P.O. Box 650361                             P.O. Box 802555                               201 Merritt 7
Dallas, TX 75265-0361                       Chicago, IL 60680-2555                        Norwalk, CT 06851-1056
                              Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 838 of 845

Xerox Corporation                           Xerox Corporation                             Xia Wang Md
P.O. Box 7405                               P.O. Box 827598                               16640 Yellowstone Dr
Pasadena, CA 91109-7405                     Philadelphia, PA 19182-7598                   Northville, MI 48168




Xian Wu                                     Xiang Da Dong Md                              Xiao Xiao Ma
1207 Lombard St                             35 Lisa Ln                                    317 N Broad St, Apt 608
Philadelphia, PA 19147                      Conshohocken, PA 19428                        Philadelphia, PA 19107




Xiaohuan Li, Md                             Xibei Jia                                     Xingcao Nie Md
9 Glen Rd                                   230 N Broad St                                108 Shelmire St
Eastchester, NY 10709                       Philadelphia, PA 19102                        Jenkintown, PA 19046




Xiomara C Garcia Casal Md                   Xiomara Gonzalez                              Xiomara Martinez
3415 Laurel Wood Ln                         1225 East Luzerne St                          3408 North 10th St
Pearland, TX 77584                          Philadelphia, PA 19124                        Philadelphia, PA 19140




Xltek                                       Xodus Medical Inc                             Xotive Facility Solution Incc
c/o T45919U                                 Westmoreland Business Park                    3211 Albermarle Ave
A Division of Natus                         702 Prominence Dr                             Drexel Hill, PA 19026
P.O. Box 4591 Stn A                         New Kensington, PA 15068
Toronto, On M5W 4X5
Canada


Xpert Fit Cls Inc                           Xplore Technologies                           Xpress Electronic Svcs Inc
P.O. Box 160                                America                                       P.O. Box 803
Bloomingdale, IL 60108-0160                 Dept 6240                                     Vineland, NJ 08362-0803
                                            75 Remittance Dr
                                            Chicago, IL 60675-6240



X-Rite Inc                                  Xtend Communications                          Xueying Chen Md
P.O. Box 62750                              171 Madison Ave                               1832 Callow Hill St, Apt Ab
62750 Collection Center Dr                  New York, NY 10016                            Philadelphia, PA 19130
Chicago, IL 60693-0627




Yadira Castro                               Yadira Castro                                 Yadiris Czerniak
1553 E Luzerne St                           305 Coral St                                  17 Indigo Rd
Philadelphia, PA 19124                      Philadelphia, PA 19134                        Levittown, PA 19057




Yaidimar Rosado                             Yainely Vega-Ortiz                            Yakov Yorobeyckik Md
4630 N Mascher St                           3313 North Front St                           410 Strafford Ave, Apt 2a
Philadelphia, PA 19120                      Philadelphia, PA 19140                        Wayne, PA 19087




Yale Krugman                                Yali Xiong                                    Yamaira Alicea
Yale Krugman Construction Llc               1601 N 15th St, Apt 100                       7412 Dorcas St
1516 Lucon Rd                               Philadelphia, PA 19121                        Philadelphia, PA 19111
Oreland, PA 19075
                          Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 839 of 845

Yamaira Ortiz                           Yamasato Fujiwara Higga Assoc                 Yamini Mailapur Md
6600 N 11th St                          DBA Aquila                                    700 Ardmore Ave, Unit 318
Philadelphia, PA 19126                  8401 Washington Pl NE                         Ardmore, PA 19003
                                        Albuquerque, NM 87113




Yamuel Hernandez-Rivera                 Yan Xiang                                     Yana Ronin
197 W Tioga St                          1815 Jfk Blvd, Apt 805                        10670 Halstead St
Philadelphia, PA 19140                  Philadelphia, PA 19103                        Philadelphia, PA 19116




Yanghee Woo                             Yanick M Vibert                               Yanick Vibert
3448 Anslie St                          P.O. Box 69                                   300 Alexander Court, Unit 1703
Philadelphia, PA 19129                  Magnolia, NJ 08049-0069                       Philadelphia, PA 19103




Yanick Vibert Do                        Yanick Vibert, D.O.                           Yao Fan
113 Echelon Rd, Apt 5                   300 Alexander Ct, Unit 1703                   120 W Grange Ave
Voorhees, NJ 08043                      Philadelphia, PA 19103                        Philadelphia, PA 19120




Yaobin Liu                              Yard Truck Specialists Inc                    Yard Truck Specialists, Inc
214 Earlington Rd                       Rental Dept                                   1510 Ford Rd
Havertown, PA 19083                     P.O. Box 421                                  Bensalem, PA 19020
                                        1510 Ford Rd
                                        Bensalem, PA 19020



Yardley Borough                         Yardley Makefield Soccer League               Yardley Pediatrics
56 S Main St                            c/o Mike Denaio                               380 Heacock Rd, Ste 101
Yardley, PA 19067                       1067 S Kimbles Rd                             Yardley, PA 19067-6346
                                        Yardley, PA 19067




Yaritza Santiago                        Yaser Elgazzar Md                             Yasha Rodriguez
2624 Tremont St                         7461 Blackmon Rd Apr 5411                     2839 Benner St
Philadelphia, PA 19152                  Columbus, GA 31909                            Philadelphia, PA 19149




Yashaswini Rao                          Yashira Hernandez                             Yasir Al-Khalili
9522 Roosevelt Blvd                     3910 J St                                     2405 Carey Ln
Philadelphia, PA 19115                  Philadelphia, PA 19124                        Vienna, VA 22181




Yasmeen M Agosti Md                     Yasmin Bahora Do                              Yasmin Mohabbat
287 W Neck Rd                           407 Green Ln, Apt 1f                          425 S 15th St, Unit 803
Huntington, NY 11743                    Philadelphia, PA 19128                        Philadelphia, PA 19146-1677




Yasmine Santa                           Yatin Kheti Md                                Yattia Martin
2545 N Water St                         1815 Jfk Blvd, Apt 1007                       4955 N 8th St
Philadelphia, PA 19125                  Philadelphia, PA 19103                        Philadelphia, PA 19120
                             Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 840 of 845

Yehuda Kerbel                              Yelena Bogus                                  Yelena Doych Md
228 Bala Ave, 2                            2001 Hamilton St, 703                         833 Selmer Rd
Bala Cynwyd, PA 19004                      Philadelphia, PA 19130                        Philadelphia, PA 19116




Yelena Johnston                            Yelena Shpigel Md                             Yelena Willingham
419 E Country Club Ln                      3873 Blake Rd                                 832 N 19th St, Unit 3
Wallingford, PA 19086                      Huntingdon Valley, PA 19006                   Philadelphia, PA 19130




Yelkys Cabrera                             Yellow Page Processing Center                 Yellow Pages Inc
221 West Rockland St Fl, 2                 P.O. Box 471902                               P.O. Box 60006
Philadelphia, PA 19120                     Tulsa, OK 74147                               Anaheim, CA 92812-6006




Yellow Pages Processing Center             Yellow Springs Instrument                     Yellow Transportation Inc
P.O. Box 470589                            P.O. Box 279                                  P.O. Box 13850
Tulsa, OK 74147                            Yellow Spring, Oh 45387                       Newark, NJ 07188-0850




Yellow Transportation Inc                  Yellow Transportation Inc                     Yellowbird Bus Co Inc
P.O. Box 730333                            P.O. Box 905175                               1820-40 E Sedgley Ave
Dallas, TX 75373-0333                      Charlotte, NC 28290-5175                      Philadelphia, PA 19124




Yenisse Passalacqua                        Yesenia Cortez                                Yesenia Rodriguez
6327 Large St                              3142 Disston St                               806 West Stella St
Philadelphia, PA 19149                     Philadelphia, PA 19149                        Philadelphia, PA 19133




Yesenia Vega                               Yesha Patel Md                                Yeshiva University
2049 N Phillips St                         1411 Walnut St, Apt 805                       Albert Einstein College of Med
Philadelphia, PA 19122                     Philadelphia, PA 19102                        Jack Pearl Resnick Campus
                                                                                         1300 Morris Park Ave, Rm 230
                                                                                         Bronx, NY 10461



Yeshwant Kulasekaran                       Yi Hua Md                                     Yi Zhang Md
2323 Catherine St                          317 N Broad St, 516                           3366 Frederick St
Philadelphia, PA 19146                     Philadelphia, PA 19107                        Philadelphia, PA 19129




Yijun Yang                                 Yilmarie Mercado-Vargas                       Yin Ping Li-Lui
4610 Cedar Ave, Apt 202                    699 North Broad St, the Divine, Apt 210       1313 S 8th St
Philadelphia, PA 19143                     Philadelphia, PA 19123                        Philadelphia, PA 19147




Ying Huang                                 Ying Lu                                       Ying Lu Md
1106 Brandywine St                         1511 Montgomery Ave                           403 N 41 St
Philadelphia, PA 19123                     Bryn Mawr, PA 19010                           Philadelphia, PA 19104
                            Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 841 of 845

Yingchun Yu                               Yipes Communications Inc                     Yisho Liu Kim
16 Chatham Rd                             Attn Accounts Receiveble                     6212 Brookview Pl
Upper Darby, PA 19082                     114 Sansome St 10th Fl                       Elkins Park, PA 19027
                                          San Francisco, CA 94104




Yisroel Noskow                            Ykisme Wilburn                               Ymca Central Business Office
901 Penn St, Apt P2005                    2723 N Croskey St                            2401 20th Pl S
Philadelphia, PA 19123                    Philadelphia, PA 19132                       Birmingham, AL 35223




Yoh Services LLC                          Yolanda Dunmore                              Yolanda Harris
Dept At 40151                             1117 Sydney St, Apt D28                      1354 Kerbaugh St
Atlanta, GA 31192-0151                    Philadelphia, PA 19150                       Philadelphia, PA 19140




Yolanda Inumerable                        Yolanda Inumerable                           Yolanda Mcgill
7628 Roosevelt Blvd, 913                  7628 Roosevelt Blvd, Unit 913                4606 N 12th St
Philadelphia, PA 19152                    Philadelphia, PA 19152                       Philadelphia, PA 19140




Yolanda Smith                             Yolanda Williams                             Yolanda Wright
238 S 57th St                             169 Crossing Way                             1341 Blackwood Clementon Rd, 827
Phila, PA 19139                           Lindenwold, NJ 08021                         Clementon, NJ 08021




Yolande Tyler                             Yolandee Bell-Cheddar Md                     Yoon Cho
5417 Mulberry St                          213 Oakmont Dr                               901 N Penn St, R2503
Philadelphia, PA 19124                    Blue Bell, PA 19422                          Philadelphia, PA 19123




Yoosof Mozaffari                          Yosef Levenbrown                             Youck Jen Siu Navarro
3 Concord Ct                              28 Derby Ln                                  317 N Broad St, 519
Turnersville, NJ 08012                    Cherry Hill, NJ 08002                        Philadelphia, PA 19107




Young Achievers Learning Center           Young Chong Md                               Young Kim
Attn Program Administrator                1623 Ramblewood Ln                           302 Bangor Ln
6101 N Front St                           Jamison, PA 18929                            Ambler, PA 19002
Philadelphia, PA 19120




Youngs                                    Your Choice Coffee Inc                       Your Membership.Com Inc
55 Cherry Lane                            1500 Bridgewater Rd                          DBA Jobtarget
Souderton, PA 18964-1550                  Bensalem, PA 19020                           9620 Executive Center Dr N, 200
                                                                                       St Petersburg, FL 33702




Yourmembership.Com Inc                    Yrc                                          Yrc Inc
Dept 3461                                 P.O. Box 100129                              DBA Yellow Transportation
P.O. Box 123461                           Pasadena, CA 91189-0129                      And/Or Rdway
Dallas, TX 75312-3461                                                                  P.O. Box 730375
                                                                                       Dallas, TX 75373-0375
                           Case 19-11466-KG     Doc 100            Filed 07/03/19   Page 842 of 845

Yulan Gong Md                            Yuliya Domnina Md                             Yumiko Ishizawa
266 Runner St                            2424 Bear Run Dr                              317 N Broad St, 418
Jenkintown, PA 19046                     Pittsburgh, PA 15237                          Philadelphia, PA 19107-5639




Yuri Olegovich Shevchenko, M.D.          Yuri Shevchenko                               Yuri Shevchenko Md
521 Pheasant Dr                          521 Pheasant Dr                               3586 E Glenway
Huntingdon Valley, PA 19006              Huntingdon Vly, PA 19006                      Huntingdon Valley, PA 19006




Yuriel Almonte                           Yuxiang Ma                                    Yvette Smalls
2533 Emerald St                          130 Edgehill Rd                               3114 Haverford Ave
Philadelphia, PA 19125                   Bala Cynwyd, PA 19004                         Philadelphia, PA 19104




Yvette Watkins                           Yvonne Barcinal                               Yvonne Kushner
25 Bastille Loop                         3042 Harbour Dr                               27 Dartmouth Ln
Newark, DE 19702                         Palmyra, NJ 08065                             Richboro, PA 18954




Yvonne Leung                             Yvonne M Fetterman                            Yvonne Ryan
1111 Marlborough St                      1003 Ellsworth St                             4342 Parish St
Philadelphia, PA 19125                   Philadelphia, PA 19147                        Philadelphia, PA 19104




Yvonne Williams                          Z Z Medical Inc                               Zabi Zaky Shahsamond Md
1212 Rosemont Terrace                    1924 Adams St                                 2401 Pennsylvania Ave, Apt 18c 46
Pennsbury, PA 18073                      Cedar Falls, IA 50061-3000                    Philadelphia, PA 19130




Zacary Schwarzkopf                       Zacchaeus Shavers                             Zach Kassutto
117 N 15th St, 504                       5354 West Oxford St                           8109 Cadwalader Ave
Philadelphia, PA 19102                   Philadelphia, PA 19131                        Elkins Park, PA 19027




Zach Kassutto, M.D.                      Zachary Athing                                Zachary Kara
8109 Cadwalader Ave                      2429 Locust St, Apt 211                       1542 E Berks St
Elkins Park, PA 19027                    Philadelphia, PA 19103                        2431 E Norris St
                                                                                       Philadelphia, PA 19125




Zachary Kilgore                          Zachary Miller                                Zachary Polmounter
968 Westfield Rd                         1515 Manoa Rd                                 2530 Christine Rd
Springfield, PA 19064                    Wynnewood, PA 19096                           Hazle Township, PA 18202




Zachary Rafferty                         Zachary Snow                                  Zachary Sykes
36 Vanderveer Ave                        339 N Broad St, Apt 2620                      430 Paramount Ave, Apt 505
Holland, PA 18966                        Philadelphia, PA 19107                        Philadelphia, PA 19123
                                Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 843 of 845

Zachary Trisel                                Zachary Weintraub                            Zack Kassutto Md
1222 Arch St, Unit 502                        3437 Osmond St                               8109 Cadwalader Ave
Philadelphia, PA 19107                        Philadelphia, PA 19129                       Elkins Park, PA 19027




Zainab Raza                                   Zainab T Abdullah                            Zakaria Hakma
2001 Hamilton St, Apt 1525                    4646 N 11th St                               2634 Maxwell St
Philadelphia, PA 19130                        Philadelphia, PA 19144-1226                  Philadelphia, PA 19152-1551




Zakaria Hakma Md                              Zalen LLC                                    Zaner-Bloser Inc
1488 River Rd                                 23811 Chagrin Blvd Ll68                      L-3711
New Hope, PA 18938                            Cleveland, OH 44122                          Columbus, OH 43260-3711




Zaratu Abubakar                               Zareba Systems Inc                           Zdtronic
2261 E Ann St                                 Nw 1663                                      DBA Zdtronic.Com
Philadelphia, PA 19134                        P.O. Box 1450                                6947 Coal Creek Pwky SE, Ste 196
                                              Minneapolis, MN 55485-1663                   New Castle, WA 98059




Zdzislawa Harms                               Zebedee Smith                                Zebra Technologies Corporation
55 Princeton Ct                               3557 N Marshall St                           6048 Eagle Way
Langhorne, PA 19047                           Philadelphia, PA 19140                       Chicago, IL 60678-1060




Zeena Garnett                                 Zeena Makhija Md                             Zeid M Keilani
131 S 48th St, B1                             18-C Cc Block                                1324 Locust St, Apt 318
Philadelphia, PA 19139                        Shalimar Bagh                                Philadelphia, PA 19107
                                              Delhi, 110088
                                              India



Zeiss, Carl Meditec Prod, LLC                 Zellweger Analytics Inc                      Zena Wise
P.O. Box 101957                               Neotronicx Solomat Div                       1300 Pennsylvania Ave, Apt I-2
Pasadena, CA 91189-1957                       Environmental Safety Div                     Oreland, PA 19075
                                              P.O. Box 60760
                                              Charlotte, NC 28260



Zenith Insurance Company                      Zep Manufacturing Co Inc                     Zeptometrix Corporation
P.O. Box 1558                                 Div National Service Ind Inc                 878 Main St
Sarasota, FL 34230                            P.O. Box 382012                              Buffalo, NY 14202
                                              Pittsburgh, PA 15250-8012




Zerowet Inc                                   Zeta Corporation                             Zetta Medical Technologies LLC
P.O. Box 4375                                 P.O. Box 282                                 1313 Ensell Rd
Palos Verdes Peninsula, CA 90274              Sierra Madre, CA 91205-0282                  Lake Zurich, IL 60047




Zeus Scientific                               Zhealth Publishing LLC Inc                   Zheng Lin
P.O. Box 38                                   330 Franklin Rd, Ste 135A, 232               2524 S Hancock St
Raritan, NJ 08869                             Brentwood, TN 37027                          Philadelphia, PA 19148
                              Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 844 of 845

Zheya Jenny Yu Md                           Zhimeng Jin                                  Zhioing Li Md
4624 Chester Ave                            700 Commodore Ct, Unit 2714                  3559 Centennial Ln
Philadelphia, PA 19143                      Philadelphia, PA 19146                       Ellicott City, MD 21042




Zi Li                                       Zieara Singleton                             Ziera High
1320 W Somerville Ave                       3961 N Delhi St                              232 Appian Way
Philadelphia, PA 19141                      Philadelphia, PA 19140                       Philadelphia, PA 19139




Zimmer Biomet Cmf Thoracic, LLC             Zimmer Spine Surgical Inc                    Zimmer Spine Surgical Inc
Attn Kelley Komula                          Corporate Offices                            P.O. Box 601005
1520 Tradeport Dr                           7375 Bush Lake Rd                            Los Angeles, CA 90060-1005
Jacksonville, FL 32218                      Minneapolis, MN 55439-2027




Zimmer Spine Surgical Inc                   Zimmer Us                                    Zimmer Us
P.O. Box 840166                             Attn Nancy Ade                               DBA Zimmer Knee Creations LLC
Dallas, TX 75284-0166                       14235 Collections Center Dr                  14235 Collection Center Dr
                                            Chicago, IL 60693                            Chicago, IL 60693




Zimmer Us Inc                               Zimmer Us Inc                                Zimmer Us Inc
14235 Collections Center Dr                 345 E Main St                                DBA Zimmer Biomet Spine
Chicago, IL 60693                           Warsaw, IN 46580                             75 Remittance Dr, Ste 6931
                                                                                         Chicago, IL 60675-6931




Zimmer Us Inc                               Zimmer US, Inc.                              Zinacle Inc
P.O. Box 277530                             200 W Ohio Ave                               60 State St, Ste 700
Atlanta, GA 30384-7530                      Dover, OH 44622                              Boston, MA 02109




Zipf Associates Inc                         Zipline Medical Inc                          Ziprecuiter, Inc
P.O. Box 2431                               747 Camden Ave, Ste A                        Attn Accounts Receivable
Bala Cynwyd, PA 19004                       Campbell, CA 95008                           401 Wilshire Blvd 11th Fl
                                                                                         Santa Monica, CA 90401




Zlb Behring                                 Z-Medica Corp                                Znh Technologies
Formerly Aventis Behring LLC                P.O. Box 412344                              2506 West Main St, Ste B
P.O. Box 932032                             Boston, MA 02241-2344                        Eagleville, PA 19403
Atlanta, GA 31193-2032




Zoabe Hafeez Md                             Zoe Artz                                     Zoe Wood
711 Reed St                                 2347 E Boston St                             741 E Rittenhouse St
Philadelphia, PA 19147-5728                 Philadelphia, PA 19125                       Philadelphia, PA 19144




Zoho Corporation                            Zohreh Shoar                                 Zoll Medical Corporation
P.O. Box 742760                             2255 Laughlin St                             32 2nd Ave
Los Angeles, CA 90074-2760                  La Canada, CA 91011                          Burlington, MA 01803-4420
                             Case 19-11466-KG     Doc 100           Filed 07/03/19   Page 845 of 845

Zoll Medical Corporation                   Zoll Services LLC                            Zones Inc
Formerly Zmi Corp                          DBA Zoll Lifecor Corp                        P.O. Box 34740
Gpo                                        P.O. Box 644321                              Seattle, WA 98124-1740
P.O. Box 27028                             Pittsburgh, PA 15264-4321
New York, NY 10087-7028



Zoological Society Of                      Zoological Society Of                        Zoom Sewer Drain Cleaning Servi
Attn Jason Bell                            DBA Philadelphia Zoo                         DBA Zoom Plumbing Drain Svc
Philadelphia                               Philadelphia                                 915 S Trooper Rd
3400 W Girard Ave                          3400 W Girard Ave                            Norristown, PA 19403
Philadelphia, PA 19104                     Philadelphia, PA 19104-1196



Zoomerang                                  Zoraida Konzelman                            Zubair Ahmed
One Belvedere Pl                           12527 Chilton Rd                             1109 Kaye Court
Mill Valley, CA 94941                      Philadelphia, PA 19154                       Burlington, NJ 08016




Zuheilly Bonilla-Benitez                   Zulay Galvan-Ortiz                           Zunaira Naeem
4952 Rorer St                              3649 North 9th St                            6529 Prairie Park Dr
Philadelphia, PA 19120                     Philadelphia, PA 19140                       Eau Claire, WI 54701




Zurich American Ins                        Zurich Insurance Co                          Zurich Service Corporation
P.O. Box 4040                              P.O. Box 4040                                P.O. Box 968005
Schaumburg, IL 60168-4040                  Schaumburg, IL 60168-4040                    Schaumburg, IL 60196-8005




Zydartha Smetana                           Zygimantas C Alsauskas Md                    Zymed Laboratories Inc
DBA Audio Visual Productions               271 S 15th St, Apt 505                       561 Eccles Ave
P.O. Box 54605                             Philadelphia, PA 19102                       So San Francisco, CA 94080
Philadelphia, PA 19148




Zynergy Cardiovascular Inc
298 Fernwood Ave
Edison, NJ 08837
